

114 HR 2 : Moving Forward Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 2IN THE SENATE OF THE UNITED STATESJuly 20, 2020ReceivedAN ACTTo authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.1.Short titleThis Act may be cited as the Moving Forward Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Division A—Federal Surface Transportation Programs for Fiscal Year 2021Sec. 100. Short title.Sec. 101. Extension of Federal surface transportation programs.Sec. 102. Federal Highway Administration.Sec. 103. Federal Transit Administration.Sec. 104. National Highway Traffic Safety Administration.Sec. 105. Federal Motor Carrier Safety Administration.Sec. 106. High priority corridors on National Highway System.Sec. 107. Definitions.Sec. 108. Accessibility of public transportation for residents of areas of concentrated poverty.Division B—Surface TransportationSec. 1001. Applicability of division.Title I—Federal-Aid HighwaysSubtitle A—Authorizations and Program ConditionsSec. 1101. Authorization of appropriations.Sec. 1102. Obligation limitation.Sec. 1103. Definitions and declaration of policy.Sec. 1104. Apportionment.Sec. 1105. Additional deposits into Highway Trust Fund.Sec. 1106. Transparency.Sec. 1107. Complete and context sensitive street design.Sec. 1108. Innovative project delivery Federal share.Sec. 1109. Transferability of Federal-aid highway funds.Sec. 1110. Tolling.Sec. 1111. HOV facilities.Sec. 1112. Buy America.Sec. 1113. Federal-aid highway project requirements.Sec. 1114. State assumption of responsibility for categorical exclusions.Sec. 1115. Surface transportation project delivery program written agreements.Sec. 1116. Corrosion prevention for bridges.Sec. 1117. Sense of Congress.Sec. 1118. Additional support to rebuild rural communities.Sec. 1119. Federal grants for pedestrian and bike safety improvements.Subtitle B—Programmatic Infrastructure InvestmentSec. 1201. National highway performance program.Sec. 1202. Increasing the resilience of transportation assets.Sec. 1203. Emergency relief.Sec. 1204. Railway crossings.Sec. 1205. Surface transportation program.Sec. 1206. Transportation alternatives program.Sec. 1207. Bridge investment.Sec. 1208. Construction of ferry boats and ferry terminal facilities.Sec. 1209. Highway safety improvement program.Sec. 1210. Congestion mitigation and air quality improvement program.Sec. 1211. Electric vehicle charging stations.Sec. 1212. National highway freight program.Sec. 1213. Carbon pollution reduction.Sec. 1214. Recreational trails.Sec. 1215. Safe routes to school program.Sec. 1216. Bicycle transportation and pedestrian walkways.Sec. 1217. Noise barriers.Subtitle C—Project-Level InvestmentsSec. 1301. Projects of national and regional significance.Sec. 1302. Community transportation investment grant program.Sec. 1303. Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century.Sec. 1304. Community climate innovation grants.Sec. 1305. Metro performance program.Sec. 1306. Gridlock reduction grant program.Sec. 1307. Rebuild rural grant program.Sec. 1308. Parking for commercial motor vehicles.Sec. 1309. Active transportation connectivity grant program.Subtitle D—Planning, Performance Management, and Asset ManagementSec. 1401. Metropolitan transportation planning.Sec. 1402. Statewide and nonmetropolitan transportation planning.Sec. 1403. National goals and performance management measures.Sec. 1404. Transportation demand data and modeling study.Sec. 1405. Fiscal constraint on long-range transportation plans.Subtitle E—Federal Lands, Tribes, and TerritoriesSec. 1501. Territorial and Puerto Rico highway program.Sec. 1502. Tribal transportation program.Sec. 1503. Tribal High Priority Projects program.Sec. 1504. Federal lands transportation program.Sec. 1505. Federal lands and Tribal major projects program.Sec. 1506. Office of Tribal Government Affairs.Sec. 1507. Alternative contracting methods.Sec. 1508. Divestiture of federally owned bridges.Sec. 1509. Study on Federal funding available to Indian Tribes.Sec. 1510. GAO study.Subtitle F—Additional ProvisionsSec. 1601. Vision zero.Sec. 1602. Speed limits.Sec. 1603. Broadband infrastructure deployment.Sec. 1604. Stormwater best management practices.Sec. 1605. Pedestrian facilities in the public right-of-way.Sec. 1606. Highway formula modernization report.Sec. 1607. Consolidation of programs.Sec. 1608. Student outreach report to Congress.Sec. 1609. Task force on developing a 21st century surface transportation workforce.Sec. 1610. On-the-job training and supportive services.Sec. 1611. Appalachian development highway system funding flexibility.Sec. 1612. Transportation education development program.Sec. 1613. Working group on construction resources.Sec. 1614. Numbering system of highway interchanges.Sec. 1615. Toll credits.Sec. 1616. Transportation construction materials procurement.Sec. 1617. Construction of certain access and development roads.Sec. 1618. Nationwide road safety assessment.Sec. 1619. Wildlife crossings.Sec. 1620. Climate resilient transportation infrastructure study.Sec. 1621. Elimination of duplication of environmental reviews and approvals.Sec. 1622. AMBER Alerts along major transportation routes.Sec. 1623. Natural gas, electric battery, and zero emission vehicles.Sec. 1624. Guidance on evacuation routes.Sec. 1625. High priority corridors on National Highway System.Sec. 1626. Guidance on inundated and submerged roads.Sec. 1627. Use of revenues.Sec. 1628. Dry bulk weight tolerance.Sec. 1629. Highway use tax evasion projects.Sec. 1630. The United States opposes child labor.Sec. 1631. Report on COVID-related funding for aviation sector.Sec. 1632. Climate resiliency report by GAO.Sec. 1633. Aviation industry assistance for cleaner and quieter skies voucher program.Sec. 1634. Airborne ultrafine particle study.Sec. 1635. Study on colonias.Sec. 1636. GAO study on capital needs of public ferries.Sec. 1637. Use of modeling and simulation technology.Sec. 1638. GAO study on per-mile user fee equity.Sec. 1639. GAO review of equity considerations at state DOTs.Sec. 1640. Study on effectiveness of suicide prevention nets and barriers for structures other than bridges.Sec. 1641. Comptroller General study on national DUI reporting.Sec. 1642. Future interstate designation and operation.Title II—Public TransportationSubtitle A—Federal Transit AdministrationSec. 2101. Authorizations.Sec. 2102. Chapter 53 definitions.Sec. 2103. General provisions.Sec. 2104. Miscellaneous provisions.Sec. 2105. Policies and purposes.Sec. 2106. Fiscal year 2022 formulas.Sec. 2107. Metropolitan transportation planning.Sec. 2108. Statewide and nonmetropolitan transportation planning.Sec. 2109. Obligation limitation.Sec. 2110. Public transportation emergency relief funds.Sec. 2111. Certification requirements.Sec. 2112. Hold harmless.Subtitle B—Improving Frequency and RidershipSec. 2201. Multi-jurisdictional bus frequency and ridership competitive grants.Sec. 2202. Incentivizing frequency in the urban formula.Sec. 2203. Mobility innovation.Sec. 2204. Formula grants for rural areas.Sec. 2205. One-stop paratransit program.Subtitle C—Buy America and Other Procurement ReformsSec. 2301. Buy America.Sec. 2302. Bus procurement streamlining.Sec. 2303. Bus testing facility.Sec. 2304. Repayment requirement.Sec. 2305. Definition of urbanized areas following a major disaster.Sec. 2306. Special rule for certain rolling stock procurements.Sec. 2307. Certification requirements.Sec. 2308. Spare ratio waiver.Subtitle D—Bus Grant ReformsSec. 2401. Formula grants for buses.Sec. 2402. Bus facilities and fleet expansion competitive grants.Sec. 2403. Zero emission bus grants.Sec. 2404. Restoration to state of good repair formula subgrant.Subtitle E—Supporting All RidersSec. 2501. Low-income urban formula funds.Sec. 2502. Rural persistent poverty formula.Sec. 2503. Demonstration grants to support reduced fare transit.Subtitle F—Supporting Frontline Workers and Passenger SafetySec. 2601. National transit frontline workforce training center.Sec. 2602. Public transportation safety program.Sec. 2603. Innovation workforce standards.Sec. 2604. Safety performance measures and set asides.Sec. 2605. U.S. Employment Plan.Sec. 2606. Technical assistance and workforce development.Subtitle G—Transit-Supportive CommunitiesSec. 2701. Transit-supportive communities.Sec. 2702. Property disposition for affordable housing.Sec. 2703. Affordable housing incentives in capital investment grants.Subtitle H—InnovationSec. 2801. Mobility innovation sandbox program.Sec. 2802. Transit bus operator compartment redesign program.Sec. 2803. Federal Transit Administration Every Day Counts initiative.Sec. 2804. Technical corrections.Sec. 2805. National advanced technology transit bus development program.Sec. 2806. Public transportation innovation.Subtitle I—Other Program ReauthorizationsSec. 2901. Reauthorization for capital and preventive maintenance projects for Washington Metropolitan Area Transit Authority.Sec. 2902. Other apportionments.Subtitle J—StreamliningSec. 2911. Fixed guideway capital investment grants.Sec. 2912. Rural and small urban apportionment deadline.Sec. 2913. Disposition of assets beyond useful life.Sec. 2914. Innovative coordinated access and mobility.Sec. 2915. Passenger ferry grants.Sec. 2916. Evaluation of benefits and Federal investment.Sec. 2917. Best practices for the application of National Environmental Policy Act of 1969 to federally funded bus shelters.Title III—Highway Traffic Safety Sec. 3001. Authorization of appropriations.Sec. 3002. Highway safety programs.Sec. 3003. Traffic safety enforcement grants.Sec. 3004. Highway safety research and development.Sec. 3005. Grant program to prohibit racial profiling.Sec. 3006. High-visibility enforcement program.Sec. 3007. National priority safety programs.Sec. 3008. Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence.Sec. 3009. National priority safety program grant eligibility.Sec. 3010. Implicit bias research and training grants.Sec. 3011. Stop motorcycle checkpoint funding.Sec. 3012. Electronic driver’s license.Sec. 3013. Motorcyclist Advisory Council.Sec. 3014. Report on marijuana research.Title IV—Motor Carrier SafetySubtitle A—Motor Carrier Safety Grants, Operations, and ProgramsSec. 4101. Motor carrier safety grants.Sec. 4102. Motor carrier safety operations and programs.Sec. 4103. Immobilization grant program.Sec. 4104. Operation of small commercial vehicles study.Subtitle B—Motor Carrier Safety OversightSec. 4201. Motor carrier safety advisory committee.Sec. 4202. Compliance, safety, accountability.Sec. 4203. Terms and conditions for exemptions.Sec. 4204. Safety fitness of motor carriers of passengers.Sec. 4205. Providers of recreational activities.Sec. 4206. Amendments to regulations relating to transportation of household goods in interstate commerce.Subtitle C—Commercial Motor Vehicle Driver SafetySec. 4301. Commercial driver’s license for passenger carriers.Sec. 4302. Alcohol and controlled substances testing.Sec. 4303. Entry-level driver training.Sec. 4304. Driver detention time.Sec. 4305. Truck Leasing Task Force.Sec. 4306. Hours of service.Sec. 4307. Driver recruitment.Sec. 4308. Screening for obstructive sleep apnea.Sec. 4309. Women of Trucking Advisory Board.Sec. 4310. Application of commercial motor vehicle safety.Subtitle D—Commercial Motor Vehicle and Schoolbus SafetySec. 4401. Schoolbus safety standards.Sec. 4402. Illegal passing of schoolbuses.Sec. 4403. State inspection of passenger-carrying commercial motor vehicles.Sec. 4404. Automatic emergency braking.Sec. 4405. Underride protection.Sec. 4406. Transportation of horses.Sec. 4407. Additional State authority.Sec. 4408. Updating the required amount of insurance for commercial motor vehicles.Title V—InnovationSec. 5001. Authorization of appropriations.Subtitle A—Research and DevelopmentSec. 5101. Highway research and development program.Sec. 5102. Materials to reduce greenhouse gas emissions program.Sec. 5103. Transportation research and development 5-year strategic plan.Sec. 5104. University transportation centers program.Sec. 5105. Unsolicited research initiative.Sec. 5106. National cooperative multimodal freight transportation research program.Sec. 5107. Wildlife-vehicle collision reduction and habitat connectivity improvement.Sec. 5108. Research activities.Sec. 5109. Innovative material innovation hubs.Sec. 5110. Strategic transportation research agenda.Sec. 5111. Advanced transportation research and innovation program.Sec. 5112. Interagency innovative materials standards task force.Sec. 5113. Transportation equity research program.Subtitle B—Technology DeploymentSec. 5201. Technology and innovation deployment program.Sec. 5202. Accelerated implementation and deployment of pavement technologies.Sec. 5203. Federal Highway Administration Every Day Counts initiative.Subtitle C—Emerging TechnologiesSec. 5301. Safe, efficient mobility through advanced technologies.Sec. 5302. Intelligent transportation systems program.Sec. 5303. National highly automated vehicle and mobility innovation clearinghouse.Sec. 5304. Study on safe interactions between automated vehicles and road users.Sec. 5305. Nontraditional and Emerging Transportation Technology Council.Sec. 5306. Hyperloop transportation.Sec. 5307. Surface transportation workforce retraining grant program.Sec. 5308. Third-party data integration pilot program.Sec. 5309. Third-party data planning integration pilot program.Sec. 5310. Multimodal transportation demonstration program.Sec. 5311. Automated Commercial Vehicle Reporting.Subtitle D—Surface Transportation Funding Pilot ProgramsSec. 5401. State surface transportation system funding pilots.Sec. 5402. National surface transportation system funding pilot.Subtitle E—MiscellaneousSec. 5501. Ergonomic seating working group.Sec. 5502. Repeal of section 6314 of title 49, United States Code.Sec. 5503. Transportation workforce outreach program.Sec. 5504. Advisory council on transportation statistics.Sec. 5505. GAO Review of Discretionary Grant Programs.Sec. 5506. Universal electronic identifier.Title VI—Multimodal TransportationSec. 6001. National multimodal freight policy.Sec. 6002. National freight strategic plan.Sec. 6003. National multimodal freight network.Sec. 6004. State freight advisory committees.Sec. 6005. State freight plans.Sec. 6006. Study of freight transportation fee.Sec. 6007. National Surface Transportation and Innovative Finance Bureau.Sec. 6008. Local hire.Sec. 6009. FTE cap.Sec. 6010. Identification of COVID–19 testing needs of critical infrastructure employees.Sec. 6011. Rail covering.Title VII—Transportation Infrastructure Finance and Innovation ActSec. 7001. Transportation Infrastructure Finance and Innovation Act.Division C—Hazardous Materials TransportationSec. 8001. Short title.Title I—AuthorizationsSec. 8101. Authorization of appropriations.Title II—Hazardous Materials Safety and ImprovementSec. 8201. Repeal of certain requirements related to lithium cells and batteries.Sec. 8202. Transportation of liquefied natural gas by rail tank car.Sec. 8203. Hazardous materials training requirements and grants.Sec. 8204. Pipeline and Hazardous Materials Safety Administration reporting transparency requirements.Division D—RailSec. 9001. Short title.Title I—AuthorizationsSec. 9101. Authorization of appropriations.Sec. 9102. Passenger rail improvement, modernization, and expansion grants.Sec. 9103. Consolidated rail infrastructure and safety improvement grants.Sec. 9104. Railroad rehabilitation and improvement financing.Sec. 9105. Buy America.Sec. 9106. Rail network climate change vulnerability assessment.Sec. 9107. North River Tunnel Shutdown Contingency Assesment.Sec. 9108. Advance acquisition.Title II—Amtrak ReformsSec. 9201. Amtrak findings, mission, and goals.Sec. 9202. Amtrak status.Sec. 9203. Board of Directors.Sec. 9204. Amtrak preference enforcement.Sec. 9205. Use of facilities and providing services to Amtrak.Sec. 9206. Prohibition on mandatory arbitration.Sec. 9207. Amtrak ADA assessment.Sec. 9208. Prohibition on smoking on Amtrak trains.Sec. 9209. State-supported routes operated by Amtrak.Sec. 9210. Amtrak Police Department.Sec. 9211. Amtrak food and beverage.Sec. 9212. Clarification on Amtrak contracting out.Sec. 9213. Amtrak staffing.Sec. 9214. Special transportation.Sec. 9215. Disaster and emergency relief program.Sec. 9216. Recreational trail access.Sec. 9217. Investigation of substandard performance.Sec. 9218. Amtrak cybersecurity enhancement grant program.Sec. 9219. Amtrak and private cars.Sec. 9220. Amtrak Office of Community Outreach.Sec. 9221. Sense of Congress.Title III—Intercity Passenger Rail PolicySec. 9301. Northeast Corridor Commission.Sec. 9302. Northeast Corridor planning.Sec. 9303. Protective arrangements.Sec. 9304. High-speed rail funds.Title IV—Commuter Rail PolicySec. 9401. Surface Transportation Board mediation of trackage use requests.Sec. 9402. Surface Transportation Board mediation of rights-of-way use requests.Sec. 9403. Chicago Union Station improvement plans.Title V—Rail SafetySubtitle A—Passenger and Freight SafetySec. 9501. National Academies study on safety impact of trains longer than 7,500 feet.Sec. 9502. GAO study on changes in freight railroad operating and scheduling practices.Sec. 9503. FRA safety reporting.Sec. 9504. Waiver notice requirements.Sec. 9505. Notice of FRA comprehensive safety assessments.Sec. 9506. FRA accident and incident investigations.Sec. 9507. Rail safety improvements.Sec. 9508. Annual review of speed limit action plans.Sec. 9509. Freight train crew size safety standards.Sec. 9510. Safe cross border operations.Sec. 9511. Yardmasters hours of service.Sec. 9512. Leaking brakes.Sec. 9513. Annual report on PTC system failures.Sec. 9514. Fatigue reduction pilot projects.Sec. 9515. Assault prevention and response plans.Sec. 9516. Critical incident stress plans.Sec. 9517. Study on safety culture assessments.Subtitle B—Grade Crossing SafetySec. 9551. Grade crossing separation grants.Sec. 9552. Rail safety public awareness grants.Sec. 9553. Establishment of 10-minute time limit for blocking public grade crossings.Sec. 9554. National strategy to address blocked crossings.Sec. 9555. Railroad point of contact for blocked crossing matters.Sec. 9556. National highway-rail crossing inventory review.Sec. 9557. Counting railroad suicides.Sec. 9558. Report on supplementary safety measures required for Quiet Zones.Division E—AviationTitle I—Airport and Airway InfrastructureSec. 10101. Airport planning and development and noise compatibility planning and programs.Sec. 10102. Supplemental funding for airports.Sec. 10103. Airport resiliency projects.Sec. 10104. FAA air traffic control facilities.Sec. 10105. Airport innovative financing techniques.Sec. 10106. Small airport letters of intent.Sec. 10107. Minority and disadvantaged business size standards.Sec. 10108. Changes in airport sponsorship or operations.Title II—EnvironmentSec. 10201. Alternative fuel and low-emission aviation technology program.Sec. 10202. Expansion of voluntary airport low emission program.Sec. 10203. Study and development of sustainable aviation fuels.Sec. 10204. Center of excellence for alternative jet fuels and environment.Sec. 10205. National evaluation of aviation and aerospace solutions to climate change.Sec. 10206. Joint Task Force on Air Travel.Division F—Investment in Water Resources and Water-Related InfrastructureSec. 20001. Short title.Title I—Critical Water Resources InvestmentsSec. 21001. Use of Harbor Maintenance Trust Fund to support navigation.Sec. 21002. Annual report to Congress.Sec. 21003. Harbor Maintenance Trust Fund discretionary spending limit adjustment.Sec. 21004. Appropriations for Construction, Inland Waterways, Operation and Maintenance.Title II—Critical Clean Water InvestmentsSubtitle A—Water Quality Protection and Job Creation ActSec. 22101. Short title.Sec. 22102. Wastewater infrastructure workforce investment.Sec. 22103. State management assistance.Sec. 22104. Watershed, wet weather, and resiliency projects.Sec. 22105. Pilot program for alternative water source projects.Sec. 22106. Sewer overflow and stormwater reuse municipal grants.Sec. 22107. Reports to Congress.Sec. 22108. Indian Tribes.Sec. 22109. Capitalization grants.Sec. 22110. Water pollution control revolving loan funds.Sec. 22111. Allotment of funds.Sec. 22112. Reservation of funds for Territories of the United States.Sec. 22113. Authorization of appropriations.Sec. 22114. Technical assistance by Municipal Ombudsman.Sec. 22115. Report on financial capability of municipalities.Sec. 22116. Emerging contaminants.Subtitle B—Local Water ProtectionSec. 22201. Nonpoint source management programs.Subtitle C—Critical Regional Infrastructure InvestmentsSec. 22301. Reauthorization of Chesapeake Bay Program.Sec. 22302. San Francisco Bay restoration grant program.Sec. 22303. Puget sound coordinated recovery.Sec. 22304. Great Lakes Restoration Initiative Reauthorization.Sec. 22305. National Estuary Program reauthorization.Sec. 22306. Lake Pontchartrain Basin Restoration Program reauthorization.Sec. 22307. Long Island Sound Program Reauthorization.Sec. 22308. Columbia River Basin Restoration Program Reauthorization.Title III—Resilience Revolving Loan FundSec. 23001. Short title.Sec. 23002. Grants to entities for establishment of hazard mitigation revolving loan funds.Title IV—Sports FishingSec. 24001. Short title.Sec. 24002. Division of annual appropriations.Sec. 24003. Recreational boating access.Sec. 24004. Wildlife Restoration Fund administration.Sec. 24005. Sport fish restoration and boating trust fund.Title V—Climate Smart PortsSec. 25001. Short title.Sec. 25002. Climate Smart Ports Grant Program.Sec. 25003. Energy Policy Act of 2005 authorization of appropriations for port authorities.Title VI—Other mattersSec. 26001. Wastewater drug testing pilot program.Title VII—New River RestorationSec. 27001. Short title.Sec. 27002. Definitions.Sec. 27003. California New River restoration program establishment.Sec. 27004. Grants and assistance.Sec. 27005. Annual reports.Title VIII—Other mattersSec. 28001. COVID–19 Wastewater Surveillance Research Program.Title IX—Other MattersSec. 29001. Smart water infrastructure investment grants.Division G—Energy and CommerceTitle I—Broadband InfrastructureSec. 31001. Definitions.Sec. 31002. Sense of Congress.Sec. 31003. Severability.Subtitle A—Digital EquitySec. 31100. Definitions.Chapter 1—Office of Internet Connectivity and GrowthSec. 31101. Establishment of the Office of Internet Connectivity and Growth.Sec. 31102. Duties.Sec. 31103. Streamlined applications for support.Sec. 31104. Coordination of support.Sec. 31105. Rule of construction.Sec. 31106. Funding.Sec. 31107. Study and recommendations to connect socially disadvantaged individuals.Chapter 2—Digital Equity ProgramsSec. 31121. State Digital Equity Capacity Grant Program.Sec. 31122. Digital Equity Competitive Grant Program.Sec. 31123. Policy research, data collection, analysis and modeling, evaluation, and dissemination.Sec. 31124. General provisions.Chapter 3—Broadband Service for Low-Income ConsumersSec. 31141. Additional broadband benefit.Sec. 31142. Grants to States to strengthen National Lifeline Eligibility Verifier.Sec. 31143. Federal coordination between Lifeline and SNAP verification.Chapter 4—E–Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected DevicesSec. 31161. E–Rate support for Wi-Fi hotspots, other equipment, and connected devices.Subtitle B—Broadband TransparencySec. 31201. Definitions.Sec. 31202. Broadband transparency.Sec. 31203. Distribution of data.Sec. 31204. Coordination with certain other Federal agencies.Sec. 31205. Broadband consumer labels.Sec. 31206. Appropriation for Broadband DATA Act.Sec. 31207. GAO report.Subtitle C—Broadband AccessChapter 1—Expansion of Broadband AccessSec. 31301. Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service.Sec. 31302. Universal service in Indian country and areas with high populations of Indian people.Chapter 2—Broadband Infrastructure Finance and InnovationSec. 31321. Definitions.Sec. 31322. Determination of eligibility and project selection.Sec. 31323. Secured loans.Sec. 31324. Lines of credit.Sec. 31325. Alternative prudential lending standards for small projects.Sec. 31326. Program administration.Sec. 31327. State and local permits.Sec. 31328. Regulations.Sec. 31329. Funding.Sec. 31330. Reports to Congress.Chapter 3—Wi-Fi on School BusesSec. 31341. E-rate support for school bus Wi-Fi.Subtitle D—Community BroadbandSec. 31401. State, local, public-private partnership, and co-op broadband services.Subtitle E—Repeal of Rule and Prohibition on Use of NPRMSec. 31501. Repeal of rule and prohibition on use of NPRM.Subtitle F—Next Generation 9–1–1Sec. 31601. Sense of Congress.Sec. 31602. Statement of policy.Sec. 31603. Coordination of Next Generation 9–1–1 Implementation.Sec. 31604. Savings provision.Subtitle G—Extension of 2.5 GHz Rural Tribal Priority WindowSec. 31701. Extension of 2.5 GHz Rural Tribal Priority Window.Title II—Motor Vehicle SafetySec. 32001. Safety Warning for occupants of hot cars.Sec. 32002. Protecting Americans from the Risks of Keyless Ignition Technology.Sec. 32003. 21st Century Smart Cars.Sec. 32004. Updating the 5-star safety rating system.Sec. 32005. Advanced Drunk Driving prevention technology.Sec. 32006. Limousine compliance with Federal Safety Standards.Sec. 32007. Child restraint systems.Sec. 32008. Motor vehicle pedestrian and cyclist protection.Title III—Energy and Environment InfrastructureSubtitle A—InfrastructureChapter 1—Drinking WaterSubchapter A—PFAS Infrastructure Grant ProgramSec. 33101. Establishment of PFAS Infrastructure Grant Program.Sec. 33102. Definition.Subchapter B—ExtensionsSec. 33103. Funding.Sec. 33104. American iron and steel products.Sec. 33105. Comprehensive lead service line replacement.Subchapter C—Other mattersSec. 33106. Drinking water fountain replacement in public playgrounds and parks.Subchapter D—Other MattersSec. 33107. Assistance for areas affected by natural disasters.Subchapter E—Other mattersSec. 33108. Allotments for territories.Chapter 2—Grid Security and ModernizationSec. 33111. 21st Century Power Grid.Sec. 33112. Energy efficient transformer rebate program.Sec. 33113. Interregional transmission planning report.Sec. 33114. Promoting grid storage.Sec. 33115. Expanding access to sustainable energy.Sec. 33116. Interregional transmission planning rulemaking.Chapter 3—Controlling Methane Leaks from PipelinesSec. 33121. Improving the natural gas distribution system.Chapter 4—Renewable energySec. 33131. Grant program for solar installations located in, or that serve, low-income and underserved areas.Chapter 5—Smart CommunitiesSec. 33141. 3C energy program.Sec. 33142. Federal technology assistance.Sec. 33143. Technology demonstration grant program.Sec. 33144. Smart city or community.Sec. 33145. Clean cities coalition program.Chapter 6—BrownfieldsSec. 33151. Brownfields funding.Chapter 7—Indian EnergySec. 33161. Indian energy.Sec. 33162. Report on electricity access and reliability.Chapter 8—Hydropower and Dam SafetySec. 33171. Hydroelectric production incentives and efficiency improvements.Sec. 33172. FERC briefing on Edenville Dam and Sanford Dam failures.Sec. 33173. Dam safety conditions.Sec. 33174. Dam safety requirements.Sec. 33175. Viability procedures.Sec. 33176. FERC dam safety technical conference with States.Sec. 33177. Required dam safety communications between FERC and States.Sec. 33178. Consideration of invasive species.Chapter 9—Loan Program Office ReformSec. 33181. Loan program office title XVII reform.Chapter 10—Climate Action Planning for PortsSec. 33191. Grants To reduce greenhouse gas emissions at ports.Chapter 11—Clean Energy and Sustainability AcceleratorSec. 33192. Clean Energy and Sustainability Accelerator.Chapter 12—Carbon capture utilization and storageSec. 33193. Supporting carbon capture utilization and storage.Subtitle B—Energy EfficiencyChapter 1—Energy Efficiency RetrofitsSubchapter A—HOPE for HOMESSec. 33201. Definitions.Part 1—HOPE TrainingSec. 33202. Notice for HOPE Qualification training and grants.Sec. 33202A. Course criteria.Sec. 33202B. HOPE Qualification.Sec. 33202C. Grants.Sec. 33202D. Authorization of appropriations.Part 2—Home Energy Savings Retrofit Rebate ProgramSec. 33203. Establishment of Home Energy Savings Retrofit Rebate Program.Sec. 33203A. Partial system rebates.Sec. 33203B. State administered rebates.Sec. 33203C. Special provisions for moderate income households.Sec. 33203D. Evaluation reports to Congress.Sec. 33203E. Administration.Sec. 33203F. Authorization of appropriations.Part 3—General provisionsSec. 33204. Appointment of personnel.Sec. 33204A. Maintenance of funding.Subchapter B—Public BuildingsSec. 33211. Energy efficient public buildings.Subchapter C—SchoolsSec. 33221. Energy retrofitting assistance for schools.Sec. 33222. Grants for energy efficiency improvements and renewable energy improvements at public school facilities.Chapter 2—WeatherizationSec. 33231. Weatherization assistance program.Sec. 33232. Report on waivers.Chapter 3—Energy Efficient Conservation Block GrantsSec. 33241. Energy Efficiency and Conservation Block Grant Program.Chapter 4—Federal Energy and Water Management PerformanceSec. 33251. Energy and water performance requirement for Federal facilities.Sec. 33252. Federal Energy Management Program.Chapter 5—Targeted residential tree-planting Sec. 33261. Definitions.Sec. 33262. Grant program.Sec. 33263. Public recognition initiative.Sec. 33264. Nonduplicity.Sec. 33265. Authorization of appropriations.Chapter 6—Industrial Energy SavingsSec. 33271. Rebate program for energy efficient electrotechnologies.Subtitle C—VehiclesChapter 1—DERASec. 33301. Reauthorization of diesel emissions reduction program.Chapter 2—Clean Commute for KidsSec. 33311. Reauthorization of Clean School Bus Program.Sec. 33312. Study on impact of air pollution from vehicles idling in school zones.Chapter 3—Refrigerated vehiclesSec. 33321. Pilot program for the electrification of certain refrigerated vehicles.Chapter 4—EV infrastructureSec. 33331. Definitions.Sec. 33332. Electric vehicle supply equipment rebate program.Sec. 33333. Expanding access to electric vehicles in underserved communities.Sec. 33334. Ensuring program benefits for underserved and disadvantaged communities.Sec. 33335. Model building code for electric vehicle supply equipment.Sec. 33336. Electric vehicle supply equipment coordination.Sec. 33337. State consideration of electric vehicle charging.Sec. 33338. State energy plans.Sec. 33339. Transportation electrification.Sec. 33340. Federal fleets.Sec. 33341. Domestic Manufacturing Conversion Grant Program.Sec. 33342. Advanced technology vehicles manufacturing incentive program.Subtitle D—Buy American and Wage Rate RequirementsSec. 33401. Use of American iron, steel, and manufactured goods.Sec. 33402. Wage rate requirements.Subtitle E—Ohio River BasinSec. 33501. Interagency plan.Sec. 33502. Report on impacts of climate change on electric utilities.Sec. 33503. Definition.Subtitle F—Open Back BetterSec. 33601. Short title.Sec. 33602. Facilities energy resiliency.Sec. 33603. Personnel.Subtitle G—Other MattersSec. 33701. Water reuse interagency working group.Subtitle H—Energy workforce developmentChapter 1—Office of Economic Impact, Diversity, and EmploymentSec. 33801. Name of office.Sec. 33802. Energy workforce development programs.Sec. 33803. Authorization.Chapter 2—Energy workforce developmentSec. 33811. Energy workforce development.Sec. 33812. Energy workforce grant program.Sec. 33813. Definitions.Title IV—Health Care InfrastructureSec. 34101. Hospital infrastructure.Sec. 34102. Community Health Center Capital Project Funding.Sec. 34103. Pilot program to improve laboratory infrastructure.Sec. 34104. 21st century Indian health program hospitals and outpatient health care facilities.Sec. 34105. Pilot program to improve community-based care infrastructure.Sec. 34106. Access road for Desert Sage Youth Wellness Center.Division H—Additional ProgramsTitle I—Additional ProgramsSec. 40001. National scenic byways program.Sec. 40002. Authorization of appropriations for Department of Veterans Affairs.Sec. 40003. Requirements for owners and operators of equipment or facilities used by passenger or freight transportation employers.Sec. 40004. Revolving loan fund flexibility.Sec. 40005. Authorization for science center construction.Sec. 40006. GAO study on the impact of transportation policies on marginalized communities.Sec. 40007. Use of bird-safe features, practices, and strategies in public buildings.Sec. 40008. GAO Study.Sec. 40009. Land port of entry infrastructure modernization.Sec. 40010. Colonias state of good repair grant program.Sec. 40011. Accessibility of public transportation for pregnant women.Sec. 40012. National Labs restoration and modernization.Sec. 40013. Definitions.Sec. 40014. Program establishment.Sec. 40015. Grants and technical assistance.Sec. 40016. Reporting.Sec. 40017. Authorization of appropriations.Sec. 40018. Reporting Requirements Relating to Federal Research Infrastructure.Sec. 40019. American Infrastructure Opportunity Bonds.Title II—Building U.S. Infrastructure by Leveraging Demands for Skills (BUILDS)Sec. 40101. Definitions.Sec. 40102. Grants authorized.Sec. 40103. Application.Sec. 40104. Eligible activities.Sec. 40105. Administration by the Secretary.Sec. 40106. Authorization of appropriations.Sec. 40107. Special rule.Division I—Zero-Emission Postal Fleet and Other MattersSec. 50001. Authorization of appropriation for United States Postal Service for modernization of postal infrastructure.Sec. 50002. Electric or zero-emission vehicles for United States Postal Service fleet.Sec. 50003. Clarification of authority of District of Columbia to carry out Long Bridge project.Division J—Committee on Financial ServicesSec. 60001. Short title.Sec. 60002. Findings.Sec. 60003. Public Housing Capital Fund.Sec. 60004. Rural Multifamily Preservation and Revitalization Demonstration Program.Sec. 60005. Flood Mitigation Assistance Grant Program.Sec. 60006. Housing Trust Fund.Sec. 60007. Single-Family Housing Repair Loans and Grants.Sec. 60008. Native American Housing Block Grant Program.Sec. 60009. HOME Investment Partnerships Program.Sec. 60010. Program for supportive housing for persons with disabilities.Sec. 60011. Program for supportive housing for the elderly.Sec. 60012. Capital Magnet Fund.Sec. 60013. Community development block grant funding for affordable housing and infrastructure.Sec. 60014. Inclusion of minority and women’s business enterprises.Sec. 60015. Reports on outcomes.Sec. 60016. GAO study of flood disaster assistance inequities.Sec. 60017. Grant program for manufactured housing preservation.Sec. 60018. Lead abatement for families.Sec. 60019. Comptroller General report on high-speed internet connectivity in Federally-assisted housing.Sec. 60020. Master plan for broadband connectivity in Federally-assisted housing.Sec. 60021. United States Interagency Council on Homelessness.Sec. 60022. GAO study of housing needs of populations at higher risk of homelessness.Sec. 60023. Buy America requirements for community development block grant activities.Sec. 60024. Repeal of Faircloth amendment.Sec. 60025. Study of effects of criminal history on access to housing.Division K—Reopen and Rebuild America’s Schools Act of 2020 Sec. 70000. Short title; table of contents.Sec. 70001. Definitions.Title I—Grants for the Long-Term Improvement of Public School FacilitiesSubtitle A—Reservation and Allocation of FundsSec. 70101. Purpose and reservation.Sec. 70102. Allocation to States.Subtitle B—Grants to Local Educational AgenciesSec. 70111. Need-based grants to qualified local educational agencies.Sec. 70112. Allowable uses of funds.Sec. 70113. Prohibited uses.Sec. 70114. Requirements for hazard-resistance, energy and water conservation, and air quality.Sec. 70115. Green Practices.Sec. 70116. Use of American iron, steel, and manufactured products.Sec. 70117. Prohibition on use of funds for facilities of for-profit charter schools.Sec. 70118. Prohibition on use of funds for certain charter schools.Subtitle C—Annual Report and Authorization of AppropriationsSec. 70121. Annual report on grant program.Sec. 70122. Authorization of appropriations.Title II—Other Reports, Development of Standards, and Information ClearinghouseSec. 70201. Comptroller general report.Sec. 70202. Study and report physical condition of public schools.Sec. 70203. Development of data standards.Sec. 70204. Information clearinghouse.Sec. 70205. Sense of Congress on Opportunity Zones.Title III—Impact Aid ConstructionSec. 70301. Temporary increase in funding for impact aid construction.Title IV—Assistance for Repair of School Foundations Affected by PyrrhotiteSec. 70401. Allocations to States.Sec. 70402. Grants to local educational agencies.Sec. 70403. Definitions.Sec. 70404. Authorization of appropriations.Division L—Public Lands, Tribal Communities, and Resilient Natural InfrastructureSec. 80000. Table of contents.Title I—Water Resources Infrastructure Subtitle A—Water Settlements InfrastructureSec. 81101. Reclamation water settlements fund.Sec. 81102. Conveyance capacity correction project.Sec. 81103. Funding parity for water management goals and restoration goals.Subtitle B—FUTURE Western Water Infrastructure and Drought ResiliencySec. 81201. Short title.Sec. 81202. Definitions.Chapter 1—Infrastructure developmentSec. 81211. Competitive grant program for the funding of water recycling and reuse projects.Sec. 81212. Storage project development reports to congress.Sec. 81213. Funding for storage and supporting projects.Sec. 81214. Extension of existing requirements for grandfathered storage projects.Sec. 81215. Desalination project development.Sec. 81216. Assistance for disadvantaged communities without adequate drinking water.Chapter 2—IMPROVED TECHNOLOGY AND DATASec. 81221. Reauthorization of water availability and use assessment program.Sec. 81222. Renewal of advisory committee on water information.Sec. 81223. Desalination technology development.Sec. 81224. X-prize for water technology breakthroughs.Sec. 81225. Study examining sediment transport.Sec. 81226. Determination of water supply allocations.Sec. 81227. Federal priority streamgages.Sec. 81228. Study examining climate vulnerabilities at federal dams.Sec. 81229. Innovative technology adoption.Chapter 3—ECOSYSTEM PROTECTION AND RESTORATIONSec. 81231. Waterbird habitat creation program.Sec. 81232. Cooperative watershed management program.Sec. 81233. Competitive grant program for the funding of watershed health projects.Sec. 81234. Support for refuge water deliveries.Sec. 81235. Drought planning and preparedness for critically important fisheries.Sec. 81236. Aquatic ecosystem restoration.Sec. 81237. Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000.Sec. 81238. Report on fish that inhabit waters that contain perfluoroalkyl or polyfluoroalkyl substances.Chapter 4—WATER JOB TRAINING AND EDUCATIONSec. 81241. Water resource education.Chapter 5—MISCELLANEOUSSec. 81251. Offset.Sec. 81252. Delayed water project recommendations.Sec. 81253. Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation Company and the Sidney Water Users Irrigation District.Subtitle C—Western Water SecuritySec. 81301. Definitions.Chapter 1—INFRASTRUCTURE AND WATER MANAGEMENT IMPROVEMENTSec. 81311. Watersmart extension and expansion.Sec. 81312. Emergency drought funding.Sec. 81313. Rio Grande Pueblo Irrigation Infrastructure Reauthorization.Sec. 81314. Puerto Rico WaterSMART Grants Eligibility.Chapter 2—GROUNDWATER MANAGEMENTSec. 81321. Reauthorization and expansion of the Transboundary Aquifer Assessment Program.Sec. 81322. Groundwater management assessment and improvement.Sec. 81323. Surface and groundwater water availability and the energy nexus.Chapter 3—WATER CONSERVATION AND ENVIRONMENTAL RESTORATIONSec. 81331. Definitions.Sec. 81332. Water acquisition program.Sec. 81333. Middle Rio Grande Water Conservation.Sec. 81334. Sustaining biodiversity during droughts.Sec. 81335. Reauthorization of cooperative watershed management program.Chapter 4—EFFECT ON EXISTING LAWSec. 81341. Effect on existing law.Subtitle D—Water Resources Research AmendmentsSec. 81411. Water Resources Research Act amendments.Subtitle E—Ground water recharge planningSec. 81511. Ground water recharge planning.Subtitle F—Tribal Water Infrastructure Sec. 81611. Finding.Sec. 81612. Indian Health Services Sanitation Facilities Construction Program funding.Subtitle G—Navajo Utah Water Rights SettlementSec. 81711. Purposes.Sec. 81712. Definitions.Sec. 81713. Ratification of agreement.Sec. 81714. Navajo water rights.Sec. 81715. Navajo trust accounts.Sec. 81716. Authorization of appropriations.Sec. 81717. Conditions precedent.Sec. 81718. Waivers and releases.Sec. 81719. Miscellaneous provisions.Sec. 81720. Relation to allottees.Sec. 81721. Antideficiency.Title II—National Parks, Forests, and Public LandsSubtitle A—Public Lands TelecommunicationsSec. 82101. Definitions.Sec. 82102. Collection and retention of rental fees associated with communications use authorizations on Federal lands and Federal land management agency support for communication site programs.Sec. 82103. Cooperative agreement authority.Subtitle B—Outdoors for AllSec. 82201. Definitions.Sec. 82202. Grants authorized.Sec. 82203. Eligible uses.Sec. 82204. National park service requirements.Sec. 82205. Reporting.Sec. 82206. Revenue sharing.Subtitle C—Updated Borrowing AuthoritySec. 82301. Presidio Trust borrowing authority.Subtitle D—Forest Service Legacy Roads and Trails Remediation ProgramSec. 82401. Forest Service Legacy Roads and Trails Remediation Program.Subtitle E—Long BridgeSec. 82501. Authorization of National Park Service conveyances.Subtitle F—Western Riverside County Wildlife RefugeSec. 82601. Western Riverside County Wildlife Refuge.Sec. 82602. Purpose.Sec. 82603. Notification of establishment.Sec. 82604. Boundaries.Sec. 82605. Administration.Sec. 82606. Acquisition and transfers of lands and waters for wildlife refuge.Subtitle G—Tribal Land to TrustSec. 82701. Lands to be taken into trust.Title III—Oceans and WildlifeSubtitle A—Coastal and Great Lakes Resiliency and Restoration Sec. 83101. Shovel-Ready Restoration and Resiliency Grant Program.Sec. 83102. Living Shoreline Grant Program.Subtitle B—Wildlife Corridors Conservation ActSec. 83201. Definitions.Chapter 1—National Wildlife Corridor System on Federal Land and WaterSec. 83211. National wildlife corridors.Sec. 83212. Administrative designation of national wildlife corridors.Sec. 83213. Management of national wildlife corridors.Chapter 2—Wildlife Corridors ConservationSubchapter A—National Wildlife Corridor System on Federal land and waterSec. 83311. Collaboration and coordination.Sec. 83312. Effect.Subchapter B—Tribal Wildlife CorridorsSec. 83321. Tribal Wildlife Corridors.Sec. 83322. Protection of Indian Tribes.Subchapter C—Wildlife movement grant program on non-Federal land and waterSec. 83331. Wildlife movements grant program.Sec. 83332. National Coordination Committee.Sec. 83333. Regional wildlife movement councils.Subchapter D—National Wildlife Corridors DatabaseSec. 83341. National wildlife corridors database.Chapter 3—FundingSec. 83401. Wildlife corridors stewardship fund.Sec. 83402. Authorization of appropriations.Chapter 4—Authorization of appropriationsSubchapter A—Natural Infrastructure for Wildlife Conservation and RestorationSec. 83511. Short title.Sec. 83512. Wildlife Conservation and Restoration Subaccount.Sec. 83513. Technical amendments.Sec. 83514. Savings clause.Subchapter B—Natural Infrastructure for Tribal Wildlife Conservation and RestorationSec. 83521. Indian Tribes.Chapter 5—MiscellaneousSec. 83601 Reauthorization of Chesapeake Bay gateways and watertrails network.Title IV—EnergySubtitle A—Establishment of Federal orphaned well remediation programSec. 84101. Establishment of federal orphaned well remediation program.Sec. 84102. Federal bonding reform.Subtitle B—Surface Mining Control and Reclamation Act AmendmentsSec. 84201. Abandoned Mine Land Reclamation Fund.Sec. 84202. Emergency Powers.Sec. 84203. Reclamation fee.Subtitle C—Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing MoreSec. 84301. Economic revitalization for coal country.Sec. 84302. Technical and conforming amendments.Sec. 84303. Minimum State payments.Sec. 84304. GAO study of use of funds.Sec. 84305. Payments to certified States not affected.Subtitle D—Public Land Renewable Energy DevelopmentSec. 84401. Definitions.Sec. 84402. Land use planning; supplements to programmatic environmental impact statements.Sec. 84403. Environmental review on covered land.Sec. 84404. Program to improve renewable energy project permit coordination.Sec. 84405. Increasing economic certainty.Sec. 84406. Limited grandfathering.Sec. 84407. Renewable energy goal.Sec. 84408. Disposition of revenues.Sec. 84409. Promoting and enhancing development of geothermal energy.Sec. 84410. Facilitation of coproduction of geothermal energy on oil and gas leases.Sec. 84411. Noncompetitive leasing of adjoining areas for development of geothermal resources.Sec. 84412. Savings clause.Subtitle E—Offshore Wind Jobs and OpportunitySec. 84501. Offshore Wind Career Training Grant Program.Subtitle F—Community Reclamation PartnershipsSec. 84601. Reference.Sec. 84602. State memoranda of understanding for certain remediation.Sec. 84603. Clarifying State liability for mine drainage projects.Sec. 84604. Conforming amendments.Subtitle G—Sinkhole hazard identificationSec. 84701. Sinkhole hazard identification.Title V—Labor StandardsSec. 85101. Labor Standards.Division M—Revenue provisionsSec. 90001. Short title; etc.Title I—Infrastructure financingSubtitle A—Bond financing enhancementsSec. 90101. Credit to issuer for certain infrastructure bonds.Sec. 90102. Advance refunding bonds.Sec. 90103. Permanent modification of small issuer exception to tax-exempt interest expense allocation rules for financial institutions.Sec. 90104. Volume cap on private activity bonds.Sec. 90105. Modifications to qualified small issue bonds.Sec. 90106. Expansion of certain exceptions to the private activity bond rules for first-time farmers.Sec. 90107. Exempt facility bonds for zero-emission vehicle infrastructure.Sec. 90108. Certain water and sewage facility bonds exempt from volume cap on private activity bonds.Sec. 90109. Qualified highway or surface freight transfer facility bonds.Sec. 90110. Application of Davis-Bacon Act requirements with respect to certain exempt facility bonds.Subtitle B—School infrastructure bondsSec. 90111. Restoration of certain qualified tax credit bonds.Sec. 90112. School infrastructure bonds.Sec. 90113. Annual report on bond program.Sec. 90114. Examining loan modifications to the HBCU Capital Financing Program.Subtitle C—Other provisions related to infrastructure financingSec. 90121. Credit for operations and maintenance costs of government-owned broadband.Sec. 90122. Treatment of financial guaranty insurance companies as qualifying insurance corporations under passive foreign investment company rules.Sec. 90123. Infrastructure grants to improve child care safety.Title II—New Markets Tax CreditSec. 90201. Improvement and permanent extension of new markets tax credit.Title III—Rehabilitation tax creditSec. 90301. Increase in rehabilitation credit.Sec. 90302. Increase in the rehabilitation credit for certain small projects.Sec. 90303. Modification of definition of substantially rehabilitated.Sec. 90304. Temporary extension of period for completing rehabilitation.Sec. 90305. Elimination of rehabilitation credit basis adjustment.Sec. 90306. Modifications regarding certain tax-exempt use property.Sec. 90307. Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit.Title IV—Green energySec. 90400. Short title.Subtitle A—Renewable Electricity and Reducing Carbon EmissionsSec. 90401. Extension of credit for electricity produced from certain renewable resources.Sec. 90402. Extension and modification of energy credit.Sec. 90403. Extension of credit for carbon oxide sequestration.Sec. 90404. Elective payment for energy property and electricity produced from certain renewable resources, etc.Sec. 90405. Extension of energy credit for offshore wind facilities.Sec. 90406. Green energy publicly traded partnerships.Subtitle B—Renewable FuelsSec. 90411. Biodiesel and renewable diesel.Sec. 90412. Extension of excise tax credits relating to alternative fuels.Sec. 90413. Extension of second generation biofuel incentives.Subtitle C—Green Energy and Efficiency Incentives for IndividualsSec. 90421. Extension, increase, and modifications of nonbusiness energy property credit.Sec. 90422. Residential energy efficient property.Sec. 90423. Energy efficient commercial buildings deduction.Sec. 90424. Extension, increase, and modifications of new energy efficient home credit.Sec. 90425. Modifications to income exclusion for conservation subsidies.Subtitle D—Greening the Fleet and Alternative VehiclesSec. 90431. Modification of limitations on new qualified plug-in electric drive motor vehicle credit.Sec. 90432. Credit for previously-owned qualified plug-in electric drive motor vehicles.Sec. 90433. Credit for zero-emission heavy vehicles and zero-emission buses.Sec. 90434. Qualified fuel cell motor vehicles.Sec. 90435. Alternative fuel refueling property credit.Sec. 90436. Modification of employer-provided fringe benefits for bicycle commuting.Subtitle E—Investment in the Green WorkforceSec. 90441. Extension of the advanced energy project credit.Sec. 90442. Labor costs of installing mechanical insulation property.Sec. 90443. Labor standards for certain energy jobs.Subtitle F—Environmental JusticeSec. 90451. Qualified environmental justice program credit.Subtitle G—Treasury report on data from the Greenhouse Gas Reporting ProgramSec. 90461. Report on Greenhouse Gas Reporting Program.Title V—Disaster and resiliencySec. 90501. Exclusion of amounts received from state-based catastrophe loss mitigation programs.Sec. 90502. Repeal of temporary limitation on personal casualty losses.Title VI—HousingSubtitle A—Low-Income Housing Tax Credit ImprovementsSec. 90601. Extension of period for rehabilitation expenditures.Sec. 90602. Extension of basis expenditure deadline.Sec. 90603. Tax-exempt bond financing requirement.Sec. 90604. Minimum credit rate.Sec. 90605. Increases in State allocations.Sec. 90606. Increase in credit for certain projects designated to serve extremely low-income households.Sec. 90607. Inclusion of Indian areas as difficult development areas for purposes of certain buildings.Sec. 90608. Inclusion of rural areas as difficult development areas.Sec. 90609. Increase in credit for bond-financed projects designated by housing credit agency.Sec. 90610. Repeal of qualified contract option.Sec. 90611. Prohibition of local approval and contribution requirements.Sec. 90612. Adjustment of credit to provide relief during COVID–19 outbreak.Sec. 90613. Credit for low-income housing supportive services.Subtitle B—Neighborhood Homes CreditSec. 90621. Neighborhood homes credit.Title VII—Tribal developmentSec. 90701. Treatment of Indian Tribes as States with respect to bond issuance.Sec. 90702. Treatment of Tribal foundations and charities like charities funded and controlled by other governmental funders and sponsors.Sec. 90703. New markets tax credit.Title VIII—Highway trust fund and related taxesSec. 90801. Extension of Highway Trust Fund expenditure authority.Sec. 90802. Extension of highway-related taxes.Sec. 90803. Additional transfers to Highway Trust Fund.Division N—Rights for Transportation Security OfficersSec. 91001. Short title.Sec. 91002. Definitions.Sec. 91003. Conversion of TSA personnel.Sec. 91004. Transition rules.Sec. 91005. Consultation requirement.Sec. 91006. No right to strike.Sec. 91007. Rule of construction with respect to certain crimes relating to terrorism.Sec. 91008. Report by GAO regarding TSA recruitment.Sec. 91009. Sense of Congress.Sec. 91010. Assistance for Federal Air Marshal Service.Sec. 91011. Prohibition on certain social media application.Sec. 91012. Veterans hiring.Sec. 91013. Prevention and protection against certain illness.Division O—Agriculture infrastructure improvementsSec. 92001. Reforestation Trust Fund.Division P—Budgetary EffectsSec. 93001. Budgetary effects.Division Q—State-Owned EnterprisesSec. 94001. State-Owned enterprises prohibition.3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.AFederal Surface Transportation Programs for Fiscal Year 2021100.Short titleThis division and division B of this Act may be cited as the Investing in a New Vision for the Environment and Surface Transportation in America Act or the INVEST in America Act.101.Extension of Federal surface transportation programs(a)Extension of Federal surface transportation programs(1)In generalExcept as otherwise provided in this division, the requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under the covered laws, which would otherwise expire on or cease to apply after September 30, 2020, are incorporated by reference and shall continue in effect through September 30, 2021.(2)Authorization of appropriations(A)Highway trust fund(i)Highway account(I)In generalExcept as provided in subclause (II), there is authorized to be appropriated from the Highway Account for fiscal year 2021, for each program under the covered laws with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account for fiscal year 2020.(II)Administrative expensesNotwithstanding any other provision of this division, there is authorized to be appropriated from the Highway Account for fiscal year 2021—(aa)$502,897,049 for administrative expenses of the Federal Highway Administration, as described in section 104(a) of title 23, United States Code; and(bb)$30,086,000 for grant administrative expenses of the National Highway Traffic Safety Administration, as described in section 4001(a)(6) of the FAST Act (Public Law 114–94).(ii)Mass transit accountThere is authorized to be appropriated from the Mass Transit Account for fiscal year 2021, for each program under the covered laws with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account for fiscal year 2020.(B)General fund(i)In generalExcept as provided in clause (ii), there is authorized to be appropriated for fiscal year 2021, for each program with respect to which amounts are authorized to be appropriated for fiscal year 2020 from an account other than the Highway Account or the Mass Transit Account under the titles described in subsection (b)(1), an amount not less than the amount authorized for appropriation with respect to the program under such titles for fiscal year 2020.(ii)Administrative expensesNotwithstanding any other provision of this division, there is authorized to be appropriated from the general fund of the Treasury for fiscal year 2021 $140,016,543 for administrative expenses of the Federal Transit Administration.(3)Use of fundsExcept as otherwise provided in this division, amounts authorized to be appropriated for fiscal year 2021 with respect to a program under paragraph (2) shall be distributed, administered, limited, and made available for obligation in the same manner as amounts authorized to be appropriated with respect to the program for fiscal year 2020 under the covered laws.(4)Obligation limitation(A)In generalExcept as provided in subparagraph (B), a program for which amounts are authorized to be appropriated under paragraph (2)(A) shall be subject to a limitation on obligations for fiscal year 2021 in the same amount and in the same manner as the limitation applicable with respect to the program for fiscal year 2020 under the Department of Transportation Appropriations Act, 2020 (Public Law 116–94), as in effect on December 20, 2019. (B)Federal-aid highway and highway safety construction programs(i)In generalNotwithstanding any other provision of this division, section 1102 of the FAST Act (Public Law 114–94), or the Department of Transportation Appropriations Act, 2020 (Public Law 116–94), for fiscal year 2021, the obligations for Federal-aid highway and highway safety construction programs shall not exceed $46,387,191,360. (ii)Limitation on Federal Highway Administration administrative expensesNotwithstanding any other provision of this division, of the amount described in clause (i), for fiscal year 2021 an amount not to exceed $478,897,049, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. (b)DefinitionsIn this section, the term covered laws means the following:(1)Titles I, III, IV, V, and VI of division A of the FAST Act (Public Law 114–94).(2)Division A, division B, subtitle A of title I and title II of division C, and division E of MAP–21 (Public Law 112–141).(3)Titles I, II, and III of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244).(4)Titles I, II, III, IV, V, and VI of SAFETEA–LU (Public Law 109–59).(5)Titles I, II, III, IV, and V of the Transportation Equity Act for the 21st Century (Public Law 105–178).(6)Titles II, III, and IV of the National Highway System Designation Act of 1995 (Public Law 104–59).(7)Title I, part A of title II, title III, title IV, title V, and title VI of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240).(8)Title 23, United States Code.(9)Sections 116, 117, 330, and 5505 and chapters 53, 139, 303, 311, 313, 701, and 702 of title 49, United States Code.102.Federal Highway Administration(a)Additional amounts(1)Authorization of appropriations(A)In generalIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this section, $14,742,808,640.(B)Contract authorityAmounts authorized to be appropriated under subparagraph (A) shall be available for obligation as if apportioned under chapter 1 of title 23, United States Code.(2)Obligation ceiling(A)In generalNotwithstanding any other provision of law, for fiscal year 2021, obligations for activities authorized under paragraph (1) shall not exceed $14,742,808,640.(B)Distribution of obligation authority(i)In generalOf the obligation authority provided under subparagraph (A), the Secretary shall make available to States, Tribes, Puerto Rico, the territories, and Federal land management agencies, during the period of fiscal year 2021, amounts of obligation authority equal to the amounts described in subparagraphs (A) through (E) of paragraph (3), respectively.(ii)Further distributionEach State, each Tribe, Puerto Rico, each territory, and each Federal land management agency receiving funds under subparagraphs (A) through (E) of paragraph (3), respectively, shall receive an amount of obligation authority equal to the funds that it receives under any of such subparagraphs.(C)Redistribution of unused obligation authority(i)In generalNotwithstanding subparagraph (B), the Secretary shall, after August 1 of fiscal year 2021—(I)revise a distribution of the obligation authority made available under subparagraph (B) if an amount distributed cannot be obligated during that fiscal year; and(II)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141)) and 104 of title 23, United States Code.(ii)AdministrationThe Secretary shall administer a redistribution under clause (i) of obligation authority provided under subparagraph (B) in a similar manner as the standard August redistribution.(iii)Use of obligation authorityA State may use obligation authority that it receives pursuant to this subparagraph in the same manner that it uses obligation authority that it receives as part of the standard August redistribution.(3)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows:(A)$14,384,629,710 to the States.(B)$167,481,814 to Tribes.(C)$52,400,251 to Puerto Rico.(D)$13,929,181 to the territories.(E)$124,367,684 to Federal land management agencies.(4)State funds(A)Distribution(i)In generalAmounts made available under paragraph (3)(A) shall be distributed among the States in the same ratio as total State apportionments under section 104(c)(1) of title 23, United States Code, in fiscal year 2020.(ii)Suballocation(I)In generalAmounts distributed among the States under clause (i) shall be suballocated within the State to an area described in subclause (II) in the proportion that—(aa)the total amount of funds suballocated to such area of the State as described in such subclause for fiscal year 2020; bears to(bb)the total amount of funds apportioned to the State for the Federal-aid highway program under section 104 of title 23, United States Code, for fiscal year 2020.(II)Areas describedThe areas described in this subclause are—(aa)urbanized areas of the State with an urbanized area population of over 200,000;(bb)areas of the State other than urban areas with a population greater than 5,000; and(cc)other areas of the State. (B)TreatmentExcept as otherwise provided in this paragraph, amounts made available under paragraph (3)(A) shall be administered as if apportioned under chapter 1 of title 23, United States Code.(C)Use of fundsAmounts made available under paragraph (3)(A) may be obligated for—(i)eligible projects described in section 133(b) of title 23, United States Code, subject to section 133(c) of such title; and(ii)administrative expenses, including salaries and benefits, of—(I)the State department of transportation; (II)a local transportation agency; or(III)a metropolitan planning organization.(5)Tribal funds(A)Treatment(i)In generalExcept as otherwise provided in this paragraph, amounts made available under paragraph (3)(B) shall be administered as if made available under section 202 of title 23, United States Code.(ii)Nonapplicability of certain provisions of lawSubsections (a)(6), (c), (d), and (e) of section 202 of title 23, United States Code, shall not apply to amounts made available under paragraph (3)(B).(B)Use of fundsAmounts made available under paragraph (3)(B) may be obligated for—(i)activities eligible under section 202(a)(1) of title 23, United States Code; and(ii)transportation-related administrative expenses, including salaries and benefits, of the Tribe.(6)Funds for Puerto Rico and the territories(A)Treatment(i)In generalExcept as otherwise provided in this paragraph, amounts made available under paragraphs (3)(C) and (3)(D) shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code.(ii)Nonapplicability of certain provisions of lawSection 165(b)(2) of title 23, United States Code, shall not apply to amounts made available to Puerto Rico under paragraph (3)(C).(B)Use of funds(i)Puerto RicoAmounts made available to Puerto Rico under paragraph (3)(C) may be obligated for—(I)activities eligible under chapter 1 of title 23, United States Code; and(II)transportation related administrative expenses, including salaries and benefits.(ii)TerritoriesAmounts made available to a territory under paragraph (3)(D) may be obligated for—(I)activities eligible under section 165(c)(6) of title 23, United States Code, subject to section 165(c)(7) of such title; and(II)transportation-related administrative expenses, including salaries and benefits.(7)Federal land management agency funds(A)DistributionAmounts made available under paragraph (3)(E) shall be distributed among the Federal land management agencies as follows:(i)$99,494,147 for the National Park Service.(ii)$9,949,415 for the United States Fish and Wildlife Service.(iii)$6,301,296 for the United States Forest Service.(iv)$8,622,826 to be allocated to the applicable Federal land management agencies as described in section 203(b) of title 23, United States Code.(B)TreatmentAmounts made available under paragraph (3)(E) shall be administered as if made available under section 203 of title 23, United States Code.(8)Disadvantaged business enterprisesSection 1101(b) of the FAST Act (Public Law 114–94) shall apply to additional amounts made available under paragraph (1).(b)Special rules for fiscal year 2021(1)Suballocated amounts(A)Use of fundsAmounts authorized to be appropriated for fiscal year 2021 with respect to a program under section 101(a)(2)(A) that are suballocated pursuant to section 133(d)(1)(A) of title 23, United States Code, may be obligated for—(i)eligible projects as described in section 133(b) of title 23, United States Code; or(ii)administrative expenses, including salaries and benefits, of—(I)a local transportation agency; or(II)a metropolitan planning organization.(B)Obligation authority(i)In generalA State that is required to obligate in an urbanized area with an urbanized area population of over 200,000 individuals under section 133(d) of title 23, United States Code, funds apportioned to the State under section 104(b)(2) of such title shall make available during the period of fiscal years 2016 through 2021 an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area that is equal to the amount obtained by multiplying—(I)the aggregate amount of funds that the State is required to obligate in the area under section 133(d) of title 23, United States Code, during the period; and(II)the ratio that—(aa)the aggregate amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs during the period; bears to(bb)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs (excluding sums not subject to an obligation limitation) during the period.(ii)Joint responsibilityEach State, each affected metropolitan planning organization, and the Secretary shall jointly ensure compliance with clause (i).(2)Ferry boat programAmounts authorized to be appropriated for fiscal year 2021 with respect to a program under section 101(a)(2)(A) that are made available for the construction of ferry boats and ferry terminal facilities under section 147 of title 23, United States Code, may be obligated—(A)in accordance with sections 129(c) and 147 of title 23, United States Code;(B)for administrative expenses, including salaries and benefits, of a ferry boat operator or ferry terminal facility operator eligible for Federal participation under section 129(c) of title 23, United States Code; and(C)for operating costs associated with a ferry boat or ferry terminal facility eligible for Federal participation under section 129(c) of title 23, United States Code.(3)Nationally significant freight and highway projectsIn fiscal year 2021, the program carried out under section 117 of title 23, United States Code, shall, in addition to any otherwise applicable requirements, be subject to the following provisions:(A)Multimodal projectsNotwithstanding subsection (d)(2)(A) of such section, the limitation for projects described in such subsection shall be $600,000,000 for fiscal years 2016 through 2021. (B)Additional considerationsNotwithstanding subsection (h)(2) of such section, the Secretary shall not consider the utilization of non-Federal contributions.(C)Evaluation and ratingTo evaluate applications for funding under such section, the Secretary shall—(i)determine whether a project is eligible for a grant under such section;(ii)evaluate, through a methodology that is discernible and transparent to the public, how each application addresses the merit criteria established by the Secretary;(iii)assign a quality rating for each merit criteria for each application based on the evaluation under clause (ii);(iv)ensure that applications receive final consideration by the Secretary to receive an award under such section only on the basis of such quality ratings and that the Secretary gives final consideration only to applications that meet the minimally acceptable level for each of the merit criteria; and(v)award grants only to projects rated highly under the evaluation and rating process.(D)Publication and methodologyIn any published notice of funding opportunity for a grant under such section, the Secretary shall include detailed information on the rating methodology and merit criteria to be used to evaluate applications.(E)Repeat applications(i)BriefingThe Secretary shall provide to each applicant that applied for, but did not receive, funding under such section in fiscal year 2019 or 2020, at the request of the applicant, the opportunity to receive a briefing to—(I)explain any reasons the application was not selected for funding; and(II)advise the applicant on how to improve the application for resubmission in fiscal year 2021 under the application criteria described in this paragraph.(ii)Supplementary application(I)In generalAn applicant for funding under such section may elect to resubmit an application from a previous solicitation with a supplementary appendix that describes how the proposed project meets the requirements of section 117 of title 23, United States Code, and this paragraph.(II)RequirementsThe Secretary shall ensure that applications submitted under subclause (I), including the supplementary appendix, are evaluated based on such requirements.(F)Congressional notificationA notification submitted pursuant to subsection (m) of such section shall include—(i)a summary of each application submitted and, at the request of either Committee, a copy of any application submitted;(ii)a list of any projects the Secretary determined were not eligible for funding;(iii)a description of the specific criteria used for each evaluation, including the quality rating assigned for each eligible application submitted;(iv)a list of all projects that advanced to the Secretary for consideration; and(v)a detailed justification of the basis for each award proposed to be selected.(c)Federal share(1)In generalExcept as provided in paragraph (3) and notwithstanding section 120 of title 23, United States Code, or any other provision of this division, the Federal share associated with funds described in paragraph (2) that are obligated during fiscal year 2021 may be up to 100 percent.(2)Funds describedThe funds described in this paragraph are funds made available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under title 23 or 49, United States Code, the FAST Act (Public Law 114–94), or this division.(3)ExceptionsParagraph (1) shall not apply to amounts obligated under section 115 or 117 of title 23, United States Code, or chapter 6 of such title.(d)Administrative expenses(1)Self-certification and audit(A)In generalPrior to the obligation of funds for administrative expenses pursuant to paragraph (4)(C)(ii), (5)(B)(ii), (6)(B)(i)(II), or (6)(B)(ii)(II) of subsection (a) or paragraphs (1)(A)(ii) and (2)(B) of subsection (b), a State, a Tribe, Puerto Rico, or a territory, as applicable, shall certify to the Secretary that such administrative expenses meet the requirements of such paragraphs, as applicable.(B)AuditThe Secretary may conduct an audit to review obligations of funds and liquidation of such obligations for eligible administrative expenses described under subparagraph (A).(2)PlanningNotwithstanding any other provision of law, administrative expenses described in paragraph (1)(A) shall not be required to be included in a metropolitan transportation plan, a long-range statewide transportation plan, a transportation improvement program, or a statewide transportation improvement program under sections 134 or 135 of title 23, United States Code, or chapter 53 of title 49, United States Code, as applicable. (e)DefinitionsIn this section, the following definitions apply:(1)Standard August redistributionThe term standard August redistribution means the redistribution of obligation authority that the Secretary is directed to administer under—(A)section 1102(d) of the FAST Act (Public Law 114–94); or(B)any Act making appropriations for the Department of Transportation for fiscal year 2021.(2)StateThe term State means the 50 States and the District of Columbia.(3)TerritoryThe term territory means any of the following territories of the United States:(A)American Samoa.(B)The Commonwealth of the Northern Mariana Islands.(C)Guam.(D)The United States Virgin Islands.(4)Urban area; urbanized areaThe terms urban area and urbanized area have the meanings given such terms in section 101 of title 23, United States Code.103.Federal Transit Administration(a)Additional amounts(1)Authorization of appropriations from mass transit account(A)In generalIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Mass Transit Account for fiscal year 2021, for activities under this section, $5,794,851,538.(B)ApportionmentAmounts authorized under subparagraph (A) shall be apportioned in accordance with section 5310, section 5311 (other than subsections (b)(3), (c)(1)(A), and (c)(2) of such section), section 5336 (other than subsection (h)(4) of such section), section 5337, and section 5340 of title 49, United States Code, except that funds apportioned under section 5337 of such title shall be added to funds apportioned under section 5307 of such title for administration under section 5307 of such title.(C)AllocationThe Secretary shall allocate the amounts authorized to be appropriated to sections 5307, 5310, 5311, 5337, and 5340 of title 49, United States Code, among such sections in the same ratio as funds are provided in the fiscal year 2020 appropriations.(D)Obligation limitationNotwithstanding any other provision of law, for fiscal year 2021, obligations for activities authorized under this paragraph shall not exceed $5,794,851,538.(2)Authorization of appropriations from general fundIn addition to amounts authorized under section 101(a)(1)(B), there is authorized to be appropriated from the general fund of the Treasury—(A)$958,000,000 to carry out section 5309 of title 49, United States Code; and(B)such sums as may be necessary to be made available as described in subsection (c) and that such sums shall be designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(3)Disadvantaged business enterprisesSection 1101(b) of the FAST Act (Public Law 114–94) shall apply to additional amounts made available under this subsection.(b)Special rules for fiscal year 2021(1)Use of fundsNotwithstanding 5307(a)(1) of title 49, United States Code, amounts made available under subsection (a)(1)(A) may be obligated for—(A)operating expenses, including, beginning on January 20, 2020—(i)reimbursement for operating costs to maintain service and offset lost revenue, including the purchase of personal protective equipment; and(ii)paying the administrative leave of operations personnel due to reductions in service; and(B)any other activity eligible under section 5307, 5310, 5311, or 5337 of title 49, United States Code.(2)ConditionsRecipients use of funds under paragraph (1) shall—(A)not require that operating expenses described in paragraph (1)(A) be included in a metropolitan transportation plan, long-range statewide transportation plan, a transportation improvement program, or a statewide transportation improvement program;(B)meet the requirements of section 5333 of title 49, United States Code; and(C)to the maximum extent possible, be directed to payroll and public transit service, unless the recipient certifies to the Secretary that such recipient has not furloughed any employees. (3)Oversight(A)Of the amounts made available to carry out this section, the percentages available for oversight in section 5338(f)(1) of title 49, United States Code, shall apply to the allocations of funds in subsection (a)(1)(C).(B)Use of fundsAmounts made available under subsection (a)(1)(A) shall be available for administrative expenses and program management oversight as authorized under sections 5334 and 5338(f)(2) of title 49, United States Code.(4)Administration of grantsAmounts made available under subsection (a)(1)(A) shall be administered, at the option of the recipient, as grants provided under the CARES Act (Public Law 116–136) are administered.(c)CIG COVID–19 emergency relief program(1)In generalFrom amounts made available under subsection (a)(2)(B) and notwithstanding section 5309(k)(2)(C)(ii), section 5309(a)(7)(B), or section 5309(l)(1)(B)(ii) of title 49, United States Code, at the request of a project sponsor, the Secretary shall use such sums as may be necessary to provide an additional 30 percent of total project costs for any project under—(A)5309(d) of title 49, United States Code, that has been approved for advancement into the engineering phase;(B)5309(e) of title 49, United States Code, that has entered into the project development phase or approved for advancement into the engineering phase;(C)subsection (d) or (e) of section 5309 of title 49, United States Code, that has a full funding grant agreement entered into under either such subsection after January 1, 2017; and(D)section 5309(h) of title 49, United States Code, that the Federal Transit Administration has a small starts grant award or agreement entered into after January, 1, 2017, or that has been recommended by the Administration for an allocation of capital investment funds that were appropriated in fiscal year 2018, 2019, or 2020. (2)Project eligibilityFrom amounts made available under subsection (a)(2)(B), the Secretary shall use such sums as may be necessary for projects under section 5309 of title 49, United States Code, that—(A)are not eligible for funds made available under paragraph (1); and(B)have remaining scheduled Federal funds to be appropriated under a full funding grant agreement under such section.(3)Deferred local shareThe Secretary shall allow a project sponsor to defer payment of the local share for any project described in paragraphs (1) and (2).(4)Total project costIn this subsection, the term total project cost means the most recent total project cost stipulated in—(A)the full funding grant agreement;(B)the approval into project engineering; (C)the project rating for a project not yet approved into project engineering; (D)the small starts grant or grant agreement; or(E)the project rating for a small starts project that has not yet been awarded a grant or grant agreement.(5)Federal shareThe Federal share of the costs of a project under this subsection may not exceed 80 percent. (6)Application of lawFor purposes of paragraph (1), the Secretary shall apply section 7001(b) of this Act when providing the additional 30 percent of total project costs to any project that meets the criteria in such section.(d)Federal share(1)In generalNotwithstanding chapter 53 of title 49, United States Code, or any other provision of this division, the Federal share associated with funds described in paragraph (2) that are obligated during fiscal year 2021 may be up to 100 percent.(2)Funds describedThe funds described in this paragraph are funds made available for the implementation of transit programs authorized by chapter 53 of title 49, United States Code, the FAST Act (Public Law 114–94), or this division, excluding funds made available to projects under section 5309 of title 49, United States Code.(e)Condition for apportionmentNo funds authorized in this division or any other Act may be used to adjust Mass Transit Account apportionments or withhold funds from Mass Transit Account apportionments pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 in fiscal year 2021.104.National Highway Traffic Safety Administration(a)Special funding for fiscal year 2021(1)In general(A)Authorization of appropriationsIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this subsection, $244,514,000.(B)Contract authorityAmounts authorized under subparagraph (A) shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code.(C)Obligation limitationNotwithstanding any other provision of law, for fiscal year 2021, obligations for activities authorized under this paragraph and obligations for activities authorized under section 101(a)(2)(A)(i)(II)(bb) that exceed amounts authorized under section 4001(a)(6) of the FAST Act (Public Law 114–94) shall not exceed $247,783,000. (2)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows:(A)$105,000,000 for carrying out section 402 of title 23, United States Code.(B)$15,312,000 for carrying out section 403 of title 23, United States Code.(C)$19,202,000 for carrying out section 404 of title 23, United States Code.(D)$105,000,000 for carrying out section 405 of title 23, United States Code.(b)Special rules for fiscal year 2021(1)Federal shareNotwithstanding sections 120, 405(b)(2), 405(c)(2), 405(d)(2) and 405(h)(2) of title 23, United States Code, the Federal share of activities for fiscal year 2021 carried out under chapter 4 of title 23, United States Code and section 1906 of SAFETEA–LU (23 U.S.C. 402 note) shall be 100 percent. (2)Period of availabilityNotwithstanding section 118(b) of title 23, United States Code, funds apportioned or allocated to a State in fiscal years 2017 and 2018 under sections 402 and 405 of title 23, United States Code, and section 1906 of SAFETEA–LU (23 U.S.C. 402 note), shall remain available for obligation in that State for a period of 4 years after the last day of the fiscal year for which the funds are authorized. Notwithstanding any other provision of law, this paragraph shall apply as if such paragraph was enacted on September 30, 2020. (3)Maintenance of effortNotwithstanding section 405(a)(9) of title 23, United States Code, the Secretary may waive the maintenance of effort requirements under such section for fiscal year 2021 for a State, if the Secretary determines appropriate. (4)In-vehicle alcohol detection device researchIn carrying out subsection (h) of section 403 of title 23, United States Code, the Secretary may obligate from funds made available to carry out such section for fiscal year 2021 not more than $5,312,000 to conduct the research described in paragraph (1) of such subsection. (5)Cooperative research and evaluationNotwithstanding the apportionment formula set forth in section 402(c)(2) of title 23, United States Code, and section 403(f)(1) of title 23, United States Code, $2,500,000 of the total amount available for apportionment to the States for highway safety programs under section 402(c)(2) of title 23, United States Code, for each of fiscal years 2016 through 2021, shall be available for expenditure by the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, for a cooperative research and evaluation program to research and evaluate priority highway safety countermeasures. This paragraph shall apply as if such paragraph was enacted on October 1, 2015.105.Federal Motor Carrier Safety Administration(a)Special funding for fiscal year 2021(1)Authorization of appropriations(A)In generalIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this subsection, $209,900,000.(B)Obligation limitationNotwithstanding any other provision of law, for fiscal year 2021, obligations for activities authorized under this paragraph shall not exceed $209,900,000.(2)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows:(A)Subject to section 31104(c) of title 49, United States Code—(i)$80,512,000 for carrying out section 31102 (except subsection (l)) of title 49, United States Code);(ii)$14,208,000 for carrying out section 31102(l) of title 49, United States Code; and(iii)$23,680,000 for carrying out section 31313 of title 49, United States Code.(B)$91,500,000 for carrying out section 31110 of title 49, United States Code.(3)Treatment of fundsExcept as provided in subsection (b), amounts made available under this section shall be made available for obligation and administered as if made available under chapter 311 of title 49, United States Code.(b)Special rules for fiscal year 2021(1)Financial assistance agreements Federal shareNotwithstanding chapter 311 of title 49, United States Code, or any regulations adopted pursuant to such chapter, for the duration of fiscal year 2021 with respect to all financial assistance made available under subsection (a) and section 101, the Secretary of Transportation may—(A)reimburse recipients under section 31104(b)(2) of title 49, United States Code, in an amount that is 100 percent of the costs described in such section; and(B)waive the maintenance of effort requirement under 31102(f) of title 49, United States Code, for all States without requiring States to request a waiver.(2)Financial assistance agreements period of availabilityNotwithstanding section 31104(f) of title 49, United States Code, the Secretary shall extend the periods of availability described in such section by 1 year.(3)Administrative expensesThe Administrator of the Federal Motor Carrier Safety Administration shall ensure that funds made available under subsection (a)(2)(B) are used, to the maximum extent practicable, to support—(A)the acceleration of planned investments to modernize the Administration’s information technology and information management systems;(B)the completion of outstanding statutory mandates required by MAP–21 (112–141) and the FAST Act (114–94); and(C)a Large Truck Crash Causal Factors Study of the Administration.106.High priority corridors on National Highway System(a)Identification(1)Central Texas CorridorSection 1105(c)(84) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended to read as follows:(84)The Central Texas Corridor, including the route—(A)commencing in the vicinity of Texas Highway 338 in Odessa, Texas, running eastward generally following Interstate Route 20, connecting to Texas Highway 158 in the vicinity of Midland, Texas, then following Texas Highway 158 eastward to United States Route 87 and then following United States Route 87 southeastward, passing in the vicinity of San Angelo, Texas, and connecting to United States Route 190 in the vicinity of Brady, Texas;(B)commencing at the intersection of Interstate Route 10 and United States Route 190 in Pecos County, Texas, and following United States Route 190 to Brady, Texas;(C)following portions of United States Route 190 eastward, passing in the vicinity of Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, Woodville, and Jasper, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing and including a loop generally encircling Bryan/College Station, Texas;(D)following United States Route 83 southward from the vicinity of Eden, Texas, to a logical connection to Interstate Route 10 at Junction, Texas;(E)following United States Route 69 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Woodville, Texas; (F)following United States Route 96 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Jasper, Texas; and(G)following United States Route 190, State Highway 305, and United States Route 385 from Interstate Route 10 in Pecos County, Texas to Interstate 20 at Odessa, Texas. .(2)Central Louisiana CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:(91)The Central Louisiana Corridor commencing at the logical terminus of Louisiana Highway 8 at the Sabine River Bridge at Burrs Crossing and generally following portions of Louisiana Highway 8 to Leesville, Louisiana, and then eastward on Louisiana Highway 28, passing in the vicinity of Alexandria, Pineville, Walters, and Archie, to the logical terminus of United States Route 84 at the Mississippi River Bridge at Vidalia, Louisiana..(3)Central Mississippi CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991, as amended by this Act, is further amended by adding at the end the following:(92)The Central Mississippi Corridor, including the route—(A)commencing at the logical terminus of United States Route 84 at the Mississippi River and then generally following portions of United States Route 84 passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, to Interstate 59 in the vicinity of Laurel, Mississippi, and continuing on Interstate Route 59 north to Interstate Route 20 and on Interstate Route 20 to the Mississippi-Alabama State Border; and(B)commencing in the vicinity of Laurel, Mississippi, running south on Interstate Route 59 to United States Route 98 in the vicinity of Hattiesburg, connecting to United States Route 49 south then following United States Route 49 south to Interstate Route 10 in the vicinity of Gulfport and following Mississippi Route 601 southerly terminating near the Mississippi State Port at Gulfport..(4)Middle Alabama CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991, as amended by this Act, is further amended by adding at the end the following:(93)The Middle Alabama Corridor including the route—(A)beginning at the Alabama-Mississippi Border generally following portions of I–20 until following a new interstate extension paralleling United States Highway 80 specifically:(B)crossing Alabama Route 28 near Coatopa, Alabama, traveling eastward crossing United States Highway 43 and Alabama Route 69 near Selma, Alabama, traveling eastwards closely paralleling United States Highway 80 to the south crossing over Alabama Routes 22, 41, and 21, until its intersection with I–65 near Hope Hull, Alabama;(C)continuing east along the proposed Montgomery Outer Loop south of Montgomery, Alabama where it would next join with I–85 east of Montgomery, Alabama;(D)continuing along I–85 east bound until its intersection with United States Highway 280 near Opelika, Alabama or United States Highway 80 near Tuskegee, Alabama; and(E)generally following the most expedient route until intersecting with existing United States Highway 80 (JR Allen Parkway) through Phenix City until continuing into Columbus, Georgia..(5)Middle Georgia CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991, as amended by this Act, is further amended by adding at the end the following:(94)The Middle Georgia Corridor including the route—(A)beginning at the Alabama-Georgia Border generally following the Fall Line Freeway from Columbus Georgia to Augusta, Georgia specifically:(B)travelling along United States Route 80 (JR Allen Parkway) through Columbus, Georgia and near Fort Benning, Georgia, east to Talbot County, Georgia where it would follow Georgia Route 96, then commencing on Georgia Route 49C (Fort Valley Bypass) to Georgia Route 49 (Peach Parkway) to its intersection with Interstate route 75 in Byron, Georgia;(C)continuing north along Interstate Route 75 through Warner Robins and Macon, Georgia where it would meet Interstate Route 16. Following Interstate 16 east it would next join United States Route 80 and then onto State Route 57; and(D)commencing with State Route 57 which turns into State Route 24 near Milledgeville, Georgia would then bypass Wrens, Georgia with a newly constructed bypass. After the bypass it would join United States Route 1 near Fort Gordon into Augusta, Georgia where it will terminate at Interstate Route 520..(b)Inclusion of certain segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended in the first sentence—(1)by inserting subsection (c)(84), after subsection (c)(83),; and(2)by striking and subsection (c)(90) and inserting subsection (c)(90), subsection (c)(91), subsection (c)(92), subsection (c)(93), and subsection (c)(94).(c)DesignationSection 1105(e)(5)(C) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking The route referred to in subsection (c)(84) is designated as Interstate Route I–14. and inserting The route referred to in subsection (c)(84)(A) is designated as Interstate Route I–14 North. The route referred to in subsection (c)(84)(B) is designated as Interstate Route I–14 South. The Bryan/College Station, Texas loop referred to in subsection (c)(84) is designated as Interstate Route I–214. The routes referred to in subparagraphs (C), (D), (E), (F), and (G) of subsection (c)(84) and in subsections (c)(91), (c)(92), (c)(93), and (c)(94) are designated as Interstate Route I–14..107.DefinitionsIn this division, the following definitions apply: (1)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account.(2)Mass Transit AccountThe term Mass Transit Account means the portion of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986.(3)SecretaryThe term Secretary means the Secretary of Transportation.108.Accessibility of public transportation for residents of areas of concentrated povertyNot later than 60 days after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report that includes—(1)a description of the unique challenges that residents of areas of concentrated poverty face when riding public transportation; and(2)an assessment of how accessible public transportation that receives Federal funds is for residents of areas of concentrated poverty.BSurface Transportation1001.Applicability of division(a)ApplicabilityThis division, including the amendments made by this division, applies beginning on October 1, 2021.(b)Reference to date of enactmentIn this division and the amendments made by this division, any reference to—(1)the date of enactment of this Act;(2)the date of enactment of a provision of this division;(3)the date of enactment of a provision added to law by an amendment made by this division; or(4)the date of enactment of the INVEST in America Act added to law by an amendment made by this division, shall be treated as a reference to October 1, 2021. (c)Exception for immediate applicationSubsections (a) and (b) shall not apply to section 1105 and the amendments made by such section.IFederal-Aid HighwaysAAuthorizations and Program Conditions1101.Authorization of appropriations(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the pre-disaster mitigation program under section 124 of such title, the railway crossings program under section 130 of such title, the surface transportation program under section 133 of such title, the highway safety improvement program under section 148 of such title, the congestion mitigation and air quality improvement program under section 149 of such title, the national highway freight program under section 167 of such title, the carbon pollution reduction program under section 171 of such title, and metropolitan planning under section 134 of such title—(A)$55,022,048,429 for fiscal year 2022;(B)$55,980,646,776 for fiscal year 2023;(C)$57,095,359,712 for fiscal year 2024; and(D)$58,118,666,186 for fiscal year 2025.(2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $300,000,000 for each of fiscal years 2022 through 2025.(3)Construction of ferry boats and ferry terminal facilitiesFor construction of ferry boats and ferry terminal facilities under section 147 of title 23, United States Code, $120,000,000 for each of fiscal years 2022 through 2025.(4)Federal lands and tribal transportation programs(A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code, $800,000,000 for each of fiscal years 2022 through 2025.(B)Federal lands transportation program(i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code, $550,000,000 for each of fiscal years 2022 through 2025.(ii)AllocationOf the amount made available for a fiscal year under clause (i)—(I)the amount for the National Park Service is $400,000,000 for each of fiscal years 2022 through 2025;(II)the amount for the United States Fish and Wildlife Service is $50,000,000 for each of fiscal years 2022 through 2025; and(III)the amount for the United States Forest Service is $50,000,000 for each of fiscal years 2022 through 2025.(C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code, $345,000,000 for each of fiscal years 2022 through 2025.(D)Federal lands and tribal major projects grantsTo carry out section 208 of title 23, United States Code, $400,000,000 for each of fiscal years 2022 through 2025.(5)Territorial and Puerto Rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code, $310,000,000 for each of fiscal years 2022 through 2025.(6)Projects of national and regional significanceFor projects of national and regional significance under section 117 of title 23, United States Code—(A)$2,200,000,000 for fiscal year 2022;(B)$2,200,000,000 for fiscal year 2023;(C)$2,300,000,000 for fiscal year 2024; and(D)$2,350,000,000 for fiscal year 2025.(7)Community transportation investment grantsTo carry out section 173 of title 23, United States Code, $600,000,000 for each of fiscal years 2022 through 2025.(8)Electric vehicle charging, natural gas fueling, propane fueling, and hydrogen fueling infrastructure grantsTo carry out section 151(f) of title 23, United States Code, $350,000,000 for each of fiscal years 2022 through 2025. (9)Community climate innovation grantsTo carry out section 172 of title 23, United States Code, $250,000,000 for each of fiscal years 2022 through 2025.(b)Additional programs(1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(A)Gridlock reduction grant programTo carry out section 1306 of this Act, $250,000,000 for fiscal year 2022.(B)Rebuild rural grant programTo carry out section 1307 of this Act, $250,000,000 for fiscal year 2022.(C)Parking for commercial motor vehiclesTo carry out section 1308 of this Act, $250,000,000 for fiscal year 2023. (D)Active transportation connectivity grant programTo carry out section 1309 of this Act, $250,000,000 for fiscal year 2024.(E)Metro performance programTo carry out section 1305 of this Act, $250,000,000 for each of fiscal years 2023 through 2025.(2)Treatment of fundsAmounts made available under subparagraphs (B) through (D) of paragraph (1) shall be administered as if apportioned under chapter 1 of title 23, United States Code.(c)Disadvantaged business enterprises(1)FindingsCongress finds that—(A)despite the real improvements caused by the disadvantaged business enterprise program, minority- and women-owned businesses across the country continue to confront serious and significant obstacles to success caused by race and gender discrimination in the federally assisted surface transportation market and related markets across the United States;(B)the continuing race and gender discrimination described in subparagraph (A) merits the continuation of the disadvantaged business enterprise program;(C)recently, the disparities cause by discrimination against African American, Hispanic American, Asian American, Native American, and women business owners have been further exacerbated by the coronavirus pandemic and its disproportionate effects on minority- and women-owned businesses across the nation;(D)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and other investigative activities, scientific reports, reports issued by public and private agencies at every level of government, news reports, academic publications, reports of discrimination by organizations and individuals, and discrimination lawsuits, which continue to demonstrate that race- and gender-neutral efforts alone are insufficient to address the problem;(E)the testimony and documentation described in subparagraph (D) demonstrate that discrimination across the United States poses an injurious and enduring barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has negatively affected firm formation, development and success in many aspects of surface transportation-related business in the public and private markets; and(F)the testimony and documentation described in subparagraph (D) provide a clear picture of the inequality caused by discrimination that continues to plague our nation and a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business.(2)DefinitionsIn this subsection, the following definitions apply:(A)Small business concernThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)).(B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection.(3)Amounts for small business concernsExcept to the extent that the Secretary of Transportation determines otherwise, not less than 10 percent of the amounts made available for any program under titles I, II, V, and VII of this division and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals.(4)Annual listing of disadvantaged business enterprisesEach State shall annually—(A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and(B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by—(i)women;(ii)socially and economically disadvantaged individuals (other than women); and(iii)individuals who are women and are otherwise socially and economically disadvantaged individuals.(5)Uniform certification(A)In generalThe Secretary of Transportation shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection.(B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern—(i)on-site visits;(ii)personal interviews with personnel;(iii)issuance or inspection of licenses;(iv)analyses of stock ownership;(v)listings of equipment;(vi)analyses of bonding capacity;(vii)listings of work completed;(viii)examination of the resumes of principal owners;(ix)analyses of financial capacity; and(x)analyses of the type of work preferred.(6)ReportingThe Secretary of Transportation shall establish minimum requirements for use by State governments in reporting to the Secretary—(A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and(B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program.(7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles I, II, V, and VII of this division and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional.(8)Sense of Congress on prompt payment of DBE subcontractorsIt is the sense of Congress that—(A)the Secretary of Transportation should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding federally funded transportation contracts under laws and regulations administered by the Secretary; and(B)such additional steps should include increasing the Department of Transportation’s ability to track and keep records of complaints and to make that information publicly available.(d)Limitation on financial assistance for state-Owned enterprises(1)In generalFunds provided under this section may not be used in awarding or exercising an option on a previously awarded contract, a contract, subcontract, grant, or loan to an entity that is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment.(3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.1102.Obligation limitation(a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed—(1)$62,159,350,954 for fiscal year 2022;(2)$63,121,354,776 for fiscal year 2023;(3)$64,346,443,712 for fiscal year 2024; and(4)$65,180,125,186 for fiscal year 2025.(b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for—(1)section 125 of title 23, United States Code;(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240);(7)section 157 of title 23, United States Code (as in effect on June 8, 1998);(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation;(12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years);(13)section 119 of title 23, United States Code (but, for fiscal years 2016 through 2021, only in an amount equal to $639,000,000 for each of those fiscal years);(14)section 203 of title 23, United States Code (but, for fiscal years 2022 through 2025, only in an amount equal to $550,000,000 for each of those fiscal years); and(15)section 133(d)(1)(B) of title 23, United States Code (but, for fiscal years 2022 through 2025, only in an amount equal to $89,000,000 for each of those fiscal years).(c)Distribution of obligation authoritySubject to paragraph (1)(B), for each of fiscal years 2022 through 2025, the Secretary of Transportation—(1)(A)shall not distribute obligation authority provided by subsection (a) for the fiscal year for—(i)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code;(ii)amounts authorized for the Bureau of Transportation Statistics;(iii)amounts authorized for the tribal transportation program under section 202 of title 23, United States Code; and(iv)amounts authorized for the territorial and Puerto Rico highway program under section 165(a) of title 23, United States Code; and(B)for each of fiscal years 2023 through 2025, in addition to the amounts described in subparagraph (A), shall not distribute obligation authority provided by subsection (a) for the fiscal year for amounts authorized for the metro performance program under section 1305 of this Act;(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts—(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years, the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and(B)for which obligation authority was provided in a previous fiscal year;(3)shall determine the proportion that—(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to(B)the total of—(i)the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs, other than sums authorized to be appropriated for—(I)provisions of law described in paragraphs (1) through (13) of subsection (b);(II)section 203 of title 23, United States Code, equal to the amount referred to in subsection (b)(14) for the fiscal year; and(III)section 133(d)(1)(B) of title 23, United States Code, equal to the amount referred to in subsection (b)(15) for the fiscal year; less(ii)the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of such title, by multiplying—(A)the proportion determined under paragraph (3); by(B)the amounts authorized to be appropriated for each such program for the fiscal year; and(5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the surface transportation program in section 133(d)(1)(B) of title 23, United States Code, that are exempt from the limitation under subsection (b)(15) and the amounts apportioned under sections 202 and 204 of such title) in the proportion that—(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year.(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary of Transportation shall, after August 1 of each of fiscal years 2022 through 2025—(1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under section 104 of title 23, United States Code.(e)Special limitation(1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for—(A)transportation research programs carried out under chapter 5 of title 23, United States Code, and title V of this Act; and(B)the metro performance program under section 1305 of this Act.(2)ExceptionObligation authority made available under paragraph (1) shall—(A)remain available for a period of 4 fiscal years; and(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.(f)Lop-Off(1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2022 through 2025, the Secretary of Transportation shall distribute to the States any funds that—(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year.(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5).(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.1103.Definitions and declaration of policySection 101 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), and (34) as paragraphs (2), (3), (4), (6), (8), (10), (11), (12), (13), (14), (16), (17), (18), (19), (20), (21), (23), (24), (25), (26), (28), (29), (32), (33), (34), (35), (36), (37), (38), (40), (41), (42), (43), and (44), respectively;(B)by inserting before paragraph (2), as so redesignated, the following:(1)AdaptationThe term adaptation means an adjustment in natural or human systems in anticipation of, or in response to, a changing environment in a way that moderates negative effects of extreme events or climate change.;(C)by inserting after paragraph (4), as so redesignated, the following:(5)Climate changeThe term climate change means any significant change in the measures of climate lasting for an extended period of time, and may include major changes in temperature, precipitation, wind patterns, or sea level, among others, that occur over several decades or longer.;(D)in paragraph (6)(A), as so redesignated, by inserting assessing resilience, after surveying,;(E)by inserting after paragraph (6), as so redesignated, the following:(7)Context sensitive design principlesThe term context sensitive design principles means principles for the design of a public road that—(A)provides for the safe and adequate accommodation, in all phases of project planning, design, and development, transportation facilities for users, including pedestrians, bicyclists, public transportation users, children, older individuals, individuals with disabilities, motorists, and freight vehicles; and(B)considers the context in which the facility is planned to be constructed to determine the appropriate facility design.;(F)by inserting after paragraph (8), as so redesignated, the following:(9)Evacuation routeThe term evacuation route means a transportation route or system that—(A)is used to transport—(i)the public away from an emergency event; or(ii)first responders and recovery resources in the event of an emergency; and(B)is identified, consistent with sections 134(i)(2)(I)(iii) and 135(f)(10)(C)(iii), by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (A).;(G)by inserting after paragraph (14), as so redesignated, the following:(15)Greenhouse gasThe term greenhouse gas has the meaning given the term in section 211(o)(1)(G) of the Clean Air Act (42 U.S.C. 7545(o)(1)(G)).;(H)by inserting after paragraph (21), as so redesignated, the following:(22)Natural infrastructure(A)In generalThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes that—(i)is created through the action of natural physical, geological, biological, and chemical processes over time;(ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or(iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.(B)InclusionThe term natural infrastructure includes green infrastructure and nature-based solutions.;(I)by inserting after paragraph (26), as so redesignated, the following:(27)Protective feature(A)In generalThe term protective feature means an improvement to a highway or bridge designed to increase resilience or mitigate the risk of recurring damage or the cost of future repairs from climate change effects, extreme events, seismic activity, or any other natural disaster. (B)InclusionsThe term protective feature includes—(i)raising roadway grades;(ii)relocating roadways to higher ground above projected flood elevation levels or away from slide prone areas;(iii)stabilizing slide areas;(iv)stabilizing slopes;(v)lengthening or raising bridges to increase waterway openings;(vi)increasing the size or number of drainage structures;(vii)replacing culverts with bridges or upsizing culverts;(viii)installing seismic retrofits on bridges;(ix)scour, stream stability, coastal, and other hydraulic countermeasures; and(x)the use of natural infrastructure.;(J)by inserting after paragraph (29), as so redesignated, the following:(30)Repeatedly damaged facilityThe term repeatedly damaged facility means a road, highway, or bridge that has required repair and reconstruction activities on 2 or more occasions due to natural disasters or catastrophic failures resulting in emergencies declared by the Governor of the State in which the road, highway, or bridge is located or emergencies or major disasters declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(31)Resilience(A)In generalThe term resilience means, with respect to a facility, the ability to—(i)anticipate, prepare for, or adapt to conditions; or(ii)withstand, respond to, or recover rapidly from disruptions.(B)InclusionsSuch term includes, with respect to a facility, the ability to—(i)resist hazards or withstand impacts from disruptions;(ii)reduce the magnitude, duration, or impact of a disruption; or(iii)have the absorptive capacity, adaptive capacity, and recoverability to decrease vulnerability to a disruption.; (K)by inserting after paragraph (38), as so redesignated, the following: (39)Transportation system accessThe term transportation system access means the ability to travel by automobile, public transportation, pedestrian, and bicycle networks, measured by travel time, taking into consideration—(A)the impacts of the level of travel stress for non-motorized users; (B)costs for low-income travelers; and(C)the extent to which transportation access is impacted by zoning policies and land use planning practices that effect the affordability, elasticity, and diversity of the housing supply.; and (L)by adding at the end the following: (45)Transportation demand management; TDMThe terms transportation demand management and TDM mean the use of strategies to inform and encourage travelers to maximize the efficiency of a transportation system leading to improved mobility, reduced congestion, and lower vehicle emissions.(46)Transportation demand management strategiesThe term transportation demand management strategies means the use of planning, programs, policy, marketing, communications, incentives, pricing, and technology to shift travel mode, routes used, departure times, number of trips, and location and design work space or public attractions.; and(2)in subsection (b)—(A)in paragraph (1) by striking Defense, and inserting Defense Highways,; (B)in paragraph (3)—(i)in subparagraph (A) by striking Century and inserting century;(ii)in subparagraph (G) by striking ; and and inserting a semicolon;(iii)in subparagraph (H) by striking Century. and inserting century;; and(iv)by adding at the end the following:(I)safety is the highest priority of the Department of Transportation, and the Secretary and States should take all actions necessary to meet the transportation needs of the 21st century for all road users;(J)climate change presents a significant risk to safety, the economy, and national security, and reducing the contributions of the transportation system to the Nation’s total carbon pollution is critical; and(K)the Secretary and States should take appropriate measures and ensure investments to increase the resilience of the Nation’s transportation system.; and(C)in paragraph (4)(A) by inserting while ensuring that environmental protections are maintained after review process. 1104.Apportionment(a)In generalSection 104 of title 23, United States Code, is amended—(1)in subsection (a)(1) by striking subparagraphs (A) through (E) and inserting the following:(A)$ 506,302,525 for fiscal year 2022;(B)$ 509,708,000 for fiscal year 2023;(C)$ 520,084,000 for fiscal year 2024; and (D)$ 530,459,000 for fiscal year 2025.; (2)by striking subsections (b) and (c) and inserting the following: (b)Division among programs of State’s share of apportionmentThe Secretary shall distribute the amount apportioned to a State for a fiscal year under subsection (c) among the covered programs as follows:(1)National highway performance programFor the national highway performance program, 55.09 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (2)Surface transportation programFor the surface transportation program, 28.43 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (3)Highway safety improvement programFor the highway safety improvement program, 6.19 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (4)Congestion mitigation and air quality improvement program(A)In generalFor the congestion mitigation and air quality improvement program, an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount for the congestion mitigation and air quality improvement program for all States shall be— (i)$2,913,925,833 for fiscal year 2022; (ii)$2,964,919,535 for fiscal year 2023; (iii)$3,024,217,926 for fiscal year 2024; and (iv)$3,078,653,849 for fiscal year 2025. (C)State shareFor each fiscal year, the Secretary shall distribute among the States the amount for the congestion mitigation and air quality improvement program under subparagraph (B) so that each State receives an amount equal to the proportion that— (i)the amount apportioned to the State for the congestion mitigation and air quality improvement program for fiscal year 2020; bears to (ii)the total amount of funds apportioned to all States for such program for fiscal year 2020. (5)National highway freight programFor the national highway freight program, 3.38 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (6)Metropolitan planning(A)In generalFor metropolitan planning, an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount for metropolitan planning for all States shall be— (i)$507,500,000 for fiscal year 2022; (ii)$516,381,250 for fiscal year 2023; (iii)$526,708,875 for fiscal year 2024; and (iv)$536,189,635 for fiscal year 2025. (C)State shareFor each fiscal year, the Secretary shall distribute among the States the amount for metropolitan planning under subparagraph (B) so that each State receives an amount equal to the proportion that— (i)the amount apportioned to the State for metropolitan planning for fiscal year 2020; bears to (ii)the total amount of funds apportioned to all States for metropolitan planning for fiscal year 2020. (7)Railway crossings(A)In generalFor the railway crossings program, an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount for the railway crossings program for all States shall be $245,000,000 for each of fiscal years 2022 through 2025. (C)State share(i)In generalFor each fiscal year, the Secretary shall distribute among the States the amount for the railway crossings program under subparagraph (B) as follows: (I)50 percent of the amount for a fiscal year shall be apportioned to States by the formula set forth in section 104(b)(3)(A) (as in effect on the day before the date of enactment of MAP–21). (II)50 percent of the amount for a fiscal year shall be apportioned to States in the ratio that total public railway-highway crossings in each State bears to the total of such crossings in all States. (ii)Minimum apportionmentNotwithstanding clause (i), for each fiscal year, each State shall receive a minimum of one-half of 1 percent of the total amount for the railway crossings program for such fiscal year under subparagraph (B). (8)Predisaster mitigation programFor the predisaster mitigation program, 2.96 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (9)Carbon pollution reduction programFor the carbon pollution reduction program, 3.95 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7). (c)Calculation of amounts(1)State shareFor each of fiscal years 2022 through 2025, the amount for each State shall be determined as follows: (A)Initial amountsThe initial amounts for each State shall be determined by multiplying— (i)the combined amount authorized for appropriation for the fiscal year for the covered programs; by (ii)the share for each State, which shall be equal to the proportion that— (I)the amount of apportionments that the State received for fiscal year 2020; bears to (II)the amount of those apportionments received by all States for fiscal year 2020. (B)Adjustments to amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent of the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available. (2)State apportionmentOn October 1 of fiscal years 2022 through 2025, the Secretary shall apportion the sums authorized to be appropriated for expenditure on the covered programs in accordance with paragraph (1). ;(3)in subsection (d)(1)(A)—(A)in clause (i) by striking paragraphs (5)(D) and (6) of subsection (b) and inserting subsection (b)(6); and(B)in clause (ii) by striking paragraphs (5)(D) and (6) of subsection (b) and inserting subsection (b)(6); and (4)by striking subsections (h) and (i) and inserting the following:(h)Definition of covered programsIn this section, the term covered programs means—(1)the national highway performance program under section 119;(2)the surface transportation program under section 133;(3)the highway safety improvement program under section 148;(4)the congestion mitigation and air quality improvement program under section 149;(5)the national highway freight program under section 167; (6)metropolitan planning under section 134;(7)the railway crossings program under section 130;(8)the predisaster mitigation program under section 124; and(9)the carbon pollution reduction program under section 171.. (b)Federal share payableSection 120(c)(3) of title 23, United States Code, is amended—(1)in subparagraph (A) by striking (5)(D),; and(2)in subparagraph (C)(i) by striking (5)(D),.(c)Metropolitan transportation planning; title 23Section 134(p) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of section 104(b) and inserting section 104(b)(6).(d)Statewide and nonmetropolitan transportation planningSection 135(i) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of section 104(b) and inserting section 104(b)(6).(e)Metropolitan transportation planning; title 49Section 5303(p) of title 49, United States Code, is amended by striking section 104(b)(5) and inserting section 104(b)(6).1105.Additional deposits into Highway Trust FundSection 105 of title 23, United States Code, is amended—(1)in subsection (a) by striking FAST Act and inserting INVEST in America Act; (2)in subsection (c)—(A)in paragraph (1)(A) by striking to be appropriated each place it appears; and(B)by adding at the end the following: (4)Special rule(A)AdjustmentIn making an adjustment under paragraph (1) for an allocation, reservation, or set-aside from an amount authorized from the Highway Account or Mass Transit Account described in subparagraph (B), the Secretary shall—(i)determine the ratio that—(I)the amount authorized to be appropriated for the allocation, reservation, or set-aside from the account for the fiscal year; bears to(II)the total amount authorized to be appropriated for such fiscal year for all programs under such account;(ii)multiply the ratio determined under clause (i) by the amount of the adjustment determined under subsection (b)(1)(B); and(iii)adjust the amount that the Secretary would have allocated for the allocation, reservation, or set-aside for such fiscal year but for this section by the amount calculated under clause (ii).(B)Allocations, reservations, and set-asidesThe allocations, reservations, and set-asides described in this subparagraph are—(i)from the amount made available for a fiscal year for the Federal lands transportation program under section 203, the amounts allocated for a fiscal year for the National Park Service, the United States Fish and Wildlife Service, and the United States Forest Service;(ii)the amount made available for the Puerto Rico highway program under section 165(a)(1);(iii)the amount made available for the territorial highway program under section 165(a)(2);(iv)from the amounts made available for a fiscal year for the urbanized areas formula grants under section 5307 of title 49, the amounts allocated for a fiscal year for the passenger ferry grant program under section 5307(h) of such title;(v)from the amounts made available for a fiscal year for the formula grants for rural areas under section 5311 of such title, the amounts allocated for a fiscal year for public transportation on Indian reservations;(vi)from the amounts made available for a fiscal year for the public transportation innovation program under section 5312 of such title—(I)the amounts allocated for the zero emission vehicle component assessment under section 5312(h) of such title; and (II)the amounts allocated for the transit cooperative research program under section 5312(i) of such title;(vii)from the amounts made available for a fiscal year for the technical assistance and workforce development program of section 5314 of such title, the amounts allocated for the national transit institute under section 5314(c) of such title;(viii)from the amounts made available for a fiscal year for the bus and bus facilities program under section 5339 of such title, the amounts allocated for a fiscal year for the zero emission grants under section 5339(c) of such title;(ix)the amounts made available for growing States under section 5340(c) of such title; and(x)the amounts made available for high density states under section 5340(d) of such title.;(3)in subsection (d) by inserting and section 5324 of title 49 after section 125; (4)in subsection (e)—(A)by striking There is authorized and inserting For fiscal year 2022 and each fiscal year thereafter, there is authorized; and(B)by striking for any of fiscal years 2017 through 2020; and(5)in subsection (f)(1) by striking section 1102 or 3018 of the FAST Act and inserting any other provision of law.1106.Transparency(a)ApportionmentSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following:(g)Highway Trust Fund transparency and accountability reports(1)Requirement(A)In generalThe Secretary shall compile data in accordance with this subsection on the use of Federal-aid highway funds made available under this title.(B)User friendly dataThe data compiled under subparagraph (A) shall be in a user friendly format that can be searched, downloaded, disaggregated, and filtered by data category.(2)Project data(A)In generalNot later than 120 days after the end of each fiscal year, the Secretary shall make available on the website of the Department of Transportation a report that describes—(i)the location of each active project within each State during such fiscal year, including in which congressional district or districts such project is located; (ii)the total cost of such project; (iii)the amount of Federal funding obligated for such project; (iv)the program or programs from which Federal funds have been obligated for such project; (v)whether such project is located in an area of the State with a population of— (I)less than 5,000 individuals; (II)5,000 or more individuals but less than 50,000 individuals; (III)50,000 or more individuals but less than 200,000 individuals; or (IV)200,000 or more individuals;(vi)whether such project is located in an area of persistent poverty, as defined in section 172(l); (vii)the type of improvement being made by such project, including categorizing such project as— (I)a road reconstruction project; (II)a new road construction project; (III)a new bridge construction project; (IV)a bridge rehabilitation project; or (V)a bridge replacement project; and(viii)the functional classification of the roadway on which such project is located.(B)Interactive mapIn addition to the data made available under subparagraph (A), the Secretary shall make available on the website of the Department of Transportation an interactive map that displays, for each active project, the information described in clauses (i) through (v) of subparagraph (A). (3)State data(A)Apportioned and allocated programsThe website described in paragraph (2)(A) shall be updated annually to display the Federal-aid highway funds apportioned and allocated to each State under this title, including— (i)the amount of funding available for obligation by the State, including prior unobligated balances, at the start of the fiscal year; (ii)the amount of funding obligated by the State during such fiscal year; (iii)the amount of funding remaining available for obligation by the State at the end of such fiscal year; and (iv)changes in the obligated, unexpended balance for the State. (B)Programmatic dataThe data described in subparagraph (A) shall include—(i)the amount of funding by each apportioned and allocated program for which the State received funding under this title; (ii)the amount of funding transferred between programs by the State during the fiscal year using the authority provided under section 126; and (iii)the amount and program category of Federal funds exchanged as described in section 106(g)(6). (4)DefinitionsIn this subsection: (A)Active project(i)In generalThe term active project means a Federal-aid highway project using funds made available under this title on which those funds were obligated or expended during the fiscal year for which the estimated total cost as of the start of construction is greater than $5,000,000. (ii)ExclusionThe term active project does not include any project for which funds are transferred to agencies other than the Federal Highway Administration. (B)Interactive mapThe term interactive map means a map displayed on the public website of the Department of Transportation that allows a user to select and view information for each active project, State, and congressional district. (C)StateThe term State means any of the 50 States or the District of Columbia. . (b)Project approval and oversightSection 106 of title 23, United States Code, is amended—(1)in subsection (g)—(A)in paragraph (4) by striking subparagraph (B) and inserting the following:(B)Assistance to StatesThe Secretary shall—(i)develop criteria for States to use to make the determination required under subparagraph (A); and(ii)provide training, guidance, and other assistance to States and subrecipients as needed to ensure that projects administered by subrecipients comply with the requirements of this title.(C)Periodic reviewThe Secretary shall review, not less frequently than every 2 years, the monitoring of subrecipients by the States. ; and(B)by adding at the end the following:(6)Federal funding exchange programsA State may implement a program under which a subrecipient has the option to exchange Federal funds allocated to such subrecipient in accordance with the requirements of this title for State or local funds if the State certifies to the Secretary that the State has prevailing wage and domestic content requirements that are comparable to the requirements under sections 113 and 313 and that such requirements shall apply to projects carried out using such funds if such projects would have been subject to the requirements of sections 113 and 313 if such projects were carried out using Federal funds. ; (2)in subsection (h)(3)—(A)in subparagraph (B) by striking , as determined by the Secretary,; and(B)in subparagraph (D) by striking shall assess and inserting in the case of a project proposed to be advanced as a public-private partnership, shall include a detailed value for money analysis or comparable analysis to determine; and(3)by adding at the end the following:(k)Megaprojects(1)Comprehensive risk management planTo be authorized for the construction of a megaproject, the recipient of Federal financial assistance under this title for such megaproject shall submit to the Secretary a comprehensive risk management plan that contains— (A)a description of the process by which the recipient will identify, quantify, and monitor the risks, including natural hazards, that might result in cost overruns, project delays, reduced construction quality, or reductions in benefits with respect to the megaproject; (B)examples of mechanisms the recipient will use to track risks identified pursuant to subparagraph (A); (C)a plan to control such risks; and (D)such assurances as the Secretary determines appropriate that the recipient shall, with respect to the megaproject— (i)regularly submit to the Secretary updated cost estimates; and (ii)maintain and regularly reassess financial reserves for addressing known and unknown risks. (2)Peer review group(A)In generalNot later than 90 days after the date on which a megaproject is authorized for construction, the recipient of Federal financial assistance under this title for such megaproject shall establish a peer review group for such megaproject that consists of at least 5 individuals (including at least 1 individual with project management experience) to give expert advice on the scientific, technical, and project management aspects of the megaproject. (B)Membership(i)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall establish guidelines describing how a recipient described in subparagraph (A) shall— (I)recruit and select members for a peer review group established under such subparagraph; and (II)make publicly available the criteria for such selection and identify the members so selected. (ii)Conflict of interestNo member of a peer review group for a megaproject may have a direct or indirect financial interest in such megaproject. (C)TasksA peer review group established under subparagraph (A) by a recipient of Federal financial assistance for a megaproject shall— (i)meet annually until completion of the megaproject; (ii)not later than 90 days after the date of the establishment of the peer review group and not later than 90 days after the date of any significant change, as determined by the Secretary, to the scope, schedule, or budget of the megaproject, review the scope, schedule, and budget of the megaproject, including planning, engineering, financing, and any other elements determined appropriate by the Secretary; and (iii)submit to the Secretary, Congress, and such recipient a report on the findings of each review under clause (ii). (3)TransparencyNot later than 90 days after the submission of a report under paragraph (2)(C)(iii), the Secretary shall publish on the website of the Department of Transportation such report.(4)Megaproject definedIn this subsection, the term megaproject means a project under this title that has an estimated total cost of $2,000,000,000 or more, and such other projects as may be identified by the Secretary. (l)Special experimental projects(1)Public availabilityThe Secretary shall publish on the website of the Department of Transportation a copy of all letters of interest, proposals, workplans, and reports related to the special experimental project authority pursuant to section 502(b). The Secretary shall redact confidential business information, as necessary, from any such information published. (2)Notification and opportunity for commentNot later than 30 days before making a determination to proceed with an experiment under a letter of interest described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the letter of interest and the Secretary’s proposed response.(3)Report to CongressNot later than 2 years after the date of enactment of the INVEST in America Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes—(A)a summary of each experiment described in this subsection carried out over the previous 5 years; and(B)legislative recommendations, if any, based on the findings of such experiments.(m)Competitive grant program oversight and accountability(1)In generalTo ensure the accountability and oversight of the discretionary grant selection process administered by the Secretary, a covered program shall be subject to the requirements of this section, in addition to the requirements applicable to each covered program.(2)Application processThe Secretary shall—(A)develop a template for applicants to use to summarize—(i)project needs and benefits; and(ii)any factors, requirements, or considerations established for the applicable covered program;(B)create a data driven process to evaluate, as set forth in the covered program, each eligible project for which an application is received; and(C)make a determination, based on the evaluation made pursuant to subparagraph (B), on any ratings, rankings, scores, or similar metrics for applications made to the covered program. (3)Notification of congressNot less than 15 days before making a grant for a covered program, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on the Environment and Public Works of the Senate of—(A)the amount for each project proposed to be selected;(B)a description of the review process;(C)for each application, the determination made under paragraph (2)(C); and(D)a detailed explanation of the basis for each award proposed to be selected.(4)Notification of applicantsNot later than 30 days after making a grant for a project under a covered program, the Secretary shall send to all applicants under such covered program, and publish on the website of the Department of Transportation—(A)a summary of each application made to the covered program for the given round of funding; and(B)the evaluation and justification for the project selection, including all ratings, rankings, scores, or similar metrics for applications made to the covered program for the given round of funding during each phase of the grant selection process.(5)BriefingThe Secretary shall provide, at the request of a grant applicant of a covered program, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant.(6)TemplateThe Secretary shall, to the extent practicable, develop a template as described in paragraph (2)(A) for any discretionary program administered by the Secretary that is not a covered program. (7)Covered program definedThe term covered program means each of the following discretionary grant programs:(A)Community climate innovation grants under section 172.(B)Electric vehicle charging and hydrogen fueling infrastructure grants under section 151(f).(C)Federal lands and tribal major projects grants under section 208.(D)Safe, efficient mobility through advanced technologies grants under section 503(c)(4)..(c)Division office consistencyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that—(1)analyzes the consistency of determinations among division offices of the Federal Highway Administration; and(2)makes recommendations to improve the consistency of such determinations.(d)Improving Risk Based Stewardship and OversightNot later than 180 days after the date of enactment of this Act, the Secretary shall reference U.S. DOT Office of Inspector General Report No. ST2020035 and take the following actions to improve the risk based stewardship and oversight of the Department of Transportation:(1)Update and implement Federal Highway Administration’s (FHWA) guidance for risk-based project involvement to clarify the requirements for its project risk-assessment process, including expectations for conducting and documenting the risk assessment and criteria to guide the reevaluation of project risks.(2)Identify and notify Divisions about sources of information that can inform the project risk-assessment process.(3)Update and implement FHWA’s guidance for risk-based project involvement to clarify how the link between elevated risks and associated oversight activities, changes to oversight actions, and the results of its risk-based involvement should be documented in project oversight plans.(4)Develop and implement a process to routinely monitor the implementation and evaluate the effectiveness of FHWA’s risk-based project involvement.1107.Complete and context sensitive street design(a)StandardsSection 109 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1) by striking planned future traffic of the highway in a manner that is conducive to and inserting future operational performance of the facility in a manner that enhances; and(B)in paragraph (2) by inserting , taking into consideration context sensitive design principles after each locality; (2)in subsection (b)—(A)by striking The geometric and inserting Design criteria for the Interstate system.—The geometric; and (B)by striking the types and volumes of traffic anticipated for such project for the twenty-year period commencing on the date of approval by the Secretary, under section 106 of this title, of the plans, specifications, and estimates for actual construction of such project and inserting the existing and future operational performance of the facility;(3)in subsection (c)(1)—(A)in subparagraph (C) by striking ; and and inserting a semicolon;(B)in subparagraph (D) by striking the period and inserting ; and; and(C)by adding at the end the following:(E)context sensitive design principles.; (4)by striking subsection (o) and inserting the following:(o)Compliance with State laws for non-NHS projects(1)In generalProjects (other than highway projects on the National Highway System) shall—(A)be designed, constructed, operated, and maintained in accordance with State laws, regulations, directives, safety standards, design standards, and construction standards; and(B)take into consideration context sensitive design principles.(2)Design flexibility(A)In generalA local jurisdiction may deviate from the roadway design publication used by the State in which the local jurisdiction is located for the design of a project on a roadway (other than a highway on the National Highway System) if—(i) notification and justification of the deviation is provided to the Secretary and the State; and(ii)the design complies with all other applicable Federal laws.(B)State-owned roadsIn the case of a roadway under the ownership of the State, the local jurisdiction may only deviate from the roadway design publication used by the State with the concurrence of the State.(C)Programmatic basisThe Secretary may consider a deviation under this paragraph on a programmatic basis. ; and (5)by adding at the end the following:(s)Context sensitive design(1)Context sensitive design principlesThe Secretary shall collaborate with the American Association of State Highway Transportation Officials to ensure that any roadway design publications approved by the Secretary under this section provide adequate flexibility for a project sponsor to select the appropriate design of a roadway, consistent with context sensitive design principles.(2)Policies or procedures(A)In generalNot later than 1 year after the Secretary publishes the final guidance described in paragraph (3), each State shall adopt policies or procedures to evaluate the context of a proposed roadway and select the appropriate design, consistent with context sensitive design principles.(B)Local governmentsThe Secretary and States shall encourage local governments to adopt policies or procedures described under subparagraph (A).(C)ConsiderationsThe policies or procedures developed under this paragraph shall take into consideration the guidance developed by the Secretary under paragraph (3).(3)Guidance(A)In general(i)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish guidance on the official website of the Department of Transportation on context sensitive design.(ii)Public review and commentThe guidance described in this paragraph shall be finalized following an opportunity for public review and comment.(iii)UpdateThe Secretary shall periodically update the guidance described in this paragraph, including the model policies or procedures described under subparagraph (B)(v).(B)RequirementsThe guidance described in this paragraph shall—(i)provide best practices for States, metropolitan planning organizations, regional transportation planning organizations, local governments, or other project sponsors to carry out context sensitive design principles;(ii)identify opportunities to modify planning, scoping, design, and development procedures to more effectively combine modes of transportation into integrated facilities that meet the needs of each of such modes of transportation in an appropriate balance;(iii)identify metrics to assess the context of the facility, including surrounding land use or roadside characteristics;(iv)assess the expected operational and safety performance of alternative approaches to facility design; and(v)taking into consideration the findings of this guidance, establish model policies or procedures for a State or other project sponsor to evaluate the context of a proposed facility and select the appropriate facility design for the context.(C)Topics of emphasisIn publishing the guidance described in this paragraph, the Secretary shall emphasize—(i)procedures for identifying the needs of users of all ages and abilities of a particular roadway;(ii)procedures for identifying the types and designs of facilities needed to serve various modes of transportation;(iii)safety and other benefits provided by carrying out context sensitive design principles;(iv)common barriers to carrying out context sensitive design principles;(v)procedures for overcoming the most common barriers to carrying out context sensitive design principles;(vi)procedures for identifying the costs associated with carrying out context sensitive design principles;(vii)procedures for maximizing local cooperation in the introduction of context sensitive design principles and carrying out those principles; and(viii)procedures for assessing and modifying the facilities and operational characteristics of existing roadways to improve consistency with context sensitive design principles.(4)FundingAmounts made available under sections 104(b)(6) and 505 of this title may be used for States, local governments, metropolitan planning organizations, or regional transportation planning organizations to adopt policies or procedures to evaluate the context of a proposed roadway and select the appropriate design, consistent with context sensitive design principles..(b)Conforming amendmentSection 1404(b) of the FAST Act (23 U.S.C. 109 note) is repealed. 1108.Innovative project delivery Federal share(a)In generalSection 120(c)(3)(B) of title 23, United States Code, is amended—(1)by striking clauses (i) and (ii) and inserting the following: (i)prefabricated bridge elements and systems, innovative materials, and other technologies to reduce bridge construction time, extend service life, and reduce preservation costs, as compared to conventionally designed and constructed bridges;(ii)innovative construction equipment, materials, techniques, or practices, including the use of in-place recycling technology, digital 3-dimensional modeling technologies, and advanced digital construction management systems;;(2)by redesignating clause (vi) as clause (vii);(3)in clause (v) by striking or at the end; and(4)by inserting after clause (v) the following: (vi)innovative pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes; or.(b)Technical amendmentSection 107(a)(2) of title 23, United States Code, is amended by striking subsection (c) of.1109.Transferability of Federal-aid highway fundsSection 126(b) of title 23, United States Code, is amended—(1)in the heading by inserting and programs after set-Asides; (2)in paragraph (1) by striking and 133(d)(1)(A) and inserting , 130, 133(d)(1)(A), 133(h), 149, and 171; and(3)by striking paragraph (2) and inserting the following:(2)Environmental programsWith respect to an apportionment under either paragraph (4) or paragraph (9) of section 104(b), and notwithstanding paragraph (1), a State may only transfer not more than 50 percent from the amount of the apportionment of either such paragraph to the apportionment under the other such paragraph in a fiscal year..1110.Tolling(a)Toll roads, bridges, tunnels, and ferriesSection 129 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting the following: (1)In general(A)AuthorizationSubject to the provisions of this section, Federal participation shall be permitted on the same basis and in the same manner as construction of toll-free highways is permitted under this chapter in the—(i)initial construction of a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel;(ii)initial construction of 1 or more lanes or other improvements that increase capacity of a highway, bridge, or tunnel (other than a highway on the Interstate System) and conversion of that highway, bridge, or tunnel to a tolled facility, if the number of toll-free lanes, excluding auxiliary lanes, after the construction is not less than the number of toll-free lanes, excluding auxiliary lanes, before the construction;(iii)initial construction of 1 or more lanes or other improvements that increase the capacity of a highway, bridge, or tunnel on the Interstate System and conversion of that highway, bridge, or tunnel to a tolled facility, if the number of toll-free non-HOV lanes, excluding auxiliary lanes, after such construction is not less than the number of toll-free non-HOV lanes, excluding auxiliary lanes, before such construction;(iv)reconstruction, resurfacing, restoration, rehabilitation, or replacement of a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel;(v)reconstruction or replacement of a toll-free bridge or tunnel and conversion of the bridge or tunnel to a toll facility;(vi)reconstruction of a toll-free Federal-aid highway (other than a highway on the Interstate System) and conversion of the highway to a toll facility;(vii)reconstruction, restoration, or rehabilitation of a highway on the Interstate System if the number of toll-free non-HOV lanes, excluding auxiliary lanes, after reconstruction, restoration, or rehabilitation is not less than the number of toll-free non-HOV lanes, excluding auxiliary lanes, before reconstruction, restoration, or rehabilitation;(viii)conversion of a high occupancy vehicle lane on a highway, bridge, or tunnel to a toll facility, subject to the requirements of section 166; and(ix)preliminary studies to determine the feasibility of a toll facility for which Federal participation is authorized under this paragraph.(B)Agreement to toll(i)In generalBefore the Secretary may authorize tolling under this subsection, the public authority with jurisdiction over a highway, bridge, or tunnel shall enter into an agreement with the Secretary to ensure compliance with the requirements of this subsection.(ii)Applicability(I)In generalThe requirements of this subparagraph shall apply to—(aa)Federal participation under subparagraph (A);(bb)any prior Federal participation in the facility proposed to be tolled; and(cc)conversion, with or without Federal participation, of a non-tolled lane on the National Highway System to a toll facility under subparagraph (E).(II)HOV facilityExcept as otherwise provided in this subsection or section 166, the provisions of this paragraph shall not apply to a high occupancy vehicle facility.(iii)Major Federal actionApproval by the Secretary of an agreement to toll under this paragraph shall be considered a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Agreement conditionsPrior to entering into an agreement to toll under subparagraph (B), the public authority shall certify to the Secretary that—(i)the public authority has established procedures to ensure the toll meets the purposes and requirements of this subsection;(ii)the facility shall provide for access at no cost to public transportation vehicles and over-the-road buses serving the public; and(iii)the facility shall provide for the regional interoperability of electronic toll collection, including through technologies or business practices.(D)Consideration of impacts(i)In generalPrior to entering into an agreement to toll under subparagraph (B), the Secretary shall ensure the public authority has adequately considered, including by providing an opportunity for public comment, the following factors within the corridor:(I)Congestion impacts on both the toll facility and in the corridor or cordon (including adjacent toll-free facilities).(II)In the case of a non-attainment or maintenance area, air quality impacts.(III)Planned investments to improve public transportation or other non-tolled alternatives in the corridor.(IV)Environmental justice and equity impacts.(V)Impacts on freight movement.(VI)Economic impacts on businesses.(ii)Consideration in environmental reviewNothing in this subparagraph shall limit a public authority from meeting the requirements of this subparagraph through the environmental review process, as applicable.(E)Congestion pricing(i)In generalThe Secretary may authorize conversion of a non-tolled lane on the National Highway System to a toll facility to utilize pricing to manage the demand to use the facility by varying the toll amount that is charged.(ii)RequirementPrior to entering into an agreement to convert a non-tolled lane on the National Highway System to a toll facility, the Secretary shall ensure (in addition to the requirements under subparagraphs (B), (C), and (D)) that such toll facility and the planned investments to improve public transportation or other non-tolled alternatives in the corridor are reasonably expected to improve the operation of the cordon or corridor, as described in clauses (iii) and (iv).(iii)Performance monitoringA public authority that enters into an agreement to convert a non-tolled lane to a toll facility under this subparagraph shall—(I)establish, monitor, and support a performance monitoring, evaluation, and reporting program—(aa)for the toll facility that provides for continuous monitoring, assessment, and reporting on the impacts that the pricing structure may have on the operation of the facility; and(bb)for the corridor or cordon that provides for continuous monitoring, assessment, and reporting on the impacts of congestion pricing on the operation of the corridor or cordon; (II)submit to the Secretary annual reports of the impacts described in subclause (I); and(III)if the facility or the corridor or cordon becomes degraded, as described in clause (iv), submit to the Secretary an annual update that describes the actions proposed to bring the toll facility into compliance and the progress made on such actions.(iv)Determination(I)Degraded operationFor purposes of clause (iii)(III), the operation of a toll facility shall be considered to be degraded if vehicles operating on the facility are failing to maintain a minimum average operating speed 90 percent of the time over a consecutive 180-day period during peak hour periods.(II)Degraded corridor or cordonFor the purposes of clause (iii)(III), a corridor or cordon shall be considered to be degraded if congestion pricing or investments to improve public transportation or other non-tolled alternatives have not resulted in—(aa)an increase in person or freight throughput in the corridor or cordon; or(bb)a reduction in person hours of delay in the corridor or cordon, as determined by the Secretary.(III)Definition of minimum average operating speedIn this subparagraph, the term minimum average operating speed means—(aa)35 miles per hour, in the case of a toll facility with a speed limit of 45 miles per hour or greater; and(bb)not more than 10 miles per hour below the speed limit, in the case of a toll facility with a speed limit of less than 50 miles per hour.(v)Maintenance of operating performance(I)In generalNot later than 180 days after the date on which a facility or a corridor or cordon becomes degraded under clause (iv), the public authority with jurisdiction over the facility shall submit to the Secretary for approval a plan that details the actions the public authority will take to make significant progress toward bringing the facility or corridor or cordon into compliance with this subparagraph.(II)Notice of approval or disapprovalNot later than 60 days after the date of receipt of a plan under subclause (I), the Secretary shall provide to the public authority a written notice indicating whether the Secretary has approved or disapproved the plan based on a determination of whether the implementation of the plan will make significant progress toward bringing the facility or corridor or cordon into compliance with this subparagraph.(III)UpdateUntil the date on which the Secretary determines that the public authority has brought the facility or corridor or cordon into compliance with this subparagraph, the public authority shall submit annual updates that describe—(aa)the actions taken to bring the facility into compliance;(bb)the actions taken to bring the corridor or cordon into compliance; and(cc)the progress made by those actions.(IV)ComplianceIf a public authority fails to bring a facility into compliance under this subparagraph, the Secretary may subject the public authority to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations), until the performance is no longer degraded.(vi)Consultation of MPOIf a toll facility authorized under this subparagraph is located on the National Highway System and in a metropolitan planning area established in accordance with section 134, the public authority shall consult with the metropolitan planning organization for the area.(vii)InclusionFor the purposes of this paragraph, the corridor or cordon shall include toll-free facilities that are adjacent to the toll facility.;(B)in paragraph (3)—(i)in subparagraph (A)—(I)in clause (iv) by striking and at the end; and(II)by striking clause (v) and inserting the following: (v)any project eligible under this title or chapter 53 of title 49 that improves the operation of the corridor or cordon by increasing person or freight throughput and reducing person hours of delay;(vi)toll discounts or rebates for users of the toll facility that have no reasonable alternative transportation method to the toll facility; and(vii)if the public authority certifies annually that the tolled facility is being adequately maintained and the cordon or corridor is not degraded under paragraph (1)(E), any revenues remaining after funding the activities described in clauses (i) through (vi) shall be considered surplus revenue and may be used for any other purpose for which Federal funds may be obligated by a State under this title or chapter 53 of title 49.;(ii)by striking subparagraph (B) and inserting the following: (B)Transparency(i)Annual audit(I)In generalA public authority with jurisdiction over a toll facility shall conduct or have an independent auditor conduct an annual audit of toll facility records to verify adequate maintenance and compliance with subparagraph (A), and report the results of the audits to the Secretary.(II)RecordsOn reasonable notice, the public authority shall make all records of the public authority pertaining to the toll facility available for audit by the Secretary.(ii)Use of revenuesA State or public authority that obligates amounts under clauses (v), (vi), or (vii) of subparagraph (A) shall annually report to the Secretary a list of activities funded with such amounts and the amount of funding provided for each such activity.;(C)in paragraph (8) by striking as of the date of enactment of the MAP–21, before commencing any activity authorized and inserting , before commencing any activity authorized;(D)in paragraph (9)—(i)by striking bus and inserting vehicle; and(ii)by striking buses and inserting vehicles; and(E)by striking paragraph (10) and inserting the following: (10)Interoperability of electronic toll collectionAll toll facilities on Federal-aid highways shall provide for the regional interoperability of electronic toll collection, including through technologies or business practices.(11)NoncomplianceIf the Secretary concludes that a public authority has not complied with the requirements of this subsection, the Secretary may require the public authority to discontinue collecting tolls until the public authority and the Secretary enter into an agreement for the public authority to achieve compliance with such requirements.(12)DefinitionsIn this subsection, the following definitions apply:(A)Federal participationThe term Federal participation means the use of funds made available under this title.(B)High occupancy vehicle; HOVThe term high occupancy vehicle or HOV means a vehicle with not fewer than 2 occupants.(C)Initial construction(i)In generalThe term initial construction means the construction of a highway, bridge, tunnel, or other facility at any time before it is open to traffic.(ii)ExclusionsThe term initial construction does not include any improvement to a highway, bridge, tunnel, or other facility after it is open to traffic.(D)Over-the-road busThe term over-the-road bus has the meaning given the term in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181).(E)Public authorityThe term public authority means a State, interstate compact of States, or public entity designated by a State.(F)Public transportation vehicleThe term public transportation vehicle has the meaning given that term in section 166.(G)Toll facilityThe term toll facility means a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel constructed or authorized to be tolled under this subsection..(b)Repeal of Interstate System reconstruction and rehabilitation pilot programSection 1216 of the Transportation Equity Act for the 21st Century (23 U.S.C. 129 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed. (c)Value pricing pilot programSection 1012(b) of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 149 note) is amended by adding at the end the following: (9)SunsetThe Secretary may not consider an expression of interest submitted under this section after the date of enactment of this paragraph..(d)Savings clause(1)Application of limitationsAny toll facility described in paragraph (2) shall be subject to the requirements of section 129(a)(3) of title 23, United States Code, as in effect on the day before the date of enactment of this Act. (2)Toll facilitiesA toll facility described in this paragraph is a facility that, on the day prior to the date of enactment of this Act, was—(A)operating;(B)in the planning and design phase; or(C)in the construction phase.(e)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report on the implementation of the interoperability of toll collection as required under section 1512(b) of MAP–21, including an assessment of the progress in, and barriers on, such implementation.1111.HOV facilitiesSection 166 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (4)(C)(iii) by striking transportation buses and inserting transportation vehicles; and(B)in paragraph (5)(B) by striking 2019 and inserting 2025;(2)in subsection (d)(2)(A)(i) by striking 45 miles per hour, in the case of a HOV facility with a speed of 50 miles per hour or greater and inserting 35 miles per hour, in the case of a HOV facility with a speed limit of 45 miles per hour or greater; (3)in subsection (d)(2)(B) by striking morning or evening weekday peak hour periods (or both) and inserting peak hour periods; (4)in subsection (e)—(A)by striking Not later than 180 days after the date of enactment of this section, the Administrator and inserting The Administrator;(B)in paragraph (1) by striking and at the end;(C)in paragraph (2) by striking the period at the end and inserting ; and; and(D)by adding at the end the following: (3)not later than 180 days after the date of enactment of the INVEST in America Act, update the requirements established under paragraph (1).; and(5)in subsection (f)—(A)in paragraph (1)—(i)by striking subparagraphs (C), (D), and (F); and(ii)by redesignating subparagraphs (E), (G), (H), and (I) as subparagraphs (C), (D), (E), and (F), respectively; and(B)in paragraph (6)(B)(i) by striking public entity and inserting public transportation service that is a recipient or subrecipient of funds under chapter 53 of title 49. 1112.Buy America(a)In generalSection 313 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking Notwithstanding and inserting In general.—Notwithstanding;(B)by striking Secretary of Transportation and inserting Secretary; (C)by striking the Surface Transportation Assistance Act of 1982 (96 Stat. 2097) or; and(D)by striking and manufactured products and inserting manufactured products, and construction materials; (2)in subsection (b) by inserting Determination.— before The provisions; (3)in subsection (c) by striking For purposes and inserting Calculation.—For purposes;(4)in subsection (d)—(A)by striking The Secretary of Transportation and inserting Requirements.—The Secretary; and(B)by striking the Surface Transportation Assistance Act of 1982 (96 Stat. 2097) or; and(5)by adding at the end the following: (h)Waiver procedure(1)In generalNot later than 120 days after the submission of a request for a waiver, the Secretary shall make a determination under paragraph (1) or (2) of subsection (b) as to whether subsection (a) shall apply.(2)Public notification and comment(A)In generalNot later than 30 days before making a determination regarding a waiver described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the request for such waiver.(B)Notification requirementsThe notification required under subparagraph (A) shall—(i)describe whether the application is being made for a determination described in subsection (b)(1); and(ii)be provided to the public by electronic means, including on the public website of the Department of Transportation.(3)DeterminationBefore a determination described in paragraph (1) takes effect, the Secretary shall publish a detailed justification for such determination that addresses all public comments received under paragraph (2)—(A)on the public website of the Department of Transportation; and(B)if the Secretary issues a waiver with respect to such determination, in the Federal Register.(i)Review of nationwide waivers(1)In generalNot later than 1 year after the date of enactment of this subsection, and at least every 5 years thereafter, the Secretary shall review any standing nationwide waiver issued by the Secretary under this section to ensure such waiver remains justified.(2)Public notification and opportunity for comment(A)In generalNot later than 30 days before the completion of a review under paragraph (1), the Secretary shall provide notification and an opportunity for public comment on such review.(B)Means of notificationNotification provided under this subparagraph shall be provided by electronic means, including on the public website of the Department of Transportation.(3)Detailed justification in Federal RegisterAfter the completion of a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for the determination made under paragraph (1) that addresses all public comments received under paragraph (2).(j)ReportNot later than 120 days after the last day of each fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Appropriations of the Senate a report on the waivers provided under subsection (h) during the previous fiscal year and the justifications for such waivers.. (b)SAFETEA–LU Technical Corrections Act of 2008Section 117 of the SAFETEA–LU Technical Corrections Act of 2008 (23 U.S.C. 313 note) is repealed.1113.Federal-aid highway project requirements(a)In generalExcept as otherwise provided in subsection (b), notwithstanding any other provision of law, the Secretary shall require recipients of assistance under title 23, United States Code, and title I of division B this Act and the amendments made by this Act to comply with subsection (a) of section 113 of title 23, United States Code, with respect to all construction work, in the same manner that recipients of assistance under chapter 1 of such title are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways. (b)Treatment of certain projectsThe Secretary shall apply the requirements of section 1306(l) of this Act and sections 117(k), 172(j), and 173(k) of title 23, United States Code, to a project funded with a grant under such sections.1114.State assumption of responsibility for categorical exclusionsSection 326(c)(3) of title 23, United States Code, is amended—(1)by striking subparagraph (A) and inserting the following: (A)except as provided under subparagraph (C), have a term of not more than 3 years; ;(2)in subparagraph (B) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(C)for any State that has assumed the responsibility for categorical exclusions under this section for at least 10 years, have a term of 5 years..1115.Surface transportation project delivery program written agreementsSection 327 of title 23, United States Code, is amended—(1)in subsection (c)—(A)by striking paragraph (5) and inserting the following: (5)except as provided under paragraph (7), have a term of not more than 5 years; ;(B)in paragraph (6) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(7)for any State that has participated in a program under this section (or under a predecessor program) for at least 10 years, have a term of 10 years.; (2)in subsection (g)(1)—(A)in subparagraph (C) by striking annual;(B)in subparagraph (B) by striking and at the end; (C)by redesignating subparagraph (C) as subparagraph (D); and(D)by inserting after subparagraph (B) the following:(C)in the case of an agreement period of greater than 5 years under subsection (c)(7), conduct an audit covering the first 5 years of the agreement period; and; and(3)by adding at the end the following: (m)Agency Deemed to Be Federal AgencyA State agency that is assigned a responsibility under an agreement under this section shall be deemed to be a Federal agency for the purposes of all Federal laws pursuant to which the responsibility is exercised..1116.Corrosion prevention for bridges(a)DefinitionsIn this section:(1)Applicable bridge projectsThe term applicable bridge projects means a project for construction, alteration, or maintenance work, other than de minimus maintenance or repair work as determined by the applicable State department of transportation, on a bridge or overpass structure funded under title 23, United States Code.(2)Certified contractorThe term certified contractor means a contracting or subcontracting firm that has been certified by a third party organization that evaluates the capability of the contractor or subcontractor to properly perform one or more specified aspects of applicable bridge projects as defined in subsection (b)(2).(3)Qualified training programThe term qualified training program means a training program in corrosion control, mitigation and prevention, that is either offered or accredited by an organization that sets industry corrosion standards or is recognized in corrosion management transportation structures by the Department of Transportation, for the purposes of controlling, mitigating and preventing corrosion, or a program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act) that meets the requirements of parts 29 and 30 of title 29, Code of Federal Regulations, as in effect on January 1, 2020.(b)Applicable bridge projects(1)Quality controlA certified contractor shall carry out aspects of an applicable bridge project described in paragraph (2).(2)Aspects of applicable bridge projectsAspects of an applicable bridge project referred to in paragraph (1) include—(A)surface preparation or coating application on steel or rebar of an applicable bridge project;(B)removal of a lead-based or other hazardous coating from steel of an existing applicable bridge project;(C)shop painting of structural steel or rebar fabricated for installation on an applicable bridge project; and(D)the design, application, installation and maintenance of a cathodic protection system on an applicable bridge project.(3)Corrosion management systemA State transportation department shall—(A)implement a corrosion management system that utilizes industry-recognized standards and corrosion mitigation and prevention methods to address—(i)surface preparation;(ii)protective coatings;(iii)materials selection;(iv)cathodic protection;(v)corrosion engineering;(vi)personnel training; and(vii)best practices in environmental protection to prevent environmental degradation and uphold public health;(B)require certified contractors that employ appropriately trained and certified coating applicators to carry out aspects of applicable bridge projects as described in paragraph (2); and(C)use certified cathodic protection professionals for all aspects of applicable bridge projects that require knowledge of the design, installation, monitoring, or maintenance of a cathodic protection system.(c)Training programAs a condition of entering into a contract for an applicable bridge project, each certified contractor shall provide training, through a qualified training program, for each applicable craft or trade classification of employees that the certified contractor intends to employ to carry out aspects of applicable bridge projects as described in subsection (b)(2).1117.Sense of CongressIt is the sense of Congress that—(1)States should utilize life-cycle cost analysis to evaluate the total economic cost of a transportation project over its expected lifetime; and(2)data indicating that future repair costs associated with a transportation project frequently total more than half of the initial cost of the project, and that conducting life-cycle cost analysis prior to construction will help States identify the most cost-effective option, improve their economic performance, and lower the total cost of building and maintaining the project.1118.Additional support to rebuild rural communitiesTo carry out section 1307 of this Act, there are authorized to be appropriated $100,000,000 for fiscal year 2023 and $50,000,000 for fiscal year 2024.1119.Federal grants for pedestrian and bike safety improvements(a)In generalNotwithstanding any provision of title 23, United States Code, or any regulation issued by the Secretary of Transportation, section 129(a)(3) of such title shall not apply to a covered public authority that receives funding under such title for pedestrian and bike safety improvements.(b)No tollA covered public authority may not charge a toll, fee, or other levy for use of such improvements.(c)Effective dateA covered public authority shall be eligible for the exemption under subsection (a) for 10 years after the date of enactment of this Act. Any such exemption granted shall remain in effect after the effective date described in this section.(d)DefinitionsIn this section, the following definitions apply:(1)Covered public authorityThe term covered public authority means a public authority with jurisdiction over a toll facility located within both—(A)a National Scenic Area; and(B)the National Trail System.(2)National Scenic AreaThe term National Scenic Area means an area of the National Forest System federally designated as a National Scenic Area in recognition of the outstanding natural, scenic, and recreational values of the area.(3)National Trail SystemThe term National Trail System means an area described in section 3 of the National Trails System Act (16 U.S.C. 1242).(4)Public authority; toll facilityThe terms public authority and toll facility have the meanings such terms would have if such terms were included in chapter 1 of title 23, United States Code.BProgrammatic Infrastructure Investment1201.National highway performance programSection 119 of title 23, United States Code, is amended—(1)by striking subsection (b) and inserting the following: (b)PurposesThe purposes of the national highway performance program shall be—(1)to provide support for the condition and performance of the National Highway System, consistent with the asset management plans of States;(2)to support progress toward the achievement of performance targets of States established under section 150;(3)to increase the resilience of Federal-aid highways and bridges; and(4)to provide support for the construction of new facilities on the National Highway System, consistent with subsection (d)(3).;(2)in subsection (d)—(A)in paragraph (1)(A) by striking or freight movement on the National Highway System and inserting freight movement, environmental sustainability, transportation system access, or combating climate change;(B)in paragraph (1)(B) by striking and at the end; (C)in paragraph (2)—(i)in subparagraph (G)—(I)in clause (i) by inserting and at the end;(II)in clause (ii) by striking ; and and inserting a period; and(III)by striking clause (iii);(ii)in subparagraph (I) by inserting , including the installation of safety barriers and nets on bridges on the National Highway System after National Highway System; and(iii)by adding at the end the following:(Q)Projects on or off the National Highway System to reduce greenhouse gas emissions that are eligible under section 171, including the installation of electric vehicle charging infrastructure. (R)Projects on or off the National Highway System to enhance resilience of a transportation facility, including protective features.(S)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this section.(T)Projects on or off the National Highway System to improve an evacuation route eligible under section 124(b)(1)(C).(U)Undergrounding public utilities in the course of other infrastructure improvements eligible under this section to mitigate the cost of recurring damages from extreme weather events, wildfire or other natural disasters.; and(D)by adding at the end the following:(3)a project that is otherwise eligible under this subsection to construct new capacity for single occupancy passenger vehicles only if the State—(A)has demonstrated progress in achieving a state of good repair, as defined in the State’s asset management plan, on the National Highway System; (B)demonstrates that the project—(i)supports the achievement of performance targets of the State established under section 150; and(ii)is more cost effective, as determined by benefit-cost analysis, than—(I)an operational improvement to the facility or corridor;(II)the construction of a transit project eligible for assistance under chapter 53 of title 49; or(III)the construction of a non-single occupancy passenger vehicle project that improves freight movement; and (C)has a public plan for maintaining and operating the new asset while continuing its progress in achieving a state of good repair under subparagraph (A).;(3)in subsection (e)—(A)in the heading by inserting asset and after State;(B)in paragraph (4)(D) by striking analysis and inserting analyses, both of which shall take into consideration climate change adaptation and resilience;; and(C)in paragraph (8) by striking Not later than 18 months after the date of enactment of the MAP–21, the Secretary and inserting The Secretary; and (4)by adding at the end the following: (k)Benefit-Cost analysisIn carrying out subsection (d)(3)(B)(ii), the Secretary shall establish a process for analyzing the cost and benefits of projects under such subsection, ensuring that—(1)the benefit-cost analysis includes a calculation of all the benefits addressed in the performance measures established under section 150;(2)the benefit-cost analysis includes a consideration of the total maintenance cost of an asset over the lifecycle of the asset; and(3)the State demonstrates that any transportation demand modeling used to calculate the benefit-cost analysis has a documented record of accuracy..1202.Increasing the resilience of transportation assets(a)Predisaster mitigation program(1)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 123 the following:124.Predisaster mitigation program(a)EstablishmentThe Secretary shall establish and implement a predisaster mitigation program to enhance the resilience of the transportation system of the United States, mitigate the impacts of covered events, and ensure the efficient use of Federal resources.(b)Eligible activities(1)In generalSubject to paragraph (2), funds apportioned to the State under section 104(b)(8) may be obligated for construction activities, including construction of natural infrastructure or protective features, and the development of such projects and programs that help agencies to—(A)increase the resilience of a surface transportation infrastructure asset to withstand a covered event;(B)relocate or provide a reasonable alternative to a repeatedly damaged facility; (C)for an evacuation route identified in the vulnerability assessment required under section 134(i)(2)(I)(iii) or section 135(f)(10)(C)— (i)improve the capacity or operation of such evacuation route through—(I)communications and intelligent transportation system equipment and infrastructure;(II)counterflow measures; and(III)shoulders; and(ii)relocate such evacuation route or provide a reasonable alternative to such evacuation route to address the risk of a covered event; and (D)recover from incidents that significantly disrupt a regions transportation system including—(i)predisaster training programs that help agencies and regional stakeholders plan for and prepare multimodal recovery efforts; and (ii)the establishment of regional wide telework training and programs. (2)Infrastructure resilience and adaptationNo funds shall be obligated to a project under this section unless the project meets each of the following criteria:(A)The project is designed to ensure resilience over the anticipated service life of the surface transportation infrastructure asset. (B)The project is identified in the metropolitan or statewide transportation improvement program as a project to address resilience vulnerabilities, consistent with section 134(j)(3)(E) or 135(g)(5)(B)(iii).(C)For a project in a flood-prone area, the project sponsor considers hydrologic and hydraulic data and methods that integrate current and projected changes in flooding based on climate science over the anticipated service life of the surface transportation infrastructure asset and future forecasted land use changes.(3)Prioritization of projectsA State shall develop a process to prioritize projects under this section based on the degree to which the proposed project would—(A)be cost effective;(B)reduce the risk of disruption to a surface transportation infrastructure asset considered critical to support population centers, freight movement, economic activity, evacuation, recovery, national security functions, or critical infrastructure; and(C)ease disruptions to vulnerable, at-risk, or transit-dependant populations.(c)GuidanceThe Secretary shall provide guidance to States to assist with the implementation of paragraphs (2) and (3) of subsection (b). (d)DefinitionsIn this section:(1)Covered eventThe term covered event means a climate change effect (including sea level rise), an extreme event, seismic activity, or any other natural disaster (including a wildfire or landslide). (2)Surface transportation infrastructure assetThe term surface transportation infrastructure asset means a facility eligible for assistance under this title or chapter 53 of title 49..(2)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following:124. Predisaster mitigation program..(b)Metropolitan transportation planning(1)Amendments to title 23(A)Climate change and resilienceSection 134(i)(2) of title 23, United States Code, is amended by adding at the end the following:(I)Climate change and resilience(i)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources.(ii)Climate change mitigation and impactsA long-range transportation plan shall—(I)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita;(II)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and(III)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development.(iii)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that—(I)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124);(II)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities conducted under part 667 of title 23, Code of Federal Regulations;(III)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation, access to health care and public health facilities, and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage;(IV)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and(V)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).(iv)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management..(B)Resilience projectsSection 134(j)(3) of title 23, United States Code, is amended by adding at the end the following:(E)Resilience projectsThe TIP shall—(i)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(2)(I)(iii); and(ii)describe how each project identified under clause (i) would improve the resilience of the transportation system. .(2)Amendments to title 49(A)Climate change and resilienceSection 5303(i)(2) of title 49, United States Code, is amended by adding at the end the following:(I)Climate change and resilience(i)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources.(ii)Climate change mitigation and impactsA long-range transportation plan shall—(I)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita;(II)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and(III)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development.(iii)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that—(I)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124 of title 23);(II)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119 of title 23, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities conducted under part 667 of title 23, Code of Federal Regulations;(III)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation, access to health care and public health facilities, and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage;(IV)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and(V)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).(iv)ConsultationThe assessment described in this subparagraph shall be developed in consultation, as appropriate, with State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management..(B)Resilience projectsSection 5303(j)(3) of title 49, United States Code, is amended by adding at the end the following:(E)Resilience projectsThe TIP shall—(i)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(2)(I)(iii); and(ii)describe how each project identified under clause (i) would improve the resilience of the transportation system. .(c)Statewide and nonmetropolitan planning(1)Amendments to title 23(A)Climate change and resilienceSection 135(f) of title 23, United States Code, is amended by adding at the end the following:(10)Climate change and resilience(A)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources.(B)Climate change mitigation and impactsA long-range transportation plan shall—(i)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita;(ii)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and(iii)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development.(C)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that—(i)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124);(ii)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities conducted under part 667 of title 23, Code of Federal Regulations;(iii)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation, access to health care and public health facilities, and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage;(iv)describes the States’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the State; and(v)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).(D)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management..(B)Resilience projectsSection 135(g)(5)(B) of title 23, United States Code, is amended by adding at the end the following:(iii)Resilience projectsThe STIP shall—(I)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(10)(B); and(II)describe how each project identified under subclause (I) would improve the resilience of the transportation system. .(2)Amendments to title 49(A)Climate change and resilienceSection 5304(f) of title 49, United States Code, is amended by adding at the end the following:(10)Climate change and resilience(A)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources.(B)Climate change mitigation and impactsA long-range transportation plan shall—(i)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita;(ii)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and(iii)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development.(C)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that—(i)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124 of title 23);(ii)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119 of title 23, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities conducted under part 667 of title 23, Code of Federal Regulations;(iii)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation, access to health care and public health facilities, and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage;(iv)describes the State’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the State; and(v)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).(D)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management.. (B)Resilience projectsSection 5304(g)(5)(B) of title 49, United States Code, is amended by adding at the end the following:(iii)Resilience projectsThe STIP shall—(I)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(10)(B); and(II)describe how each project identified under subclause (I) would improve the resilience of the transportation system. .1203.Emergency relief(a)In generalSection 125 of title 23, United States Code, is amended—(1)in subsection (a)(1) by inserting wildfire, after severe storm,; (2)by striking subsection (b);(3)in subsection (c)(2)(A) by striking in any 1 fiscal year commencing after September 30, 1980, and inserting in any fiscal year;(4)in subsection (d)—(A)in paragraph (3)(C) by striking subsection (e)(1) and inserting subsection (g); (B)by redesignating paragraph (3) as paragraph (4); and (C)by striking paragraphs (1) and (2) and inserting the following: (1)In generalThe Secretary may expend funds from the emergency fund authorized by this section only for the repair or reconstruction of highways on Federal-aid highways in accordance with this chapter.(2)Restrictions(A)In generalNo funds shall be expended from the emergency fund authorized by this section unless—(i)an emergency has been declared by the Governor of the State with concurrence by the Secretary, unless the President has declared the emergency to be a major disaster for the purposes of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for which concurrence of the Secretary is not required; and(ii)the Secretary has received an application from the State transportation department that includes a comprehensive list of all eligible project sites and repair costs by not later than 2 years after the natural disaster or catastrophic failure.(B)Cost limitationThe total cost of a project funded under this section may not exceed the cost of repair or reconstruction of a comparable facility unless the Secretary determines that the project incorporates economically justified betterments, including protective features to increase the resilience of the facility.(3)Special rule for bridge projectsIn no case shall funds be used under this section for the repair or reconstruction of a bridge—(A)that has been permanently closed to all vehicular traffic by the State or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration; or(B)if a construction phase of a replacement structure is included in the approved statewide transportation improvement program at the time of an event described in subsection (a).;(5)in subsection (e)—(A)by striking paragraph (1);(B)in paragraph (2) by striking subsection (d)(1) and inserting subsection (c)(1); and (C)by redesignating paragraphs (2) and (3), as amended, as paragraphs (1) and (2), respectively;(6)by redesignating subsections (c) through (g), as amended, as subsections (b) through (f), respectively; and (7)by adding at the end the following:(g)Imposition of deadline(1)In generalNotwithstanding any other provision of law, the Secretary may not require any project funded under this section to advance to the construction obligation stage before the date that is the last day of the sixth fiscal year after the later of—(A)the date on which the Governor declared the emergency, as described in subsection (d)(2)(A)(i); or(B)the date on which the President declared the emergency to be a major disaster, as described in such subsection.(2)Extension of deadlineIf the Secretary imposes a deadline for advancement to the construction obligation stage pursuant to paragraph (1), the Secretary may, upon the request of the Governor of the State, issue an extension of not more than 1 year to complete such advancement, and may issue additional extensions after the expiration of any extension, if the Secretary determines the Governor of the State has provided suitable justification to warrant such an extension.(h)Hazard mitigation pilot program(1)In GeneralThe Secretary shall establish a hazard mitigation pilot program for the purpose of mitigating future hazards posed to Federal-aid highways.(2)Distribution of funds(A)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for the pilot program established under this subsection.(B)CalculationEvery 6 months, the Secretary shall calculate the total amount of outstanding eligible repair costs under the emergency relief program under this section, including the emergency relief backlog, for each State, territory, Tribal government, or other eligible entity.(C)DistributionAny amounts made available under this subsection shall be distributed to each State, territory, Tribal government, or other eligible entity based on—(i)the ratio of the total amount of outstanding eligible repair costs as described under subparagraph (B); bears to(ii)the total amounts appropriated for the purposes described in this subsection.(D)LimitationThe distribution described under subparagraph (C) shall not exceed 5 percent of the amount described in subparagraph (B).(3)Eligible activitiesAmounts made available under this subsection shall be used for protective features or other hazard mitigation activities that—(A)the Secretary determines are cost effective and that reduce the risk of, or increase the resilience to, future damage to existing assets as a result of natural disasters; and(B)are eligible under section 124.(4)ReportThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate an annual report detailing—(A)a description of the activities carried out under the pilot program;(B)an evaluation of the effectiveness of the pilot program in meeting purposes descried in paragraph (1);(C)policy recommendations to improve the effectiveness of the pilot program.(5)SunsetThe authority provided under this subsection shall terminate on October 1, 2025.(i)Improving the emergency relief programNot later than 90 days after the date of enactment of the INVEST in America Act, the Secretary shall—(1)revise the emergency relief manual of the Federal Highway Administration—(A)to include and reflect the definition of the term resilience (as defined in section 101(a)); (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and(C)to encourage the use of context sensitive design principles and consideration of access for moderate- and low-income families impacted by a declared disaster;(2)develop best practices for improving the use of resilience in—(A)the emergency relief program under section 125; and(B)emergency relief efforts;(3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and(4)develop and implement a process to track—(A)the consideration of resilience as part of the emergency relief program under section 125; and(B)the costs of emergency relief projects.(j)DefinitionsIn this section:(1)Comparable facilityThe term comparable facility means a facility that meets the current geometric and construction standards required for the types and volume of traffic that the facility will carry over its design life.(2)Construction phaseThe term construction phase means the phase of physical construction of a highway or bridge facility that is separate from any other identified phases, such as planning, design, or right-of-way phases, in the State transportation improvement program.(3)Open to public travelThe term open to public travel means with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road—(A)is maintained;(B)is open to the general public; and(C)can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration.(4)Standard passenger vehicleThe term standard passenger vehicle means a vehicle with 6 inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground..(b)Conforming amendments(1)Federal lands and tribal transportation programsSection 201(c)(8)(A) of title 23, United States Code, is amended by striking section 125(e) and inserting section 125(g). (2)Tribal transportation programSection 202(b)(6)(A) of title 23, United States Code, is amended by striking section 125(e) and inserting section 125(d).(c)RepealSection 668.105(h) of title 23, Code of Federal Regulations, is repealed. 1204.Railway crossings(a)In generalSection 130 of title 23, United States Code, is amended—(1)in the section heading by striking Railway-highway crossings and inserting Railway crossings;(2)in subsection (a)—(A)by striking Subject to section 120 and subsection (b) of this section, the entire and inserting In general.—The;(B)by striking then the entire and inserting the; and(C)by striking , subject to section 120 and subsection (b) of this section,;(3)by amending subsection (b) to read as follows:(b)Classification(1)In generalThe construction of projects for the elimination of hazards at railway crossings represents a benefit to the railroad. The Secretary shall classify the various types of projects involved in the elimination of hazards of railway-highway crossings, and shall set for each such classification a percentage of the total project cost that represent the benefit to the railroad or railroads for the purpose of determining the railroad's share of the total project cost. The Secretary shall determine the appropriate classification of each project.(2)Noncash contributions(A)In generalNot more than 5 percent of the cost share described in paragraph (1) may be attributable to noncash contributions of materials and labor furnished by the railroad in connection with the construction of such project.(B)RequirementThe requirements under section 200.306 and 200.403(g) of title 2, Code of Federal Regulations (or successor regulations), shall apply to any noncash contributions under this subsection.(3)Total project costFor the purposes of this subsection, the determination of the railroad’s share of the total project cost shall include environment, design, right-of-way, utility accommodation, and construction phases of the project. ; (4)in subsection (c)—(A)by striking Any railroad involved and inserting Benefit.—Any railroad involved;(B)by striking the net benefit and inserting the cost associated with the benefit; and (C)by striking Such payment may consist in whole or in part of materials and labor furnished by the railroad in connection with the construction of such project.;(5)by striking subsection (e) and inserting the following:(e)Railway crossings(1)Eligible activitiesFunds apportioned to a State under section 104(b)(7) may be obligated for the following:(A)The elimination of hazards at railway-highway crossings, including technology or protective upgrades.(B)Construction or installation of protective devices (including replacement of functionally obsolete protective devices) at railway-highway crossings.(C)Infrastructure and noninfrastructure projects and strategies to prevent or reduce suicide or trespasser fatalities and injuries along railroad rights-of-way and at or near railway-highway crossings.(D)Projects to mitigate any degradation in the level of access from a highway-grade crossing closure.(E)Bicycle and pedestrian railway grade crossing improvements, including underpasses and overpasses.(F)Projects eligible under section 22907(c)(5) of title 49, provided that amounts obligated under this subparagraph—(i)shall be administered by the Secretary in accordance with such section as if such amounts were made available to carry out such section; and(ii)may be used to pay up to 90 percent of the non-Federal share of the cost of a project carried out under such section.(2)Special ruleIf a State demonstrates to the satisfaction of the Secretary that the State has met all its needs for installation of protective devices at railway-highway crossings, the State may use funds made available by this section for other highway safety improvement program purposes.; (6)by striking subsection (f) and inserting the following:(f)Federal shareNotwithstanding section 120, the Federal share payable on account of any project financed with funds made available to carry out subsection (e) shall be up to 90 percent of the cost thereof.; (7)by striking subsection (g) and inserting the following:(g)Report(1)State report(A)In generalNot later than 2 years after the date of enactment of the INVEST in America Act, and at least biennially thereafter, each State shall submit to the Secretary a report on the progress being made to implement the railway crossings program authorized by this section and the effectiveness of such improvements.(B)ContentsEach State report under subparagraph (A) shall contain an assessment of the costs of the various treatments employed and subsequent accident experience at improved locations.(2)Departmental report(A)In generalNot later than 180 days after the deadline for the submission of a report under paragraph (1)(A), the Secretary shall publish on the website of the Department of Transportation a report on the progress being made by the State in implementing projects to improve railway-highway crossings.(B)ContentsThe report under subparagraph (A) shall include—(i)the number of projects undertaken;(ii)distribution of such projects by cost range, road system, nature of treatment, and subsequent accident experience at improved locations;(iii)an analysis and evaluation of each State program;(iv)the identification of any State found not to be in compliance with the schedule of improvements required by subsection (d); and(v)recommendations for future implementation of the railway crossings program.; (8)in subsection (j)—(A)in the heading by inserting and pedestrian after Bicycle; and(B)by inserting and pedestrian after bicycle; and(9)in subsection (l)—(A)in paragraph (1) by striking Not later than and all that follows through each State and inserting Not later than 6 months after a new railway crossing becomes operational, each State; and(B)in paragraph (2) by striking On a periodic and all that follows through every year thereafter and inserting On or before September 30 of each year. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by amending the item relating to section 130 to read as follows: 130. Railway crossings..(c)GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of the effectiveness of the railway crossing program under section 130 of title 23, United States Code.(d)Sense of Congress relating to trespasser deaths along railroad rights-of-WayIt is the sense of Congress that the Department of Transportation should, where feasible, coordinate departmental efforts to prevent or reduce trespasser deaths along railroad rights-of-way and at or near railway-highway crossings.1205.Surface transportation program(a)In generalSection 133 of title 23, United States Code, is amended—(1)in the heading by striking block grant;(2)in subsection (a) by striking block grant;(3)in subsection (b)—(A)by striking block grant;(B)in paragraph (4) by striking railway-highway grade crossings and inserting projects eligible under section 130 and installation of safety barriers and nets on bridges;(C)in paragraph (6)—(i)by striking Recreational and inserting Transportation alternatives projects eligible under subsection (h), recreational; and(ii)by striking 1404 of SAFETEA–LU (23 U.S.C. 402 note) and inserting 211; and(D)by adding at the end the following:(16)Protective features (including natural infrastructure and vegetation control and clearance) to enhance the resilience of a transportation facility otherwise eligible for assistance under this section.(17)Projects to reduce greenhouse gas emissions eligible under section 171, including the installation of electric vehicle charging infrastructure.(18)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this section.(19)A surface transportation project carried out in accordance with the national travel and tourism infrastructure strategic plan under section 1431(e) of the FAST Act (49 U.S.C. 301 note). (20)roads in rural areas that primarily serve to transport agricultural products from a farm or ranch to a marketplace.; (4)in subsection (c)—(A)by striking block grant and inserting program;(B)by striking paragraph (3) and inserting the following:(3)for a project described in—(A)subsection (h); or(B)section 101(a)(29), as in effect on the day before the date of enactment of the FAST Act; ; (C)by redesignating paragraph (4) as paragraph (5); and(D)by inserting after paragraph (3) the following:(4)for a project described in section 5308 of title 49; and ; (5)in subsection (d)—(A)in paragraph (1)—(i)by inserting each fiscal year after apportioned to a State; (ii)by striking the reservation of and inserting setting aside; and (iii)in subparagraph (A)—(I)by striking the percentage specified in paragraph (6) for a fiscal year and inserting 57 percent for fiscal year 2022, 58 percent for fiscal year 2023, 59 percent for fiscal year 2024, and 60 percent for fiscal year 2025; (II)in clause (i) by striking of over and inserting greater than; and (III)by striking clauses (ii) and (iii) and inserting the following:(ii)in urbanized areas of the State with an urbanized area population greater than 49,999 and less than 200,001;(iii)in urban areas of the State with a population greater than 4,999 and less than 50,000; and(iv)in other areas of the State with a population less than 5,000; and ; (B)by striking paragraph (3) and inserting the following:(3)Local coordination and consultation(A)Coordination with metropolitan planning organizationsFor purposes of paragraph (1)(A)(ii), a State shall—(i)establish a process to coordinate with all metropolitan planning organizations in the State that represent an urbanized area described in such paragraph; and(ii)describe how funds described under paragraph (1)(A)(ii) will be allocated equitably among such urbanized areas during the period of fiscal years 2022 through 2025.(B)Joint responsibilityEach State and the Secretary shall jointly ensure compliance with subparagraph (A).(C)Consultation with regional transportation planning organizationsFor purposes of clauses (iii) and (iv) of paragraph (1)(A), before obligating funding attributed to an area with a population less than 50,000, a State shall consult with the regional transportation planning organizations that represent the area, if any.; (C)in the heading for paragraph (4) by striking over 200,000 and inserting greater than 200,000;(D)by striking paragraph (6) and inserting the following:(6)Technical assistance(A)In generalThe State and all metropolitan planning organizations in the State that represent an urbanized area with a population of greater than 200,000 shall jointly establish a program to improve the ability of applicants to deliver projects under this subsection in an efficient and expeditious manner and reduce the period of time between the selection of the project and the obligation of funds for the project by providing—(i)technical assistance and training to applicants for projects under this subsection; and(ii)funding for one or more full-time State employee positions to administer this subsection.(B)Eligible fundsTo carry out this paragraph—(i)a State shall set aside an amount equal to 1 percent of the funds available under paragraph (1)(A)(i); and(ii)at the request of an eligible metropolitan planning organization, the State and metropolitan planning organization may jointly agree to use additional funds available under paragraph (1)(A)(i).(C)Use of fundsAmounts used under this paragraph may be expended—(i)directly by the State; or(ii)through contracts with State agencies, private entities, or nonprofit organizations. ; (6)in subsection (e)(1)—(A)by striking over 200,000 and inserting greater than 200,000; and(B)by striking 2016 through 2020 and inserting 2022 through 2025;(7)by striking subsection (f) and inserting the following:(f)Bridges not on Federal-Aid highways(1)Definition of off-system bridgeIn this subsection, the term off-system bridge means a bridge located on a public road, other than a bridge on a Federal-aid highway.(2)Special rule(A)Set asideOf the amounts apportioned to a State for each fiscal year under this section other than the amounts described in subparagraph (C), the State shall obligate for activities described in subsection (b)(2) (as in effect on the day before the date of enactment of the FAST Act) for off-system bridges an amount that is not less than 20 percent of the amounts available to such State under this section in fiscal year 2020, not including the amounts described in subparagraph (C).(B)Reduction of expendituresThe Secretary, after consultation with State and local officials, may reduce the requirement for expenditures for off-system bridges under subparagraph (A) with respect to the State if the Secretary determines that the State has inadequate needs to justify the expenditure.(C)LimitationsThe following amounts shall not be used for the purposes of meeting the requirements of subparagraph (A):(i)Amounts described in section 133(d)(1)(A).(ii)Amounts set aside under section 133(h).(iii)Amounts described in section 505(a).(3)Credit for bridges not on Federal-aid highwaysNotwithstanding any other provision of law, with respect to any project not on a Federal-aid highway for the replacement of a bridge or rehabilitation of a bridge that is wholly funded from State and local sources, is eligible for Federal funds under this section, is certified by the State to have been carried out in accordance with all standards applicable to such projects under this section, and is determined by the Secretary upon completion to be no longer a deficient bridge—(A)any amount expended after the date of enactment of this subsection from State and local sources for the project in excess of 20 percent of the cost of construction of the project may be credited to the non-Federal share of the cost of other bridge projects in the State that are eligible for Federal funds under this section; and(B)that crediting shall be conducted in accordance with procedures established by the Secretary.; and (8)in subsection (g)—(A)in the heading by striking 5,000 and inserting 50,000; and(B)in paragraph (1), by striking subsection (d)(1)(A)(ii) and all that follows through the period at the end and inserting clauses (iii) and (iv) of subsection (d)(1)(A) for each fiscal year may be obligated on roads functionally classified as rural minor collectors or local roads or on critical rural freight corridors designated under section 167(e)..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 133 and inserting the following:133. Surface transportation program..(c)Conforming amendments(1)Advance acquisition of real propertySection 108(c) of title 23, United States Code, is amended—(A)in paragraph (2)(A) by striking block grant; and(B)in paragraph (3) by striking block grant.(2)Public transportationSection 142(e)(2) of title 23, United States Code, is amended by striking block grant.(3)Highway use tax evasion projectsSection 143(b)(8) of title 23, United States Code, is amended in the heading by striking block grant.(4)Congestion mitigation and air quality improvement programSection 149(d) of title 23, United States Code, is amended—(A)in paragraph (1)(B) by striking block grant; and(B)in paragraph (2)(A) by striking block grant.(5)Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended—(A)in subsection (b)(2)(A)(ii) by striking block grant each time such term appears; and(B)in subsection (c)(6)(A)(i) by striking block grant.(6)Magnetic levitation transportation technology deployment programSection 322(h)(3) of title 23, United States Code, is amended by striking block grant.(7)Training and educationSection 504(a)(4) of title 23, United States Code, is amended by striking block grant. 1206.Transportation alternatives programSection 133(h) of title 23, United States Code, is amended to read as follows:(h)Transportation alternatives program set-Aside(1)Set asideFor each fiscal year, of the total funds apportioned to all States under section 104(b)(2) for a fiscal year, the Secretary shall set aside an amount such that—(A)the Secretary sets aside a total amount under this subsection for a fiscal year equal to 10 percent of such total funds; and(B)the State’s share of the amount set aside under subparagraph (A) is determined by multiplying the amount set aside under subparagraph (A) by the ratio that—(i)the amount apportioned to the State for the transportation enhancement program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21; bears to(ii)the total amount of funds apportioned to all States for the transportation enhancements program for fiscal year 2009. (2)Allocation within a State(A)In generalExcept as provided in subparagraph (B), funds set aside for a State under paragraph (1) shall be obligated within that State in the manner described in subsections (d) and (e), except that, for purposes of this paragraph (after funds are made available under paragraph (5))—(i)for each fiscal year, the percentage referred to in paragraph (1)(A) of subsection (d) shall be deemed to be 66 percent; and(ii)paragraph (3) of subsection (d) shall not apply.(B)Local control(i)In generalA State may make available up to 100 percent of the funds set aside under paragraph (1) to the entities described in subclause (I) if the State submits to the Secretary, and the Secretary approves, a plan that describes—(I)how such funds shall be made available to metropolitan planning organizations, regional transportation planning organizations, counties, or other regional transportation authorities;(II)how the entities described in subclause (I) shall select projects for funding and how such entities shall report selected projects to the State; (III)the legal, financial, and technical capacity of such entities; and(IV)the procedures in place to ensure such entities comply with the requirements of this title.(ii)RequirementA State that makes funding available under a plan approved under this subparagraph shall make available an equivalent amount of obligation authority to an entity described in clause (i)(I) to whom funds are made available under this subparagraph.(3)Eligible projectsFunds set aside under this subsection may be obligated for any of the following projects or activities:(A)Construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation, including sidewalks, bicycle infrastructure, pedestrian and bicycle signals, traffic calming techniques, lighting and other safety-related infrastructure, and transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(B)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for nondrivers, including children, older adults, and individuals with disabilities to access daily needs.(C)Conversion and use of abandoned railroad corridors for trails for pedestrians, bicyclists, or other nonmotorized transportation users.(D)Construction of turnouts, overlooks, and viewing areas.(E)Community improvement activities, including—(i)inventory, control, or removal of outdoor advertising;(ii)historic preservation and rehabilitation of historic transportation facilities;(iii)vegetation management practices in transportation rights-of-way to improve roadway safety, prevent against invasive species, facilitate wildfire control, and provide erosion control; and(iv)archaeological activities relating to impacts from implementation of a transportation project eligible under this title.(F)Any environmental mitigation activity, including pollution prevention and pollution abatement activities and mitigation to address stormwater management, control, and water pollution prevention or abatement related to highway construction or due to highway runoff, including activities described in sections 328(a) and 329. (G)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this subsection. (H)The recreational trails program under section 206.(I)The safe routes to school program under section 211.(J)Activities in furtherance of a vulnerable road user assessment described in section 148.(K)Any other projects or activities described in section 101(a)(29) or section 213, as such sections were in effect on the day before the date of enactment of the FAST Act (Public Law 114–94).(4)Access to funds(A)In generalA State, metropolitan planning organization required to obligate funds in accordance with paragraph (2)(A), or an entity required to obligate funds in accordance with paragraph (2)(B) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection. A metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under such process in consultation with the relevant State.(B)Eligible entity definedIn this paragraph, the term eligible entity means—(i)a local government, including a county or multi-county special district;(ii)a regional transportation authority;(iii)a transit agency;(iv)a natural resource or public land agency;(v)a school district, local education agency, or school;(vi)a tribal government;(vii)a metropolitan planning organization that serves an urbanized area with a population of 200,000 or fewer;(viii)a nonprofit organization carrying out activities related to transportation;(ix)any other local or regional governmental entity with responsibility for or oversight of transportation or recreational trails (other than a metropolitan planning organization that serves an urbanized area with a population of over 200,000 or a State agency) that the State determines to be eligible, consistent with the goals of this subsection; and(x)a State, at the request of any entity listed in clauses (i) through (ix). (5)Continuation of certain recreational trails projects(A)In generalFor each fiscal year, a State shall—(i)obligate an amount of funds set aside under this subsection equal to 175 percent of the amount of the funds apportioned to the State for fiscal year 2009 under section 104(h)(2), as in effect on the day before the date of enactment of MAP–21, for projects relating to recreational trails under section 206;(ii)return 1 percent of the funds described in clause (i) to the Secretary for the administration of such program; and(iii)comply with the provisions of the administration of the recreational trails program under section 206, including the use of apportioned funds described in subsection (d)(3)(A) of such section.(B)State flexibilityA State may opt out of the recreational trails program under this paragraph if the Governor of the State notifies the Secretary not later than 30 days prior to the date on which an apportionment is made under section 104 for any fiscal year. (6)Improving accessibility and efficiency(A)In generalA State may use an amount equal to not more than 5 percent of the funds set aside for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by providing—(i)to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and(ii)funding for one or more full-time State employee positions to administer this subsection.(B)Use of fundsAmounts used under subparagraph (A) may be expended—(i)directly by the State; or(ii)through contracts with State agencies, private entities, or nonprofit entities.(7)Federal share(A)Flexible match(i)In generalNotwithstanding section 120—(I)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis; and(II)the Federal share of the cost of an individual project in this subsection may be up to 100 percent.(ii)Aggregate non-Federal shareThe average annual non-Federal share of the total cost of all projects for which funds are obligated under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b).(iii)RequirementThis subparagraph shall only apply to a State if such State has adequate financial controls, as certified by the Secretary, to account for the average annual non-Federal share under this subparagraph. (B)Safety projectsNotwithstanding section 120, funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project under this subsection if the project—(i)is a project described in section 148(e)(1); and(ii)is consistent with the State strategic highway safety plan (as defined in section 148(a)).(8)Flexibility(A)State authority(i)In generalA State may use not more than 50 percent of the funds set aside under this subsection that are available for obligation in any area of the State (suballocated consistent with the requirements of subsection (d)(1)(B)) for any purpose eligible under subsection (b).(ii)RestrictionFunds may be used as described in clause (i) only if the State demonstrates to the Secretary—(I)that the State held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate;(II)that the State offered technical assistance to all eligible entities and provided such assistance upon request by an eligible entity; and(III)that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i).(B)MPO authority(i)In generalA metropolitan planning organization that represents an urbanized area with a population of greater than 200,000 may use not more than 50 percent of the funds set aside under this subsection for an urbanized area described in subsection (d)(1)(A)(i) for any purpose eligible under subsection (b).(ii)RestrictionFunds may be used as described in clause (i) only if the Secretary certifies that the metropolitan planning organization—(I)held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate; and(II)demonstrates that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i).(9)Annual reports(A)In generalEach State or metropolitan planning organization responsible for carrying out the requirements of this subsection shall submit to the Secretary an annual report that describes—(i)the number of project applications received for each fiscal year, including—(I)the aggregate cost of the projects for which applications are received; and(II)the types of projects to be carried out, expressed as percentages of the total apportionment of the State under this subsection; and(ii)the list of each project selected for funding for each fiscal year, including specifying the fiscal year for which the project was selected, the fiscal year in which the project is anticipated to be funded, the recipient, the location, the type, and a brief description.(B)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the website of the Department of Transportation, a copy of each annual report submitted under subparagraph (A)..1207.Bridge investment(a)In generalSection 144 of title 23, United States Code, is amended—(1)in the section heading by striking National bridge and tunnel inventory and inspection standards and inserting Bridges and tunnels;(2)in subsection (a)(1)(B) by striking deficient;(3)in subsection (b)(5) by striking structurally deficient bridge and inserting bridge classified as in poor condition;(4)in subsection (d)—(A)in paragraph (2) by striking Not later than 2 years after the date of enactment of the MAP–21, each and inserting Each; and(B)by striking paragraph (4);(5)in subsection (j)—(A)in paragraph (2) by inserting , 124, after section 119;(B)in paragraph (3)(A) by inserting , 124, after section 119; and (C)in paragraph (5) by striking financial characteristics and all that follows through the end and inserting Federal share.; and(6)by adding at the end the following:(l)Highway bridge replacement and rehabilitation(1)GoalsThe goals of this subsection shall be to—(A)support the achievement of a state of good repair for the Nation’s bridges;(B)improve the safety, efficiency, and reliability of the movement of people and freight over bridges; and(C)improve the condition of bridges in the United States by reducing—(i)the number of bridges—(I)in poor condition; or(II)in fair condition and at risk of falling into poor condition;(ii)the total person miles traveled over bridges—(I)in poor condition; or(II)in fair condition and at risk of falling into poor condition;(iii)the number of bridges that—(I)do not meet current geometric design standards; or(II)cannot meet the load and traffic requirements typical of the regional transportation network; and(iv)the total person miles traveled over bridges that—(I)do not meet current geometric design standards; or(II)cannot meet the load and traffic requirements typical of the regional transportation network.(2)Bridges on public roads(A)Minimum bridge investmentExcluding the amounts described in subparagraph (C), of the total funds apportioned to a State under paragraphs (1) and (2) of section 104(b) for fiscal years 2022 to 2025, a State shall obligate not less than 20 percent for projects described in subparagraph (E).(B)Program flexibilityA State required to obligate funds under subparagraph (A) may use any combination of funds apportioned to a State under paragraphs (1) and (2) of section 104(b).(C)LimitationAmounts described below may not be used for the purposes of calculating or meeting the minimum bridge investment requirement under subparagraph (A)—(i)amounts described in section 133(d)(1)(A);(ii)amounts set aside under section 133(h); and(iii)amounts described in section 505(a). (D)Rule of constructionNothing in this section shall be construed to prohibit the expenditure of funds described in subparagraph (C) for bridge projects eligible under such section.(E)Eligible projectsFunds required to be obligated in accordance with paragraph (2)(A) may be obligated for projects or activities that—(i)are otherwise eligible under either section 119 or section 133, as applicable;(ii)support the achievement of performance targets of the State established under section 150 or provide support for the condition and performance of bridges on public roads within the State; and(iii)remove a bridge classified as in poor condition in order to improve community connectivity, or replace, reconstruct, rehabilitate, preserve, or protect a bridge included on the national bridge inventory authorized by subsection (b), including through—(I)seismic retrofits;(II)systematic preventive maintenance;(III)installation of scour countermeasures;(IV)the use of innovative materials that extend the service life of the bridge and reduce preservation costs, as compared to conventionally designed and constructed bridges;(V)the use of nontraditional production techniques, including factory prefabrication;(VI)painting for purposes of bridge protection;(VII)application of calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and deicing compositions;(VIII)corrosion control;(IX)construction of protective features (including natural infrastructure) alone or in combination with other activities eligible under this paragraph to enhance resilience of a bridge;(X)bridge security countermeasures;(XI)impact protection measures for bridges;(XII)inspection and evaluation of bridges; and(XIII)training for bridge inspectors consistent with subsection (i).(F)Bundles of projectsA State may use a bundle of projects as described in subsection (j) to satisfy the requirements of subparagraph (A), if each project in the bundle is otherwise eligible under subparagraph (E).(G)FlexibilityThe Secretary may, at the request of a State, reduce the required obligation under subparagraph (A) if—(i)the reduction is consistent with a State’s asset management plan for the National Highway System;(ii)the reduction will not limit a State’s ability to meet its performance targets under section 150 or to improve the condition and performance of bridges on public roads within the State; and(iii)the State demonstrates that it has inadequate needs to justify the expenditure. (H)Bridge investment reportThe Secretary shall annually publish on the website of the Department of Transportation a bridge investment report that includes—(i)the total Federal funding obligated for bridge projects in the most recent fiscal year, on a State-by-State basis and broken out by Federal program;(ii)the total Federal funding obligated, on a State-by-State basis and broken out by Federal program, for bridge projects carried out pursuant to the minimum bridge investment requirements under subparagraph (A);(iii)the progress made by each State toward meeting the minimum bridge investment requirement under subparagraph (A) for such State, both cumulatively and for the most recent fiscal year;(iv)a summary of—(I)each request made under subparagraph (G) by a State for a reduction in the minimum bridge investment requirement under subparagraph (A); and(II)for each request described in subclause (I) that is granted by the Secretary—(aa)the percentage and dollar amount of the reduction; and(bb)an explanation of how the State met each of the criteria described in subparagraph (G); and (v)a summary of—(I)each request made by a State for a reduction in the obligation requirements under section 133(f); and(II)for each request that is granted by the Secretary—(aa)the percentage and dollar amount of the reduction; and(bb)an explanation of how the Secretary made the determination under section 133(f)(2)(B).(I)Off-system bridgesA State may apply amounts obligated under this subsection or section 133(f)(2)(A) to the obligation requirements of both this subsection and section 133(f).(J)NHS penaltyA State may apply amounts obligated under this subsection or section 119(f)(2) to the obligation requirements of both this subsection and section 119(f)(2).(K)ComplianceIf a State fails to satisfy the requirements of subparagraph (A) by the end of fiscal year 2025, the Secretary may subject the State to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations)..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 144 and inserting the following:144. Bridges and tunnels. .1208.Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended—(1)by striking subsection (h); and(2)by redesignating subsections (i) and (j) as subsections (h) and (i), respectively. 1209.Highway safety improvement program(a)In generalSection 148 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (4)(B)—(i)by striking only includes a project and inserting includes a project;(ii)in clause (xiii) by inserting , including the development of a vulnerable road user safety assessment or a vision zero plan under section 1601 of the INVEST in America Act after safety planning;(iii)by amending clause (xviii) to read as follows:(xviii)Safe routes to school infrastructure-related projects eligible under section 211. ; (iv)in clause (xxvi) by inserting or leading pedestrian intervals after hybrid beacons; and(v)by striking clause (xxviii) and inserting the following: (xxviii)A pedestrian security feature designed to slow or stop a motor vehicle.(xxix)Installation of infrastructure improvements, including sidewalks, crosswalks, signage, and bus stop shelters or protected waiting areas. ; (B)in paragraph (11)—(i)in subparagraph (A)—(I)in clause (ix) by striking and at the end;(II)by redesignating clause (x) as clause (xi); and (III)by inserting after clause (ix) the following: (x)State or local representatives of educational agencies to address safe routes to school and schoolbus safety; and; (ii)in subparagraph (E) by inserting Tribal, after State,;(iii)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J), respectively; and(iv)by inserting after subparagraph (F) the following:(G)includes a vulnerable road user safety assessment described under paragraph (16); ; (C)by redesignating paragraphs (10), (11), and (12) as paragraphs (12), (13), and (14), respectively;(D)by inserting after paragraph (9) the following:(10)Safe system approachThe term safe system approach means a roadway design that emphasizes minimizing the risk of injury or fatality to road users and that—(A)takes into consideration the possibility and likelihood of human error;(B)accommodates human injury tolerance by taking into consideration likely crash types, resulting impact forces, and the human body’s ability to withstand such forces; and(C)takes into consideration vulnerable road users.(11)Specified safety project(A)In generalThe term specified safety project means a project carried out for the purpose of safety under any other section of this title that is consistent with the State strategic highway safety plan.(B)InclusionThe term specified safety project includes a project that—(i)promotes public awareness and informs the public regarding highway safety matters (including safety for motorcyclists, bicyclists, pedestrians, individuals with disabilities, and other road users);(ii)facilitates enforcement of traffic safety laws;(iii)provides infrastructure and infrastructure-related equipment to support emergency services;(iv)conducts safety-related research to evaluate experimental safety countermeasures or equipment; or(v)supports safe routes to school noninfrastructure-related activities described under section 211(e)(2). ; and (E)by adding at the end the following:(15)Vulnerable road userThe term vulnerable road user means a nonmotorist—(A)with a fatality analysis reporting system person attribute code that is included in the definition of the term number of non-motorized fatalities in section 490.205 of title 23, Code of Federal Regulations (or successor regulation); or(B)described in the term number of non-motorized serious injuries in such section.(16)Vulnerable road user safety assessmentThe term vulnerable road user safety assessment means an assessment of the safety performance of the State or a metropolitan planning organization within the State with respect to vulnerable road users and the plan of the State or metropolitan planning organization to improve the safety of vulnerable road users described in subsection (l).; (2)in subsection (c)—(A)in paragraph (1) by striking (a)(11) and inserting (a)(13); and(B)in paragraph (2)—(i)in subparagraph (A)(vi) by inserting , consistent with the vulnerable road user safety assessment after nonmotorized crashes;(ii)in subparagraph (B)(i)—(I)by inserting , consistent with a safe system approach, after identify;(II)by inserting excessive design speeds and speed limits, after crossing needs,; and(III)by striking motorists (including motorcyclists), bicyclists, pedestrians, and other highway users and inserting road users; and(iii)in subparagraph (D)(iii) by striking motorists (including motorcyclists), bicyclists, pedestrians, persons with disabilities, and other highway users and inserting road users;(3)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (A) by striking Not later than 1 year after the date of enactment of the MAP–21, the and inserting The; and(ii)in subparagraph (B)—(I)in clause (iv) by inserting and serious injury after fatality;(II)in clause (vii) by striking ; and and inserting a semicolon; (III)by redesignating clause (viii) as clause (ix); and(IV)by inserting after clause (vii) the following:(viii)the findings of a vulnerable road user safety assessment of the State; and; and(B)in paragraph (2)(B)(i) by striking subsection (a)(11) and inserting subsection (a)(13); (4)in subsection (e)—(A)in paragraph (1)(C) by striking , without regard to whether the project is included in an applicable State strategic highway safety plan; and(B)by adding at the end the following:(3)Flexible funding for specified safety projects(A)In generalTo advance the implementation of a State strategic highway safety plan, a State may use not more than 10 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out specified safety projects.(B)Rule of statutory constructionNothing in this paragraph shall be construed to require a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph.(C)Effect of paragraph(i)RequirementsA project funded under this paragraph shall be subject to all requirements under this section that apply to a highway safety improvement project.(ii)Other apportioned programsSubparagraph (A) shall not apply to amounts that may be obligated for noninfrastructure projects apportioned under any other paragraph of section 104(b). ; (5)in subsection (g)—(A)by amending paragraph (1) to read as follows:(1)High-risk rural road safety(A)In generalIf a State determines that the fatality rate on rural roads in such State for the most recent 2-year period for which data are available exceeds the median fatality rate for rural roads among all States, that State shall be required to—(i)obligate over the 2 fiscal years following the fiscal year in which such determination is made for projects on high-risk rural roads an amount not less than 7.5 percent of the amounts apportioned to the State under section 104(b)(3) for fiscal year 2020; and(ii)include, in the subsequent update to the State strategic highway safety plan, strategies to reduce the fatality rate.(B)Source of fundsAny amounts obligated under subparagraph (A) shall be from amounts described under section 133(d)(1)(B).(C)Annual determinationThe determination described under subparagraph (A) shall be made on an annual basis.(D)ConsultationIn carrying out a project with an amount obligated under subparagraph (A), a State shall consult with, as applicable, local governments, metropolitan planning organizations, and regional transportation planning organizations.; (B)in paragraph (2)—(i)in the heading by striking drivers and inserting road users; and(ii)by striking address the increases in and inserting reduce; and(C)by adding at the end the following:(3)Vulnerable road user safety(A)In generalBeginning on the date of enactment of the INVEST in America Act, if a State determines that the number of vulnerable road user fatalities and serious injuries per capita in such State over the most recent 2-year period for which data are available exceeds the median number of such fatalities and serious injuries per capita among all States, that State shall be required to obligate over the 2 fiscal years following the fiscal year in which such determination is made an amount that is not less than 50 percent of the amount set aside in such State under section 133(h)(1) for fiscal year 2020, less any amounts obligated by a metropolitan planning organization in the State as required by subparagraph (D), for—(i)in the first fiscal year—(I)performing the vulnerable user safety assessment as prescribed by subsection (l);(II)providing matching funds for transportation alternatives safety project as identified in section 133(h)(7)(B); and(III)projects eligible under section 133(h)(3)(A), (B), (C), or (I); and(ii)in each fiscal year thereafter, the program of projects identified in subsection (l)(2)(C).(B)Source of fundsAny amounts obligated under subparagraph (A) shall be from amounts described in section 133(d)(1)(B).(C)Annual determinationThe determination described under subparagraph (A) shall be made on an annual basis.(D)Metropolitan planning area with excessive fatalities and serious injuries per capita(i)Annual determinationBeginning on the date of enactment of the INVEST in America Act, a metropolitan planning organization representing an urbanized area with a population greater than 200,000 shall annually determine the number of vulnerable user road fatalities and serious injuries per capita in such area over the most recent 2-year period.(ii)Requirement to obligate fundsIf such a metropolitan planning area organization determines that the number of vulnerable user road fatalities and serious injuries per capita in such area over the most recent 2-year period for which data are available exceeds the median number of such fatalities and serious injuries among all urbanized areas with a population of over 200,000, then there shall be obligated over the 2 fiscal years following the fiscal year in which such determination is made an amount that is not less than 50 percent of the amount set aside for that urbanized area under section 133(h)(2) for fiscal year 2020 for projects identified in the program of projects described in subsection (l)(7)(C).(E)Source of funds(i)Metropolitan planning organization in State required to obligate fundsFor a metropolitan planning organization in a State required to obligate funds to vulnerable user safety under subparagraph (A), the State shall be required to obligate from such amounts required to be obligated for vulnerable road user safety under subparagraph (B) for projects described in subsection (l)(7).(ii)Other metropolitan planning organizationsFor a metropolitan planning organization that is not located within a State required to obligate funds to vulnerable user safety under subparagraph (A), the State shall be required to obligate from amounts apportioned under section 104(b)(3) for projects described in subsection (l)(7).;(6)in subsection (h)(1)(A) by inserting , including any efforts to reduce vehicle speed after under this section; and(7)by adding at the end the following:(l)Vulnerable road user safety assessment(1)In generalNot later than 1 year after date of enactment of the INVEST in America Act, each State shall create a vulnerable road user safety assessment. (2)ContentsA vulnerable road user safety assessment required under paragraph (1) shall include—(A)a description of the location within the State of each vulnerable road user fatality and serious injury and the design speed of the roadway at any such location;(B)a description of any corridors identified by a State, in coordination with local governments, metropolitan planning organizations, and regional transportation planning organizations that pose a high risk of a vulnerable road user fatality or serious injury and the design speeds of such corridors; and(C)a program of projects or strategies to reduce safety risks to vulnerable road users in corridors identified under subparagraph (B), in coordination with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under subparagraph (B).(3)AnalysisIn creating a vulnerable road user safety assessment under this subsection, a State shall assess the last 5 years of available data. (4)RequirementsIn creating a vulnerable road user safety assessment under this subsection, a State shall—(A)take into consideration a safe system approach; and(B)coordinate with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under paragraph (2)(B).(5)UpdateA State shall update a vulnerable road user safety assessment on the same schedule as the State updates the State strategic highway safety plan.(6)Transportation system accessThe program of projects developed under paragraph (2)(C) may not degrade transportation system access for vulnerable road users.(7)Metropolitan planning area assessmentsA metropolitan planning organization that represents an urbanized area with a population greater than 200,000 shall complete a vulnerable user safety assessment based on the most recent 5 years of available data, unless an assessment was completed in the previous 5 years, including—(A)a description of the location within the urbanized area of each vulnerable road user fatality and serious injury and the design speed of the roadway at any such location;(B)a description of any corridors that represent a high-risk area identified under paragraph (2)(B) that pose a high risk of a vulnerable road user fatality or serious injury and the design speeds of such corridors; and(C)a program of projects or strategies to reduce safety risks to vulnerable road users in corridors identified under subparagraph (B)..(b)Technical amendmentSection 148 of title 23, United States Code, is amended—(1)in the heading for subsection (a)(8) by striking Road users and inserting Road user; and(2)in subsection (i)(2)(D) by striking safety safety and inserting safety.(c)High-Risk rural roads(1)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall update the study described in paragraph (1) of section 1112(b) of MAP–21 (23 U.S.C. 148 note).(2)Publication of reportNot later than 2 years after the date of enactment of this Act, the Secretary shall publish on the website of the Department of Transportation an updated report of the report described in paragraph (2) of section 1112(b) of MAP–21 (23 U.S.C. 148 note).(3)Best practices manualNot later than 180 days after the date of submission of the report described in paragraph (2), the Secretary shall update the best practices manual described in section 1112(b)(3) of MAP–21 (23 U.S.C. 148 note).1210.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1)(A)(ii) by striking subsection (h) and inserting subsection (i); (B)in paragraph (7) by inserting shared micromobility (including bikesharing and shared scooter systems), after carsharing,; (C)in paragraph (8)(B) by striking ; or and inserting a semicolon; (D)in paragraph (9) by striking the period and inserting ; or; and(E)by adding at the end the following: (10)if the project or program mitigates seasonal or temporary traffic congestion from long-haul travel or tourism. ;(2)in subsection (c)—(A)in paragraph (2)—(i)in the heading by inserting , hydrogen vehicle, after Electric vehicle;(ii)by inserting hydrogen or after charging stations or; and(iii)by inserting , hydrogen-powered, after battery powered; and(B)in paragraph (3) by inserting , and is consistent with section 166 after travel times; and(3)by striking subsection (m) and inserting the following: (m)Operating assistance(1)ProjectsA State may obligate funds apportioned under section 104(b)(4) in an area of such State that is otherwise eligible for obligations of such funds for operating costs under chapter 53 of title 49 or on a system for which CMAQ funding was made available, obligated, or expended in fiscal year 2012, or, notwithstanding subsection (b), on a State-supported Amtrak route with a cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008 or alternative cost allocation under section 24712(g)(3) of title 49.(2)Time limitationIn determining the amount of time for which a State may obligate funds under paragraph (1) for operating assistance for an area of a State or on a system, the Secretary shall allow such obligations to occur, in such area or on such system—(A)with a time limitation of not less than 3 years; and(B)in the case of projects that demonstrate continued net air quality benefits beyond 3 years, as determined annually by the Secretary in consultation with the Administrator of the Environmental Protection Agency, with no imposed time limitation..1211.Electric vehicle charging stations(a)Electric vehicle charging stationsChapter 1 of title 23, United States Code, is amended by inserting after section 154 the following new section:155.Electric vehicle charging stations(a)In generalAny electric vehicle charging infrastructure funded under this title shall be subject to the requirements of this section.(b)Interoperability(1)In generalElectric vehicle charging stations funded under this title shall provide, at a minimum, two of the following charging connector types at the location:(A)CCS.(B)CHAdeMO.(C)An alternative connector that meets applicable industry safety standards.(2)Savings clauseNothing in this subsection shall prevent the use of charging types other than the connectors described in paragraph (1) if, at a minimum, such connectors meet applicable industry safety standards and are compatible with a majority of electric vehicles in operation.(c)Open access to paymentElectric vehicle charging stations shall provide payment methods available to all members of the public to ensure secure, convenient, and equal access and shall not be limited by membership to a particular payment provider.(d)Treatment of projectsNotwithstanding any other provision of law, any project to install electric vehicle charging infrastructure shall be treated as if the project is located on a Federal-aid highway. .(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 154 the following new item:155. Electric vehicle charging stations..(c)Electric vehicle charging signageThe Secretary of Transportation shall update the Manual on Uniform Traffic Control Devices to—(1)ensure uniformity in providing road users direction to electric charging stations that are open to the public; and(2)allow the use of Specific Service signs for electric vehicle charging station providers. (d)Agreements relating to the use and access of rights-of-Way of the interstate systemSection 111 of title 23, United States Code, is amended by adding at the end the following:(f)Interstate system rights-of-Way(1)In generalNotwithstanding subsection (a) or (b), the Secretary shall permit, consistent with section 155, the charging of electric vehicles on rights-of-way of the Interstate System in—(A)a rest area; or(B)a fringe or corridor parking facility, including a park and ride facility.(2)Savings clauseNothing in this subsection shall permit commercial activities on rights-of-way of the Interstate System, except as necessary for the charging of electric vehicles in accordance with this subsection..1212.National highway freight programSection 167 of title 23, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (6) by striking ; and and inserting a semicolon; and (B)by striking paragraph (7) and inserting the following:(7)to reduce the environmental impacts of freight movement on the National Highway Freight Network, including—(A)greenhouse gas emissions;(B)local air pollution, including local pollution derived from vehicles idling at railway crossings; (C)minimizing, capturing, or treating stormwater runoff and addressing other adverse impacts to water quality; and(D)wildlife habitat loss; and(8)to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors. ; (2)in subsection (e) by adding at the end the following:(3)Additional mileageNotwithstanding paragraph (2), a State that has designated at least 90 percent of its maximum mileage described in paragraph (2) may designate up to an additional 150 miles of critical rural freight corridors.; (3)in subsection (f) by adding at the end the following:(5)Additional mileageNotwithstanding paragraph (4), a State that has designated at least 90 percent of its maximum mileage described in paragraph (4) may designate up to an additional 75 miles of critical urban freight corridors under paragraphs (1) and (2).; (4)in subsection (h) by striking Not later than and all that follows through shall prepare and inserting As part of the report required under section 503(b)(8), the Administrator shall biennially prepare; (5)in subsection (i)—(A)by striking paragraphs (2) and (3);(B)by amending paragraph (4) to read as follows:(4)Freight planningNotwithstanding any other provision of law, a State may not obligate funds apportioned to the State under section 104(b)(5) unless the State has developed, updated, or amended, as applicable, a freight plan in accordance with section 70202 of title 49.; (C)in paragraph (5)—(i)by striking subparagraph (B) and inserting the following:(B)LimitationThe Federal share of a project described in subparagraph (C)(xxiii) shall fund only elements of such project that provide public benefits.; and(ii)in subparagraph (C)—(I)in clause (iii) by inserting and freight management and operations systems after freight transportation systems; and (II)by amending clause (xxiii) to read as follows: (xxiii)Freight intermodal or freight rail projects, including—(I)projects within the boundaries of public or private freight rail or water facilities (including ports); (II)projects that provide surface transportation infrastructure necessary to facilitate direct intermodal interchange, transfer, and access into or out of the facility; and(III)any other surface transportation project to improve the flow of freight into or out of a facility described in subclause (I) or (II). ; (D)in paragraph (6) by striking paragraph (5) and inserting paragraph (3); and (E)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (2), (3), (4), and (5), respectively; and(6)in subsection (k)(1)(A)(ii) by striking ports-of entry and inserting ports-of-entry. 1213.Carbon pollution reduction(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:171.Carbon pollution reduction(a)EstablishmentThe Secretary shall establish a carbon pollution reduction program to support the reduction of greenhouse gas emissions from the surface transportation system.(b)Eligible projectsA project is eligible for funding under this section if such project—(1)is expected to yield a significant reduction in greenhouse gas emissions from the surface transportation system;(2)will help a State meet the greenhouse gas emissions performance targets established under section 150(c)(7); and(3)is—(A)eligible for assistance under this title or under chapter 53 of title 49; or(B)a capital project, as such term is defined in section 22906 of title 49, to improve intercity rail passenger transportation, provided that the project will yield a significant reduction in single occupant vehicle trips and improve mobility on public roads.(c)GuidanceThe Secretary shall issue guidance on methods of determining the reduction of single occupant vehicle trips and improvement of mobility on public roads as those factors relate to intercity rail passenger transportation projects under subsection (b)(4).(d)Operating expensesA State may use not more than 10 percent of the funds provided under section 104(b)(9) for the operating expenses of public transportation and passenger rail transportation projects.(e)Single-Occupancy vehicle highway facilitiesNone of the funds provided under this section may be used for a project that will result in the construction of new capacity available to single occupant vehicles unless the project consists of a high occupancy vehicle facility and is consistent with section 166.(f)Evaluation(1)In generalThe Secretary shall annually evaluate the progress of each State in carrying out the program under this section by comparing the percent change in carbon dioxide emissions per capita on public roads in the State calculated as—(A)the annual carbon dioxide emissions per capita on public roads in the State for the most recent year for which there is data; divided by(B)the average annual carbon dioxide emissions per capita on public roads in the State in calendar years 2015 through 2019.(2)MeasuresIn conducting the evaluation under paragraph (1), the Secretary shall—(A)prior to the effective date of the greenhouse gas performance measures under section 150(c)(7), use such data as are available, which may include data on motor fuels usage published by the Federal Highway Administration and information on emissions factors or coefficients published by the Energy Information Administration of the Department of Energy; and (B)following the effective date of the greenhouse gas performance measures under section 150(c)(7), use such measures.(g)Progress reportThe Secretary shall annually issue a carbon pollution reduction progress report, to be made publicly available on the website of the Department of Transportation, that includes—(1)the results of the evaluation under subsection (f) for each State; and(2)a ranking of all the States by the criteria under subsection (f), with the States that, for the year covered by such report, have the largest percentage reduction in annual carbon dioxide emissions per capita on public roads being ranked the highest.(h)High-Performing States(1)DesignationFor purposes of this section, each State that is 1 of the 15 highest ranked States, as determined under subsection (g)(2), and that achieves a reduction in carbon dioxide emissions per capita on public roads, as determined by the evaluation in subsection (f), shall be designated as a high-performing State for the following fiscal year. (2)Use of fundsFor each State that is designated as a high-performing State under paragraph (1)—(A)notwithstanding section 120, the State may use funds made available under this title to pay the non-Federal share of a project under this section during any year for which such State is designated as a high-performing State; and(B)notwithstanding section 126, the State may transfer up to 50 percent of funds apportioned under section 104(b)(9) to the program under section 104(b)(2) in any year for which such State is designated as a high-performing State.(3)TransferFor each State that is 1 of the 15 lowest ranked States, as determined under subsection (g)(2), the Secretary shall transfer 10 percent of the amount apportioned to the State under section 104(b)(2) in the fiscal year following the year in which the State is so ranked, not including amounts set aside under section 133(d)(1)(A) and under section 133(h) or 505(a), to the apportionment of the State under section 104(b)(9).(4)LimitationThe Secretary shall not conduct a transfer under paragraph (3)—(A)until the first fiscal year following the effective date of greenhouse gas performance measures under section 150(c)(7); and(B)with respect to a State in any fiscal year following the year in which such State achieves a reduction in carbon dioxide emissions per capita on public roads in such year as determined by the evaluation under subsection (f).(i)ReportNot later than 2 years after the date of enactment of this section and periodically thereafter, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall issue a report—(1)detailing, based on the best available science, what types of projects eligible for assistance under this section are expected to provide the most significant greenhouse gas emissions reductions from the surface transportation sector; and(2)detailing, based on the best available science, what types of projects eligible for assistance under this section are not expected to provide significant greenhouse gas emissions reductions from the surface transportation sector..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following new item:171. Carbon pollution reduction..(c)ApplicabilitySubsection (b)(2) of section 171 of title 23, United States Code, as added by this section, shall apply to a State beginning on the first fiscal year following the fiscal year in which the State sets greenhouse gas performance targets under section 150(d) of title 23, United States Code.1214.Recreational trailsSection 206 of title 23, United States Code, is amended by adding at the end the following:(j)Use of other apportioned fundsFunds apportioned to a State under section 104(b) that are obligated for recreational trails and related projects shall be administered as if such funds were made available for purposes described under this section..1215.Safe routes to school program(a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 210 the following:211.Safe routes to school program(a)ProgramThe Secretary shall carry out a safe routes to school program for the benefit of children in primary, middle, and high schools. (b)PurposesThe purposes of the program shall be—(1)to enable and encourage children, including those with disabilities, to walk and bicycle to school;(2)to make bicycling and walking to school a safer and more appealing transportation alternative, thereby encouraging a healthy and active lifestyle from an early age; and(3)to facilitate the planning, development, and implementation of projects and activities that will improve safety and reduce traffic, fuel consumption, and air pollution in the vicinity of schools.(c)Use of fundsAmounts apportioned to a State under paragraphs (2) and (3) of section 104(b) may be used to carry out projects, programs, and other activities under this section.(d)Eligible entitiesProjects, programs, and activities funded under this section may be carried out by eligible entities described under section 133(h)(4)(B) that demonstrate an ability to meet the requirements of this section.(e)Eligible projects and activities(1)Infrastructure-related projects(A)In generalA State may obligate funds under this section for the planning, design, and construction of infrastructure-related projects that will substantially improve the ability of students to walk and bicycle to school, including sidewalk improvements, traffic calming and speed reduction improvements, pedestrian and bicycle crossing improvements, on-street bicycle facilities, off-street bicycle and pedestrian facilities, secure bicycle parking facilities, and traffic diversion improvements in the vicinity of schools.(B)Location of projectsInfrastructure-related projects under subparagraph (A) may be carried out on any public road or any bicycle or pedestrian pathway or trail in the vicinity of schools.(2)Noninfrastructure-related activitiesIn addition to projects described in paragraph (1), a State may obligate funds under this section for noninfrastructure-related activities to encourage walking and bicycling to school, including—(A)public awareness campaigns and outreach to press and community leaders;(B)traffic education and enforcement in the vicinity of schools;(C)student sessions on bicycle and pedestrian safety, health, and environment;(D)programs that address personal safety; and(E)funding for training, volunteers, and managers of safe routes to school programs.(3)Safe routes to school coordinatorEach State receiving an apportionment under paragraphs (2) and (3) of section 104(b) shall use a sufficient amount of the apportionment to fund a full-time position of coordinator of the State’s safe routes to school program. (4)Rural school district outreachA coordinator described in paragraph (3) shall conduct outreach to ensure that rural school districts in the State are aware of such State’s safe routes to school program and any funds authorized by this section. (f)Federal shareThe Federal share of the cost of a project, program, or activity under this section shall be 100 percent. (g)Clearinghouse(1)In generalThe Secretary shall maintain a national safe routes to school clearinghouse to—(A)develop information and educational programs on safe routes to school; and(B)provide technical assistance and disseminate techniques and strategies used for successful safe routes to school programs.(2)FundingThe Secretary shall carry out this subsection using amounts authorized to be appropriated for administrative expenses under section 104(a).(h)Treatment of projectsNotwithstanding any other provision of law, projects carried out under this section shall be treated as projects on a Federal-aid highway under chapter 1 of this title.(i)DefinitionsIn this section, the following definitions apply:(1)In the vicinity of schoolsThe term in the vicinity of schools means, with respect to a school, the area within bicycling and walking distance of the school (approximately 2 miles). (2)Primary, middle, and high schoolsThe term primary, middle, and high schools means schools providing education from kindergarten through twelfth grade..(b)Technical and conforming amendments(1)RepealSection 1404 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1228–1230), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.(2)AnalysisThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 210 the following:211. Safe routes to school program..1216.Bicycle transportation and pedestrian walkwaysSection 217 of title 23, United States Code, is amended—(1)in subsection (d)—(A)by striking 104(b)(3) and inserting 104(b)(4); and(B)by striking a position and inserting at least one full-time positions;(2)in subsection (e) by striking bicycles and inserting pedestrians or bicyclists each place such term appears; and (3)in subsection (j) by striking paragraph (2) and inserting the following:(2)Electric bicycleThe term electric bicycle means mean a bicycle equipped with fully operable pedals, a saddle or seat for the rider, and an electric motor of less than 750 watts that can safely share a bicycle transportation facility with other users of such facility and meets the requirements of one of the following three classes:(A)Class 1 electric bicycleThe term class 1 electric bicycle means an electric bicycle equipped with a motor that provides assistance only when the rider is pedaling, and that ceases to provide assistance when the bicycle reaches the speed of 20 miles per hour.(B)Class 2 electric bicycleThe term class 2 electric bicycle means an electric bicycle equipped with a motor that may be used exclusively to propel the bicycle, and that is not capable of providing assistance when the bicycle reaches the speed of 20 miles per hour.(C)Class 3 electric bicycleThe term class 3 electric bicycle means an electric bicycle equipped with a motor that provides assistance only when the rider is pedaling, and that ceases to provide assistance when the bicycle reaches the speed of 28 miles per hour. .1217.Noise barriers(a)Permitting use of highway trust fund for construction of certain noise barriersSection 339(b)(1) of the National Highway System Designation Act of 1995 (23 U.S.C. 109 note) is amended to read as follows:(1)General ruleNo funds made available out of the Highway Trust Fund may be used to construct a Type II noise barrier (as defined by section 772.5(I) of title 23, Code of Federal Regulations) pursuant to subsections (h) and (I) of section 109 of title 23, United States Code, unless—(A)such a barrier is part of a project approved by the Secretary before November 28, 1995; or(B)such a barrier separates a highway or other noise corridor from a group of structures of which the majority of those closest to the highway or noise corridor—(i)are residential in nature; and(ii)either—(I)were constructed before the construction or most recent widening of the highway or noise corridor; or(II)are at least 10 years old..(b)Eligibility for surface transportation block grant fundsSection 133 of title 23, United States Code, is amended—(1)in subsection (b) by adding at the end the following:(20)Planning, design, or construction of a Type II noise barrier (as described in section 772.5 of title 23, Code of Federal Regulations).; and (2)in subsection (c)(2) by inserting and paragraph (20) after (11). CProject-Level Investments1301.Projects of national and regional significance(a)In generalSection 117 of title 23, United States Code, is amended to read as follows:117.Projects of national and regional significance(a)EstablishmentThe Secretary shall establish a projects of national and regional significance program under which the Secretary may make grants to, and establish multiyear grant agreements with, eligible entities in accordance with this section. (b)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, in such manner, and containing such information as the Secretary may require.(c)Grant amounts and project costs(1)In generalEach grant made under this section—(A)shall be in an amount that is at least $25,000,000; and(B)shall be for a project that has eligible project costs that are reasonably anticipated to equal or exceed the lesser of—(i)$100,000,000; or(ii)in the case of a project—(I)located in 1 State or territory, 30 percent of the amount apportioned under this chapter to the State or territory in the most recently completed fiscal year; or(II)located in more than 1 State or territory, 50 percent of the amount apportioned under this chapter to the participating State or territory with the largest apportionment under this chapter in the most recently completed fiscal year.(2)Large projectsFor a project that has eligible project costs that are reasonably anticipated to equal or exceed $500,000,000, a grant made under this section—(A)shall be in an amount sufficient to fully fund the project, or in the case of a public transportation project, a minimum operable segment, in combination with other funding sources, including non-Federal financial commitment, identified in the application; and(B)may be awarded pursuant to the process under subsection (d), as necessary based on the amount of the grant.(d)Multiyear grant agreements for large projects(1)In generalA large project that receives a grant under this section may be carried out through a multiyear grant agreement in accordance with this subsection.(2)RequirementsA multiyear grant agreement for a large project shall—(A)establish the terms of participation by the Federal Government in the project;(B)establish the amount of Federal financial assistance for the project;(C)establish a schedule of anticipated Federal obligations for the project that provides for obligation of the full grant amount by not later than 4 fiscal years after the fiscal year in which the initial amount is provided; and(D)determine the period of time for completing the project, even if such period extends beyond the period of an authorization. (3)Special rules(A)In generalA multiyear grant agreement under this subsection—(i)shall obligate an amount of available budget authority specified in law; and(ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law.(B)Contingent commitmentA contingent commitment under this subsection is not an obligation of the Federal Government under section 1501 of title 31.(C)Interest and other financing costs(i)In generalInterest and other financing costs of carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing.(ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms.(4)Advance paymentAn eligible entity carrying out a large project under a multiyear grant agreement—(A)may use funds made available to the eligible entity under this title or title 49 for eligible project costs of the large project; and (B)shall be reimbursed, at the option of the eligible entity, for such expenditures from the amount made available under the multiyear grant agreement for the project in that fiscal year or a subsequent fiscal year. (e)Eligible projects(1)In generalThe Secretary may make a grant under this section only for a project that is a project eligible for assistance under this title or chapter 53 of title 49 and is—(A)a bridge project carried out on the National Highway System, or that is eligible to be carried out under section 165;(B)a project to improve person throughput that is—(i)a highway project carried out on the National Highway System, or that is eligible to be carried out under section 165;(ii)a public transportation project; or(iii)a capital project, as such term is defined in section 22906 of title 49, to improve intercity rail passenger transportation; or(C)a project to improve freight throughput that is—(i)a highway freight project carried out on the National Highway Freight Network established under section 167 or on the National Highway System;(ii)a freight intermodal, freight rail, or railway-highway grade crossing or grade separation project; or(iii)within the boundaries of a public or private freight rail, water (including ports), or intermodal facility and that is a surface transportation infrastructure project necessary to facilitate direct intermodal interchange, transfer, or access into or out of the facility.(2)Limitation(A)Certain freight projectsProjects described in clauses (ii) and (iii) of paragraph (1)(C) may receive a grant under this section only if—(i)the project will make a significant improvement to the movement of freight on the National Highway System; and(ii)the Federal share of the project funds only elements of the project that provide public benefits.(B)Certain projects for person throughputProjects described in clauses (ii) and (iii) of paragraph (1)(B) may receive a grant under this section only if the project will make a significant improvement in mobility on public roads.(f)Eligible project costsAn eligible entity receiving a grant under this section may use such grant for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance.(g)Project requirementsThe Secretary may select a project described under this section for funding under this section only if the Secretary determines that the project—(1)generates significant regional or national economic, mobility, safety, resilience, or environmental benefits;(2)is cost effective;(3)is based on the results of preliminary engineering;(4)has secured or will secure acceptable levels of non-Federal financial commitments, including—(A)one or more stable and dependable sources of funding and financing to construct, maintain, and operate the project; and(B)contingency amounts to cover unanticipated cost increases;(5)cannot be easily and efficiently completed without additional Federal funding or financial assistance available to the project sponsor, beyond existing Federal apportionments; and(6)is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project.(h)Merit criteria and considerations(1)Merit criteriaIn awarding a grant under this section, the Secretary shall evaluate the following merit criteria:(A)The extent to which the project supports achieving a state of good repair.(B)The level of benefits the project is expected to generate, including—(i)the costs avoided by the prevention of closure or reduced use of the asset to be improved by the project; (ii)reductions in maintenance costs over the life of the asset;(iii)safety benefits, including the reduction of accidents and related costs;(iv)improved person or freight throughput, including congestion reduction and reliability improvements;(v)national and regional economic benefits;(vi)resilience benefits;(vii)environmental benefits, including reduction in greenhouse gas emissions and air quality benefits; and(viii)benefits to all users of the project, including pedestrian, bicycle, nonvehicular, railroad, and public transportation users. (C)How the benefits compare to the costs of the project.(D)The average number of people or volume of freight, as applicable, supported by the project, including visitors based on travel and tourism.(2)Additional considerationsIn awarding a grant under this section, the Secretary shall also consider the following:(A)Whether the project serves low-income residents of low-income communities, including areas of persistent poverty, while not displacing such residents.(B)Whether the project uses innovative technologies, innovative design and construction techniques, or pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes and, if so, the degree to which such technologies, techniques, or materials are used. (C)Whether the project improves connectivity between modes of transportation moving people or goods in the Nation or region.(D)Whether the project provides new or improved connections between at least two metropolitan areas with a population of at least 500,000. (E)Whether the project would replace, reconstruct, or rehabilitate a high-commuter corridor (as such term is defined in section 203(a)(6)) that is in poor condition.(i)Project selection(1)EvaluationTo evaluate applications for funding under this section, the Secretary shall—(A)determine whether a project is eligible for a grant under this section;(B)evaluate, through a methodology that is discernible and transparent to the public, how each application addresses the merit criteria pursuant to subsection (h);(C)assign a quality rating for each merit criteria for each application based on the evaluation in subparagraph (B);(D)ensure that applications receive final consideration by the Secretary to receive an award under this section only on the basis of such quality ratings and that the Secretary gives final consideration only to applications that meet the minimally acceptable level for each of the merit criteria; and(E)award grants only to projects rated highly under the evaluation and rating process.(2)Considerations for large projectsIn awarding a grant for a large project, the Secretary shall—(A)consider the amount of funds available in future fiscal years for the program under this section; and(B)assume the availability of funds in future fiscal years for the program that extend beyond the period of authorization based on the amount made available for the program in the last fiscal year of the period of authorization.(3)Geographic distributionIn awarding grants under this section, the Secretary shall ensure geographic diversity and a balance between rural and urban communities among grant recipients over fiscal years 2022 through 2025.(4)Publication of methodology(A)In generalPrior to the issuance of any notice of funding opportunity for grants under this section, the Secretary shall publish and make publicly available on the Department’s website—(i)a detailed explanation of the merit criteria developed under subsection (h);(ii)a description of the evaluation process under this subsection; and(iii)how the Secretary shall determine whether a project satisfies each of the requirements under subsection (g).(B)UpdatesThe Secretary shall update and make publicly available on the website of the Department of Transportation such information at any time a revision to the information described in subparagraph (A) is made.(C)Information requiredThe Secretary shall include in the published notice of funding opportunity for a grant under this section detailed information on the rating methodology and merit criteria to be used to evaluate applications, or a reference to the information on the website of the Department of Transportation, as required by subparagraph (A).(j)Federal share(1)In generalThe Federal share of the cost of a project carried out with a grant under this section may not exceed 60 percent.(2)Maximum Federal involvementFederal assistance other than a grant under this section may be used to satisfy the non-Federal share of the cost of a project for which such a grant is made, except that the total Federal assistance provided for a project receiving a grant under this section may not exceed 80 percent of the total project cost.(k)Treatment of projects(1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply—(A)the requirements of this title to a highway project;(B)the requirements of chapter 53 of title 49 to a public transportation project; and (C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project. (2)Multimodal projects(A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall—(i)determine the predominant modal component of the project; and(ii)apply the applicable requirements of such predominant modal component to the project.(B)Exceptions(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply.(ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply. (C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall—(i)consider the various modal components of the project; and(ii)seek to maximize domestic jobs.(3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways.(l)TIFIA programAt the request of an eligible entity under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded.(m)AdministrationOf the amounts made available to carry out this section, the Secretary may use up to $5,000,000 for the costs of administering the program under this section.(n)Technical assistanceOf the amounts made available to carry out this section, the Secretary may reserve up to $5,000,000 to provide technical assistance to eligible entities. (o)Congressional Review(1)NotificationNot less than 60 days before making an award under this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate—(A)a list of all applications determined to be eligible for a grant by the Secretary;(B)the quality ratings assigned to each application pursuant to subsection (i); (C)a list of applications that received final consideration by the Secretary to receive an award under this section;(D)each application proposed to be selected for a grant award;(E)proposed grant amounts, including for each new multiyear grant agreement, the proposed payout schedule for the project; and(F)an analysis of the impacts of any large projects proposed to be selected on existing commitments and anticipated funding levels for the next 4 fiscal years, based on information available to the Secretary at the time of the report.(2)Committee reviewBefore the last day of the 60-day period described in paragraph (1), each Committee described in paragraph (1) shall review the Secretary’s list of proposed projects.(3)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1).(p)Transparency(1)In generalNot later than 30 days after awarding a grant for a project under this section, the Secretary shall send to all applicants, and publish on the website of the Department of Transportation—(A)a summary of each application made to the program for the grant application period; and(B)the evaluation and justification for the project selection, including ratings assigned to all applications and a list of applications that received final consideration by the Secretary to receive an award under this section, for the grant application period.(2)BriefingThe Secretary shall provide, at the request of a grant applicant under this section, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant. (q)DefinitionsIn this section:(1)Areas of persistent povertyThe term areas of persistent poverty has the meaning given such term in section 172(l).(2)Eligible entityThe term eligible entity means—(A)a State or a group of States; (B)a unit of local government, including a metropolitan planning organization, or a group of local governments; (C)a political subdivision of a State or local government; (D)a special purpose district or public authority with a transportation function, including a port authority; (E)a Tribal government or a consortium of Tribal governments;(F)a Federal agency eligible to receive funds under section 201, 203, or 204, including the Army Corps of Engineers, Bureau of Reclamation, and the Bureau of Land Management, that applies jointly with a State or group of States;(G)a territory; and (H)a multistate or multijurisdictional group of entities described in this paragraph. .(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 117 and inserting the following:117. Projects of national and regional significance..1302.Community transportation investment grant program(a)In generalChapter 1 of title 23, United States Code, as amended by this title, is further amended by adding at the end the following:173.Community transportation investment grant program(a)EstablishmentThe Secretary shall establish a community transportation investment grant program to improve surface transportation safety, state of good repair, accessibility, and environmental quality through infrastructure investments.(b)Grant authority(1)In generalIn carrying out the program established under subsection (a), the Secretary shall make grants, on a competitive basis, to eligible entities in accordance with this section.(2)Grant amountThe maximum amount of a grant under this section shall be $25,000,000.(c)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require.(d)Eligible project costsGrant amounts for an eligible project carried out under this section may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to such land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(e)Rural and community setasides(1)In generalThe Secretary shall reserve—(A)not less than 25 percent of the amounts made available to carry out this section for projects located in rural areas; and(B)not less than 25 percent of the amounts made available to carry out this section for projects located in urbanized areas with a population greater than 49,999 individuals and fewer than 200,001 individuals.(2)Definition of rural areaIn this subsection, the term rural area means all areas of a State or territory not included in urbanized areas. (3)Excess fundingIf the Secretary determines that there are insufficient qualified applicants to use the funds set aside under this subsection, the Secretary may use such funds for grants for any projects eligible under this section.(f)EvaluationTo evaluate applications under this section, the Secretary shall—(1)develop a process to objectively evaluate applications on the benefits of the project proposed in such application—(A)to transportation safety, including reductions in traffic fatalities and serious injuries;(B)to state of good repair, including improved condition of bridges and pavements;(C)to transportation system access, including improved access to jobs and services; and(D)in reducing greenhouse gas emissions;(2)develop a rating system to assign a numeric value to each application, based on each of the criteria described in paragraph (1);(3)for each application submitted, compare the total benefits of the proposed project, as determined by the rating system developed under paragraph (2), with the costs of such project, and rank each application based on the results of the comparison; and(4)ensure that only such applications that are ranked highly based on the results of the comparison conducted under paragraph (3) are considered to receive a grant under this section.(g)WeightingIn establishing the evaluation process under subsection (f), the Secretary may assign different weights to the criteria described in subsection (f)(1) based on project type, population served by a project, and other context-sensitive considerations, provided that—(1)each application is rated on all criteria described in subsection (f)(1); and(2)each application has the same possible minimum and maximum rating, regardless of any differences in the weighting of criteria.(h)Transparency(1)Publicly available informationPrior to the issuance of any notice of funding opportunity under this section, the Secretary shall make publicly available on the website of the Department of Transportation a detailed explanation of the evaluation and rating process developed under subsection (f), including any differences in the weighting of criteria pursuant to subsection (g), if applicable, and update such website for each revision of the evaluation and rating process.(2)Notifications to CongressThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate the following written notifications:(A)A notification when the Secretary publishes or updates the information required under paragraph (1).(B)Not later than 30 days prior to the date on which the Secretary awards a grant under this section, a notification that includes—(i)the ratings of each application submitted pursuant to subsection (f)(2);(ii)the ranking of each application submitted pursuant to subsection (f)(3); and(iii)a list of all applications that receive final consideration by the Secretary to receive an award under this section pursuant to subsection (f)(4).(C)Not later than 3 business days prior to the date on which the Secretary announces the award of a grant under this section, a notification describing each grant to be awarded, including the amount and the recipient.(i)Technical assistanceOf the amounts made available to carry out this section, the Secretary may reserve up to $3,000,000 to provide technical assistance to eligible entities.(j)AdministrationOf the amounts made available to carry out this section, the Secretary may reserve up to $5,000,000 for the administrative costs of carrying out the program under this section.(k)Treatment of projects(1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply—(A)the requirements of this title to a highway project;(B)the requirements of chapter 53 of title 49 to a public transportation project; and (C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project. (2)Multimodal projects(A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall—(i)determine the predominant modal component of the project; and(ii)apply the applicable requirements of such predominant modal component to the project.(B)Exceptions(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply.(ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply. (C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall—(i)consider the various modal components of the project; and(ii)seek to maximize domestic jobs.(3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways.(l)Transparency(1)In generalNot later than 30 days after awarding a grant for a project under this section, the Secretary shall send to all applicants, and publish on the website of the Department of Transportation—(A)a summary of each application made to the program for the grant application period; and(B)the evaluation and justification for the project selection, including ratings and rankings assigned to all applications and a list of applications that received final consideration by the Secretary to receive an award under this section, for the grant application period.(2)BriefingThe Secretary shall provide, at the request of a grant applicant under this section, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant. (m)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a metropolitan planning organization;(B)a unit of local government;(C)a transit agency;(D)a Tribal Government or a consortium of Tribal governments;(E)a multijurisdictional group of entities described in this paragraph;(F)a special purpose district with a transportation function or a port authority;(G)a territory; or(H)a State that applies for a grant under this section jointly with an entity described in subparagraphs (A) through (G).(2)Eligible projectThe term eligible project means any project eligible under this title or chapter 53 of title 49..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is further amended by adding at the end the following new item:173. Community transportation investment grant program..1303.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century(a)PurposeThe purpose of this section is to establish a grant program to strategically deploy electric vehicle charging infrastructure, natural gas fueling, propane fueling, and hydrogen fueling infrastructure along designated alternative fuel corridors that will be accessible to all drivers of electric vehicles, natural gas vehicles, propane vehicles, and hydrogen vehicles.(b)Grant programSection 151 of title 23, United States Code, is amended—(1)in subsection (a) by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically;(2)in subsection (b)(2) by inserting previously designated by the Federal Highway Administration or after fueling corridors;(3)in subsection (d)—(A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter and inserting 180 days after the date of enactment of the INVEST in America Act; and(B)by inserting establish a recurring process to regularly after the Secretary shall;(4)in subsection (e)—(A)in paragraph (1) by striking ; and and inserting a semicolon; (B)in paragraph (2)—(i)by striking establishes an aspirational goal of achieving and inserting describes efforts to achieve; and(ii)by striking by the end of fiscal year 2020. and inserting a semicolon; and (C)by adding at the end the following:(3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure at the State, tribal, and local level to allow for the predictable deployment of such infrastructure; and(4)summarizes the progress and implementation of the grant program under subsection (f), including—(A)a description of how funds awarded through the grant program under subsection (f) will aid efforts to achieve strategic deployment of electric vehicle charging infrastructure, natural gas fueling, propane fueling, and hydrogen fueling infrastructure in those corridors;(B)the total number and location of charging and fueling stations installed under subsection (f); and(C)the total estimated greenhouse gas emissions that have been reduced through the use of electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure funded under subsection (f) using the methodology identified in paragraph (3)(B). ; and (5)by adding at the end the following:(f)Electric vehicle charging, natural gas fueling, propane fueling, and hydrogen fueling infrastructure grants(1)EstablishmentNot later than 1 year after the date of enactment of the INVEST in America Act, the Secretary shall establish a grant program to award grants to eligible entities for electric vehicle charging, natural gas fueling, propane fueling, and hydrogen fueling infrastructure projects.(2)Eligible entityAn entity eligible to receive a grant under this subsection is—(A)a State (as such term is defined in section 401) or political subdivision of a State;(B)a metropolitan planning organization; (C)a unit of local government;(D) a special purpose district or public authority with a transportation function, including a port authority;(E)a Tribal government;(F)an authority, agency, or instrumentality of, or an entity owned by, one or more of the entities described in subparagraphs (A) through (E); or(G)a group of entities described in subparagraphs (A) through (F).(3)ApplicationTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—(A)a description of—(i)the public accessibility of the charging or fueling infrastructure proposed to be funded with a grant under this subsection, including—(I)charging or fueling connector types;(II)publicly available information on real-time availability; and(III)payment methods available to all members of the public to ensure secure, convenient, fair, and equal access and not limited by membership to a particular provider;(ii)collaborative engagement with the entity with jurisdiction over the roadway and any other relevant stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, electric charging, natural gas, propane, and hydrogen fuel providers, metropolitan planning organizations, States, Indian Tribes, units of local government, fleet owners, fleet managers, fuel station owners and operators, labor organizations, environmental and environmental justice organizations, infrastructure construction and component parts suppliers, and multistate and regional entities)—(I)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging, natural gas fueling, propane fueling, and hydrogen fueling infrastructure;(II)to expand deployment of electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure;(III)to protect personal privacy and ensure cybersecurity; and(IV)to ensure that a properly trained workforce is available to construct and install electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure;(iii)the location of the station or fueling site, including consideration of—(I)the availability of onsite amenities for vehicle operators, including restrooms or food facilities;(II)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(III)height and fueling capacity requirements for facilities that charge or refuel large vehicles, including semitrailer trucks; and(IV)appropriate distribution to avoid redundancy and fill charging or fueling gaps;(iv)infrastructure installation that can be responsive to technology advancements, including accommodating autonomous vehicles and future charging methods; (v)the long-term operation and maintenance of the electric vehicle charging or hydrogen fueling infrastructure to avoid stranded assets and protect the investment of public funds in such infrastructure; and(vi)in the case of an applicant that is not a State department of transportation, the degree of coordination with the applicable State department of transportation; and(B)an assessment of the estimated greenhouse gas emissions and air pollution from vehicle emissions that will be reduced through the use of electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure, which shall be conducted using one standardized methodology or tool as determined by the Secretary.(4)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall—(A)consider the extent to which the application of the eligible entity would—(i)reduce estimated greenhouse gas emissions and air pollution from vehicle emissions, weighted by the total Federal investment in the project;(ii)improve alternative fueling corridor networks by—(I)converting corridor-pending corridors to corridor-ready corridors; or(II)in the case of corridor-ready corridors, providing additional capacity—(aa)to meet excess demand for charging or fueling infrastructure;(bb)to reduce congestion at existing charging or fueling infrastructure in high-traffic locations; or(cc)to provide charging stations that support charging needs for current and future vehicles and minimize future upgrade costs; (iii)meet current or anticipated market demands for charging or fueling infrastructure, including faster charging speeds;(iv)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; (v)support a long-term competitive market for electric vehicle charging infrastructure, natural gas fueling, propane fueling, or hydrogen fueling infrastructure that does not significantly impair existing electric vehicle charging or hydrogen fueling infrastructure providers;(vi)reduce greenhouse gas emissions in established goods-movement corridors, locations serving first- and last-mile freight near ports and freight hubs, and locations that optimize infrastructure networks and reduce hazardous air pollutants in communities disproportionately impacted by such pollutants;(vii)plans for the use of renewable energy sources or zero emissions energy sources for the charging or fueling infrastructure; and(viii)provide publicly available electric vehicle charging placement and construction in communities in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor low income workers, women, the elderly, the unhoused, individuals with disabilities, or youth; and(B)ensure, to the maximum extent practicable, geographic diversity among grant recipients to ensure that electric vehicle charging infrastructure or hydrogen fueling infrastructure is available throughout the United States.(5)Use of funds(A)In generalAny grant made under this subsection shall be—(i)directly related to the charging or fueling of a vehicle; and(ii)only for charging or fueling infrastructure that is open to the general public.(B)Location of infrastructure(i)In generalAny electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated under this section or by a State or group of States.(ii)ExceptionNotwithstanding clause (i), the Secretary may make a grant for electric vehicle charging or hydrogen fueling infrastructure not on a designated alternative fuel corridor if the applicant demonstrates that the proposed charging or fueling infrastructure would expand deployment of electric vehicle charging or hydrogen fueling to a greater number of users than investments on such corridor.(C)Operating assistance(i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds for operating assistance for the first 5 years of operations after the installation of electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure while the facility transitions to independent system operations.(ii)InclusionOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure and service.(iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure.(D)Signs(i)In generalSubject to this paragraph and paragraph (6)(B), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install—(I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure acquired, installed, or operated with the grant under this subsection; and(II)on-premises signs to provide information about electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure acquired, installed, or operated with a grant under this subsection.(ii)RequirementAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with the Manual on Uniform Traffic Control Devices, if located in the highway right-of-way.(E)RevenueAn eligible entity receiving a grant under this subsection and a private entity referred to in subparagraph (F) may enter into a cost-sharing agreement under which the private entity submits to the eligible entity a portion of the revenue from the electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure.(F)Private entity(i)In generalAn eligible entity receiving a grant under this subsection may use the funds in accordance with this paragraph to contract with a private entity for installation, operation, or maintenance of electric vehicle charging, natural gas fueling, propane fueling, or hydrogen fueling infrastructure.(ii)InclusionAn eligible private entity includes privately, publicly, or cooperatively owned utilities, private electric vehicle service equipment and hydrogen fueling infrastructure providers, and retail fuel stations.(6)Project requirements(A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway. (B)Electric vehicle charging projectsA project for electric vehicle charging infrastructure funded by a grant under this subsection shall be subject to the requirements of section 155.(7)Federal shareThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.(8)Study by the National Academies(A)In generalThe Secretary shall seek to enter into an agreement with the National Academies for the Transportation Research Board of the National Academy of Sciences shall—(i)conduct a study on options for financing the placement of a national network of publicly available EV charging infrastructure along all eligible roads on the National Highway System that includes consideration of financial instruments and optimization of public-private partnerships; and(ii)conduct a study to determine the maximum distance allowable between publicly available EV charging infrastructure, such that—(I)a driver starting at any point along an eligible road on the National Highway System within the continental United States can drive to any other point along an eligible road on the National Highway System without running out of a charging power; and(II)a driver starting at any point along an eligible road on the National Highway System within Hawaii, Alaska, or Puerto Rico can drive to any other point along an eligible road on the National Highway System within that same state or territory without running out of charging power.(B)Submission to CongressNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to Congress the results of the studies commissioned under subparagraph (A)..1304.Community climate innovation grants(a)In generalChapter 1 of title 23, United States Code, as amended by this title, is further amended by inserting after section 171 the following:172.Community climate innovation grants(a)EstablishmentThe Secretary shall establish a community climate innovation grant program (in this section referred to as the Program) to make grants, on a competitive basis, for locally selected projects that reduce greenhouse gas emissions while improving the mobility, accessibility, and connectivity of the surface transportation system.(b)PurposeThe purpose of the Program shall be to support communities in reducing greenhouse gas emissions from the surface transportation system.(c)Eligible applicantsThe Secretary may make grants under the Program to the following entities:(1)A metropolitan planning organization.(2)A unit of local government or a group of local governments, or a county or multi-county special district.(3)A subdivision of a local government.(4)A transit agency.(5)A special purpose district with a transportation function or a port authority.(6)A Tribal government or a consortium of tribal governments.(7)A territory.(8)A multijurisdictional group of entities described in paragraphs (1) through (7).(d)ApplicationsTo be eligible for a grant under the Program, an entity specified in subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(e)Eligible projectsThe Secretary may only provide a grant under the Program for a project that is expected to yield a significant reduction in greenhouse gas emissions from the surface transportation system and—(1)is a project eligible for assistance under this title or under chapter 53 of title 49 or supports fueling infrastructure for fuels defined under section 9001(5) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(5)); or(2)is a capital project as defined in section 22906 of title 49 to improve intercity passenger rail that will yield a significant reduction in single occupant vehicle trips and improve mobility on public roads.(f)Eligible usesGrant amounts received for a project under the Program may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(g)Project prioritizationIn making grants for projects under the Program, the Secretary shall give priority to projects that are expected to yield the most significant reductions in greenhouse gas emissions from the surface transportation system. (h)Additional considerationsIn making grants for projects under the Program, the Secretary shall consider the extent to which—(1)a project maximizes greenhouse gas reductions in a cost-effective manner;(2)a project reduces dependence on single-occupant vehicle trips or provides additional transportation options;(3)a project improves the connectivity and accessibility of the surface transportation system, particularly to low- and zero-emission forms of transportation, including public transportation, walking, and bicycling;(4)an applicant has adequately considered or will adequately consider, including through the opportunity for public comment, the environmental justice and equity impacts of the project;(5)a project contributes to geographic diversity among grant recipients, including to achieve a balance between urban, suburban, and rural communities; (6)a project serves low-income residents of low-income communities, including areas of persistent poverty, while not displacing such residents; (7)a project uses pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes; (8)a project repurposes neglected or underused infrastructure, including abandoned highways, bridges, railways, trail ways, and adjacent underused spaces, into new hybrid forms of public space that support multiple modes of transportation; and(9)a project includes regional multimodal transportation system management and operations elements that will improve the effectiveness of such project and encourage reduction of single occupancy trips by providing the ability of users to plan, use, and pay for multimodal transportation alternatives.(i)Funding(1)Maximum amountThe maximum amount of a grant under the Program shall be $25,000,000.(2)Technical assistanceOf the amounts made available to carry out the Program, the Secretary may use up to 1 percent to provide technical assistance to applicants and potential applicants.(j)Treatment of projects(1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply—(A)the requirements of this title to a highway project;(B)the requirements of chapter 53 of title 49 to a public transportation project; and (C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project. (2)Multimodal projects(A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall—(i)determine the predominant modal component of the project; and(ii)apply the applicable requirements of such predominant modal component to the project.(B)Exceptions(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply.(ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply. (C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall—(i)consider the various modal components of the project; and(ii)seek to maximize domestic jobs.(3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways.(k)Single-Occupancy vehicle highway facilitiesNone of the funds provided under this section may be used for a project that will result in the construction of new capacity available to single occupant vehicles unless the project consists of a high-occupancy vehicle facility and is consistent with section 166.(l)Definition of areas of persistent povertyIn this section, the term areas of persistent poverty means—(1)any county that has had 20 percent or more of the population of such county living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates; (2)any census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico; or(3)any other territory or possession of the United States that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 island areas decennial censuses, or equivalent data, of the Bureau of the Census. (m)Public commentPrior to issuing the notice of funding opportunity for funding under this section for fiscal year 2022, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall solicit public comment on the method of determining the significant reduction in greenhouse gas emissions required under subsection (e).(n)ConsultationPrior to making an award under this section in a given fiscal year, the Secretary shall consult with the Administrator of the Environmental Protection Agency to determine which projects are expected to yield a significant reduction in greenhouse gas emissions as required under subsection (e)..(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 171 the following:172. Community climate innovation grants..1305.Metro performance program(a)EstablishmentThe Secretary of Transportation shall directly allocate funds in accordance with this section to enhance local decision making and control in delivering projects to address local transportation needs.(b)Designation(1)In generalThe Secretary shall designate direct recipients based on the criteria in paragraph (3) to be direct recipients of funds under this section.(2)ResponsibilitiesA direct recipient shall be responsible for compliance with any requirements related to the use of Federal funds vested in a State department of transportation under chapter 1 of title 23, United States Code.(3)CriteriaIn designating an applicant under this subsection, the Secretary shall consider—(A)the legal, financial, and technical capacity of the applicant;(B)the level of coordination between the applicant and—(i)the State department of transportation of the State or States in which the metropolitan planning area represented by the applicant is located;(ii)local governments and providers of public transportation within the metropolitan planning area represented by the applicant; and(iii)if more than one metropolitan planning organization is designated within an urbanized area represented by the applicant, any other such metropolitan planning organization;(C)in the case of an applicant that represents an urbanized area population of greater than 200,000, the effectiveness of project delivery and timely obligation of funds made available under section 133(d)(1)(A)(i) of title 23, United States Code;(D)if the applicant or a local government within the metropolitan planning area that the applicant represents has been the recipient of a discretionary grant from the Secretary within the preceding 5 years, the administration of such grant;(E)the extent to which the planning and decision making process of the applicant, including the long-range transportation plan and the approved transportation improvement program under section 134 of such title, support—(i)the performance goals established under section 150(b) of such title; and(ii)the achievement of metropolitan or statewide performance targets established under section 150(d) of such title; (F)whether the applicant is a designated recipient of funds from the Federal Transit Administration as described under subsections (A) and (B) of section 5302(4) of title 49, United States Code; and(G)any other criteria established by the Secretary.(4)Requirements(A)Call for nominationNot later than February 1, 2022, the Secretary shall publish in the Federal Register a notice soliciting applications for designation under this subsection.(B)GuidanceThe notification under paragraph (1) shall include guidance on the requirements and responsibilities of a direct recipient under this section, including implementing regulations.(C)DeterminationThe Secretary shall make all designations under this section for fiscal year 2023 not later than June 1, 2022.(5)TermExcept as provided in paragraph (6), a designation under this subsection shall—(A)be for a period of not less than 5 years; and(B)be renewable.(6)Termination(A)In generalThe Secretary shall establish procedures for the termination of a designation under this subsection.(B)ConsiderationsIn establishing procedures under subparagraph (A), the Secretary shall consider—(i)with respect to projects carried out under this section, compliance with the requirements of title 23, United States Code, or chapter 53 of title 49, United States Code; and(ii)the obligation rate of any funds—(I)made available under this section; and(II)in the case of a metropolitan planning organization that represents a metropolitan planning area with an urbanized area population of greater than 200,000, made available under section 133(d)(1)(A)(i) of title 23, United States Code.(c)Use of funds(1)Eligible projectsFunds made available under this section may be obligated for the purposes described in section 133(b) of title 23, United States Code.(2)Administrative expenses and technical assistanceOf the amounts made available under this section, the Secretary may set aside not more than $5,000,000 for program management, oversight, and technical assistance to direct recipients.(d)Responsibilities of direct recipients(1)Direct availability of fundsNotwithstanding title 23, United States Code, the amounts made available under this section shall be allocated to each direct recipient for obligation.(2)Project delivery(A)In generalThe direct recipient may collaborate with a State, unit of local government, regional entity, or transit agency to carry out a project under this section and ensure compliance with all applicable Federal requirements.(B)State authorityThe State may exercise, on behalf of the direct recipient, any available decisionmaking authorities or actions assumed from the Secretary.(C)Use of fundsThe direct recipient may use amounts made available under this section to compensate a State, unit of local government, regional entity, or transit agency for costs incurred in providing assistance under this paragraph.(3)Distribution of amounts among direct recipients(A)In generalSubject to subparagraph (B), on the first day of the fiscal year for which funds are made available under this section, the Secretary shall allocate such funds to each direct recipient as the proportion of the population (as determined by data collected by the Bureau of the Census) of the urbanized area represented by any 1 direct recipient bears to the total population of all of urbanized areas represented by all direct recipients.(B)Minimum and maximum amountsOf funds allocated to direct recipients under subparagraph (A), each direct recipient shall receive not less than $10,000,000 and not more than $50,000,000 each fiscal year.(C)Minimum guaranteed amountIn making a determination whether to designate a metropolitan planning organization as a direct recipient under subsection (b), the Secretary shall ensure that each direct recipient receives the minimum required allocation under subparagraph (B).(D)Additional amountsIf any amounts remain undistributed after the distribution described in this subsection, such remaining amounts and an associated amount of obligation limitation shall be made available as if suballocated under clauses (i) and (ii) of section 133(d)(1)(A) of title 23, United States Code, and distributed among the States in the proportion that the relative shares of the population (as determined by data collected by the Bureau of the Census) of the urbanized areas of each State bears to the total populations of all urbanized areas across all States.(4)Assumption of responsibility of the Secretary(A)In generalFor projects carried out with funds provided under this section, the direct recipient may assume the responsibilities of the Secretary under section 106 of title 23, United States Code, for design, plans, specifications, estimates, contract awards, and inspections with respect to the projects unless the Secretary determines that the assumption is not appropriate.(B)AgreementThe Secretary and the direct recipient shall enter into an agreement relating to the extent to which the direct recipient assumes the responsibilities of the Secretary under this paragraph.(C)LimitationsThe Secretary shall retain responsibilities described in subparagraph (A) for any project that the Secretary determines to be in a high-risk category, including projects on the National Highway System.(e)Expenditure of funds(1)Consistency with metropolitan planningExcept as otherwise provided in this section, programming and expenditure of funds for projects under this section shall be consistent with the requirements of section 134 of title 23, United States Code, and section 5303 of title 49, United States Code.(2)Selection of projects(A)In generalNotwithstanding subsections (j)(5) and (k)(4) of section 134 of title 23, United States Code, or subsections (j)(5) and (k)(4) of section 5303 of title 49, United States Code, a direct recipient shall select, from the approved transportation improvement program under such sections, all projects to be funded under this section, including projects on the National Highway System.(B)Eligible projectsThe project selection process described in this subsection shall apply to all federally funded projects within the boundaries of a metropolitan planning area served by a direct recipient that are carried out under this section.(C)Consultation requiredIn selecting a project under this subsection, the metropolitan planning organization shall consult with—(i)in the case of a highway project, the State and locality in which such project is located; and(ii)in the case of a transit project, any affected public transportation operator.(3)Rule of constructionNothing in this section shall be construed to limit the ability of a direct recipient to partner with a State department of transportation or other recipient of Federal funds under title 23, United States Code, or chapter 53 of title 49, United States Code, to carry out a project.(f)Treatment of funds(1)In generalExcept as provided in this section, funds made available to carry out this section shall be administered as if apportioned under chapter 1 of title 23, United States Code. (2)Federal shareThe Federal share of the cost of a project carried out under this section shall be determined in accordance with section 120 of title 23, United States Code.(g)Report(1)Direct recipient reportNot later than 60 days after the end of each fiscal year, each direct recipient shall submit to the Secretary a report that includes—(A)a list of projects funded with amounts provided under this section;(B)a description of any obstacles to complete projects or timely obligation of funds; and(C)recommendations to improve the effectiveness of the program under this section.(2)Report to CongressNot later than October 1, 2024, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(A)summarizes the findings of each direct recipient provided under paragraph (1);(B)describes the efforts undertaken by both direct recipients and the Secretary to ensure compliance with the requirements of title 23 and chapter 53 of title 49, United States Code;(C)analyzes the capacity of direct recipients to receive direct allocations of funds under chapter 1 of title 23, United States Code; and(D)provides recommendations from the Secretary to—(i)improve the administration, oversight, and performance of the program established under this section;(ii)improve the effectiveness of direct recipients to complete projects and obligate funds in a timely manner; and(iii)evaluate options to expand the authority provided under this section, including to allow for the direct allocation to metropolitan planning organizations of funds made available to carry out clause (i) or (ii) of section 133(d)(1)(A) of title 23, United States Code.(3)UpdateNot less frequently than every 2 years, the Secretary shall update the report described in paragraph (2).(h)Definitions(1)Direct recipientIn this section, the term direct recipient means a metropolitan planning organization designated by the Secretary as high-performing under subsection (b) and that was directly allocated funds as described in subsection (d).(2)Metropolitan planning areaThe term metropolitan planning area has the meaning given such term in section 134 of title 23, United States Code.(3)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given such term in section 134 of title 23, United States Code.(4)National Highway SystemThe term National Highway System has the meaning given such term in section 101 of title 23, United States Code. (5)StateThe term State has the meaning given such term in section 101 of title 23, United States Code.(6)Urbanized areaThe term urbanized area has the meaning given such term in section 134 of title 23, United States Code.1306.Gridlock reduction grant program(a)EstablishmentThe Secretary of Transportation shall establish a gridlock reduction program to make grants, on a competitive basis, for projects to reduce, and mitigate the adverse impacts of, traffic congestion.(b)ApplicationsTo be eligible for a grant under this section, an applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(c)Eligible ApplicantsThe Secretary may make grants under this section to an applicant that is serving a combined statistical area, as defined by the Office of Management and Budget, with a population of not less than 1,300,000 and that is—(1)a metropolitan planning organization;(2)a unit of local government or a group of local governments; (3)a multijurisdictional group of entities described in paragraphs (1) and (2);(4)a special purpose district or public authority with a transportation function, including a port authority; or(5)a State that is in partnership with an entity or group of entities described in paragraph (1), (2), or (3). (d)Eligible ProjectsThe Secretary may award grants under this section to applicants that submit a comprehensive program of surface transportation-related projects to reduce traffic congestion and related adverse impacts, including a project for one or more of the following:(1)Transportation systems management and operations.(2)Intelligent transportation systems.(3)Real-time traveler information.(4)Traffic incident management.(5)Active traffic management.(6)Traffic signal timing.(7)Multimodal travel payment systems.(8)Transportation demand management, including employer-based commuting programs such as carpool, vanpool, transit benefit, parking cashout, shuttle, or telework programs.(9)A project to provide transportation options to reduce traffic congestion, including—(A)a project under chapter 53 of title 49, United States Code; (B)a bicycle or pedestrian project, including a project to provide safe and connected active transportation networks; and(C)a surface transportation project carried out in accordance with the national travel and tourism infrastructure strategic plan under section 1431(e) of the FAST Act (49 U.S.C. 301 note).(10)Any other project, as determined appropriate by the Secretary. (e)Award Prioritization(1)In generalIn selecting grants under this section, the Secretary shall prioritize applicants serving urbanized areas, as described in subsection (c), that are experiencing a high degree of recurrent transportation congestion, as determined by the Secretary.(2)Additional considerationsIn selecting grants under this section, the Secretary shall also consider the extent to which the project would—(A)reduce traffic congestion and improve the reliability of the surface transportation system;(B)mitigate the adverse impacts of traffic congestion on the surface transportation system, including safety and environmental impacts;(C)maximize the use of existing capacity; and(D)employ innovative, integrated, and multimodal solutions to the items described in subparagraphs (A), (B), and (C).(f)Federal share(1)In generalThe Federal share of the cost of a project carried out under this section may not exceed 60 percent.(2)Maximum Federal shareFederal assistance other than a grant for a project under this section may be used to satisfy the non-Federal share of the cost of such project, except that the total Federal assistance provided for a project receiving a grant under this section may not exceed 80 percent of the total project cost.(g)Use of fundsFunds made available for a project under this section may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(h)Funding(1)Grant amountA grant under this section shall be in an amount not less than $10,000,000 and not more than $50,000,000.(2)AvailabilityFunds made available under this program shall be available until expended.(i)Freight project set-Aside(1)In generalThe Secretary shall set aside not less than 50 percent of the funds made available to carry out this section for grants for freight projects under this subsection.(2)Eligible usesThe Secretary shall provide funds set aside under this subsection to applicants that submit a comprehensive program of surface transportation-related projects to reduce freight-related traffic congestion and related adverse impacts, including—(A)freight intelligent transportation systems;(B)real-time freight parking information;(C)real-time freight routing information;(D)freight transportation and delivery safety projects;(E)first-mile and last-mile delivery solutions;(F)shifting freight delivery to off-peak travel times;(G)reducing greenhouse gas emissions and air pollution from freight transportation and delivery, including through the use of innovative vehicles that produce fewer greenhouse gas emissions;(H)use of centralized delivery locations;(I)designated freight vehicle parking and staging areas;(J)curb space management; and(K)other projects, as determined appropriate by the Secretary.(3)Award prioritization(A)In generalIn providing funds set aside under this section, the Secretary shall prioritize applicants serving urbanized areas, as described in subsection (c), that are experiencing a high degree of recurrent congestion due to freight transportation, as determined by the Secretary.(B)Additional ConsiderationsIn providing funds set aside under this subsection, the Secretary shall consider the extent to which the proposed project—(i)reduces freight-related traffic congestion and improves the reliability of the freight transportation system;(ii)mitigates the adverse impacts of freight-related traffic congestion on the surface transportation system, including safety and environmental impacts;(iii)maximizes the use of existing capacity;(iv)employs innovative, integrated, and multimodal solutions to the items described in clauses (i) through (iii); (v)leverages Federal funds with non-Federal contributions; and (vi)integrates regional multimodal transportation management and operational projects that address both passenger and freight congestion.(4)FlexibilityIf the Secretary determines that there are insufficient qualified applicants to use the funds set aside under this subsection, the Secretary may use such funds for grants for any projects eligible under this section.(j)Report(1)Recipient reportThe Secretary shall ensure that not later than 2 years after the Secretary awards grants under this section, the recipient of each such grant submits to the Secretary a report that contains—(A)information on each activity or project that received funding under this section;(B)a summary of any non-Federal resources leveraged by a grant under this section;(C)any statistics, measurements, or quantitative assessments that demonstrate the congestion reduction, reliability, safety, and environmental benefits achieved through activities or projects that received funding under this section; and(D)any additional information required by the Secretary.(2)Report to CongressNot later than 9 months after the date specified in paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Banking, Housing, and Urban Affairs of the Senate, and make publicly available on a website, a report detailing—(A)a summary of any information provided under paragraph (1); and(B)recommendations and best practices to—(i)reduce traffic congestion, including freight-related traffic congestion, and improve the reliability of the surface transportation system;(ii)mitigate the adverse impacts of traffic congestion, including freight-related traffic congestion, on the surface transportation system, including safety and environmental impacts; and(iii)employ innovative, integrated, and multimodal solutions to the items described in clauses (i) and (ii).(k)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Banking, Housing, and Urban Affairs of the Senate of the intention to award such a grant.(l)Treatment of projects(1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply—(A)the requirements of title 23, United States Code, to a highway project;(B)the requirements of chapter 53 of title 49, United States Code, to a public transportation project; and(C)the requirements of section 22905 of title 49, United States Code, to a passenger rail or freight rail project.(2)Multimodal projects(A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall—(i)determine the predominant modal component of the project; and(ii)apply the applicable requirements of such predominant modal component to the project.(B)Exceptions(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49, United States Code, shall apply.(ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49, United States Code, shall apply. (C)Buy AmericaIn applying the Buy American requirements under section 313 of title 23, United States Code, and sections 5320, 22905(a), and 24305(f) of title 49, United States Code, to a multimodal project under this paragraph, the Secretary shall—(i)consider the various modal components of the project; and(ii)seek to maximize domestic jobs.(3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 of title 23, United States Code, with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways.(m)Treatment of fundsExcept as provided in subsection (l), funds authorized for the purposes described in this section shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code.1307.Rebuild rural grant program(a)EstablishmentThe Secretary of Transportation shall establish a rebuild rural grant program to improve the safety, state of good repair, and connectivity of transportation infrastructure in rural communities.(b)Grant authority(1)In generalIn carrying out the program established in subsection (a), the Secretary shall make grants, on a competitive basis, in accordance with this section.(2)Grant amountA grant made under this program shall be for no more than $25,000,000.(c)Eligible applicantsThe Secretary may make a grant under this section to—(1)a State;(2)a metropolitan planning organization or a regional transportation planning organization;(3)a unit of local government;(4)a Federal land management agency;(5)a Tribal government or a consortium of Tribal governments; (6)a territory; and(7)a multijurisdictional group of entities described in this subsection.(d)ApplicationsTo be eligible for a grant under this section, an entity specified under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.(e)Eligible projectsThe Secretary shall provide grants under this section to projects eligible under title 23, United States Code, including projects on and off the Federal-aid highway system, that improve safety, state of good repair, or connectivity in a rural community, including projects to—(1)improve transportation safety, including projects on high-risk rural roads and on Federal lands;(2)improve state of good repair, including projects to repair and rehabilitate bridges on and off the Federal-aid highway system;(3)provide or increase access to jobs and services;(4)provide or increase access to—(A)a grain elevator;(B)an agricultural facility;(C)a mining facility;(D)a forestry facility;(E)an intermodal facility; (F)travel or tourism destinations; or(G)any other facility that supports the economy of a rural community; and (5)reduce vehicle-wildlife collisions and improve habitat connectivity.(f)Eligible project costsGrant amounts for a project under this section may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(g)Federal share(1)In generalThe share of the cost of a project provided with a grant under this section may not exceed 80 percent of the total cost of such project. (2)Maximum Federal assistanceFederal assistance other than a grant under this section may be used to satisfy up to 100 percent of the total cost of such project.(h)PriorityIn making grants under this section, the Secretary shall prioritize projects that address—(1)significant transportation safety challenges;(2)state of good repair challenges that pose safety risks or risks to a local economy;(3)economic development challenges;(4)connectivity challenges that limit access to jobs or services; and(5)coordination of projects in the highway right-of-way with proposed broadband service infrastructure needs.(i)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant. (j)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated as if the project is located on a Federal-aid highway.(k)Definition of rural communityIn this section, the term rural community means an area that is not an urbanized area, as such term is defined in section 101(a) of title 23, United States Code.1308.Parking for commercial motor vehicles(a)EstablishmentThe Secretary of Transportation shall establish a program under which the Secretary shall make grants, on a competitive basis, to eligible entities to address the shortage of parking for commercial motor vehicles to improve the safety of commercial motor vehicle operators.(b)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require.(c)Eligible projectsProjects eligible under this section are projects that—(1)construct safety rest areas that include parking for commercial motor vehicles;(2)construct commercial motor vehicle parking facilities—(A)adjacent to private commercial truckstops and travel plazas; (B)within the boundaries of, or adjacent to, a publicly owned freight facility, including a port terminal operated by a public authority; and(C)at existing facilities, including inspection and weigh stations and park-and-ride locations;(3)open existing weigh stations, safety rest areas, and park-and-ride facilities to commercial motor vehicle parking; (4)facilitate access to publicly and privately provided commercial motor vehicle parking, such as through the use of intelligent transportation systems; (5)construct turnouts along a Federal-aid highway for commercial motor vehicles;(6)make capital improvements to public commercial motor vehicle parking facilities that are closed on a seasonal basis to allow the facilities to remain open year-round;(7)open existing commercial motor vehicle chain-up areas that are closed on a seasonal basis to allow the facilities to remain open year-round for commercial motor vehicle parking;(8)address commercial motor vehicle parking and layover needs in emergencies that strain the capacity of existing publicly and privately provided commercial motor vehicle parking; and (9)make improvements to existing commercial motor vehicle parking facilities, including advanced truckstop electrification systems.(d)Use of funds(1)In generalAn eligible entity may use a grant under this section for—(A)development phase activities, including planning, feasibility analysis, benefit-cost analysis, environmental review, preliminary engineering and design work, and other preconstruction activities necessary to advance a project described in subsection (c); and(B)construction and operational improvements, as such terms are defined in section 101 of title 23, United States Code.(2)Private sector participationAn eligible entity that receives a grant under this section may partner with a private entity to carry out an eligible project under this section.(3)LimitationNot more than 10 percent of the amounts made available to carry out this section may be used to promote the availability of existing commercial motor vehicle parking. (e)Selection criteriaIn making grants under this section, the Secretary shall consider—(1)in the case of construction of new commercial motor vehicle parking capacity, the shortage of public and private commercial motor vehicle parking near the project; and (2)the extent to which each project—(A)would increase commercial motor vehicle parking capacity or utilization;(B)would facilitate the efficient movement of freight;(C)would improve safety, traffic congestion, and air quality;(D)is cost effective; and(E)reflects consultation with motor carriers, commercial motor vehicle operators, and private providers of commercial motor vehicle parking.(f)Notification of CongressNot later than 3 business days before announcing a project selected to receive a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant. (g)Treatment of funds(1)Treatment of projectsNotwithstanding any other provision of law, any project funded by a grant under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code.(2)Federal shareThe Federal share of the cost of a project under this section shall be determined in accordance with subsections (b) and (c) of section 120 of title 23, United States Code. (h)Prohibition on charging feesTo be eligible for a grant under this section, an eligible entity shall certify that no fees will be charged for the use of a project assisted with such grant.(i)Amendment to MAP–21Section 1401(c)(1) of MAP–21 (23 U.S.C. 137 note) is amended—(1)by inserting and private providers of commercial motor vehicle parking after personnel; and (2)in subparagraph (A) by striking the capability of the State to provide and inserting the availability of.(j)Survey; comparative assessment; report(1)UpdateNot later than 2 years after the date of enactment of this Act, the Secretary shall update the survey of each State required under section 1401(c)(1) of the MAP–21 (23 U.S.C. 137 note).(2)ReportNot later than 1 year after the deadline under paragraph (1), the Secretary shall publish on the website of the Department of Transportation a report that—(A)evaluates the availability of adequate parking and rest facilities for commercial motor vehicles engaged in interstate transportation;(B)evaluates the effectiveness of the projects funded under this section in improving access to commercial motor vehicle parking; and (C)reports on the progress being made to provide adequate commercial motor vehicle parking facilities in the State.(3)ConsultationThe Secretary shall prepare the report required under paragraph (2) in consultation with—(A)relevant State motor carrier safety personnel;(B)motor carriers and commercial motor vehicle operators; and(C)private providers of commercial motor vehicle parking.(k)DefinitionsIn this section:(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31132 of title 49, United States Code.(2)Eligible entityThe term eligible entity means—(A)a State;(B)a metropolitan planning organization;(C)a unit of local government;(D)a political subdivision of a State or local government carrying out responsibilities relating to commercial motor vehicle parking; and(E)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (D). (3)Safety rest areaThe term safety rest area has the meaning given such term in section 120(c) of title 23, United States Code. 1309.Active transportation connectivity grant program(a)EstablishmentThe Secretary of Transportation shall establish an active transportation connectivity grant program to provide for safe and connected active transportation facilities.(b)Grant authorityIn carrying out the program established in subsection (a), the Secretary shall make grants, on a competitive basis, in accordance with this section.(c)Eligible applicantsThe Secretary may make a grant under this section to—(1)a State;(2)a metropolitan planning organization;(3)a regional transportation authority;(4)a unit of local government, including a county or multi-county special district;(5)a Federal land management agency;(6)a natural resource or public land agency;(7)a Tribal government or a consortium of Tribal governments;(8)any local or regional governmental entity with responsibility for or oversight of transportation or recreational trails; and(9)a multistate or multijurisdictional group of entities described in this subsection.(d)ApplicationsTo be eligible for a grant under this section, an entity specified under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.(e)Eligible projectsThe Secretary shall provide grants under this section to projects that improve the connectivity and the use of active transportation facilities—(1)including—(A)active transportation networks;(B)active transportation spines; and(C)planning related to the development of—(i)active transportation networks;(ii)active transportation spines; and(iii)complete streets plans to create a connected network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails; and(2)that have—(A)total project costs of not less than $15,000,000; or(B)in the case of planning grants under subsection (f), a total cost of not less than $100,000.(f)Planning grantsOf the amounts made available to carry out this section, the Secretary may use not more than 10 percent to provide planning grants to eligible applicants for activities under subsection (e)(1)(C).(g)ConsiderationsIn making grants under this section, the Secretary shall consider the extent to which—(1)a project is likely to provide substantial additional opportunities for walking and bicycling, including through the creation of—(A)active transportation networks connecting destinations within or between communities, including schools, workplaces, residences, businesses, recreation areas, and other community areas; and(B)active transportation spines connecting two or more communities, metropolitan areas, or States; (2)an applicant has adequately considered or will consider, including through the opportunity for public comment, the environmental justice and equity impacts of the project;(3)the project would improve safety for vulnerable road users, including through the use of complete street design policies or a safe system approach; and(4)a project integrates active transportation facilities with public transportation services, where available, to improve access to public transportation.(h)Limitation(1)In generalThe share of the cost of a project assisted with a grant under this section may not exceed 80 percent.(2)Maximum Federal assistanceFederal assistance other than a grant under this section may be used to satisfy up to 100 percent of the total project cost.(i)Eligible project costsAmounts made available for a project under this section may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(j)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant.(k)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated in the manner described under section 133(i) of title 23, United States Code. (l)DefinitionsIn this section:(1)Active transportationThe term active transportation means mobility options powered primarily by human energy, including bicycling and walking.(2)Active transportation networkThe term active transportation network means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect destinations within a community, a metropolitan area, or on Federal lands.(3)Active transportation spineThe term active transportation spine means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect communities, metropolitan areas, Federal lands, or States.(4)Safe system approachThe term safe system approach has the meaning given such term in section 148(a) of title 23, United States Code.(5)Vulnerable road userThe term vulnerable road user has the meaning given such term in section 148(a) of title 23, United States Code.DPlanning, Performance Management, and Asset Management1401.Metropolitan transportation planningSection 134 of title 23, United States Code, is amended—(1)in subsection (a) by striking resiliency needs while minimizing transportation-related fuel consumption and air pollution and inserting resilience and climate change adaptation needs while reducing transportation-related fuel consumption, air pollution, and greenhouse gas emissions;(2)in subsection (b)—(A)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and(B)by inserting after paragraph (5) the following:(6)STIPThe term STIP means a statewide transportation improvement program developed by a State under section 135(g).; (3)in subsection (c)—(A)in paragraph (1) by striking and transportation improvement programs and inserting and TIPs; and (B)by adding at the end the following:(4)ConsiderationIn developing the plans and TIPs, metropolitan planning organizations shall consider direct and indirect emissions of greenhouse gases. ;(4)in subsection (d)—(A)in paragraph (2) by striking Not later than 2 years after the date of enactment of MAP–21, each and inserting Each;(B)in paragraph (3) by adding at the end the following:(D)Considerations(i)Equitable and proportional representationIn designating officials or representatives under paragraph (2), the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.(ii)Savings clauseNothing in this paragraph shall require a metropolitan planning organization in existence on the date of enactment of this subparagraph to be restructured.(iii)RedesignationNotwithstanding clause (ii), the requirements of this paragraph shall apply to any metropolitan planning organization redesignated under paragraph (6).;(C)in paragraph (6)(B) by striking paragraph (2) and inserting paragraphs (2) or (3)(D); and (D)in paragraph (7)—(i)by striking an existing metropolitan planning area and inserting an urbanized area; and(ii)by striking the existing metropolitan planning area and inserting the area;(5)in subsection (g)—(A)in paragraph (1) by striking a metropolitan area and inserting an urbanized area;(B)in paragraph (2) by striking mpos and inserting metropolitan planning areas; (C)in paragraph (3)(A) by inserting emergency response and evacuation, climate change adaptation and resilience, after disaster risk reduction,; and(D)by adding at the end the following: (4)Coordination between MPOs(A)In generalIf more than one metropolitan planning organization is designated within an urbanized area under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting transportation demand.(B)Savings clauseNothing in this paragraph requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.;(6)in subsection (h)(1)—(A)by striking subparagraph (E) and inserting the following:(E)protect and enhance the environment, promote energy conservation, reduce greenhouse gas emissions, improve the quality of life and public health, and promote consistency between transportation improvements and State and local planned growth and economic development patterns, including housing and land use patterns;;(B)in subparagraph (I)—(i)by inserting , sea level rise, extreme weather, and climate change after stormwater; and(ii)by striking and at the end;(C)by redesignating subparagraph (J) as subparagraph (M); and(D)by inserting after subparagraph (I) the following:(J)facilitate emergency management, response, and evacuation and hazard mitigation;(K)improve the level of transportation system access;(L)support inclusive zoning policies and land use planning practices that incentivize affordable, elastic, and diverse housing supply, facilitate long-term economic growth by improving the accessibility of housing to jobs, and prevent high housing costs from displacing economically disadvantaged households; and;(7)in subsection (h)(2) by striking subparagraph (A) and inserting the following:(A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the metropolitan transportation planning process shall support the national goals described in section 150(b), the achievement of metropolitan and statewide targets established under section 150(d), the improvement of transportation system access (consistent with section 150(f)), and the general purposes described in section 5301 of title 49.;(8)in subsection (i)—(A)in paragraph (2)(D)(i) by inserting reduce greenhouse gas emissions and before restore and maintain;(B)in paragraph (2)(G) by inserting and climate change after infrastructure to natural disasters; (C)in paragraph (2)(H) by inserting greenhouse gas emissions, after pollution,;(D)in paragraph (5)—(i)in subparagraph (A) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and(ii)by striking subparagraph (B) and inserting the following:(B)IssuesThe consultation shall involve, as appropriate, comparison of transportation plans to other relevant plans, including, if available—(i)State conservation plans or maps; and(ii)inventories of natural or historic resources.; and (E)by amending paragraph (6)(C) to read as follows:(C)Methods(i)In generalIn carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable—(I)hold any public meetings at convenient and accessible locations and times;(II)employ visualization techniques to describe plans; and(III)make public information available in electronically accessible format and means, such as the internet, as appropriate to afford reasonable opportunity for consideration of public information under subparagraph (A).(ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable—(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and(II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ; (9)in subsection (j) by striking transportation improvement program and inserting TIP each place it appears; and(10)by striking Federally each place it appears and inserting federally. 1402.Statewide and nonmetropolitan transportation planningSection 135 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1) by striking statewide transportation improvement program and inserting STIP;(B)in paragraph (2)—(i)by striking The statewide transportation plan and the and inserting the following: (A) In generalThe statewide transportation plan and the;(ii)by striking transportation improvement program and inserting STIP; and(iii)by adding at the end the following:(B)ConsiderationIn developing the statewide transportation plans and STIPs, States shall consider direct and indirect emissions of greenhouse gases.; and (C)in paragraph (3) by striking transportation improvement program and inserting STIP;(2)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (E)—(I)by inserting reduce greenhouse gas emissions, after promote energy conservation,;(II)by inserting and public health after improve the quality of life; and(III)by inserting , including housing and land use patterns after economic development patterns; (ii)in subparagraph (I)—(I)by inserting , sea level rise, extreme weather, and climate change after mitigate stormwater; and (II)by striking and after the semicolon; (iii)by redesignating subparagraph (J) as subparagraph (M); and(iv)by inserting after subparagraph (I) the following:(J)facilitate emergency management, response, and evacuation and hazard mitigation;(K)improve the level of transportation system access;(L)support inclusive zoning policies and land use planning practices that incentivize affordable, elastic, and diverse housing supply, facilitate long-term economic growth by improving the accessibility of housing to jobs, and prevent high housing costs from displacing economically disadvantaged households; and;(B)in paragraph (2)—(i)by striking subparagraph (A) and inserting the following: (A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the statewide transportation planning process shall support—(i)the national goals described in section 150(b);(ii)the consideration of transportation system access (consistent with section 150(f));(iii)the achievement of statewide targets established under section 150(d); and(iv)the general purposes described in section 5301 of title 49.; and(ii)in subparagraph (D) by striking statewide transportation improvement program and inserting STIP; and(C)in paragraph (3) by striking statewide transportation improvement program and inserting STIP; (3)in subsection (e)(3) by striking transportation improvement program and inserting STIP;(4)in subsection (f)—(A)in paragraph (2)(D)—(i)in clause (i) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and(ii)by amending clause (ii) to read as follows:(ii)Comparison and considerationConsultation under clause (i) shall involve the comparison of transportation plans to other relevant plans and inventories, including, if available—(I)State and tribal conservation plans or maps; and(II)inventories of natural or historic resources.; (B)in paragraph (3)(B)—(i)by striking In carrying out and inserting the following:(i)In generalin carrying out; (ii)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively; and(iii)by adding at the end the following:(ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the State shall, to the maximum extent practicable—(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and(II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ; (C)in paragraph (4)(A) by inserting reduce greenhouse gas emissions and after potential to; and(D)in paragraph (8) by inserting greenhouse gas emissions, after pollution,;(5)in subsection (g)—(A)in paragraph (1)(A) by striking statewide transportation improvement program and inserting STIP;(B)in paragraph (3) by striking operators),, and inserting operators),;(C)in paragraph (4) by striking statewide transportation improvement program and inserting STIP each place it appears;(D)in paragraph (5)—(i)in subparagraph (A) by striking transportation improvement program and inserting STIP;(ii)in subparagraph (B)(ii) by striking metropolitan transportation improvement program and inserting TIP;(iii)in subparagraph (C) by striking transportation improvement program and inserting STIP each place it appears;(iv)in subparagraph (E) by striking transportation improvement program and inserting STIP;(v)in subparagraph (F)(i) by striking transportation improvement program and inserting STIP each place it appears;(vi)in subparagraph (G)(ii) by striking transportation improvement program and inserting STIP; and(vii)in subparagraph (H) by striking transportation improvement program and inserting STIP;(E)in paragraph (6)—(i)in subparagraph (A)—(I)by striking transportation improvement program and inserting STIP; and (II)by striking and projects carried out under the bridge program or the Interstate maintenance program; and(ii)in subparagraph (B)—(I)by striking or under the bridge program or the Interstate maintenance program; (II)by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311; and(III)by striking statewide transportation improvement program and inserting STIP; (F)in paragraph (7)—(i)in the heading by striking Transportation improvement program and inserting STIP; and(ii)by striking transportation improvement program and inserting STIP;(G)in paragraph (8) by striking statewide transportation plans and programs and inserting statewide transportation plans and STIPs; and (H)in paragraph (9) by striking transportation improvement program and inserting STIP;(6)in subsection (h)(2)(A) by striking Not later than 5 years after the date of enactment of the MAP–21, and inserting Not less frequently than once every 4 years,;(7)in subsection (k) by striking transportation improvement program and inserting STIP each place it appears; and(8)in subsection (m) by striking transportation improvement programs and inserting STIPs.1403.National goals and performance management measures(a)In generalSection 150 of title 23, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following: (7)Combating climate changeTo reduce carbon dioxide and other greenhouse gas emissions and reduce the climate impacts of the transportation system.; (2)in subsection (c)—(A)in paragraph (1) by striking Not later than 18 months after the date of enactment of the MAP–21, the Secretary and inserting The Secretary; and (B)by adding at the end the following:(7)Greenhouse gas emissionsThe Secretary shall establish, in consultation with the Administrator of the Environmental Protection Agency, measures for States to use to assess—(A)carbon dioxide emissions per capita on public roads; and(B)any other greenhouse gas emissions per capita on public roads that the Secretary determines to be appropriate. ;(3)in subsection (d)—(A)in paragraph (1)—(i)by striking Not later than 1 year after the Secretary has promulgated the final rulemaking under subsection (c), each and inserting Each; and(ii)by striking and (6) and inserting (6), and (7); and(B)by adding at the end the following:(3)Regressive targets(A)In generalA State may not establish a regressive target for the measures described under paragraph (4) or paragraph (7) of subsection (c). (B)Regressive target definedIn this paragraph, the term regressive target means a target that fails to demonstrate constant or improved performance for a particular measure.; (4)in subsection (e)—(A)by striking Not later than 4 years after the date of enactment of the MAP–21 and biennially thereafter, a and inserting A; and(B)by inserting biennial after the Secretary a; and(5)by adding at the end the following:(f)Transportation system access(1)In generalThe Secretary shall establish measures for States and metropolitan planning organizations to use to assess the level of safe, reliable, and convenient transportation system access to—(A)employment; and(B)services.(2)ConsiderationsThe measures established pursuant to paragraph (1) shall include the ability for States and metropolitan planning organizations to assess—(A)the change in the level of transportation system access for various modes of travel, including connection to other modes of transportation, that would result from new transportation investments; (B)the level of transportation system access for economically disadvantaged communities, including to affordable housing; and(C)the extent to which transportation access is impacted by zoning policies and land use planning practices that effect the affordability, elasticity, and diversity of the housing supply.(3)Definition of servicesIn this subsection, the term services includes healthcare facilities, child care, education and workforce training, food sources, banking and other financial institutions, and other retail shopping establishments..(b)Metropolitan transportation planningSection 134 of title 23, United States Code, is further amended—(1)in subsection (j)(2)(D)—(A)by striking Performance target achievement in the heading and inserting Performance management;(B)by striking The TIP and inserting the following:(i)In generalThe TIP; and (C)by adding at the end the following:(ii)Transportation management areasFor metropolitan planning areas that represent an urbanized area designated as a transportation management area under subsection (k), the TIP shall include—(I)a discussion of the anticipated effect of the TIP toward achieving the performance targets established in the metropolitan transportation plan, linking investment priorities to such performance targets; and(II)a description of how the TIP would improve the overall level of transportation system access, consistent with section 150(f).; (2)in subsection (k)—(A)in paragraph (3)(A)—(i)by striking shall address congestion management and inserting the following: shall address—(i)congestion management; (ii)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following: (ii)the overall level of transportation system access for various modes of travel within the metropolitan planning area, including the level of access for economically disadvantaged communities, consistent with section 150(f), that is based on a cooperatively developed and implemented metropolitan-wide strategy, assessing both new and existing transportation facilities eligible for funding under this title and chapter 53 of title 49.; and (B)in paragraph (5)(B)—(i)in clause (i) by striking ; and and inserting a semicolon;(ii)in clause (ii) by striking the period and inserting ; and; and(iii)by adding at the end the following:(iii)the TIP approved under clause (ii) improves the level of transportation system access, consistent with section 150(f). ; and (3)in subsection (l)(2)—(A)by striking 5 years after the date of enactment of the MAP–21 and inserting 2 years after the date of enactment of the INVEST in America Act, and every 2 years thereafter;(B)in subparagraph (C) by striking and whether metropolitan planning organizations are developing meaningful performance targets; and and inserting a semicolon; and (C)by striking subparagraph (D) and inserting the following:(D)a listing of all metropolitan planning organizations that are establishing performance targets and whether such performance targets established by the metropolitan planning organization are meaningful or regressive (as defined in section 150(d)(3)(B)); and(E)the progress of implementing the measure established under section 150(f). .(c)Statewide and nonmetropolitan transportation planningSection 135(g)(4) of title 23, United States Code, is further amended—(1)by striking Performance target achievement in the heading and inserting Performance management;(2)by striking shall include, to the maximum extent practicable, a discussion and inserting the following: shall include—(A)a discussion; (3)by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(B)a consideration of how the STIP impacts the overall level of transportation system access, consistent with section 150(f). .(d)Effective dateThe amendment made by subsection (a)(3)(B) shall take effect 1 year before the subsequent State target and reporting deadlines established pursuant to section 150 of title 23, United States Code.(e)Development of greenhouse gas measureNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out paragraph (7) of section 150(c) of title 23, United States Code, as added by this Act.(f)Development of transportation system access measure(1)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group to assess the provisions of paragraphs (1) and (2) of section 150(f) and make recommendations regarding the establishment of measures for States and metropolitan planning organizations to use to assess the level of transportation system access for various modes of travel, consistent with section 150(f) of title 23, United States Code.(2)MembersThe working group established pursuant to paragraph (1) shall include representatives from—(A)the Department of Transportation;(B)State departments of transportation, including representatives that specialize in pedestrian and bicycle safety;(C)the Bureau of Transportation Statistics;(D)metropolitan planning organizations representing transportation management areas (as those terms are defined in section 134 of title 23, United States Code);(E)other metropolitan planning organizations or local governments;(F)providers of public transportation;(G)nonprofit entities related to transportation, including relevant safety groups;(H)experts in the field of transportation access data; and(I)any other stakeholders, as determined by the Secretary. (3)Report(A)SubmissionNot later than 1 year after the establishment of the working group pursuant to paragraph (1), the working group shall submit to the Secretary a report of recommendations regarding the establishment of measures for States and metropolitan planning organizations to use to assess the level of transportation system access, consistent with section 150(f) of title 23, United States Code.(B)PublicationNot later than 30 days after the date on which the Secretary receives the report under subparagraph (A), the Secretary shall publish the report on a publicly accessible website of the Department of Transportation.(4)RulemakingNot later than 2 years after the date on which the Secretary receives the report under paragraph (3), the Secretary shall issue such regulations as are necessary to implement the requirements of section 150(f) of title 23, United States Code.(5)TerminationThe Secretary shall terminate the working group established pursuant to paragraph (1) on the date on which the regulation issued pursuant to paragraph (4) takes effect.(g)Transportation system access data(1)In generalNot later than 90 days after the date on which the Secretary of Transportation establishes the measure required under section 150(f) of title 23, United States Code, the Secretary shall develop or procure eligible transportation system access data sets and analytical tools and make such data sets and analytical tools available to State departments of transportation and metropolitan planning areas that represent transportation management areas.(2)RequirementsAn eligible transportation system access data set and analytical tool shall have the following characteristics:(A)The ability to quantify the level of safe, reliable, and convenient transportation system access to—(i)employment;(ii)services; and(iii)connections to other modes of transportation.(B)The ability to quantify transportation system access for various modes of travel, including—(i)driving;(ii)public transportation;(iii)walking (including conveyance for persons with disabilities); and(iv)cycling (including micromobility).(C)The ability to disaggregate the level of transportation system access by various transportation modes by a variety of population categories, including—(i)low-income populations;(ii)minority populations;(iii)age;(iv)disability; and(v)geographical location.(D)The ability to assess the change in the level of transportation system access that would result from new transportation investments.(3)ConsiderationAn eligible transportation system access data set and analytical tool shall take into consideration safe and connected networks for walking, cycling, and persons with disabilities.(h)DefinitionsIn this section:(1)Transportation system accessThe term transportation system access has the meaning given such term in section 101 of title 23, United States Code.(2)ServicesThe term services has the meaning given such term in section 150(f) of title 23, United States Code.1404.Transportation demand data and modeling study(a)Study(1)In generalThe Secretary of Transportation shall conduct a study on transportation demand data and modeling, including transportation demand forecasting, and make recommendations for developing and utilizing transportation and traffic demand models with a demonstrated record of accuracy.(2)ContentsIn carrying out the study under this section, the Secretary shall—(A)collect observed transportation demand data and transportation demand forecasts from States and metropolitan planning organizations, including data and forecasts on—(i)traffic counts;(ii)transportation mode share and public transportation ridership; and(iii)vehicle occupancy measures;(B)compare the transportation demand forecasts with the observed transportation demand data gathered under subparagraph (A), including an analysis of the level of accuracy of forecasts and possible reasons for large discrepancies; and(C)use the information described in subparagraphs (A) and (B) to—(i)develop best practices and guidance for States and metropolitan planning organizations to use in forecasting transportation demand for future investments in transportation improvements;(ii)evaluate the impact of transportation investments, including new roadway capacity, on transportation behavior and transportation demand, including public transportation ridership, induced highway transportation, and congestion;(iii)support more accurate transportation demand forecasting by States and metropolitan planning organizations; (iv)enhance the capacity of States and metropolitan planning organizations to—(I)forecast transportation demand; and(II)track observed transportation behavior responses, including induced transportation, to changes in transportation capacity, pricing, and land use patterns; and(v)develop transportation demand management strategies to maximize the efficiency of the transportation system, improve mobility, reduce congestion, and lower vehicle emissions. (3)Covered entitiesIn carrying out the study under this section, the Secretary shall ensure that data and forecasts described in paragraph (2)(A) are collected from—(A)States;(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer; and(C)metropolitan planning organizations that serve an area with a population of over 200,000 people.(4)Working with the private sectorIn carrying out this section, the Secretary may, and is encouraged to, procure additional data as necessary from university transportation centers, private sector providers, and other entities as is needed and may use funds authorized under section 503(b) of title 23, United States Code, for carrying out this paragraph.(5)Working with affected communitiesIn carrying out this section, the Secretary shall consult with, and collect data and input from, representatives of—(A)the Department of Transportation;(B)State departments of transportation;(C)metropolitan planning organizations;(D)local governments;(E)providers of public transportation;(F)nonprofit entities related to transportation, including safety, cycling, disability, and equity groups; and(G)any other stakeholders, as determined by the Secretary. (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the study conducted under subsection (a).(c)Secretarial supportThe Secretary shall seek opportunities to support the transportation planning processes under sections 134 and 135 of title 23, United States Code, through the provision of data to States and metropolitan planning organizations to improve the quality of transportation plans, models, and demand forecasts.(d)Update guidance and regulationsThe Secretary shall—(1)update Department of Transportation guidance and procedures to utilize best practices documented throughout the Federal program; and (2)ensure that best practices included in the report are incorporated into appropriate regulations as such regulations are updated.(e)Continuing improvementThe Secretary shall set out a process to repeat the study under this section every 2 years as part of the conditions and performance report, including—(1)progress in the accuracy of model projections;(2)further recommendations for improvement; and(3)further changes to guidance, regulation, and procedures required for the Department of Transportation to adopt best practices. 1405.Fiscal constraint on long-range transportation plansNot later than 1 year after the date of enactment of this Act, the Secretary shall amend section 450.324(f)(11)(v) of title 23, Code of Federal Regulations, to ensure that the outer years of a metropolitan transportation plan are defined as beyond the first 4 years.EFederal Lands, Tribes, and Territories1501.Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1) by striking $158,000,000 and inserting $210,000,000; and(B)in paragraph (2) by striking $42,000,000 and inserting $100,000,000;(2)in subsection (c)(6)(A)(iii) by striking in accordance with subsections (b) and (c) of section 129 and inserting including such boats, facilities, and approaches that are privately or majority-privately owned, provided that such boats, facilities, and approaches provide a substantial public benefit; and (3)by adding at the end the following: (d)Participation of territories in discretionary programsFor any program in which the Secretary may allocate funds out of the Highway Trust Fund (other than the Mass Transit Account) to a State at the discretion of the Secretary, the Secretary may allocate funds to one or more territory for any project or activity that otherwise would be eligible under such program if such project or activity was being carried out in a State..1502.Tribal transportation programSection 202 of title 23, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1) by striking improving deficient and inserting the construction and reconstruction of;(B)in paragraph (2)—(i)in subparagraph (A) by inserting construct, after project to; and(ii)in subparagraph (B)—(I)by striking deficient; and(II)by inserting in poor condition after facility bridges; and(C)in paragraph (3)—(i)in the heading by striking Eligible bridges and inserting Eligibility for existing bridges;(ii)by striking a bridge and inserting an existing bridge; and(iii)in subparagraph (C) by striking structurally deficient or functionally obsolete and inserting in poor condition; and (2)in subsection (e) by striking for eligible projects described in section 148(a)(4). and inserting the following:for—(A)eligible projects described in section 148(a)(4);(B)projects to promote public awareness and education concerning highway safety matters (including bicycle, all-terrain, motorcyclist, and pedestrian safety); or(C)projects to enforce highway safety laws. .1503.Tribal High Priority Projects program(a)Tribal transportation programSection 202 of title 23, United States Code, is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following: (f)Tribal High Priority Projects programBefore making any distribution under subsection (b), the Secretary shall set aside $50,000,000 from the funds made available under the tribal transportation program for each fiscal year to carry out the Tribal High Priority Projects program under section 1123 of MAP–21 (23 U.S.C. 202 note)..(b)Tribal High Priority Projects programSection 1123 of MAP–21 (23 U.S.C. 202 note) is amended—(1)in subsection (a)(1)(C) by striking required by that section and inserting required under such program;(2)in subsection (b)(1) by striking use amounts made available under subsection (h) to;(3)in subsection (d)—(A)in paragraph (2) by inserting , in consultation with the Secretary of the Interior, after The Secretary; and(B)in paragraph (3) by striking of the Interior each place it appears;(4)in subsection (f) by striking $1,000,000 and inserting $5,000,000;(5)in subsection (g) by striking and the Secretary and inserting or the Secretary; and (6)by striking subsection (h) and inserting the following: (h)AdministrationThe funds made available to carry out this section shall be administered in the same manner as funds made available for the Tribal transportation program under section 202 of title 23, United States Code..1504.Federal lands transportation program(a)In generalSection 203(a) of title 23, United States Code, is amended by adding at the end the following:(6)Transfer for high-commuter corridors(A)RequestIf the head of a covered agency determines that a high-commuter corridor requires additional investment, based on the criteria described in subparagraph (D), the head of a covered agency, with respect to such corridor, shall submit to the State—(i)information on condition of pavements and bridges;(ii)an estimate of the amounts needed to bring such corridor into a state of good repair, taking into consideration any planned future investments; and(iii)at the discretion of the head of a covered agency, a request that the State transfer to the covered agency, under the authority of section 132 or section 204, or to the Federal Highway Administration, under the authority of section 104, a portion of such amounts necessary to address the condition of the corridor.(B)State responseNot later than 45 days after the date of receipt of the request described in subparagraph (A)(iii), the State shall—(i)approve the request;(ii)deny the request and explain the reasons for such denial; or(iii)request any additional information necessary to take action on the request.(C)Notification to the SecretaryThe head of a covered agency shall provide to the Secretary a copy of any request described under subparagraph (A)(iii) and response described under subparagraph (B).(D)CriteriaIn making a determination under subparagraph (A), the head of a covered agency, with respect to the corridor, shall consider—(i)the condition of roads, bridges, and tunnels; and(ii)the average annual daily traffic.(E)DefinitionsIn this paragraph:(i)Covered agencyThe term covered agency means a Federal agency eligible to receive funds under this section, section 203, or section 204, including the Army Corps of Engineers, Bureau of Reclamation, and the Bureau of Land Management. (ii)High-commuter corridorThe term high-commuter corridor means a highway, bridge, or other transportation facility for which title and maintenance responsibility is vested in the Federal Government that has average annual daily traffic of not less than 20,000 vehicles..(b)GAO study regarding NPS maintenance(1)StudyThe Comptroller General of the United States shall study the National Park Service maintenance prioritization of Federal lands transportation facilities.(2)ContentsAt minimum, the study under paragraph (1) shall examine—(A)general administrative maintenance of the National Park Service;(B)how the National Park Service currently prioritizes maintenance of Federal facilities covered under the Federal Lands Transportation Program;(C)what kind of maintenance the National Parkway Service is performing;(D)to what degree does the National Park Service prioritize high-commuter corridors; and(E)how the National Park Service can better service the needs of high commuter corridors.(3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report summarizing the study and the results of such study, including recommendations for addressing the maintenance needs and prioritization of high-commuter corridors.(4)Definition of high-commuter corridorIn this section, the term high-commuter corridor means a Federal lands transportation facility that has average annual daily traffic of not less than 20,000 vehicles. 1505.Federal lands and Tribal major projects program(a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 207 the following:208.Federal lands and Tribal major projects program(a)EstablishmentThe Secretary shall establish a Federal lands and Tribal major projects program (referred to in this section as the program) to provide funding to construct, reconstruct, or rehabilitate critical Federal lands and Tribal transportation infrastructure. (b)Eligible applicants(1)In generalExcept as provided in paragraph (2), entities eligible to receive funds under sections 201, 202, 203, and 204 may apply for funding under the program. (2)Special ruleA State, county, or unit of local government may only apply for funding under the program if sponsored by an eligible Federal land management agency or Indian Tribe. (c)Eligible projectsAn eligible project under the program shall be on a Federal lands transportation facility, a Federal lands access transportation facility, or a tribal transportation facility, except that such facility is not required to be included in an inventory described in section 202 or 203, and for which— (1)the project—(A)has completed the activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) which has been demonstrated through—(i)a record of decision with respect to the project; (ii)a finding that the project has no significant impact; or (iii)a determination that the project is categorically excluded; or(B)is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project; and(2)the project has an estimated cost equal to or exceeding—(A)$12,500,000 if it is on a Federal lands transportation facility or a Federal lands access transportation facility; and (B)$5,000,000 if it is on a Tribal transportation facility. (d)Eligible activitiesGrant amounts received for a project under this section may be used for—(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and(2)construction, reconstruction, and rehabilitation activities. (e)ApplicationsEligible applicants shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require. (f)Project requirementsThe Secretary may select a project to receive funds under the program only if the Secretary determines that the project— (1)improves the condition of critical transportation facilities, including multimodal facilities; (2)cannot be easily and efficiently completed with amounts made available under section 202, 203, or 204; and (3)is cost effective. (g)Merit criteriaIn making a grant under this section, the Secretary shall consider whether the project— (1)will generate state of good repair, resilience, economic competitiveness, quality of life, mobility, or safety benefits; (2)in the case of a project on a Federal lands transportation facility or a Federal lands access transportation facility, has costs matched by funds that are not provided under this section or this title; and (3)generates benefits for land owned by multiple Federal land management agencies or Indian Tribes, or which spans multiple States. (h)Evaluation and ratingTo evaluate applications, the Secretary shall—(1)determine whether a project meets the requirements under subsection (f); (2)evaluate, through a discernable and transparent methodology, how each application addresses one or more merit criteria established under subsection (g); (3)assign a rating for each merit criteria for each application; and (4)consider applications only on the basis of such quality ratings and which meet the minimally acceptable level for each of the merit criteria. (i)Cost share(1)Federal lands projects(A)In generalNotwithstanding section 120, the Federal share of the cost of a project on a Federal lands transportation facility or a Federal lands access transportation facility shall be up to 90 percent. (B)Non-federal shareNotwithstanding any other provision of law, any Federal funds may be used to pay the non-Federal share of the cost of a project carried out under this section. (2)Tribal projectsThe Federal share of the cost of a project on a Tribal transportation facility shall be 100 percent. (j)Use of fundsFor each fiscal year, of the amounts made available to carry out this section, not more than 50 percent shall be used for eligible projects on Federal lands transportation facilities or Federal lands access transportation facilities and Tribal transportation facilities, respectively..(b)Clerical amendmentThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 207 the following new item:208. Federal lands and Tribal major projects program..(c)RepealSection 1123 of the FAST Act (23 U.S.C. 201 note), and the item related to such section in the table of contents under section 1(b) of such Act, are repealed. 1506.Office of Tribal Government AffairsSection 102 of title 49, United States Code, is amended—(1)in subsection (e)(1)—(A)by striking 6 Assistant and inserting 7 Assistant;(B)in subparagraph (C) by striking ; and and inserting a semicolon;(C)by redesignating subparagraph (D) as subparagraph (E); and(D)by inserting after subparagraph (C) the following:(D)an Assistant Secretary for Tribal Government Affairs, who shall be appointed by the President; and ; and (2)in subsection (f)—(A)in the heading by striking Deputy Assistant Secretary for Tribal Government Affairs and inserting Office of Tribal Government Affairs; and(B)by striking paragraph (1) and inserting the following:(1)EstablishmentThere is established in the Department an Office of Tribal Government Affairs, under the Assistant Secretary for Tribal Government Affairs, to—(A)oversee the Tribal transportation self-governance program under section 207 of title 23;(B)plan, coordinate, and implement policies and programs serving Indian Tribes and Tribal organizations;(C)coordinate Tribal transportation programs and activities in all offices and administrations of the Department;(D)provide technical assistance to Indian Tribes and Tribal organizations;(E)be a participant in any negotiated rulemakings relating to, or having an impact on, projects, programs, or funding associated with the tribal transportation program under section 202 of title 23; and(F)ensure that Department programs have in place, implement, and enforce requirements and obligations for regular and meaningful consultation and collaboration with Tribes and Tribal officials under Executive Order No. 13175 and to serve as the primary advisor to the Secretary and other Department components regarding violations of those requirements..1507.Alternative contracting methods(a)Land management agencies and tribal governmentsSection 201 of title 23, United States Code, is amended by adding at the end the following:(f)Alternative contracting methods(1)In generalNotwithstanding any other provision of law, the Secretary may use a contracting method available to a State under this title on behalf of—(A)a Federal land management agency, with respect to any funds available pursuant to section 203 or 204;(B)a Federal land management agency, with respect to any funds available pursuant to section 1535 of title 31 for any eligible use described in sections 203(a)(1) and 204(a)(1) of this title; or(C)a Tribal Government, with respect to any funds available pursuant to section 202(b)(7)(D).(2)Methods describedThe contracting methods referred to in paragraph (1) shall include, at a minimum—(A)project bundling;(B)bridge bundling;(C)design-build contracting;(D)2-phase contracting;(E)long-term concession agreements; and(F)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary.(3)Rule of constructionNothing in this subsection—(A)affects the application of the Federal share for a project carried out with a contracting method under this subsection; or(B)modifies the point of obligation of Federal salaries and expenses..(b)Use of alternative contracting methodIn carrying out the amendments made by this section, the Secretary shall—(1)in consultation with the applicable Federal land management agencies, establish procedures that are—(A)applicable to each alternative contracting method; and(B)to the maximum extent practicable, consistent with requirements for Federal procurement transactions;(2)solicit input on the use of each alternative contracting method from any affected industry prior to using such method; and(3)analyze and prepare an evaluation of the use of each alternative contracting method. 1508.Divestiture of federally owned bridges(a)In generalThe Commissioner of the Bureau of Reclamation may transfer ownership of a bridge that is owned by the Bureau of Reclamation if—(1)the ownership of the bridge is transferred to a State with the concurrence of such State;(2)the State to which ownership is transferred agrees to operate and maintain the bridge;(3)the transfer of ownership complies with all applicable Federal requirements, including—(A)section 138 of title 23, United States Code;(B)section 306108 of title 54, United States Code; and(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(4)the Bureau of Reclamation and the State to which ownership is being transferred jointly notify the Secretary of Transportation of the intent to conduct a transfer prior to such transfer.(b)AccessIn a transfer of ownership of a bridge under this section, the Commissioner of the Bureau of Reclamation—(1)shall not be required to transfer ownership of the land on which the bridge is located or any adjacent lands; and (2)shall make arrangements with the State to which ownership is being transferred to allow for adequate access to such bridge, including for the purposes of construction, maintenance, and bridge inspections pursuant to section 144 of title 23, United States Code.1509.Study on Federal funding available to Indian TribesNot later than January 31 of each year, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—(1)identifies the number of Indian Tribes that were direct recipients of funds under any discretionary Federal highway, transit, or highway safety program in the prior fiscal year; (2)lists the total amount of such funds made available directly to such Tribes;(3)identifies the number and location of Indian Tribes that were indirect recipients of funds under any formula-based Federal highway, transit, or highway safety program in the prior fiscal year; and (4)lists the total amount of such funds made available indirectly to such tribes through states or other direct recipients of Federal highway, transit or highway safety funding.1510.GAO study(a)In generalThe Comptroller General of the United States shall conduct a study on the deferred maintenance of United States forest roads, including—(1)the current backlog;(2)the current actions on such maintenance and backlog;(3)the impacts of public safety due to such deferred maintenance; and(4)recommendations for Congress on ways to address such backlog. (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the results of the study conducted under subsection (a).FAdditional Provisions1601.Vision zero(a)In generalA local government, metropolitan planning organization, or regional transportation planning organization may develop and implement a vision zero plan to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years. (b)Use of fundsAmounts apportioned to a State under paragraph (2) or (3) of section 104(b) of title 23, United States Code, may be used to carry out a vision zero plan under this section.(c)Contents of planA vision zero plan under this section shall include—(1)a description of programs, strategies, or policies intended to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years, that is consistent with a State strategic highway safety plan and uses existing transportation data and consideration of risk factors;(2)plans for implementation of, education of the public about, and enforcement of such programs, strategies, or policies;(3)a description of how such programs, strategies, or policies, and the enforcement of such programs, strategies, or policies will—(A)equitably invest in the safety needs of low-income and minority communities;(B)ensure that such communities are not disproportionately targeted by law enforcement; and(C)protect the rights of members of such communities with respect to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); and(4)a description of a mechanism to evaluate progress of the development and implementation of the plan, including the gathering and use of transportation safety and demographic data.(d)InclusionsA vision zero plan may include a complete streets prioritization plan that identifies a specific list of projects to—(1)create a connected network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect communities and provide safe, reliable, affordable, and convenient access to employment, housing, and services, consistent with the goals described in section 150(b) of title 23, United States Code;(2)integrate active transportation facilities with public transportation service or improve access to public transportation; and(3)improve transportation options for low-income and minority communities.(e)CoordinationA vision zero plan under this section shall provide for coordination of various subdivisions of a unit of local government in the implementation of the plan, including subdivisions responsible for law enforcement, public health, data collection, and public works.(f)Safety performance managementA vision zero plan under this section is not sufficient to demonstrate compliance with the safety performance or planning requirements of section 148 or 150 of title 23, United States Code.1602.Speed limits(a)Speed limitsThe Secretary of Transportation shall revise the Manual on Uniform Traffic Control Devices to provide for a safe system approach to setting speed limits, consistent with the safety recommendations issued by the National Transportation Safety Board on August 15, 2017, numbered H–17–27 and H–17–028.(b)ConsiderationsIn carrying out subparagraph (A), the Secretary shall consider—(1)crash statistics;(2)road geometry characteristics;(3)roadside characteristics;(4)traffic volume;(5)the possibility and likelihood of human error;(6)human injury tolerance;(7)the prevalence of vulnerable road users; and(8)any other consideration, consistent with a safe system approach, as determined by the Secretary.(c)Report on Speed Management Program PlanNot later than 1 year after the date of enactment of this Act, the Secretary shall update and report on the implementation progress of the Speed Management Program Plan of the Department of Transportation, as described in the safety recommendation issued by the National Transportation Safety Board on August 15, 2017, numbered H–17–018.(d)DefinitionsIn this section, the terms safe system approach and vulnerable road user have the meanings given such terms in section 148(a) of title 23, United States Code.1603.Broadband infrastructure deployment(a)DefinitionsIn this section:(1)Appropriate state agencyThe term appropriate State agency means a State governmental agency that is recognized by the executive branch of the State as having the experience necessary to evaluate and facilitate the installation and operation of broadband infrastructure within the State.(2)BroadbandThe term broadband has the meaning given the term advanced telecommunications capability in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).(3)Broadband conduitThe term broadband conduit means a conduit or innerduct for fiber optic cables (or successor technology of greater quality and speed) that supports the provision of broadband.(4)Broadband infrastructureThe term broadband infrastructure means any buried or underground facility and any wireless or wireline connection that enables the provision of broadband.(5)Broadband providerThe term broadband provider means an entity that provides broadband to any person or facilitates provision of broadband to any person, including, with respect to such entity—(A)a corporation, company, association, firm, partnership, nonprofit organization, or any other private entity;(B)a State or local broadband provider;(C)an Indian Tribe; and(D)a partnership between any of the entities described in subparagraphs (A), (B), and (C).(6)Covered highway construction project(A)In generalThe term covered highway construction project means, without regard to ownership of a highway, a project to construct a new highway or an additional lane for an existing highway, to reconstruct an existing highway, or new construction, including for a paved shoulder.(B)ExclusionsThe term covered highway construction project excludes any project—(i)awarded before the date on which regulations required under subsection (b) take effect;(ii)that does not include work beyond the edge of pavement or current paved shoulder; or(iii)that does not require excavation.(7)Dig once requirementThe term dig once requirement means a requirement designed to reduce the cost and accelerate the deployment to broadband by minimizing the number and scale of repeated excavations for the installation and maintenance of broadband conduit or broadband infrastructure in rights-of-way.(8)Indian tribeThe term Indian Tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(9)NTIA AdministratorThe term NTIA Administrator means the Assistant Secretary of Commerce for Communications and Information.(10)ProjectThe term project has the meaning given such term in section 101 of title 23, United States Code. (11)SecretaryThe term Secretary means the Secretary of Transportation.(12)StateThe term State has the meaning given such term in section 401 of title 23, United States Code.(13)State or local broadband providerThe term State or local broadband provider means a State or political subdivision thereof, or any agency, authority, or instrumentality of a State or political subdivision thereof, that provides broadband to any person or facilitates the provision of broadband to any person in that State.(14)Tribal governmentThe term Tribal government means the recognized governing body of an Indian Tribe or any agency, authority, or instrumentality of such governing body or such Indian Tribe.(b)Dig once requirementTo facilitate the installation of broadband infrastructure, the Secretary shall, not later than 9 months after the date of enactment of this Act, promulgate regulations to ensure that each State that receives funds under chapter 1 of title 23, United States Code, meets the following requirements:(1)Broadband planningThe State department of transportation, in consultation with appropriate State agencies, shall—(A)identify a broadband coordinator, who may have additional responsibilities in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State; and(B)review existing State broadband plans, including existing dig once requirements of the State, municipal governments incorporated under State law, and Tribal governments within the State, to determine opportunities to coordinate projects occurring within or across highway rights-of-way with planned broadband infrastructure projects.(2)Notice of planned construction for broadband providers(A)NoticeThe State department of transportation, in consultation with appropriate State agencies, shall establish a process—(i)for the registration of broadband providers that seek to be included in the advance notification of, and opportunity to participate in, broadband infrastructure right-of-way facilitation efforts within the State; and(ii)to electronically notify all broadband providers registered under clause (i)—(I)of the State transportation improvement program on at least an annual basis; and(II)of projects within the highway right-of-way for which Federal funding is expected to be obligated in the subsequent fiscal year.(B)WebsiteA State department of transportation shall be considered to meet the requirements of subparagraph (A) if such State department of transportation publishes on a public website—(i)the State transportation improvement program on at least an annual basis; and(ii)projects within the highway right-of-way for which Federal funding is expected to be obligated in the subsequent fiscal year.(C)CoordinationThe State department of transportation, in consultation with appropriate State agencies, shall establish a process for a broadband provider to commit to installing broadband conduit or broadband infrastructure as part of any project.(3)Required installation of conduit(A)In generalThe State department of transportation shall install broadband conduit, in accordance with this paragraph, except as described in subparagraph (F), as part of any covered highway construction project, unless a broadband provider has committed to install broadband conduit or broadband infrastructure as part of such project in a process described under paragraph (2)(C). (B)Installation requirementsThe State department of transportation shall ensure that—(i)an appropriate number of broadband conduits, as determined in consultation with the appropriate State agencies, are installed along the highway of a covered highway construction project to accommodate multiple broadband providers, with consideration given to the availability of existing conduits;(ii)the size of each such conduit is consistent with industry best practices and is sufficient to accommodate potential demand, as determined in consultation with the appropriate State agencies;(iii)hand holes and manholes necessary for fiber access and pulling with respect to such conduit are placed at intervals consistent with standards determined in consultation with the appropriate State agencies (which may differ by type of road, topologies, and rurality) and consistent with safety requirements;(iv)each broadband conduit installed pursuant to this paragraph includes a pull tape and is capable of supporting fiber optic cable placement techniques consistent with best practices; and(v)is placed at a depth consistent with requirements of the covered highway construction project and best practices and that, in determining the depth of placement, consideration is given to the location of existing utilities and cable separation requirements of State and local electrical codes.(C)Guidance for the installation of broadband conduitThe Secretary, in consultation with the NTIA Administrator, shall issue guidance for best practices related to the installation of broadband conduit as described in this paragraph and of conduit and similar infrastructure for intelligent transportation systems (as such term is defined in section 501 of title 23, United States Code) that may utilize broadband conduit installed pursuant to this paragraph.(D)Access(i)In generalThe State department of transportation shall ensure that any requesting broadband provider has access to each broadband conduit installed pursuant to this paragraph, on a competitively neutral and nondiscriminatory basis, and in accordance with State permitting, licensing, leasing, or other similar laws and regulations.(ii)Fee scheduleThe State department of transportation, in consultation with appropriate State agencies, shall publish a fee schedule for a broadband provider to access conduit installed pursuant to this paragraph. Fees in such schedule—(I)shall be consistent with the fees established pursuant to section 224 of the Communications Act of 1934 (47 U.S.C. 224);(II)may vary by topography, location, type of road, rurality, and other factors in the determination of the State; and(III)may be updated not more frequently than annually.(iii)In-kind compensationThe State department of transportation may negotiate in-kind compensation with any broadband provider requesting access to broadband conduit installed under the provisions of this paragraph as a replacement for part or all of, but not to exceed, the relevant fee in the fee schedule described in clause (ii).(iv)Safety considerationsThe State department of transportation shall require of broadband providers a process for safe access to the highway right-of-way during installation and on-going maintenance of the broadband fiber optic cables including a traffic control safety plan.(v)CommunicationA broadband provider with access to the conduit installed pursuant to this subsection shall notify and receive permission from the relevant agencies of State responsible for the installation of such broadband conduit prior to accessing any highway or highway right-of-way, in accordance with applicable Federal requirements.(E)Treatment of projectsNotwithstanding any other provision of law, broadband conduit and broadband infrastructure installation projects under this paragraph shall comply with section 113(a) of title 23, United States Code.(F)Waiver authority(i)In generalA State department of transportation may waive the required installation of broadband conduit for part or all of any covered highway construction project under this paragraph if, in the determination of the State—(I)broadband infrastructure, terrestrial broadband infrastructure, aerial broadband fiber cables, or broadband conduit is present near a majority of the length of the covered highway construction project;(II)the installation of conduit increases overall costs of a covered highway construction project by 1.5 percent or greater;(III)the installation of broadband conduit associated with covered highway construction project will not be utilized or connected to future broadband infrastructure in the next 20 years, in the determination of the State department of transportation, in consultation with appropriate State agencies and potentially affected local governments and Tribal governments;(IV)the requirements of this paragraph would require installation of conduit redundant with a dig once requirement of a local or Tribal government; (V)there exists a circumstance involving force majeure; or(VI)other relevant factors, as determined by the Secretary in consultation with the NTIA Administrator through regulation, warrant a waiver.(ii)Contents of waiverA waiver authorized under this subparagraph shall—(I)identify the covered highway construction project; and(II)include a brief description of the determination of the State for issuing such waiver. (iii)Availability of waiverA waiver authorized under this subparagraph shall be included in the plans, specifications, and estimates for the associated project, as long as such info is publicly available.(4)PriorityIf a State provides for the installation of broadband infrastructure or broadband conduit in the right-of-way of an applicable project under this subsection, the State department of transportation, along with appropriate State agencies, shall carry out appropriate measures to ensure that any existing broadband providers are afforded equal opportunity access, as compared to other broadband providers, with respect to the program under this subsection.(5)Consultation(A)In generalIn promulgating regulations required by this subsection or to implement any part of this section, the Secretary shall consult—(i)the NTIA Administrator;(ii)the Federal Communications Commission;(iii)State departments of transportation;(iv)appropriate State agencies;(v)agencies of local governments responsible for transportation and rights-of-way, utilities, and telecommunications and broadband;(vi)Tribal governments;(vii)broadband providers; and(viii)manufacturers of optical fiber, conduit, pull tape, and related items.(B)Broadband usersThe Secretary shall ensure that the entities consulted under clauses (iii) through (vi) of subparagraph (A) include rural areas and populations with limited access to broadband infrastructure.(C)Broadband providersThe Secretary shall ensure that the entities consulted under clause (vii) of subparagraph (A) include entities who provide broadband to rural areas and populations with limited access to broadband infrastructure.(6)Prohibition on unfunded mandate(A)In generalThis subsection shall apply only to projects for which Federal obligations or expenditures are initially approved on or after the date regulations required under this subsection take effect.(B)No mandateAbsent an available and dedicated Federal source of funding—(i)nothing in this subsection establishes a mandate or requirement that a State install broadband conduit in a highway right-of-way; and(ii)nothing in paragraph (3) shall establish any requirement for a State.(7)Rules of construction(A)State lawNothing in this subsection shall be construed to require a State to install or allow the installation of broadband conduit or broadband infrastructure—(i)that is otherwise inconsistent with what is allowable under State law; or(ii)where the State lacks the authority or property easement necessary for such installation.(B)No requirement for installation of mobile services equipmentNothing in this section shall be construed to require a State, a municipal government incorporated under State law, or an Indian Tribe to install or allow for the installation of equipment essential for the provision of commercial mobile services (as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d))) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)), other than broadband conduit and associated equipment described in paragraph (3)(B).(c)Relation to state dig once requirementsNothing in subsection (b) or any regulations promulgated under subsection (b) shall be construed to alter or supersede any provision of a State law or regulation that provides for a dig once requirement that includes similar or more stringent requirements to the provisions of subsection (b) and any regulations promulgated under subsection (b).(d)Dig once funding task force(1)EstablishmentThere is established an independent task force on funding the nationwide dig once requirement described in this section to be known as the Dig Once Funding Task Force (hereinafter referred to as the Task Force).(2)DutiesThe duties of the Task Force shall be to—(A)estimate the annual cost for implementing and administering a nationwide dig once requirement; and(B)propose and evaluate options for funding a nationwide dig once requirement described in this section that includes—(i)a discussion of the role and potential share of costs of—(I)the Federal Government;(II)State, local, and Tribal governments; and(III)broadband providers; and(ii)consideration of the role of existing dig once requirements of State, local, and Tribal governments and private broadband investment, with a goal to not discourage or disincentivize such dig once requirements or such investment.(3)Reports(A)Interim report and briefingNot later than 9 months after the date of enactment of this Act, the Task Force shall submit an interim report to Congress and provide briefings for Congress on the findings of the Task Force.(B)Final reportNot later than 12 months after the date of enactment of this Act, the Task Force shall submit a final report to Congress on the findings of the Task Force.(4)Members(A)AppointmentsThe Task Force shall consist of 14 members, consisting of—(i)the two co-chairs described in subparagraph (B); (ii)six members jointly appointed by the Speaker and minority leader of the House of Representatives, in consultation with the respective Chairs and Ranking Members of the—(I)the Committee on Transportation and Infrastructure of the House of Representatives;(II)the Committee on Energy and Commerce of the House of Representatives; and(III)the Committee on Appropriations of the House of Representatives; and(iii)six members jointly appointed by the majority leader and minority leader of the Senate, in consultation with the respective Chairs and Ranking Members of the—(I)the Committee on Environment and Public Works of the Senate;(II)the Committee on Commerce, Science, and Transportation of the Senate; and(III)the Committee on Appropriations of the Senate.(B)Co-chairsThe Task Force shall be co-chaired by the Secretary and the NTIA Administrator, or their designees.(C)CompositionThe Task Force shall include at least—(i)one representative from a State department of transportation;(ii)one representative from a local government;(iii)one representative from a Tribal government;(iv)one representative from a broadband provider;(v)one representative from a State or local broadband provider; (vi)one representative from a labor union; and (vii)one representative from a public interest organization.(D)Appointment deadlineMembers shall be appointed to the Task Force not later than 60 days after the date of enactment of this Act.(E)Effect of lack of appointment by appointment dateIf one or more appointments required under subparagraph (A) is not made by the appointment date specified in subparagraph (D), the authority to make such appointment or appointments shall expire and the number of members of the Task Force shall be reduced by the number equal to the number of appointments so expired.(F)TermsMembers shall be appointed for the life of the Task Force. A vacancy in the Task Force shall not affect its powers and shall be filled in the same manner as the initial appointment was made.(5)ConsultationsIn carrying out the duties required under this subsection, the Task Force shall consult, at a minimum—(A)the Federal Communications Commission;(B)agencies of States including—(i)State departments of transportation; and(ii)appropriate State agencies;(C)agencies of local governments responsible for transportation and rights of way, utilities, and telecommunications and broadband;(D)Tribal governments;(E)broadband providers and other telecommunications providers; (F)labor unions; and (G)State or local broadband providers and Tribal governments that act as broadband providers.(6)Additional provisions(A)Expenses for non-federal membersNon-Federal members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(B)StaffStaff of the Task Force shall comprise detailees with relevant expertise from the Department of Transportation and the National Telecommunications and Information Administration, or another Federal agency the co-chairpersons consider appropriate, with the consent of the head of the Federal agency, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(C)Administrative assistanceThe Secretary and NTIA Administrator shall provide to the Task Force on a reimbursable basis administrative support and other services for the performance of the functions of the Task Force.(7)TerminationThe Task Force shall terminate not later than 90 days after issuance of the final report required under paragraph (3)(B).(e)GAO studyThe Comptroller General of the United States shall conduct a study on the deployment of broadband infrastructure to cities and counties with a population of not less than 2,500 and not more than 50,000.1604.Stormwater best management practices(a)Study(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation and the Administrator shall seek to enter into an agreement with the Transportation Research Board of the National Academy of Sciences to under which the Transportation Research Board shall conduct a study—(A)to estimate pollutant loads from stormwater runoff from highways and pedestrian facilities eligible for assistance under title 23, United States Code, to inform the development of appropriate total maximum daily load requirements;(B)to provide recommendations (including recommended revisions to existing laws and regulations) regarding the evaluation and selection by State departments of transportation of potential stormwater management and total maximum daily load compliance strategies within a watershed, including environmental restoration and pollution abatement carried out under section 328 of title 23, United States Code;(C)to examine the potential for the Secretary to assist State departments of transportation in carrying out and communicating stormwater management practices for highways and pedestrian facilities that are eligible for assistance under title 23, United States Code, through information-sharing agreements, database assistance, or an administrative platform to provide the information described in subparagraphs (A) and (B) to entities issued permits under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(D)to examine the benefit of concentrating stormwater retrofits in impaired watersheds and selecting such retrofits according to a process that depends on a watershed management plan developed in accordance with section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329).(2)RequirementsIn conducting the study under the agreement entered into pursuant to paragraph (1), the Transportation Research Board shall—(A)review and supplement, as appropriate, the methodologies examined and recommended in the 2019 report of the National Academies of Sciences, Engineering, and Medicine titled Approaches for Determining and Complying with TMDL Requirements Related to Roadway Stormwater Runoff;(B)consult with—(i)the Secretary of Transportation;(ii)the Secretary of Agriculture;(iii)the Administrator;(iv)the Secretary of the Army, acting through the Chief of Engineers; and(v)State departments of Transportation; and(C)solicit input from—(i)stakeholders with experience in implementing stormwater management practices for projects; and(ii)educational and technical stormwater management groups.(3)ReportIn carrying out the agreement entered into pursuant to paragraph (1), not later than 18 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary of Transportation, the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report describing the results of the study.(b)Stormwater best management practices reports(1)ReissuanceNot later than 180 days after the date of enactment of this Act, the Administrator shall update and reissue the best management practices reports to reflect new information and advancements in stormwater management.(2)UpdatesNot less frequently than once every 5 years after the date on which the Secretary reissues the best management practices reports under paragraph (1), the Secretary shall update and reissue the best management practices reports, unless the contents of the best management practices reports have been incorporated (including by reference) into applicable regulations of the Secretary.(c)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Best management practices reportsThe term best management practices reports means—(A)the 2014 report sponsored by the Department of Transportation titled Determining the State of the Practice in Data Collection and Performance Measurement of Stormwater Best Management Practices (FHWA–HEP–16–021); and(B)the 2000 report sponsored by the Department of Transportation titled Stormwater Best Management Practices in an Ultra-Urban Setting: Selection and Monitoring.(3)Total maximum daily loadThe term total maximum daily load has the meaning given such term in section 130.2 of title 40, Code of Federal Regulations (or successor regulations). 1605.Pedestrian facilities in the public right-of-way(a)In generalNot later than 180 days after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board established under section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792), in consultation with the Secretary of Transportation, shall establish accessibility guidelines setting forth minimum standards for pedestrian facilities in the public right-of-way.(b)Content of guidanceThe guidelines described in subsection (a) shall be substantially similar to, and carried out under the same statutory authority as—(1)the notice of proposed rulemaking published on July 26, 2011, titled Accessibility Guidelines for Pedestrian Facilities in the Public Right-of-Way (76 Fed. Reg. 44664); and(2)the supplemental notice of proposed rulemaking published on February 13, 2013, titled Accessibility Guidelines for Pedestrian Facilities in the Public Right-of-Way; Shared Use Paths (78 Fed. Reg. 10110). (c)Adoption of regulationsNot later than 180 days after the establishment of the guidelines pursuant to subsection (a), the Secretary shall issue such regulations as are necessary to adopt such guidelines. 1606.Highway formula modernization report(a)Highway formula modernization study(1)In generalThe Secretary of Transportation, in consultation with the State departments of transportation and representatives of local governments (including metropolitan planning organizations), shall conduct a highway formula modernization study to assess the method and data used to apportion Federal-aid highway funds under subsections (b) and (c) of section 104 of title 23, United States Code, and issue recommendations on such method and data.(2)AssessmentThe highway formula modernization study required under paragraph (1) shall include an assessment of, based on the latest available data, whether the apportionment method under such section results in—(A)an equitable distribution of funds based on the estimated tax payments attributable to—(i)highway users in the State that are paid into the Highway Trust Fund; and(ii)individuals in the State that are paid to the Treasury, based on contributions to the Highway Trust Fund from the general fund of the Treasury; and(B)the achievement of the goals described in section 101(b)(3) of title 23, United States Code.(3)ConsiderationsIn carrying out the assessment under paragraph (2), the Secretary shall consider the following:(A)The factors described in sections 104(b), 104(f)(2), 104(h)(2), 130(f), and 144(e) of title 23, United States Code, as in effect on the date of enactment of SAFETEA–LU (Public Law 109–59).(B)The availability and accuracy of data necessary to calculate formula apportionments under the factors described in subparagraph (A).(C)The measures established under section 150 of title 23, United States Code, and whether such measures are appropriate for consideration as formula apportionment factors.(D)The results of the CMAQ formula modernization study required under subsection (b).(E)Any other factors that the Secretary determines are appropriate.(4)RecommendationsThe Secretary shall, in consultation with the State departments of transportation and representatives of local governments (including metropolitan planning organizations), develop recommendations on a new apportionment method, including—(A)the factors recommended to be included in such apportionment method;(B)the weighting recommended to be applied to the factors under subparagraph (A); and(C)any other recommendations to ensure that the apportionment method best achieves an equitable distribution of funds described under paragraph (2)(A) and the goals described in paragraph (2)(B).(b)CMAQ formula modernization study(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Administrator of the Environmental Protection Agency, shall conduct an CMAQ formula modernization study to assess whether the apportionment method under section 104(b)(4) of title 23, United States Code, results in a distribution of funds that best achieves the air quality goals of section 149 of such title.(2)ConsiderationsIn providing consultation under this subsection, the Administrator of the Environmental Protection Agency shall provide to the Secretary an analysis of—(A)factors that contribute to the apportionment, including population, types of pollutants, and severity of pollutants, as such factors were determined on the date prior to the date of enactment of MAP–21;(B)the weighting of the factors listed under subparagraph (A); and(C)the recency of the data used in making the apportionment under section 104(b)(4) of title 23, United States Code.(3)RecommendationsIf, in conducting the study under this subsection, the Secretary finds that modifying the apportionment method under section 104(b)(4) of title 23, United States Code, would best achieve the air quality goals of section 149 of title 23, United States Code, the Secretary shall, in consultation with the Administrator, include in such study recommendations for a new apportionment method, including—(A)the factors recommended to be included in such apportionment method;(B)the weighting recommended to be applied to the factors under subparagraph (A); and(C)any other recommendations to ensure that the apportionment method best achieves the air quality goals section 149 of such title.(c)ReportNo later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the results of the highway formula modernization study and the CMAQ formula modernization study.1607.Consolidation of programsSection 1519 of MAP–21 (Public Law 112–141) is amended—(1)in subsection (a)—(A)by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025; and(B)by striking $3,500,000 and inserting $4,000,000;(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(3)by inserting after subsection (a) the following:(b)Federal shareThe Federal share of the cost of a project or activity carried out under subsection (a) shall be 100 percent. .1608.Student outreach report to Congress(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the efforts of the Department of Transportation to encourage elementary, secondary, and post-secondary students to pursue careers in the surface transportation sector.(b)ContentsThe report required under subsection (a) shall include—(1)a description of efforts to increase awareness of careers related to surface transportation among elementary, secondary, and post-secondary students;(2)a description of efforts to prepare and inspire such students for surface transportation careers;(3)a description of efforts to support the development of a diverse, well-qualified workforce for future surface transportation needs; and(4)the effectiveness of the efforts described in paragraphs (1) through (3).1609.Task force on developing a 21st century surface transportation workforce(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a task force on developing a 21st century surface transportation workforce (in this section referred to as the Task Force).(b)DutiesNot later than 12 months after the establishment of the Task Force under subsection (a), the Task Force shall develop and submit to the Secretary recommendations and strategies for the Department of Transportation to—(1)evaluate the current and future state of the surface transportation workforce, including projected job needs in the surface transportation sector;(2)identify factors influencing individuals pursuing careers in surface transportation, including barriers to attracting individuals into the workforce;(3)address barriers to retaining individuals in surface transportation careers;(4)identify and address potential impacts of emerging technologies on the surface transportation workforce;(5)increase access for vulnerable or underrepresented populations, especially women and minorities, to high-skill, in-demand surface transportation careers;(6)facilitate and encourage elementary, secondary, and post-secondary students in the United States to pursue careers in the surface transportation sector; and(7)identify and develop pathways for students and individuals to secure pre-apprenticeships, registered apprenticeships, and other work-based learning opportunities in the surface transportation sector of the United States.(c)ConsiderationsIn developing recommendations and strategies under subsection (b), the Task Force shall—(1)identify factors that influence whether young people pursue careers in surface transportation, especially traditionally underrepresented populations, including women and minorities;(2)consider how the Department, businesses, industry, labor, educators, and other stakeholders can coordinate efforts to support qualified individuals in pursuing careers in the surface transportation sector;(3)identify methods of enhancing surface transportation pre-apprenticeships and registered apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to youth in the United States; and(4)identify potential sources of funding, including grants and scholarships, that may be used to support youth and other qualified individuals in pursuing careers in the surface transportation sector.(d)ConsultationIn developing the recommendations and strategies required under subsection (b), the Task Force may consult with—(1)local educational agencies and institutes of higher education, including community colleges and vocational schools; and(2)State workforce development boards.(e)ReportNot later than 60 days after the submission of the recommendations and strategies under subsection (b), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing such recommendations and strategies.(f)Composition of task forceThe Secretary shall appoint members to the Task Force whose diverse background and expertise allow such members to contribute balanced points of view and ideas in carrying out this section, comprised of equal representation from each of the following:(1)Industries in the surface transportation sector.(2)Surface transportation sector labor organizations.(3)Such other surface transportation stakeholders and experts as the Secretary considers appropriate.(g)Period of appointmentMembers shall be appointed to the Task Force for the duration of the existence of the Task Force.(h)CompensationTask Force members shall serve without compensation.(i)SunsetThe Task Force shall terminate upon the submission of the report required under subsection (e).(j)DefinitionsIn this section:(1)Pre-ApprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with one or more registered apprenticeships.(2)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020). 1610.On-the-job training and supportive servicesSection 140(b) of title 23, United States Code, is amended to read as follows:(b)Workforce training and development(1)In generalThe Secretary, in cooperation with the Secretary of Labor and any other department or agency of the Government, State agency, authority, association, institution, Indian Tribal government, corporation (profit or nonprofit), or any other organization or person, is authorized to develop, conduct, and administer surface transportation and technology training, including skill improvement programs, and to develop and fund summer transportation institutes.(2)State responsibilitiesA State department of transportation participating in the program under this subsection shall—(A)develop an annual workforce plan that identifies immediate and anticipated workforce gaps and underrepresentation of women and minorities and a detailed plan to fill such gaps and address such underrepresentation;(B)establish an annual workforce development compact with the State workforce development board and appropriate agencies to provide a coordinated approach to workforce training, job placement, and identification of training and skill development program needs, which shall be coordinated to the extent practical with an institution or agency, such as a State workforce development board under section 101 of the Workforce Innovation and Opportunities Act (29 U.S.C. 3111), that has established skills training, recruitment, and placement resources; and(C)demonstrate program outcomes, including—(i)impact on areas with transportation workforce shortages;(ii)diversity of training participants;(iii)number and percentage of participants obtaining certifications or credentials required for specific types of employment;(iv)employment outcome, including job placement and job retention rates and earnings, using performance metrics established in consultation with the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and(v)to the extent practical, evidence that the program did not preclude workers that participate in training or registered apprenticeship activities under the program from being referred to, or hired on, projects funded under this chapter.(3)FundingFrom administrative funds made available under section 104(a), the Secretary shall deduct such sums as necessary, not to exceed $10,000,000 in each fiscal year, for the administration of this subsection. Such sums shall remain available until expended.(4)Nonapplicability of title 41Subsections (b) through (d) of section 6101 of title 41 shall not apply to contracts and agreements made under the authority granted to the Secretary under this subsection.(5)Use of surface transportation program and national highway performance program fundsNotwithstanding any other provision of law, not to exceed ½ of 1 percent of funds apportioned to a State under paragraph (1) or (2) of section 104(b) may be available to carry out this subsection upon request of the State transportation department to the Secretary.. 1611.Appalachian development highway system funding flexibility(a)In generalAny funds made available to a State for the Appalachian development highway system program under subtitle IV of title 40, United States Code, before the date of enactment of this Act may be used, at the request of such State to the Secretary of Transportation, for the purposes described in section 133(b) of title 23, United States Code.(b)LimitationThe authority in subsection (a) may only be used by an Appalachian development highway system State if all of the Appalachian development highway system corridors authorized by subtitle IV of title 40, United States Code, in such State, have been fully completed and are open to traffic prior to the State making a request to the Secretary as described in subsection (a).1612.Transportation education development programSection 504 of title 23, United States Code, is amended—(1)in subsection (e)(1) by inserting and (8) through (9) after paragraphs (1) through (4); and (2)in subsection (f) by adding at the end the following:(4)ReportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual report that includes—(A)a list of all grant recipients under this subsection;(B)an explanation of why each recipient was chosen in accordance with the criteria under paragraph (2);(C)a summary of each recipient’s objective to carry out the purpose described in paragraph (1) and an analysis of progress made toward achieving each such objective;(D)an accounting for the use of Federal funds obligated or expended in carrying out this subsection; and(E)an analysis of outcomes of the program under this subsection. .1613.Working group on construction resources(a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group (in this section referred to as the Working Group) to conduct a study on access to covered resources for infrastructure projects.(b)Membership(1)AppointmentThe Secretary shall appoint to the Working Group individuals with knowledge and expertise in the production and transportation of covered resources.(2)RepresentationThe Working Group shall include at least one representative of each of the following:(A)State departments of transportation.(B)State agencies associated with covered resources protection.(C)State planning and geologic survey and mapping agencies.(D)Commercial motor vehicle operators, including small business operators and operators who transport covered resources.(E)Covered resources producers.(F)Construction contractors.(G)Labor organizations. (H)Metropolitan planning organizations and regional planning organizations.(I)Indian Tribes, including Tribal elected leadership or Tribal transportation officials.(J)Any other stakeholders that the Secretary determines appropriate.(3)TerminationThe Working Group shall terminate 6 months after the date on which the Secretary receives the report under subsection (e)(1).(c)DutiesIn carrying out the study required under subsection (a), the Working Group shall analyze—(1)the use of covered resources in transportation projects funded with Federal dollars;(2)how the proximity of covered resources to such projects affects the cost and environmental impact of such projects;(3)whether and how State, Tribal, and local transportation and planning agencies consider covered resources when developing transportation projects; and(4)any challenges for transportation project sponsors regarding access and proximity to covered resources.(d)ConsultationIn carrying out the study required under subsection (a), the Working Group shall consult with, as appropriate—(1)chief executive officers of States;(2)State, Tribal, and local transportation and planning agencies;(3)other relevant State, Tribal, and local agencies, including State agencies associated with covered resources protection;(4)members of the public with industry experience with respect to covered resources;(5)other Federal entities that provide funding for transportation projects; and(6)any other stakeholder the Working Group determines appropriate.(e)Reports(1)Working group reportNot later than 2 years after the date on which the Working Group is established, the Working Group shall submit to the Secretary a report that includes—(A)the findings of the study required under subsection (a), including a summary of comments received during the consultation process under subsection (d); and(B)any recommendations to preserve access to and reduce the costs and environmental impacts of covered resources for infrastructure projects.(2)Departmental reportNot later than 3 months after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary of the findings under such report and any recommendations, as appropriate.(f)DefinitionsIn this section:(1)Covered resourcesThe term covered resources means common variety materials used in transportation infrastructure construction and maintenance, including stone, sand, and gravel.(2)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States.1614.Numbering system of highway interchanges(a)In generalNotwithstanding section 315 of title 23, United States Code, and section 1.36 of title 23, Code of Federal Regulations, the Secretary of Transportation may not impose a penalty on a State that does not comply with section 2E.31 of the Manual on Uniform Traffic Control Devices (or a successor section) with respect to the numbering of highway interchanges.(b)ApplicabilitySubsection (a) shall only apply to a method of numbering of a highway interchange in effect on the date of enactment of this Act. 1615.Toll credits(a)PurposesThe Secretary of Transportation shall—(1)identify the extent of the demand to purchase toll credits;(2)identify the expected cash price of toll credits;(3)analyze the impact of the exchange of toll credits on transportation expenditures; and(4)identify any other repercussions of establishing a toll credit exchange.(b)SolicitationTo carry out the requirements of this section, the Secretary shall solicit information from States eligible to use a credit under section 120(i) of title 23, United States Code, including—(1)the amount of unused toll credits, including—(A)toll revenue generated and the sources of that revenue;(B)toll revenue used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce; and(C)an accounting of any Federal funds used by the public, quasi-public, or private agency to build, improve, or maintain the toll facility, to validate that the credit has been reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds;(2)the documentation of maintenance of effort for toll credits earned by the State; and(3)the accuracy of the accounting system of the State to earn and track toll credits.(c)WebsiteThe Secretary shall make available a publicly accessible website on which a State eligible to use a credit under section 120(i) of title 23, United States Code shall publish the information described under subsection (b)(1).(d)Evaluation and recommendations to congressNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available on the website of the Department of Transportation—(1)an evaluation of the accuracy of the accounting and documentation of toll credits earned under section 120(i);(2)a determination whether a toll credit marketplace is viable and cost effective;(3)estimates, to the extent possible, of the average sale price of toll credits; and(4)recommendations on any modifications necessary, including legislative changes, to establish and implement a toll credit exchange program.(e)DefinitionIn this section, the term State has the meaning given the term in section 101(a) of title 23, United States Code.1616.Transportation construction materials procurement(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall initiate a review of the procurement processes used by State departments of transportation to select construction materials on projects utilizing Federal-aid highway funds.(b)ContentsThe review under subsection (a) shall include—(1)a review of competitive practices in the bidding process for transportation construction materials;(2)a list of States that currently issue bids that include flexibility in the type of construction materials used to meet the project specifications;(3)any information provided by States on considerations that influence the decision to include competition by type of material in transportation construction projects;(4)any data on whether issuing bids that include flexibility in the type of construction materials used to meet the project specifications will affect project costs over the lifecycle of an asset;(5)any data on the degree to which competition leads to greater use of sustainable, innovative, or resilient materials; and(6)an evaluation of any barriers to more widespread use of competitive bidding processes for transportation construction materials.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report on the review initiated by the Secretary pursuant to this section.1617.Construction of certain access and development roadsSection 118(d) of title 23, United States Code, is amended by striking and the Commonwealth of Puerto Rico and inserting , the Commonwealth of Puerto Rico, and any other territory of the United States. 1618.Nationwide road safety assessment(a)In generalThe Secretary of Transportation shall, every 2 years, conduct nationwide, on-the-ground road safety assessments focused on pedestrian and bicycle safety in each State.(b)RequirementsThe assessments required under subsection (a) shall be conducted—(1)by Department of Transportation field offices from the Federal Highway Administration, the National Highway Transportation Safety Administration, the Federal Transit Administration, and the Federal Motor Carrier Safety Administration; and (2)in consultation with—(A)State and local agencies with jurisdiction over pedestrian and bicycle safety;(B)pedestrian safety and bicycle safety advocacy organizations; and(C)other relevant pedestrian and bicycle safety stakeholders. (c)PurposesThe purpose of the assessments under this section is to—(1)identify and examine specific locations with documented or perceived problems with pedestrian and bicycle safety and access;(2)examine barriers to providing safe pedestrian and bicycle access to transportation infrastructure; and(3)develop and issue recommendations designed to effectively address specific safety and access issues and enhance pedestrian and bicycle safety in high risk areas.(d)Report on State assessmentsUpon completion of the assessment of a State, the Secretary shall issue, and make available to the public, a report containing the assessment that includes—(1)a list of locations that have been assessed as presenting a danger to pedestrians or bicyclists; and(2)recommendations to enhance pedestrian and bicycle safety in those locations. (e)Report on nationwide programUpon completion of the biannual assessment nationwide required under this section, the Secretary shall issue, and make available to the public, that covers assessments for all jurisdictions and also present it to the congressional transportation committees.(f)National pedestrian and bicycle safety databaseThe Secretary, in order to enhance pedestrian and bicycle safety and improve information sharing on pedestrian and bicycle safety challenges between the Federal Government and State and local governments, shall maintain a national pedestrian and bicycle safety database that includes—(1)a list of high-risk intersections, roads, and highways with a documented history of pedestrian or bicycle accidents or fatalities and details regarding those incidents; and(2)information on corrective measures that have been implemented at the State, local, or Federal level to enhance pedestrian and bicyclist safety at those high risk areas, including details on the nature and date of corrective action.(g)State definedIn this section, the term State means each of the States, the District of Columbia, and Puerto Rico. 1619.Wildlife crossings(a)In general(1)Obligation requirementFor each of fiscal years 2022 through 2025, of the amounts apportioned to a State under paragraph (1) of section 104(b) of title 23, United States Code, each State shall obligate amounts distributed to such State under subsection (b) for projects and strategies that reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under section 119 of title 23, United States Code.(2)Total amountThe total amount to be obligated by all States under paragraph (1) shall equal $75,000,000 for each of fiscal years 2022 through 2025.(b)DistributionEach State’s share of the amount described under subsection (a)(2) shall be determined by multiplying the amount described under such subsection by the ratio that—(1)the amount apportioned in the previous fiscal year to the State under section 104 of title 23, United States Code; bears to(2)the total amount of funds apportioned to all States in the previous fiscal year.(c)State flexibility(1)In generalA State may opt out of the obligation requirement described under this section if the Governor of the State notifies the Secretary that the State has inadequate needs to justify the expenditure not later than 30 days prior to apportionments being made for any fiscal year.(2)Use of fundsA State that exercises the authority under paragraph (1) may use the funds described under this section for any purpose described under section 119 of title 23, United States Code. 1620.Climate resilient transportation infrastructure study(a)Climate resilient transportation infrastructure studyNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study of the actions needed to ensure that Federal agencies are taking into account current and future climate conditions in planning, designing, building, operating, maintaining, investing in, and upgrading any federally funded transportation infrastructure investments.(b)MethodologiesIn conducting the study, the Transportation Research Board shall build on the methodologies examined and recommended in—(1)the 2018 report issued the American Society of Civil Engineers, titled Climate-Resilient Infrastructure: Adaptive Design and Risk Management; and(2)the report issued by the California Climate-Safe Infrastructure Working Group, titled Paying it Forward: The Path Toward Climate-Safe Infrastructure in California.(c)Contents of studyThe study shall include specific recommendations regarding the following:(1)Integrating scientific knowledge of projected climate change impacts, and other relevant data and information, into Federal infrastructure planning, design, engineering, construction, operation and maintenance.(2)Addressing critical information gaps and challenges. (3)Financing options to help fund climate-resilient infrastructure. (4)A platform or process to facilitate communication between climate scientists and other experts with infrastructure planners, engineers and other relevant experts. (5)A stakeholder process to engage with representatives of State, local, tribal and community groups. (6)A platform for tracking Federal funding of climate-resilient infrastructure.(7)Labor and workforce needs to implement climate-resilient transportation infrastructure projects including new and emerging skills, training programs, competencies and recognized postsecondary credentials that may be required to adequately equip the workforce.(8)Outlining how Federal infrastructure planning, design, engineering, construction, operation, and maintenance impact the environment and public health of disproportionately exposed communities. For purposes of this paragraph, the term disproportionately exposed communities means a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, people experiencing homelessness, people with disabilities, people who are incarcerated, or youth. (d)ConsiderationsIn carrying out the study, the Transportation Research Board shall determine the need for information related to climate resilient transportation infrastructure by considering—(1)the current informational and institutional barriers to integrating projected infrastructure risks posed by climate change into federal infrastructure planning, design, engineering, construction, operation and maintenance;(2)the critical information needed by engineers, planners and those charged with infrastructure upgrades and maintenance to better incorporate climate change risks and impacts over the lifetime of projects;(3)how to select an appropriate, adaptive engineering design for a range of future climate scenarios as related to infrastructure planning and investment;(4)how to incentivize and incorporate systems thinking into engineering design to maximize the benefits of multiple natural functions and emissions reduction, as well as regional planning;(5)how to take account of the risks of cascading infrastructure failures and develop more holistic approaches to evaluating and mitigating climate risks;(6)how to ensure that investments in infrastructure resilience benefit all communities, including communities of color, low-income communities and tribal communities that face a disproportionate risk from climate change and in many cases have experienced long-standing unmet needs and underinvestment in critical infrastructure;(7)how to incorporate capital assessment and planning training and techniques, including a range of financing options to help local and State governments plan for and provide matching funds;(8)how federal agencies can track and monitor federally funded resilient infrastructure in a coordinated fashion to help build the understanding of the cost-benefit of resilient infrastructure and to build the capacity for implementing resilient infrastructure; and(9)the occupations, skillsets, training programs, competencies and recognized postsecondary credentials that will be needed to implement such climate-resilient transportation infrastructure projects, and how to ensure that any new jobs created by such projects ensure that priority hiring considerations are given to individuals facing barriers to employment, communities of color, low-income communities and tribal communities that face a disproportionate risk from climate change and have been excluded from job opportunities. (e)ConsultationIn carrying out the study, the Transportation Research Board—(1)shall convene and consult with a panel of national experts, including operators and users of Federal transportation infrastructure and private sector stakeholders; and(2)is encouraged to consult with—(A)representatives from the thirteen federal agencies that comprise the United States Global Change Research Program; (B)representatives from the Department of the Treasury; (C)professional engineers with relevant expertise in infrastructure design; (D)scientists from the National Academies with relevant expertise; (E)scientists, social scientists and experts from academic and research institutions who have expertise in climate change projections and impacts; engineering; architecture; or other relevant areas of expertise; (F)licensed architects with relevant experience in infrastructure design; (G)certified planners; (H)representatives of State, local and Tribal governments;(I)representatives of environmental justice groups; and(J)representatives of labor unions that represent key trades and industries involved in infrastructure projects. (f)ReportNot later than 3 years after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report on the results of the study conducted under this section.1621.Elimination of duplication of environmental reviews and approvalsThe Secretary of Transportation shall issue a final rule implementing the program under section 330 of title 23, United States Code. 1622.AMBER Alerts along major transportation routes(a)In generalSection 303 of the PROTECT Act (34 U.S.C. 20503) is amended—(1)in the section heading, by inserting and major transportation routes after along highways;(2)in subsection (a)—(A)by inserting (referred to in this section as the Secretary) after Secretary of Transportation; and(B)by inserting and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States after along highways;(3)in subsection (b)—(A)in paragraph (1)—(i)by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; and(ii)by inserting , aircraft passengers, ship passengers, and travelers after necessary to notify motorists; and(B)in paragraph (2)—(i)in subparagraph (A), by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers;(ii)in subparagraph (D), by inserting , aircraft passengers, ship passengers, and travelers after support the notification of motorists;(iii)in subparagraph (E), by inserting , aircraft passengers, ship passengers, and travelers after motorists, each place it appears;(iv)in subparagraph (F), by inserting , aircraft passengers, ship passengers, and travelers after motorists; and(v)in subparagraph (G), by inserting , aircraft passengers, ship passengers, and travelers after motorists;(4)in subsection (c), by striking other motorist information systems to notify motorists, each place it appears, and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers;(5)by amending subsection (d) to read as follows:(d)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent.(2)WaiverIf the Secretary determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States is unable to comply with the requirement under paragraph (1), the Secretary shall waive such requirement.; (6)in subsection (g)—(A)by striking In this section and inserting In this subtitle; and(B)by striking or Puerto Rico and inserting American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States.(b)Technical and conforming amendmentThe table of contents in section 1(b) of the PROTECT Act (Public Law 108–21) is amended by striking the item relating to section 303 and inserting the following:Sec. 303. Grant program for notification and communications systems along highways and major transportation routes for recovery of abducted children..1623.Natural gas, electric battery, and zero emission vehiclesSubsection (s) of section 127 of title 23, United States Code is amended to read as follows:(s)Natural gas, electric battery, and zero emission vehiclesA vehicle, if operated by an engine fueled primarily by natural gas, powered primarily by means of electric battery power, or fueled primarily by means of other zero emission fuel technologies, may exceed the weight limit on the power unit by up to 2,000 pounds (up to a maximum gross vehicle weight of 82,000 pounds) under this section..1624.Guidance on evacuation routes(a)In general(1)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency, and consistent with guidance issued by the Federal Emergency Management Agency pursuant to section 1209 of the Disaster Recovery Reform Act of 2018 (Public Law 115–254), shall revise existing guidance or issue new guidance as appropriate for State, local, and Indian Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes.(2)ConsiderationsIn revising or issuing guidance under subsection (a)(1), the Administrator of the Federal Highway Administration shall consider—(A)methods that assist evacuation routes to—(i)withstand likely risks to viability, including flammability and hydrostatic forces;(ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and(iii)provide for long-term cost savings;(B)the ability of evacuation routes to effectively manage contraflow operations;(C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and(D)such other items the Administrator of the Federal Highway Administration considers appropriate.(3)ReportIn the case in which the Administrator of the Federal Highway Administration, in consultation with the Administrator of the Federal Emergency Management Agency, concludes existing guidance addresses the considerations in paragraph (2), The Administrator of the Federal Highway Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a detailed report describing how existing guidance addresses such considerations.(b)StudyThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency and State, local, territorial, and Indian Tribal governments, shall—(1)conduct a study of the adequacy of available evacuation routes to accommodate the flow of evacuees; and(2)submit recommendations to Congress on how to help with anticipated evacuation route flow, based on the study conducted under paragraph (1).1625.High priority corridors on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:(92)The Louisiana Capital Region High Priority Corridor, which shall generally follow—(A)Interstate 10, between its intersections with Interstate 12 and Louisiana Highway 415;(B)Louisiana Highway 415, between its intersections with Interstate 10 and United States route 190;(C)United States route 190, between its intersections with Louisiana Highway 415 and intersection with Interstate 110;(D)Interstate 110, between its intersections with United States route 190 and Interstate 10;(E)Louisiana Highway 30, near St. Gabriel, LA and its intersections with Interstate 10;(F)Louisiana Highway 1, near White Castle, LA and its intersection with Interstate 10; and(G)A bridge connecting Louisiana Highway 1 with Louisiana Highway 30, south of the Interstate described in subparagraph (A)..1626.Guidance on inundated and submerged roadsUpon issuance of guidance issued pursuant to section 1228 of the Disaster Recovery Reform Act of 2018 (Public Law 115–254), the Administrator of the Federal Highway Administration, in consultation with the Administrator of the Federal Emergency Management Agency, shall review such guidance and issue guidance regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to roads eligible for assistance under Federal Highway Administration programs.1627.Use of revenues(a)Written assurances on use of revenueSection 47107(b) of title 49, United States Code, is amended—(1)in each of paragraphs (1) and (2) by striking local taxes and inserting local excise taxes;(2)in paragraph (3) by striking State tax and inserting State excise tax; and(3)by adding at the end the following:(4)This subsection does not apply to State or local general sales taxes nor to State or local generally applicable sales taxes..(b)Restriction on use of revenuesSection 47133 of title 49, United States Code, is amended—(1)in subsection (a) in the matter preceding paragraph (1) by striking Local taxes and inserting Local excise taxes;(2)in subsection (b)(1) by striking local taxes and inserting local excise taxes;(3)in subsection (c) by striking State tax and inserting State excise tax; and(4)by adding at the end the following:(d)Limitation on applicabilityThis subsection does not apply to—(1)State or local general sales taxes; or(2)State or local generally applicable sales taxes..1628.Dry bulk weight toleranceSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Dry bulk weight tolerance(1)Definition of dry bulk goodsIn this subsection, the term dry bulk goods means any homogeneous unmarked nonliquid cargo being transported in a trailer specifically designed for that purpose.(2)Weight toleranceNotwithstanding any other provision of this section, except for the maximum gross vehicle weight limitation, a commercial motor vehicle transporting dry bulk goods may not exceed 110 percent of the maximum weight on any axle or axle group described in subsection (a), including any enforcement tolerance. .1629.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking 2016 through 2020 and inserting 2022 through 2025. 1630.The United States opposes child laborIt is the policy of the United States that funds authorized or made available by this Act, or the amendments made by this Act, should not be used to purchase products produced whole or in part through the use of child labor, as such term is defined in Article 3 of the International Labor Organization Convention concerning the prohibition and immediate action for the elimination of the worst forms of child labor (December 2, 2000), or in violation of human rights.1631.Report on COVID-related funding for aviation sectorNot later than 45 days after the date of enactment of this Act, the Secretary of Transportation shall direct the Administrator of the Federal Aviation Administration to issue a report within 60 days to the House and Senate Committees of jurisdiction on specific sectors of the airport system of infrastructure that have yet to receive any COVID-related funding, and provide a plan for prioritizing these unfunded areas for the next round of funding.1632.Climate resiliency report by GAO(a)In generalNot later than 1 year after the date of enactment of this Act and every 5 years thereafter, the Comptroller General shall evaluate and issue a report to Congress on the economic benefits, including avoided impacts on property and life, of the use of model, consensus-based building codes, standards, and provisions that support resilience to climate risks and impacts, including—(1)flooding;(2)wildfires;(3)hurricanes;(4)heat waves;(5)droughts;(6)rises in sea level; and(7)extreme weather.(b)Report issuesThe report required under subsection (a) shall include the following:(1)Assesses the status of adoption of building codes, standards, and provisions within the States, territories, and tribes at the State or jurisdictional level; including whether the adopted codes meet or exceed the most recent published edition of a national, consensus-based model code.(2)Analysis of the extent to which pre-disaster mitigation measures provide benefits to the nation and individual States, territories and tribes, including—(A)an economic analysis of the benefits to the design and construction of new resilient infrastructure;(B)losses avoided, including economic losses, number of structures (buildings, roads, bridges), and injuries and deaths by utilizing building codes and standards that prioritize resiliency; and(C)an economic analysis of the benefits to using hazard resistant building codes in rebuilding and repairing infrastructure following a disaster.(3)An assessment of the building codes and standards referenced or otherwise currently incorporated into Federal policies and programs, including but not limited to grants, incentive programs, technical assistance and design and construction criteria, administered by the Federal Emergency Management Agency (FEMA), and—(A)the extent to which such codes and standards contribute to increasing climate resiliency;(B)Recommendations for how FEMA could improve their use of codes and standards to prepare for climate change and address resiliency in housing, public buildings, and infrastructure such as roads and bridges; and(C)how FEMA could increase efforts to support the adoption of hazard resistant codes by the States, territories, and tribes.(4)Recommendations for FEMA on how to better incorporate climate resiliency into efforts to rebuild after natural disasters.1633.Aviation industry assistance for cleaner and quieter skies voucher program(a)EstablishmentThe Secretary shall establish and carry out a program, to be known as the Aviation Industry Assistance for Cleaner and Quieter Skies Voucher Program, under which the Secretary shall issue electronic vouchers to air carriers, subject to the specifications set forth in subsection (d), to offset the purchase or cost of a lease of eligible new aircraft in exchange for commitments from such air carriers to decommission certain currently used aircraft and sell such aircraft for recycling of parts or disposal.(b)ApplicationTo be eligible for the program established under subsection (a), an air carrier shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of a currently used aircraft of the air carrier.(c)Program requirements(1)List of eligible aircraftIn carrying out the program established under subsection (a), the Secretary, in consultation with the Administrator, shall prepare, maintain, publicize, and make available through a publicly available website, lists of—(A)applicable currently used aircraft; (B)eligible aircraft for purchase or lease; and(C)registered aircraft recycling firms eligible to purchase currently used aircraft under this section.(2)Commitment requirementIn carrying out the program established under subsection (a), the Secretary shall issue such regulations as are necessary to establish requirements for an air carrier to purchase or lease an eligible aircraft described in subsection (a), including a timing requirement for the purchase of such, and decommissioning and selling of applicable currently used aircraft of the air carrier for recycling of parts or disposal, except as provided in subsection (f)(2).(d)Value of vouchersThe Secretary may determine the value of each voucher, not to exceed $10,000,000, based on the difference in emissions between the currently used aircraft being decommissioned and sold and the eligible aircraft being purchased or leased. In determining the value of each voucher, the Secretary shall also consider if such eligible aircraft also include noise reduction, including whether such aircraft meet Stage 5 standards. In addition, the Secretary shall consider seat capacity and typical stage length of both the currently used aircraft being decommissioned and sold and the eligible aircraft being purchased or leased in determining the value of the voucher.(e)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to carry out this section, including a requirement that a voucher may be used only to pay a new aircraft order, not an order placed (even if not not filled) before the date of enactment of this Act.(f)Registration(1)In generalThe Secretary shall register aircraft recycling firms eligible to purchase currently used aircraft under this section and establish requirements and procedures for the recycling of parts or disposal of such aircraft to ensure that such aircraft are taken out of service and not used to develop other aircraft with higher greenhouse gas emissions.(2)ExceptionNotwithstanding paragraph (1), in the case of an emergency declared by the Secretary or a national emergency declared by the President, the Secretary may temporarily waive the provisions of such paragraph that prevent the use of aircraft taken out of service pursuant to this section for the purposes of responding to such emergency or national emergency.(g)Authorization of appropriationsThere is authorized to carry out the program established under this section $1,000,000,000 and such sums shall remain available until expended.(h)DefinitionsIn this section the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Air carrierThe term air carrier has the meaning given such term in section 40102 of title 49, United States Code.(3)Currently used aircraftThe term currently used aircraft means—(A)aircraft in the bottom 25 percent of the air carrier’s aircraft fleet in terms of fuel efficiency per seat; and(B)aircraft that have been in service for at least 1,500 hours in the previous calendar year.(4)Eligible aircraftThe term eligible aircraft means aircraft that must be new and considered by the Secretary highly fuel-efficient with some consideration given to their noise impact.(5)SecretaryThe term Secretary means the Secretary of Transportation.1634.Airborne ultrafine particle study(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, jointly with the Administrator of the Environmental Protection Agency, shall enter into an agreement with an eligible institution of higher education to conduct a study examining airborne ultrafine particles and their effect on human health.(b)Scope of studyThe study conducted under subsection (a) shall—(1)summarize the relevant literature and studies done on airborne ultrafine particles worldwide;(2)focus on large hub commercial airports in—(A)Seattle;(B)Boston;(C)Chicago;(D)New York;(E)the Northern California Metroplex;(F)Phoenix;(G)the Southern California Metroplex;(H)the District of Columbia; and(I)Atlanta;(3)examine airborne ultrafine particles and their effect on human health, including—(A)characteristics of UFPs present in the air;(B)spatial and temporal distributions of UFP concentrations;(C)primary sources of UFPs;(D)the contribution of aircraft and airport operations to the distribution of UFP concentrations when compared to other sources;(E)potential health effects associated with elevated UFP exposures, including outcomes related to cardiovascular disease, respiratory infection and disease, degradation of neurocognitive functions, and other health effects, that have been considered in previous studies; and(F)potential UFP exposures, especially to susceptible and vulnerable groups;(4)identify measures, including the use of sustainable aviation fuels, intended to reduce emissions from aircraft and airport operations and assess potential effects on emissions related to UFPs; and(5)identifies information gaps related to understanding relationships between UFP exposures and health effects, contributions of aviation-related emissions to UFP exposures, and the effectiveness of mitigation measures.(c)EligibilityAn institution of higher education is eligible to conduct the study if the institution—(1)is located in one of the areas identified in subsection (b);(2)applies to the Administrator of the Federal Aviation Administration in a timely fashion;(3)demonstrates to the satisfaction of the Administrator that the institution is qualified to conduct the study;(4)agrees to submit to the Administrator, not later than 2 years after entering into an agreement under subsection (a), the results of the study, including any source materials used; and(5)meets such other requirements as the Administrator determines necessary.(d)CoordinationThe Administrator may coordinate with the Administrator of the Environmental Protection Agency, the Secretary of Health and Human Services, and any other agency head whom the Administrator deems appropriate to provide data and other assistance necessary for the study.(e)ReportNot later than 180 days after submission of the results of the study by the institution of higher education, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study including the results of the study submitted under subsection (c)(4) by the institution of higher education.(f)DefinitionIn this Act, the terms ultrafine particle and UFP mean particles with diameters less than or equal to 100 nanometers.1635.Study on colonias(a)In generalThe Secretary of Transportation shall carry out a study on the infrastructure state of colonias, including surface, transit, water, and broadband infrastructure of such colonias. (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the results of the study under subsection (a), including any recommendations for congressional action on colonias.(c)Colonias definedIn this section, the term colonias has the meaning given the term in section 509(f)(8) of the Housing Act of 1949 (42 U.S.C. 1479(f)(8)).1636.GAO study on capital needs of public ferries(a)In generalThe Comptroller General of the United States shall conduct a study on the capital investment needs of United States public ferries and how Federal funding programs are meeting such needs.(b)ConsiderationsIn carrying out the study under subsection (a), the Comptroller General shall examine the feasibility of including United States public ferries in the conditions and performance report of the Department of Transportation.(c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report describing the results of the study described in subsection (a), including any recommendations for how to include ferries in the conditions and performance report of the Department of Transportation. 1637.Use of modeling and simulation technologyIt is the sense of Congress that the Department should utilize, to the fullest and most economically feasible extent practicable, modeling and simulation technology to analyze highway and public transportation projects authorized by this Act to ensure that these projects—(1)will increase transportation capacity and safety, alleviate congestion, and reduce travel time and environmental impacts; and (2)are as cost effective as practicable. 1638.GAO study on per-mile user fee equity(a)EstablishmentNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall carry out a study on the impact of equity issues associated with per-mile user fee funding systems on the surface transportation system.(b)ContentsThe study under subsection (a) shall include the following with respect to per-mile user fee systems:(1)The financial, social, and other impacts of per-mile user fee systems on individuals, including both men and women drivers, low-income individuals, and individuals of different races.(2)The impact that access to alternative modes of transportation, including public transportation, has in carrying out per-mile user fee systems.(3)The ability to access jobs and services, which may include healthcare facilities, child care, education and workforce training, food sources, banking and other financial institutions, and other retail shopping establishments.(4)Equity issues for low-income individuals in urban and rural areas.(5)Any differing impacts on passenger vehicles and commercial vehicles.(c)InclusionsIn carrying out the study under subsection (a), the Comptroller General shall include an analysis of the following programs:(1)The State surface transportation system funding pilot program under section 6020 of the FAST Act; and(2)The national surface transportation system funding pilot under section 5402 of this Act.(d)ReportNot later than 2 years after the date of the enactment after this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report containing the results of the study under subsection (a), including recommendations for how to equitably implement per-mile user fee systems.(e)Definitions(1)Per-mile user feeThe term per-mile user fee means a revenue mechanism that—(A)is applied to road users operating motor vehicles on the surface transportation system; and(B)is based on the number of vehicle miles traveled by an individual road user.(2)Commercial vehicleThe term commercial vehicle has the meaning given the term commercial motor vehicle in section 31101 of title 49, United States Code.1639.GAO review of equity considerations at state DOTs(a)Review requiredNot later than 1 year after the date of enactment of this Act, the Comptroller General shall undertake a review of the extent to which State departments of transportation have in place best practices, standards, and protocols designed to ensure equity considerations in transportation planning, project selection, and project delivery, including considerations of the diverse transportation needs of low-income populations, minority populations, women, and other diverse populations.(b)EvaluationAfter the completion of the review under subsection (a), the Comptroller General shall issue and make available on a publicly accessible Website a report detailing—(1)findings based on the review in subsection (a);(2)a comprehensive set of recommendations for State departments of transportation to improve equity considerations, which may include model legislation, best practices, or guidance; and(3)any recommendations to Congress for additional statutory authority needed to support State department of transportation efforts to incorporate equity considerations into transportation planning, project selection, and project delivery.(c)ReportAfter completing the review and evaluation required under subsections (a) and (b), and not later than 2 years after the date of enactment of this Act, the Comptroller General shall make available on a publicly accessible Website, a report that includes—(1)findings based on the review conducted under subsection (a);(2)the outcome of the evaluation conducted under subsection (b);(3)a comprehensive set of recommendations to improve equity considerations in the public transportation industry, including recommendations for statutory changes if applicable; and(4)the actions that the Secretary of Transportation could take to effectively address the recommendations provided under paragraph (3).1640.Study on effectiveness of suicide prevention nets and barriers for structures other than bridges(a)StudyThe Comptroller General of the United States shall conduct a study to identify—(1)the types of structures, other than bridges, that attract a high number of individuals attempting suicide-by-jumping;(2)the characteristics that distinguish structures identified under paragraph (1) from similar structures that do not attract a high number of individuals attempting suicide-by-jumping;(3)the types of nets or barriers that are effective at reducing suicide-by-jumping with respect to the structures identified under paragraph (1);(4)methods of reducing suicide-by-jumping with respect to the structures identified under paragraph (1) other than nets and barriers;(5)quantitative measures of the effectiveness of the nets and barriers identified under paragraph (3);(6)quantitative measures of the effectiveness of the additional methods identified under paragraph (4);(7)the entities that typically install the nets and barriers identified under paragraph (3); and(8)the costs of the nets and barriers identified under paragraph (3).(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a).1641.Comptroller General study on national DUI reporting(a)In generalThe Comptroller General of the United States shall conduct a study on the reporting of alcohol-impaired driving arrest and citation results into Federal databases to facilitate the widespread identification of repeat impaired driving offenders.(b)InclusionsThe study conducted under subsection (a) shall include a detailed assessment of—(1)the extent to which State and local criminal justice agencies are reporting alcohol-impaired driving arrest and citation results into Federal databases;(2)barriers on the Federal, State, and local levels to the reporting of alcohol-impaired driving arrest and citation results into Federal databases, as well as barriers to the use of those systems by criminal justice agencies;(3)Federal, State, and local resources available to improve the reporting of alcohol-impaired driving arrest and citation results into Federal databases;(4)recommendations for policies and programs to be carried out by the National Highway Traffic Safety Administration; and(5)recommendations for programs and grant funding to be authorized by Congress.(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the results of the study conducted under subsection (a).1642.Future interstate designation and operationSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by inserting subclauses (I) through (IX) of subsection (c)(38)(A)(i), subsection (c)(38)(A)(iv), after subsection (c)(37),.IIPublic TransportationAFederal Transit Administration2101.Authorizations(a)In generalSection 5338 of title 49, United States Code, is amended to read as follows:5338.Authorizations(a)Grants(1)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out sections 5305, 5307, 5308, 5310, 5311, 5312, 5314, 5318, 5320, 5328, 5335, 5337, 5339, and 5340—(A)$16,185,800,000 for fiscal year 2022;(B)$16,437,600,000 for fiscal year 2023;(C)$16,700,600,000 for fiscal year 2024; and(D)$16,963,600,000 for fiscal year 2025.(2)Allocation of fundsOf the amounts made available under paragraph (1)—(A)$189,879,151 for fiscal year 2022, $192,841,266 for fiscal year 2023, $195,926,726 for fiscal year 2024, and $199,002,776 for fiscal year 2025, shall be available to carry out section 5305;(B)$7,505,830,848 for fiscal year 2022, $7,622,921,809 for fiscal year 2023, $7,744,888,558 for fiscal year 2024, and $7,866,483,309 for fiscal year 2025 shall be allocated in accordance with section 5336 to provide financial assistance for urbanized areas under section 5307;(C)$101,510,000 for fiscal year 2022, $103,093,556 for fiscal year 2023, $104,743,053 for fiscal year 2024, and $106,387,519 for fiscal year 2025 shall be available for grants under section 5308;(D)$434,830,298 for fiscal year 2022, $441,613,651 for fiscal year 2023, $448,679,469 for fiscal year 2024, and $455,723,737 for fiscal year 2025 shall be available to carry out section 5310, of which not less than—(i)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5310(j); and(ii)$20,302,000 for fiscal year 2022, $20,618,711 for fiscal year 2023, $20,948,611 for fiscal year 2024, and $21,277,504 for fiscal year 2025 shall be available to carry out section 5310(k); (E)$1,025,199,724 for fiscal year 2022, $1,041,192,839 for fiscal year 2023, $1,057,851,925 for fiscal year 2024, and $1,074,460,200 for fiscal year 2025 shall be available to carry out section 5311, of which not less than—(i)$55,679,500 for fiscal year 2022, $56,392,100 for fiscal year 2023, $57,134,374 for fiscal year 2024, and $57,874,383 for fiscal year 2025 shall be available to carry out section 5311(c)(1); and (ii)$50,755,000 for fiscal year 2022, $51,546,778 for fiscal year 2023, $52,371,526 for fiscal year 2024, and $53,193,759 for fiscal year 2025 shall be available to carry out section 5311(c)(2); (F)$33,498,300 for fiscal year 2022, $34,020,873 for fiscal year 2023, $34,565,207 for fiscal year 2024, and $35,107,881 for fiscal year 2025 shall be available to carry out section 5312, of which not less than—(i)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out each of sections 5312(d)(3), 5312(d)(4) and 5312(j); (ii)$3,045,300 for fiscal year 2022, $3,092,807 for fiscal year 2023, $3,142,292 for fiscal year 2024, and $3,191,626 for fiscal year 2025 shall be available to carry out section 5312(h); and(iii)$10,151,000 for fiscal year 2022, $10,309,356 for fiscal year 2023, $10,474,305 for fiscal year 2024, and $10,638,752 for fiscal year 2025 shall be available to carry out section 5312(i); (G)$23,347,300 for fiscal year 2022, $23,711,518 for fiscal year 2023, $24,090,902 for fiscal year 2024, and $24,469,129 for fiscal year 2025 shall be available to carry out section 5314, of which not less than—(i)$4,060,400 for fiscal year 2022, $4,123,742 for fiscal year 2023, $4,189,722 for fiscal year 2024, and $4,255,501 for fiscal year 2025 shall be available to carry out section of 5314(a); (ii)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5314(c); and(iii)$12,181,200 for fiscal year 2022, $12,371,227 for fiscal year 2023, $12,569,166 for fiscal year 2024, and $12,766,502 for fiscal year 2025 shall be available to carry out section 5314(b)(2);(H)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5318;(I)$30,453,000 for fiscal year 2022, $30,928,067 for fiscal year 2023, $31,422,916 for fiscal year 2024, and $31,916,256 for fiscal year 2025 shall be available to carry out section 5328, of which not less than—(i)$25,377,500 for fiscal year 2022, $25,773,389 for fiscal year 2023, $26,185,763 for fiscal year 2024, and $26,596,880 for fiscal year 2025 shall be available to carry out section of 5328(b); and(ii)$2,537,750 for fiscal year 2022, $2,577,339 for fiscal year 2023, $2,618,576 for fiscal year 2024, and $2,659,688 for fiscal year 2025 shall be available to carry out section 5328(c); (J)$4,060,400 for fiscal year 2022, $4,123,742 for fiscal year 2023, $4,189,722 for fiscal year 2024, and $4,255,501 for fiscal year 2025 shall be available to carry out section 5335;(K)$4,192,573,361 for fiscal year 2022, $4,266,448,314 for fiscal year 2023, $4,344,093,870 for fiscal year 2024, and $4,422,314,724 for fiscal year 2025 shall be available to carry out section 5337;(L)to carry out the bus formula program under section 5339(a)—(i)$1,240,328,213 for fiscal year 2022, $1,259,667,334 for fiscal year 2023, $1,279,832,171 for fiscal year 2024, and $1,299,925,536 for fiscal year 2025; except that(ii)15 percent of the amounts under clause (i) shall be available to carry out 5339(d);(M)$437,080,000 for fiscal year 2022, $424,748,448 for fiscal year 2023, $387,944,423 for fiscal year 2024, and $351,100,151 for fiscal year 2025 shall be available to carry out section 5339(b);(N)$375,000,000 for fiscal year 2022, $400,000,000 for fiscal year 2023, $450,000,000 for fiscal year 2024, and $500,000,000 for fiscal year 2025 shall be available to carry out section 5339(c); and(O)$587,133,905 for each of fiscal years 2022 through 2025 shall be available to carry out section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311, of which—(i)$309,688,908 for each of fiscal years 2022 through 2025 shall be for growing States under section 5340(c); and(ii)$277,444,997 for each of fiscal years 2022 through 2025 shall be for high density States under section 5340(d).(b)Capital investment grantsThere are authorized to be appropriated to carry out section 5309 $3,500,000,000 for fiscal year 2022, $4,250,000,000 for fiscal year 2023, $5,000,000,000 for fiscal year 2024, and 5,500,000,000 for fiscal year 2025.(c)Administration(1)In generalThere are authorized to be appropriated to carry out section 5334, $142,060,785 for fiscal year 2022, $144,191,696 for fiscal year 2023, $146,412,248 for fiscal year 2024, and 148,652,356 for fiscal year 2025.(2)Section 5329Of the amounts authorized to be appropriated under paragraph (1), not less than $6,000,000 for each of fiscal years 2022 through 2025 shall be available to carry out section 5329.(3)Section 5326Of the amounts made available under paragraph (2), not less than $2,500,000 for each of fiscal years 2022 through 2025 shall be available to carry out section 5326.(d)Oversight(1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2):(A)0.5 percent of amounts made available to carry out section 5305.(B)0.75 percent of amounts made available to carry out section 5307.(C)1 percent of amounts made available to carry out section 5309.(D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968).(E)0.5 percent of amounts made available to carry out section 5310.(F)0.5 percent of amounts made available to carry out section 5311.(G)1 percent of amounts made available to carry out section 5337, of which not less than 25 percent of such amounts shall be available to carry out section 5329 and of which not less than 10 percent of such amounts shall be made available to carry out section 5320.(H)1 percent of amounts made available to carry out section 5339 of which not less than 10 percent of such amounts shall be made available to carry out section 5320.(I)1 percent of amounts made available to carry out section 5308. (2)ActivitiesThe activities described in this paragraph are as follows:(A)Activities to oversee the construction of a major capital project.(B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter.(C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section.(3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection/activities described in paragraph (2).(4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be made available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement.(e)Grants as contractual obligations(1)Grants financed from Highway Trust FundA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project.(2)Grants financed from general fundA grant or contract that is approved by the Secretary and financed with amounts appropriated in advance from the general fund of the Treasury pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project only to the extent that amounts are appropriated for such purpose by an Act of Congress.(f)Availability of amountsAmounts made available by or appropriated under this section shall remain available until expended.(g)Limitation on financial assistance for State-Owned enterprises(1)In generalFunds provided under this section may not be used in awarding a contract, subcontract, grant, or loan to an entity that is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment.(3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements..(b)Conforming amendments(1)Section 5311 of title 49, United States Code, is amended by striking 5338(a)(2)(F) and inserting 5338(a)(2)(E). (2)Section 5312(i)(1) of title 49, United States Code, is amended by striking 5338(a)(2)(G)(ii) and inserting 5338(a)(2)(F)(iii).(3)Section 5333(b) of title 49, United States Code, is amended by striking 5328, 5337, and 5338(b) each place it appears and inserting and 5337.(4)Section 5336 of title 49, United States Code, is amended—(A)in subsection (d)(1) by striking 5338(a)(2)(C) and inserting 5338(a)(2)(B); and(B)in subsection (h) by striking 5338(a)(2)(C) and inserting 5338(a)(2)(B). (5)Subsections (c) and (d)(1) of section 5327 of title 49, United States Code, are amended by striking 5338(f) and inserting 5338(d).(6)Section 5340(b) of title 49, United States Code, is amended by striking 5338(b)(2)(N) and inserting 5338(a)(2)(O).2102.Chapter 53 definitionsSection 5302 of title 49, United States Code, is amended—(1)in paragraph (1)(E)—(A)by striking and the installation and inserting , the installation; and(B)by inserting , and bikeshare projects after public transportation vehicles;(2)in paragraph (3)—(A)in subparagraph (G) by striking clause (iii) and inserting the following:(iii)provides a fair share of revenue established by the Secretary that will be used for public transportation, except for a joint development that is a community service (as defined by the Federal Transit Administration), publicly operated facility, or offers a minimum of 50 percent of units as affordable housing, meaning legally binding affordability restricted housing units available to tenants with incomes below 60 percent of the area median income or owners with incomes below the area median;; and (B)in subparagraph (N)—(i)by striking no emission and inserting zero emission; and(ii)by striking (as defined in section 5339(c)); and(3)by adding at the end the following:(25)Resilience(A)In generalThe term resilience means, with respect to a facility, the ability to—(i)anticipate, prepare for, or adapt to conditions; or(ii)withstand, respond to, or recover rapidly from disruptions.(B)InclusionsSuch term includes, with respect to a facility, the ability to—(i)resist hazards or withstand impacts from disruptions;(ii)reduce the magnitude, duration, or impact of a disruption; or(iii)have the absorptive capacity, adaptive capacity, and recoverability to decrease vulnerability to a disruption.(26)Assault on a transit workerThe term assault on a transit worker means any circumstance in which an individual knowingly, without lawful authority or permission, and with intent to endanger the safety of any individual, or with a reckless disregard for the safety of human life, interferes with, disables, or incapacitates any transit worker while the transit worker is performing his or her duties. .2103.General provisionsSection 5323 of title 49, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1) by striking urban area and inserting urbanized area; (B)by adding at the end the following: (3)ExceptionsThis subsection shall not apply to financial assistance under this chapter—(A)in which the non-Federal share of project costs are provided from amounts received under a service agreement with a State or local social service agency or private social service organization pursuant to section 5307(d)(3)(E) or section 5311(g)(3)(C);(B)provided to a recipient or subrecipient whose sole receipt of such assistance derives from section 5310; or(C)provided to a recipient operating a fixed route service that is—(i)for a period of less than 30 days;(ii)accessible to the public; (iii)contracted by a local government entity that provides local cost share to the recipient; and(iv)not contracted for the purposes of a convention or on behalf of a convention and visitors bureau. (4)GuidelinesThe Secretary shall publish guidelines for grant recipients and private bus operators that clarify when and how a transit agency may step back and provide the service in the event a registered charter provider does not contact the customer, provide a quote, or provide the service. ;(2)in subsection (h)—(A)in paragraph (1) by adding or at the end; and (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);(3)by striking subsection (j) and inserting the following: (j)Reporting accessibility complaints(1)In generalThe Secretary shall ensure that an individual who believes that he or she, or a specific class in which the individual belongs, has been subjected to discrimination on the basis of disability by a State or local governmental entity, private nonprofit organization, or Tribe that operates a public transportation service and is a recipient or subrecipient of funds under this chapter, may, by the individual or by an authorized representative, file a complaint with the Department of Transportation.(2)ProceduresNot later than 1 year after the date of enactment of the INVEST in America Act, the Secretary shall implement procedures that allow an individual to submit a complaint described in paragraph (1) by phone, mail-in form, and online through the website of the Office of Civil Rights of the Federal Transit Administration.(3)Notice to individuals with disabilitiesNot later than 12 months after the date of enactment of the INVEST in America Act, the Secretary shall require that each public transit provider and contractor providing paratransit services shall include on a publicly available website of the service provider, any related mobile device application, and online service—(A)notice that an individual can file a disability-related complaint with the local transit agency and the process and any timelines for filing such a complaint;(B)the telephone number, or a comparable electronic means of communication, for the disability assistance hotline of the Office of Civil Rights of the Federal Transit Administration;(C)notice that a consumer can file a disability related complaint with the Office of Civil Rights of the Federal Transit Administration; and(D)an active link to the website of the Office of Civil Rights of the Federal Transit Administration for an individual to file a disability-related complaint.(4)Investigation of complaintsNot later than 60 days after the last day of each fiscal year, the Secretary shall publish a report that lists the disposition of complaints described in paragraph (1), including—(A)the number and type of complaints filed with Department of Transportation;(B)the number of complaints investigated by the Department;(C)the result of the complaints that were investigated by the Department including whether the complaint was resolved—(i)informally;(ii)by issuing a violation through a noncompliance Letter of Findings; or(iii)by other means, which shall be described; and(D)if a violation was issued for a complaint, whether the Department resolved the noncompliance by—(i)reaching a voluntary compliance agreement with the entity;(ii)referring the matter to the Attorney General; or(iii)by other means, which shall be described.(5)ReportThe Secretary shall, upon implementation of this section and annually thereafter, submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, and make publicly available a report containing the information collected under this section.;(4)by striking subsection (m) and inserting the following:(m)Preaward and postdelivery review of rolling stock purchasesThe Secretary shall prescribe regulations requiring a preaward and postdelivery review of a grant under this chapter to buy rolling stock to ensure compliance with bid specifications requirements of grant recipients under this chapter. Under this subsection, grantee inspections and review are required, and a manufacturer certification is not sufficient.; and(5)in subsection (r)—(A)by inserting or beneficial after detrimental;(B)by striking the period at the end and inserting ; and; (C)by striking under this chapter may not deny and inserting the following: under this chapter—(1)may not deny; and (D)by adding at the end the following:(2)shall respond to any request for reasonable access within 75 days of the receipt of the request and, if a recipient of assistance under this chapter denies access to a private intercity or charter transportation operator based on the reasonable access standards, provide, in writing, the reasons for the denial..2104.Miscellaneous provisions(a)State of good repair grantsSection 5337(e) of title 49, United States Code, is amended by adding at the end the following:(3)Accessibility costsNotwithstanding paragraph (1), the Federal share of the net project cost of a project to provide accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) shall be 90 percent. .(b)Apportionments based on growing States and high density States formula factorsSection 5340(a) of title 49, United States Code, is amended by inserting and the District of Columbia after United States.(c)Technical assistance and workforce developmentSection 5314 of title 49, United States Code, is amended—(1)in subsection (a)(1)(B)—(A)in clause (i) by striking ; and and inserting a semicolon;(B)in clause (ii) by striking the period and inserting ; and; and(C)by adding at the end the following:(iii)technical assistance to assist recipients with the impacts of a new census count.; and (2)in subsection (c)(4)(A) by inserting , 5311 after 5307.(d)National transit databaseSection 5335 of title 49, United States Code, is amended—(1)in subsection (a) by inserting , including information on transit routes and ridership on those routes after public sector investment decision; and (2)in subsection (c) by inserting , any data on each assault on a transit worker, and pedestrian injuries and fatalities as a result of an impact with a bus. Each of the data sets shall be publicly reported without aggregating the data with other safety data after by the recipient. (e)Urbanized area formula grantsSection 5307 of title 49, United States Code, is amended—(1)in subsection (a)(2)(A)—(A)in clause (i) by striking or at the end; and(B)by adding at the end the following: (iii)operate a minimum of 101 buses and a maximum of 125 buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 25 percent of the share of the apportionment which is attributable to such systems within the urbanized area, as measured by vehicle revenue hours; or; (2)in subsection (a)(2)(B)—(A)in clause (i) by striking or at the end;(B)in clause (ii) by striking the period at the end and inserting ; or; and(C)by adding at the end the following: (iii)operate a minimum of 101 buses and a maximum of 125 buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 25 percent of the share of the apportionment allocated to such systems within the urbanized area, as determined by the local planning process and included in the designated recipient's final program of projects prepared under subsection (b).; and(3)in subsection (b)—(A)in paragraph (6) by striking and at the end; (B)by redesignating paragraph (7) as paragraph (8); and(C)by inserting after paragraph (6) the following: (7)ensure that the proposed program of projects provides improved access to transit for the individuals described in section 5336(j); and.(f)Technical correctionSection 5307(a)(2)(B)(ii) of title 49, United States Code, is amended by striking service during peak and inserting service, during peak.(g)Imposition of deadlineSection 5324 of title 49, United States Code, is amended by adding at the end the following:(f)Imposition of deadline(1)In generalNotwithstanding any other provision of law, the Secretary may not require any project funded under this section to advance to the construction obligation stage before the date that is the last day of the sixth fiscal year after the later of—(A)the date on which the Governor declared the emergency, as described in subsection (d)(1)(A); or(B)the date on which the President declared the emergency to be a major disaster, as described in such subsection.(2)Extension of deadlineIf the Secretary imposes a deadline for advancement to the construction obligation stage pursuant to paragraph (1), the Secretary may, upon the request of the Governor of the State, issue an extension of not more than 1 year to complete such advancement, and may issue additional extensions after the expiration of any extension, if the Secretary determines the Governor of the State has provided suitable justification to warrant such an extension..(h)Transportation development credits as local match(1)Section 5307Section 5307(d)(3) of title 49, United States Code, is amended—(A)in subparagraph (D) by striking ; and and inserting a semicolon;(B)in subparagraph (E) by striking the period and inserting ; and; and(C)by adding at the end the following:(F)transportation development credits. .(2)Section 5309Section 5309 of title 49, United States Code, is amended—(A)in subsection (f) by adding at the end the following:(3)Transportation development creditsFor purposes of assessments and determinations under this subsection or subsection (h), transportation development credits that are included as a source of local financing or match shall be treated the same as other sources of local financing.; and (B)in subsection (l)(4)—(i)in subparagraph (B) by striking ; or and inserting a semicolon;(ii)in subparagraph (C) by striking the period and inserting ; or; and(iii)by adding at the end the following:(D)transportation development credits.. (3)Section 5339Section 5339(a)(7)(B) of title 49, United States Code, is amended—(A)in clause (iv) by striking ; or and inserting a semicolon;(B)in clause (v) by striking the period and inserting ; or; and(C)by adding at the end the following: (vi)transportation development credits..2105.Policies and purposesSection 5301(b) of title 49, United States Code, is amended—(1)in paragraph (7) by striking ; and and inserting a semicolon;(2)in paragraph (8) by striking the period and inserting a semicolon; and(3)by adding at the end the following:(9)reduce the contributions of the surface transportation system to the total carbon pollution of the United States; and(10)improve the resiliency of the public transportation network to withstand weather events and other natural disasters. .2106.Fiscal year 2022 formulasFor fiscal year 2022, the Secretary shall apportion and distribute formula funds provided for under chapter 53 of title 49, United States Code, using data submitted to the 2019 National Transit Database.2107.Metropolitan transportation planningSection 5303 of title 49, United States Code, is amended—(1)by amending subsection (a)(1) to read as follows:(1)to encourage and promote the safe and efficient management, operation, and development of surface transportation systems that will serve the mobility needs of people and freight, foster economic growth and development within and between States and urbanized areas, and take into consideration resiliency and climate change adaptation needs while reducing transportation-related fuel consumption, air pollution, and greenhouse gas emissions through metropolitan and statewide transportation planning processes identified in this chapter; and.(2)in subsection (b)—(A)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and(B)by inserting after paragraph (5) the following:(6)STIPThe term STIP means a statewide transportation improvement program developed by a State under section 135(g).; (3)in subsection (c)—(A)in paragraph (1) by striking and transportation improvement programs and inserting and TIPs; and (B)by adding at the end the following:(4)ConsiderationIn developing the plans and TIPs, metropolitan planning organizations shall consider direct and indirect emissions of greenhouse gases. ;(4)in subsection (d)—(A)in paragraph (2) by striking Not later than 2 years after the date of enactment of the Federal Public Transportation Act of 2012, each and inserting Each;(B)in paragraph (3) by adding at the end the following:(D)Considerations(i)Equitable and proportional representationIn designating officials or representatives under paragraph (2), the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.(ii)Savings clauseNothing in this paragraph shall require a metropolitan planning organization in existence on the date of enactment of this subparagraph to be restructured.(iii)RedesignationNotwithstanding clause (ii), the requirements of this paragraph shall apply to any metropolitan planning organization redesignated under paragraph (6).;(C)in paragraph (6)(B) by striking paragraph (2) and inserting paragraphs (2) or (3)(D); and (D)in paragraph (7)—(i)by striking an existing metropolitan planning area and inserting an urbanized area; and(ii)by striking the existing metropolitan planning area and inserting the area;(5)in subsection (g)—(A)in paragraph (1) by striking a metropolitan area and inserting an urbanized area;(B)in paragraph (2) by striking MPOs and inserting Metropolitan planning areas(C)in paragraph (3)(A) by inserting emergency response and evacuation, climate change adaptation and resilience, after disaster risk reduction,; and(D)by adding at the end the following: (4)Coordination between MPOs(A)In generalIf more than one metropolitan planning organization is designated within an urbanized area under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting transportation demand.(B)Savings clauseNothing in this paragraph requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.;(6)in subsection (h)(1)—(A)by striking subparagraph (E) and inserting the following:(E)protect and enhance the environment, promote energy conservation, reduce greenhouse gas emissions, improve the quality of life and public health, and promote consistency between transportation improvements and State and local planned growth and economic development patterns, including housing and land use patterns;;(B)in subparagraph (H) by striking and at the end; (C)in subparagraph (I) by striking the period at the end and inserting and reduce or mitigate stormwater, sea level rise, extreme weather, and climate change impacts of surface transportation;; and(D)by inserting after subparagraph (I) the following:(J)facilitate emergency management, response, and evacuation and hazard mitigation; (K)improve the level of transportation system access; and(L)support inclusive zoning policies and land use planning practices that incentivize affordable, elastic, and diverse housing supply, facilitate long-term economic growth by improving the accessibility of housing to jobs, and prevent high housing costs from displacing economically disadvantaged households.;(7)in subsection (h)(2) by striking subparagraph (A) and inserting the following:(A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the metropolitan transportation planning process shall support the national goals described in section 150(b), the achievement of metropolitan and statewide targets established under section 150(d), the improvement of transportation system access (consistent with section 150(f)), and the general purposes described in section 5301 of title 49.;(8)in subsection (i)—(A)in paragraph (2)(D)(i) by inserting reduce greenhouse gas emissions and before restore and maintain;(B)in paragraph (2)(G) by inserting and climate change after infrastructure to natural disasters; (C)in paragraph (2)(H) by inserting greenhouse gas emissions, after pollution,;(D)in paragraph (5)—(i)in subparagraph (A) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and(ii)by striking subparagraph (B) and inserting the following:(B)IssuesThe consultation shall involve, as appropriate, comparison of transportation plans to other relevant plans, including, if available—(i)State conservation plans or maps; and(ii)inventories of natural or historic resources.; and (E)by amending paragraph (6)(C) to read as follows:(C)Methods(i)In generalIn carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable—(I)hold any public meetings at convenient and accessible locations and times;(II)employ visualization techniques to describe plans; and(III)make public information available in electronically accessible format and means, such as the internet, as appropriate to afford reasonable opportunity for consideration of public information under subparagraph (A).(ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable—(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and(II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ; (9)in subsection (j)—(A)by striking transportation improvement program and inserting TIP each place it appears; and(B)in paragraph (2)(D)—(i)by striking Performance target achievement and inserting Performance management;(ii)by striking The TIP and inserting the following: (i)In generalThe TIP; and (iii)by adding at the end the following:(ii)Transportation management areasFor metropolitan planning areas that represent an urbanized area designated as a transportation management area under subsection (k), the TIP shall include—(I)a discussion of the anticipated effect of the TIP toward achieving the performance targets established in the metropolitan transportation plan, linking investment priorities to such performance targets; and(II)a description of how the TIP would improve the overall level of transportation system access, consistent with section 150(f) of title 23. ; (10)in subsection (k)—(A)in paragraph (3)(A)—(i)by striking shall address congestion management and inserting the following: shall address—(i)congestion management; (ii)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(ii)the overall level of transportation system access for various modes of travel within the metropolitan planning area, including the level of access for economically disadvantaged communities, consistent with section 150(f) of title 23, that is based on a cooperatively developed and implemented metropolitan-wide strategy, assessing both new and existing transportation facilities eligible for funding under this chapter and title 23.; and (B)in paragraph (5)(B)—(i)in clause (i) by striking ; and and inserting a semicolon;(ii)in clause (ii) by striking the period and inserting ; and; and(iii)by adding at the end the following:(iii)the TIP approved under clause (ii) improves the level of transportation system access, consistent with section 150(f) of title 23.; (11)in subsection (l)(2)—(A)by striking 5 years after the date of enactment of the Federal Public Transportation Act of 2012 and inserting 2 years after the date of enactment of the INVEST in America Act, and every 2 years thereafter,;(B)in subparagraph (C) by striking and whether metropolitan planning organizations are developing meaningful performance targets; and and inserting a semicolon; and(C)by striking subparagraph (D) and inserting the following:(D)a listing of all metropolitan planning organizations that are establishing performance targets and whether such performance targets established by the metropolitan planning organization are meaningful or regressive (as defined in section 150(d)(3)(B) of title 23); and(E)the progress of implementing the measure established under section 150(f) of title 23. ; and (12)by striking Federally each place it appears and inserting federally. 2108.Statewide and nonmetropolitan transportation planningSection 5304 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1) by striking statewide transportation improvement program and inserting STIP;(B)in paragraph (2)—(i)by striking The statewide transportation plan and the and inserting the following: (A) In generalThe statewide transportation plan and the;(ii)by striking transportation improvement program and inserting STIP; and(iii)by adding at the end the following:(B)ConsiderationIn developing the statewide transportation plans and STIPs, States shall consider direct and indirect emissions of greenhouse gases.; and (C)in paragraph (3) by striking transportation improvement program and inserting STIP;(2)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (E)—(I)by inserting reduce greenhouse gas emissions, after promote energy conservation,;(II)by inserting and public health after improve the quality of life; and(III)by inserting , including housing and land use patterns after economic development patterns;(ii)in subparagraph (H) by striking and; (iii)in subparagraph (I) by striking the period at the end and inserting and reduce or mitigate stormwater, sea level rise, extreme weather, and climate change impacts of surface transportation;; and(iv)by adding at the end the following:(J)facilitate emergency management, response, and evacuation and hazard mitigation; (K)improve the level of transportation system access; and(L)support inclusive zoning policies and land use planning practices that incentivize affordable, elastic, and diverse housing supply, facilitate long-term economic growth by improving the accessibility of housing to jobs, and prevent high housing costs from displacing economically disadvantaged households.;(B)in paragraph (2)—(i)by striking subparagraph (A) and inserting the following: (A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the statewide transportation planning process shall support—(i)the national goals described in section 150(b);(ii)the consideration of transportation system access (consistent with section 150(f));(iii)the achievement of statewide targets established under section 150(d); and(iv)the general purposes described in section 5301 of title 49.; and(ii)in subparagraph (D) by striking statewide transportation improvement program and inserting STIP; and(C)in paragraph (3) by striking statewide transportation improvement program and inserting STIP; (3)in subsection (e)(3) by striking transportation improvement program and inserting STIP;(4)in subsection (f)—(A)in paragraph (2)(D)—(i)in clause (i) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and(ii)by amending clause (ii) to read as follows:(ii)Comparison and considerationConsultation under clause (i) shall involve the comparison of transportation plans to other relevant plans and inventories, including, if available—(I)State and tribal conservation plans or maps; and(II)inventories of natural or historic resources.; (B)in paragraph (3)(B)—(i)by striking In carrying out and inserting the following:(i)In generalin carrying out; (ii)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively; and(iii)by adding at the end the following:(ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the State shall, to the maximum extent practicable—(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and(II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ; (C)in paragraph (4)(A) by inserting reduce greenhouse gas emissions and after potential to; and(D)in paragraph (8) by inserting including consideration of the role that intercity buses may play in reducing congestion, pollution, greenhouse gas emissions, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated after transportation system;(5)in subsection (g)—(A)in paragraph (1)(A) by striking statewide transportation improvement program and inserting STIP;(B)in paragraph (4)—(i)by striking Performance target achievement and inserting Performance management;(ii)by striking shall include, to the maximum extent practicable, a discussion and inserting the following:shall include(A)a discussion; (iii)by striking the period at the end and inserting ; and; (iv)by striking statewide transportation improvement program and inserting STIP each place it appears; and(v)by adding at the end the following:(B)a consideration of how the STIP impacts the overall level of transportation system access, consistent with section 150(f) of title 23. ; (C)in paragraph (5)—(i)in subparagraph (A) by striking transportation improvement program and inserting STIP;(ii)in subparagraph (B)(ii) by striking metropolitan transportation improvement program and inserting TIP;(iii)in subparagraph (C) by striking transportation improvement program and inserting STIP each place it appears;(iv)in subparagraph (E) by striking transportation improvement program and inserting STIP;(v)in subparagraph (F)(i) by striking transportation improvement program and inserting STIP each place it appears;(vi)in subparagraph (G)(ii) by striking transportation improvement program and inserting STIP; and(vii)in subparagraph (H) by striking transportation improvement program and inserting STIP;(D)in paragraph (6)—(i)in subparagraph (A)—(I)by striking transportation improvement program and inserting STIP; and (II)by striking and projects carried out under the bridge program or the Interstate maintenance program under title 23; and(ii)in subparagraph (B)—(I)by striking or under the bridge program or the Interstate maintenance program; and(II)by striking statewide transportation improvement program and inserting STIP; (E)in paragraph (7)—(i)in the heading by striking Transportation improvement program and inserting STIP; and(ii)by striking transportation improvement program and inserting STIP;(F)in paragraph (8) by striking statewide transportation plans and programs and inserting statewide transportation plans and STIPs; and (G)in paragraph (9) by striking transportation improvement program and inserting STIP;(6)in subsection (h)(2)(A) by striking Not later than 5 years after the date of enactment of the Federal Public Transportation Act of 2012, and inserting Not less frequently than once every 4 years,;(7)in subsection (j) by striking transportation improvement program and inserting STIP each place it appears; and(8)in subsection (l) by striking transportation improvement programs and inserting STIPs.2109.Obligation limitationNotwithstanding any other provision of law, the total of all obligations from amounts made available from the Mass Transit Account of the Highway Trust Fund by subsection (a) of section 5338 of title 49, United States Code, shall not exceed—(1)$16,185,800,000 in fiscal year 2022;(2)$16,437,600,000 in fiscal year 2023;(3)$16,700,600,000 in fiscal year 2024; and(4)$16,963,600,000 in fiscal year 2025.2110.Public transportation emergency relief fundsSection 5324 of title 49, United States Code, is further amended by adding at the end the following:(g)Imposition of deadline(1)In generalNotwithstanding any other provision of law, the Secretary may not require any project funded pursuant to this section to advance to the construction obligation stage before the date that is the last day of the sixth fiscal year after the later of—(A)the date on which the Governor declared the emergency, as described in subsection (a)(2); or(B)the date on which the President declared a major disaster, as described in such subsection.(2)Extension of deadlineIf the Secretary imposes a deadline for advancement to the construction obligation stage pursuant to paragraph (1), the Secretary may, upon the request of the Governor of the State, issue an extension of not more than 1 year to complete such advancement, and may issue additional extensions after the expiration of any extension, if the Secretary determines the Governor of the State has provided suitable justification to warrant an extension..2111.Certification requirementsThe certification requirements described in section 661.12 of title 49, Code of Federal Regulations, shall, after the date of enactment of this Act, include a certification that buses or other rolling stock (including train control, communication and traction power equipment) being procured do not contain or use any covered telecommunications equipment or services, as such term is defined by section 889 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).2112.Hold harmlessNotwithstanding any other provision of law, for fiscal years 2021 and 2022, the Secretary of Transportation shall allow project sponsors, at the request of such sponsor, to submit ridership and service data and projections collected before January 20, 2020 and projections based on that data to determine project eligibility under section 5309 of title 49, United States Code.BImproving Frequency and Ridership2201.Multi-jurisdictional bus frequency and ridership competitive grants(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5307 the following new section:5308. Multi-jurisdictional bus frequency and ridership competitive grants(a)In generalThe Secretary shall make grants under this section, on a competitive basis, to eligible recipients to increase the frequency and ridership of public transit buses.(b)ApplicationsTo be eligible for a grant under this section, an eligible recipient shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Application timingNot later than 90 days after amounts are made available to carry out this section, the Secretary shall solicit grant applications from eligible recipients for projects described in subsection (d).(d)Uses of fundsAn eligible recipient of a grant under this section shall use such grant for capital projects that—(1)increase—(A)the frequency of bus service;(B)bus ridership; and(C)total person throughput; and(2)are consistent with, and as described in, the design guidance issued by the National Association of City Transportation Officials and titled Transit Street Design Guide. (e)Grant criteriaIn making grants under this section, the Secretary shall consider the following: (1)Each eligible recipient’s projected increase in bus frequency.(2)Each eligible recipient’s projected increase in bus ridership.(3)Each eligible recipient’s projected increase in total person throughput.(4)The degree of regional collaboration described in each eligible recipient’s application, including collaboration with—(A)a local government entity that operates a public transportation service;(B)local government agencies that control street design;(C)metropolitan planning organizations (as such term is defined in section 5303); and (D)State departments of transportation.(f)Grant timingThe Secretary shall award grants under this section not later than 120 days after the date on which the Secretary completes the solicitation described in subsection (c).(g)Requirements of the SecretaryIn carrying out the program under this section, the Secretary shall—(1)not later than the date described in subsection (c), publish in the Federal Register a list of all metrics and evaluation procedures to be used in making grants under this section; and(2)publish in the Federal Register—(A)a summary of the final metrics and evaluations used in making grants under this section; and(B)a list of the ratings of eligible recipients receiving a grant under this section based on such metrics and evaluations. (h)Federal share(1)In generalThe Federal share of the cost of a project carried out under this section shall not exceed 80 percent.(2)Restriction on grant amountsThe Secretary may make a grant for a project under this section in an amount up to 150 percent of the amount—(A)provided for such project under title 23; and(B)provided for such project from non-Federal funds budgeted for roadways.(i)Requirements of section 5307Except as otherwise provided in this section, a grant under this section shall be subject to the requirements of section 5307. (j)Availability of funds(1)In generalAmounts made available to carry out this section shall remain available for 4 fiscal years after the fiscal year for which the amount was made available.(2)Unobligated amountsAfter the expiration of the period described in paragraph (1) for an amount made available to carry out this section, any unobligated amounts made available to carry out this section shall be added to the amounts made available for the following fiscal year. (k)Eligible recipientsIn this section, the term eligible recipient means a recipient of a grant under section 5307 in an urbanized area with a population greater than 500,000..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5307 the following new item:5308. Multi-jurisdictional bus frequency and ridership competitive grants..2202.Incentivizing frequency in the urban formulaSection 5336 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)in the matter preceding clause (i) by striking 95.61 percent and inserting 95 percent;(II)in clause (i) by striking 95.61 percent and inserting 95 percent; and (III)in clause (ii) by striking 95.61 percent and inserting 95 percent; and (ii)in subparagraph (B)—(I)in the matter preceding clause (i) by striking 4.39 percent and inserting 5 percent;(II)in clause (i)—(aa)by inserting in the highest 25 percent of routes by ridership before multiplied by; and(bb)by striking vehicle passenger miles traveled for each dollar of operating cost in an area and inserting vehicles operating in peak revenue service per hour in the highest 25 percent of routes by ridership; and(III)in clause (ii)—(aa)by inserting in the highest 25 percent of routes by ridership before multiplied by; and(bb)by striking vehicle passenger miles traveled for each dollar of operating cost in all areas and inserting vehicles operating in peak revenue service per hour in the highest 25 percent of routes by ridership; and(B)by adding at the end the following:(3)Special ruleFor fiscal year 2022, the percentage—(A)in paragraph (2)(A) in the matter preceding clause (i) shall be treated as 100 percent; and(B)in paragraph (2)(B) in the matter preceding clause (i) shall be treated as 0 percent. ; (2)in subsection (c)—(A)in paragraph (1) by striking 90.8 percent and inserting 90 percent each place it appears;(B)in paragraph (2)—(i)by striking 9.2 percent and inserting 8 percent;(ii)by striking 200,000 and inserting 500,000;(iii)by striking subparagraph (A) and inserting the following:(A)the number of bus passenger miles traveled on the highest 25 percent of routes by ridership multiplied by the number of buses operating in peak revenue service per hour on the highest 25 percent of routes by ridership; divided by; and(iv)by striking subparagraph (B) and inserting the following:(B)the total number of bus passenger miles traveled on the highest 25 percent of routes by ridership multiplied by the total number of buses operating in peak revenue service per hour on the highest 25 percent of routes by ridership in all areas. ; and (C)by adding at the end the following:(3)Two percent of the total amount apportioned under this subsection shall be apportioned so that each urbanized area with a population of at least 200,000 and less than 500,000 is entitled to receive an amount using the formula in paragraph (1). (4)For fiscal year 2022, the percentage—(A)in paragraph (1) in the matter preceding subparagraph (A) shall be treated as 100 percent; (B)in paragraph (2) in the matter preceding subparagraph (A) shall be treated as 0 percent; and(C)in paragraph (3) shall be treated as 0 percent. ; and (3)by adding at the end the following:(k)Peak revenue service definedIn this section, the term peak revenue service means the time period between the time in the morning that an agency first exceeds the number of midday vehicles in revenue service and the time in the evening that an agency falls below the number of midday vehicles in revenue service..2203.Mobility innovation(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5315 the following new section:5316.Mobility innovation(a)In generalAmounts made available to a covered recipient to carry out sections 5307, 5310, and 5311 may be used by such covered recipient under this section to assist in the financing of—(1)mobility as a service; and(2)mobility on demand services.(b)Federal share(1)In generalExcept as provided in paragraphs (2) and (3), the Federal share of the net cost of a project carried out under this section shall not exceed 70 percent.(2)Insourcing incentiveNotwithstanding paragraph (1), the Federal share of the net cost of a project described in paragraph (1) shall not exceed 90 percent for mobility on demand service operated exclusively by personnel employed by the recipient. (3)Zero emission incentiveNotwithstanding paragraph (1), the Federal share of the net cost of a project described in paragraph (1) shall not exceed 90 percent if such project involves an eligible use that uses a vehicle that produces zero carbon dioxide or particulate matter. (c)Eligible uses(1)In generalThe Secretary shall publish guidance describing eligible activities that are demonstrated to—(A)increase transit ridership;(B)be complementary to fixed route transit service; (C)demonstrate meaningful improvements in—(i)environmental metrics, including standards established pursuant to the Clean Air Act (42 U.S.C. 7401 et seq.) and greenhouse gas performance targets established pursuant to section 150(d) of title 23;(ii)traffic congestion;(iii)compliance with the requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(iv)low-income service to increase access to employment, healthcare, and other essential services;(v)service outside of transit agency operating hours, provided that the transit agency operating hours are not reduced;(vi)new low density service relative to the higher density urban areas of the agency’s service area; or(vii)rural service.(D)Fare collection modernizationIn developing guidance referred to in this section, the Secretary shall ensure that—(i)all costs associated with installing, modernizing, and managing fare collection, including touchless payment systems, shall be considered eligible expenses under this title and subject to the applicable Federal share; and(ii)such guidance includes guidance on how agencies shall provide unbanked and underbanked users with an opportunity to benefit from mobility as a service platforms.(2)Prohibition on use of fundsAmounts used by a covered recipient for projects eligible under this section may not be used for—(A)single passenger vehicle miles (in a passenger motor vehicle, as such term is defined in section 32101, that carries less than 9 passengers), unless the trip—(i)meets the definition of public transportation; and(ii)begins or completes a fixed route public transportation trip; (B)deadhead vehicle miles; or(C)any service considered a taxi service that operates under an exemption from testing requirements under section 5331. (d)Federal requirementsA project carried out under this section shall be treated as if such project were carried out under the section from which the funds were provided to carry out such project, including the application of any additional requirements provided for by law that apply to section 5307, 5310, or 5311, as applicable. (e)Waiver(1)Individual waiverExcept as provided in paragraphs (2) and (3), the Secretary may waive any requirement applied to a project carried out under this section pursuant to subsection (d) if the Secretary determines that the project would—(A)not undermine labor standards;(B)increase employment opportunities of the recipient unless the Secretary determines that such a waiver does not affect employment opportunities; and(C)be consistent with the public interest. (2)Waiver under other sectionsThe Secretary may not waive any requirement under paragraph (1) for which a waiver is otherwise available. (3)Prohibition of waiverNotwithstanding paragraph (1), the Secretary may not waive any requirement of—(A)section 5333; (B)section 5331; (C)section 5302(14); and(D)chapter 53 that establishes a maximum Federal share for operating costs. (4)Application of section 5320Notwithstanding paragraphs (1) and (2), the Secretary may only waive the requirements of section 5320 with respect to—(A)a passenger vehicle owned by an individual; and (B)subsection (q) of such section for any passenger vehicle not owned by an individual for the period beginning on the date of enactment of this section and ending 3 years after such date.(f)Open data standards(1)In generalNot later than 90 days after the date of enactment of this section, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to develop an open data standard and an application programming interface necessary to carry out this section.(2)RegulationsThe regulations required under paragraph (1) shall require public transportation agencies, mobility on demand providers, mobility as a service technology providers, other non-government actors, and local governments the efficient means to transfer data to—(A)foster the efficient use of transportation capacity; (B)enhance the management of new modes of mobility; (C)enable the use of innovative planning tools; (D)enable single payment systems for all mobility on demand services; (E)establish metropolitan planning organization, State, and local government access to anonymized data for transportation planning, real time operations data, and rules; (F)safeguard personally identifiable information; (G)protect confidential business information; and(H)enhance cybersecurity protections.(3)Prohibition on for profit activityAny data received by an entity under this subsection may not be sold, leased, or otherwise used to generate profit, except for the direct provision of the related mobility on demand services and mobility as a service.(4)CommitteeA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this subsection shall have a maximum of 17 members limited to representatives of the Department of Transportation, State and local governments, metropolitan planning organizations, urban and rural covered recipients, associations that represent public transit agencies, representatives from at least 3 different organizations engaged in collective bargaining on behalf of transit workers in not fewer than 3 States, mobility on demand providers, and mobility as a service technology providers.(5)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 18 months after such date of enactment.(6)Extension of deadlinesA deadline set forth in paragraph (4) may be extended up to 180 days if the negotiated rulemaking committee referred to in paragraph (5) concludes that the committee cannot meet the deadline and the Secretary so notifies the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(g)Application of recipient revenue vehicle milesWith respect to revenue vehicle miles with one passenger of a covered recipient using amounts under this section, such miles—(1)shall be included in the National Transit Database under section 5335; and(2)shall be excluded from vehicle revenue miles data used in the calculation described in section 5336.(h)Savings clauseSubsection (c)(2) and subsection (g) shall not apply to any eligible activities under this section if such activities are—(1)being carried out in compliance with the Americans with Disabilities Act of 1990 22(42 U.S.C. 12101 et seq.); or(2)projects eligible under section 5310 that exceed the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(i)DefinitionsIn this section:(1)Deadhead vehicle milesThe term deadhead vehicle miles means the miles that a vehicle travels when out of revenue service, including leaving or returning to the garage or yard facility, changing routes, when there is no expectation of carrying revenue passengers, and any miles traveled by a private operator without a passenger. (2)Mobility as a serviceThe term mobility as a service means services that constitute the integration of mobility on demand services and public transportation that are available and accessible to all travelers, provide multimodal trip planning, and a unified payment system.(3)Mobility on demandThe term mobility on demand means an on-demand transportation service shared among individuals, either concurrently or one after another.(4)Covered recipientThe term covered recipient means a State or local government entity, private nonprofit organization, or Tribe that—(A)operates a public transportation service; and(B)is a recipient or subrecipient of funds under section 5307, 5310, or 5311..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5315 the following new item:5316. Mobility innovation..(c)Effective dateThis section and the amendments made by this section shall take effect on the date on which the Secretary has finalized both—(1)the guidance required under section 5316(c) of title 49, United States Code; and(2)the regulations required under section 5316(f) of title 49, United States Code. 2204.Formula grants for rural areasSection 5311 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (2) by adding at the end the following:(D)Census designationThe Secretary may approve a State program that allocates not more than 5 percent of such State’s apportionment to assist rural areas that were redesignated as urban areas not more than 2 fiscal years after the last census designation of urbanized area boundaries. ; and (B)in paragraph (3) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); (2)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E);(ii)in subparagraph (A) by striking $5,000,000 and inserting $10,000,000; and (iii)in subparagraph (B) by striking $30,000,000 and inserting the amount remaining under section 5338(a)(2)(E)(i) after the amount under subparagraph (A) is distributed;(B)in paragraph (2)(C) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); and (C)in paragraph (3)—(i)in subparagraph (A) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); and(ii)by striking subparagraphs (B) and (C) and inserting the following:(B)Land area(i)In generalSubject to clause (ii), each State shall receive an amount that is equal to 15 percent of the amount apportioned under this paragraph, multiplied by the ratio of the land area in rural areas in that State and divided by the land area in all rural areas in the United States, as shown by the most recent decennial census of population.(ii)Maximum apportionmentNo State shall receive more than 5 percent of the amount apportioned under clause (i).(C)PopulationEach State shall receive an amount equal to 50 percent of the amount apportioned under this paragraph, multiplied by the ratio of the population of rural areas in that State and divided by the population of all rural areas in the United States, as shown by the most recent decennial census of population.(D)Vehicle revenue miles(i)In generalSubject to clause (ii), each State shall receive an amount that is equal to 25 percent of the amount apportioned under this paragraph, multiplied by the ratio of vehicle revenue miles in rural areas in that State and divided by the vehicle revenue miles in all rural areas in the United States, as determined by national transit database reporting.(ii)Maximum apportionmentNo State shall receive more than 5 percent of the amount apportioned under clause (i).(E)Low-income individualsEach State shall receive an amount that is equal to 10 percent of the amount apportioned under this paragraph, multiplied by the ratio of low-income individuals in rural areas in that State and divided by the number of low-income individuals in all rural areas in the United States, as shown by the Bureau of the Census.; (3)in subsection (f)—(A)in paragraph (1) by inserting A State may expend funds to continue service into another State to extend a route. before Eligible activities under; and (B)in paragraph (2) by inserting and makes the certification and supporting documents publicly available before the period at the end; and (4)in subsection (g) by adding at the end the following: (6)Allowance for volunteer hours(A)Applicable regulationsFor any funds provided by a department or agency of the Government under paragraph (3)(D) or by a service agreement under paragraph (3)(C), and such department or agency has regulations in place that provide for the valuation of volunteer hours as allowable in-kind contributions toward the non-Federal share of project costs, such regulations shall be used to determine the allowable valuation of volunteer hours as an in-kind contribution toward the non-Federal remainder of net project costs for a transit project funded under this section.(B)LimitationsSubparagraph (A) shall not apply to the provision of fixed-route bus services funded under this section..2205.One-stop paratransit programSection 5310 of title 49, United States Code, is amended by adding at the end the following: (j)One-Stop paratransit program(1)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall establish a one-stop paratransit competitive grant program to encourage an extra stop in non-fixed route Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) service for a paratransit rider to complete essential tasks.(2)PreferenceThe Secretary shall give preference to eligible recipients that—(A)have comparable data for the year prior to implementation of the grant program and made available to the Secretary, academic and nonprofit organizations for research purposes; and(B)plan to use agency personnel to implement the pilot program.(3)Application criteriaTo be eligible to participate in the grant program, an eligible recipient shall submit to the Secretary an application containing such information as the Secretary may require, including information on—(A)locations the eligible entity intends to allow a stop at, if stops are limited, including—(i)childcare or education facilities;(ii)pharmacies;(iii)grocery stores; and(iv)bank or ATM locations;(B)methodology for informing the public of the grant program;(C)vehicles, personnel, and other resources that will be used to implement the grant program;(D)if the applicant does not intend the grant program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the grant program to apply; and(E)the anticipated amount of increased operating costs.(4)SelectionThe Secretary shall seek to achieve diversity of participants in the grant program by selecting a range of eligible entities that includes at least—(A)5 eligible recipients that serve an area with a population of 50,000 to 200,000; (B)10 eligible recipients that serve an area with a population of over 200,000; and(C)5 eligible recipients that provide transportation for rural communities.(5)Data-sharing criteriaAn eligible recipient in this subsection shall provide data as the Secretary requires, including—(A)number of ADA paratransit trips conducted each year;(B)requested time of each paratransit trip; (C)scheduled time of each paratransit trip;(D)actual pickup time for each paratransit trip;(E)average length of a stop in the middle of a ride as allowed by this subsection;(F)any complaints received by a paratransit rider;(G)rider satisfaction with paratransit services; and(H)after the completion of the grant, an assessment by the eligible recipient of its capacity to continue a one-stop program independently.(6)Report(A)In generalThe Secretary shall make publicly available an annual report on the program carried out under this subsection for each fiscal year, not later than December 31 of the calendar year in which such fiscal year ends.(B)ContentsThe report required under subparagraph (A) shall include a detailed description of the activities carried out under the program, and an evaluation of the program, including an evaluation of the data shared by eligible recipients under paragraph (5)..CBuy America and Other Procurement Reforms2301.Buy America(a)Buy America(1)In generalChapter 53 of title 49, United States Code, is amended by inserting before section 5321 the following:5320.Buy America(a)In generalThe Secretary may obligate an amount that may be appropriated to carry out this chapter for a project only if the steel, iron, and manufactured goods used in the project are produced in the United States.(b)WaiverThe Secretary may waive subsection (a) if the Secretary finds that—(1)applying subsection (a) would be inconsistent with the public interest;(2)the steel, iron, and goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality;(3)when procuring rolling stock (including train control, communication, traction power equipment, and rolling stock prototypes) under this chapter—(A)the cost of components and subcomponents produced in the United States is more than 70 percent of the cost of all components of the rolling stock; and(B)final assembly of the rolling stock has occurred in the United States; or(4)including domestic material will increase the cost of the overall project by more than 25 percent.(c)Written waiver determination and annual report(1)Waiver procedureNot later than 120 days after the submission of a request for a waiver, the Secretary shall make a determination under subsection (b)(1), (b)(2), or (b)(4) as to whether to waive subsection (a).(2)Public notification and comment(A)In generalNot later than 30 days before making a determination regarding a waiver described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the request for such waiver.(B)Notification requirementsThe notification required under subparagraph (A) shall—(i)describe whether the application is being made for a waiver described in subsection (b)(1), (b)(2) or (b)(4); and(ii)be provided to the public by electronic means, including on the public website of the Department of Transportation.(3)DeterminationBefore a determination described in paragraph (1) takes effect, the Secretary shall publish a detailed justification for such determination that addresses all public comments received under paragraph (2)—(A)on the public website of the Department of Transportation; and(B)if the Secretary issues a waiver with respect to such determination, in the Federal Register.(4)Annual reportAnnually, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing any waiver issued under paragraph (1) during the preceding year.(d)Rolling stock waiver conditions(1)Labor costs for final assemblyIn this section, highly skilled labor costs involved in final assembly shall be included as a separate component in the cost of components and subcomponents under subsection (b)(3)(A).(2)High domestic content component bonusIn this section, in calculating the domestic content of the rolling stock under subsection (b)(3), the percent, rounded to the nearest whole number, of the domestic content in components of such rolling stock, weighted by cost, shall be used in calculating the domestic content of the rolling stock, except—(A)with respect to components that exceed—(i)70 percent domestic content, the Secretary shall add 10 additional percent to the component’s domestic content when calculating the domestic content of the rolling stock; and (ii)75 percent domestic content, the Secretary shall add 15 additional percent to the component’s domestic content when calculating the domestic content of the rolling stock; and(B)in no case may a component exceed 100 domestic content when calculating the domestic content of the rolling stock.(3)Rolling stock frames or car shells(A)Inclusion of costsSubject to the substantiation requirement of subparagraph (B), in carrying out, in calculating the cost of the domestic content of the rolling stock under subsection (b)(3), in the case of a rolling stock procurement receiving assistance under this chapter in which the average cost of a rolling stock vehicle in the procurement is more than $300,000, if rolling stock frames or car shells are not produced in the United States, the Secretary shall include in the calculation of the domestic content of the rolling stock the cost of the steel or iron that is produced in the United States and used in the rolling stock frames or car shells.(B)SubstantiationIf a rolling stock vehicle manufacturer wishes to include in the calculation of the vehicle’s domestic content the cost of steel or iron produced in the United States and used in the rolling stock frames and car shells that are not produced in the United States, the manufacturer shall maintain and provide upon request a mill certification that substantiates the origin of the steel or iron.(4)Treatment of waived components and subcomponentsIn this section, a component or subcomponent waived under subsection (b) shall be excluded from any part of the calculation required under subsection (b)(3)(A).(5)Zero-emission vehicle domestic battery cell incentiveThe Secretary shall provide an additional 2.5 percent of domestic content to the total rolling stock domestic content percentage calculated under this section for any zero-emission vehicle that uses only battery cells for propulsion that are manufactured domestically.(6)Prohibition on double counting(A)In generalNo labor costs included in the cost of a component or subcomponent by the manufacturer of rolling stock may be treated as rolling stock assembly costs for purposes of calculating domestic content.(B)ViolationA violation of this paragraph shall be treated as a false claim under subchapter III of chapter 37 of title 31.(7)Definition of highly skilled labor costsIn this subsection, the term highly skilled labor costs—(A)means the apportioned value of direct wage compensation associated with final assembly activities of workers directly employed by a rolling stock original equipment manufacturer and directly associated with the final assembly activities of a rolling stock vehicle that advance the value or improve the condition of the end product;(B)does not include any temporary or indirect activities or those hired via a third-party contractor or subcontractor;(C)are limited to metalworking, fabrication, welding, electrical, engineering, and other technical activities requiring training;(D)are not otherwise associated with activities required under section 661.11 of title 49, Code of Federal Regulations; and(E)includes only activities performed in the United States and does not include that of foreign nationals providing assistance at a United States manufacturing facility.(e)Certification of domestic supply and disclosure(1)Certification of domestic supplyIf the Secretary denies an application for a waiver under subsection (b), the Secretary shall provide to the applicant a written certification that—(A)the steel, iron, or manufactured goods, as applicable, (referred to in this paragraph as the item) is produced in the United States in a sufficient and reasonably available amount;(B)the item produced in the United States is of a satisfactory quality; and(C)includes a list of known manufacturers in the United States from which the item can be obtained.(2)DisclosureThe Secretary shall disclose the waiver denial and the written certification to the public in an easily identifiable location on the website of the Department of Transportation.(f)Waiver prohibitedThe Secretary may not make a waiver under subsection (b) for goods produced in a foreign country if the Secretary, in consultation with the United States Trade Representative, decides that the government of that foreign country—(1)has an agreement with the United States Government under which the Secretary has waived the requirement of this section; and(2)has violated the agreement by discriminating against goods to which this section applies that are produced in the United States and to which the agreement applies.(g)Penalty for mislabeling and misrepresentationA person is ineligible under subpart 9.4 of the Federal Acquisition Regulation, or any successor thereto, to receive a contract or subcontract made with amounts authorized under title II of the INVEST in America Act if a court or department, agency, or instrumentality of the Government decides the person intentionally—(1)affixed a Made in America label, or a label with an inscription having the same meaning, to goods sold in or shipped to the United States that are used in a project to which this section applies but not produced in the United States; or(2)represented that goods described in paragraph (1) were produced in the United States.(h)State requirementsThe Secretary may not impose any limitation on assistance provided under this chapter that restricts a State from imposing more stringent requirements than this subsection on the use of articles, materials, and supplies mined, produced, or manufactured in foreign countries in projects carried out with that assistance or restricts a recipient of that assistance from complying with those State-imposed requirements.(i)Opportunity To correct inadvertent errorThe Secretary may allow a manufacturer or supplier of steel, iron, or manufactured goods to correct after bid opening any certification of noncompliance or failure to properly complete the certification (but not including failure to sign the certification) under this subsection if such manufacturer or supplier attests under penalty of perjury that such manufacturer or supplier submitted an incorrect certification as a result of an inadvertent or clerical error. The burden of establishing inadvertent or clerical error is on the manufacturer or supplier.(j)Administrative reviewA party adversely affected by an agency action under this subsection shall have the right to seek review under section 702 of title 5.(k)Steel and ironFor purposes of this section, steel and iron meeting the requirements of section 661.5(b) of title 49, Code of Federal Regulations, may be considered produced in the United States.(l)Definition of small purchaseFor purposes of determining whether a purchase qualifies for a general public interest waiver under subsection (b)(1), including under any regulation promulgated under such subsection, the term small purchase means a purchase of not more than $150,000.(m)Preaward and postdelivery review of rolling stock purchases(1)In generalThe Secretary shall prescribe regulations requiring a preaward and postdelivery certification of a rolling stock vehicle that meets the requirements of this section and Government motor vehicle safety requirements to be eligible for a grant under this chapter. For compliance with this section—(A)Federal inspections and review are required;(B)a manufacturer certification is not sufficient; and(C)a rolling stock vehicle that has been certified by the Secretary remains certified until the manufacturer makes a material change to the vehicle, or adjusts the cost of all components of the rolling stock, that reduces, by more than half, the percentage of domestic content above 70 percent.(2)Certification of percentageThe Secretary may, at the request of a component or subcomponent manufacturer, certify the percentage of domestic content and place of manufacturing for a component or subcomponent.(3)Freedom of information actIn carrying out this subsection, the Secretary shall consistently apply the provisions of section 552 of title 5, including subsection (b)(4) of such section.(4)NoncomplianceThe Secretary shall prohibit recipients from procuring rolling stock, components, or subcomponents from a supplier that intentionally provides false information to comply with this subsection. (n)ScopeThe requirements of this section apply to all contracts for a public transportation project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such contracts, if at least one contract for the public transportation project is funded with amounts made available to carry out this chapter.(o)Buy America conformityThe Secretary shall ensure that all Federal funds for new commuter rail projects shall comply with this section and shall not be subject to section 22905(a). (p)Audits and reporting of waste, fraud, and abuse(1)In generalThe Inspector General of the Department of Transportation shall conduct an annual audit on certifications under subsection (m) regarding compliance with Buy America.(2)Report fraud, waste, and abuseThe Secretary shall display a Report Fraud, Waste, and Abuse button and link to Department of Transportation’s Office of Inspector General Hotline on the Federal Transit Administration’s Buy America landing page.(3)Contract requirementThe Secretary shall require all recipients who enter into contracts to purchase rolling stock with funds provided under this chapter to include in such contract information on how to contact the Department of Transportation’s Office of Inspector General Hotline to report suspicions of fraud, waste, and abuse.(q)Passenger motor vehicles(1)In generalAny domestically manufactured passenger motor vehicle shall be considered to be produced in the United States under this section.(2)Domestically manufactured passenger motor vehicleIn this subsection, the term domestically manufactured passenger motor vehicle means any passenger motor vehicle, as such term is defined in section 32304(a) that—(A)has under section 32304(b)(1)(B) its final assembly place in the United States; and(B)the percentage (by value) of passenger motor equipment under section 32304(b)(1)(A) equals or exceeds 60 percent value added. (r)Rolling stock components and subcomponentsNo component or subcomponent of rolling stock shall be treated as produced in the United States for purposes of subsection (b)(3) or determined to be of domestic origin under section 661.11 of title 49, Code of Federal Regulations, if the material inputs of such component or subcomponent were imported into the United States and the operations performed in the United States on the imported articles would not result in a change in the article’s classification to chapter 86 or 87 of the Harmonized Tariff Schedule of the United States from another chapter or a new heading of any chapter from the heading under which the article was classified upon entry.(s)Treatment of steel and iron components as produced in the United StatesNotwithstanding any other provision of any law or any rule, regulation, or policy of the Federal Transit Administration, steel and iron components of a system, as defined in section 661.3 of title 49, Code of Federal Regulations, and of manufactured end products referred to in Appendix A of such section, may not be considered to be produced in the United States unless such components meet the requirements of section 661.5(b) of title 49, Code of Federal Regulations.(t)Requirement for transit agenciesNotwithstanding the provisions of this section, if a transit agency accepts Federal funds, such agency shall adhere to the Buy America provisions set forth in this section when procuring rolling stock..(2)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting before the item relating to section 5321 the following:5320. Buy America..(3)Conforming amendments(A)Technical assistance and workforce developmentSection 5314(a)(2)(G) of title 49, United States Code, is amended by striking sections 5323(j) and 5323(m) and inserting section 5320.(B)Urbanized area formula grantsSection 5307(c)(1)(E) of title 49, United States Code, is amended by inserting , 5320, after 5323. (C)Innovative procurementSection 3019(c)(2)(E)(ii) of the FAST Act (49 U.S.C. 5325 note) is amended by striking 5323(j) and inserting 5320.(b)Bus rolling stockNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to revise Appendix B and Appendix D of section 661.11 of title 49, Code of Federal Regulations, with respect to bus rolling stock to maximize job creation and align such section with modern manufacturing techniques.(c)Rail rolling stockNot later than 30 months after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to revise subsections (t), (u), and (v) of section 661.11 of title 49, Code of Federal Regulations, with respect to rail rolling stock to maximize job creation and align such section with modern manufacturing techniques.(d)Rule of applicability(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to any contract entered into on or after the date of enactment of this Act.(2)Delayed applicability of certain provisionsContracts described in paragraph (1) shall be subject to the following delayed applicability requirements:(A)Section 5320(m)(2) shall apply to contracts entered into on or after the date that is 30 days after the date of enactment of this Act.(B)Notwithstanding subparagraph (A), section 5320(m) shall apply to contracts for the procurement of bus rolling stock beginning on the earlier of—(i)180 days after the date on which final regulations are issued pursuant to subsection (b); or(ii)the date that is 1 year after the date of enactment of this Act. (C)Notwithstanding subparagraph (A), section 5320(m) shall apply to contracts for the procurement of rail rolling stock beginning on the earlier of—(i)180 days after the date on which final regulations are issued pursuant to subsection (c); or(ii)the date that is 2 years after the date of enactment of this Act. (D)Section 5320(p)(1) shall apply on the date that is 1 year after the latest of the application dates described in subparagraphs (A) through (C).(3)Special rule for certain contractsFor any contract described in paragraph (1) for which the delivery for the first production vehicle occurs before October 1, 2024, paragraphs (1) and (4) of section 5320(d) shall not apply.(4)Special rule for battery cell incentivesFor any contract described in paragraph (1) for which the delivery for the first production vehicle occurs before October 1, 2022, section 5320(d)(5) shall not apply.(e)Special rule for domestic contentFor the calculation of the percent of domestic content calculated under section 5320(d)(2) for a contract for rolling stock entered into on or after October 1, 2020—(1) if the delivery of the first production vehicle occurs in fiscal year 2022 or fiscal year 2023, for components that exceed 70 percent domestic content, the Secretary shall add 20 additional percent to the component’s domestic content; and(2)if the delivery of the first production vehicle occurs in fiscal year 2024 or fiscal year 2025—(A)for components that exceed 70 percent but do not exceed 75 percent domestic content, the Secretary shall add 15 additional percent to the component’s domestic content; or(B)for components that exceed 75 percent domestic content, the Secretary shall add 20 additional percent to the component’s domestic content.2302.Bus procurement streamliningSection 5323 of title 49, United States Code, as is amended by adding at the end the following:(x)Bus procurement streamlining(1)In generalThe Secretary may only obligate amounts for acquisition of buses under this chapter to a recipient that issues a request for proposals for an open market procurement that meets the following criteria:(A)Such request for proposals is limited to performance specifications, except for components or subcomponents identified in the negotiated rulemaking carried out pursuant to this subsection. (B)Such request for proposals does not seek any alternative design or manufacture specification of a bus offered by a manufacturer, except to require a component or subcomponent identified in the negotiated rulemaking carried out pursuant to this subsection. (2)Specific bus component negotiated rulemaking(A)InitiationNot later than 120 days after the date of enactment of the INVEST in America Act, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and issue such regulations as are necessary to establish as limited a list as is practicable of bus components and subcomponents described in subparagraph (B).(B)List of componentsThe regulations required under subparagraph (A) shall establish a list of bus components and subcomponents that may be specified in a request for proposals described in paragraph (1) by a recipient. The Secretary shall ensure the list is limited in scope and limited to only components and subcomponents that cannot be selected with performance specifications to ensure interoperability. (C)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 18 months after such date of enactment.(D)CommitteeA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this paragraph shall have a maximum of 11 members limited to representatives of the Department of Transportation, urban and rural recipients (including State government recipients), and transit vehicle manufacturers.(E)Extension of deadlinesA deadline set forth in subparagraph (C) may be extended up to 180 days if the negotiated rulemaking committee referred to in subparagraph (D) concludes that the committee cannot meet the deadline and the Secretary so notifies the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Savings clauseNothing in this section shall be construed to provide additional authority for the Secretary to restrict what a bus manufacturer offers to sell to a public transportation agency. .2303.Bus testing facilitySection 5318 of title 49, United States Code, is amended by adding at the end the following:(f)Testing scheduleThe Secretary shall—(1)determine eligibility of a bus manufacturer’s request for testing within 10 business days; (2)make publicly available the current backlog (in months) to begin testing a new bus at the bus testing facility; and(3)designate The Ohio State University as the autonomous and advanced driver-assistance systems test development facility for all bus testing with autonomous or advanced driver-assistance systems technology and The Ohio State University will also serve as the over-flow new model bus testing facility to Altoona..2304.Repayment requirement(a)In generalA transit agency shall repay into the general fund of the Treasury all funds received from the Federal Transit Administration under the heading Federal Transit Administration, Transit Infrastructure Grants under the CARES Act (Public Law 116–136) if any portion of the funding was used to award a contract or subcontract to an entity for the procurement of rolling stock for use in public transportation if the manufacturer of the rolling stock—(1)is incorporated in or has manufacturing facilities in the United States; and(2)is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this subsection;(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(b)CertificationNot later than 60 days after the date of enactment of this section, a transit agency that received funds pursuant to the CARES Act (Public Law 116–136) shall certify that the agency has not and shall not use such funds to purchase rolling stock described in subsection (a). Repayment shall also be required for any such agency that fails to certify in accordance with the preceding sentence. 2305.Definition of urbanized areas following a major disaster(a)In generalSection 5323 of title 49, United States Code, is amended by adding at the end the following:(y)Urbanized areas following a major disaster(1)Defined termIn this subsection, the term decennial census date has the meaning given the term in section 141(a) of title 13.(2)Urbanized area major disaster population criteriaNotwithstanding section 5302, for purposes of this chapter, the Secretary shall treat an area as an urbanized area for the period described in paragraph (3) if—(A)a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) for the area during the 3-year period preceding the decennial census date for the 2010 decennial census or for any subsequent decennial census;(B)the area was defined and designated as an urbanized area by the Secretary of Commerce in the decennial census immediately preceding the major disaster described in subparagraph (A); and(C)the population of the area fell below 50,000 as a result of the major disaster described in subparagraph (A).(3)Covered periodThe Secretary shall treat an area as an urbanized area under paragraph (2) during the period—(A)beginning on—(i)in the case of a major disaster described in paragraph (2)(A) that occurred during the 3-year period preceding the decennial census date for the 2010 decennial census, October 1 of the first fiscal year that begins after the date of enactment of this subsection; or(ii)in the case of any other major disaster described in paragraph (2)(A), October 1 of the first fiscal year—(I)that begins after the decennial census date for the first decennial census conducted after the major disaster; and(II)for which the Secretary has sufficient data from that census to determine that the area qualifies for treatment as an urbanized area under paragraph (2); and(B)ending on the day before the first fiscal year—(i)that begins after the decennial census date for the second decennial census conducted after the major disaster described in paragraph (2)(A); and(ii)for which the Secretary has sufficient data from that census to determine which areas are urbanized areas for purposes of this chapter.(4)Population calculationAn area treated as an urbanized area under this subsection shall be assigned the population and square miles of the urbanized area designated by the Secretary of Commerce in the most recent decennial census conducted before the major disaster described in paragraph (2)(A).(5)Savings provisionNothing in this subsection may be construed to affect apportionments made under this chapter before the date of enactment of this subsection..(b)Amendment takes effect on enactmentNotwithstanding section 1001, the amendment made by subsection (a) shall take effect on the date of enactment of this Act.2306.Special rule for certain rolling stock procurements(a)CertificationSection 5323(u)(4) of title 49, United States Code, is amended—(1)in the heading of subparagraph (A) by striking rail; and(2)by adding at the end the following: (C)Nonrail rolling stockNotwithstanding subparagraph (B) of paragraph (5), as a condition of financial assistance made available in a fiscal year under section 5339, a recipient shall certify in that fiscal year that the recipient will not award any contract or subcontract for the procurement of rolling stock for use in public transportation with a rolling stock manufacturer described in paragraph (1). .(b)Special RuleSection 5323(u)(5)(A) of title 49, United States Code, (as redesignated by this Act) is amended by striking made by a public transportation agency with a rail rolling stock manufacturer described in paragraph (1) and inserting as of December 20, 2019, including options and other requirements tied to these contracts or subcontracts, made by a public transportation agency with a restricted rail rolling stock manufacturer. 2307.Certification requirements(a)Limitation of treatment of domestic or U.S. originNotwithstanding any other provision of any law or any rule, regulation, or policy of the Administration, including part 661 of title 49, Code of Federal Regulations, no article, material, or supply, shall be treated as a component of U.S. origin for purposes of section 661.5 of title 49, Code of Federal Regulations, or a component or subcomponent of domestic origin for purposes of section 661.11 of title 49, Code of Federal Regulations, if—(1)it contains any material inputs manufactured or supplied by entities that—(A)are subject to relief authorized under the fair trade laws of the United States, including subtitle B of title VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.) and subtitle A of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.);(B)are owned or controlled by entities subject to United States sanctions; or (C)are entities owned by a foreign government, closely linked to or in partnership with a foreign government or whose directors or organizational and board leadership include any person serving in any capacity in the defense apparatus of another nation;(2)it contains or uses covered telecommunications equipment or services as that term is defined by section 889 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); or(3)it is of a class or category of products and was produced by a manufacturer or an affiliate of such a manufacturer found to have violated United States intellectual property laws, including trade secret theft under section 1832(a)(5) of title 18, United States Code, found to have committed economic espionage under section 183J(a)(5) of such title, or deemed to have infringed the intellectual property rights of any person in the United States.(b)CertificationIf buses or other rolling stock are being procured, the Administrator of the Federal Transit Administration shall require as a condition of responsiveness that each bidder certify that no component, subcomponent, article, material, or supply described in subparagraphs (A) through (C) of subsection (a)(1) of this section is incorporated in or used by the rolling stock that is offered by the bidder.2308.Spare ratio waiverSection 5323 of title 49, United States Code, is further amended by adding at the end the following: (z)Spare ratio waiverThe Federal Transit Administration shall waive spare ratio policies for rolling stock found in FTA Grant Management Requirements Circular 5010.1, FTA Circular 9030.1 providing Urbanized Area Formula Program guidance, and other guidance documents for 2 years from the date of enactment of this Act. .DBus Grant Reforms2401.Formula grants for busesSection 5339(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by inserting and subsection (d) after In this subsection; (B)in subparagraph (A) by striking term low or no emission vehicle has and inserting term zero emission vehicle has;(C)in subparagraph (B) by inserting and the District of Columbia after United States; and(D)in subparagraph (C) by striking the District of Columbia,;(2)in paragraph (2)(A) by striking low or no emission vehicles and inserting zero emission vehicles;(3)in paragraph (4)—(A)in subparagraph (A) by inserting and subsection (d) after this subsection; and(B)in subparagraph (B) by inserting and subsection (d) after this subsection; (4)in paragraph (5)(A)—(A)by striking $90,500,000 and inserting $156,750,000;(B)by striking 2016 through 2020 and inserting 2022 through 2025; (C)by striking $1,750,000 and inserting $3,000,000; and(D)by striking $500,000 and inserting $750,000; (5)in paragraph (7) by adding at the end the following: (C)Special rule for buses and related equipment for zero emission vehiclesNotwithstanding subparagraph (A), a grant for a capital project for buses and related equipment for zero emission vehicles and hybrid electric buses, that make meaningful reductions in energy consumption and harmful emissions, including direct carbon emissions, under this subsection shall be for 90 percent of the net capital costs of the project. A recipient of a grant under this subsection may provide additional local matching amounts. ; (6)in paragraph (8) by striking ‘‘3 fiscal years’’ and inserting ‘‘4 fiscal years’’ and by striking 3-fiscal-year period and inserting 4-fiscal-year period; and(7)by striking paragraph (9).2402.Bus facilities and fleet expansion competitive grantsSection 5339(b) of title 49, United States Code, is amended—(1)in the heading by striking Buses and bus facilities competitive grants and inserting Bus facilities and fleet expansion competitive grants;(2)in paragraph (1)—(A)by striking buses and;(B)by inserting and certain buses after capital projects;(C)in subparagraph (A) by striking buses or related equipment and inserting bus-related facilities; and(D)by striking subparagraph (B) and inserting the following:(B)purchasing or leasing buses that will not replace buses in the applicant’s fleet at the time of application and will be used to—(i)increase the frequency of bus service; or(ii)increase the service area of the applicant.;(3)by striking paragraph (2) and inserting the following:(2)Grant considerationsIn making grants—(A)under subparagraph (1)(A), the Secretary shall only consider—(i)the age and condition of bus-related facilities of the applicant compared to all applicants and proposed improvements to the resilience (as such term is defined in section 5302) of such facilities;(ii)for a facility within or partially within the 100-year floodplain, whether such facility will be at least 2 feet above the base flood elevation; and(iii)for a bus station, the degree of multi-modal connections at such station; and(B)under paragraph (1)(B), the Secretary shall consider the improvements to headway and projected new ridership.; and (4)in paragraph (6) by striking subparagraph (B) and inserting the following: (B)Government share of costs(i)In generalThe Government share of the cost of an eligible project carried out under this subsection shall not exceed 80 percent.(ii)Special rule for buses and related equipment for zero emission vehiclesNotwithstanding clause (i), the Government share of the cost of an eligible project for the financing of buses and related equipment for zero emission vehicles and hybrid electric buses, that make meaningful reductions in energy consumption and harmful emissions, including direct carbon emissions, shall not exceed 90 percent. .2403.Zero emission bus grants(a)In generalSection 5339(c) of title 49, United States Code, is amended—(1)in the heading by striking Low or no emission grants and inserting Zero emission grants;(2)in paragraph (1)—(A)in subparagraph (B)—(i)in clause (i) by striking low or no emission and inserting zero emission;(ii)in clause (ii) by striking low or no emission and inserting zero emission;(iii)in clause (iii) by striking low or no emission and inserting zero emission;(iv)in clause (iv) by striking facilities and related equipment for low or no emission and inserting related equipment for zero emission;(v)in clause (v) by striking facilities and related equipment for low or no emission vehicles; and inserting related equipment for zero emission vehicles; or;(vi)in clause (vii) by striking low or no emission and inserting zero emission;(vii)by striking clause (vi); and(viii)by redesignating clause (vii) as clause (vi);(B)by striking subparagraph (D) and inserting the following: (D)the term zero emission bus means a bus that is a zero emission vehicle;; (C)by striking subparagraph (E) and inserting the following:(E)the term zero emission vehicle means a vehicle used to provide public transportation that produces no carbon dioxide or particulate matter;; (D)in subparagraph (F) by striking and at the end; (E)by striking subparagraph (G) and inserting the following:(G)the term eligible area means an area that is—(i)designated as a nonattainment area for ozone or particulate matter under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d));(ii)a maintenance area, as such term is defined in section 5303, for ozone or particulate matter; or(iii)in a State that has enacted a statewide zero emission bus transition requirement, as determined by the Secretary; and ; and(F)by adding at the end the following:(H)the term low-income community means any population census tract if—(i)the poverty rate for such tract is at least 20 percent; or(ii)in the case of a tract—(I)not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of statewide median family income; or(II)located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater statewide median family income or the metropolitan area median family income. ; and(3)by striking paragraph (5) and inserting the following:(5)Grant eligibilityIn awarding grants under this subsection, the Secretary shall make grants to eligible projects relating to the acquisition or leasing of zero emission buses or bus facility improvements—(A)that procure—(i)at least 10 zero emission buses; (ii)if the recipient operates less than 50 buses in peak service, at least 5 zero emission buses; or(iii)hydrogen buses;(B)for which the recipient’s board of directors has approved a long-term integrated fleet management plan that—(i)establishes a goal by a set date to convert the entire bus fleet to zero emission buses; or(ii)establishes a goal that within 10 years from the date of approval of such plan the recipient will convert a set percentage of the total bus fleet of such recipient to zero emission buses; and(C)for which the recipient has performed a fleet transition study that includes optimal route planning and an analysis of how utility rates may impact the recipient’s operations and maintenance budget. (7)Low and Moderate Community GrantsNot less than 10 percent of the amounts made available under this subsection in a fiscal year shall be distributed to projects serving predominantly low-income communities..(b)Metropolitan transportation planningSection 5303(b) of title 49, United States Code, is amended by adding at the end the following:(9)Maintenance areaThe term maintenance area has the meaning given the term in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a). .2404.Restoration to state of good repair formula subgrantSection 5339 of title 49, United States Code, is amended by adding at the end the following:(d)Restoration to state of good repair formula subgrant(1)General authorityThe Secretary may make grants under this subsection to assist eligible recipients and subrecipients described in paragraph (2) in financing capital projects to replace, rehabilitate, and purchase buses and related equipment.(2)Eligible recipients and subrecipientsNot later than September 1 annually, the Secretary shall make public a list of eligible recipients and subrecipients based on the most recent data available in the National Transit Database to calculate the 20 percent of eligible recipients and subrecipients with the highest percentage of asset vehicle miles for buses beyond the useful life benchmark established by the Federal Transit Administration.(3)Urban apportionmentsFunds allocated under section 5338(a)(2)(L)(ii) shall be—(A)distributed to—(i)designated recipients in an urbanized area with a population of more than 200,000 made eligible by paragraph (1); and(ii)States based on subrecipients made eligible by paragraph (1) in an urbanized area under 200,000; and (B)allocated pursuant to the formula set forth in section 5336 other than subsection (b), using the data from the 20 percent of eligible recipients and subrecipients.(4)Rural allocationThe Secretary shall—(A)calculate the percentage of funds under section 5338(a)(2)(L)(ii) to allocate to rural subrecipients by dividing—(i)the asset vehicle miles for buses beyond the useful life benchmark (established by the Federal Transit Administration) of the rural subrecipients described in paragraph (2); by(ii)the total asset vehicle miles for buses beyond such benchmark of all eligible recipients and subrecipients described in paragraph (2); and(B)prior to the allocation described in paragraph (3)(B), apportion to each State the amount of the total rural allocation calculated under subparagraph (A) attributable to such State based the proportion that—(i)the asset vehicle miles for buses beyond the useful life benchmark (established by the Federal Transit Administration) for rural subrecipients described in paragraph (2) in such State; bears to(ii)the total asset vehicle miles described in subparagraph (A)(i).(5)Application of other provisionsParagraphs (3), (7), and (8) of subsection (a) shall apply to eligible recipients and subrecipients described in paragraph (2) of a grant under this subsection.(6)ProhibitionNo eligible recipient or subrecipient outside the top 5 percent of asset vehicle miles for buses beyond the useful life benchmark established by the Federal Transit Administration may receive a grant in both fiscal year 2022 and fiscal year 2023.(7)RequirementThe Secretary shall require—(A)States to expend, to the benefit of the subrecipients eligible under paragraph (2), the apportioned funds attributed to such subrecipients; and(B)designated recipients to provide the allocated funds to the recipients eligible under paragraph (2) the apportioned funds attributed to such recipients..ESupporting All Riders2501.Low-income urban formula fundsSection 5336(j) of title 49, United States Code, is amended—(1)in paragraph (1) by striking 75 percent and inserting 50 percent;(2)in paragraph (2) by striking 25 percent and inserting 12.5 percent; and(3)by adding at the end the following: (3)30 percent of the funds shall be apportioned among designated recipients for urbanized areas with a population of 200,000 or more in the ratio that—(A)the number of individuals in each such urbanized area residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; bears to(B)the number of individuals in all such urbanized areas residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; and (4)7.5 percent of the funds shall be apportioned among designated recipients for urbanized areas with a population less than 200,000 in the ratio that—(A)the number of individuals in each such urbanized area residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; bears to(B)the number of individuals in all such areas residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending. .2502.Rural persistent poverty formulaSection 5311 of title 49, United States Code, as amended in section 2204, is further amended—(1)in subsection (a) by adding at the end the following: (3)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent—(A)as determined in each of the 1990 and 2000 decennial censuses; (B)in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the estimates are available; and(C)has at least 25 percent of its population in rural areas. ;(2)in subsection (b)(2)(C)(i) by inserting and persistent poverty counties before the semicolon; and(3)in subsection (c) by striking paragraph (2) and inserting the following:(2)Persistent poverty public transportation assistance program(A)In generalThe Secretary shall carry out a public transportation assistance program for areas of persistent poverty.(B)ApportionmentOf amounts made available or appropriated for each fiscal year under section 5338(a)(2)(E)(ii) to carry out this paragraph, the Secretary shall apportion funds to recipients for service in, or directly benefitting, persistent poverty counties for any eligible purpose under this section in the ratio that—(i)the number of individuals in each such rural area residing in a persistent poverty county; bears to(ii)the number of individuals in all such rural areas residing in a persistent poverty county.. 2503.Demonstration grants to support reduced fare transitSection 5312 of title 49, United States Code, is amended by adding at the end the following:(j)Demonstration grants To support reduced fare transit(1)In generalNot later than 300 days after the date of enactment of the INVEST in America Act, the Secretary shall award grants (which shall be known as Access to Jobs Grants) to eligible entities, on a competitive basis, to implement reduced fare transit service.(2)NoticeNot later than 180 days after the date of enactment of the INVEST in America Act, the Secretary shall provide notice to eligible entities of the availability of grants under paragraph (1).(3)ApplicationTo be eligible to receive a grant under this subsection, an eligible recipient shall submit to the Secretary an application containing such information as the Secretary may require, including, at a minimum, the following:(A)A description of how the eligible entity plans to implement reduced fare transit access with respect to low-income individuals, including any eligibility requirements for such transit access.(B)A description of how the eligible entity will consult with local community stakeholders, labor unions, local education agencies and institutions of higher education, public housing agencies, and workforce development boards in the implementation of reduced fares.(C)A description of the eligible entity’s current fare evasion enforcement policies, including how the eligible entity plans to use the reduced fare program to reduce fare evasion.(D)An estimate of additional costs to such eligible entity as a result of reduced transit fares.(E)A plan for a public awareness campaign of the transit agency’s ability to provide reduced fares, including in foreign languages, based on—(i)data from the Bureau of the Census and be consistent with the local area demographics where the transit agency operates and will include the languages that are most prevalent and commonly requested for translation services; or(ii)qualitative and quantitative observation from community service providers including those that provide health and mental health services, social services, transportation, and other relevant social services.(4)Grant durationGrants awarded under this subsection shall be for a 2-year period.(5)Selection of eligible recipientsIn carrying out the program under this subsection, the Secretary shall award not more than 20 percent of grants to eligible entities located in rural areas.(6)Uses of fundsAn eligible entity receiving a grant under this subsection shall use such grant to implement a reduced fare transit program and offset lost fare revenue.(7)Rule of constructionNothing in this section shall be construed to limit the eligibility of an applicant if a State, local, or Tribal governmental entity provides reduced fair transportation to low-income individuals.(8)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a State, local, or Tribal governmental entity that operates a public transportation service and is a recipient or subrecipient of funds under this chapter.(B)Low-income individualThe term low-income individual means an individual—(i)that has qualified for—(I)any program of medical assistance under a State plan or under a waiver of the plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(II)supplemental nutrition assistance program (SNAP) under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(III)the program of block grants for States for temporary assistance for needy families (TANF) established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(IV)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(V)a housing voucher through section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); (VI)benefits under the Low-Income Home Energy Assistance Act of 1981;(VII)special supplemental food program for women, infants and children (WIC) under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); or(VIII)a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); or(ii)whose family income is at or below a set percent (as determined by the eligible recipient) of the poverty line (as that term is defined in section 673(2) of the Community Service Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) for a family of the size involved.(9)ReportThe Secretary shall designate a university transportation center under section 5505 to collaborate with the eligible entities receiving a grant under this subsection to collect necessary data to evaluate the effectiveness of meeting the targets described in the application of such recipient, including increased ridership and progress towards significantly closing transit equity gaps..FSupporting Frontline Workers and Passenger Safety2601.National transit frontline workforce training centerSection 5314(b) of title 49, United States Code, is amended—(1)by striking paragraph (2) and inserting the following:(2)National transit frontline workforce training center(A)EstablishmentThe Secretary shall establish a national transit frontline workforce training center (hereinafter referred to as the Center) and award grants to a nonprofit organization with a demonstrated capacity to develop and provide transit career pathway programs through labor-management partnerships and registered apprenticeships on a nationwide basis, in order to carry out the duties under subparagraph (B). The Center shall be dedicated to the needs of the frontline transit workforce in both rural and urban transit systems by providing standards-based training in the maintenance and operations occupations.(B)Duties(i)In generalIn cooperation with the Administrator of the Federal Transit Administration, public transportation authorities, and national entities, the Center shall develop and conduct training and educational programs for frontline local transportation employees of recipients eligible for funds under this chapter.(ii)Training and educational programsThe training and educational programs developed under clause (i) may include courses in recent developments, techniques, and procedures related to—(I)developing consensus national training standards, skills, competencies, and recognized postsecondary credentials in partnership with industry stakeholders for key frontline transit occupations with demonstrated skill gaps;(II)developing recommendations and best practices for curriculum and recognized postsecondary credentials, including related instruction and on-the-job learning for registered apprenticeship programs for transit maintenance and operations occupations;(III)building local, regional, and statewide transit training partnerships to identify and address workforce skill gaps and develop skills, competencies, and recognized postsecondary credentials needed for delivering quality transit service and supporting employee career advancement;(IV)developing programs for training of transit frontline workers, instructors, mentors, and labor-management partnership representatives, in the form of classroom, hands-on, on-the-job, and web-based training, delivered at a national center, regionally, or at individual transit agencies;(V)developing training programs for skills and competencies related to existing and emerging transit technologies, including zero emission buses;(VI)developing improved capacity for safety, security, and emergency preparedness in local transit systems and in the industry as a whole through—(aa)developing the role of the transit frontline workforce in building and sustaining safety culture and safety systems in the industry and in individual public transportation systems; and(bb)training to address transit frontline worker roles in promoting health and safety for transit workers and the riding public;(VII)developing local transit capacity for career pathways programs with schools and other community organizations for recruiting and training under-represented populations as successful transit employees who can develop careers in the transit industry;(VIII)in collaboration with the Administrator of the Federal Transit Administration, the Bureau of Labor Statistics, the Employment and Training Adminstration, and organizations representing public transit agencies, conducting and disseminating research to—(aa)provide transit workforce job projections and identify training needs and gaps;(bb)determine the most cost-effective methods for transit workforce training and development, including return on investment analysis;(cc)identify the most effective methods for implementing successful safety systems and a positive safety culture; and(dd)promote transit workforce best practices for achieving cost-effective, quality, safe, and reliable public transportation services; and(IX)providing culturally competent training and educational programs to all who participate, regardless of gender, sexual orientation, or gender identity, including those with limited English proficiency, diverse cultural and ethnic backgrounds, and disabilities.(C)CoordinationThe Secretary shall coordinate activities under this section, to the maximum extent practicable, with the Employment and Training Administration, including the National Office of Apprenticeship of the Department of Labor and the Office of Career, Technical, and Adult Education of the Department of Education.(D)Availability of amounts(i)In generalNot more than 1 percent of amounts made available to a recipient under sections 5307, 5311, 5337, and 5339 is available for expenditures by the recipient, with the approval of the Secretary, to pay not more than 80 percent of the cost of eligible activities under this subsection.(ii)Existing programsA recipient may use amounts made available under clause (i) to carry out existing local education and training programs for public transportation employees supported by the Secretary, the Department of Labor, or the Department of Education.(iii)LimitationAny funds made available under this section that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, a registered apprenticeship program, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.(E)DefinitionsIn this paragraph:(i)Career pathwayThe term career pathway has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(ii)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(iii)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered with the Department of Labor or a Federally-recognized State Apprenticeship Agency and that complies with the requirements under parts 29 and 30 of title 29, Code of Federal Regulations, as in effect on January 1, 2019.; (2)in paragraph (3) by striking or (2); and(3)by striking paragraph (4). 2602.Public transportation safety programSection 5329 of title 49, United States Code, is amended—(1)in subsection (b)(2)(C)(ii)—(A)in subclause (I) by striking and at the end;(B)in subclause (II) by striking the semicolon and inserting ; and; and(C)by adding at the end the following:(III)innovations in driver assistance technologies and driver protection infrastructure where appropriate, and a reduction in visibility impairments that contribute to pedestrian fatalities;;(2)in subsection (b)(2)—(A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and(B)by adding at the end the following:(D)in consultation with the Secretary of the Department of Health and Human Services, precautionary and reactive actions required to ensure public and personnel safety and health during an emergency as defined in section 5324..(3)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (A) by inserting the safety committee established under paragraph (4), and subsequently, before the board of directors;(ii)in subparagraph (C) by striking public, personnel, and property and inserting public and personnel to injuries, assaults, fatalities, and, consistent with guidelines by the Centers for Disease Control and Prevention, infectious diseases, and strategies to minimize the exposure of property;(iii)by striking subparagraph (G) and inserting the following: (G)a comprehensive staff training program for the operations and maintenance personnel and personnel directly responsible for safety of the recipient that includes—(i)the completion of a safety training program;(ii)continuing safety education and training; and(iii)de-escalation training; (H)a requirement that the safety committee only approve a safety plan under subparagraph (A) if such plan stays within such recipient’s fiscal budget; and(I)a risk reduction program for transit operations to improve safety by reducing the number and rates of accidents, injuries, and assaults on transit workers using data submitted to the National Transit Database, including—(i)a reduction of vehicular and pedestrian accidents involving buses that includes measures to reduce visibility impairments for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments; and (ii)transit worker assault mitigation, including the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into bus operators’ workstations when a recipient’s risk analysis performed by the safety committee established in paragraph (4) determines that such barriers or other measures would reduce assaults on and injuries to transit workers; and ; and(B)by adding at the end the following: (4)Safety committeeFor purposes of the approval process of an agency safety plan under paragraph (1), the safety committee shall be convened by a joint labor-management process and consist of an equal number of—(A)frontline employee representatives, selected by the labor organization representing the plurality of the frontline workforce employed by the recipient or if applicable a contractor to the recipient; and(B)employer or State representatives.; and(4)in subsection (e)(4)(A)(v) by inserting , inspection, after has investigative. 2603.Innovation workforce standards(a)Prohibition on use of fundsNo financial assistance under chapter 53 of title 49, United States Code, may be used for—(1)an automated vehicle providing public transportation unless—(A)the recipient of such assistance that proposes to deploy an automated vehicle providing public transportation certifies to the Secretary of Transportation that the deployment does not eliminate or reduce the frequency of existing public transportation service; and(B)the Secretary receives, approves, and publishes the workforce development plan under subsection (b) submitted by the eligible entity when required by subsection (b)(1); and(2)a mobility on demand service unless—(A)the recipient of such assistance that proposes to deploy a mobility on demand service certifies to the Secretary that the service meets the criteria under section 5307, 5310, 5311, 5312, or 5316 of title 49, United States Code; and(B)the Secretary receives, approves, and publishes the workforce development plan under subsection (b) submitted by the eligible entity when required by subsection (b)(1). (b)Workforce development plan(1)In generalA recipient of financial assistance under chapter 53 of title 49, United States Code, proposing to deploy an automated vehicle providing public transportation or mobility on demand service shall submit to the Secretary, prior to implementation of such service, a workforce development plan if such service, combined with any other automated vehicle providing public transportation or mobility on demand service offered by such recipient, would exceed by more than 0.5 percent of the recipient’s total transit passenger miles traveled. (2)ContentsThe workforce development plan under subsection (a) shall include the following:(A)A description of services offered by existing conventional modes of public transportation in the area served by the recipient that could be affected by the proposed automated vehicle providing public transportation or mobility on demand service, including jobs and functions of such jobs.(B)A forecast of the number of jobs provided by existing conventional modes of public transportation that would be eliminated or that would be substantially changed and the number of jobs expected to be created by the proposed automated vehicle providing public transportation or mobility on demand service over a 5-year period from the date of the publication of the workforce development plan.(C)Identified gaps in skills needed to operate and maintain the proposed automated vehicle providing public transportation or mobility on demand service.(D)A comprehensive plan to transition, train, or retrain employees that could be affected by the proposed automated vehicle providing public transportation or mobility on demand service.(E)An estimated budget to transition, train, or retrain employees impacted by the proposed automated vehicle providing public transportation or mobility on demand service over a 5-year period from the date of the publication of the workforce development plan.(c)Notice required(1)In generalA recipient of financial assistance under chapter 53 of title 49, United States Code, shall issue a notice to employees who, due to the use of an automated vehicle providing public transportation or mobility on demand service, may be subjected to a loss of employment or a change in responsibilities not later than 60 days before signing a contract for such service or procurement. A recipient shall provide employees copies of a request for a proposal related to an automated vehicle providing public transportation or mobility on demand services at the time such request is issued.(2)ContentThe notice required in paragraph (1) shall include the following:(A)A description of the automated vehicle providing public transportation or mobility on demand service.(B)The impact of the automated vehicle providing public transportation or mobility on demand service on employment positions, including a description of which employment positions will be affected and whether any new positions will be created.(d)DefinitionsIn this section:(1)Automated vehicleThe term automated vehicle means a motor vehicle that—(A)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention; and(B)is designed to be operated exclusively by a Level 4 or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.(2)Mobility on demandThe term mobility on demand has the meaning given such term in section 5316 of title 49, United States Code. (3)Public transportationThe term public transportation has the meaning given such term in section 5302 of title 49, United States Code. (e)Savings clauseNothing in this section shall prohibit the use of funds for an eligible activity or pilot project of a covered recipient authorized under current law prior to the date of enactment of this Act.2604.Safety performance measures and set asidesSection 5329(d)(2) of title 49, United States Code, is amended to read as follows: (2)Safety committee performance measures(A)In generalThe safety committee described in paragraph (4) shall establish performance measures for the risk reduction program in paragraph (1)(I) using a 3-year rolling average of the data submitted by the recipient to the National Transit Database. (B)Safety set asideWith respect to a recipient serving an urbanized area that receives funds under section 5307, such recipient shall allocate not less than 0.75 percent of such funds to projects eligible under section 5307. (C)Failure to meet performance measuresAny recipient that receives funds under section 5307 that does not meet the performance measures established in subparagraph (A) shall allocate the amount made available in subparagraph (B) in the following fiscal year to projects described in subparagraph (D). (D)Eligible projectsFunds set aside under this paragraph shall be used for projects that are reasonably likely to meet the performance measures established in subparagraph (A), including modifications to rolling stock and de-escalation training. .2605.U.S. Employment Plan(a)In generalChapter 53 of title 49, United States Code, is amended by adding at the end the following: 5341.U.S. Employment Plan(a)DefinitionsIn this section:(1)Commitment to high-quality career and business opportunitiesThe term commitment to high-quality career and business opportunities means participation in a registered apprenticeship program.(2)Covered infrastructure programThe term covered infrastructure program means any activity under program or project under this chapter for the purchase or acquisition of rolling stock. (3)U.S. Employment PlanThe term U.S. Employment Plan means a plan under which an entity receiving Federal assistance for a project under a covered infrastructure program shall—(A)include in a request for proposal an encouragement for bidders to include, with respect to the project—(i)high-quality wage, benefit, and training commitments by the bidder and the supply chain of the bidder for the project; and(ii)a commitment to recruit and hire individuals described in subsection (e) if the project results in the hiring of employees not currently or previously employed by the bidder and the supply chain of the bidder for the project;(B)give preference for the award of the contract to a bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A); and(C)ensure that each bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A) that is awarded a contract complies with those commitments.(4)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered with the Department of Labor or a Federally-recognized State Apprenticeship Agency and that complies with the requirements under parts 29 and 30 of title 29, Code of Federal Regulations, as in effect on January 1, 2019.(b)Best-Value frameworkTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program is encouraged—(1)to ensure that each dollar invested in infrastructure uses a best-value contracting framework to maximize the local value of federally funded contracts by evaluating bids on price and other technical criteria prioritized in the bid, such as—(A)equity;(B)environmental and climate justice;(C)impact on greenhouse gas emissions;(D)resilience;(E)the results of a 40-year life-cycle analysis;(F)safety;(G)commitment to creating or sustaining high-quality job opportunities affiliated with registered apprenticeship programs (as defined in subsection (a)(3)) for disadvantaged or underrepresented individuals in infrastructure industries in the United States; and(H)access to jobs and essential services by all modes of travel for all users, including disabled individuals; and (2)to ensure community engagement, transparency, and accountability in carrying out each stage of the project.(c)Preference for registered apprenticeship programsTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program, with respect to the project for which the assistance is received, shall give preference to a bidder that demonstrates a commitment to high-quality job opportunities affiliated with registered apprenticeship programs.(d)Use of U.S. employment planNotwithstanding any other provision of law, in carrying out a project under a covered infrastructure program, each entity that receives Federal assistance shall use a U.S. Employment Plan for each contract of $10,000,000 or more for the purchase of manufactured goods or of services, based on an independent cost estimate.(e)PriorityThe head of the relevant Federal agency shall ensure that the entity carrying out a project under the covered infrastructure program gives priority to—(1)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), including ex-offenders and disabled individuals;(2)veterans; and(3)individuals that represent populations that are traditionally underrepresented in the infrastructure workforce, such as women and racial and ethnic minorities.(f)ReportNot less frequently than once each fiscal year, the heads of the relevant Federal agencies shall jointly submit to Congress a report describing the implementation of this section.(g)Intent of Congress(1)In generalIt is the intent of Congress—(A)to encourage recipients of Federal assistance under covered infrastructure programs to use a best-value contracting framework described in subsection (b) for the purchase of goods and services;(B)to encourage recipients of Federal assistance under covered infrastructure programs to use preferences for registered apprenticeship programs as described in subsection (c) when evaluating bids for projects using that assistance;(C)to require that recipients of Federal assistance under covered infrastructure programs use the U.S. Employment Plan in carrying out the project for which the assistance was provided; and(D)that full and open competition under covered infrastructure programs means a procedural competition that prevents corruption, favoritism, and unfair treatment by recipient agencies.(2)InclusionA best-value contracting framework described in subsection (b) is a framework that authorizes a recipient of Federal assistance under a covered infrastructure program, in awarding contracts, to evaluate a range of factors, including price, the quality of products, the quality of services, and commitments to the creation of good jobs for all people in the United States.(h)Award BasisIn awarding grants under this section, the Secretary shall give priority to eligible entities that—(1)ensure that not less than 50 percent of the workers hired to participate in the job training program are hired through local hiring in accordance with subsection (e), including by prioritizing individuals with a barrier to employment (including ex-offenders), disabled individuals (meaning an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102))), veterans, and individuals that represent populations that are traditionally underrepresented in the infrastructure workforce; or(2)ensure the commitments described in clauses (i) and (ii) of subsection (a)(2)(A) with respect to carrying out the job training program..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by adding at the end the following:5341. U.S. Employment Plan..2606.Technical assistance and workforce development(a)In generalSection 5314(a) of title 49, Unites States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (H) by striking and at the end;(B)by redesignating subparagraph (I) as subparagraph (J); and(C)by inserting after subparagraph (H) the following:(I)provide innovation and capacity-building to rural and tribal public transportation recipients but that not to duplicate the activities of sections 5311(b) or 5312; and; and (2)by adding at the end the following:(4)Availability of amountsOf the amounts made available to carry out this section under section 5338(c), $1,500,000 shall be available to carry out activities described in paragraph (2)(I). .(b)Availability of amounts Section 5314(c)(4)(A) of title 49, United States Code, is amended by inserting 5311, after 5307,.GTransit-Supportive Communities2701.Transit-supportive communities(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5327 the following:5328.Transit-supportive communities(a)EstablishmentThe Secretary shall establish within the Federal Transit Administration, an Office of Transit-Supportive Communities to make grants, provide technical assistance, and assist in the coordination of transit and housing policies within the Federal Transit Administration, the Department of Transportation, and across the Federal Government.(b)Transit Oriented Development Planning Grant Program(1)DefinitionIn this subsection the term eligible project means—(A)a new fixed guideway capital project or a core capacity improvement project as defined in section 5309;(B)an existing fixed guideway system, or an existing station that is served by a fixed guideway system; or(C)the immediate corridor along the highest 25 percent of routes by ridership as demonstrated in section 5336(b)(2)(B).(2)General authorityThe Secretary may make grants under this subsection to a State, local governmental authority, or metropolitan planning organization to assist in financing comprehensive planning associated with an eligible project that seeks to—(A)enhance economic development, ridership, and other goals established during the project development and engineering processes or the grant application;(B)facilitate multimodal connectivity and accessibility;(C)increase access to transit hubs for pedestrian and bicycle traffic;(D)enable mixed-use development;(E)identify infrastructure needs associated with the eligible project; and(F)include private sector participation.(3)EligibilityA State, local governmental authority, or metropolitan planning organization that desires to participate in the program under this subsection shall submit to the Secretary an application that contains at a minimum—(A)an identification of an eligible project;(B)a schedule and process for the development of a comprehensive plan;(C)a description of how the eligible project and the proposed comprehensive plan advance the metropolitan transportation plan of the metropolitan planning organization;(D)proposed performance criteria for the development and implementation of the comprehensive plan;(E)a description of how the project will reduce and mitigate social and economic impacts on existing residents and businesses vulnerable to displacement; and(F)identification of—(i)partners;(ii)availability of and authority for funding; and(iii)potential State, local or other impediments to the implementation of the comprehensive plan.(4)Cost shareA grant under this subsection shall not exceed an amount in excess of 80 percent of total project costs, except that a grant that includes an affordable housing component shall not exceed an amount in excess of 90 percent of total project costs.(c)Technical assistanceThe Secretary shall provide technical assistance to States, local governmental authorities, and metropolitan planning organizations in the planning and development of transit-oriented development projects and transit supportive corridor policies, including—(1)the siting, planning, financing, and integration of transit-oriented development projects;(2)the integration of transit-oriented development and transit-supportive corridor policies in the preparation for and development of an application for funding under section 602 of title 23;(3)the siting, planning, financing, and integration of transit-oriented development and transit supportive corridor policies associated with projects under section 5309;(4)the development of housing feasibility assessments as allowed under section 5309(g)(3)(B);(5)the development of transit-supportive corridor policies that promote transit ridership and transit-oriented development;(6)the development, implementation, and management of land value capture programs; and(7)the development of model contracts, model codes, and best practices for the implementation of transit-oriented development projects and transit-supportive corridor policies.(d)Value capture policy requirements(1)Value capture policyNot later than October 1 of the fiscal year that begins 2 years after the date of enactment of this section, the Secretary, in collaboration with State departments of transportation, metropolitan planning organizations, and regional council of governments, shall establish voluntary and consensus-based value capture standards, policies, and best practices for State and local value capture mechanisms that promote greater investments in public transportation and affordable transit-oriented development.(2)ReportNot later than 15 months after the date of enactment of this section, the Secretary shall make available to the public a report cataloging examples of State and local laws and policies that provide for value capture and value sharing that promote greater investment in public transportation and affordable transit-oriented development.(d)EquityIn providing technical assistance under subsection (c), the Secretary shall incorporate strategies to promote equity for underrepresented and underserved communities, including—(1)preventing displacement of existing residents and businesses;(2)mitigating rent and housing price increases;(3)incorporating affordable rental and ownership housing in transit-oriented development;(4)engaging under-served, limited English proficiency, low income, and minority communities in the planning process; (5)fostering economic development opportunities for existing residents and businesses; and(6)targeting affordable housing that help lessen homelessness.(d)Authority To request staffing assistanceIn fulfilling the duties of this section, the Secretary shall, as needed, request staffing and technical assistance from other Federal agencies, programs, administrations, boards, or commissions.(e)Review existing policies and programsNot later than 24 months after the date of enactment of this section, the Secretary shall review and evaluate all existing policies and programs within the Federal Transit Administration that support or promote transit-oriented development to ensure their coordination and effectiveness relative to the goals of this section.(f)ReportingNot later than February 1 of each year beginning the year after the date of enactment of this section, the Secretary shall prepare a report detailing the grants and technical assistance provided under this section, the number of affordable housing units constructed or planned as a result of projects funded in this section, and the number of affordable housing units constructed or planned as a result of a property transfer under section 5334(h)(1). The report shall be provided to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(g)Savings clauseNothing in this section authorizes the Secretary to provide any financial assistance for the construction of housing.(h)Priority for low-Income areasIn awarding grants under this section, the Secretary shall give priority to projects under this section that expand or build transit in low-income areas or that provide access to public transportation to low-income areas that do not have access to public transportation..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5327 the following:5328. Transit-supportive communities..(c)Technical and conforming amendmentSection 20005 of the MAP–21 (Public Law 112–141) is amended—(1)by striking (a) Amendment.—; and(2)by striking subsection (b).2702.Property disposition for affordable housingSection 5334(h)(1) of title 49, United States Code, is amended to read as follows:(1)In generalIf a recipient of assistance under this chapter decides an asset acquired under this chapter at least in part with that assistance is no longer needed for the purpose for which such asset was acquired, the Secretary may authorize the recipient to transfer such asset to—(A)a local governmental authority to be used for a public purpose with no further obligation to the Government if the Secretary decides—(i)the asset will remain in public use for at least 5 years after the date the asset is transferred;(ii)there is no purpose eligible for assistance under this chapter for which the asset should be used;(iii)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and(iv)through an appropriate screening or survey process, that there is no interest in acquiring the asset for Government use if the asset is a facility or land; or(B)a local governmental authority, nonprofit organization, or other third party entity to be used for the purpose of transit-oriented development with no further obligation to the Government if the Secretary decides—(i)the asset is a necessary component of a proposed transit-oriented development project;(ii)the transit-oriented development project will increase transit ridership;(iii)at least 40 percent of the housing units offered in the transit-oriented development , including housing units owned by nongovernmental entities, are legally binding affordability restricted to tenants with incomes at or below 60 percent of the area median income and/or owners with incomes at or below 60 percent the area median income;(iv)the asset will remain in use as described in this section for at least 30 years after the date the asset is transferred; and(v)with respect to a transfer to a third party entity—(I)a local government authority or nonprofit organization is unable to receive the property; (II)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and(III)the third party has demonstrated a satisfactory history of construction or operating an affordable housing development..2703.Affordable housing incentives in capital investment grantsSection 5309 of title 49, United States Code, is amended—(1)in subsection (g)—(A)in paragraph (2)(B)—(i)in clause (i) by striking ; and and inserting a semicolon;(ii)in clause (ii) by striking the period and inserting ; and; and(iii)by adding at the end the following:(iii)in the case of a new fixed guideway capital project or a core capacity improvement project, allow a weighting five points greater to the economic development subfactor and five points lesser to the lowest scoring subfactor if the applicant demonstrates substantial efforts to preserve or encourage affordable housing near the project by providing documentation of policies that allow by-right multi-family housing, single room occupancy units, or accessory dwelling units, providing local capital sources for transit-oriented development, or demonstrate other methods as determined by the Secretary.; and (B)in paragraph (3), as amended by this Act, by adding at the end the following:(B)establish a warrant that applies to the economic development project justification criteria, provided that the applicant that requests a warrant under this process has completed and submitted a housing feasibility assessment. ; and (2)in subsection (l)(4)—(A)in subparagraph (B) by striking ; or and inserting a semicolon;(B)in subparagraph (C) by striking the period and inserting ; or; and(C)by adding at the end the following:(D)from grant proceeds distributed under section 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303) or section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) provided that—(i)such funds are used in conjunction with the planning or development of affordable housing; and(ii)such affordable housing is located within one-half of a mile of a new station. . HInnovation2801.Mobility innovation sandbox programSection 5312(d) of title 49, United States Code, is amended by adding at the end the following: (3)Mobility innovation sandbox programThe Secretary may make funding available under this subsection to carry out research on mobility on demand and mobility as a service activities eligible under section 5316. .2802.Transit bus operator compartment redesign programSection 5312(d) of title 49, United States Code, is further amended by adding at the end the following:(4)Transit bus operator compartment redesign program(A)In generalThe Secretary may make funding available under this subsection to carry out research on redesigning transit bus operator compartments to improve safety, operational efficiency, and passenger accessibility. (B)ObjectivesResearch objectives under this paragraph shall include—(i)increasing bus operator safety from assaults;(ii)optimizing operator visibility and reducing operator distractions to improve safety of bus passengers, pedestrians, bicyclists, and other roadway users;(iii)expanding passenger accessibility for positive interactions between operators and passengers, including assisting passengers in need of special assistance;(iv)accommodating compliance for passenger boarding, alighting, and securement with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(v)improving ergonomics to reduce bus operator work-related health issues and injuries, as well as locate key instrument and control interfaces to improve operational efficiency and convenience.(C)ActivitiesEligible activities under this paragraph shall include—(i)measures to reduce visibility impairments and distractions for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments and distractions;(ii)the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into bus operators’ workstations;(iii)technologies to improve passenger accessibility, including boarding, alighting, and securement in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(iv)installation of seating and modification to design specifications of bus operator workstations that reduce or prevent injuries from ergonomic risks; or(v)other measures that align with the objectives under subparagraph (B).(D)Eligible entitiesEntities eligible to receive funding under this paragraph shall include consortia consisting of, at a minimum:(i)recipients of funds under this chapter that provide public transportation services;(ii)transit vehicle manufacturers;(iii)representatives from organizations engaged in collective bargaining on behalf of transit workers in not fewer than three States; and(iv)any nonprofit institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). .2803.Federal Transit Administration Every Day Counts initiativeSection 5312 of title 49, United States Code, as amended by section 2503, is further amended by adding at the end the following:(k)Every Day Counts initiative(1)In generalIt is in the national interest for the Department of Transportation and recipients of Federal public transportation funds—(A)to identify, accelerate, and deploy innovation aimed at expediting project delivery, enhancing the safety of transit systems of the United States, and protecting the environment;(B)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner;(C)to promote the rapid deployment of proven solutions that provide greater accountability for public investments; and(D)to create a culture of innovation within the transit community.(2)FTA Every Day Counts initiativeTo advance the policies described in paragraph (1), the Administrator of the Federal Transit Administration shall adopt the Every Day Counts initiative to work with recipients to identify and deploy the proven innovation practices and products that—(A)accelerate innovation deployment;(B)expedite the project delivery process;(C)improve environmental sustainability;(D)enhance transit safety;(E)expand mobility; and(F)reduce greenhouse gas emissions.(3)ConsiderationIn accordance with the Every Day Counts goals described in paragraphs (1) and (2), the Administrator shall consider research conducted through the university transportation centers program in section 5505.(4)Innovation deployment(A)In generalAt least every 2 years, the Administrator shall work collaboratively with recipients to identify a new collection of innovations, best practices, and data to be deployed to recipients through case studies, webinars, and demonstration projects.(B)RequirementsIn identifying a collection described in subparagraph (A), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice.(5)PublicationEach collection identified under paragraph (4) shall be published by the Administrator on a publicly available website..2804.Technical correctionsSection 5312 of title 49, United States Code, as amended in section 2503 and 2803, is further amended—(1)in subsection (e)—(A)in paragraph (3)(C) by striking low or no emission vehicles, zero emission vehicles, and inserting zero emission vehicles; and(B)by striking paragraph (6) and inserting the following: (6)Zero emission vehicle definedIn this subsection, the term zero emission vehicle means a passenger vehicle used to provide public transportation that produces no carbon or particulate matter. ; (2)by redesignating the first subsection (g) as subsection (f); and(3)in subsection (h)—(A)in the header by striking Low or no emission and inserting Zero emission;(B)in paragraph (1)—(i)by striking subparagraph (B) and inserting the following:(B)the term zero emission vehicle has the meaning given such term in subsection (e)(6); ; and (ii)in subparagraph (D) by striking low or no emission vehicle and inserting zero emission vehicle each place such term appears;(C)in paragraph (2)—(i)in the heading by striking low or no emission and inserting zero emission; and (ii)by striking low or no emission and inserting zero emission each place such term appears; (D)in paragraph (3) by striking low or no emission and inserting zero emission each place such term appears; and(E)in paragraph (5)(A) by striking low or no emission and inserting zero emission.2805.National advanced technology transit bus development program(a)EstablishmentThe Secretary shall establish a national advanced technology transit bus development program to facilitate the development and testing of commercially viable advanced technology transit buses that do not exceed a Level 3 automated driving system and related infrastructure.(b)AuthorizationThere shall be available $20,000,000 for each of fiscal years 2021 through 2025.(c)GrantsThe Secretary may enter into grants, contracts, and cooperative agreements with no more than three geographically diverse nonprofit organizations and recipients under chapter 53 of title 49, United States Code, to facilitate the development and testing of commercially viable advance technology transit buses and related infrastructure.(d)ConsiderationsThe Secretary shall consider the applicant’s—(1)ability to contribute significantly to furthering advanced technologies as it relates to transit bus operations, including advanced driver assistance systems, automatic emergency braking, accessibility, and energy efficiency;(2)financing plan and cost share potential;(3)technical experience developing or testing advanced technologies in transit buses;(4)commitment to frontline worker involvement; and(5)other criteria that the Secretary determines are necessary to carry out the program.The Secretary shall not consider applicants working on autonomous vehicles. (e)Competitive grant selectionThe Secretary shall conduct a national solicitation for applications for grants under the program. Grant recipients shall be selected on a competitive basis. The Secretary shall give priority consideration to applicants that have successfully managed advanced transportation technology projects, including projects related to public transportation operations for a period of not less than 5 years.(f)ConsortiaAs a condition of receiving an award in (c), the Secretary shall ensure—(1)that the selected non-profit recipients subsequently establish a consortia for each proposal submitted, including representatives from a labor union, transit agency, an FTA-designated university bus and component testing center, a Buy America compliant transit bus manufacturer, and others as determined by the Secretary;(2)that no proposal selected would decrease workplace or passenger safety; and(3)that no proposal selected would undermine the creation of high-quality jobs or workforce support and development programs.(g)Federal shareThe Federal share of costs of the program shall be provided from funds made available to carry out this section. The Federal share of the cost of a project carried out under the program shall not exceed 80 percent of such cost.2806.Public transportation innovationSection 5312(h)(2) of title 49, United States Code, is amended by striking subparagraph (G). IOther Program Reauthorizations2901.Reauthorization for capital and preventive maintenance projects for Washington Metropolitan Area Transit AuthoritySection 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) is amended—(1)in subsection (b) by striking The Federal and inserting Except as provided in subsection (f)(2), the Federal;(2)by striking subsections (d) through (f) and inserting the following: (d)Required board approvalNo amounts may be provided to the Transit Authority under this section until the Transit Authority certifies to the Secretary of Transportation that—(1)a board resolution has passed on or before July 1, 2021, and is in effect for the period of July 1, 2022 through June 30, 2031, that—(A)establishes an independent budget authority for the Office of Inspector General of the Transit Authority;(B)establishes an independent procurement authority for the Office of Inspector General of the Transit Authority;(C)establishes an independent hiring authority for the Office of Inspector General of the Transit Authority;(D)ensures the Inspector General of the Transit Authority can obtain legal advice from a counsel reporting directly to the Inspector General;(E)requires the Inspector General of the Transit Authority to submit recommendations for corrective action to the General Manager and the Board of Directors of the Transit Authority; (F)requires the Inspector General of the Transit Authority to publish any recommendation described in subparagraph (E) on the website of the Office of Inspector General of the Transit Authority, except that the Inspector General may redact personally identifiable information and information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority;(G)requires the Board of Directors of the Transit Authority to provide written notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate not less than 30 days before the Board of Directors removes the Inspector General of the Transit Authority, which shall include the reasons for removal and supporting documentation; and(H)prohibits the Board of Directors from removing the Inspector General of the Transit Authority unless the Board of Directors has provided a 30 day written notification as described in subparagraph (G) that documents—(i)a permanent incapacity;(ii)a neglect of duty;(iii)malfeasance;(iv)a conviction of a felony or conduct involving moral turpitude;(v)a knowing violation of a law or regulation;(vi)gross mismanagement;(vii)a gross waste of funds;(viii)an abuse of authority; or(ix)inefficiency; and (2)the Code of Ethics for Members of the WMATA Board of Directors passed on September 26, 2019, remains in effect, or the Inspector General of the Transit Authority has consulted with any modifications to the Code of Ethics by the Board.(e)Authorizations(1)In generalThere are authorized to be appropriated to the Secretary of Transportation for grants under this section—(A)for fiscal year 2021, $150,000,000; (B)for fiscal year 2022, $155,000,000;(C)for fiscal year 2023, $160,000,000;(D)for fiscal year 2024, $165,000,000;(E)for fiscal year 2025, $170,000,000;(F)for fiscal year 2026, $175,000,000;(G)for fiscal year 2027, $180,000,000;(H)for fiscal year 2028, $185,000,000;(I)for fiscal year 2029, $190,000,000; and (J)for fiscal year 2030, $200,000,000.(2)Set aside for Office of Inspector General of Transit AuthorityFrom the amounts in paragraph (1), the Transit Authority shall provide at least 7 percent for each fiscal year to the Office of Inspector General of the Transit Authority to carry out independent and objective audits, investigations, and reviews of Transit Authority programs and operations to promote economy, efficiency, and effectiveness, and to prevent and detect fraud, waste, and abuse in such programs and operations.; and(3)by redesignating subsection (g) as subsection (f). 2902.Other apportionmentsSection 5336 of title 49, United States Code, is amended—(1)in subsection (h)—(A)in the matter preceding paragraph (1) by striking section 5336(a)(2)(C) and inserting section 5336(a)(2)(B); (B)by amending paragraph (1) to read as follows:(1)to carry out section 5307(h)—(A)$60,906,000 shall be set aside in fiscal year 2022; (B)$61,856,134 shall be set aside in fiscal year 2023; (C)$62,845,832 shall be set aside in fiscal year 2024; and (D)$63,832,511 shall be set aside in fiscal year 2025; ; (C)in paragraph (2) by striking 3.07 percent and inserting 6 percent; and(D)by amending paragraph (3) to read as follows:(3)of amounts not apportioned under paragraphs (1) and (2), 3 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);; and (2)in subsection (i) by adding at the end the following:(3)Census phase-outBefore apportioning funds under subsection (h)(3), for any urbanized area that is no longer an eligible area due to a change in population in the most recent decennial census, the Secretary shall apportion to such urbanized area, for 3 fiscal years, an amount equal to half of the funds apportioned to such urbanized area pursuant to this subsection for the previous fiscal year.. JStreamlining2911.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, as amended by section 2703 of this Act, is further amended—(1)in subsection (a)—(A)by striking paragraph (6);(B)by redesignating paragraph (7) as paragraph (6); and(C)in paragraph (6), as so redesignated;(i)in subparagraph (A) by striking $100,000,000 and inserting $320,000,000; and(ii)in subparagraph (B) by striking $300,000,000 and inserting $400,000,000;(2)in subsection (b)(2) by inserting expanding station capacity, after construction of infill stations,;(3)in subsection (d)(1)—(A)in subparagraph (C)(i) by striking 2 years and inserting 3 years; and (B)by adding at the end the following:(D)Optional project development activitiesAn applicant may perform cost and schedule risk assessments with technical assistance provided by the Secretary.(E)Statutory constructionNothing in this section shall be construed as authorizing the Secretary to require cost and schedule risk assessments in the project development phase.;(4)in subsection (e)(1)—(A)in subparagraph (C)(i) by striking 2 years and inserting 3 years; and (B)by adding at the end the following:(D)Optional project development activitiesAn applicant may perform cost and schedule risk assessments with technical assistance provided by the Secretary.(E)Statutory constructionNothing in this section shall be construed as authorizing the Secretary to require cost and schedule risk assessments in the project development phase.; (5)in subsection (e)(2)(A)(iii)(II) by striking 5 years and inserting 10 years; (6)in subsection (f)—(A)in paragraph (1) by striking subsection (d)(2)(A)(v) and inserting subsection (d)(2)(A)(iv);(B)in paragraph (2)—(i)by striking subsection (d)(2)(A)(v) and inserting subsection (d)(2)(A)(iv);(ii)in subparagraph (D) by adding and at the end; (iii)by striking subparagraph (E); and(iv)by redesignating subparagraph (F) as subparagraph (E); and(C)by adding at the end the following: (3)Cost-share incentivesFor a project for which a lower CIG cost share is elected by the applicant under subsection (l)(1)(C), the Secretary shall apply the following requirements and considerations in lieu of paragraphs (1) and (2):(A)RequirementsIn determining whether a project is supported by local financial commitment and shows evidence of stable and dependable financing sources for purposes of subsection (d)(2)(A)(iv) or (e)(2)(A)(v), the Secretary shall require that—(i)the proposed project plan provides for the availability of contingency amounts that the applicant determines to be reasonable to cover unanticipated cost increases or funding shortfalls;(ii)each proposed local source of capital and operating financing is stable, reliable, and available within the proposed project timetable; and(iii)an applicant certifies that local resources are available to recapitalize, maintain, and operate the overall existing and proposed public transportation system, including essential feeder bus and other services necessary to achieve the projected ridership levels without requiring a reduction in existing public transportation services or level of service to operate the project.(B)ConsiderationsIn assessing the stability, reliability, and availability of proposed sources of local financing for purposes of subsection (d)(2)(A)(iv) or (e)(2)(A)(v), the Secretary shall consider—(i)the reliability of the forecasting methods used to estimate costs and revenues made by the recipient and the contractors to the recipient;(ii)existing grant commitments;(iii)any debt obligation that exists, or is proposed by the recipient, for the proposed project or other public transportation purpose; and(iv)private contributions to the project, including cost-effective project delivery, management or transfer of project risks, expedited project schedule, financial partnering, and other public-private partnership strategies..(7)in subsection (g)—(A)in paragraph (2)(A) by striking degree of local financial commitment and inserting criteria in subsection (f) each place it appears; (B)in paragraph (3) by striking The Secretary shall and all that follows through the end and inserting the following: The Secretary shall—(A)to the maximum extent practicable, develop and use special warrants for making a project justification determination under subsection (d)(2) or (e)(2), as applicable, for a project proposed to be funded using a grant under this section if—(i)the share of the cost of the project to be provided under this section—(I)does not exceed $500,000,000 and the total project cost does not exceed $1,000,000,000; or(II)complies with subsection (l)(1)(C);(ii)the applicant requests the use of the warrants;(iii)the applicant certifies that its existing public transportation system is in a state of good repair; and(iv)the applicant meets any other requirements that the Secretary considers appropriate to carry out this subsection; and;(C)by striking paragraph (5) and inserting the following:(5)Policy guidanceThe Secretary shall issue policy guidance on the review and evaluation process and criteria not later than 180 days after the date of enactment of the INVEST in America Act.;(D)by striking paragraph (6) and inserting the following:(6)TransparencyNot later than 30 days after the Secretary receives a written request from an applicant for all remaining information necessary to obtain 1 or more of the following, the Secretary shall provide such information to the applicant:(A)Project advancement.(B)Medium or higher rating.(C)Warrant.(D)Letter of intent.(E)Early systems work agreement.; and(E)in paragraph (7) by striking the Federal Public Transportation Act of 2012 and inserting the INVEST in America Act; (8)in subsection (h)—(A)in paragraph (5) by inserting , except that for a project for which a lower local cost share is elected under subsection (l)(1)(C), the Secretary shall enter into a grant agreement under this subsection for any such project that establishes contingency amounts that the applicant determines to be reasonable to cover unanticipated cost increases or funding shortfalls before the period at the end; and(B)in paragraph (7)(C) by striking 10 days and inserting 3 days; (9)by striking subsection (i) and inserting the following:(i)Interrelated projects(1)Ratings improvementThe Secretary shall grant a rating increase of 1 level in mobility improvements to any project being rated under subsection (d), (e), or (h), if the Secretary certifies that the project has a qualifying interrelated project that meets the requirements of paragraph (2).(2)Interrelated projectA qualifying interrelated project is a transit project that— (A)is adopted into the metropolitan transportation plan required under section 5303;(B)has received a class of action designation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(C)will likely increase ridership on the project being rated in subsection (d), (e), or (h), respectively, as determined by the Secretary; and(D)meets one of the following criteria:(i)Extends the corridor of the project being rated in subsection (d), (e), or (h), respectively.(ii)Provides a direct passenger transfer to the project being rated in subsection (d), (e), or (h), respectively.;(10)in subsection (k)—(A)in paragraph (2)(D) by adding at the end the following: (v)Local funding commitment For a project for which a lower CIG cost share is elected by the applicant under subsection (l)(1)(C), the Secretary shall enter into a full funding grant agreement that has at least 75 percent of local financial commitment committed and the remaining percentage budgeted for the proposed purposes. ; and(B)in paragraph (5) by striking 30 days and inserting 3 days; (11)in subsection (l)—(A)in paragraph (1) by striking subparagraph (B) and inserting the following:(B)CapExcept as provided in subparagraph (C), a grant for a project under this section shall not exceed 80 percent of the net capital project cost, except that a grant for a core capacity improvement project shall not exceed 80 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor.(C)Applicant election of lower local CIG cost shareAn applicant may elect a lower local CIG cost share for a project under this section for purposes of application of the cost-share incentives under subsection (f)(3). Such cost share shall not exceed 60 percent of the net capital project cost, except that for a grant for a core capacity improvement project such cost share shall not exceed 60 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor.;(B)by striking paragraph (5) and inserting the following:(5)Limitation on statutory constructionNothing in this section shall be construed as authorizing the Secretary to require, incentivize (in any manner not specified in this section), or place additional conditions upon a non-Federal financial commitment for a project that is more than 20 percent of the net capital project cost or, for a core capacity improvement project, 20 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor.; and(C)by striking paragraph (8) and inserting the following:(8)Contingency shareThe Secretary shall provide funding for the contingency amount equal to the proportion of the CIG cost share. If the Secretary increases the contingency amount after a project has received a letter of no prejudice or been allocated appropriated funds, the federal share of the additional contingency amount shall be 25 percent higher than the original proportion the CIG cost share and in addition to the grant amount set in subsection (k)(2)(C)(ii). ;(12)in subsection (o) by adding at the end the following:(4)CIG program dashboardNot later than the fifth day of each month, the Secretary shall make publicly available on a website data on, including the status of, each project under this section that is in the project development phase, in the engineering phase, or has received a grant agreement and remains under construction. Such data shall include, for each project—(A)the amount and fiscal year of any funding appropriated, allocated, or obligated for the project;(B)the date on which the project—(i)entered the project development phase;(ii)entered the engineering phase, if applicable; and(iii)received a grant agreement, if applicable; and (C)the status of review by the Federal Transit Administration and the Secretary, including dates of request, dates of acceptance of request, and dates of a decision for each of the following, if applicable:(i)A letter of no prejudice.(ii)An environmental impact statement notice of intent.(iii)A finding of no significant environmental impact.(iv)A draft environmental impact statement.(v)A final environmental impact statement.(vi)A record of decision on the final environmental impact statement.(vii)The status of the applicant in securing the non-Federal match, based on information provided by the applicant, including the amount committed, budgeted, planned, and undetermined.;(13)by striking an acceptable degree of and inserting a each place it appears; and (14)by adding at the end the following: (r)Publication (1)PublicationThe Secretary shall publish a record of decision on all projects in the New Starts tranche of the program within 2 years of receiving a project's draft environmental impact statement or update or change to such statement.(2)Failure to issue record of decisionFor each calendar month beginning on or after the date that is 12 months after the date of enactment of the INVEST in America Act in which the Secretary has not published a record of decision for the final environmental impact statement on projects in the New Starts tranche for at least 1 year, the Secretary shall reduce the full-time equivalent employees within the immediate office of the Secretary by 1..2912.Rural and small urban apportionment deadlineSection 5336(d) of title 49, United States Code, is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)notwithstanding paragraph (1), apportion amounts to the States appropriated under section 5338(a)(2) to carry out sections 5307, 5310, and 5311 not later than December 15 for which any amounts are appropriated; and. 2913.Disposition of assets beyond useful lifeSection 5334 of title 49, United States Code, is further amended by adding at the end the following:(l)Disposition of assets beyond useful life(1)In generalIf a recipient, or subrecipient, for assistance under this chapter disposes of an asset with a current market value, or proceed from the sale of such asset, acquired under this chapter at least in part with such assistance, after such asset has reached the useful life of such asset, the Secretary shall allow the recipient, or subrecipient, to use the proceeds attributable to the Federal share of such asset calculated under paragraph (3) for capital projects under section 5307, 5310, or 5311. (2)Minimum valueThis subsection shall only apply to assets with a current market value, or proceeds from sale, of at least $5,000.(3)Calculation of Federal share attributableThe proceeds attributable to the Federal share of an asset described in paragraph (1) shall be calculated by multiplying—(A)the current market value of, or the proceeds from the disposition of, such asset; by(B)the Federal share percentage for the acquisition of such asset at the time of acquisition of such asset..2914.Innovative coordinated access and mobilitySection 5310 of title 49, United States Code, as amended by section 2205, is further amended by adding at the end the following:(k)Innovative coordinated access and mobility(1)Start up grants(A)In generalThe Secretary may make grants under this paragraph to eligible recipients to assist in financing innovative projects for the transportation disadvantaged that improve the coordination of transportation services and non-emergency medical transportation services.(B)ApplicationAn eligible recipient shall submit to the Secretary an application that, at a minimum, contains—(i)a detailed description of the eligible project;(ii)an identification of all eligible project partners and the specific role of each eligible project partner in the eligible project, including—(I)private entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged;(II)nonprofit entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; or(III)Federal and State entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; and(iii)a description of how the eligible project shall—(I)improve local coordination or access to coordinated transportation services;(II)reduce duplication of service, if applicable; and(III)provide innovative solutions in the State or community.(C)Performance measuresAn eligible recipient shall specify, in an application for a grant under this paragraph, the performance measures the eligible project, in coordination with project partners, will use to quantify actual outcomes against expected outcomes, including—(i)changes to transportation expenditures as a result of improved coordination;(ii)changes to healthcare expenditures provided by projects partners as a result of improved coordination; and(iii)changes to health care metrics, including aggregate health outcomes provided by projects partners. (D)Eligible usesEligible recipients receiving a grant under this section may use such funds for—(i)the deployment of coordination technology;(ii)projects that create or increase access to community One-Call/One-Click Centers;(iii)projects that coordinate transportation for 3 or more of—(I)public transportation provided under this section;(II)a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(III)title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);(IV)Veterans Health Administration; or(V)private health care facilities; and(iv)such other projects as determined appropriate by the Secretary.(E)ConsultationIn evaluating the performance metrics described in subparagraph (C), the Secretary shall consult with the Secretary of Health and Human Services. (2)Incentive grants(A)In generalThe Secretary may make grants under this paragraph to eligible recipients to incentivize innovative projects for the transportation disadvantaged that improve the coordination of transportation services and non-emergency medical transportation services.(B)Selection of grant recipientsThe Secretary shall distribute grant funds made available to carry out this paragraph as described in subparagraph (E) to eligible recipients that apply and propose to demonstrate improvement in the metrics described in subparagraph (F).(C)EligibilityAn eligible recipient shall not be required to have received a grant under paragraph (1) to be eligible to receive a grant under this paragraph. (D)ApplicationsEligible recipients shall submit to the Secretary an application that includes—(i)which metrics under subparagraph (F) the eligible recipient intends to improve;(ii)the performance data eligible recipients and the Federal, State, nonprofit, and private partners, as described in paragraph (1)(B)(ii), of the eligible recipient will make available; and(iii)a proposed incentive formula that makes payments to the eligible recipient based on the proposed data and metrics.(E)DistributionThe Secretary shall distribute funds made available to carry out this paragraph based upon the number of grant applications approved by the Secretary, number of individuals served by each grant, and the incentive formulas approved by the Secretary using the following metrics:(i)The reduced transportation expenditures as a result of improved coordination. (ii)The reduced Federal and State healthcare expenditures using the metrics described in subparagraph (F). (iii)The reduced private healthcare expenditures using the metrics described in subparagraph (F).(F)Healthcare metricsHealthcare metrics described in this subparagraph shall be—(i)reducing missed medical appointments; (ii)the timely discharge of patients from hospitals; (iii)preventing hospital admissions and reducing readmissions of patients into hospitals; and(iv)other measureable healthcare metrics, as determined appropriate by the Secretary, in consultation with the Secretary of Health and Human Services.(G)Eligible expendituresThe Secretary shall allow the funds distributed by this grant program to be expended on eligible activities described in paragraph (1)(D) and any eligible activity under this section that is likely to improve the metrics described in subparagraph (F).(H)Recipient capThe Secretary—(i)may not provide more than 20 grants under this paragraph; and(ii)shall reduce the maximum number of grants under this paragraph to ensure projects are fully funded, if necessary.(I)ConsultationIn evaluating the health care metrics described in subparagraph (F), the Secretary shall consult with the Secretary of Health and Human Services.(J)Annual grantee reportEach grantee shall submit a report, in coordination with the project partners of such grantee, that includes an evaluation of the outcomes of the grant awarded to such grantee, including the performance measures.(3)ReportThe Secretary shall make publicly available an annual report on the program carried out under this subsection for each fiscal year, not later than December 31 of the calendar year in which that fiscal year ends. The report shall include a detailed description of the activities carried out under the program, and an evaluation of the program, including an evaluation of the performance measures used by eligible recipients in consultation with the Secretary of Health and Human Services.(4)Federal share(A)In generalThe Federal share of the costs of a project carried out under this subsection shall not exceed 80 percent.(B)Non-Federal shareThe non-Federal share of the costs of a project carried out under this subsection may be derived from in-kind contributions.(5)Rule of constructionFor purposes of this subsection, nonemergency medical transportation services shall be limited to services eligible under Federal programs other than programs authorized under this chapter. .2915.Passenger ferry grantsSection 5307(h) of title 49, United States Code, is amended by adding at the end the following paragraph:(4)Zero-emission or reduced-emission grants(A)DefinitionsIn this paragraph—(i)the term eligible project means a project or program of projects in an area eligible for a grant under subsection (a) for—(I)acquiring zero- or reduced-emission passenger ferries;(II)leasing zero- or reduced-emission passenger ferries;(III)constructing facilities and related equipment for zero- or reduced-emission passenger ferries;(IV)leasing facilities and related equipment for zero- or reduced-emission passenger ferries;(V)constructing new public transportation facilities to accommodate zero- or reduced-emission passenger ferries;(VI)constructing shoreside ferry charging infrastructure for zero- or reduced-emission passenger ferries; or(VII)rehabilitating or improving existing public transportation facilities to accommodate zero- or reduced-emission passenger ferries;(ii)the term zero- or reduced-emission passenger ferry means a passenger ferry used to provide public transportation that reduces emissions by utilizing onboard energy storage systems for hybrid-electric or 100 percent electric propulsion, related charging infrastructure, and other technologies deployed to reduce emissions or produce zero onboard emissions under normal operation; and(iii)the term recipient means a designated recipient, a local government authority, or a State that receives a grant under subsection (a).(B)General authorityThe Secretary may make grants to recipients to finance eligible projects under this paragraph.(C)Grant requirementsA grant under this paragraph shall be subject to the same terms and conditions as a grant under subsection (a).(D)Competitive processThe Secretary shall solicit grant applications and make grants for eligible projects under this paragraph on a competitive basis.(E)Government Share of Costs(i)In generalThe Federal share of the cost of an eligible project carried out under this paragraph shall not exceed 80 percent.(ii)Non-Federal shareThe non-Federal share of the cost of an eligible project carried out under this subsection may be derived from in-kind contributions..2916.Evaluation of benefits and Federal investmentSection 5309(h)(4) of title 49, United States Code, is amended by inserting , the extent to which the project improves transportation options to economically distressed areas,  after public transportation. 2917.Best practices for the application of National Environmental Policy Act of 1969 to federally funded bus sheltersNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue best practices on the application of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to federally funded bus shelters to assist recipients of Federal funds in receiving exclusions permitted by law. IIIHighway Traffic Safety 3001.Authorization of appropriations(a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(1)Highway safety programsFor carrying out section 402 of title 23, United States Code—(A)$378,400,000 for fiscal year 2022;(B)$382,400,000 for fiscal year 2023;(C)$386,500,000 for fiscal year 2024; and(D)$390,400,000 for fiscal year 2025.(2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—(A)$182,495,000 for fiscal year 2022;(B)$184,795,000 for fiscal year 2023;(C)$187,795,000 for fiscal year 2024; and(D)$190,695,000 for fiscal year 2025.(3)National priority safety programsFor carrying out section 405 of title 23, United States Code—(A) $384,119,000 for fiscal year 2022;(B) $393,205,000 for fiscal year 2023;(C) $402,205,000 for fiscal year 2024; and(D)$411,388,000 for fiscal year 2025.(4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code—(A)$5,700,000 for fiscal year 2022;(B)$5,800,000 for fiscal year 2023;(C)$5,900,000 for fiscal year 2024; and(D)$6,000,000 for fiscal year 2025.(5)High-visibility enforcement programFor carrying out section 404 of title 23, United States Code—(A)$60,200,000 for fiscal year 2022;(B)$60,600,000 for fiscal year 2023;(C)$60,800,000 for fiscal year 2024; and(D)$61,200,000 for fiscal year 2025.(6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code—(A)$30,586,000 for fiscal year 2022;(B)$31,000,000 for fiscal year 2023;(C)$31,500,000 for fiscal year 2024; and(D)$31,917,000 for fiscal year 2025.(b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters—(1)shall only be used to carry out such program; and(2)may not be used by States or local governments for construction purposes.(c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2022 through 2025 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code.(d)Regulatory authorityGrants awarded under chapter 4 of title 23, United States Code, including any amendments made by this title, shall be carried out in accordance with regulations issued by the Secretary of Transportation. (e)State matching requirementsIf a grant awarded under chapter 4 of title 23, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 4 of title 23, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project.(f)Grant application and deadlineTo receive a grant under chapter 4 of title 23, United States Code, a State shall submit an application, and the Secretary of Transportation shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year.3002.Highway safety programsSection 402 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (2)(A)—(i)in clause (ii) by striking occupant protection devices (including the use of safety belts and child restraint systems) and inserting seatbelts;(ii)in clause (vii) by striking ; and and inserting a semicolon; and(iii)by inserting after clause (viii) the following:(ix)to encourage more widespread and proper use of child safety seats (including booster seats) with an emphasis on underserved populations;(x)to reduce injuries and deaths resulting from drivers of motor vehicles not moving to another traffic lane or reducing the speed of such driver’s vehicle when law enforcement, fire service, emergency medical services, and other emergency vehicles are stopped or parked on or next to a roadway with emergency lights activated; and(xi)to increase driver awareness of the dangers of pediatric vehicular hyperthermia;; and(B)by adding at the end the following:(3)Additional considerationsStates which have legalized medicinal or recreational marijuana shall consider programs in addition to the programs described in paragraph (2)(A) to educate drivers on the risks associated with marijuana-impaired driving and to reduce injuries and deaths resulting from individuals driving motor vehicles while impaired by marijuana. ;(2)in subsection (c)(4)—(A)by striking subparagraph (C);(B)by redesignating subparagraph (B) as subparagraph (D); and(C)by inserting after subparagraph (A) the following:(B)Special rule for school and work zonesNotwithstanding subparagraph (A), a State may expend funds apportioned to that State under this section to carry out a program to purchase, operate, or maintain an automated traffic system in a work zone or school zone. (C)Automated traffic enforcement system guidelinesAny automated traffic enforcement system installed pursuant to subparagraph (B) shall comply with speed enforcement camera systems and red light camera systems guidelines established by the Secretary. ; and (3)in subsection (n)—(A)by striking Public transparency and all that follows through The Secretary and inserting the following:Public transparency.—(1)In generalThe Secretary; and (B)by adding at the end the following:(2)State highway safety plan website(A)In generalIn carrying out the requirements of paragraph (1), the Secretary shall establish a public website that is easily accessible, navigable, and searchable for the information required under paragraph (1), in order to foster greater transparency in approved State highway safety programs.(B)ContentsThe website established under subparagraph (A) shall—(i)include each State highway safety plan and annual report submitted and approved by the Secretary under subsection (k);(ii)provide a means for the public to search such website for State highway safety program content required in subsection (k), including—(I)performance measures required by the Secretary under paragraph (3)(A);(II)progress made toward meeting the State’s performance targets for the previous year;(III)program areas and expenditures; and(IV)a description of any sources of funds other than funds provided under this section that the State proposes to use to carry out the State highway safety plan of such State..3003.Traffic safety enforcement grantsSection 402 of title 23, United States Code, as amended by section 3002 of this Act, is further amended by inserting after subsection (k) the following:(l)Traffic safety enforcement grants(1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to States for the purpose of carrying out top-rated traffic safety enforcement countermeasures to reduce traffic-related injuries and fatalities.(2)Effective countermeasure definedIn this subsection, the term effective countermeasure means a countermeasure rated 3, 4, or 5 stars in the most recent edition of the National Highway Traffic Safety Administration’s Countermeasures That Work highway safety guide.(3)FundingNotwithstanding the apportionment formula set forth in section 402(c)(2), the Secretary shall set aside $35,000,000 of the funds made available under this section for each fiscal year to be allocated among up to 10 States.(4)Selection criteriaThe Secretary shall select up to 10 applicants based on the following criteria:(A)A preference for applicants who are geographically diverse.(B)A preference for applicants with a higher average number of traffic fatalities per vehicle mile traveled. (C)A preference for applicants whose activities under subparagraphs (A) and (B) of paragraph (6) are expected to have the greatest impact on reducing traffic-related fatalities and injuries, as determined by the Secretary.(5)EligibilityA State may receive a grant under this subsection in a fiscal year if the State demonstrates, to the satisfaction of the Secretary, that the State is able to meet the requirements in paragraph (6).(6)RequirementsIn order to receive funds, a State must establish an agreement with the Secretary to—(A)identify areas with the highest risk of traffic fatalities and injuries;(B)determine the most effective countermeasures to implement in those areas, with priority given to countermeasures rated above 3 stars; and (C)report annual data under uniform reporting requirements established by the Secretary, including—(i)traffic citations, arrests, and other interventions made by law enforcement, including such interventions that did not result in arrest or citation;(ii)the increase in traffic safety enforcement activity supported by these funds; and(iii)any other metrics the Secretary determines appropriate to determine the success of the grant.(7)Use of funds(A)In generalGrant funds received by a State under this subsection may be used for—(i)implementing effective countermeasures determined under paragraph (6); and(ii)law enforcement-related expenses, such as officer training, overtime, technology, and equipment, if the Secretary determines effective countermeasures have been implemented successfully and the Secretary provides approval.(B)Broadcast and print mediaUp to 5 percent of grant funds received by a State under this subsection may be used for the development, production, and use of broadcast and print media advertising in carrying out traffic safety law enforcement efforts under this subsection.(8)AllocationGrant funds allocated to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under subsection (c)(2) for the fiscal year.(9)Maintenance of effortNo grant may be made to a State in any fiscal year under this subsection unless the State enters into such an agreement with the Secretary, as the Secretary may require, to ensure that the State will maintain its aggregate expenditures from all State and local sources for activities carried out in accordance with this subsection at or above the average level of expenditures in the 2 fiscal years preceding the date of enactment of this subsection.(10)Annual evaluation and report to CongressThe Secretary shall conduct an annual evaluation of the effectiveness of grants awarded under this subsection and shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual report on the effectiveness of the grants..3004.Highway safety research and developmentSection 403 of title 23, United States Code, is amended—(1)in subsection (b) by inserting , training, after demonstration projects; (2)in subsection (f)(1)—(A)by striking $2,500,000 and inserting $3,500,000; and (B)by striking subsection 402(c) in each fiscal year ending before October 1, 2015, and $443,989 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on December 4, 2015, and inserting section 402(c)(2) in each fiscal year; and(3)by striking subsection (h) and redesignating subsections (i) and (j) as subsections (h) and (i), respectively.3005.Grant program to prohibit racial profilingSection 403 of title 23, United States Code, as amended by section 3004 of this Act, is further amended by adding at the end the following:(j)Grant program To prohibit racial profiling(1)General authoritySubject to the requirements of this subsection, the Secretary shall make grants to a State that—(A)is maintaining and allows public inspection of statistical information for each motor vehicle stop made by a law enforcement officer on a Federal-aid highway in the State regarding the race, ethnicity, and mode of transportation of the driver and the officer; or(B)provides assurances satisfactory to the Secretary that the State is undertaking activities to comply with the requirements of subparagraph (A).(2)Use of grant fundsA grant received by a State under paragraph (1) shall be used by the State for the costs of—(A)collecting and maintaining data on traffic stops; and(B)evaluating the results of such data.(3)Limitations(A)Maximum amount of grantsThe total amount of grants made to a State under this section in a fiscal year may not exceed 5 percent of the amount made available to carry out this section in the fiscal year.(B)EligibilityOn or after October 1, 2022, a State may not receive a grant under paragraph (1)(B) in more than 2 fiscal years.(4)Funding(A)In generalFrom funds made available under this section, the Secretary shall set aside $7,500,000 for each fiscal year to carry out this subsection.(B)Other usesThe Secretary may reallocate, before the last day of any fiscal year, amounts remaining available under subparagraph (A) to increase the amounts made available to carry out any other activities authorized under this section in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year..3006.High-visibility enforcement programSection 404 of title 23, United States Code, is amended—(1)in subsection (a) by striking 3 campaigns will be carried out in each of fiscal years 2016 through 2020 and inserting 6 campaigns will be carried out in each of fiscal years 2022 through 2025;(2)in subsection (b)—(A)in paragraph (1) by striking or drug-impaired;(B)in paragraph (2) by striking Increase use of seatbelts and inserting Increase proper use of seatbelts and child restraints; (C)by redesignating paragraph (2) as paragraph (3);(D)by inserting after paragraph (1) the following:(2)Reduce drug-impaired operation of motor vehicles. ; and (E)by adding at the end the following:(4)Reduce texting through a personal wireless communications device by drivers while operating a motor vehicle.(5)Reduce violations of move over laws of a State that require motorists to change lanes or slow down when law enforcement, fire service, emergency medical services and other emergency vehicles are stopped or parked on or next to a roadway with emergency lights activated. ; (3)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively;(4)by inserting after subsection (d) the following: (e)FrequencyEach campaign administered under this section shall occur not less than once in each of fiscal years 2022 through 2025 with the exception of campaigns to reduce alcohol-impaired operation of motor vehicles which shall occur not less than twice in each of fiscal years 2022 through 2025. (f)Coordination of dynamic highway message signsDuring the time a State is carrying out a campaign, the Secretary shall coordinate with States carrying out the campaigns under this section on the use of dynamic highway message signs to support national high-visibility advertising and education efforts associated with the campaigns. ; and (5)in subsection (g), as so redesignated—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following:(2)Dynamic highway message signThe term dynamic highway message sign means a traffic control device that is capable of displaying one or more alternative messages which convey information to occupants of motor vehicles.; and(C)by adding at the end the following:(4)TextingThe term texting has the meaning given such term in section 405(e). .3007.National priority safety programs(a)In generalSection 405 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1) by striking 13 percent and inserting 12.85 percent;(B)in paragraph (2) by striking 14.5 percent and inserting 14.3 percent;(C)in paragraph (3) by striking 52.5 percent and inserting 51.75 percent;(D)in paragraph (4) by striking 8.5 percent and inserting 8.3 percent;(E)in paragraph (6) by striking 5 percent and inserting 4.9 percent;(F)in paragraph (7) by striking 5 percent and inserting 4.9 percent;(G)in paragraph (8)—(i)by striking paragraphs (1) through (7) and inserting paragraphs (1) through (8);(ii)by striking subsection (b) through (h) and inserting subsections (b) through (i); and(iii)by inserting to carry out any of the other activities described in such subsections, or the amount made available before under section 402(c)(2); (H)in paragraph (9)(A) by striking date of enactment of the FAST Act and inserting date of enactment of the INVEST in America Act; (I)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and (J)by inserting after paragraph (7) the following:(8)Driver and officer safety educationIn each fiscal year, 1.5 percent of the funds provided under this section shall be allocated among States that meet the requirements with respect to driver and officer safety education (as described in subsection (i)). ; (2)in subsection (c)(3)(E) by striking 5 and inserting 10; (3)in subsection (b)(3) by adding at the end the following: (C)Minimum amountA State that is eligible for funds under subparagraph (B), shall use a minimum of 10 percent of such funds to carry out the activities under paragraph (4)(A)(v). ;(4)in subsection (b)(4)—(A)in subparagraph (A) by striking clause (v) and inserting the following:(v)implement programs in low-income and underserved populations to—(I)recruit and train occupant protection safety professionals, nationally certified child passenger safety technicians, police officers, fire and emergency medical personnel, and educators serving low-income and underserved populations;(II)educate parents and caregivers in low-income and underserved populations about the proper use and installation of child safety seats; and(III)purchase and distribute child safety seats to low-income and underserved populations; and; and(B)in subparagraph (B)—(i)by striking 100 percent and inserting 90 percent; and(ii)by adding at the end the following:The remaining 10 percent of such funds shall be used to carry out subsection (A)(v).;(5)by striking subsection (c)(4) and inserting the following: (4)Use of grant amountsGrant funds received by a State under this subsection shall be used for—(A)making data program improvements to core highway safety databases related to quantifiable, measurable progress in any of the 6 significant data program attributes set forth in paragraph (3)(D);(B)developing or acquiring programs to identify, collect, and report data to State and local government agencies, and enter data, including crash, citation and adjudication, driver, emergency medical services or injury surveillance system, roadway, and vehicle, into the core highway safety databases of a State;(C)purchasing equipment to improve processes by which data is identified, collected, and reported to State and local government agencies;(D)linking core highway safety databases of a State with such databases of other States or with other data systems within the State, including systems that contain medical, roadway, and economic data;(E)improving the compatibility and interoperability of the core highway safety databases of the State with national data systems and data systems of other States;(F)enhancing the ability of a State and the Secretary to observe and analyze local, State, and national trends in crash occurrences, rates, outcomes, and circumstances;(G)supporting traffic records-related training and related expenditures for law enforcement, emergency medical, judicial, prosecutorial, and traffic records professionals;(H)hiring traffic records professionals, including a Fatality Analysis Reporting System liaison for a State; and(I)conducting research on State traffic safety information systems, including developing and evaluating programs to improve core highway safety databases of such State and processes by which data is identified, collected, reported to State and local government agencies, and entered into such core safety databases.; (6)by striking subsection (d)(6)(A) and inserting the following:(A)Grants to States with alcohol-ignition interlock lawsThe Secretary shall make a separate grant under this subsection to each State that—(i)adopts and is enforcing a mandatory alcohol-ignition interlock law for all individuals arrested or convicted of driving under the influence of alcohol or of driving while intoxicated; (ii)does not allow any individual arrested or convicted of driving under the influence of alcohol or driving while intoxicated to drive a motor vehicle unless such individual installs an ignition interlock for a minimum 6-month interlock period; or(iii)has—(I)enacted and is enforcing a state law requiring all individuals convicted of, or whose driving privilege is revoked or denied for, refusing to submit to a chemical or other test for the purpose of determining the presence or concentration of any intoxicating substance to install an ignition interlock for a minimum 6-month interlock period; and(II)a compliance-based removal program in which an individual arrested or convicted of driving under the influence of alcohol or driving while intoxicated shall install an ignition interlock for a minimum 6-month interlock period and have completed a minimum consecutive period of not less than 40 percent of the required interlock period immediately preceding the date of release, without a confirmed violation of driving under the influence of alcohol or driving while intoxicated.; (7)in subsection (e)—(A)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraph (2);(B)in paragraph (4)—(i)by striking paragraph (2) or (3) and inserting paragraph (3) or (4);(ii)in subparagraph (A) by striking communications device to contact emergency services and inserting communications device during an emergency to contact emergency services or to prevent injury to persons or property;(iii)in subparagraph (C) by striking ; and and inserting a semicolon; (iv)by redesignating subparagraph (D) as subparagraph (E); and(v)by inserting after subparagraph (C) the following:(D)a driver who uses a personal wireless communication device for navigation; and ; (C)in paragraph (5)(A)(i) by striking texting or using a cell phone while and inserting distracted;(D)in paragraph (7) by striking Of the amounts and inserting In addition to the amounts authorized under section 404 and of the amounts; (E)in paragraph (9)—(i)by striking subparagraph (B) and inserting the following:(B)Personal wireless communications deviceThe term personal wireless communications device means—(i)until the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), a device through which personal services (as such term is defined in section 332(c)(7)(C)(i) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)(i)) are transmitted, but not including the use of such a device as a global navigation system receiver used for positioning, emergency notification, or navigation purposes; and(ii)on and after the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), the definition described in such regulation.; and (ii)by striking subparagraph (E) and inserting the following: (E)TextingThe term texting means—(i)until the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), reading from or manually entering data into a personal wireless communications device, including doing so for the purpose of SMS texting, emailing, instant messaging, or engaging in any other form of electronic data retrieval or electronic data communication; and(ii)on and after the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), the definition described in such regulation. ; (F)by striking paragraphs (2), (3), (6), and (8);(G)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(H)by inserting after paragraph (1) the following:(2)Allocation(A)In generalSubject to subparagraphs (B), (C), and (D), the allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009.(B)Primary offense lawsA State that has enacted and is enforcing a law that meets the requirements set forth in paragraphs (3) and (4) as a primary offense shall be allocated 100 percent of the amount calculated under subparagraph (A). (C)Secondary offense lawsA State that has enacted and is enforcing a law that meets the requirements set forth in paragraphs (3) and (4) as a secondary offense shall be allocated 50 percent of the amount calculated under subparagraph (A).(D)Texting while drivingNotwithstanding subparagraphs (B) and (C), a State shall be allocated 25 percent of the amount calculated under subparagraph (A) if such State has enacted and is enforcing a law that prohibits a driver from viewing a personal wireless communication device, except for the purpose of navigation. (3)Prohibition on handheld personal wireless communication device use while drivingA State law meets the requirements set forth in this paragraph if the law—(A)prohibits a driver from holding or using, including texting, a personal wireless communications device while driving, except for the use of a personal wireless communications device—(i)in a hands-free manner or with a hands-free accessory; or(ii)to activate or deactivate a feature or function of the personal wireless communications device; (B)establishes a fine for a violation of the law; and(C)does not provide for an exemption that specifically allows a driver to hold or use a personal wireless communication device while stopped in traffic.(4)Prohibition on personal wireless communication device use while driving or stopped in trafficA State law meets the requirements set forth in this paragraph if the law—(A)prohibits a driver from holding or using a personal wireless communications device while driving if the driver is—(i)younger than 18 years of age; or(ii)in the learner’s permit or intermediate license stage described in subparagraph (A) or (B) of subsection (g)(2);(B)establishes a fine for a violation of the law; and(C)does not provide for an exemption that specifically allows a driver to use a personal wireless communication device while stopped in traffic.; and (I)by inserting after paragraph (7) the following: (8)RulemakingNot later than 1 year after the date of enactment of this paragraph, the Secretary shall issue such regulations as are necessary to account for diverse State approaches to combating distracted driving that—(A)defines the terms personal wireless communications device and texting for the purposes of this subsection; and(B)determines additional permitted exceptions that are appropriate for a State law that meets the requirements under paragraph (3) or (4). ;(8)in subsection (g)—(A)in paragraph (1) by inserting subparagraphs (A) and (B) of before paragraph (2);(B)by striking paragraph (2) and inserting the following:(2)Minimum requirements(A)Tier 1 stateA State shall be eligible for a grant under this subsection as a Tier 1 State if such State requires novice drivers younger than 18 years of age to comply with a 2-stage graduated driver licensing process before receiving an unrestricted driver’s license that includes—(i)a learner’s permit stage that—(I)is at least 180 days in duration;(II)requires that the driver be accompanied and supervised at all times; and(III)has a requirement that the driver obtain at least 40 hours of behind-the-wheel training with a supervisor; and(ii)an intermediate stage that—(I)commences immediately after the expiration of the learner’s permit stage;(II)is at least 180 days in duration; and(III)for the first 180 days of the intermediate stage, restricts the driver from—(aa)driving at night between the hours of 11:00 p.m. and at least 4:00 a.m. except—(AA)when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle; and(BB)when driving to and from work, school and school-related activities, religious activities, for emergencies, or as a member of voluntary emergency service; and (bb)operating a motor vehicle with more than 1 nonfamilial passenger younger than 18 years of age, except when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle.(B)Tier 2 stateA State shall be eligible for a grant under this subsection as a Tier 2 State if such State requires novice drivers younger than 18 years of age to comply with a 2-stage graduated driver licensing process before receiving an unrestricted driver’s license that includes—(i)a learner’s permit stage that—(I)is at least 180 days in duration;(II)requires that the driver be accompanied and supervised at all times; and(III)has a requirement that the driver obtain at least 50 hours of behind-the-wheel training, with at least 10 hours at night, with a supervisor; and(ii)an intermediate stage that—(I)commences immediately after the expiration of the learner’s permit stage;(II)is at least 180 days in duration; and (III)for the first 180 days of the intermediate stage, restricts the driver from—(aa)driving at night between the hours of 10:00 p.m. and at least 4:00 a.m. except—(AA)when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle; and(BB)when driving to and from work, school and school-related activities, religious activities, for emergencies, or as a member of voluntary emergency service; and(bb)operating a motor vehicle with any nonfamilial passenger younger than 18 years of age, except when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle.; (C)in paragraph (3)—(i)in subparagraph (A) by inserting subparagraphs (A) and (B) of before paragraph (2); and(ii)in subparagraph (B) by inserting subparagraphs (A) and (B) of before paragraph (2) each place such term appears;(D)in paragraph (4) by striking such fiscal year and inserting fiscal year 2009; and (E)by striking paragraph (5) and inserting the following:(5)Use of funds(A)Tier 1 StatesA Tier 1 State shall use grant funds provided under this subsection for—(i)enforcing a 2-stage licensing process that complies with paragraph (2);(ii)training for law enforcement personnel and other relevant State agency personnel relating to the enforcement described in clause (i);(iii)publishing relevant educational materials that pertain directly or indirectly to the State graduated driver licensing law;(iv)carrying out other administrative activities that the Secretary considers relevant to the State’s 2-stage licensing process; or (v)carrying out a teen traffic safety program described in section 402(m).(B)Tier 2 States Of the grant funds made available to a Tier 2 State under this subsection—(i)25 percent shall be used for any activity described in subparagraph (A); and(ii)75 percent may be used for any project or activity eligible under section 402. ; (9)by amending subsection (h)(4) to read as follows:(4)Use of grant amountsGrant funds received by a State under this subsection may be used for the safety of pedestrians and bicyclists, including—(A)training of law enforcement officials on pedestrian and bicycle safety, State laws applicable to pedestrian and bicycle safety, and infrastructure designed to improve pedestrian and bicycle safety;(B)carrying out a program to support enforcement mobilizations and campaigns designed to enforce State traffic laws applicable to pedestrian and bicycle safety;(C)public education and awareness programs designed to inform motorists, pedestrians, and bicyclists about—(i)pedestrian and bicycle safety, including information on nonmotorized mobility and the important of speed management to the safety of pedestrians and bicyclists;(ii)the value of the use of pedestrian and bicycle safety equipment, including lighting, conspicuity equipment, mirrors, helmets and other protective equipment, and compliance with any State or local laws requiring their use;(iii)State traffic laws applicable to pedestrian and bicycle safety, including motorists’ responsibilities towards pedestrians and bicyclists; and(iv)infrastructure designed to improve pedestrian and bicycle safety; and(D)data analysis and research concerning pedestrian and bicycle safety.; and(10)by adding at the end the following:(i)Driver and officer safety education(1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to—(A)States that enact a commuter safety education program; and(B)States qualifying under paragraph (5)(A).(2)Federal shareThe Federal share of the costs of activities carried out using amounts from a grant awarded under this subsection may not exceed 80 percent.(3)EligibilityTo be eligible for a grant under this subsection, a State shall enact a law or adopt a program that requires the following: (A)Driver education and driving safety coursesInclusion, in driver education and driver safety courses provided to individuals by educational and motor vehicle agencies of the State, of instruction and testing concerning law enforcement practices during traffic stops, including information on—(i)the role of law enforcement and the duties and responsibilities of peace officers;(ii)an individual’s legal rights concerning interactions with peace officers;(iii)best practices for civilians and peace officers during such interactions;(iv)the consequences for an individual’s or officer’s failure to comply with those laws and programs; and(v)how and where to file a complaint against or a compliment on behalf of a peace officer. (B)Peace officer training programsDevelopment and implementation of a training program, including instruction and testing materials, for peace officers and reserve law enforcement officers (other than officers who have received training in a civilian course described in subparagraph (A)) with respect to proper interaction with civilians during traffic stops.(4)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009.(5)Special rule for certain States(A)Qualifying stateA State qualifies pursuant to this subparagraph if—(i)the Secretary determines such State has taken meaningful steps toward the full implementation of a law or program described in paragraph (3);(ii)the Secretary determines such State has established a timetable for the implementation of such a law or program; and(iii)such State has received a grant pursuant to this subsection for a period of not more than 5 years.(B)WithholdingWith respect to a State that qualifies pursuant to subparagraph (A), the Secretary shall—(i)withhold 50 percent of the amount that such State would otherwise receive if such State were a State described in paragraph (1)(A); and(ii)direct any such amounts for distribution among the States that are enforcing and carrying out a law or program described in paragraph (3).(6)Use of grant amountsA State receiving a grant under this subsection may use such grant—(A)for the production of educational materials and training of staff for driver education and driving safety courses and peace officer training described in paragraph (3); and(B)for the implementation of the law described in paragraph (3)..(b)Conforming amendmentSections 402, 403, and 405 of title 23, United States Code, are amended—(1)by striking accidents and inserting crashes each place it appears; and(2)by striking accident and inserting crash each place it appears. 3008.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influenceSection 164(b)(1) of title 23, United States Code, is amended—(1)in subparagraph (A) by striking alcohol-impaired and inserting alcohol or polysubstance-impaired; and(2)in subparagraph (B)—(A)by striking alcohol-impaired and inserting alcohol or polysubstance-impaired;(B)by striking or and inserting a comma; and(C)by inserting , or driving while polysubstance-impaired after driving under the influence.3009.National priority safety program grant eligibilitySection 4010(2) of the FAST Act (23 U.S.C. 405 note) is amended by striking deficiencies and inserting all deficiencies. 3010.Implicit bias research and training grants(a)In generalThe Secretary of Transportation shall make grants to institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) for research and training in the operation or establishment of an implicit bias training program as it relates to racial profiling at traffic stops.(b)QualificationsTo be eligible for a grant under this section, an institution of higher education shall—(1)have an active research program or demonstrate, to the satisfaction of the Secretary, that the applicant is beginning a research program to study implicit bias as it relates to racial profiling before and during traffic stops; and(2)partner with State and local police departments to conduct the research described in paragraph (1) and carry out the implementation of implicit bias training with State and local police departments.(c)ReportNo later than 1 year after a grant has been awarded under this section, the institution of higher education awarded the grant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the research on implicit bias as it relates to racial profiling before and during traffic stops, and recommendations on effective interventions and trainings. (d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each fiscal year to carry out this section.(e)DefinitionsIn this section, the term implicit bias training program means a program that looks at the attitudes, stereotypes, and lenses human beings develop through various experiences in life that can unconsciously affect how they interact with one another.3011.Stop motorcycle checkpoint fundingSection 4007 of the FAST Act (23 U.S.C. 153 note) is amended—(1)in paragraph (1) by striking or at the end;(2)in paragraph (2) by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (3)otherwise profile and stop motorcycle operators or motorcycle passengers using as a factor the clothing or mode of transportation of such operators or passengers..3012.Electronic driver’s license(a)REAL ID ActSection 202(a)(1) of the REAL ID Act of 2005 (49 U.S.C. 30301 note) is amended by striking a driver's license or identification card  and inserting a physical or digital driver's license or identification card.(b)Title 18Section 1028(d)(7)(A) of title 18, United States Code, is amended by striking government issued driver's license and inserting government issued physical or digital driver's license. 3013.Motorcyclist Advisory Council(a)Short titleThis section may be cited as the Motorcyclist Advisory Council Reauthorization Act.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Motorcyclist Advisory Council (in this section referred to as the Council).(c)Duties(1)AdvisingThe Council shall advise the Secretary, the Administrator of the National Highway Traffic Safety Administration, and the Administrator of the Federal Highway Administration on transportation issues of concern to motorcyclists, including—(A)barrier design;(B)road design, construction, and maintenance practices; and(C)the architecture and implementation of intelligent transportation system technologies.(2)Biennial council report(A)In generalThe Council shall submit a report to the Secretary containing the Council’s recommendations regarding the issues described in paragraph (1) on which the Council provides advice pursuant to such paragraph.(B)TimingNot later than October 31 of the calendar year following the calendar year in which the Council is established, and by every 2nd October 31 thereafter, the Council shall submit the report required under this paragraph.(d)Membership(1)In generalThe Council shall be comprised of 12 members appointed by the Secretary as follows:(A)Five experts from State or local government on highway engineering issues, including—(i)barrier design;(ii)road design, construction, and maintenance; or(iii)intelligent transportation systems.(B)One State or local traffic and safety engineer, design engineer, or other transportation department official who is a motorcyclist.(C)One representative from a national association of State transportation officials.(D)One representative from a national motorcyclist association.(E)One representative from a national motorcyclist foundation.(F)One representative from a national motorcycle manufacturing association.(G)One roadway safety data expert on crash testing and analysis.(H)One member of a national safety organization that represents the traffic safety systems industry.(2)Duration(A)TermSubject to subparagraphs (B) and (C), each member shall serve one term of 2 years.(B)Additional termsIf a successor is not designated for a member before the expiration of the term the member is serving, the member may serve another term.(C)Appointment of replacementsIf a member resigns before serving a full 2-year term, the Secretary may appoint a replacement for such member to serve the remaining portion such term. A member may continue to serve after resignation until a successor has been appointed. A vacancy in the Council shall be filled in the manner in which the original appointment was made.(3)CompensationMembers shall serve without compensation.(e)TerminationThe Council shall terminate 6 years after the date of its establishment.(f)Duties of the Secretary(1)Accept or reject recommendation(A)Secretary determinesThe Secretary shall determine whether to accept or reject a recommendation contained in a Council report.(B)Timing(i)Must accept or rejectThe Secretary must indicate in each report submitted under this section the Secretary’s acceptance or rejection of each recommendation listed in such report.(ii)ExceptionThe Secretary may indicate in a report submitted under this section that a recommendation is under consideration. If the Secretary does so, the Secretary must accept or reject the recommendation in the next report submitted under this section.(2)Report(A)In generalNot later than 60 days after the Secretary receives a Council report, the Secretary shall submit a report to the following committees and subcommittees:(i)The Committee on Transportation and Infrastructure of the House of Representatives.(ii)The Committee on Environment and Public Works of the Senate.(iii)The Committee on Commerce, Science, and Transportation of the Senate.(iv)The Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives.(v)The Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate.(B)ContentsA report submitted under this subsection shall include—(i)a list containing—(I)each recommendation contained in the Council report described in paragraph (1); and(II)each recommendation indicated as under consideration in the previous report submitted under this subsection; and(ii)for each such recommendation, whether it is accepted, rejected, or under consideration by the Secretary.(3)Administrative and technical supportThe Secretary shall provide such administrative support, staff, and technical assistance to the Council as the Secretary determines to be necessary for the Council to carry out its duties.(g)DefinitionsIn this section:(1)Council reportThe term Council report means the report described in subsection (f)(2). (2)SecretaryThe term Secretary means the Secretary of Transportation.3014.Report on marijuana research(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Attorney General and the Secretary of Health and Human Services, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the Department of Transportation website, a report and recommendations on—(1)increasing and improving access, for scientific researchers studying impairment while driving under the influence of marijuana, to samples and strains of marijuana and products containing marijuana lawfully being offered to patients or consumers in a State on a retail basis;(2)establishing a national clearinghouse to collect and distribute samples and strains of marijuana for scientific research that includes marijuana and products containing marijuana lawfully available to patients or consumers in a State on a retail basis;(3)facilitating access, for scientific researchers located in States that have not legalized marijuana for medical or recreational use, to samples and strains of marijuana and products containing marijuana from such clearinghouse for purposes of research on marijuana-impaired driving; and(4)identifying Federal statutory and regulatory barriers to the conduct of scientific research and the establishment of a national clearinghouse for purposes of facilitating research on marijuana-impaired driving.(b)Definition of marijuanaIn this section, the term marijuana has the meaning given such term in section 4008 of the FAST Act (Public Law 114–94).IVMotor Carrier SafetyAMotor Carrier Safety Grants, Operations, and Programs4101.Motor carrier safety grants(a)In generalSection 31104 of title 49, United States Code, is amended—(1)by striking subsection (a) and inserting the following:(a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account):(1)Motor carrier safety assistance programSubject to paragraph (2) and subsection (c), to carry out section 31102 (except subsection (l))—(A)$388,950,000 for fiscal year 2022;(B)$398,700,000 for fiscal year 2023;(C)$408,900,000 for fiscal year 2024; and(D)$418,425,000 for fiscal year 2025.(2)High-priority activities programSubject to subsection (c), to carry out section 31102(l)—(A)$72,604,000 for fiscal year 2022;(B)$74,424,000 for fiscal year 2023;(C)$76,328,000 for fiscal year 2024; and(D)$78,106,000 for fiscal year 2025.(3)Commercial motor vehicle operators grant programTo carry out section 31103—(A)$1,037,200 for fiscal year 2022;(B)$1,063,200 for fiscal year 2023;(C)$1,090,400 for fiscal year 2024; and(D)$1,115,800 for fiscal year 2025.(4)Commercial driver’s license program implementation programSubject to subsection (c), to carry out section 31313—(A)$56,008,800 for fiscal year 2022;(B)$57,412,800 for fiscal year 2023;(C)$58,881,600 for fiscal year 2024; and(D)$60,253,200 for fiscal year 2025.; (2)by striking subsection (c) and inserting the following:(c)Partner training and program support(1)In generalOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year.(2)Use of fundsThe Secretary shall use at least 75 percent of the amounts deducted under paragraph (1) on training and related training materials for non-Federal Government employees.(3)PartnershipThe Secretary shall carry out the training and development of materials pursuant to paragraph (2) in partnership with one or more nonprofit organizations, selected on a competitive basis, that have—(A)expertise in conducting a training program for non-Federal Government employees; and(B)a demonstrated ability to involve in a training program the target population of commercial motor vehicle safety enforcement employees. ;(3)in subsection (f)—(A)in paragraph (1) by striking the next fiscal year and inserting the following 2 fiscal years;(B)in paragraph (2)—(i)by striking section 31102(l)(2) and inserting paragraphs (2) and (4) of section 31102(l); (ii)by striking the next 2 fiscal years and inserting the following 3 fiscal years; and(C)in paragraph (3) by striking the next 4 fiscal years and inserting the following 5 fiscal years; and(4)by adding at the end the following:(j)Treatment of reallocationsAmounts that are obligated and subsequently, after the date of enactment of this subsection, released back to the Secretary under subsection (i) shall not be subject to limitations on obligations provided under any other provision of law. .(b)Commercial driver’s license program implementation financial assistance programSection 31313(b) of title 49, United States Code, is amended—(1)by striking the period at the end and inserting ; and; (2)by striking A recipient and inserting the following:In participating in financial assistance program under this section—(1)a recipient; and (3)by adding at the end the following: (2)a State may not receive more than $250,000 in grants under subsection (a)(2) in any fiscal year—(A)in which the State prohibits private commercial driving schools or independent commercial driver’s license testing facilities from offering a commercial driver’s license skills test as a third-party tester; or(B)in which a State fails to report to the Administrator of the Federal Motor Carrier Safety Administration, during the previous fiscal year, the average number of days of delays for an initial commercial driver’s license skills test or retest within the State..4102.Motor carrier safety operations and programs(a)In generalSection 31110 of title 49, United States Code, is amended by striking subsection (a) and inserting the following: (a)Administrative expensesThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—(1)$380,500,000 for fiscal year 2022;(2)$381,500,000 for fiscal year 2023;(3)$382,500,000 for fiscal year 2024; and(4)$384,500,000 for fiscal year 2025. .(b)Administrative expenses(1)Use of fundsThe Administrator of the Federal Motor Carrier Safety Administration shall use funds made available in subsection (a) for—(A)acceleration of planned investments to modernize the Administration’s information technology and information management systems;(B)completing outstanding mandates;(C)carrying out a Large Truck Crash Causal Factors Study of the Administration; (D)construction and maintenance of border facilities; and(E)other activities authorized under section 31110(b) of title 49, United States Code.(2)Definition of outstanding mandateIn this subsection, the term outstanding mandate means a requirement for the Federal Motor Carrier Safety Administration to issue regulations, undertake a comprehensive review or study, conduct a safety assessment, or collect data—(A)under this Act;(B)under MAP–21 (Public Law 112–141), that has not been published in the Federal Register, if required, or otherwise completed as of the date of enactment of this Act; (C)under the FAST Act (Public Law 114–94), that has not been published in the Federal Register, if required, or otherwise completed as of the date of enactment of this Act; and(D)under any other Act enacted before the date of enactment of this Act that has not been published in the Federal Register by the date required in such Act. 4103.Immobilization grant programSection 31102(l) of title 49, United States Code, is amended—(1)in paragraph (1) by striking and (3) and inserting , (3), and (4); and(2)by adding at the end the following:(4)Immobilization grant program(A)In generalThe Secretary shall establish an immobilization grant program to make discretionary grants to States for the immobilization or impoundment of passenger-carrying commercial motor vehicles if such vehicles are found to be unsafe or fail inspection.(B)Criteria for immobilizationThe Secretary, in consultation with State commercial motor vehicle entities, shall develop a list of commercial motor vehicle safety violations and defects that the Secretary determines warrant the immediate immobilization of a passenger-carrying commercial motor vehicle.(C)EligibilityA State is only eligible to receive a grant under this paragraph if such State has the authority to require the immobilization or impoundment of a passenger-carrying commercial motor vehicle if such vehicle is found to have a violation or defect included in the list developed under subparagraph (B).(D)Use of funds Grant funds provided under this paragraph may be used for—(i)the immobilization or impoundment of passenger-carrying commercial motor vehicles found to have a violation or defect included in the list developed under subparagraph (B); (ii)safety inspections of such vehicles; and(iii)other activities related to the activities described in clauses (i) and (ii), as determined by the Secretary.(E)Secretary authorizationThe Secretary is authorized to award a State funding for the costs associated with carrying out an immobilization program with funds made available under section 31104(a)(2).(F)Definition of passenger-carrying commercial motor vehicleIn this paragraph, the term passenger-carrying commercial motor vehicle has the meaning given the term commercial motor vehicle in section 31301..4104.Operation of small commercial vehicles study(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall initiate a review of the prevalence of, characteristics of, and safe operation of commercial vehicles that have a gross vehicle weight rating or gross vehicle weight below 10,000 pounds, and are utilized in package delivery of goods moving in interstate commerce.(b)Independent researchIf the Secretary decides to enter into a contract with a third party to perform the research required under subsection (a), the Secretary shall—(1)solicit applications from research institutions that conduct objective, fact-based research to conduct the study; and(2)ensure that such third party does not have any financial or contractual ties with an entity engaged in interstate commerce utilizing commercial vehicles or commercial motor vehicles.(c)Entities includedAs part of the review, the Secretary shall collect information from a cross-section of companies that use fleets of such vehicles for package delivery in interstate commerce, including companies that—(1)directly perform deliveries; use contracted entities to perform work; and(2)utilize a combination of direct deliveries and contract entities.(d)Evaluation factorsThe review shall include an evaluation of the following:(1)Fleet characteristics, including fleet structure, and vehicle miles traveled.(2)Fleet management, including scheduling of deliveries and maintenance practices.(3)Driver employment characteristics, including the basis of compensation and classification.(4)How training, medical fitness, hours on duty, and safety of drivers is evaluated and overseen by companies, including prevention of occupational injuries and illnesses.(5)Safety performance metrics, based on data associated with the included entities, including crash rates, moving violations, failed inspections, and other related data points.(6)Financial responsibility and liability for safety or maintenance violations among companies, fleet managers, and drivers.(7)Loading and unloading practices, and how package placement in the vehicle is determined.(8)Other relevant information determined necessary by the Secretary in order to make recommendations under subsection (e).(e)Report and RecommendationsUpon completion of the review, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce of the Senate a report containing—(1)the findings of the Secretary on each of the factors in (d);(2)a list of regulations applicable to commercial motor vehicles and commercial motor vehicle operators that are not applicable to commercial vehicle operations described in this section; and(3)recommendations, based on the findings, on changes to laws or regulations at the Federal, State, or local level to promote safe operations and safe and fair working conditions for commercial vehicle operators.BMotor Carrier Safety Oversight4201.Motor carrier safety advisory committeeSection 4144 of SAFETEA–LU (49 U.S.C. 31100 note) is amended—(1)in subsection (b)(1) by inserting , including small business motor carriers after industry; and(2)in subsection (d) by striking September 30, 2013 and inserting September 30, 2025. 4202.Compliance, safety, accountability(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall implement a revised methodology to be used in the Compliance, Safety, Accountability program of the Federal Motor Carrier Safety Administration to identify and prioritize motor carriers for intervention, using the recommendations of the study required by section 5221(a) of the FAST Act (49 U.S.C. 31100 note).(b)Data availabilityThe Secretary shall, in working toward implementation of the revised methodology described in subsection (a) prioritize revisions necessary to—(1)restore the public availability of all relevant safety data under a revised methodology; and(2)make such safety data publicly available that was made publicly available on the day before the date of enactment of the FAST Act, and make publicly available any safety data that was required to be made available by section 5223 of the FAST Act (49 U.S.C. 31100 note).(c)Implementation(1)Progress reportsNot later than 30 days after the date of enactment of this Act, and every 90 days thereafter until the date on which the Secretary implements the revised methodology described in subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on a website of the Department of Transportation, a progress report on—(A)the status of the revision of the methodology and related data modifications under subsection (a), a timeline for completion of such revision, and an estimated date for implementation of such revised methodology;(B)an explanation for any delays in development or implementation of the revised methodology over the reporting period; and(C)if the Secretary has not resumed making publicly available the data described in subsection (b), an updated timeline for the restoration of the public availability of data and a detailed explanation for why such restoration has not occurred.(2)Publication and notificationPrior to commencing the use of the revised methodology described in subsection (a) to identify and prioritize motor carriers for intervention (other than in a testing capacity), the Secretary shall—(A)publish a detailed summary of the methodology in the Federal Register and provide a period for public comment; and(B)notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, in writing.(d)Safety fitness rule(1)RulemakingNot later than 1 year after the date on which the Secretary notifies Congress under subsection (c)(2), the Secretary shall issue final regulations pursuant to section 31144(b) of title 49, United States Code, to revise the methodology for issuance of motor carrier safety fitness determinations.(2)ConsiderationsIn issuing the regulations under paragraph (1), the Secretary shall consider the use of all available data to determine the fitness of a motor carrier. (e)RepealSection 5223 of the FAST Act (49 U.S.C. 31100 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed. 4203.Terms and conditions for exemptionsSection 31315 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (4)(A) by inserting , including data submission requirements, after terms and conditions; and(B)by striking paragraph (8) and inserting the following:(8)Terms and conditions(A)In generalThe Secretary shall establish terms and conditions for each exemption to ensure that the exemption will not likely degrade the level of safety achieved by the person or class of persons granted the exemption, and allow the Secretary to evaluate whether an equivalent level of safety is maintained while the person or class of persons is operating under such exemption, including—(i)requiring the regular submission of accident and incident data to the Secretary;(ii)requiring immediate notification to the Secretary in the event of a crash that results in a fatality or serious bodily injury; (iii)for exemptions granted by the Secretary related to hours of service rules under part 395 of title 49, Code of Federal Regulations, requiring that the exempt person or class of persons submit to the Secretary evidence of participation in a recognized fatigue management plan; and(iv)providing documentation of the authority to operate under the exemption to each exempt person, to be used to demonstrate compliance if requested by a motor carrier safety enforcement officer during a roadside inspection. (B)ImplementationThe Secretary shall monitor the implementation of the exemption to ensure compliance with its terms and conditions.; and (2)in subsection (e) by inserting , based on an analysis of data collected by the Secretary and submitted to the Secretary under subsection (b)(8) after safety. 4204.Safety fitness of motor carriers of passengersSection 31144(i) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (A) by striking who the Secretary registers under section 13902 or 31134; and(B)in subparagraph (B) by inserting to motor carriers of passengers and after apply; and (2)by adding at the end the following:(5)Motor carrier of passengers definedIn this subsection, the term motor carrier of passengers includes an offeror of motorcoach services that sells scheduled transportation of passengers for compensation at fares and on schedules and routes determined by such offeror, regardless of ownership or control of the vehicles or drivers used to provide the transportation by motorcoach. .4205.Providers of recreational activitiesSection 13506(b) of title 49, United States Code, is amended—(1)in paragraph (2) by striking or at the end;(2)in paragraph (3) by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (4)transportation by a motor vehicle designed or used to transport between 9 and 15 passengers (including the driver), whether operated alone or with a trailer attached for the transport of recreational equipment, that is operated by a person that provides recreational activities if—(A)the transportation is provided within a 150 air-mile radius of the location where passengers are boarded; and (B)the person operating the motor vehicle, if transporting passengers over a route between a place in a State and a place in another State, is otherwise lawfully providing transportation of passengers over the entire route in accordance with applicable State law..4206.Amendments to regulations relating to transportation of household goods in interstate commerce(a)DefinitionsIn this section:(1)AdministrationThe term Administration means the Federal Motor Carrier Safety Administration.(2)Covered carrierThe term covered carrier means a motor carrier that is—(A)engaged in the interstate transportation of household goods; and(B)subject to the requirements of part 375 of title 49, Code of Federal Regulations (as in effect on the effective date of the amendments required by subsection (b)).(3)SecretaryThe term Secretary means the Secretary of Transportation.(b)Amendments to regulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to amend regulations related to the interstate transportation of household goods. (c)ConsiderationsIn issuing the notice of proposed rulemaking under subsection (b), the Secretary shall consider the following recommended amendments to provisions of title 49, Code of Federal Regulations:(1)Section 375.207(b) to require each covered carrier to include on the website of the covered carrier a link—(A)to the publication of the Administration titled Ready to Move–Tips for a Successful Interstate Move (ESA 03005) on the website of the Administration; or(B)to a copy of the publication referred to in subparagraph (A) on the website of the covered carrier.(2)Subsections (a) and (b)(1) of section 375.213 to require each covered carrier to provide to each individual shipper, with any written estimate provided to the shipper, a copy of the publication described in appendix A of part 375 of such title, entitled Your Rights and Responsibilities When You Move (ESA–03–006 (or a successor publication)), in the form of a written copy or a hyperlink on the website of the covered carrier to the location on the website of the Administration containing such publication. (3)Subsection (e) of section 375.213, to repeal such subsection.(4)Section 375.401(a), to require each covered carrier—(A)to conduct a visual survey of the household goods to be transported by the covered carrier—(i)in person; or(ii)virtually, using—(I)a remote camera; or(II)another appropriate technology;(B)to offer a visual survey described in subparagraph (A) for all household goods shipments, regardless of the distance between—(i)the location of the household goods; and(ii)the location of the agent of the covered carrier preparing the estimate; and(C)to provide to each shipper a copy of publication of the Administration titled Ready to Move–Tips for a Successful Interstate Move (ESA 03005) on receipt from the shipper of a request to schedule, or a waiver of, a visual survey offered under subparagraph (B).(5)Sections 375.401(b)(1), 375.403(a)(6)(ii), and 375.405(b)(7)(ii), and subpart D of appendix A of part 375, to require that, in any case in which a shipper tenders any additional item or requests any additional service prior to loading a shipment, the affected covered carrier shall—(A)prepare a new estimate; and(B)maintain a record of the date, time, and manner in which the new estimate was accepted by the shipper. (6)Section 375.501(a), to establish that a covered carrier is not required to provide to a shipper an order for service if the covered carrier elects to provide the information described in paragraphs (1) through (15) of such section in a bill of lading that is presented to the shipper before the covered carrier receives the shipment.(7)Subpart H of part 375, to replace the replace the terms freight bill and expense bill with the term invoice.CCommercial Motor Vehicle Driver Safety4301.Commercial driver’s license for passenger carriersSection 31301(4)(B) of title 49, United States Code, is amended to read as follows:(B)is designed or used to transport—(i)more than 8 passengers (including the driver) for compensation; or(ii)more than 15 passengers (including the driver), whether or not the transportation is provided for compensation; or.4302.Alcohol and controlled substances testingSection 31306(c)(2) of title 49, United States Code, is amended by striking , for urine testing,. 4303.Entry-level driver trainingNot later than January 1, 2021, and every 90 days thereafter until the compliance date for the final rule published on December 8, 2016, titled Minimum Training Requirements for Entry-Level Commercial Motor Vehicle Operators (81 Fed. Reg. 88732), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—(1)a schedule, including benchmarks, to complete implementation of the requirements under such final rule;(2)any anticipated delays, if applicable, in meeting the benchmarks described in paragraph (1); (3)the progress that the Secretary has made in updating the Department of Transportation’s information technology infrastructure to support the training provider registry;(4)a list of States that have adopted laws or regulations to implement such final rule; and(5)a list of States, if applicable, that are implementing the rule and confirming that an applicant for a commercial driver’s license has complied with the requirements. 4304.Driver detention time(a)Data collectionNot later than 30 days after the date of enactment of this Act, the Secretary shall—(1)begin to collect data on delays experienced by operators of commercial motor vehicles, as required under section 5501 of the FAST Act (49 U.S.C. 14103 note) and as referenced in the request for information published on June 10, 2019, titled Request for Information Concerning Commercial Motor Vehicle Driver Detention Times During Loading and Unloading (84 Fed. Reg. 26932); and(2)make such data available on a publicly accessible website of the Department of Transportation.(b)Detention time limits(1)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall initiate a rulemaking to establish limits on the amount of time that an operator of a commercial motor vehicle may be reasonably detained by a shipper or receiver before the loading or unloading of the vehicle, if the operator is not compensated for such time detained.(2)ContentsAs part of the rulemaking conducted pursuant to subsection (a), the Secretary shall—(A)consider the diverse nature of operations in the movement of goods by commercial motor vehicle;(B)examine any correlation between time detained and violations of the hours-of-service rules under part 395 of title 49, Code of Federal Regulations;(C)determine whether the effect of detention time on safety differs based on—(i)how an operator is compensated; and (ii)the contractual relationship between the operator and the motor carrier, including whether an operator is an employee, a leased owner-operator, or an owner-operator with independent authority; and(D)establish a process for a motor carrier, shipper, receiver, broker, or commercial motor vehicle operator to report instances of time detained beyond the Secretary’s established limits.(3)Incorporation of informationThe Secretary shall incorporate information received under paragraph (2)(D) into the process established pursuant to subsection (a) once a final rule takes effect.(c)Data protectionData made available pursuant to this section shall be made available in a manner that—(1)precludes the connection of the data to any individual motor carrier or commercial motor vehicle operator; and(2)protects privacy and confidentiality of individuals, operators, and motor carriers submitting the data.(d)Commercial motor vehicle definedIn this section, the term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code.4305.Truck Leasing Task Force(a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Labor, shall establish a Truck Leasing Task Force (hereinafter referred to as the Task Force).(b)MembershipThe Secretary of Transportation shall select not more than 15 individuals to serve as members of the Task Force, including equal representation from each of the following:(1)Labor organizations.(2)The motor carrier industry, including independent owner-operators.(3)Consumer protection groups.(4)Safety groups.(5)Members of the legal profession who specialize in consumer finance issues.(c)DutiesThe Task Force shall examine, at a minimum—(1)common truck leasing arrangements available to commercial motor vehicle drivers, including lease-purchase agreements;(2)the terms of such leasing agreements;(3)the prevalence of predatory leasing agreements in the motor carrier industry;(4)specific agreements available to drayage drivers at ports related to the Clean Truck Program or similar programs to decrease emissions from port operations;(5)the impact of truck leasing agreements on the net compensation of commercial motor vehicle drivers, including port drayage drivers; (6)resources to assist commercial motor vehicle drivers in assessing the impacts of leasing agreements; and(7)the classification of commercial motor vehicle drivers under lease-purchase agreements. (d)CompensationA member of the Task Force shall serve without compensation.(e)ReportUpon completion of the examination described in subsection (c), the Task Force shall submit to the Secretary of Transportation, Secretary of Labor, and appropriate congressional committees a report containing—(1)the findings of the Task Force on the matters described in subsection (c);(2)best practices related to—(A)assisting a commercial motor vehicle driver in assessing the impacts of leasing agreements prior to entering into such agreements; and(B)assisting a commercial motor vehicle driver who has entered into a predatory lease agreement; and(3)recommendations on changes to laws or regulations, as applicable, at the Federal, State, or local level to promote fair leasing agreements under which a commercial motor vehicle driver is able to earn a living wage.(f)TerminationNot later than 1 month after the date of submission of the report pursuant to subsection (e), the Task Force shall terminate.4306.Hours of service(a)Authority To issue regulationsNotwithstanding the authority of the Secretary of Transportation to issue regulations under section 31502 of title 49, United States Code, the Secretary shall delay the effective date of the final rule published on June 1, 2020, titled Hours of Service of Drivers (85 Fed. Reg. 33396) until 60 days after the date on which the Secretary submits the report required under subsection (d).(b)Comprehensive review(1)Comprehensive review of hours of service rulesNot later than 60 days after the date of enactment of this Act, the Secretary shall initiate a comprehensive review of hours of service rules and the impacts of waivers, exemptions, and other allowances that limit the applicability of such rules.(2)List of exemptionsIn carrying out the comprehensive review required under paragraph (1), the Secretary shall—(A)compile a list of waivers, exemptions, and other allowances—(i)under which a driver may operate in excess of the otherwise applicable limits on on-duty or driving time in absence of such exemption, waiver, or other allowance; (ii)under which a driver may operate without recording compliance with hours of service rules through the use of an electronic logging device; and(iii)applicable—(I)to specific segments of the motor carrier industry or sectors of the economy;(II)on a periodic or seasonal basis; and(III)to specific types of operations, including the short haul exemption under part 395 of title 49, Code of Federal Regulations;(B)specify whether each such waiver, exemption, or other allowance was granted by the Department of Transportation or enacted by Congress, and how long such waiver, exemption, or other allowance has been in effect; and(C)estimate the number of motor carriers, motor private carriers, and drivers that may qualify to use each waiver, exemption, or other allowance.(3)Safety impact analysis(A)In generalIn carrying out the comprehensive review under paragraph (1), the Secretary, in consultation with State motor carrier enforcement entities, shall undertake a statistically valid analysis to determine the safety impact, including on enforcement, of the exemptions, waivers, or other allowances compiled under paragraph (2) by—(i)using available data, or collecting from motor carriers or motor private carriers and drivers operating under an exemption, waiver, or other allowance if the Secretary does not have sufficient data, to determine the incidence of accidents, fatigue-related incidents, and other relevant safety information related to hours of service among motor carriers, private motor carriers, and drivers permitted to operate under each exemption, waiver, or other allowance;(ii)comparing the data described in subparagraph (A) to safety data from motor carriers, motor private carriers, and drivers that are subject to the hours of service rules and not operating under an exemption, waiver, or other allowance; and(iii)based on the comparison under subparagraph (B), determining whether waivers, exemptions, and other allowances in effect provide an equivalent level of safety as would exist in the absence of exemptions, waivers, or other allowances.(B)ConsultationThe Secretary shall consult with State motor carrier enforcement entities in carrying out this paragraph. (C)ExclusionsThe Secretary shall exclude data related to exemptions, waivers, or other allowances made pursuant to an emergency declaration under section 390.23 of title 49, Code of Federal Regulations, or extended under section 390.25 of title 49, Code of Federal Regulations, from the analysis required under this paragraph. (4)Driver impact analysisIn carrying out the comprehensive review under paragraph (1), the Secretary shall further consider—(A)data on driver detention collected by the Secretary pursuant to section 4304 of this Act and other conditions affecting the movement of goods by commercial motor vehicle, and how such conditions interact with the Secretary’s regulations on hours of service;(B)whether exemptions, waivers, or other allowances that permit additional on-duty time or driving time have a deleterious effect on the physical condition of drivers; and(C)whether differences in the manner in which drivers are compensated result in different levels of burden for drivers in complying with hours of service rules.(c)Peer reviewPrior to the publication of the review required under subsection (d), the analyses performed by the Secretary shall undergo an independent peer review.(d)PublicationNot later than 18 months after the date that the Secretary initiates the comprehensive review under subsection (b)(1), the Secretary shall publish the findings of such review in the Federal Register and provide for a period for public comment. (e)Report to CongressNot later than 30 days after the conclusion of the public comment period under subsection (d), the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available on a website of the Department of Transportation a report containing the information and analyses required under subsection (b).(f)Replacement of guidanceNotwithstanding subsection (a), the Secretary shall replace the Department of Transportation guidance published on June 7, 2018, titled Hours of Service of Drivers of Commercial Motor Vehicles: Regulatory Guidance Concerning the Use of a Commercial Motor Vehicle for Personal Conveyance (83 Fed. Reg. 26377) with specific mileage or time limits, or both, for the use of personal conveyance established through a rulemaking.(g)DefinitionsIn this section:(1)Motor carrier; motor private carrierThe terms motor carrier and motor private carrier have the meanings given such terms in section 31501 of title 49, United States Code.(2)On-duty time; driving time; electronic logging deviceThe terms on-duty time, driving time, and electronic logging device have the meanings given such terms in section 395.2 of title 49, Code of Federal Regulations (as in effect on June 1, 2020). 4307.Driver recruitment(a)In generalNot later than 1 year after the date of enactment of this Act, the inspector general of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report examining the operation of commercial motor vehicles in the United States by drivers admitted to the United States under temporary business visas.(b)ContentsThe report under paragraph (1) shall include—(1)an assessment of—(A)the prevalence of the operation of commercial motor vehicles in the United States by drivers admitted to the United States under temporary business visas;(B)the characteristics of motor carriers that recruit and use such drivers, including the country of domicile of the motor carrier or subsidiary;(C)the demographics of drivers operating in the United States under such visas, including the country of domicile of such drivers; and(D)the contractual relationship between such motor carriers and such drivers;(2)an analysis of whether such drivers are required to comply with—(A)motor carrier safety regulations under subchapter B of chapter III of title 49, Code of Federal Regulations, including—(i)the English proficiency requirement under section 391.11(2) of title 49, Code of Federal Regulations;(ii)the requirement for drivers of a motor carrier to report any violations of a regulation to such motor carrier under section 391.27 of title 49, Code of Federal Regulations; and (iii)driver’s licensing requirements under part 383 of title 49, Code of Federal Regulations, including entry-level driver training and drug and alcohol testing under part 382 of such title; and (B)regulations prohibiting point-to-point transportation in the United States, or cabotage, under part 365 of title 49, Code of Federal Regulations;(3)an evaluation of the safety record of the operations and drivers described in paragraph (1), including—(A)violations of the motor carrier safety regulations under subchapter B of chapter III of title 49, Code of Federal Regulations, including applicable requirements described in paragraph (2)(A); and (B)the number of crashes involving such operations and drivers; and(4)the impact of such operations and drivers on—(A)commercial motor vehicle drivers domiciled in the United States, including employment levels and driver compensation of such drivers; and(B)the competitiveness of motor carriers domiciled in the United States.(c)DefinitionsIn this section:(1)Commercial motor vehicleIn this section, the term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code.(2)Temporary business visaThe term temporary business visa means any driver who is present in the United States with status under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)). 4308.Screening for obstructive sleep apnea(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall—(1)assess the risk posed by untreated obstructive sleep apnea in drivers of commercial motor vehicles and the feasibility, benefits, and costs associated with establishing screening criteria for obstructive sleep apnea in drivers of commercial motor vehicles; (2)issue a notice in the Federal Register containing the independently peer-reviewed findings of the assessment required under paragraph (1) not later than 30 days after completion of the assessment and provide an opportunity for public comment; and(3)if the Secretary contracts with an independent third party to conduct the assessment required under paragraph (1), ensure that the independent third party shall not have any financial or contractual ties or relationship with a motor carrier that transports passengers or property for compensation, the motor carrier industry, or driver advocacy organizations.(b)Screening criteria(1)In generalNot later than 12 months after the date of enactment of this Act, the Secretary shall publish in the Federal Register a proposed rule to establish screening criteria for obstructive sleep apnea in commercial motor vehicle drivers and provide an opportunity for public comment.(2)Final ruleNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule to establish screening criteria for obstructive sleep apnea in commercial motor vehicle drivers.(c)DefinitionsIn this section:(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31132 of title 49, United States Code.(2)Motor carrierThe term motor carrier has the meaning given such term in section 13102 of title 49, United States Code. 4309.Women of Trucking Advisory Board(a)Short titleThis section may be cited as the Promoting Women in Trucking Workforce Act.(b)FindingsCongress finds that—(1)women make up 47 percent of the workforce of the United States;(2)women are significantly underrepresented in the trucking industry, holding only 24 percent of all transportation and warehousing jobs and representing only—(A)6.6 percent of truck drivers;(B)12.5 percent of all workers in truck transportation; and(C)8 percent of freight firm owners;(3)given the total number of women truck drivers, women are underrepresented in the truck-driving workforce; and(4)women truck drivers have been shown to be 20 percent less likely than male counterparts to be involved in a crash.(c)Sense of Congress regarding women in truckingIt is the sense of Congress that the trucking industry should explore every opportunity, including driver training and mentorship programs, to encourage and support the pursuit of careers in trucking by women.(d)EstablishmentTo encourage women to enter the field of trucking, the Administrator shall establish and facilitate an advisory board, to be known as the Women of Trucking Advisory Board, to promote organizations and programs that—(1)provide education, training, mentorship, or outreach to women in the trucking industry; and(2)recruit women into the trucking industry.(e)Membership(1)In generalThe Board shall be composed of not fewer than seven members whose backgrounds allow those members to contribute balanced points of view and diverse ideas regarding the strategies and objectives described in subsection (f)(2).(2)AppointmentNot later than 270 days after the date of enactment of this Act, the Administrator shall appoint the members of the Board, of whom—(A)not fewer than one shall be a representative of large trucking companies;(B)not fewer than one shall be a representative of mid-sized trucking companies;(C)not fewer than one shall be a representative of small trucking companies;(D)not fewer than one shall be a representative of nonprofit organizations in the trucking industry;(E)not fewer than one shall be a representative of trucking business associations;(F)not fewer than one shall be a representative of independent owner-operators; and(G)not fewer than one shall be a woman who is a professional truck driver.(3)TermsEach member shall be appointed for the life of the Board.(4)CompensationA member of the Board shall serve without compensation.(f)Duties(1)In generalThe Board shall identify—(A)industry trends that directly or indirectly discourage women from pursuing careers in trucking, including—(i)any differences between women minority groups;(ii)any differences between women who live in rural, suburban, and urban areas; and(iii)any safety risks unique to the trucking industry;(B)ways in which the functions of trucking companies, nonprofit organizations, and trucking associations may be coordinated to facilitate support for women pursuing careers in trucking;(C)opportunities to expand existing opportunities for women in the trucking industry; and(D)opportunities to enhance trucking training, mentorship, education, and outreach programs that are exclusive to women.(2)ReportNot later than 18 months after the date of enactment of this Act, the Board shall submit to the Administrator a report describing strategies that the Administrator may adopt—(A)to address any industry trends identified under paragraph (1)(A);(B)to coordinate the functions of trucking companies, nonprofit organizations, and trucking associations in a manner that facilitates support for women pursuing careers in trucking;(C)to—(i)take advantage of any opportunities identified under paragraph (1)(C); and(ii)create new opportunities to expand existing scholarship opportunities for women in the trucking industry; and(D)to enhance trucking training, mentorship, education, and outreach programs that are exclusive to women.(g)Report to Congress(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing—(A)any strategies recommended by the Board under subsection (f)(2); and(B)any actions taken by the Administrator to adopt the strategies recommended by the Board (or an explanation of the reasons for not adopting the strategies).(2)Public availabilityThe Administrator shall make the report under paragraph (1) publicly available—(A)on the website of the Federal Motor Carrier Safety Administration; and(B)in appropriate offices of the Federal Motor Carrier Safety Administration.(h)TerminationThe Board shall terminate on submission of the report to Congress under subsection (g).(i)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Federal Motor Carrier Safety Administration.(2)BoardThe term Board means the Women of Trucking Advisory Board established under subsection (d).(3)Large trucking companyThe term large trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with an annual revenue greater than $1,000,000,000.(4)Mid-sized trucking companyThe term mid-sized trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with an annual revenue of not less than $35,000,000 and not greater than $1,000,000,000.(5)Small trucking companyThe term small trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with an annual revenue less than $35,000,000.4310.Application of commercial motor vehicle safety(a)DefinitionSection 31301(14) of title 49, United States Code, is amended—(1)by striking and and inserting a comma; and(2)by inserting , and Puerto Rico before the period.(b)ImplementationThe Administrator of the Federal Motor Carrier Safety Administration shall work with the Commonwealth of Puerto Rico on obtaining full compliance with chapter 313 of title 49, United States Code, and regulations adopted under that chapter.(c)Grace periodNotwithstanding section 31311(a) of title 49, United States Code, during a 5-year period beginning on the date of enactment of this Act, the Commonwealth of Puerto Rico shall not be subject to a withholding of an apportionment of funds under paragraphs (1) and (2) of section 104(b) of title 23, United States Code, for failure to comply with any requirement under section 31311(a) of title 49, United States Code.DCommercial Motor Vehicle and Schoolbus Safety4401.Schoolbus safety standards(a)Schoolbus seatbelts(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to consider requiring large schoolbuses to be equipped with safety belts for all seating positions, if the Secretary determines that such standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.(2)ConsiderationsIn issuing a notice of proposed rulemaking under paragraph (1), the Secretary shall consider—(A)the safety benefits of a lap/shoulder belt system (also known as a Type 2 seatbelt assembly);(B)the recommendations of the National Transportation Safety Board on seatbelts in schoolbuses; (C)existing experience, including analysis of student injuries and fatalities compared to States without seat belt laws, and seat belt usage rates, from States that require schoolbuses to be equipped with seatbelts, including Type 2 seatbelt assembly; (D)the impact of lap/shoulder belt systems on emergency evacuations, with a focus on emergency evacuations involving students below the age of 14, and emergency evacuations necessitated by fire or water submersion; and(E)the impact of lap/shoulder belt systems on the overall availability of schoolbus transportation.(3)ReportIf the Secretary determines that a standard described in paragraph (1) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that describes the reasons for not prescribing such a standard.(4)Application of regulationsAny regulation issued based on the notice of proposed rulemaking described in paragraph (1) shall apply to schoolbuses manufactured more than 3 years after the date on which the regulation takes effect.(b)Automatic emergency brakingNot later than 2 years after the date of enactment of this Act, the Secretary shall—(1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all schoolbuses manufactured after the effective date of such standard to be equipped with an automatic emergency braking system; and(2)as part of such standard, establish performance requirements for automatic emergency braking systems, including operation of such systems.(c)Electronic stability controlNot later than 2 years after the date of enactment of this Act, the Secretary shall—(1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all schoolbuses manufactured after the effective date of such standard to be equipped with an electronic stability control system (as such term is defined in section 571.136 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act)); and (2)as part of such standard, establish performance requirements for electronic stability control systems, including operation of such systems.(d)Fire prevention and mitigation(1)Research and testingThe Secretary shall conduct research and testing to determine the most prevalent causes of schoolbus fires and the best methods to prevent such fires and to mitigate the effect of such fires, both inside and outside the schoolbus. Such research and testing shall consider—(A)fire suppression systems standards, which at a minimum prevent engine fires;(B)firewall standards to prevent gas or flames from entering into the passenger compartment in schoolbuses with engines that extend beyond the firewall; and(C)interior flammability and smoke emissions characteristics standards.(2)StandardsThe Secretary may issue fire prevention and mitigation standards for schoolbuses, based on the results of the Secretary's research and testing under paragraph (1), if the Secretary determines that such standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code. (e)School bus temperature safety study and reportNot later than 1 year after the date of enactment of this Act, the Secretary shall study and issue a report on the safety implications of temperature controls in school buses. The study and report shall include—(1)an analysis of the internal temperature in school buses without air condition in weather between 80 and 110 degrees Fahrenheit;(2)the collection and analysis of data on temperature-related injuries to students, including heatstroke and dehydration;(3)the collection of data on how many public school districts currently operate buses without air conditioning; and(4)recommendations for preventing heat related illnesses for children on school buses. (f)DefinitionsIn this section:(1)Automatic Emergency BrakingThe term automatic emergency braking means a crash avoidance system installed and operational in a vehicle that consists of—(A)a forward warning function—(i)to detect vehicles and objects ahead of the vehicle; and(ii)to alert the operator of an impending collision; and(B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that—(i)a crash is imminent; and(ii)the operator of the vehicle is not applying the brakes.(2)Large schoolbusThe term large schoolbus means a schoolbus with a gross vehicle weight rating of more than 10,000 pounds. (3)SchoolbusThe term schoolbus has the meaning given such term in section 30125(a) of title 49, United States Code.4402.Illegal passing of schoolbuses(a)Review of illegal passing laws(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall—(A)prepare a compilation of illegal passing laws in all States, including levels of enforcement and penalties and enforcement issues with such laws and the impact of such laws on illegal passing of schoolbuses in each State;(B)review existing State laws that may inhibit effective schoolbus loading zone countermeasures, which may include laws requiring camera visibility of a driver’s face for enforcement action, laws that may reduce stop-arm camera effectiveness, the need for an officer to witness the event for enforcement, and the lack of primary enforcement for texting and driving;(C)evaluate methods used by States to review, document, and report to law enforcement schoolbus stop-arm violations; and(D)following the completion of the compilation, issue recommendations on best practices on the most effective approaches to address illegal passing of schoolbuses.(2)PublicationThe compilation and recommendations prepared under paragraph (1) shall be made publicly available on the website of the Department of Transportation.(b)Public safety messaging campaign(1)In generalNot later than 1 year after the date on which the Secretary makes the compilation and recommendations under subsection (a)(2) publicly available, the Secretary shall create and execute a public safety messaging campaign for distribution to States, divisions of motor vehicles, schools, and other public outlets to highlight the dangers of the illegal passing of schoolbuses, and should include educating students and the public on safe loading and unloading of schoolbuses.(2)ConsultationThe Secretary shall consult with public and private schoolbus industry representatives and States in developing the campaign materials.(3)UpdateThe Secretary shall periodically update such materials.(c)Review of technologies(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies to enhance schoolbus safety, including cameras, audible warning systems, enhanced lighting, and other technological solutions.(2)ContentThe review under paragraph (1)—(A)shall include an evaluation of the costs of new equipment and the potential impact on overall schoolbus ridership;(B)shall include an evaluation of advanced technologies surrounding loading zone safety;(C)shall include an evaluation of motion-activated detection systems that are capable of—(i)detecting pedestrians, bicyclists, and other road users located near the exterior of the schoolbus; and(ii)alerting the operator of the schoolbus of the road users described in clause (i);(D)shall include an evaluation of schoolbus lighting systems, to ensure clear communication to surrounding drivers on their appropriate action; and(E)may include other technological solutions that enhance schoolbus safety.(3)ConsultationThe Secretary shall consult with manufacturers of schoolbus vehicles, manufacturers of various technologies, and school bus industry representatives in conducting the review under paragraph (1).(4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(d)Review of driver education materials(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)review driver education materials across all States to determine whether and how illegal passing of schoolbuses is addressed in driver education materials, manuals, non-commercial driver’s license testing, and road tests; and(B)make recommendations on how States can improve education about illegal passing of schoolbuses, particularly with new drivers.(2)ConsultationThe Secretary shall consult with schoolbus industry representatives, States, motor vehicle administrators, and other appropriate motor vehicle experts in the preparation of the review under paragraph (1).(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(e)Review of other safety issues(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)research the connections between illegal passing of schoolbuses and other safety issues, including distracted driving, morning darkness, poor visibility, illumination and reach of vehicle headlights, speed limits, and schoolbus stop locations in rural areas; and(B)create a report containing the findings.(2)PublicationThe Secretary shall make the report created under paragraph (1)(B) publicly available on the website of the Department.4403.State inspection of passenger-carrying commercial motor vehicles(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule based on the advance notice of proposed rulemaking published on April 27, 2016, titled State Inspection Programs for Passenger-Carrier Vehicles (81 Fed. Reg. 24769).(b)ConsiderationsIn issuing a final rule under subsection (a), the Secretary shall consider the impact of continuing to allow self-inspection as a means to satisfy periodic inspection requirements on the safety of passenger carrier operations.4404.Automatic emergency braking(a)Federal motor vehicle safety standard(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—(A)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all commercial motor vehicles manufactured after the effective date of such standard to be equipped with an automatic emergency braking system; and(B)as part of such standard, establish performance requirements for automatic emergency braking systems, including operation of such systems in a variety of driving conditions.(2)ConsiderationsPrior to prescribing the standard required under paragraph (1)(A), the Secretary shall—(A)conduct a review of automatic emergency braking systems in use in commercial motor vehicles and address any identified deficiencies with such systems in the rulemaking proceeding to prescribe the standard, if practicable; (B)assess the feasibility of updating the software of emergency braking systems in use in commercial motor vehicles to address any deficiencies and to enable such systems to meet the new standard; and(C)consult with representatives of commercial motor vehicle drivers regarding the experiences of drivers with automatic emergency braking systems in use in commercial motor vehicles, including malfunctions or unwarranted activations of such systems.(3)Compliance dateThe Secretary shall ensure that the compliance date of the standard prescribed pursuant to paragraph (1) shall be not later than 2 years after the date of publication of the final rule prescribing such standard. (b)Federal motor carrier safety regulationNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a regulation under section 31136 of title 49, United States Code, that requires that an automatic emergency braking system installed in a commercial motor vehicle that is in operation on or after the effective date of the standard prescribed under subsection (a) be used at any time during which such commercial motor vehicle is in operation.(c)DefinitionsIn this section:(1)Automatic emergency braking systemThe term automatic emergency braking system means a crash avoidance system installed and operational in a vehicle that consists of—(A)a forward collision warning function—(i)to detect vehicles and objects ahead of the vehicle; and(ii)to alert the operator of the vehicle of an impending collision; and(B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that—(i)a crash is imminent; and(ii)the operator of the vehicle is not applying the brakes.(2)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code. 4405.Underride protection(a)Rear underride guards(1)Rear guards on trailers and semitrailers(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to revise motor vehicle safety standards under sections 571.223 and 571.224 of title 49, Code of Federal Regulations, to require trailers and semi-trailers manufactured after the date on which such regulation is issued to be equipped with rear impact guards that are designed to prevent passenger compartment intrusion from a trailer or semitrailer when a passenger vehicle traveling at 35 miles per hour makes—(i)an impact in which the passenger vehicle impacts the center of the rear of the trailer or semitrailer; (ii)an impact in which 50 percent the width of the passenger vehicle overlaps the rear of the trailer or semitrailer; and(iii)an impact in which 30 percent of the width of the passenger vehicle overlaps the rear of the trailer or semitrailer.(B)Effective dateThe rule issued under subparagraph (A) shall require full compliance with the motor carrier safety standard prescribed in such rule not later than 2 years after the date on which a final rule is issued. (2)Additional researchThe Secretary shall conduct additional research on the design and development of rear impact guards that can prevent underride crashes and protect motor vehicle passengers against severe injury at crash speeds of up to 65 miles per hour.(3)Review of StandardsNot later than 5 years after any revisions to standards or requirements related to rear impact guards pursuant to paragraph (1), the Secretary shall review the standards or requirements to evaluate the need for changes in response to advancements in technology and upgrade such standards accordingly.(4)Inspections(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to amend the regulations on minimum periodic inspection standards under appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, and driver vehicle inspection reports under section 396.11 of title 49, Code of Federal Regulations, to include rear impact guards and rear end protection (as required by section 393.86 of title 49, Code of Federal Regulations).(B)ConsiderationsIn updating the regulations described in subparagraph (A), the Secretary shall consider it to be a defect or a deficiency if a rear impact guard is missing or has a corroded or compromised element that affects the structural integrity and protective feature of such guard.(b)Side underride guards(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)complete additional research on side underride guards to better understand the overall effectiveness of such guards;(B)assess the feasibility, benefits, and costs associated with installing side underride guards on newly manufactured trailers and semitrailers with a gross vehicle weight rating of 10,000 pounds or more; and(C)if warranted, develop performance standards for such guards.(2)Independent researchIf the Secretary enters into a contract with a third party to perform the research required under paragraph (1)(A), the Secretary shall ensure that such third party does not have any financial or contractual ties or relationship with a motor carrier that transports passengers or property for compensation, the motor carrier industry, or an entity producing or supplying underride guards.(3)Publication of assessmentNot later than 90 days after completing the assessment required under paragraph (1)(B), the Secretary shall issue a notice in the Federal Register containing the findings of the assessment and provide an opportunity for public comment.(4)Report to CongressAfter the conclusion of the public comment period under paragraph (3), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that provides—(A)the results of the assessment under this subsection;(B)a summary of the public comments received by the Secretary under paragraph (3); and(C)a determination as to whether the Secretary intends to develop performance requirements for side underride guards, including any analysis that led to such determination.(c)Advisory committee on underride protection(1)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall establish an Advisory Committee on Underride Protection (in this subsection referred to as the Committee) to provide advice and recommendations to the Secretary on safety regulations to reduce crashes and fatalities involving truck underrides.(2)Representation(A)In generalThe Committee shall be composed of not more than 20 members appointed by the Secretary who are not employees of the Department of Transportation and who are qualified to serve because of their expertise, training, or experience.(B)MembershipMembers shall include two representatives of each of the following:(i)Truck and trailer manufacturers. (ii)Motor carriers, including independent owner-operators.(iii)Law enforcement.(iv)Motor vehicle engineers.(v)Motor vehicle crash investigators. (vi)Truck safety organizations.(vii)The insurance industry.(viii)Emergency medical service providers.(ix)Families of underride crash victims.(x)Labor organizations. (3)CompensationMembers of the Committee shall serve without compensation.(4)MeetingsThe Committee shall meet at least annually.(5)SupportOn request of the Committee, the Secretary shall provide information, administrative services, and supplies necessary for the Committee to carry out the duties described in paragraph (1).(6)ReportThe Committee shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a biennial report that shall—(A)describe the advice and recommendations made to the Secretary; and(B)include an assessment of progress made by the Secretary in advancing safety regulations. (d)Data collectionNot later than 1 year after the date of enactment of this Act, the Secretary shall implement recommendations 1 and 2 described in the report by the Government Accountability Office published on March 14, 2019, titled Truck Underride Guards: Improved Data Collection, Inspections, and Research Needed (GAO–19–264). 4406.Transportation of horsesSection 80502 of title 49, United States Code, is amended—(1)in subsection (c) by striking This section does not and inserting Subsections (a) and (b) shall not;(2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following:(d)Transportation of horses(1)ProhibitionNo person may transport, or cause to be transported, a horse from a place in a State, the District of Columbia, or a territory or possession of the United States through or to a place in another State, the District of Columbia, or a territory or possession of the United States in a motor vehicle containing two or more levels stacked on top of each other.(2)Motor vehicle definedIn this subsection, the term motor vehicle—(A)means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways; and(B)does not include a vehicle operated exclusively on a rail or rails.; and(4)in subsection (e), as redesignated—(A)by striking A rail carrier and inserting the following:(1)In generalA rail carrier;(B)by striking this section and inserting subsection (a) or (b); and(C)by striking On learning and inserting the following:(2)Transportation of horses in multilevel trailer(A)Civil penaltyA person that knowingly violates subsection (d) is liable to the United States Government for a civil penalty of at least $100, but not more than $500, for each violation. A separate violation of subsection (d) occurs for each horse that is transported, or caused to be transported, in violation of subsection (d).(B)Relationship to other lawsThe penalty imposed under subparagraph (A) shall be in addition to any penalty or remedy available under any other law.(3)Civil actionOn learning.4407.Additional State authority(a)Additional authorityNotwithstanding the limitation in section 127(d) of title 23, United States Code, if a State had in effect on or before June 1, 1991, a statute or regulation which placed a limitation on the overall length of a longer combination vehicle consisting of 3 trailers, such State may allow the operation of a longer combination vehicle to accommodate a longer energy efficient truck tractor in such longer combination vehicle under such limitation, if the additional tractor length is the only added length to such longer combination vehicle and does not result in increased cargo capacity in weight or volume.(b)Savings clauseNothing in this section authorizes a State to allow an increase in the length of a trailer, semitrailer, or other cargo-carrying unit of a longer combination vehicle.(c)Longer combination vehicle definedThe term longer combination vehicle has the meaning given such term in section 127 of title 23, United States Code. 4408.Updating the required amount of insurance for commercial motor vehiclesSection 31139(b) of title 49, United States Code, is amended— (1)in paragraph (2), by striking $750,000 and inserting $2,000,000; and (2)by adding at the end the following: (3)AdjustmentThe Secretary, in consultation with the Bureau of Labor Statistics, shall adjust the minimum level of financial responsibility under paragraph (2) quinquennially for inflation. .VInnovation5001.Authorization of appropriations(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(1)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $144,000,000 for each of fiscal years 2022 through 2025.(2)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code, $152,000,000 for each of fiscal years 2022 through 2025.(3)Training and educationTo carry out section 504 of title 23, United States Code, $26,000,000 for each of fiscal years 2022 through 2025.(4)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $100,000,000 for each of fiscal years 2022 through 2025.(5)University transportation centers programTo carry out section 5505 of title 49, United States Code, $96,000,000 for each of fiscal years 2022 through 2025.(6)Bureau of Transportation StatisticsTo carry out chapter 63 of title 49, United States Code, $27,000,000 for each of fiscal years 2022 through 2025.(b)Additional programsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(1)Safe, efficient mobility through advanced technologiesTo carry out section 503(c)(4) of title 23, United States Code, $70,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(c) of such title. (2)Materials to reduce greenhouse gas emissions programTo carry out section 503(d) of title 23, United States Code, $10,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(c) of such title.(3)National highly automated vehicle and mobility innovation clearinghouseTo carry out section 5507 of title 49, United States Code, $2,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out sections 512 through 518 of title 23, United States Code.(4)National cooperative multimodal freight transportation research programTo carry out section 70205 of title 49, United States Code, $4,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(b) of title 23, United States Code.(5)State surface transportation system funding pilotsTo carry out section 6020 of the FAST Act (23 U.S.C. 503 note), $35,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(b) of title 23, United States Code.(6)National surface transportation system funding pilotTo carry out section 5402 of this title, $10,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(b) of title 23, United States Code.(c)AdministrationThe Federal Highway Administration shall—(1)administer the programs described in paragraphs (1), (2), and (3) of subsection (a) and paragraph (1) of subsection (b); and(2)in consultation with relevant modal administrations, administer the programs described in subsections (a)(4) and (b)(2).(d)Treatment of fundsFunds authorized to be appropriated by subsections (a) and (b) shall—(1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this title (including the amendments by this title) or otherwise determined by the Secretary; and(2)remain available until expended and not be transferable, except as otherwise provided in this title.AResearch and Development5101.Highway research and development program(a)In generalSection 503 of title 23, United States Code, is amended—(1)in subsection (a)(2) by striking section 508 and inserting section 6503 of title 49; and(2)in subsection (b)—(A)in paragraph (3)—(i)in subparagraph (A)—(I)in clause (ii) by striking ; and and inserting a semicolon;(II)in clause (iii) by striking the period and inserting ; and; and(III)by adding at the end the following:(iv)to reduce greenhouse gas emissions and limit the effects of climate change. ; and (ii)by striking subparagraphs (D) and (E);(B)in paragraph (4)(A)—(i)in clause (ii) by striking ; and and inserting a semicolon;(ii)in clause (iii) by striking the period and inserting ; and; and(iii)by adding at the end the following:(iv)to reduce greenhouse gas emissions and limit the effects of climate change. ;(C)in paragraph (5)(A)—(i)in clause (iv) by striking ; and and inserting a semicolon;(ii)in clause (v) by striking the period and inserting ; and; and(iii)by adding at the end the following:(vi)reducing greenhouse gas emissions and limiting the effects of climate change. ; and (D)by adding at the end the following:(9)Analysis toolsThe Secretary may develop interactive modeling tools and databases that—(A)track the condition of highway assets, including interchanges, and the reconstruction history of such assets;(B)can be used to assess transportation options;(C)allow for the monitoring and modeling of network-level traffic flows on highways; and(D)further Federal and State understanding of the importance of national and regional connectivity and the need for long-distance and interregional passenger and freight travel by highway and other surface transportation modes.(10)Performance management data support program(A)Performance management data supportThe Administrator of the Federal Highway Administration shall develop, use, and maintain data sets and data analysis tools to assist metropolitan planning organizations, States, and the Federal Highway Administration in carrying out performance management analyses (including the performance management requirements under section 150).(B)InclusionsThe data analysis activities authorized under subparagraph (A) may include—(i)collecting and distributing vehicle probe data describing traffic on Federal-aid highways;(ii)collecting household travel behavior data to assess local and cross-jurisdictional travel, including to accommodate external and through travel;(iii)enhancing existing data collection and analysis tools to accommodate performance measures, targets, and related data, so as to better understand trip origin and destination, trip time, and mode;(iv)enhancing existing data analysis tools to improve performance predictions and travel models in reports described in section 150(e);(v)developing tools—(I)to improve performance analysis; and(II)to evaluate the effects of project investments on performance;(vi)assisting in the development or procurement of the transportation system access data under section 1403(g) of the INVEST in America Act; and(vii)developing tools and acquiring data described under paragraph (9).(C)FundingThe Administrator of the Federal Highway Administration may use up to $15,000,000 for each of fiscal years 2022 through 2025 to carry out this paragraph. .(b)RepealSection 6028 of the FAST Act (23 U.S.C. 150 note), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed. 5102.Materials to reduce greenhouse gas emissions programSection 503 of title 23, United States Code, as amended by section 5101, is further amended by adding at the end the following:(d)Materials To reduce greenhouse gas emissions program(1)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall establish and implement a program under which the Secretary shall award grants to eligible entities to research and support the development of materials that will reduce or sequester the amount of greenhouse gas emissions generated during the production of highway materials and the construction and use of highways. (2)ActivitiesThe Secretary shall ensure that the program, at a minimum— (A)carries out research to determine the materials proven to most effectively reduce or sequester greenhouse gas emissions;(B)evaluates and improves the ability of materials to most effectively reduce or sequester greenhouse gas emissions; and(C)supports the development and deployment of materials that will reduce or sequester greenhouse gas emissions.(3)Competitive selection process(A)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application in such form and containing such information as the Secretary may require.(B)ConsiderationIn making grants under this subsection, the Secretary shall consider the degree to which applicants presently carry out research on materials that reduce or sequester greenhouse gas emissions. (C)Selection criteriaThe Secretary may make grants under this subsection to any eligible entity based on the demonstrated ability of the applicant to fulfill the activities described in paragraph (2).(D)Transparency(i)In generalThe Secretary shall provide to each eligible entity submitting an application under this subsection, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the application of such entity.(ii)ReportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the overall review process for a grant under this subsection, including—(I)specific criteria of evaluation used in the review;(II)descriptions of the review process; and(III)explanations of the grants awarded.(4)Grants(A)Restrictions(i)In generalFor each fiscal year, a grant made available under this subsection shall be not greater than $4,000,000 and not less than $2,000,000 per recipient.(ii)LimitationAn eligible entity may only receive one grant in a fiscal year under this subsection.(B)Matching requirements(i)In generalAs a condition of receiving a grant under this subsection, a grant recipient shall match 50 percent of the amounts made available under the grant.(ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under—(I)section 504(b); or(II)section 505.(5)Program coordination(A)In generalThe Secretary shall—(i)coordinate the research, education, and technology transfer activities carried out by grant recipients under this subsection;(ii)disseminate the results of that research through the establishment and operation of a publicly accessible online information clearinghouse; and(iii)to the extent practicable, support the deployment and commercial adoption of effective materials researched or developed under this subsection to relevant stakeholders.(B)Annual review and evaluationNot later than 2 years after the date of enactment of this subsection, and not less frequently than annually thereafter, the Secretary shall, consistent with the activities in paragraph (3)—(i)review and evaluate the programs carried out under this subsection by grant recipients, describing the effectiveness of the program in identifying materials that reduce or sequester greenhouse gas emissions;(ii)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing such review and evaluation; and(iii)make the report in clause (ii) available to the public on a website.(6)Limitation on availability of amountsAmounts made available to carry out this subsection shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized.(7)Information collectionAny survey, questionnaire, or interview that the Secretary determines to be necessary to carry out reporting requirements relating to any program assessment or evaluation activity under this subsection, including customer satisfaction assessments, shall not be subject to chapter 35 of title 44.(8)Definition of eligible entityIn this subsection, the term eligible entity means a nonprofit institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). .5103.Transportation research and development 5-year strategic planSection 6503 of title 49, United States Code, is amended—(1)in subsection (a) by striking The Secretary and inserting For the period of fiscal years 2017 through 2021, and for each 5-year period thereafter, the Secretary; (2)in subsection (c)(1)—(A)in subparagraph (D) by inserting and the existing transportation system after infrastructure;(B)in subparagraph (E) by striking ; and and inserting a semicolon; (C)by amending subparagraph (F) to read as follows:(F)reducing greenhouse gas emissions; and; and (D)by adding at the end the following:(G)developing and maintaining a diverse workforce in transportation sectors; ; and (3)in subsection (d) by striking not later than December 31, 2016, and inserting not later than December 31, 2021,. 5104.University transportation centers programSection 5505 of title 49, United States Code, is amended—(1)in subsection (b)(4)—(A)in subparagraph (A) by striking research priorities identified in chapter 65. and inserting the following: following research priorities:(i)Improving the mobility of people and goods. (ii)Reducing congestion.(iii)Promoting safety.(iv)Improving the durability and extending the life of transportation infrastructure and the existing transportation system.(v)Preserving the environment.(vi)Reducing greenhouse gas emissions. ; and (B)in subparagraph (B)—(i)by striking Technology and and inserting Technology,; and (ii)by inserting , the Associate Administrator for Research, Demonstration, and Innovation and Administrator of the Federal Transit Administration, after Federal Highway Administration; (2)in subsection (c)—(A)in paragraph (1)—(i)by striking Not later than 1 year after the date of enactment of this section, and inserting the following: (A)Selection of grantsNot later than 1 year after the date of enactment of the INVEST in America Act, ; and (ii)by adding at the end the following:(B)LimitationsA grant under this subsection may not include a cooperative agreement described in section 6305 of title 31. ; (B)in paragraph (2)—(i)in subparagraph (A) by striking 5 consortia and inserting 6 consortia; (ii)in subparagraph (B)—(I)in clause (i) by striking not greater than $4,000,000 and not less than $2,000,000 and inserting not greater than $4,250,000 and not less than $2,250,000; and(II)in clause (ii) by striking section 6503(c) and inserting subsection (b)(4)(A);(iii)in subparagraph (C) by striking 100 percent and inserting 50 percent; and (iv)by adding at the end the following:(D)RequirementIn awarding grants under this section, the Secretary shall award 1 grant to a national consortia for each focus area described in subsection (b)(4)(A). ; (C)in paragraph (3)—(i)in subparagraph (C) by striking not greater than $3,000,000 and not less than $1,500,000 and inserting not greater than $3,250,000 and not less than $1,750,000;(ii)in subparagraph (D)(i) by striking 100 percent and inserting 50 percent; and (iii)by striking subparagraph (E); and (D)in paragraph (4)—(i)in subparagraph (A) by striking greater than $2,000,000 and not less than $1,000,000 and inserting greater than $2,250,000 and not less than $1,250,000; and(ii)by striking subparagraph (C) and inserting the following:(C)RequirementsIn awarding grants under this paragraph, the Secretary shall—(i)consider consortia that include institutions that have demonstrated an ability in transportation-related research; and(ii)award not less than four grants under this section to historically black colleges and universities and other minority-serving institutions, as defined in section 371(a) of the Higher Education Act (20 U.S.C. 1067q).(D)Focused research(i)In generalIn awarding grants under this section, the Secretary shall select not less than one grant recipient with each of the following focus areas:(I)Transit.(II)Connected and automated vehicle technology.(III)Non-motorized transportation, including bicycle and pedestrian safety.(IV)Transportation planning, including developing metropolitan planning practices to meet the considerations described in section 134(c)(4) of title 23 and section 5303(c)(4).(V)The surface transportation workforce, including—(aa)current and future workforce needs and challenges; and(bb)the impact of technology on the transportation sector. (VI)Climate change mitigation, including—(aa)researching the types of transportation projects that are expected to provide the most significant greenhouse gas emissions reductions from the surface transportation sector; and(bb)researching the types of transportation projects that are not expected to provide significant greenhouse gas emissions reductions from the surface transportation sector.(VII)Rail. (ii)Additional grantsIn awarding grants under this section and after awarding grants pursuant to clause (i), the Secretary may award any remaining grants to any grant recipient based on the criteria described in subsection (b)(4)(A). (E)Considerations for selected institutions(i)In generalTier 1 transportation centers awarded a grant under this paragraph with a focus area described in subparagraph (D)(i)(IV) shall consider the following areas for research:(I)strategies to address climate change mitigation and impacts described in section 134(i)(2)(I)(ii) of title 23 and the incorporation of such strategies into long range transportation plan; and(II)preparation of a vulnerability assessment described in section 134(i)(2)(I)(iii) of title 23. (ii)ActivitiesA tier 1 transportation center receiving a grant under this section with a focus area described in subparagraph (D)(i)(IV) may—(I)establish best practices;(II)develop modeling tools; and(III)carry out other activities and develop technology that addresses the planning considerations described in clause (i).(iii)LimitationResearch under this subparagraph shall focus on metropolitan planning organizations that represent urbanized areas with populations of 200,000 or fewer. ; (3)in subsection (d)(3) by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025; (4)by redesignating subsection (f) as subsection (g); and(5)by inserting after subsection (e) the following:(f)Surplus amounts(1)In generalAmounts made available to the Secretary to carry out this section that remain unobligated after awarding grants under subsection (c) shall be made available under the unsolicited research initiative under section 5506.(2)Limitation on amountsAmounts under paragraph (1) shall not exceed $2,000,000 for any given fiscal year. .5105.Unsolicited research initiative(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:5506.Unsolicited research initiative(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish a program under which an eligible entity may at any time submit unsolicited research proposals for funding under this section.(b)CriteriaA research proposal submitted under subsection (a) shall meet the purposes of the Secretary’s 5-year transportation research and development strategic plan described in section 6503(c)(1).(c)Project reviewNot later than 90 days after an eligible entity submits a proposal under subsection (a), the Secretary shall—(1)review the research proposal submitted under subsection (a);(2)evaluate such research proposal relative to the criteria described in subsection (b); (3)provide to such eligible entity a written notice that—(A)if the research proposal is not selected for funding under this section—(i)notifies the eligible entity that the research proposal has not been selected for funding;(ii)provides an explanation as to why the research proposal was not selected, including if the research proposal does not cover an area of need; and(iii)if applicable, recommends that the research proposal be submitted to another research program; and(B)if the research proposal is selected for funding under this section, notifies the eligible entity that the research proposal has been selected for funding; and(4)fund the proposals described in paragraph (3)(B).(d)ReportNot later than 18 months after the date of enactment of this section, and annually thereafter, the Secretary shall make available to the public on a public website a report on the progress and findings of the program established under subsection (a).(e)Federal share(1)In generalThe Federal share of the cost of an activity carried out under this section may not exceed 50 percent.(2)Non-Federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity carried out under this section.(f)Funding(1)In generalOf the funds made available to carry out the university transportation centers program under section 5505, $2,000,000 shall be available for each of fiscal years 2022 through 2025 to carry out this section.(2)Funding flexibility(A)In generalFor fiscal years 2022 through 2025, funds made available under paragraph (1) shall remain available until expended.(B)Uncommitted fundsIf the Secretary determines, at the end of a fiscal year, funds under paragraph (1) remain unexpended as a result of a lack of meritorious projects under this section, the Secretary may, for the following fiscal year, make remaining funds available under either this section or under section 5505. (g)Eligible entity definedIn this section, the term eligible entity means—(1)a State;(2)a unit of local government;(3)a transit agency;(4)any nonprofit institution of higher education, including a university transportation center under section 5505; and(5)a nonprofit organization..(b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by inserting after the item relating to section 5505 the following new item:5506. Unsolicited research initiative. .5106.National cooperative multimodal freight transportation research program(a)In generalChapter 702 of title 49, United States Code, is amended by adding at the end the following:70205.National cooperative multimodal freight transportation research program(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish and support a national cooperative multimodal freight transportation research program.(b)AgreementNot later than 6 months after the date of enactment of this section, the Secretary shall seek to enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities relating to the governance of the national cooperative multimodal freight transportation research program.(c)Advisory committeeIn carrying out the agreement described in subsection (b), the National Academy of Sciences shall select a multimodal freight transportation research advisory committee consisting of multimodal freight stakeholders, including, at a minimum—(1)a representative of the Department of Transportation;(2)representatives of any other Federal agencies relevant in supporting the nation’s multimodal freight transportation research needs;(3)a representative of a State department of transportation; (4)a representative of a local government (other than a metropolitan planning organization);(5)a representative of a metropolitan planning organization; (6)a representative of the trucking industry; (7)a representative of the railroad industry; (8)a representative of the port industry; (9)a representative of logistics industry; (10)a representative of shipping industry;(11)a representative of a safety advocacy group with expertise in freight transportation; (12)an academic expert on multimodal freight transportation; (13)an academic expert on the contributions of freight movement to greenhouse gas emissions; and(14)representatives of labor organizations representing workers in freight transportation.(d)ElementsThe national cooperative multimodal freight transportation research program established under this section shall include the following elements:(1)National research agendaThe advisory committee under subsection (c), in consultation with interested parties, shall recommend a national research agenda for the program established in this section.(2)InvolvementInterested parties may—(A)submit research proposals to the advisory committee;(B)participate in merit reviews of research proposals and peer reviews of research products; and(C)receive research results.(3)Open competition and peer review of research proposalsThe National Academy of Sciences may award research contracts and grants under the program through open competition and merit review conducted on a regular basis.(4)Evaluation of research(A)Peer reviewResearch contracts and grants under the program may allow peer review of the research results.(B)Programmatic evaluationsThe National Academy of Sciences shall conduct periodic programmatic evaluations on a regular basis of research contracts and grants.(5)Dissemination of research findings(A)In generalThe National Academy of Sciences shall disseminate research findings to researchers, practitioners, and decisionmakers, through conferences and seminars, field demonstrations, workshops, training programs, presentations, testimony to government officials, a public website for the National Academy of Sciences, publications for the general public, and other appropriate means.(B)ReportNot more than 18 months after the date of enactment of this section, and annually thereafter, the Secretary shall make available on a public website a report that describes the ongoing research and findings of the program.(e)ContentsThe national research agenda under subsection (d)(1) shall include—(1)techniques and tools for estimating and identifying both quantitative and qualitative public benefits derived from multimodal freight transportation projects, including—(A)greenhouse gas emissions reduction;(B)congestion reduction; and(C)safety benefits;(2)the impact of freight delivery vehicles, including trucks, railcars, and non-motorized vehicles, on congestion in urban and rural areas;(3)the impact of both centralized and disparate origins and destinations on freight movement;(4)the impacts of increasing freight volumes on transportation planning, including—(A)first-mile and last-mile challenges to multimodal freight movement;(B)multimodal freight travel in both urban and rural areas; and(C)commercial motor vehicle parking and rest areas;(5)the effects of Internet commerce and accelerated delivery speeds on freight movement and increased commercial motor vehicle volume, including impacts on—(A)safety on public roads;(B)congestion in both urban and rural areas;(C)first-mile and last-mile challenges and opportunities;(D)the environmental impact of freight transportation, including on air quality and on greenhouse gas emissions; and(E)vehicle miles-traveled by freight-delivering vehicles;(6)the impacts of technological advancements in freight movement, including impacts on—(A)congestion in both urban and rural areas;(B)first-mile and last-mile challenges and opportunities; and(C)vehicle miles-traveled; (7)methods and best practices for aligning multimodal infrastructure improvements with multimodal freight transportation demand, including improvements to the National Multimodal Freight Network under section 70103; and(8)other research areas to identify and address current, emerging, and future needs related to multimodal freight transportation.(f)Funding(1)Federal shareThe Federal share of the cost of an activity carried out under this section shall be 100 percent.(2)Period of availabilityAmounts made available to carry out this section shall remain available until expended.(g)Definition of greenhouse gasIn this section, the term greenhouse gas has the meaning given such term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)). .(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code, is amended by adding at the end the following new item:70205. National cooperative multimodal freight transportation research program..5107.Wildlife-vehicle collision reduction and habitat connectivity improvement(a)Study(1)In generalThe Secretary of Transportation shall conduct a study examining methods to reduce collisions between motorists and wildlife (referred to in this section as wildlife-vehicle collisions).(2)Contents(A)Areas of studyThe study required under paragraph (1) shall—(i)update and expand on, as appropriate—(I)the report titled Wildlife Vehicle Collision Reduction Study: 2008 Report to Congress: and(II)the document titled Wildlife Vehicle Collision Reduction Study: Best Practices Manual and dated October 2008; and(ii)include—(I)an assessment, as of the date of the study, of—(aa)the causes of wildlife-vehicle collisions;(bb)the impact of wildlife-vehicle collisions on motorists and wildlife; and(cc)the impacts of roads and traffic on habitat connectivity for terrestrial and aquatic species; and(II)solutions and best practices for—(aa)reducing wildlife-vehicle collisions; and(bb)improving habitat connectivity for terrestrial and aquatic species.(B)MethodsIn carrying out the study required under paragraph (1), the Secretary shall—(i)conduct a thorough review of research and data relating to—(I)wildlife-vehicle collisions; and(II)habitat fragmentation that results from transportation infrastructure;(ii)survey current practices of the Department of Transportation and State departments of transportation to reduce wildlife-vehicle collisions; and(iii)consult with—(I)appropriate experts in the field of wildlife-vehicle collisions; and(II)appropriate experts on the effects of roads and traffic on habitat connectivity for terrestrial and aquatic species.(3)Report(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study required under paragraph (1).(B)ContentsThe report required under subparagraph (A) shall include—(i)a description of—(I)the causes of wildlife-vehicle collisions;(II)the impacts of wildlife-vehicle collisions; and(III)the impacts of roads and traffic on—(aa)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(bb)species identified by States as species of greatest conservation need;(cc)species identified in State wildlife plans; and(dd)medium and small terrestrial and aquatic species;(ii)an economic evaluation of the costs and benefits of installing highway infrastructure and other measures to mitigate damage to terrestrial and aquatic species, including the effect on jobs, property values, and economic growth to society, adjacent communities, and landowners;(iii)recommendations for preventing wildlife-vehicle collisions, including recommended best practices, funding resources, or other recommendations for addressing wildlife-vehicle collisions; and(iv)guidance to develop, for each State that agrees to participate, a voluntary joint statewide transportation and wildlife action plan.(C)PurposesThe purpose of the guidance described in subparagraph (B)(iv) shall be—(i)to address wildlife-vehicle collisions; and(ii)to improve habitat connectivity for terrestrial and aquatic species.(D)ConsultationThe Secretary shall develop the guidance described under subparagraph (B)(iv) in consultation with—(i)Federal land management agencies;(ii)State departments of transportation;(iii)State fish and wildlife agencies; and(iv)Tribal governments.(b)Standardization of wildlife collision and carcass data(1)Standardization methodology(A)In generalThe Secretary of Transportation, acting through the Administrator of the Federal Highway Administration, shall develop a quality standardized methodology for collecting and reporting spatially accurate wildlife collision and carcass data for the National Highway System, taking into consideration the practicability of the methodology with respect to technology and cost.(B)MethodologyIn developing the standardized methodology under subparagraph (A), the Secretary shall—(i)survey existing methodologies and sources of data collection, including the Fatality Analysis Reporting System, the General Estimates System of the National Automotive Sampling System, and the Highway Safety Information System; and(ii)to the extent practicable, identify and correct limitations of such existing methodologies and sources of data collection.(C)ConsultationIn developing the standardized methodology under subparagraph (A), the Secretary shall consult with—(i)the Secretary of the Interior;(ii)the Secretary of Agriculture, acting through the Chief of the Forest Service;(iii)Tribal, State, and local transportation and wildlife authorities;(iv)metropolitan planning organizations (as such term is defined in section 134(b) of title 23, United States Code);(v)members of the American Association of State Highway and Transportation Officials;(vi)members of the Association of Fish and Wildlife Agencies;(vii)experts in the field of wildlife-vehicle collisions;(viii)nongovernmental organizations; and(ix)other interested stakeholders, as appropriate.(2)Standardized national data system with voluntary template implementationThe Secretary shall—(A)develop a template for State implementation of a standardized national wildlife collision and carcass data system for the National Highway System that is based on the standardized methodology developed under paragraph (1); and(B)encourage the voluntary implementation of the template developed under subparagraph (A) for States, metropolitan planning organizations, and additional relevant transportation stakeholders.(3)Reports(A)MethodologyThe Secretary shall submit to Congress a report describing the development of the standardized methodology required under paragraph (1) not later than—(i)the date that is 18 months after the date of enactment of this Act; and(ii)the date that is 180 days after the date on which the Secretary completes the development of such standardized methodology.(B)ImplementationNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing—(i)the status of the voluntary implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A);(ii)whether the implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A) has impacted efforts by States, units of local government, and other entities—(I)to reduce the number of wildlife-vehicle collisions; and(II)to improve habitat connectivity;(iii)the degree of the impact described in clause (ii); and(iv)the recommendations of the Secretary, including recommendations for further study aimed at reducing motorist collisions involving wildlife and improving habitat connectivity for terrestrial and aquatic species on the National Highway System, if any.(c)National threshold guidanceThe Secretary of Transportation shall—(1)establish guidance, to be carried out by States on a voluntary basis, that contains a threshold for determining whether a highway shall be evaluated for potential mitigation measures to reduce wildlife-vehicle collisions and increase habitat connectivity for terrestrial and aquatic species, taking into consideration—(A)the number of wildlife-vehicle collisions on the highway that pose a human safety risk;(B)highway-related mortality and effects of traffic on the highway on—(i)species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(ii)species identified by a State as species of greatest conservation need;(iii)species identified in State wildlife plans; and(iv)medium and small terrestrial and aquatic species; and(C)habitat connectivity values for terrestrial and aquatic species and the barrier effect of the highway on the movements and migrations of those species.(d)Workforce development and technical training(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall, based on the study conducted under subsection (a), develop a series of in-person and online workforce development and technical training courses—(A)to reduce wildlife-vehicle collisions; and(B)to improve habitat connectivity for terrestrial and aquatic species.(2)AvailabilityThe Secretary shall—(A)make the series of courses developed under paragraph (1) available for transportation and fish and wildlife professionals; and(B)update the series of courses not less frequently than once every 2 years.(e)Wildlife habitat connectivity and national bridge and tunnel inventory and inspection standardsSection 144 of title 23, United States Code, is amended in subsection (a)(2)—(1)in subparagraph (B) by inserting , resilience, after safety;(2)in subparagraph (D) by striking and at the end;(3)in subparagraph (E) by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(F)to ensure adequate passage of aquatic and terrestrial species, where appropriate.; 5108.Research activitiesSection 330(g) of title 49, United States Code, is amended by striking each of fiscal years 2016 through 2020 and inserting each of fiscal years 2022 through 2025. 5109.Innovative material innovation hubs(a)Establishment(1)In generalThe Secretary of Transportation shall carry out a program to enhance the development of innovative materials in the United States by making awards to consortia for establishing and operating Hubs (to be known as Innovative Material Innovation Hubs) to conduct and support multidisciplinary, collaborative research, development, demonstration, standardized design development, and commercial application of innovative materials.(2)CoordinationThe Secretary shall ensure the coordination of, and avoid duplication of, the activities of each Hub with the activities of—(A)other research entities of the Department of Transportation, including the Federal Highway Administration; and(B)research entities of other Federal agencies, as appropriate.(b)Competitive selection process(1)EligibilityTo be eligible to receive an award for the establishment and operation of a Hub under subsection (a)(1), a consortium shall—(A)be composed of not fewer than two qualifying entities;(B)operate subject to a binding agreement, entered into by each member of the consortium, that documents—(i)the proposed partnership agreement, including the governance and management structure of the Hub;(ii)measures the consortium will undertake to enable cost-effective implementation of activities under the program described in subsection (a)(1); and(iii)a proposed budget, including financial contributions from non-Federal sources; and(C)operate as a nonprofit organization.(2)Application(A)In generalA consortium seeking to establish and operate a Hub under subsection (a)(1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a detailed description of—(i)each element of the consortium agreement required under paragraph (1)(B); and(ii)any existing facilities the consortium intends to use for Hub activities.(B)RequirementIf the consortium members will not be located at 1 centralized location, the application under subparagraph (A) shall include a communications plan that ensures close coordination and integration of Hub activities.(3)Selection(A)In generalThe Secretary shall select consortia for awards for the establishment and operation of Hubs through a competitive selection process.(B)ConsiderationsIn selecting consortia under subparagraph (A), the Secretary shall consider—(i)any existing facilities a consortium has identified to be used for Hub activities;(ii)maintaining geographic diversity in locations of selected Hubs;(iii)the demonstrated ability of the recipient to conduct and support multidisciplinary, collaborative research, development, demonstration, standardized design development, and commercial application of innovative materials;(iv)the demonstrated research, technology transfer, and education resources available to the recipient to carry out this section;(v)the ability of the recipient to provide leadership in solving immediate and long-range national and regional transportation problems related to innovative materials;(vi)the demonstrated ability of the recipient to disseminate results and spur the implementation of transportation research and education programs through national or statewide continuing education programs;(vii)the demonstrated commitment of the recipient to the use of peer review principles and other research best practices in the selection, management, and dissemination of research projects;(viii)the performance metrics to be used in assessing the performance of the recipient in meeting the stated research, technology transfer, education, and outreach goals; and(ix)the ability of the recipient to implement the proposed program in a cost-efficient manner, including through cost sharing and overall reduced overhead, facilities, and administrative costs.(4)Transparency(A)In generalThe Secretary shall provide to each applicant, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the proposal of the applicant.(B)ReportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the overall review process under paragraph (2), given the considerations under paragraph (3), that includes—(i)specific criteria of evaluation used in the review;(ii)descriptions of the review process; and(iii)explanations of the selected awards.(c)AuthorizationThere is authorized to be appropriated to carry out this section such sums as may be necessary and such sums shall remain available for a period of 3 years after the last day of the fiscal year in which such sums were made available. (d)Hub operations(1)In generalEach Hub shall conduct, or provide for, multidisciplinary, collaborative research, development, demonstration, and commercial application of innovative materials.(2)ActivitiesEach Hub shall—(A)encourage collaboration and communication among the member qualifying entities of the consortium, as described in subsection (b)(1), and awardees;(B)develop and publish proposed plans and programs on a publicly accessible website;(C)submit to the Department of Transportation an annual report summarizing the activities of the Hub, including information—(i)detailing organizational expenditures; and(ii)describing each project undertaken by the Hub, as it relates to conducting and supporting multidisciplinary, collaborative research, development, demonstration, standardized design development, and commercial application of innovative materials; and(D)monitor project implementation and coordination.(3)Conflicts of interestEach Hub shall maintain conflict of interest procedures, consistent with the conflict of interest procedures of the Department of Transportation.(4)Prohibition on construction and renovation(A)In generalNo funds provided under this section may be used for construction or renovation of new buildings, test beds, or additional facilities for Hubs. (B)Non-Federal shareConstruction of new buildings or facilities shall not be considered as part of the non-Federal share of a Hub cost-sharing agreement.(e)ApplicabilityThe Secretary shall administer this section in accordance with section 330 of title 49, United States Code. (f)DefinitionsIn this section:(1)HubThe term Hub means an Innovative Material Innovation Hub established under this section.(2)Qualifying entityThe term qualifying entity means—(A)an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));(B)an appropriate Federal or State entity, including a federally funded research and development center of the Department of Transportation;(C)a university transportation center under section 5505 of title 49, United States Code; and(D)a research and development entity in existence on the date of enactment of this Act focused on innovative materials that the Secretary determines to be similar in scope and intent to a Hub under this section.(3)Innovative materialThe term innovative material, with respect to an infrastructure project, includes materials or combinations and processes for use of materials that enhance the overall service life, sustainability, and resiliency of the project or provide ancillary benefits relative to widely adopted state of practice technologies, as determined by the Secretary.5110.Strategic transportation research agenda(a)In generalSubchapter 1 of chapter 55 of title 49, United States Code, as amended, is further amended by adding at the end the following:5509.Strategic transportation research agenda(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall enter into an agreement with the National Academies to undertake a study of the research needs of the surface transportation system to fully adapt and integrate advanced technologies and innovation. The focus areas of the study shall include—(1)connected and autonomous technologies;(2)incorporating safety-related technologies;(3)addressing infrastructure resiliency;(4)multimodal connectivity;(5)data gathering of travel behavior, including the public’s short and long-term responses to transformational technologies;(6)impacts of private-sector transportation product development on society and the traditional research enterprise;(7)support for a public-sector culture of transportation innovation and acceleration of federally funded research into practice, codes, and standards; and(8)fostering development of transportation educators and transportation professionals.(b)ReportThe agreement entered into under this section shall require the National Academies to submit to Congress a report containing the results of the study not later than 2 years after the date of enactment of this section.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for fiscal year 2022..(b)Conforming amendmentThe analysis for chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5509. Strategic transportation research agenda..5111.Advanced transportation research and innovation program(a)In generalSubchapter I of chapter 55 of title 49, United States Code, as amended, is further amended by adding at the end the following:5510.Advanced transportation research and innovation program.(a)EstablishmentThe Secretary of Transportation shall establish an advanced transportation research and innovation program, to be administered by the Assistant Secretary of Research and Technology, to—(1)support research that addresses the long-term barriers to development of advanced transportation technologies with the potential to meet the Nation’s long-term safety, competitiveness, and transportation goals;(2)support high-risk research and development to accelerate transformational transportation innovations and emerging technology development;(3)advance research and development that improves the resilience of regions of the United States to natural disasters, extreme weather, and the effects of climate change on modal and multimodal transportation and infrastructure;(4)leverage Federal interagency research mechanisms and the academic research enterprise;(5)educate and train students in science, technology, engineering, and mathematics fields to conduct research and standards development relevant to transportation technologies, materials, systems, operations, processes, and policies; and(6)fostering collaboration among federal researchers and academic researchers.(b)Collaboration(1)Interagency collaborationIn carrying out this section, the Secretary shall collaborate on, identify, and disseminate within the Department, as appropriate, advanced transportation research, development, and other activities of other Federal agencies, including the Office of Science and Technology Policy, the National Science Foundation, the Department of Energy, the National Institute of Standards and Technology, the Department of Homeland Security, the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, and the Department of Defense to ensure the Department’s research investments are making the best possible contribution to the Nation’s goals of public health and safety, economic prosperity, national security, environmental quality, and a diverse transportation workforce.(2)Non-Governmental collaborationIn carrying out this section, the Secretary shall collaborate with labor organizations, as appropriate.(c)Research grantsIn carrying out this section, the Secretary may carry out the activities described under subsection (a) through—(1)competitive, merit-based basic research grants to individual investigators and teams of investigators; and(2)centers of excellence selected through a competitive, merit-based process.(d)Application(1)In generalAn investigator, team of investigators, or an institution of higher education (or consortium thereof) seeking funding under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)Research centersEach application under paragraph (1) from an institution of higher education (or consortium thereof) shall include a description of how the Center will promote multidisciplinary transportation research and development collaboration.(e)ResearchAt a minimum, the Secretary shall award 75 percent of awards under this program to projects for basic research.(f)ReviewNot later than September 30, 2025, the Secretary shall enter into an agreement with the National Academies to conduct a review of the research and activities carried out under this program and assess whether such activities are consistent with subsection (a). Members of the review panel shall represent, at a minimum, multimodal surface transportation researchers and practitioners.(g)ReportNot later than 1 year after the date of enactment of the INVEST in America Act, and biennially thereafter, the Secretary shall provide to the Committee on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure and the Committee on Science, Space, and Technology of the House of Representatives a report on implementation of the program under this section and research areas that the program will support.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2025..(b)Conforming amendmentThe analysis for chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5510. Advanced transportation research and innovation program..5112.Interagency innovative materials standards task force(a)PurposesThe purposes of this section shall be—(1)to encourage the research, design, and use of innovative materials, in concert with traditional materials, and associated techniques in the construction and preservation of the domestic infrastructure network;(2)to accelerate the deployment and extend the service life, improve the performance, and reduce the cost of infrastructure projects; and(3)to improve the economy, resilience, maintainability, sustainability, and safety of the domestic infrastructure network.(b)Establishment(1)In generalNot later than 180 days after the date of enactment of this Act, the Director of the National Institute of Standards and Technology shall establish an Interagency Innovative Materials Standards Task Force (referred to in this section as the Task Force) composed of the heads of Federal agencies responsible for significant civil infrastructure projects, including the Administrator of the Federal Highway Administration. (2)ChairpersonThe Director of the National Institute of Standards and Technology shall serve as Chairperson of the Task Force.(c)DutiesThe Task Force shall coordinate and improve, with respect to infrastructure construction, retrofitting, rehabilitation, and other improvements—(1)Federal testing standards;(2)Federal design and use guidelines;(3)Federal regulations; and(4)other applicable standards and performance and sustainability metrics.(d)Report(1)In generalNot later than 18 months after the date of enactment of this Act, the Task Force shall conduct, and submit to the appropriate committees of Congress a report that describes the results of, a study—(A)to assess the standards and performance metrics for the use of innovative materials in infrastructure projects;(B)to identify any barriers, regulatory or otherwise, relating to the standards described in subparagraph (A) that preclude the use of certain products or associated techniques; and(C)to identify opportunities for the development of standardized designs and materials genome approaches that design and use innovative materials to reduce costs, improve performance and sustainability, and extend the service life of infrastructure assets.(2)ReportThe report under paragraph (1) shall—(A)identify any non-Federal entities or other organizations, including the American Association of State Highway and Transportation Officials, that develop relevant standards; and(B)outline a strategy to improve coordination and information sharing between the entities described in subparagraph (A) and any relevant Federal agencies.(e)Improved coordinationNot later than 2 years after the date of enactment of this Act, the Task Force shall collaborate with any non-Federal entity identified under subsection (d)(2)(A)—(1)to identify and carry out appropriate research, testing methods, and processes relating to the development and use of innovative materials;(2)to develop new methods and processes relating to the development and use of innovative materials, as the applicable agency head determines to be necessary;(3)to contribute to the development of standards, performance metrics, and guidelines for the use of innovative materials and approaches in civil infrastructure projects;(4)to develop a plan for addressing potential barriers, regulatory or otherwise, identified in subsection (d)(1)(B); and(5)to develop a plan for the development of standardized designs that use innovative materials to reduce costs, improve performance and sustainability, and extend the service life of infrastructure assets.(f)Innovative material definedIn this section, the term innovative material, with respect to an infrastructure project, includes those materials or combinations and processes for use of materials that enhance the overall service life, sustainability, and resiliency of the project or provide ancillary benefits relative to widely adopted state of practice technologies, as determined by the appropriate Secretary or agency head.5113.Transportation equity research program(a)In generalThe Secretary of Transportation shall carry out a transportation equity research program for research and demonstration activities that focus on the impacts that surface transportation planning, investment, and operations have on low-income populations, minority populations, women, and other underserved populations that may be dependent on public transportation. Such activities shall include research on surface transportation equity issues, the development of strategies to advance economic and community development in public transportation-dependent populations, and the development of training programs that promote the employment of low-income populations, minority populations, women, and other underserved populations on Federal-aid transportation projects constructed in their communities.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2022 through 2025.(c)Availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for a period of 3 years beginning after the last day of the fiscal year for which the amounts are authorized.BTechnology Deployment5201.Technology and innovation deployment programSection 503(c) of title 23, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (A) by inserting , while considering the impacts on jobs after transportation community; (B)in subparagraph (D) by striking ; and and inserting a semicolon;(C)in subparagraph (E) by striking the period and inserting ; and; and(D)by adding at the end the following:(F)reducing greenhouse gas emissions and limiting the effects of climate change.; and(2)in paragraph (2)(A) by striking the period and inserting and findings from the materials to reduce greenhouse gas emissions program under subsection (d)..5202.Accelerated implementation and deployment of pavement technologiesSection 503(c)(3) of title 23, United States Code, is amended—(1)in subparagraph (B)—(A)in clause (v) by striking ; and and inserting a semicolon;(B)in clause (vi) by striking the period and inserting ; and; and (C)by adding at the end the following:(vii)the deployment of innovative pavement designs, materials, and practices that reduce or sequester the amount of greenhouse gas emissions generated during the production of highway materials and the construction of highways, with consideration for findings from the materials to reduce greenhouse gas emissions program under subsection (d). ; (2)in subparagraph (C) by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025; and (3)in subparagraph (D)(ii)—(A)in subclause (III) by striking ; and and inserting a semicolon;(B)in subclause (IV) by striking the period and inserting a semicolon; and(C)by adding at the end the following:(V)pavement monitoring and data collection practices;(VI)pavement durability and resilience;(VII)stormwater management;(VIII)impacts on vehicle efficiency;(IX)the energy efficiency of the production of paving materials and the ability of paving materials to enhance the environment and promote sustainability;(X)integration of renewable energy in pavement designs; and(XI)greenhouse gas emissions reduction, including findings from the materials to reduce greenhouse gas emissions program under subsection (d). . 5203.Federal Highway Administration Every Day Counts initiative(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:520.Every Day Counts initiative(a)In generalIt is in the national interest for the Department of Transportation, State departments of transportation, and all other recipients of Federal surface transportation funds—(1)to identify, accelerate, and deploy innovation aimed at expediting project delivery;(2)enhancing the safety of the roadways of the United States, and protecting the environment;(3)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner;(4)to promote the rapid deployment of proven solutions that provide greater accountability for public investments and encourage greater private sector involvement; and(5)to create a culture of innovation within the highway community.(b)Every Day Counts initiativeTo advance the policy described in subsection (a), the Administrator of the Federal Highway Administration shall continue the Every Day Counts initiative to work with States, local transportation agencies, all other recipients of Federal surface transportation funds, and industry stakeholders, including labor representatives, to identify and deploy proven innovative practices and products that—(1)accelerate innovation deployment;(2)expedite the project delivery process;(3)improve environmental sustainability;(4)enhance roadway safety;(5)reduce congestion; and(6)reduce greenhouse gas emissions.(c)ConsiderationsIn carrying out the Every Day Counts initiative, the Administrator shall consider any innovative practices and products in accordance with subsections (a) and (b), including—(1)research results from the university transportation centers program under section 5505 of title 49; and(2)results from the materials to reduce greenhouse gas emissions program in section 503(d).(d)Innovation deployment(1)In generalAt least every 2 years, the Administrator shall work collaboratively with stakeholders to identify a new collection of innovations, best practices, and data to be deployed to highway stakeholders through case studies, outreach, and demonstration projects.(2)RequirementsIn identifying a collection described in paragraph (1), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice.(e)PublicationEach collection identified under subsection (d) shall be published by the Administrator on a publicly available website.(f)FundingThe Secretary may use funds made available to carry out section 503(c) to carry out this section. .(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:520. Every Day Counts initiative. .(c)RepealSection 1444 of the FAST Act (23 U.S.C. 101 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed.CEmerging Technologies5301.Safe, efficient mobility through advanced technologiesSection 503(c)(4) of title 23, United States Code, is amended—(1)in subparagraph (A)—(A)by striking Not later than 6 months after the date of enactment of this paragraph, the and inserting The;(B)by striking establish an advanced transportation and congestion management technologies deployment and inserting establish a safe, efficient mobility through advanced technologies;(C)by inserting mobility, before efficiency,; and(D)by inserting environmental impacts, after system performance,;(2)in subparagraph (B)—(A)by striking clause (i) and inserting the following:(i)reduce costs, improve return on investments, and improve person throughput and mobility, including through the optimization of existing transportation capacity; ; (B)in clause (iv) by inserting bicyclist and before pedestrian; (C)in clause (vii) by striking ; or and inserting a semicolon; (D)in clause (viii)—(i)by striking accelerate and inserting prepare for; and (ii)by striking the period and inserting ; or; and(E)by adding at the end the following:(ix)reduce greenhouse gas emissions and limit the effects of climate change. ; (3)in subparagraph (C)—(A)in clause (ii)(II)(aa) by striking congestion and inserting congestion and delays, greenhouse gas emissions; and(B)by adding at the end the following:(iii)ConsiderationsAn application submitted under this paragraph may include a description of how the proposed project would support the national goals described in section 150(b), the achievement of metropolitan and statewide targets established under section 150(d), or the improvement of transportation system access consistent with section 150(f), including through—(I)the congestion and on-road mobile-source emissions performance measure established under section 150(c)(5); or(II)the greenhouse gas emissions performance measure established under section 150(c)(7). ; (4)in subparagraph (D) by adding at the end the following:(iv)PrioritizationIn awarding a grant under this paragraph, the Secretary shall prioritize projects that, in accordance with the criteria described in subparagraph (B)—(I)improve person throughput and mobility, including through the optimization of existing transportation capacity;(II)deliver environmental benefits;(III)reduce the number and severity of traffic accidents and increase driver, passenger, and bicyclist and pedestrian safety; or(IV)reduce greenhouse gas emissions.(v)Grant distributionThe Secretary shall award not fewer than 3 grants under this paragraph based on the potential of the project to reduce the number and severity of traffic crashes and increase, driver, passenger, and bicyclist and pedestrian safety. ; (5)in subparagraph (E)—(A)in clause (vi)—(i)by inserting , vehicle-to-pedestrian, after vehicle-to-vehicle; and(ii)by inserting systems to improve vulnerable road user safety, before technologies associated with ; and (B)in clause (ix) by inserting , including activities under section 5316 of title 49 after disabled individuals; (6)by striking subparagraph (G) and inserting the following:(G)Reporting(i)Applicability of lawThe program under this paragraph shall be subject to the accountability and oversight requirements in section 106(m). (ii)ReportNot later than 1 year after the date that the first grant is awarded under this paragraph, and each year thereafter, the Secretary shall make available to the public on a website a report that describes the effectiveness of grant recipients in meeting their projected deployment plans, including data provided under subparagraph (F) on how the program has—(I)reduced traffic-related fatalities and injuries;(II)reduced traffic congestion and improved travel time reliability;(III)reduced transportation-related emissions;(IV)optimized multimodal system performance;(V)improved access to transportation alternatives;(VI)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;(VII)provided cost savings to transportation agencies, businesses, and the traveling public; (VIII)created or maintained transportation jobs and supported transportation workers; or (IX)provided other benefits to transportation users and the general public. (iii)ConsiderationsIf applicable, the Secretary shall ensure that the activities described in subclauses (I) and (IV) of clause (ii) reflect—(I)any information described in subparagraph (C)(iii) that is included by an applicant; or(II)the project prioritization guidelines under subparagraph (D)(iv).; (7)in subparagraph (I) by striking (i) In general and all that follows through the Secretary may set aside and inserting Of the amounts made available to carry out this paragraph, the Secretary may set aside; (8)in subparagraph (J) by striking the period at the end and inserting , except that the Federal share of the cost of a project for which a grant is awarded under this paragraph shall not exceed 80 percent.;(9)in subparagraph (K) by striking amount described under subparagraph (I) and inserting funds made available to carry out this paragraph; (10)by striking subparagraph (M) and inserting the following:(M)Grant flexibilityIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subparagraph (C) to carry out this paragraph for a fiscal year, the Secretary shall transfer to the technology and innovation deployment program—(i)any of the funds made available to carry out this paragraph in a fiscal year that the Secretary has not yet awarded under this paragraph; and(ii)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under clause (i).; and (11)in subparagraph (N)—(A)in clause (i) by inserting an urbanized area with before a population of; and(B)in clause (iii) by striking a any and inserting any.5302.Intelligent transportation systems program(a)Use of funds for ITS activitiesSection 513(c)(1) of title 23, United States Code, is amended by inserting greenhouse gas emissions reduction, before and congestion management. (b)Goals and purposesSection 514(a) of title 23, United States Code, is amended—(1)in paragraph (6) by striking national freight policy goals and inserting national multimodal freight policy goals and activities described in subtitle IX of title 49;(2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and(3)by inserting after paragraph (3) the following:(4)reduction of greenhouse gas emissions and mitigation of the effects of climate change; .(c)General authorities and requirementsSection 515(h) of title 23, United States Code, is amended—(1)in paragraph (2)—(A)by striking 20 members and inserting 25 members;(B)in subparagraph (A) by striking State highway department and inserting State department of transportation;(C)in subparagraph (B) by striking local highway department and inserting local department of transportation;(D)by striking subparagraphs (E), (F), (G), (H), (I), and (J) and inserting the following:(E)a private sector representative of the intelligent transportation systems industry;(F)a representative from an advocacy group concerned with safety, including bicycle and pedestrian interests; (G)a representative from a labor organization; and; (E)by redesignating subparagraph (K) as subparagraph (H); and(F)by striking subparagraph (L);(2)in paragraph (3)—(A)in subparagraph (A) by striking section 508 and inserting section 6503 of title 49;(B)in subparagraph (B)—(i)in clause (ii)—(I)by inserting in both urban and rural areas after by users; and(II)by striking ; and and inserting a semicolon; (ii)in clause (iii) by striking the period and inserting ; and; and (iii)by adding at the end the following:(iv)assess how Federal transportation resources, including programs under this title, are being used to advance intelligent transportation systems. ; and (C)by adding at the end the following:(C)Convene not less frequently than twice each year, either in person or remotely. ; (3)in paragraph (4) by striking May 1 and inserting April 1; and(4)in paragraph (5) by inserting , except that section 14 of such Act shall not apply before the period at the end. (d)Research and developmentSection 516(b) of title 23, United States Code, is amended—(1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and(2)by inserting after paragraph (4) the following:(5)demonstrate reductions in greenhouse gas emissions; .5303.National highly automated vehicle and mobility innovation clearinghouse(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5507.National highly automated vehicle and mobility innovation clearinghouse(a)In generalThe Secretary shall make a grant to an institution of higher education engaged in research on the secondary impacts of highly automated vehicles and mobility innovation to—(1)operate a national highly automated vehicle and mobility innovation clearinghouse;(2)collect, conduct, and fund research on the secondary impacts of highly automated vehicles and mobility innovation;(3)make such research available on a public website; and(4)conduct outreach and dissemination of the information described in this subsection to assist communities.(b)DefinitionsIn this section:(1)Highly automated vehicleThe term highly automated vehicle means a motor vehicle that—(A)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention; and(B)is designed to be operated exclusively by a Level 3, Level 4, or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.(2)Mobility innovationThe term mobility innovation means an activity described in section 5316, including mobility on demand and mobility as a service (as such terms are defined in such section).(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)Secondary impactsThe term secondary impacts means the impacts on land use, urban design, transportation systems, real estate, accessibility, municipal budgets, social equity, availability and quality of jobs, air quality and climate, energy consumption, and the environment..(b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by inserting after the item relating to section 5506, as added by this Act, the following:5507. National highly automated vehicle and mobility innovation clearinghouse..(c)Deadline for clearinghouseThe Secretary of Transportation shall ensure that the institution of higher education that receives the grant described in section 5507(a)(1) of title 49, United States Code, as added by subsection (a), shall establish the national highly automated vehicle clearinghouse described in such section not later than 180 days after the date of enactment of this Act. 5304.Study on safe interactions between automated vehicles and road users(a)PurposeThe purpose of this section shall be to ensure that the increasing deployment of automated vehicles does not jeopardize the safety of road users.(b)Study(1)EstablishmentNot later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall initiate a study on the ability of automated vehicles to safely interact with other road users.(2)ContentsIn carrying out the study under paragraph (1), the Secretary shall—(A)examine the ability of automated vehicles to safely interact with general road users, including vulnerable road users;(B)identify barriers to improving the safety of interactions between automated vehicles and general road users; and (C)issue recommendations to improve the safety of interactions between automated vehicles and general road users, including, at a minimum—(i)technology advancements with the potential to facilitate safer interactions between automated vehicles and general road users given the safety considerations in paragraph (3);(ii)road user public awareness; and(iii)improvements to transportation planning and road design.(3)ConsiderationsIn carrying out the study under paragraph (1), the Secretary shall take into consideration whether automated vehicles can safely operate within the surface transportation system, including—(A)the degree to which ordinary human behaviors make it difficult for an automated vehicle to safely, reliably predict human actions; (B)unique challenges for automated vehicles in urban and rural areas;(C)the degree to which an automated vehicle is capable of uniformly recognizing and responding to individuals with disabilities and individuals of different sizes, ages, races, and other varying characteristics;(D)for bicyclist, motorcyclist, and pedestrian road users—(i)the varying and non-standardized nature of bicyclist and pedestrian infrastructure in different locations;(ii)the close proximity to motor vehicles within which bicyclists often operate, including riding in unprotected bike lanes and crossing lanes to make a left turn, and the risk of such close proximity; and(iii)roadways that lack marked bicyclist infrastructure, particularly in midsized and rural areas, on which bicyclists often operate;(E)for motorcyclist road users, the close proximity to other motor vehicles within which motorcyclists operate, including operating between lanes of slow or stopped traffic; and (F)depending on the level of automation of the vehicle, the degree to which human intervention remains necessary to safely operate an automated vehicle to ensure the safety of general road users in circumstances including—(i)dangerous weather;(ii)an electronic or system malfunction of the automated vehicle; and(iii)a cybersecurity threat to the operation of the vehicle.(4)Public commentBefore conducting the study under paragraph (1), the Secretary shall provide an opportunity for public comment on the study proposal. (c)Working group(1)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish a working group to assist in the development of the study and recommendations under subsection (b).(2)MembershipThe working group established under paragraph (1) shall include representation from—(A)the National Highway Traffic Safety Administration;(B)State departments of transportation;(C)local governments (other than metropolitan planning organizations, as such term is defined in section 134(b) of title 23, United States Code);(D)transit agencies; (E)metropolitan planning organizations (as such term is defined in section 134(b) of title 23, United States Code);(F)bicycle and pedestrian safety groups;(G)highway and automobile safety groups;(H)truck safety groups;(I)law enforcement officers and first responders;(J)motor carriers and independent owner-operators;(K)the road construction industry;(L)labor organizations;(M)academic experts on automated vehicle technologies;(N)manufacturers and developers of both passenger and commercial automated vehicles;(O)a motorcyclist rights group; and (P)other industries and entities as the Secretary determines appropriate.(3)DutiesThe working group established under paragraph (1) shall assist the Secretary by, at a minimum—(A)assisting in the development of the scope of the study under subsection (b);(B)reviewing the data and analysis from such study;(C)provide ongoing recommendations and feedback to ensure that such study reflects the contents described in paragraphs (2) and (3) of subsection (b); and (D)providing input to the Secretary on recommendations required under subsection (b)(2)(C). (4)Applicability of the Federal Advisory Committee ActThe working group under this subsection shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.), except that section 14 of such Act shall not apply. (d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available, the study initiated under subsection (b), including recommendations for ensuring that automated vehicles safely interact with general road users. (e)DefinitionsIn this section:(1)Automated vehicleThe term automated vehicle means a motor vehicle equipped with Level 3, Level 4, or Level 5 automated driving systems for all trips according to the recommended practice standards published on June 15, 2018 by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.(2)General road usersThe term general road users means—(A)motor vehicles driven by individuals; (B)bicyclists and pedestrians;(C)motorcyclists;(D)workers in roadside construction zones;(E)emergency response vehicles, including first responders;(F)vehicles providing local government services, including street sweepers and waste collection vehicles;(G)law enforcement officers;(H)personnel who manually direct traffic, including crossing guards; (I)users of shared micromobility (including bikesharing and shared scooter systems); and(J)other road users that may interact with automated vehicles, as determined by the Secretary of Transportation. (3)Vulnerable road userThe term vulnerable road user has the meaning given such term in section 148(a) of title 23, United States Code. 5305.Nontraditional and Emerging Transportation Technology Council(a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following:118.Nontraditional and Emerging Transportation Technology Council(a)EstablishmentThe Secretary of Transportation shall establish a Nontraditional and Emerging Transportation Technology Council (hereinafter referred to as the Council) in accordance with this section.(b)Membership(1)In generalThe Council shall be composed of the following officers of the Department of Transportation:(A)The Secretary of Transportation.(B)The Deputy Secretary of Transportation.(C)The Under Secretary of Transportation for Policy.(D)The General Counsel of the Department of Transportation.(E)The Chief Information Officer of the Department of Transportation.(F)The Assistant Secretary for Research and Technology.(G)The Assistant Secretary for Budget and Programs.(H)The Administrator of the Federal Aviation Administration.(I)The Administrator of the Federal Highway Administration.(J)The Administrator of the Federal Motor Carrier Safety Administration.(K)The Administrator of the Federal Railroad Administration.(L)The Administrator of the Federal Transit Administration.(M)The Administrator of the Federal Maritime Administration.(N)The Administrator of the National Highway Traffic Safety Administration.(O)The Administrator of the Pipeline and Hazardous Materials Safety Administration.(2)Additional membersThe Secretary may designate additional members of the Department to serve as at-large members of the Council.(3)Chair and Vice ChairThe Secretary may designate officials to serve as the Chair and Vice Chair of the Council and of any working groups of the Council.(c)DutiesThe Council shall—(1)identify and resolve any jurisdictional or regulatory gaps or inconsistencies associated with nontraditional and emerging transportation technologies, modes, or projects pending or brought before the Department to eliminate, so far as practicable, impediments to the prompt and safe deployment of new and innovative transportation technology, including with respect to safety regulation and oversight, environmental review, and funding issues;(2)coordinate the Department’s internal oversight of nontraditional and emerging transportation technologies, modes, or projects and engagement with external stakeholders;(3)within applicable statutory authority other than this paragraph, develop and establish department-wide processes, solutions, and best practices for identifying, managing and resolving issues regarding emerging transportation technologies, modes, or projects pending or brought before the Department; and(4)carry out such additional duties as the Secretary may prescribe, to the extent consistent with this title, including subsections (f)(2) and (g) of section 106. .(b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by adding at the end the following:118. Nontraditional and Emerging Transportation Technology Council. .5306.Hyperloop transportation(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation, acting through the Nontraditional and Emerging Transportation Technology Council of the Department of Transportation, shall issue guidance to provide a clear regulatory framework for the safe deployment of hyperloop transportation.(b)ElementsIn developing the guidance under subsection (a), the Council shall—(1)consider safety, oversight, environmental, project delivery, and other regulatory requirements prescribed by various modal administrations in the Department;(2)clearly delineate between relevant authorities with respect to hyperloop transportation in the Department and provide project sponsors with a single point of access to the Department to inquire about projects, plans, and proposals; (3)establish clear, coordinated procedures for the regulation of hyperloop transportation projects; and(4)develop and establish department-wide processes, solutions, and best practices for identifying, managing, and resolving matters regarding hyperloop transportation subject to the Department’s jurisdiction.5307.Surface transportation workforce retraining grant program(a)EstablishmentThe Secretary of Transportation shall establish a program to make grants to eligible entities to develop a curriculum for and establish transportation workforce training programs in urban and rural areas to train, upskill, and prepare surface transportation workers, whose jobs may be changed or worsened by automation, who have been separated from their jobs, or who have received notice of impending job loss, as a result of being replaced by automated driving systems.(b)Eligible entitiesThe following entities shall be eligible to receive grants under this section:(1)Institutions of higher education.(2)Consortia of institutions of higher education.(3)Trade associations.(4)Nongovernmental stakeholders.(5)Organizations with a demonstrated capacity to develop and provide career pathway programs through labor-management partnerships and apprenticeships on a nationwide basis.(c)Limitation on awardsAn entity may only receive one grant per fiscal year under this section for an amount determined appropriate by the Secretary.(d)Use of funds(1)In generalA recipient of a grant under this section may only use grant amounts for developing and carrying out direct surface transportation workforce retraining programs, including—(A)testing of new roles for existing jobs, including mechanical work, diagnostic work, and fleet operations management;(B)coursework or curricula through which participants may pursue a degree or certification;(C)direct worker training or train-the-trainer type programs in support of surface transportation workers displaced by automated vehicles; or(D)training and upskilling workers, including current drivers and maintenance technicians, for positions directly related to automated vehicle operations.(2)LimitationFunds made available under this section may not be used in support of programs to evaluate the effectiveness of automated vehicle technologies.(e)Selection criteriaThe Secretary shall select recipients of grants under this section based on the following criteria:(1)Demonstrated research resources available to the applicant for carrying out this section.(2)Capability of the applicant to develop curricula in the training or retraining of individuals described in subsection (a) as a result of automated vehicles.(3)Demonstrated commitment of the recipient to carry out a surface transportation workforce development program through degree-granting programs or programs that provide other industry-recognized credentials.(4)The ability of the applicant to fulfill the purposes under subsection (a).(f)EligibilityAn applicant is only eligible for a grant under this section if such applicant—(1)has an established surface transportation workforce development program;(2)has expertise in solving surface transportation problems through research, training, education, and technology;(3)actively shares information and results with other surface transportation workforce development programs with similar objectives;(4)has experience in establishing, developing and administering a surface transportation-related apprenticeship or training program with at least 5 years of demonstrable results; and(5)agrees to make all curricula, research findings, or other materials developed using grant funding under this section publicly available.(g)Federal share(1)In generalThe Federal share of a grant under this section shall be a dollar for dollar match of the costs of establishing and administering the retraining program and related activities carried out by the grant recipient or consortium of grant recipients.(2)Availability of fundsFor a recipient of a grant under this section carrying out activities under such grant in partnership with a public transportation agency that is receiving funds under section 5307, 5337, or 5339 of title 49, United States Code, not more than 0.5 percent of amounts made available under any such section may qualify as the non-Federal share under paragraph (1).(h)ReportingNot later than 60 days after grants are awarded in any fiscal year under this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Commerce, Science, and Transportation, Banking, Housing, and Urban Affairs, and Environment and Public Works of the Senate, and make publicly available, a report describing the activities and effectiveness of the program under this section.(1)TransparencyThe report under this subsection shall include the following information on activities carried out under this section:(A)A list of all grant recipients under this section.(B)An explanation of why each recipient was chosen in accordance with the selection criteria under subsection (e) and the eligibility requirements under subsection (f).(C)A summary of activities carried out by each recipient and an analysis of the progress of such activities toward achieving the purposes under subsection (a).(D)An accounting for the use of Federal funds expended in carrying out this section.(E)An analysis of outcomes of the program under this section.(2)Training informationThe report shall include the following data on surface transportation workforce training:(A)The sectors of the surface transportation system from which workers are being displaced.(B)The skills and professions for which workers are being retrained.(C)How many workers have benefitted from the grant award.(D)Relevant demographic information of impacted workers.(i)DefinitionsFor the purposes of this section, the following definitions apply:(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(2)Automated vehicleThe term automated vehicle means a motor vehicle that—(A)is capable of performing the entire task of driving (including steering, accelerating, and decelerating, and reacting to external stimulus) without human intervention; and(B)is designed to be operated exclusively by a Level 4 or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.(3)Public transportationThe term public transportation has the meaning given such term in section 5302 of title 49, United States Code.(j)Authorization of appropriations(1)In generalThere is authorized to be appropriated $50,000,000 for each of fiscal years 2022 through 2025 to carry out this section.(2)Availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for a period of 3 years after the last day of the fiscal year for which the amounts are authorized.5308.Third-party data integration pilot program(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish and implement a pilot program (in this section referred to as the program) to leverage anonymous crowdsourced data from third-party entities to improve transportation management capabilities and efficiency on Federal-aid highways.(b)GoalsThe goals of the program include the utilization of anonymous crowdsourced data from third parties to implement integrated traffic management systems which leverage real-time data to provide dynamic and efficient traffic-flow management for purposes of—(1)adjusting traffic light cycle times to optimize traffic management and decrease congestion;(2)expanding or contracting lane capacity to meet traffic demand;(3)enhancing traveler notification of service conditions;(4)prioritizing high-priority vehicles such as emergency response and law enforcement within the transportation system; and(5)any other purposes which the Secretary deems an appropriate use of anonymous user data.(c)PartnershipIn carrying out the program, the Secretary is authorized to enter into agreements with public and private sector entities to accomplish the goals listed in subsection (b).(d)Data privacy and securityThe Secretary shall ensure the protection of privacy for all sources of data utilized in the program, promoting cybersecurity to prevent hacking, spoofing, and disruption of connected and automated transportation systems.(e)Program locationsIn carrying out the program, the Secretary shall initiate programs in a variety of areas, including urban, suburban, rural, tribal, or any other appropriate settings.(f)Best practicesNot later than 3 years after date of enactment of this Act, the Secretary shall publicly make available best practices to leverage private user data to support improved transportation management capabilities and efficiency, including—(1)legal considerations when acquiring private user data for public purposes; and(2)protecting privacy and security of individual user data.(g)ReportThe Secretary shall annually submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(1)a description of the activities carried out under the pilot program;(2)an evaluation of the effectiveness of the pilot program in meeting goals descried in subsection (b);(3)policy recommendations to improve integration of systems between public and private entities; and(4)a description of costs associated with equipping and maintaining systems.(h)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out the program.(i)SunsetOn a date that is 5 years after the enactment of this Act, this program shall cease to be effective.5309.Third-party data planning integration pilot program(a)In generalNot later than 180 days after enactment of this Act, the Secretary of Transportation shall establish and implement a pilot program (in this section referred to as the program) to leverage anonymous crowdsourced data from third-party entities to improve transportation management capabilities and efficiency on Federal-aid highways.(b)GoalsThe goals of the program include the utilization of anonymous crowdsourced data from third parties to—(1)utilize private-user data to inform infrastructure planning decisions for the purposes of—(A)reducing congestion;(B)decreasing miles traveled;(C)increasing safety;(D)improving freight efficiency; (E)enhancing environmental conditions; and(F)other purposes as the Secretary deems necessary.(c)PartnershipIn carrying out the program, the Secretary is authorized to enter into agreements with public and private sector entities to accomplish the goals listed in subsection (b).(d)Data privacy and securityThe Secretary shall ensure the protection of privacy for all sources of data utilized in the program, promoting cybersecurity to prevent hacking, spoofing, and disruption of connected and automated transportation systems.(e)Program locationsIn carrying out the program, the Secretary shall initiate programs in a variety of areas, including urban, suburban, rural, tribal, or any other appropriate settings.(f)Best practicesNot later than 3 years after date of enactment of this Act, the Secretary shall publicly make available best practices to leverage private user data to support improved transportation management capabilities and efficiency, including—(1)legal considerations when acquiring private user data for public purposes; and(2)protecting privacy and security of individual user data.(g)ReportThe Secretary shall annually submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(1)a description of the activities carried out under the pilot program;(2)an evaluation of the effectiveness of the pilot program in meeting goals descried in subsection (b); and(3)policy recommendations to improve the implementation of anonymous crowdsourced data into planning decisions.(h)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out the program.(i)SunsetOn a date that is 5 years after the enactment of this Act, this program shall cease to be effective.5310.Multimodal transportation demonstration program(a)In generalSubchapter 1 of chapter 55 of title 49, United States Code is amended by adding at the end the following:5511.Multimodal transportation demonstration program(a)EstablishmentThe Secretary of Transportation may establish a pilot program for the demonstration of advanced transportation technologies for surface transportation modes in small- and mid-sized communities by providing grants to entities to achieve the purposes of the national transportation research and development program described in section 6503.(b)Eligible activitiesActivities eligible for funding under this section include data interoperability, mobility-on-demand, and micro-mobility projects to demonstrate first-mile transportation, last-mile transportation, and any other activity as determined appropriate by the Secretary.(c)Joint interagency fundingIf determined appropriate by the Secretary, joint interagency funding for projects is authorized to support multimodal projects.(d)EligibilityEntities eligible to receive grants under this program include local transportation organizations and transit agencies serving a population of not more than 200,000 individuals, including communities of economic hardship and communities that experience transportation equity and accessibility issues.(e)Application(1)In generalAn entity seeking funding under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)CollaborationEach application submitted under this section shall describe how the applying entity will collaborate, as appropriate, with institutions of higher education, State and local governments, regional transportation organizations, nonprofit organizations, labor organizations, and private sector entities.(f)AuthorizationThere is authorized to be appropriated to carry out activities under this section $30,000,000 for each of fiscal years 2022 through 2025..(b)Conforming amendmentThe analysis for chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5511. Multimodal transportation demonstration program..5311.Automated Commercial Vehicle Reporting(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a repository for motor carriers, shippers, technology companies, and other entities to submit information to the Secretary on testing, demonstrations, or commercial operations of an automated commercial motor vehicle on public roads.(b)Information required(1)SubmissionsPrior to the performance of any tests, demonstrations, or commercial operations of automated commercial motor vehicles on public roads, the Secretary shall require an entity performing such tests, demonstrations, or commercial operations to provide the following information:(A)The name of the entity responsible for the operation of the automated commercial motor vehicles to be used in the test, demonstration, or commercial operation. (B)The make and model of such vehicle or vehicles. (C)The level of automation of such vehicle or vehicles, according to the standards described in subsection (e)(1).(D)The expected weight of such vehicle during the test, demonstration, or operation. (E)The Department of Transportation number or operating authority assigned to the entity described in subparagraph (A), if applicable. (F)The location of the testing, demonstration, or commercial operation, including the anticipated route of such vehicle, planned stops, and total anticipated miles traveled. (G)Any cargo or passengers to be transported in such vehicle or vehicles, including whether the entity is transporting such cargo or passengers under contract with another entity. (H)Documentation of training or certifications provided to any drivers, monitors, or others involved in the operation or control of the vehicle.(I)Any fatigue management plans or work hour limitations applicable to drivers or monitors. (J)Notices provided to local law enforcement, State departments of transportation, and related entities, if applicable.(K)Proof of insurance coverage.(2)UpdatesIf an entity responsible for the operation of an automated commercial motor vehicle submits incomplete or inaccurate information pursuant to subsection (d), the entity shall be given an opportunity to amend or correct the submission within a reasonable timeframe.(3)NotificationUpon submission of the information under paragraph (1), the Secretary shall provide written notification acknowledging receipt of the information and acknowledging that the submitting entity will perform tests, demonstrations, or commercial operations on public roads, as applicable.(c)Public availability of information(1)In generalThe Secretary shall make available information on the prevalence of, characteristics of, and geographic location of testing, demonstration, and commercial operations of automated commercial motor vehicles on a publicly accessible website of the Department of Transportation.(2)Protection of informationAny data collected under subsection (b) and made publicly available pursuant to this subsection shall be made available in a manner that—(A)precludes the connection of the data to any individual motor carrier, shipper, company, or other entity submitting data; and(B)protects the privacy and confidentiality of individuals, operators, and entities submitting the data.(d)Crash Data(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall require entities to submit information regarding safety incidents which occur during the testing, demonstration, or commercial operation of an automated commercial motor vehicle on public roads, including—(A)injuries and fatalities involving the automated commercial motor vehicle;(B)collisions or damage to persons or property as a result of an automated commercial motor vehicle test, demonstration, or commercial operation;(C)any malfunction or issue with a safety critical element of an automated commercial motor vehicle which compromises the safety of the automated commercial motor vehicle or other road users; and(D)the mode of transportation used by any road users involved in a safety critical incident, including general road users as defined under section 5304 of this Act.(2)Data availabilityThe Secretary shall ensure that any entity described under this section that has a Department of Transportation number or operating authority from the Federal Motor Carrier Safety Administration—(A)shall be subject to safety monitoring and oversight under the Compliance, Safety, and Accountability program of the Federal Motor Carrier Safety Administration; and(B)shall be included when the Secretary restores the public availability of relevant safety data under such program under section 4202(b) of this Act.(e)DefinitionsIn this section:(1)Automated commercial motor vehicleThe term automated commercial motor vehicle means a commercial motor vehicle as such term is defined in section 31101 of title 49, United States Code, that is designed to be operated exclusively by a Level 3, Level 4, or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles, while operating on public roads.(2)Safety critical elementThe term safety critical element means both the hardware and software designed to prevent, limit, control, mitigate, or respond to a change in the vehicle’s environment thereby allowing the vehicle to prevent, avoid, or minimize a potential collision or other safety incident on an automated commercial motor vehicle.DSurface Transportation Funding Pilot Programs5401.State surface transportation system funding pilotsSection 6020 of the FAST Act (23 U.S.C. 503 note) is amended—(1)by striking subsection (b) and inserting the following: (b)Eligibility(1)ApplicationTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary may require.(2)Eligible projectsThe Secretary may provide grants to States or a group of States under this section for the following projects:(A)State pilot projects(i)In generalA pilot project to demonstrate a user-based alternative revenue mechanism in a State.(ii)LimitationIf an applicant has previously been awarded a grant under this section, such applicant’s proposed pilot project must be comprised of core activities or iterations not substantially similar in manner or scope to activities previously carried out by the applicant with a grant for a project under this section.(B)State implementation projectsA project—(i)to implement a user-based alternative revenue mechanism that collects revenue to be expended on projects for the surface transportation system of the State; or(ii)that demonstrates progress towards implementation of a user-based alternative revenue mechanism, with consideration for previous grants awarded to the applicant under this section.;(2)in subsection (c)—(A)in paragraph (1) by striking 2 or more future; and(B)by adding at the end the following: (6)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.; (3)in subsection (d) by striking to test the design, acceptance, and implementation of a user-based alternative revenue mechanism and inserting to test the design and acceptance of, or implement, a user-based alternative revenue mechanism;(4)in subsection (g) by striking 50 percent and inserting 80 percent;(5)in subsection (i)—(A)in the heading by striking Biennial and inserting Annual;(B)by striking 2 years after the date of enactment of this Act and inserting 1 year after the date of enactment of the INVEST in America Act;(C)by striking every 2 years thereafter and inserting every year thereafter; and(D)by inserting and containing a determination of the characteristics of the most successful mechanisms with the highest potential for future widespread deployment before the period at the end; and (6)by striking subsections (j) and (k) and inserting the following: (j)FundingOf amounts made available to carry out this section—(1)for fiscal year 2022, $17,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $17,500,000 shall be used to carry out projects under subsection (b)(2)(B);(2)for fiscal year 2023, $15,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $20,000,000 shall be used to carry out projects under subsection (b)(2)(B);(3)for fiscal year 2024, $12,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $22,500,000 shall be used to carry out projects under subsection (b)(2)(B); and(4)for fiscal year 2025, $10,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $25,000,000 shall be used to carry out projects under subsection (b)(2)(B).(k)Funding flexibilityFunds made available in a fiscal year for making grants for projects under subsection (b)(2) that are not obligated in such fiscal year may be made available in the following fiscal year for projects under such subsection or for the national surface transportation system funding pilot under section 5402 of the INVEST in America Act..5402.National surface transportation system funding pilot(a)Establishment(1)In generalThe Secretary of Transportation, in coordination with the Secretary of the Treasury, shall establish a pilot program to demonstrate a national motor vehicle per-mile user fee to restore and maintain the long-term solvency of the Highway Trust Fund and achieve and maintain a state of good repair in the surface transportation system.(2)ObjectivesThe objectives of the pilot program are to—(A)test the design, acceptance, implementation, and financial sustainability of a national per-mile user fee;(B)address the need for additional revenue for surface transportation infrastructure and a national per-mile user fee; and (C)provide recommendations regarding adoption and implementation of a national per-mile user fee.(b)ParametersIn carrying out the pilot program established under subsection (a), the Secretary of Transportation, in coordination with the Secretary of the Treasury, shall—(1)provide different methods that volunteer participants can choose from to track motor vehicle miles traveled;(2)solicit volunteer participants from all 50 States and the District of Columbia;(3)ensure an equitable geographic distribution by population among volunteer participants;(4)include commercial vehicles and passenger motor vehicles in the pilot program; and(5)use components of, and information from, the States selected for the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note).(c)Methods(1)ToolsIn selecting the methods described in subsection (b)(1), the Secretary of Transportation shall coordinate with entities that voluntarily provide to the Secretary for use in the program any of the following vehicle-miles-traveled collection tools:(A)Third-party on-board diagnostic (OBD–II) devices.(B)Smart phone applications.(C)Telemetric data collected by automakers.(D)Motor vehicle data obtained by car insurance companies.(E)Data from the States selected for the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note).(F)Motor vehicle data obtained from fueling stations.(G)Any other method that the Secretary considers appropriate.(2)Coordination(A)SelectionThe Secretary shall determine which methods under paragraph (1) are selected for the pilot program.(B)Volunteer participantsIn a manner that the Secretary considers appropriate, the Secretary shall provide each selected method to each volunteer participant.(d)Per-Mile user feesFor the purposes of the pilot program established in subsection (a), the Secretary of the Treasury shall establish on an annual basis—(1)for passenger vehicles and light trucks, a per-mile user fee that is equivalent to—(A)the average annual taxes imposed by sections 4041 and 4081 of the Internal Revenue Code of 1986 with respect to gasoline or any other fuel used in a motor vehicle (other than aviation gasoline or diesel), divided by(B)the total vehicle miles traveled by passenger vehicles and light trucks; and(2)for medium- and heavy-duty trucks, a per-mile user fee that is equivalent to—(A)the average annual taxes imposed by sections 4041 and 4081 of such Code with respect to diesel fuel, divided by(B)the total vehicle miles traveled by medium- and heavy-duty trucks.Taxes shall only be taken into account under the preceding sentence to the extent taken into account in determining appropriations to the Highway Trust Fund under section 9503(b) of such Code, and the amount so determined shall be reduced to account for transfers from such fund under paragraphs (3), (4), and (5) of section 9503(c) of such Code. (e)Volunteer participantsThe Secretary of Transportation, in coordination with the Secretary of the Treasury, shall—(1)ensure, to the extent practicable, that an appropriate number of volunteer participants participate in the pilot program; and(2)issue policies to—(A)protect the privacy of volunteer participants; and(B)secure the data provided by volunteer participants.(f)Advisory board(1)In generalThe Secretary shall establish an advisory board to assist with—(A)advancing and implementing the pilot program under this section;(B)carrying out the public awareness campaign under subsection (g); and(C)developing the report under subsection (m).(2)MembersThe advisory board shall, at a minimum, include the following entities, to be appointed by the Secretary—(A)State departments of transportation;(B)any public or nonprofit entity that led a surface transportation system funding alternatives pilot project under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act);(C)representatives of the trucking industry, including owner-operator independent drivers;(D)data security experts with expertise in personal privacy;(E)academic experts on surface transportation; (F)consumer advocates; and(G)advocacy groups focused on equity.(g)Public awareness campaign(1)In generalThe Secretary of Transportation, with guidance from the advisory board under subsection (f), may carry out a public awareness campaign to increase public awareness regarding a national per-mile user fee, including distributing information related to the pilot program carried out under this section, information from the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note), and information related to consumer privacy.(2)ConsiderationsIn carrying out the public awareness campaign under this subsection, the Secretary shall consider issues unique to each State. (h)Revenue collectionThe Secretary of the Treasury, in coordination with the Secretary of Transportation, shall establish a mechanism to collect per-mile user fees established under subsection (d) from volunteer participants. Such mechanism—(1)may be adjusted as needed to address technical challenges; and(2)may allow third-party vendors to collect the per-mile user fees and forward such fees to the Treasury.(i)AgreementThe Secretary of Transportation may enter into an agreement with a volunteer participant containing such terms and conditions as the Secretary considers necessary for participation in the pilot program. (j)LimitationAny revenue collected through the mechanism established in subsection (h) shall not be considered a toll under section 301 of title 23, United States Code.(k)Highway Trust FundThe Secretary of the Treasury shall ensure that any revenue collected under subsection (h) is deposited into the Highway Trust Fund.(l)RefundNot more than 45 days after the end of each calendar quarter in which a volunteer participant has participated in the pilot program, the Secretary of the Treasury shall calculate and issue an equivalent refund to volunteer participants for applicable Federal motor fuel taxes under section 4041 and section 4081 of the Internal Revenue Code of 1986, the applicable battery tax under section 4111 of such Code, or both, if applicable. (m)Report to CongressNot later than 1 year after the date on which volunteer participants begin participating in the pilot program, and each year thereafter for the duration of the pilot program, the Secretary of Transportation and the Secretary of the Treasury shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes an analysis of—(1)whether the objectives described in subsection (a)(2) were achieved;(2)how volunteer protections in subsection (e)(2) were complied with;(3)whether per-mile user fees can maintain the long-term solvency of the Highway Trust Fund and achieve and maintain a state of good repair in the surface transportation system;(4)how the personal privacy of volunteers was maintained; and(5)equity effects of the pilot program, including the effects of the program on low-income commuters.(n)SunsetThe pilot program established under this section shall expire on the date that is 4 years after the date on which volunteer participants begin participating in such program.(o)DefinitionsIn this section, the following definitions apply:(1)Commercial vehicleThe term commercial vehicle has the meaning given the term commercial motor vehicle in section 31101 of title 49, United States Code. (2)Highway trust fundThe term Highway Trust Fund means the Highway Trust Fund established under section 9503 of the Internal Revenue Code of 1986.(3)Light truckThe term light truck has the meaning given the term in section 523.2 of title 49, Code of Federal Regulations.(4)Medium- and heavy-duty truckThe term medium- and heavy-duty truck has the meaning given the term commercial medium- and heavy-duty on-highway vehicle in section 32901(a) of title 49, United States Code.(5)Per-mile user feeThe term per-mile user fee means a revenue mechanism that—(A)is applied to road users operating motor vehicles on the surface transportation system; and(B)is based on the number of vehicle miles traveled by an individual road user. (6)Volunteer participantThe term volunteer participant means—(A)an owner or lessee of an individual private motor vehicle who volunteers to participate in the pilot program;(B)a commercial vehicle operator who volunteers to participate in the pilot program; or(C)an owner of a motor vehicle fleet who volunteers to participate in the pilot program.EMiscellaneous5501.Ergonomic seating working group(a)In general(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall convene a working group to examine the seating standards for commercial drivers.(2)MembersAt a minimum, the working group shall include—(A)seat manufacturers;(B)commercial vehicle manufacturers;(C)transit vehicle manufacturers;(D)labor representatives for the trucking industry;(E)representatives from organizations engaged in collective bargaining on behalf of transit workers in not fewer than three States; and(F)musculoskeletal health experts.(b)ObjectivesThe Secretary shall pursue the following objectives through the working group:(1)To identify health issues, including musculoskeletal health issues, that afflict commercial drivers due to sitting for long periods of time while on duty.(2)To identify the impact that commercial vehicle sizing, design, and safety measures have on women in comparison to men, and to identify designs that may improve the health and safety of women drivers. (3)To identify research topics for further development and best practices to improve seating.(4)To determine ways to incorporate improved seating into manufacturing standards for public transit vehicles and commercial vehicles.(c)Report(1)SubmissionNot later than 18 months after the date of enactment of this Act, the working group shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the working group under this section and any recommendations for the adoption of better ergonomic seating for commercial drivers.(2)PublicationUpon receipt of the report in paragraph (1), the Secretary shall publish the report on a publicly accessible website of the Department.(d)Applicability of Federal Advisory Committee ActThe Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).5502.Repeal of section 6314 of title 49, United States Code(a)In generalSection 6314 of title 49, United States Code, is repealed.(b)Conforming amendments(1)Title analysisThe analysis for chapter 63 of title 49, United States Code, is amended by striking the item relating to section 6314.(2)Section 6307Section 6307(b) of title 49, United States Code, is amended—(A)in paragraph (1)—(i)in subparagraph (A) by striking or section 6314(b);(ii)in subparagraph (B) by striking or section 6314(b); and(iii)in subparagraph (C) by striking or section 6314(b); and(B)in paragraph (2)(A) by striking or section 6314(b). 5503.Transportation workforce outreach program(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is further amended by adding at the end the following:5508.Transportation workforce outreach program(a)In generalThe Secretary shall establish and administer a transportation workforce outreach program that carries out a series of public service announcement campaigns during fiscal years 2022 through 2026.(b)PurposeThe purpose of each campaign carried out under the program shall be to achieve the following objectives:(1)Increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, maritime transportation workers, air traffic controllers, flight attendants, truck drivers, engineers, transit workers, railroad workers, and other transportation professionals.(2)Increase diversity, including race, gender, ethnicity, and socioeconomic status, of professionals in the transportation sector.(c)AdvertisingThe Secretary may use, or authorize the use of, funds available to carry out the program for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out campaigns under this section.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each fiscal years 2022 through 2026..(b)Clerical amendmentThe table of sections for chapter 55 of subchapter I of title 49, United States Code, is further amended by inserting after the item relating to section 5507, as added by this Act, the following:5508. Transportation workforce outreach program..5504.Advisory council on transportation statisticsSection 6305 of title 49, United States Code, is amended—(1)in subsection (a), by striking The Director and all that follows to the period and inserting Notwithstanding section 418 of the FAA Reauthorization Act of 2018 (Public Law 115–254), not later than 6 months after the date of enactment of the INVEST in America Act, the Director shall establish and consult with an advisory council on transportation statistics.; and(2)by striking subsection (d)(3).5505.GAO Review of Discretionary Grant Programs(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Appropriations and Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Environment and Public Works; Appropriations; Banking, Housing, and Urban Affairs; and Commerce, Science, and Transportation of the Senate a review of the extent to which the Secretary is considering the needs of and awarding funding through covered discretionary grant programs to projects that serve—(1)low-income communities;(2)minority communities; and(3)populations that are underserved or have limited transportation choices, including women.(b)RecommendationsThe Comptroller General shall include as part of the review under subsection (a) recommendations to the Secretary on possible means to improve consideration of projects that serve the unique needs of communities described in subsection (a)(1).(c)Definition of covered discretionary grant programFor purposes of this section, the term covered discretionary grant programs means the Projects of National and Regional Significance program under section 117 of title 23, the Community Transportation Investment Grant program under section 173 of such title, the Community Climate Innovation Grant program under section 172 of such title, and the grants for fueling and charging infrastructure under section 151 of such title. 5506.Universal electronic identifierNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final motor vehicle safety standard that requires a commercial motor vehicle manufactured after the effective date of such standard to be equipped with a universal electronic vehicle identifier that—(1)identifies the vehicle to roadside inspectors for enforcement purposes; (2)does not transmit personally identifiable information regarding operators; and(3)does not create an undue cost burden for operators and carriers.VIMultimodal Transportation6001.National multimodal freight policySection 70101(b) of title 49, United States Code, is amended—(1)in paragraph (2) by inserting in rural and urban areas after freight transportation;(2)in paragraph (7)—(A)in subparagraph (B) by striking ; and and inserting a semicolon;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following:(C)travel within population centers; and ; (3)in paragraph (9) by striking ; and and inserting the following: including—(A)greenhouse gas emissions;(B)local air pollution;(C)minimizing, capturing, or treating stormwater runoff or other adverse impacts to water quality; and(D)wildlife habitat loss; ; (4)by redesignating paragraph (10) as paragraph (11); and(5)by inserting after paragraph (9) the following:(10)to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors; and .6002.National freight strategic planSection 70102(c) of title 49, United States Code, is amended by striking shall and all that follows through the end and inserting the following:shall—(1)update the plan and publish the updated plan on the public website of the Department of Transportation; and(2)include in the update described in paragraph (1)—(A)each item described in subsection (b); and(B)best practices to reduce the adverse environmental impacts of freight-related—(i)greenhouse gas emissions;(ii)local air pollution;(iii)stormwater runoff or other adverse impacts to water quality; and(iv)wildlife habitat loss. . 6003.National multimodal freight networkSection 70103 of title 49, United States Code, is amended—(1)in subsection (b)(2)(C) by striking of the United States that have and inserting the following:of the United States that—(i)have a total annual value of cargo of at least $1,000,000,000, as identified by United States Customs and Border Protection and reported by the Bureau of the Census; or(ii)have; and(2)in subsection (c)—(A)in paragraph (1) by striking Not later than 1 year after the date of enactment of this section, and inserting the following: (A)Report to CongressNot later than 30 days after the date of enactment of the INVEST in America Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing a plan to designate a final National Multimodal Freight Network, including a detailed summary of the resources within the Office of the Secretary that will be dedicated to carrying out such plan.(B)Designation of National Multimodal Freight NetworkNot later than 60 days after the submission of the report described in subparagraph (A), ; (B)in paragraph (3)(C)—(i)by inserting and metropolitan planning organizations after States; and(ii)by striking paragraph (4) and inserting paragraphs (4) and (5);(C)in paragraph (4)—(i)in the header by inserting and metropolitan planning organization after State;(ii)by redesignating subparagraph (D) as subparagraph (E); and(iii)by striking subparagraph (C) and inserting the following:(C)Critical urban freight facilities and corridors(i)Area with a population of over 500,000In an urbanized area with a population of 500,000 or more individuals, the representative metropolitan planning organization, in consultation with the State, may designate a freight facility or corridor within the borders of the State as a critical urban freight facility or corridor.(ii)Area with a population of less than 500,000In an urbanized area with a population of less than 500,000 individuals, the State, in consultation with the representative metropolitan planning organization, may designate a freight facility or corridor within the borders of the State as a critical urban freight corridor.(iii)DesignationA designation may be made under subparagraph (i) or (ii) if the facility or corridor is in an urbanized area, regardless of population, and such facility or corridor—(I)provides access to the primary highway freight system, the Interstate system, or an intermodal freight facility;(II)is located within a corridor of a route on the primary highway freight system and provides an alternative option important to goods movement;(III)serves a major freight generator, logistics center, or manufacturing and warehouse industrial land;(IV)connects to an international port of entry;(V)provides access to a significant air, rail, water, or other freight facility in the State; or(VI)is important to the movement of freight within the region, as determined by the metropolitan planning organization or the State.(D)LimitationA State may propose additional designations to the National Multimodal Freight Network in the State in an amount that is—(i)for a highway project, not more than 20 percent of the total mileage designated by the Under Secretary in the State; and(ii)for a non-highway project, using a limitation determined by the Under Secretary.; and (D)by adding at the end the following:(5)Required network componentsIn designating or redesignating the National Multimodal Freight Network, the Under Secretary shall ensure that the National Multimodal Freight Network includes the components described in subsection (b)(2). .6004.State freight advisory committeesSection 70201(a) of title 49, United States Code, is amended by striking and local governments and inserting local governments, metropolitan planning organizations, and the departments with responsibility for environmental protection and air quality of the State.6005.State freight plansSection 70202(b) of title 49, United States Code, is amended—(1)in paragraph (3)(A) by inserting and urban after rural; (2)in paragraph (9) by striking ; and and inserting a semicolon;(3)by redesignating paragraph (10) as paragraph (12); and(4)by inserting after paragraph (9) the following:(10)strategies and goals to decrease freight-related—(A)greenhouse gas emissions;(B)local air pollution;(C)stormwater runoff or other adverse impacts to water quality; and(D)wildlife habitat loss;(11)strategies and goals to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors; and .6006.Study of freight transportation fee(a)StudyNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of the Treasury and the Commissioner of the Internal Revenue Service, shall establish a joint task force to study the establishment and administration of a fee on multimodal freight surface transportation services.(b)ContentsThe study required under subsection (a) shall include the following:(1)An estimation of the revenue that a fee of up to 1 percent on freight transportation services would raise.(2)An identification of the entities that would be subject to such a fee paid by the owners or suppliers of cargo.(3)An analysis of the administrative capacity of Federal agencies and freight industry participants to collect such a fee and ensure compliance with fee requirements.(4)Policy options to prevent avoidance of such a fee, including diversion of freight services to foreign countries.(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure and the Committee on Ways and Means of the House of Representatives and the Committee on Environment and Public Works and the Committee on Finance of the Senate the study required under subsection (a).6007.National Surface Transportation and Innovative Finance BureauSection 116 of title 49, United States Code, is amended—(1)in subsection (b) by striking paragraph (1) and inserting the following: (1)to provide assistance and communicate best practices and financing and funding opportunities to eligible entities for the programs referred to in subsection (d)(1), including by—(A)conducting proactive outreach to communities located outside of metropolitan or micropolitan statistical areas (as such areas are defined by the Office of Management and Budget) using data from the most recent decennial Census; and(B)coordinating with the Office of Rural Development of the Department of Agriculture, the Office of Community Revitalization of the Environmental Protection Agency, and any other agencies that provide technical assistance for rural communities, as determined by the Executive Director;;(2)by redesignating subsection (j) as subsection (k); and(3)by inserting after subsection (i) the following:(j)Annual progress reportNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Executive Director shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(1)the use of funds authorized under section 605(f) of title 23; and(2)the progress of the Bureau in carrying out the purposes described in subsection (b). .6008.Local hire(a)EstablishmentThe Secretary of Transportation shall immediately reinstate the local labor hiring pilot program containing the contracting initiative established by the Secretary and published in the Federal Register on March 6, 2015 (80 Fed. Reg. 12257), under the same terms, conditions, and requirements as so published.(b)DurationThe Secretary shall continue the local labor hiring pilot program reinstated under this section through September 30, 2025.6009.FTE capThe Secretary of Transportation may not employ more than 15 full-time equivalent positions in any fiscal year in the Immediate Office of the Secretary. 6010.Identification of COVID–19 testing needs of critical infrastructure employees(a)In generalThe Secretary of Transportation shall—(1)adopt, for use by the Department of Transportation in carrying out response efforts relating to, and operations during, the Coronavirus Disease 2019 (COVID–19) pandemic, the categorization of essential critical infrastructure workers identified in the Guidance on the Essential Critical Infrastructure Workforce published by the Department of Homeland Security on March 28, 2020 (or a subsequent version of such guidance); and(2)coordinate with the Director of the Centers for Disease Control and Prevention and the Administrator of the Federal Emergency Management Agency to support efforts of State and local governments to provide for—(A)priority testing of essential critical infrastructure workers (as such term is used in paragraph (1)) with respect to COVID–19; and(B)priority access to personal protective equipment, sanitizers, nonmedical-grade facial coverings, and other health-related or protective supplies necessary to safely perform essential critical infrastructure work.(b)ApplicationNothing in this section requires the provision of priority testing or priority access to personal protective equipment for essential critical infrastructure workers (as such term is used in subsection (a)(1)) to be prioritized over the provision of that testing or access to personal protective equipment for other individuals who are identified by the Centers for Disease Control and Prevention or any other relevant Federal, State, or local agency as having a higher priority for that testing or access to personal protective equipment, including—(1)patients;(2)healthcare workers; and(3)first responders.6011.Rail coveringNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall issue such regulations as are necessary to require municipal waste transported by rail to be completely covered while in transit, including while being held, delayed, or transferred.VIITransportation Infrastructure Finance and Innovation Act7001.Transportation Infrastructure Finance and Innovation Act(a)CreditworthinessSection 602(a)(2) of title 23, United States Code, is amended—(1)in subparagraph (A)(iv)—(A)by striking a rating and inserting an investment grade rating; and(B)by striking $75,000,000 and inserting $150,000,000; and(2)in subparagraph (B)—(A)by striking the senior debt and inserting senior debt; and(B)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000.(b)Non-Federal shareSection 603(b) of title 23, United States Code, is amended by striking paragraph (8) and inserting the following:(8)Non-Federal shareNotwithstanding paragraph (9) and section 117(j)(2), the proceeds of a secured loan under the TIFIA program shall be considered to be part of the non-Federal share of project costs required under this title or chapter 53 of title 49, if the loan is repayable from non-Federal funds..(c)Exemption of funds from TIFIA Federal share requirementSection 603(b)(9) of title 23, United States Code, is amended by adding at the end the following: (C)TerritoriesFunds provided for a territory under section 165(c) shall not be considered Federal assistance for purposes of subparagraph (A)..(d)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following:(3)Additional terms for expedited decisions(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet—(i)the terms under paragraph (2); and(ii)the additional criteria described in subparagraph (B).(B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following:(i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau.(ii)The secured loan is rated in the A category or higher.(iii)The TIFIA program share of eligible project costs is 33 percent or less.(iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program.(v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project..(e)Assistance to small projectsSection 605(f)(1) of title 23, United States Code, is amended by striking $2,000,000 and inserting $3,000,000.(f)Application process reportSection 609(b)(2)(A) of title 23, United States Code, is amended—(1)in clause (iv) by striking and;(2)in clause (v) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(vi)whether the project is located in a metropolitan statistical area, micropolitan statistical area, or neither (as such areas are defined by the Office of Management and Budget)..(g)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following:(c)Status reports(1)In generalThe Secretary shall publish on the website for the TIFIA program—(A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and(B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program.(2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report—(A)the name of the party submitting the letter of interest or application;(B)the name of the project;(C)the date on which the letter of interest or application was received;(D)the estimated project eligible costs;(E)the type of credit assistance sought; and(F)the anticipated fiscal year and quarter for closing of the credit assistance..CHazardous Materials Transportation8001.Short titleThis division may be cited as the Improving Hazardous Materials Safety Act of 2020. IAuthorizations8101.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended—(1)in subsection (a) by striking paragraphs (1) through (5) and inserting the following:(1)$67,000,000 for fiscal year 2021;(2)$68,000,000 for fiscal year 2022;(3)$69,000,000 for fiscal year 2023;(4)$71,000,000 for fiscal year 2024; and(5)$72,000,000 for fiscal year 2025;;(2)in subsection (b)—(A)by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and(B)by striking $21,988,000 and inserting $24,025,000;(3)in subsection (c) by striking $4,000,000 for each of fiscal years 2016 through 2020 and inserting $5,000,000 for each of fiscal years 2021 through 2025;(4)in subsection (d) by striking $1,000,000 for each of fiscal years 2016 through 2020 and inserting $4,000,000 for each of fiscal years 2021 through 2025;(5)by redesignating subsection (e) as subsection (f); and(6)by inserting after subsection (d) the following:(e)Assistance with local emergency responder training grantsFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(h), the Secretary may expend $1,800,000 for each of fiscal years 2021 through 2025 to carry out the grant program under section 5107(j)..IIHazardous Materials Safety and Improvement8201.Repeal of certain requirements related to lithium cells and batteries(a)RepealSection 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.(b)Conforming amendmentsSection 333 of the FAA Reauthorization Act of 2018 (49 U.S.C. 44701 note) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking (A) In general.— and all that follows through the Secretary and inserting The Secretary; and(ii)by striking subparagraph (B); and(B)in paragraph (2) by striking Pursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), the Secretary and inserting The Secretary;(2)by striking paragraph (4) of subsection (b); and(3)by striking paragraph (1) of subsection (h) and inserting the following: (1)ICAO Technical InstructionsThe term ICAO Technical Instructions means the International Civil Aviation Organization Technical Instructions for the Safe Transport of Dangerous Goods by Air..8202.Transportation of liquefied natural gas by rail tank car(a)EvaluationNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration, in coordination with the Administrator of the Pipeline and Hazardous Materials Safety Administration, shall initiate an evaluation of the safety, security, and environmental risks of transporting liquefied natural gas by rail.(b)TestingIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall—(1)perform physical testing of rail tank cars, including, at a minimum, the DOT–113 specification, to evaluate the performance of such rail tank cars in the event of an accident or derailment, including evaluation of the extent to which design and construction features such as steel thickness and valve protections prevent or mitigate the release of liquefied natural gas; (2)analyze multiple release scenarios, including derailments, front-end collisions, rear-end collisions, side-impact collisions, grade-crossing collisions, punctures, and impact of an incendiary device, at a minimum of three speeds of travel with a sufficient range of speeds to evaluate the safety, security, and environmental risks posed under real-world operating conditions; and(3)examine the effects of exposure to climate conditions across rail networks, including temperature, humidity, and any other factors that the Administrator of the Federal Railroad Administration determines could influence performance of rail tank cars and components of such rail tank cars.(c)Other factors To considerIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall evaluate the impact of a discharge of liquefied natural gas from a rail tank car on public safety and the environment, and consider—(1)the benefits of route restrictions, speed restrictions, enhanced brake requirements, personnel requirements, rail tank car technological requirements, and other operating controls;(2)the advisability of consist restrictions, including limitations on the arrangement and quantity of rail tank cars carrying liquefied natural gas in any given consist;(3)the identification of potential impact areas, and the number of homes and structures potentially endangered by a discharge in rural, suburban, and urban environments;(4)the impact of discharge on the environment, including air quality impacts;(5)the benefits of advanced notification to the Department of Transportation, State Emergency Response Commissions, and Tribal Emergency Response Commissions of routes for moving liquefied natural gas by rail tank car;(6)how first responders respond to an incident, including the extent to which specialized equipment or training would be required and the cost to communities for acquiring any necessary equipment or training;(7)whether thermal radiation could occur from a discharge;(8)an evaluation of the rail tank car authorized by the Secretary of Transportation for liquefied natural gas or similar cryogenic liquids, and a determination of whether specific safety enhancements or new standards are necessary to ensure the safety of rail transport of liquefied natural gas; and(9)the risks posed by the transportation of liquefied natural gas by International Organization for Standardization containers authorized by the Federal Railroad Administration.(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make available to the public—(1)a report based on the evaluation and testing conducted under subsections (a) and (b), which shall include the results of the evaluation and testing and recommendations for mitigating or eliminating the safety, security, environmental, and other risks of an accident or incident involving the transportation of liquefied natural gas by rail; and(2)a complete list of all research related to the transportation of liquefied natural gas by rail conducted by the Federal Railroad Administration, the Pipeline and Hazardous Materials Safety Administration, or any other entity of the Federal Government since 2010 that includes, for each research item—(A)the title of any reports or studies produced with respect to the research;(B)the agency, entity, or organization performing the research;(C)the names of all authors and co-authors of any report or study produced with respect to the research; and(D)the date any related report was published or is expected to publish.(e)Data collectionThe Administrator of the Federal Railroad Administration and the Administrator of the Pipeline and Hazardous Materials Safety Administration shall collect any relevant data or records necessary to complete the evaluation required by subsection (a).(f)GAO reportAfter the evaluation required by subsection (a) has been completed, the Comptroller General of the United States shall conduct an independent evaluation to verify that the Federal Railroad Administration and the Pipeline and Hazardous Materials Safety Administration complied with the requirements of this Act, and transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of such independent evaluation.(g)Rulemakings(1)In generalAny regulation authorizing the transportation of liquefied natural gas by rail tank car issued before the date of enactment of this Act shall be stayed until the Secretary conducts the evaluation, testing, and analysis required in subsections (a), (b), and (c), issues the report required by subsection (d), and the Comptroller General completes the evaluation and report required under subsection (f).(2)Permit or approvalThe Secretary of Transportation shall rescind any special permit or approval for the transportation of liquefied natural gas by rail tank car issued before the date of enactment of this Act.8203.Hazardous materials training requirements and grantsSection 5107 of title 49, United States Code, is amended by adding at the end the following:(j)Assistance with local emergency responder trainingThe Secretary shall make grants to nonprofit organizations to develop hazardous materials response training for emergency responders and make such training available electronically or in person. .8204.Pipeline and Hazardous Materials Safety Administration reporting transparency requirementsThe Secretary of Transportation shall ensure that the Pipeline and Hazardous Materials Safety Administration shares with all relevant stakeholders, including State and local governments, all materials and information received, reviewed, or produced related to pipeline leaks, damage, or disruption, as soon as possible. DRail9001.Short titleThis division may be cited as the Transforming Rail by Accelerating Investment Nationwide Act or the TRAIN Act.IAuthorizations9101.Authorization of appropriations(a)Authorization of grants to Amtrak(1)Northeast CorridorThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the Northeast Corridor the following amounts:(A)For fiscal year 2021, $2,900,000,000.(B)For fiscal year 2022, $2,700,000,000.(C)For fiscal year 2023, $2,500,000,000.(D)For fiscal year 2024, $2,500,000,000.(E)For fiscal year 2025, $2,500,000,000.(2)National NetworkThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the National Network the following amounts:(A)For fiscal year 2021, $3,450,000,000.(B)For fiscal year 2022, $3,250,000,000.(C)For fiscal year 2023, $3,050,000,000.(D)For fiscal year 2024, $2,850,000,000.(E)For fiscal year 2025, $2,850,000,000.(b)Project management oversightThe Secretary may withhold up to $15,000,000 for each of fiscal years 2021 through 2025 from the amounts made available under subsection (a) for Amtrak grant expenditure oversight.(c)Amtrak common benefit costs for State-Supported routesFor any fiscal year in which funds are made available under subsection (a)(2) in excess of the amounts authorized for fiscal year 2020 under section 11101(b) of the FAST Act (Public Law 114–94), Amtrak shall use up to $250,000,000 of the excess funds to defray the share of operating costs of Amtrak’s national assets (as such term is defined in section 24320(c)(5) of title 49, United States Code) and corporate services (as such term is defined pursuant to section 24317(b) of title 49, United States Code) that is allocated to the State-supported services.(d)State-Supported Route CommitteeOf the funds made available under subsection (a)(2), the Secretary may make available up to $3,000,000 for each fiscal year for the State-Supported Route Committee established under section 24712 of title 49, United States Code.(e)Northeast Corridor CommissionOf the funds made available under subsection (a)(1), the Secretary may make available up to $6,000,000 for each fiscal year for the Northeast Corridor Commission established under section 24905 of title 49, United States Code.(f)Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:(1)For fiscal year 2021, $26,500,000.(2)For fiscal year 2022, $27,000,000.(3)For fiscal year 2023, $27,500,000.(4)For fiscal year 2024, $28,000,000.(5)For fiscal year 2025, $28,500,000.(g)Passenger rail improvement, modernization, and enhancement grantsThere are authorized to be appropriated to the Secretary to carry out section 22906 of title 49, United States Code, the following amounts:(1)For fiscal year 2021, $3,800,000,000.(2)For fiscal year 2022, $3,800,000,000.(3)For fiscal year 2023, $3,800,000,000.(4)For fiscal year 2024, $3,800,000,000.(5)For fiscal year 2025, $3,800,000,000.(h)Consolidated rail infrastructure and safety improvements(1)In generalThere are authorized to be appropriated to the Secretary to carry out section 22907 of title 49, United States Code, the following amounts:(A)For fiscal year 2021, $1,400,000,000.(B)For fiscal year 2022, $1,400,000,000.(C)For fiscal year 2023, $1,400,000,000.(D)For fiscal year 2024, $1,400,000,000.(E)For fiscal year 2025, $1,400,000,000.(2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 22907 of title 49, United States Code.(i)Railroad rehabilitation and improvement financing(1)In generalThere are authorized to be appropriated to the Secretary for payment of credit risk premiums in accordance with section 9104 of this division and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) $180,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.(2)Refund of premiumThere are authorized to be appropriated to the Secretary $70,000,000 to repay the credit risk premium under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) in accordance with section 9104.(j)Restoration and enhancement grants(1)In generalThere are authorized to be appropriated to the Secretary to carry out section 22908 of title 49, United States Code, $20,000,000 for each of fiscal years 2021 through 2025.(2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 22908 of title 49, United States Code.(k)Grade crossing separation grants(1)In generalThere are authorized to be appropriated to the Secretary to carry out section 20171 of title 49, United States Code, (as added by section 9551 of this Act) the following amounts:(A)For fiscal year 2021, $450,000,000.(B)For fiscal year 2022, $475,000,000.(C)For fiscal year 2023, $500,000,000.(D)For fiscal year 2024, $525,000,000.(E)For fiscal year 2025, $550,000,000.(2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 20171 of title 49, United States Code.(l)Rail safety public awareness grantsOf the amounts made available under subsection (k), the Secretary shall make available $5,000,000 for each of fiscal years 2021 through 2025 to carry out section 20172 of title 49, United States Code, (as added by section 9552 of this Act).(m)Authorization of appropriations to the Federal Railroad AdministrationSection 20117 of title 49, United States Code, is amended to read as follows:20117.Authorization of appropriations(a)Safety and operations(1)In generalThere are authorized to be appropriated to the Secretary of Transportation for the operations of the Federal Railroad Administration and to carry out railroad safety activities authorized or delegated to the Administrator—(A)$229,000,000 for fiscal year 2021;(B)$231,000,000 for fiscal year 2022;(C)$233,000,000 for fiscal year 2023;(D)$235,000,000 for fiscal year 2024; and(E)$237,000,000 for fiscal year 2025.(2)Automated Track Inspection Program and data analysisFrom the funds made available under paragraph (1) for each of fiscal years 2021 through 2025, not more than $17,000,000 may be expended for the Automated Track Inspection Program and data analysis related to track inspection. Such funds shall remain available until expended.(3)State participation grantsAmounts made available under paragraph (1) for grants under section 20105(e) shall remain available until expended.(b)Railroad research and development(1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for necessary expenses for carrying out railroad research and development activities the following amounts which shall remain available until expended:(A)$42,000,000 for fiscal year 2021.(B)$44,000,000 for fiscal year 2022.(C)$46,000,000 for fiscal year 2023.(D)$48,000,000 for fiscal year 2024.(E)$50,000,000 for fiscal year 2025.(2)Study on LNG by railFrom the amounts made available for fiscal years 2021 through 2025 under paragraph (1), the Secretary shall expend not less than $6,000,000 and not more than $8,000,000 to carry out the evaluation of transporting liquefied natural gas by rail under section 8202 of the TRAIN Act.(3)Study on safety culture assessmentsFrom the amounts made available for fiscal year 2021 under paragraph (1), the Secretary shall expend such sums as are necessary to carry out the study on safety culture assessments under section 9517 of the TRAIN Act.(4)Short line safetyFrom funds made available under paragraph (1) for each of fiscal years 2021 through 2025, the Secretary may expend not more than $4,000,000—(A)for grants to improve safety practices and training for Class II and Class III freight railroads; and(B)to develop safety management systems for Class II and Class III freight railroads through safety culture assessments, training and education, outreach activities, and technical assistance. .(n)Fatigue reduction pilot projectsThere are authorized to be appropriated to the Secretary for costs associated with carrying out section 21109(e) of title 49, United States Code, $200,000 to remain available until expended.(o)Limitation on financial assistance for State-Owned enterprises(1)In generalFunds provided under this section and the amendments made by this section may not be used in awarding a contract, subcontract, grant, or loan to an entity that is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment.(3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.9102.Passenger rail improvement, modernization, and expansion grants(a)In generalSection 22906 of title 49, United States Code, is amended to read as follows: 22906.Passenger rail improvement, modernization, and expansion grants(a)EstablishmentThe Secretary of Transportation shall establish a program to make grants for capital projects that improve the state of good repair, operational performance, or growth of intercity rail passenger transportation.(b)Project selection criteria(1)In generalCapital projects eligible for a grant under this section include—(A)a project to replace, rehabilitate, or repair a major infrastructure asset used for providing passenger rail service to bring such infrastructure asset into a state of good repair;(B)a project to improve passenger rail performance, including congestion mitigation, reliability improvements, achievement of on-time performance standards established under section 207 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 24101 note), reduced trip times, increased train frequencies, higher operating speeds, electrification, and other improvements, as determined by the Secretary; and(C)a project to repair, rehabilitate, replace, or build infrastructure to expand or establish intercity rail passenger transportation and facilities, including high-speed rail.(2)RequirementsTo be eligible for a grant under this section, an applicant shall have, or provide documentation of a credible plan to achieve—(A)the legal, financial, and technical capacity to carry out the project;(B)satisfactory continuing control over the use of the equipment or facilities that are the subject of the project; and(C)an agreement in place for maintenance of such equipment or facilities.(3)PriorityIn selecting an applicant for a grant under this section, the Secretary shall give preference to capital projects that—(A)are supported by multiple States or are included in a regional planning process; or(B)achieve environmental benefits such as a reduction in greenhouse gas emissions or an improvement in local air quality.(4)Additional considerationsIn selecting an applicant for a grant under this section, the Secretary shall consider—(A)the cost-benefit analysis of the proposed project, including anticipated public benefits relative to the costs of the proposed project, including—(i)effects on system and service performance;(ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience;(iii)impacts on the overall transportation system, including efficiencies from improved integration with other modes of transportation or benefits associated with achieving modal shifts; (iv)the ability to meet existing, anticipated, or induced passenger or service demand; and(v)projected effects on regional and local economies along the corridor, including increased competitiveness, productivity, efficiency, and economic development; (B)the applicant’s past performance in developing and delivering similar projects;(C)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and(D)if applicable, agreements between all stakeholders necessary for the successful delivery of the project.(c)Northeast Corridor projectsOf the funds made available to carry out this section, not less than 40 percent shall be made available for projects included in the Northeast Corridor investment plan required under section 24904.(d)National projectsOf the funds made available to carry out this section, not less than 40 percent shall be made available for—(1)projects on the National Network;(2)high-speed rail projects; and(3)the establishment of new passenger rail corridors not located on the Northeast Corridor.(e)Federal share of total project costs(1)Total project cost estimateThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.(2)Federal shareThe Federal share of total costs for a project under this section shall not exceed 90 percent.(3)Treatment of revenueApplicants may use ticket and other revenues generated from operations and other sources to satisfy the non-Federal share requirements.(f)Letters of intent(1)In generalThe Secretary shall, to the maximum extent practicable, issue a letter of intent to a recipient of a grant under this section that—(A)announces an intention to obligate, for a major capital project under this section, an amount that is not more than the amount stipulated as the financial participation of the Secretary in the project; and(B)states that the contingent commitment—(i)is not an obligation of the Federal Government; and(ii)is subject to the availability of appropriations for grants under this section and subject to Federal laws in force or enacted after the date of the contingent commitment.(2)Congressional notification(A)In generalNot later than 3 days before issuing a letter of intent under paragraph (1), the Secretary shall submit written notification to—(i)the Committee on Transportation and Infrastructure of the House of Representatives;(ii)the Committee on Appropriations of the House of Representatives;(iii)the Committee on Appropriations of the Senate; and(iv)the Committee on Commerce, Science, and Transportation of the Senate.(B)ContentsThe notification submitted under subparagraph (A) shall include—(i)a copy of the letter of intent;(ii)the criteria used under subsection (b) for selecting the project for a grant; and(iii)a description of how the project meets such criteria.(g)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose. (h)Grant administrationThe Secretary may withhold up to 1 percent of the total amount made available to carry out this section for program oversight and management, including providing technical assistance and project planning guidance.(i)Regional planning guidanceThe Secretary may withhold up to half a percent of the total amount made available to carry out this section to facilitate and provide guidance for regional planning processes.(j)AvailabilityAmounts made available to carry out this section shall remain available until expended.(k)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the grant conditions under section 22905, except that the domestic buying preferences of section 24305(f) shall apply to grants provided to Amtrak in lieu of the requirements of section 22905(a).(l)DefinitionsIn this section:(1)ApplicantThe term applicant means—(A)a State;(B)a group of States;(C)an Interstate Compact;(D)a public agency or publicly chartered authority established by one or more States;(E)a political subdivision of a State; or(F)Amtrak, acting on its own behalf or under a cooperative agreement with one or more States.(2)Capital projectThe term capital project means—(A)acquisition, construction, replacement, rehabilitation, or repair of major infrastructure assets or equipment that benefit intercity rail passenger transportation, including tunnels, bridges, stations, track, electrification, grade crossings, passenger rolling stock, and other assets, as determined by the Secretary;(B)projects that ensure service can be maintained while existing assets are rehabilitated or replaced; and(C)project planning, development, design, and environmental analysis related to projects under subsections (A) and (B).(3)Intercity rail passenger transportationThe term intercity rail passenger transportation has the meaning given such term in section 24102. (4)High-speed railThe term high-speed rail has the meaning given such term in section 26106(b).(5)Northeast CorridorThe term Northeast Corridor has the meaning given such term in section 24102.(6)National NetworkThe term National Network has the meaning given such term in section 24102.(7)StateThe term State means each of the 50 States and the District of Columbia..(b)Clerical amendmentThe item relating to section 22906 in the analysis for chapter 229 of title 49, United States Code, is amended to read as follows:22906. Passenger rail improvement, modernization, and expansion grants..9103.Consolidated rail infrastructure and safety improvement grantsSection 22907 of title 49, United States Code, is amended—(1)in subsection (b) by adding at the end the following:(12)A commuter authority (as such term is defined in section 24102).(13)The District of Columbia. ;(2)in subsection (c)—(A)in paragraph (1) by inserting , maintenance, and upgrades after Deployment;(B)in paragraph (2) by striking as defined in section 22901(2), except that a project shall not be required to be in a State rail plan developed under chapter 227; (C)in paragraph (3) by inserting or safety after address congestion;(D)in paragraph (4) by striking identified by the Secretary and all that follows through rail transportation and inserting to reduce congestion, improve service, or facilitate ridership growth in intercity rail passenger transportation and commuter rail passenger transportation (as such term is defined in section 24102);(E)in paragraph (5) by inserting or to establish new quiet zones before the period at the end; and(F)in paragraph (9) by inserting or commuter rail passenger transportation (as such term is defined in section 24102) after between intercity rail passenger transportation;(3)in subsection (e)—(A)by striking paragraph (1) and inserting the following: (1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall give preference to—(A)projects that will maximize the net benefits of the funds made available for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2); and(B)projects that benefit a station that—(i)serves Amtrak and commuter rail;(ii)is listed amongst the 25 stations with highest ridership in the most recent Amtrak Company Profile; and(iii)has support from both Amtrak and the provider of commuter rail passenger transportation servicing the station.; and(B)in paragraph (3) by striking paragraph (1)(B) and inserting paragraph (1)(A);(4)in subsection (l) by striking Secretary shall and inserting Secretary may;(5)by redesignating subsections (i), (j), (k), and (l) as subsections (l), (m), (n), and (o), respectively; and(6)by inserting after subsection (h) the following: (i)Large projectsOf the amounts made available under this section, at least 50 percent shall be for projects that have total project costs of greater than $100,000,000.(j)Commuter rail(1)Administration of fundsThe amounts awarded under this section for commuter rail passenger transportation projects shall be transferred by the Secretary, after selection, to the Federal Transit Administration for administration of funds in accordance with chapter 53.(2)Grant condition(A)In generalAs a condition of receiving a grant under this section that is used to acquire, construct, or improve railroad right-of-way or facilities, any employee covered by the Railway Labor Act (45 U.S.C. 151 et seq.) and the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) who is adversely affected by actions taken in connection with the project financed in whole or in part by such grant shall be covered by employee protective arrangements established under section 22905(e).(B)Application of protective arrangementThe grant recipient and the successors, assigns, and contractors of such recipient shall be bound by the protective arrangements required under subparagraph (A). Such recipient shall be responsible for the implementation of such arrangement and for the obligations under such arrangement, but may arrange for another entity to take initial responsibility for compliance with the conditions of such arrangement. (3)Application of lawSubsections (g) and (f)(1) of section 22905 shall not apply to grants awarded under this section for commuter rail passenger transportation projects.(k)Definition of capital projectIn this section, the term capital project means a project or program for—(1)acquiring, constructing, improving, or inspecting equipment, track and track structures, or a facility, expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way), payments for the capital portions of rail trackage rights agreements, highway-rail grade crossing improvements, mitigating environmental impacts, communication and signalization improvements, relocation assistance, acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing;(2)rehabilitating, remanufacturing, or overhauling rail rolling stock and facilities;(3)costs associated with developing State rail plans; and(4)the first-dollar liability costs for insurance related to the provision of intercity passenger rail service under section 22904..9104.Railroad rehabilitation and improvement financingSection 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A) by inserting civil works such as cuts and fills, stations, tunnels, after components of track,; and (ii)in subparagraph (D) by inserting , permitting, after reimburse planning; and(B)by striking paragraph (3); (2)in subsection (f)—(A)in paragraph (3) by adding at the end the following: (D)A projection of freight or passenger demand for the project based on regionally developed economic forecasts, including projections of any modal diversion resulting from the project.; and(B)in paragraph (4)—(i)by inserting In the case of an applicant seeking a loan that is less than 50 percent of the total cost of the project, half of the credit risk premiums under this subsection shall be paid to the Secretary before the disbursement of loan amounts and the remaining half shall be paid to the Secretary in equal amounts semiannually and fully paid not later than 10 years after the first loan disbursement is executed. after modifications thereof.; (ii)by striking Credit risk premiums and inserting (A) Timing of payment.—Credit risk premiums; and(iii)by adding at the end the following: (B)Payment of credit risk premiums(i)In generalIn granting assistance under this section, the Secretary may pay credit risk premiums required under paragraph (3) for entities described in paragraphs (1) through (3) of subsection (a), in whole or in part, with respect to a loan or loan guarantee.(ii)Set-asideOf the amounts made available for payments for a fiscal year under clause (i), the Secretary shall reserve $175,000,000 for payments for passenger rail projects, to remain available until expended.(C)Refund of premiumThe Secretary shall repay the credit risk premium of each loan in cohort 3, as defined by the memorandum to the Office of Management and Budget of the Department of Transportation dated November 5, 2018, with interest accrued thereon, not later than 60 days after the date on which all obligations attached to each such loan have been satisfied. For each such loan for which obligations have been satisfied as of the date of enactment of the TRAIN Act, the Secretary shall repay the credit risk premium of each such loan, with interest accrued thereon, not later than 60 days after the date of the enactment of such Act.; and(3)by adding at the end the following:(n)Non-Federal shareThe proceeds of a loan provided under this section may be used as the non-Federal share of project costs under this title or chapter 53 of title 49 if such loan is repayable from non-Federal funds. (o)Buy America(1)In generalIn awarding direct loans or loan guarantees under this section, the Secretary shall require each recipient to comply with section 22905(a) of title 49, United States Code.(2)Specific complianceNotwithstanding paragraph (1), the Secretary shall require—(A)Amtrak to comply with section 24305(f) of title 49, United States Code; and (B)a commuter authority (as defined in section 24102 of title 49, United States Code), as applicable, to comply with section 5320 of title 49, United States Code..9105.Buy AmericaSection 22905(a) of title 49, United States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (B) by adding or at the end; (B)by striking subparagraph (C); and(C)by redesignating subparagraph (D) as subparagraph (C);(2)by striking paragraph (4) and inserting the following:(4)(A)If the Secretary receives a request for a waiver under paragraph (2), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.(B)A notice provided under subparagraph (A) shall—(i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of paragraph (2); and(ii)be provided by electronic means, including on the official public website of the Department of Transportation. ;(3)in paragraph (5)—(A)by striking 2012 and inserting 2020, and each year thereafter; and(B)by inserting during the preceding fiscal year before the period; and (4)by adding at the end the following:(12)The requirements of this subsection apply to all contracts for a project carried out within the scope of the applicable finding, determination, or decisions under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source for activities carried out pursuant to such contracts, if at least 1 contract for the project is funded with amounts made available to carry out a provision specified in paragraph (1)..9106.Rail network climate change vulnerability assessment(a)In generalThe Secretary of Transportation shall sponsor a study by the National Academies to conduct an assessment of the potential impacts of climate change on the national rail network.(b)AssessmentAt a minimum, the assessment conducted pursuant to subsection (a) shall—(1)cover the entire freight and intercity passenger rail network of the United States;(2)evaluate risk to the network over 5-, 30-, and 50-year outlooks; (3)examine and describe potential effects of climate change and extreme weather events on passenger and freight rail infrastructure, trackage, and facilities, including facilities owned by rail shippers;(4)identify and categorize the assets described in paragraph (3) by vulnerability level and geographic area; and (5)recommend strategies or measures to mitigate any adverse impacts of climate change, including emergency preparedness measures and resiliency best practices for infrastructure planning.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings of the assessment conducted pursuant to subsection (a).(d)Further coordinationThe Secretary shall make the report publicly available on the website of the Department of Transportation and communicate the results of the assessment with stakeholders.(e)Regulatory authorityIf the Secretary finds in the report required under subsection (c) that regulatory measures are warranted and such measures are otherwise under the existing authority of the Secretary, the Secretary may issue such regulations as are necessary to implement such measures.(f)FundingFrom the amounts made available for fiscal year 2021 under section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 to carry out the study required under subparagraph (a).9107.North River Tunnel Shutdown Contingency AssesmentNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall publish a report that explains—(1)the contingency plan of the Department of Transportation, in coordination with other relevant Federal agencies, detailing a specific plan of action in the case of a shutdown of the North River Tunnel under the Hudson River and that addresses issues including ensuring commuters, tourists, and others will maintain the ability to travel between New Jersey and New York and throughout the region; and(2)the contingency plan of the Department of Transportation, in coordination with other relevant Federal agencies, detailing a specific plan of action to ensure minimal disruption to, and negative impact on national security, the economy, public health, the environment, and property values.9108.Advance acquisition(a)In generalChapter 242 of title 49, United States Code, is amended by inserting the following after section 24202:24203.Advance acquisition(a)Rail corridor preservationThe Secretary may allow a recipient of a grant under chapter 229 for a passenger rail project to acquire right-of-way and adjacent real property interests before or during the completion of the environmental reviews for a project that may use such property interests if the acquisition is otherwise permitted under Federal law.(b)CertificationBefore authorizing advance acquisition under this section, the Secretary shall verify that—(1)the recipient has authority to acquire the real property interest;(2)the acquisition of the real property interest—(A)is for a transportation purpose;(B)will not cause significant adverse environmental impact;(C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the project;(D)does not prevent the lead agency from making an impartial decision as to whether to accept an alternative that is being considered;(E)complies with other applicable Federal laws and regulations; and(F)will not result in elimination or reduction of benefits or assistance to a displaced person required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(c)Environmental reviews(1)Completion of NEPA reviewBefore authorizing Federal funding for an acquisition of a real property interest, the Secretary shall complete all review processes otherwise required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), section 4(f) of the Department of Transportation Act of 1966 (49 U.S.C. 303), and Section 106 of the National Historic Preservation Act (16 U.S.C. 470f) with respect to the acquisition. (2)Timing of development acquisitionA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..(b)Clerical amendmentThe table of sections for chapter 242 of title 49, United States Code, is amended by inserting after the item relating to section 24202 the following new item:Sec. 24203. Advance acquisition..IIAmtrak Reforms9201.Amtrak findings, mission, and goalsSection 24101 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking , to the extent its budget allows,; and(ii)by striking between crowded urban areas and in other areas of and inserting throughout;(B)in paragraph (2) by striking the period and inserting , thereby providing additional capacity for the traveling public and widespread air quality benefits.;(C)in paragraph (4)—(i)by striking greater and inserting high; and(ii)by striking to Amtrak to achieve a performance level sufficient to justify expending public money and inserting in order to meet the intercity passenger rail needs of the United States;(D)in paragraph (5)—(i)by inserting intercity and after efficient; and(ii)by striking the energy conservation and self-sufficiency and inserting addressing climate change, energy conservation, and self-sufficiency;(E)in paragraph (6) by striking through its subsidiary, Amtrak Commuter,; and(F)by adding at the end the following: (9)Long-distance intercity passenger rail is an important part of the national transportation system.(10)Investments in intercity and commuter rail passenger transportation support jobs that provide a pathway to the middle class.;(2)in subsection (b) by striking The and all that follows through consistent and inserting The mission of Amtrak is to provide a safe, efficient, and high-quality national intercity passenger rail system that is trip-time competitive with other intercity travel options, consistent; (3)in subsection (c)—(A)by striking paragraph (1) and inserting the following:(1)use its best business judgment in acting to maximize the benefits of public funding;;(B)in paragraph (2)—(i)by striking minimize Government subsidies by encouraging and inserting work with; and(ii)by striking the semicolon and inserting and improvements to service;; (C)by striking paragraph (3) and inserting the following:(3)manage the passenger rail network in the interest of public transportation needs, including current and future Amtrak passengers;;(D)in paragraph (7) by striking encourage and inserting work with;(E)in paragraph (11) by striking and the last place it appears; and(F)by striking paragraph (12) and inserting the following:(12)utilize and manage resources with a long-term perspective, including sound investments that take into account the overall lifecycle costs of an asset;(13)ensure that service is accessible and accommodating to passengers with disabilities; and(14)maximize the benefits Amtrak generates for the United States by creating quality jobs and supporting the domestic workforce.; and(4)by striking subsection (d).9202.Amtrak statusSection 24301(a) of title 49, United States Code, is amended—(1)in paragraph (1) by striking 20102(2) and inserting 20102; and (2)in paragraph (2) by inserting serving the public interest in reliable passenger rail service after for-profit corporation.9203.Board of Directors(a)In GeneralSection 24302 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking subparagraph (C) and inserting the following: (C)Eight individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with a record of support for national passenger rail service, general business and financial experience, and transportation qualifications or expertise. Of the individuals appointed—(i)one shall be a Mayor or Governor of a location served by a regularly scheduled Amtrak service on the Northeast Corridor;(ii)one shall be a Mayor or Governor of a location served by a regularly scheduled Amtrak service that is not on the Northeast Corridor;(iii)one shall be a labor representative of Amtrak employees; and(iv)two shall be individuals with a history of regular Amtrak ridership and an understanding of the concerns of rail passengers.;(B)in paragraph (2) by inserting users of Amtrak, including the elderly and individuals with disabilities, and after and balanced representation of;(C)in paragraph (3) by adding at the end the following: A member of the Board appointed under clause (i) or (ii) of paragraph (1)(C) shall serve for a term of 5 years or until such member leaves the elected office such member occupied at the time such member was appointed, whichever is first.; and(D)by striking paragraph (5) and inserting the following: (5)The Secretary and any Governor of a State may be represented at a Board meeting by a designee. ;(2)in subsection (b)—(A)by striking Pay and expenses and inserting Duties, pay, and expenses; and(B)by inserting Each director must consider the well-being of current and future Amtrak passengers, and the public interest in sustainable national passenger rail service. before Each director not employed by the United States Government or Amtrak; and(3)by adding at the end the following:(g)Governor definedIn this section, the term Governor means the Governor of a State or the Mayor of the District of Columbia and includes the designee of the Governor..(b)Timing of new Board requirements(1)In generalThe appointment and membership requirements under section 24302 of title 49, United States Code (as amended by this Act), shall apply to any member of the Board appointed pursuant to subsection (a)(1)(C) of such section who is appointed on or after the date of enactment of this Act.(2)ReappointmentAny member described under paragraph (1) who is serving on such Board as of the date of enactment of this Act may be reappointed on or after such date of enactment, subject to the advice and consent of the Senate, if such member meets the requirements of such section.(3)Termination of termThe term of any member described under paragraph (1) who is serving on such Board as of the date of enactment of this Act who is not reappointed under paragraph (2) before the date that is 60 days after the date of enactment of this Act, shall cease on such date.9204.Amtrak preference enforcement(a)In generalSection 24308(c) of title 49, United States Code, is amended by adding at the end the following: Notwithstanding section 24103(a) and section 24308(f), Amtrak shall have the right to bring an action for equitable or other relief in the United States District Court for the District of Columbia to enforce the preference rights granted under this subsection.. (b)Conforming amendmentSection 24103 of title 49, United States Code, is amended by inserting and section 24308(c) before , only the Attorney General. 9205.Use of facilities and providing services to AmtrakSection 24308(e) of title 49, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)(A)When a rail carrier does not agree to allow Amtrak to operate additional trains over any rail line of the carrier on which Amtrak is operating or seeks to operate, Amtrak may submit an application to the Board for an order requiring the carrier to allow for the operation of the requested trains. Within 90 days of receipt of such application, the Board shall determine whether the additional trains would unreasonably impair freight transportation and—(i)for a determination that such trains do not unreasonably impair freight transportation, order the rail carrier to allow for the operation of such trains on a schedule established by the Board; or(ii)for a determination that such trains do unreasonably impair freight transportation, initiate a proceeding to determine any additional infrastructure investments required by, or on behalf of, Amtrak.(B)If Amtrak seeks to resume operation of a train that Amtrak operated during the 5-year period preceding an application described in subparagraph (A), the Board shall apply a presumption that the resumed operation of such train will not unreasonably impair freight transportation unless the Board finds that there are substantially changed circumstances. ;(2)in paragraph (2)—(A)by striking The Board shall consider and inserting The Board shall;(B)by striking subparagraph (A) and inserting the following:(A)in making the determination under paragraph (1), take into account any infrastructure investments proposed in Amtrak’s application, with the rail carrier having the burden of demonstrating that the additional trains will unreasonably impair the freight transportation; and; and (C)in subparagraph (B) by inserting consider investments described in subparagraph (A) and after times,; and(3)by adding at the end the following:(4)In a proceeding initiated by the Board under paragraph (1)(B), the Board shall solicit the views of the parties and require the parties to provide any necessary data or information. Not later than 180 days after the date on which the Board makes a determination under paragraph (1)(B), the Board shall issue an order requiring the rail carrier to allow for the operation of the requested trains conditioned upon additional infrastructure or other investments needed to mitigate the unreasonable interference. In determining the necessary level of additional infrastructure or other investments, the Board shall use any criteria, assumptions, and processes it considers appropriate.(5)The provisions of this subsection shall be in addition to any other statutory or contractual remedies Amtrak may have to obtain the right to operate the additional trains. .9206.Prohibition on mandatory arbitration(a)In generalSection 28103 of title 49, United States Code, is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)Prohibition on choice-of-Forum clause(1)In generalAmtrak may not impose a choice-of-forum clause that attempts to preclude a passenger, or a person who purchases a ticket for rail transportation on behalf of a passenger, from bringing a claim against Amtrak in any court of competent jurisdiction, including a court within the jurisdiction of the residence of such passenger in the United States (provided that Amtrak does business within that jurisdiction).(2)Court of competent jurisdictionUnder this subsection, a court of competent jurisdiction may not include an arbitration forum..(b)Effective dateThis section, and the amendments made by this section, shall apply to any claim that arises on or after the date of enactment of this Act.9207.Amtrak ADA assessment(a)AssessmentAmtrak shall conduct an assessment and review of all Amtrak policies, procedures, protocols, and guidelines for compliance with the requirements of the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(b)ReportNot later than 180 days after the date of enactment of this Act, Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the assessment conducted under subsection (a).(c)ContentsThe report required under subsection (b) shall include—(1)a summary of the policies, procedures, protocols, and guidelines reviewed;(2)any necessary changes to such policies, procedures, protocols, and guidelines to ensure compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including full compliance under such Act for stations and facilities for which Amtrak has responsibility under such Act and consideration of the needs of individuals with disabilities when procuring rolling stock; and(3)an implementation plan and timeline for making any such necessary changes.(d)EngagementAmtrak is encouraged to engage with a range of advocates for individuals with disabilities during the assessment conducted under subsection (a), and develop an ongoing and standardized process for engagement with advocates for individuals with disabilities.(e)Periodic evaluationAt least once every 2 years, Amtrak shall review and update, as necessary, Amtrak policies, procedures, protocols, and guidelines to ensure compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).9208.Prohibition on smoking on Amtrak trains(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:24323.Prohibition on smoking on Amtrak trains(a)ProhibitionBeginning on the date of enactment of the TRAIN Act, Amtrak shall prohibit smoking on board Amtrak trains.(b)Electronic Cigarettes(1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section.(2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..(b)Conforming amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following:24323. Prohibition on smoking on Amtrak trains..9209.State-supported routes operated by Amtrak(a)In generalSection 24712 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (4) by striking the first sentence and inserting The Committee shall define and periodically update the rules and procedures governing the Committee’s proceedings.; and(B)in paragraph (6)—(i)by striking subparagraph (B) and inserting the following: (B)ProceduresThe rules and procedures implemented under paragraph (4) shall include—(i)procedures for changing the cost allocation methodology, notwithstanding section 209(b) of the Passenger Rail Investment and Improvement Act (49 U.S.C. 24101 note); and(ii)procedures or broad guidelines for conducting financial planning, including operation, ridership, capital forecasting, station staffing projections, reporting, and data sharing and governance.; (ii)in subparagraph (C)—(I)in clause (i) by striking and at the end;(II)in clause (ii) by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(iii)promote increased efficiency in Amtrak’s operating and capital activities. ; and (iii)by adding at the end the following: (D)Annual ReviewNot later than June 30 of each year, the Committee shall prepare an evaluation of the cost allocation methodology and procedures under subparagraph (B) and transmit such evaluation to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.;(2)in subsection (b)—(A)by inserting and to the Committee before , as well as the planning; and(B)by inserting before the period at the end the following: and the Committee. Not later than 180 days after the date of enactment of the TRAIN Act, the Committee shall develop a report that contains the general ledger data and operating statistics from Amtrak’s accounting systems used to calculate payments to States. Amtrak shall provide to the States and the Committee the report for the prior month not later than 30 days after the last day of each month; (3)in subsection (e) by inserting , including incentives to increase revenue, reduce costs, finalize contracts by the beginning of the fiscal year, and require States to promptly make payments for services delivered before the period;(4)in subsection (f)—(A)in paragraph (1)—(i)by inserting and annually review and update, as necessary,  after shall develop; and (ii)by inserting before The Committee may consult the following: The statement shall include a list of capital projects, including infrastructure, fleet, station, and facility initiatives, needed to support the growth of State-supported routes.;(B)in paragraph (2) by striking Not later than 2 years and all that follows through transmit the statement and inserting The Committee shall transmit, not later than March 31 of each year, the most recent annual update to the statement; and (C)by adding at the end the following: (3)Sense of CongressIt is the sense of Congress that the Committee shall be the forum where Amtrak and States collaborate on the planning, improvement, and development of corridor routes across the National Network. The Committee shall identify obstacles to intercity passenger rail growth and identify solutions to overcome such obstacles. ; (5)by redesignating subsections (g) and (h) as subsections (j) and (k), respectively; and(6)by inserting after subsection (f) the following: (g)New State-Supported routes(1)ConsultationIn developing a new State-supported route, Amtrak shall consult with the following:(A)The State or States and local municipalities where such new service would operate.(B)Commuter authorities and regional transportation authorities (as such terms are defined in section 24102) in the areas that would be served by the planned route.(C)Host railroads.(D)Administrator of the Federal Railroad Administration.(E)Other stakeholders, as appropriate.(2)State commitmentsNotwithstanding any other provision of law, before beginning construction necessary for, or beginning operation of, a State-supported route that is initiated on or after the date of enactment of the TRAIN Act, Amtrak shall enter into a memorandum of understanding, or otherwise secure an agreement, with the State in which such route will operate for sharing—(A)ongoing operating costs and capital costs in accordance with the cost allocation methodology described under subsection (a); or(B)ongoing operating costs and capital costs in accordance with the alternative cost allocation schedule described in paragraph (3).(3)Alternative cost allocationUnder the alternative cost allocation schedule described in this paragraph, with respect to costs not covered by revenues for the operation of the new State-supported route, Amtrak shall pay—(A)the share Amtrak otherwise would have paid under the cost allocation methodology under subsection (a); and(B)a percentage of the share that the State otherwise would have paid under the cost allocation methodology under subsection (a) according to the following:(i)Amtrak shall pay up to 100 percent of the capital costs necessary to initiate a new State-supported route, including planning and development, design, and environmental analysis, prior to beginning operations on the new route.(ii)For the first 2 years of operation, Amtrak shall pay for 100 percent of operating costs and capital costs.(iii)For the third year of operation, Amtrak shall pay 90 percent of operating costs and capital costs and the State shall pay the remainder.(iv)For the fourth year of operation, Amtrak shall pay 80 percent of operating costs and capital costs and the State shall pay the remainder.(v)For the fifth year of operation, Amtrak shall pay 50 percent of operating costs and capital costs and the State shall pay the remainder.(vi)For the sixth year of operation and thereafter, operating costs and capital costs shall be allocated in accordance with the cost allocation methodology described under subsection (a), as applicable.(4)Application of termsIn this subsection, the terms capital cost and operating cost shall apply in the same manner as such terms apply under the cost allocation methodology developed under subsection (a).(h)Cost allocation methodology and implementation report(1)In generalNot later than 18 months after the date of enactment of the TRAIN Act, the Committee shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report assessing potential improvements to the cost allocation methodology required and approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).(2)Report contentsThe report required under paragraph (1) shall—(A)identify improvements to the cost allocation methodology that would promote—(i)transparency of route and train costs and revenues;(ii)facilitation of service and network growth;(iii)improved services for the traveling public;(iv)maintenance or achievement of labor collective bargaining agreements;(v)increased revenues; and(vi)reduced costs;(B)describe the various contracting approaches used in State-supported services between States and Amtrak, including the method, amount, and timeliness of payments for each State-supported service;(C)evaluate the potential benefits and feasibility, including identifying any necessary statutory changes, of implementing a service pricing model for State-supported routes in lieu of a cost allocation methodology and how such a service pricing model would advance the priorities described in subparagraph (A); and(D)summarize share of costs from the cost allocation methodology that are—(i)assigned;(ii)allocated regionally or locally; and(iii)allocated nationally.(3)Update to the methodologyNot later than 2 years after the implementation of the TRAIN Act, the Committee shall update the methodology, if necessary, based on the findings of the report required under paragraph (1).(i)Identification of State-Supported route changesAmtrak shall provide an update in the general and legislative annual report under section 24315(b) of planned or proposed changes to State-supported routes, including the introduction of new State-supported routes. In identifying routes to be included in such request, Amtrak shall—(1)identify the timeframe in which such changes could take effect and whether Amtrak has entered into a commitment with a State under subsection (g)(2); and(2)consult with the Committee and any additional States in which proposed routes may operate, not less than 120 days before the annual grant request is transmitted to the Secretary..(b)Conforming amendmentSection 24315(b)(1) of title 49, United States Code, is amended—(1)by redesignating subparagraph (B) as subparagraph (C);(2)in subparagraph (A) by striking section 24902(b) of this title; and and inserting section 24902(a) of this title;; and (3)by inserting after subparagraph (A) the following:(B)shall identify the planned or proposed State-supported routes, as required under section 24712(i); and .9210.Amtrak Police Department(a)Department missionNot later than 180 days after the date of enactment of this Act, Amtrak shall identify the mission of the Amtrak Police Department (in this section referred to as the Department), including the scope and priorities of the Department, in mitigating risks to and ensuring the safety and security of Amtrak passengers, employees, trains, stations, facilities, and other infrastructure. In identifying such mission, Amtrak shall consider—(1)the unique needs of maintaining the safety and security of Amtrak’s network; and (2)comparable passenger rail systems and the mission of the police departments of such rail systems. (b)Workforce planning processNot later than 120 days after identifying the mission of the Department under subsection (a), Amtrak shall develop a workforce planning process that—(1)ensures adequate employment levels and allocation of sworn and civilian personnel, including patrol officers, necessary for fulfilling the Department’s mission; and (2)sets performance goals and metrics for the Department and monitors and evaluates the Department’s progress toward such goals and metrics. (c)ConsiderationsIn developing the workforce planning process under subsection (b), Amtrak shall—(1)identify critical positions, skills, and competencies necessary for fulfilling the Department’s mission; (2)analyze employment levels and ensure that—(A)an adequate number of civilian and sworn personnel are allocated across the Department’s 6 geographic divisions, including patrol officers, detectives, canine units, special operations unit, strategic operations, intelligence, corporate security, the Office of Professional Responsibilities, and the Office of Chief of Polices; and (B)patrol officers have an adequate presence on trains and route segments, and in stations, facilities, and other infrastructure; (3)analyze workforce gaps and develop strategies to address any such gaps;(4)consider the risks identified by Amtrak’s triannual risk assessments; (5)consider variables, including ridership levels, miles of right-of-way, crime data, call frequencies, interactions with vulnerable populations, and workload, that comparable passenger rail systems with similar police departments consider in the development of the workforce plans of such systems; and(6)consider collaboration or coordination with local, State, Tribal, and Federal agencies, and public transportation agencies to support the safety and security of the Amtrak network.(d)ConsultationIn carrying out this section, Amtrak shall consult with the Amtrak Police Department Labor Committee, public safety experts, foreign or domestic entities providing passenger rail service comparable to Amtrak, and any other relevant entities, as determined by Amtrak.(e)Reports(1)Report on mission of departmentNot later than 10 days after Amtrak identifies the mission of the Department under subsection (a), Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing a description of the mission of the Department and the reasons for the content of such mission.(2)Report on workforce planning processNot later than 10 days after Amtrak completes the workforce planning process under subsection (b), Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the workforce planning process, the underlying data used to develop such process, and how such process will achieve the Department’s mission.9211.Amtrak food and beverage(a)Amtrak food and beverageSection 24321 of title 49, United States Code, is amended to read as follows:24321.Amtrak food and beverage(a)Ensuring access to food and beverage servicesOn all long-distance routes, Amtrak shall ensure that all passengers who travel overnight on such route shall have access to purchasing the food and beverages that are provided to sleeping car passengers on such route. (b)Food and beverage workforce(1)Workforce requirementAmtrak shall ensure that any individual onboard a train who prepares food and beverages is an Amtrak employee.(2)Savings clauseNo Amtrak employee holding a position as of the date of enactment of the TRAIN Act may be involuntarily separated because of any action taken by Amtrak to implement this section, including any employees who are furloughed as a result of the COVID–19 pandemic.(c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Passenger Rail Reform and Investment Act of 2015 is involuntarily separated because of the development and implementation of the plan required by the amendments made by section 11207 of such Act. .(b)Technical and conforming amendments(1)AnalysisThe item relating to section 24321 in the analysis for chapter 243 of title 49, United States Code, is amended to read as follows:24321. Amtrak food and beverage..(2)Amtrak authoritySection 24305(c)(4) of title 49, United States Code, is amended by striking only if revenues from the services each year at least equal the cost of providing the services.(3)Contracting outSection 121(c) of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note; 111 Stat. 2574) is amended by striking , other than work related to food and beverage service,.(c)Amtrak food and beverage working group(1)EstablishmentNot later than 90 days after the date of enactment of this Act, Amtrak shall establish a working group (in this subsection referred to as the Working Group) to provide recommendations on Amtrak onboard food and beverage services. (2)MembershipThe Working Group shall consist of individuals representing—(A)Amtrak;(B)the labor organizations representing Amtrak employees who prepare or provide onboard food and beverage services; and(C)nonprofit organizations representing Amtrak passengers.(3)Recommendations(A)In generalThe Working Group shall develop recommendations to increase ridership and improve customer satisfaction by—(i)promoting collaboration and engagement between Amtrak, Amtrak passengers, and Amtrak employees preparing or providing onboard food and beverage services, prior to Amtrak implementing changes to onboard food and beverage services;(ii)improving onboard food and beverage services; and(iii)improving solicitation, reception, and consideration of passenger feedback regarding onboard food and beverage services.(B)ConsiderationsIn developing the recommendations under subparagraph (A), the Working Group shall consider—(i)the healthfulness of onboard food and beverages offered, including the ability of passengers to address dietary restrictions;(ii)the preparation and delivery of onboard food and beverages;(iii)the differing needs of passengers traveling on long-distance routes, State-supported routes, and the Northeast Corridor;(iv)the reinstatement of the dining car service on long-distance routes;(v)Amtrak passenger survey data about the food and beverages offered on Amtrak trains; and(vi)any other issue the Working Group determines appropriate.(4)Reports(A)Initial reportNot later than 1 year after the date on which the Working Group is established, the Working Group shall submit to the Board of Directors of Amtrak, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the recommendations developed under paragraph (3).(B)Subsequent reportNot later than 30 days after the date on which the Working Group submits the report required under subparagraph (A), Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on whether Amtrak agrees with the recommendations of the Working Group and describing any plans to implement such recommendations.(5)Prohibition on food and beverage service changesDuring the period beginning on the date of enactment of this Act and ending 30 days after the date on which Amtrak submits the report required under paragraph (4)(B), Amtrak may not make large-scale, structural changes to existing onboard food and beverage services, except that Amtrak shall reverse any changes to onboard food and beverage service made in response to the COVID–19 pandemic as Amtrak service is restored.(6)TerminationThe Working Group shall terminate on the date on which Amtrak submits the report required under paragraph (4)(B), except that Amtrak may extend such date by up to 1 year if Amtrak determines that the Working Group is beneficial to Amtrak in making decisions related to onboard food and beverage services. If Amtrak extends such date, Amtrak shall include notification of the extension in the report required under paragraph (4)(B). (7)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the Working Group established under this section.(8)Long-distance route; Northeast Corridor; and State-supported route definedIn this subsection, the terms long-distance route, Northeast Corridor, and State-supported route have the meaning given those terms in section 24102 of title 49, United States Code.9212.Clarification on Amtrak contracting outSection 121 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note; 111 Stat. 2574) is amended by striking subsection (d) and inserting the following:(d)Furloughed workAmtrak may not contract out work within the scope of work performed by an employee in a bargaining unit covered by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees during the period of time such employee has been laid off and has not been recalled to perform such work.(e)Agreement prohibitions on contracting outThis section does not—(1)supersede a prohibition or limitation on contracting out work covered by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees; or (2)prohibit Amtrak and an organization representing Amtrak employees from entering into a collective bargaining agreement that allows for contracting out the work of a furloughed employee that would otherwise be prohibited under subsection (d)..9213.Amtrak staffingSection 24312 of title 49, United States Code, is amended by adding at the end the following: (c)Call center staffing(1)OutsourcingAmtrak may not renew or enter into a contract to outsource call center customer service work on behalf of Amtrak, including through a business process outsourcing group.(2)TrainingAmtrak shall make available appropriate training programs to any Amtrak call center employee carrying out customer service activities using telephone or internet platforms. (d)Station agent staffing(1)In generalBeginning on the date that is 1 year after the date of enactment of the TRAIN Act, Amtrak shall ensure that at least one Amtrak ticket agent is employed at each station building where at least one Amtrak ticket agent was employed on or after October 1, 2017.(2)LocationsNotwithstanding section (1), beginning on the date that is 1 year after the date of enactment of the TRAIN Act, Amtrak shall ensure that at least one Amtrak ticket agent is employed at each station building—(A)that Amtrak owns, or operates service through, as part of a passenger service route; and(B)for which the number of passengers boarding or deboarding an Amtrak long-distance train in the previous fiscal year exceeds the average of at least 40 passengers per day over all days in which the station was serviced by Amtrak, regardless of the number of Amtrak vehicles servicing the station per day. For fiscal year 2021, ridership from fiscal year 2019 shall be used to determine qualifying stations.(3)ExceptionThis subsection does not apply to any station building in which a commuter rail ticket agent has the authority to sell Amtrak tickets.(4)Amtrak ticket agentFor purposes of this section, the term Amtrak ticket agent means an Amtrak employee with authority to sell Amtrak tickets onsite and assist in the checking of Amtrak passenger baggage..9214.Special transportationSection 24307(a) of title 49, United States Code, is amended—(1)in the matter preceding paragraph (1) by striking for the following: and inserting of at least a 10 percent discount on full-price coach class rail fares for, at a minimum—;(2)in paragraph (1) by striking the period at the end and inserting a semicolon; and(3)by striking paragraph (2) and inserting the following: (2)individuals of 12 years of age or younger; (3)individuals with a disability, as such term is defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); (4)members of the Armed Forces on active duty (as those terms are defined in section 101 of title 10) and their spouses and dependents with valid identification;(5)veterans (as that term is defined in section 101 of title 38) with valid identification; and(6)individuals attending federally-accredited postsecondary education institutions with valid student identification cards..9215.Disaster and emergency relief program(a)In generalChapter 243 of title 49, United States Code, is further amended by adding at the end the following:24324.Disaster and emergency relief program(a)In generalThe Secretary of Transportation may make grants to Amtrak for—(1)capital projects to repair, reconstruct, or replace equipment, infrastructure, stations, and other facilities that the Secretary determines are in danger of suffering serious damage, or have suffered serious damage, as a result of an emergency event;(2)offset revenue lost as a result of such an event; and(3)support continued operations following emergency events.(b)Coordination of emergency fundsFunds made available to carry out this section shall be in addition to any other funds available and shall not affect the ability of Amtrak to use any other funds otherwise authorized by law.(c)Grant conditionsGrants made under this subsection (a) shall be subject to section 22905(c)(2)(A) and other such terms and conditions as the Secretary determines necessary.(d)Definition of emergency eventIn this section, the term emergency event has the meaning given such term in section 20103..(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is further amended by adding at the end the following: 24324. Disaster and emergency relief program..9216.Recreational trail accessSection 24315 of title 49, United States Code, is amended by adding at the end the following: (i)Recreational trail accessAt least 30 days before implementing a new policy, structure, or operation that impedes recreational trail access, Amtrak shall work with potentially affected communities, making a good-faith effort to address local concerns about such recreational trail access. Not later than February 15 of each year, Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any such engagement in the preceding calendar year, and any changes to policies, structures, or operations affecting recreational trail access that were considered or made as a result. Such report shall include Amtrak’s plans to mitigate the impact to such recreational trail access..9217.Investigation of substandard performanceSection 24308(f) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by striking If the on-time and inserting If either the on-time;(B)by inserting , measured at each station on its route based upon the arrival times plus 15 minutes shown in schedules Amtrak and the host railroad have agreed to or have been determined by the Surface Transportation Board pursuant to section 213 of the Passenger Rail Investment and Improvement Act of 2008 as of or subsequent to the date of enactment of the TRAIN Act, after intercity passenger train the first place it appears; and(C)by striking or the service quality of and inserting or the on-time performance of; (2)in paragraph (2) by striking minimum standards investigated under paragraph (1) and inserting either performance standard under paragraph (1); and (3)in paragraph (4) by striking or failures to achieve minimum standards and inserting or failure to achieve either performance standard under paragraph (1).9218.Amtrak cybersecurity enhancement grant program(a)In generalChapter 243 of title 49, United States Code, is further amended by adding at the end the following:24325.Amtrak cybersecurity enhancement grant program(a)In generalThe Secretary of Transportation shall make grants to Amtrak for improvements in information technology systems, including cyber resiliency improvements for Amtrak information technology assets.(b)Application of best practicesAny cyber resiliency improvements carried out with a grant under this section shall be consistent with the principles contained in the special publication numbered 800–160 issued by the National Institute of Standards and Technology Special and any other applicable security controls published by the Institute.(c)Coordination of cybersecurity fundsFunds made available to carry out this section shall be in addition to any other Federal funds and shall not affect the ability of Amtrak to use any other funds otherwise authorized by law for purposes of enhancing the cybersecurity architecture of Amtrak.(d)Grant conditionsGrants made under this section shall be subject to such terms and conditions as the Secretary determines necessary..(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is further amended by adding at the end the following:24325. Amtrak cybersecurity enhancement grant program..9219.Amtrak and private cars(a)Sense of CongressIt is the sense of Congress that private cars and charter trains can—(1)improve Amtrak's financial performance, particularly on the long-distance routes;(2)have promotional value for Amtrak that results in future travel on Amtrak trains by passengers made aware of Amtrak as a result; (3)support private-sector jobs, including for mechanical work and on-board services; and (4)provide good-will benefits to Amtrak.(b)Policy reviewAmtrak shall review the policy changes since January 1, 2018, that have caused significant changes to the relationship between Amtrak and private car owners and charter train services and evaluate opportunities to strengthen these services, including by reinstating some access points and restoring flexibility to charter-train policies. For charter trains, private cars, and package express carried on regular Amtrak trains, consistent with sound business practice, Amtrak should recover direct costs plus a reasonable profit margin.9220.Amtrak Office of Community Outreach(a)In generalChapter 243 of title 49, United States Code, is further amended by adding at the end the following new section:24326.Amtrak Office of Community Outreach(a)In generalNot later than 180 days after the date of enactment of the TRAIN Act, Amtrak shall establish an Office of Community Outreach to engage with communities impacted by Amtrak operations.(b)ResponsibilitiesThe Office of Community Outreach shall be responsible for—(1)outreach and engagement with—(A)local officials before capital improvement project plans are finalized; and(B)local stakeholders and relevant organizations on projects of community significance;(2)clear explanation and publication of how community members can communicate with Amtrak;(3)the use of virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and(4)making publicly available on the website of Amtrak, planning documents for proposed and implemented capital improvement projects.(c)Report to CongressNot later than 1 year after the establishment of the Office of Community Outreach, and annually thereafter, Amtrak shall submit to the Committee on Transportation and Infrastructure in the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—(1)describes the community outreach efforts undertaken by the Amtrak Office of Community Outreach for the previous year; and(2)identifies changes Amtrak made to capital improvement project plans after engagement with affected communities..(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is further amended by adding at the end the following:24326. Amtrak Office of Community Outreach..9221.Sense of Congress(a)FindingsCongress finds the following:(1)Amtrak received $1,018,000,000 in aid from Congress as part of the CARES Act, to help Amtrak and its state partners respond to the drastic drop in demand caused by the coronavirus pandemic.(2)The CARES Act also included a provision requiring that, for any employee who is furloughed as a result of the pandemic, Amtrak provide such employee the opportunity to return to the job as service ramps back up, thereby helping prevent the health crisis from being a reason to outsource work.(3)Amtrak has requested additional funds to help it respond to the continued loss of passenger demand while also announcing plans to permanently cut 20 percent of its workforce, which could hinder its ability to serve the Amtrak national passenger rail system, including its long-distance routes, now and in the future.(4)Additionally, Amtrak recently announced its intention to eliminate daily service on most of its long-distance routes, leaving only one long-distance route to operate daily. These reductions are set to begin October 1, 2020.(5)Estimates indicate the plan to decrease service would drastically impact as many as 461 stations.(6)If the service disruptions are implemented, the passengers served by these long-distance trains would be disconnected from a critical transportation option, and these communities would lose important economic contributions generated by this service . These cuts would also impact the lives of Amtrak employees whose work contributes to the operation of these trains.(7)Amtrak has not provided Congress, the public at large, or its workforce, sufficient notice or explanation of its plan to restore service to communities served by long-distance routes.(b)Sense of CongressCongress is concerned by the recent announcements from Amtrak that it intends to reduce its workforce and its daily long-distance train service and calls on Amtrak to provide assurance about the future of the passenger rail network and its employees.IIIIntercity Passenger Rail Policy9301.Northeast Corridor CommissionSection 24905 of title 49, United States Code, is amended—(1)in subsection (a)(1)—(A)in subparagraph (A) by striking members and inserting 4 members;(B)in subparagraph (B) by striking members and inserting 5 members; and(C)in subparagraph (D) by striking and commuter railroad carriers using the Northeast Corridor selected by the Secretary and inserting railroad carriers and commuter authorities using the Northeast Corridor, as determined by the Commission;(2)by striking paragraph (2) of subsection (a) and inserting the following: (2)At least two of the members described in paragraph (1)(B) shall be career appointees, as such term is defined in section 3132(a) of title 5.;(3)in subsection (b)(3)(B)—(A)in clause (i) by inserting , including ridership trends, before along the Northeast Corridor;(B)in clause (ii) by striking capital investment plan described in section 24904. and inserting first year of the capital investment plan described in section 24904; and; and(C)by adding at the end the following: (iii)progress in assessing and eliminating the state-of-good-repair backlog.;(4)in subsection (c)—(A)by striking (1) Development and all that follows through standardized policy and inserting the following: (1)PolicyThe Commission shall—(A)maintain and update, as appropriate, the Northeast Corridor Commuter and Intercity Rail Cost Allocation Policy approved on September 17, 2015,;(B)in paragraph (1)—(i)in subparagraph (B) by striking a proposed timetable for implementing and inserting timetables for implementing and maintaining;(ii)in subparagraph (C) by striking the policy and the timetable and inserting updates to the policy and the timetables; and(iii)by striking subparagraph (D) and inserting the following: (D)support the efforts of the members of the Commission to implement the policy in accordance with such timetables; and;(C)in paragraph (2)—(i)by striking the first sentence and inserting In accordance with the timetable developed in paragraph (1), Amtrak and commuter authorities on the Northeast Corridor shall implement the policy developed under paragraph (1) in agreements for usage of facilities or services.;(ii)by striking fail to implement such new agreements and inserting fail to implement the policy; and(iii)by striking paragraph (1)(A), as applicable and inserting paragraph (1); and(D)in paragraph (4) by striking public authorities providing commuter rail passenger transportation and inserting commuter authorities; (5)by striking subsection (d);(6)by redesignating subsection (e) as subsection (d); and (7)in paragraph (1)(D) of subsection (d) (as redesignated by paragraph (6)) by striking commuter rail agencies and inserting commuter authorities. 9302.Northeast Corridor planning(a)In generalSection 24904 of title 49, United States Code, is amended—(1)by redesignating subsection (e) as subsection (f);(2)by striking subsection (c);(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively;(4)by inserting before subsection (b), as so redesignated, the following: (a)Strategic development plan(1)RequirementNot later than December 31, 2021, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall submit to Congress a strategic development plan that identifies key state-of-good-repair, capacity expansion, and capital improvement projects planned for the Northeast Corridor, to upgrade aging infrastructure and improve the reliability, capacity, connectivity, performance, and resiliency of passenger rail service on the Northeast Corridor.(2)ContentsThe strategic development plan required under paragraph (1) shall—(A)provide a coordinated and consensus-based plan covering a period of 15 years;(B)identify service objectives and capital investments needs;(C)provide a delivery-constrained strategy that identifies capital investment phasing, an evaluation of workforce needs, and strategies for managing resources and mitigating construction impacts on operations;(D)include a financial strategy that identifies funding needs and potential sources and includes an economic impact analysis; and(E)be updated at least every 5 years.;(5)in subsection (b) (as redesignated by paragraph (3))—(A)by striking Not later than and all that follows through shall and inserting Not later than November 1 of each year, the Commission shall;(B)in paragraph (1)(A) by striking a capital investment plan and inserting an annual capital investment plan; (C)in paragraph (2)—(i)in subparagraph (A) by striking and network optimization;(ii)in subparagraph (B) by striking and service;(iii)in subparagraph (C) by striking first fiscal year after the date on which and inserting fiscal year during which;(iv)in subparagraph (D) by striking identify, prioritize, and all that follows through and consider and inserting document the projects and programs being undertaken to achieve the service outcomes identified in the Northeast Corridor strategic development plan, once available, and the asset condition needs identified in the Northeast Corridor asset management plans and consider; and(v)in subparagraph (E)(i) by striking normalized capital replacement and; and(D)in paragraph (3)(B) by striking expected allocated shares of costs and inserting status of cost sharing agreements;(6)in subsection (c) (as redesignated by paragraph (3)) by striking may be spent only on and all that follows through the end and inserting may be spent only on capital projects and programs contained in the Commission’s capital investment plan from the previous year.; and(7)by striking subsection (d) and inserting the following: (d)Review and coordinationThe Commission shall gather information from Amtrak, the States in which the Northeast Corridor is located, and commuter rail authorities to support development of the capital investment plan. The Commission may specify a format and other criteria for the information submitted. Submissions to the plan from Amtrak, States in which the Northeast Corridor are located, and commuter rail authorities shall be provided to the Commission in a manner that allows for a reasonable period of review by, and coordination with, affected agencies.(e)Northeast corridor asset managementWith regard to existing infrastructure, Amtrak and other infrastructure owners that provide or support intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system, and use and update such system as necessary, to develop submissions to the Northeast Corridor capital investment plan described in subsection (b). Such system shall—(1)be consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and(2)include, at a minimum—(A)an inventory of all capital assets owned by the developer of the plan;(B)an assessment of asset condition;(C)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair; and(D)a description of changes in asset condition since the previous version of the plan..(b)Conforming amendments(1)AccountsSection 24317(d)(1) of title 49, United States Code, is amended—(A)in subparagraph (B) by striking 24904(a)(2)(E) and inserting 24904(b)(2)(E); and(B)in subparagraph (F) by striking 24904(b) and inserting 24904(c).(2)Federal-State partnership for state of good repairSection 24911(e)(2) of title 49, United States Code, is amended by striking 24904(a) and inserting 24904(b). 9303.Protective arrangementsSection 22905 of title 49, United States Code, is amended—(1)in subsection (c)(2)(B) by striking that are equivalent to the protective arrangements established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting established by the Secretary under subsection (e)(1); (2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and(3)by inserting after subsection (d) the following: (e)Equivalent employee protections(1)EstablishmentNot later than 90 days after the date of enactment of this subsection, the Administrator of the Federal Railroad Administration shall establish protective arrangements equivalent to those established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836), and require such protective arrangements to apply to employees described under subsection (c)(2)(B) and as required under subsection (j) of section 22907.(2)PublicationThe Administrator shall make available on a publicly available website the protective arrangements established under paragraph (1)..9304.High-speed rail funds(a)In generalNotwithstanding any other provision of law and not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall reinstate any cooperative agreement terminated after January 1, 2019 that was originally entered into under the heading Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service in the Department of Transportation Appropriations Act, 2010 (Public Law 111–117).(b)InclusionThe reinstatement under subsection (a) shall include the obligation to such agreement of all of the funds obligated to such agreement as of the date of termination of such agreement.(c)Grant conditionsThe reinstatement under subsection (a) shall include all grant conditions required under such agreement, including section 22905(c)(2)(A) of title 49, United States Code, as of the date of termination of such agreement.IVCommuter Rail Policy9401.Surface Transportation Board mediation of trackage use requestsSection 28502 of title 49, United States Code, is amended to read as follows:28502.Surface Transportation Board mediation of trackage use requestsA rail carrier shall provide good faith consideration to a reasonable request from a provider of commuter rail passenger transportation for access to trackage and provision of related services. If, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to use trackage of, and have related services provided by, the rail carrier for purposes of commuter rail passenger transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. In any case in which dispatching for the relevant trackage is controlled by a rail carrier other than the trackage owner, both shall be subject to the requirements of this section and included in the Board’s mediation process. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of the TRAIN Act..9402.Surface Transportation Board mediation of rights-of-way use requestsSection 28503 of title 49, United States Code, is amended to read as follows:28503.Surface Transportation Board mediation of rights-of-way use requestsA rail carrier shall provide good faith consideration to a reasonable request from a provider of commuter rail passenger transportation for access to rail right-of-way for the construction and operation of a segregated fixed guideway facility. If, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to acquire an interest in a railroad right-of-way for the construction and operation of a segregated fixed guideway facility to provide commuter rail passenger transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. In any case in which dispatching for the relevant trackage is controlled by a rail carrier other than the right-of-way owner, both shall be subject to the requirements of this section and included in the Board’s mediation process. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of the TRAIN Act. .9403.Chicago Union Station improvement plans(a)One-Year capital improvement plan(1)In generalNot later than 90 days after the conclusion of the Surface Transportation Board proceeding in the petition by Amtrak for a proceeding pursuant to section 24903(c)(2) of title 49, United States Code (Docket No. FD 36332), Amtrak and Metra shall enter into an agreement for a one-year capital improvement plan for Chicago Union Station.(2)ExtensionThe deadline under paragraph (1) may be extended with the consent of both Amtrak and Metra.(3)Submission of planAmtrak and Metra shall transmit the one-year capital improvement plan to the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate.(b)Five-Year capital improvement plan(1)In generalNot later than 180 days after the date on which Amtrak and Metra enter into the agreement under subsection (a), Amtrak shall enter into an agreement with Metra for a 5-year capital improvement plan for Chicago Union Station.(2)ExtensionThe deadline required under paragraph (1) may be extended with the consent of both Amtrak and Metra.(3)Submission of planAmtrak and Metra shall transmit the 5-year capital improvement plan to the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate.(c)ContentsThe capital improvement plans required under subsections (a) and (b) shall identify the projects that Amtrak and Metra agree to implement at Chicago Union Station within the timeframe of each such plan, including projects that improve—(1)areas considered outside the glass such as tracks, platforms switches, and other rail infrastructure;(2)facilities for Amtrak and Metra crew; and(3)the operations of Chicago Union Station, such as the dispatching of commuter and intercity passenger trains out of Chicago Union Station.(d)Annual progress reportNot later than 1 year after the date on which Amtrak and Metra enter into an agreement required under subsection (b), and annually thereafter for 5 years, Amtrak and Metra shall jointly submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the progress Amtrak and Metra have made in implementing the plan required under subsection (b).(e)DefinitionsIn this section:(1)Chicago Union StationThe term Chicago Union Station means the passenger train station located at 225 South Canal Street, Chicago, Illinois 60606, and its associated facilities.(2)MetraThe term Metra means the Northeast Illinois Regional Commuter Railroad Corporation.VRail SafetyAPassenger and Freight Safety9501.National Academies study on safety impact of trains longer than 7,500 feet(a)StudyThe Secretary of Transportation shall seek to enter into an agreement with the National Academies to conduct a study and issue to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the safety impacts of freight trains longer than 7,500 feet. (b)ContentsThe study conducted pursuant to subsection (a) shall include—(1)an examination of any potential risks of the operation of such trains and recommendations on mitigation of such risks; (2)among other safety factors with respect to such trains, an evaluation of—(A)any increased risk of loss of communications between the end of train device and the locomotive cab, including communications over differing terrains and conditions; (B)any increased risk of loss of communications between crewmembers, including communications over differing terrains and conditions;(C)any increased risk of derailments, including risks associated with in-train compressive forces and slack action or other safety risks in the operations of such trains in differing terrains and conditions;(D)safety risks associated with the deployment of multiple distributed power units in the consists of such trains; and (E)impacts of the length of trains on braking and locomotive performance and track wear and tear; and(3)an evaluation of whether additional engineer and conductor training is required for safely operating such trains.(c)ReportNot later than 24 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.(d)FundingFrom the amounts made available for fiscal year 2021 to carry out section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 and not more than $2,000,000 to carry out the study required under subsection (a).9502.GAO study on changes in freight railroad operating and scheduling practices(a)StudyThe Comptroller General of the United States shall study the impact on freight rail shippers, Amtrak, commuter railroads, railroad employees, and other affected parties of changes in freight railroad operating and scheduling practices as a result of the implementation of the precision scheduled railroading model.(b)ContentsAt minimum, the study shall examine—(1)the impacts of the operation of longer trains;(2)safety impacts of reduction in workforce, including occupational injury rates, impacts to inspection frequencies and repair quality, and changes in workforce demands;(3)the elimination or downsizing of yards, repair facilities, and other operational facilities;(4)increases in demurrage or accessorial charges or other costs to shippers;(5)capital expenditures for rail infrastructure; and(6)the effect of changes to dispatching practices and locations of dispatching centers on—(A)the on-time performance of passenger trains; and(B)the quality and reliability of service to freight shippers.(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the study and the results of such study, including recommendations for addressing any negative impacts of precision scheduled railroading on freight shippers or passenger railroads.9503.FRA safety reporting(a)In generalSection 20901 of title 49, United States Code, is amended by inserting (including the train length, the number of crew members on board the train, and the duties of such crew members) after reported accident or incident.(b)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out the amendment made by subsection (a). 9504.Waiver notice requirementsSection 20103(d) of title 49, United States Code, is amended to read as follows:(d)Nonemergency waivers(1)In generalThe Secretary may waive compliance with any part of a regulation prescribed or order issued under this chapter if the waiver is in the public interest and consistent with railroad safety.(2)Notice requiredThe Secretary shall—(A)provide timely public notice of any request for a waiver under this subsection;(B)make the application for such waiver and any related underlying data available to interested parties;(C)provide the public with notice and a reasonable opportunity to comment on a proposed waiver under this subsection before making a final decision; and(D)make public the reasons for granting a waiver under this subsection.(3)Information protectionNothing in this subsection shall be construed to require the release of information protected by law from public disclosure..9505.Notice of FRA comprehensive safety assessments(a)Initial noticeNot later than 10 business days after the Federal Railroad Administration initiates a comprehensive safety assessment of an entity providing regularly scheduled intercity or commuter rail passenger transportation, the Federal Railroad Administration shall notify in electronic format the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, of the initiation of such assessment.(b)FindingsNot later than 90 days after completion of a comprehensive safety assessment described in subsection (a), the Federal Railroad Administration shall transmit in electronic format to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and to each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, the findings of such assessment, including identified defects and any recommendations.(c)Definition of comprehensive safety assessmentIn this section, the term comprehensive safety assessment means a focused review of the safety-related processes and procedures, compliance with safety regulations and requirements, and overall safety culture of an entity providing regularly scheduled intercity or commuter rail passenger transportation.9506.FRA accident and incident investigationsSection 20902 of title 49, United States Code, is amended—(1)in subsection (b) by striking subpena and inserting subpoena; and(2)by adding at the end the following: (d)Gathering information and technical expertise(1)In generalThe Secretary shall create a standard process for investigators to use during accident and incident investigations conducted under this section for determining when it is appropriate to, and how to—(A)gather information about an accident or incident under investigation from railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary; and(B)consult with railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary, for technical expertise on the facts of the accident or incident under investigation.(2)ConfidentialityIn developing the process under paragraph (1), the Secretary shall factor in ways to maintain the confidentiality of any entity identified under paragraph (1) if—(A)such entity requests confidentiality; (B)such entity was not involved in the accident or incident; and(C)maintaining such entity’s confidentiality does not adversely affect an investigation of the Federal Railroad Administration.(3)Application of lawThis subsection shall not apply to any investigation carried out by the National Transportation Safety Board..9507.Rail safety improvements(a)Federal railroad administration requirementsNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall carry out the following:(1)Complete a study on how signage can be used to improve safety in the rail industry that includes—(A)a review of how signs used for other modes of transportation may be effectively used in the rail industry;(B)a review of how signs used in the railroad industry differ; and(C)an analysis of whether a uniform system for speed signs across the United States rail system would benefit the railroad industry and improve safety.(2)Reevaluate seat securement mechanisms and the susceptibility of such mechanisms to inadvertent rotation, and identify a means to prevent the failure of such mechanisms to maintain seat securement.(3)Conduct research to evaluate the causes of passenger injuries in passenger railcar derailments and overturns and evaluate potential methods for mitigating such injuries.(4)Based on the research conducted under paragraph (3), develop occupant protection standards for passenger railcars that will mitigate passenger injuries likely to occur during derailments and overturns.(5)Develop policies for the safe use of child seats to prevent uncontrolled or unexpected movements in intercity passenger trains from disrupting the secure position of such seats.(b)Requirements for AmtrakNot later than 18 months after the date of enactment of this Act, Amtrak shall—(1)ensure operating crewmembers demonstrate proficiency, under daylight and nighttime conditions, on the physical characteristics of a territory by using all resources available, including in-cab instruments, observation rides, throttle time, signage, signals, and landmarks; (2)ensure the proficiency required under paragraph (1) is demonstrated on written examinations;(3)revise classroom and road training programs to ensure that operating crews fully understand all locomotive operating characteristics, alarms, and the appropriate response to abnormal conditions;(4)when possible, require that all engineers undergo simulator training—(A)before operating new or unfamiliar equipment (at a minimum, experience and respond properly to all alarms); and(B)to experience normal and abnormal conditions on new territory before operating in revenue service on such new territory;(5)ensure that simulator training specified in paragraph (4) supplements the hours engineers spend training on new equipment before becoming certified on such equipment and performing runs on new territory before becoming qualified on such territory;(6)implement a formal, systematic approach to developing training and qualification programs to identify the most effective strategies for preparing crewmembers to safely operate new equipment on new territories;(7)work in consultation with host railroad carriers and States that own infrastructure over which Amtrak operates to complete a comprehensive assessment of the territories to ensure that necessary wayside signs and plaques are identified, highly noticeable, and strategically located to provide operating crews the information needed to safely operate trains;(8)update the safety review process to ensure that all operating documents are up to date and accurate before initiating new or revised revenue operations;(9)incorporate all prerevenue service planning, construction, and route verification work into the scope of a corporate-wide system safety plan, including through rules and policies, risk assessment analyses, safety assurances, and safety promotions; and(10)conduct risk assessments on all new or upgraded services that occur on Amtrak-owned territory, host railroads, or in States that own infrastructure over which Amtrak operates.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary and Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on their progress on meeting the requirements under subsections (a) and (b), respectively, including a description of all completed elements of the requirements.9508.Annual review of speed limit action plansSection 11406 of the FAST Act (Public Law 114–94) is amended—(1)in subsection (c) by inserting or subsection (d)(2) after subsection (b); (2)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; (3)by inserting after subsection (c) the following:(d)Periodic reviews and updatesEach railroad carrier that files an action plan under subsection (b) shall—(1)not later than 1 year after the date of enactment of the TRAIN Act, and annually thereafter, review such plan to ensure the effectiveness of actions taken to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under subsection (b)(1); and(2)not later than 90 days prior to implementing any operational or territorial operating change, including initiating a new service or route, submit to the Secretary a revised action plan that addresses such operational or territorial operating change.; and (4)by adding at the end the following: (h)ProhibitionNo new intercity rail passenger transportation or commuter rail passenger service may begin operation unless the railroad carrier providing such service is in compliance with this section..9509.Freight train crew size safety standards(a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:20169.Freight train crew size safety standards(a)Minimum crew sizeNo freight train may be operated unless such train has a crew of at least one appropriately qualified and certified conductor and one appropriately qualified and certified engineer.(b)ExceptionsExcept as provided in subsection (d), the prohibition in subsection (a) shall not apply in any of the following circumstances:(1)Train operations within a rail yard or terminal area or on auxiliary or industry tracks.(2)A train operated—(A)by a railroad carrier that has fewer than 400,000 total employee work hours annually and less than $40,000,000 annual revenue (adjusted for inflation as measured by the Surface Transportation Board Railroad Inflation-Adjusted Index); (B)at a speed of not more than 25 miles per hour; and(C)on a track with an average track grade of less than 2 percent for any segment of track that is at least 2 continuous miles.(3)Locomotives performing assistance to a train that has incurred mechanical failure or lacks the power to traverse difficult terrain, including traveling to or from the location where assistance is provided.(4)Locomotives that—(A)are not attached to any equipment or attached only to a caboose; and(B)do not travel farther than 30 miles from a rail yard.(5)Train operations staffed with fewer than a two-person crew at least 1 year prior to the date of enactment of this section, if the Secretary determines that the operation achieves an equivalent level of safety.(c)Trains ineligible for exceptionThe exceptions under subsection (b) may not be applied to—(1)a train transporting 1 or more loaded cars carrying material toxic by inhalation, as defined in section 171.8 of title 49, Code of Federal Regulations;(2)a train carrying 20 or more loaded tank cars of a Class 2 material or a Class 3 flammable liquid in a continuous block or a single train carrying 35 or more loaded tank cars of a Class 2 material or a Class 3 flammable liquid throughout the train consist; and (3)a train with a total length of 7,500 feet or greater.(d)WaiverA railroad carrier may seek a waiver of the requirements of this section pursuant to section 20103(d). .(b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:20169. Freight train crew size safety standards..9510.Safe cross border operations(a)In generalSection 416 title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended—(1)by striking Mechanical and brake and inserting (a) In general.—Mechanical and brake; and(2)by adding at the end the following: (b)WaiverThe Secretary may not grant any waiver or waiver modification that provides for the ability to perform mechanical or brake inspections of rail cars in Mexico in lieu of complying with the certification requirements of this section..(b)Safety standards for certain rail crews(1)In generalTitle IV of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432) is amended by adding at the end the following: 421.Safety standards for certain rail crews(a)In generalThe Secretary of Transportation may not permit covered rail employees to enter the United States to perform train or dispatching service unless the Secretary certifies that—(1)Mexico has adopted and is enforcing safety standards for covered rail employees that are equivalent to, or greater than, those applicable to railroad employees whose primary reporting point is in the United States, including qualification and certification requirements under parts 240 and 242 of title 49, Code of Federal Regulations;(2)covered rail employees are subject to the alcohol and drug testing requirements in part 219 of title 49, Code of Federal Regulations, including the requirements of subparts F, G, and H of such part, to the same extent as such requirements apply to railroad employees whose primary reporting point is in the United States and who are subject to such part;(3)covered rail employees are subject to hours of service requirements under section 21103 of title 49, United States Code, at all times any such employee is on duty, regardless of location;(4)covered rail employees are subject to the motor vehicle driving record evaluation requirements in section 240.115 of title 49, Code of Federal Regulations, to the same extent as such requirements apply to railroad employees whose primary reporting point is in the United States and are subject to such section, and that such evaluation includes driving records from the same country as the employee’s primary reporting point; and(5)the Federal Railroad Administration is permitted to perform onsite inspections of rail facilities in Mexico to ensure compliance with paragraphs (1) and (2).(b)Notice required(1)In generalNot later than 5 days after the date on which the Secretary certifies each of the requirements under paragraphs (1) through (5) of subsection (a), the Secretary shall publish in the Federal Register—(A)notice of each such certification; and(B)documentation supporting each such certification.(2)Public commentTo ensure compliance with the requirements of this section and any other applicable safety requirements, the Secretary shall—(A)allow for public comment on the notice required under paragraph (1); and(B)hold a public hearing on such notice.(3)Congressional noticeOn the date on which each publication required under paragraph (1) is published in the Federal Register, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of such publication.(c)Drug and alcohol testing(1)Nonapplication of exemptionFor purposes of compliance with subsection (a)(2), the exemption contained in part 219.3(d)(2) of title 49, Code of Federal Regulations, shall not apply.(2)Audit by Office of Drug and Alcohol ComplianceTo ensure compliance with the drug and alcohol testing programs described in subsection (a)(2), the Office of Drug and Alcohol Compliance in the Department of Transportation shall conduct an annual audit of such programs and recommend enforcement actions as needed.(d)Definition of covered rail employeeIn this section, the term covered rail employee means a railroad employee whose primary reporting point is in Mexico. .(2)Clerical amendmentThe table of contents in section 1(b) of the Rail Safety Improvement Act of 2008 (Public Law 110–432), is amended by inserting after the item relating to section 420 the following:Sec. 421. Safety standards for certain rail crews..9511.Yardmasters hours of service(a)Limitations on duty hours of yardmaster employeesSection 21103 of title 49, United States Code, is amended—(1)in the section heading by inserting and yardmaster employees after train employees;(2)by inserting or yardmaster employee after train employee each place it appears; and(3)in subsection (e) by inserting or yardmaster employee’s after During a train employee’s.(b)DefinitionsSection 21101 of title 49, United States Code, is amended—(1)in paragraph (3) by inserting a yardmaster employee, after dispatching service employee,; and(2)by adding at the end the following:(6)yardmaster employee means an individual responsible for supervising and coordinating the control of trains and engines operating within a rail yard..(c)Conforming amendmentThe analysis for chapter 211 of title 49, United States Code, is amended by striking the item relating to section 21103 and inserting the following:21103. Limitations on duty hours of train employees and yardmaster employees..9512.Leaking brakes(a)In generalThe Administrator of the Federal Railroad Administration shall take such actions as are necessary to ensure that no air brake control valve (defined in this section as an air brake control valve that was subject to the circular letter issued by the Association of American Railroads issued on October 25, 2013 (C–12027)) manufactured before January 1, 2006, is equipped on a rail car operating on—(1)a unit train north of the 37th parallel on or after August 1, 2022; or (2)a non-unit train north of the 37th parallel on or after August 1, 2024.(b)ReportsNot later than 1 year after the date of enactment of this Act, and every year thereafter until brake valves described in subsection (a) are no longer operating on rail cars as required under subsection (a), the Administrator shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that identifies—(1)the estimated number of such brake valves on rail cars operating on—(A)unit trains north of the 37th parallel; and (B)non-unit trains north of the 37th parallel; (2)any issues affecting the industry’s progress toward ensuring that such brake valves are phased out in accordance with the requirements of subsection (a); and (3)efforts the Administrator has taken since the previous report to ensure such brake valves are phased out in accordance with the requirements of subsection (a).(c)Additional valvesIf the Administrator determines that air brake control valves not covered under subsection (a) demonstrate leakage in low temperatures similar to the leakage exhibited by the air brake control valve identified in subsection (a), the Administrator shall ensure that the air brake control valves determined to be demonstrating leakage under this subsection are phased out in accordance with the requirements of subsection (a).9513.Annual report on PTC system failuresSection 20157 of title 49, United States Code, is amended by adding at the end the following:(m)Annual report of system failuresNot later than April 16 of each calendar year following the date of an implementation deadline under subsection (a)(1), each railroad shall submit to the Secretary a report containing the number of positive train control system failures, separated by each major hardware category, that occurred during the previous calendar year. .9514.Fatigue reduction pilot projects(a)Sense of CongressIt is the sense of Congress that—(1)maintaining the highest level of safety across the nation’s railroad network is of critical importance;(2)ensuring the safety of rail transportation requires the full attention of all workers engaged in safety-critical functions;(3)fatigue degrades an individual’s ability to stay awake, alert, and attentive to the demands of safe job performance;(4)the cognitive impairments to railroad workers that result from fatigue can cause dangerous situations that put workers and communities at risk;(5)the Rail Safety Improvement Act of 2008 mandated that the Federal Railroad Administration conduct two pilot projects to analyze specific practices that may be used to reduce fatigue in employees and as of the date of enactment of this Act, neither pilot project has commenced; and(6)the Federal Railroad Administration should coordinate with the industry and the workforce to commence and complete the fatigue pilot projects mandated in 2008.(b)Pilot projectsSection 21109(e) of title 49, United States Code, is amended—(1)by striking Not later than 2 years after the date of enactment of the Rail Safety Improvement Act of 2008 and inserting Not later than 1 year after the date of enactment of the TRAIN Act; and(2)by adding at the end the following:(3)CoordinationThe pilot projects required under paragraph (1) shall be developed and evaluated in coordination with the labor organization representing the class or craft of employees impacted by the pilot projects..(c)ReimbursementThe Secretary of Transportation may reimburse railroads participating in the pilot projects under 21109(e) of title 49, United States Code, a share of the costs associated with the pilot projects, as determined by the Secretary.(d)Report(1)In generalIf the pilot projects required under section 21109(e) of title 49, United States Code, have not commenced on the date that is 1 year after the date of enactment of this Act, the Secretary shall, not later than 1 year and 30 days after the date of enactment of this Act, transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing—(A)the status of the pilot projects;(B)actions the Federal Railroad Administration has taken to commence the pilot projects, including efforts to recruit participant railroads;(C)any challenges impacting the commencement of the pilot projects; and(D)any other details associated with the development of the pilot projects that affect the progress toward meeting the mandate of such section.9515.Assault prevention and response plans(a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:20170.Assault prevention and response plans(a)In generalNot later than 180 days after the date of enactment of the TRAIN Act, any entity that provides regularly scheduled intercity or commuter rail passenger transportation shall submit to the Secretary of Transportation for review and approval an assault prevention and response plan (in this section referred to as the Plan) to address transportation assaults.(b)Contents of planThe Plan required under subsection (a) shall include—(1)procedures that—(A)facilitate the reporting of a transportation assault, including the notification of on-site personnel, rail law enforcement, and local law enforcement;(B)personnel should follow up on the reporting of a transportation assault, including actions to protect affected individuals from continued assault;(C)may be taken to remove the passenger or personnel who has committed a transportation assault from the train or related area or facility as soon as practicable when appropriate;(D)include protections and safe reporting practices for passengers who may have been assaulted by personnel; and(E)may limit or prohibit, to the extent practicable, future travel with the entity described in subsection (a) by any passenger or personnel who commits a transportation assault against personnel or passengers;(2)a policy that ensures an employee who is a victim or witness of a transportation assault may participate in the prosecution of a criminal offense of such assault without any adverse effect on the victim’s or witnesses’ employment status; and(3)a process and timeline for conducting an annual review and update of the Plan.(c)Notice to passengersAn entity described under subsection (a) shall display onboard trains and in boarding areas, as appropriate, a notice stating the entity’s abilities to restrict future travel under subsection (b)(1)(E).(d)Personnel trainingAn entity described under subsection (a) shall provide initial and annual training for all personnel on the contents of the Plan, including training regarding—(1)the procedures described in subsection (b);(2)methods for responding to hostile situations, including de-escalation training; and(3)rights and responsibilities of personnel with respect to a transportation assault on themselves, other personnel, or passengers.(e)Personnel participationThe Plan required under subsection (a) shall be developed and implemented with the direct participation of personnel, and, as applicable, labor organizations representing personnel.(f)Reporting(1)Incident notification(A)In generalNot later than 10 days after a transportation assault incident, the applicable entity described in subsection (a) shall notify personnel employed at the location in which the incident occurred. In the case of an incident on a vehicle, such entity shall notify personnel regularly scheduled to carry out employment activities on the service route on which the incident occurred.(B)Content of incident reportThe notification required under paragraph (1) shall—(i)include a summary of the incident; and(ii)be written in a manner that protects the confidentiality of individuals involved in the incident.(2)Annual reportFor each calendar year, each entity with respect to which a transportation assault incident has been reported during such year shall submit to the Secretary report that describes—(A)the number of assault incidents reported to the entity, including—(i)the number of incidents committed against passengers; and(ii)the number of incidents committed against personnel; and(B)the number of assault incidents reported to rail or local law enforcement by personnel of the entity.(3)PublicationThe Secretary shall make available to the public on the primary website of the Federal Railroad Administration the data collected under paragraph (2).(4)Data protectionData made available under this subsection shall be made available in a manner that protects the confidentiality of individuals involved in transportation assault incidents.(g)Definition of transportation assaultIn this section, the term transportation assault means the occurrence, or reasonably suspected occurrence, of an act that—(1)constitutes assault; (2)is committed by a passenger or member of personnel of an entity that provides regularly scheduled intercity or commuter rail passenger transportation against another passenger or member of personnel of such entity; and(3)takes place—(A)within a vehicle of such entity; or(B)in an area in which passengers are entering or exiting a vehicle described in subparagraph (A); or(C)a station or facility where such entity operates, regardless of ownership of the station or facility..(b)Conforming amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:20170. Assault prevention and response plans..9516.Critical incident stress plansThe Secretary of Transportation shall issue such regulations as are necessary to amend part 272 of title 49, Code of Federal Regulations, to ensure that—(1)the coverage of a critical incident stress plan under section 272.7 of such part includes employees of commuter railroads and intercity passenger railroads, as such terms are defined in section 272.9 of such part, who directly interact with passengers; and(2)assault and the witnessing of an assault against an employee or train passenger is included in the definition of critical incident under section 272.9 of such part.9517.Study on safety culture assessments(a)In generalThe Administrator of the Federal Railroad Administration shall conduct a study on the feasibility of expanding railroad safety culture assessments and training to include assessments and training for workers employed by tourist railroads, passenger railroads, and commuter railroads.(b)Contents of studyThe study required under subsection (a) shall include—(1)an analysis on the need for the expansion;(2)the resources required to carry out the additional assessments and training; and(3)other potential safety challenges the initiative could address.(c)ReportThe Federal Railroad Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a).BGrade Crossing Safety9551.Grade crossing separation grants(a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following: 20171.Grade crossing separation grants(a)General authorityThe Secretary of Transportation shall make grants under this section to eligible entities to assist in financing the cost of highway-rail grade separation projects.(b)Application requirementsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, in such manner, and containing such information as the Secretary may require, including—(1)an agreement between the entity that owns or controls the right-of-way and the applicant addressing access to right-of-way throughout the project; and(2)a cost-sharing agreement with the funding amounts that the entity that owns or controls the right-of-way shall contribute to the project, which shall be not less than 10 percent of the total project cost.(c)Eligible projectsThe following projects are eligible to receive a grant under this section:(1)Installation, repair, or improvement of grade crossing separations.(2)Grade crossing elimination incidental to eligible grade crossing separation projects.(3)Project planning, development, and environmental work related to a project described in paragraph (1) or (2).(d)Project selection criteria(1)Large projectsOf amounts made available to carry out this section, not more than 50 percent shall be available for projects with total costs of $100,000,000 or greater.(2)ConsiderationsIn awarding grants under this section, the Secretary—(A)shall give priority to projects that maximize the safety benefits of Federal funding; and (B)may evaluate applications on the safety profile of the existing crossing, 10-year history of accidents at such crossing, inclusion of the proposed project on a grade crossing safety action plan, average automobile traffic, freight and passenger train traffic, average daily number of crossing closures, the challenges of grade crossings located near international borders, and proximity of community resources, including schools, hospitals, fire stations, police stations, and emergency medical service facilities.(e)Federal share of total project costs(1)Total project costsThe Secretary shall estimate the total costs of a project under this section based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analysis, and information on the expected use of equipment or facilities.(2)Federal shareThe Federal share for a project carried out under this section shall not exceed 85 percent.(f)Grant conditionsAn eligible entity may not receive a grant for a project under this section unless such project is in compliance with section 22905, except that 22905(b) shall only apply to a person that conducts rail operations.(g)Two-Year letters of intent(1)In generalThe Secretary shall, to the maximum extent practicable, issue a letter of intent to a recipient of a grant under subsection (d)(1) that— (A)announces an intention to obligate for no more than 2 years, for a major capital project under subsection (d)(1), an amount that is not more than the amount stipulated as the financial participation of the Secretary for the project; and (B)states that the contingent commitment— (i)is not an obligation of the Federal Government; and (ii)is subject to the availability of appropriations for grants under this section and subject to Federal laws in force or enacted after the date of the contingent commitment. (2)Congressional notification(A)In generalNot later than 3 days before issuing a letter of intent under paragraph (1), the Secretary shall submit written notification to— (i)the Committee on Transportation and Infrastructure of the House of Representatives; (ii)the Committee on Appropriations of the House of Representatives; (iii)the Committee on Appropriations of the Senate; and (iv)the Committee on Commerce, Science, and Transportation of the Senate. (B)ContentsThe notification submitted under subparagraph (A) shall include— (i)a copy of the letter of intent; (ii)the criteria used under subsection (b) for selecting the project for a grant; and (iii)a description of how the project meets such criteria. (h)Appropriations requiredAn obligation or administrative commitment may be made under subsection (g) only after amounts are appropriated for such purpose. (i)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State; (B)a public agency or publicly chartered authority; (C)a metropolitan planning organization; (D)a political subdivision of a State; and (E)a Tribal government.(2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given such term in section 134(b) of title 23. (3)StateThe term State means a State of the United States or the District of Columbia..(b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following: 20171. Grade crossing separation grants..9552.Rail safety public awareness grants(a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following: 20172.Rail safety public awareness grants(a)GrantThe Administrator of the Federal Railroad Administration shall make grants to eligible entities to carry out public information and education programs to help prevent and reduce rail-related pedestrian, motor vehicle, and other accidents, incidents, injuries, and fatalities, and to improve awareness along railroad rights-of-way and at railway-highway grade crossings.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application in such form, in such manner, and containing such information as the Secretary may require. (c)ContentsPrograms eligible for a grant under this section—(1)shall include, as appropriate—(A)development, placement, and dissemination of public service announcements in appropriate media;(B)school presentations, driver safety education, materials, and public awareness campaigns; and (C)disseminating information to the public on how to identify and report to the appropriate authorities unsafe or malfunctioning highway-rail grade crossings; and(2)may include targeted and sustained outreach in communities at greatest risk to develop measures to reduce such risk.(d)CoordinationEligible entities shall coordinate program activities with local communities, law enforcement and emergency responders, and rail carriers, as appropriate, and ensure consistency with State highway-rail grade crossing action plans required under section 11401(b) of the FAST Act (49 U.S.C. 22501 note) and the report titled National Strategy to Prevent Trespassing on Railroad Property issued by the Federal Railroad Administration in October 2018. (e)PrioritizationIn awarding grants under this section, the Administrator shall give priority to applications for programs that—(1)are nationally recognized;(2)are targeted at schools in close proximity to railroad rights-of-way;(3)partner with nearby railroad carriers; or(4)focus on communities with a recorded history of repeated pedestrian and motor vehicle accidents, incidents, injuries, and fatalities at highway-rail grade crossings and along railroad rights-of-way.(f)DefinitionsIn this section:(1)Eligible entitythe term eligible entity means—(A)a nonprofit organization; (B)a State; (C)a political subdivision of a State; and (D)a public law enforcement agency or emergency response organization.(2)StateThe term State means a State of the United States, the District of Columbia, and Puerto Rico..(b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following: 20172. Rail safety public awareness grants..9553.Establishment of 10-minute time limit for blocking public grade crossings(a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:20173.Time limit for blocking a rail crossing(a)Time limitA train, locomotive, railroad car, or other rail equipment is prohibited from blocking a crossing for more than 10 minutes, unless the train, locomotive, or other equipment is directly delayed by—(1)a casualty or serious injury;(2)an accident;(3)a track obstruction;(4)an act of God; or(5)a derailment or a major equipment failure that prevents the train from advancing.(b)Civil penaltyThe Secretary of Transportation may issue civil penalties for violations of subsection (a) in accordance with section 21301.(c)DelegationThe Secretary may delegate enforcement actions under subsection (b) to States either through a State inspector certified by the Federal Railroad Administration, or other law enforcement officials as designated by the States and approved by the Administration. The Secretary shall issue guidance or regulations not later than 1 year after the date of enactment on the criteria and process for States to gain approval under this section.(d)Application to Amtrak and commuter railroadsThis section shall not apply to Amtrak or commuter authorities, including Amtrak and commuter authorities’ operations run or dispatched by a Class I railroad.(e)DefinitionsIn this section:(1)CrossingThe term crossing means a location within a State in which a public highway, road, or street, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated.(2)Blocked crossingThe term blocked crossing means a circumstance in which a train, locomotive, railroad car, or other rail equipment is stopped in a manner that obstructs public travel at a crossing..(b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, is further amended by adding at the end the following new item:20173. Time limit for blocking a rail crossing..9554.National strategy to address blocked crossings(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Transportation, a report containing a national strategy to address blocked crossings.(b)Public law 116–94The strategy required under subsection (a) shall incorporate the recommendations and briefing described in the report accompanying the Department of Transportation Appropriations Act, 2020 (Public Law 116–94) with respect to the amounts provided under the heading Federal Railroad Administration—Safety and Operations.(c)Report contentsThe strategy required under subsection (a) shall include an analysis of the following topics, including any specific legislative or regulatory recommendations:(1)How best to engage the public, representatives of labor organizations representing railroad employees, law enforcement officers, highway traffic officials, or other employees of a public agency acting in an official capacity to identify and address blocked crossings.(2)How technology and positive train control system data can be used to identify and address instances of blocked crossings.(3)How to identify and address instances of blocked crossings at crossings with passive or no warning devices.(4)How best to use the data collected under a webpage established by the Secretary for the public and law enforcement to report instances of blocked crossings, including whether such data should be verified by each rail carrier or incorporated into the national crossing inventory established under section 20160 of title 49, United States Code.(d)Updating strategyThe Secretary shall evaluate the strategy developed under this section not less than every 5 years, and update it as needed.(e)DefinitionsIn this section: (1)Blocked crossingThe term blocked crossing means a circumstance in which a train, locomotive, railroad car, or other rail equipment is stopped in a manner that obstructs public travel at a crossing.(2)Positive train control systemThe term positive train control system has the meaning given the term in section 20157(i) of title 49, United States Code.9555.Railroad point of contact for blocked crossing mattersSection 20152 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (C) by striking or at the end;(ii)by redesignating subparagraph (D) as subparagraph (E); and(iii)by inserting the following after subparagraph (C):(D)blocked crossings; or;(B)in paragraph (4)—(i)by striking paragraph (1)(C) or (D) and inserting subparagraph (C), (D), or (E) of paragraph (1); and (ii)by striking and at the end;(C)in paragraph (5) by striking the period at the end and inserting ; and ; and(D)by adding at the end the following:(6)promptly inform the Secretary if the number required to be established under subsection (a) has changed and report the new number to the Secretary. ; and(2)by adding at the end the following:(c)Publication of telephone numbersThe Secretary shall make any telephone number established under subsection (a) publicly available on the website of the Department of Transportation..9556.National highway-rail crossing inventory review(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall expend such sums as are necessary to conduct a comprehensive review of the national highway-rail crossing inventory of the Department of Transportation established under section 20160 of title 49, United States Code.(b)ContentsIn conducting the review required under subsection (a), the Secretary shall—(1)verify the accuracy of the data contained in the inventory described in subsection (a) using mapping technologies and other methods; and(2)correct erroneous data in such inventory.(c)ReportNot later than 30 days after the completion of the review required under subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing corrections made to the inventory described in subsection (a) and the Secretary’s plans to ensure continued accuracy of such inventory.9557.Counting railroad suicides(a)In generalNot less than 180 days after the enactment of this Act, the Secretary of Transportation shall revise any regulations, guidance, or other relevant agency documents to count suicides on a railroad crossing or railroad right-of-way as trespassing deaths.(b)Authority of the SecretaryIn carrying out subsection (a), the Secretary may require Federal, State, and local agencies, railroads, or other entities to submit such data as necessary.(c)Applicability of rulemaking requirementsThe requirements of section 553 of title 5, United States Code, shall not apply to the modification required by subsection (a).9558.Report on supplementary safety measures required for Quiet ZonesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall—(1)submit to Congress a report on the additional Supplementary Safety Measures and Alternative Safety Measures researched by the Railroad Research and Development program of the Federal Railroad Administration that can be used to qualify for a Quiet Zone or Partial Quiet Zone; and(2)include in the report submitted under paragraph (1)—(A)a summary of the Supplementary Safety Measures and Alternative Safety Measures that communities have requested approval from the Federal Railroad Administrator to implement; and(B)an explanation for why such requests were not granted.EAviationIAirport and Airway Infrastructure10101.Airport planning and development and noise compatibility planning and programs(a)AuthorizationSection 48103(a) of title 49, United States Code, is amended by striking paragraphs (4), (5), and (6) and inserting the following:(4)$4,000,000,000 for fiscal year 2021;(5)$4,000,000,000 for fiscal year 2022;(6)$4,000,000,000 for fiscal year 2023;(7)$4,000,000,000 for fiscal year 2024; and(8)$4,000,000,000 for fiscal year 2025..(b)Obligation authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking 2023, and inserting 2025,.(c)Maintaining precrisis Airport Improvement Program levelsSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:(J)Special rule for fiscal years 2021 through 2025Notwithstanding subparagraph (A), the Secretary shall apportion to a sponsor of an airport under such subparagraph for each of fiscal years 2021 through 2025 an amount based on the number of passenger boardings at the airport during calendar year 2019, if the number of passenger boardings at the airport during calendar year 2019 is greater than the number of passenger boardings that would be otherwise calculated under subparagraph (A). .10102.Supplemental funding for airports(a)In generalIn addition to the amounts made available under section 48103(a) of title 49, United States Code, there are authorized to be appropriated from the general fund of the Treasury for the Secretary of Transportation to make grants for eligible uses under subsection (e)—(1)$3,000,000,000 for fiscal year 2021;(2)$3,250,000,000 for fiscal year 2022;(3)$3,500,000,000 for fiscal year 2023;(4)$3,750,000,000 for fiscal year 2024; and(5)$4,000,000,000 for fiscal year 2025.(b)Distribution of fundsAmounts made available under subsection (a) shall be distributed as follows:(1)After setting aside amounts under subsection (c), remaining funds shall be distributed to all sponsors of commercial service airports, as such term is defined in section 47102 of title 49, United States Code, based on each such airport’s passenger enplanements compared to total passenger enplanements for all commercial service airports, for calendar year 2019 or the most recent calendar year, whichever year has the greater total enplanements. If calendar year 2019 enplanements are used, a proportional adjustment (using enplanements for the most recent calendar year) shall be made for any airport that becomes a commercial service airport after calendar year 2019.(2)An airport sponsor that was allocated more than 4 times such sponsor’s annual operating expenses under the CARES Act (Public Law 116–136) may not receive supplemental funding under subsection (a) for fiscal years 2021 or 2022.(c)Set asidesFor each fiscal year, of the total funds appropriated pursuant to subsection (a), the Secretary shall set aside—(1)3.5 percent of such funds to make grants to the sponsors of cargo airports, as described in section 47114(c)(2)(A) of title 49, United States Code;(2)4 percent of such funds to make grants to general aviation, reliever, and nonprimary commercial service airports, as such terms are defined in section 47102 of title 49, United States Code, based on capacity needs or the needs of the aviation system; and(3)5 percent of such funds to make grants to any airport sponsor for—(A)airport emission reduction projects described in subparagraph (K), (L), or (O) of section 47102(3) of title 49, United States Code, or section 47136(a) of title 49, United States Code;(B)airport resiliency projects described in section 47102(3)(S) of title 49, United States Code, as added by this Act;(C)airport noise compatibility and mitigation planning, programs, and projects, including planning, programs, and projects described in sections 47504 or 47505 of title 49, United States Code; and(D)other airport projects that reduce the adverse effects of airport operations on the environment and surrounding communities, as determined appropriate by the Administrator.(d)Apportionment for environmental projectsOf the funds set aside under subsection (c)(3), not less than 50 percent of such funds shall be applied to projects described in subparagraph (A) of such subsection.(e)Eligible usesThe following rules shall apply to grants provided under subsection (a):(1)Grants provided in fiscal year 2021 may be used for eligible projects under chapter 471 of title 49, United States Code, terminal development projects, operations, ensuring public health, cleaning, sanitization, janitorial services, refurbishing or replacing systems and technologies to combat the spread of pathogens, staffing, workforce retention, paid leave, procurement of protective health equipment and training for employees and contractors on use of such equipment, debt service payments, and rent and fee waivers to airport concessionaires and other lessees.(2)Grants provided in fiscal years 2022 through 2025 may be used for—(A)eligible projects under chapter 471 of title 49, United States Code;(B)any eligible airport-related projects defined under section 40117(a)(3) of title 49, United States Code;(C)any development project of an airport, local airport system, or other local facilities—(i)owned or operated by the airport owner or operator; and(ii)directly and substantially related to the air transportation of passengers or property; and(D)debt service or other financing costs related to such projects.(3)Funds provided under this section may not be used for any purposes not directly related to the airport for which such grant is provided.(f)Federal shareNotwithstanding section 47109 of title 49, United States Code, the Federal share of the costs of a project for carried out using a grant provided under this section shall be 100 percent.(g)Requirements and assurancesExcept for project eligibility under this section, the requirements and grant assurances applicable to sponsors receiving grants under chapter 471 of title 49, United States Code, shall apply to any sponsor awarded a grant for an eligible project under subsection (e)(2)(A), eligible airport-related project under subsection (e)(2)(B), a development project under subsection (e)(2)(C), or eligible project or terminal development project listed under subsection (e)(1).(h)AvailabilityFunds made available under subsection (a) shall remain available for 3 fiscal years.(i)AdministrationOf the amounts made available to carry out this section, the Secretary may reserve up to $8,000,000 for each of fiscal years 2021 through 2025 for the administrative costs of carrying out this section.(j)Relief to airport concessionsAn airport sponsor shall use at least 2 percent of any funds received under subsection (a)(1) to provide financial relief to airport concessionaires experiencing economic hardship. With respect to funds under subsection (a)(1), airport sponsors must also show good faith efforts to provide relief to small business concerns owned and controlled by socially and economically disadvantaged businesses, as such terms are defined under section 47113 of title 49, United States Code.10103.Airport resiliency projectsSection 47102 of title 49, United States Code, is amended—(1)in paragraph (3) by adding at the end the following:(S)improvement of any critical airport infrastructure at a general aviation airport that is designated as a Federal staging area by the Federal Emergency Management Agency or a nonhub, small hub, medium hub, or large hub airport to increase resilience for the purpose of resuming flight operations under visual flight rules following a natural disaster.;(2)by redesignating paragraphs (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (27), and (28) as paragraphs (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (27), (28), (29), and (30), respectively;(3)by redesignating paragraphs (8), (9), (10), (11), (12), and (13) as paragraphs (9), (10), (11), (12), (13), and (14), respectively;(4)by inserting after paragraph (14), as so redesignated, the following:(15)natural disaster means earthquake, flooding, high water, hurricane, storm surge, tidal wave, tornado, tsunami or wind driven water. ; and(5)by inserting after paragraph (7) the following:(8)critical airport infrastructure means runways, taxiways, and aprons necessary to sustain commercial service flight operations..10104.FAA air traffic control facilities(a)Authorization of appropriationsThere is authorized to be appropriated from the general fund of the Treasury to the Administrator of the Federal Aviation Administration $1,000,000,000 to be used exclusively to bring air traffic control facilities of the Administration into acceptable condition, including sustaining, rehabilitating, replacing, or modernizing such facilities and associated costs.(b)ConsultationBefore taking any action under this section, the Administrator shall consult with the exclusive bargaining representatives of air traffic controllers and airway transportation system specialists certified under section 7111 of title 5, United States Code.10105.Airport innovative financing techniques(a)In generalSection 47135 of title 49, United States Code, is amended to read as follows:47135.Innovative financing techniques(a)In generalThe Secretary of Transportation may approve an application by an airport sponsor to use grants received under this subchapter for innovative financing techniques related to an airport development project. Such projects shall be located at airports that are not large hub airports. The Secretary may not approve more than 30 applications under this section in a fiscal year.(b)PurposesThe purpose of grants made under this section shall be—(1)to provide information on using innovative financing techniques for airport development projects;(2)to lower the total cost of an airport development project; or(3)to safely expedite the delivery or completion of an airport development project.(c)Limitations(1)No guaranteesIn no case shall the implementation of an innovative financing technique under this section be used in a manner giving rise to a direct or indirect guarantee of any airport debt instrument by the United States Government.(2)Types of techniquesIn this section, innovative financing techniques are limited to—(A)payment of interest;(B)commercial bond insurance and other credit enhancement associated with airport bonds for eligible airport development;(C)flexible non-Federal matching requirements;(D)use of funds apportioned under section 47114 for the payment of principal and interest of terminal development for costs incurred before the date of the enactment of this section; and(E)such other techniques that the Secretary approves as consistent with the purposes of this section..(b)Immediate applicabilitySection 1001 of this division shall not apply to this section and the amendments made by this section.10106.Small airport letters of intent(a)In generalSection 47110(e) of title 49, United States Code, is amended—(1)in paragraph (1) by striking at a primary or reliever airport;(2)in paragraph (2) by—(A)redesignating subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively; and(B)inserting after the matter preceding subparagraph (B) (as redesignated by this section) the following:(A)at an airport that is—(i)a medium or large hub airport;(ii)a small or nonhub airport; or(iii)an airport that is not a primary airport and is not listed as having an unclassified status under the most recent plan described under section 47103;;(3)in paragraph (2)(D) (as redesignated by this section) by striking 47115(d) and all that follows through the end of the subparagraph and inserting 47115(d).;(4)by striking paragraph (5) and inserting the following:(5)Requirements(A)In generalThe Secretary may not require an eligible agency to impose a passenger facility charge under section 40117 in order to obtain a letter of intent under this section.(B)RequirementsFor sponsors of airports described in clauses (ii) and (iii) of paragraph (2)(A), prior to issuing a letter of intent under this paragraph, the Secretary—(i)may not schedule reimbursements to more than 20 sponsors for any fiscal year;(ii)may permit allowable project costs under paragraph (1) to include costs associated with making payments for debt service on indebtedness incurred to carry out the project;(iii)may not obligate more than the total amount reasonably expected to be apportioned to the airport under section 47114 over the following 10 fiscal years;(iv)shall consider the sponsor’s grant performance history;(v)shall require the sponsor to provide a certificate affirming the sponsor has the legal ability and capacity to incur debt; and(vi)may consider other factors, as considered appropriate by the Secretary.; and(5)in the heading of paragraph (7) by striking Partnership Program Airports and inserting Partnership program airports.(b)Immediate applicabilitySection 1001 of this division shall not apply to this section and the amendments made by this section.10107.Minority and disadvantaged business size standardsSection 47113(a)(1) of title 49, United States Code, is amended to read as follows: (1)small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632);.10108.Changes in airport sponsorship or operationsSection 44706 of title 49, United States Code, is amended—(1)by redesignating subsection (f) as subsection (h); and(2)by inserting after subsection (e) the following:(f)Change of airport sponsorship or operations(1)Undisputed change of airport sponsorship or operationsExcept as provided for in paragraph (2), for a proposed transfer of the sponsorship or operations of an airport to a new sponsor or operator, the Administrator shall issue an airport operating certificate to a new sponsor or operator if—(A)the holder of the airport operating certificate for such airport consents to the transfer of sponsorship or operations; and(B)the new sponsor or operator satisfies all requirements for obtaining a certificate under this section.(2)Disputed change of airport sponsorship or operationsFor a proposed transfer of the sponsorship or operations of an airport to a new sponsor or operator for which the holder of the airport operating certificate disputes such transfer, the Administrator shall issue an airport operating certificate to the new sponsor if the new sponsor or operator satisfies all requirements for obtaining a certificate under this section and the dispute is resolved by—(A)the issuance of a final, non-appealable judicial decision requiring a change of sponsorship or operations; or(B)the issuance of a consent letter between the holder of an airport operating certificate and a new sponsor or operator.(g)Reimbursement of airport investmentAfter a change in sponsorship or operations under subsection (f), the new airport sponsor or operator shall reimburse the previous holder of an airport operating certificate for investments made by such holder that have not been fully recouped as of the change in airport sponsorship or operations and such reimbursement shall be consistent with all policies and procedures of the Federal Aviation Administration..IIEnvironment10201.Alternative fuel and low-emission aviation technology program(a)In generalThe Secretary of Transportation, in consultation with the Administrator of the Environmental Protection Agency, shall establish and carry out a competitive grant and cost-sharing agreement program for eligible entities to carry out projects located in the United States that—(1)develop, demonstrate, or apply low-emission aviation technologies; and(2)produce, transport, blend, or store sustainable aviation fuels that would reduce greenhouse gas emissions attributable to the operation of aircraft that have fuel uplift in the United States.(b)SelectionIn carrying out subsection (a), the Secretary shall consider—(1)the anticipated public benefits of the project;(2)the potential to increase the domestic production and deployment of sustainable aviation fuels or the use of low emission aviation technologies among the United States commercial aviation and aerospace industry;(3)the potential greenhouse gas emissions from the project, including emissions resulting from the development of the project;(4)the potential for creating new jobs in the United States;(5)the potential the project has to reduce or displace, on a lifecycle basis, United States greenhouse gas emissions associated with air travel;(6)the proposed utilization of non-Federal contributions; and(7)for projects related to the production of sustainable aviation fuel, the potential net greenhouse gas emissions impact of such fuel on a lifecycle basis, which shall include potential direct and indirect greenhouse gas emissions (including resulting from changes in land use).(c)Additional considerationsIn evaluating projects under subsection (a), the Secretary shall consider—(1)the benefits of ensuring a variety of feedstocks for sustainable aviation fuels;(2)the use of direct air capture;(3)aeronautical construction and design improvements that result in more efficient aircraft, including high-performance lightweight materials;(4)more efficient aircraft engines, including hybrid engines and electric engines suitable for fully or partially powering aircraft operations; and(5)air traffic management and navigation technologies that permit more efficient flight patterns.(d)Authorization of appropriationsThere is authorized to be appropriated $200,000,000 for each of fiscal years 2021 through 2025 to carry out this section.(e)Funding distributionOf the amount made available under subsection (d), 50 percent of such amount shall be awarded for projects described in subsection (a)(1) and 50 percent shall be awarded for projects described in subsection (a)(2).(f)ReportNot later than October 1, 2026, the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives a report describing the results of the grant program under this section. The report shall include the following:(1)A description of the entities and projects that received grants or other cost-sharing agreements under this section.(2)A detailed explanation for why each entity received the type of funding disbursement such entity did.(3)A description of whether the program is leading to an increase in the production and deployment of sustainable aviation fuels and use of low-emission aviation technologies by United States aviation and aerospace industry stakeholders.(4)A description of the economic impacts resulting from the funding to and operation of the project.(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State or local government other than an airport sponsor;(B)an air carrier;(C)an airport sponsor;(D)an accredited institution of higher education;(E)a person or entity engaged in the production, transportation, blending or storage of sustainable aviation fuels or feedstocks that could be used to produce sustainable aviation fuels;(F)a person or entity engaged in the development, demonstration, or application of low-emission aviation technologies; or(G)nonprofit entities or nonprofit consortia with experience in sustainable aviation fuels, low-emission technology, or other clean transportation research programs.(2)Low-emission aviation technologyThe term low-emission aviation technology means technologies that significantly—(A)improve aircraft fuel efficiency;(B)increase utilization of sustainable aviation fuel; or(C)reduce greenhouse gas emissions produced during operation of civil aircraft.(3)Sustainable aviation fuelThe term sustainable aviation fuel means liquid fuel consisting of synthesized hydrocarbons that—(A)meets the requirements of ASTM International Standard D7566;(B)is derived from biomass (as such term is defined in section 45K(c)(3) of the Internal Revenue Code of 1986), waste streams, renewable energy sources or gaseous carbon oxides;(C)conforms to the standards, recommended practices, requirements and criteria, supporting documents, implementation elements, and any other technical guidance for sustainable aviation fuels that are adopted by the International Civil Aviation Organization with the agreement of the United States;(D)achieves at least a 50 percent reduction in lifecycle greenhouse gas emissions under the standards and related materials specified in subparagraph (C) compared to conventional jet fuel;(E)is not derived from feedstocks that are developed through practices that threaten mass deforestation, harm biodiversity, or otherwise promote environmentally unsustainable processes; and(F)is produced in the United States. 10202.Expansion of voluntary airport low emission program(a)Passenger facility charge eligibilitySection 40117(a)(3)(G) of title 49, United States Code, is amended by striking if the airport is located in an air quality nonattainment area (as defined in section 171(2) of the Clean Air Act (42 U.S.C. 7501(2)) or a maintenance area referred to in section 175A of such Act (42 U.S.C. 7505a).(b)Airport improvement program eligibility(1)Expansion(A)Airport facilitiesSection 47102(3)(K) of title 49, United States Code, is amended by striking if the airport is located in an air quality nonattainment or maintenance area (as defined in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a)). (B)Acquisition of vehiclesSection 47102(3)(L) of title 49, United States Code, is amended by striking if the airport is located in an air quality nonattainment or maintenance area (as defined in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a)),.(2)Priority of vale projectsChapter 471 of title 49, United States Code, is amended by adding at the end the following:47145.Priority of vale projectsIn considering applications for projects described in section subparagraphs (K) and (L) of section 47102(3), the Secretary shall prioritize Federal funding for airports in areas located in an air quality nonattainment area (as such term is defined in section 171(2) of the Clean Air Act (42 U.S.C. 7501(2)) or maintenance area (as such term is defined in sections 175A of the Clean Air Act (42 U.S.C. 7505a))..(3)Conforming amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by adding at the end the following:47145. Priority of vale projects..10203.Study and development of sustainable aviation fuelsThere is authorized to be appropriated from the general fund of the Treasury to the Administrator of the Federal Aviation Administration $30,000,000 for each of fiscal years 2021 through 2025 for the study and development of sustainable aviation fuels.10204.Center of excellence for alternative jet fuels and environment There is authorized to be appropriated from the general fund of the Treasury to the Administrator of the Federal Aviation Administration $5,000,000 for each of fiscal years 2021 through 2025 to be used exclusively for work performed by the Center of Excellence for Alternative Jet Fuels and Environment, including programs to assess and reduce the environmental impacts of aviation and to improve the health and quality of life of individuals living in and around airport communities.10205.National evaluation of aviation and aerospace solutions to climate change(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on climate change mitigation efforts with respect to the civil aviation and aerospace industries.(b)Study contentsIn conducting the study under subsection (a), the National Academies shall—(1)identify climate change mitigation efforts, including efforts relating to emerging technologies, in the civil aviation and aerospace industries;(2)develop and apply an appropriate indicator for assessing the effectiveness of such efforts;(3)identify gaps in such efforts;(4)identify barriers preventing expansion of such efforts; and(5)develop recommendations with respect to such efforts.(c)Reports(1)Findings of studyNot later than 1 year after the date on which the Secretary enters into an agreement for a study pursuant to subsection (a), the Secretary shall submit to the appropriate congressional committees the findings of the study.(2)AssessmentNot later than 180 days after the date on which the Secretary submits the findings pursuant to paragraph (1), the Secretary, acting through the Administrator of the Federal Aviation Administration, shall submit to the appropriate congressional committees a report that contains an assessment of the findings.(d)Authorization of appropriationsThere is authorized to be appropriated from the general fund of the Treasury to the Secretary to carry out this section $1,500,000.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and other congressional committees determined appropriate by the Secretary.(2)Climate change mitigation effortsThe term climate change mitigation efforts means efforts, including the use of technologies, materials, processes, or practices, that contribute to the reduction of greenhouse gas emissions.10206.Joint Task Force on Air Travel(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall establish a Joint Task Force on Air Travel During and After the COVID–19 Public Health Emergency (in this section referred to as the Joint Task Force).(b)Duties(1)In generalThe Joint Task Force shall develop recommended requirements, plans, and guidelines to address the health, safety, security, and logistical issues relating to the continuation of air travel during the COVID–19 Public Health Emergency, and with respect to the resumption of full operations at airports and increased passenger air travel after the COVID–19 Public Health Emergency ends. The Joint Task Force shall develop, at a minimum, recommended requirements, plans, and guidelines, as appropriate, with respect to each of the applicable periods described in paragraph (2) for—(A)reforming airport, air carrier, security, and other passenger air travel-related operations, including passenger queuing, passenger security screening, boarding, deplaning, and baggage handling procedures, as a result of—(i)current and anticipated changes to passenger air travel during the COVID–19 Public Health Emergency and after that emergency ends; and(ii)anticipated changes to passenger air travel as a result of the projected seasonal recurrence of the coronavirus;(B)mitigating the public health and economic impacts of the COVID–19 Public Health Emergency and the projected seasonal recurrence of the coronavirus on airports and passenger air travel, including through the use of personal protective equipment for passengers and employees, the implementation of strategies to promote overall passenger and employee safety, and the accomodation of social distancing, as necessary;(C)addressing the privacy and civil liberty concerns created by passenger health screenings, contact-tracing, or any other process for monitoring the health of individuals engaged in health travel; and (D)operating procedures to manage future public health crises affecting air travel.(2)Applicable periodsFor purposes of paragraph (1), the applicable periods are the following:(A)The period beginning with the date of the first meeting of the Joint Task Force and ending with the date on which the COVID–19 Public Health Emergency ends.(B)The 1-year period beginning on the day after the period described in subparagraph (A) ends.(c)Requirements(1)In generalIn developing the recommended requirements, plans, and guidelines under subsection (b), and prior to including them in the final report required under subsection (f)(2), the Joint Task Force shall—(A)consider the consensus recommendations of the Advisory Committee established under subsection (e);(B)conduct cost-benefit evaluations;(C)consider funding constraints; and(D)use risk-based decision-making.(2)International consultationThe Joint Task Force shall consult, as practicable, with relevant international entities and operators, including the International Civil Aviation Organization, towards the goal of maximizing the harmonization of recommended requirements, plans, and guidelines for air travel during and after the COVID–19 Public Health Emergency.(d)Membership(1)ChairThe Secretary of Transportation (or the Secretary’s designee) shall serve as the Chair of the Joint Task Force.(2)Vice chairThe Secretary of Health and Human Services (or the Secretary’s designee) shall serve as Vice Chair of the Joint Task Force.(3)Other membersIn addition to the Chair and Vice Chair, the members of the Joint Task Force shall include representatives of the following:(A)The Department of Transportation.(B)The Department of Homeland Security.(C)The Department of Health and Human Services.(D)The Federal Aviation Administration.(E)The Transportation Security Administration.(F)United States Customs and Border Protection.(G)The Centers for Disease Control and Prevention.(H)The Occupational Safety and Health Administration.(I)The National Institute for Occupational Safety and Health.(J)The Pipeline and Hazardous Materials Safety Administration.(K)The Department of State.(L)The Environmental Protection Agency.(e)Advisory Committee(1)EstablishmentNot later than 15 days after the date on which the Joint Task Force is established under subsection (a), the Secretary of Transportation, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services, shall establish a Joint Federal Advisory Committee to advise the Joint Task Force (in this section referred to as the Advisory Committee).(2)MembershipThe members of the Advisory Committee shall include representatives of the following:(A)Airport operators designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(B)Air carriers designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(C)Aircraft and aviation manufacturers designated by the Secretary of Transportation.(D)Labor organizations representing aviation industry workers, including pilots, flight attendants, maintenance, mechanics, air traffic controllers, and safety inspectors, designated by the Secretary of Transportation.(E)Public health experts designated by the Secretary of Health and Human Services.(F)Consumers and air passenger rights organizations designated by the Secretary of Transportation in consultation with Secretary of Homeland Security.(G)Privacy and civil liberty organizations designated by the Secretary of Homeland Security.(H)Manufacturers and integrators of air passenger screening and identity verification technologies designated by the Secretary of Homeland Security.(I)Trade associations representing air carriers, including, major air carriers, low cost carriers, regional air carriers, cargo air carriers, and foreign air carriers, designated by the Secretary of Transportation in consulation with the Secretary of Homeland Security.(J)Trade associations representing airport operators designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(3)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities, but shall be filled in the same manner as the original appointment and in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).(4)Duties(A)In generalThe Advisory Committee shall develop and submit policy recommendations to the Joint Task Force regarding the recommended requirements, plans, and guidelines to be developed by the Joint Task Force under subsection (b).(B)PublicationNot later than 14 days after the date on which the Advisory Committee submits policy recommendations to the Joint Task Force in accordance with subparagraph (A), the Secretary of Transportation shall publish the policy recommendations on a publicly accessible website.(5)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Federal Government by reason of their service on the Advisory Committee. (f)Briefings and reports(1)Preliminary briefingsAs soon as practicable, but not later than 6 months after the establishment of the Joint Task Force, the Joint Task Force shall begin providing preliminary briefings for Congress on the status of the development of the recommended requirements, plans, and guidelines under subsection (b). The preliminary briefings shall include interim versions, if any, of the Joint Task Force’s recommendations.(2)Final report(A)DeadlineAs soon as practicable, but not later than 18 months after the date of enactment of this Act, the Joint Task Force shall submit to Congress a final report.(B)ContentThe final report under subparagraph (A) shall include the following:(i)All of the recommended requirements, plans, and guidelines developed by the Joint Task Force.(ii)A description of any actions taken by the Federal Government as a result of such recommendations.(g)TerminationThe Joint Task Force and Advisory Committee shall terminate 30 days after the date on which the Joint Task Force submits the final report required under subsection (f)(2).(h)DefinitionIn this section, the term COVID–19 Public Health Emergency means the public health emergency first declared on January 31, 2020, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 and includes any renewal of such declaration pursuant to such section 319. FInvestment in Water Resources and Water-Related Infrastructure20001.Short titleThis division may be cited as the Water Infrastructure Investment, Job Creation, and Economic Stability Act.ICritical Water Resources Investments21001.Use of Harbor Maintenance Trust Fund to support navigationSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—(1)in the section heading, by striking Authorization of appropriations and inserting Funding for navigation; and(2)by adding at the end the following:(g)Adjustments to discretionary spending limitsAmounts made available from the Harbor Maintenance Trust Fund under this section or section 9505 of the Internal Revenue Code of 1986 shall be made available in accordance with section 14003 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)..21002.Annual report to CongressSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended—(1)in subsection (a)—(A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and(B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and(2)in subsection (b)(1) by adding at the end the following:(D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request..21003.Harbor Maintenance Trust Fund discretionary spending limit adjustment(a)In generalSection 14003 of division B of the CARES Act (Public Law 116–136) is amended to read as follows:14003.Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:(H)Harbor Maintenance ActivitiesIf, for any fiscal year, appropriations for the Construction, Mississippi River and Tributaries, and Operation and Maintenance accounts of the Corps of Engineers are enacted that are derived from the Harbor Maintenance Trust Fund established under section 9505(a) of the Internal Revenue Code of 1986 and that the Congress designates in statute as being for harbor operations and maintenance activities, then the adjustment for that fiscal year shall be the total of such appropriations that are derived from such Fund and designated as being for harbor operations and maintenance activities...(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).21004.Appropriations for Construction, Inland Waterways, Operation and MaintenanceThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:(1)For an additional amount for Corps of Engineers—Civil—Department of the Army—Construction, $10,000,000,000, to remain available until expended: Provided, That not more than $3,000,000,000 shall be available for costs of construction, replacement, rehabilitation, and expansion of inland waterways projects, with one-half of such costs paid from the Inland Waterways Trust Fund and one-half from the general fund of the Treasury; Provided further, That not less than $500,000,000 shall be available for water-related environmental infrastructure assistance.(2)For an additional amount for Corps of Engineers—Civil—Department of the Army—Operation and Maintenance, $5,000,000,000, to remain available until expended.IICritical Clean Water InvestmentsAWater Quality Protection and Job Creation Act22101.Short titleThis subtitle may be cited as the Water Quality Protection and Job Creation Act of 2020.22102.Wastewater infrastructure workforce investmentSection 104(g) of the Federal Water Pollution Control Act (33 U.S.C. 1254(g)) is amended— (1)in paragraph (1), by striking manpower each place it appears and inserting workforce; and(2)by amending paragraph (4) to read as follows:(4)Report to Congress on publicly owned treatment works workforce developmentNot later than 2 years after the date of enactment of the Water Quality Protection and Job Creation Act of 2020, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing—(A)an assessment of the current and future workforce needs for publicly owned treatment works, including an estimate of the number of future positions needed for such treatment works and the technical skills and education needed for such positions;(B)a summary of actions taken by the Administrator, including Federal investments under this chapter, that promote workforce development to address such needs; and(C)any recommendations of the Administrator to address such needs..22103.State management assistance(a)Authorization of appropriationsSection 106(a) of the Federal Water Pollution Control Act (33 U.S.C. 1256(a)) is amended—(1)by striking and at the end of paragraph (1); and(2)by inserting after paragraph (2) the following:(3)such sums as may be necessary for each of fiscal years 1991 through 2020;(4)$300,000,000 for fiscal year 2021;(5)$300,000,000 for fiscal year 2022;(6)$300,000,000 for fiscal year 2023;(7)$300,000,000 for fiscal year 2024; and(8)$300,000,000 for fiscal year 2025;.(b)Technical amendmentSection 106(e) of the Federal Water Pollution Control Act (33 U.S.C. 1256(e)) is amended by striking Beginning in fiscal year 1974 the and inserting The.22104.Watershed, wet weather, and resiliency projects(a)Increased resilience of treatment worksSection 122(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1274(a)(6)) is amended to read as follows:(6)Increased resilience of treatment worksEfforts—(A)to assess future risks and vulnerabilities of publicly owned treatment works to manmade or natural disasters, including extreme weather events and sea level rise; and(B)to carry out the planning, designing, or constructing of projects, on a systemwide or areawide basis, to increase the resilience of publicly owned treatment works through—(i)the conservation of water or the enhancement of water use efficiency;(ii)the enhancement of wastewater (including stormwater) management by increasing watershed preservation and protection, including through—(I)the use of green infrastructure; or(II)the reclamation and reuse of wastewater (including stormwater), such as through aquifer recharge zones;(iii)the modification or relocation of an existing publicly owned treatment works at risk of being significantly impaired or damaged by a manmade or natural disaster; or(iv)the enhancement of energy efficiency, or the use or generation of recovered or renewable energy, in the management, treatment, or conveyance of wastewater (including stormwater).. (b)Requirements; authorization of appropriationsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended by striking subsection (c) and inserting the following:(c)RequirementsThe requirements of section 608 shall apply to any construction, alteration, maintenance, or repair of treatment works receiving a grant under this section.(d)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, to the extent there are sufficient eligible applications.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000, to remain available until expended..(c)Technical and conforming amendments(1)Watershed pilot projectsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended—(A)in the section heading, by striking Watershed pilot projects and inserting Watershed, wet weather, and resiliency projects; and(B)by striking pilot each place it appears.(2)Water pollution control revolving loan fundsSection 603(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)(7)) is amended by striking watershed.22105.Pilot program for alternative water source projects(a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended—(1)by amending paragraph (1) to read as follows:(1)Limitation on eligibilityA project that has received construction funds under the Reclamation Projects Authorization and Adjustment Act of 1992 shall not be eligible for grant assistance under this section.; and(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).(b)Committee resolution procedure; assistanceSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by striking subsection (e) and inserting the following:(e)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to eligible entities for projects designed to serve fewer than 10,000 individuals, to the extent there are sufficient eligible applications. .(c)Cost sharingSection 220(g) of the Federal Water Pollution Control Act (33 U.S.C. 1300(g)) is amended—(1)by striking The Federal share and inserting the following: (1)In generalExcept as provided in paragraph (2), the Federal share; and(2)by adding at the end the following:(2)Reclamation and reuse projectsFor an alternative water source project that has received funds under the Reclamation Projects Authorization and Adjustment Act of 1992 (other than funds referred to in subsection (d)(1)), the total Federal share of the costs of the project shall not exceed 25 percent or $20,000,000, whichever is less..(d)RequirementsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and inserting after subsection (h) the following:(i)RequirementsThe requirements of section 608 shall apply to any construction of an alternative water source project carried out using assistance made available under this section..(e)DefinitionsSection 220(j)(1) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking or wastewater or by treating wastewater and inserting , wastewater, or stormwater or by treating wastewater or stormwater.(f)Authorization of appropriationsSection 220(k) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $600,000,000.22106.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (c), by striking subsection (b), each place it appears and inserting this section,; (2)in subsection (d)—(A)by striking The Federal share and inserting the following: (1)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share; and(B)by striking The non-Federal share and inserting the following: (B)Financially distressed communitiesThe Federal share of the cost of activities carried out using amounts from a grant made to a financially distressed community under subsection (a) shall be not less than 75 percent of the cost.(2)Non-Federal shareThe non-Federal share;(3)in subsection (e), by striking section 513 and inserting section 513, or the requirements of section 608,; and(4)in subsection (f)—(A)in paragraph (1), by inserting , and $400,000,000 for each of fiscal years 2021 through 2025 before the period at the end; and(B)by adding at the end the following:(3)AssistanceIn carrying out subsection (a), the Administrator shall ensure that, of the amounts granted to municipalities in a State, not less than 20 percent is granted to municipalities with a population of less than 20,000, to the extent there are sufficient eligible applications..22107.Reports to CongressSection 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1)) is amended—(1)by striking , of the cost of construction and inserting , of (i) the cost of construction; and(2)by striking each of the States; and inserting each of the States, and (ii) the costs to implement measures necessary to address the resilience and sustainability of publicly owned treatment works to manmade or natural disasters;.22108.Indian TribesSection 518(c) of the Federal Water Pollution Control Act (33 U.S.C. 1377(c)) is amended—(1)by striking paragraphs (1) and (2) and inserting the following:(1)In generalFor each fiscal year, the Administrator shall reserve, of the funds made available to carry out title VI (before allotments to the States under section 604(a)), the greater of—(A)2 percent of such funds; or(B)$30,000,000.(2)Use of funds(A)GrantsFunds reserved under this subsection shall be available only for grants to entities described in paragraph (3) for—(i)projects and activities eligible for assistance under section 603(c); and(ii)training, technical assistance, and educational programs relating to the operation and management of treatment works eligible for assistance pursuant to section 603(c).(B)LimitationNot more than $2,000,000 of the reserved funds may be used for grants under subparagraph (A)(ii).; and(2)in paragraph (3)—(A)in the header, by striking Use of funds and inserting Eligible entities; and(B)by striking for projects and activities eligible for assistance under section 603(c) to serve and inserting to. 22109.Capitalization grantsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended—(1)in paragraph (13)(B)—(A)in the matter preceding clause (i), by striking and energy conservation and inserting and efficient energy use (including through the implementation of technologies to recapture and reuse energy produced in the treatment of wastewater); and (B)in clause (iii), by striking ; and and inserting a semicolon;(2)in paragraph (14), by striking the period at the end and inserting ; and ; and(3)by adding at the end the following:(15)to the extent there are sufficient projects or activities eligible for assistance from the fund, with respect to funds for capitalization grants received by the State under this title and section 205(m), the State will use not less than 15 percent of such funds for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities..22110.Water pollution control revolving loan fundsSection 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including in the form of forgiveness of principal, negative interest loans, or grants); and(B)in subparagraph (A)—(i)in the matter preceding clause (i), by striking in assistance; and(ii)in clause (ii)(III), by striking to such ratepayers and inserting to help such ratepayers maintain access to wastewater and stormwater treatment services; and(2)by amending paragraph (3) to read as follows:(3)Subsidization amounts(A)In generalA State may use for providing additional subsidization in a fiscal year under this subsection an amount that does not exceed the greater of—(i)30 percent of the total amount received by the State in capitalization grants under this title for the fiscal year; or(ii)the annual average over the previous 10 fiscal years of the amounts deposited by the State in the State water pollution control revolving fund from State moneys that exceed the amounts required to be so deposited under section 602(b)(2).(B)MinimumFor each of fiscal years 2021 through 2025, to the extent there are sufficient applications for additional subsidization under this subsection that meet the criteria under paragraph (1)(A), a State shall use for providing additional subsidization in a fiscal year under this subsection an amount that is not less than 10 percent of the total amount received by the State in capitalization grants under this title for the fiscal year..22111.Allotment of funds(a)FormulaSection 604(a) of the Federal Water Pollution Control Act (33 U.S.C. 1384(a)) is amended by striking each of fiscal years 1989 and 1990 and inserting each fiscal year.(b)Wastewater infrastructure workforce developmentSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following:(d)Wastewater infrastructure workforce developmentA State may reserve each fiscal year up to 1 percent of the sums allotted to the State under this section for the fiscal year to carry out workforce development, training, and retraining activities described in section 104(g)..22112.Reservation of funds for Territories of the United StatesTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:607.Reservation of funds for Territories of the United States(a)In general(1)ReservationFor each fiscal year, the Administrator shall reserve 1.5 percent of available funds, as calculated in accordance with paragraph (2).(2)Calculation of available fundsThe amount of available funds shall be calculated by subtracting the amount of any funds reserved under section 518(c) from the amount of funds made available to carry out this title (before allotments to the States under section 604(a)).(b)Use of fundsFunds reserved under this section shall be available only for grants to American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands for projects and activities eligible for assistance under section 603(c).(c)LimitationAmerican Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands may not receive funds allotted under section 604(a)..22113.Authorization of appropriationsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:609.Authorization of appropriationsThere are authorized to be appropriated to carry out this title the following sums:(1)$8,000,000,000 for fiscal year 2021.(2)$8,000,000,000 for fiscal year 2022.(3)$8,000,000,000 for fiscal year 2023.(4)$8,000,000,000 for fiscal year 2024.(5)$8,000,000,000 for fiscal year 2025..22114.Technical assistance by Municipal OmbudsmanSection 4(b)(1) of the Water Infrastructure Improvement Act (42 U.S.C. 4370j(b)(1)) is amended to read as follows:(1)technical and planning assistance to support municipalities, including municipalities that are rural, small, and tribal communities, in achieving and maintaining compliance with enforceable deadlines, goals, and requirements of the Federal Water Pollution Control Act; and.22115.Report on financial capability of municipalities(a)ReviewThe Administrator of the Environmental Protection Agency shall conduct a review of existing implementation guidance of the Agency for evaluating the financial resources a municipality has available to implement the requirements of the Federal Water Pollution Control Act to determine whether, and if so, how, such guidance needs to be revised.(b)ConsiderationsIn conducting the review under subsection (a), the Administrator shall consider—(1)the report by the National Academy of Public Administration prepared for the Environmental Protection Agency entitled Developing a New Framework for Community Affordability of Clean Water Services, dated October 2017;(2)the report developed by the National Environmental Justice Advisory Council entitled EPA’s Role in Addressing the Urgent Water Infrastructure Needs of Environmental Justice Communities, dated August 2018, and made available on the website of the Administrator in March 2019;(3)the report prepared for the American Water Works Association, the National Association of Clean Water Agencies, and the Water Environment Federation entitled Developing a New Framework for Household Affordability and Financial Capability Assessment in the Water Sector, dated April 17, 2019;(4)the recommendations of the Environmental Financial Advisory Board related to municipal financial capability assessments, prepared at the request of the Administrator; and(5)any other information the Administrator considers appropriate.(c)Engagement and transparencyIn conducting the review under subsection (a), the Administrator shall—(1)after providing public notice, consult with, and solicit advice and recommendations from, State and local governmental officials and other stakeholders, including nongovernmental organizations; and(2)ensure transparency in the consultation process.(d)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report on the results of the review conducted under subsection (a), including any recommendations for revisions to the guidance.22116.Emerging contaminants(a)In generalThe Administrator of the Environmental Protection Agency shall award grants to owners and operators of publicly owned treatment works to be used for the implementation of a pretreatment standard or effluent limitation developed by the Administrator for the introduction or discharge of a perfluoroalkyl or polyfluoroalkyl substance or other pollutant identified by the Administrator as a potential contaminant of emerging concern.(b)DefinitionsIn this section:(1)DischargeThe term discharge has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362). (2)Effluent limitationThe term effluent limitation means an effluent limitation under section 301(b) of the Federal Water Pollution Control Act (33 U.S.C. 1311).(3)IntroductionThe term introduction means the introduction of pollutants into treatment works, as described in section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).(4)Pretreatment standardThe term pretreatment standard means a pretreatment standard under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).(5)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section the following sums:(1)$200,000,000 for fiscal year 2021.(2)$200,000,000 for fiscal year 2022.(3)$200,000,000 for fiscal year 2023.(4)$200,000,000 for fiscal year 2024.(5)$200,000,000 for fiscal year 2025.BLocal Water Protection22201.Nonpoint source management programsSection 319(j) of the Federal Water Pollution Control Act (33 U.S.C. 1329(j)) is amended by striking subsections (h) and (i) not to exceed and all that follows through fiscal year 1991 and inserting subsections (h) and (i) $200,000,000 for each of fiscal years 2021 through 2025.CCritical Regional Infrastructure Investments22301.Reauthorization of Chesapeake Bay ProgramSection 117(j) of the Federal Water Pollution Control Act (33 U.S.C. 1267(j)) is amended by striking $40,000,000 for each of fiscal years 2001 through 2005 and inserting $90,000,000 for fiscal year 2021, $90,500,000 for fiscal year 2022, $91,000,000 for fiscal year 2023, $91,500,000 for fiscal year 2024, and $92,000,000 for fiscal year 2025.22302.San Francisco Bay restoration grant programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.San Francisco Bay restoration grant program(a)DefinitionsIn this section:(1)Estuary partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership, designated as the management conference for the San Francisco Bay under section 320.(2)San Francisco Bay PlanThe term San Francisco Bay Plan means—(A)until the date of the completion of the plan developed by the Director under subsection (d), the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and(B)on and after the date of the completion of the plan developed by the Director under subsection (d), the plan developed by the Director under subsection (d). (b)Program office(1)EstablishmentThe Administrator shall establish in the Environmental Protection Agency a San Francisco Bay Program Office. The Office shall be located at the headquarters of Region 9 of the Environmental Protection Agency.(2)Appointment of DirectorThe Administrator shall appoint a Director of the Office, who shall have management experience and technical expertise relating to the San Francisco Bay and be highly qualified to direct the development and implementation of projects, activities, and studies necessary to implement the San Francisco Bay Plan.(3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(c)Annual priority list(1)In generalAfter providing public notice, the Director shall annually compile a priority list, consistent with the San Francisco Bay Plan, identifying and prioritizing the projects, activities, and studies to be carried out with amounts made available under subsection (e).(2)InclusionsThe annual priority list compiled under paragraph (1) shall include the following: (A)Projects, activities, and studies, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the San Francisco Bay Plan, for—(i)water quality improvement, including the reduction of marine litter;(ii)wetland, riverine, and estuary restoration and protection;(iii)nearshore and endangered species recovery; and(iv)adaptation to climate change. (B)Information on the projects, activities, and studies specified under subparagraph (A), including—(i)the identity of each entity receiving assistance pursuant to subsection (e); and(ii)a description of the communities to be served.(C)The criteria and methods established by the Director for identification of projects, activities, and studies to be included on the annual priority list.(3)ConsultationIn compiling the annual priority list under paragraph (1), the Director shall consult with, and consider the recommendations of—(A)the Estuary Partnership;(B)the State of California and affected local governments in the San Francisco Bay estuary watershed;(C)the San Francisco Bay Restoration Authority; and(D)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Director determines to be appropriate.(d)San Francisco Bay Plan(1)In generalNot later than 5 years after the date of enactment of this section, the Director, in conjunction with the Estuary Partnership, shall review and revise the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary to develop a plan to guide the projects, activities, and studies of the Office to address the restoration and protection of the San Francisco Bay.(2)Revision of San Francisco Bay PlanNot less often than once every 5 years after the date of the completion of the plan described in paragraph (1), the Director shall review, and revise as appropriate, the San Francisco Bay Plan.(3)OutreachIn carrying out this subsection, the Director shall consult with the Estuary Partnership and Indian tribes and solicit input from other non-Federal stakeholders.(e)Grant program(1)In generalThe Director may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for projects, activities, and studies identified on the annual priority list compiled under subsection (c).(2)Maximum amount of grants; non-Federal share(A)Maximum amount of grantsAmounts provided to any entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any projects, activities, and studies that are to be carried out using those amounts.(B)Non-Federal shareNot less than 25 percent of the cost of any project, activity, or study carried out using amounts provided under this section shall be provided from non-Federal sources.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025.(2)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Director may not use more than 5 percent to pay administrative expenses incurred in carrying out this section.(3)ProhibitionNo amounts made available under this section may be used for the administration of a management conference under section 320.(g)Annual budget planIn each of fiscal years 2021 through 2025, the President, as part of the annual budget submission of the President to Congress under section 1105(a) of title 31, United States Code, shall submit information regarding each Federal department and agency involved in San Francisco Bay protection and restoration, including—(1)a report that displays for each Federal agency—(A)the amounts obligated in the preceding fiscal year for protection and restoration projects, activities, and studies relating to the San Francisco Bay; and(B)the proposed budget for protection and restoration projects, activities, and studies relating to the San Francisco Bay; and(2)a description and assessment of the Federal role in the implementation of the San Francisco Bay Plan and the specific role of each Federal department and agency involved in San Francisco Bay protection and restoration, including specific projects, activities, and studies conducted or planned to achieve the identified goals and objectives of the San Francisco Bay Plan..22303.Puget sound coordinated recoveryTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is further amended by adding at the end the following:125.Puget Sound(a)DefinitionsIn this section, the following definitions apply:(1)Coastal nonpoint pollution control programThe term Coastal Nonpoint Pollution Control Program means the State of Washington’s Coastal Nonpoint Pollution Control Program approved by the Secretary of Commerce as required under section 6217 of the Coastal Zone Act Reauthorization Amendments of 1990.(2)DirectorThe term Director means the Director of the Program Office.(3)Federal Action PlanThe term Federal Action Plan means the plan developed under subsection (d)(2)(B). (4)International Joint CommissionThe term International Joint Commission means the International Joint Commission established by the United States and Canada under the International Boundary Waters Treaty of 1909 (36 Stat. 2448).(5)Pacific Salmon CommissionThe term Pacific Salmon Commission means the Pacific Salmon Commission established by the United States and Canada under the Treaty between the Government of the United States of America and the Government of Canada Concerning Pacific Salmon, signed at Ottawa, January 28, 1985 (commonly known as the Pacific Salmon Treaty). (6)Program OfficeThe term Program Office means the Puget Sound Recovery National Program Office established by subsection (c).(7)Puget Sound Action Agenda; Action AgendaThe term Puget Sound Action Agenda or Action Agenda means the most recent plan developed by the Puget Sound National Estuary Program Management Conference, in consultation with the Puget Sound Tribal Management Conference, and approved by the Administrator as the comprehensive conservation and management plan for Puget Sound under section 320.(8)Puget Sound Federal Leadership Task ForceThe term Puget Sound Federal Leadership Task Force means the Puget Sound Federal Leadership Task Force established under subsection (d). (9)Puget Sound Federal Task ForceThe term Puget Sound Federal Task Force means the Puget Sound Federal Task Force established in 2016 under a memorandum of understanding among nine Federal agencies.(10)Puget Sound National Estuary Program Management Conference; Management ConferenceThe term Puget Sound National Estuary Program Management Conference or Management Conference means the management conference for Puget Sound convened pursuant to section 320.(11)Puget Sound PartnershipThe term Puget Sound Partnership means the State agency that is established under the laws of the State of Washington (section 90.71.210 of the Revised Code of Washington), or its successor agency, that has been designated by the Administrator as the lead entity to support the Puget Sound National Estuary Program Management Conference.(12)Puget Sound region(A)In generalThe term Puget Sound region means the land and waters in the northwest corner of the State of Washington from the Canadian border to the north to the Pacific Ocean on the west, including Hood Canal and the Strait of Juan de Fuca.(B)InclusionThe term Puget Sound region includes all of the water that falls on the Olympic and Cascade Mountains and flows to meet Puget Sound’s marine waters. (13)Puget Sound Tribal Management ConferenceThe term Puget Sound Tribal Management Conference means the 20 treaty Indian tribes of western Washington and the Northwest Indian Fisheries Commission.(14)Salish SeaThe term Salish Sea means the network of coastal waterways on the west coast of North America that includes the Puget Sound, the Strait of Georgia, and the Strait of Juan de Fuca.(15)Salmon recovery plansThe term Salmon Recovery Plans means the recovery plans for salmon and steelhead species approved by the Secretary of the Interior under section 4(f) of the Endangered Species Act of 1973.(16)State Advisory CommitteeThe term State Advisory Committee means the advisory committee established by subsection (e).(17)Treaty rights at risk initiativeThe term Treaty Rights at Risk Initiative means the report from the treaty Indian tribes of western Washington entitled Treaty Rights at Risk: Ongoing Habitat Loss, the Decline of the Salmon Resource, and Recommendations for Change and dated July 14, 2011, or its successor report, which outlines issues and offers solutions for the protection of Tribal treaty rights, recovery of salmon habitat, and management of sustainable treaty and nontreaty salmon fisheries, including through tribal salmon hatchery programs.(b)ConsistencyAll Federal agencies represented on the Puget Sound Federal Leadership Task Force shall act consistently with the protection of Tribal, treaty-reserved rights and, to the greatest extent practicable given such agencies’ existing obligations under Federal law, act consistently with the objectives and priorities of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program, when—(1)conducting Federal agency activities within or outside Puget Sound that affect any land or water use or natural resources of Puget Sound and its tributary waters, including activities performed by a contractor for the benefit of a Federal agency;(2)interpreting and enforcing regulations that impact the restoration and protection of Puget Sound;(3)issuing Federal licenses or permits that impact the restoration and protection of Puget Sound; and(4)granting Federal assistance to State, local, and Tribal governments for activities related to the restoration and protection of Puget Sound.(c)Puget Sound Recovery National Program Office(1)EstablishmentThere is established in the Environmental Protection Agency a Puget Sound Recovery National Program Office to be located in the State of Washington.(2)Director(A)In generalThe Director of the Program Office shall be a career reserved position, as such term is defined in section 3132(a)(8) of title 5, United States Code.(B)QualificationsThe Director of the Program Office shall have leadership and project management experience and shall be highly qualified to—(i)direct the integration of multiple project planning efforts and programs from different agencies and jurisdictions; and(ii)align numerous, and often conflicting, needs toward implementing a shared Action Agenda with visible and measurable outcomes.(3)Delegation of authority; staffingUsing amounts made available pursuant to subsection (i), the Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(4)DutiesThe Director shall—(A)coordinate and manage the timely execution of the requirements of this section, including the formation and meetings of the Puget Sound Federal Leadership Task Force;(B)coordinate activities related to the restoration and protection of Puget Sound across the Environmental Protection Agency;(C)coordinate and align the activities of the Administrator with the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program;(D)promote the efficient use of Environmental Protection Agency resources in pursuit of Puget Sound restoration and protection;(E)serve on the Puget Sound Federal Leadership Task Force and collaborate with, help coordinate, and implement activities with other Federal agencies that have responsibilities involving Puget Sound restoration and protection;(F)provide or procure such other advice, technical assistance, research, assessments, monitoring, or other support as is determined by the Director to be necessary or prudent to most efficiently and effectively fulfill the objectives and priorities of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program consistent with the best available science and to ensure the health of the Puget Sound ecosystem;(G)track the progress of the Environmental Protection Agency towards meeting the Agency’s specified objectives and priorities within the Action Agenda and the Federal Action Plan;(H)implement the recommendations of the Comptroller General, set forth in the report entitled Puget Sound Restoration: Additional Actions Could Improve Assessments of Progress and dated July 19, 2018;(I)serve as liaison and coordinate activities for the restoration and protection of the Salish Sea, with Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission; and(J)carry out such additional duties as the Administrator determines necessary and appropriate.(d)Puget Sound Federal Leadership Task Force(1)EstablishmentThere is established a Puget Sound Federal Leadership Task Force. (2)Duties(A)General dutiesThe Puget Sound Federal Leadership Task Force shall—(i)uphold Federal trust responsibilities to restore and protect resources crucial to Tribal treaty rights, including by carrying out government-to-government consultation with Indian tribes when requested by such tribes;(ii)provide a venue for dialogue and coordination across all Federal agencies on the Puget Sound Federal Leadership Task Force to align Federal resources for the purposes of carrying out the requirements of this section and all other Federal laws that contribute to the restoration and protection of Puget Sound, including by—(I)enabling and encouraging the Federal agencies represented on the Puget Sound Federal Leadership Task Force to act consistently with the objectives and priorities of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program; (II)facilitating the coordination of Federal activities that impact the restoration and protection of Puget Sound;(III)facilitating the delivery of feedback given by Federal agencies to the Puget Sound Partnership during the development of the Action Agenda; (IV)facilitating the resolution of interagency conflicts associated with the restoration and protection of Puget Sound among the agencies represented on the Puget Sound Federal Leadership Task Force;(V)providing a forum for exchanging information among agencies regarding activities being conducted, including obstacles or efficiencies found, during Puget Sound restoration and protection activities; and(VI)promoting the efficient use of government resources in pursuit of Puget Sound restoration and protection through coordination and collaboration, including by ensuring that the Federal efforts relating to the science necessary for restoration and protection of Puget Sound are consistent, and not duplicative, across the Federal Government;(iii)catalyze public leaders at all levels to work together toward shared goals by demonstrating interagency best practices coming from the members of the Puget Sound Federal Leadership Task Force;(iv)provide advice and support on scientific and technical issues and act as a forum for the exchange of scientific information about Puget Sound;(v)identify and inventory Federal environmental research and monitoring programs related to Puget Sound, and provide such inventory to the Puget Sound National Estuary Program Management Conference;(vi)ensure that Puget Sound restoration and protection activities are as consistent as practicable with ongoing restoration and protection and related efforts in the Salish Sea that are being conducted by Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission;(vii)establish any necessary working groups or advisory committees necessary to assist the Puget Sound Federal Leadership Task Force in its duties, including public policy and scientific issues;(viii)raise national awareness of the significance of Puget Sound;(ix)work with the Office of Management and Budget to give input on the crosscut budget under subsection (h); and(x)submit a biennial report under subsection (g) on the progress made toward carrying out the Federal Action Plan.(B)Puget Sound Federal Action Plan(i)In generalNot later than 5 years after the date of enactment of this section, the Puget Sound Federal Leadership Task Force shall develop and approve a Federal Action Plan that leverages Federal programs across agencies and serves to coordinate diverse programs on a specific suite of priorities on Puget Sound recovery.(ii)Revision of Puget Sound Federal Action PlanNot less often than once every 5 years after the date of completion of the Federal Action Plan described in clause (i), the Puget Sound Federal Leadership Task Force shall review, and revise as appropriate, the Federal Action Plan.(C)Feedback by Federal agenciesIn facilitating feedback under subparagraph (A)(ii)(III), the Puget Sound Federal Leadership Task Force shall request Federal agencies to consider, at a minimum, possible Federal actions designed to—(i)further the goals, targets, and actions of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program;(ii)implement and enforce this Act, the Endangered Species Act of 1973, and all other Federal laws that contribute to the restoration and protection of Puget Sound, including those that protect Tribal treaty rights;(iii)prevent the introduction and spread of invasive species;(iv)prevent the destruction of marine and wildlife habitats;(v)protect, restore, and conserve forests, wetlands, riparian zones, and nearshore waters that provide marine and wildlife habitat;(vi)promote resilience to climate change and ocean acidification effects;(vii)conserve and recover endangered species under the Endangered Species Act of 1973;(viii)restore fisheries so that they are sustainable and productive;(ix)preserve biodiversity;(x)restore and protect ecosystem services that provide clean water, filter toxic chemicals, and increase ecosystem resilience; and(xi)improve water quality and restore wildlife habitat, including by preventing and managing stormwater runoff, incorporating erosion control techniques and trash capture devices, using sustainable stormwater practices, and mitigating and minimizing nonpoint source pollution, including marine litter.(3)Participation of State Advisory Committee and Puget Sound Tribal Management Conference(A)In generalThe Puget Sound Federal Leadership Task Force shall carry out its duties with input from, and in collaboration with, the State Advisory Committee and Puget Sound Tribal Management Conference.(B)Specific advice and recommendationsThe Puget Sound Federal Leadership Task Force shall seek the advice and recommendations of the State Advisory Committee and Puget Sound Tribal Management Conference on the actions, progress, and issues pertaining to restoration and protection of Puget Sound.(4)Membership(A)QualificationsMembers appointed under this paragraph shall have experience and expertise in matters of restoration and protection of large watersheds and bodies of water or related experience that will benefit the restoration and protection effort of Puget Sound.(B)CompositionThe Puget Sound Federal Leadership Task Force shall be composed of the following members: (i)Secretary of AgricultureThe following individuals appointed by the Secretary of Agriculture:(I)A representative of the National Forest Service.(II)A representative of the Natural Resources Conservation Service.(ii)Secretary of CommerceA representative of the National Oceanic and Atmospheric Administration appointed by the Secretary of Commerce.(iii)Secretary of DefenseThe following individuals appointed by the Secretary of Defense:(I)A representative of the Corps of Engineers.(II)A representative of the Joint Base Lewis-McChord.(III)A representative of the Navy Region Northwest.(iv)DirectorThe Director of the Program Office.(v)Secretary of Homeland SecurityThe following individuals appointed by the Secretary of Homeland Security:(I)A representative of the Coast Guard.(II)A representative of the Federal Emergency Management Agency.(vi)Secretary of the InteriorThe following individuals appointed by the Secretary of the Interior:(I)A representative of the Bureau of Indian Affairs.(II)A representative of the United States Fish and Wildlife Service.(III)A representative of the United States Geological Survey.(IV)A representative of the National Park Service.(vii)Secretary of TransportationThe following individuals appointed by the Secretary of Transportation:(I)A representative of the Federal Highway Administration.(II)A representative of the Federal Transit Administration.(viii)Additional membersRepresentatives of such other agencies, programs, and initiatives as the Puget Sound Federal Leadership Task Force determines necessary.(5)LeadershipThe Co-Chairs shall ensure the Puget Sound Federal Leadership Task Force completes its duties through robust discussion of all relevant issues. The Co-Chairs shall share leadership responsibilities equally.(6)Co-ChairsThe following members of the Puget Sound Federal Leadership Task Force appointed under paragraph (5) shall serve as Co-Chairs of the Puget Sound Federal Leadership Task Force:(A)The representative of the National Oceanic and Atmospheric Administration.(B)The representative of the Puget Sound Recovery National Program Office.(C)The representative of the Corps of Engineers.(7)Meetings(A)Initial meetingThe Puget Sound Federal Leadership Task Force shall meet not later than 180 days after the date of enactment of this section—(i)to determine if all Federal agencies are properly represented;(ii)to establish the bylaws of the Puget Sound Federal Leadership Task Force;(iii)to establish necessary working groups or committees; and(iv)to determine subsequent meeting times, dates, and logistics.(B)Subsequent meetingsAfter the initial meeting, the Puget Sound Federal Leadership Task Force shall meet, at a minimum, twice per year to carry out the duties of the Puget Sound Federal Leadership Task Force.(C)Working group meetingsMeetings of any established working groups or committees of the Puget Sound Federal Leadership Task Force shall not be considered a biannual meeting for purposes of subparagraph (B).(D)Joint meetingsThe Puget Sound Federal Leadership Task Force shall offer to meet jointly with the Puget Sound National Estuary Program Management Conference and the Puget Sound Tribal Management Conference, at a minimum, once per year. A joint meeting under this subparagraph may be considered a biannual meeting of the Puget Sound Federal Leadership Task Force for purposes of subparagraph (B), if agreed upon.(E)QuorumA majority number of the members of the Puget Sound Federal Leadership Task Force shall constitute a quorum.(F)VotingFor the Puget Sound Federal Leadership Task Force to pass a measure, a two-thirds percentage of the quorum must vote in the affirmative.(8)Puget Sound Federal Leadership Task Force procedures and advice(A)AdvisorsThe Puget Sound Federal Leadership Task Force, and any working group of the Puget Sound Federal Leadership Task Force, may seek advice and input from any interested, knowledgeable, or affected party as the Puget Sound Federal Leadership Task Force or working group, respectively, determines necessary to perform its duties.(B)CompensationA member of the Puget Sound Federal Leadership Task Force shall receive no additional compensation for service as a member on the Puget Sound Federal Leadership Task Force.(C)Travel expensesTravel expenses incurred by a member of the Puget Sound Federal Leadership Task Force in the performance of service on the Puget Sound Federal Leadership Task Force may be paid by the agency or department that the member represents.(9)Puget Sound Federal Task Force(A)In generalOn the date of enactment of this section, the 2016 memorandum of understanding establishing the Puget Sound Federal Task Force shall cease to be effective.(B)Use of previous workThe Puget Sound Federal Leadership Task Force shall, to the extent practicable, use the work product produced, relied upon, and analyzed by the Puget Sound Federal Task Force in order to avoid duplicating the efforts of the Puget Sound Federal Task Force.(e)State Advisory Committee(1)EstablishmentThere is established a State Advisory Committee.(2)MembershipThe committee shall consist of up to seven members designated by the governing body of the Puget Sound Partnership, in consultation with the Governor of Washington, who will represent Washington State agencies that have significant roles and responsibilities related to Puget Sound recovery. (f)Federal Advisory Committee ActThe Puget Sound Federal Leadership Task Force, State Advisory Committee, and any working group of the Puget Sound Federal Leadership Task Force, shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.).(g)Puget Sound Federal Leadership Task Force biennial report on Puget Sound recovery activities(1)In generalNot later than 1 year after the date of enactment of this section, and biennially thereafter, the Puget Sound Federal Leadership Task Force, in collaboration with the Puget Sound Tribal Management Conference and the State Advisory Committee, shall submit to the President, Congress, the Governor of Washington, and the governing body of the Puget Sound Partnership a report that summarizes the progress, challenges, and milestones of the Puget Sound Federal Leadership Task Force on the restoration and protection of Puget Sound.(2)ContentsThe report under paragraph (1) shall include a description of the following:(A)The roles and progress of each State, local government entity, and Federal agency that has jurisdiction in the Puget Sound region toward meeting the identified objectives and priorities of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program.(B)If available, the roles and progress of Tribal governments that have jurisdiction in the Puget Sound region toward meeting the identified objectives and priorities of the Action Agenda, Salmon Recovery Plans, the Treaty Rights at Risk Initiative, and the Coastal Nonpoint Pollution Control Program.(C)A summary of specific recommendations concerning implementation of the Action Agenda and Federal Action Plan, including challenges, barriers, and anticipated milestones, targets, and timelines.(D)A summary of progress made by Federal agencies toward the priorities identified in the Federal Action Plan.(h)Crosscut budget report(1)Financial reportNot later than 1 year after the date of enactment of this section, and every 5 years thereafter, the Director of the Office of Management and Budget, in consultation with the Puget Sound Federal Leadership Task Force, shall, in conjunction with the annual budget submission of the President to Congress for the year under section 1105(a) of title 31, United States Code, submit to Congress and make available to the public, including on the internet, a financial report that is certified by the head of each agency represented by the Puget Sound Federal Leadership Task Force.(2)ContentsThe report shall contain an interagency crosscut budget relating to Puget Sound restoration and protection activities that displays—(A)the proposed funding for any Federal restoration and protection activity to be carried out in the succeeding fiscal year, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carry out restoration and protection activities;(B)the estimated expenditures for Federal restoration and protection activities from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year; and(C)the estimated expenditures for Federal environmental research and monitoring programs from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year.(3)Included recovery activitiesWith respect to activities described in the report, the report shall only describe activities that have funding amounts more than $100,000.(4)Submission to CongressThe Director of the Office of Management and Budget shall submit the report to—(A)the Committee on Appropriations, the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)the Committee on Appropriations, the Committee on Environment and Public Works, and the Committee on Commerce, Science, and Transportation of the Senate.(i)Authorization of appropriationsIn addition to any other funds authorized to be appropriated for activities related to Puget Sound, there is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025.(j)Preservation of Treaty Obligations and Existing Federal Status(1)Tribal Treaty RightsNothing in this section affects, or is intended to affect, any right reserved by treaty between the United States and one or more Indian tribes.(2)Other federal lawNothing in this section affects the requirements and procedures of other Federal law.(k)ConsistencyActions authorized or implemented under this section shall be consistent with—(1)the Endangered Species Act of 1973 and the Salmon Recovery Plans of the State of Washington;(2)the Coastal Zone Management Act of 1972 and the Coastal Nonpoint Pollution Control Program;(3)the water quality standards of the State of Washington approved by the Administrator under section 303; and(4)other applicable Federal requirements..22304.Great Lakes Restoration Initiative ReauthorizationSection 118(c)(7)(J)(i) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)(i)) is amended—(1)by striking is authorized and inserting are authorized;(2)by striking the period at the end and inserting a semicolon;(3)by striking this paragraph $300,000,000 and inserting the following:this paragraph—(I)$300,000,000; and(4)by adding at the end the following:(II)$375,000,000 for fiscal year 2022;(III)$400,000,000 for fiscal year 2023;(IV)$425,000,000 for fiscal year 2024;(V)$450,000,000 for fiscal year 2025; and(VI)$475,000,000 for fiscal year 2026..22305.National Estuary Program reauthorization(a)Management conferenceSection 320(a)(2)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1330(a)(2)(B)) is amended by striking and Peconic Bay, New York and inserting Peconic Bay, New York; Casco Bay, Maine; Tampa Bay, Florida; Coastal Bend, Texas; San Juan Bay, Puerto Rico; Tillamook Bay, Oregon; Piscataqua Region, New Hampshire; Barnegat Bay, New Jersey; Maryland Coastal Bays, Maryland; Charlotte Harbor, Florida; Mobile Bay, Alabama; Morro Bay, California; and Lower Columbia River, Oregon and Washington.(b)Purposes of conferenceSection 320(b)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1330(b)(4)) is amended— (1)by striking management plan that recommends and inserting “management plan that—(A)recommends; and(2)by adding at the end the following:(B)addresses the effects of recurring extreme weather events on the estuary, including the identification and assessment of vulnerabilities in the estuary and the development and implementation of adaptation strategies; and(C)increases public education and awareness of the ecological health and water quality conditions of the estuary;.(c)Members of conferenceSection 320(c)(5) of the Federal Water Pollution Control Act (33 U.S.C. 1330(c)(5)) is amended by inserting nonprofit organizations, after educational institutions,.(d)GrantsSection 320(g)(4)(C) of the Federal Water Pollution Control Act (33 U.S.C. 1330(g)(4)(C)) is amended—(1)in the matter preceding clause (i)—(A)by inserting , emerging, after urgent; and(B)by striking coastal areas and inserting the estuaries selected by the Administrator under subsection (a)(2), or that relate to the coastal resiliency of such estuaries;(2)by redesignating clauses (vi) and (vii) as clauses (viii) and (ix), respectively, and inserting after clause (v) the following:(vi)stormwater runoff;(vii)accelerated land loss;; and(3)in clause (viii), as so redesignated, by inserting , extreme weather, after sea level rise.(e)Authorization of appropriationsSection 320(i)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1330(i)(1)) is amended by inserting , and $50,000,000 for each of fiscal years 2022 through 2026, after 2021.22306.Lake Pontchartrain Basin Restoration Program reauthorization(a)Review of comprehensive management planSection 121 of the Federal Water Pollution Control Act (33 U.S.C. 1273) is amended—(1)in subsection (c)—(A)in paragraph (5), by striking ; and and inserting a semicolon;(B)in paragraph (6), by striking the period and inserting ; and; and(C)by adding at the end the following:(7)ensure that the comprehensive conservation and management plan approved for the Basin under section 320 is reviewed and revised in accordance with section 320 not less often than once every 5 years, beginning on the date of enactment of this paragraph.; and(2)in subsection (d), by striking recommended by a management conference convened for the Basin under section 320 and inserting identified in the comprehensive conservation and management plan approved for the Basin under section 320.(b)DefinitionsSection 121(e)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1273(e)(1)) is amended by striking , a 5,000 square mile. (c)Authorization of appropriationsSection 121(f) of the Federal Water Pollution Control Act (33 U.S.C. 1273(f)) is amended—(1)in paragraph (1), by striking 2001 through 2012 and the amount appropriated for fiscal year 2009 for each of fiscal years 2013 through 2017 and inserting 2021 through 2025; and(2)by adding at the end the following:(3)Administrative expensesThe Administrator may use for administrative expenses not more than 5 percent of the amounts appropriated to carry out this section..22307.Long Island Sound Program ReauthorizationSection 119(h) of the Federal Water Pollution Control Act (33 U.S.C. 1269(h)) is amended by striking 2023 and inserting 2025.22308.Columbia River Basin Restoration Program ReauthorizationSection 123(d)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1275(d)(6)) is amended by striking 2021 and inserting 2025.IIIResilience Revolving Loan Fund23001.Short titleThis title may be cited as the Resilience Revolving Loan Fund Act of 2020.23002.Grants to entities for establishment of hazard mitigation revolving loan fundsTitle II of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131 et seq.) is amended by adding at the end the following:205Grants to entities for establishment of hazard mitigation revolving loan funds(a)General authority(1)In generalThe Administrator may enter into agreements with eligible entities to make capitalization grants to such entities for the establishment of hazard mitigation revolving loan funds (referred to in this section as entity loan funds) for providing funding assistance to local governments to carry out eligible projects under this section to reduce disaster risks for homeowners, businesses, nonprofit organizations, and communities in order to decrease—(A)the loss of life and property;(B)the cost of insurance claims; and(C)Federal disaster payments.(2)AgreementsAny agreement entered into under this section shall require the participating entity to—(A)comply with the requirements of this section; and(B)use accounting, audit, and fiscal procedures conforming to generally accepted accounting standards.(b)Application(1)In generalTo be eligible to receive a capitalization grant under this section, an eligible entity shall submit to the Administrator an application that includes the following:(A)Project proposals comprised of local government hazard mitigation projects, on the condition that the entity provides public notice not less than 6 weeks prior to the submission of an application.(B)An assessment of recurring major disaster vulnerabilities impacting the entity that demonstrates an escalating risk to life and property.(C)A description of how the hazard mitigation plan of the entity has or has not taken the vulnerabilities described in paragraph (2) into account.(D)A description about how the projects described in paragraph (1) could conform with the hazard mitigation plans of the entity and local governments.(E)A proposal of the systematic and regional approach to achieve resilience in a vulnerable area, including impacts to river basins, river corridors, watersheds, estuaries, bays, coastal regions, micro-basins, micro-watersheds, ecosystems, and areas at risk of earthquakes, tsunamis, droughts, and wildfires, including the wildland-urban interface.(2)Technical assistanceThe Administrator shall provide technical assistance to eligible entities for applications under this section. (c)Entity loan fund(1)Establishment of fundAn entity that receives a capitalization grant under this section shall establish an entity loan fund that complies with the requirements of this subsection.(2)Fund managementExcept as provided in paragraph (3), an entity loan fund shall be administered by the agency responsible for emergency management for such entity and shall include only—(A)funds provided by a capitalization grant under this section;(B)repayments of loans under this section to the entity loan fund; and(C)interest earned on amounts in the entity loan fund. (3)AdministrationA participating entity may combine the financial administration of the entity loan fund of such entity with the financial administration of any other revolving fund established by such entity if the Administrator determines that—(A)the capitalization grant, entity share, repayments of loans, and interest earned on amounts in the entity loan fund are accounted for separately from other amounts in the revolving fund; and(B)the authority to establish assistance priorities and carry out oversight activities remains in the control of the agency responsible for emergency management for the entity. (4)Entity share of fundsOn or before the date on which a participating entity receives a capitalization grant under this section, the entity shall deposit into the entity loan fund of such entity, an amount equal to not less than 10 percent of the amount of the capitalization grant.(d)Apportionment(1)In generalExcept as otherwise provided by this subsection, the Administrator shall apportion funds made available to carry out this section to entities that have entered into an agreement under subsection (a)(2) in amounts as determined by the Administrator.(2)Reservation of fundsThe Administrator shall reserve not more than 2.5 percent of the amount made available to carry out this section for—(A)administrative costs incurred in carrying out this section; and(B)providing technical assistance to participating entities under subsection (b)(2).(3)PriorityIn the apportionment of capitalization grants under this subsection, the Administrator shall give priority to entity applications under subsection (b) that—(A)propose projects increasing resilience and reducing risk of harm to natural and built infrastructure;(B)involve a partnership between two or more eligible entities to carry out a project or similar projects; (C)take into account regional impacts of hazards on river basins, river corridors, micro-watersheds, macro-watersheds, estuaries, bays, coastal regions, and areas vulnerable to earthquake, drought, tsunamis and wildfire, including the wildland-urban interface; or(D)propose projects for the resilience of major economic sectors or critical national infrastructure, including ports, global commodity supply chain assets (located within an entity or within the jurisdiction of local governments and tribal governments), capacity, power and water production and distribution centers, and bridges and waterways essential to interstate commerce.(e)Use of funds(1)Types of assistanceAmounts deposited in an entity loan fund, including loan repayments and interest earned on such amounts, may be used—(A)to make loans, on the condition that—(i)such loans are made at an interest rate of not more than 1.5 percent;(ii)annual principal and interest payments will commence not later than 1 year after completion of any project and all loans will be fully amortized—(I)not later than 20 years after the date on which the project is completed; or(II)for projects in a low-income geographic area, not later than 30 years after the date on which the projects is completed and not longer than the expected design life of the project;(iii)the local government receiving a loan establishes a dedicated source of revenue for repayment of the loan;(iv)the local government receiving a loan has a hazard mitigation plan that has been approved by the participating entity; and(v)the entity loan fund will be credited with all payments of principal and interest on all loans;(B)for mitigation planning, not to exceed 10 percent of the capitalization grants made to the participating entity in a fiscal year; (C)for the reasonable costs of administering the fund and conducting activities under this section, except that such amounts shall not exceed $100,000 per year, 2 percent of the capitalization grants made to the participating entity in a fiscal year, or 1 percent of the value of the entity loan fund, whichever amount is greatest, plus the amount of any fees collected by the entity for such purpose regardless of the source; and(D)to earn interest on the entity loan fund.(2)Prohibition on determination that loan is a duplicationIn carrying out this section, Administrator may not determine that a loan is a duplication of assistance or a duplication of programs.(3)Projects and activities eligible for assistanceExcept as provided in this subsection, a participating entity may use funds in the entity loan fund to provide financial assistance for projects or activities that mitigate the impacts of hazards, including—(A)drought and prolonged episodes of intense heat;(B)severe storms, including tornados, wind storms, cyclones, and severe winter storms;(C)wildfires;(D)earthquakes;(E)flooding, including the construction, repair, or replacement of a non-Federal levee or other flood control structure, provided the Administrator, in consultation with the Corps of Engineers (if appropriate), requires an eligible entity to determine that such levee or structure is designed, constructed, and maintained in accordance with sound engineering practices and standards equivalent to the purpose for which such levee or structure is intended; (F)storm surges;(G)chemical spills that present an imminent threat to life and property;(H)seepage resulting from chemical spills and flooding; and(I)any catastrophic event that the entity determines appropriate.(4)Zoning and land use planning changesA participating entity may use not more than 10 percent of the entity loan fund in a fiscal year to provide financial assistance for zoning and land use planning changes focused on— (A)the development and improvement of zoning and land use codes that incentivize and encourage low-impact development, resilient wildland-urban interface land management and development, natural infrastructure, green stormwater management, conservation areas adjacent to floodplains, implementation of watershed or greenway master plans, and reconnection of floodplains;(B)the study and creation of land use incentives that reward developers for greater reliance on low impact development stormwater best management practices, exchange density increases for increased open space and improvement of neighborhood catch basins to mitigate urban flooding, reward developers for including and augmenting natural infrastructure adjacent to and around building projects without reliance on increased sprawl, and reward developers for addressing wildfire ignition; and (C)the study and creation of an erosion response plan that accommodates river, lake, forest, plains, and ocean shoreline retreating or bluff stabilization due to increased flooding and disaster impacts.(5)Administrative and technical costsFor each fiscal year, a participating entity may use the amount described in paragraph (1)(C) to—(A)pay the reasonable costs of administering the programs under this section, including the cost of establishing an entity loan fund; (B)provide technical assistance to recipients of financial assistance from the entity loan fund, on the condition that such technical assistance does not exceed 5 percent of the capitalization grant made to such entity.(6)Limitation for single projectsA participating entity may not provide an amount equal to or more than $5,000,000 to a single hazard mitigation project. (7)RequirementsFor fiscal year 2020 and each fiscal year thereafter, the requirements of subchapter IV of chapter 31 of title 40, United States Code, shall apply to the construction of projects carried out in whole or in part with assistance made available by an entity loan fund authorized by this section.(f)Intended use plans(1)In generalAfter providing for public comment and review, and consultation with appropriate agencies in an entity, Federal agencies, and interest groups, each participating entity shall annually prepare and submit to the Administrator a plan identifying the intended uses of the entity loan fund.(2)Contents of planAn entity intended use plan prepared under paragraph (1) shall include—(A)the integration of entity planning efforts, including entity hazard mitigation plans and other programs and initiatives relating to mitigation of major disasters carried out by such entity; (B)an explanation of the mitigation and resiliency benefits the entity intends to achieve by—(i)reducing future damage and loss associated with hazards;(ii)reducing the number of severe repetitive loss structures and repetitive loss structures in the entity;(iii)decreasing the number of insurance claims in the entity from injuries resulting from major disasters or other hazards; and(iv)increasing the rating under the community rating system under section 1315(b) of the Housing and Urban Development Act of 1968 (42 U.S.C. 4022(b)) for communities in the entity;(C)information on the availability of, and application process for, financial assistance from the entity loan fund of such entity;(D)the criteria and methods established for the distribution of funds;(E)the amount of financial assistance that the entity anticipates apportioning;(F)the expected terms of the assistance provided from the entity loan fund; and(G)a description of the financial status of the entity loan fund, including short-term and long-term goals for the fund.(g)Audits, reports, publications, and oversight(1)Biennial entity audit and reportBeginning not later than the last day of the second fiscal year after the receipt of payments under this section, and biennially thereafter, any participating entity shall—(A)conduct an audit of such fund established under subsection (b); and(B)provide to the Administrator a report including—(i)the result of any such audit; and(ii)a review of the effectiveness of the entity loan fund of the entity with respect to meeting the goals and intended benefits described in the intended use plan submitted by the entity under subsection (e). (2)PublicationA participating entity shall publish and periodically update information about all projects receiving funding from the entity loan fund of such entity, including—(A)the location of the project;(B)the type and amount of assistance provided from the entity loan fund; (C)the expected funding schedule; and(D)the anticipated date of completion of the project.(3)Oversight(A)In generalThe Administrator shall, at least every 4 years, conduct reviews and audits as may be determined necessary or appropriate by the Administrator to carry out the objectives of this section and determine the effectiveness of the fund in reducing hazard risk.(B)GAO requirementsThe entity shall conduct audits under paragraph (1) in accordance with the auditing procedures of the Government Accountability Office, including chapter 75 of title 31.(C)Recommendations by AdministratorThe Administrator may at any time make recommendations for or require specific changes to an entity’s loan fund in order to improve the effectiveness of the fund.(h)Regulations or guidanceThe Administrator shall issue such regulations or guidance as are necessary to—(1)ensure that each participating entity uses funds as efficiently as possible; and(2)reduce waste, fraud, and abuse to the maximum extent possible. (i)Waiver AuthorityUntil such time as the Administrator issues regulations to implement this section, the Administrator may—(1)waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to expeditiously implement this section; and(2)provide capitalization grants under this section as a pilot program.(j)DefinitionsIn this section, the following definitions apply:(1)Eligible entityThe term eligible entity means a State or an Indian tribal government (as such terms are defined in section 102 of this Act (42 U.S.C. 5122)).(2)Hazard mitigation planThe term hazard mitigation plan means a mitigation plan submitted under section 322 and approved by the Administrator.(3)Low-income geographic areaThe term low-income geographic area means an area described in paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)). (4)Participating entityThe term participating entity means an eligible entity that has entered into an agreement under this section.(5)Repetitive loss structureThe term repetitive loss structure has the meaning given the term in section 1370 of the National Flood Insurance Act (42 U.S.C. 4121).(6)Severe repetitive loss structureThe term severe repetitive loss structure has the meaning given the term in section 1366(h) of the National Flood Insurance Act (42 U.S.C. 4104c(h).(7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511). (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 and 2022..IVSports Fishing24001.Short titleThis title may be cited as the Sport Fish Restoration, Recreational Boating Safety, and Wildlife Restoration Act of 2020.24002.Division of annual appropriations(a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended—(1)in subsection (a), by striking 2021 and inserting 2025; (2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A), by striking 2021 and inserting 2025; and(ii)by amending subparagraph (B) to read as follows—(B)Available amountsThe available amount referred to in subparagraph (A) is—(i)for fiscal year 2021, $12,625,419; and(ii)for fiscal year 2022 and each fiscal year thereafter, the sum of—(I)the available amount for the preceding fiscal year; and(II)the amount determined by multiplying—(aa)the available amount for the preceding fiscal year; and(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and(B)in paragraph (2)—(i)in subparagraph (A), by striking 2016 through 2021 and inserting 2022 through 2025; and(ii)by amending subparagraph (B) to read as follows—(B)Available amountsThe available amount referred to in subparagraph (A) is—(i)for fiscal year 2021, $8,988,700; and(ii)for fiscal year 2022 and each fiscal year thereafter, the sum of—(I)the available amount for the preceding fiscal year; and(II)the amount determined by multiplying—(aa)the available amount for the preceding fiscal year; and(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and(3)in subsection (e)(2), by striking $900,000 and inserting $1,300,000.(b)AdministrationSection 9(a) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h(a)) is amended—(1)in paragraph (1), by striking on a full-time basis;(2)by striking paragraph (2) and redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively;(3)by striking paragraphs (1) and (2) and inserting paragraph (1) each place it appears; (4)in paragraph (4)(B), as so redesignated, by striking full-time equivalent; and(5)in paragraph (8)(A), as so redesignated, by striking on a full-time basis.(c)Other activitiesSection 14(e) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m(e)) is amended by adding at the end the following:(3)A portion, as determined by the Sport Fishing and Boating Partnership Council, of funds disbursed for the purposes described in paragraph (2) but remaining unobligated prior to fiscal year 2020 shall be used to study—(A)the impact of derelict recreational vessels on recreational boating safety and recreational fishing; and(B)identify options and methods for recycling for recreational vessels..24003.Recreational boating access(a)In generalThe Comptroller General of the United States shall conduct a study on recreational boating access. In carrying out such study, the Comptroller General shall consult with the Sport Fishing and Boating Partnership Council and the National Boating Safety Advisory Council on the design, scope, and priorities of such study.(b)ContentsTo the extent practicable, the study required under subsection (a) shall contain a description of—(1)the use of nonmotorized vessels in each State and how the increased use of nonmotorized vessels is impacting motorized and nonmotorized vessel access to waterway entry points;(2)recreational fishing and boating user conflicts concerning motorized and nonmotorized vessels at waterway access points; and(3)the use of funds provided under the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) for—(A)the sport fish restoration program to improve nonmotorized vessel access at waterway entry points and the reasons for providing such access; and(B)the Recreational Boating Safety Program funds for nonmotorized boating safety programs.(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Sport Fishing and Boating Partnership Council, the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives, and the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate a report containing the study required under this section.(d)State definedIn this section, the term State means any State, the District of Columbia, the Commonwealths of Puerto Rico and the Northern Mariana Islands, and the territories of Guam, the U.S. Virgin Islands, and American Samoa.24004.Wildlife Restoration Fund administration(a)Allocation and apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c), is amended—(1)in subsection (a)(1)(B)—(A)in clause (i) by striking for each of fiscal years 2001 and 2002, $9,000,000; and inserting the following:for fiscal year 2021, the sum of—(I)the amount made available under this paragraph for the previous fiscal year adjusted to reflect the change in the Consumer Price Index for All Urban Consumers relative to such previous fiscal year; and(II)$979,500; and;(B)by striking clause (ii) and redesignating clause (iii) as clause (ii); and (C)in clause (ii), as so redesignated, by striking fiscal year 2004; and(2)in subsection (a)(2) by striking the end of the fiscal year and inserting the end of the subsequent fiscal year.(b)Authorized Expenses for AdministrationSection 9(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h(a)) is amended—(1)in paragraph (1) by striking who directly administer this Act on a full-time basis and inserting for the work hours such employees spend directly administering this Act, as such hours are certified by the supervisor of the employee;(2)by striking paragraphs (1) and (2) and inserting paragraph (1) each place it appears; (3)by striking paragraph (2) and redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively; and(4)in paragraph (10), as so redesignated—(A)by inserting or part-time after on a full-time; and(B)by striking expenses are incurred and inserting expenses are incurred, provided that the percentage of relocation expenses paid such amounts do not exceed the percentage of work hours the member of personnel spends administering this chapter.24005.Sport fish restoration and boating trust fundSection 13107(c)(2) of title 46, United States Code, is amended by striking No funds available and inserting On or after October 1, 2023 no funds available,.VClimate Smart Ports25001.Short titleThis title may be cited as the Climate Smart Ports Act.25002.Climate Smart Ports Grant Program(a)Establishment of programSection 50302 of title 46, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Climate smart ports grant program(1)EstablishmentNot later than 6 months after the date of enactment of the Climate Smart Ports Act, the Secretary shall establish a program to award grants to eligible entities to purchase, and as applicable install, zero emissions port equipment and technology.(2)Procedural safeguardsThe Secretary shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—(A)grant funds are used for the purposes for which those funds were made available;(B)each grantee properly accounts for all expenditures of grant funds; and(C)grant funds not used for such purposes and amounts not obligated or expended are returned.(3)Grant conditions(A)In generalThe Secretary shall require as a condition of making a grant under this subsection that a grantee—(i)maintain such records as the Secretary considers necessary;(ii)make the records described in clause (i) available for review and audit by the Secretary; and(iii)periodically report to the Secretary such information as the Secretary considers necessary to assess progress.(B)RequirementThe Secretary shall require recipients of assistance under this subsection (d) to comply with section 113(a) of title 23 with respect to all construction, alteration, installation, or repair work, in the same manner that recipients of assistance under chapter 1 of such title are required to comply with such section for construction work performed on highway projects on Federal-aid highways. With regard to the construction, alteration, or repair of vessels, the same requirements of such section shall apply regardless of whether the location of contract performance is known when bids for such work are solicited.(4)Prohibited use(A)In generalAn eligible entity may not use a grant awarded under this subsection to purchase or install fully automated cargo handling equipment or terminal infrastructure that is designed for fully automated cargo handling equipment.(B)Human-operated zero emissions port equipment and technologyNothing in subparagraph (A) prohibits an eligible entity from using a grant awarded under this subsection to purchase human-operated zero emissions port equipment and technology or infrastructure that supports such human-operated zero emissions port equipment and technology.(5)Cost share(A)In generalExcept as provided in subparagraph (B), an eligible entity may not use a grant awarded under this subsection to cover more than 70 percent of the cost of purchasing, and as applicable installing, zero emissions port equipment and technology.(B)Certain grantsWith respect to a grant in an amount equal to or greater than $3,000,000, an eligible entity may use such grant to cover not more than 85 percent of the cost of purchasing and installing zero emissions port equipment and technology if such eligible entity certifies to the Secretary that—(i)such grant will be used, at least in part, to employ laborers or mechanics to install zero emissions port equipment and technology; and(ii)such eligible entity is a party to a project labor agreement or requires that each subgrantee of such eligible entity, and any subgrantee thereof at any tier, that performs such installation participate in a project labor agreement.(6)Project laborAn eligible entity that uses a grant awarded under this subsection to install zero emissions port equipment and technology shall ensure, to the greatest extent practicable, that any subgrantee of such eligible entity, and any subgrantee thereof at any tier, that carries out such installation employs laborers or mechanics for such installation that—(A)are domiciled not further than 50 miles from such installation;(B)are members of the Armed Forces serving on active duty, separated from active duty, or retired from active duty;(C)have been incarcerated or served time in a juvenile detention facility; or(D)have a disability.(7)Application(A)In generalTo be eligible to be awarded a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)PriorityThe Secretary shall prioritize awarding grants under this subsection to eligible entities based on the following:(i)The degree to which the proposed use of the grant will—(I)reduce greenhouse gas emissions;(II)reduce emissions of any criteria pollutant and precursor thereof;(III)reduce hazardous air pollutant emissions; and(IV)reduce public health disparities in communities that receive a disproportionate quantity of air pollution from a port.(ii)The amount of matching, non-Federal funds expected to be used by an applicant to purchase, and as applicable install, zero emissions port equipment and technology.(iii)Whether the applicant will use such grant to purchase, and as applicable install, zero emissions port equipment and technology that is produced in the United States.(iv)As applicable, whether the applicant will recruit and retain skilled workers through a Department of Labor approved or State-approved joint labor management apprenticeship program.(8)Outreach(A)In generalNot later than 90 days after funds are made available to carry out this subsection, the Secretary shall develop and carry out an educational outreach program to promote and explain the grant program established under paragraph (1) to prospective grant recipients.(B)Program componentsIn carrying out the outreach program developed under subparagraph (A), the Secretary shall—(i)inform prospective grant recipients how to apply for a grant awarded under this subsection;(ii)describe to prospective grant recipients the benefits of available zero emissions port equipment and technology;(iii)explain to prospective grant recipients the benefits of participating in the grant program established under this subsection; and(iv)facilitate the sharing of best practices and lessons learned between grant recipients and prospective grant recipients with respect to how to apply for and use grants awarded under this subsection.(9)Reports(A)Report to SecretaryNot later than 90 days after the date on which an eligible entity uses a grant awarded under this subsection, such eligible entity shall submit to the Secretary a report containing such information as the Secretary shall require.(B)Biennial report to CongressNot later than January 31, 2021, and biennially thereafter, the Secretary shall submit to Congress and make available on the website of the Maritime Administration a report that includes, with respect to each grant awarded under this subsection during the preceding calendar years—(i)the name and location of the eligible entity that was awarded such grant;(ii)the amount of such grant that the eligible entity was awarded;(iii)the name and location of the port where the zero emissions port equipment and technology that was purchased, and as applicable installed, with such grant is used;(iv)an estimate of the impact of such zero emissions port equipment and technology on reducing—(I)greenhouse gas emissions;(II)emissions of criteria pollutants and precursors thereof;(III)hazardous air pollutant emissions; and(IV)public health disparities in surrounding local communities; and(v)any other information the Secretary determines necessary to understand the impact of grants awarded under this subsection.(10)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection $500,000,000 for each of fiscal years 2021 through 2030.(B)Nonattainment areasTo the extent practicable, at least 25 percent of amounts made available to carry out this subsection in each fiscal year shall be used to award grants to eligible entities to provide zero emissions port equipment and technology to ports that are in nonattainment areas.(C)Administration(i)Administrative and oversight costsThe Secretary may retain not more than 2 percent of the amounts appropriated for each fiscal year under this subsection for the administrative and oversight costs incurred by the Secretary to carry out this subsection.(ii)Availability(I)In generalAmounts appropriated for carrying out this subsection shall remain available until expended.(II)Unexpended fundsAmounts awarded as a grant under this subsection that are not expended by the grantee during the 5-year period following the date of the award shall remain available to the Secretary for use for grants under this subsection in a subsequent fiscal year.(11)DefinitionsIn this subsection:(A)Active dutyThe term active duty has the meaning given such term in section 101 of title 10, United States Code.(B)Alternative emissions control technologyThe term alternative emissions control technology means a technology, technique, or measure that—(i)captures the emissions of nitrogen oxide, particulate matter, reactive organic compounds, and greenhouse gases from the auxiliary engine and auxiliary boiler of an ocean-going vessel at berth;(ii)is verified or approved by a State or Federal air quality regulatory agency;(iii)the use of which achieves at least the equivalent reduction of emissions as the use of shore power for an ocean-going vessel at berth;(iv)the use of which results in reducing emissions of the auxiliary engine of an ocean-going vessel at berth to a rate of less than—(I)2.8 g/kW-hr for nitrogen oxide;(II)0.03 g/kW-hr for particulate matter 2.5; and(III)0.1 g/kW-hr for reactive organic compounds; and(v)reduces the emissions of the auxiliary engine and boiler of an ocean-going vessel at berth by at least 80 percent of the default emissions rate, which is 13.8 g.(C)Criteria pollutantThe term criteria pollutant means each of the following:(i)Ground-level ozone.(ii)Particulate matter.(iii)Carbon monoxide.(iv)Lead.(v)Sulfur dioxide.(vi)Nitrogen dioxide.(D)Distributed energy resource(i)In generalThe term distributed energy resource means an energy resource that—(I)is located on or near a customer site;(II)is operated on the customer side of the electric meter; and(III)is interconnected with the electric grid.(ii)InclusionsThe term distributed energy resource includes—(I)clean electric generation;(II)customer electric efficiency measures;(III)electric demand flexibility; and(IV)energy storage.(E)Eligible entityThe term eligible entity means—(i)a port authority;(ii)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port;(iii)an air pollution control district or air quality management district; or(iv)a private or nonprofit entity, applying for a grant awarded under this subsection in collaboration with another entity described in clauses (i) through (iii), that owns or uses cargo or transportation equipment at a port.(F)Energy storage systemThe term energy storage system means a system, equipment, facility, or technology that—(i)is capable of absorbing energy, storing energy for a period of time, and dispatching the stored energy; and(ii)uses a mechanical, electrical, chemical, electrochemical, or thermal process to store energy that—(I)was generated at an earlier time for use at a later time; or(II)was generated from a mechanical process, and would otherwise be wasted, for delivery at a later time.(G)Fully automated cargo handling equipmentThe term fully automated cargo handling equipment means cargo handling equipment that—(i)is remotely operated or remotely monitored; and(ii)with respect to the use of such equipment, does not require the exercise of human intervention or control.(H)Nonattainment areaThe term nonattainment area has the meaning given such term in section 171 of the Clean Air Act (42 U.S.C. 7501).(I)PortThe term port includes a maritime port and an inland port.(J)Port authorityThe term port authority means a governmental or quasi-governmental authority formed by a legislative body to operate a port.(K)Project labor agreementThe term project labor agreement means a pre-hire collective bargaining agreement with one or more labor organization that establishes the terms and conditions of employment for a specific construction project and is described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).(L)Apprenticeship programThe term apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(M)Shore powerThe term shore power means the provision of shoreside electrical power to a ship at berth that has shut down main and auxiliary engines.(N)State apprenticeship agencyThe term State Apprenticeship Agency has the meaning given such term in section 29.2 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).(O)Zero emissions port equipment and technology(i)In generalThe term zero emissions port equipment and technology means equipment and technology, including the equipment and technology described in clause (ii), that—(I)is used at a port; and(II)(aa)produces zero exhaust emissions of—(AA)any criteria pollutant and precursor thereof; and(BB)any greenhouse gas, other than water vapor; or(bb)captures 100 percent of the exhaust emissions produced by an ocean-going vessel at berth.(ii)Equipment and technology describedThe equipment and technology described in this clause is the following:(I)Any equipment that handles cargo.(II)A drayage truck that transports cargo.(III)A train that transports cargo.(IV)Port harbor craft.(V)A distributed energy resource.(VI)An energy storage system.(VII)Electrical charging infrastructure.(VIII)Shore power or an alternative emissions control technology.(IX)An electric transport refrigeration unit..(b)Technical assistanceParagraph (3) of subsection (e) of section 50302 of title 46, United States Code, as redesignated by subsection (a)(1) of this section, is amended—(1)by inserting or (d) after subsection (c); and(2)by striking such. 25003.Energy Policy Act of 2005 authorization of appropriations for port authoritiesSection 797 of the Energy Policy Act of 2005 (42 U.S.C. 16137) is amended by adding at the end the following:(c)Port authoritiesThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021 through 2025 to award grants, rebates, or loans, under section 792, to eligible entities to carry out projects that reduce emissions at ports..VIOther matters26001.Wastewater drug testing pilot program(a)EstablishmentThe Administrator of the Environmental Protection Agency shall establish a pilot program to provide funding to States to incorporate wastewater testing for drugs at municipal wastewater treatment plants in order to monitor drug consumption and detect new drug use more quickly and in a more specific geographic region than methods currently in use.(b)SelectionIn carrying out the pilot program established under subsection (a), the Administrator shall, subject to appropriations, select five States to each receive $1,000,000 in each of fiscal years 2022 through 2024 to provide funding to municipal wastewater treatment plants to incorporate testing for drugs into their routine wastewater testing protocol.(c)RequirementsA State receiving funds pursuant to the pilot program shall—(1)provide funding to municipal wastewater treatment plants to collect and test water samples;(2)facilitate a partnership between local health departments and municipal wastewater treatment plants; and(3)provide not less than 10 percent of the funds to applicable local health departments to develop public health interventions to respond to drug use in the community, as indicated by testing results.(d)AnalysesA State receiving funds pursuant to the pilot program may use a portion of the funding to have test results analyzed, including to develop estimates of how many doses of a drug have been consumed and to track results over time. The State shall report such analyses to the local and State health departments and to the Centers for Disease Control and Prevention.(e)Reports(1)State reportsNot later than 90 days after the end of the pilot program, each State that received funds shall submit a report to the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives, the Committees on Health, Education, Labor, and Pensions and Environment and Public Works of the Senate, and the Centers for Disease Control and Prevention that includes each year’s final budget, an explanation of how the program was established, what information the wastewater testing provided and whether findings were in line with other drug surveillance strategies, the usefulness of testing as an evaluation strategy for policy change and public health interventions, challenges encountered, and recommendations for responsible data use and maintaining privacy.(2)CDC reportNot later than 180 days after the end of the pilot program, the Centers for Disease Control and Prevention shall submit a report to Congress analyzing the reports submitted under paragraph (1) and detailing best practices for implementing wastewater testing and using the results to inform public health interventions.(f)Restrictions(1)CollectionA State receiving funds pursuant to the pilot program may not use such funds to collect water samples from any location other than a municipal wastewater treatment plant.(2)DisclosureAnalyses of samples collected pursuant to this section may not be disclosed to any entity other than the applicable State and local health departments and the Centers for Disease Control and Prevention.(3)ReportsAny information relating to sample analyses included in a report submitted under subsection (e) shall not be made public. VIINew River Restoration27001.Short titleThis title may be cited as the California New River Restoration Act of 2020.27002.DefinitionsIn this title:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)MexicanThe term Mexican refers to the Federal, State, and local governments of the United Mexican States.(3)New RiverThe term New River means that portion of the New River, California, that flows north within the United States from the border of Mexico through Calexico, California, passes through the Imperial Valley, and drains into the Salton Sea.(4)ProgramThe term program means the California New River restoration program established under section 27003.(5)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife to preserve and improve ecosystems and ecological processes on which they depend.27003.California New River restoration program establishment(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to be known as the California New River restoration program.(b)DutiesIn carrying out the program, the Administrator shall—(1)implement projects, plans, and initiatives for the restoration and protection of the New River that are supported by the California-Mexico Border Relations Council, in consultation with applicable management entities, including representatives of the Calexico New River Committee, the California-Mexico Border Relations Council, the New River Improvement Project Technical Advisory Committee, the Federal Government, State and local governments, and regional and nonprofit organizations;(2)undertake activities that—(A)support the implementation of a shared set of science-based restoration and protection activities identified in accordance with paragraph (1);(B)target cost-effective projects with measurable results; and(C)maximize conservation outcomes with no net gain of Federal full-time equivalent employees; and(3)provide grants and technical assistance in accordance with section 27004.(c)CoordinationIn establishing the program, the Administrator shall consult, as appropriate, with—(1)the heads of Federal agencies, including—(A)the Secretary of the Interior;(B)the Secretary of Agriculture;(C)the Secretary of Homeland Security;(D)the Administrator of General Services;(E)the Commissioner of U.S. Customs and Border Protection;(F)the Commissioner of the International Boundary Water Commission; and(G)the head of any other applicable agency;(2)the Governor of California;(3)the California Environmental Protection Agency;(4)the California State Water Resources Control Board;(5)the California Department of Water Resources;(6)the Colorado River Basin Regional Water Quality Control Board;(7)the Imperial Irrigation District; and(8)other public agencies and organizations with authority for the planning and implementation of conservation strategies relating to the New River.(d)PurposesThe purposes of the program include—(1)coordinating restoration and protection activities, among Mexican, Federal, State, local, and regional entities and conservation partners, relating to the New River; and(2)carrying out coordinated restoration and protection activities, and providing for technical assistance relating to the New River—(A)to sustain and enhance fish and wildlife habitat restoration and protection activities;(B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife;(C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;(D)to improve opportunities for public access to, and recreation in and along, the New River consistent with the ecological needs of fish and wildlife habitat;(E)to maximize the resilience of natural systems and habitats under changing watershed conditions;(F)to engage the public through outreach, education, and citizen involvement, to increase capacity and support for coordinated restoration and protection activities relating to the New River;(G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities; and(H)to provide technical assistance to carry out restoration and protection activities relating to the New River.27004.Grants and assistance(a)In generalIn carrying out the program, the Administrator shall provide grants and technical assistance to State and local governments, nonprofit organizations, and institutions of higher education, to carry out the purposes of the program.(b)CriteriaThe Administrator, in consultation with the organizations described in section 27003(c), shall develop criteria for providing grants and technical assistance under this section to ensure that such activities accomplish one or more of the purposes identified in section 27003(d)(2).(c)Cost sharing(1)Federal shareThe Federal share of the cost of a project for which a grant is provided under this section shall not exceed 55 percent of the total cost of the activity, as determined by the Administrator.(2)Non-Federal shareThe non-Federal share of the cost of a project for which a grant is provided under this section may be provided in the form of an in-kind contribution of services or materials that the Administrator determines are integral to the activity carried out using assistance authorized by this title.(d)RequirementsSections 513 and 608 of the Federal Water Pollution Control Act (33 U.S.C. 1372; 1388) shall apply to the construction of any project or activity carried out, in whole or in part, under this title in the same manner those sections apply to a treatment works for which a grant is made available under the Federal Water Pollution Control Act.(e)AdministrationThe Administrator may enter into an agreement to manage the implementation of this section with the North American Development Bank or a similar organization that offers grant management services.27005.Annual reportsNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to Congress a report on the implementation of this title, including a description of each project that has received funding under this title and the status of all such projects that are in progress on the date of submission of the report.VIIIOther matters28001.COVID–19 Wastewater Surveillance Research Program(a)FindingsCongress finds the following:(1)Wastewater surveillance of COVID–19 is a rapidly evolving area of research that holds great promise as an early, cost-effective, unbiased community-level indicator of the presence of COVID–19.(2)Use of wastewater surveillance to assess increasing trends in the occurrence of COVID–19, especially in early detection, has been successfully demonstrated, however, additional research may help shed light on other areas where this tool can be helpful in providing useful information to public health and elected officials responding to the COVID–19 pandemic.(b)GrantsThe Administrator of the Environmental Protection Agency shall establish a program to award research grants to eligible entities to investigate the use of wastewater surveillance of the genetic signal of SARS CoV–2 as an indicator of the distribution of COVID–19 in communities.(c)Eligible entitiesEntities eligible to receive a grant under this section include wastewater utilities (including those that receive funding through a State water pollution control revolving fund established pursuant to title VI of the Federal Water Pollution Control Act), institutions of higher education, and public-private consortia focused on water research and technology. (d)RequirementsIn carrying out subsection (b), the Administrator, in consultation with wastewater officials and public health officials, shall—(1)develop recommendations for—(A)sample plan design, sample collection, and sample preservation; and(B)consistent data collection practices and documentation that would allow data comparability;(2)support greater coordination in research to help better understand and address knowledge gaps;(3)support effective communication with the public, public health officials, elected officials, wastewater professionals, and the media, on the results of any wastewater surveillance for tracking trends relating to COVID–19; and(4)carry out such other activities as the Administrator determines appropriate. (e)Authorization of appropriationsThere are authorized to be appropriated for fiscal years 2021 and 2022 such sums as may be necessary to carry out this section.IXOther Matters29001.Smart water infrastructure investment grantsTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Smart wastewater infrastructure technology(a)PolicyIt is the policy of the United States to support the modernization of the Nation’s publicly owned treatment works to maintain reliable and affordable water quality infrastructure that addresses demand impacts, including resiliency to improve public health and natural resources.(b)Grants(1)Grants to treatment worksThe Administrator shall make direct grants to owners and operators of publicly owned treatment works for planning, design, construction, and operations training of—(A)intelligent wastewater collection systems and stormwater management operations, including technologies that rely on—(i)real‐time monitoring, embedded intelligence, and predictive maintenance capabilities that improve the energy efficiency, reliability, and resiliency of wastewater pumping systems;(ii)real-time sensors that provide continuous monitoring of wastewater collection system water quality to support the optimization of stormwater and wastewater collection systems, with a priority for water quality impacts; and(iii)the use of artificial intelligence and other intelligent optimization tools that reduce operational costs, including operational costs relating to energy consumption and chemical treatment; and(B)innovative and alternative combined sewer and stormwater control projects, including groundwater banking, that rely upon real‐time data acquisition to support predictive aquifer recharge through water reuse and stormwater management capabilities.(2)Rural communities set-asideOf amounts appropriated pursuant to subsection (h), the Administrator use not more than 20 percent to make grants to communities with populations not greater than 10,000.(c)Cost‐ShareThe non-Federal share of the costs of an activity carried out using a grant under subsection (b) shall be 25 percent.(d)ExceptionThe Administrator may waive the cost‐share requirement of subsection (c) if the Administrator determines such cost‐share would be financially unreasonable due to a community’s ability to comply with such cost‐share requirement.(e)Program implementation(1)GuidanceNot later than 30 days after the date of enactment of this section, the Administrator shall issue guidance to owners and operators of publicly owned treatment works on how to apply for assistance.(2)Decision on applicationsThe Administrator shall make a determination of whether to make a grant to an applicant within 30 days of receipt of an application. In the case that the Administrator determines an application is deficient, the applicant shall be advised of any such deficiencies and provided the opportunity to resubmit the application.(3)DisbursementA grant shall be made not later than 60 days after the date on which the Administrator approves an application.(f)Compliance with Buy AmericaThe requirements of section 608 shall apply to funds granted under this section.(g)Report to CongressNot later than 180 days after the date of enactment of this subsection, and annually thereafter, the Administrator shall submit to Congress a report describing projects funded under this section, results in improving the resiliency of publicly owned treatment works, and recommendations to improve the achievement of the program’s policy. For purposes of the first report to Congress, the Administrator shall report on the program’s implementation, including a description of projects approved and those disapproved. In providing such information, the Administrator shall detail the reasons that a project was not awarded assistance.(h)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 to carry out this section, to remain available until expended..GEnergy and CommerceIBroadband Infrastructure31001.DefinitionsIn this title:(1)Aging individualThe term aging individual has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Covered householdThe term covered household means a household the income of which does not exceed 150 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a household of the size involved.(6)Covered populationsThe term covered populations means—(A)individuals who are members of covered households;(B)aging individuals;(C)incarcerated individuals, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(D)veterans;(E)individuals with disabilities;(F)individuals with a language barrier, including individuals who—(i)are English learners; or(ii)have low levels of literacy;(G)individuals who are members of a racial or ethnic minority group; and(H)individuals who primarily reside in a rural area.(7)Digital literacyThe term digital literacy means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information.(8)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(9)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(10)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(11)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(12)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). (13)Rural areaThe term rural area has the meaning given the term in section 13 of the Rural Electrification Act of 1936 (7 U.S.C. 913).(14)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(15)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.31002.Sense of Congress(a)In generalIt is the sense of Congress that—(1)a broadband service connection and digital literacy are increasingly critical to how individuals—(A)participate in the society, economy, and civic institutions of the United States; and(B)access health care and essential services, obtain education, and build careers;(2)digital exclusion—(A)carries a high societal and economic cost;(B)materially harms the opportunity of an individual with respect to the economic success, educational achievement, positive health outcomes, social inclusion, and civic engagement of that individual;(C)materially harms the opportunity of areas where it is especially widespread with respect to economic success, educational achievement, positive health outcomes, social cohesion, and civic institutions; and(D)exacerbates existing wealth and income gaps, especially those experienced by covered populations and between regions;(3)achieving accessible and affordable access to broadband service, as well as digital literacy, for all people of the United States requires additional and sustained research efforts and investment;(4)the Federal Government, as well as State, Tribal, and local governments, have made social, legal, and economic obligations that necessarily extend to how the citizens and residents of those governments access and use the internet; and(5)achieving accessible and affordable access to broadband service is a matter of social and economic justice and is worth pursuing.(b)Broadband service definedIn this section, the term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.31003.SeverabilityIf any provision of this title, an amendment made by this title, or the application of such provision or amendment to any person or circumstance is held to be invalid, the remainder of this title and the amendments made by this title, and the application of such provision or amendment to any other person or circumstance, shall not be affected thereby.ADigital Equity31100.DefinitionsIn this subtitle:(1)Adoption of broadband serviceThe term adoption of broadband service means the process by which an individual obtains daily access to broadband service—(A)with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications;(B)with the digital skills that are necessary for the individual to participate online; and(C)on a—(i)personal device; and(ii)secure and convenient network.(2)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency, a community college, an institution of higher education, a religious organization, or any other community support organization or agency.(3)Assistant SecretaryExcept in section 31101, the term Assistant Secretary means the Assistant Secretary, acting through the Office.(4)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(5)Covered programsThe term covered programs means the State Digital Equity Capacity Grant Program established under section 31121 and the Digital Equity Competitive Grant Program established under section 31122.(6)Digital equityThe term digital equity means the condition in which individuals and communities have the information technology capacity that is needed for full participation in the society and economy of the United States.(7)Digital inclusion activitiesThe term digital inclusion activities—(A)means the activities that are necessary to ensure that all individuals in the United States have access to, and the use of, affordable information and communication technologies, such as—(i)reliable broadband service;(ii)internet-enabled devices that meet the needs of the user; and(iii)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration; and(B)includes—(i)the provision of digital literacy training;(ii)the provision of quality technical support; and(iii)promoting basic awareness of measures to ensure online privacy and cybersecurity.(8)Eligible StateThe term eligible State means—(A)with respect to planning grants made available under section 31121(c)(3), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 31121(c)(3)(C); and(B)with respect to capacity grants awarded under section 31121(d), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 31121(d)(2), including approval of the State Digital Equity Plan developed by the State under section 31121(c).(9)Federal broadband service support programThe term Federal broadband service support program does not include any Universal Service Fund program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband service or programs for promoting access to broadband service and adoption of broadband service for various demographic communities through various media for residential, commercial, or community providers or anchor institutions:(A)The Telecommunications and Technology Program of the Appalachian Regional Commission.(B)The Telecommunications Infrastructure Loans and Loan Guarantees, the Rural Broadband Access Loans and Loan Guarantees, the Substantially Underserved Trust Areas Provisions, the Community Connect Grant Program, and the Distance Learning and Telemedicine Grant Program of the Rural Utilities Service of the Department of Agriculture.(C)The Public Works and Economic Adjustment Assistance Programs and the Planning and Local Technical Assistance Programs of the Economic Development Administration of the Department of Commerce.(D)The Community Development Block Grants and Section 108 Loan Guarantees, the Funds for Public Housing Authorities: Capital Fund and Operating Fund, the Multifamily Housing, the Indian Community Development Block Grant Program, the Indian Housing Block Grant Program, the Title VI Loan Guarantee Program, Choice Neighborhoods, the HOME Investment Partnerships Program, the Housing Trust Fund, and the Housing Opportunities for Persons with AIDS of the Department of Housing and Urban Development.(E)The American Job Centers of the Employment and Training Administration of the Department of Labor.(F)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.(G)The State Digital Equity Capacity Grant Program established under section 31121.(H)The Digital Equity Competitive Grant Program established under section 31122.(I)The program established under section 723 of the Communications Act of 1934 (relating to expansion of access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions), as added by section 31301. (J)The broadband infrastructure finance and innovation program established under chapter 2 of subtitle C.(10)Gender identityThe term gender identity has the meaning given the term in section 249(c) of title 18, United States Code.(11)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)).(12)Medicaid enrolleeThe term Medicaid enrollee means, with respect to a State, an individual enrolled in the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a waiver of that plan.(13)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(14)Native Hawaiian organizationThe term Native Hawaiian organization means any organization—(A)that serves the interests of Native Hawaiians;(B)in which Native Hawaiians serve in substantive and policymaking positions;(C)that has as a primary and stated purpose the provision of services to Native Hawaiians; and(D)that is recognized for having expertise in Native Hawaiian affairs, digital connectivity, or access to broadband service.(15)OfficeThe term Office means the Office of Internet Connectivity and Growth established pursuant to section 31101.(16)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(17)SNAP participantThe term SNAP participant means an individual who is a member of a household that participates in the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (18)Socially and economically disadvantaged small business concernThe term socially and economically disadvantaged small business concern has the meaning given the term in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)).(19)Tribally designated entityThe term tribally designated entity means an entity designated by an Indian Tribe to carry out activities under this subtitle.(20)Universal Service Fund programThe term Universal Service Fund program means any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254), to the extent such program provides support for broadband service deployment.(21)Universal service mechanismThe term universal service mechanism means any funding stream provided by a Universal Service Fund program to support broadband service deployment.(22)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).1Office of Internet Connectivity and Growth31101.Establishment of the Office of Internet Connectivity and GrowthNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.31102.Duties(a)OutreachThe Office shall—(1)connect with communities that need access to broadband service and improved digital inclusion activities through various forms of outreach and communication techniques;(2)hold regional workshops across the country to share best practices and effective strategies for promoting access to broadband service and adoption of broadband service;(3)develop targeted broadband service training and presentations for various demographic communities through various media; and(4)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand access to broadband service and adoption of broadband service.(b)Tracking of federal dollars(1)Broadband service infrastructureThe Office shall track the construction and use of and access to any broadband service infrastructure built using any Federal support in a central database.(2)Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any Federal agency offering a Federal broadband service support program, and the Commission with respect to the Universal Service Fund programs, shall provide the information described in paragraph (1) in a standardized and efficient fashion.(3)ReportNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following:(A)A description of the work of the Office for the previous year and the number of residents of the United States that received broadband service as result of Federal broadband service support programs and the Universal Service Fund programs.(B)A description of how many residents of the United States were provided broadband service by which universal service mechanism or which Federal broadband service support program.(C)An estimate of the economic impact of such broadband service deployment efforts on the local economy, including any effect on small businesses or jobs.(D)A description of any non-economic benefits of such broadband service deployment efforts, including any effect on civic engagement.(E)The extent to which residents of the United States that received broadband service as a result of Federal broadband service support programs and the Universal Service Fund programs received such service at the download and upload speeds required by such programs.(c)Study and report on affordability of adoption of broadband service(1)StudyThe Office, in consultation with the Commission, the Department of Agriculture, the Department of the Treasury, and such other Federal agencies as the Office considers appropriate, shall, not later than 1 year after the date of the enactment of this Act, and biennially thereafter, conduct a study that examines the following:(A)The number of households for which cost is a barrier to the adoption of broadband service, the financial circumstances of such households, and whether such households are eligible for the broadband benefit under section 31141.(B)The extent to which the cost of adoption of broadband service is a financial burden to households that have adopted broadband service, the financial circumstances of such financially burdened households, and whether such households are receiving the broadband benefit under section 31141.(C)The appropriate standard to determine whether adoption of broadband service is affordable for households, given the financial circumstances of such households.(D)The feasibility of providing additional Federal subsidies, including expanding the eligibility for or increasing the amount of the broadband benefit under section 31141, to households to cover the difference between the cost of adoption of broadband service (determined before applying such additional Federal subsidies) and the price at which adoption of broadband service would be affordable.(E)How a program to provide additional Federal subsidies as described in subparagraph (D) should be administered to most effectively facilitate adoption of broadband service at the lowest overall expense to the Federal Government, including measures that would ensure that the availability of the subsidies does not result in providers raising the price of broadband service for households receiving subsidies.(F)How participation in the Lifeline program of the Commission has changed in the 5 years prior to the date of the enactment of this Act, including—(i)geographic information at the census-block level depicting the scale of change in participation in each area; and(ii)information on changes in participation by specific types of Lifeline-supported services, including fixed voice telephony service, mobile voice telephony service, fixed broadband service, and mobile broadband service and, in the case of any Lifeline-supported services provided as part of a bundle of services to which a Lifeline discount is applied, which Lifeline-supported services are part of such bundle and whether or not each Lifeline-supported service in such bundle meets Lifeline minimum service standards.(G)How competition impacts the price of broadband service, including the impact of monopolistic business practices by broadband service providers.(2)ReportNot later than 1 year after the date of the enactment of this Act, and biennially thereafter, the Office shall submit to Congress a report on the results of the study conducted under paragraph (1).(3)Cost definedIn this subsection, the term cost means, with respect to adoption of broadband service, the cost of adoption of broadband service to a household after applying any subsidies that reduce such cost.31103.Streamlined applications for support(a)Federal agency consultationThe Office shall consult with any Federal agency offering a Federal broadband service support program to streamline and standardize the application process for financial assistance for such program.(b)Federal agency streamliningAny Federal agency offering a Federal broadband service support program shall amend the applications of such agency for broadband service support, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband service support programs across the Government.(c)Single applicationTo the greatest extent practicable, the Office shall seek to create one application that may be submitted to apply for all, or substantially all, Federal broadband service support programs.(d)Website requiredNot later than 180 days after the date of the enactment of this Act, the Office shall create a central website through which potential applicants can learn about and apply for support through any Federal broadband service support program.31104.Coordination of supportThe Office, any Federal agency that offers a Federal broadband service support program, and the Commission with respect to the Universal Service Fund programs shall coordinate to ensure that support is being distributed in an efficient, technology-neutral, and financially sustainable manner, with the goals of achieving universal access to affordable broadband service and promoting the most job and economic growth for all residents of the United States.31105.Rule of constructionNothing in this chapter is intended to alter or amend any provision of section 254 of the Communications Act of 1934 (47 U.S.C. 254).31106.Funding(a)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $26,000,000 to carry out this chapter for fiscal year 2021, to remain available until expended.(b)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary $26,000,000 to carry out this chapter for fiscal year 2022 and each fiscal year thereafter, to remain available until expended.31107.Study and recommendations to connect socially disadvantaged individuals(a)In generalNot later than 12 months after the date of the enactment of this act, the Office of Internet Connectivity and Growth, in consultation with the Commission and the Rural Utility Service of the Department of Agriculture, shall, after public notice and an opportunity for comment, conduct a study to assess the extent to which Federal funds for broadband internet access services, including the Universal Service Fund programs and other Federal broadband service support programs, have expanded access to and adoption of broadband internet access service by socially disadvantaged individuals as compared to individuals who are not socially disadvantaged individuals.(b)Report and publication(1)SubmissionNot later than 18 months after the date of the enactment of this Act, the Office of Internet Connectivity and Growth shall submit a report on the results of the study under subsection (a) to—(A)the Committee on Energy & Commerce in the House of Representatives; (B)the Committee on Commerce, Science and Transportation of the Senate; and (C)each agency administering a program evaluated by such report.(2)Public publicationContemporaneously with submitting the report required by paragraph (1), the Office of Internet Connectivity and Growth shall publish such report on the public facing website of—(A)the National Telecommunications and Information Administration;(B)the Commission; and (C)the Rural Utility Service of the Department of Agriculture.(3)RecommendationsThe report required by paragraph (1) shall include recommendations with regard who to how Federal funds for the Universal Service Fund programs and Federal broadband service support programs may be dispersed in an a manner that better expands access to and adoption of broadband internet access service by socially disadvantaged individuals as compared to individuals who are not socially disadvantaged individuals.(c)Socially disadvantaged individualIn this section, the term socially disadvantaged individual has the meaning given that term in section 8 of the Small Business Act (15 U.S.C. 637). 2Digital Equity Programs31121.State Digital Equity Capacity Grant Program(a)Establishment; purpose(1)In generalThe Assistant Secretary shall establish in the Office the State Digital Equity Capacity Grant Program (referred to in this section as the Program)—(A)the purpose of which is to promote the achievement of digital equity, support digital inclusion activities, and build capacity for efforts by States relating to the adoption of broadband service by residents of those States;(B)through which the Assistant Secretary shall make grants to States in accordance with the requirements of this section; and(C)which shall ensure that States have the capacity to promote the achievement of digital equity and support digital inclusion activities.(2)Consultation with other Federal agencies; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary shall—(A)consult with—(i)the Secretary of Agriculture;(ii)the Secretary of Housing and Urban Development;(iii)the Secretary of Education;(iv)the Secretary of Labor;(v)the Secretary of Health and Human Services;(vi)the Secretary of Veterans Affairs;(vii)the Secretary of the Interior;(viii)the Assistant Secretary for Indian Affairs of the Department of the Interior;(ix)the Commission;(x)the Federal Trade Commission;(xi)the Director of the Institute of Museum and Library Services;(xii)the Administrator of the Small Business Administration;(xiii)the Federal Cochairman of the Appalachian Regional Commission; and(xiv)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(B)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband service support programs and Universal Service Fund programs.(3)Tribal and Native Hawaiian consultation and engagementIn establishing the Program under paragraph (1), the Assistant Secretary shall conduct robust, interactive, pre-decisional, transparent consultation with Indian Tribes and Native Hawaiian organizations.(b)Administering entity(1)Selection; functionThe governor (or equivalent official) of a State that wishes to be awarded a grant under this section shall, from among entities that are eligible under paragraph (2), select an administering entity for that State, which shall—(A)serve as the recipient of, and administering agent for, any grant awarded to the State under this section;(B)develop, implement, and oversee the State Digital Equity Plan for the State described in subsection (c);(C)make subgrants to any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) that is located in the State in support of—(i)the State Digital Equity Plan for the State; and(ii)digital inclusion activities in the State generally; and(D)serve as—(i)an advocate for digital equity policies and digital inclusion activities; and(ii)a repository of best practice materials regarding the policies and activities described in clause (i).(2)Eligible entitiesAny of the following entities may serve as the administering entity for a State for the purposes of this section if the entity has demonstrated a capacity to administer the Program on a statewide level:(A)The State.(B)A political subdivision, agency, or instrumentality of the State.(C)An Indian Tribe located in the State, a tribally designated entity located in the State, or a Native Hawaiian organization located in the State.(c)State Digital Equity Plan(1)Development; contentsA State that wishes to be awarded a grant under subsection (d) shall develop a State Digital Equity Plan for the State, which shall include—(A)an identification of the barriers to digital equity faced by covered populations in the State;(B)measurable objectives for documenting and promoting, among each group described in subparagraphs (A) through (H) of section 31001(6) located in that State—(i)the availability of, and affordability of access to, broadband service and technology needed for the use of broadband service;(ii)public awareness of such availability and affordability and of subsidies available to increase such affordability (including subsidies available through the Lifeline program of the Commission), including objectives to—(I)inform Medicaid enrollees and SNAP participants, and organizations that serve Medicaid enrollees and SNAP participants, of potential eligibility for the Lifeline program; and(II)provide Medicaid enrollees and SNAP participants with information about the Lifeline program, including—(aa)how to apply for the Lifeline program; and(bb)a description of the prohibition on more than one subscriber in each household receiving a service provided under the Lifeline program;(iii)the online accessibility and inclusivity of public resources and services;(iv)digital literacy;(v)awareness of, and the use of, measures to secure the online privacy of, and cybersecurity with respect to, an individual; and(vi)the availability and affordability of consumer devices and technical support for those devices;(C)an assessment of how the objectives described in subparagraph (B) will impact and interact with the State’s—(i)economic and workforce development goals, plans, and outcomes;(ii)educational outcomes;(iii)health outcomes;(iv)civic and social engagement; and(v)delivery of other essential services;(D)in order to achieve the objectives described in subparagraph (B), a description of how the State plans to collaborate with key stakeholders in the State, which may include—(i)anchor institutions;(ii)county and municipal governments;(iii)local educational agencies;(iv)where applicable, Indian Tribes, tribally designated entities, or Native Hawaiian organizations;(v)nonprofit organizations;(vi)organizations that represent—(I)individuals with disabilities, including organizations that represent children with disabilities;(II)aging individuals;(III)individuals with a language barrier, including individuals who—(aa)are English learners; or(bb)have low levels of literacy;(IV)veterans;(V)individuals residing in rural areas; and(VI)incarcerated individuals in that State, other than individuals who are incarcerated in a Federal correctional facility (including a private facility operated under contract with the Federal Government);(vii)civil rights organizations;(viii)entities that carry out workforce development programs;(ix)agencies of the State that are responsible for administering or supervising adult education and literacy activities in the State;(x)public housing agencies whose jurisdictions are located in the State; and(xi)a consortium of any of the entities described in clauses (i) through (x); and(E)a list of organizations with which the administering entity for the State collaborated in developing and implementing the Plan.(2)Public availability(A)In generalThe administering entity for a State shall make the State Digital Equity Plan of the State available for public comment for a period of not less than 30 days before the date on which the State submits an application to the Assistant Secretary under subsection (d)(2).(B)Consideration of comments receivedThe administering entity for a State shall, with respect to an application submitted to the Assistant Secretary under subsection (d)(2)—(i)before submitting the application—(I)consider all comments received during the comment period described in subparagraph (A) with respect to the application (referred to in this subparagraph as the comment period); and(II)make any changes to the plan that the administering entity determines to be appropriate; and(ii)when submitting the application—(I)describe any changes pursued by the administering entity in response to comments received during the comment period; and(II)include a written response to each comment received during the comment period.(3)Planning grants(A)In generalBeginning in the first fiscal year that begins after the date of the enactment of this Act, the Assistant Secretary shall, in accordance with the requirements of this paragraph, award planning grants to States for the purpose of developing the State Digital Equity Plans of those States under this subsection.(B)EligibilityIn order to be awarded a planning grant under this paragraph, a State—(i)shall submit to the Assistant Secretary an application under subparagraph (C); and(ii)may not have been awarded, at any time, a planning grant under this paragraph.(C)ApplicationA State that wishes to be awarded a planning grant under this paragraph shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(i)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(ii)A certification from the State that, not later than 1 year after the date on which the Assistant Secretary awards the planning grant to the State, the administering entity for that State will submit to the Assistant Secretary a State Digital Equity Plan developed under this subsection, which will comply with the requirements of this subsection, including the requirements of paragraph (2).(iii)The assurances required under subsection (e).(D)Awards(i)Amount of grantThe amount of a planning grant awarded to an eligible State under this paragraph shall be determined according to the formula under subsection (d)(3)(A)(i).(ii)Duration(I)In generalExcept as provided in subclause (II), with respect to a planning grant awarded to an eligible State under this paragraph, the State shall expend the grant funds during the 1-year period beginning on the date on which the State is awarded the grant funds.(II)ExceptionThe Assistant Secretary may grant an extension of not longer than 180 days with respect to the requirement under subclause (I).(iii)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a planning grant is awarded under this paragraph may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under clause (i).(E)Use of fundsAn eligible State to which a planning grant is awarded under this paragraph shall, through the administering entity for that State, use the grant funds only for the following purposes:(i)To develop the State Digital Equity Plan of the State under this subsection.(ii)(I)Subject to subclause (II), to make subgrants to any of the entities described in clauses (i) through (xi) of paragraph (1)(D) to assist in the development of the State Digital Equity Plan of the State under this subsection.(II)If the administering entity for a State makes a subgrant described in subclause (I), the administering entity shall, with respect to the subgrant, provide to the State the assurances required under subsection (e).(d)State capacity grants(1)In generalBeginning not later than 2 years after the date on which the Assistant Secretary begins awarding planning grants under subsection (c)(3), the Assistant Secretary shall each year award grants to eligible States to support—(A)the implementation of the State Digital Equity Plans of those States; and(B)digital inclusion activities in those States.(2)ApplicationA State that wishes to be awarded a grant under this subsection shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(A)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(B)The State Digital Equity Plan of that State, as described in subsection (c).(C)A certification that the State, acting through the administering entity for the State, shall—(i)implement the State Digital Equity Plan of the State; and(ii)make grants in a manner that is consistent with the aims of the Plan described in clause (i).(D)The assurances required under subsection (e).(E)In the case of a State to which the Assistant Secretary has previously awarded a grant under this subsection, any amendments to the State Digital Equity Plan of that State, as compared with the State Digital Equity Plan of the State previously submitted.(3)Awards(A)Amount of grant(i)FormulaSubject to clauses (ii), (iii), and (iv), the Assistant Secretary shall calculate the amount of a grant awarded to an eligible State under this subsection in accordance with the following criteria, using the best available data for all States for the fiscal year in which the grant is awarded:(I)50 percent of the total grant amount shall be based on the population of the eligible State in proportion to the total population of all eligible States.(II)25 percent of the total grant amount shall be based on the number of individuals in the eligible State who are members of covered populations in proportion to the total number of individuals in all eligible States who are members of covered populations.(III)25 percent of the total grant amount shall be based on the lack of availability of broadband service and lack of adoption of broadband service in the eligible State in proportion to the lack of availability of broadband service and lack of adoption of broadband service in all eligible States, which shall be determined according to data collected—(aa)from the annual inquiry of the Commission conducted under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b));(bb)from the American Community Survey or, if necessary, other data collected by the Bureau of the Census;(cc)from the Internet and Computer Use Supplement to the Current Population Survey of the Bureau of the Census;(dd)by the Commission pursuant to the rules issued under section 802 of the Communications Act of 1934 (47 U.S.C. 642); and(ee)from any other source that the Assistant Secretary, after appropriate notice and opportunity for public comment, determines to be appropriate.(ii)Minimum awardThe amount of a grant awarded to an eligible State under this subsection in a fiscal year shall be not less than 0.5 percent of the total amount made available to award grants to eligible States for that fiscal year.(iii)Additional amountsIf, after awarding planning grants to States under subsection (c)(3) and capacity grants to eligible States under this subsection in a fiscal year, there are amounts remaining to carry out this section, the Assistant Secretary shall distribute those amounts—(I)to eligible States to which the Assistant Secretary has awarded grants under this subsection for that fiscal year; and(II)in accordance with the formula described in clause (i).(iv)Data unavailableIf, in a fiscal year, the Commonwealth of Puerto Rico (referred to in this clause as Puerto Rico) is an eligible State and specific data for Puerto Rico is unavailable for a factor described in subclause (I), (II), or (III) of clause (i), the Assistant Secretary shall use the median data point with respect to that factor among all eligible States and assign it to Puerto Rico for the purposes of making any calculation under that clause for that fiscal year.(B)DurationWith respect to a grant awarded to an eligible State under this subsection, the eligible State shall expend the grant funds during the 5-year period beginning on the date on which the eligible State is awarded the grant funds.(C)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a grant is awarded under this subsection may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under subparagraph (A).(D)Use of fundsThe administering entity for an eligible State to which a grant is awarded under this subsection shall use the grant amounts for the following purposes:(i)(I)Subject to subclause (II), to update or maintain the State Digital Equity Plan of the State.(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 20 percent of the amount of the grant for the purpose described in subclause (I).(ii)To implement the State Digital Equity Plan of the State.(iii)(I)Subject to subclause (II), to award a grant to any entity that is described in section 31122(b) and is located in the eligible State in order to—(aa)assist in the implementation of the State Digital Equity Plan of the State;(bb)pursue digital inclusion activities in the State consistent with the State Digital Equity Plan of the State; and(cc)report to the State regarding the digital inclusion activities of the entity.(II)Before an administering entity for an eligible State may award a grant under subclause (I), the administering entity shall require the entity to which the grant is awarded to certify that—(aa)the entity shall carry out the activities required under items (aa), (bb), and (cc) of that subclause;(bb)the receipt of the grant shall not result in unjust enrichment of the entity; and(cc)the entity shall cooperate with any evaluation—(AA)of any program that relates to a grant awarded to the entity; and(BB)that is carried out by or for the administering entity, the Assistant Secretary, or another Federal official.(iv)(I)Subject to subclause (II), to evaluate the efficacy of the efforts funded by grants made under clause (iii).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 5 percent of the amount of the grant for a purpose described in subclause (I).(v)(I)Subject to subclause (II), for the administrative costs incurred in carrying out the activities described in clauses (i) through (iv).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 3 percent of the amount of the grant for the purpose described in subclause (I).(e)AssurancesWhen applying for a grant under this section, a State shall include in the application for that grant assurances that—(1)if any of the entities described in clauses (i) through (xi) of subsection (c)(1)(D) or section 31122(b) is awarded grant funds under this section (referred to in this subsection as a covered recipient), provide that—(A)the covered recipient shall use the grant funds in accordance with any applicable statute, regulation, or application procedure;(B)the administering entity for that State shall adopt and use proper methods of administering any grant that the covered recipient is awarded, including by—(i)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out the program to which the grant relates;(ii)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(iii)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; and(C)the administering entity for that State shall cooperate in carrying out any evaluation—(i)of any program that relates to a grant awarded to the covered recipient; and(ii)that is carried out by or for the Assistant Secretary or another Federal official;(2)the administering entity for that State shall—(A)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the State is awarded under this section;(B)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section;(C)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; and(D)with respect to any significant proposed change or amendment to the State Digital Equity Plan for the State, make the change or amendment available for public comment in accordance with subsection (c)(2); and(3)the State, before submitting to the Assistant Secretary the State Digital Equity Plan of the State, has complied with the requirements of subsection (c)(2).(f)Termination of grant(1)In generalIn addition to other authority under applicable law, the Assistant Secretary shall terminate a grant awarded to an eligible State under this section if, after notice to the State and opportunity for a hearing, the Assistant Secretary determines, and presents to the State a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not contributing to the development or implementation of the State Digital Equity Plan of the State, as applicable;(B)the State is not upholding assurances made by the State to the Assistant Secretary under subsection (e); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant.(2)RedistributionIf the Assistant Secretary, in a fiscal year, terminates a grant under paragraph (1) or under other authority under applicable law, the Assistant Secretary shall redistribute the unspent grant amounts—(A)to eligible States to which the Assistant Secretary has awarded grants under subsection (d) for that fiscal year; and(B)in accordance with the formula described in subsection (d)(3)(A)(i).(g)Reporting and information requirements; Internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which a grant, including a subgrant, is awarded under this section to publicly report, for each year during the period described in subsection (c)(3)(D)(ii) or (d)(3)(B), as applicable, with respect to the grant, and in a format specified by the Assistant Secretary, on—(i)the use of that grant by the entity;(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; and(iii)the implementation of the State Digital Equity Plan of the State;(B)establish appropriate mechanisms to ensure that any entity to which a grant, including a subgrant, is awarded under this section—(i)uses the grant amounts in an appropriate manner; and(ii)complies with all terms with respect to the use of the grant amounts; and(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)the application of each State that has applied for a grant under this section;(ii)the status of each application described in clause (i);(iii)each report submitted by an entity under subparagraph (A);(iv)a record of public comments received during the comment period described in subsection (c)(2)(A) regarding the State Digital Equity Plan of a State, as well as any written responses to or actions taken as a result of those comments; and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under this section; and(2)may establish additional reporting and information requirements for any recipient of a grant under this section.(h)Supplement not supplantA grant or subgrant awarded under this section shall supplement, not supplant, other Federal or State funds that have been made available to carry out activities described in this section.(i)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to—(i)States, or administering entities for States, to prepare the applications of those States; and(ii)administering entities with respect to grants awarded under this section; (C)developing the report required under section 31123(a); and(D)providing assistance specific to Indian Tribes, tribally designated entities, and Native Hawaiian organizations, including—(i)conducting annual outreach to Indian Tribes and Native Hawaiian organizations on the availability of technical assistance for applying for or otherwise participating in the Program;(ii)providing technical assistance at the request of any Indian Tribe, tribally designated entity, or Native Hawaiian organization that is applying for or participating in the Program in order to facilitate the fulfillment of any applicable requirements in subsections (c) and (d); and(iii)providing additional technical assistance at the request of any Indian Tribe, tribally designated entity, or Native Hawaiian organization that is applying for or participating in the Program to improve the development or implementation of a Digital Equity plan, such as—(I)assessing all Federal programs that are available to assist the Indian Tribe, tribally designated entity, or Native Hawaiian organization in meeting the goals of a Digital Equity plan;(II)identifying all applicable Federal, State, and Tribal statutory provisions, regulations, policies, and procedures that the Assistant Secretary determines are necessary to adhere to for the deployment of broadband service;(III)identifying obstacles to the deployment of broadband service under a Digital Equity plan, as well as potential solutions; or(IV)identifying activities that may be necessary to the success of a Digital Equity plan, including digital literacy training, technical support, privacy and cybersecurity expertise, and other end-user technology needs; and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(j)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(k)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated—(1)for the award of grants under subsection (c)(3), $60,000,000 for fiscal year 2021, to remain available until expended; and(2)for the award of grants under subsection (d)—(A)$125,000,000 for fiscal year 2021, to remain available until expended;(B)$125,000,000 for fiscal year 2022, to remain available until expended;(C)$125,000,000 for fiscal year 2023, to remain available until expended;(D)$125,000,000 for fiscal year 2024, to remain available until expended; and(E)$125,000,000 for fiscal year 2025, to remain available until expended.31122.Digital Equity Competitive Grant Program(a)Establishment(1)In generalNot later than 30 days after the date on which the Assistant Secretary begins awarding grants under section 31121(d), and not before that date, the Assistant Secretary shall establish in the Office the Digital Equity Competitive Grant Program (referred to in this section as the Program), the purpose of which is to award grants to support efforts to achieve digital equity, promote digital inclusion activities, and spur greater adoption of broadband service among covered populations.(2)Consultation; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary—(A)may consult a State with respect to—(i)the identification of groups described in subparagraphs (A) through (H) of section 31001(6) located in that State; and(ii)the allocation of grant funds within that State for projects in or affecting the State; and(B)shall—(i)consult with—(I)the Secretary of Agriculture;(II)the Secretary of Housing and Urban Development;(III)the Secretary of Education;(IV)the Secretary of Labor;(V)the Secretary of Health and Human Services;(VI)the Secretary of Veterans Affairs;(VII)the Secretary of the Interior;(VIII)the Assistant Secretary for Indian Affairs of the Department of the Interior;(IX)the Commission;(X)the Federal Trade Commission;(XI)the Director of the Institute of Museum and Library Services;(XII)the Administrator of the Small Business Administration;(XIII)the Federal Cochairman of the Appalachian Regional Commission; and(XIV)the head of any other Federal agency that the Assistant Secretary determines to be appropriate; and(ii)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband service support programs and Universal Service Fund programs.(b)EligibilityThe Assistant Secretary may award a grant under the Program to any of the following entities if the entity is not serving, and has not served, as the administering entity for a State under section 31121(b):(1)A political subdivision, agency, or instrumentality of a State, including an agency of a State that is responsible for administering or supervising adult education and literacy activities in the State.(2)An Indian Tribe, a tribally designated entity, or a Native Hawaiian organization.(3)An entity that is—(A)a not-for-profit entity; and(B)not a school.(4)An anchor institution.(5)A local educational agency.(6)An entity that carries out a workforce development program.(7)A consortium of any of the entities described in paragraphs (1) through (6).(8)A consortium of—(A)an entity described in any of paragraphs (1) through (6); and(B)an entity that—(i)the Assistant Secretary, by rule, determines to be in the public interest; and(ii)is not a school.(c)ApplicationAn entity that wishes to be awarded a grant under the Program shall submit to the Assistant Secretary an application—(1)at such time, in such form, and containing such information as the Assistant Secretary may require; and(2)that—(A)provides a detailed explanation of how the entity will use any grant amounts awarded under the Program to carry out the purposes of the Program in an efficient and expeditious manner;(B)identifies the period in which the applicant will expend the grant funds awarded under the Program;(C)includes—(i)a justification for the amount of the grant that the applicant is requesting; and(ii)for each fiscal year in which the applicant will expend the grant funds, a budget for the activities that the grant funds will support;(D)demonstrates to the satisfaction of the Assistant Secretary that the entity—(i)is capable of carrying out the project or function to which the application relates and the activities described in subsection (h)—(I)in a competent manner; and(II)in compliance with all applicable Federal, State, and local laws; and(ii)if the applicant is an entity described in subsection (b)(1), will appropriate or otherwise unconditionally obligate from non-Federal sources funds that are necessary to meet the requirements of subsection (e);(E)discloses to the Assistant Secretary the source and amount of other Federal, State, or outside funding sources from which the entity receives, or has applied for, funding for activities or projects to which the application relates; and(F)provides—(i)the assurances that are required under subsection (f); and(ii)an assurance that the entity shall follow such additional procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner.(d)Award of grants(1)Factors considered in award of grantsIn deciding whether to award a grant under the Program, the Assistant Secretary shall, to the extent practicable, consider—(A)whether—(i)an application will, if approved—(I)increase access to broadband service and the adoption of broadband service among covered populations to be served by the applicant; and(II)not result in unjust enrichment; and(ii)the applicant is, or plans to subcontract with, a socially and economically disadvantaged small business concern;(B)the comparative geographic diversity of the application in relation to other eligible applications; and(C)the extent to which an application may duplicate or conflict with another program.(2)Use of funds(A)In generalIn addition to the activities required under subparagraph (B), an entity to which the Assistant Secretary awards a grant under the Program shall use the grant amounts to support not less than one of the following activities:(i)To develop and implement digital inclusion activities that benefit covered populations.(ii)To facilitate the adoption of broadband service by covered populations, including by raising awareness of subsidies available to increase affordability of such service (including subsidies available through the Lifeline program of the Commission), in order to provide educational and employment opportunities to those populations.(iii)To implement, consistent with the purposes of this chapter—(I)training programs for covered populations that cover basic, advanced, and applied skills; or(II)other workforce development programs.(iv)To make available equipment, instrumentation, networking capability, hardware and software, or digital network technology for broadband service to covered populations at low or no cost.(v)To construct, upgrade, expend, or operate new or existing public access computing centers for covered populations through anchor institutions.(vi)To undertake any other project or activity that the Assistant Secretary finds to be consistent with the purposes for which the Program is established.(B)Evaluation(i)In generalAn entity to which the Assistant Secretary awards a grant under the Program shall use not more than 10 percent of the grant amounts to measure and evaluate the activities supported with the grant amounts.(ii)Submission to Assistant SecretaryAn entity to which the Assistant Secretary awards a grant under the Program shall submit to the Assistant Secretary each measurement and evaluation performed under clause (i)—(I)in a manner specified by the Assistant Secretary;(II)not later than 15 months after the date on which the entity is awarded the grant amounts; and(III)annually after the submission described in subclause (II) for any year in which the entity expends grant amounts.(C)Administrative costsAn entity to which the Assistant Secretary awards a grant under the Program may use not more than 10 percent of the amount of the grant for administrative costs in carrying out any of the activities described in subparagraph (A).(D)Time limitationsWith respect to a grant awarded to an entity under the Program, the entity—(i)except as provided in clause (ii), shall expend the grant amounts during the 4-year period beginning on the date on which the entity is awarded the grant amounts; and(ii)during the 1-year period beginning on the date that is 4 years after the date on which the entity is awarded the grant amounts, may continue to measure and evaluate the activities supported with the grant amounts, as required under subparagraph (B).(E)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with a grant under the Program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subparagraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(F)Neutrality requirementAn employer to which the Assistant Secretary awards a grant under the Program shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(G)Referral of alleged violations of applicable Federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, any alleged violation of subparagraph (E) or (F) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the Program.(e)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of any project for which the Assistant Secretary awards a grant under the Program may not exceed 90 percent.(2)ExceptionThe Assistant Secretary may grant a waiver with respect to the limitation on the Federal share of a project described in paragraph (1) if—(A)the applicant with respect to the project petitions the Assistant Secretary for the waiver; and(B)the Assistant Secretary determines that the petition described in subparagraph (A) demonstrates financial need.(f)AssurancesWhen applying for a grant under this section, an entity shall include in the application for that grant assurances that the entity will—(1)use any grant funds that the entity is awarded in accordance with any applicable statute, regulation, or application procedure;(2)adopt and use proper methods of administering any grant that the entity is awarded, including by—(A)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out a program to which the grant relates;(B)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(C)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates;(3)cooperate with respect to any evaluation—(A)of any program that relates to a grant awarded to the entity; and(B)that is carried out by or for the Assistant Secretary or another Federal official;(4)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the entity is awarded under the Program;(5)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program; and(6)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program.(g)Termination of grantIn addition to other authority under applicable law, the Assistant Secretary shall—(1)terminate a grant awarded to an entity under this section if, after notice to the entity and opportunity for a hearing, the Assistant Secretary determines, and presents to the entity a rationale and supporting information that clearly demonstrates, that—(A)the grant funds are not being used in a manner that is consistent with the application with respect to the grant submitted by the entity under subsection (c);(B)the entity is not upholding assurances made by the entity to the Assistant Secretary under subsection (f); or(C)the grant is no longer necessary to achieve the original purpose for which the Assistant Secretary awarded the grant; and(2)with respect to any grant funds that the Assistant Secretary terminates under paragraph (1) or under other authority under applicable law, competitively award the grant funds to another applicant (if such an applicant exists), consistent with the requirements of this section.(h)Reporting and information requirements; internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which the Assistant Secretary awards a grant under the Program to, for each year during the period described in clause (i) of subsection (d)(2)(D) with respect to the grant and during the period described in clause (ii) of such subsection with respect to the grant if the entity continues to measure and evaluate the activities supported with the grant amounts during such period, submit to the Assistant Secretary a report, in a format specified by the Assistant Secretary, regarding—(i)the use by the entity of the grant amounts; and(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded;(B)establish mechanisms to ensure appropriate use of, and compliance with respect to all terms regarding, grant funds awarded under the Program;(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)a list of each entity that has applied for a grant under the Program;(ii)a description of each application described in clause (i), including the proposed purpose of each grant described in that clause;(iii)the status of each application described in clause (i), including whether the Assistant Secretary has awarded a grant with respect to the application and, if so, the amount of the grant;(iv)each report submitted by an entity under subparagraph (A); and(v)any other information that the Assistant Secretary considers appropriate to ensure that the public has sufficient information to understand and monitor grants awarded under the Program; and(D)ensure that any entity with respect to which an award is terminated under subsection (g) may, in a timely manner, appeal or otherwise challenge that termination; and(2)may establish additional reporting and information requirements for any recipient of a grant under the Program.(i)Supplement not supplantA grant awarded to an entity under the Program shall supplement, not supplant, other Federal or State funds that have been made available to the entity to carry out activities described in this section.(j)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to entities to prepare the applications of those entities with respect to grants awarded under this section;(C)developing the report required under section 31123(a); and(D)conducting outreach to entities that may be eligible to be awarded a grant under the Program regarding opportunities to apply for such a grant; and(2)not less than 5 percent to award grants directly to Indian Tribes, tribally designated entities, and Native Hawaiian organizations to allow those Tribes, entities, and organizations to carry out the activities described in this section.(k)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(l)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $625,000,000 to carry out this section for fiscal year 2021, to remain available until expended.31123.Policy research, data collection, analysis and modeling, evaluation, and dissemination(a)Reporting requirements(1)In generalNot later than 1 year after the date on which the Assistant Secretary begins awarding grants under section 31121(d), and annually thereafter, the Assistant Secretary shall—(A)submit to the appropriate committees of Congress a report that documents, for the year covered by the report—(i)the findings of each evaluation conducted under subparagraph (B);(ii)a list of each grant awarded under each covered program, which shall include—(I)the amount of each such grant;(II)the recipient of each such grant; and(III)the purpose for which each such grant was awarded;(iii)any termination or modification of a grant awarded under the covered programs, which shall include a description of the subsequent usage of any funds to which such an action applies; and(iv)each challenge made by an applicant for, or a recipient of, a grant under the covered programs and the outcome of each such challenge; and(B)conduct evaluations of the activities carried out under the covered programs, which shall include an evaluation of—(i)whether eligible States to which grants are awarded under the program established under section 31121 are—(I)abiding by the assurances made by those States under subsection (e) of that section;(II)meeting, or have met, the stated goals of the State Digital Equity Plans developed by the States under subsection (c) of that section;(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (g) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program; and(ii)whether entities to which grants are awarded under the program established under section 31122 are—(I)abiding by the assurances made by those entities under subsection (f) of that section;(II)meeting, or have met, the stated goals of those entities with respect to the use of the grant amounts;(III)satisfying the requirements imposed by the Assistant Secretary on those entities under subsection (h) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program.(2)Public availabilityThe Assistant Secretary shall make each report submitted under paragraph (1)(A) publicly available in an online format that—(A)facilitates access and ease of use;(B)is searchable; and(C)is accessible—(i)to individuals with disabilities; and(ii)in languages other than English.(b)Authority To contract and enter into other arrangementsThe Assistant Secretary may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Assistant Secretary determines appropriate in order to—(1)evaluate the impact and efficacy of activities supported by grants awarded under the covered programs; and(2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the covered programs, in order to achieve digital equity.(c)Consultation and public engagementIn carrying out subsection (a), and to further the objectives described in paragraphs (1) and (2) of subsection (b), the Assistant Secretary shall conduct ongoing collaboration and consult with—(1)the Secretary of Agriculture;(2)the Secretary of Housing and Urban Development;(3)the Secretary of Education;(4)the Secretary of Labor;(5)the Secretary of Health and Human Services;(6)the Secretary of Veterans Affairs;(7)the Secretary of the Interior;(8)the Assistant Secretary for Indian Affairs of the Department of the Interior;(9)the Commission;(10)the Federal Trade Commission;(11)the Director of the Institute of Museum and Library Services;(12)the Administrator of the Small Business Administration;(13)the Federal Cochairman of the Appalachian Regional Commission;(14)State agencies and governors of States (or equivalent officials);(15)entities serving as administering entities for States under section 31121(b);(16)national, State, Tribal, and local organizations that conduct digital inclusion activities, promote digital equity, or provide digital literacy services;(17)researchers, academics, and philanthropic organizations; and(18)other agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders, as determined appropriate by the Assistant Secretary.(d)Technical support and assistanceThe Assistant Secretary shall provide technical support and assistance to potential applicants for the covered programs and entities awarded grants under the covered programs, to ensure consistency in data reporting and to meet the objectives of this section.31124.General provisions(a)Nondiscrimination(1)In generalNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity, sexual orientation, age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available under this chapter.(2)EnforcementThe Assistant Secretary shall effectuate paragraph (1) with respect to any program or activity described in that paragraph by issuing regulations and taking actions consistent with section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1).(3)Judicial reviewJudicial review of an action taken by the Assistant Secretary under paragraph (2) shall be available to the extent provided in section 603 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–2).(b)Technological neutralityThe Assistant Secretary shall, to the extent practicable, carry out this chapter in a technologically neutral manner.(c)Audit and oversightThere are appropriated to the Office of Inspector General of the Department of Commerce, out of any money in the Treasury not otherwise appropriated, for audits and oversight of funds made available to carry out this chapter, $5,000,000 for fiscal year 2021, to remain available until expended.3Broadband Service for Low-Income Consumers31141.Additional broadband benefit(a)Promulgation of regulations requiredNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations implementing this section.(b)RequirementsThe regulations promulgated pursuant to subsection (a) shall establish the following:(1)Broadband benefitA provider shall provide an eligible household with an internet service offering, upon request by a member of such household. Such provider shall discount the price charged to such household for such internet service offering in an amount equal to the broadband benefit for such household.(2)Verification of eligibilityTo verify whether a household is an eligible household, a provider shall either—(A)use the National Lifeline Eligibility Verifier; or(B)rely upon an alternative verification process of the provider, if the Commission finds such process to be sufficient to avoid waste, fraud, and abuse.(3)Use of national lifeline eligibility verifierThe Commission shall—(A)expedite the ability of all providers to access the National Lifeline Eligibility Verifier for purposes of determining whether a household is an eligible household; and(B)ensure that the National Lifeline Eligibility Verifier approves an eligible household to receive the broadband benefit not later than ten days after the date of the submission of information necessary to determine if such household is an eligible household.(4)ReimbursementFrom the Broadband Connectivity Fund established in subsection (g), the Commission shall reimburse a provider in an amount equal to the broadband benefit with respect to an eligible household that receives such benefit from such provider.(5)Reimbursement for connected deviceA provider that, in addition to providing the broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Broadband Connectivity Fund established in subsection (g) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a provider may receive reimbursement for no more than one connected device per eligible household.(6)Certification requiredTo receive a reimbursement under paragraph (4) or (5), a provider shall certify to the Commission the following:(A)That the amount for which the provider is seeking reimbursement from the Broadband Connectivity Fund for an internet service offering to an eligible household is not more than the normal rate.(B)That each eligible household for which the provider is seeking reimbursement for providing an internet service offering discounted by the broadband benefit—(i)has not been and will not be charged—(I)for such offering, if the normal rate for such offering is less than or equal to the amount of the broadband benefit for such household; or(II)more for such offering than the difference between the normal rate for such offering and the amount of the broadband benefit for such household;(ii)will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract; and(iii)was not subject to a mandatory waiting period for such internet service offering based on having previously received broadband service from such provider.(C)That each eligible household for which the provider is seeking reimbursement for supplying such household with a connected device has not been and will not be charged $10 or less or $50 or more for such device.(D)A description of the process used by the provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse.(7)Audit requirementsThe Commission shall adopt audit requirements to ensure that providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the broadband benefit program established under this section.(c)Eligible providersNotwithstanding subsection (e) of this section, the Commission shall provide a reimbursement to a provider under this section without requiring such provider to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).(d)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation).(e)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(f)EnforcementA violation of this section or a regulation promulgated under this section, including the knowing or reckless denial of an internet service offering discounted by the broadband benefit to an eligible household that requests such an offering, shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.(g)Broadband Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Broadband Connectivity Fund.(2)AppropriationThere are appropriated to the Broadband Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $9,000,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Broadband Connectivity Fund shall be available to the Commission for reimbursements to providers under the regulations required by subsection (a).(4)Relationship to universal service contributionsReimbursements provided under the regulations required by subsection (a) shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)), except the Commission may use such contributions if needed to offset expenses associated with the reliance on the National Lifeline Eligibility Verifier to determine eligibility of households to receive the broadband benefit.(5)Lack of availability of fundsThe regulations required by subsection (a) shall provide that a provider is not required to provide an eligible household with an internet service offering under subsection (b)(1) for any month for which there are insufficient amounts in the Broadband Connectivity Fund to reimburse the provider under subsection (b)(4) for providing the broadband benefit to such eligible household.(h)DefinitionsIn this section:(1)Broadband benefitThe term broadband benefit means a monthly discount for an eligible household applied to the normal rate for an internet service offering, in an amount equal to such rate, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75.(2)Connected deviceThe term connected device means a laptop or desktop computer or a tablet.(3)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a provider, a household in which—(A)at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation);(B)at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);(C)at least one member of the household has experienced a substantial loss of income for at least the two consecutive months immediately preceding the month for which eligibility for the broadband benefit is being determined, documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation; or(D)at least one member of the household has received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the most recent academic year. (4)Internet service offeringThe term internet service offering means, with respect to a provider, broadband service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s advertisements for broadband service to such household, on May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary).(5)Normal rateThe term normal rate means, with respect to an internet service offering by a provider, the advertised monthly retail rate, on May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary), including any applicable promotions and excluding any taxes or other governmental fees.(6)ProviderThe term provider means a provider of broadband service.31142.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalFrom amounts appropriated under subsection (d), the Commission shall, not later than 30 days after the date of the enactment of this Act, make a grant to each State, in an amount in proportion to the population of such State, for the purpose of connecting the database used by such State for purposes of the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the National Lifeline Eligibility Verifier, so that the receipt by a household of benefits under such program is reflected in the National Lifeline Eligibility Verifier.(b)Disbursement of grant fundsFunds under each grant made under subsection (a) shall be disbursed to the State receiving such grant not later than 60 days after the date of the enactment of this Act.(c)Certification to CongressNot later than 90 days after the date of the enactment of this Act, the Commission shall certify to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that the grants required by subsection (a) have been made and that funds have been disbursed as required by subsection (b).(d)AppropriationThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $200,000,000 to carry out this section for fiscal year 2021, to remain available until expended.31143.Federal coordination between Lifeline and SNAP verification(a)In generalNotwithstanding section 11(x)(2)(C)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)(2)(C)(i)), not later than 180 days after the date of the enactment of this Act, the Commission shall, in coordination with the Secretary of Agriculture, establish an automated connection, to the maximum extent practicable, between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse established under section 11(x) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)) for the supplemental nutrition assistance program.(b)DefinitionIn this section, the term automated connection means a connection between two or more information systems where the manual input of information in one system leads to the automatic input of the same information any other connected system.4E–Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected Devices31161.E–Rate support for Wi-Fi hotspots, other equipment, and connected devices(a)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Connectivity Fund established under subsection (h)(1), of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under such section, for the purchase of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for use by—(1)in the case of a school, students and staff of such school at locations that include locations other than such school; and(2)in the case of a library, patrons of such library at locations that include locations other than such library.(b)Tribal issues(1)Set aside for Tribal landsThe Commission shall reserve not less than 5 percent of the amounts available to the Commission under subsection (h)(3) to provide support under the regulations required by subsection (a) to schools and libraries that serve persons who are located on Tribal lands.(2)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the regulations required by subsection (a), the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act shall not apply.(c)Equipment describedThe equipment described in this subsection is the following:(1)Wi-Fi hotspots.(2)Modems.(3)Routers.(4)Devices that combine a modem and router.(5)Connected devices.(d)Prioritization of supportThe Commission shall provide in the regulations required by subsection (a) for a mechanism to require a school or library to prioritize the provision of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for which support is received under such regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to equipment described in subsection (c), do not have access to advanced telecommunications and information services, or have access to neither equipment described in subsection (c) nor advanced telecommunications and information services, at the residences of such students and staff or patrons.(e)Permissible uses of equipmentThe Commission shall provide in the regulations required by subsection (a) that, in the case of a school or library that purchases equipment described in subsection (c) using support received under such regulations, such school or library—(1)may use such equipment for such purposes as such school or library considers appropriate, subject to any restrictions provided in such regulations (or any successor regulation); and(2)may not sell or otherwise transfer such equipment in exchange for any thing (including a service) of value, except that such school or library may exchange such equipment for upgraded equipment of the same type.(f)Rule of constructionNothing in this section shall be construed to affect any authority the Commission may have under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under such section to be used for the purposes described in subsection (a) other than as required by such subsection.(g)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(h)Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connectivity Fund.(2)AppropriationThere are appropriated to the Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $5,000,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Connectivity Fund shall be available to the Commission to provide support under the regulations required by subsection (a).(4)Relationship to universal service contributionsSupport provided under the regulations required by subsection (a) shall be provided from amounts made available under paragraph (3) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).(i)DefinitionsIn this section:(1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as such term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).(2)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services.(3)LibraryThe term library includes a library consortium.(4)Tribal landThe term Tribal land means—(A)any land located within the boundaries of—(i)an Indian reservation, pueblo, or rancheria; or(ii)a former reservation within Oklahoma;(B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian;(ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or(iii)by a dependent Indian community;(C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or(E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians.(5)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).(6)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—(A)receiving mobile advanced telecommunications and information services; and(B)sharing such services with another device through the use of Wi-Fi.BBroadband Transparency31201.DefinitionsIn this subtitle:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)Fixed wireless broadbandThe term fixed wireless broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of radio, such as by the use of unlicensed spectrum.(3)Mobile broadbandThe term mobile broadband—(A)means broadband internet access service that serves end users primarily using mobile stations; (B)includes services that use smartphones or mobile network-enabled tablets as the primary endpoints for connection to the internet; and(C)includes mobile satellite broadband internet access services.(4)ProviderThe term provider means a provider of fixed or mobile broadband internet access service.(5)Satellite broadbandThe term satellite broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by the use of orbital satellites.(6)Terrestrial fixed broadbandThe term terrestrial fixed broadband means broadband internet access service that serves end users primarily at fixed endpoints through stationary equipment connected by wired technology such as cable, DSL, and fiber.31202.Broadband transparency(a)Rules(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall issue final rules that include a requirement for the annual collection by the Commission of data relating to the price and subscription rates of terrestrial fixed broadband, fixed wireless broadband, satellite broadband, and mobile broadband.(2)UpdatesNot later than 90 days after the date on which rules are issued under paragraph (1), and when determined to be necessary by the Commission thereafter, the Commission shall revise such rules to verify the accuracy of data submitted pursuant to such rules.(3)Redundancy avoidanceNothing in this section shall be construed to require the Commission, in order to meet a requirement of this section, to duplicate an activity that the Commission is undertaking as of the date of the enactment of this Act, if the Commission refers to such activity in the rules issued under paragraph (1), such activity meets the requirements of this section, and the Commission discloses such activity to the public.(b)Content of rulesThe rules issued by the Commission under subsection (a)(1) shall require the Commission to collect from each provider of terrestrial fixed broadband, fixed wireless broadband, mobile broadband, or satellite broadband, data that includes—(1)either the weighted average of the monthly prices charged to subscribed households within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the monthly price charged to each subscribed household, including such charges and fees;(2)either the mean monthly price within the duration of subscription contracts offered within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, including mandatory equipment charges, usage-based fees, and fees for early termination of required contracts, or the mean monthly price within the duration of subscription contracts offered to each household, including such charges and fees; (3)either the subscription rate within each census block for each distinct broadband internet access service plan or tier of standalone broadband internet access service, or information regarding the subscription status of each household to which a subscription is offered; (4)data necessary to demonstrate the actual price paid by subscribers of broadband internet access service at each tier for such service in a manner that—(A)takes into account any discounts (or similar price concessions); and(B)identifies any additional taxes and fees (including for the use of equipment related to the use of a subscription for such service), any monthly data usage limitation at the stated price, and the extent to which the price of the service reflects inclusion within a product bundle; and(5)data necessary to assess the resiliency of the broadband internet access service network in the event of a natural disaster or emergency.(c)Technical assistanceThe Commission shall provide technical assistance to small providers (as defined by the Commission) of broadband internet access service, to ensure such providers can fulfill the requirements of this section.31203.Distribution of data(a)Availability of dataSubject to subsection (b), the Commission shall make all data relating to broadband internet access service collected under rules required by this subtitle available in a commonly used electronic format to—(1)other Federal agencies, including the National Telecommunications and Information Administration, to assist that agency in conducting the study required by section 31102(c);(2)a broadband office, public utility commission, broadband mapping program, or other broadband program of a State, in the case of data pertaining to the needs of that State;(3)a unit of local government, in the case of data pertaining to the needs of that locality; and(4)an individual or organization conducting research for noncommercial purposes or public interest purposes.(b)Protection of data(1)In generalThe Commission may not share any data described in subsection (a) with an entity or individual described in that subsection unless the Commission has determined that the receiving entity or individual has the capability and intent to protect any personally identifiable information contained in the data.(2)Determination of personally identifiable informationThe Commission—(A)shall define the term personally identifiable information, for purposes of paragraph (1), through notice and comment rulemaking; and(B)may not share any data under subsection (a) before completing the rulemaking under subparagraph (A).(c)Balancing access and protectionIf the Commission is unable to determine under subsection (b)(1) that an entity or individual requesting access to data under subsection (a) has the capability to protect personally identifiable information contained in the data, the Commission shall make as much of the data available as possible in a format that does not compromise personally identifiable information, through methods such as anonymization.31204.Coordination with certain other Federal agenciesSection 804(b)(2) of the Communications Act of 1934 (47 U.S.C. 644(b)(2)), as added by the Broadband DATA Act (Public Law 116–130), is amended—(1)in subparagraph (A)(ii), by striking the semicolon at the end and inserting ; and; (2)by amending subparagraph (B) to read as follows:(B)coordinate with the Postmaster General, the heads of other Federal agencies that operate delivery fleet vehicles, and the Director of the Bureau of the Census for assistance with data collection whenever coordination could feasibly yield more specific geographic data.; and(3)by striking subparagraph (C).31205.Broadband consumer labels(a)RulesNot later than 1 year after the date of the enactment of this Act, the Commission shall issue final rules to promote and incentivize widespread adoption of the broadband consumer labels referred to in the Public Notice of the Commission released on April 4, 2016 (DA 16–357).(b)HearingsThe Commission shall conduct a series of public hearings in the rulemaking proceeding required by subsection (a) to assess how consumers currently evaluate internet service plans and whether existing disclosures are available, effective, and sufficient.31206.Appropriation for Broadband DATA ActThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $24,000,000 to carry out title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130), for fiscal year 2021, to remain available until expended.31207.GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives, the Committee on Agriculture of the House of Representatives, the Committee on Transportation and Infrastructure of the House of the Representatives, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that evaluates the process used by the Commission for establishing, reviewing, and updating the upload and download broadband internet access speed thresholds, including—(1)how the Commission reviews and updates broadband internet access speed thresholds;(2)whether the Commission considers future broadband internet access speed needs when establishing broadband internet access speed thresholds, including whether the Commission considers the need, or the anticipated need, for higher upload or download broadband internet access speeds in the five-year period and the ten-year period after the date on which a broadband speed threshold is to be established; and(3)how the Commission considers the impacts of changing uses of the internet in establishing, reviewing, or updating broadband internet access speed thresholds, including—(A)the proliferation of internet-based business;(B)working remotely and running a business from home;(C)video teleconferencing;(D)distance learning;(E)in-house web hosting; and(F)cloud data storage. CBroadband Access1Expansion of Broadband Access31301.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier serviceTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following new section:723.Expansion of broadband access in unserved areas and areas with low-tier or mid-tier service(a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband service for unserved areas, areas with low-tier service, areas with mid-tier service, and unserved anchor institutions in accordance with the requirements of this section that—(1)is separate from any universal service program established pursuant to section 254; and(2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e).(b)Use of program funds(1)Expanding access to broadband service through national system of competitive biddingNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (g) through national systems of competitive bidding to funding recipients only to expand access to broadband service in unserved areas and areas with low-tier service.(2)Expanding access to broadband service through States(A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (g) among the States, in direct proportion to the population of each State.(B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include—(i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph;(ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and(iii)the requirements as set forth under this section and as may be further prescribed by the Commission.(C)Acceptance by StatesNot later than 30 days after the date on which a public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.(D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph—(i)shall only award such amounts through statewide systems of competitive bidding, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;(ii)shall make such awards only—(I)to funding recipients to expand access to broadband service in unserved areas and areas with low-tier service;(II)to funding recipients to expand access to broadband service to unserved anchor institutions; or(III)to funding recipients to expand access to broadband service in areas with mid-tier service, but only if a State does not have, or no longer has, any unserved areas or areas with low-tier service;(iii)shall conduct separate systems of competitive bidding for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any amounts distributed under this paragraph to unserved anchor institutions;(iv)shall return any unused portion of amounts distributed under this paragraph to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and(v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a system or systems of competitive bidding authorized by this paragraph.(3)Coordination of Federal and State fundingThe Commission, in consultation with the Office of Internet Connectivity and Growth, shall establish processes through the rulemaking under subsection (e) to—(A)enable States to conduct statewide systems of competitive bidding as part of, or in coordination with, national systems of competitive bidding;(B)assist States in conducting statewide systems of competitive bidding;(C)ensure that program funds awarded by the Commission and program funds awarded by the States are not used in the same areas; and(D)ensure that program funds and funds awarded through other Federal programs to expand broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications, are not used in the same areas.(c)Program requirements(1)Technology neutrality requiredThe entity administering a system of competitive bidding (either a State or the Commission) in making awards may not favor a project using any particular technology.(2)Gigabit performance fundingThe Commission shall reserve 20 percent of the amounts to be awarded by the Commission under subsection (b)(1), and each State shall reserve 20 percent of the amounts distributed to such State under subsection (b)(2), for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 5 years after the date on which funding is provided under this section for such project, broadband service with a download speed of at least 1 gigabit per second and an upload speed of at least 1 gigabit per second or, in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users and an upload speed of at least 10 gigabits per second per 1,000 users.(3)System of competitive bidding processThe entity administering a system of competitive bidding (either a State or the Commission) shall structure the system of competitive bidding process to—(A)first hold a system of competitive bidding only for bidders committing (with respect to any particular project by such a bidder) to offer, not later than the date that is 5 years after the date on which funding is provided under this section for such project, broadband service with a download speed of at least 1 gigabit per second and an upload speed of at least 1 gigabit per second or, in the case of a project to provide broadband service to an unserved anchor institution, broadband service with a download speed of at least 10 gigabits per second per 1,000 users and an upload speed of at least 10 gigabits per second per 1,000 users; and(B)after holding the system of competitive bidding required by subparagraph (A), hold one or more systems of competitive bidding, in areas not receiving awards under subparagraph (A), to award funds for projects in areas that are estimated to remain unserved areas, areas with low-tier service, or (to the extent permitted under this section) areas with mid-tier service, or (to the extent permitted under this section) for projects to offer broadband service to anchor institutions that are estimated to remain unserved anchor institutions, after the completion of the projects for which funding is awarded under the system of competitive bidding required by subparagraph (A) or any previous system of competitive bidding under this subparagraph.(4)Funds priority preferenceThere shall be a preference in a system of competitive bidding for projects that would expand access to broadband service in areas where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered with a download speed of at least 25 megabits per second, with an upload speed of at least 3 megabits per second, and with latency that is sufficiently low to allow real-time, interactive applications. Such projects shall be given priority in such system of competitive bidding over all other projects, regardless of how many preferences under paragraph (5) for which such other projects qualify.(5)Funds preferenceThere shall be a preference in a system of competitive bidding, as determined by the entity administering the system of competitive bidding (either a State or the Commission), for any of the following projects:(A)Projects with at least 20 percent matching funds from non-Federal sources.(B)Projects that would expand access to broadband service on Tribal lands, as defined by the Commission.(C)Projects that would provide broadband service with higher speeds than those specified in subsection (d)(2), except in the case of funds awarded under subparagraph (A) of paragraph (3).(D)Projects that would expand access to broadband service in advance of the time specified in subsection (e)(5), except in the case of funds awarded under subparagraph (A) of paragraph (3).(E)Projects that would expand access to broadband service to persistent poverty counties or high-poverty areas at subsidized rates.(F)Projects that, at least until the date that is 10 years after the date of the enactment of this section, would provide broadband service with comparable speeds to those provided in areas that, on the day before such date of enactment, were not unserved areas, areas with low-tier service, or areas with mid-tier service, with minimal future investment.(G)Projects that would provide broadband service consistent with consumer preferences based on data and analysis conducted by the Commission.(H)Projects that would provide for the deployment of open-access broadband service networks.(6)Unserved areas and areas with low-tier or mid-tier serviceIn determining whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution for any system of competitive bidding authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e):(A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution, the Commission shall—(i)use the most accurate and granular data on the map created by the Commission under section 802(c)(1)(B);(ii)refine the data described in clause (i) by using—(I)other data on access to broadband service obtained or purchased by the Commission;(II)other publicly available data or information on access to broadband service; and(III)other publicly available data or information on State broadband service deployment programs; and(iii)not determine an area is not an unserved area, an area with low-tier service, or an area with mid-tier service on the basis that one location within such area does not meet the definition of an unserved area, an area with low-tier service, or an area with mid-tier service.(B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas, areas with low-tier service, and areas with mid-tier service and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.(C)Challenge of determination(i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area, an area with low-tier service, or an area with mid-tier service or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning—(I)the broadband service offered in the area, or a commitment to offer broadband service in the area that is subject to legal sanction if not performed; or(II)the broadband service offered to the anchor institution.(ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.(D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas, areas with low-tier service, or areas with mid-tier service and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section.(7)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.(8)CompetenceThe program shall contain sufficient processes and requirements, as established by an entity administering a system of competitive bidding (either a State or the Commission), to ensure that, prior to bidding in such system of competitive bidding, a provider of broadband service seeking to participate in such system of competitive bidding—(A)is capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws; (B)has the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission; and(C)has the technical and operational capability to provide broadband services in the manner contemplated by the provider’s bid in the system of competitive bidding, including a detailed consideration of the provider’s prior performance in delivering services as contemplated in the bid and the capabilities of the provider’s proposed network to deliver the contemplated services in the area in question.(9)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(10)Rule of construction regarding environmental lawsNothing in this section shall be construed to affect—(A)the Clean Air Act (42 U.S.C. 7401 et seq.);(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.; commonly referred to as the Clean Water Act);(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(D)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(E)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the Resource Conservation and Recovery Act); or(F)any State or local law that is similar to a law listed in subparagraphs (A) through (E).(11)Referral of alleged violations of applicable Federal labor and employment lawsThe Commission shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (9) or (12) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the program. (12)Labor organization(A)In generalNotwithstanding the National Labor Relations Act (29 U.S.C. 151 et seq.), subparagraphs (B) through (F) shall apply with respect to any funding recipient who is an employer and any labor organization who represents employees of a funding recipient.(B)Neutrality requirementAn employer shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(C)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(D)Mediation and conciliation for failure to reach a collective bargaining agreement(i)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under subparagraph (C), or any later date agreed upon by both parties, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation. (ii)Federal Mediation and Conciliation ServiceWhenever a request is received under clause (i), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(E)Tripartite arbitration panel(i)In generalIf the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Service, with one member selected by the labor organization, one member selected by the employer, and one neutral member mutually agreed to by the parties.(ii)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of two years, unless amended during such period by written consent of the parties. Such decision shall be based on—(I)the employer’s financial status and prospects;(II)the size and type of the employer’s operations and business;(III)the employees’ cost of living;(IV)the employees’ ability to sustain themselves, their families, and their dependents on the wages and benefits they earn from the employer; and(V)the wages and benefits that other employers in the same business provide their employees.(F)Prohibition on subcontracting for certain purposesA funding recipient may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(G)Parties definedIn this paragraph, the term parties means a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) and the employer of the employees represented by such organization. (d)Project requirementsAny project funded through the program shall meet the following requirements:(1)The project shall adhere to quality-of-service standards as established by the Commission.(2)Except as provided in paragraphs (2) and (3) of subsection (c), the project shall offer broadband service with a download speed of at least 100 megabits per second, an upload speed of at least 100 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications.(3)The project shall offer broadband service at prices that are comparable to, or lower than, the prices charged for comparable levels of service in areas that were not unserved areas, areas with low-tier service, or areas with mid-tier service on the day before the date of the enactment of this section.(4)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.(5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.(6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters.(7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section. The preceding sentence shall not apply to those entities or persons excluded from the definition of the term utility by the second sentence of subsection (a)(1) of such section. (8)The project shall offer an affordable option for a broadband service plan under which broadband service is provided—(A)with a download speed of at least 50 megabits per second;(B)with an upload speed of at least 50 megabits per second; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules—(1)that implement the requirements of this section, as appropriate;(2)that establish the design of and rules for the national systems of competitive bidding;(3)that establish notice requirements for all systems of competitive bidding authorized under this section that, at a minimum, provide the public with notice of—(A)the initial determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service;(B)the final determination of which areas are unserved areas, areas with low-tier service, or areas with mid-tier service after the process for challenging the initial determination has concluded;(C)which entities have applied to bid for funding; and(D)the results of any system of competitive bidding, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;(4)that establish broadband service buildout milestones and periodic certification by funding recipients to ensure compliance with the broadband service buildout milestones for all systems of competitive bidding authorized under this section;(5)that, except as provided in paragraphs (2) and (3) of subsection (c), establish a maximum buildout timeframe of four years beginning on the date on which funding is provided under this section for a project;(6)that establish periodic reporting requirements for funding recipients and that identify, at a minimum, the nature of the service provided in each area for any system of competitive bidding authorized under this section;(7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any system of competitive bidding authorized under this section;(8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any system of competitive bidding authorized under this section; and(9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any system of competitive bidding authorized under this section.(f)Reports required(1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse.(2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.(g)AppropriationThere are appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $80,000,000,000 to carry out the program for fiscal year 2021, to remain available until expended.(h)DefinitionsIn this section:(1)Affordable optionThe term affordable option means, with respect to a broadband service plan, that broadband service is provided under such plan at a rate that is determined by the Commission, in coordination with the Office of Internet Connectivity and Growth, to be affordable for a household with an income of 136 percent of the poverty threshold, as determined by using criteria of poverty established by the Bureau of the Census, for a four-person household that includes two dependents under the age of 18.(2)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), a community college, an institution of higher education, a religious organization, or any other community support organization or agency.(3)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section.(4)Area with low-tier serviceThe term area with low-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 25 megabits per second but less than 100 megabits per second; (B)with an upload speed of at least 25 megabits per second but less than 100 megabits per second; and (C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(5)Area with mid-tier serviceThe term area with mid-tier service means an area where at least 90 percent of the population has access to broadband service offered—(A)with a download speed of at least 100 megabits per second but less than 1 gigabit per second; (B)with an upload speed of at least 100 megabits per second but less than 1 gigabit per second; and (C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(6)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(7)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(8)Collective bargainingThe term collective bargaining means performance of the mutual obligation described in section 8(d) of the National Labor Relations Act (29 U.S.C. 158(d)).(9)Collective bargaining agreementThe term collective bargaining agreement means an agreement reach through collective bargaining.(10)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section, including a private entity, public-private partnership, cooperative, or municipal broadband service provider.(11)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section. In the case of a territory or possession of the United States in which no such data is collected from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, such term includes a census tract with a poverty rate of at least 20 percent, as measured by the 2010 Island Areas Decennial Census of the Bureau of the Census.(12)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(13)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (14)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the Estimates are available. In the case of a territory or possession of the United States, such term includes any county equivalent area in Puerto Rico with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and in the most recent 5-year data series available from the American Community Survey of the Bureau of the Census as of the year before the date of the enactment of this section, or any other territory or possession of the United States with a poverty rate of at least 20 percent, as determined in each of the 1990, 2000, and 2010 Island Areas Decennial Censuses of the Bureau of the Census.(15)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(16)ProgramUnless otherwise indicated, the term program means the program established under subsection (a).(17)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband service.(18)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 1 gigabit per second per 1,000 users;(B)with an upload speed of at least 1 gigabit per second per 1,000 users; and(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.(19)Unserved areaThe term unserved area means an area where at least 90 percent of the population has no access to broadband service or does not have access to broadband service offered—(A)with a download speed of at least 25 megabits per second;(B)with an upload speed of at least 25 megabits per second; and(C)with latency that is sufficiently low to allow real-time, interactive applications..31302.Universal service in Indian country and areas with high populations of Indian peopleSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended by inserting and in Indian country (as defined in section 1151 of title 18, United States Code) and areas with high populations of Indian (as defined in section 19 of the Act of June 18, 1934 (Chapter 576; 48 Stat. 988; 25 U.S.C. 5129)) people after high cost areas.2Broadband Infrastructure Finance and Innovation31321.DefinitionsIn this chapter:(1)BIFIA programThe term BIFIA program means the broadband infrastructure finance and innovation program established under this chapter.(2)Broadband serviceThe term broadband service—(A)means broadband internet access service that is a mass-market retail service, or a service provided to an entity described in paragraph (11)(B)(ii), by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;(B)includes any service that is a functional equivalent of the service described in subparagraph (A); and(C)does not include dial-up internet access service.(3)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including the cost of—(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, historic preservation review, permitting, preliminary engineering and design work, and other preconstruction activities;(B)construction and deployment phase activities, including—(i)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), equipment, instrumentation, networking capability, hardware and software, and digital network technology;(ii)environmental mitigation; and(iii)construction contingencies; and(C)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction and deployment.(4)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or line of credit authorized to be made available under the BIFIA program with respect to a project.(5)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating agency to project obligations.(6)LenderThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or any successor regulation), known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), including—(A)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and(B)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional buyer.(7)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Assistant Secretary on the website of the BIFIA program that—(A)describes the project and the location, purpose, and cost of the project;(B)outlines the proposed financial plan, including the requested credit assistance and the proposed obligor;(C)provides a status of environmental review; and(D)provides information regarding satisfaction of other eligibility requirements of the BIFIA program.(8)Line of creditThe term line of credit means an agreement entered into by the Assistant Secretary with an obligor under section 31324 to provide a direct loan at a future date upon the occurrence of certain events.(9)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Assistant Secretary to pay all or part of the principal of and interest on a loan or other debt obligation issued by an obligor and funded by a lender.(10)ObligorThe term obligor means a party that—(A)is primarily liable for payment of the principal of or interest on a Federal credit instrument; and(B)may be a corporation, company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.(11)ProjectThe term project means a project—(A)to construct and deploy infrastructure for the provision of broadband service; and(B)that the Assistant Secretary determines will—(i)provide access or improved access to broadband service to consumers residing in areas of the United States that have no access to broadband service or do not have access to broadband service offered—(I)with a download speed of at least 100 megabits per second;(II)with an upload speed of at least 20 megabits per second; and(III)with latency that is sufficiently low to allow real-time, interactive applications; or(ii)provide access or improved access to broadband service to—(I)schools, libraries, medical and healthcare providers, community colleges and other institutions of higher education, museums, religious organizations, and other community support organizations and entities to facilitate greater use of broadband service by or through such organizations;(II)organizations and agencies that provide outreach, access, equipment, and support services to facilitate greater use of broadband service by low-income, unemployed, aged, and otherwise vulnerable populations;(III)job-creating strategic facilities located within a State-designated economic zone, Economic Development District designated by the Department of Commerce, Empowerment Zone designated by the Department of Housing and Urban Development, or Enterprise Community designated by the Department of Agriculture; or(IV)public safety agencies.(12)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument.(13)Public authorityThe term public authority means a Federal, State, county, town, or township, Indian Tribe, municipal or other local government or instrumentality with authority to finance, build, operate, or maintain infrastructure for the provision of broadband service.(14)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).(15)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Assistant Secretary in connection with the financing of a project under section 31323.(16)Small projectThe term small project means a project having eligible project costs that are reasonably anticipated not to equal or exceed $20,000,000.(17)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument—(A)calculated on a net present value basis; and(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(18)Substantial completionThe term substantial completion means, with respect to a project receiving credit assistance under the BIFIA program—(A)the commencement of the provision of broadband service using the infrastructure being financed; or(B)a comparable event, as determined by the Assistant Secretary and specified in the credit agreement.31322.Determination of eligibility and project selection(a)Eligibility(1)In generalA project shall be eligible to receive credit assistance under the BIFIA program if—(A)the entity proposing to carry out the project submits a letter of interest prior to submission of a formal application for the project; and(B)the project meets the criteria described in this subsection.(2)Creditworthiness(A)In generalExcept as provided in subparagraph (B), to be eligible for assistance under the BIFIA program, a project shall satisfy applicable creditworthiness standards, which, at a minimum, shall include—(i)adequate coverage requirements to ensure repayment;(ii)an investment-grade rating from at least two rating agencies on debt senior to the Federal credit instrument; and(iii)a rating from at least two rating agencies on the Federal credit instrument.(B)Small projectsIn order for a small project to be eligible for assistance under the BIFIA program, such project shall satisfy alternative creditworthiness standards that shall be established by the Assistant Secretary under section 31325 for purposes of this paragraph.(3)ApplicationA State, local government, agency or instrumentality of a State or local government, public authority, public-private partnership, or any other legal entity undertaking the project and authorized by the Assistant Secretary shall submit a project application that is acceptable to the Assistant Secretary.(4)Eligible project cost parameters for infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $2,000,000 in the case of a project or program of projects—(A)in which the applicant is a local government, instrumentality of local government, or public authority (other than a public authority that is a Federal or State government or instrumentality);(B)located on a facility owned by a local government; or(C)for which the Assistant Secretary determines that a local government is substantially involved in the development of the project.(5)Dedicated revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from—(A)amounts charged to—(i)subscribers of broadband service for such service; or(ii)subscribers of any related service provided over the same infrastructure for such related service;(B)user fees;(C)payments owing to the obligor under a public-private partnership; or(D)other dedicated revenue sources that also secure or fund the project obligations.(6)Applications where obligor will be identified laterA State, local government, agency or instrumentality of a State or local government, or public authority may submit to the Assistant Secretary an application under paragraph (3), under which a private party to a public-private partnership will be—(A)the obligor; and(B)identified later through completion of a procurement and selection of the private party.(7)Beneficial effectsThe Assistant Secretary shall determine that financial assistance for the project under the BIFIA program will—(A)foster, if appropriate, partnerships that attract public and private investment for the project;(B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project; and(C)reduce the contribution of Federal grant assistance for the project.(8)Project readinessTo be eligible for assistance under the BIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for the construction and deployment of infrastructure for the provision of broadband service through the project can commence by no later than 90 days after the date on which a Federal credit instrument is obligated for the project under the BIFIA program.(9)Public sponsorship of private entities(A)In generalIf an eligible project is carried out by an entity that is not a State or local government or an agency or instrumentality of a State or local government or a Tribal Government or consortium of Tribal Governments, the project shall be publicly sponsored.(B)Public sponsorshipFor purposes of this chapter, a project shall be considered to be publicly sponsored if the obligor can demonstrate, to the satisfaction of the Assistant Secretary, that the project applicant has consulted with the State, local, or Tribal Government in the area in which the project is located, or that is otherwise affected by the project, and that such Government supports the proposal.(b)Selection among eligible projects(1)Establishment of Application processThe Assistant Secretary shall establish a rolling application process under which projects that are eligible to receive credit assistance under subsection (a) shall receive credit assistance on terms acceptable to the Assistant Secretary, if adequate funds are available to cover the subsidy costs associated with the Federal credit instrument.(2)Preliminary rating opinion letterThe Assistant Secretary shall require each project applicant to provide—(A)a preliminary rating opinion letter from at least one rating agency—(i)indicating that the senior obligations of the project, which may be the Federal credit instrument, have the potential to achieve an investment-grade rating; and(ii)including a preliminary rating opinion on the Federal credit instrument; or(B)in the case of a small project, alternative documentation that the Assistant Secretary shall require in the standards established under section 31325 for purposes of this paragraph.(3)Technology neutrality requiredIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary may not favor a project using any particular technology.(4)Preference for open-access networksIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary shall give preference to projects providing for the deployment of open-access broadband service networks. (c)Federal requirements(1)In generalThe following provisions of law shall apply to funds made available under the BIFIA program and projects assisted with those funds:(A)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(B)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)54 U.S.C. 300101 et seq. (commonly referred to as the National Historic Preservation Act).(D)The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).(2)NEPANo funding shall be obligated for a project that has not received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Title VI of the Civil Rights Act of 1964For purposes of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), any project that receives credit assistance under the BIFIA program shall be considered a program or activity within the meaning of section 606 of such title (42 U.S.C. 2000d–4a).(4)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with assistance made available through a Federal credit instrument shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(5)Neutrality requirementAn employer receiving assistance made available through a Federal credit instrument under this chapter shall remain neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.).(6)Referral of alleged violations of applicable Federal labor and employment lawsThe Assistant Secretary shall refer any alleged violation of an applicable labor and employment law to the appropriate Federal agency for investigation and enforcement, and any alleged violation of paragraph (4) or (5) to the National Labor Relations Board for investigation and enforcement, utilizing all appropriate remedies up to and including debarment from the BIFIA program.(d)Application processing procedures(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Assistant Secretary shall provide to the applicant a written notice to inform the applicant whether—(A)the application is complete; or(B)additional information or materials are needed to complete the application.(2)Approval or denial of applicationNot later than 60 days after the date of issuance of the written notice under paragraph (1), the Assistant Secretary shall provide to the applicant a written notice informing the applicant whether the Assistant Secretary has approved or disapproved the application.(3)Approval before NEPA reviewSubject to subsection (c)(2), an application for a project may be approved before the project receives an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Development phase activitiesAny credit instrument secured under the BIFIA program may be used to finance up to 100 percent of the cost of development phase activities as described in section 31321(3)(A).31323.Secured loans(a)In general(1)AgreementsSubject to paragraphs (2) and (3), the Assistant Secretary may enter into agreements with one or more obligors to make secured loans, the proceeds of which shall be used—(A)to finance eligible project costs of any project selected under section 31322;(B)to refinance interim construction financing of eligible project costs of any project selected under section 31322; or(C)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that—(i)is selected under section 31322; or(ii)otherwise meets the requirements of section 31322.(2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)—(A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and(B)later than 1 year after the date of substantial completion of the project.(3)Risk assessmentBefore entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each secured loan, taking into account each rating letter provided by a rating agency under section 31322(b)(2)(A)(ii) or, in the case of a small project, the alternative documentation provided under section 31322(b)(2)(B).(b)Terms and limitations(1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of 49 percent of the reasonably anticipated eligible project costs or, if the secured loan is not for a small project and does not receive an investment-grade rating, the amount of the senior project obligations.(3)PaymentA secured loan under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broadband service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(4)Interest rateThe interest rate on a secured loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.(5)Maturity dateThe final maturity date of the secured loan shall be the lesser of—(A)35 years after the date of substantial completion of the project; and(B)if the useful life of the infrastructure for the provision of broadband service being financed is of a lesser period, the useful life of the infrastructure.(6)Nonsubordination(A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Preexisting indenture(i)In generalThe Assistant Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the secured loan—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 31325 for purposes of this subclause;(II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost, if any.(7)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section.(8)Non-federal shareThe proceeds of a secured loan under the BIFIA program, if the loan is repayable from non-Federal funds—(A)may be used for any non-Federal share of project costs required under this chapter; and(B)shall not count toward the total Federal assistance provided for a project for purposes of paragraph (9).(9)Maximum federal involvementThe total Federal assistance provided for a project receiving a loan under the BIFIA program shall not exceed 80 percent of the total project cost.(c)Repayment(1)ScheduleThe Assistant Secretary shall establish a repayment schedule for each secured loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.(3)Deferred payments(A)In generalIf, at any time after the date of substantial completion of the project, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Assistant Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan.(B)InterestAny payment deferred under subparagraph (A) shall—(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and(ii)be scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Assistant Secretary.(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for reasonable assurance of repayment.(4)Prepayment(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan without penalty.(B)Use of proceeds of refinancingThe secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.(d)Sale of secured loans(1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Assistant Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Assistant Secretary determines that the sale or reoffering can be made on favorable terms.(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Assistant Secretary may not change the original terms and conditions of the secured loan without the written consent of the obligor.(e)Loan guarantees(1)In generalThe Assistant Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Assistant Secretary determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan.(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Assistant Secretary.(f)Streamlined application process(1)In generalThe Assistant Secretary shall develop one or more expedited application processes, available at the request of entities seeking secured loans under the BIFIA program, that use a set or sets of conventional terms established pursuant to this section.(2)TermsIn establishing the streamlined application process required by this subsection, the Assistant Secretary may allow for an expedited application period and include terms such as those that require—(A)that the project be a small project;(B)the secured loan to be secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge, tax increment financing, or a system-backed pledge of project revenues; and(C)repayment of the loan to commence not later than 5 years after disbursement.31324.Lines of credit(a)In general(1)AgreementsSubject to paragraphs (2) through (4), the Assistant Secretary may enter into agreements to make available to one or more obligors lines of credit in the form of direct loans to be made by the Assistant Secretary at future dates on the occurrence of certain events for any project selected under section 31322.(2)Use of proceedsThe proceeds of a line of credit made available under this section shall be available to pay debt service on project obligations issued to finance eligible project costs, extraordinary repair and replacement costs, operation and maintenance expenses, and costs associated with unexpected Federal or State environmental restrictions.(3)Risk assessment(A)In generalExcept as provided in subparagraph (B), before entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget and each rating agency providing a preliminary rating opinion letter under section 31322(b)(2)(A), shall determine an appropriate capital reserve subsidy amount for each line of credit, taking into account the rating opinion letter.(B)Small projectsBefore entering into an agreement under this subsection to make available a line of credit for a small project, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each such line of credit, taking into account the alternative documentation provided under section 31322(b)(2)(B) instead of preliminary rating opinion letters provided under section 31322(b)(2)(A).(4)Investment-grade rating requirementThe funding of a line of credit under this section shall be contingent on—(A)the senior obligations of the project receiving an investment-grade rating from 2 rating agencies; or(B)in the case of a small project, the project meeting an alternative standard that the Assistant Secretary shall establish under section 31325 for purposes of this paragraph.(b)Terms and limitations(1)In generalA line of credit under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate.(2)Maximum amountsThe total amount of a line of credit under this section shall not exceed 33 percent of the reasonably anticipated eligible project costs.(3)DrawsAny draw on a line of credit under this section shall—(A)represent a direct loan; and(B)be made only if net revenues from the project (including capitalized interest, but not including reasonably required financing reserves) are insufficient to pay the costs specified in subsection (a)(2).(4)Interest rateThe interest rate on a direct loan resulting from a draw on the line of credit shall be not less than the yield on 30-year United States Treasury securities, as of the date of execution of the line of credit agreement.(5)SecurityA line of credit issued under this section—(A)shall—(i)be payable, in whole or in part, from—(I)amounts charged to—(aa)subscribers of broadband service for such service; or(bb)subscribers of any related service provided over the same infrastructure for such related service;(II)user fees;(III)payments owing to the obligor under a public-private partnership; or(IV)other dedicated revenue sources that also secure the senior project obligations; and(ii)include a coverage requirement or similar security feature supporting the project obligations; and(B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations.(6)Period of availabilityThe full amount of a line of credit under this section, to the extent not drawn upon, shall be available during the 10-year period beginning on the date of substantial completion of the project.(7)Rights of third-party creditors(A)Against Federal GovernmentA third-party creditor of the obligor shall not have any right against the Federal Government with respect to any draw on a line of credit under this section.(B)AssignmentAn obligor may assign a line of credit under this section to—(i)one or more lenders; or(ii)a trustee on the behalf of such a lender.(8)Nonsubordination(A)In generalExcept as provided in subparagraph (B), a direct loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Pre-existing indenture(i)In generalThe Assistant Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the line of credit—(aa)is rated in the A category or higher; or(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 31325 for purposes of this subclause;(II)the BIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and(III)the BIFIA program share of eligible project costs is 33 percent or less.(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy cost.(9)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of providing a line of credit under this section.(10)Relationship to other credit instrumentsA project that receives a line of credit under this section also shall not receive a secured loan or loan guarantee under section 31323 in an amount that, combined with the amount of the line of credit, exceeds 49 percent of eligible project costs.(c)Repayment(1)Terms and conditionsThe Assistant Secretary shall establish repayment terms and conditions for each direct loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the infrastructure for the provision of broadband service being financed.(2)TimingAll repayments of principal or interest on a direct loan under this section shall be scheduled—(A)to commence not later than 5 years after the end of the period of availability specified in subsection (b)(6); and(B)to conclude, with full repayment of principal and interest, by the date that is 25 years after the end of the period of availability specified in subsection (b)(6).31325.Alternative prudential lending standards for small projectsNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish alternative, streamlined prudential lending standards for small projects receiving credit assistance under the BIFIA program to ensure that such projects pose no additional risk to the Federal Government, as compared with projects that are not small projects.31326.Program administration(a)RequirementThe Assistant Secretary shall establish a uniform system to service the Federal credit instruments made available under the BIFIA program.(b)FeesThe Assistant Secretary may collect and spend fees, contingent on authority being provided in appropriations Acts, at a level that is sufficient to cover—(1)the costs of services of expert firms retained pursuant to subsection (d); and(2)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments.(c)Servicer(1)In generalThe Assistant Secretary may appoint a financial entity to assist the Assistant Secretary in servicing the Federal credit instruments.(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Assistant Secretary.(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Assistant Secretary.(d)Assistance from expert firmsThe Assistant Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments.(e)Expedited processingThe Assistant Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the BIFIA program.(f)Assistance to small projectsOf the amount appropriated under section 31329(a), and after the set-aside for administrative expenses under section 31329(b), not less than 20 percent shall be made available for the Assistant Secretary to use in lieu of fees collected under subsection (b) for small projects.31327.State and local permitsThe provision of credit assistance under the BIFIA program with respect to a project shall not—(1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the project;(2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or(3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project.31328.RegulationsThe Assistant Secretary may promulgate such regulations as the Assistant Secretary determines to be appropriate to carry out the BIFIA program.31329.Funding(a)AppropriationThere are appropriated to the Assistant Secretary, out of any money in the Treasury not otherwise appropriated, $5,000,000,000 to carry out this chapter for fiscal year 2021, to remain available until expended.(b)Administrative expensesOf the amount appropriated under subsection (a), the Assistant Secretary may use not more than 5 percent for the administration of the BIFIA program.31330.Reports to Congress(a)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Assistant Secretary shall submit to Congress a report summarizing the financial performance of the projects that are receiving, or have received, assistance under the BIFIA program, including a recommendation as to whether the objectives of the BIFIA program are best served by—(1)continuing the program under the authority of the Assistant Secretary; or(2)establishing a Federal corporation or federally sponsored enterprise to administer the program.(b)Application process report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a list of all of the letters of interest and applications received for assistance under the BIFIA program during the preceding fiscal year.(2)Inclusions(A)In generalEach report under paragraph (1) shall include, at a minimum, a description of, with respect to each letter of interest and application included in the report—(i)the date on which the letter of interest or application was received;(ii)the date on which a notification was provided to the applicant regarding whether the application was complete or incomplete;(iii)the date on which a revised and completed application was submitted (if applicable);(iv)the date on which a notification was provided to the applicant regarding whether the project was approved or disapproved; and(v)if the project was not approved, the reason for the disapproval.(B)CorrespondenceEach report under paragraph (1) shall include copies of any correspondence provided to the applicant in accordance with section 31322(d).3Wi-Fi on School Buses31341.E-rate support for school bus Wi-Fi(a)Rulemaking(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall commence a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.(2)Eligible recipientsNotwithstanding section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)), the Commission shall provide in the rulemaking under paragraph (1) for State educational agencies, educational service agencies, and local educational agencies to be eligible to receive the support described in such paragraph.(b)DefinitionsIn this section:(1)School busThe term school bus means a passenger motor vehicle that is—(A)designed to carry a driver and not less than five passengers; and(B)used significantly to transport—(i)children enrolled in an early childhood education program to or from such program or an event related to such program; or(ii)students enrolled in an elementary school or secondary school to or from such school or an event related to such school.(2)Terms defined in Elementary and Secondary Education Act of 1965The terms early childhood education program, educational service agency, elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). DCommunity Broadband31401.State, local, public-private partnership, and co-op broadband servicesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—(1)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)State, local, public-Private partnership, and co-Op advanced telecommunications capability and services(1)In generalNo State statute, regulation, or other State legal requirement may prohibit or have the effect of prohibiting any public provider, public-private partnership provider, or cooperatively organized provider from providing, to any person or any public or private entity, advanced telecommunications capability or any service that utilizes the advanced telecommunications capability provided by such provider.(2)Antidiscrimination safeguards(A)Public providersTo the extent any public provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such public provider shall apply its ordinances and rules without discrimination in favor of itself or any provider that it owns of services that utilize advanced telecommunications capability.(B)Public-private partnership providersTo the extent any State or local entity that is part of a public-private partnership provider regulates competing private providers of advanced telecommunications capability or services that utilize advanced telecommunications capability, such State or local entity shall apply its ordinances and rules without discrimination in favor of such public-private partnership provider or any provider that such State or local entity or public-private partnership provider owns of services that utilize advanced telecommunications capability.(3)Savings clauseNothing in this subsection shall exempt a public provider, public-private partnership provider, or cooperatively organized provider from any Federal or State telecommunications law or regulation that applies to all providers of advanced telecommunications capability or services that utilize such advanced telecommunications capability.; and(2)in subsection (e), as redesignated—(A)in the matter preceding paragraph (1), by striking this subsection and inserting this section;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Cooperatively organized providerThe term cooperatively organized provider means an entity that is treated as a cooperative under Federal tax law and that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.; and(D)by adding at the end the following:(4)Public providerThe term public provider means a State or local entity that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(5)Public-private partnership providerThe term public-private partnership provider means a public-private partnership, between a State or local entity and a private entity, that provides advanced telecommunications capability, or any service that utilizes such advanced telecommunications capability, to any person or public or private entity.(6)State or local entityThe term State or local entity means a State or political subdivision thereof, any agency, authority, or instrumentality of a State or political subdivision thereof, or an Indian tribe (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..ERepeal of Rule and Prohibition on Use of NPRM31501.Repeal of rule and prohibition on use of NPRM(a)Repeal of ruleThe Fourth Report and Order, Order on Reconsideration, Memorandum Opinion and Order, Notice of Proposed Rulemaking, and Notice of Inquiry in the matter of bridging the digital divide for low-income consumers, lifeline and link up reform and modernization, telecommunications carriers eligible for universal service support that was adopted by the Commission on November 16, 2017 (FCC 17–155) shall have no force or effect.(b)Rulemaking in reliance on universal service contribution methodology NPRM prohibitedBeginning on the date of the enactment of this Act, the Commission may not rely on the Notice of Proposed Rulemaking in the matter of universal service contribution methodology that was adopted by the Commission on May 15, 2019 (FCC 19–46), to satisfy the requirements of section 553 of title 5, United States Code, for adopting, amending, revoking, or otherwise modifying any rule (as defined in section 551 of such title) of the Commission.(c)Repeal of Declaratory Ruling and prohibition on use of NPRMThe Notice of Proposed Rulemaking and Declaratory Ruling in the matter of improving competitive broadband access to multiple tenant environments and petition for preemption of Article 52 of the San Francisco Police Code filed by the Multifamily Broadband Council that was adopted by the Commission on July 10, 2019 (FCC 19–65), shall have no force or effect and the Commission may not rely on such Notice of Proposed Rulemaking to satisfy the requirements of section 553 of title 5, United States Code, for adopting, amending, revoking, or otherwise modifying any rule (as defined in section 551 of such title) of the Commission.FNext Generation 9–1–131601.Sense of CongressIt is the sense of Congress that—(1)the 9–1–1 professionals in the United States perform important and lifesaving work every day, and need the tools and communications technologies to perform the work effectively in a world with digital communications technologies;(2)the transition from the legacy communications technologies used in the 9–1–1 systems of the United States to Next Generation 9–1–1 is a national priority and a national imperative;(3)the United States should complete the transition described in paragraph (2) as soon as practicable;(4)the United States should develop a nationwide framework that facilitates cooperation among Federal, State, and local officials on deployment of Next Generation 9–1–1 in order to meet that goal;(5)the term Public Safety Answering Point becomes outdated in a broadband environment and 9–1–1 centers are increasingly and appropriately being referred to as emergency communications centers; and(6)9–1–1 authorities and emergency communications centers should have sufficient resources to implement Next Generation 9–1–1, including resources to support associated geographic information systems (commonly known as GIS), and cybersecurity measures.31602.Statement of policyIt is the policy of the United States that—(1)Next Generation 9–1–1 should be technologically and competitively neutral;(2)Next Generation 9–1–1 should be interoperable;(3)the governance and control of the 9–1–1 systems of the United States, including Next Generation 9–1–1, should remain at the State, regional, and local level; and(4)individuals in the United States should receive information on how to best utilize Next Generation 9–1–1 and on its capabilities and usefulness.31603.Coordination of Next Generation 9–1–1 ImplementationPart C of title I of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:159.Coordination of Next Generation 9–1–1 Implementation(a)Additional Functions of 9–1–1 Implementation Coordination Office(1)AuthorityThe Office shall implement the provisions of this section.(2)Management plan(A)DevelopmentThe Assistant Secretary and the Administrator shall develop and may modify a management plan for the grant program established under this section, including by developing—(i)plans related to the organizational structure of such program; and(ii)funding profiles for each fiscal year of the duration of such program.(B)Submission to CongressNot later than 90 days after the date of the enactment of this section or 90 days after the date on which the plan is modified, as applicable, the Assistant Secretary and the Administrator shall submit the management plan developed under subparagraph (A) to—(i)the Committees on Commerce, Science, and Transportation and Appropriations of the Senate; and(ii)the Committees on Energy and Commerce and Appropriations of the House of Representatives.(3)Purpose of officeThe Office shall—(A)take actions, in concert with coordinators designated in accordance with subsection (b)(3)(A)(ii), to improve coordination and communication with respect to the implementation of Next Generation 9–1–1;(B)develop, collect, and disseminate information concerning practices, procedures, and technology used in the implementation of Next Generation 9–1–1;(C)advise and assist eligible entities in the preparation of implementation plans required under subsection (b)(3)(A)(iii);(D)receive, review, and recommend the approval or disapproval of applications for grants under subsection (b); and(E)oversee the use of funds provided by such grants in fulfilling such implementation plans.(4)ReportsThe Assistant Secretary and the Administrator shall provide an annual report to Congress by the first day of October of each year on the activities of the Office to improve coordination and communication with respect to the implementation of Next Generation 9–1–1.(b)Next Generation 9–1–1 implementation grants(1)Matching grantsThe Assistant Secretary and the Administrator, acting through the Office, shall provide grants to eligible entities for—(A)the implementation of Next Generation 9–1–1;(B)establishing and maintaining Next Generation 9–1–1;(C)training directly related to Next Generation 9–1–1;(D)public outreach and education on how best to use Next Generation 9–1–1 and on its capabilities and usefulness; and(E)administrative costs associated with planning and implementation of Next Generation 9–1–1, including costs related to planning for and preparing an application and related materials as required by this section, if—(i)such costs are fully documented in materials submitted to the Office; and(ii)such costs are reasonable and necessary and do not exceed 5 percent of the total grant award.(2)Matching requirementThe Federal share of the cost of a project eligible for a grant under this section shall not exceed 80 percent.(3)Coordination requiredIn providing grants under paragraph (1), the Assistant Secretary and the Administrator shall require an eligible entity to certify in its application that—(A)in the case of an eligible entity that is a State, the entity—(i)has coordinated the application with the emergency communications centers located within the jurisdiction of such entity;(ii)has designated a single officer or governmental body to serve as the State point of contact to coordinate the implementation of Next Generation 9–1–1 for that State, except that such designation need not vest such coordinator with direct legal authority to implement Next Generation 9–1–1 or to manage emergency communications operations; and(iii)has developed and submitted a State plan for the coordination and implementation of Next Generation 9–1–1 that—(I)ensures interoperability by requiring the use of commonly accepted standards;(II)enables emergency communications centers to process, analyze, and store multimedia, data, and other information;(III)incorporates the use of effective cybersecurity resources;(IV)uses open and competitive request for proposal processes, or the applicable State equivalent, for deployment of Next Generation 9–1–1;(V)includes input from relevant emergency communications centers, regional authorities, local authorities, and Tribal authorities; and(VI)includes a governance body or bodies, either by creation of new or use of existing body or bodies, for the development and deployment of Next Generation 9–1–1 that—(aa)includes relevant stakeholders; and(bb)consults and coordinates with the State point of contact required by clause (ii); or(B)in the case of an eligible entity that is not a State, the entity has complied with clauses (i) and (iii) of subparagraph (A), and the State in which the entity is located has complied with clause (ii) of such subparagraph.(4)Criteria(A)In generalNot later than 9 months after the date of enactment of this section, the Assistant Secretary and the Administrator shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under this section.(B)RequirementsThe criteria shall—(i)include performance requirements and a schedule for completion of any project to be financed by a grant under this section; and(ii)specifically permit regional or multi-State applications for funds.(C)UpdatesThe Assistant Secretary and the Administrator shall update such regulations as necessary.(5)Grant certificationsEach applicant for a grant under this section shall certify to the Assistant Secretary and the Administrator at the time of application, and each applicant that receives such a grant shall certify to the Assistant Secretary and the Administrator annually thereafter during any period of time the funds from the grant are available to the applicant, that—(A)no portion of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction within which the applicant is located are being obligated or expended for any purpose other than the purposes for which such charges are designated or presented during the period beginning 180 days immediately preceding the date on which the application was filed and continuing through the period of time during which the funds from the grant are available to the applicant;(B)any funds received by the applicant will be used to support deployment of Next Generation 9–1–1 that ensures interoperability by requiring the use of commonly accepted standards;(C)the State in which the applicant resides has established, or has committed to establish no later than 3 years following the date on which the funds are distributed to the applicant, a sustainable funding mechanism for Next Generation 9–1–1 to be deployed pursuant to the grant;(D)the applicant will promote interoperability between Next Generation 9–1–1 emergency communications centers and emergency response providers including users of the nationwide public safety broadband network implemented by the First Responder Network Authority;(E)the applicant has or will take steps to coordinate with adjoining States to establish and maintain Next Generation 9–1–1; and(F)the applicant has developed a plan for public outreach and education on how to best use Next Generation 9–1–1 and on its capabilities and usefulness.(6)Condition of grantEach applicant for a grant under this section shall agree, as a condition of receipt of the grant, that if the State or other taxing jurisdiction within which the applicant is located, during any period of time during which the funds from the grant are available to the applicant, fails to comply with the certifications required under paragraph (5), all of the funds from such grant shall be returned to the Office.(7)Penalty for providing false informationAny applicant that provides a certification under paragraph (5) knowing that the information provided in the certification was false shall—(A)not be eligible to receive the grant under this subsection;(B)return any grant awarded under this subsection during the time that the certification was not valid; and(C)not be eligible to receive any subsequent grants under this subsection.(8)ProhibitionNo grant funds under this subsection may be used—(A)for any component of the Nationwide Public Safety Broadband Network; or(B)to make any payments to a person who has been, for reasons of national security, prohibited by any entity of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant.(9)Contracting requirementsAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work carried out, in whole or in part, with a grant under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(c)Funding and termination(1)In generalIn addition to any funds authorized for grants under section 158, there is authorized to be appropriated $12,000,000,000 for fiscal years 2021 through 2025.(2)Administrative costsThe Office may use up to 5 percent of the funds authorized under this subsection for reasonable and necessary administrative costs associated with the grant program.(d)DefinitionsIn this section:(1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance.(2)Commonly accepted standardsThe term commonly accepted standards means—(A)the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity, including but not limited to, standards developed by the Third Generation Partnership Project (3GPP), the Institute of Electrical and Electronics Engineers (IEEE), the Alliance for Telecommunications Industry Solutions (ATIS), the Internet Engineering Taskforce (IETF), and the International Telecommunications Union (ITU); and(B)standards that are accredited by a recognized authority such as the American National Standards Institute (ANSI).(3)Designated 9–1–1 chargesThe term designated 9–1–1 charges means any taxes, fees, or other charges imposed by a State or other taxing jurisdiction that are designated or presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1.(4)Eligible entityThe term eligible entity—(A)means a State, local government, or a tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)));(B)includes public authorities, boards, commissions, and similar bodies created by one or more eligible entities described in subparagraph (A) to coordinate or provide Next Generation 9–1–1; and(C)does not include any entity that has failed to submit—(i)the certifications required under subsection (b)(5); and(ii)the most recently required certification under subsection (c) within 30 days after the date on which such certification is due.(5)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:(A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information.(B)Dispatch appropriate emergency response providers.(C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers.(D)Analyze any communications received from emergency response providers.(E)Support incident command functions.(6)Emergency response providerThe term emergency response provider has the meaning given that term under section 2 of the Homeland Security Act (47 U.S.C. 101(6)), emergency response providers includes Federal, State, and local governmental and nongovernmental emergency public safety, fire, law enforcement, emergency response, emergency medical (including hospital emergency facilities), and related personnel, agencies, and authorities).(7)InteroperableThe term interoperable or interoperability means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers, regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors, and without the need for proprietary interfaces.(8)NationwideThe term nationwide means all states of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession of the United States, and each federally recognized Indian Tribe.(9)Nationwide public safety broadband networkThe term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).(10)Next generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that—(A)employs commonly accepted standards;(B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;(C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and(D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.(11)OfficeThe term Office means the Next Generation 9–1–1 Implementation Coordination Office established under section 158 of this title.(12)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.(13)Sustainable funding mechanismThe term sustainable funding mechanism means a funding mechanism that provides adequate revenues to cover ongoing expenses, including operations, maintenance, and upgrades..31604.Savings provisionNothing in this subtitle or any amendment made by this subtitle shall affect any application pending or grant awarded under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) prior to date of the enactment of this Act.GExtension of 2.5 GHz Rural Tribal Priority Window31701.Extension of 2.5 GHz Rural Tribal Priority WindowThe Commission shall extend the Rural Tribal Priority Window established for the 2.5 gigahertz band in the Public Notice released by the Commission on December 2, 2019 (DA 19–1226), by not less than 180 days.IIMotor Vehicle Safety32001.Safety Warning for occupants of hot cars(a)Occupant safety(1)In generalChapter 301 of title 49, United States Code, is amended by inserting after section 30128 the following: 30129.Occupant safety(a)DefinitionsIn this section: (1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101. (2)SecretaryThe term Secretary means the Secretary of Transportation.(b)RulemakingNot later than 2 years after the date of the enactment of this section, the Secretary shall issue a final rule prescribing a motor vehicle safety standard that requires all new passenger motor vehicles with a gross vehicle weight of 10,000 pounds or less to be equipped with a system to detect the presence of an occupant in the passenger compartment of the vehicle when the vehicle engine or motor is deactivated and engage a warning.(c)Limitation on capability of being disabledThe motor vehicle safety standard prescribed under subsection (b) shall require that the system installed in a new passenger motor vehicle cannot be disabled, overridden, reset, or recalibrated in such a way that the system will no longer detect the presence of an occupant in the passenger compartment of the vehicle when the vehicle engine or motor is deactivated and engage a warning. (d)Means(1)In generalThe warning required under the motor vehicle safety standard prescribed under subsection (b)— (A)shall include a distinct auditory and visual warning to notify individuals inside and outside of the vehicle of the presence of an occupant, which shall be combined with an interior haptic warning; and (B)shall be activated when the vehicle engine or motor is deactivated and the presence of an occupant is detected.(2)ConsiderationIn developing such warning, the Secretary shall also consider including a secondary additional alert to notify operators that are not in close proximity to the vehicle.(e)ComplianceThe rule issued under subsection (b) shall require full compliance with the motor vehicle safety standard prescribed in the rule not later than 2 years after the date on which the final rule is issued..(2)Clerical amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following:30129. Occupant safety..(b)Study(1)Independent study(A)ContractNot later than 90 days after issuing the final rule under section 30129(b) of title 49, United States Code, as added by subsection (a)(1), the Secretary shall enter into a contract with an independent third party to perform the services under this subparagraph.(B)Study(i)In generalUnder the contract between the Secretary and an independent third party under this subparagraph, the independent third party shall carry out a study on retrofitting existing passenger motor vehicles with technology that meets the safety need addressed by the motor vehicle safety standard prescribed under such section 30129(b) of title 49, United States Code, as added by subsection (a)(1). (ii)ElementsIn carrying out the study required under clause (i), the independent third party shall— (I)survey and evaluate a variety of methods used by current and emerging technology or products to solve the problem of occupants being left unattended in vehicles and occupants independently accessing unoccupied vehicles; (II)make recommendations for manufacturers of such technology or products to undergo a functional safety performance assessment to ensure that the products perform as designed by the manufacturer under a variety of real-world conditions; and (III)provide recommendations for consumers on how to select such technology or products in order to retrofit existing vehicles.(iii)Availability through NHTSA websiteThe Secretary shall make the recommendations provided under clause (ii)(III) available to the public through the website of the National Highway Traffic Safety Administration.(2)Publication; public commentNot later than 2 years after the date on which the Secretary issues the final rule under section 30129(b) of title 49, United States Code, as added by subsection (a)(1), the Secretary shall—(A)publish the study required under paragraph (1)(B) in the Federal Register; and(B)provide a period for public comment of not longer than 90 days after the study is published under subparagraph (A).(3)Submission to CongressNot later than 90 days after the conclusion of the public comment period under paragraph (2)(B), the Secretary shall publish in the Federal Register and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives the study required by paragraph (1)(B). The submission shall include all public comments in response to the study received by the Secretary upon publication in the Federal Register.(4)DefinitionsIn this paragraph—(A)the term child restraint system has the meaning given that term in section 571.213 of title 49, Code of Federal Regulations (or any successor regulation);(B)the term independent third party means a person who does not have any financial or contractual ties with any person producing or supplying equipment for occupant detection or reminder warning systems, child restraint systems, or passenger motor vehicles;(C)the term passenger motor vehicle has the meaning given that term in section 32101 of title 49, United States Code; and(D)the term Secretary means the Secretary of Transportation. 32002.Protecting Americans from the Risks of Keyless Ignition Technology(a)DefinitionsIn this section—(1)the term electric vehicle—(A)means a vehicle that does not include an engine and is powered solely by an external source of electricity, solar power, or both; and(B)does not include an electric hybrid vehicle that uses a chemical fuel such as gasoline or diesel fuel;(2)the term key has the meaning given the term in section 571.114 of title 49, Code of Federal Regulations (or successor regulations);(3)the term manufacturer has the meaning given the term in section 30102(a) of title 49, United States Code;(4)The term motor vehicle(A)has the meaning given the term in section 30102(a) of title 49, United States Code; and (B)does not include— (i)a motorcycle or trailer (as those terms are defined in section 571.3 of title 49, Code of Federal Regulations) (or successor regulations); (ii)any motor vehicle that is rated at more than 10,000 pounds gross vehicular weight; or (iii)an electric vehicle. (5)The term Secretary means the Secretary of Transportation. (b)Automatic shutoff systems for motor vehicles(1)Final rule(A)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule amending section 571.114 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 114), to require manufacturers to install technology in each motor vehicle equipped with a keyless ignition device and an internal combustion engine to automatically shut off the motor vehicle after the motor vehicle has idled for the period designated under subparagraph (B). (B)Period described(i)In generalThe period referred to in subparagraph (A) is the period designated by the Administrator of the National Highway Traffic Safety Administration as necessary to prevent carbon monoxide poisoning. (ii)Different periodsThe Administrator of the National Highway Traffic Safety Administration may designate different periods under clause (i) for different types of motor vehicles, depending on the rate at which the motor vehicle emits carbon monoxide, if— (I)the Administrator determines a different period is necessary for a type of motor vehicle for purposes of section 30111 of title 49, United States Code; and (II)requiring a different period for a type of motor vehicle is consistent with the prevention of carbon monoxide poisoning. (2)DeadlineThe rule under paragraph (1) shall become effective not later than 2 years after the date on which the Secretary issues the rule. (c)Preventing motor vehicles from rolling away(1)RequirementNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule amending part 571 of title 49, Code of Federal Regulations, requiring manufacturers to install technology in motor vehicles equipped with keyless ignition devices and automatic transmissions to prevent movement of the motor vehicle if— (A)the transmission of the motor vehicle is not in the park setting; (B)the motor vehicle does not exceed the speed determined by the Secretary under paragraph (2); (C)the door for the operator of the motor vehicle is open; (D)the seat belt of the operator of the motor vehicle is unbuckled; and (E)the service brake of the motor vehicle is not engaged. (2)DeterminationThe Secretary shall determine the maximum speed at which a motor vehicle may be safely locked in place under the conditions described in subparagraphs (A), (C), (D), and (E) of paragraph (1) to prevent vehicle rollaways. (3)DeadlineThe rule under paragraph (1) shall become effective not later than 2 years after the date on which the Secretary issues such rule. 32003.21st Century Smart Cars(a)Crash avoidance rulemaking(1)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30130.Crash avoidance rulemaking(a)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue final rules prescribing Federal motor vehicle safety standards that—(1)establish minimum performance requirements for the crash avoidance technologies described in subsection (b); and(2)require all new passenger motor vehicles manufactured for sale in the United States, introduced or delivered for introduction in interstate commerce, or imported into the United States to be equipped with the crash avoidance technologies described in subsection (b).(b)Crash avoidance technologiesThe Secretary shall issue Federal motor vehicle safety standards for each of the following crash avoidance technologies—(1)forward collision warning and automatic emergency braking, including crash imminent braking and dynamic brake support, that detects potential collisions with a vehicle, object, pedestrian, bicyclist, and other vulnerable road user while the vehicle is traveling forward, provides a warning to the driver, and automatically applies the brakes to avoid or mitigate the severity of an impact;(2)rear automatic emergency braking that detects a potential collision with a vehicle, object, pedestrian, bicyclist, and other vulnerable road user while a vehicle is moving in reverse and automatically applies the brakes to avoid or mitigate the severity of an impact;(3)rear cross traffic warning that detects vehicles, objects, pedestrians, bicyclists, and other vulnerable road users approaching from the side and rear of a vehicle as it moves in reverse and alerts the driver;(4)lane departure warning that monitors a vehicle’s position in its lane and alerts the driver as the vehicle approaches or crosses lane markers; and(5)blind spot warning that detects a vehicle, object, pedestrian, bicyclist, and other vulnerable road user to the side or rear of a vehicle and alerts the driver to their presence, including when a driver attempts to change the course of travel toward another vehicle or road user in the blind zone of the vehicle.(c)ConsiderationsIn prescribing the Federal motor vehicle safety standards required in subsection (a), the Secretary shall ensure that the crash avoidance technologies perform effectively at speeds for which a passenger motor vehicle is reasonably expected to operate, including on city streets and highways.(d)Compliance dateThe compliance date of the standards prescribed under subsection (a) shall not exceed more than 2 model years from the date final rules are issued.(e)Headlamps(1)Not later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule that revises Federal motor vehicle safety standard 108 to—(A)improve illumination of the roadway;(B)prevent glare;(C)establish minimum performance standards for—(i)semi-automatic headlamp beam switching; and(ii)curve adaptive headlamps.(2)The compliance date of the revised standard prescribed under paragraph (1) shall not exceed more than 2 model years from the effective date.(3)Not later than 1 year after the date of enactment of this section, the Secretary shall finalize the Rulemaking (83 Fed. Reg. 51766) to permit the certification of adaptive driving beam headlighting systems.(f)DefinitionsIn this section:(1)Crash avoidanceThe term crash avoidance has the meaning given that term in section 32301.(2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given to that term in section 32101..(2)Conforming amendmentThe table of sections for subchapter II of chapter 301 of title 49, United States Code, is further amended by adding after the item relating to section 30129 (as added by section 32002(a)(2)) the following:30130. Crash avoidance rulemaking..(b)Research of advanced crash systems(1)In generalSubchapter II of chapter 301 of title 49, United States Code, as amended by section(a)(1), is further amended by adding at the end the following:30131.Advanced crash systems research and consumer education(a)Advanced crash systems research(1)Not later than 2 years after the date of enactment of this section, the Secretary shall complete research into the following:(A)Driver monitoring systems that will minimize driver disengagement, prevent automation complacency, and account for foreseeable misuse of the automation.(B)Lane keeping assistance that assists with steering to keep a vehicle within its driving lane.(C)Automatic crash data notification systems that—(i)notify emergency responders that a crash has occurred and provide the geographical location of the vehicle and crash data in a manner that allows for assessment of potential injuries and emergency response; and(ii)transfer to the Secretary anonymized automatic crash data for the purposes of safety research and statistical analysis.(2)RequirementsIn conducting the research required under subsection (a), the Secretary shall—(A)develop one or more tests to evaluate the performance of the system;(B)determine metrics that would be most effective at evaluating the performance of the system; and(C)determine fail, pass, or advanced pass criteria to assure the systems are performing their intended function.(3)ReportThe Secretary shall submit a report detailing findings from the research required under subsection (a) to the House Energy and Commerce Committee and the Senate Commerce, Science, and Transportation Committee not later than 3 years after the date of enactment of this Act.(4)RulemakingNot later than 4 years after the date of enactment of this section, the Secretary shall issue final rules to establish Federal motor vehicle safety standards for the advanced crash systems described in this subsection and to require all new passenger motor vehicles manufactured for sale in the United States produced after the effective date of such standards to be equipped with advanced crash systems described in this subsection.(b)Rulemaking on point of sale informationNot later than 18 months after the date of enactment of this section, the Secretary shall issue a final rule to require clear and concise information about the capabilities and limitations of an advanced driver assistance system to be provided to a consumer at the point of sale and in the vehicle owner’s manual, including a publicly accessible electronic owner’s manual..(2)Conforming amendmentThe table of section for subchapter II of chapter 301 of title 49, United States Code, is further amended by adding after the item relating to section 30129, as added by section 2(b), the following:30131. Advanced crash systems research and consumer education..32004.Updating the 5-star safety rating system(a)AmendmentSection 32302 of title 49, United States Code, is amended by adding at the end the following:(e)Roadmap(1)In generalNot later than 1 year after the date of enactment of this subsection and every 2 years thereafter, the Secretary shall publish a clear and concise report on a publicly accessible website detailing efforts over the next five-year period to improve the passenger motor vehicle information developed under subsection (a).(2)ElementsThe report required under paragraph (1) shall include—(A)descriptions of actions that will be taken to update the passenger motor vehicle information developed under subsection (a), including the development of test procedures, test devices, test fixtures, and safety performance metrics;(B)key milestones, including the anticipated start of an action, completion of an action, and effective date of an update; and(C)descriptions of how an update will improve the passenger motor vehicle information developed under subsection (a).(3)RequirementsIn developing, implementing, and updating the report required under paragraph (1), the Secretary shall—(A)identify and prioritize features and systems that meet a known safety need and for which objective rating tests and evaluation criteria exists;(B)when reasonable and in the interest of improving the safety of passenger motor vehicles, harmonize the passenger motor vehicle information developed under subsection (a) with other safety information programs, including those administered internationally or by private organizations, that provide comparisons of safety characteristics of passenger motor vehicles;(C)establish objective criteria, including effectiveness in reducing traffic accidents and deaths and injuries resulting from traffic accidents, for the selection of safety technologies to be rated;(D)conduct a review not less frequently than once every 2 years to evaluate effectiveness of the passenger motor vehicle information produced under subsection (a) at improving the safety of passenger motor vehicles; and(E)adhere to all deadlines established under subsection (f).(4)Public commentThe Secretary shall provide for a period of public comment and review in developing the plan required under paragraph (1).(f)Immediate updates to the 5-Star safety rating system(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall finalize the proceeding entitled New Car Assessment Program (80 Fed. Reg. 78521) to update the passenger motor vehicle information required under subsection (a).(2)CrashworthinessIn carrying out paragraph (1), the Secretary shall—(A)update the test procedures and devices, including anthropomorphic test devices, used in crashworthiness tests;(B)establish new or refine injury criteria, including head, neck, chest, abdomen, pelvis, upper leg and lower leg injury criteria, based on real-world injuries and the greatest potential to increase safety;(C)establish rear seat crashworthiness tests for adult (men and women) occupants in all designated seating positions;(D)establish crashworthiness tests for elderly occupants in all designated seating positions; (E)establish crashworthiness tests for children in all rear designated seating positions and ratings; (F)establish crashworthiness tests for seating system performance for occupants in all designated seating positions; and(G)ensure that crashworthiness tests account for occupancy of all designated seating positions, as applicable.(3)Crash avoidanceIn carrying out paragraph (1), the Secretary shall update and create, as applicable, crash avoidance tests, which shall include forward automatic emergency braking, lane departure warning, blind spot warning, rear cross traffic warning, and rear automatic emergency braking.(4)Vulnerable road user safetyIn carrying out paragraph (1), the Secretary shall—(A)establish crash avoidance tests to evaluate crash avoidance systems, including automatic emergency braking and rear automatic emergency braking, for crashes between a passenger motor vehicle and a pedestrian, bicyclist, or other vulnerable road user; and(B)establish crashworthiness tests to prevent and mitigate injury and death caused by a collision between a passenger motor vehicle and a pedestrian, bicyclist, or other vulnerable road user, including the potential risks of injuries to the head, pelvis, upper, and lower leg.(5)Enhancing motor vehicle information(A)In carrying out paragraph (1), the Secretary shall—(i)create a combined overall five-star vehicle rating; and(ii)create separate five-star ratings for—(I)crashworthiness for adults (women and men);(II)crashworthiness for elderly occupants;(III)crashworthiness for children;(IV)crash avoidance; and (V)pedestrian and bicyclist crashworthiness and crash avoidance.(B)In developing the ratings under subparagraph (A), the Secretary shall require that a vehicle can only achieve the highest rating if the systems are standard for the model. (C)The Secretary shall—(i)require manufacturers to prominently display the five-star ratings described in subparagraph (A) on Monroney labels (as required by section 3 of the Automobile Information Disclosure Act (15 U.S.C. 1232)); and(ii)publish the five-star safety ratings for a passenger motor vehicle on a publicly available and easily accessible (including on mobile devices) website not later than 30 days after the Secretary has provided a safety rating for a passenger motor vehicle to the manufacturer.(D)The ratings created under this subsection shall—(i)provide consumers with easy-to-understand information about vehicle safety;(ii)provide meaningful comparative information about the safety of vehicles; and(iii)provide incentives for the design of safer vehicles.(6)Post-crash safety(A)Not later than 2 years after the date of enactment of this section, the Secretary shall complete research into the development of tests for the following systems—(i)automatic collision notification; and(ii)advanced automatic collision notification.(B)After completion of the research required under subparagraph (A), the Secretary shall include each of the systems in the passenger motor vehicle information developed under subsection (a) not later than 3 years after the date of enactment of this section unless the Secretary determines that doing so will not improve such information.(C)If the Secretary determines that including one or more of the systems in subparagraph (A) will not improve the passenger motor vehicle safety information developed under subsection (a), the Secretary shall submit a report describing the reasons for not including any such system or systems to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 3 years after the date of enactment of this section. If one or more of the systems is included in another safety information program, including those administered by international or private organizations, the Secretary shall detail why the tests, or substantively similar tests, from such other safety information program were not adopted.(7)Advanced crash avoidance systems(A)Not later than 2 years after the date of enactment of this section, the Secretary shall complete research into the development of tests for the following systems—(i)lane keeping assistance;(ii)traffic jam assistance;(iii)driver distraction prevention, including systems to maintain driver engagement and methods for mitigating distraction from in-vehicle electronic devices; (iv)driver monitoring; and(v)intelligent speed assistance.(B)After completion of the research required under subparagraph (A), the Secretary shall include each of the safety systems in the crash avoidance rating not later than 3 years after the date of enactment of this section unless the Secretary determines that doing so will not improve the passenger motor vehicle safety information developed under subsection (a).(C)If the Secretary determines that including one or more of the safety systems in the crash avoidance rating required will not improve the passenger motor vehicle safety information developed under subsection (a), the Secretary shall, not later than 3 years after the date of enactment of this section, submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, describing the reasons for not including each of the safety systems in the crash avoidance rating. If one or more of the safety systems is included in another safety information program, including those administered by international or private organizations, the Secretary shall detail why the tests, or substantively similar tests, from such other safety information program were not adopted.(8)Advanced drunk driving prevention technology(A)Not later than 3 years after the date of enactment of this section, the Secretary shall complete research into the development of tests for advanced drunk driving prevention technology. (B)After completion of the research required under subparagraph (A), the Secretary shall include advanced drunk driving prevention technology in the crash avoidance rating not later than 5 years after the date of enactment of this section unless the Secretary determines that doing so will not improve the passenger motor vehicle safety information developed under subsection (a).(C)If the Secretary determines that including advanced drunk driving prevention technology in the crash avoidance rating will not improve the passenger motor vehicle safety information developed under subsection (a), the Secretary shall, not later than 4 years after the date of enactment of this section submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate describing the reasons for not including such technology in the crash avoidance rating. If advanced drunk driving prevention technology is included in another safety information program, including those administered by international or private organizations, the Secretary shall detail why the tests, or substantively similar tests, from such other safety information program were not adopted.(9)Continuous Updates(A)Not later than 2 years after completing the updates required under this subsection and every 2 years thereafter, the Secretary shall—(i)update the passenger motor vehicle information program developed under subsection (a) to expand consumer access to vehicles with improved safety in accordance with the roadmap required under subsection (e); and(ii)update a test or rating established pursuant to this section unless the Secretary makes a determination that updating the test or rating will not improve the safety of passenger motor vehicles.(B)If the Secretary makes a determination that a test or rating established pursuant to this section no longer improves the safety of passenger motor vehicles, the Secretary shall replace or eliminate that test or rating, only if the Secretary determines that a replacement test will not improve the safety of passenger motor vehicles. Should the Secretary make such a determination, the Secretary shall, within 30 days of making such a determination, complete and submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, providing an explanation for such a determination.(10)Reporting requirementShould the Secretary fail to meet a deadline set forth in this subsection, the Secretary shall complete and submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate within 30 days of such deadline, providing an explanation for why the deadline was not met and a detailed plan and projected timeline for completing the requirement..(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation $75,000,000 for each of fiscal years 2021 through 2026 to carry out this section and the amendments made by this section.32005.Advanced Drunk Driving prevention technology(a)Requirements(1)Motor vehicle safety standardNot later than 18 months after the date of enactment of this section, the Secretary of Transportation shall issue an advanced notice of proposed rulemaking to initiate a rulemaking to prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires passenger motor vehicles manufactured after the effective date of such standard to be equipped with advanced drunk driving prevention technology.(2)Notice and commentNot later than 3 years after the date of enactment of this section, the Secretary of Transportation shall issue a notice of proposed rulemaking in order to continue the rulemaking proceeding required by paragraph (1).(3)Final Rule(A)Not later than 5 years after the date of enactment of this section, the Secretary shall prescribe a final rule containing the motor vehicle safety standard required under this subsection. The final rule shall specify an effective date that provides at least 2 years, and no more than 3 year, to allow for manufacturing compliance. (B)If the Secretary determines that a new motor vehicle safety standard required under this subsection cannot meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate describing the reasons for not prescribing such a standard.(b)DevelopmentThe Secretary shall work directly with manufacturers of passenger motor vehicles, suppliers, safety advocates, and other interested parties, including universities with expertise in automotive engineering, to—(1)accelerate the development of the advanced drunk driving prevention technology required to prescribe a motor vehicle safety standard described in subsection (a); and(2)ensure the integration of such technology into passenger motor vehicles available for sale at the earliest practicable date.(c)DefinitionsIn this section—(1)the term advanced drunk driving prevention technology means a passive system which—(A)monitors a driver’s performance to identify impairment of a driver;(B)a system which passively detects a blood alcohol level equal to and exceeding .08 blood alcohol content; or(C)a similar system which detects impairment and prevents or limits vehicle operation;(2)the term motor vehicle safety standard has the meaning given such term in section 30102 of title 49, United States Code; and(3)the term passenger motor vehicle has the meaning given such term in section 32101 of title 49, United States Code.32006.Limousine compliance with Federal Safety Standards(a)Limousine standards(1)Safety belt and seating system standards for limousinesNot later than 2 years after the date of enactment of this section, the Secretary shall prescribe a final rule—(A)that amends Federal Motor Vehicle Safety Standard Numbers 208, 209, and 210 to require to be installed in limousines at each designated seating position, including on side-facing seats—(i)an occupant restraint system consisting of integrated lap shoulder belts; or(ii)an occupant restraint system consisting of a lap belt if the occupant protection system described in clause (i) does not meet the need for motor vehicle safety; and(B)that amends Federal Motor Vehicle Safety Standard Number 207 to require limousines to meet standards for seats (including side-facing seats), attachment assemblies, and installation to minimize the possibility of their failure by forces acting on them as a result of vehicle impact.(2)Report on retrofit assessment for limousinesNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that assesses the feasibility, benefits, and costs with respect to the application of any requirement established under paragraph (1) to a limousine introduced into interstate commerce before the date on which the requirement applies to a limousine.(b)Safety regulations of limousinesSection 30102(a)(6) of title 49, United States Code, is amended—(1)in subparagraph (A), by striking or at the end;(2)in subparagraph (B), by striking the period and inserting ; or; and(3)by inserting at the end the following new subparagraph:(C)modifying a passenger motor vehicle that has already been purchased by the first purchaser (as such term is defined in subsection (b)) by increasing the wheelbase of the vehicle so that the vehicle has increased seating capacity..(c)DefinitionsIn this section the following definitions apply:(1)Certified passenger motor vehicleThe term certified passenger motor vehicle means a passenger motor vehicle that has been certified in accordance with section 30115 of title 49, United States Code, to meet all applicable Federal Motor Vehicle Safety Standards.(2)LimousineThe term limousine means a motor vehicle—(A)that has a seating capacity of nine or more persons (including the driver);(B)with a gross vehicle weight greater than 10,000 pounds but not greater than 26,000 pounds; and(C)that the Secretary has decided by regulation has physical characteristics resembling a passenger car or multipurpose passenger vehicle.(3)Limousine operatorThe term limousine operator means a person who owns or leases, and uses, the limousine to transport passengers for compensation.(4)Limousine remodelerThe term limousine remodeler means a person who alters or modifies by addition, substitution, or removal of components (other than readily attachable components) an incomplete vehicle, a vehicle manufactured in two or more stages, or a certified motor vehicle before or after the first purchase of the vehicle to manufacture a limousine.(5)Motor vehicleThe term motor vehicle has the meaning given that term in section 30102(a) of title 49, United States Code.(6)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101 of title 49, United States Code.(7)SecretaryThe term Secretary means the Secretary of Transportation.(d)Limousine compliance with Federal Safety Standards(1)In generalChapter 301 of subtitle VI of title 49, United States Code, is amended by section 32003, is further amended by inserting after section 30131 the following new section:30132.Limousine compliance with Federal Safety Standards(a)RequirementNot later than 1 year after the date of enactment of this section, a limousine remodeler may not offer for sale, lease, or rent, introduce or deliver for introduction into interstate commerce, or import into the United States a new limousine unless the limousine remodeler has provided a vehicle remodeler plan, in accordance with this section, to the Secretary that describes how the remodeler is addressing the safety of the limousine. A vehicle remodeler plan shall include the following:(1)Verification and validation of compliance with applicable Federal Motor Vehicle Safety Standards.(2)Design, quality control, manufacturing, and training practices adopted by a manufacturer, limousine remodeler, incomplete vehicle manufacturer, intermediate manufacturer, or final-stage manufacturer.(3)Customer support guidelines, including instructions for limousine occupants to wear seatbelts and limousine operators to notify occupants of the date and results of the most recent inspection of the limousine.(b)UpdatesEach manufacturer, limousine remodeler, incomplete vehicle manufacturer, intermediate manufacturer, or final-stage manufacturer shall submit an updated vehicle remodeler plan to the Secretary each year.(c)Publicly availableThe Secretary shall make any vehicle remodeler plan submitted pursuant to subsection (a) or (b) publicly available not later than 60 days after the date on which the plan is received, except the Secretary may not make publicly available any information relating to a trade secret or other confidential business information as defined in part 512 of title 49, Code of Federal Regulations.(d)ReviewThe Secretary may inspect any vehicle remodeler plan developed by a manufacturer, limousine remodeler, incomplete vehicle manufacturer, intermediate manufacturer, or final-stage manufacturer under this section to enable the Secretary to decide whether the manufacturer, limousine remodeler, incomplete vehicle manufacturer, intermediate manufacturer, or final-stage manufacturer has complied, or is complying, with this chapter or a regulation prescribed or order issued pursuant to this chapter.(e)Rule of constructionNothing in this section may be construed to affect discovery, subpoena, other court order, or any other judicial process otherwise allowed under applicable Federal or State law. (f)DefinitionsIn this section the following definitions apply:(1)LimousineThe term limousine means a motor vehicle—(A)that has a seating capacity of 9 or more persons (including the driver);(B)with a gross vehicle weight greater than 10,000 pounds but not greater than 26,000 pounds; and(C)that the Secretary has decided by regulation has physical characteristics resembling a passenger car or multipurpose passenger vehicle.(2)Limousine remodelerThe term limousine remodeler means a person who alters or modifies by addition, substitution, or removal of components (other than readily attachable components) an incomplete vehicle, a vehicle manufactured in two or more stages, or a certified motor vehicle before or after the first purchase of the vehicle to manufacture a limousine.(3)Motor vehicleThe term motor vehicle has the meaning given that term in section 32101..(2)EnforcementSection 30165(a)(1) of title 49, United States Code, is amended by inserting 30132, after 30127,.(3)Conforming amendmentThe table of section for subchapter II of chapter 301 of title 49, United States Code, is further amended by adding after the item relating to section 30131, as added by section 2(b), the following:30132. Limousine compliance with federal safety standards..(e)Limousine crashworthiness(1)ResearchNot later than 4 years after the date of enactment of this section, the Secretary shall complete research into the development of Federal Motor Vehicle Safety Standards for side impact protection, roof crush resistance, and air bag systems for the protection of occupants for limousines with perimeter seating positions, including perimeter seating arrangements.(2)Rulemaking or report(A)Crashworthiness standardsNot later than 2 years after the completion of the research required pursuant to paragraph (1), the Secretary shall prescribe final Federal Motor Vehicle Safety Standards for side impact protection, roof crush resistance, and air bag systems for the protection of occupants for limousines with alternative seating positions if the Secretary determines that such a standard or standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.(B)ReportIf the Secretary determines that a standard or standards described in subparagraph (A) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the reasons for not prescribing the standard or standards and publish the report in the Federal Register.(f)Limousine evacuation(1)ResearchNot later than 2 years after the date of enactment of this section, the Secretary shall complete research into safety features and standards that aid evacuation in the event that one exit in the passenger compartment of a limousine is blocked.(2)StandardsNot later than 3 years after the date of enactment of this section, the Secretary shall issue Federal Motor Vehicle Safety Standards based on the results of the research under paragraph (1).(g)Limousine inspection disclosure(1)Limousine inspection disclosureA limousine operator may not introduce a limousine into interstate commerce unless the limousine operator has prominently disclosed in a clear and conspicuous notice, including on the website of the operator if the operator has a website, that includes—(A)the date of the most recent inspection of the limousine required under State or Federal law;(B)the results of the inspection; and(C)any corrective action taken by the limousine operator to ensure the limousine passed inspection.(2)Federal trade commission enforcementThe Commission shall enforce this subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates this subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(3)Savings provisionNothing in this subsection shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(4)Effective dateThis subsection shall take effect 180 days after the date of enactment of this section.(h)Event data recorders for limousines(1)In generalNot later than 2 years after the date of enactment of this section, the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, shall issue a final rule requiring the use of event data recorders for limousines.(2)Privacy protectionsAny standard promulgated under paragraph (1) pertaining to event data recorder information shall comply with the collection and sharing requirements under the FAST Act (Public Law 114–94) and any other applicable law.32007.Child restraint systems(a)Labeling requirementNot later than 180 days after the date of enactment of this section, the Administrator of the National Highway Traffic Safety Administration shall revise Federal motor vehicle safety standard 213 prescribed under section 30111 of title 49, United States Code, to require that booster seat child restraint systems (those used in motor vehicles, as defined under such standard) contain a clear and conspicuous label, on both the packaging of such system and attached to such system the following labels:(1)A label stating the following: For use of children who are over 40 lbs and four years old or older.(2)A label stating the following: Strongly recommended children use this seat only when they reach either the height or weight limit for a child harness car seat as indicated by the manufacturer.(3)On the harness package, a label stating the following: To prevent possible child injury or death it is important to delay the transition from a 5-point harness seat to a booster seat as long as possible, until the child reaches the harness’ weight or height limits as set by the manufacturer.(b)Semi-Annual reporting requirement on side impact crashes(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the promulgation of the final rule relating to the protection of children seated in child restraint systems during side impact crashes required under section 31501(a) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30127 note), the Administrator of the National Highway Traffic Safety Administration shall submit to Congress and make publicly available on the website of the Administration a report regarding the current status of such rule.(2)Matters to be includedEach report required by paragraph (1) shall include, at a minimum, the following:(A)The current expected timeline for the promulgation of such rule.(B)Any technical or administrative challenges delaying the promulgation of such rule.(C)Any new financial resources or legislative authorities necessary to promulgate such rule.(D)The number of children injured or killed in side impact crashes while restrained in a 5-point harness or booster seat between the date of the enactment of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) and the date of the report.32008.Motor vehicle pedestrian and cyclist protection(a)RulemakingNot later than 2 years after the date of the enactment of this Act, the Secretary of Transportation, through the Administrator of the National Highway Traffic Safety Administration, shall issue a final rule that—(1)establishes standards for the hood and bumper areas of motor vehicles, including passenger cars, multipurpose passenger vehicles, trucks, and buses with a gross vehicle weight rating of 4,536 kilograms (10,000 pounds) or less, in order to reduce the number of injuries and fatalities suffered by vulnerable road users, including pedestrians and cyclists, who are struck by such vehicles; and(2)considers the protection of vulnerable pedestrian and cycling populations, including children and older adults, and people with disabilities.(b)ComplianceThe rule issued under subsection (a) shall require full compliance with minimum performance standards established by the Secretary not later than 2 years after the date on which the final rule is issued.IIIEnergy and Environment InfrastructureAInfrastructure1Drinking WaterAPFAS Infrastructure Grant Program33101.Establishment of PFAS Infrastructure Grant ProgramPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:1459E.Assistance for community water systems affected by PFAS(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.(b)Applications(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section.(2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit—(A)information showing the presence of PFAS in water of the community water system; and(B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS.(c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every 2 years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are effective at removing all detectable amounts of PFAS from drinking water.(d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that—(1)serve a disadvantaged community;(2)will provide at least a 10 percent cost share for the cost of implementing an eligible treatment technology; or(3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant.(e)No effect on cleanup responsibilityReceipt by a community water system of a grant under this section shall have no effect on any responsibility of the Department of Defense relating to the cleanup of the applicable PFAS.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not more than $500,000,000 for each of the fiscal years 2021 through 2025.(g)DefinitionsIn this section:(1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system.(2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452.(3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c)..33102.DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:(17)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom..BExtensions33103.Funding(a)State revolving loan fundsSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended—(1)in subparagraph (B), by striking and;(2)in subparagraph (C), by striking 2021. and inserting 2021;; and(3)by adding at the end the following:(D)$4,140,000,000 for fiscal year 2022;(E)$4,800,000,000 for fiscal year 2023; and(F)$5,500,000,000 for each of fiscal years 2024 and 2025..(b)Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended by striking 2022 and inserting 2025.(c)Voluntary School and Child Care Program Lead Testing Grant ProgramSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking 2021 and inserting 2025.(d)Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2025.(e)Technical assistance and grantsSection 1433(g)(6) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)(6)) is amended by striking 2021 and inserting 2025.(f)Grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking 2021 and inserting 2025.33104.American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.33105.Comprehensive lead service line replacementSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (d)—(A)by striking $60,000,000 and inserting $4,500,000,000; and(B)by striking 2021 and inserting 2025; and (2)by adding at the end the following:(f)Comprehensive lead reduction projects(1)GrantsThe Administrator shall make grants available to eligible entities for comprehensive lead reduction projects that, notwithstanding any other provision in this section, pay to fully replace all lead service lines served by the eligible entity, irrespective of the ownership of the service line and without requiring a contribution to the cost of replacement of any portion of the service line by any individual homeowner.(2)PriorityIn making grants under paragraph (1), the Administrator shall give priority to eligible entities serving disadvantaged communities, consistent with subsection (b)(3), and environmental justice communities (with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experience, or are at risk of experiencing, higher or more adverse human health or environmental effects).(3)No cost-sharingThe Federal share of the cost of a project carried out pursuant to this subsection shall be 100 percent..COther matters33106.Drinking water fountain replacement in public playgrounds and parks(a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:1466.Drinking water fountain replacement in public playgrounds and parks(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to States and municipalities for the replacement, in playgrounds or parks owned by States or municipalities, of drinking water fountains manufactured prior to 1988.(b)Use of fundsFunds awarded under the grant program—(1)shall be used to pay the costs of replacement of drinking water fountains in playgrounds or parks owned by a State or municipality receiving such funds; and(2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of playgrounds or parks owned by a State or municipality receiving such funds, as determined appropriate by the Administrator.(c)PriorityIn awarding funds under the grant program, the Administrator shall give priority to projects and activities that benefit an underserved community or a disadvantaged community.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2025.(b)DefinitionsSection 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21) is amended by adding at the end the following:(8)Disadvantaged communityThe term disadvantaged community has the meaning given such term in section 1452(d)(3).(9)Playground or parkThe term playground or park means an indoor or outdoor park, building, site, or other facility, including any parking lot appurtenant thereto, that is intended for recreation purposes.(10)Underserved communityThe term underserved community has the meaning given such term in section 1459A..DOther Matters33107.Assistance for areas affected by natural disastersSection 2020 of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended—(1)in subsection (b)(1), by striking subsection (e)(1) and inserting subsection (f)(1);(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;(3)by inserting after subsection (b) the following:(c)Assistance for territoriesThe Administrator may use funds made available under subsection (f)(1) to make grants to Guam, the Virgin Islands, American Samoa, and the Northern Mariana Islands for the purposes of providing assistance to eligible systems to restore or increase compliance with national primary drinking water regulations.; and(4)in subsection (f), as so redesignated—(A)in the heading, by striking State revolving fund capitalization; and(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting and to make grants under subsection (c) of this section, before to be available; and(ii)in subparagraph (A), by inserting or subsection (c), as applicable after subsection (b)(1).EOther matters33108.Allotments for territoriesSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 2Grid Security and Modernization33111.21st Century Power Grid(a)In generalThe Secretary of Energy shall establish a program to provide financial assistance to eligible partnerships to carry out projects related to the modernization of the electric grid, including—(1)projects for the deployment of technologies to improve monitoring of, advanced controls for, and prediction of performance of, a distribution system; and(2)projects related to transmission system planning and operation.(b)Eligible projectsProjects for which an eligible partnership may receive financial assistance under subsection (a)—(1)shall be designed to improve the resiliency, performance, or efficiency of the electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power;(2)may be designed to deploy a new product or technology that could be used by customers of an electric utility; and(3)shall demonstrate—(A)secure integration and management of energy resources, including through distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles, energy efficiency, demand response, or controllable loads; or(B)secure integration and interoperability of communications and information technologies related to the electric grid.(c)Cybersecurity planEach project carried out with financial assistance provided under subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary of Energy.(d)Privacy effects analysisEach project carried out with financial assistance provided under subsection (a) shall include a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department.(e)DefinitionsIn this section:(1)Eligible partnershipThe term eligible partnership means a partnership consisting of two or more entities, which—(A)may include—(i)any institution of higher education;(ii)a National Laboratory;(iii)a State or a local government or other public body created by or pursuant to State law;(iv)an Indian Tribe;(v)a Federal power marketing administration; or(vi)an entity that develops and provides technology; and(B)shall include at least one of any of—(i)an electric utility;(ii)a Regional Transmission Organization; or(iii)an Independent System Operator.(2)Electric utilityThe term electric utility has the meaning given that term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)), except that such term does not include an entity described in subparagraph (B) of such section.(3)Federal power marketing administrationThe term Federal power marketing administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration.(4)Independent system operator; regional transmission organizationThe terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796).(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy to carry out this section $700,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.33112.Energy efficient transformer rebate program(a)DefinitionsIn this section:(1)Qualified energy efficient transformerThe term qualified energy efficient transformer means a transformer that meets or exceeds the applicable energy conservation standards described in the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).(2)Qualified energy inefficient transformerThe term qualified energy inefficient transformer means a transformer with an equal number of phases and capacity to a transformer described in any of the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act) that—(A)does not meet or exceed the applicable energy conservation standards described in paragraph (1); and(B)(i)was manufactured between January 1, 1985, and December 31, 2006, for a transformer with an equal number of phases and capacity as a transformer described in the table in subsection (b)(2) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act); or(ii)was manufactured between January 1, 1990, and December 31, 2009, for a transformer with an equal number of phases and capacity as a transformer described in the table in paragraph (1) or (2) of subsection (c) of that section (as in effect on the date of enactment of this Act).(3)Qualified entityThe term qualified entity means an owner of industrial or manufacturing facilities, commercial buildings, or multifamily residential buildings, a utility, or an energy service company, that fulfills the requirements of subsection (c).(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall establish a program to provide rebates to qualified entities for expenditures made by the qualified entity for the replacement of a qualified energy inefficient transformer with a qualified energy efficient transformer.(c)RequirementsTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary of Energy an application in such form, at such time, and containing such information as the Secretary may require, including demonstrated evidence—(1)that the entity purchased a qualified energy efficient transformer;(2)of the core loss value of the qualified energy efficient transformer;(3)of the age of the qualified energy inefficient transformer being replaced;(4)of the core loss value of the qualified energy inefficient transformer being replaced—(A)as measured by a qualified professional or verified by the equipment manufacturer, as applicable; or(B)for transformers described in subsection (a)(2)(B)(i), as selected from a table of default values as determined by the Secretary in consultation with applicable industry; and(5)that the qualified energy inefficient transformer has been permanently decommissioned and scrapped.(d)Authorized amount of rebateThe amount of a rebate provided under this section shall be—(1)for a 3-phase or single-phase transformer with a capacity of not less than 10 and not greater than 2,500 kilovolt-amperes, twice the amount equal to the difference in watts between the core loss value (as measured in accordance with paragraphs (2) and (4) of subsection (c)) of—(A)the qualified energy inefficient transformer; and(B)the qualified energy efficient transformer; or(2)for a transformer described in subsection (a)(2)(B)(i), the amount determined using a table of default rebate values by rated transformer output, as measured in kilovolt-amperes, as determined by the Secretary in consultation with applicable industry.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.33113.Interregional transmission planning reportNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report that—(1)examines the effectiveness of interregional transmission planning processes for identifying transmission projects across regions that provide economic, reliability, or operational benefits, taking into consideration the public interest, the integrity of markets, and the protection of consumers;(2)evaluates the current architecture of regional electricity grids (including international transmission connections of such grids) that together comprise the Nation’s electricity grid, with respect to—(A)potential growth in renewable energy generation, including energy generation from offshore wind;(B)potential growth in electricity demand; and(C)retirement of existing electricity generation assets;(3)analyzes—(A)the range of benefits that interregional transmission provides;(B)the impact of basing transmission project approvals on a comprehensive assessment of the multiple benefits provided;(C)synchronization of processes described in paragraph (1) among neighboring regions;(D)how often interregional transmission planning should be completed;(E)whether voltage, size, or cost requirements should be a factor in the approval of interregional transmission projects;(F)cost allocation methodologies for interregional transmission projects; and(G)current barriers and challenges to construction of interregional transmission projects; and(4)identifies potential changes, based on the analysis under paragraph (3), to the processes described in paragraph (1) to ensure the most efficient, cost effective, and broadly beneficial transmission projects are selected for construction.33114.Promoting grid storage(a)DefinitionsIn this section:(1)Energy storage systemThe term energy storage system means equipment or facilities relating to the electric grid that are capable of absorbing and converting energy, as applicable, storing the energy for a period of time, and dispatching the energy, that—(A)use mechanical, electrochemical, biochemical, or thermal processes, to convert and store energy that was generated at an earlier time for use at a later time;(B)use mechanical, electrochemical, biochemical, or thermal processes to convert and store energy generated from mechanical processes that would otherwise be wasted for delivery at a later time; or(C)convert and store energy in an electric, thermal, or gaseous state for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity or other fuel sources at that later time, as is offered by grid-enabled water heaters.(2)Eligible entityThe term eligible entity means—(A)a State, territory, or possession of the United States;(B)a State energy office (as defined in section 124(a) of the Energy Policy Act of 2005 (42 U.S.C. 15821(a)));(C)a tribal organization (as defined in section 3765 of title 38, United States Code);(D)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));(E)an electric utility, including—(i)a rural electric cooperative;(ii)a political subdivision of a State, such as a municipally owned electric utility, or any agency, authority, corporation, or instrumentality of one or more State political subdivisions; and(iii)an investor-owned utility; and(F)a private energy storage company that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)).(3)Island modeThe term island mode means a mode in which a distributed generator or energy storage system continues to power a location in the absence of electric power from the primary source.(4)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage systems, within clearly defined electrical boundaries that—(A)acts as a single controllable entity with respect to the electric grid; and(B)can connect to, and disconnect from, the electric grid to operate in both grid-connected mode and island mode.(5)SecretaryThe term Secretary means the Secretary of Energy.(b)Energy storage research program(1)In generalThe Secretary shall establish a cross-cutting national program within the Department of Energy for the research of energy storage systems, including components and materials of such systems.(2)Additional requirementsIn establishing the program under paragraph (1), the Secretary shall—(A)identify and coordinate across all relevant program offices throughout the Department of Energy key areas of existing and future research with respect to a portfolio of technologies and approaches;(B)adopt long-term cost, performance, and demonstration targets for different types of energy storage systems and for use in a variety of regions, including rural areas;(C)incorporate considerations of sustainability, sourcing, recycling, reuse, and disposal of materials, including critical elements, in the design of energy storage systems;(D)identify energy storage duration needs;(E)analyze the need for various types of energy storage to improve electric grid resilience and reliability; and(F)support research and development of advanced manufacturing technologies that have the potential to improve United States competitiveness in energy storage manufacturing.(3)Establishment(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Electricity of the Department of Energy a research, development, and demonstration program of grid-scale energy storage systems, in accordance with this subsection.(B)Goals, priorities, cost targetsThe Secretary shall develop goals, priorities, and cost targets for the program.(4)Strategic plan(A)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a 10-year strategic plan for the program.(B)ContentsThe strategic plan submitted under subparagraph (A) shall—(i)identify Department of Energy programs that—(I)support the research and development activities described in paragraph (5) and the demonstration projects under paragraph (3) under subsection (e); and(II)(aa)do not support the activities or projects described in subclause (I); but(bb)are important to the development of grid-scale energy storage systems and the mission of the Office of Electricity of the Department of Energy, as determined by the Secretary; and(ii)include expected timelines for—(I)the accomplishment of relevant objectives under current programs of the Department of Energy relating to grid-scale energy storage systems; and(II)the commencement of any new initiatives within the Department of Energy relating to grid-scale energy storage systems to accomplish those objectives.(C)Updates to planNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives an updated 10-year strategic plan, which shall identify, and provide a justification for, any major deviation from a previous strategic plan submitted under this paragraph.(5)Research and developmentIn carrying out the program, the Secretary shall focus research and development activities on developing cost effective energy storage systems that—(A)(i)to balance day-scale needs, are capable of highly flexible power output for not less than 6 hours; and(ii)have a lifetime of—(I)not less than 8,000 cycles of discharge at full output; and(II)20 years of operation;(B)(i)can provide power to the electric grid for durations of approximately 10 to 100 hours; and(ii)have a lifetime of—(I)not less than 1,500 cycles of discharge at full output; and(II)20 years of operation; and(C)can store energy over several months and address seasonal scale variations in supply and demand.(6)Cost targetsCost targets developed by the Secretary under paragraph (3)(B) shall—(A)be for energy storage costs across all types of energy storage technology; and(B)include technology costs, installation costs, balance of services costs, and soft costs.(7)Testing and validationThe Secretary shall support the standardized testing and validation of energy storage systems under the program through collaboration with 1 or more National Laboratories, including the development of methodologies to independently validate energy storage technologies by performance of energy storage systems on the electric grid, including when appropriate, testing of application-driven charge and discharge protocols.(8)Target updates; subtargetsNot less frequently than once every 5 years during the 10-year period beginning on the date of enactment of this section, the Secretary shall—(A)revise the cost targets developed under paragraph (3)(B) to be more stringent, based on—(i)a technology-neutral approach that considers all types of energy storage deployment scenarios, including individual technologies, technology combination use profiles, and integrated control system applications;(ii)input from a variety of stakeholders; (iii)the inclusion and use of existing infrastructure; and(iv)the ability to optimize the integration of intermittent renewable energy generation technology and distributed energy resources; and(B)establish cost subtargets for technologies and applications relating to the energy storage systems described in paragraph (5), taking into consideration—(i)electricity market prices; and(ii)the goal of being cost-competitive in specific markets for electric grid products and services.(c)Technical assistance and grant program(1)Establishment(A)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this subsection as the program)—(i)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, design, and develop processes to procure energy storage systems; and(ii)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, design, and develop processes to procure energy storage systems.(B)Technical assistance(i)In generalThe technical assistance described in subparagraph (A) shall include assistance with one or more of the following activities relating to energy storage systems:(I)Identification of opportunities to use energy storage systems.(II)Assessment of technical and economic characteristics.(III)Utility interconnection.(IV)Permitting and siting issues.(V)Business planning and financial analysis.(VI)Engineering design.(ii)ExclusionThe technical assistance described in subparagraph (A) shall not include assistance relating to modification of Federal, State, or local regulations or policies relating to energy storage systems.(C)Information disseminationThe information dissemination under subparagraph (A)(i) shall include dissemination of—(i)information relating to the topics described in subparagraph (B), including case studies of successful examples;(ii)computer software for assessment, design, and operation and maintenance of energy storage systems; and(iii)public databases that track the operation of existing and planned energy storage systems.(2)Applications(A)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)Application processThe Secretary shall seek applications for technical assistance and grants under the program—(i)on a competitive basis; and(ii)on a periodic basis, but not less frequently than once every 12 months.(C)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for—(i)strengthening the reliability of energy infrastructure and the resilience of energy infrastructure to the effects of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;(ii)reducing the cost of energy storage systems;(iii)facilitating the use of renewable energy resources;(iv)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions;(v)improving the feasibility of microgrids or islanding, particularly in rural areas, including rural areas with high energy costs; and(vi)maximizing local job creation.(3)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than—(A)100 percent of the costs of carrying out an initial assessment to identify net system benefits of using energy storage systems;(B)75 percent of the cost of obtaining guidance relating to methods to assess energy storage in long-term resource planning and resource procurement;(C)60 percent of the cost of carrying out studies to assess the cost-benefit ratio of energy storage systems; and(D)50 percent of the cost of obtaining guidance on complying with State and local regulatory technical standards, including siting and permitting standards.(4)Rules and procedures(A)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall, by rule, establish procedures for carrying out the program.(B)GrantsNot later than 120 days after the date on which the Secretary establishes procedures for the program under subparagraph (A), the Secretary shall issue grants under this subsection.(5)ReportsThe Secretary shall submit to Congress and make available to the public—(A)not less frequently than once every 2 years, a report describing the performance of the program under this subsection, including a synthesis and analysis of any information the Secretary requires grant recipients to provide to the Secretary as a condition of receiving a grant; and(B)on termination of the program under this subsection, an assessment of the success of, and education provided by, the measures carried out by eligible entities under the program.(d)Department of Energy workshopsThe Secretary shall hold one or more workshops during each of calendar years 2021 and 2023 to facilitate the sharing, across the Department of Energy, the States, local and Tribal governments, industry, and the academic research community, of research developments and new technical knowledge gained in carrying out subsections (b) and (c).(e)Energy storage system demonstration program(1)Energy storage grant program(A)EstablishmentThe Secretary shall establish a competitive grant program for pilot energy storage systems, as identified by the Secretary, that use either—(i)a single system; or(ii)aggregations of multiple systems.(B)Selection requirementsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall, to the maximum extent practicable—(i)ensure regional diversity among eligible entities that receive the grants, including participation by rural States and small States;(ii)ensure that specific projects selected for grants—(I)expand on the existing technology demonstration programs of the Department of Energy; and(II)are designed to achieve one or more of the objectives described in subparagraph (C);(iii)prioritize projects from eligible entities that do not have an energy storage system;(iv)give consideration to proposals from eligible entities for securing energy storage through competitive procurement or contracts for service;(v)prioritize projects that coordinate with the local incumbent electric utility for in-front-of-the-meter projects that do not formally involve an electric utility; and(vi)prioritize projects that leverage matching funds from non-Federal sources.(C)ObjectivesEach demonstration project selected for a grant under subparagraph (A) shall include one or more of the following objectives:(i)To improve the security and resiliency of critical infrastructure and emergency response systems.(ii)To improve the reliability of the electricity transmission and distribution system, particularly in rural areas, including rural areas with high energy costs.(iii)To optimize electricity transmission or distribution system operation and power quality to defer or avoid costs of replacing or upgrading electric grid infrastructure, including transformers and substations.(iv)To supply energy at peak periods of demand on the electric grid or during periods of significant variation of electric grid supply.(v)To reduce peak residential and commercial loads, particularly to defer or avoid investments in new electric grid capacity.(vi)To advance power conversion systems to make the systems internet-connected, more efficient, able to communicate with other inverters, and able to control voltage.(vii)To provide ancillary services for grid stability and management.(viii)To integrate a renewable energy resource production source into the grid at the source or away from the source.(ix)To increase the feasibility of microgrids or islanding.(x)To enable the use of stored energy in forms other than electricity to support the natural gas system and other industrial processes.(D)Restriction on use of fundsAny eligible entity that receives a grant under subparagraph (A) may only use the grant to fund programs relating to the demonstration of energy storage systems connected to the electric grid, including energy storage systems sited behind a customer revenue meter.(E)Funding limitations(i)Federal cost shareThe Federal cost share of a project carried out with a grant under subparagraph (A) shall be not more than 50 percent of the total costs incurred in connection with the development, construction, acquisition of components for, or engineering of a demonstration project.(ii)Maximum grantThe maximum amount of a grant awarded under subparagraph (A) shall be $5,000,000.(F)No project ownership interestThe United States shall hold no equity or other ownership interest in an energy storage system for which a grant is provided under subparagraph (A).(G)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the grant shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.(2)Rules and procedures; awarding of grants(A)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall, by rule, establish procedures for carrying out the grant program under paragraph (1).(B)Awarding of grantsNot later than 1 year after the date on which the Secretary establishes procedures under subparagraph (A), the Secretary shall award the initial grants provided under this subsection.(3)ReportsThe Secretary shall submit to Congress and make publicly available—(A)not less frequently than once every 2 years for the duration of the grant program under paragraph (1), a report describing the performance of the grant program, including a synthesis and analysis of any information the Secretary requires grant recipients to provide to the Secretary as a condition of receiving a grant; and(B)on termination of the grant program under paragraph (1), an assessment of the success of, and education provided by, the measures carried out by grant recipients under the grant program.(4)Demonstration projects(A)In generalNot later than September 30, 2023, under the program, the Secretary shall, to the maximum extent practicable, enter into agreements to carry out not more than 5 grid-scale energy storage system demonstration projects.(B)ObjectivesEach demonstration project carried out under subparagraph (A) shall be designed to further the development of the energy storage systems described in subsection (b)(5).(f)Authorization of appropriationsThere are authorized to be appropriated—(1)for each of fiscal years 2021 through 2025, $175,000,000 to carry out subsection (b);(2)for the period of fiscal years 2021 through 2025, $100,000,000 to carry out subsection (c), to remain available until expended; and(3)for the period of fiscal years 2021 through 2025, $150,000,000 to carry out subsection (e), to remain available until expended.33115.Expanding access to sustainable energy(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a rural electric cooperative; or(B)a nonprofit organization working with at least six or more rural electric cooperatives.(2)Energy storageThe term energy storage means the use of equipment or facilities relating to the electric grid that are capable of absorbing and converting energy, as applicable, storing the energy for a period of time, and dispatching the energy, that—(A)use mechanical, electrochemical, biochemical, or thermal processes, to convert and store energy that was generated at an earlier time for use at a later time;(B)use mechanical, electrochemical, biochemical, or thermal processes to convert and store energy generated from mechanical processes that would otherwise be wasted for delivery at a later time; or(C)convert and store energy in an electric, thermal, or gaseous state for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity or other fuel sources at that later time, as is offered by grid-enabled water heaters.(3)IslandThe term island mode means a mode in which a distributed generator or energy storage device continues to power a location in the absence of electric power from the primary source.(4)MicrogridThe term microgrid means an interconnected system of loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—(A)acts as a single controllable entity with respect to the electric grid; and(B)can connect to, and disconnect from, the electric grid to operate in both grid-connected mode and island mode.(5)Renewable energy sourceThe term renewable energy source has the meaning given the term in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)).(6)Rural electric cooperativeThe term rural electric cooperative means an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that sells electric energy to persons in rural areas.(7)SecretaryThe term Secretary means the Secretary of Energy.(b)Energy storage and microgrid assistance program(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall—(A)provide grants to eligible entities under paragraph (3);(B)provide technical assistance to eligible entities under paragraph (4); and(C)disseminate information to eligible entities on—(i)the activities described in paragraphs (3)(A) and (4); and(ii)potential and existing energy storage and microgrid projects.(2)Cooperative agreementThe Secretary may enter into a cooperative agreement with an eligible entity to carry out paragraph (1).(3)Grants(A)In generalThe Secretary shall award grants to eligible entities for identifying, evaluating, designing, and demonstrating energy storage and microgrid projects that utilize energy from renewable energy sources.(B)ApplicationTo be eligible to receive a grant under subparagraph (A), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(C)Use of grantAn eligible entity that receives a grant under subparagraph (A)—(i)shall use the grant—(I)to conduct feasibility studies to assess the potential for implementation or improvement of energy storage or microgrid projects;(II)to analyze and implement strategies to overcome barriers to energy storage or microgrid project implementation, including financial, contracting, siting, and permitting barriers;(III)to conduct detailed engineering of energy storage or microgrid projects;(IV)to perform a cost-benefit analysis with respect to an energy storage or microgrid project;(V)to plan for both the short- and long-term inclusion of energy storage or microgrid projects into the future development plans of the eligible entity; or(VI)to purchase and install necessary equipment, materials, and supplies for demonstration of emerging technologies; and(ii)may use the grant to obtain technical assistance from experts in carrying out the activities described in clause (i).(D)ConditionAs a condition of receiving a grant under subparagraph (A), an eligible entity shall—(i)implement a public awareness campaign, in coordination with the Secretary, about the project implemented under the grant in the community in which the eligible entity is located;(ii)submit to the Secretary, and make available to the public, a report that describes—(I)any energy cost savings and environmental benefits achieved under the project; and(II)the results of the project, including quantitative assessments to the extent practicable, associated with each activity described in subparagraph (C)(i); and(iii)create and disseminate tools and resources that will benefit other rural electric cooperatives, which may include cost calculators, guidebooks, handbooks, templates, and training courses.(E)Cost-shareActivities under this paragraph shall be subject to the cost-sharing requirements of section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).(4)Technical assistance(A)In generalIn carrying out the program established under paragraph (1), the Secretary shall provide eligible entities with technical assistance relating to—(i)identifying opportunities for energy storage and microgrid projects;(ii)understanding the technical and economic characteristics of energy storage or microgrid projects;(iii)understanding financing alternatives;(iv)permitting and siting issues;(v)obtaining case studies of similar and successful energy storage or microgrid projects;(vi)reviewing and obtaining computer software for assessment, design, and operation and maintenance of energy storage or microgrid systems; and(vii)understanding and utilizing the reliability and resiliency benefits of energy storage and microgrid projects.(B)External contractsIn carrying out subparagraph (A), the Secretary may enter into contracts with third-party experts, including engineering, finance, and insurance experts, to provide technical assistance to eligible entities relating to the activities described in such subparagraph, or other relevant activities, as determined by the Secretary.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.(2)Administrative costsNot more than 5 percent of the amount appropriated under paragraph (1) for each fiscal year shall be used for administrative expenses.33116.Interregional transmission planning rulemaking(a)In generalNot later than 6 months after the date of the enactment of this section, the Federal Energy Regulatory Commission (hereinafter referred to as the Commission) shall initiate a rulemaking to increase the effectiveness of the interregional transmission planning process.(b)AssessmentIn conducting the rulemaking under subsection (a), the Commission shall assess—(1)the effectiveness of interregional transmission planning processes for identifying transmission planning solutions that provide economic, reliability, operation, and public policy benefits, taking into consideration—(A)the public interest;(B)the integrity of markets; and(C)the protection of consumers; and (2)proposed changes to the processes described in paragraph (1) to ensure that efficient, cost-effective, and broadly beneficial transmission solutions are selected for construction, taking into consideration—(A)the public interest;(B)the integrity of markets;(C)the protection of consumers; and(D)the range of benefits that interregional transmission provides.(c)EmphasisIn conducting the rulemaking under subsection (a), the Commission shall develop rules that emphasize—(1)the need for a solution to secure approval based on a comprehensive assessment of the multiple benefits the solution is expected to provide;(2)that interregional benefit analyses made between multiple regions should not be subject to reassessment by a single regional entity;(3)the importance of synchronizing the planning processes between regions that neighbor one another, including using one timeline with a single set of needs, input assumptions, and benefit metrics;(4)that evaluation of long-term scenarios should align with the expected life of an interregional transmission solution;(5)that transmission planning authorities should allow for the identification and joint evaluation between regions of alternative proposals;(6)that the interregional transmission planning process should take place not less frequently than once every 3 years; (7)the elimination of arbitrary voltage, size, or cost requirements for an interregional transmission solution; and(8)cost allocation methodologies that reflect the multiple benefits provided by an interregional transmission solution.(d)TimingNot later than 18 months after the date of the enactment of this section, the Commission shall complete the rulemaking initiated under subsection (a).(e)DefinitionsIn this section: (1)Interregional benefit analysisThe term interregional benefit analysis means the identification and evaluation of the estimated benefits of interregional transmission facilities in two or more neighboring transmission planning regions to meet the needs for transmission system reliability, resilience, economic, and public policy requirements. (2)Interregional transmission planning processThe term interregional transmission planning process means an evaluation of transmission needs established by public utility transmission providers in two or more neighboring transmission planning regions that are jointly evaluated by those regions.(3)Interregional transmission solutionThe term interregional transmission solution means an interregional transmission facility that is evaluated by two or more neighboring transmission planning regions and determined by each of those regions for the ability of the project to efficiently or cost effectively meet regional transmission needs or to provide substantial benefits that are not addressed in either of the region’s regional planning processes.(4)Transmission planning authorityThe term transmission planning authority means the public utility transmission provider within a transmission planning region that is required to create a regional transmission plan that identifies transmission facilities and nontransmission alternatives needed to meet regional needs.(5)Transmission planning regionsThe term transmission planning regions means the transmission planning regions recognized by the Commission as compliant with the final rule entitled Transmission Planning and Cost Allocation by Transmission Owning and Operating Public Utilities located at part 35 of title 18, Code of Federal Regulations (or any successor regulation). 3Controlling Methane Leaks from Pipelines33121.Improving the natural gas distribution system(a)ProgramThe Secretary of Energy shall establish a grant program to provide financial assistance to States to offset the incremental rate increases paid by low-income households resulting from the implementation of State-approved infrastructure replacement, repair, and maintenance programs designed to accelerate the necessary replacement, repair, or maintenance of natural gas distribution systems.(b)Date of eligibilityAwards may be provided under this section to offset rate increases described in subsection (a) occurring on or after the date of enactment of this Act.(c)PrioritizationThe Secretary shall collaborate with States to prioritize the distribution of grants made under this section. At a minimum, the Secretary shall consider prioritizing the distribution of grants to States which have—(1)authorized or adopted enhanced infrastructure replacement programs or innovative rate recovery mechanisms, such as infrastructure cost trackers and riders, infrastructure base rate surcharges, deferred regulatory asset programs, and earnings stability mechanisms; and(2)a viable means for delivering financial assistance to low-income households.(d)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to the performance of eligible projects funded pursuant to grants awarded under this section.(e)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40.(f)DefinitionsIn this section:(1)Innovative rate recovery mechanismsThe term innovative rate recovery mechanisms means rate structures that allow State public utility commissions to modify tariffs and recover costs of investments in utility replacement incurred between rate cases.(2)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)).(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $250,000,000 to carry out this section in each fiscal year beginning in fiscal year 2021 and ending in fiscal year 2025.4Renewable energy33131.Grant program for solar installations located in, or that serve, low-income and underserved areas(a)DefinitionsIn this section:(1)BeneficiaryThe term beneficiary means a low-income household or a low-income household in an underserved area. (2)Community solar facilityThe term community solar facility means a solar generating facility that—(A)through a voluntary program, has multiple subscribers that receive financial benefits that are directly attributable to the facility;(B)has a nameplate rating of 5 megawatts AC or less; and(C)is located in the utility distribution service territory of subscribers.(3)Community solar subscriptionThe term community solar subscription means a share in the capacity, or a proportional interest in the electricity generation, of a community solar facility.(4)Covered facilityThe term covered facility means—(A)a community solar facility—(i)that is located in an underserved area; or(ii)at least 50 percent of the capacity of which is reserved for low-income households;(B)a solar generating facility located at a residence of a low-income household; or(C)a solar generating facility located at a multi-family affordable housing complex.(5)Covered StateThe term covered State means a State with processes in place to ensure that covered facilities deliver financial benefits to low-income households.(6)Eligible entityThe term eligible entity means—(A)a nonprofit organization that provides services to low-income households or multi-family affordable housing complexes;(B)a developer, owner, or operator of a community solar facility that reserves a portion of the capacity of the facility for subscribers who are members of low-income households or for low-income households that otherwise financially benefit from the facility;(C)a covered State, or political subdivision thereof;(D)an Indian Tribe or a tribally owned electric utility;(E)a Native Hawaiian community-based organization;(F)any other national or regional entity that has experience developing or installing solar generating facilities for low-income households that maximize financial benefits to those households; and (G)an electric cooperative or municipal electric utility (as such terms are defined in section 3 of the Federal Power Act). (7)Eligible installation projectThe term eligible installation project means a project to install a covered facility in a covered State.(8)Eligible planning projectThe term eligible planning project means a project to carry out pre-installation activities for the development of a covered facility in a covered State.(9)Eligible projectThe term eligible project means—(A)an eligible planning project; or(B)an eligible installation project.(10)Feasibility studyThe term feasibility study means any activity to determine the feasibility of a specific solar generating facility, including a customer interest assessment and a siting assessment, as determined by the Secretary.(11)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.(12)Interconnection serviceThe term interconnection service has the meaning given such term in section 111(d)(15) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(15)).(13)Low-income householdThe term low-income household means that income in relation to family size which—(A)is at or below 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget, except that the Secretary may establish a higher level if the Secretary determines that such a higher level is necessary to carry out the purposes of this section;(B)is the basis on which cash assistance payments have been paid during the preceding 12-month period under titles IV and XVI of the Social Security Act (42 U.S.C. 601 et seq., 1381 et seq.) or applicable State or local law; or(C)if a State elects, is the basis for eligibility for assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), provided that such basis is at least 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget.(14)Multi-family affordable housing complexThe term multi-family affordable housing complex means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households.(15)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community.(16)ProgramThe term program means the program established under subsection (b).(17)SecretaryThe term Secretary means the Secretary of Energy.(18)Solar generating facilityThe term solar generating facility means— (A)a generator that creates electricity from light photons; and(B)the accompanying hardware enabling that electricity to flow—(i)onto the electric grid;(ii)into a facility or structure; or(iii)into an energy storage device.(19)StateThe term State means each of the 50 States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, and American Samoa.(20)SubscriberThe term subscriber means a person who—(A)owns a community solar subscription, or an equivalent unit or share of the capacity or generation of a community solar facility; or(B)financially benefits from a community solar facility, even if the person does not own a community solar subscription for the facility.(21)Underserved areaThe term underserved area means—(A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary; (B)a geographical area that has low or no access to electricity, as determined by the Secretary; (C)a geographical area with an average annual residential retail electricity price that exceeds the national average annual residential retail electricity price (as reported by the Energy Information Agency) by 50 percent or more; or(D)trust land, as defined in section 3765 of title 38, United States Code.(b)EstablishmentThe Secretary shall establish a program to provide financial assistance to eligible entities—(1)carry out planning projects that are necessary to establish the feasibility, obtain required permits, identify beneficiaries, or secure subscribers to install a covered facility; or(2)install a covered facility for beneficiaries in accordance with this section.(c)Applications(1)In generalTo be eligible to receive assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)Inclusion for installation assistance(A)RequirementsFor an eligible entity to receive assistance for a project to install a covered facility, the Secretary shall require the eligible entity to include—(i)information in the application that is sufficient to demonstrate that the eligible entity has obtained, or has the capacity to obtain, necessary permits, subscribers, access to an installation site, and any other items or agreements necessary to comply with an agreement under subsection (g)(1) and to complete the installation of the applicable covered facility;(ii)a description of the mechanism through which financial benefits will be distributed to beneficiaries or subscribers; and(iii)an estimate of the anticipated financial benefit for beneficiaries or subscribers.(B)Consideration of planning projectsThe Secretary shall consider the successful completion of an eligible planning project pursuant to subsection (b)(1) by the eligible entity to be sufficient to demonstrate the ability of the eligible entity to meet the requirements of subparagraph (A)(i). (d)Selection(1)In generalIn selecting eligible projects to receive assistance under the program, the Secretary shall—(A)prioritize—(i)eligible installation projects that will result in the most financial benefit for subscribers, as determined by the Secretary;(ii)eligible installation projects that will result in development of covered facilities in underserved areas; and(iii)eligible projects that include apprenticeship, job training, or community participation as part of their application; and(B)ensure that such assistance is provided in a manner that results in eligible projects being carried out on a geographically diverse basis within and among covered States.(2)Determination of financial benefitIn determining the amount of financial benefit for low-income households of an eligible installation project, the Secretary shall ensure that all calculations for estimated household energy savings are based solely on electricity offsets from the applicable covered facility and use formulas established by the State or local government with jurisdiction over the applicable covered facility for verifiable household energy savings estimates that accrue to low-income households.(e)Assistance(1)FormThe Secretary may provide assistance under the program in the form of a grant (which may be in the form of a rebate) or a low-interest loan.(2)Multiple projects for same facility(A)In generalAn eligible entity may apply for assistance under the program for an eligible planning project and an eligible installation project for the same covered facility.(B)Separate selectionsSelection by the Secretary for assistance under the program of an eligible planning project does not require the Secretary to select for assistance under the program an eligible installation project for the same covered facility.(f)Use of assistance(1)Eligible planning projectsAn eligible entity receiving assistance for an eligible planning project under the program may use such assistance to pay the costs of pre-installation activities associated with an applicable covered facility, including—(A)feasibility studies;(B)permitting;(C)site assessment;(D)on-site job training, or other community-based activities directly associated with the eligible planning project; or(E)such other costs determined by the Secretary to be appropriate.(2)Eligible installation projectsAn eligible entity receiving assistance for an eligible installation project under the program may use such assistance to pay the costs of—(A)installation of a covered facility, including costs associated with materials, permitting, labor, or site preparation;(B)storage technology sited at a covered facility;(C)interconnection service expenses;(D)on-site job training, or other community-based activities directly associated with the eligible installation project;(E)offsetting the cost of a subscription for a covered facility described in subparagraph (A) of subsection (a)(4) for subscribers that are members of a low income household; or(F)such other costs determined by the Secretary to be appropriate.(g)Administration(1)Agreements(A)In generalAs a condition of receiving assistance under the program, an eligible entity shall enter into an agreement with the Secretary.(B)RequirementsAn agreement entered into under this paragraph—(i)shall require the eligible entity to maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the agreement;(ii)with respect to an eligible installation project shall require that any solar generating facility installed using assistance provided pursuant to the agreement comply with local building and safety codes and standards; and(iii)shall contain such other terms as the Secretary may require to ensure compliance with the requirements of this section.(C)TermAn agreement under this paragraph shall be for a term that begins on the date on which the agreement is entered into and ends on the date that is 2 years after the date on which the eligible entity receives assistance pursuant to the agreement, which term may be extended once for a period of not more than 1 year if the eligible entity demonstrates to the satisfaction of the Secretary that such an extension is necessary to complete the activities required by the agreement.(2)Use of fundsOf the funds made available to provide assistance to eligible installation projects under this section over the period of fiscal years 2021 through 2025, the Secretary shall use—(A)not less than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 50 percent of the subscribers to the project; and(B)not more than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 25 percent of the subscribers to the project.(3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register regulations to carry out this section, which shall take effect on the date of publication.(h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.(2)Amounts for planning projectsOf the amounts appropriated pursuant to this section over the period of fiscal years 2021 through 2025, the Secretary shall use not more than 15 percent of funds to provide assistance to eligible planning projects.(i)Relationship to other assistanceThe Secretary shall, to the extent practicable, encourage eligible entities that receive assistance under this section to leverage such funds by seeking additional funding through federally or locally subsidized weatherization and energy efficiency programs.5Smart Communities33141.3C energy program(a)EstablishmentThe Secretary of Energy shall establish a program to be known as the Cities, Counties, and Communities Energy Program (or the 3C Energy Program) to provide technical assistance and competitively awarded grants to local governments, public housing authorities, nonprofit organizations, and other entities the Secretary determines to be eligible, to incorporate clean energy into community development and revitalization efforts.(b)Best practice modelsThe Secretary of Energy shall—(1)provide a recipient of technical assistance or a grant under the program established under subsection (a) with best practice models that are used in jurisdictions of similar size and situation; and(2)assist such recipient in developing and implementing strategies to achieve its clean energy technology goals.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025.33142.Federal technology assistance(a)Smart city or community assistance pilot program(1)In generalThe Secretary of Energy shall develop and implement a pilot program under which the Secretary shall contract with the national laboratories to provide technical assistance to cities and communities, to improve the access of such cities and communities to expertise, competencies, and infrastructure of the national laboratories for the purpose of promoting smart city or community technologies.(2)PartnershipsIn carrying out the program under this subsection, the Secretary of Energy shall prioritize assistance for cities and communities that have partnered with small business concerns.(b)Technologist in residence pilot program(1)In generalThe Secretary of Energy shall expand the Technologist in Residence pilot program of the Department of Energy to include partnerships between national laboratories and local governments with respect to research and development relating to smart cities and communities.(2)RequirementsFor purposes of the partnerships entered into under paragraph (1), technologists in residence shall work with an assigned unit of local government to develop an assessment of smart city or community technologies available and appropriate to meet the objectives of the city or community, in consultation with private sector entities implementing smart city or community technologies.(c)GuidanceThe Secretary of Energy, in consultation with the Secretary of Commerce, shall issue guidance with respect to—(1)the scope of the programs established and implemented under subsections (a) and (b); and(2)requests for proposals from local governments interested in participating in such programs.(d)ConsiderationsIn establishing and implementing the programs under subsections (a) and (b), the Secretary of Energy shall seek to address the needs of small- and medium-sized cities.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 through 2025.33143.Technology demonstration grant program(a)In generalThe Secretary of Commerce shall establish a smart city or community regional demonstration grant program under which the Secretary shall conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities, including small- and medium-sized cities.(b)GoalsThe goals of the program established under subsection (a) are—(1)to demonstrate—(A)potential benefits of concentrated investments in smart city or community technologies relating to public safety that are repeatable and scalable; and(B)the efficiency, reliability, and resilience of civic infrastructure and services;(2)to facilitate the adoption of advanced smart city or community technologies and systems; and(3)to demonstrate protocols and standards that allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices.(c)Demonstration projects(1)EligibilitySubject to paragraph (2), a unit of local government shall be eligible to receive a grant for a demonstration project under this section.(2)CooperationTo qualify for a demonstration project under this section, a unit of local government shall agree to follow applicable best practices identified by the Secretary of Commerce and the Secretary of Energy, in consultation with industry entities, to evaluate the effectiveness of the implemented smart city or community technologies to ensure that—(A)technologies and interoperability can be assessed;(B)best practices can be shared; and(C)data can be shared in a public, interoperable, and transparent format.(3)Federal share of cost of technology investmentsThe Secretary of Commerce—(A)subject to subparagraph (B), shall provide to a unit of local government selected under this section for the conduct of a demonstration project a grant in an amount equal to not more than 50 percent of the total cost of technology investments to incorporate and assess smart city or community technologies in the applicable jurisdiction; but(B)may waive the cost-share requirement of subparagraph (A) as the Secretary determines to be appropriate.(d)RequirementIn conducting demonstration projects under this section, the Secretary shall—(1)develop competitive, technology-neutral requirements;(2)seek to leverage ongoing or existing civic infrastructure investments; and(3)take into consideration the non-Federal cost share as a competitive criterion in applicant selection in order to leverage non-Federal investment.(e)Public availability of data and reportsThe Secretary of Commerce shall ensure that reports, public data sets, schematics, diagrams, and other works created using a grant provided under this section are—(1)available on a royalty-free, non-exclusive basis; and(2)open to the public to reproduce, publish, or otherwise use, without cost.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (c) $100,000,000 for each of fiscal years 2021 through 2025.33144.Smart city or community(a)In generalIn this chapter, the term smart city or community means a community in which innovative, advanced, and trustworthy information and communication technologies and related mechanisms are applied—(1)to improve the quality of life for residents;(2)to increase the efficiency and cost effectiveness of civic operations and services;(3)to promote economic growth; and(4)to create a community that is safer and more secure, sustainable, resilient, livable, and workable.(b)InclusionsThe term smart city or community includes a local jurisdiction that—(1)gathers and incorporates data from systems, devices, and sensors embedded in civic systems and infrastructure to improve the effectiveness and efficiency of civic operations and services;(2)aggregates and analyzes gathered data;(3)communicates the analysis and data in a variety of formats;(4)makes corresponding improvements to civic systems and services based on gathered data; and(5)integrates measures—(A)to ensure the resilience of civic systems against cybersecurity threats and physical and social vulnerabilities and breaches;(B)to protect the private data of residents; and(C)to measure the impact of smart city or community technologies on the effectiveness and efficiency of civic operations and services.33145.Clean cities coalition program(a)In generalThe Secretary shall carry out a program to be known as the Clean Cities Coalition Program.(b)Program elementsIn carrying out the program under subsection (a), the Secretary shall—(1)establish criteria for designating local and regional Clean Cities Coalitions;(2)designate local and regional Clean Cities Coalitions that the Secretary determines meet the criteria established under paragraph (1);(3)make awards to each designated Clean Cities Coalition for administrative and program expenses of the coalition;(4)make competitive awards to designated Clean Cities Coalitions for projects and activities described in subsection (c);(5)provide technical assistance and training to designated Clean Cities Coalitions;(6)provide opportunities for communication and sharing of best practices among designated Clean Cities Coalitions; and(7)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d).(c)Projects and activitiesProjects and activities eligible for awards under subsection (b)(4) are projects and activities that reduce petroleum consumption, improve air quality, promote energy and economic security, and encourage deployment of a diverse, domestic supply of alternative fuels in the transportation sector by—(1)encouraging the purchase and use of alternative fuel vehicles and alternative fuels, including by fleet managers;(2)expediting the establishment of local, regional, and national infrastructure to fuel alternative fuel vehicles;(3)advancing the use of other petroleum fuel reduction technologies and strategies;(4)conducting outreach and education activities to advance the use of alternative fuels and alternative fuel vehicles;(5)providing training and technical assistance and tools to users that adopt petroleum fuel reduction technologies; or(6)collaborating with and training officials and first responders with responsibility for permitting and enforcing fire, building, and other safety codes related to the deployment and use of alternative fuels or alternative fuel vehicles.(d)Annual reportEach designated Clean Cities Coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition.(e)DefinitionsIn this section:(1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.(2)Alternative fuel vehicleThe term alternative fuel vehicle means any vehicle that is capable of operating, partially or exclusively, on an alternative fuel.(3)SecretaryThe term Secretary means the Secretary of Energy.(f)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A)$50,000,000 for fiscal year 2021;(B)$60,000,000 for fiscal year 2022;(C)$75,000,000 for fiscal year 2023;(D)$90,000,000 for fiscal year 2024; and(E)$100,000,000 for fiscal year 2025.(2)AllocationsThe Secretary shall allocate funds made available to carry out this section in each fiscal year as follows:(A)Thirty percent of such funds shall be distributed as awards under subsection (b)(3).(B)Fifty percent of such funds shall be distributed as competitive awards under subsection (b)(4).(C)Twenty percent of such funds shall be used to carry out the duties of the Secretary under this section.6Brownfields33151.Brownfields funding(a)Authorization of appropriationsSection 104(k)(13) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(13)) is amended to read as follows:(13)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—(A)$350,000,000 for fiscal year 2021;(B)$400,000,000 for fiscal year 2022;(C)$450,000,000 for fiscal year 2023;(D)$500,000,000 for fiscal year 2024; and(E)$550,000,000 for fiscal year 2025..(b)State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:(3)FundingThere are authorized to be appropriated to carry out this subsection—(A)$70,000,000 for fiscal year 2021;(B)$80,000,000 for fiscal year 2022;(C)$90,000,000 for fiscal year 2023;(D)$100,000,000 for fiscal year 2024; and(E)$110,000,000 for fiscal year 2025..7Indian Energy33161.Indian energy(a)Definition of Indian landSection 2601(2) of the Energy Policy Act of 1992 (25 U.S.C. 3501(2)) is amended—(1)in subparagraph (B)(iii), by striking and;(2)in subparagraph (C), by striking land. and inserting land; and; and(3)by adding at the end the following subparagraph:(D)any land in a census tract in which the majority of the residents are Natives (as defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b)))..(b)Reduction of cost shareSection 2602(b)(5) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(5)) is amended by adding at the end the following subparagraph:(D)The Director may reduce any applicable cost share required of an Indian tribe, intertribal organization, or tribal energy development organization in order to receive a grant under this subsection to not less than 10 percent if the Indian tribe, intertribal organization, or tribal energy development organization meets criteria developed by the Director, including financial need.(E)Section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall not apply to grants provided under this subsection..(c)AuthorizationSection 2602(b)(7) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(7)) is amended by striking $20,000,000 for each of fiscal years 2006 through 2016 and inserting $50,000,000 for each of fiscal years 2021 through 2025.33162.Report on electricity access and reliability(a)AssessmentThe Secretary of Energy shall conduct an assessment of the status of access to electricity by households residing in Tribal communities or on Indian land, and the reliability of electric service available to households residing in Tribal communities or on Indian land, as compared to the status of access to and reliability of electricity within neighboring States or within the State in which Indian land is located.(b)ConsultationThe Secretary of Energy shall consult with Indian Tribes, Tribal organizations, the North American Electricity Reliability Corporation, and the Federal Energy Regulatory Commission in the development and conduct of the assessment under subsection (a). Indian Tribes and Tribal organizations shall have the opportunity to review and make recommendations regarding the development of the assessment and the findings of the assessment, prior to the submission of the report under subsection (c).(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under subsection (a), which shall include—(1)a description of generation, transmission, and distribution assets available to provide electricity to households residing in Tribal communities or on Indian land;(2)a survey of the retail and wholesale prices of electricity available to households residing in Tribal communities or on Indian land;(3)a description of participation of Tribal members in the electric utility workforce, including the workforce for construction and maintenance of renewable energy resources and distributed energy resources;(4)the percentage of households residing in Tribal communities or on Indian land that do not have access to electricity;(5)the potential of distributed energy resources to provide electricity to households residing in Tribal communities or on Indian land;(6)the potential for tribally-owned electric utilities or electric utility assets to participate in or benefit from regional electricity markets;(7)a description of the barriers to providing access to electric service to households residing in Tribal communities or on Indian land; and(8)recommendations to improve access to and reliability of electric service for households residing in Tribal communities or on Indian land.(d)DefinitionsIn this section:(1)Tribal memberThe term Tribal member means a person who is an enrolled member of a federally recognized Tribe or village.(2)Tribal communityThe term Tribal community means a community in a United States census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village.8Hydropower and Dam Safety33171.Hydroelectric production incentives and efficiency improvements(a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—(1)in subsection (b), by striking paragraph (1) and inserting the following:(1)Qualified hydroelectric facilityThe term qualified hydroelectric facility means a turbine or other generating device owned or solely operated by a non-Federal entity—(A)that generates hydroelectric energy for sale; and(B)(i)that is added to an existing dam or conduit; or(ii)(I)that has a generating capacity of not more than 10 megawatts;(II)for which the non-Federal entity has received a construction authorization from the Federal Energy Regulatory Commission, if applicable; and(III)that is constructed in a region in which there is inadequate electric service, as determined by the Secretary.; (2)in subsection (c), by striking 10 and inserting 22;(3)in subsection (e)(2), by striking section 29(d)(2)(B) and inserting section 45K(d)(2)(B);(4)in subsection (f), by striking 20 and inserting 32; and(5)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.(b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.33172.FERC briefing on Edenville Dam and Sanford Dam failuresNot later than 90 days after the date on which the Forensic Investigation Team submits to the Federal Energy Regulatory Commission the reports on the root causes, and any other contributing causes, of the Edenville Dam and Sanford Dam failures, the Federal Energy Regulatory Commission shall conduct a briefing for, and submit a report summarizing such briefing to, the Committee on Energy and Commerce of the House of Representatives that includes—(1)an explanation of the findings of the Forensic Investigation Team reports on the root causes, and any other contributing causes, of the Edenville Dam and Sanford Dam failures;(2)a determination of whether the dam safety procedures of the Federal Energy Regulatory Commission should be revised in light of the lessons learned from such reports;(3)a determination of whether additional safety inspections of dams should be required after large storms;(4)a determination of whether the safety requirements and testing protocols for dams adequately account for the projected effects of climate change and atmospheric rivers on dams; and(5)a determination of whether additional actions should be taken to ensure the safety of dams that operate without an emergency spillway.33173.Dam safety conditionsSection 10 of the Federal Power Act (16 U.S.C. 803) is amended by adding at the end the following: (k)That the dam and other project works meet the Commission’s dam safety requirements and that the licensee shall continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the license. .33174.Dam safety requirementsSection 15 of the Federal Power Act (16 U.S.C. 808) is amended by adding at the end the following: (g)The Commission may issue a new license under this section only if the Commission determines that the dam and other project works covered by the license meet the Commission’s dam safety requirements and that the licensee can continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the new license..33175.Viability proceduresThe Federal Energy Regulatory Commission shall establish procedures to assess the financial viability of an applicant for a license under the Federal Power Act to meet applicable dam safety requirements and to operate the dam and project works under the license. 33176.FERC dam safety technical conference with States(a)Technical conferenceNot later than April 1, 2021, the Federal Energy Regulatory Commission, acting through the Office of Energy Projects, shall hold a technical conference with the States to discuss and provide information on—(1)dam maintenance and repair;(2)Risk Informed Decision Making (RIDM);(3)climate and hydrological regional changes that may affect the structural integrity of dams; and(4)high hazard dams.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2021.(c)State definedIn this section, the term State has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).33177.Required dam safety communications between FERC and States(a)In generalThe Commission, acting through the Office of Energy Projects, shall notify a State within which a project is located when—(1)the Commission issues a finding, following a dam safety inspection, that requires the licensee for such project to take actions to repair the dam and other project works that are the subject of such finding;(2)after a period of 5 years starting on the date a finding under paragraph (1) is issued, the licensee has failed to take actions to repair the dam and other project works, as required by such finding; and(3)the Commission initiates a non-compliance proceeding or otherwise takes steps to revoke a license issued under section 4 of the Federal Power Act (16 U.S.C. 797) due to the failure of a licensee to take actions to repair a dam and other project works.(b)Notice upon revocation, surrender, or implied surrender of a licenseIf the Commission issues an order to revoke a license or approve the surrender or implied surrender of a license under the Federal Power Act (16 U.S.C. 792 et seq.), the Commission shall provide to the State within which the project that relates to such license is located—(1)all records pertaining to the structure and operation of the applicable dam and other project works, including, as applicable, any dam safety inspection reports by independent consultants, specifications for required repairs or maintenance of such dam and other project works that have not been completed, and estimates of the costs for such repairs or maintenance;(2)all records documenting the history of maintenance or repair work for the applicable dam and other project works;(3)information on the age of the dam and other project works and the hazard classification of the dam and other project works;(4)the most recent assessment of the condition of the dam and other project works by the Commission;(5)as applicable, the most recent hydrologic information used to determine the potential maximum flood for the dam and other project works; and(6)the results of the most recent risk assessment completed on the dam and other project works.(c)DefinitionIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission. (2)LicenseeThe term licensee has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).(3)ProjectThe term project has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).33178.Consideration of invasive speciesSection 18 of the Federal Power Act (16 U.S.C. 811) is amended by inserting In prescribing a fishway, the Secretary of Commerce or the Secretary of the Interior, as appropriate, shall consider the threat of invasive species. before The license applicant and any party to the proceeding shall be entitled to a determination on the record,.9Loan Program Office Reform33181.Loan program office title XVII reform(a)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—(1)by amending subsection (b) to read as follows: (b)Specific appropriation or contribution(1)In generalExcept as provided in paragraph (2), the cost of a guarantee shall be paid by the Secretary using an appropriation made for the cost of the guarantee, subject to the availability of such an appropriation.(2)Insufficient appropriationsIf sufficient appropriated funds to pay the cost of a guarantee are not available, then the guarantee shall not be made unless—(A)the Secretary has received from the borrower a payment in full for the cost of the guarantee and deposited the payment into the Treasury; or (B)a combination of one or more appropriations and one or more payments from the borrower under this subsection has been made that is sufficient to cover the cost of the guarantee.;(2)in subsection (h)(1), by striking charge and collect fees and inserting charge, and collect at the financial close of the obligation, fees; and(3)by adding at the end the following:(l)Application status(1)RequestIf the Secretary does not make a final decision on an application for a guarantee under this section by the date that is 270 days after receipt of the application by the Secretary, on that date and every 90 days thereafter until the final decision is made, the applicant may request that the Secretary provide to the applicant a description of the status of the application.(2)ResponseNot later than 10 days after receiving a request from an applicant under paragraph (1), the Secretary shall provide to the applicant a response that includes—(A)a summary of any factors that are delaying a final decision on the application; and(B)an estimate of when review of the application will be completed..(b)Project eligibility expansionSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , utilize after reduce; and(B)in paragraph (2), by striking . and inserting the following:which may include—(A)a system of technologies that combine existing technologies in an innovative manner;(B)projects containing elements of commercial technologies in combination with new or significantly improved technologies; or(C)projects that incorporate new and innovative platform technologies developed outside the energy sector that enable modernization of existing energy infrastructure and systems.;(2)in subsection (b)—(A)in paragraph (5)—(i)by adding , utilization, after capture; and(ii)by inserting and technologies that capture greenhouse gases already airborne after sequester carbon; and(B)by adding at the end the following:(11)Energy storage technologies, including battery storage technologies, for residential, industrial, and transportation applications.(12)Technologies and systems for reducing high global warming potential pollutants, including methane leakage from natural gas transmission and distribution infrastructure.(13)Manufacturing and deployment of nuclear supply components for advanced nuclear reactors.(14)System-level energy management solutions.(15)Application of platform technologies, including data analytics, artificial intelligence, and other software to improve the energy efficiency and effectiveness of energy infrastructure, including electric grid operations.(16)Energy-water use efficiency in water resources infrastructure and water-using technologies.(17)Innovative technologies for improving the resilience or reliability of existing energy infrastructure.; and(3)by adding at the end the following:(f)Regional variationThe Secretary shall account for regional variation in commercial technology deployment such that no project shall be ineligible for assistance under this title because a similar project exists in a different region than the proposed project..(c)State loan eligibility(1)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following:(6)StateThe term State has the meaning given the term in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802).(7)State energy financing institution(A)In generalThe term State energy financing institution means a quasi-independent entity or an entity within a State agency or financing authority established by a State—(i)to provide financing support or credit enhancements, including loan guarantees and loan loss reserves, for eligible projects; and(ii)to create liquid markets for eligible projects, including warehousing and securitization, or take other steps to reduce financial barriers to the deployment of existing and new eligible projects.(B)InclusionThe term State energy financing institution includes an entity or organization established to achieve the purposes described in clauses (i) and (ii) of subparagraph (A) by an Indian tribal entity or an Alaska Native Corporation..(2)EligibilitySection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—(A)in subsection (a), by inserting , including projects receiving financial support or credit enhancements from a State energy financing institution, after for projects;(B)in subsection (d)(1), by inserting , including a guarantee for a project receiving financial support or credit enhancements from a State energy financing institution, after No guarantee; and(C)by adding at the end the following:(m)State energy financing institutions(1)EligibilityTo be eligible for a guarantee under this title, a project receiving financial support or credit enhancements from a State energy financing institution—(A)shall meet the requirements of section 1703(a)(1); and(B)shall not be required to meet the requirements of section 1703(a)(2).(2)Partnerships authorizedIn carrying out a project receiving a guarantee under this title, State energy financing institutions may enter into partnerships with private entities, Tribal entities, and Alaska Native corporations..10Climate Action Planning for Ports33191.Grants To reduce greenhouse gas emissions at ports(a)GrantsThe Administrator of the Environmental Protection Agency may award grants to eligible entities—(1)to implement plans to reduce greenhouse gas emissions at one or more ports or port facilities within the jurisdictions of the respective eligible entities; and(2)to develop climate action plans described in subsection (b)(2).(b)Application(1)In generalTo seek a grant under this section, an eligible entity shall submit an application to the Administrator of the Environmental Protection Agency at such time, in such manner, and containing such information and assurances as the Administrator may require.(2)Climate action planAt a minimum, each such application shall contain—(A)a detailed and strategic plan, to be known as a climate action plan, that outlines how the eligible entity will develop and implement climate change mitigation or adaptation measures through the grant; or(B)a request pursuant to subsection (a)(2) for funding for the development of a climate action plan.(3)Required componentsA climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant—(A)will reduce greenhouse gas emissions at the port or port facilities involved pursuant to greenhouse gas emission reduction goals set forth in the climate action plan; (B)will reduce other air pollutants at the port or port facilities involved pursuant to criteria pollutant emission reduction goals set forth in the climate action plan;(C)will implement emissions accounting and inventory practices to determine baseline emissions and measure progress; and(D)will ensure labor protections for workers employed directly at the port or port facilities involved, including by—(i)demonstrating that implementation of the measures proposed to be implemented through the grant will not result in a net loss of jobs at the port or port facilities involved;(ii)ensuring that laborers and mechanics employed by contractors and subcontractors on construction projects to implement the plan will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and(iii)requiring any projects initiated to carry out the plan with total capital costs of $1,000,000 or greater to utilize a project labor agreement and not impact any preexisting project labor agreement.(4)Other componentsIn addition to the components required by paragraph (3), a climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant will do at least two of the following:(A)Improve energy efficiency at a port or port facility, including by using—(i)energy-efficient vehicles, such as hybrid, low-emission, or zero-emission vehicles;(ii)energy efficient cargo-handling, harbor vessels, or storage facilities such as energy-efficient refrigeration equipment;(iii)energy-efficient lighting;(iv)shore power; or(v)other energy efficiency improvements.(B)Deploy technology or processes that reduce idling of vehicles at a port or port facility.(C)Reduce the direct emissions of greenhouse gases and other air pollutants with a goal of achieving zero emissions, including by replacing and retrofitting equipment (including vehicles onsite, cargo-handling equipment, or harbor vessels) at a port or port facility.(5)Prohibited useAn eligible entity may not use a grant provided under this section—(A)to purchase fully automated cargo handling equipment;(B)to build, or plan to build, terminal infrastructure that is designed for fully automated cargo handling equipment;(C)to purchase, test, or develop highly automated trucks, chassis, or any related equipment that can be used to transport containerized freight; or(D)to utilize any independent contractor, independent owner-operator, or other entity that does not use employees to perform any work on the port or port facilities.(6)Coordination with stakeholdersIn developing a climate action plan under paragraph (2), an eligible entity shall—(A)identify and collaborate with stakeholders who may be affected by the plan, including local environmental justice communities and other near-port communities; (B)address the potential cumulative effects of the plan on stakeholders when those effects may have a community-level impact; and(C)ensure effective advance communication with stakeholders to avoid and minimize conflicts.(c)PriorityIn awarding grants under this section, the Administrator of the Environmental Protection Agency shall give priority to applicants proposing—(1)to strive for zero emissions as a key strategy within the grantee’s climate action plan under paragraph (2);(2)to take a regional approach to reducing greenhouse gas emissions at ports;(3)to collaborate with near-port communities to identify and implement mutual solutions to reduce air pollutants at ports or port facilities affecting such communities, with emphasis given to implementation of such solutions in near-port communities that are environmental justice communities;(4)to implement activities with off-site benefits, such as by reducing air pollutants from vehicles, equipment, and vessels at sites other than the port or port facilities involved; and(5)to reduce localized health risk pursuant to health risk reduction goals that are set within the grantee’s climate action plan under paragraph (2). (d)Model methodologiesThe Administrator of the Environmental Protection Agency shall—(1)develop model methodologies which grantees under this section may choose to use for emissions accounting and inventory practices referred to in subsection (b)(3)(C); and(2)ensure that such methodologies are designed to measure progress in reducing air pollution at near-port communities.(e)DefinitionsIn this section:(1)The term Administrator means the Administrator of the Environmental Protection Agency. (2)The term cargo-handling equipment includes—(A)ship-to-shore container cranes and other cranes;(B)container-handling equipment; and(C)equipment for moving or handling cargo, including trucks, reachstackers, toploaders, and forklifts.(3)The term eligible entity means—(A)a port authority;(B)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port;(C)an air pollution control district; or(D)a private entity (including any nonprofit organization) that—(i)applies for a grant under this section in collaboration with an entity described in subparagraph (A), (B), or (C) ; and(ii)owns, operates, or uses a port facility, cargo equipment, transportation equipment, related technology, or a warehouse facility at a port or port facility. (4)The term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects.(5)The term harbor vessel includes a ship, boat, lighter, or maritime vessel designed for service at and around harbors and ports.(6)The term inland port means a logistics or distribution hub that is located inland from navigable waters, where cargo, such as break-bulk cargo or cargo in shipping containers, is processed, stored, and transferred between trucks, rail cars, or aircraft.(7)The term port includes an inland port.(8)The term stakeholder means residents, community groups, businesses, business owners, labor unions, commission members, or groups from which a near-port community draws its resources that—(A)have interest in the climate action plan of a grantee under this section; or(B)can affect or be affected by the objectives and policies of such a climate action plan.(f)Authorization of appropriations(1)In generalTo carry out this section, there is authorized to be appropriated $250,000,000 for each of fiscal years 2021 through 2025.(2)Development of climate action plansIn addition to the authorization of appropriations in paragraph (1), there is authorized to be appropriated for grants pursuant to subsection (a)(2) to develop climate action plans $50,000,000 for fiscal year 2021, to remain available until expended.11Clean Energy and Sustainability Accelerator33192.Clean Energy and Sustainability AcceleratorTitle XVI of the Energy Policy Act of 2005 (Public Law 109–58, as amended) is amended by adding at the end the following new subtitle:CClean Energy and Sustainability Accelerator1621.DefinitionsIn this subtitle:(1)AcceleratorThe term Accelerator means the Clean Energy and Sustainability Accelerator established under section 1622.(2)BoardThe term Board means the Board of Directors of the Accelerator.(3)Chief executive officerThe term chief executive officer means the chief executive officer of the Accelerator.(4)Climate-impacted communitiesThe term climate-impacted communities includes—(A)communities of color, which include any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located;(B)communities that are already or are likely to be the first communities to feel the direct negative effects of climate change;(C)distressed neighborhoods, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration;(D)low-income communities, defined as any census block group in which 30 percent or more of the population are individuals with low income;(E)low-income households, defined as a household with annual income equal to, or less than, the greater of—(i)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(ii)200 percent of the Federal poverty line; and(F)rural areas, which include any area other than—(i)a city or town that has a population of greater than 50,000 inhabitants; and(ii)any urbanized area contiguous and adjacent to a city or town described in clause (i).(5)Climate resilient infrastructureThe term climate resilient infrastructure means any project that builds or enhances infrastructure so that such infrastructure—(A)is planned, designed, and operated in a way that anticipates, prepares for, and adapts to changing climate conditions; and(B)can withstand, respond to, and recover rapidly from disruptions caused by these climate conditions.(6)ElectrificationThe term electrification means the installation, construction, or use of end-use electric technology that replaces existing fossil-fuel-based technology.(7)Energy efficiencyThe term energy efficiency means any project, technology, function, or measure that results in the reduction of energy use required to achieve the same level of service or output prior to the application of such project, technology, function, or measure, or substantially reduces greenhouse gas emissions relative to emissions that would have occurred prior to the application of such project, technology, function, or measure.(8)Fuel switchingThe term fuel switching means any project that replaces a fossil-fuel-based heating system with an electric-powered system or one powered by biomass-generated heat.(9)Green bankThe term green bank means a dedicated public or nonprofit specialized finance entity that—(A)is designed to drive private capital into market gaps for low- and zero-emission goods and services;(B)uses finance tools to mitigate climate change;(C)does not take deposits;(D)is funded by government, public, private, or charitable contributions; and(E)invests or finances projects—(i)alone; or(ii)in conjunction with other investors.(10)Qualified projectsThe terms qualified projects means the following kinds of technologies and activities that are eligible for financing and investment from the Clean Energy and Sustainability Accelerator, either directly or through State and local green banks funded by the Clean Energy and Sustainability Accelerator:(A)Renewable energy generation, including the following:(i)Solar.(ii)Wind.(iii)Geothermal.(iv)Hydropower.(v)Ocean and hydrokinetic.(vi)Fuel cell.(B)Building energy efficiency, fuel switching, and electrification.(C)Industrial decarbonization.(D)Grid technology such as transmission, distribution, and storage to support clean energy distribution, including smart-grid applications.(E)Agriculture and forestry projects that reduce net greenhouse gas emissions.(F)Clean transportation, including the following:(i)Battery electric vehicles.(ii)Plug-in hybrid electric vehicles.(iii)Hydrogen vehicles.(iv)Other zero-emissions fueled vehicles.(v)Related vehicle charging and fueling infrastructure.(G)Climate resilient infrastructure.(H)Any other key areas identified by the Board as consistent with the mandate of the Accelerator as described in section 1623.(11)Renewable energy generationThe term renewable energy generation means electricity created by sources that are continually replenished by nature, such as the sun, wind, and water.1622.Establishment(a)In generalNot later than 1 year after the date of enactment of this subtitle, there shall be established a nonprofit corporation to be known as the Clean Energy and Sustainability Accelerator.(b)LimitationThe Accelerator shall not be an agency or instrumentality of the Federal Government.(c)Full faith and creditThe full faith and credit of the United States shall not extend to the Accelerator.(d)Nonprofit statusThe Accelerator shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).1623.MandateThe Accelerator shall make the United States a world leader in combating the causes and effects of climate change through the rapid deployment of mature technologies and scaling of new technologies by maximizing the reduction of emissions in the United States for every dollar deployed by the Accelerator, including by—(1)providing financing support for investments in the United States in low- and zero-emissions technologies and processes in order to rapidly accelerate market penetration;(2)catalyzing and mobilizing private capital through Federal investment and supporting a more robust marketplace for clean technologies, while avoiding competition with private investment;(3)enabling climate-impacted communities to benefit from and afford projects and investments that reduce emissions;(4)providing support for workers and communities impacted by the transition to a low-carbon economy;(5)supporting the creation of green banks within the United States where green banks do not exist; and(6)causing the rapid transition to a clean energy economy without raising energy costs to end users and seeking to lower costs where possible.1624.Finance and investment division(a)In generalThere shall be within the Accelerator a finance and investment division, which shall be responsible for—(1)the Accelerator’s greenhouse gas emissions mitigation efforts by directly financing qualifying projects or doing so indirectly by providing capital to State and local green banks;(2)originating, evaluating, underwriting, and closing the Accelerator’s financing and investment transactions in qualified projects;(3)partnering with private capital providers and capital markets to attract coinvestment from private banks, investors, and others in order to drive new investment into underpenetrated markets, to increase the efficiency of private capital markets with respect to investing in greenhouse gas reduction projects, and to increase total investment caused by the Accelerator;(4)managing the Accelerator’s portfolio of assets to ensure performance and monitor risk;(5)ensuring appropriate debt and risk mitigation products are offered; and(6)overseeing prudent, noncontrolling equity investments.(b)Products and investment typesThe finance and investment division of the Accelerator may provide capital to qualified projects in the form of—(1)senior, mezzanine, and subordinated debt;(2)credit enhancements including loan loss reserves and loan guarantees;(3)aggregation and warehousing;(4)equity capital; and(5)any other financial product approved by the Board.(c)State and local green bank capitalizationThe finance and investment division of the Accelerator shall make capital available to State and local green banks to enable such banks to finance qualifying projects in their markets that are better served by a locally based entity, rather than through direct investment by the Accelerator.(d)Investment committeeThe debt, risk mitigation, and equity investments made by the Accelerator shall be—(1)approved by the investment committee of the Board; and(2)consistent with an investment policy that has been established by the investment committee of the Board in consultation with the risk management committee of the Board.1625.Start-up DivisionThere shall be within the Accelerator a Start-up Division, which shall be responsible for providing technical assistance and start-up funding to States and other political subdivisions that do not have green banks to establish green banks in those States and political subdivisions, including by working with relevant stakeholders in those States and political subdivisions.1626.Zero-emissions fleet and related infrastructure financing programNot later than 1 year after the date of establishment of the Accelerator, the Accelerator shall explore the establishment of a program to provide low- and zero-interest loans, up to 30 years in length, to any school, metropolitan planning organization, or nonprofit organization seeking financing for the acquisition of zero-emissions vehicle fleets or associated infrastructure to support zero-emissions vehicle fleets.1627.Project prioritization and requirements(a)Emissions reduction mandateIn investing in projects that mitigate greenhouse gas emissions, the Accelerator shall maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator.(b)Environmental justice prioritization(1)In generalIn order to address environmental justice needs, the Accelerator shall, as applicable, prioritize the provision of program benefits and investment activity that are expected to directly or indirectly result in the deployment of projects to serve, as a matter of official policy, climate-impacted communities.(2)Minimum percentageThe Accelerator shall ensure that over the 30-year period of its charter 20 percent of its investment activity is directed to serve climate-impacted communities.(c)Consumer protection(1)PrioritizationConsistent with mandate under section 1623 to maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator, the Accelerator shall prioritize qualified projects according to benefits conferred on consumers and affected communities.(2)Consumer credit protectionThe Accelerator shall ensure that any residential energy efficiency or distributed clean energy project in which the Accelerator invests directly or indirectly complies with the requirements of the Consumer Credit Protection Act (15 U.S.C. 1601 et seq.), including, in the case of a financial product that is a residential mortgage loan, any requirements of title I of that Act relating to residential mortgage loans (including any regulations promulgated by the Bureau of Consumer Financial Protection under section 129C(b)(3)(C) of that Act (15 U.S.C. 1639c(b)(3)(C))).(d)Labor(1)In generalThe Accelerator shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed directly by the Accelerator will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code.(2)Project labor agreementThe Accelerator shall ensure that projects financed directly by the Accelerator with total capital costs of $100,000,000 or greater utilize a project labor agreement.1628.Board of Directors(a)In generalThe Accelerator shall operate under the direction of a Board of Directors, which shall be composed of seven members.(b)Initial composition and terms(1)SelectionThe initial members of the Board shall be selected as follows:(A)Appointed membersThree members shall be appointed by the President, with the advice and consent of the Senate, of whom no more than two shall belong to the same political party.(B)Elected membersFour members shall be elected unanimously by the three members appointed and confirmed pursuant to subparagraph (A).(2)TermsThe terms of the initial members of the Board shall be as follows:(A)The three members appointed and confirmed under paragraph (1)(A) shall have initial 5-year terms.(B)Of the four members elected under paragraph (1)(B), two shall have initial 3-year terms, and two shall have initial 4-year terms.(c)Subsequent composition and terms(1)SelectionExcept for the selection of the initial members of the Board for their initial terms under subsection (b), the members of the Board shall be elected by the members of the Board.(2)DisqualificationA member of the Board shall be disqualified from voting for any position on the Board for which such member is a candidate.(3)TermsAll members elected pursuant to paragraph (1) shall have a term of 5 years.(d)QualificationsThe members of the Board shall collectively have expertise in—(1)the fields of clean energy, electric utilities, industrial decarbonization, clean transportation, resiliency, and agriculture and forestry practices;(2)climate change science;(3)finance and investments; and(4)environmental justice and matters related to the energy and environmental needs of climate-impacted communities.(e)Restriction on membershipNo officer or employee of the Federal or any other level of government may be appointed or elected as a member of the Board.(f)QuorumFive members of the Board shall constitute a quorum.(g)Bylaws(1)In generalThe Board shall adopt, and may amend, such bylaws as are necessary for the proper management and functioning of the Accelerator.(2)OfficersIn the bylaws described in paragraph (1), the Board shall—(A)designate the officers of the Accelerator; and(B)prescribe the duties of those officers.(h)VacanciesAny vacancy on the Board shall be filled through election by the Board.(i)Interim appointmentsA member elected to fill a vacancy occurring before the expiration of the term for which the predecessor of that member was appointed or elected shall serve for the remainder of the term for which the predecessor of that member was appointed or elected.(j)ReappointmentA member of the Board may be elected for not more than one additional term of service as a member of the Board.(k)Continuation of serviceA member of the Board whose term has expired may continue to serve on the Board until the date on which a successor member is elected.(l)Chief executive officerThe Board shall appoint a chief executive officer who shall be responsible for—(1)hiring employees of the Accelerator;(2)establishing the two divisions of the Accelerator described in sections 1624 and 1625; and(3)performing any other tasks necessary for the day-to-day operations of the Accelerator.(m)Advisory committee(1)EstablishmentThe Accelerator shall establish an advisory committee (in this subsection referred to as the advisory committee), which shall be composed of not more than 13 members appointed by the Board on the recommendation of the president of the Accelerator.(2)MembersMembers of the advisory committee shall be broadly representative of interests concerned with the environment, production, commerce, finance, agriculture, forestry, labor, services, and State Government. Of such members—(A)not fewer than three shall be representatives of the small business community;(B)not fewer than two shall be representatives of the labor community, except that no two members may be from the same labor union;(C)not fewer than two shall be representatives of the environmental nongovernmental organization community, except that no two members may be from the same environmental organization;(D)not fewer than two shall be representatives of the environmental justice nongovernmental organization community, except that no two members may be from the same environmental organization; (E)not fewer than two shall be representatives of the consumer protection and fair lending community, except that no two members may be from the same consumer protection or fair lending organization; and(F)not fewer than two shall be representatives of the financial services industry with knowledge of and experience in financing transactions for clean energy and other sustainable infrastructure assets.(3)MeetingsThe advisory committee shall meet not less frequently than once each quarter.(4)DutiesThe advisory committee shall—(A)advise the Accelerator on the programs undertaken by the Accelerator; and(B)submit to the Congress an annual report with comments from the advisory committee on the extent to which the Accelerator is meeting the mandate described in section 1623, including any suggestions for improvement.(n)Chief risk officer(1)AppointmentSubject to the approval of the Board, the chief executive officer shall appoint a chief risk officer from among individuals with experience at a senior level in financial risk management, who—(A)shall report directly to the Board; and(B)shall be removable only by a majority vote of the Board.(2)DutiesThe chief risk officer, in coordination with the risk management and audit committees established under section 1631, shall develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and limiting risks to the Accelerator, including the overall portfolio diversification of the Accelerator.1629.Administration(a)Capitalization(1)In generalTo the extent and in the amounts provided in advance in appropriations Acts, the Secretary of Energy shall transfer to the Accelerator—(A)$10,000,000,000 on the date on which the Accelerator is established under section 1622; and(B)$2,000,000,000 on October 1 of each of the 5 fiscal years following that date.(2)Authorization of appropriationsFor purposes of the transfers under paragraph (1), there are authorized to be appropriated—(A)$10,000,000,000 for the fiscal year in which the Accelerator is established under section 1622; and(B)$2,000,000,000 for each of the 5 succeeding fiscal years.(b)CharterThe Accelerator shall establish a charter, the term of which shall be 30 years.(c)Operational fundsTo sustain operations, the Accelerator shall manage revenue from financing fees, interest, repaid loans, and other types of funding.(d)ReportThe Accelerator shall submit on a quarterly basis to the relevant committees of Congress a report that describes the financial activities, emissions reductions, and private capital mobilization metrics of the Accelerator for the previous quarter.(e)RestrictionThe Accelerator shall not accept deposits.(f)CommitteesThe Board shall establish committees and subcommittees, including—(1)an investment committee; and(2)in accordance with section 1630—(A)a risk management committee; and(B)an audit committee.1630.Establishment of risk management committee and audit committee(a)In generalTo assist the Board in fulfilling the duties and responsibilities of the Board under this subtitle, the Board shall establish a risk management committee and an audit committee.(b)Duties and responsibilities of risk management committeeSubject to the direction of the Board, the risk management committee established under subsection (a) shall establish policies for and have oversight responsibility for—(1)formulating the risk management policies of the operations of the Accelerator;(2)reviewing and providing guidance on operation of the global risk management framework of the Accelerator;(3)developing policies for—(A)investment;(B)enterprise risk management;(C)monitoring; and(D)management of strategic, reputational, regulatory, operational, developmental, environmental, social, and financial risks; and(4)developing the risk profile of the Accelerator, including—(A)a risk management and compliance framework; and(B)a governance structure to support that framework.(c)Duties and responsibilities of audit committeeSubject to the direction of the Board, the audit committee established under subsection (a) shall have oversight responsibility for—(1)the integrity of—(A)the financial reporting of the Accelerator; and(B)the systems of internal controls regarding finance and accounting;(2)the integrity of the financial statements of the Accelerator;(3)the performance of the internal audit function of the Accelerator; and(4)compliance with the legal and regulatory requirements related to the finances of the Accelerator.1631.Oversight(a)External oversightThe inspector general of the Department of Energy shall have oversight responsibilities over the Accelerator.(b)Reports and audit(1)Annual reportThe Accelerator shall publish an annual report which shall be transmitted by the Accelerator to the President and the Congress.(2)Annual audit of accountsThe accounts of the Accelerator shall be audited annually. Such audits shall be conducted in accordance with generally accepted auditing standards by independent certified public accountants who are certified by a regulatory authority of the jurisdiction in which the audit is undertaken.(3)Additional auditsIn addition to the annual audits under paragraph (2), the financial transactions of the Accelerator for any fiscal year during which Federal funds are available to finance any portion of its operations may be audited by the Government Accountability Office in accordance with such rules and regulations as may be prescribed by the Comptroller General of the United States.1632.Maximum contingent liabilityThe maximum contingent liability of the Accelerator that may be outstanding at any time shall be not more than $70,000,000,000 in the aggregate..12Carbon capture utilization and storage33193.Supporting carbon capture utilization and storage(a)Repeal of clean coal power initiativeSubtitle A of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15961 et seq.) is repealed.(b)Fossil energy objectivesSection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended by adding at the end the following:(8)Improving the conversion, use, and storage of carbon dioxide from fossil fuels.(9)Lowering greenhouse gas emissions across the fossil fuel cycle to the maximum extent possible, including emissions from all fossil fuel production, generation, delivery, and utilization.(10)Preventing, predicting, monitoring, and mitigating the unintended leaking of methane, carbon dioxide, and other fossil fuel-related emissions into the atmosphere.(11)Reducing water use, improving water reuse, and minimizing the surface and subsurface environmental impact of the development of unconventional domestic oil and natural gas resources.(12)Developing carbon removal and utilization technologies, products, and methods that result in net reductions in greenhouse gas emissions, including direct air capture and storage and carbon use and reuse for commercial application..(c)Carbon capture and utilization technology commercialization program(1)EstablishmentThe Secretary of Energy shall establish a carbon capture and utilization technology commercialization program to significantly improve the efficiency, effectiveness, cost, and environmental performance of fossil fuel-fired facilities.(2)InclusionsThe program shall include funding for—(A)front end engineering design studies for commercial demonstration projects for at least three types of advanced carbon capture technology and at least one type of direct air capture technology;(B)commercial demonstration of advanced carbon capture technology projects intended to produce a standard design specification for up to five demonstrations of a particular technology type;(C)commercial demonstration of direct air capture technology projects intended to produce a standard design specification for up to 5 demonstrations of a particular technology type; and(D)commercialization projects of large-scale carbon dioxide storage sites in saline geological formations that are designed to accept at least 10,000,000 tons per year of carbon dioxide, including activities exploring, categorizing, and developing storage sites and necessary pipeline infrastructure.(3)Funding(A)Authorization of appropriationsThere are authorized to be appropriated for activities—(i)under paragraph (2)(A), $100,000,000 for each of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030;(ii)under paragraph (2)(B), $1,500,000,000 for each of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030;(iii)under paragraph (2)(C), $250,000,000 for each of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030; and(iv)under paragraph (2)(D), $500,000,000 for each of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030.(B)Cost sharingFederal grants under this section shall be limited as follows:(i)For activities under paragraph (2)(A), the Secretary shall provide not more than 80 percent of project funds.(ii)For activities under any of subparagraphs (B) through (D) of paragraph (2), the Secretary shall provide not more than 50 percent of project funds.(d)Direct air capture technology prize program(1)DefinitionsIn this subsection:(A)Qualified carbon dioxide(i)In generalThe term qualified carbon dioxide means any carbon dioxide that—(I)is captured directly from the ambient air; and(II)is measured at the source of capture and verified at the point of disposal, injection, or utilization.(ii)InclusionThe term qualified carbon dioxide includes the initial deposit of captured carbon dioxide used as a tertiary injectant.(iii)ExclusionThe term qualified carbon dioxide does not include carbon dioxide that is recaptured, recycled, and reinjected as part of the enhanced oil and natural gas recovery process.(B)Qualified direct air capture facility(i)In generalSubject to clause (ii), the term qualified direct air capture facility means any facility that—(I)uses carbon capture equipment to capture carbon dioxide directly from the ambient air; and(II)captures more than 10,000 metric tons of qualified carbon dioxide annually.(ii)ExclusionThe term qualified direct air capture facility does not include any facility that captures carbon dioxide—(I)that is deliberately released from naturally occurring subsurface springs; or(II)using natural photosynthesis.(2)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary of Energy, in consultation with the Administrator of the Environmental Protection Agency, shall establish a direct air capture prize program designed to significantly reward development, demonstration, and deployment of direct air capture technologies.(3)Direct air capture prize program(A)AwardsUnder the prize program, the Secretary shall provide financial awards in a competitive setting equally for each ton of qualified carbon dioxide captured by a qualified direct air capture facility until appropriated funds are expended. The prize per metric ton shall not exceed—(i)$180 for qualified carbon dioxide captured and stored in saline storage formations;(ii)a lesser amount as determined by the Secretary for qualified carbon dioxide captured and stored in conjunction with enhanced oil recovery operations; or(iii)a lesser amount as determined by the Secretary for qualified carbon dioxide captured and utilized in any activity consistent with section 45Q(f)(5) of the Internal Revenue Code of 1986 (26 U.S.C. 45Q(f)(5)).(B)Administration(i)RequirementsNot later than 1 year after the date of enactment of this section, the Administrator, in consultation with the Secretary, shall submit requirements for qualifying metric tons of carbon dioxide. In carrying out this clause, the Administrator shall develop specific requirements for—(I)the process of applying for prizes; and(II)the demonstration of performance of approved projects.(ii)DeterminationFor purposes of determining the amount of metric tons of qualified carbon dioxide eligible for prizes under clause (i), the amount shall be equal to the net metric tons of carbon dioxide removal demonstrated by the recipient, subject to the requirements set forth by the Administrator under such clause.(C)Schedule of paymentThe Secretary shall award prizes on an annual basis to qualified direct air capture facilities for metric tons of qualified carbon dioxide captured and verified at the point of disposal, injection, or utilization.(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $200,000,000 for the period of fiscal years 2021 through 2025, and $400,000,000 for the period of fiscal years 2026 through 2030, to remain available until expended.(e)Increased funding for injection well permitting(1)Authorization of appropriationsFor activities involved in the permitting by the Administrator of the Environmental Protection Agency of Class VI wells for the injection of carbon dioxide for the purpose of geologic sequestration in accordance with the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and regulations promulgated thereunder by the Administrator on December 10, 2010 (75 Fed. Reg. 77230), there are authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030.(2)State permitting programs(A)GrantsThe Administrator shall provide grants to States that receive program approval for permitting Class VI wells for the injection of carbon dioxide pursuant to section 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1), for the purpose of defraying State expenses related to the establishment and operation of such State permitting programs.(B)Authorization of appropriationsFor State grants described in subparagraph (A), there are authorized to be appropriated $50,000,000 for the period of fiscal years 2021 through 2025, and such sums as may be necessary for fiscal years 2026 through 2030.BEnergy Efficiency1Energy Efficiency RetrofitsAHOPE for HOMES33201.DefinitionsIn this subchapter:(1)Contractor certificationThe term contractor certification means an industry recognized certification that may be obtained by a residential contractor to advance the expertise and education of the contractor in energy efficiency retrofits of residential buildings, including—(A)a certification provided by—(i)the Building Performance Institute;(ii)the Air Conditioning Contractors of America;(iii)the National Comfort Institute;(iv)the North American Technician Excellence;(v)RESNET;(vi)the United States Green Building Council; or(vii)Home Innovation Research Labs; and(B)any other certification the Secretary determines appropriate for purposes of the Home Energy Savings Retrofit Rebate Program. (2)Contractor companyThe term contractor company means a company—(A)the business of which is to provide services to residential building owners with respect to HVAC systems, insulation, air sealing, or other services that are approved by the Secretary; (B)that holds the licenses and insurance required by the State in which the company provides services; and(C)that provides services for which a partial system rebate, measured performance rebate, or modeled performance rebate may be provided pursuant to the Home Energy Savings Retrofit Rebate Program.(3)Energy auditThe term energy audit means an inspection, survey, and analysis of the energy use of a building, including the building envelope and HVAC system.(4)HomeThe term home means a residential dwelling unit in a building with no more than 4 dwelling units that—(A)is located in the United States;(B)was constructed before the date of enactment of this Act; and(C)is occupied at least 6 months out of the year.(5)Home Energy Savings Retrofit Rebate ProgramThe term Home Energy Savings Retrofit Rebate Program means the Home Energy Savings Retrofit Rebate Program established under section 33203.(6)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home. (7)Home valuation certificationThe term home valuation certification means the following home assessments:(A)Home Energy Score.(B)PEARL Certification.(C)National Green Building Standard.(D)LEED.(E)Any other assessment the Secretary determines to be appropriate.(8)HOPE QualificationThe term HOPE Qualification means the qualification described in section 33202B.(9)HOPE training creditThe term HOPE training credit means a HOPE training task credit or a HOPE training supplemental credit.(10)HOPE training task creditThe term HOPE training task credit means a credit described in section 33202A(a). (11)HOPE training supplemental creditThe term HOPE training supplemental credit means a credit described in section 33202A(b). (12)HVAC systemThe term HVAC system means a system—(A)consisting of a heating component, a ventilation component, and an air-conditioning component; and(B)which components may include central air conditioning, a heat pump, a furnace, a boiler, a rooftop unit, and a window unit.(13)Measured performance rebateThe term measured performance rebate means a rebate provided in accordance with section 33203B and described in subsection (e) of that section.(14)Modeled performance rebateThe term modeled performance rebate means a rebate provided in accordance with section 33203B and described in subsection (d) of that section.(15)Moderate incomeThe term moderate income means, with respect to a household, a household with an annual income that is less than 80 percent of the area median income, as determined annually by the Department of Housing and Urban Development. (16)Partial system rebateThe term partial system rebate means a rebate provided in accordance with section 33203A.(17)SecretaryThe term Secretary means the Secretary of Energy.(18)StateThe term State includes—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the United States Virgin Islands; and(H)any other territory or possession of the United States.(19)State energy officeThe term State energy office means the office or agency of a State responsible for developing the State energy conservation plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322). 1HOPE Training33202.Notice for HOPE Qualification training and grantsNot later than 30 days after the date of enactment of this Act, the Secretary, acting through the Director of the Building Technologies Office of the Department of Energy, shall issue a notice that includes—(1)criteria established under section 33202A for approval by the Secretary of courses for which credits may be issued for purposes of a HOPE Qualification;(2)a list of courses that meet such criteria and are so approved; and(3)information on how individuals and entities may apply for grants under this part.33202A.Course criteria(a)HOPE training task credit(1)CriteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training task credit, may be issued, including that such course—(A)is equivalent to at least 30 hours in total course time; (B)is accredited by the Interstate Renewable Energy Council or is determined to be equivalent by the Secretary;(C)is, with respect to a particular job, aligned with the relevant National Renewable Energy Laboratory Job Task Analysis, or other credentialing program foundation that helps identify the necessary core knowledge areas, critical work functions, or skills, as approved by the Secretary; (D)has established learning objectives; and(E)includes, as the Secretary determines appropriate, an appropriate assessment of such learning objectives that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(2)Included coursesThe Secretary shall approve one or more courses that meet the criteria described in paragraph (1) for training related to—(A)contractor certification;(B)energy auditing or assessment;(C)home energy systems (including HVAC systems); (D)insulation installation and air leakage control;(E)health and safety regarding the installation of energy efficiency measures or health and safety impacts associated with energy efficiency retrofits; and(F)indoor air quality.(b)HOPE training supplemental credit criteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training supplemental credit, may be issued, including that such course provides—(1)training related to—(A)small business success, including management, home energy efficiency software, or general accounting principles; (B)the issuance of a home valuation certification;(C)the use of wifi-enabled technology in an energy efficiency upgrade; or (D)understanding and being able to participate in the Home Energy Savings Retrofit Rebate Program; and (2)as the Secretary determines appropriate, an appropriate assessment of such training that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(c)Existing approved coursesThe Secretary may approve a course that meets the applicable criteria established under this section that is approved by the applicable State energy office or relevant State agency with oversight authority for residential energy efficiency programs.(d)In-Person and online trainingAn online course approved pursuant to this section may be conducted in-person, but may not be offered exclusively in-person. 33202B.HOPE Qualification(a)Issuance of credits(1)In generalThe Secretary, or an entity authorized by the Secretary pursuant to paragraph (2), may issue—(A)a HOPE training task credit to any individual that completes a course that meets applicable criteria under section 33202A; and(B)a HOPE training supplemental credit to any individual that completes a course that meets the applicable criteria under section 33202A.(2)Other entitiesThe Secretary may authorize a State energy office implementing an authorized program under subsection (b)(2), an organization described in section 33202C(b), and any other entity the Secretary determines appropriate, to issue HOPE training credits in accordance with paragraph (1). (b)HOPE Qualification(1)In generalThe Secretary may certify that an individual has achieved a qualification, to be known as a HOPE Qualification, that indicates that the individual has received at least three HOPE training credits, of which at least two shall be HOPE training task credits. (2)State programsThe Secretary may authorize a State energy office to implement a program to provide HOPE Qualifications in accordance with this part.33202C.Grants(a)In generalThe Secretary shall, to the extent amounts are made available in appropriations Acts for such purposes, provide grants to support the training of individuals toward the completion of a HOPE Qualification.(b)Provider organizations(1)In generalThe Secretary may provide a grant of up to $20,000 under this section to an organization to provide training online, including establishing, modifying, or maintaining the online systems, staff time, and software and online program management, through a course that meets the applicable criteria established under section 33202A. (2)CriteriaIn order to receive a grant under this subsection, an organization shall be—(A)a nonprofit organization;(B)an educational institution; or(C)an organization that has experience providing training to contractors that work with the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or equivalent experience, as determined by the Secretary.(3)Additional certificationsIn addition to any grant provided under paragraph (1), the Secretary may provide an organization up to $5,000 for each additional course for which a HOPE training credit may be issued that is offered by the organization. (c)Contractor companyThe Secretary may provide a grant under this section of $1,000 per employee to a contractor company, up to a maximum of $10,000, to reimburse the contractor company for training costs for employees, and any home technology support needed for an employee to receive training pursuant to this section. Grant funds provided under this subsection may be used to support wages of employees during training.(d)TraineesThe Secretary may provide a grant of up to $1,000 under this section to an individual who receives a HOPE Qualification.(e)State energy officeThe Secretary may provide a grant under this section to a State energy office of up to $25,000 to implement an authorized program under section 33202B(b).33202D.Authorization of appropriationsThere is authorized to be appropriated to carry out this part $500,000,000 for the period of fiscal years 2021 through 2025, to remain available until expended.2Home Energy Savings Retrofit Rebate Program33203.Establishment of Home Energy Savings Retrofit Rebate Program The Secretary shall establish a program, to be known as the Home Energy Savings Retrofit Rebate Program, to—(1)provide rebates in accordance with section 33203A; and(2)provide grants to States to carry out programs to provide rebates in accordance with section 33203B.33203A.Partial system rebates(a)Amount of rebateIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide a homeowner a rebate, to be known as a partial system rebate, of, except as provided in section 33203C, up to—(1)$800 for the purchase and installation of insulation and air sealing within a home of the homeowner; and (2)$1,500 for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home. (b)Specifications(1)CostThe amount of a partial system rebate provided under this section shall, except as provided in section 33203C, not exceed 30 percent of cost of the purchase and installation of insulation and air sealing under subsection (a)(1), or the purchase and installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, under subsection (a)(2). Labor may be included in such cost but may not exceed—(A)in the case of a rebate under subsection (a)(1), 50 percent of such cost; and(B)in the case of a rebate under subsection (a)(2), 25 percent of such cost.(2)Replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC systemIn order to qualify for a partial system rebate described in subsection (a)(2)—(A) any HVAC system, heating component of an HVAC system, or cooling component of an HVAC system installed shall be Energy Star Most Efficient certified;(B)installation of such an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, shall be completed in accordance with standards specified by the Secretary that are at least as stringent as the applicable guidelines of the Air Conditioning Contractors of America that are in effect on the date of enactment of this Act; (C)if ducts are present, replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system shall include duct sealing; and (D)the installation of insulation and air sealing shall occur within 6 months of the replacement of the HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system.(c)Additional incentives for contractorsIn carrying out the Home Energy Savings Retrofit Rebate Program, the Secretary may provide a $250 payment to a contractor per home for which—(1)a partial system rebate is provided under this section for the installation of insulation and air sealing, or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, by the contractor;(2)the applicable homeowner has signed and submitted to the Secretary a release form made available pursuant to section 33203E(b) authorizing the contractor access to information in the utility bills of the homeowner; and(3)the contractor inputs, into the Department of Energy’s Building Performance Database—(A)the energy usage for the home for the 12 months preceding, and the 24 months following, the installation of insulation and air sealing or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system;(B)a description of such installation or installation and replacement; and(C)the total cost to the homeowner for such installation or installation and replacement.(d)Process(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall—(A)develop and make available rebate forms required to receive a partial system rebate under this section;(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners to submit required rebate forms; and(C)establish a website that provides information on partial system rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate.(2)Submission of formsIn order to receive a partial system rebate under this section, a homeowner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established pursuant to paragraph (1).(e)Funding(1)LimitationFor each fiscal year, the Secretary may not use more than 50 percent of the amounts made available to carry out this part to carry out this section.(2)AllocationThe Secretary shall allocate amounts made available to carry out this section for partial system rebates among the States using the same formula as is used to allocate funds for States under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).33203B.State administered rebates(a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates in accordance with this section. (b)State participation(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c). (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including—(1)that the State program be carried out by the applicable State energy office or its designee;(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that—(A)is completed by a contractor who meets minimum training requirements and certification requirements set forth by the Secretary; (B)includes installation of one or more home energy efficiency retrofit measures for a home that together are modeled to achieve, or are shown to achieve, a reduction in home energy use of 20 percent or more from the baseline energy use of the home;(C)does not include installation of any measure that the Secretary determines does not improve the thermal energy performance of the home, such as a pool pump, pool heater, spa, or EV charger; and (D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure—(i)the safe operation of all systems post retrofit; and(ii)that all improvements are included in, and have been installed according to—(I)manufacturers installation specifications; and(II)all applicable State and local codes or equivalent standards approved by the Secretary;(3)that the State program utilize—(A)for purposes of modeled performance rebates, modeling software approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit; and(B)for purposes of measured performance rebates, methods and procedures approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit, including methods and procedures for use of advanced metering infrastructure, weather-normalized data, and open source standards, to measure such baseline energy use and such reductions in home energy use;(4)that the State program include implementation of a quality assurance program—(A)to ensure that home energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of home energy efficiency retrofits completed by each applicable contractor; and(B)under which a quality-control inspection of a home energy efficiency retrofit is performed by a quality assurance provider who—(i) is independent of the contractor for such retrofit; and(ii)will confirm that such contractor is a contractor who meets minimum training requirements and certification requirements set forth by the Secretary;(5)that the State program include requirements for a homeowner, contractor, or rebate aggregator to claim a rebate, including that the homeowner, contractor, or rebate aggregator submit any applicable forms approved by the Secretary to the State, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of home energy use; (6)that the State program may include requirements for an entity to be eligible to serve as a rebate aggregator to facilitate the delivery of rebates to homeowners or contractors; (7)that the State program include procedures for a homeowner to transfer the right to claim a rebate to the contractor performing the applicable home energy efficiency retrofit or to a rebate aggregator that works with the contractor; and(8)that the State program provide that a homeowner, contractor, or rebate aggregator may claim more than one rebate under the State program, and may claim a rebate under the State program after receiving a partial system rebate under section 33203A, provided that no 2 rebates may be provided with respect to a home using the same baseline energy use of such home. (d)Modeled performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a modeled performance rebate, for an energy audit of a home and a home energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce home energy use by at least 20 percent.(2)Amount(A)In generalExcept as provided in section 33203C, and subject to subparagraph (B), the amount of a modeled performance rebate provided under a State program shall be equal to 50 percent of the cost of the applicable energy audit of a home and home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling.(B)LimitationExcept as provided in section 33203C, with respect to an energy audit and home energy efficiency retrofit that is projected to reduce home energy use by— (i)at least 20 percent, but less than 40 percent, the maximum amount of a modeled performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a modeled performance rebate shall be $4,000.(e)Measured performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a measured performance rebate, for a home energy efficiency retrofit that reduces home energy use by at least 20 percent as measured using methods and procedures approved by the Secretary.(2)Amount(A)In generalExcept as provided in section 33203C, and subject to subparagraph (B), the amount of a measured performance rebate provided under a State program shall be equal to 50 percent of the cost, including the cost of diagnostic procedures, labor, reporting, and energy measurement, of the applicable home energy efficiency retrofit. (B)LimitationExcept as provided in section 33203C, with respect to a home energy efficiency retrofit that is measured as reducing home energy use by—(i)at least 20 percent, but less than 40 percent, the maximum amount of a measured performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a measured performance rebate shall be $4,000.(f)Coordination of rebate and existing State-Sponsored or utility-Sponsored programsA State that receives a grant under this section is encouraged to work with State agencies, energy utilities, nonprofits, and other entities— (1)to assist in marketing the availability of the rebates under the applicable State program;(2)to coordinate with utility or State managed financing programs; (3)to assist in implementation of the applicable State program, including installation of home energy efficiency retrofits; and(4)to coordinate with existing quality assurance programs.(g)Administration and oversight(1)Review of approved modeling softwareThe Secretary shall, on an annual basis, list and review all modeling software approved for use in determining and documenting the reductions in home energy use for purposes of modeled performance rebates under subsection (d). In approving such modeling software each year, the Secretary shall ensure that modeling software approved for a year will result in modeling of energy efficiency gains for any type of home energy efficiency retrofit that is at least as substantial as the modeling of energy efficiency gains for such type of home energy efficiency retrofit using the modeling software approved for the previous year.(2)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.33203C.Special provisions for moderate income households(a)CertificationsThe Secretary shall establish procedures for certifying that the household of a homeowner is moderate income for purposes of this section. (b)PercentagesSubject to subsection (c), for households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income the—(1)amount of a partial system rebate under section 33203A shall not exceed 60 percent of the applicable purchase and installation costs described in section 33203A(b)(1); and(2)amount of—(A)a modeled performance rebate under section 33203B provided shall be equal to 80 percent of the applicable costs described in section 33203B(d)(2)(A); and(B)a measured performance rebate under section 33203B provided shall be equal to 80 percent of the applicable costs described in section 33203B(e)(2)(A).(c)Maximum amountsFor households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income the maximum amount—(1)of a partial system rebate—(A)under section 33203A(a)(1) for the purchase and installation of insulation and air sealing within a home of the homeowner shall be $1600; and(B)under section 33203A(a)(2) for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, shall be $3,000; (2)of a modeled performance rebate under section 33203B for an energy audit and home energy efficiency retrofit that is projected to reduce home energy use as described in—(A)section 33203B(d)(2)(B)(i) shall be $4,000; and(B)section 33203B(d)(2)(B)(ii) shall be $8,000; and(3)of a measured performance rebate under section 33203B for a home energy efficiency retrofit that reduces home energy use as described in— (A)section 33203B(e)(2)(B)(i) shall be $4,000; and(B)section 33203B(e)(2)(B)(ii) shall be $8,000.(d)OutreachThe Secretary shall establish procedures to—(1)provide information to households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income regarding other programs and resources relating to assistance for energy efficiency upgrades of homes, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and(2)refer such households, as applicable, to such other programs and resources.33203D.Evaluation reports to Congress(a)In generalNot later than 3 years after the date of enactment of this Act and annually thereafter until the termination of the Home Energy Savings Retrofit Rebate Program, the Secretary shall submit to Congress a report on the use of funds made available to carry out this part.(b)ContentsEach report submitted under subsection (a) shall include—(1)how many home energy efficiency retrofits have been completed during the previous year under the Home Energy Savings Retrofit Rebate Program;(2)an estimate of how many jobs have been created through the Home Energy Savings Retrofit Rebate Program, directly and indirectly;(3)a description of what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;(4)a description of the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Home Energy Savings Retrofit Rebate Program;(5)a description of any waste, fraud, or abuse with respect to funds made available to carry out this part; and(6)any other information the Secretary considers appropriate.33203E.Administration(a)In generalThe Secretary shall provide such administrative and technical support to contractors, rebate aggregators, States, and Indian Tribes as is necessary to carry out this part. (b)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this part, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner with appropriate privacy protections in place.33203F.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary to carry out this part $1,200,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.(b)Tribal allocationOf the amounts made available pursuant to subsection (a) for a fiscal year, the Secretary shall work with Indian Tribes and use 2 percent of such amounts to carry out a program or programs that as close as possible reflect the goals, requirements, and provisions of this part, taking into account any factors that the Secretary determines to be appropriate.3General provisions33204.Appointment of personnelNotwithstanding the provisions of title 5, United States Code, regarding appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this subchapter.33204A.Maintenance of fundingEach State receiving Federal funds pursuant to this subchapter shall provide reasonable assurances to the Secretary that it has established policies and procedures designed to ensure that Federal funds provided under this subchapter will be used to supplement, and not to supplant, State and local funds.BPublic Buildings33211.Energy efficient public buildings(a)GrantsSection 125(a) of the Energy Policy Act of 2005 (42 U.S.C. 15822(a)) is amended—(1)in paragraph (1)—(A)by inserting Standard 90.1 of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, after the International Energy Conservation Code,; and(B)by striking ; or and inserting a semicolon;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)through benchmarking programs to enable use of building performance data to evaluate the performance of energy efficiency investments over time..(b)Assurance of improvementSection 125 of the Energy Policy Act of 2005 (42 U.S.C. 15822) is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and inserting after subsection (a) the following:(b)Assurance of improvement(1)VerificationA State agency receiving a grant for activities described in paragraph (1) or (2) of subsection (a) shall ensure, as a condition of eligibility for assistance pursuant to such grant, that a unit of local government receiving such assistance obtain third-party verification of energy efficiency improvements in each public building with respect to which such assistance is used. (2)GuidanceThe Secretary may provide guidance to State agencies to comply with paragraph (1). In developing such guidance, the Secretary shall consider available third-party verification tools for high-performing buildings and available third-party verification tools for energy efficiency retrofits..(c)AdministrationSection 125(c) of the Energy Policy Act of 2005, as so redesignated, is amended—(1)in the matter preceding paragraph (1), by striking State energy offices receiving grants and inserting A State agency receiving a grant;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of construction, alteration, or repair work financed in whole or in part with assistance received pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (and with respect to such labor standards, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code)..(d)Authorization of appropriationsSection 125(d) of the Energy Policy Act of 2005, as so redesignated, is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $100,000,000 for each of fiscal years 2021 through 2025.CSchools33221.Energy retrofitting assistance for schoolsSection 392 of the Energy Policy and Conservation Act (42 U.S.C. 6371a) is amended by adding at the end the following:(e)Coordination of energy retrofitting assistance for schools(1)Definition of schoolNotwithstanding section 391(6), for the purposes of this subsection, the term school means—(A)an elementary school or secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(B)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));(C)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;(D)a school operated by the Bureau of Indian Affairs;(E)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and(F)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).(2)Establishment of clearinghouseThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall establish a clearinghouse to disseminate information regarding available Federal programs and financing mechanisms that may be used to help initiate, develop, and finance energy efficiency, distributed generation, and energy retrofitting projects for schools.(3)RequirementsIn carrying out paragraph (2), the Secretary shall—(A)consult with appropriate Federal agencies to develop a list of Federal programs and financing mechanisms that are, or may be, used for the purposes described in paragraph (2); and(B)coordinate with appropriate Federal agencies to develop a collaborative education and outreach effort to streamline communications and promote available Federal programs and financing mechanisms described in subparagraph (A), which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance in the Office of Energy Efficiency and Renewable Energy that States, local education agencies, and schools may use to effectively access and use such Federal programs and financing mechanisms..33222.Grants for energy efficiency improvements and renewable energy improvements at public school facilities(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a consortium of—(A)one local educational agency; and(B)one or more—(i)schools;(ii)nonprofit organizations;(iii)for-profit organizations; or(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.(2)Energy improvementsThe term energy improvements means—(A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls;(B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and(C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school.(b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section.(c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are—(1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 14 U.S.C. 6602); or(2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies.(d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following:(1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise.(2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted.(3)The potential energy efficiency and safety benefits from the proposed energy improvements.(e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following:(1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.(2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out.(3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements.(4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any.(5)An assessment of the expected energy efficiency and safety benefits of the energy improvements.(6)A cost estimate of the proposed energy improvements.(7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.(f)Use of grant amounts(1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection.(2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).(3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning).(4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.(g)Contracting requirements(1)Davis-BaconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process—(A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and(B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.(h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings).(i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2025.2Weatherization33231.Weatherization assistance program(a)Reauthorization Of Weatherization Assistance ProgramSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking paragraphs (1) through (5) and inserting the following: (1)$350,000,000 for fiscal year 2021;(2)$500,000,000 for fiscal year 2022;(3)$650,000,000 for fiscal year 2023;(4)$800,000,000 for fiscal year 2024; and(5)$1,000,000,000 for fiscal year 2025..(b)Modernizing the definition of weatherization materialsSection 412(9)(J) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)(J)) is amended—(1)by inserting , including renewable energy technologies and other advanced technologies, after devices or technologies; and(2)by striking , after consulting with the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Director of the Community Services Administration.(c)Consideration of health benefitsSection 413(b) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)) is amended—(1)in paragraph (1), by striking Health, Education, and Welfare and inserting Health and Human Services;(2)in paragraph (2)(A), by striking Health, Education, and Welfare and inserting Health and Human Services; (3)in paragraph (3)—(A)by striking and with the Director of the Community Services Administration;(B)by inserting and by after in carrying out this part,; and (C)by striking , and the Director of the Community Services Administration in carrying out weatherization programs under section 222(a)(12) of the Economic Opportunity Act of 1964;(4)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and(5)by inserting after paragraph (3), the following:(4)The Secretary may amend the regulations prescribed under paragraph (1) to provide that the standards described in paragraph (2)(A) take into consideration improvements in the health and safety of occupants of dwelling units, and other non-energy benefits, from weatherization..(d)Contractor optimization(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:414C.Contractor optimization(a)In generalThe Secretary may request that entities receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or section 414 perform periodic reviews of the use of private contractors in the provision of weatherization assistance, and encourage expanded use of contractors as appropriate.(b)Use of training fundsEntities described in subsection (a) may use funding described in such subsection to train private, non-Federal entities that are contracted to provide weatherization assistance under a weatherization program, in accordance with rules determined by the Secretary..(2)Table of contents amendmentThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414B the following:Sec. 414C. Contractor optimization..(e)Financial assistance for WAP enhancement and innovation(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414C (as added by subsection (d) of this section) the following:414D.Financial assistance for WAP enhancement and innovation(a)PurposesThe purposes of this section are—(1)to expand the number of dwelling units that are occupied by low-income persons that receive weatherization assistance by making such dwelling units weatherization-ready;(2)to promote the deployment of renewable energy in dwelling units that are occupied by low-income persons;(3)to ensure healthy indoor environments by enhancing or expanding health and safety measures and resources available to dwellings that are occupied by low-income persons; (4)to disseminate new methods and best practices among entities providing weatherization assistance; and(5) to encourage entities providing weatherization assistance to hire and retain employees who are individuals—(A)from the community in which the assistance is provided; and(B)from communities or groups that are underrepresented in the home energy performance workforce, including religious and ethnic minorities, women, veterans, individuals with disabilities, and individuals who are socioeconomically disadvantaged.(b)Financial assistanceThe Secretary shall, to the extent funds are made available, award financial assistance, on an annual basis, through a competitive process to entities receiving funding from the Federal Government or from a State, tribal organization, or unit of general purpose local government through a weatherization program under section 413 or section 414, or to nonprofit entities, to be used by such an entity—(1)with respect to dwelling units that are occupied by low-income persons, to—(A)implement measures to make such dwelling units weatherization-ready by addressing structural, plumbing, roofing, and electrical issues, environmental hazards, or other measures that the Secretary determines to be appropriate;(B)install energy efficiency technologies, including home energy management systems, smart devices, and other technologies the Secretary determines to be appropriate;(C)install renewable energy systems (as defined in section 415(c)(6)(A)); and(D)implement measures to ensure healthy indoor environments by improving indoor air quality, accessibility, and other healthy homes measures as determined by the Secretary;(2)to improve the capability of the entity—(A)to significantly increase the number of energy retrofits performed by such entity;(B)to replicate best practices for work performed pursuant to this section on a larger scale; (C)to leverage additional funds to sustain the provision of weatherization assistance and other work performed pursuant to this section after financial assistance awarded under this section is expended; and(D)to hire and retain employees who are individuals described subsection (a)(5);(3)for innovative outreach and education regarding the benefits and availability of weatherization assistance and other assistance available pursuant to this section;(4)for quality control of work performed pursuant to this section;(5)for data collection, measurement, and verification with respect to such work;(6)for program monitoring, oversight, evaluation, and reporting regarding such work;(7)for labor, training, and technical assistance relating to such work;(8)for planning, management, and administration (up to a maximum of 15 percent of the assistance provided); and(9)for such other activities as the Secretary determines to be appropriate.(c)Award factorsIn awarding financial assistance under this section, the Secretary shall consider—(1)the applicant’s record of constructing, renovating, repairing, or making energy efficient single-family, multifamily, or manufactured homes that are occupied by low-income persons, either directly or through affiliates, chapters, or other partners (using the most recent year for which data are available);(2)the number of dwelling units occupied by low-income persons that the applicant has built, renovated, repaired, weatherized, or made more energy efficient in the 5 years preceding the date of the application;(3)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds;(4)the strength of an applicant’s proposal to achieve one or more of the purposes under subsection (a);(5)the extent to which such applicant will utilize partnerships and regional coordination to achieve one or more of the purposes under subsection (a);(6)regional and climate zone diversity;(7)urban, suburban, and rural localities; and(8)such other factors as the Secretary determines to be appropriate.(d)Applications(1)AdministrationTo be eligible for an award of financial assistance under this section, an applicant shall submit to the Secretary an application in such manner and containing such information as the Secretary may require.(2)AwardsSubject to the availability of appropriations, not later than 270 days after the date of enactment of this section, the Secretary shall make a first award of financial assistance under this section.(e)Maximum amount and term(1)In generalThe total amount of financial assistance awarded to an entity under this section shall not exceed $2,000,000.(2)Technical and training assistanceThe total amount of financial assistance awarded to an entity under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to such financial assistance.(3)TermThe term of an award of financial assistance under this section shall not exceed 3 years.(4)Relationship to formula grantsAn entity may use financial assistance awarded to such entity under this section in conjunction with other financial assistance provided to such entity under this part. (f)RequirementsNot later than 90 days after the date of enactment of this section, the Secretary shall issue requirements to implement this section, including, for entities receiving financial assistance under this section—(1)standards for allowable expenditures;(2)a minimum saving-to-investment ratio; and(3)standards for—(A)training programs;(B)energy audits;(C)the provision of technical assistance;(D)monitoring activities carried out using such financial assistance;(E)verification of energy and cost savings;(F)liability insurance requirements; and(G)recordkeeping and reporting requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each dwelling unit retrofitted or otherwise assisted pursuant to this section.(g)Compliance with State and local lawNothing in this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.(h)Review and evaluationThe Secretary shall review and evaluate the performance of each entity that receives an award of financial assistance under this section (which may include an audit).(i)Annual reportThe Secretary shall submit to Congress an annual report that provides a description of—(1)actions taken under this section to achieve the purposes of this section; and(2)accomplishments as a result of such actions, including energy and cost savings achieved.(j)Funding(1)Amounts(A)In generalFor each of fiscal years 2021 through 2025, of the amount made available under section 422 for such fiscal year to carry out the weatherization program under this part (not including any of such amount made available for Department of Energy headquarters training or technical assistance), not more than—(i)2 percent of such amount (if such amount is $225,000,000 or more but less than $260,000,000) may be used to carry out this section;(ii)4 percent of such amount (if such amount is $260,000,000 or more but less than $300,000,000) may be used to carry out this section; and(iii)6 percent of such amount (if such amount is $300,000,000 or more) may be used to carry out this section.(B)MinimumFor each of fiscal years 2021 through 2025, if the amount made available under section 422 (not including any of such amount made available for Department of Energy headquarters training or technical assistance) for such fiscal year is less than $225,000,000, no funds shall be made available to carry out this section.(2)LimitationFor any fiscal year, the Secretary may not use more than $25,000,000 of the amount made available under section 422 to carry out this section.(k)TerminationThe Secretary may not award financial assistance under this section after September 30, 2024. .(2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414C the following:Sec. 414D. Financial assistance for WAP enhancement and innovation..(f)Hiring(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414D (as added by subsection (e) of this section) the following:414E.HiringThe Secretary may, as the Secretary determines appropriate, encourage entities receiving funding from the Federal Government or from a State through a weatherization program under section 413 or section 414, to prioritize the hiring and retention of employees who are individuals described in section 414D(a)(5)..(2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414D the following: Sec. 414E. Hiring..(g)Increase in administrative fundsSection 415(a)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 15 percent.(h)Amending re-Weatherization dateParagraph (2) of section 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended to read as follows:(2)Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as previous weatherization), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization..(i)Annual reportSection 421 of the Energy Conservation and Production Act (42 U.S.C. 6871) is amended by inserting the number of multifamily buildings in which individual dwelling units were weatherized during the previous year, the number of individual dwelling units in multifamily buildings weatherized during the previous year, after the average size of the dwellings being weatherized,.33232.Report on waiversNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report on the status of any request made after September 30, 2010, for a waiver of any requirement under section 200.313 of title 2, Code of Federal Regulations, as such requirement applies with respect to the weatherization assistance program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.), including a description of any such waiver that has been granted and any such request for a waiver that has been considered but not granted.3Energy Efficient Conservation Block Grants33241.Energy Efficiency and Conservation Block Grant Program(a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended—(1)in subparagraph (A), by striking ; and and inserting a semicolon;(2)in subparagraph (B), by striking the semicolon and inserting ; and; and(3)by adding at the end the following:(C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;.(b)Use of fundsSection 544(9) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154(9)) is amended to read as follows:(9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including—(A)distributed resources;(B)district heating and cooling systems; and(C)infrastructure for delivering alternative fuels;.(c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end.(d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended to read as follows:(a)Authorization of appropriations(1)GrantsThere is authorized to be appropriated to the Secretary to carry out the program $3,500,000,000 for each of fiscal years 2021 through 2025.(2)Administrative costsThe Secretary may use for administrative expenses of the program not more than 1 percent of the amounts made available under paragraph (1) in each of fiscal years 2021 through 2025..(e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended—(1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and(2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4).4Federal Energy and Water Management Performance33251.Energy and water performance requirement for Federal facilities(a)In generalSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—(1)in the section heading, by inserting and water after Energy;(2)in subsection (a)—(A)in the subsection heading, by striking Energy Performance Requirement for Federal Buildings and inserting Energy and water performance requirement for Federal facilities; (B)by striking paragraph (1) and inserting the following:(1)In generalSubject to paragraph (2), the head of each agency shall—(A)for each of fiscal years 2020 through 2030, reduce average facility energy intensity (as measured in British thermal units per gross square foot) at facilities of the agency by 2.5 percent each fiscal year relative to the average facility energy intensity of the facilities of the agency in fiscal year 2018;(B)for each of fiscal years 2020 through 2030, improve water use efficiency and management, including stormwater management, at facilities of the agency by reducing agency water consumption intensity—(i)by reducing the potable water consumption by 54 percent by fiscal year 2030, relative to the potable water consumption at facilities of the agency in fiscal year 2007, through reductions of 2 percent each fiscal year (as measured in gallons per gross square foot);(ii)by reducing the industrial, landscaping, and agricultural water consumption of the agency, as compared to a baseline of that consumption at facilities of the agency in fiscal year 2010, through reductions of 2 percent each fiscal year (as measured in gallons); and(iii)by installing appropriate infrastructure features at facilities of the agency to improve stormwater and wastewater management; and(C)to the maximum extent practicable, in carrying out subparagraphs (A) and (B), take measures that are life cycle cost-effective.;(C)in paragraph (2)—(i)by striking (2) An agency and inserting the following:(2)Energy and water intensive facility exclusionAn agency; (ii)by striking building and inserting facility; (iii)by inserting and water after energy each place it appears; and(iv)by striking buildings and inserting facilities; and (D)by striking paragraph (3) and inserting the following:(3)RecommendationsNot later than December 31, 2029, the Secretary shall—(A)review the results of the implementation of the energy and water performance requirements established under paragraph (1); and(B)submit to Congress recommendations concerning energy and water performance requirements for fiscal years 2031 through 2040.; (3)in subsection (b)—(A)in the subsection heading, by inserting and water after Energy; and(B)by striking paragraph (1) and inserting the following:(1)In generalEach agency shall—(A)not later than October 1, 2020, to the maximum extent practicable, begin installing in facilities owned by the United States all energy and water conservation measures determined by the Secretary to be life cycle cost-effective; and(B)complete the installation described in subparagraph (A) as soon as practicable after the date referred to in that subparagraph.;(4)in subsection (c)—(A)in paragraph (1)—(i)by striking Federal building or collection of Federal buildings each place it appears and inserting Federal facility; (ii)in subparagraph (A)—(I)in the matter preceding clause (i), by striking An agency and inserting The head of each agency; and(II)by inserting or water after energy each place it appears; and(iii)in subparagraph (B)(i), by inserting or water after energy;(B)in paragraph (2)—(i)by striking buildings and inserting facilities; and(ii)by striking building and inserting facility; and (C)in paragraph (3), by adding at the end the following: Not later than 1 year after the date of enactment of the Moving Forward Act, the Secretary shall issue guidelines to establish criteria for exclusions to water performance requirements under paragraph (1). The Secretary shall update the criteria for exclusions under this subsection as appropriate to reflect changing technology and other conditions.;(5)in subsection (d)(2)—(A)by inserting and water after energy; and(B)by striking buildings and inserting facilities; (6)in subsection (e)—(A)in the subsection heading, by inserting and water after energy;(B)in paragraph (1)—(i)by striking By October 1 and inserting the following: (A)EnergyBy October 1;(ii)by striking buildings each place it appears and inserting facilities; and (iii)by adding at the end the following:(B)WaterBy February 1, 2025, in accordance with guidelines established by the Secretary under paragraph (2), each agency shall use water meters at facilities of the agency where doing so will assist in reducing the cost of water used at such facilities.;(C)in paragraph (2)—(i)in subparagraph (A)—(I)by striking and before Federal;(II)by inserting and any other person the Secretary deems necessary, before shall; and(III)by striking paragraph (1). and inserting paragraph (1)(A). Not later than 180 days after the date of enactment of the Moving Forward Act, the Secretary, in consultation with such departments and entities, shall establish guidelines for agencies to carry out paragraph (1)(B).; (ii)in subparagraph (B)—(I)by amending clause (i)(II) to read as follows:(II)the extent to which metering is expected to result in increased potential for energy and water management, increased potential for energy and water savings, energy and water efficiency improvements, and cost savings due to utility contract aggregation; and;(II)in clause (ii), by inserting and water after energy;(III)in clause (iii), by striking buildings and inserting facilities; and(IV)in clause (iv), by striking energy use of a Federal building and inserting energy and water use of a Federal facility; and(D)in paragraph (4)—(i)in subparagraph (A)—(I)by striking this paragraph and inserting the Moving Forward Act; and(II)by inserting and water before use in; and(ii)in subparagraph (B)—(I)by striking buildings each place it appears and inserting facilities; and (II)in clause (ii), in the matter preceding subclause (I), by inserting and water after energy;(7)in subsection (f)—(A)in the subsection heading, by striking buildings and inserting facilities;(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking In this subsection and inserting In this section; (ii)in subparagraph (B)(i)(II), by inserting and water after energy; and(iii)in subparagraph (C)(i), by inserting that consumes energy or water and is before owned or operated; (C)in paragraph (2)—(i)in subparagraph (A), by inserting and water before use; and(ii)in subparagraph (B)—(I)by striking energy before efficiency; and(II)by inserting or water before use;(D)in paragraph (7)(B)(ii)(II), by inserting and water after energy;(E)in paragraph (8)—(i)by striking building each place it appears and inserting facility;(ii)in subparagraph (A), by adding at the end the following: The energy manager shall enter water use data for each metered facility that is (or is a part of) a facility that meets the criteria established by the Secretary under paragraph (2)(B) into a facility water use benchmarking system.; and(iii)in subparagraph (B), by striking this subsection and inserting the date of enactment of the Moving Forward Act; and (F)in paragraph (9)(A), in the matter preceding clause (i), by inserting and water after energy; and(8)in subsection (g)(1)—(A)by striking building and inserting facility; and (B)by striking energy efficient and inserting energy and water efficient.(b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 543 and inserting the following:Sec. 543. Energy and water management requirements..33252.Federal Energy Management ProgramSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following:(h)Federal energy management program(1)In generalThe Secretary shall carry out a program, to be known as the Federal Energy Management Program (referred to in this subsection as the Program), to facilitate the implementation by the Federal Government of cost-effective energy and water management and energy-related investment practices—(A)to coordinate and strengthen Federal energy and water resilience; and(B)to promote environmental stewardship.(2)Federal DirectorThe Secretary shall appoint an individual to serve as the director of the Program (referred to in this subsection as the Federal Director), which shall be a career position in the Senior Executive service, to administer the Program.(3)Program activities(A)Strategic planning and technical assistanceIn administering the Program, the Federal Director shall—(i)provide technical assistance and project implementation support and guidance to agencies to identify, implement, procure, and track energy and water conservation measures required under this Act and under other provisions of law;(ii)in coordination with the Administrator of the General Services Administration, establish appropriate procedures, methods, and best practices for use by agencies to select, monitor, and terminate contracts entered into pursuant to a utility incentive program under section 546(c) with utilities;(iii)carry out the responsibilities of the Secretary under section 801, as determined appropriate by the Secretary;(iv)establish and maintain internet-based information resources and project tracking systems and tools for energy and water management;(v)coordinate comprehensive and strategic approaches to energy and water resilience planning for agencies; and(vi)establish a recognition program for Federal achievement in energy and water management, energy-related investment practices, environmental stewardship, and other relevant areas, through events such as individual recognition award ceremonies and public announcements.(B)Energy and water management and reportingIn administering the Program, the Federal Director shall—(i)track and report on the progress of agencies in meeting the requirements of the agency under this section;(ii)make publicly available agency performance data required under—(I)this section and sections 544, 546, 547, and 548; and(II)section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852);(iii)(I)collect energy and water use and consumption data from each agency; and(II)based on that data, submit to each agency a report that will facilitate the energy and water management, energy-related investment practices, and environmental stewardship of the agency in support of Federal goals under this Act and under other provisions of law;(iv)carry out the responsibilities of the Secretary under section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834); (v)in consultation with the Administrator of the General Services Administration, acting through the head of the Office of High-Performance Green Buildings, establish and implement sustainable design principles for Federal facilities; and(vi)designate products that meet the highest energy conservation standards for categories not covered under the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a).(C)Federal interagency coordinationIn administering the Program, the Federal Director shall—(i)develop and implement accredited training consistent with existing Federal programs and activities—(I)relating to energy and water use, management, and resilience in Federal facilities, energy-related investment practices, and environmental stewardship; and(II)that includes in-person training, internet-based programs, and national in-person training events;(ii)carry out the functions of the Secretary with respect to the Interagency Energy Management Task Force under section 547; and(iii)report on the implementation of the priorities of the President, including Executive orders, relating to energy and water use in Federal facilities, in coordination with—(I)the Office of Management and Budget;(II)the Council on Environmental Quality; and(III)any other entity, as considered necessary by the Federal Director.(D)Facility and fleet optimizationIn administering the Program, the Federal Director shall develop guidance, supply assistance to, and track the progress of agencies—(i)in conducting portfolio-wide facility energy and water resilience planning and project integration;(ii)in building new construction and major renovations to meet the sustainable design and energy and water performance standards required under this section;(iii)in developing guidelines for—(I)facility commissioning; and(II)facility operations and maintenance; and(iv)in coordination with the Administrator of the General Services Administration, in meeting statutory and agency goals for Federal fleet vehicles.(4)Management councilThe Federal Director shall establish a management council to advise the Federal Director that shall—(A)convene not less frequently than once every quarter; and(B)consist of representatives from—(i)the Council on Environmental Quality;(ii)the Office of Management and Budget; and(iii)the Office of Federal High-Performance Green Buildings in the General Services Administration.(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $36,000,000 for each of fiscal years 2021 through 2025..5Targeted residential tree-planting 33261.DefinitionsAs used in this chapter:(1)The term nonprofit tree-planting organization means any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)), that is exempt from taxation under section 501(a) of such Code (26 U.S.C. 501(a)), which exists, in whole or in part, to—(A)expand urban and residential tree cover;(B)distribute young trees for planting;(C)increase awareness of the environmental and energy-related benefits of trees;(D)educate the public about proper tree planting, care, and maintenance strategies; or(E)carry out any combination of the foregoing activities.(2)The term retail power provider means any entity authorized under applicable State or Federal law to generate, distribute, or provide retail electricity, natural gas, or fuel oil service. (3)The term Secretary means the Secretary of Energy.(4)The term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.33262.Grant program(a)AuthorityThe Secretary shall establish a grant program to provide financial assistance to retail power providers to support the establishment of new, or continued operation of existing, targeted residential tree-planting programs.(b)CooperationIn carrying out the grant program established pursuant to subsection (a), the Secretary may cooperate with, and provide assistance for such cooperation to, State foresters or equivalent State officials or Indian Tribes. (c)Requirements for tree-Planting programsIn order to qualify for assistance under the grant program established pursuant to subsection (a), a retail power provider shall, in accordance with this chapter, establish and operate, or continue operating, a targeted residential tree-planting program that meets each of the following requirements:(1)The program shall provide free or discounted shade-providing or wind-reducing trees to residential consumers. If providing free and discounted trees under the program, priority for free trees shall be given to areas where the average annual income is below the regional median.(2)The program shall either provide trees to plant to—(A)provide maximum amounts of shade during summer intervals when residences are exposed to the most sun intensity; or(B)provide maximum amounts of wind protection during fall and winter intervals when residences are exposed to the most wind intensity.(3)The program shall use the best available science to create, as needed, and utilize tree-siting guidelines which dictate where the optimum tree species are best planted in locations that ensure adequate root development and that achieve maximum reductions in consumer energy demand while causing the least disruption to public infrastructure, considering overhead and underground facilities. Such guidelines shall—(A)include the species and minimum size of trees that are mostly likely to result in a successful tree planting; and(B)outline the minimum distance required—(i)between the trees that are being planted; and(ii)between such trees and building foundations, air conditioning units, driveways and walkways, property fences, preexisting utility infrastructure, septic systems, swimming pools, and other infrastructure as determined appropriate; and(C)ensure that trees planted under the tree-planting program near existing power lines will not interfere with energized electricity distribution lines when mature.(4) The program shall provide that no new trees will be planted under or adjacent to high-voltage electric transmission lines without prior consultation with the retail power provider with jurisdiction over such transmission lines. (5)The program shall provide tree recipients with tree planting and tree care instruction and education prior to or in conjunction with delivery of free or discounted trees.(6)The program shall provide for engagement and collaboration with community members that will be affected by the program. (7)The program shall provide tree care assistance for trees planted under the program for a period of time, to be determined by the retail power provider, in consultation with the nonprofit tree-planting organization, local municipal government, or conservation district with which the retail power provider has entered into an agreement described in subsection (e) and the applicable local technical advisory committee established pursuant to subsection (f), to ensure long-term survival of the trees. (8)The program has been certified by the Secretary that it is designed to achieve the requirements set forth in paragraphs (1) through (7). In designating criteria for such certification, the Secretary shall collaborate with the Forest Service’s Urban and Community Forestry Program, and may consult with the Administrator of the Environmental Protection Agency, to ensure that such criteria are consistent with such requirements.(d)New program funding shareThe Secretary shall ensure that no less than 30 percent of the funds made available under this chapter are distributed to retail power providers that—(1)have not previously established or operated a targeted residential tree-planting program that meets the requirements described in subsection (c); or(2)are operating a targeted residential tree-planting program that meets the requirements described in subsection (c) which was established no more than three years prior to the date of enactment of this Act.(e)Agreements between retail power providers and nonprofit tree-Planting organizations(1)Grant authorizationThe Secretary may provide assistance under the grant program established pursuant to subsection (a) only to a retail power provider that has entered into a binding legal agreement with a nonprofit tree-planting organization.(2)Conditions of agreementAn agreement between a retail power provider and a nonprofit tree-planting organization described in paragraph (1) shall set forth conditions under which such nonprofit tree-planting organization shall carry out a targeted residential tree-planting program that is established or operated by the retail power provider. Such conditions—(A)shall require the nonprofit tree-planting organization to participate in a local technical advisory committee in accordance with subsection (f); and(B)may require the nonprofit tree-planting organization to—(i)coordinate volunteer recruitment to assist with the physical act of planting trees in residential locations under the tree-planting program; (ii)support a workforce development program that trains a local workforce and assists with job-placement; (iii)undertake a public awareness campaign to educate local residents about the benefits, cost savings, and availability of free trees; (iv)establish education and information campaigns to encourage recipients of trees under the tree-planting program to maintain their trees over the long term;(v)serve as the point of contact for existing and potential residential participants who have questions or concerns regarding the tree-planting program;(vi)require recipients of trees under the tree-planting program to sign agreements committing to voluntary stewardship and care of provided trees; and(vii)monitor and report on the survival, growth, overall health, and estimated energy savings of trees provided under the tree-planting program up until the end of their establishment period, which shall be no less than 5 years.(3)Lack of nonprofit tree-planting organizationIf a nonprofit tree-planting organization does not exist or operate within the area served by a retail power provider applying for assistance under this section, the requirements of this section shall apply to binding legal agreements entered into by such retail power provider and one of the following entities:(A)A local municipal government with jurisdiction over the urban or suburban forest.(B)A conservation district. (f)Technical advisory committees(1)ConditionIn order to qualify for assistance under the grant program established pursuant to subsection (a), a retail power provider shall agree to consult with the nonprofit tree-planting organization, local municipal government, or conservation district with which the retail power provider has entered into an agreement described in subsection (e) and State foresters or equivalent State officials to establish a local technical advisory committee described in paragraph (2) not later than 30 days after receiving such assistance.(2)DescriptionA local technical advisory committee shall provide advice to, and consult with, a retail power provider and nonprofit tree-planting organization, local municipal government, or conservation district regarding the applicable targeted residential tree-planting program. The advisory committee may—(A)design and adopt an approved plant list for the tree-planting program that emphasizes the use of hardy, noninvasive tree species and, where geographically appropriate, the use of native or low water-use shade trees, or both;(B)design and adopt planting, installation, and maintenance specifications and create a process for inspection and quality control for the tree-planting program;(C)assist in developing long-term care and maintenance instructions for recipients of trees under the tree-planting program;(D)assist the retail power provider and nonprofit tree-planting organization, local municipal government, or conservation district, as appropriate, with public outreach and education regarding the tree-planting program;(E)assist in establishing a procedure for monitoring and collection of data on tree health, tree survival, and energy conservation benefits generated by the tree-planting program; (F)provide guidelines and recommendations for establishing or supporting existing workforce development programs as part of, and for prioritizing local hiring under, a tree-planting program; and(G)assist the retail power provider in maintaining and compiling information regarding the tree-planting program for purposes of the reports described in subsection (i)(1).(3)CompensationIndividuals serving on a local technical advisory committee shall not receive compensation for their service.(4)CompositionLocal technical advisory committees shall be composed of representatives from public, private, and nongovernmental organizations with expertise in demand-side energy efficiency management, urban forestry, arboriculture, or landscape architecture, and shall be composed of the following:(A)Up to four persons, but no less than one person, representing the retail power provider receiving assistance under this section.(B)Up to four persons, but no less than one person, representing the nonprofit tree-planting organization that has entered into an agreement described in subsection (e) with the retail power provider to carry out the applicable targeted residential tree-planting program.(C)Up to three persons representing local nonprofit conservation or environmental organizations. Preference shall be given to those organizations which are organized under section 501(c)(3) of the Internal Revenue Code of 1986, and which have demonstrated expertise engaging the public in energy conservation, energy efficiency, or green building practices or a combination thereof. No single organization may be represented by more than one individual under this subparagraph. (D)Up to two persons representing a local affordable housing agency, affordable housing builder, or community development corporation.(E)Up to three, but no less than one, persons representing local city or county government for each municipality where a targeted residential tree-planting program will take place and at least one of these representatives shall be the city or county forester, city or county arborist, conservation district forester or functional equivalent.(F)Up to one person representing the local government agency responsible for management of roads, sewers, and infrastructure, including public works departments, transportation agencies, or equivalents.(G)Up to two persons representing the nursery and landscaping industry.(H)Up to two persons, but no less than one person, representing State foresters, landscape architects, or equivalent State officials.(I)Up to three persons representing the research community or academia with expertise in natural resources or energy management issues.(5)Chairperson(A)In generalEach local technical advisory committee shall elect a chairperson to preside over committee meetings, act as a liaison to governmental and other outside entities, and direct the general operation of the committee.(B)EligibilityOnly committee representatives under paragraph (4)(A) or paragraph (4)(B) shall be eligible to act as a local technical advisory committee chairperson.(6)CredentialsAt least one of the members of each local technical advisory committee shall be certified with one or more of the following credentials:(A)Certified Arborist, International Society of Arboriculture.(B)Certified Forester, Society of American Foresters.(C)Certified Arborist Municipal Specialist, International Society of Arboriculture.(D)Certified Arborist Utility Specialist, International Society of Arboriculture.(E)Board Certified Master Arborist, International Society of Arboriculture.(F)Licensed landscape architect, American Society of Landscape Architects.(g)Cost share program(1)Federal shareThe Federal share of support for any targeted residential tree-planting program funded under this section shall not exceed 50 percent of the cost of such program and shall be provided on a matching basis.(2)Non-Federal shareThe non-Federal share of such costs may be paid or contributed by any governmental or nongovernmental entity other than from funds derived directly or indirectly from an agency or instrumentality of the United States.(h)Competitive grant proceduresNot later than 90 days after the date of enactment of this Act, after notice and opportunity for comment, the Secretary shall establish procedures for a public, competitive grants process through which retail power providers may apply for assistance under this section.(i)Reports(1)To the SecretaryNot later than 1 year after receiving assistance under the grant program established pursuant to subsection (a), and each subsequent year for the duration of the grant, each such recipient shall submit to the Secretary a report describing the results of the activities funded by such assistance, including as applicable—(A)the number of trees planted under the applicable targeted residential tree-planting program;(B)the benefits of the applicable targeted residential tree-planting program to the local community;(C)any barriers to planting trees as part of the applicable targeted residential tree-planting program; and(D)any other information the Secretary considers appropriate.(2)To CongressNot later than 3 years after providing assistance under the grant program established pursuant to subsection (a), and each year after, the Secretary shall submit to Congress a report that includes—(A)the number of applications for assistance under the program received and funded, annually;(B)the number of trees planted under the targeted residential tree-planting programs for which assistance is provided under the program;(C)the benefits of such tree-planting programs, including those related to climate change, energy savings, and stormwater runoff;(D)any barriers to planting trees in communities;(E)recommendations for improving the grant program; and(F)any other information the Secretary considers appropriate.33263.Public recognition initiative(a)Arbor City of AmericaThe Secretary shall annually—(1)designate a city, municipality, community, or other area as the Secretary determines appropriate, as the Arbor City of America to recognize superior efforts in increasing tree canopy coverage and assisting residents in reducing energy costs through tree planting; and(2)provide funding to such city, municipality, community, or other area to carry out projects that increase green infrastructure or green spaces within such city, municipality, community, or other area.(b)ProceduresNot later than 90 days after the date of enactment of this Act, after notice and opportunity for comment, the Secretary shall establish procedures for carrying out this section.33264.NonduplicityNothing in this chapter shall be construed to supersede, duplicate, cancel, or negate the programs or authorities provided under section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105).33265.Authorization of appropriationsFor each of fiscal years 2021 through 2025, there are authorized to be appropriated $5,000,000 to carry out this chapter, of which $250,000 shall be used to provide funding to the applicable city, municipality, community, or other area designated under section 33263 as the Arbor City of America for such year for projects described in such section.6Industrial Energy Savings33271.Rebate program for energy efficient electrotechnologies(a)DefinitionsIn this section:(1)Energy efficient electrotechnologyThe term energy efficient electrotechnology means—(A)any electric technology that, when used instead of a fossil fuel-fired technology in an industrial process results in—(i)energy efficiency, or production efficiency, gains; or(ii)environmental benefits; or(B)any electric technology that, when used instead of a fossil fuel-fired technology in an industrial application results in—(i)improvements in on-site logistics or material handling; and(ii)energy efficiency gains and environmental benefits.(2)Qualified entityThe term qualified entity means an industrial or manufacturing facility, commercial building, or a utility or energy service company.(3)SecretaryThe term Secretary means the Secretary of Energy. (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program to provide rebates in accordance with this section.(c)RebatesThe Secretary may provide a rebate under the program established under subsection (b) to the owner or operator of a qualified entity for expenditures made by the owner or operator of the qualified entity for an energy efficient electrotechnology that is used to replace a fossil fuel-fired technology.(d)RequirementsTo be eligible to receive a rebate under this section, the owner or operator of a qualified entity shall submit to the Secretary an application demonstrating—(1)that the owner or operator of the qualified entity purchased an energy efficient electrotechnology;(2)the energy efficiency gains, production efficiency gains, and environmental benefits, as applicable, resulting from use of the energy efficient electrotechnology—(A)as measured by a qualified professional or verified by the energy efficient electrotechnology manufacturer, as applicable; or(B)as determined by the Secretary; (3)that the fossil fuel-fired technology replaced by the energy efficient electrotechnology has been permanently decommissioned and scrapped; and(4)that all laborers and mechanics who were involved in the installation or maintenance, or construction or renovation to support such installation or maintenance, of the energy efficient electrotechnology, or the decommissioning and scrapping of the fossil fuel-fired technology replaced by the energy efficient electrotechnology, and who were employed by the owner or operator of the qualified entity, or contractors or subcontractors at any tier thereof, were paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(e)LimitationThe Secretary may not provide a rebate under the program established under subsection (b) to an owner or operator of a qualified entity for expenditures made by the owner or operator of the qualified entity for an energy efficient electrotechnology that is used to replace a fossil fuel-fired technology if the Secretary determines that such expenditures were necessary for the owner or operator to comply with Federal or State law.(f)Authorized amount of rebateThe amount of a rebate provided under this section shall be not less than 30 percent, and not more than 50 percent, of the overall cost of the energy efficient electrotechnology, including installation costs.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2024.CVehicles1DERA33301.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking $100,000,000 for each of fiscal years 2012 through 2016 and inserting $500,000,000 for each of fiscal years 2021 through 2025.2Clean Commute for Kids33311.Reauthorization of Clean School Bus Program(a)Definitions(1)Alternative fuelSection 741(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)) is amended—(A)in subparagraph (B), by striking or after the semicolon;(B)in subparagraph (C), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(D)electricity..(2)Clean school busParagraph (3) of section 741(a) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)) is amended to read as follows:(3)Clean school busThe term clean school bus means—(A)a school bus with a gross vehicle weight of greater than 14,000 pounds that—(i)is powered by a heavy duty engine; and(ii)is operated solely on an alternative fuel or ultra-low sulfur diesel fuel; or(B)a vehicle designed to carry more than 10 passengers that—(i)complies with Federal motor vehicle safety standards for school buses; and(ii)meets or exceeds Federal vehicle emission standards for medium-duty passenger vehicles for model year 2016..(b)Program for Retrofit or Replacement of Certain Existing School Buses with Clean School Buses(1)National grant, rebate, and loan programs(A)In generalSection 741(b)(1)(A) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(1)(A)) is amended by inserting after awarding grants the following: , rebates, and low-cost revolving loans, as determined by the Administrator, including through contracts pursuant to subsection (d),.(B)Conforming changesSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended—(i)in subsection (a)(4)(B), by striking grant funds and inserting award funds; (ii)in subsection (b)(1)(B), by striking awarding grants each place it appears and inserting making awards;(iii)in the heading of subsection (b)(2), by striking grant applications and inserting award applications;(iv)in subsection (b)(2)(A), by striking grant applications and inserting award applications;(v)in subsection (b)(3)(A), by striking grant and insert award;(vi)and (b)(4)—(I)in the paragraph heading, by striking grants and inserting awards; and(II)by striking award grants and inserting make awards;(vii)in subsection (b)(7)—(I)by striking grant awards and inserting awards; and(II)by striking grant funding and inserting funding;(viii)in subsection (b)(8)(A)(ii)—(I)in subclauses (I) and (II), by striking grant applications each place it appears and inserting award applications; and(II)in subclause (III)—(aa)by striking grants awarded and inserting awards made; and(bb)by striking grant recipients and inserting award recipients; and(ix)in subsection (c)(3)—(I)in subparagraph (A)—(aa)by striking grant recipients and inserting award recipients; and(bb)by striking grants and inserting awards; and(II)in subparagraph (C), by striking grant program and inserting award program. (2)Priority of award applicationsSection 741(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(2)) is amended—(A)in subparagraph (A)—(i)by striking 1977 and inserting 2007; and (ii)by inserting before the period at the end with clean school buses with low or zero emissions; and(B)by amending subparagraph (B) to read as follows:(B)RetrofittingIn the case of award applications to retrofit school buses, the Administrator shall give highest priority to applicants that propose to retrofit school buses manufactured in or after model year 2010 to become clean school buses..(3)Use of school bus fleetSection 741(b)(3)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(3)(B)) is amended by inserting charged, after operated,.(4)Replacement awardsParagraph (5) of section 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended to read as follows:(5)Replacement awardsIn the case of awards to replace school buses—(A)the Administrator may make awards for up to 60 percent of the replacement costs; and(B)such replacement costs may include the costs of acquiring the clean school buses and charging and fueling infrastructure..(5)Ultra low-sulfur diesel fuelSection 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended—(A)by striking paragraph (6); and(B)by redesignating paragraph (7) as paragraph (6).(6)ScrappageSection 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is further amended by inserting after paragraph (6), as redesignated, the following new paragraph:(7)ScrappageIn the case of an award under this section for the replacement of a school bus or a retrofit including installation of a new engine, the Administrator shall require the recipient of the award to verify that the replaced bus, or the engine of a retrofitted bus that was removed, was returned to the supplier for remanufacturing to a more stringent set of engine emissions standards or for scrappage..(c)EducationParagraph (1) of section 741(c) of the Energy Policy Act of 2005 (42 U.S.C. 16091(c)) is amended to read as follows:(1)In generalNot later than 90 days after the date of enactment of the Clean Commute for Kids Act of 2020, the Administrator shall develop an education outreach program to promote and explain the award program under subsection (b), as amended by such Act..(d)Contract programs; administrative costsSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended—(1)by redesignating subsection (d) as subsection (f); and(2)by inserting after subsection (c) the following new subsections:(d)Contract programs(1)AuthorityIn addition to the use of contracting authority otherwise available to the Administrator, the Administrator may enter into contracts with eligible contractors described in paragraph (2) for awarding rebates and low-cost revolving loans pursuant to subsection (b)(1).(2)Eligible contractorsA contractor is an eligible contractor described in this paragraph if the contractor is a for-profit, not-for-profit, or nonprofit entity that has the capacity—(A)to sell clean school buses or equipment to, or to arrange financing for, individuals or entities that own a school bus or fleet of school buses; or(B)to upgrade school buses or their equipment with verified or Environmental Protection Agency-certified engines or technologies, or to arrange financing for such upgrades.(e)Administrative costsThe Administrator may not use, for the administrative costs of carrying out this section, more than one percent of the amounts made available to carry out this section for any fiscal year..(e)Authorization of appropriationsSubsection (f), as redesignated, of section 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended to read as follows:(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended, $130,000,000 for each of fiscal years 2021 through 2025, of which not less than $45,000,000 each such fiscal year shall be used for grants under this section to eligible recipients proposing to replace or retrofit school buses to serve an underserved or disadvantaged community.(2)DefinitionIn this subsection, the term underserved or disadvantaged community means a community located in a zip code within a census tract that is identified as—(A)a low-income community;(B)an urban community of color; or(C)any other urban community that the Administrator determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors..33312.Study on impact of air pollution from vehicles idling in school zonesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services and the Administrator of the Environmental Protection Agency, acting jointly, shall—(1)complete a study on the impacts on the health of children related to the emission of air pollutants from school buses and other vehicles idling in school zones; and(2)submit a report to the Congress on the results of such study. 3Refrigerated vehicles33321.Pilot program for the electrification of certain refrigerated vehicles(a)Establishment of pilot programThe Administrator shall establish and carry out a pilot program to award funds, in the form of grants, rebates, and low-cost revolving loans, as determined appropriate by the Administrator, on a competitive basis, to eligible entities to carry out projects described in subsection (b).(b)ProjectsAn eligible entity receiving an award of funds under subsection (a) may use such funds only for one or more of the following projects:(1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by replacing or retrofitting the existing diesel-powered transport refrigeration unit in such vehicle with an electric transport refrigeration unit and retiring the replaced unit for scrappage.(2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power and operate without using diesel fuel.(c)Maximum amountsThe amount of an award of funds under subsection (a) shall not exceed—(1)for the costs of a project described in subsection (b)(1), 75 percent of such costs; and(2)for the costs of a project described in subsection (b)(2), 55 percent of such costs.(d)ApplicationsTo be eligible to receive an award of funds under subsection (a), an eligible entity shall submit to the Administrator—(1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles;(2)a description of the project proposed by the eligible entity, including—(A)any technology to be used or funded by the eligible entity; and(B)a description of the heavy-duty vehicle or vehicles of the eligible entity, that will be retrofitted, if any, including—(i)the number of such vehicles;(ii)the uses of such vehicles;(iii)the locations where such vehicles dock for the purpose of loading or unloading; and(iv)the routes driven by such vehicles, including the times at which such vehicles are driven;(3)an estimate of the cost of the proposed project;(4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and(5)provisions for the monitoring and verification of the project including to verify scrappage of replaced units.(e)PriorityIn awarding funds under subsection (a), the Administrator shall give priority to proposed projects that, as determined by the Administrator—(1)maximize public health benefits;(2)are the most cost-effective; and(3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant, particularly for—(A)ozone; and(B)particulate matter.(f)Data releaseNot later than 120 days after the date on which an award of funds is made under this section, the Administrator shall publish on the website of the Environmental Protection Agency, on a downloadable electronic database, information with respect to such award of funds, including—(1)the name and location of the recipient;(2)the total amount of funds awarded;(3)the intended use or uses of the awarded funds;(4)the date on which the award of funds was approved;(5)where applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the award; and (6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of awarded funds provided under this section.(g)Reports to Congress(1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program under this section, and annually thereafter until amounts made available to carry out this section are expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year—(A)the number of applications for awards of funds received under such program;(B)all awards of funds made under such program, including a summary of the data described in subsection (f);(C)the estimated reduction of annual emissions of air pollutants regulated under section 109 of the Clean Air Act (42 U.S.C. 7409), and the estimated reduction of greenhouse gas emissions, associated with the awards of funds made under such program;(D)the number of awards of funds made under such program for projects in communities described in subsection (e)(3); and(E)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of such program.(2)Final reportNot later than 1 year after amounts made available to carry out this section are expended, or 5 years after the pilot program is established, whichever comes first, the Administrator shall submit to Congress and make available to the public a report that describes—(A)all of the information collected for the annual reports under paragraph (1);(B)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods or other goods requiring climate-controlled conditions, including in low-income communities and communities of color;(C)any challenges or benefits that recipients of awards of funds under such program reported with respect to the integration or use of electric transport refrigeration units and associated technologies;(D)an assessment of the national market potential for electric transport refrigeration units;(E)an assessment of challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and(F)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units.(h)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine.(3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the refrigeration or climate-control system is driven by an electric motor when connected to shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units.(4)Eligible entityThe term eligible entity means—(A)a regional, State, local, or Tribal agency, or port authority, with jurisdiction over transportation or air quality;(B)a nonprofit organization or institution that—(i)represents or provides pollution reduction or educational services to persons or organizations that own or operate heavy-duty vehicles or fleets of heavy-duty vehicles; or(ii)has, as its principal purpose, the promotion of air quality;(C)an individual or entity that is the owner of record of a heavy-duty vehicle or a fleet of heavy-duty vehicles that operates for the transportation and delivery of perishable goods or other goods requiring climate-controlled conditions;(D)an individual or entity that is the owner of record of a facility that operates as a warehouse or storage facility for perishable goods or other goods requiring climate-controlled conditions; or(E)a hospital or public health institution that utilizes refrigeration for storage of perishable goods or other goods requiring climate-controlled conditions.(5)Heavy-duty vehicleThe term heavy-duty vehicle means—(A)a commercial truck or van—(i)used for the primary purpose of transporting perishable goods or other goods requiring climate-controlled conditions; and(ii)with a gross vehicle weight rating greater than 6,000 pounds; or(B)an insulated cargo trailer used in transporting perishable goods or other goods requiring climate-controlled conditions when mounted on a semitrailer.(6)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when such vehicle is stationary on a property where such vehicle is parked or loaded, including a food distribution center or other location where heavy-duty vehicles congregate.(7)Transport refrigeration unitThe term transport refrigeration unit means a climate-control system installed on a heavy-duty vehicle for the purpose of maintaining the quality of perishable goods or other goods requiring climate-controlled conditions.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.(2)Administrative expensesThe Administrator may use not more than 1 percent of amounts made available pursuant to paragraph (1) for administrative expenses to carry out this section.4EV infrastructure33331.DefinitionsIn this chapter:(1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.(2)SecretaryThe term Secretary means the Secretary of Energy.(3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means—(A)a community located in a ZIP code that includes a census tract that is identified as—(i)a low-income community; or(ii)a community of color; or(B)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.33332.Electric vehicle supply equipment rebate program(a)Rebate programNot later than January 1, 2021, the Secretary shall establish a rebate program to provide rebates for covered expenses associated with publicly accessible electric vehicle supply equipment (in this section referred to as the rebate program).(b)Rebate program requirements(1)Eligible entitiesA rebate under the rebate program may be made to an individual, a State, local, Tribal, or Territorial government, a private entity, a not-for-profit entity, a nonprofit entity, or a metropolitan planning organization.(2)Eligible equipment(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.(B)UpdatesThe Secretary may, by regulation, add to, or otherwise revise, the list of electric vehicle supply equipment under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to—(i)greater usage of electric vehicle supply equipment;(ii)greater access to electric vehicle supply equipment by users; or(iii)an improved experience for users of electric vehicle supply equipment.(C)Location requirementTo be eligible for the rebate program, the electric vehicle supply equipment described in subparagraph (A) shall be installed—(i)in the United States;(ii)on property—(I)owned by the eligible entity under paragraph (1); or(II)on which the eligible entity under paragraph (1) has authority to install electric vehicle supply equipment; and(iii)at a location that is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(3)Application(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—(i)the estimated cost of covered expenses to be expended on the electric vehicle supply equipment that is eligible under paragraph (2);(ii)the estimated installation cost of the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such electric vehicle supply equipment is to be installed, and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of such electric vehicle supply equipment, including the maximum power voltage and amperage of such equipment; and(v)any other information determined by the Secretary to be necessary for a complete application.(B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible entity under paragraph (1) to receive such rebate if the application meets the requirements of the rebate program under this subsection.(C)Notification to eligible entityNot later than 1 year after the date on which the eligible entity under paragraph (1) applies for a rebate under the rebate program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5).(4)Rebate amount(A)In generalExcept as provided in subparagraph (B), the amount of a rebate made under the rebate program for each charging unit shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$2,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$4,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$100,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(B)Rebate amount for replacement equipmentA rebate made under the rebate program for replacement of pre-existing electric vehicle supply equipment at a single location shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$1,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$2,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$25,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(5)Disbursement of rebate(A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible entity under paragraph (1), following approval of an application under paragraph (3), if such entity submits the materials required under subparagraph (B).(B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a rebate, such eligible entity shall submit to the Secretary the following—(i)a record of payment for covered expenses expended on the installation of the electric vehicle supply equipment that is eligible under paragraph (2);(ii)a record of payment for the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location of where such electric vehicle supply equipment was installed and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace; (III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of the electric vehicle supply equipment that is eligible under paragraph (2), including the maximum power voltage and amperage of such equipment; and(v)any other information determined by the Secretary to be necessary.(C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to maintain the electric vehicle supply equipment that is eligible under paragraph (2) in a satisfactory manner for not less than 5 years after the date on which the eligible entity under paragraph (1) receives the rebate under the rebate program.(D)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under subparagraph (B) do not meet the same global positioning system location and technical specifications for the electric vehicle supply equipment that is eligible under paragraph (2) provided in an application under paragraph (3).(6)Multi-port chargersAn eligible entity under paragraph (1) shall be awarded a rebate under the rebate program for covered expenses relating to the purchase and installation of a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port being eligible for 50 percent of the full rebate amount.(7)Hydrogen fuel cell refueling infrastructureHydrogen fuel cell refueling equipment shall be eligible for a rebate under the rebate program. All requirements related to public accessibility of installed locations shall apply. Of the amounts appropriated to carry out the rebate program, not more than 25 percent may be used for rebates for hydrogen fuel cell refueling equipment.(8)ReportNot later than 3 years after the first date on which the Secretary awards a rebate under the rebate program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of rebates awarded for electric vehicle supply equipment and hydrogen fuel cell refueling equipment in each of the location categories described in paragraph (2)(C)(iii).(c)DefinitionsIn this section:(1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—(A)the cost of electric vehicle supply equipment;(B)labor costs associated with the installation of such electric vehicle supply equipment, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”);(C)material costs associated with the installation of such electric vehicle supply equipment, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such electric vehicle supply equipment;(D)permit costs associated with the installation of such electric vehicle supply equipment; and(E)the cost of an on-site energy storage system.(2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity.(3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle.(4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 208 volts.(5)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2025.33333.Expanding access to electric vehicles in underserved communities(a)Assessment(1)In general(A)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in major urban areas and rural areas throughout the United States.(B)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under subparagraph (A), which shall—(i)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in major urban areas and rural areas by providing—(I)the number of existing and planned Level 2 charging stations and DC FAST charging stations per capita in each State for charging individually owned light-duty and medium-duty electric vehicles;(II)the number of existing and planned Level 2 charging stations and DC FAST charging stations for charging public and private fleet electric vehicles and medium- and heavy-duty electric equipment and electric vehicles;(III)the number of Level 2 charging stations and DC FAST charging stations installed in or available to occupants of publicly owned and privately owned multi-unit dwellings;(IV)information pertaining to policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of charging stations available to residents in publicly owned and privately owned multi-unit dwellings;(V)information pertaining to ownership models for Level 2 charging stations and DC FAST charging stations located in publicly owned and privately owned residential multi-unit dwellings, commercial buildings, public and private parking areas, and curb-side locations; and(VI)information pertaining to how charging stations are financed and the rates charged for the use of Level 2 charging stations and DC FAST charging stations;(ii)describe the methodology used to obtain the information provided in the report;(iii)identify the barriers to expanding deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in major urban areas and rural areas, including any challenges relating to such deployment in multi-unit dwellings; (iv)compile and provide an analysis of the best practices and policies used by State and local governments and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in major urban areas and rural areas, including best practices with respect to—(I)public outreach and engagement; and(II)increasing deployment of electric vehicle charging infrastructure in publicly owned and privately owned multi-unit dwellings; and(v)enumerate and identify the number of electric vehicle charging stations per capita at locations within each major urban area and rural area throughout the United States with detail at the level of ZIP Codes and census tracts.(2)Five-year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall—(A)update the assessment conducted under paragraph (1)(A); and(B)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—(i)update the information required by paragraph (1)(B); and(ii)include a description of case studies and key lessons learned after the date on which the report under paragraph (1)(B) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in major urban areas and rural areas.(b)DefinitionsIn this section:(1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment and other physical assets that provide for the distribution of and access to electricity for the purpose of charging an electric vehicle or a plug-in hybrid electric vehicle.(2)Major urban areaThe term major urban area means a metropolitan statistical area within the United States with an estimated population that is greater than or equal to 1,500,000.33334.Ensuring program benefits for underserved and disadvantaged communitiesIn carrying out this chapter, and the amendments made by this chapter, the Secretary shall provide, to the extent practicable access to electric vehicle charging infrastructure, address transportation needs, and provide improved air quality in underserved or disadvantaged communities.33335.Model building code for electric vehicle supply equipment(a)ReviewThe Secretary shall review proposed or final model building codes for—(1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.(b)Technical assistanceThe Secretary shall provide technical assistance to stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests to facilitate understanding of the model code and best practices for adoption by jurisdictions.33336.Electric vehicle supply equipment coordination(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to—(1)support the expanded deployment of electric vehicle supply equipment;(2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide; and(3)ensure the development of such network will not compromise the stability and reliability of the electric grid.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection.33337.State consideration of electric vehicle charging(a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Electric vehicle charging programs(A)In generalEach State shall consider measures to promote greater electrification of the transportation sector, including—(i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for electric vehicle charging;(ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment into the grid; and(iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.(B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. (b)Obligations To consider and determine(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by striking (19) and inserting (20).(3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—(1)the State has implemented for such utility the standard concerned (or a comparable standard);(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;(3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or(4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..33338.State energy plans(a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—(1)in paragraph (16), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (17) as paragraph (18); and(3)by inserting after paragraph (16) the following:(17)a State energy transportation plan developed in accordance with section 367; and.(b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows:(f)Authorization of appropriations(1)State energy conservation plansFor the purpose of carrying out this part, there are authorized to be appropriated $100,000,000 for each of fiscal years 2021 through 2025.(2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 367, there are authorized to be appropriated $25,000,000 for each of fiscal years 2021 through 2025..(c)State energy transportation plansPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:367.State energy transportation plans(a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality.(b)DevelopmentA State developing a State energy transportation plan under this section shall carry out this activity through the State energy office that is responsible for developing the State energy conservation plan under section 362.(c)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to—(1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles; and(2)promote modernization of the electric grid to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles.(d)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with—(1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602));(2)electric utilities;(3)regional transmission organizations or independent system operators;(4)private entities that provide electric vehicle charging services;(5)State transportation agencies, metropolitan planning organizations, and local governments;(6)electric vehicle manufacturers;(7)public and private entities that manage vehicle fleets; and(8)public and private entities that manage ports, airports, or other transportation hubs.(e)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan.(f)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..33339.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by inserting , including ground support equipment at ports before the semicolon;(B)in subparagraph (E), by inserting and vehicles before the semicolon;(C)in subparagraph (H), by striking and at the end;(D)in subparagraph (I)—(i)by striking battery chargers,; and(ii)by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(J)installation of electric vehicle supply equipment for recharging plug-in electric drive vehicles, including such equipment that is accessible in rural and urban areas and in underserved or disadvantaged communities; and(K)multi-use charging hubs used for multiple forms of transportation.;(2)in subsection (b)—(A)in paragraph (3)(A)—(i)in clause (i), by striking and at the end; and(ii)in clause (ii), by inserting , components for such vehicles, and charging equipment for such vehicles after vehicles; and(B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2021 through 2025;(3)in subsection (c)—(A)in the header, by striking Near-Term and inserting Large-Scale; and(B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2021 through 2025; and(4)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)PriorityIn providing grants under subsections (b) and (c), the Secretary shall give priority consideration to applications that contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant provided under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code)..33340.Federal fleets(a)Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—(1)in subsection (a), by adding at the end the following:(3)The Secretary, in consultation with the Administrator of General Services, shall ensure that in acquiring medium- and heavy-duty vehicles for a Federal fleet, a Federal entity shall acquire zero emission vehicles to the maximum extent feasible.;(2)by striking subsection (b) and inserting the following:(b)Percentage requirements(1)In general(A)Light-duty vehiclesBeginning in fiscal year 2025, 100 percent of the total number of light-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles, of which—(i)at least 50 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2025 through 2034;(ii)at least 75 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2035 through 2049; and(iii)100 percent shall be zero emission vehicles in fiscal year 2050 and thereafter.(B)Medium- and heavy-duty vehiclesThe following percentages of the total number of medium- and heavy-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles:(i)At least 20 percent in fiscal years 2025 through 2029.(ii)At least 30 percent in fiscal years 2030 through 2039.(iii)At least 40 percent in fiscal years 2040 through 2049.(iv)At least 50 percent in fiscal year 2050 and thereafter.(2)ExceptionThe Secretary, in consultation with the Administrator of General Services where appropriate, may permit a Federal entity to acquire for a Federal fleet a smaller percentage than is required in paragraph (1) for a fiscal year, so long as the aggregate percentage acquired for each class of vehicle for all Federal fleets in the fiscal year is at least equal to the required percentage.(3)DefinitionsIn this subsection:(A)Federal fleetThe term Federal fleet means a fleet of vehicles that are centrally fueled or capable of being centrally fueled and are owned, operated, leased, or otherwise controlled by or assigned to any Federal executive department, military department, Government corporation, independent establishment, or executive agency, the United States Postal Service, the Congress, the courts of the United States, or the Executive Office of the President. Such term does not include—(i)motor vehicles held for lease or rental to the general public;(ii)motor vehicles used for motor vehicle manufacturer product evaluations or tests;(iii)law enforcement vehicles;(iv)emergency vehicles; or(v)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary must be exempt for national security reasons.(B)FleetThe term fleet means—(i)20 or more light-duty vehicles, located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000; or(ii)10 or more medium- or heavy-duty vehicles, located at a Federal facility or located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000.; and(3)in subsection (f)(2)(B)—(A)by striking , either; and(B)in clause (i), by striking or and inserting and.(b)Federal fleet conservation requirementsSection 400FF(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374e) is amended—(1)in paragraph (1)—(A)by striking 18 months after the date of enactment of this section and inserting 12 months after the date of enactment of the Moving Forward Act;(B)by striking 2010 and inserting 2022; and(C)by striking and increase alternative fuel consumption and inserting , increase alternative fuel consumption, and reduce vehicle greenhouse gas emissions; and(2)by striking paragraph (2) and inserting the following:(2)GoalsThe goals of the requirements under paragraph (1) are that each Federal agency shall—(A)reduce fleet-wide per-mile greenhouse gas emissions from agency fleet vehicles, relative to a baseline of emissions in 2015, by—(i)not less than 30 percent by the end of fiscal year 2025;(ii)not less than 50 percent by the end of fiscal year 2030; and(iii)100 percent by the end of fiscal year 2050; and(B)increase the annual percentage of alternative fuel consumption by agency fleet vehicles as a proportion of total annual fuel consumption by Federal fleet vehicles, to achieve—(i)25 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2025;(ii)50 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2035; and(iii)at least 85 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2050..33341.Domestic Manufacturing Conversion Grant Program(a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended—(1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and(2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric.(b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:711.Plug-in electric vehiclesThe Secretary shall accelerate efforts, related to domestic manufacturing, that are directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..(c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , plug-in electric, after efficient hybrid; and(B)by amending paragraph (3) to read as follows:(3)PriorityPriority shall be given to—(A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or would otherwise cease operation in the near future; and(B)applications containing a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, retooling, or repair that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code;(ii)all laborers and mechanics employed by the owner or operator of a manufacturing facility that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and(iii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code.; and(2)by striking subsection (c) and inserting the following:(c)Cost share and guarantee of operation(1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.(2)Cost shareSection 988(c) shall apply to a grant made under this subsection.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2.5 billion for each of fiscal years 2021 through 2025.(e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..33342.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;(ii)by striking (1) Advanced technology vehicle.— and all that follows through meets— and inserting the following:(1)Advanced technology vehicleThe term advanced technology vehicle means—(A)an ultra efficient vehicle;(B)a light duty vehicle or medium duty passenger vehicle that meets—;(iii)by amending subparagraph (B)(iii) (as so redesignated) to read as follows:(iii)(I)for vehicles produced in model years 2021 through 2025, the applicable regulatory standards for emissions of greenhouse gases for model year 2021 through 2025 vehicles promulgated by the Administrator of the Environmental Protection Agency on October 15, 2012 (77 Fed. Reg. 62624); or(II)emits zero emissions of greenhouse gases; or; and(iv)by adding at the end the following:(C)a heavy-duty vehicle (excluding a medium-duty passenger vehicle), as defined in section 86.1803–01 of title 40, Code of Federal Regulations (or successor regulations), that—(i)complies early with and demonstrates achievement below the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478); or(ii)emits zero emissions of greenhouse gases.; (B)by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; (C)by amending paragraph (3) (as so redesignated) to read as follows:(4)Qualifying componentsThe term qualifying components means materials, technology, components, systems, or groups of subsystems in an advanced technology vehicle, including ultra efficient components, which include—(A)EV battery cells, fuel cells, batteries, battery technologies, and thermal control systems;(B)automotive semiconductors and computers;(C)electric motors, axles, and components; and(D)advanced lightweight, high strength, and high performance materials.; and(D)in paragraph (4) (as so redesignated)—(i)in subparagraph (B), by striking or at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(D)at least 75 miles per gallon equivalent while operating as a hydrogen fuel cell electric vehicle.;(2)by amending subsection (b) to read as follows:(b)Advanced vehicles manufacturing facility(1)In generalThe Secretary shall provide facility funding awards under this section to advanced technology vehicle manufacturers and component suppliers to pay not more than 50 percent of the cost of—(A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce—(i)advanced technology vehicles; or(ii)qualifying components; and(B)engineering integration performed in the United States of advanced technology vehicles and qualifying components.(2)Ultra efficient components cost shareThe facility funding awards authorized in paragraph (1) may pay not more than 80 percent of the cost if the proposed project is to reequip, expand, or establish a manufacturing facility in the United States to produce ultra efficient components.;(3)in subsection (c), by striking 2020 and inserting 2030 each place it appears;(4)in subsection (d)—(A)by amending paragraph (2) to read as follows:(2)ApplicationAn applicant for a loan under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141–3144, 3146, and 3147 of title 40;(ii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40; and(iii)the applicant will remain neutral in any union organizing effort; (B)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; and(C)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws.;(B)by amending paragraph (3) to read as follows:(3)Selection of eligible projectsThe Secretary shall select eligible projects to receive loans under this subsection in cases in which the Secretary determines—(A)the award recipient—(i)has a reasonable prospect of repaying the principal and interest on the loan;(ii)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and(iii)has met such other criteria as may be established and published by the Secretary; and(B)the amount of the loan (when combined with amounts available to the borrower from other sources) will be sufficient to carry out the project.; and(C)in paragraph (4)—(i)in subparagraph (B)(i), by striking ; and and inserting ; or;(ii)in subparagraph (C), by striking ; and and inserting a semicolon;(iii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(E)shall be subject to the condition that the loan is not subordinate to other financing.;(5)in subsection (f)—(A)by striking point and inserting points; and(B)by inserting and may not be collected prior to financial closing after loan; (6)by amending subsection (g) to read as follows:(g)PriorityThe Secretary shall, in making awards or loans to those manufacturers that have existing facilities, give priority to those facilities, which can currently be sitting idle, that are or would be—(1)oldest or have been in existence for at least 20 years;(2)utilized primarily for the manufacture of ultra efficient vehicles;(3)utilized primarily for the manufacture of medium-duty passenger vehicles or heavy-duty vehicles that emit zero greenhouse gas emissions; or(4)utilized primarily for the manufacture of ultra efficient components.;(7)in subsection (h)—(A)in the header, by striking automobile and inserting advanced technology vehicle; and(B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles; and(8)in subsection (i), by striking 2008 through 2012 and inserting 2021 through 2025.DBuy American and Wage Rate Requirements33401.Use of American iron, steel, and manufactured goods(a)None of the funds made available pursuant to this title, or provisions of law added or amended by this title, may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron, steel, and manufactured goods used in the project are produced in the United States.(b)Subsection (a) shall not apply in any case or category of cases in which the head of the Federal department or agency involved finds that—(1)applying subsection (a) would be inconsistent with the public interest;(2)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(3)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent.(c)If the head of a Federal department or agency determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived.(d)This section shall be applied in a manner consistent with United States obligations under international agreements.33402.Wage rate requirementsNotwithstanding any other provision of law and in a manner consistent with other provisions in this title, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this title, or provisions of law added or amended by this title, shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.EOhio River Basin33501.Interagency plan(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, in coordination with the head of each agency described in subsection (d), shall develop and issue an interagency plan for the agencies described in subsection (d) to assist States, Indian tribes, and communities in the Ohio River Basin in preparing for, and responding to, the effects of climate change, including by—(1)informing such States, Indian tribes, and communities of existing Federal resources available to such States, Indian tribes, and communities, based on the analysis described in subsection (b)(2); and(2)providing assistance through the Environmental Protection Agency’s Smart Growth Program, the Federal Emergency Management Agency’s Pre-Disaster Mitigation Grant Program, the Department of Housing and Urban Development’s Community Development Block Grant program, the Economic Development Administration of the Department of Commerce, and the Department of Agriculture, to such States, Indian tribes, and communities to help them prepare for extreme weather, major floods, rising temperatures, and potential economic losses from such threats. (b)DevelopmentIn developing the interagency plan under subsection (a), Secretary of the Army, acting through the Chief of Engineers, in coordination with the head of each agency described in subsection (d), shall—(1)consult with States, Indian tribes, and communities in the Ohio River Basin that may be affected by climate change; and(2)include in such interagency plan—(A)identification of the particular needs of such States, Indian tribes, and communities in order for such States, Indian tribes, and communities to adequately prepare for, and respond to, the effects of climate change; and(B)an analysis of—(i)the availability of existing and potential Federal resources, including programs, grants, loans, and other assistance, that the agencies described in subsection (d) may provide to assist States, Indian tribes, and communities in the Ohio River Basin in preparing for, and responding to, the effects of climate change (including assistance in building or modernizing infrastructure), including—(I)Corps of Engineers resources related to—(aa)modernizing and hardening levees, floodwalls, and flood control projects for more extreme weather flooding events;(bb)restoring wetlands so that such wetlands may absorb rain; (cc)reconnecting floodplains to rivers in order to allow for natural flood storage;(dd)developing a basin-wide water management plan, in collaboration with the Department of Agriculture, Tennessee Valley Authority, and water management agencies of the States in the Ohio River Basin; and(ee)updating and modernizing operations manuals for dams and reservoirs operated by the Corps of Engineers to account for future water risks, precipitation, flow patterns, and usage;(II)Environmental Protection Agency resources and Department of Agriculture resources related to modernizing drinking water and wastewater treatment and stormwater management; (III)Department of Transportation resources related to raising or hardening critical transportation infrastructure that may be vulnerable to flooding;(IV)United States Geological Survey resources and Environmental Protection Agency resources related to water quality and flow discharge monitoring and modeling; and(V)Federal Emergency Management Agency resources related to updating and modernizing flood hazard maps to incorporate the latest science and future risk projections; and(ii)the limitations of existing Federal resources that the agencies described in subsection (d) may so provide, including—(I)the limitations of such resources in meeting the particular needs of such States, Indian tribes, and communities identified under subparagraph (A); and(II)recommendations—(aa)for Congress regarding any statutory changes regarding existing Federal programs, or additional Federal funding, that the agencies determine are necessary to assist such States, Indian tribes, and communities in preparing for, and responding to, the effects of climate change; and(bb)for additional Federal, State, and local resources that the agencies determine are necessary to so assist such States, Indian tribes, and communities.(c)Publication and implementation(1)PublicationUpon issuance of the interagency plan developed under subsection (a), the plan shall be published on the public internet website of—(A)the Environmental Protection Agency;(B)the Assistant Secretary of the Army for Civil Works; and (C)the Great Lakes and Ohio River Division of the Corps of Engineers. (2)DeadlineNot later than 30 days after the interagency plan developed under subsection (a) is issued, each head of an agency described in subsection (d) shall implement such interagency plan.(3)Technical assistanceIn implementing the interagency plan developed under subsection (a), the heads of the agencies described in subsection (d) shall provide technical assistance and expertise to States, Indian tribes, and communities in the Ohio River Basin.(d)Agencies describedThe agencies described in this subsection are as follows:(1)The Corps of Engineers.(2)The Environmental Protection Agency.(3)The National Oceanic and Atmospheric Administration.(4)The Department of the Interior.(5)The Department of Agriculture.(6)The Department of Transportation.(7)The Federal Emergency Management Agency. (8)The United States Geological Survey.(9)The Department of Housing and Urban Development.(10)The Department of Commerce.33502.Report on impacts of climate change on electric utilitiesNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall publish, on the public internet website of the Department of Energy, a report that includes—(1)an analysis of—(A)the potential vulnerabilities of electric utilities that are located in, or serve electric consumers in, the Ohio River Basin, to climate change and extreme weather; and(B)the impacts of climate change and extreme weather on such electric utilities; and(2)recommendations and technical assistance, as appropriate, to assist such electric utilities in preparing for climate change and extreme weather.33503.DefinitionIn this subtitle, the term Ohio River Basin means the Ohio River Basin as identified in the Corps of Engineers’ study titled Ohio River Basin-Formulating Climate Change Mitigation/Adaptation Strategies through Regional Collaboration with the ORB Alliance (May 2017). FOpen Back Better33601.Short titleThis subtitle may be cited as the Open Back Better Act of 2020.33602.Facilities energy resiliency(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a building project at an eligible facility that—(A)increases—(i)resiliency, including—(I)public health and safety;(II)power outages;(III)natural disasters;(IV)indoor air quality; and (V)any modifications necessitated by the COVID–19 pandemic;(ii)energy efficiency;(iii)renewable energy; and (iv)grid integration; and(B)may have combined heat and power and energy storage as project components. (2)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)Eligible facilityThe term eligible facility means a public facility, as determined by the Secretary, including—(A)a public school, including an elementary school and a secondary school;(B)a facility used to operate an early childhood education program;(C)a local educational agency;(D)a medical facility;(E)a local or State government building;(F)a community facility;(G)a public safety facility; (H)a day care center;(I)an institution of higher education; (J)a public library; and(K)a wastewater treatment facility. (5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects. (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)Low incomeThe term low income, with respect to a household, means an annual household income equal to, or less than, the greater of—(A)80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(9)Low income communityThe term low income community means a census block group in which not less than 30 percent of households are low income.(10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(11)SecretaryThe term Secretary means the Secretary of Energy.(12)StateThe term State has the meaning given the term in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202).(13)State Energy ProgramThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.). (14)Tribal organization(A)In generalThe term tribal organization has the meaning given the term in section 3765 of title 38, United States Code.(B)Technical amendmentSection 3765(4) of title 38, United States Code, is amended by striking section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)State programs(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall distribute grants to States under the State Energy Program, in accordance with the allocation formula established under that Program, to implement covered projects.(2)Use of funds(A)In generalSubject to subparagraph (B), grant funds under paragraph (1) may be used for technical assistance, project facilitation, and administration.(B)Technical assistanceA State may use not more than 10 percent of grant funds received under paragraph (1) to provide technical assistance for the development, facilitation, management, oversight, and measurement of results of covered projects implemented using those funds.(C)Environmental justice and other communitiesTo support communities adversely impacted by the COVID–19 pandemic, a State shall use not less than 40 percent of grant funds received under paragraph (1) to implement covered projects in environmental justice communities or low income communities.(D)Private financingA State receiving a grant under paragraph (1) shall—(i)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but(ii)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts. (E)GuidanceIn carrying out a covered project using grant funds received under paragraph (1), a State shall, to the extent practicable, adhere to guidance developed by the Secretary pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) relating to distribution of funds, if that guidance will speed the distribution of funds under this subsection.(3)No matching requirementNotwithstanding any other provision of law, a State receiving a grant under paragraph (1) shall not be required to provide any amount of matching funding. (4)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated pursuant to paragraph (5) are no longer available, the Secretary shall submit a report on the use of those funds (including in the communities described in paragraph (2)(C)) to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; (C)the Committee on Energy and Natural Resources of the Senate; and(D)the Committee on Energy and Commerce of the House of Representatives. (5)FundingIn addition to any amounts made available to the Secretary to carry out the State Energy Program, there is authorized to be appropriated to the Secretary $18,000,000,000 to carry out this subsection, to remain available until September 30, 2025.(6)Supplement, not supplantFunds made available under paragraph (5) shall supplement, not supplant, any other funds made available to States for the State Energy Program or the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).(c)Federal Energy Management Program(1)In generalBeginning 60 days after the date of enactment of this Act, the Secretary shall use funds appropriated pursuant to paragraph (4) to provide grants under the AFFECT program under the Federal Energy Management Program of the Department of Energy to implement covered projects.(2)Private financingA recipient of a grant under paragraph (1) shall—(A)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but(B)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts. (3)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until funds appropriated pursuant to paragraph (4) are no longer available, the Secretary shall submit a report on the use of those funds to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(C)the Committee on Energy and Natural Resources of the Senate; and(D)the Committee on Energy and Commerce of the House of Representatives.(4)FundingIn addition to any amounts made available to the Secretary to carry out the AFFECT program described in paragraph (1), there is authorized to be appropriated to the Secretary $500,000,000 to carry out this subsection, to remain available until September 30, 2025. (d)Tribal organizations(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, acting through the head of the Office of Indian Energy, shall distribute funds made available under paragraph (3) to tribal organizations to implement covered projects.(2)ReportNot later than 1 year after the date on which funds are distributed under paragraph (1), and each year thereafter until the funds made available under paragraph (3) are no longer available, the Secretary shall submit a report on the use of those funds to—(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(C)the Committee on Energy and Natural Resources of the Senate; and(D)the Committee on Energy and Commerce of the House of Representatives. (3)FundingThere is authorized to be appropriated to the Secretary $1,500,000,000 to carry out this subsection, to remain available until September 30, 2025.(e)Use of American iron, steel, and manufactured goods(1)In generalExcept as provided in paragraph (2), none of the funds made available by or pursuant to this section may be used for a covered project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States.(2)ExceptionsThe requirement under paragraph (1) shall be waived by the head of the relevant Federal department or agency in any case or category of cases in which the head of the relevant Federal department or agency determines that— (A)adhering to that requirement would be inconsistent with the public interest;(B)the iron, steel, and manufactured goods needed for the project are not produced in the United States—(i)in sufficient and reasonably available quantities; and (ii)in a satisfactory quality; or(C)the inclusion of iron, steel, and relevant manufactured goods produced in the United States would increase the overall cost of the project by more than 25 percent.(3)Waiver publicationIf the head of a Federal department or agency makes a determination under paragraph (2) to waive the requirement under paragraph (1), the head of the Federal department or agency shall publish in the Federal Register a detailed justification for the waiver.(4)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under all applicable international agreements. (f)Wage rate requirements(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly or assisted in whole or in part by the Federal Government pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 33603.Personnel(a)In generalTo carry out section 33602, the Secretary shall hire within the Department of Energy—(1)not less than 300 full-time employees in the Office of Energy Efficiency and Renewable Energy;(2)not less than 100 full-time employees, to be distributed among—(A)the Office of General Counsel;(B)the Office of Procurement Policy;(C)the Golden Field Office;(D)the National Energy Technology Laboratory; and (E)the Office of the Inspector General; and(3)not less than 20 full-time employees in the Office of Indian Energy.(b)TimelineNot later than 60 days after the date of enactment of this Act, the Secretary shall—(1)hire all personnel under subsection (a); or (2)certify that the Secretary is unable to hire all personnel by the date required under this subsection.(c)Contract hires(1)In generalIf the Secretary makes a certification under subsection (b)(2), the Secretary may hire on a contract basis not more than 50 percent of the personnel required to be hired under subsection (a).(2)DurationAn individual hired on a contract basis under paragraph (1) shall have an employment term of not more than 1 year. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $84,000,000 for each of fiscal years 2021 through 2031.(e)ReportNot later than 60 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit a report on progress made in carrying out subsection (a) to—(1)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;(2)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;(3)the Committee on Energy and Natural Resources of the Senate; and(4)the Committee on Energy and Commerce of the House of Representatives. GOther Matters33701.Water reuse interagency working group(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator), shall establish a Water Reuse Interagency Working Group (referred to in this section as the Working Group).(b)PurposeThe purpose of the Working Group is to develop and coordinate actions, tools, and resources to advance water reuse across the United States, including through the implementation of a National Water Reuse Action Plan that creates opportunities for water reuse in the mission areas of each of the Federal agencies included in the Working Group under subsection (c) (referred to in this section as the Action Plan).(c)Chairperson; membershipThe Working Group shall be—(1)chaired by the Administrator; and(2)comprised of senior representatives from such Federal agencies as the Administrator determines to be appropriate.(d)Duties of the working groupIn carrying out this section, the Working Group shall—(1)with respect to water reuse, leverage the expertise of industry, the research community, nongovernmental organizations, and government;(2)seek to foster water reuse as an important component of integrated water resources management;(3)conduct an assessment of new opportunities to advance water reuse and annually update the Action Plan with new actions, as necessary, to pursue those opportunities;(4)seek to coordinate Federal programs and policies to support the adoption of water reuse;(5)consider how each Federal agency can explore and identify opportunities to support water reuse through the programs and activities of that Federal agency; and(6)consult, on a regular basis, with representatives of relevant industries, the research community, and nongovernmental organizations.(e)ReportNot less frequently than once every 2 years, the Administrator shall submit to Congress a report on the activities and findings of the Working Group.(f)Sunset(1)In generalSubject to paragraph (2), the Working Group shall terminate on the date that is 6 years after the date of enactment of this Act.(2)ExtensionThe Administrator may extend the date of termination of the Working Group under paragraph (1).HEnergy workforce development1Office of Economic Impact, Diversity, and Employment33801.Name of office(a)In generalSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended—(1)in the section heading, by striking Minority Economic Impact and inserting Economic Impact, Diversity, and Employment; and(2)in subsection (a), by striking Office of Minority Economic Impact and inserting Office of Economic Impact, Diversity, and Employment.(b)Conforming amendmentThe table of contents for the Department of Energy Organization Act is amended by amending the item relating to section 211 to read as follows:Sec. 211. Office of Economic Impact, Diversity, and Employment..33802.Energy workforce development programsSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended—(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and(2)by inserting after subsection (e) the following:(f)The Secretary, acting through the Director, shall establish and carry out the programs described in sections 33811 and 33812 of the Moving Forward Act..33803.AuthorizationSubsection (h) of section 211 of the Department of Energy Organization Act (42 U.S.C. 7141), as redesignated by section 33802 of this Act, is amended by striking not to exceed $3,000,000 for fiscal year 1979, not to exceed $5,000,000 for fiscal year 1980, and not to exceed $6,000,000 for fiscal year 1981. Of the amounts so appropriated each fiscal year, not less than 50 percent shall be available for purposes of financial assistance under subsection (e). and inserting $100,000,000 for each of fiscal years 2020 through 2024..2Energy workforce development33811.Energy workforce development(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a comprehensive, nationwide program to improve education and training for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries, in order to increase the number of skilled workers trained to work in such energy-related industries, including by—(1)encouraging underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, unemployed energy workers, and socioeconomically disadvantaged individuals to enter into the science, technology, engineering, and mathematics (in this section referred to as STEM) fields;(2)encouraging the Nation’s educational institutions to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the Nation’s energy-related industries;(3)providing students and other candidates for employment with the necessary skills and certifications for skilled, semiskilled, and highly skilled jobs in such energy-related industries;(4)strengthening and more fully engaging Department of Energy programs and laboratories in carrying out the Department’s Minorities in Energy Initiative; and(5)to the greatest extent possible, collaborating with and supporting existing State workforce development programs to maximize program efficiency.(b)PriorityIn carrying out the program established under subsection (a), the Secretary shall prioritize the education and training of underrepresented groups for jobs in energy-related industries.(c)Direct assistanceIn carrying out the program established under subsection (a), the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and internships) to educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs. The Secretary shall distribute such direct assistance in a manner proportional to the needs of, and demand for jobs in, energy-related industries, consistent with information obtained under subsections (e)(3) and (i).(d)ClearinghouseIn carrying out the program established under subsection (a), the Secretary shall establish a clearinghouse to—(1)maintain and update information and resources on training programs for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and(2)act as a resource for educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that would like to develop and implement training programs for such jobs.(e)Collaboration and reportIn carrying out the program established under subsection (a), the Secretary—(1)shall collaborate with educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, and energy-related industries;(2)shall encourage and foster collaboration, mentorships, and partnerships among industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that currently provide effective training programs for jobs in energy-related industries and educational institutions that seek to establish these types of programs in order to share best practices and approaches that best suit local, State, and national needs; and(3)shall collaborate with the Bureau of Labor Statistics, the Department of Commerce, the Bureau of the Census, and energy-related industries to—(A)develop a comprehensive and detailed understanding of the workforce needs of such energy-related industries, and job opportunities in such energy-related industries, by State and by region; and(B)publish an annual report on job creation in the energy-related industries described in subsection (i)(2).(f)Guidelines for educational institutions(1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the National Science Foundation, shall develop voluntary guidelines or best practices for educational institutions to help provide graduates with the skills necessary for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries.(2)InputThe Secretary shall solicit input from energy-related industries in developing guidelines or best practices under paragraph (1).(3)Energy efficiency and conservation initiativesThe guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for teaching energy efficiency technology, manufacturing efficiency technology, community energy resiliency, and conservation initiatives to educate students and families.(4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote STEM education in educational institutions as it relates to job opportunities in energy-related industries.(g)Outreach to minority-Serving institutionsIn carrying out the program established under subsection (a), the Secretary shall—(1)give special consideration to increasing outreach to minority-serving institutions;(2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries;(3)encourage energy-related industries to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and(4)partner with the Department of Energy laboratories to increase underrepresented groups’ participation in internships, fellowships, traineeships, and employment at all Department of Energy laboratories.(h)Outreach to displaced and unemployed energy workersIn carrying out the program established under subsection (a), the Secretary shall—(1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy workers for emerging jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries;(2)make resources available to institutions serving displaced and unemployed energy workers with the objective of increasing the number of individuals trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and(3)encourage energy-related industries to improve opportunities for displaced and unemployed energy workers to participate in industry internships and cooperative work-study programs.(i)Guidelines To develop skills for an energy industry workforceIn carrying out the program established under subsection (a), the Secretary shall, in collaboration with energy-related industries—(1)identify the areas with the greatest demand for workers in each such industry; and(2)develop guidelines for the skills necessary for work in the following energy-related industries:(A)Energy efficiency industry, including work in energy efficiency, conservation, weatherization, retrofitting, or as inspectors or auditors.(B)Renewable energy industry, including work in the development, engineering, manufacturing, and production of renewable energy from renewable energy sources (such as solar, hydropower, wind, or geothermal energy).(C)Community energy resiliency industry, including work in the installation of rooftop solar, in battery storage, and in microgrid technologies.(D)Fuel cell and hydrogen energy industry.(E)Manufacturing industry, including work as operations technicians, in operations and design in additive manufacturing, 3–D printing, and advanced composites and advanced aluminum and other metal alloys, industrial energy efficiency management systems, including power electronics, and other innovative technologies.(F)Chemical manufacturing industry, including work in construction (such as welders, pipefitters, and tool and die makers) or as instrument and electrical technicians, machinists, chemical process operators, engineers, quality and safety professionals, and reliability engineers.(G)Utility industry, including work in the generation, transmission, and distribution of electricity and natural gas, such as utility technicians, operators, lineworkers, engineers, scientists, and information technology specialists.(H)Alternative fuels industry, including work in biofuel development and production.(I)Pipeline industry, including work in pipeline construction and maintenance or work as engineers or technical advisors.(J)Nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security personnel.(K)Oil and gas industry, including work as scientists, engineers, technicians, mathematicians, petrochemical engineers, or geologists.(L)Coal industry, including work as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, or mining equipment vendors.(j)Enrollment in training and apprenticeship programsIn carrying out the program established under subsection (a), the Secretary shall work with industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll into training and apprenticeship programs for jobs in energy-related industries.(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024.33812.Energy workforce grant program(a)Program(1)EstablishmentSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a program to provide grants to eligible businesses to pay the wages of new and existing employees during the time period that such employees are receiving training to work in the renewable energy sector, energy efficiency sector, or grid modernization sector.(2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with stakeholders, contractors, and organizations that work to advance existing residential energy efficiency, shall establish guidelines to identify training that is eligible for purposes of the program established pursuant to paragraph (1).(b)EligibilityTo be eligible to receive a grant under the program established under subsection (a) or a business or labor management organization that is directly involved with energy efficiency or renewable energy technology, or working on behalf of any such business, shall provide services related to—(1)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies;(2)energy efficiency, including energy-efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high-efficiency products and services, including auditing and inspection;(3)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology; or(4)fuel cell and hybrid fuel cell generation.(c)Use of grantsAn eligible business with—(1)20 or fewer employees may use a grant provided under the program established under subsection (a) to pay up to—(A)45 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and(B)90 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business;(2)21 to 99 employees may use a grant provided under the program established under subsection (a) to pay up to—(A)37.5 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and(B)75 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business; and(3)100 employees or more may use a grant provided under the program established under subsection (a) to pay up to—(A)25 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and(B)50 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business.(d)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary shall give priority to eligible businesses that—(1)recruit employees—(A)from the communities that the businesses serve; and(B)that are minorities, women, persons who are or were foster children, persons who are transitioning from fossil energy sector jobs, or veterans; and(2)provide trainees with the opportunity to obtain real-world experience.(e)LimitAn eligible business may not receive more than $100,000 under the program established under subsection (a) per fiscal year.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $70,000,000 for each of fiscal years 2020 through 2024.33813.DefinitionsIn this subtitle:(1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(2)Educational institutionThe term educational institution means an elementary school, secondary school, or institution of higher education.(3)Elementary school and secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Energy-related industryThe term energy-related industry includes each of the energy efficiency, renewable energy, chemical manufacturing, utility, alternative fuels, pipeline, nuclear energy, oil, gas, and coal industries.(5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(6)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(7)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(8)Minority-serving institutionThe term minority-serving institution means an institution of higher education that is of one of the following:(A)Hispanic-serving institution (as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5))).(B)Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).(C)Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(D)Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).(E)Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))).(F)Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).(G)Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).(9)SecretaryThe term Secretary means the Secretary of Energy.(10)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).IVHealth Care Infrastructure34101.Hospital infrastructure(a)In generalSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended—(1)in paragraph (1)(A)—(A)in clause (i), by striking or at the end; (B)in clause (ii), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(iii)increase capacity and update hospitals and other medical facilities in order to better serve communities in need.; and(2)by striking paragraph (3) and inserting the following paragraphs:(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, public health emergency preparedness, natural disaster emergency preparedness, flood mitigation, or cybersecurity against cyber threats.(4)American iron and steel products(A)In generalAs a condition on receipt of a grant under this subsection for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that—(i)applying subparagraph (A) would be inconsistent with the public interest;(ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.(E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this subsection for management and oversight of the requirements of this paragraph.(F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(5)Energy efficiency(A)In generalAs a condition on receipt of a grant under this subsection for a project, a grant recipient shall ensure that the project increases—(i)energy efficiency;(ii)energy resilience; or(iii)the use of renewable energy.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that applying subparagraph (A)—(i)would be inconsistent with the public interest; or(ii)will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this subsection for management and oversight of the requirements of this paragraph.(E)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(6)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $2,000,000,000 for each of fiscal years 2021 through 2025..(b)Technical updateSection 1610(b) of the Public Health Service Act (42 U.S.C. 300r(b)) is amended by striking paragraph (3).34102.Community Health Center Capital Project FundingSection 10503 of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2) is amended by striking subsection (c) and inserting the following:(c)Capital projects(1)In generalThere is authorized to be appropriated to the CHC Fund to be transferred to the Secretary of Health and Human Services for capital projects of the community health center program under section 330 of the Public Health Service Act, $10,000,000,000 for the period of fiscal years 2021 through 2025. (2)Energy efficiency(A)In generalAs a condition on receipt of a grant for a capital project pursuant to paragraph (1), a grant recipient shall ensure that the capital project increases—(i)energy efficiency;(ii)energy resilience; or(iii)the use of renewable energy.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that applying subparagraph (A)—(i)would be inconsistent with the public interest; or(ii)will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this subsection, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this subsection for management and oversight of the requirements of this paragraph.(E)Effective dateThis paragraph does not apply with respect to a capital project if a State agency approves the engineering plans and specifications for the capital project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(3)Applicability of Davis-Bacon Act(A)In generalThe Secretary shall require that each entity applying for a grant for any capital project pursuant to paragraph (1), funded in whole or in part with funds made available under this subsection, shall include in such application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to (and referred to in this section) as the Davis-Bacon Act).(B)Authority to enforceWith respect to the labor standards specified in the Davis-Bacon Act, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276c)..34103.Pilot program to improve laboratory infrastructure(a)In generalThe Secretary of Health and Human Services shall award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)) that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity and the reduction of wait times for results at such laboratories.(b)Energy efficiency(1)In generalAs a condition on receipt of a grant under this section for a project, a grant recipient shall ensure that the project increases—(A)energy efficiency;(B)energy resilience; or(C)the use of renewable energy.(2)ApplicationParagraph (1) shall be waived in any case or category of cases in which the Secretary finds that applying paragraph (1)—(A)would be inconsistent with the public interest; or(B)will increase the cost of the overall project by more than 25 percent.(3)WaiverIf the Secretary receives a request for a waiver under this subsection, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(4)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this subsection.(5)Effective dateThis subsection does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this subsection.(c)Applicability of Davis-Bacon Act(1)In generalThe Secretary shall require that each State or political subdivision of a State applying for a grant, with respect to a project for the improvement, renovation, or modernization of infrastructure at clinical laboratories under this section, funded in whole or in part with funds made available under this section, shall include in such application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation, or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to (and referred to in this section) as the Davis-Bacon Act).(2)Authority to enforceWith respect to the labor standards specified in the Davis-Bacon Act, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276c).(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $4,500,000,000 for the period of fiscal years 2021 through 2025.34104.21st century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated $5,000,000,000 for the period of fiscal years 2021 through 2025.(b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), including to address COVID–19 and other subsequent public health crises.(c)Tribal consultationThe Secretary shall engage in consultation with Indian Tribes and Tribal organizations to receive guidance and recommendations from Tribal officials before initiating any construction projects under this section on federally-operated facilities of the Service.(d)Energy efficiency(1)In generalAs a condition on receipt of funding under this section for a project, the recipient of such funding shall ensure that the project increases—(A)energy efficiency;(B)energy resilience; or(C)the use of renewable energy.(2)ApplicationParagraph (1) shall be waived in any case or category of cases in which the Secretary finds that applying paragraph (1)—(A)would be inconsistent with the public interest; or(B)will increase the cost of the overall project by more than 25 percent.(3)WaiverIf the Secretary receives a request for a waiver under this subsection, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(4)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this subsection.(5)Effective dateThis subsection does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this subsection..34105.Pilot program to improve community-based care infrastructure(a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers, including to address COVID–19 and other subsequent public health crises.(b)Energy efficiency(1)In generalAs a condition on receipt of a grant under this section for a project, a grant recipient shall ensure that the project increases—(A)energy efficiency;(B)energy resilience; or(C)the use of renewable energy.(2)ApplicationParagraph (1) shall be waived in any case or category of cases in which the Secretary finds that applying paragraph (1)—(A)would be inconsistent with the public interest; or(B)will increase the cost of the overall project by more than 25 percent.(3)WaiverIf the Secretary receives a request for a waiver under this subsection, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(4)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this subsection.(5)Effective dateThis subsection does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this subsection.(c)Applicability of Davis-Bacon Act(1)In generalThe Secretary shall require that each qualified teaching health center or behavioral health care center applying for a grant, with respect to a project for the improvement, renovation, or modernization of infrastructure at a qualified teaching health center or behavior health care center under this section, funded in whole or in part with funds made available under this section, shall include in such application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation, or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to (and referred to in this section) as the Davis-Bacon Act).(2)Authority to enforceWith respect to the labor standards specified in the Davis-Bacon Act, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276c).(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $500,000,000, to remain available until expended.34106.Access road for Desert Sage Youth Wellness Center(a)Acquisition of Land(1)AuthorizationThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service, is authorized to acquire, from willing sellers, the land in Hemet, California, upon which is located a dirt road known as Best Road, beginning at the driveway of the Desert Sage Youth Wellness Center at Faure Road and extending to the junction of Best Road and Sage Road.(2)CompensationThe Secretary shall pay fair market value for the land authorized to be acquired under paragraph (1). Fair market value shall be determined—(A)using Uniform Appraisal Standards for Federal Land Acquisitions; and(B)by an appraiser acceptable to the Secretary and the owners of the land to be acquired.(3)Additional rightsIn addition to the land referred to in paragraph (1), the Secretary is authorized to acquire, from willing sellers, land or interests in land as reasonably necessary to construct and maintain the road as required by subsection (b).(b)Construction and maintenance of road(1)ConstructionAfter the Secretary acquires the land pursuant to subsection (a), the Secretary shall construct on that land a paved road that is generally located over Best Road to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California.(2)MaintenanceThe Secretary—(A)shall maintain and manage the road constructed pursuant to paragraph (1); or(B)enter into an agreement with Riverside County, California, to own, maintain and manage the road constructed pursuant to paragraph (1).HAdditional ProgramsIAdditional Programs40001.National scenic byways programThere are authorized to be appropriated out of the general fund of the Treasury, for the national scenic byways program under section 162 of title 23, United States Code—(1)$55,000,000 for fiscal year 2021;(2)$60,000,000 for fiscal year 2022;(3)$65,000,000 for fiscal year 2023;(4)$70,000,000 for fiscal year 2024; and(5)$75,000,000 for fiscal year 2025.40002.Authorization of appropriations for Department of Veterans Affairs(a)In generalThere is authorized to be appropriated for the Department of Veterans Affairs $3,396,000,000 to carry out subsection (b). Amounts appropriated pursuant to this section shall remain available for obligation or expenditure without fiscal year limitation.(b)Use of amountsThe amount authorized to be appropriated under subsection (a) shall be used by the Secretary of Veterans Affairs as follows:(1)$750,000,000 for minor construction.(2)$750,000,000 for non-recurring maintenance.(3)$1,350,000,000 for major construction projects that are partially funded for fiscal year 2021.(4)$546,000,000 for grants under subchapter III of chapter 81 of title 38, United States Code.(c)Contracting goalsThe contracting goals under section 15(g)(1) and (2) of the Small Business Act (15 U.S.C. 644) shall apply to a contract entered into using amounts authorized to be appropriated under this section and used pursuant to subsection (b)(1) and (2).40003.Requirements for owners and operators of equipment or facilities used by passenger or freight transportation employers(a)DefinitionsIn this section:(1)At-risk employeeThe term at-risk employee means an employee (including a Federal employee) or contractor of a passenger or freight transportation employer—(A)whose job responsibilities involve interaction with—(i)passengers;(ii)the public; or(iii)coworkers who interact with the public;(B)who handles items which are handled or will be handled by the public; or(C)who works in locations where social distancing and other preventative measures with respect to the Coronavirus Disease 2019 (COVID–19) are not possible.(2)Passenger or freight transportation employerThe term passenger or freight transportation employer includes—(A)the owner, charterer, managing operator, master, or other individual in charge of a passenger vessel (as defined in section 2101 of title 46, United States Code);(B)an air carrier (as defined in section 40102 of title 49, United States Code);(C) a commuter authority (as defined in section 24102 of title 49, United State Code);(D)an entity that provides intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code);(E)a rail carrier (as defined in section 10102 of title 49, United States Code);(F)a regional transportation authority (as defined in section 24102 of title 49, United States Code);(G)a provider of public transportation (as defined in section 5302 of title 49, United States Code);(H)a provider of motorcoach services (as defined in section 32702 of the Motorcoach Enhanced Safety Act of 2012 (49 U.S.C. 31136 note; Public Law 112–141));(I)a motor carrier that owns or operates more than 100 motor vehicles (as those terms are defined in section 390.5 of title 49, Code of Federal Regulations (or successor regulations));(J)a sponsor, owner, or operator of a public-use airport (as defined in section 47102 of title 49, United States Code);(K)a marine terminal operator (as defined in section 40102 of title 46, United States Code) and the relevant authority or operator of a port or harbor; (L)the Transportation Security Administration, exclusively with respect to Transportation Security Officers; and(M)a marine terminal operator (as defined in section 40102 of title 46, United States Code) and the relevant authority or operator of a port or harbor, or any other employer of individuals covered under section 2(3) of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 902(3)).(b)RequirementsFor the purposes of responding to, or for purposes relating to operations during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–4CoV–2 or coronavirus disease 2019 (COVID–19), the Secretary shall require—(1)the owners or operators of equipment, stations, or facilities used by passenger or freight transportation employers, as applicable—(A)to clean, disinfect, and sanitize, in accordance with guidance issued by the Centers for Disease Control and Prevention, the equipment and facilities, including, as applicable—(i)buses;(ii)commercial motor vehicles;(iii)freight and passenger rail locomotives;(iv)freight and passenger rail cars;(v)vessels;(vi)airports;(vii)fleet vehicles used for the transportation of workers to job sites;(viii)aircraft, including the cockpit and the cabin; and(ix)other equipment and facilities;(B)to ensure that stations and facilities, including enclosed facilities, owned, operated, and used by passenger or freight transportation employers, including facilities used for employee training or the performance of indoor or outdoor maintenance, repair, or overhaul work, are disinfected and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention;(C)to provide to at-risk employees—(i)masks or protective face coverings;(ii)gloves;(iii)hand sanitizer;(iv)sanitizing wipes with sufficient alcohol content; and(v)training on the proper use of personal protective equipment and sanitizing equipment;(D)to ensure that employees whose job responsibilities include the cleaning, disinfecting, or sanitizing described in subparagraph (A) or (B) are provided—(i)masks or protective face coverings;(ii)gloves;(iii)hand sanitizer; and(iv)sanitizing wipes with sufficient alcohol content;(E)to establish guidelines, or adhere to any existing applicable guidelines, for notifying an employee of the owner or operator of a confirmed diagnosis of the Coronavirus Disease 2019 (COVID–19) with respect to any other employee of the owner or operator with whom the notified employee had physical contact or a physical interaction during the 48-hour period preceding the time at which the diagnosed employee developed symptoms;(F)to require that passengers and cabin crew members wear masks or protective face coverings while in or using a passenger aircraft of an air carrier; (G)to require each flight crew member to wear a mask or protective face covering while on board an aircraft and outside the flight deck; and(H)ensure that each contractor of an owner or operator identified under this paragraph provides masks or protective face coverings, gloves, hand sanitizer, and sanitizing wipes with sufficient alcohol content, to employees of such contractor whose job responsibilities include the cleaning, disinfecting, or sanitizing described in subparagraph (A) or (B).(2)an air carrier to submit to the Administrator of the Federal Aviation Administration a proposal to permit flight crew members to wear masks or protective face coverings in the flight deck, including a safety risk assessment with respect to that proposal.(c)Market unavailability of necessary items(1)Notice of market unavailability(A)In generalIf an owner or operator described in paragraph (1) of subsection (b) is unable to acquire 1 or more items necessary to comply with the requirements prescribed under that paragraph due to market unavailability of the items, the owner or operator shall—(i)not later than 7 days after the date on which the owner or operator is unable to acquire each applicable item, submit to the Secretary a written notice explaining the efforts made and obstacles faced by the owner or operator to acquire that item; and(ii)continue making efforts to acquire that item until the item is acquired.(B)Updated notice with respect to the same itemIf an owner or operator is unable to acquire an item described in a notice submitted under subparagraph (A) by the date described in paragraph (4)(B)(ii) with respect to the notice, the owner or operator may submit an updated notice with respect to that item.(2)Reasonable effort determinationWith respect to each notice submitted under paragraph (1), the Secretary shall determine whether the owner or operator submitting the notice has made reasonable efforts to acquire the item described in the notice.(3)Notice of complianceNot later than 7 days after the date on which an owner or operator acquires an item described in a notice submitted by that owner or operator under paragraph (1) in a quantity sufficient to comply with the requirements prescribed under subsection (b)(1), the owner or operator shall submit to the Secretary a written notice of compliance with those requirements.(4)List of owners and operators making reasonable efforts to acquire unavailable items(A)In generalThe Secretary shall publish on a public website of the Department of Transportation a list that, with respect to each notice submitted to the Secretary under paragraph (1) for which the Secretary has made a positive determination under paragraph (2)—(i)identifies the owner or operator that submitted the notice;(ii)identifies the item that the owner or operator was unable to acquire; and(iii)describes the reasonable efforts made by the owner or operator to acquire that item.(B)Removal from listThe Secretary shall remove each entry on the list described in subparagraph (A) on the earlier of—(i)the date on which the applicable owner or operator submits to the Secretary a notice of compliance under paragraph (3) with respect to the item that is the subject of the entry; and(ii)the date that is 90 days after the date on which the entry was added to the list.(d)Protection of certain Federal Aviation Administration employees(1)In generalFor the purposes of responding to, or for purposes relating to operations during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–4CoV–2 or coronavirus disease 2019 (COVID–19), in order to maintain the safe and efficient operation of the air traffic control system, the Administrator of the Federal Aviation Administration shall—(A)provide any air traffic controller and airway transportation systems specialist of the Federal Aviation Administration with masks or protective face coverings, gloves, and hand sanitizer and wipes of sufficient alcohol content, and provide training on the proper use of personal protective equipment and sanitizing equipment;(B)ensure that each air traffic control facility is cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; and(C)provide any employee of the Federal Aviation Administration whose job responsibilities involve cleaning, disinfecting, and sanitizing a facility described in subparagraph (B) with masks or protective face coverings and gloves, and ensure that each contractor of the Federal Aviation Administration provides any employee of the contractor with those materials.(2)Source of equipmentThe items described in paragraph (1)(A) may be procured or provided under that paragraph through any source available to the Administrator of the Federal Aviation Administration.40004.Revolving loan fund flexibilitySection 209(d) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(d)) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5); and(2)by inserting after paragraph (2) the following:(3)Revolving loan fund repurposing(A)In generalA grantee of revolving loan funds may, upon request, transfer any funds that have been repaid to a revolving loan fund under this section to any other project eligible to receive funding under this section.(B)EligibilityTo be eligible to transfer revolving loan funds under this paragraph, a grantee shall have more cash available for lending than the average cash available for lending in the EDA region in which such grantee is located.(C)DiscretionThe Secretary shall retain the discretion to approve or deny a transfer request under this paragraph.(D)Cash available for lending definedIn this paragraph, the term cash available for lending means the revolving loan fund cash available for lending net of the committed revolving loan fund cash..40005.Authorization for science center construction(a)Authorization of appropriationsThere are authorized to be appropriated to the Director of the United States Geological Survey $166,800,000 to fund, through a cooperative agreement with an academic partner, the design, construction, and tenant build-out of a facility to support energy and minerals research and appurtenant associated structures.(b)AgreementsThe United States Geological Survey will retain ownership of the facility and associated structures once constructed and is authorized to enter into agreements with, and to collect and spend funds or in-kind contributions from, academic, Federal, State, or other facility tenants on facility planning, design, maintenance, operation, or facility improvement costs during the life of the facility.(c)LeaseThe Director of the United States Geological Survey is authorized to enter into a lease or other agreement with the academic partner, at no cost to the United States, for that partner to provide land on which to construct the facility for a minimum term of not less than 99 years.(d)ReportsThe Director of the United States Geological Survey shall submit annual reports on the science center constructed and the authorities utilized under this section to the appropriate congressional committees.40006.GAO study on the impact of transportation policies on marginalized communities(a)StudyThe Comptroller General of the United States shall conduct a study to identify the impact of certain transportation policies on people based on their race, ethnicity, nationality, age, disability status, and gender identity, including—(1)data on fare evasion policies, including—(A)the number of people stopped for suspected fare evasion by transit law enforcement officers or transit agency personnel, aggregated by tract, as designated by the Bureau of the Census;(B)the race, ethnicity, nationality, age, disability status, and gender identity of people stopped by law enforcement officers or transit agency personnel and provided a citation or summons for suspected fare evasion;(C)an analysis on the dollar amount, organized by transit station, of—(i)fines issued as penalty for fare evasion citations to individuals by race, ethnicity, nationality, age, disability status, and gender identity;(ii)fare revenue lost due to fare evasion; and(iii)fare evasion fines collected by transit agency, law enforcement, or other entity; and (D)the number of complaints filed against law enforcement officers or transit agency personnel while enforcing fare evasion policies;(2)data on speed enforcement cameras, including—(A)the location of speed enforcement cameras and the demographics of the location of such region by tract, as designated by the Bureau of the Census, including race, ethnicity, nationality, and median income;(B)the original intent for placement of the speed enforcement camera, whether to address a specific safety concern or otherwise;(C)the affiliated policy for enforcement, whether automated enforcement, in-person ticketing, or otherwise; and(D)the dollar amount of fines to drivers by speed enforcement camera location; and(3)any other transportation policy that may have a disproportionate impact on low-income communities and communities of color.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit the Committee on Transportation and Infrastructure and the Committee on the Judiciary of the House of Representatives a report on the results of the study conducted under subsection (a), including—(1)any disproportionate impacts of transportation policies on marginalized communities; and (2)recommendations on ways to reduce such disproportionate impacts.40007.Use of bird-safe features, practices, and strategies in public buildings(a)In generalChapter 33 of title 40, United States Code, is amended by adding at the end the following:3319.Use of bird-safe features, practices, and strategies in public buildings(a)Construction, alteration, and acquisition of public buildingsThe Administrator of General Services shall incorporate, to the extent practicable, features, practices, and strategies to reduce bird fatality resulting from collisions with public buildings for each public building—(1)constructed;(2)acquired; or(3)of which more than 50 percent of the facade is substantially altered (in the opinion of the Commissioner of Public Buildings).(b)Design guideThe Administrator shall develop a design guide to carry out subsection (a) that includes the following:(1)Features for reducing bird fatality resulting from collisions with public buildings throughout all construction phases, taking into account the number of each such bird fatality that occurs at different types of public buildings.(2)Methods and strategies for reducing bird fatality resulting from collisions with public buildings during the operation and maintenance of such buildings, including installing interior, exterior, and site lighting.(3)Best practices for reducing bird fatality resulting from collisions with public buildings, including—(A)a description of the reasons for adopting such practices; and(B)an explanation for the omission of a best practice identified pursuant to subsection (c).(c)Identifying best practicesTo carry out subsection (b)(3), the Administrator may identify best practices for reducing bird fatality resulting from collisions with public buildings, including best practices recommended by—(1)Federal agencies with expertise in bird conservation;(2)nongovernmental organizations with expertise in bird conservation; and(3)representatives of green building certification systems.(d)Dissemination of design guideThe Administrator shall disseminate the design guide developed pursuant to subsection (b) to all Federal agencies, subagencies, and departments with independent leasing authority from the Administrator.(e)Update to design guideThe Administrator shall, on a regular basis, update the design guide developed pursuant to subsection (b) with respect to the priorities of the Administrator for reducing bird fatality resulting from collisions with public buildings.(f)Exempt buildingsThis section shall not apply to—(1)any building or site listed, or eligible for listing, on the National Register of Historic Places;(2)the White House and the grounds of the White House;(3)the Supreme Court building and the grounds of the Supreme Court; or(4)the United States Capitol and any building on the grounds of the Capitol.(g)CertificationNot later than October 1 of each fiscal year, the Administrator, acting through the Commissioner, shall certify to Congress that the Administrator uses the design guide developed pursuant to subsection (b) for each public building described in subsection (a).(h)ReportNot later than October 1 of each fiscal year, the Administrator shall submit to Congress a report that includes— (1)the certification under subsection (g); and(2)to the extent practicable, the number of each such bird fatality that occurred as a result of a collision with the public buildings occupied by the respective head of each Federal agency..(b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended by adding at the end the following new item:3319. Use of bird-safe features, practices, and strategies in public buildings..40008.GAO Study(a)Sense of CongressIt is the sense of Congress that—(1)mass transit and civilian airlines have an essential role in keeping the United States moving;(2)while the COVID–19 pandemic has devastated the industry, transit agencies and companies are leading the way in implementing safety measures and exploring new technologies to protect essential workers who continue to rely on our bus and rail systems;(3)Congress can support the transportation sector by authorizing a GAO study that would recommend specific safety measures to reduce exposure to the SARS–CoV–2 virus on mass transportation systems, as well as technologies that can assist with the implementation of such safety measures, including technologies that facilitate large-scale sanitation and decontamination and encourage social distancing; and(4)implementation of such safety measures and technologies will help the transportation sector be more resilient in the face of future pandemics.(b)StudyThe Comptroller General of the United States shall carry out a study to—(1)research and recommend specific measures that civilian transit companies and agencies (including rail, airlines, and buses) should implement to improve the safety of passengers and crew;(2)research and recommend technologies being developed within and outside the United States Government, including the Department of Defense and National Aeronautics and Space Administration, that can be transitioned to the civilian transportation sector; and(3)study technologies that—(A)provide an alternative to decontamination with chemical solutions which is labor intensive, and has material compatibility and corrosion concerns;(B)decontaminate crevices and hard to reach areas that can be missed with other technologies; (C)minimize personnel exposure to the contaminated aircraft to personnel required for set-up; and(D)allow timely decontamination (under 3 hours) to return the bus, train, or aircraft to operational status.(c)ReportNot later than 3 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study required under subsection (b). 40009.Land port of entry infrastructure modernizationThere is authorized to be appropriated from the general fund of the Treasury for fiscal year 2021 $100,000,000 to the Administrator of General Services for the necessary expenses for the construction, repair, upgrades, and maintenance necessary to fulfill the backlog of port infrastructure improvement projects at land ports of entry that experienced no less than 5 percent growth in total trade in the year of 2019, according to data produced by the Bureau of the Census. 40010.Colonias state of good repair grant program(a)In generalThe Secretary of Transportation shall establish a state of good repair surface transportation grant program to provide grants that increase the state of good repair for surface infrastructure in and around colonias.(b)Eligible entitiesThe following entities are eligible to receive a grant under this section:(1)States.(2)Metropolitan planning organizations.(3)Units of local government.(4)Federal land management agencies.(5)Tribal governments.(c)Colonia definedIn this section, the term colonia means any identifiable community that— (1)is in the State of Arizona, California, New Mexico, or Texas; (2)is in the area of the United States within 150 miles of the border between the United States and Mexico, except that the term does not include any standard metropolitan statistical area that has a population exceeding 1,000,000; (3)is determined to be a colonia on the basis of objective criteria, including lack of potable water supply, lack of adequate sewage systems, and lack of decent, safe, and sanitary housing; and (4)was in existence as a colonia before November 28, 1990.(d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2025 to carry out this section. 40011.Accessibility of public transportation for pregnant womenNot later than 60 days after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report that includes—(1)a description of the unique challenges that pregnant women face when riding public transportation; and(2)an assessment of how accessible public transportation that receives Federal funds is for pregnant women.40012.National Labs restoration and modernization(a)In generalThe Secretary of Energy shall fund projects described in subsection (b) as needed to address deferred maintenance, critical infrastructure needs, and modernization of National Laboratories.(b)Use of fundsThe projects described in this subsection are the following:(1)Priority deferred maintenance projects, including facilities maintenance and refurbishment of research laboratories, administrative and support buildings, utilities, roads, power plants and any other critical infrastructure, as determined by the Secretary of Energy.(2)Lab modernization projects, including core infrastructure needed to support emerging science missions with new and specialized requirements and to maintain safe, efficient, reliable, and environmentally responsible operations, as determined by the Secretary of Energy.(c)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2021 to 2025 $1,200,000,000; whereas not less than one sixth of what is appropriated must be stewarded by the Department of Energy Office of Science.(d)Submission to CongressThe Secretary of the Energy shall submit to the Committee on Appropriations and the Committee on Science, Space and Technology of the House of Representatives and to the Committee on Appropriations and the Committee on Energy and Natural Resources of the Senate, with the annual budget submission of the President for each year through fiscal year 2025, a list of projects for which the Secretary will provide funding under this section, including a description of each such project.(e)National LaboratoryIn this section, the term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). 40013.DefinitionsIn this division:(1)Chesapeake Bay agreementsThe term Chesapeake Bay agreements means the formal, voluntary agreements—(A)executed to achieve the goal of restoring and protecting the Chesapeake Bay watershed ecosystem and the living resources of the Chesapeake Bay watershed ecosystem; and(B)signed by the Chesapeake Executive Council.(2)Chesapeake Bay programThe term Chesapeake Bay program means the program directed by the Chesapeake Executive Council in accordance with the Chesapeake Bay agreements.(3)Chesapeake Bay watershedThe term Chesapeake Bay watershed means the region that covers—(A)the Chesapeake Bay;(B)the portions of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia that drain into the Chesapeake Bay; and(C)the District of Columbia.(4)Chesapeake Executive CouncilThe term Chesapeake Executive Council means the council comprised of—(A)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;(B)the Mayor of the District of Columbia;(C)the Chair of the Chesapeake Bay Commission; and(D)the Administrator of the Environmental Protection Agency.(5)Chesapeake WILD programThe term Chesapeake WILD program means the nonregulatory program established by the Secretary under section 40014(a).(6)Grant programThe term grant program means the Chesapeake Watershed Investments for Landscape Defense grant program established by the Secretary under section 40015(a).(7)Restoration and protection activityThe term restoration and protection activity means an activity carried out for the conservation, stewardship, and enhancement of habitat for fish and wildlife—(A)to preserve and improve ecosystems and ecological processes on which the fish and wildlife depend; and(B)for use and enjoyment by the public.(8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.40014.Program establishment(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonregulatory program, to be known as the Chesapeake Watershed Investments for Landscape Defense program.(b)PurposesThe purposes of the Chesapeake WILD program include—(1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Chesapeake Bay watershed;(2)engaging other agencies and organizations to build a broader range of partner support, capacity, and potential funding for projects in the Chesapeake Bay watershed;(3)carrying out coordinated restoration and protection activities, and providing for technical assistance, throughout the Chesapeake Bay watershed—(A)to sustain and enhance restoration and protection activities;(B)to improve and maintain water quality to support fish and wildlife, habitats of fish and wildlife, and drinking water for people;(C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;(D)to improve opportunities for public access and recreation in the Chesapeake Bay watershed consistent with the ecological needs of fish and wildlife habitat;(E)to facilitate strategic planning to maximize the resilience of natural ecosystems and habitats under changing watershed conditions;(F)to utilize green infrastructure or natural infrastructure best management practices to enhance fish and wildlife habitat;(G)to engage the public through outreach, education, and citizen involvement to increase capacity and support for coordinated restoration and protection activities in the Chesapeake Bay watershed;(H)to sustain and enhance vulnerable communities and fish and wildlife habitat;(I)to conserve and restore fish, wildlife, and plant corridors; and(J)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities.(c)DutiesIn carrying out the Chesapeake WILD program, the Secretary shall—(1)draw on existing plans for the Chesapeake Bay watershed, or portions of the Chesapeake Bay watershed, including the Chesapeake Bay agreements, and work in consultation with applicable management entities, including Chesapeake Bay program partners, such as the Federal Government, State and local governments, the Chesapeake Bay Commission, and other regional organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Chesapeake Bay watershed;(2)adopt a Chesapeake Bay watershed-wide strategy that—(A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1); and(B)targets cost-effective projects with measurable results; and(3)establish the grant program in accordance with section 40015.(d)CoordinationIn establishing the Chesapeake WILD program, the Secretary shall consult, as appropriate, with—(1)the heads of Federal agencies, including—(A)the Administrator of the Environmental Protection Agency;(B)the Administrator of the National Oceanic and Atmospheric Administration;(C)the Chief of the Natural Resources Conservation Service;(D)the Chief of Engineers;(E)the Director of the United States Geological Survey;(F)the Secretary of Transportation;(G)the Chief of the Forest Service; and(H)the head of any other applicable agency;(2)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the Mayor of the District of Columbia;(3)fish and wildlife joint venture partnerships; and(4)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Chesapeake Bay watershed.40015.Grants and technical assistance(a)Chesapeake Wild grant programTo the extent that funds are made available to carry out this section, the Secretary shall establish and carry out, as part of the Chesapeake WILD program, a voluntary grant and technical assistance program, to be known as the Chesapeake Watershed Investments for Landscape Defense grant program, to provide competitive matching grants of varying amounts and technical assistance to eligible entities described in subsection (b) to carry out activities described in section 40014(b).(b)Eligible entitiesThe following entities are eligible to receive a grant and technical assistance under the grant program:(1)A State.(2)The District of Columbia.(3)A unit of local government.(4)A nonprofit organization.(5)An institution of higher education.(6)Any other entity that the Secretary determines to be appropriate in accordance with the criteria established under subsection (c).(c)CriteriaThe Secretary, in consultation with officials and entities described in section 40014(d), shall establish criteria for the grant program to help ensure that activities funded under this section—(1)accomplish one or more of the purposes described in section 40014(b); and(2)advance the implementation of priority actions or needs identified in the Chesapeake Bay watershed-wide strategy adopted under section 40014(c)(2).(d)Cost sharing(1)Department of the Interior shareThe Department of the Interior share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the project, as determined by the Secretary.(2)Non-Department of the Interior share(A)In generalThe non-Department of the Interior share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.(B)Other Federal fundingNon-Department of the Interior Federal funds may be used for not more than 25 percent of the total cost of a project funded under the grant program.(e)AdministrationThe Secretary may enter into an agreement to manage the grant program with an organization that offers grant management services.40016.ReportingNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report describing the implementation of sections 40014 through 40017 of this Act, including a description of each project that has received funding under this Act.40017.Authorization of appropriations(a)In generalThere are authorized to be appropriated such sums as are necessary to carry out sections 40014 through 40017 of this Act.(b)Supplement, not supplantFunds made available under subsection (a) shall supplement, and not supplant, funding for other activities conducted by the Secretary in the Chesapeake Bay watershed.40018.Reporting Requirements Relating to Federal Research Infrastructure(a)In GeneralSection 1007(c)(1) of the America COMPETES Act (42 U.S.C. 6619(c)(1)) is amended by inserting and funding for research infrastructure after research infrastructure.(b)GAO ReportNot later than 1 year after the date of enactment of this Act and every 3 years thereafter, the Comptroller General of the United States shall submit to Congress a report that includes—(1)an assessment of the current state of Federal science facilities and related infrastructure, including with respect to climate control systems, the functionality of equipment and the usage of such equipment, the quality of buildings in which such facilities are housed (including the resiliency of such buildings to changes in climate, weather, and natural surroundings), and the safety of the materials used in construction of facilities;(2)an identification of the facilities in most critical need of repair or renovation;(3)the estimated costs of completing such repairs or renovations; and(4)an evaluation of whether facility occupancy is sufficient to meet agency demands.40019.American Infrastructure Opportunity BondsChapter 31 of title 31, United States Code, is amended—(1)by adding at the end the following new subchapter:IIIAmerican Infrastructure Opportunity Bonds3131.Issuance of American Infrastructure Opportunity Bonds and use of proceeds(a)Issuance of bondsIf the Secretary of the Treasury determines that the real rate is equal to zero percent or less, the Secretary shall—(1)issue Government bonds with a face value of $20,000,000,000; and(2)deposit amounts equivalent to the proceeds from such issuance into the Highway Trust Fund, of which 20 percent shall be deposited into the Mass Transit Account established under section 9503(e) of the Internal Revenue Code of 1986.(b)DefinitionsFor purposes of this section:(1)Federal interest rateThe term Federal interest rate means the current market yields on outstanding marketable obligations of the United States with remaining periods to maturity of approximately 1 year, as determined by the Secretary of the Treasury.(2)Inflation rateThe term inflation rate means the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor with respect to the previous calendar month.(3)Real rateThe term real rate means—(A)the Federal interest rate, minus(B)the inflation rate.; and(2)in the analysis for such chapter, by adding at the end the following:SUBCHAPTER III—American Infrastructure Opportunity Bonds 3131. Issuance of American Infrastructure Opportunity Bonds and use of proceeds..IIBuilding U.S. Infrastructure by Leveraging Demands for Skills (BUILDS)40101.Definitions(a)In generalIn this title, except as otherwise provided in this title, the terms have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)Apprenticeship, apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(c)CTE termsThe terms area career and technical education school, articulation agreement, career guidance and academic counseling, credit transfer agreement, early college high school, high school, program of study, Tribal educational agency, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(d)Education and training provider(1)In generalThe term education and training provider means an entity listed in subparagraph (B) that provides academic curriculum and instruction related to targeted infrastructure industries.(2)EntitiesAn entity described in this subparagraph is as follows:(A)An area career and technical education school, early college high school, or high school providing career and technical education programs of study.(B)An Indian Tribe, Tribal organization, or Tribal educational agency.(C)A minority-serving institution (as described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))).(D)A provider of adult education and literacy activities under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.).(E)A local agency administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732 and 741).(F)A related instruction provider for an apprenticeship program.(G)A public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(H)A provider included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).(I)A consortium of entities described in any of subparagraph (A) through (H).(e)Eligible entityThe term eligible entity means—(1)an industry or sector partnership;(2)a State board or State workforce development agency, or a local board or local workforce development agency;(3)an eligible institution, or a consortium thereof;(4)an Indian Tribe, Tribal organization, or Tribal educational agency;(5)a labor organization or joint-labor management organization; or(6)a qualified intermediary.(f)Nontraditional populationThe term nontraditional population means a group of individuals (such as a group of individuals from the same gender or race) the members of which comprise fewer than 25 percent of the individuals employed in a targeted infrastructure industry.(g)Qualified intermediary(1)In generalThe term qualified intermediary means an entity that demonstrates an expertise—(A)in engaging in the partnerships described in paragraph (2); and(B)serving participants and employers of programs funded under this title by—(i)connecting employers to programs funded under this title;(ii)assisting in the design and implementation of such programs, including curriculum development and delivery of instruction;(iii)providing professional development activities such as training to mentors;(iv)connecting students or workers to programs funded under this title;(v)developing and providing personalized support for individuals participating in programs funded under this title, including by partnering with organizations to provide access to or referrals for supportive services and financial advising; or(vi)providing services, resources, and supports for development, delivery, expansion, or improvement of programs funded under this title.(2)Required partnershipsIn carrying out activities under this title, the qualified intermediary shall act in partnerships with—(A)industry or sector partnerships, including establishing a new industry or sector partnership or expanding an existing industry or sector partnership;(B)partnerships among employers, joint labor-management organizations, labor organizations, community-based organizations, State or local workforce development boards, education and training providers, social service organizations, economic development organizations, Indian Tribes or Tribal organizations, or one-stop operators, or one-stop partners, in the State workforce development system; or(C)partnerships among one or more of the entities described in subparagraphs (A) and (B).(h)SecretaryThe term Secretary means the Secretary of Labor.(i)Targeted infrastructure industryThe term targeted infrastructure industry means an industry, including the transportation (including surface, transit, aviation, maritime, or railway transportation), construction, energy (including the deployment of renewable and clean energy, energy efficiency, transmission, and battery storage), information technology, or utilities industry) to be served by a grant, contract, or cooperative agreement under this title.40102.Grants authorized(a)In generalThe Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, and the Chief of Engineers and Commanding General of the Army Corps of Engineers, shall award, on a competitive basis, grants, contracts, or cooperative agreements to eligible entities to plan and implement activities to achieve the strategic objectives described in section 40104(b) with respect to a targeted infrastructure industry identified in the application submitted under section 40103 by such eligible entities.(b)Types of awardsA grant, contract, or cooperative agreement awarded under this title may be in the form of—(1)an implementation grant, contract, or cooperative agreement, for entities seeking an initial grant under this title; or(2)a renewal grant, contract, or cooperative agreement for entities that have already received an implementation grant, contract, or cooperative agreement under this title.(c)DurationEach grant awarded under this title shall be for a period not to exceed 3 years.(d)AmountThe amount of a grant, contract, or cooperative agreement awarded under this title may not exceed—(1)for an implementation grant, contract, or cooperative agreement, $2,500,000; and(2)for a renewal grant, contract, or cooperative agreement, $1,500,000.(e)Award basis(1)Geographic diversityThe Secretary shall award funds under this title in a manner that ensures geographic diversity (such as urban and rural distribution) in the areas in which activities will be carried out using such funds.(2)Priority for awardsIn awarding funds under this title, the Secretary shall give priority to eligible entities that—(A)in the case of awarding implementation grants, contracts, or cooperative agreements—(i)demonstrate long-term sustainability of a program or activity funded under this title;(ii)will serve a high number or high percentage of nontraditional populations and individuals with barriers to employment; and(iii)will provide a non-Federal share of the cost of the activities; and(B)in the case of awarding renewal grants, contracts, or cooperative agreements—(i)meet the criteria established in subparagraph (A); and(ii)have demonstrated ability to meet the—(I)strategic objectives of the implementation grant, contract or cooperative agreement described in section 40103(b)(4); and(II)meet or exceed the requirements of the evaluations and progress reports described in section 40104(f).40103.Application(a)In generalAn eligible entity desiring a grant. contract, or cooperative agreement under this title shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the contents described in subsection (b).(b)ContentsAn application submitted under this title shall contain, at a minimum—(1)a description of the entities engaged in activities funded under the grant, including—(A)evidence of the eligible entity’s capacity to carry out activities to achieve the strategic objectives described in section 40104(b); and(B)identification, and expected participation and responsibilities of each key stakeholder in the targeted infrastructure industry described in section 40104(b)(1) with which the eligible entity will partner to carry out such activities;(2)a description of the targeted infrastructure industry to be served by the eligible entity with funds received under this title, and a description of how such industry was identified, including—(A)the quantitative data and evidence that demonstrates the demand for employment in such industry in the geographic area served by the eligible entity under this title; and(B)a description of the local, State, or federally funded infrastructure projects with respect to which the eligible entity anticipates engaging the partners described in paragraph (1)(B);(3)a description of the workers that will be targeted or recruited by the eligible entity, including—(A)how recruitment activities will target nontraditional populations to improve the percentages of nontraditional populations employed in targeted infrastructure industries; and(B)a description of potential barriers to employment for targeted workers, and a description of strategies that will be used to help workers overcome such barriers;(4)a description of the strategic objectives described in section 40104(b) that the eligible entity intends to achieve concerning the targeted infrastructure industry and activities to be carried out as described in section 40104, including—(A)a timeline for progress towards achieving such strategic objectives; (B)a description of the manner in which the eligible entity intends to make sustainable progress towards achieving such strategic objectives; and (C)assurances the eligible entity will provide performance measures for measuring progress towards achieving such strategic objectives, as described in section 40104(f);(5)a description of the recognized postsecondary credentials that the eligible entity proposes to prepare individuals participating in activities under this title for, which shall—(A)be nationally or regionally portable and stackable;(B)be related to the targeted infrastructure industry that the eligible entity proposes to support; and(C)be aligned to a career pathway and work-based learning opportunity, such as an apprenticeship program or a pre-apprenticeship program articulating to an apprenticeship program;(6)a description of the Federal and non-Federal resources, available under provisions of law other than this title, that will be leveraged in support of the partnerships and activities under this title; and(7)a description of how the eligible entity or the education and training provider in partnership with such eligible entity under this title will establish or implement plans to be included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).40104.Eligible activities(a)In generalAn eligible entity receiving funds under this title shall carry out activities described this section to achieve the strategic objectives identified in the entity’s application under section 40103, including the objectives described in subsection (b).(b)Strategic objectivesThe activities to be carried out with the funds awarded under this title shall be designed to achieve strategic objectives, including the following:(1)Recruiting key stakeholders (such as employers, labor organizations, local boards, and education and training providers, economic development agencies, and as applicable, qualified intermediaries) in the targeted infrastructure industry to establish or expand industry and sector partnerships for the purpose of—(A)assisting the eligible entity in carrying out the activities described in subsection (a); and(B)convening with the eligible entity in a collaborative structure that supports the sharing of information and best practices for supporting the development of a diverse workforce to support the targeted infrastructure industry.(2)Identifying the training needs of the State or local area in the targeted infrastructure industry, including—(A)needs for skills critical to competitiveness and innovation in the industry;(B)needs of the apprenticeship programs or other paid work-based learning programs supported by the funds; and(C)the needed establishment, expansion, or revisions of career pathways and academic curriculum in the targeted infrastructure industries to establish talent pipelines for such industry.(3)Identifying and quantifying any disparities or gaps in employment of nontraditional populations in the targeted infrastructure industries and establishing or expanding strategies to close such gaps.(4)Supporting the development of consortia of education and training providers receiving assistance under this title to align curricula, recognized postsecondary credentials, and programs to the targeted infrastructure industry needs and the credentials described in section 40103(b)(5), particularly for high-skill, high-wage or in-demand industry sectors or occupations related to the targeted infrastructure industry.(5)Providing information on activities carried out with such funds to the State and local board and the State agency carrying out the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including staff of the agency that provide services under such Act, to enable the State agency to inform recipients of unemployment compensation or the employment and training opportunities that may be offered through such activities.(6)Establishing or expanding partnerships with employers in industry or sector partnerships to attract potential workers from a diverse jobseeker base, including individuals with barriers to employment and nontraditional populations, by identifying any such barriers through analysis of the labor market data and recruitment strategies, and implementing strategies to help such workers overcome such barriers and increase diversity in the targeted infrastructure industries.(c)Planning activitiesAn eligible entity receiving a planning grant, contract, or cooperative agreement under this title shall use not more than $250,000 of such funds to carry out planning activities during the first year of the grant, contract, or agreement period, which may include—(1)establishing or expanding industry or sector partnerships described in subsection (b)(1);(2)conducting outreach to local labor organizations, employers, industry associations, education and training providers, economic development organizations, and qualified intermediaries, as applicable;(3)recruiting individuals for participation in programs assisted with funds under this title, including individuals with barriers to employment and nontraditional populations; (4)establishing or expanding paid work-based learning opportunities, including apprenticeship programs or programs articulating to apprenticeship programs;(5)establishing or implementing plans for any education and training provider receiving funding under this title to be included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(6)establishing or implementing plans for awarding academic credit or providing for academic alignment towards credit pathways for programs or programs of study assisted with funds under this title, including academic credit for industry recognized credentials, competency-based education, work-based learning, or apprenticeship programs;(7)making available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies and related employment and earnings outcomes;(8)conducting an evaluation of workforce needs in the local area; or(9)career pathway and curriculum development or expansion, program establishment, and acquiring equipment necessary to support activities permitted under this section.(d)Employer engagementAn eligible entity receiving funds under this title shall use the grant funds to provide services to engage employers in efforts to achieve the strategic objectives identified in the partnership’s application under section 40103(b)(4), such as—(1)navigating the registration process for a sponsor of an apprenticeship program;(2)connecting the employer with an education and training provider, to support the development of curriculum for work-based learning opportunities, including the related instruction for apprenticeship programs;(3)providing training to incumbent workers to serve as trainers or mentors to individuals participating in a work-based learning program funded under this title;(4)subsidizing the wages and benefits for individuals participating in activities or programs funded under this title for a period of not more than 6 months for employers demonstrating financial need, including due to COVID–19; and(5)recruiting for employment or participation in programs funded under this title, including work-based learning programs, including—(A)individuals participating in programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);(B)recipients of assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(C)recipients of assistance through the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(D)individuals with a barrier to employment; or(E)nontraditional populations in the targeted infrastructure industry served by such funds.(e)Participant supportsThe eligible entity receiving funds under this title shall use the grant funds to provide services to support the success of individuals participating in a program supported under this title, which shall include—(1)in coordination with the State or local board—(A)training services as described in section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3));(B)career services as described in section 134(c)(2) of such Act; and(C)supportive services, such as child care and transportation;(2)providing access to necessary supplies, materials, technological devices, or required equipment, attire, and other supports necessary to participate in such programs or to start employment;(3)job placement assistance, including in paid work-based learning opportunities which may include apprenticeship programs, or employment at the completion of a program provided by an education and training provider; (4)providing career awareness activities, such as career guidance and academic counseling; and(5)services to ensure individuals served by funds under this title maintain employment after the completion of a program funded under this title for at least 12 months, including through the continuation of services described under paragraphs (1) through (4) as applicable continuation of services described under paragraphs (1) through (4).(f)Evaluation and progress reportsNot later than 1 year after receiving a grant under this title, and annually thereafter, the eligible entity receiving the grant shall submit a report to the Secretary and the Governor of the State that the eligible entity serves, that—(1)describes the activities funded under this title;(2)evaluates the progress the eligible entity has made towards achieving the strategic objectives identified under section 40103(b)(4); and(3)evaluates the levels of performance achieved by the eligible entity for training participants with respect to the performance indicators under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)) for all such workers, disaggregated by each population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)) and by race, ethnicity, sex, and age.(g)Administrative costsAn eligible partnership may use not more than 5 percent of the funds awarded through a grant, contract, or cooperative agreement under this title for administrative expenses in carrying out this section.40105.Administration by the Secretary(a)In generalThe Secretary may use not more than 2 percent of the amount appropriated under section 40106 for each fiscal year for administrative expenses to carry out this title, including the expenses of providing the technical assistance and oversight activities under subsection (b).(b)Technical assistance; oversightThe Secretary shall provide technical assistance and oversight to assist the eligible entities in applying for and administering grants awarded under this title.40106.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2021 and each of the succeeding 4 fiscal years.40107.Special ruleAny funds made available under this title that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term in section 40101 of this title, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.IZero-Emission Postal Fleet and Other Matters50001.Authorization of appropriation for United States Postal Service for modernization of postal infrastructureThere is authorized to be appropriated to the United States Postal Service for the modernization of postal infrastructure and operations, including through capital expenditures to purchase delivery vehicles, processing equipment, trailers, and other goods, $25,000,000,000, to remain available until expended. Of the amount authorized to be appropriated under this subsection, $6,000,000,000 shall be for the purchase of vehicles and $50,000,000 shall be for updating postal facilities to increase accessibility for disabled individuals, with a focus on such facilities that are included in the National Register of Historic Places. Any amount appropriated under this subsection shall be deposited into the Postal Service Fund established under section 2003 of title 39, United States Code.50002.Electric or zero-emission vehicles for United States Postal Service fleet(a)In generalAny next generation delivery vehicle purchased by the United States Postal Service using the funds appropriated under section 50001 shall, to the greatest extent practicable, be an electric or zero-emission vehicle, and the Postal Service shall ensure that at least 75 percent of the total number of vehicles purchased using such funds shall be electric or zero emission vehicles. In this subsection, the term next generation delivery vehicle means a vehicle purchased to replace a right-hand-drive, long-life vehicle in use by the Postal Service.(b)Medium- and heavy-Duty vehicles(1)Date of enactment and 2030Between the period beginning on the date of enactment of this Act and ending on December 31, 2029, not less than 50 percent of the total number of new medium- or heavy-duty vehicles purchased by the Postal Service during such period shall be electric or zero-emission vehicles.(2)After 2039Beginning on January 1, 2040, the Postal Service may not purchase any new medium or heavy-duty vehicle that is not an electric or zero-emission vehicle.(c)ComplianceIn carrying out subsections (a) and (b), the Postal Service shall comply with chapter 83 of title 41, United States Code (popularly known as the Buy American Act) and any applicable Federal labor or civil rights laws.(d)Charging stations(1)In generalNot later than January 1, 2026, the Postal Service shall provide, at each postal facility accessible to the public, not less than one electric vehicle charging station for use by the public or officers and employees of the Postal Service.(2)Fleet operationThe Postal Service shall ensure that adequate charging stations are available at Postal Service facilities to keep the Postal Service fleet operational.(e)Plan and updateNot later than 180 days after the date of enactment of this Act, the Postmaster General shall submit a plan to carry out this section to the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate. The Postmaster General shall submit an update and progress report on implementing such plan to such committees not less than once every 2 years beginning on the date the plan is submitted under the previous sentence and ending on the day that is 6 years after such date.(f)Contingent on appropriationThe requirements of subsections (a) through (e) of this section shall not apply unless the funds authorized for vehicles under section 50001 are appropriated.(g)Sense of CongressIt is the sense of Congress that, as the Postal Service replaces or upgrades its fleet of delivery vehicles, the Postal Service should take all reasonable steps to ensure that its vehicles are equipped with climate control units to protect the health and safety of its mail carriers, especially those working in areas of the country that are subject to extreme temperatures.50003.Clarification of authority of District of Columbia to carry out Long Bridge project(a)Clarification of authoritySection 244 of the Revised Statutes of the United States relating to the District of Columbia (sec. 9–1201.03, D.C. Official Code) does not apply with respect to any railroads installed pursuant to the Long Bridge Project.(b)Long Bridge Project definedIn this section, the term Long Bridge Project means the project carried out by the District of Columbia and the Commonwealth of Virginia to construct a new Long Bridge adjacent to the existing Long Bridge over the Potomac River, including related infrastructure and other related projects, to expand commuter and regional passenger rail service and to provide bike and pedestrian access crossings over the Potomac River.JCommittee on Financial Services60001.Short titleThis division may be cited as the Housing is Infrastructure Act of 2020.60002.FindingsThe Congress finds the following:(1)Residential segregation and systemic community disinvestment continue to disproportionately affect the well-being and socioeconomic opportunity of children, low-income residents, and people of color.(2)Affordable and accessible housing allows people with disabilities to live independent lives and supports aging in place, yet less than 2 percent of the housing stock in the United States is accessible for individuals with disabilities.(3)Affordable housing is a critical part of the national infrastructure of the United States but there is a severe shortage of affordable housing in the United States and the existing stock is badly in need of repair.(4)According to a 2010 study sponsored by the Department of Housing and Urban Development, there was a $26 billion backlog of capital needs for public housing; that figure is likely higher today, with some groups estimating the backlog of capital needs for public housing to be as high as $70 billion.(5)There are 14,000 units supported by Rural Rental Housing Loans under section 515 of the Housing Act of 1949 and Farm Labor Housing Loans under section 514 of the Housing Act of 1949. According to National Rural Housing Coalition, it would take an estimated $1 billion in the Multi-Family Housing Revitalization Demonstration Program (MPR) funding to fully address the capital backlog for rural housing properties.(6)Federal investment in housing helps to create jobs and stimulate the economy.(7)When the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) was enacted, which included funding for public housing, researchers found that for each $1.00 in direct spending on public housing, there was an additional $2.12 of indirect and induced economic activity nationwide for a total economic impact of $3.12 for each $1.00 in direct spending on public housing.(8)According to the National Association of Home Builders, building 100 affordable rental homes generates $11.7 million in local income, $2,200,000 in taxes and revenue for local governments, and 161 local jobs.(9)Researchers estimate that the growth in the gross domestic product from 1964–2009 would have been 13.5 percent higher if families had better access to affordable housing, which in turn could have led to an additional $1.7 trillion increase in income, equivalent to $8,775 in additional wages for each worker.60003.Public Housing Capital Fund(a)In generalThere is authorized to be appropriated for the Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) $70,000,000,000 and any amounts appropriated pursuant to this subsection shall remain available until the expiration of the 7-year period beginning upon the date of such appropriation.(b)RequirementsThe Secretary of Housing and Urban Development (in this division referred to as the Secretary) shall—(1)distribute not less than 50 percent of any amounts appropriated pursuant to subsection (a) under the same formula used for amounts made available for the Capital Fund for fiscal year 2020; and(2)make available all remaining amounts by competition for priority investments, which shall not exclude public housing agencies working in good faith to resolve urgent health and safety concerns based on written notification of violations from the Department of Environmental Protection, Department of Justice, or Department of Housing and Urban Development.(c)TimingThe Secretary shall obligate amounts—(1)made available under subsection (b)(1) within 30 days of enactment of the Act appropriating such funds; and(2)made available under subsection (b)(2) within 12 months of enactment of the Act appropriating such funds.(d)LimitationAmounts provided pursuant to this section may not be used for operating costs or rental assistance.(e)Use of fundsNot more than 0.5 percent of any amount appropriated pursuant to this section shall be used by the Secretary for costs associated with staff, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation.(f)Supplement not supplantThe Secretary shall ensure that amounts provided pursuant to this section shall serve to supplement and not supplant other amounts generated by a recipient of such amounts or amounts provided by other Federal, State, or local sources.(g)Water and energy efficiencyIn distributing any amounts pursuant to subsection (b), the Secretary shall give priority to public housing agencies located in States and localities that have a plan to increase water and energy efficiency when developing or rehabilitating public housing using any amounts distributed.60004.Rural Multifamily Preservation and Revitalization Demonstration Program(a)In generalThere is authorized to be appropriated for carrying out the Multifamily Preservation and Revitalization Demonstration program of the Rural Housing Service (as authorized under sections 514, 515, and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, and 1486)) $1,000,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary of Agriculture, other strategies to enhance the environmental sustainability of housing production and design.60005.Flood Mitigation Assistance Grant Program(a)In generalThere is authorized to be appropriated for carrying out the Flood Mitigation Assistance Grant Program under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) $1,000,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(b)Multifamily residences and attached and semi-Attached homesWith regard to any structure that is a multifamily residence or an attached or semi-attached residence, the Administrator of the Federal Emergency Management Agency shall consult with the Secretary of Housing and Urban Development and establish alternative forms of mitigation.(c)DefinitionsFor the purposes of this section, the term multifamily residence has the same meaning as in the Flood Disaster Protection Act of 1973 and the National Flood Insurance Act of 1968.(d)Standards(1)In generalAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration or repair work carried out, in whole or in part, with assistance made available through this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (2)Exception based on number of unitsParagraph (1) shall not apply to single-family homes or residential properties of less than 5 units.(3)Exception for certain individualsParagraph (1) shall not apply to any individual that—(A)performs services for which the individual volunteered;(B)does not receive compensation for such services or is paid expenses, reasonable benefits, or a nominal fee for such services; and(C)is not otherwise employed at any time in the construction work.60006.Housing Trust Fund(a)In generalThere is authorized to be appropriated for the Housing Trust Fund under section 1338 of the Housing and Urban Development Act of 1992 (12 U.S.C. 4568) $5,000,000,000 and any amounts appropriated pursuant to this subsection shall remain available until expended. The Secretary shall ensure that priority for occupancy in dwelling units assisted with amounts made available pursuant to this section that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)) or at risk of homelessness (as such term is defined in section 401 of such Act (42 U.S.C. 11360)).(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.(c)Applicability of Davis-Bacon Act(1)In generalAll laborers and mechanics employed by contractors and subcontractors in the performance of construction work financed in whole or in part with amounts made available pursuant to this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with the Davis-Bacon Act, as amended (40 U.S.C. 276a through 276a–5). The preceding sentence shall apply to the rehabilitation of residential property only if such property contains not less than 12 units. The Secretary of Labor shall have, with respect to such labor standards, the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 64 Stat. 1267) and section 2 of the Act of June 13, 1934, as amended (48 Stat. 948; 40 U.S.C. 276(c)).(2)ExceptionParagraph (1) shall not apply to any individual that—(A)performs services for which the individual volunteered;(B)does not receive compensation for such services or is paid expenses, reasonable benefits, or a nominal fee for such services; and(C)is not otherwise employed at any time in the construction work.60007.Single-Family Housing Repair Loans and Grants(a)In generalThere is authorized to be appropriated for carrying out single family housing repair loans and grants under section 504 of the Housing Act of 1949 (42 U.S.C. 1474) $100,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary of Agriculture, other strategies to enhance the environmental sustainability of housing production and design.60008.Native American Housing Block Grant Program(a)In generalThere is authorized to be appropriated for carrying out the Native American housing block grant program under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.) $1,000,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.60009.HOME Investment Partnerships Program(a)In generalThere is authorized to be appropriated for carrying out the HOME Investment Partnership Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) $5,000,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.60010.Program for supportive housing for persons with disabilities(a)In generalThere is authorized to be appropriated $2,500,000,000 for project rental assistance under the program for supportive housing for persons with disabilities under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(b)(3)) for State housing finance agencies and any amounts appropriated pursuant to this section shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.60011.Program for supportive housing for the elderly(a)In generalThere is authorized to be appropriated $2,500,000,000 for—(1)capital advances pursuant to section 202(c)(1) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(1)), including amendments to capital advance contracts for housing for the elderly as authorized by section 202 of such Act;(2)project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term;(3)senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000 (12 U.S.C. 1701g note); and(4)supportive services associated with housing assisted under paragraph (1), (2), or (3).(b)Availability of amountsAny amounts appropriated pursuant to this section shall remain available until September 30, 2023.(c)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.60012.Capital Magnet Fund(a)There is authorized to be appropriated for the Capital Magnet Fund under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) $2,500,000,000 and any amounts appropriated pursuant to this subsection shall remain available until expended.(b)Water and energy efficiencyNot less than 10 percent of all amounts made available pursuant to this section shall be used only for activities relating to water and energy efficiency and, at the discretion of the Secretary of the Treasury, other strategies to enhance the environmental sustainability of housing production and design.(c)Applicability of Davis-Bacon Act(1)In generalAll laborers and mechanics employed by contractors and subcontractors in the performance of construction work financed in whole or in part with amounts made available pursuant to this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with the Davis-Bacon Act, as amended (40 U.S.C. 276a through 276a–5). The preceding sentence shall apply to the rehabilitation of residential property only if such property contains not less than 12 units. The Secretary of Labor shall have, with respect to such labor standards, the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 64 Stat. 1267) and section 2 of the Act of June 13, 1934, as amended (48 Stat. 948; 40 U.S.C. 276(c)).(2)ExceptionParagraph (1) shall not apply to any individual that—(A)performs services for which the individual volunteered;(B)does not receive compensation for such services or is paid expenses, reasonable benefits, or a nominal fee for such services; and(C)is not otherwise employed at any time in the construction work.60013.Community development block grant funding for affordable housing and infrastructure(a)Authorization of appropriations(1)In generalSubject to the provisions of this section, there is authorized to be appropriated for assistance under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) $10,000,000,000 and any amounts appropriated pursuant to this section shall remain available until expended.(2)Administrative and planning costsNot more than 15 percent of any amounts appropriated pursuant to paragraph (1) may be used for administrative and planning costs.(b)Eligible activitiesAmounts made available for assistance under this section may be used only for—(1)the development and preservation of qualified affordable housing, including the construction of such housing;(2)the responsible elimination or waiving of zoning requirements and other requirements that limit affordable housing development, including high density and multifamily development restrictions, off-street parking requirements, and height limitations;(3)activities designed to preserve existing housing by remediation of iron sulfide or other minerals causing housing degredation; or(4)any project or entity eligible for a discretionary grant provided by the Department of Transportation.(c)LimitationWith respect to amounts used pursuant to subsection (b)(2), the Secretary shall ensure that recipients of amounts provided pursuant to this section are not incentivized or otherwise rewarded for eliminating or undermining the intent of the zoning regulations or other regulations or policies that—(1)establish fair wages for labors;(2)ensure the health and safety of buildings for residents and the general public;(3)protect fair housing;(4)provide environmental protections;(5)prevent tenant displacement; or(6)protect any other interest that the Secretary determines is in the public interest to preserve.(d)CompetitionAmounts made available for assistance under this section shall be awarded to States, units of general local government, and Indian tribes on a competitive basis, based on the extent to which the applicant—(1)demonstrates that the applicant is responsibly streamlining the process for development of qualified affordable housing;(2)is eliminating or reducing impact fees for housing within boundaries of the State, unit of local government, or Indian tribe, as applicable, and other assessments by State or local governments upon the owners of new housing development projects that offset governmental capital expenditures for infrastructure required to serve or made necessary by the new housing developments, except for fees that are invested exclusively for housing; and(3)provides assurances that the applicant will supplement assistance provided under this section with amounts from non-Federal sources for costs of the qualified affordable housing or infrastructure eligible under subsection (b) to be funded with assistance under this section, and the extent of such supplemental assistance to be provided.(e)Water and energy efficiencyNot less than 10 percent of all amounts made available for assistance pursuant to this section shall be used only for eligible activities relating to water and energy efficiency and, at the Secretary’s discretion, other strategies to enhance the environmental sustainability of housing production and design.(f)Qualified affordable housingFor purposes of this section, the term qualified affordable housing means a housing development that—(1)is either—(A)funded in any part by assistance provided by the Department of Housing and Urban Development or the Rural Housing Service of the Department of Agriculture; or(B)includes a qualified low income building as such term is defined in section 42 of the Internal Revenue Code of 1986; or(2)consists of five or more dwelling units of which 20 percent or more are made available—(A)for rental only by a low-income family (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)));(B)at a monthly rent amount that does not exceed 30 percent of the monthly adjusted income (as defined in such section 3(b)) of the tenant low-income family; and(C)maintains affordability for residents who are low-income families for a period of not less than 30 years.60014.Inclusion of minority and women’s business enterprises(a)DutyIt shall be the duty of each relevant agency head—(1)to consult and cooperate with grantees and recipients, when utilizing funds made available pursuant to this division, to promote the inclusion of minority and women’s business enterprises, as defined in subsection (b) including to establish—(A)special consideration to increasing grantee and recipient outreach to minority and women’s business enterprises to inform such businesses of hiring opportunities created through such funds; and(B)procurement goals for the utilization of minority and women’s business enterprises; and(2)to convene meetings with leaders and officials of State and local governments, tribal entities, and public housing authorities for the purpose of recommending and promoting funding opportunities and initiatives needed to advance the position of minority and women’s business enterprises when competing for funds provided in this division.(b)DefinitionsFor the purposes of this section, the following definitions shall apply:(1)MinorityThe term minority has the meaning given such term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) and also includes any indigenous person in the United States or its territories.(2)Minority and women’s business enterpriseThe term minority and women’s business enterprise means a business at least 51 percent owned and controlled by minority group members or women.(3)Relevant agency headThe term relevant agency head means, with respect to funds made available pursuant to any section of this division, the head of the Federal agency responsible for administering the program under which such funds are to be expended.60015.Reports on outcomesThe Secretary of Housing and Urban Development, in coordination with the Secretary of the Treasury, the Administrator of the Federal Emergency Management Agency, and the Secretary of Agriculture shall submit a report to the Congress on an annual basis until all funds made available pursuant to this Act (but not including funds made available pursuant to section 60009) are expended, that provides a summary of outcomes for each program for which such funds were made available (but not including funds made available pursuant to section 60009), disaggregated at the census tract level, or block group level when available, that shall include, to the maximum extent possible, identification for the preceding year of—(1)the total number of housing units produced, rehabilitated, or mitigated using such funds;(2)the percentage of such housing units that are affordable to low-, to very low-, and to extremely low-income households;(3)the number of such housing units that are located in high-poverty census tracts;(4)the number of such housing units that are located in low-poverty census tracts;(5)the number of such housing units located in areas where the percentage of households in a racial or ethnic minority group—(A)is at least 20 percentage points higher than the percentage of that minority group for the Metropolitan Statistical Area;(B)is at least 20 percentage points higher than the percentage of all minorities for the Metropolitan Statistical Area; or(C)exceeds 50 percent of the population;(6)the number of such housing units with three or more bedrooms;(7) the number of such housing units located in qualified opportunity zones designated pursuant to section 1400Z–1 of the Internal Revenue Code of 1986;(8)the number of such housing units that are in compliance with the design and construction requirements of the Department of Housing and Urban Development under section 100.205 of title 24 of the Code of Federal Regulations; and(9)any other information that the Secretary of Housing and Urban Development considers appropriate to illustrate the number of housing units made available and accessible to protected classes under the Fair Housing Act (42 U.S.C. 3601 et seq.), disaggregated by protected class.60016.GAO study of flood disaster assistance inequities(a)StudyThe Comptroller General of the United States shall conduct a study on the accessibility of the Federal Emergency Management Agency’s Public Assistance, Individual Assistance, and other relevant flood disaster assistance programs and shall identify barriers to access based on race, ethnicity, language, and income level. The study shall identify inequities in—(1) the Agency’s core mission of response;(2)the Agency’s core mission of recovery; and(3)the Agency’s implementation of the Public Assistance and Individual Assistance programs.(b)ReportNot later than the expiration of the 1-year period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress setting forth the results and conclusions of the study under subsection (a).60017.Grant program for manufactured housing preservation(a)AuthorityThe Secretary of Housing and Urban Development shall establish a grant program under this section and, to the extent amounts are made available pursuant to subsection (j), make grants under such program to eligible entities under subsection (b) for acquiring and preserving manufactured housing communities.(b)Eligible entitiesA grant under this section may be made only to entities that meet such requirements as the Secretary shall establish to ensure that any entity receiving a grant has the capacity to acquire and preserve housing affordability in such communities, including—(1)a nonprofit organization, including land trusts;(2)a public housing agency or other State or local government agency;(3)an Indian tribe (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) or an agency of an Indian tribe;(4)a resident organization in which homeowners are members and have open and equal access to membership; or(5)such other entities as the Secretary determines will maintain housing affordability in manufactured housing communities.(c)Use of grant amountsAmounts from a grant under this section may be used only for—(1)the acquisition and preservation of manufactured housing communities;(2)such acquisition and preservation, together with costs for making improvements to common areas and community property for acquired manufactured housing communities; or(3)the demolition, removal, and replacement of dilapidated homes from a manufactured housing community.(d)Preservation; affordability; ownershipA grant under this section may be made only if the Secretary determines that the grantee will enter into such binding agreements as the Secretary considers sufficient to ensure that—(1)the manufactured housing community acquired using such grant amounts—(A)will be maintained as a manufactured housing community for a period that begins upon the making of such grant and has a duration not shorter than 20 years;(B)will be managed in a manner that benefits the residents and maintains their quality of life for a period not shorter than 20 years;(C)will, for a period not shorter than 20 years, be subject to limitations on annual increases in rents for lots for manufactured homes in such community either through resident control over increases or, if owned by a party other than the residents, as the Secretary considers appropriate to ensure continued affordability and maintenance of the property, but not in any case annually to exceed the percentage that is equal to the percentage increase for the immediately preceding year in the Consumer Price Index for All Urban Consumers (CPI–U) plus 7 percent, and such rents will comply with any applicable State laws;(D)will be owned by an entity described in subsection (b) for a period not shorter than 20 years; and(E)has not been the primary beneficiary of a grant under this section during the preceding 5 years; and(2)if in the determination of the Secretary the provisions of the agreement have not been met, the grant shall be repaid.(e)AmountThe amount of any grant under this section may not exceed the lesser of—(1)$1,000,000; or(2)the amount that is equal to $20,000 multiplied by the number of manufactured home lots in the manufactured housing community for which the grant is made.(f)Matching fundsThe Secretary shall require a grantee of grant under this section to provide non-Federal matching funds for use only for the same purposes for which the grant is used in an amount equal or exceeding the amount of the grant provided to the grantee. Such non-Federal matching funds may be provided by State, tribal, local, or private resources and may be a grant or loan, in cash or in-kind.(g)Applications; selection(1)ApplicationsThe Secretary shall provide for eligible entities under subsection (b) to apply for grants under this section, and shall require such applications to contain such assurances as the Secretary may require regarding the availability of matching funds sufficient to comply with subsection (f) and any organizational documents regarding the manufactured housing community for which the grant is made, as may be required by the State in which such community is located. The Secretary shall accept applications on a rolling basis and approve or deny each application within 20 business days of receipt in order to facilitate market-based transactions by an applicant.(2)SelectionThe Secretary shall establish criteria for selection of applicants to receive grants under this section, which criteria shall—(A)give priority to grantees who would use such grant amounts to carry out activities under subsection (c) within areas having a high concentration of low-, very low-, or extremely low-income families (as such terms are defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b));(B)give priority to grants for the benefit of communities that have not received a grant under this section during the preceding 10 years; and(C)ensure that not more than 40 percent of grant funds for any fiscal year are awarded to entities identified in subsection (b)(5).(h)Reports(1)In generalThe Secretary shall submit a report annually regarding the grant program under this section to Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and shall make each such report publicly available on the website of the Department of Housing and Urban Development. The first such report shall be made for the first fiscal year in which any grants are made under this section and a report shall be made for each fiscal year in which a grantee is subject to the requirements under subparagraph (d)(1)(A).(2)ContentsEach such report shall include, for the fiscal year covered by the report—(A)a description of the grants made under the program, including identification of what type of eligible entity under subsection (b) each grantee is;(B)for each manufactured home community for which a grant under this section is made, identification of—(i)the number of manufactured home units in the community at the time of the grant;(ii)the lot rents in the community at such time; and(iii)if a manufactured home community was purchased using grant amounts, the purchase price of the community;(C)summary information identifying the total applications received for grants under this section and total grant funding sought, disaggregated by the types of eligible entities under subsection (b) of the applicants; and(D)an analysis of the effectiveness of the program, including identification of changes to the number of units and lot rents in communities for which a grant was made, any significant upgrades made to the communities, demographic changes in communities, and, if any community is sold during the period covered under subsection (d), the sale price of the community.(i)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Manufactured homeThe term manufactured home means a structure, transportable in one or more sections, that—(A)in the traveling mode, is 8 body feet or more in width and 40 body feet or more in length, or when erected on site is 320 square feet or more;(B)is built on a permanent chassis and designed to be used as a dwelling (with or without a permanent foundation when connected to required utilities) and includes plumbing, heating, air conditioning, and electrical systems; and(C)in the case of a structure manufactured after June 15, 1976, is certified as meeting the Manufactured Home Construction and Safety Standards issued under the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.) by the Department of Housing and Urban Development and displays a label of such certification on the exterior of each transportable section.Such term shall not include any self-propelled recreational vehicle. (2)Manufactured housing communityThe term manufactured housing community means a community comprised primarily of manufactured homes used primarily for residential purposes.(3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(j)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $100,000,000 for each of fiscal years 2021 through 2025, of which not more than 5 percent may be used for administration and oversight.(k)RegulationsThe Secretary shall issue any regulations necessary to carry out this section.60018.Lead abatement for families(a)Identification of lead water service lines(1)ReviewThe Secretary of Housing and Urban Development, in consultation with public housing agencies, owners of other federally assisted housing, and the Administrator of the Environmental Protection Administration shall, not later than the expiration of the 24-month period beginning upon the date of the enactment of this Act, undertake and complete a review of all public housing projects and all other federally assisted housing projects to identify any such projects for which the source of potable water is a lead-based water service pipe or pipes.(2)ReportUpon completion of the review required under paragraph (1), the Secretary shall submit a report to the Congress setting forth the results of the review and identifying any projects for which the source of potable water is a lead-based water service pipe or pipes.(b)Grant authority(1)In generalThe Secretary may make grants to public housing agencies and owners of other federally assisted housing to cover the eligible costs of removing and replacing lead-based water service pipes for housing projects identified pursuant to the review under subsection (a).(2)Eligible costsAmounts from a grant under this subsection may be used only for costs of removing and replacing a lead-based water service pipe for a housing project.(3)AssurancesThe Secretary shall require each public housing agency and owner of other federally assisted housing receiving a grant under this subsection for a housing project to make such assurances and enter into such agreements as the Secretary considers necessary to ensure that—(A)the lead-based water service pipes for the project that will be removed and replaced using such grant amounts are identified; and(B)all work to remove and replace such pipes is completed before the expiration of the 24-month period beginning upon the initial availability to the agency or owner of such grant amounts.(4)Limitation on amountsThe amount of grant under this subsection with respect to a housing project may not exceed the estimate of the Secretary of the full cost or removing and replacing the lead-based water service pipes for the project identified pursuant to paragraph (3)(A).(c)Final reportUpon the expiration of the 6-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Congress a report identifying the housing projects for which lead -based water service pipes were removed and replaced using grants under subsection (b) and analyzing the effectiveness of the program for such grants.(d)DefinitionsFor purposes of this sectionn, the following definitions shall apply:(1)Housing projectThe term housing project means a public housing project or a project that is other federally assisted housing.(2)Other federally assisted housingThe term other federally assisted housing has the meaning given the term federally assisted housing in section 683 of the Housing and Community Development Act of 1992 (42 U.S.C. 13641), except that such term does not include any public housing project described in paragraph (2)(A) of such section.(3)Lead-based water service pipeThe term lead-based water service pipe means, with respect to a housing project, a pipe or other conduit that—(A)is used to supply potable water for the housing project from outside the project; and(B)does not satisfy the definition of “lead-free” established under section 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6).(4)Public housingThe term public housing has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(e)RegulationsThe Secretary, after consultation with the Administrator of the Environmental Protection Administration, may issue any regulations necessary to carry out this section.(f)Authorization of appropriationsThere is authorized to be appropriated for grants under subsection (b)—(1)$90,000,000 for fiscal year 2021;(2)$80,000,000 for fiscal year 2022; and(3)$80,000,000 for fiscal year 2023.60019.Comptroller General report on high-speed internet connectivity in Federally-assisted housing(a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on broadband service in Federally-assisted housing.(b)ContentsThe report required under subsection (a) shall include—(1)an analysis of Federally-assisted housing units that have access to broadband service and the number of such units that do not have access to broadband service, disaggregated by State, county, and congressional district, that includes geographic information and any Federal agency responsible for such units;(2)an analysis of which such units are not currently capable of supporting broadband service deployment and would require retrofitting to support broadband service deployment, disaggregated by State, county, and congressional district, that includes geographic information and any Federal agency responsible for such units;(3)an analysis of the estimated costs and timeframe necessary for retrofitting buildings to achieve 100 percent access to broadband service;(4)an analysis of the challenges to more widespread deployment of broadband service, including the comparative markets dynamics to expansion in rural areas and low-income urban areas, and the challenges to pursuing retrofits to achieve 100 percent access to broadband service;(5)descriptions of lessons learned from previous retrofitting actions;(6)an evaluation of the ConnectHome pilot program of the Secretary of Housing and Urban Development; and(7)recommendations for Congress for achieving 100 percent access to broadband service in Federally-assisted housing.(c)DefinitionsIn this section:(1)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(2)Federally-assisted housingIn this section, the term Federally-assisted housing means any single-family or multifamily housing that is assisted under a program administered by the Secretary of Housing and Urban Development or the Secretary of Agriculture. 60020.Master plan for broadband connectivity in Federally-assisted housing(a)In generalThe Secretary of Housing and Urban Development, in consultation with other relevant heads of Federal agencies, shall develop a master plan for achieving retrofitting Federally-assisted housing to support broadband service. The Secretary shall submit such plan to Congress not later than 18 months after the date of the enactment of this Act.(b)DefinitionsIn this section, the terms broadband service and Federally-assisted housing have the meanings given in section 60019. 60021.United States Interagency Council on Homelessness(a)Repeal of terminationTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended—(1)by striking section 209 (42 U.S.C. 11319); and(2)by redesignating sections 207 and 208 (42 U.S.C. 11317, 11318) as sections 208 and 209, respectively.(b)FunctionsSection 203 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11313) is amended—(1)in subsection (a)—(A)in paragraph (12), by striking and at the end;(B)in paragraph (13), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(14)rely on evidence-based practices;(15)identify and promote successful practices, including the Housing First strategy and the permanent supportive housing model; and(16)prioritize addressing disparities faced by members of a population at higher risk of homelessness, including by issuing reports and making recommendations to agencies.; and(2)in subsection (b)—(A)in paragraph (1), by inserting and after the semicolon;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(3)make formal reports and recommendations to Federal agencies, which shall include comments on how proposed regulatory changes would impact persons experiencing homelessness, housing instability, or who are cost-burdened..(c)Advisory board(1)In generalTitle II of the McKinney-Vento Homeless Assistance Act is amended by inserting after section 206 (42 U.S.C. 11316) the following new section:207.Advisory board(a)EstablishmentThere is established an advisory board for the Council.(b)Membership(1)CompositionThe advisory board shall be composed of not less than 20 individuals, selected in accordance with paragraph (3) from nominees proposed pursuant to paragraph (2), as follows:(A)Not less than 10 members shall be individuals who are homeless or experiencing housing instability, or were so during the 5 calendar years preceding appointment to the advisory board or who have been so in the last 5 calendar years.(B)Not less than eight members shall be individuals who are members of, or advocate on behalf of, or both, a population at higher risk of homelessness, including such transgender and gender non-conforming persons, Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander, and other communities of color, youth in or formerly in the foster care system, and justice-system involved youth and adults.(2)NominationNominees for members of the advisory board shall be proposed by any grantee or subgrantee under this Act.(3)SelectionAdvisory Board members shall be selected as follows:(A)At least five members shall be selected by the majority party members of the Committee on Financial Services of the House of Representatives and five members shall be selected by the minority party members of such committee.(B)At least five members shall be selected by the majority party members of the Committee on Banking, Housing, and Urban Affairs of the Senate and five members shall be selected by the minority party members of such committee.(4)TermsMembers of the advisory board shall serve terms of 2 years.(c)FunctionsThe advisory board shall review the work of the Council, make recommendations regarding how the Council can most effectively pursue the goal of ending homelessness, and raise specific points of concern with members of the Council who represent Federal agencies.(d)MeetingsThe advisory board shall meet not less often than twice each year.(e)Council meetingsThe Council shall meet regularly and not less often than once a year with the advisory board and shall provide timely written responses to recommendations, proposals, and concerns issued by the advisory board.(f)ChairmanThe position of Chairman of the advisory board shall be filled by an individual who is a current or former member of the advisory board, is nominated by at least two members of the advisory board, and is confirmed by a vote of not less than 75 percent of the members of the advisory board. (g)CompensationAny amounts made available for administrative costs of the Council may be used for costs of travel or online access to meetings for participation by members of the advisory board in board meetings, and for per diem compensation to advisory board members for board meetings.(h)Rule of constructionThe agencies implementing this Act shall construe this Act in a manner that facilitates and encourage the full participation of advisory board members and shall consider the barriers faced by persons experiencing homelessness and shall endeavor to overcome such barriers to participation..(2)Representation of chairman on councilSection 202(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(a)) is amended—(A)by redesignating paragraph (22) as paragraph (21); and(B)by adding at the end the following new paragraph:(22)The chairman of the advisory board established by section 207..(d)Director Subsection (a) of section 204 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11314(a)) is amended—(1)by striking (a) Director.—The Council shall appoint an Executive Director, who shall be and inserting the following:(a)Director(1)In generalThe chief executive officer of the Council shall be the Executive Director, who shall be appointed in accordance with paragraph (2) and; and(2)by adding at the end the following new paragraph:(1)Process for appointmentA vacancy in the position of Executive Director shall be filled by an individual nominated and appointed to such position by the Council, except that the Council may not appoint any nominee who is not confirmed by approval of 75 percent of the aggregate of all members of the Council and the advisory board under section 207 pursuant to an election in which each such member’s vote is given identical weight. If the Council is unable to agree on an Executive Director, the chairperson of the advisory council shall act as interim Executive Director..(e)DefinitionsSection 207 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11317) is amended by adding at the end the following new paragraphs:(3)The term Housing First means, with respect to addressing homelessness, an approach to quickly and successfully connect individuals and families experiencing homelessness to permanent and affordable housing opportunities and appropriate services without preconditions and low or no barriers to entry, including barriers relating to sobriety, treatment, work requirements, and service participation requirements.(4)The term permanent supportive housing means housing that provides—(A)indefinite leasing or rental assistance; and(B)non-mandatory, culturally competent supportive services to assist persons to achieve housing stability and maintain their health and well-being.(5)(A)The term population at higher risk of homelessness means a group of persons that is defined by a common characteristic and that has been found to experience homelessness, housing instability, or to be cost-burdened at a rate higher than that of the general public.(B)Information that may be used in demonstrating such a higher rate includes data generated by the Federal Government, by State or municipal governments, by peer-reviewed research, and by organizations having expertise in working with or advocating on behalf of homeless, housing unstable, or cost-burdened groups.(C)Such term shall include populations for which such higher rate has already been demonstrated, including Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander and other communities of color; persons with disabilities, including mental health disabilities, elderly persons, foster and former foster youth; LGBTQ persons, gender non-binary and gender non-conforming persons, justice system-involved persons, and veterans..(f)Conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the items relating to sections 209 and 210 and inserting the following:Sec. 209. Encouragement of State involvement..60022.GAO study of housing needs of populations at higher risk of homelessness(a)In generalNo later than the expiration of the 1-year period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall identify and analyze the housing infrastructure needs of populations at higher risk of homelessness, and shall submit a report to the Congress recommending regulatory, policy, and practice changes that would ensure that Federal agencies better reduce and prevent homelessness and housing instability faced by populations at higher risk of homelessness.(b)Population at higher risk of homelessness(1)In generalFor purposes of this section, the term population at higher risk of homelessness means a group of persons that is defined by a common characteristic and that has been found to experience homelessness, housing instability, or to be cost-burdened at a rate higher than that of the general public.(2)Higher rateInformation that may be used in demonstrating such a higher rate includes data generated by the Federal Government, by State or municipal governments, by peer-reviewed research, and by organizations having expertise in working with or advocating on behalf of homeless, housing unstable, or cost-burdened groups.(3)Included populationsSuch term shall include populations for which such higher rate has already been demonstrated, including Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander and other communities of color; persons with disabilities, including mental health disabilities, elderly persons, foster and former foster youth; LGBTQ persons, gender non-binary and gender non-conforming persons, justice system-involved persons, survivors of domestic violence, sexual assault, and other intimate partner violence, and veterans.60023.Buy America requirements for community development block grant activitiesTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the end the following:5323.Buy America(a)In generalNotwithstanding any other provision of law, the Secretary shall not obligate any funds authorized to be appropriated for any project authorized under this title and administered by the Secretary, unless steel, iron, manufactured products, and construction materials used in such project are produced in the United States.(b)InapplicabilitySubsection (a) shall not apply to the development of any housing, including single-family and multifamily housing.(c)WaiverThe Secretary may waive the requirements of subsection (a) if the Secretary finds—(1)that such requirements would be inconsistent with the public interest;(2)that products described in subsection (a) are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(3)that inclusion of domestic material will increase the cost of the overall project by more than 25 percent.(d)NoticeNot later than 15 days before making a determination regarding a waiver described in subsection (b), the Secretary shall provide notification and an opportunity for public comment on the request for such waiver.(e)International agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements..60024.Repeal of Faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3) (relating to limitation on new construction).60025.Study of effects of criminal history on access to housingNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall—(1)conduct and complete a study on the effects of criminal history or involvement with the criminal legal system on access to private and assisted housing, taking into consideration demographic information, type of housing, socio-economic status, geography, nature of the offense, and other relevant factors allowing greater understanding of the impact of criminal history on access to housing; and(2)submit to the Congress a report setting forth the findings of the study, which shall be disaggregated according to the factors considered pursuant to paragraph (1).KReopen and Rebuild America’s Schools Act of 2020 70000.Short title; table of contents(a)Short titleThis division may be cited as the Reopen and Rebuild America’s Schools Act of 2020.(b)Table of ContentsThe table of contents for this division is as follows:Division K—Reopen and Rebuild America’s Schools Act of 2020 Sec. 70000. Short title; table of contents.Sec. 70001. Definitions.Title I—Grants for the Long-Term Improvement of Public School FacilitiesSubtitle A—Reservation and Allocation of FundsSec. 70101. Purpose and reservation.Sec. 70102. Allocation to States.Subtitle B—Grants to Local Educational AgenciesSec. 70111. Need-based grants to qualified local educational agencies.Sec. 70112. Allowable uses of funds.Sec. 70113. Prohibited uses.Sec. 70114. Requirements for hazard-resistance, energy and water conservation, and air quality.Sec. 70115. Green Practices.Sec. 70116. Use of American iron, steel, and manufactured products.Sec. 70117. Prohibition on use of funds for facilities of for-profit charter schools.Sec. 70118. Prohibition on use of funds for certain charter schools.Subtitle C—Annual Report and Authorization of AppropriationsSec. 70121. Annual report on grant program.Sec. 70122. Authorization of appropriations.Title II—Other Reports, Development of Standards, and Information ClearinghouseSec. 70201. Comptroller general report.Sec. 70202. Study and report physical condition of public schools.Sec. 70203. Development of data standards.Sec. 70204. Information clearinghouse.Sec. 70205. Sense of Congress on Opportunity Zones.Title III—Impact Aid ConstructionSec. 70301. Temporary increase in funding for impact aid construction.Title IV—Assistance for Repair of School Foundations Affected by PyrrhotiteSec. 70401. Allocations to States.Sec. 70402. Grants to local educational agencies.Sec. 70403. Definitions.Sec. 70404. Authorization of appropriations.70001.DefinitionsIn this division:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate.(2)Bureau-funded schoolThe term Bureau-funded school has the meaning given that term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).(3)Covered fundsThe term covered funds means funds received under title I of this division.(4)ESEA TermsThe terms elementary school, outlying area, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) except that such term does not include a Bureau-funded school.(6)Public school facilitiesThe term public school facilities means the facilities of a public elementary school or a public secondary school.(7)Qualified local educational agencyThe term qualified local educational agency means a local educational agency that receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).(8)SecretaryThe term Secretary means the Secretary of Education.(9)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(10)Zero energy schoolThe term zero energy school means a public elementary school or public secondary school that—(A)generates renewable energy on-site; and(B)on an annual basis, exports an amount of such renewable energy that equals or exceeds the total amount of renewable energy that is delivered to the school from outside sources.IGrants for the Long-Term Improvement of Public School FacilitiesAReservation and Allocation of Funds70101.Purpose and reservation(a)PurposeFunds made available under this title shall be for the purpose of supporting long-term improvements to public school facilities in accordance with this division.(b)Reservation for outlying areas and bureau-Funded schools(1)In generalFor each of fiscal years 2020 through 2024, the Secretary shall reserve, from the amount appropriated to carry out this title—(A)one-half of 1 percent, to make allocations to the outlying areas in accordance with paragraph (3); and(B)one-half of 1 percent, for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools.(2)Use of reserved funds(A)In generalFunds reserved under paragraph (1) shall be used in accordance with sections 70112 through 70116.(B)Special rules for Bureau-funded schools(i)ApplicabilitySections 70112 through 70116 shall apply to a Bureau-funded school that receives assistance under paragraph (1)(B) in the same manner that such sections apply to a qualified local educational agency that receives covered funds. The facilities of a Bureau-funded school shall be treated as public school facilities for purposes of the application of such sections.(ii)Treatment of tribally operated schoolsThe Secretary of the Interior shall provide assistance to Bureau-funded schools under paragraph (1)(B) without regard to whether such schools are operated by the Bureau of Indian Education or by an Indian Tribe. In the case of a Bureau-funded school that is a contract or grant school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)) operated by an Indian Tribe, the Secretary of the Interior shall provide assistance under such paragraph to the Indian Tribe concerned.(3)Allocation to outlying areasFrom the amount reserved under paragraph (1)(A) for a fiscal year, the Secretary shall allocate to each outlying area an amount in proportion to the amount received by the outlying area under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all outlying areas for such previous fiscal year.70102.Allocation to States(a)Allocation to states(1)State-by-state allocation(A)In generalSubject to subparagraph (B), of the amount appropriated to carry out this title for each fiscal year and not reserved under section 70101(b), each State that has a plan approved by the Secretary under subsection (b) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in every State that has a plan approved by the Secretary under subsection (b).(B)Fiscal year 2020Of the amount appropriated to carry out this title for fiscal year 2020 and not reserved under section 70101(b), not later than 30 days after such funds are appropriated, each State that provides an assurance to the Secretary that the State will comply with the requirements of section 70111(c)(2) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in every State that provides such an assurance to the Secretary.(2)State reservationA State may reserve not more than 1 percent of its allocation under paragraph (1) to carry out its responsibilities under this division, which—(A)shall include—(i)providing technical assistance to local educational agencies, including by—(I)identifying which State agencies have programs, resources, and expertise relevant to the activities supported by the allocation under this section; and(II)coordinating the provision of technical assistance across such agencies;(ii)in accordance with the guidance issued by the Secretary under section 70203, developing an online, publicly searchable database that contains an inventory of the infrastructure of all public school facilities in the State (including the facilities of Bureau-funded schools, as appropriate), including, with respect to each such facility, an identification of—(I)the information described in subclauses (I) through (VII) of clause (vi);(II)the age (including an identification of the date of any retrofits or recent renovations) of—(aa)the facility;(bb)its roof;(cc)its lighting system;(dd)its windows;(ee)its ceilings;(ff)its plumbing; and(gg)its heating, ventilation, and air conditioning system;(III)fire safety inspection results;(IV)the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters, including the extent to which facilities that are vulnerable to seismic natural disasters are seismically retrofitted;(V)any previous inspections showing the presence of toxic substances; and(VI)any improvements to support indoor and outdoor social distancing, personal hygiene, and building hygiene (including with respect to HVAC usage and ventilation) in schools, consistent with guidance issued by the Centers for Disease Control and Prevention;(iii)updating the database developed under clause (ii) not less frequently than once every 2 years;(iv)ensuring that the information in the database developed under clause (ii)—(I)is posted on a publicly accessible State website; and(II)is regularly distributed to local educational agencies and Tribal governments in the State;(v)issuing and reviewing regulations to ensure the health and safety of students and staff during construction or renovation projects; and(vi)issuing or reviewing regulations to ensure safe, healthy, and high-performing school buildings, including regulations governing—(I)indoor environmental quality and ventilation, including exposure to carbon monoxide, carbon dioxide, lead-based paint, and other combustion by-products such as oxides of nitrogen;(II)mold, mildew, and moisture control;(III)the safety of drinking water at the tap and water used for meal preparation, including regulations that—(aa)address the presence of lead and other contaminants in such water; and(bb)require the regular testing of the potability of water at the tap;(IV)energy and water efficiency;(V)excessive classroom noise due to activities allowable under section 70112;(VI)the levels of maintenance work, operational spending, and capital investment needed to maintain the quality of public school facilities; and(VII)the construction or renovation of such facilities, including applicable building codes; and(vii)creating a plan to reduce or eliminate exposure to toxic substances, including mercury, radon, PCBs, lead, vapor intrusions, and asbestos; and(B)may include the development of a plan to increase the number of zero energy schools in the State.(b)State plan(1)In generalTo be eligible to receive an allocation under this section, a State shall submit to the Secretary a plan that—(A)describes how the State will use the allocation to make long-term improvements to public school facilities;(B)explains how the State will carry out each of its responsibilities under subsection (a)(2);(C)explains how the State will make the determinations under subsections (b) and (c) of section 70111;(D)identifies how long, and at what levels, the State will maintain fiscal effort for the activities supported by the allocation after the State no longer receives the allocation; and(E)includes such other information as the Secretary may require. (2)Approval and disapprovalThe Secretary shall have the authority to approve or disapprove a State plan submitted under paragraph (1).(c)ConditionsAs a condition of receiving an allocation under this section, a State shall agree to the following:(1)Matching requirement(A)In generalThe State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under this section to carry out the activities supported by the allocation.(B)DeadlineThe State shall provide any contribution required under subparagraph (A) not later than September 30, 2029.(C)Certain fiscal yearsWith respect to a fiscal year for which more than $7,000,000,000 are appropriated to carry out this title, subparagraph (A) shall be applied as if , from non-Federal sources, were struck.(2)Maintenance of effortThe State shall provide an assurance to the Secretary that the combined fiscal effort or the aggregate expenditures of the State with respect to the activities supported by the allocation under this section for fiscal years beginning with the fiscal year for which the allocation is received will be not less than 90 percent of the 5 year average for total capital outlay of the combined fiscal effort or aggregate expenditures by the State for the purposes for which the allocation is received.(3)Supplement not supplantThe State shall use an allocation under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.BGrants to Local Educational Agencies70111.Need-based grants to qualified local educational agencies(a)Grants to local educational agencies(1)In generalSubject to paragraph (2), from the amounts allocated to a State under section 70102(a) and contributed by the State under section 70102(c)(1), the State shall award grants to qualified local educational agencies, on a competitive basis, to carry out the activities described in section 70112(a).(2)Allowance for digital learningA State may use up to 10 percent of the amount described in paragraph (1) to make grants to qualified local educational agencies carry out activities to improve digital learning in accordance with section 70112(b).(b)Eligibility(1)In generalTo be eligible to receive a grant under this section a qualified local educational agency—(A)shall be among the local educational agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c));(B)shall agree to prioritize the improvement of the facilities of public schools that serve the highest percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school), as compared to other public schools in the jurisdiction of the agency; and(C)may be among the local educational agencies in the State—(i)with the greatest need to improve public school facilities, as determined by the State, which may include consideration of threats posed by the proximity of the facilities to toxic sites or brownfield sites or the vulnerability of the facilities to natural disasters; and (ii)with the most limited capacity to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—(I)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools;(II)whether the agency has been able to issue bonds or receive other funds to support school construction projects; and(III)the bond rating of the agency.(2)Geographic distributionThe State shall ensure that grants under this section are awarded to qualified local educational agencies that represent the geographic diversity of the State.(3)Statewide thresholdsThe State shall establish reasonable thresholds for determining whether a local educational agency is among agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) as required under paragraph (1)(A).(c)Priority of grantsIn awarding grants under this section, the State—(1)subject to paragraph (2), shall give priority to qualified local educational agencies that—(A)demonstrate the greatest need for such a grant, as determined by a comparison of the factors described in subsection (b)(1) and other indicators of need in the public school facilities of such local educational agencies, including—(i)the median age of facilities;(ii)the extent to which student enrollment exceeds physical and instructional capacity;(iii)the condition of major building systems such as heating, ventilation, air conditioning, electrical, water, and sewer systems;(iv)the condition of roofs, windows, and doors; and(v)other critical health and safety conditions; and(B)will use the grant to improve the facilities of—(i)elementary schools or middle schools that have an enrollment of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) that constitutes not less than 40 percent of the total student enrollment at such schools; or(ii)high schools that have an enrollment of students who are eligible for a free or reduced price lunch under such Act that constitutes not less than 30 percent of the total student enrollment at such schools (which may be calculated using comparable data from the schools that feed into the high school); and(C)operate public school facilities that pose a severe health and safety threat to students and staff, which may include a threat posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters; (2)with respect to grants awarded for fiscal year 2020, shall give priority to local educational agencies described in paragraph (1) that will use the grant to improve the facilities of schools described in paragraph (1)(B) to support indoor and outdoor social distancing, personal hygiene, and building hygiene (including with respect to HVAC usage and ventilation) in schools, consistent with guidance issued by the Centers for Disease Control and Prevention; and(3)may give priority to qualified local educational agencies that—(A)will use the grant to improve access to high-speed broadband sufficient to support digital learning accordance with section 70112(b);(B)serve elementary schools or secondary schools, including rural schools, that lack such access; and(C)meet one or more of the requirements set forth in subparagraphs (A) through (C) of paragraph (1).(d)ApplicationTo be considered for a grant under this section, a qualified local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require. Such application shall include, at minimum—(1)the information necessary for the State to make the determinations under subsections (b) and (c);(2)a description of the projects that the agency plans to carry out with the grant;(3)an explanation of how such projects will reduce risks to the health and safety of staff and students at schools served by the agency; and(4)in the case of a local educational agency that proposes to fund a repair, renovation, or construction project for a public charter school, the extent to which—(A)the public charter school lacks access to funding for school repair, renovation, and construction through the financing methods available to other public schools or local educational agencies in the State; and(B)the charter school operator owns or has care and control of the facility that is to be repaired, renovated, or constructed.(e)Facilities master plan(1)Plan requiredNot later than 180 days after receiving a grant under this section, a qualified local educational agency shall submit to the State a comprehensive 10-year facilities master plan.(2)ElementsThe facilities master plan required under paragraph (1) shall include, with respect to all public school facilities of the qualified local educational agency, a description of—(A)the extent to which public school facilities meet students’ educational needs and support the agency’s educational mission and vision;(B)the physical condition of the public school facilities;(C)the current health, safety, and environmental conditions of the public school facilities, including—(i)indoor air quality;(ii)the presence of toxic substances;(iii)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water;(iv)energy and water efficiency;(v)excessive classroom noise; and(vi)other health, safety, and environmental conditions that would impact the health, safety, and learning ability of students;(D)how the local educational agency will address any conditions identified under subparagraph (C);(E)the impact of current and future student enrollment levels (as of the date of application) on the design of current and future public school facilities, as well as the financial implications of such enrollment levels;(F)the dollar amount and percentage of funds the local educational agency will dedicate to capital construction projects for public school facilities, including—(i)any funds in the budget of the agency that will be dedicated to such projects; and(ii)any funds not in the budget of the agency that will be dedicated to such projects, including any funds available to the agency as the result of a bond issue; and(G)the dollar amount and percentage of funds the local educational agency will dedicate to the maintenance and operation of public school facilities, including—(i)any funds in the budget of the agency that will be dedicated to the maintenance and operation of such facilities; and(ii)any funds not in the budget of the agency that will be dedicated to the maintenance and operation of such facilities.(3)ConsultationIn developing the facilities master plan required under paragraph (1)—(A)a qualified local educational agency shall consult with teachers, principals and other school leaders, custodial and maintenance staff, emergency first responders, school facilities directors, students and families, community residents, and Indian Tribes; and(B)in addition to the consultation required under subparagraph (A), a Bureau-funded school shall consult with the Bureau of Indian Education.(f)Supplement not supplantA qualified local educational agency shall use a grant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds.70112.Allowable uses of funds(a)In generalExcept as provided in section 70113, a local educational agency that receives covered funds may use such funds to—(1)develop the facilities master plan required under section 70111(e);(2)construct, modernize, renovate, or retrofit public school facilities, which may include seismic retrofitting for schools vulnerable to seismic natural disasters;(3)carry out major repairs of public school facilities;(4)install furniture or fixtures with at least a 10-year life in public school facilities;(5)construct new public school facilities;(6)acquire and prepare sites on which new public school facilities will be constructed;(7)extend the life of basic systems and components of public school facilities;(8)ensure current or anticipated enrollment does not exceed the physical and instructional capacity of public school facilities;(9)ensure the building envelopes and interiors of public school facilities protect occupants from natural elements and human threats, and are structurally sound and secure;(10)compose building design plans that strengthen the safety and security on school premises by utilizing design elements, principles, and technology that—(A)guarantee layers of security throughout the school premises; and(B)uphold the aesthetics of the school premises as a learning and teaching environment;(11)improve energy and water efficiency to lower the costs of energy and water consumption in public school facilities;(12)improve indoor air quality in public school facilities;(13)reduce or eliminate the presence of—(A)toxic substances, including mercury, radon, PCBs, lead, and asbestos;(B)mold and mildew; or(C)rodents and pests;(14)ensure the safety of drinking water at the tap and water used for meal preparation in public school facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants;(15)bring public school facilities into compliance with applicable fire, health, and safety codes;(16)make public school facilities accessible to people with disabilities through compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);(17)provide instructional program space improvements (including through the construction of outdoor instructional space) for programs relating to early learning (including early learning programs operated by partners of the agency), special education, science, technology, career and technical education, physical education, music, the arts, and literacy (including library programs);(18)increase the use of public school facilities for the purpose of community-based partnerships that provide students with academic, health, and social services;(19)ensure the health of students and staff during the construction or modernization of public school facilities; or(20)reduce or eliminate excessive classroom noise due to activities allowable under this section.(b)Allowance for digital learningA local educational agency may use funds received under section 70111(a)(2) to leverage existing public programs or public-private partnerships to expand access to high-speed broadband sufficient for digital learning.70113.Prohibited usesA local educational agency that receives covered funds may not use such funds for—(1)payment of routine and predictable maintenance costs and minor repairs;(2)any facility that is primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public;(3)vehicles; or(4)central offices, operation centers, or other facilities that are not primarily used to educate students.70114.Requirements for hazard-resistance, energy and water conservation, and air quality(a)RequirementsA local educational agency that receives covered funds shall ensure that any new construction, modernization, or renovation project carried out with such funds meets or exceeds the requirements of the following:(1)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based model building code.(2)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based energy conservation standard or model code.(3)Performance criteria under the WaterSense program, established under section 324B of the Energy Policy and Conservation Act (42 U.S.C. 6294b), applicable to such projects within a nationally recognized, consensus-based model code.(4)Indoor environmental air quality requirements applicable to such projects as set forth in the most recent published edition of a nationally-recognized, consensus-based standard.(b)Additional use of fundsA local educational agency that uses covered funds for a new construction project or renovation project may use such funds to assess vulnerabilities, risks, and hazards, to address and mitigate such vulnerabilities, risks and hazards, to enhance resilience, and to provide for passive survivability.70115.Green Practices(a)In generalIn a given fiscal year, a local educational agency that uses covered funds for a new construction project or renovation project shall use not less than the applicable percentage (as described in subsection (b)) of the funds used for such project for construction or renovation that is certified, verified, or consistent with the applicable provisions of—(1)the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard (commonly known as the LEED Green Building Rating System);(2)the Living Building Challenge developed by the International Living Future Institute;(3)a green building rating program developed by the Collaborative for High-Performance Schools (commonly known as CHPS) that is CHPS-verified; or(4)a program that—(A)has standards that are equivalent to or more stringent than the standards of a program described in paragraphs (1) through (3);(B)is adopted by the State or another jurisdiction with authority over the agency; and(C)includes a verifiable method to demonstrate compliance with such program.(b)Applicable percentageThe applicable percentage described in this subsection is—(1)for fiscal year 2020, 60 percent;(2)for fiscal year 2021, 70 percent;(3)for fiscal year 2022; 80 percent;(4)for fiscal year 2023, 90 percent; and(5)for fiscal year 2024, 100 percent.70116.Use of American iron, steel, and manufactured products(a)In generalA local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States.(b)Waiver authority(1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that—(A)applying subsection (a) would be inconsistent with the public interest;(B)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or(C)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent.(2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.(c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.(d)DefinitionsIn this section:(1)Produced in the United StatesThe term produced in the United States means the following:(A)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(B)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(i)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; and(ii)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—(A)electrical components; and(B)non-ferrous building materials, including, aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.70117.Prohibition on use of funds for facilities of for-profit charter schoolsNo covered funds may be used for the facilities of a public charter school that is operated by a for-profit entity.70118.Prohibition on use of funds for certain charter schoolsNo covered funds may be used for the facilities of a public charter school if—(1)the school leases the facilities from an individual or private sector entity; and(2)such individual, or an individual with a direct or indirect financial interest in such entity, has a management or governance role in such school.CAnnual Report and Authorization of Appropriations70121.Annual report on grant program(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this division, the Secretary shall submit to the appropriate congressional committees a report on the projects carried out with funds made available under this title.(b)ElementsThe report under subsection (a) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:(1)An identification of each local educational agency that received a grant under this title.(2)With respect to each such agency, a description of—(A)the demographic composition of the student population served by the agency, disaggregated by—(i)race;(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(B)the population density of the geographic area served by the agency;(C)the projects for which the agency used the grant received under this title, described using measurements of school facility quality from the most recent available version of the Common Education Data Standards published by the National Center for Education Statistics;(D)the demonstrable or expected benefits of the projects; and(E)the estimated number of jobs created by the projects.(3)The total dollar amount of all grants received by local educational agencies under this title.(c)LEA information collectionA local educational agency that receives a grant under this title shall—(1)annually compile the information described in subsection (b)(2);(2)make the information available to the public, including by posting the information on a publicly accessible agency website; and(3)submit the information to the State.(d)State information distributionA State that receives information from a local educational agency under subsection (c) shall—(1)compile the information and report it annually to the Secretary at such time and in such manner as the Secretary may require;(2)make the information available to the public, including by posting the information on a publicly accessible State website; and(3)regularly distribute the information to local educational agencies and Tribal governments in the State.70122.Authorization of appropriationsThere are authorized to be appropriated $20,000,000,000 for each of fiscal years 2020 through 2024 to carry out this title. Amounts so appropriated are authorized to remain available through fiscal year 2029.IIOther Reports, Development of Standards, and Information Clearinghouse70201.Comptroller general report(a)In generalNot later than 2 years after the date of the enactment of this division, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the projects carried out with covered funds.(b)ElementsThe report under subsection (a) shall include an assessment of—(1)State activities, including—(A)the types of public school facilities data collected by each State, if any;(B)technical assistance with respect to public school facilities provided by each State, if any;(C)future plans of each State with respect to public school facilities;(D)criteria used by each State to determine high-need students and facilities for purposes of the projects carried out with covered funds; and(E)whether the State issued new regulations to ensure the health and safety of students and staff during construction or renovation projects or to ensure safe, healthy, and high-performing school buildings;(2)the types of projects carried out with covered funds, including—(A)the square footage of the improvements made with covered funds;(B)the total cost of each such project; and(C)the cost described in subparagraph (B), disaggregated by, with respect to such project, the cost of planning, design, construction, site purchase, and improvements;(3)the geographic distribution of the projects;(4)the demographic composition of the student population served by the projects, disaggregated by—(A)race;(B)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(C)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(5)an assessment of the impact of the projects on the health and safety of school staff and students; and(6)how the Secretary or States could make covered funds more accessible—(A)to schools with the highest numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(B)to schools with fiscal challenges in raising capital for school infrastructure projects.(c)UpdatesThe Comptroller General shall update and resubmit the report to the appropriate congressional committees—(1)on a date that is between 5 and 6 years after the date of the enactment of this division; and(2)on a date that is between 10 and 11 years after such date of enactment.70202.Study and report physical condition of public schools(a)Study and reportNot less frequently than once in each 5-year period beginning after the date of the enactment of this division, the Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)carry out a comprehensive study of the physical conditions of all public schools in the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands; and(2)submit a report to the appropriate congressional committees that includes the results of the study.(b)ElementsEach study and report under subsection (a) shall include—(1)an assessment of—(A)the effect of school facility conditions on student and staff health and safety;(B)the effect of school facility conditions on student academic outcomes;(C)the condition of school facilities, set forth separately by geographic region;(D)the condition of school facilities for economically disadvantaged students as well as students from major racial and ethnic subgroups;(E)the accessibility of school facilities for students and staff with disabilities;(F)the prevalence of school facilities at which student enrollment exceeds the physical and instructional capacity of the facility and the effect of such excess enrollment on instructional quality and delivery of school wraparound services;(G)the condition of school facilities affected by natural disasters;(H)the effect that projects carried out with covered funds have on the communities in which such projects are conducted, including the vitality, jobs, population, and economy of such communities; and(I)the ability of building envelopes and interiors of public school facilities to protect occupants from natural elements and human threats;(2)an explanation of any differences observed with respect to the factors described in subparagraphs (A) through (H) of paragraph (1); and(3)a cost estimate for bringing school facilities to a state of good repair, as determined by the Secretary.70203.Development of data standards(a)Data standardsNot later than 120 days after the date of the enactment of this division, the Secretary, in consultation with the officials described in subsection (b), shall—(1)identify the data that States should collect and include in the databases developed under section 70102(a)(2)(A)(ii);(2)develop standards for the measurement of such data; and(3)issue guidance to States concerning the collection and measurement of such data.(b)OfficialsThe officials described in this subsection are—(1)the Administrator of the Environmental Protection Agency;(2)the Secretary of Energy;(3)the Director of the Centers for Disease Control and Prevention; and(4)the Director of the National Institute for Occupational Safety and Health.70204.Information clearinghouse(a)In generalNot later than 120 days after the date of the enactment of this division, the Secretary shall establish a clearinghouse to disseminate information on Federal programs and financing mechanisms that may be used to assist schools in initiating, developing, and financing—(1)energy efficiency projects;(2)distributed generation projects; and(3)energy retrofitting projects.(b)ElementsIn carrying out subsection (a), the Secretary shall—(1)consult with the officials described in section 70203(b) to develop a list of Federal programs and financing mechanisms to be included in the clearinghouse; and(2)coordinate with such officials to develop a collaborative education and outreach effort to streamline communications and promote the Federal programs and financing mechanisms included in the clearinghouse, which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance that may be used by States, outlying areas, local educational agencies, and Bureau-funded schools effectively access and use such Federal programs and financing mechanisms. 70205.Sense of Congress on Opportunity Zones(a)FindingsThe Congress finds as follows:(1)Opportunity Zones were championed by prominent leaders of both parties as an innovative way to tackle longstanding challenges.(2)As of December 2018, 8,763 low-income communities had been designated as Opportunity Zones, representing all 50 States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, and American Samoa.(3)Schools are integral parts of communities, and a key part of communities’ economic and work force development efforts could be modernizing school facilities.(b)Sense of Congresslt is the sense of the Congress that opportunity zones, when combined with public infrastructure investment, can provide an innovative approach to capital financing that has the potential to unleash creativity and help local communities rebuild schools, rebuild economics, and get people back to work.IIIImpact Aid Construction70301.Temporary increase in funding for impact aid constructionSection 7014(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714(d)) is amended to read as follows:(d)ConstructionFor the purpose of carrying out section 7007, there are authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024. .IVAssistance for Repair of School Foundations Affected by Pyrrhotite70401.Allocations to States(a)In generalBeginning not later than 180 days after the date of the enactment of this division, the Secretary shall carry out a program under which the Secretary makes allocations to States to pay the Federal share of the costs of making grants to local educational agencies under section 70402. (b)WebsiteNot later than 180 days after the date of enactment of this division, the Secretary shall publish, on a publicly accessible website of the Department of Education, instructions describing how a State may receive an allocation under this section.70402.Grants to local educational agencies(a)In generalFrom the amounts allocated to a State under section 70401(a) and contributed by the State under subsection (e)(2), the State shall award grants to local educational agencies—(1)to pay the future costs of repairing concrete school foundations damaged by the presence of pyrrhotite; or(2)to reimburse such agencies for costs incurred by the agencies in making such repairs in the 5-year period preceding the date of enactment of this division.(b)Local educational agency eligibility(1)Eligibility for grants for future repairsTo be eligible to receive a grant under subsection (a)(1), a local educational agency shall—(A)with respect to each school for which the agency seeks to use grant funds, demonstrate to the State that—(i)the school is a pyrrhotite-affected school; and(ii)any laboratory tests, core tests, and visual inspections of the school’s foundation used to determine that the school is a pyrrhotite-affected school were conducted—(I)by a professional engineer licensed in the State in which the school is located; and(II)in accordance with applicable State standards or standards approved by any independent, non-profit, or private entity authorized by the State to oversee construction, testing, or financial relief efforts for damaged building foundations; and(B)provide an assurance that—(i)the local educational agency will use the grant only for the allowable uses described in subsection (f)(1); and (ii)all work funded with the grant will be conducted by a qualified contractor or architect licensed in the State.(2)Eligibility for reimbursement grantsTo be eligible to receive a grant under subsection (a)(2), a local educational agency shall demonstrate that it met the requirements of paragraph (1) at the time it carried out the project for which the agency seeks reimbursement.(c)Application(1)In generalA local educational agency that seeks a grant under this section shall submit to the State an application at such time, in such manner, and containing such information as the State may require, which upon approval by the State under subsection (d)(1)(A), the State shall submit to the Secretary for approval under subsection (d)(1)(B).(2)ContentsAt minimum, each application shall include—(A)information and documentation sufficient to enable the State to determine if the local educational agency meets the eligibility criteria under subsection (b);(B)in the case of an agency seeking a grant under subsection (a)(1), an estimate of the costs of carrying out the activities described in subsection (f);(C)in the case of an agency seeking a grant under subsection (a)(2)—(i)an itemized explanation of—(I)the costs incurred by the agency in carrying out any activities described subsection (f);(II)any amounts contributed from other Federal, State, local, or private sources for such activities; and(ii)the amount for which the local educational agency seeks reimbursement; and (D)the percentage of any costs described in subparagraph (B) or (C) that are covered by an insurance policy.(d)Approval and disbursement(1)Approval(A)StateThe State shall approve the application of each local educational agency for submission to the Secretary that—(i)submits a complete and correct application under subsection (c); and(ii)meets the criteria for eligibility under subsection (b).(B)SecretaryNot later than 60 days after receiving an application of a local educational agency submitted by a State under subsection (c)(1), the Secretary shall—(i)approve such application, in a case in which the Secretary determines that such application meets the requirements of subparagraph (A); or(ii)deny such application, in the case of an application that does not meet such requirements.(2)Disbursement(A)AllocationThe Secretary shall disburse an allocation to a State not later than 60 days after the date on which the Secretary approves an application under paragraph (1)(B).(B)GrantThe State shall disburse grant funds to a local educational agency not later than 60 days after the date on which the State receives an allocation under subparagraph (A).(e)Federal and State Share(1)Federal shareThe Federal share of each grant under this section shall be an amount that is not more than 50 percent of the total cost of the project for which the grant is awarded.(2)State share(A)In generalSubject to subparagraph (B), the State share of each grant under this section shall be an amount that is not less than 40 percent of the total cost of the project for which the grant is awarded, which the State shall contribute from non-Federal sources.(B)Special rule for reimbursement grantsIn the case of a reimbursement grant made to a local educational agency under subsection (a)(2) a State shall be treated as meeting the requirement of subparagraph (A) if the State demonstrates that it contributed, from non-Federal sources, not less than 40 percent of the total cost of the project for which the reimbursement grant is awarded.(f)Uses of funds(1)Allowable uses of fundsA local educational agency that receives a grant under this section shall use such grant only for costs associated with—(A)the repair or replacement of the concrete foundation or other affected areas of a pyrrhotite-affected school in the jurisdiction of such agency to the extent necessary—(i)to restore the structural integrity of the school to the safety and health standards established by the professional licensed engineer or architect associated with the project; and(ii)to restore the school to the condition it was in before the school’s foundation was damaged due to the presence of pyrrhotite; and(B)engineering reports, architectural design, core tests, and other activities directly related to the repair or replacement project.(2)Prohibited uses of fundsA local educational agency that receives a grant under this section may not use the grant for any costs associated with—(A)work done to outbuildings, sheds, or barns, swimming pools (whether in-ground or above-ground), playgrounds or ballfields, or any ponds or water features;(B)the purchase of items not directly associated with the repair or replacement of the school building or its systems, including items such as desks, chairs, electronics, sports equipment, or other school supplies; or(C)any other activities not described in paragraph (1).(g)LimitationA local educational agency may not, for the same project, receive a grant under both—(1)this section; and(2)title I.70403.DefinitionsIn this title:(1)Pyrrhotite-affected schoolThe term pyrrhotite-affected school means an elementary school or a secondary school that meets the following criteria:(A)The school has a concrete foundation.(B)Pyrrhotite is present in the school’s concrete foundation, as demonstrated by a petrographic or other type of laboratory core analysis or core inspection.(C) A visual inspection of the school’s concrete foundation indicates that the presence of pyrrhotite is causing the foundation to deteriorate at an unsafe rate.(D)A qualified engineer determined that the deterioration of the school’s foundation, due to the presence of pyrrhotite—(i)caused the school to become structurally unsound; or(ii)will result in the school becoming structurally unsound within the next five years.(2)Qualified contractorThe term qualified contractor means a contractor who is qualified under State law, or approved by any State agency or other State-sanctioned independent or nonprofit entity, to repair or replace residential or commercial building foundations that are deteriorating due to the presence of pyrrhotite.70404.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2020 and each fiscal year thereafter.LPublic Lands, Tribal Communities, and Resilient Natural Infrastructure80000.Table of contentsThe table of contents for this division is as follows: Division L—Public Lands, Tribal Communities, and Resilient Natural InfrastructureSec. 80000. Table of contents.Title I—Water Resources Infrastructure Subtitle A—Water Settlements InfrastructureSec. 81101. Reclamation water settlements fund.Sec. 81102. Conveyance capacity correction project.Sec. 81103. Funding parity for water management goals and restoration goals.Subtitle B—FUTURE Western Water Infrastructure and Drought ResiliencySec. 81201. Short title.Sec. 81202. Definitions.Chapter 1—Infrastructure developmentSec. 81211. Competitive grant program for the funding of water recycling and reuse projects.Sec. 81212. Storage project development reports to congress.Sec. 81213. Funding for storage and supporting projects.Sec. 81214. Extension of existing requirements for grandfathered storage projects.Sec. 81215. Desalination project development.Sec. 81216. Assistance for disadvantaged communities without adequate drinking water.Chapter 2—IMPROVED TECHNOLOGY AND DATASec. 81221. Reauthorization of water availability and use assessment program.Sec. 81222. Renewal of advisory committee on water information.Sec. 81223. Desalination technology development.Sec. 81224. X-prize for water technology breakthroughs.Sec. 81225. Study examining sediment transport.Sec. 81226. Determination of water supply allocations.Sec. 81227. Federal priority streamgages.Sec. 81228. Study examining climate vulnerabilities at federal dams.Sec. 81229. Innovative technology adoption.Chapter 3—ECOSYSTEM PROTECTION AND RESTORATIONSec. 81231. Waterbird habitat creation program.Sec. 81232. Cooperative watershed management program.Sec. 81233. Competitive grant program for the funding of watershed health projects.Sec. 81234. Support for refuge water deliveries.Sec. 81235. Drought planning and preparedness for critically important fisheries.Sec. 81236. Aquatic ecosystem restoration.Sec. 81237. Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000.Sec. 81238. Report on fish that inhabit waters that contain perfluoroalkyl or polyfluoroalkyl substances.Chapter 4—WATER JOB TRAINING AND EDUCATIONSec. 81241. Water resource education.Chapter 5—MISCELLANEOUSSec. 81251. Offset.Sec. 81252. Delayed water project recommendations.Sec. 81253. Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation Company and the Sidney Water Users Irrigation District.Subtitle C—Western Water SecuritySec. 81301. Definitions.Chapter 1—INFRASTRUCTURE AND WATER MANAGEMENT IMPROVEMENTSec. 81311. Watersmart extension and expansion.Sec. 81312. Emergency drought funding.Sec. 81313. Rio Grande Pueblo Irrigation Infrastructure Reauthorization.Sec. 81314. Puerto Rico WaterSMART Grants Eligibility.Chapter 2—GROUNDWATER MANAGEMENTSec. 81321. Reauthorization and expansion of the Transboundary Aquifer Assessment Program.Sec. 81322. Groundwater management assessment and improvement.Sec. 81323. Surface and groundwater water availability and the energy nexus.Chapter 3—WATER CONSERVATION AND ENVIRONMENTAL RESTORATIONSec. 81331. Definitions.Sec. 81332. Water acquisition program.Sec. 81333. Middle Rio Grande Water Conservation.Sec. 81334. Sustaining biodiversity during droughts.Sec. 81335. Reauthorization of cooperative watershed management program.Chapter 4—EFFECT ON EXISTING LAWSec. 81341. Effect on existing law.Subtitle D—Water Resources Research AmendmentsSec. 81411. Water Resources Research Act amendments.Subtitle E—Ground water recharge planningSec. 81511. Ground water recharge planning.Subtitle F—Tribal Water Infrastructure Sec. 81611. Finding.Sec. 81612. Indian Health Services Sanitation Facilities Construction Program funding.Subtitle G—Navajo Utah Water Rights SettlementSec. 81711. Purposes.Sec. 81712. Definitions.Sec. 81713. Ratification of agreement.Sec. 81714. Navajo water rights.Sec. 81715. Navajo trust accounts.Sec. 81716. Authorization of appropriations.Sec. 81717. Conditions precedent.Sec. 81718. Waivers and releases.Sec. 81719. Miscellaneous provisions.Sec. 81720. Relation to allottees.Sec. 81721. Antideficiency.Title II—National Parks, Forests, and Public LandsSubtitle A—Public Lands TelecommunicationsSec. 82101. Definitions.Sec. 82102. Collection and retention of rental fees associated with communications use authorizations on Federal lands and Federal land management agency support for communication site programs.Sec. 82103. Cooperative agreement authority.Subtitle B—Outdoors for AllSec. 82201. Definitions.Sec. 82202. Grants authorized.Sec. 82203. Eligible uses.Sec. 82204. National park service requirements.Sec. 82205. Reporting.Sec. 82206. Revenue sharing.Subtitle C—Updated Borrowing AuthoritySec. 82301. Presidio Trust borrowing authority.Subtitle D—Forest Service Legacy Roads and Trails Remediation ProgramSec. 82401. Forest Service Legacy Roads and Trails Remediation Program.Subtitle E—Long BridgeSec. 82501. Authorization of National Park Service conveyances.Subtitle F—Western Riverside County Wildlife RefugeSec. 82601. Western Riverside County Wildlife Refuge.Sec. 82602. Purpose.Sec. 82603. Notification of establishment.Sec. 82604. Boundaries.Sec. 82605. Administration.Sec. 82606. Acquisition and transfers of lands and waters for wildlife refuge.Subtitle G—Tribal Land to TrustSec. 82701. Lands to be taken into trust.Title III—Oceans and WildlifeSubtitle A—Coastal and Great Lakes Resiliency and Restoration Sec. 83101. Shovel-Ready Restoration and Resiliency Grant Program.Sec. 83102. Living Shoreline Grant Program.Subtitle B—Wildlife Corridors Conservation ActSec. 83201. Definitions.Chapter 1—National Wildlife Corridor System on Federal Land and WaterSec. 83211. National wildlife corridors.Sec. 83212. Administrative designation of national wildlife corridors.Sec. 83213. Management of national wildlife corridors.Chapter 2—Wildlife Corridors ConservationSubchapter A—National Wildlife Corridor System on Federal land and waterSec. 83311. Collaboration and coordination.Sec. 83312. Effect.Subchapter B—Tribal Wildlife CorridorsSec. 83321. Tribal Wildlife Corridors.Sec. 83322. Protection of Indian Tribes.Subchapter C—Wildlife movement grant program on non-Federal land and waterSec. 83331. Wildlife movements grant program.Sec. 83332. National Coordination Committee.Sec. 83333. Regional wildlife movement councils.Subchapter D—National Wildlife Corridors DatabaseSec. 83341. National wildlife corridors database.Chapter 3—FundingSec. 83401. Wildlife corridors stewardship fund.Sec. 83402. Authorization of appropriations.Chapter 4—Authorization of appropriationsSubchapter A—Natural Infrastructure for Wildlife Conservation and RestorationSec. 83511. Short title.Sec. 83512. Wildlife Conservation and Restoration Subaccount.Sec. 83513. Technical amendments.Sec. 83514. Savings clause.Subchapter B—Natural Infrastructure for Tribal Wildlife Conservation and RestorationSec. 83521. Indian Tribes.Chapter 5—MiscellaneousSec. 83601 Reauthorization of Chesapeake Bay gateways and watertrails network.Title IV—EnergySubtitle A—Establishment of Federal orphaned well remediation programSec. 84101. Establishment of federal orphaned well remediation program.Sec. 84102. Federal bonding reform.Subtitle B—Surface Mining Control and Reclamation Act AmendmentsSec. 84201. Abandoned Mine Land Reclamation Fund.Sec. 84202. Emergency Powers.Sec. 84203. Reclamation fee.Subtitle C—Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing MoreSec. 84301. Economic revitalization for coal country.Sec. 84302. Technical and conforming amendments.Sec. 84303. Minimum State payments.Sec. 84304. GAO study of use of funds.Sec. 84305. Payments to certified States not affected.Subtitle D—Public Land Renewable Energy DevelopmentSec. 84401. Definitions.Sec. 84402. Land use planning; supplements to programmatic environmental impact statements.Sec. 84403. Environmental review on covered land.Sec. 84404. Program to improve renewable energy project permit coordination.Sec. 84405. Increasing economic certainty.Sec. 84406. Limited grandfathering.Sec. 84407. Renewable energy goal.Sec. 84408. Disposition of revenues.Sec. 84409. Promoting and enhancing development of geothermal energy.Sec. 84410. Facilitation of coproduction of geothermal energy on oil and gas leases.Sec. 84411. Noncompetitive leasing of adjoining areas for development of geothermal resources.Sec. 84412. Savings clause.Subtitle E—Offshore Wind Jobs and OpportunitySec. 84501. Offshore Wind Career Training Grant Program.Subtitle F—Community Reclamation PartnershipsSec. 84601. Reference.Sec. 84602. State memoranda of understanding for certain remediation.Sec. 84603. Clarifying State liability for mine drainage projects.Sec. 84604. Conforming amendments.Subtitle G—Sinkhole hazard identificationSec. 84701. Sinkhole hazard identification.Title V—Labor StandardsSec. 85101. Labor Standards.IWater Resources Infrastructure AWater Settlements Infrastructure81101.Reclamation water settlements fundSection 10501 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407) is amended—(1)in subsection (b)(1), by inserting and for fiscal year 2031 and each fiscal year thereafter after For each of fiscal years 2020 through 2029;(2)in subsection (c)—(A)in paragraph (1)(A), by striking for each of fiscal years 2020 through 2034 and inserting for fiscal year 2020 and each fiscal year thereafter; and(B)in paragraph (3)(C), by striking for any authorized use and all that follows through the period at the end and inserting for any use authorized under paragraph (2).; and(3)by striking subsection (f).81102.Conveyance capacity correction project(a)In generalThere is authorized to be appropriated to the Secretary of the Interior, $200,000,000 for fiscal years 2020 through 2023, in the aggregate, for the acceleration and completion of repairs to water conveyance facilities at transferred works in Reclamation States.(b)EligibilityA project eligible for funding under this section is a project where—(1)repairs are major, non-recurring maintenance of a mission critical asset;(2)the Secretary determines that the project has lost 50 percent or more of its designed carrying capacity along some portion of the facility; and(3)the additional water made available for conveyance through the project would be used primarily for groundwater recharge to assist in meeting groundwater sustainability goals defined under State law.(c)Cost sharing(1)Federal shareThe Federal share of the cost of carrying out an activity described in this section shall not be more than 50 percent.(2)Non-federal shareThe non-Federal share of the cost of carrying out an activity described in the section—(A)shall be not less than 50 percent; and(B)may be provided in cash or in-kind.(d)RestrictionsFunds authorized to be appropriated under this section may not be used to build new surface storage, raise existing reservoirs, or enlarge the carrying capacity of a canal beyond the project’s capacity as previously constructed by the Bureau of Reclamation.(e)Environmental complianceIn carrying out projects under this section, the Secretary of the Interior shall comply with all applicable environmental laws, including—(1)the National Environmental Policy Act of 1969;(2)the Endangered Species Act of 1973; and(3)other applicable State law.(f)SavingsFederal funds provided under this section shall be in addition to any and all Federal funding authorized in statute for such purposes and shall be non-reimbursable.81103.Funding parity for water management goals and restoration goalsIn addition to the funding authorized in section 10009 of Public Law 111–11, there are authorized to be appropriated an additional $200,000,000 (at October 2019 price levels) to implement the Restoration Goal of the Settlement described in section 10004 of Public Law 111–11.BFUTURE Western Water Infrastructure and Drought Resiliency81201.Short titleThis subtitle may be cited as the Furthering Underutilized Technologies and Unleashing Responsible Expenditures for Western Water Infrastructure and Drought Resiliency Act or the FUTURE Western Water Infrastructure and Drought Resiliency Act.81202.DefinitionsIn this subtitle: (1)Relevant committees of congressThe term relevant committees of Congress means— (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate. (2)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093; 43 U.S.C. 391). (3)SecretaryThe term Secretary means the Secretary of the Interior, unless otherwise defined in a particular provision. (4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). 1Infrastructure development81211.Competitive grant program for the funding of water recycling and reuse projects(a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by striking paragraphs (2) and (3) and inserting the following: (2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet one or more of the following criteria: (A)Projects that are likely to provide a more reliable water supply for States and local governments. (B)Projects that are likely to increase the water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies. (C)Projects that are regional in nature. (D)Projects with multiple stakeholders. (E)Projects that provide multiple benefits, including water supply reliability, eco-system benefits, groundwater management and enhancements, and water quality improvements..(b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended— (1)by striking $50,000,000 and inserting $500,000,000 through fiscal year 2025; and (2)by striking if enacted appropriations legislation designates funding to them by name,. (c)DurationSection 4013 of the WIIN Act (43 U.S.C. 390b(2)) is amended— (1)in paragraph (1), by striking and; (2)in paragraph (2), by striking the period and inserting ; and; and (3)by adding at the end the following: (3)section 4009(c)..(d)Limitation on fundingSection 1631(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices). 81212.Storage project development reports to congress(a)DefinitionsIn this section: (1)Non-federal interestThe term Non-Federal interest means an eligible entity or a qualified partner (as defined in section 81213(a)). (2)Project reportThe term project report means the following documents prepared for a Federal storage project or major federally assisted storage project (as defined in section 81213(a)): (A)A feasibility study carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) including any feasibility or equivalent studies prepared for a project pursuant to section 81213(c)(7)(B) or section 81213(d)(7)(B)(i) of this subtitle. (B)The Fish and Wildlife Coordination Act report described in section 81213(g) of this subtitle prepared for a project. (C)Any final document prepared for a project pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (D)A brief description of any completed environmental permits, approvals, reviews, or studies required for a project under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (E)A description of any determinations made by the Secretary under section 81213(d)(7)(A)(ii) for each project and the basis for such determinations. (3)Project study(A)Federal storage projectWith respect to a Federal storage project (as defined in section 81213(a)), the term project study means a feasibility study carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) including a feasibility study prepared pursuant to section 81213(c)(7)(B) of this subtitle. (B)Major federally assisted storage projectWith respect to a major federally assisted storage project (as defined in section 81213(a)), the term project study means the feasibility or equivalent studies prepared pursuant to section 81213(d)(7)(B)(i) of this subtitle. (b)Annual reportsNot later than February 1 of each year, the Secretary shall develop and submit to the relevant committees of Congress an annual report, to be entitled Report to Congress on Future Storage Project Development, that identifies the following: (1)Project reportsEach project report that meets the criteria established in subsection (d)(1)(A). (2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (c) that meets the criteria established in subsection (d)(1)(A). (3)Proposed modificationsAny proposed modification to an authorized project or project study that meets the criteria established in subsection (d)(1)(A) that— (A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (c); or (B)is identified by the Secretary for authorization. (c)Requests for proposals(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for project reports, proposed project studies, and proposed modifications to authorized projects and project studies to be included in the annual report. (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report. (3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— (A)make the notice publicly available, including on the internet; and (B)provide written notification of the publication to the relevant committees of Congress. (d)Contents(1)Project reports, proposed project studies, and proposed modifications(A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that— (i)are related to the missions and authorities of the Department of the Interior; (ii)require specific congressional authorization, including by an Act of Congress; (iii)have not been congressionally authorized; (iv)have not been included in any previous annual report; and (v)if authorized, could be carried out by the Department of the Interior or a non-Federal entity eligible to carry out a major federally assisted storage project under section 81213. (B)Description of benefits(i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification. (ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to— (I)water supply and water management; (II)the environment, including fish and wildlife benefits estimated under section 81213(g) for a project report or proposed modification to an authorized project; (III)the protection of human life and property; (IV)the national economy; or (V)the national security interests of the United States. (C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable— (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (c); and (ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated— (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the project that is the subject of the proposed project study or the proposed modification to an authorized project study); and (II)the financial ability to provide the required non-Federal cost share. (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)— (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of— (i)the project report; (ii)the proposed project study; (iii)the authorized project study for which the modification is proposed; or (iv)construction of— (I)the project that is the subject of— (aa)the project report; (bb)the proposed project study; or (cc)the authorized project study for which a modification is proposed; or (II)the proposed modification to a project; (B)a letter or statement of support for the project report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest; (C)the purpose of the project report, proposed project study, or proposed modification to a project or project study; (D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— (i)the proposed modification to an authorized project study; and (ii)construction of— (I)the project that is the subject of— (aa)the project report; or (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or (II)the proposed modification to an authorized project; and (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of— (i)the project that is the subject of— (I)the project report; or (II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or (ii)the proposed modification to an authorized project. (3)CertificationThe Secretary shall include in the annual report a certification stating that each project report, proposed project study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A). (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (c) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph. (e)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— (1)not later than 60 days after the date of the enactment of this Act, publish in the Federal Register a notice required by subsection (c)(1); and (2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (c)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section. (f)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet. (g)ConsultationThe Secretary, acting through the Commissioner of Reclamation, shall confer with the relevant committees of Congress before submitting each annual report prepared under subsection (b). (h)Submission of individual project reportsUpon completion, project reports, including all required documents and reports under subsection (b), shall— (1)be submitted to the relevant committees of Congress; and (2)include discussion of the following findings by the Secretary— (A)whether the project is deemed to be feasible in accordance with the applicable feasibility standards under section 81213 and the reclamation laws; (B)The degree to which the project will provide benefits (or expected benefits, in the case of a proposed project study) as described in subsection (d)(1)(B)(ii) and other benefits under the reclamation laws; and (C)whether the project complies with Federal, State, and local laws. 81213.Funding for storage and supporting projects(a)DefinitionsIn this section: (1)Design; study(A)In generalThe terms design and study include any design, permitting, study (including a feasibility study), materials engineering or testing, surveying, or preconstruction activity relating to a Federal storage project, a major federally assisted storage project, a natural water storage project, or a standard federally assisted storage project as defined in this subsection. (B)ExclusionsThe terms design and study do not include an appraisal study or other preliminary review intended to determine whether further study is appropriate for a Federal storage project, a major federally assisted storage project, a natural water storage project, or a standard federally assisted storage project as defined in this subsection. (2)Eligible entityThe term eligible entity means— (A)any State, political subdivision of a State, department of a State, or public agency organized pursuant to State law; (B)an Indian Tribe or an entity controlled by an Indian Tribe; (C)a water users’ association; (D)an agency established by an interstate compact; and (E)an agency established under State law for the joint exercise of powers. (3)Federal storage projectThe term Federal storage project means— (A)any project in a Reclamation State that involves the construction, expansion, upgrade, or capital repair of a water storage facility or a facility conveying water to or from a surface or groundwater storage facility— (i)to which the United States holds title; and (ii)that was authorized to be constructed, operated, and maintained pursuant to— (I)the reclamation laws; or (II)the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act (16 U.S.C. 590y et seq.)); or (B)an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that reduces the risk of water storage loss by reducing the risk of erosion or sediment loading into a water storage facility in a Reclamation State— (i)to which the United States holds title; and (ii)that was authorized to be constructed, operated, and maintained pursuant to— (I)the reclamation laws; or (II)the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act (16 U.S.C. 590y et seq.)). (4)Fish and wildlife benefitsThe term fish and wildlife benefits means overall benefits or improvements to aquatic ecosystems and native fish and wildlife within a Reclamation State, including benefits for a wildlife refuge, that are in excess of— (A)existing fish and wildlife mitigation or compliance obligations under— (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.); (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); (iv)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (v)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (vi)any other Federal law, State law or other existing requirement in regulations, permits, contracts, licenses, grants, or orders and decisions from courts or State or Federal agencies; or (B)existing environmental mitigation or compliance obligations as defined in section 6001(a)(32) of title 23 of the California Code of Regulations, with respect to benefits and improvements to aquatic ecosystems and native fish and wildlife within the State of California, in recognition of the State of California’s existing prohibitions against the use of public funds for environmental mitigation required under Federal and State law. (5)Major federally assisted storage projectThe term major federally assisted storage project means any project in a Reclamation State that— (A)involves the construction, expansion, upgrade, or capital repair by an eligible entity or qualified partner of— (i)a surface or groundwater storage facility that is not federally owned; or (ii)a facility that is not federally owned conveying water to or from a surface or groundwater storage facility; or (B)is an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that reduces the risk of water storage loss by reducing the risk of erosion or sediment loading for a project described in subparagraph (A); and (C)provides benefits described in section 81212(d)(1)(B)(ii); and (D)has a total estimated cost of more than $250,000,000. (6)Natural water storage projectThe term natural water storage project means a single project, a number of distributed projects across a watershed, or the redesign and replacement, or removal, of built infrastructure to incorporate elements, where the project or elements have the following characteristics: (A)Uses primarily natural materials appropriate to the specific site and landscape setting. (B)Largely relies on natural riverine, wetland, hydrologic, or ecological processes. (C)Results in aquifer recharge, transient floodplain water retention, or reconnection of historic floodplains to their stream channels with water retention benefits within a Reclamation State. (D)Is designed to produce two or more of the following environmental benefits:(i)Stream flow changes beneficial to watershed health. (ii)Fish and wildlife habitat or migration corridor restoration. (iii)Floodplain reconnection and inundation. (iv)Riparian or wetland restoration and improvement. (7)Standard federally assisted storage projectThe term standard federally assisted storage project means any project in a Reclamation State that— (A)involves the construction, expansion, upgrade, or capital repair by an eligible entity or qualified partner of— (i)a surface or groundwater storage facility that is not federally owned; or (ii)a facility that is not federally owned conveying water to or from a surface or groundwater storage facility; or (B)is an ecosystem restoration project for watershed function, including a forest or watershed restoration project, that reduces the risk of water storage loss by reducing the risk of erosion or sediment loading for a project described in subparagraph (A); (C)provides benefits described in section 81212(d)(1)(B)(ii); and (D)has a total estimated cost of $250,000,000 or less. (8)Qualified partnerThe term qualified partner means a non-profit organization operating in a Reclamation State. (9)Reclamation lawsThe term reclamation laws means Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388; chapter 1093)), and Acts supplemental to and amendatory of that Act. (b)Storage project fundingThere is authorized to be appropriated a total of $750 million for use by the Secretary through fiscal year 2026 to advance— (1)Federal storage projects within a Reclamation State in accordance with subsection (c); (2)major federally assisted storage projects within a Reclamation State in accordance with subsection (d); (3)natural water storage projects within a Reclamation State in accordance with subsection (e); (4)standard federally assisted storage projects within a Reclamation State in accordance with subsection (f); or (5)grandfathered storage projects in accordance with section 81214. (c)Federal storage projects(1)AgreementsOn request of an eligible entity or qualified partner and in accordance with this subsection, the Secretary may negotiate and enter into an agreement on behalf of the United States for the design, study, construction, expansion, upgrade, or capital repair of a Federal storage project located in a Reclamation State. (2)Federal shareSubject to the requirements of this subsection, the Secretary may fund up to 50 percent of the design and study costs of a Federal storage project and up to 50 percent of the construction costs of a Federal storage project. (3)Conditions for federal design and study fundingFunding provided under this subsection may be made available for the design and study of a Federal storage project if— (A)the Secretary secures a cost share agreement for design and study costs providing sufficient upfront funding to pay the non-Federal share of the design and study costs of the Federal storage project; and (B)the feasibility study for the Federal storage project is congressionally authorized by reference to the annual Report to Congress on Future Storage Project Development prepared under section 81212. (4)Conditions for federal construction fundingFunding provided under this subsection for the construction of a Federal storage project may be made available to a project if— (A)the project has been authorized by name in a Federal statute; (B)the project is a multi-benefit project that would, at a minimum, provide water supply reliability benefits (including additional storage, conveyance, or new firm yield) and fish and wildlife benefits as determined by the final estimate prepared pursuant to subsection (g); (C)construction funding for the project is congressionally approved by reference to the annual Report to Congress on Future Storage Project Development prepared under section 81212; (D)the Secretary secures an agreement providing sufficient upfront funding to pay the non-Federal share of the construction costs of the Federal storage project; and (E)The Secretary determines— (i)the project is technically and financially feasible; (ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and (iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for— (I)fish and wildlife benefits as determined under subsection (g); or (II)non-reimbursable expenses authorized under the reclamation laws other than fish and wildlife expenses. (5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations. (6)Environmental lawsIn participating in a Federal storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (7)Additional guidelines for restoration projects that reduce the risk of water storage losses(A)RequirementsA restoration project described in section 81213(a)(3)(B) that receives funding under this subsection must— (i)have the potential to reduce the risk of water storage losses for a Federal storage project described in subsection (a)(3)(A) by reducing the risk of erosion or sediment loading; and (ii)be designed to result in fish and wildlife benefits. (B)Draft feasibility studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft requirements for feasibility studies for Federal storage projects described in section 81213(a)(3)(B). (C)Feasibility study requirementsThe draft feasibility study requirements issued under subparagraph (B) shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to any additional requirements necessary to provide sufficient information for making determinations under this section. (D)Final feasibility study requirementsThe Secretary shall finalize the feasibility study requirements under subparagraph (C) by not later than 1 year after the date of the enactment of this Act. (E)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(3)(B) with a partner that is— (i)an eligible entity as defined in subsection (a)(2); or (ii)a qualified partner as defined in subsection (a)(8). (d)Major federally assisted storage projects(1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall— (A)allow any project sponsor of a major federally assisted storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project; (B)include the issuance of annual solicitations for major federally assisted storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a major federally assisted storage project; and (C)permit the Secretary to fund up to 25 percent of the design and study costs of a major federally assisted storage project and up to 25 percent of the construction costs of a major federally assisted storage project. (2)Funding priority for multi-benefit projectsIn making grants under this subsection, the Secretary shall give funding priority to multi-benefit projects that provide greater— (A)water supply reliability benefits for States and local governments; and (B)fish and wildlife benefits. (3)Conditions for federal design and study fundingThe Secretary may fund a design or study activity for a major federally assisted storage project under this subsection if— (A)the Governor of the State in which the major federally assisted storage project is located provides written concurrence for the design and study activities; (B)the Secretary secures an agreement for design and study costs providing sufficient upfront funding to pay the non-Federal share of the design and study costs of the major federally assisted storage project; and (C)the feasibility study for the major federally assisted storage project is congressionally authorized by reference to the annual Report to Congress on Future Storage Project Development prepared under section 81212. (4)Conditions for federal construction fundingFunding provided under this subsection for the construction of a major federally assisted storage project may be made available to a project if— (A)the project has been authorized by name in a Federal statute; (B)the project is a multi-benefit project that would, at a minimum, provide water supply reliability benefits (including additional storage, conveyance, or new firm yield) and fish and wildlife benefits as determined by the estimate prepared pursuant to subsection (g); (C)the Governor of the State in which the major federally assisted storage project is located has requested Federal participation at the time construction is initiated; (D)the Secretary secures an agreement committing to pay the non-Federal share of the capital costs of the major federally assisted storage project; and (E)the Secretary determines— (i)the project is technically and financially feasible; (ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and (iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for— (I)fish and wildlife benefits as determined under subsection (g); or (II)other non-reimbursable expenses authorized under the reclamation laws other than fish and wildlife expenses. (5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations. (6)Environmental lawsIn participating in a major federally assisted storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (7)Information(A)In generalIn participating in a major federally assisted storage project under this subsection, the Secretary— (i)may consider the use of feasibility or equivalent studies prepared by the sponsor of the major federally assisted storage project; but (ii)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of reports prepared by the Secretary. (B)Guidelines(i)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for major federally assisted storage projects prepared by a project sponsor that shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to— (I)any additional requirements necessary to provide sufficient information for making any determinations or assessments under paragraphs (2), (3), and (4); and (II)the condition that the Bureau of Reclamation shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a major federally assisted storage project. (ii)FinalThe Secretary shall finalize the guidelines under clause (i) by not later than 1 year after the date of the enactment of this Act. (C)Technical assistance for feasibility studies(i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by the eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. (ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally. (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. (8)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(4)(B) with a partner that is— (A)an eligible entity as defined in subsection (a)(2); or (B)a qualified partner as defined in subsection (a)(8). (e)Natural water storage projects(1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project in a Reclamation State on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall— (A)allow any project sponsor of a natural water storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project; and (B)include the issuance of annual solicitations for natural water storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project. (2)Funding priority for multi-benefit projectsIn making grants under this subsection, the Secretary shall give funding priority to multi-benefit projects that provide greater— (A)water supply reliability benefits for States and local governments; and (B)fish and wildlife benefits. (3)Federal shareSubject to the requirements of this subsection, the Secretary may provide funding to an eligible entity or qualified partner for the design, study, construction, expansion, upgrade, or capital repair of a natural water storage project in an amount equal to not more than 80 percent of the total cost of the natural water storage project. (4)Conditions for federal design and study fundingThe Secretary may fund a design or study activity for a natural water storage project under this subsection if the Governor of the State in which the natural water storage project is located provides written concurrence for design and study activities. (5)Conditions for federal construction fundingFunding provided under this subsection for the construction of a natural water storage project may be made available to a project if— (A)the Governor of the State in which the natural water storage project is located has requested Federal participation at the time construction was initiated; (B)the Secretary determines or the applicable non-Federal sponsor determines through the preparation of a feasibility or equivalent study prepared in accordance to paragraph (9), and the Secretary concurs, that— (i)the project is technically and financially feasible; (ii)the project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and (iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for non-reimbursable expenses authorized under the reclamation laws or for fish and wildlife benefits as defined in this section, which shall be considered a fully non-reimbursable Federal expenditure; and (C)the Secretary secures an agreement committing to pay the non-Federal share of the construction costs of the project. (6)Environmental lawsIn participating in a natural water storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (7)InformationIn participating in a natural water storage project under this subsection, the Secretary— (A)may consider the use of feasibility or equivalent studies prepared by the sponsor of the natural water storage project if the sponsor elects to prepare such reports; but (B)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of studies prepared by the Secretary. (8)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (4) and (5) by not later than 30 days after the date of the determinations. (9)Guidelines(A)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for natural water storage projects prepared by a project sponsor that shall be consistent with this subsection, provided that the Department of the Interior shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a natural water storage project. (B)FinalThe Secretary shall finalize the guidelines under subparagraph (A) by not later than 1 year after the date of the enactment of this Act. (C)Technical assistance for feasibility studies(i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by an eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. (ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally. (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. (f)Standard federally assisted storage projects(1)In generalIn accordance with this subsection, the Secretary shall establish a competitive grant program to participate in the design, study, construction, expansion, upgrade, or capital repair of a standard federally assisted storage project on request of an eligible entity or qualified partner. The competitive grant program established under this paragraph shall— (A)allow any project sponsor of a standard federally assisted storage project to apply for funding for the design, study, construction, expansion, upgrade, or capital repair of a federally assisted storage project; (B)include the issuance of annual solicitations for standard federally assisted storage project sponsors to apply for funding for the design, study, construction, expansion, upgrade or capital repair of a standard federally assisted storage project; and (C)permit the Secretary to fund up to 25 percent of the total cost of a federally assisted storage project. (2)Selection of projectsIn making grants under this subsection, the Secretary shall give funding priority to projects that— (A)provide greater water supply reliability benefits for States and local governments, including through aquifer storage and recovery wells, in-lieu recharge activities that could be effectuated or expanded through additional infrastructure investments including interties, and the establishment and use of recharge ponds, including in an urban environment; (B)provide greater fish and wildlife benefits; and (C)cost not more than $30,000,000 to allow greater participation and wider distribution of funds and program benefits. (3)Conditions for federal design and study fundingThe Secretary may fund a design or study activity for a standard federally assisted storage project under this subsection if the Governor of the State in which the federally assisted storage project is located provides written concurrence for design and study activities. (4)Conditions for federal construction fundingFunding provided under this subsection for the construction of a standard federally assisted storage project may be made available to a project if— (A)the Governor of the State in which the federally assisted storage project is located has requested Federal participation at the time construction was initiated; and (B)the Secretary determines or the applicable non-Federal sponsor determines through the preparation of a feasibility or equivalent study prepared in accordance with paragraph (7), and the Secretary concurs, that— (i)the standard federally assisted storage project is technically and financially feasible; (ii)the standard federally assisted storage project provides water supply reliability benefits for a State or local government and fish and wildlife benefits; and (iii)in return for the Federal cost-share investment in the project, at least a proportionate share of the project benefits are for non-reimbursable expenses authorized under the reclamation laws or for fish and wildlife benefits as defined in this section, which shall be considered a fully non-reimbursable Federal expenditure; and (C)the Secretary secures an agreement committing to pay the non-Federal share of the construction costs of the project. (5)NotificationThe Secretary shall submit to the relevant committees of Congress and make publicly available on the internet a written notification of the Secretary’s determinations regarding the satisfaction of the requirements under paragraphs (3) and (4) by not later than 30 days after the date of the determinations. (6)Environmental lawsIn participating in a standard federally assisted storage project under this subsection, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (7)Information(A)In generalIn participating in a standard federally assisted storage project under this subsection, the Secretary— (i)may consider the use of feasibility or equivalent studies prepared by the sponsor of the standard federally assisted storage project; but (ii)shall retain responsibility for determining whether the feasibility or equivalent studies satisfy the requirements of reports prepared by the Secretary. (B)Guidelines(i)DraftNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue draft guidelines for feasibility or equivalent studies for standard federally assisted storage projects prepared by a project sponsor that shall be consistent with requirements for a title XVI Feasibility Study Report, including the economic analysis, contained in the Reclamation Manual Directives and Standards numbered WTR 11–01, subject to— (I)any additional requirements necessary to provide sufficient information for making any determinations or assessments under paragraphs (2), (3) and (4); and (II)the condition that the Department of the Interior shall not bear responsibility for the technical adequacy of any design, cost estimate, or construction relating to a standard federally assisted storage project. (ii)FinalThe Secretary shall finalize the guidelines under clause (i) by not later than 1 year after the date of the enactment of this Act. (C)Technical assistance for feasibility studies(i)Technical assistanceAt the request of an eligible entity or qualified partner, the Secretary shall provide to the eligible entity or qualified partner technical assistance relating to any aspect of a feasibility study carried out by an eligible entity or qualified partner under this subsection if the eligible entity or qualified partner contracts with the Secretary to pay all costs of providing the technical assistance. (ii)Impartial decisionmakingIn providing technical assistance under clause (i), the Secretary shall ensure that the use of funds accepted from an eligible entity or qualified partner will not affect the impartial decisionmaking responsibilities of the Secretary, either substantively or procedurally. (iii)Effect of technical assistanceThe provision of technical assistance by the Secretary under clause (i) shall not be considered to be an approval or endorsement of a feasibility study. (8)Committee resolution procedure(A)In generalNo appropriation shall be made for a standard federally assisted storage project under this subsection, the total estimated cost of which exceeds $100,000,000, if such project has not been approved by a resolution adopted by the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. (B)Requirements for securing considerationFor the purposes of securing consideration of approval under subparagraph (A), the Secretary shall provide to a committee referred to in subparagraph (A) such information as the committee requests and the non-Federal sponsor shall provide to the committee information on the costs and relative needs for the federally assisted storage project. (9)Eligible partnerThe Secretary is authorized to participate in a restoration project described in subsection (a)(7)(B) with a partner that is— (A)an eligible entity as defined in subsection (a)(2); or (B)a qualified partner as defined in subsection (a)(8). (g)Fish and wildlife losses and benefits(1)DefinitionsIn this subsection— (A)The term Best available scientific information and data means the use of the high-value information and data, specific to the decision being made and the time frame available for making that decision, to inform and assist management and policy decisions; (B)The term Director means— (i)the Director of the United States Fish and Wildlife Service; or (ii)the United States Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, if a determination or fish and wildlife estimate made under this subsection is for an anadromous species or catadromous species. (C)The term major water storage project means a major federally assisted storage project or Federal storage project as defined under section 81212. (2)PurposesThe purposes of this subsection are the following: (A)To reverse widespread fish and wildlife species decline in the Reclamation States. (B)To help fund and assist in the preparation of reports required under the Fish and Wildlife Coordination Act for proposed water development projects. (C)To instruct the Director to prepare a report described in section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) for each major water storage project that includes an estimate of fish and wildlife losses and fish and wildlife benefits derived from each such project, based on the best available scientific information and data. (D)To direct Federal funds to major water storage projects that provide demonstrable, measurable fish and wildlife benefits and associated ecosystem services benefits for taxpayers based on objective data and the expertise of the primary Federal agency with jurisdiction over the management of fish and wildlife resources. (E)To ensure that Federal funds provided for fish and wildlife purposes under this section are used effectively in a manner that maximizes positive outcomes for fish and wildlife and associated ecosystem services benefits for taxpayers, including benefits related to the domestic seafood supply and the enhancement and expansion of hunting, fishing, and other fish and wildlife related outdoor recreation opportunities within the Reclamation States. (3)Estimation of fish and wildlife benefits and losses under the fish and wildlife coordination actThe Director shall prepare a report described in section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)), for each major water storage project that— (A)is based on the best available scientific information and data available; and (B)includes an estimate of fish and wildlife losses and fish and wildlife benefits derived from a major water storage project determined in accordance with this subsection. (4)Draft estimate(A)Use of best available scientific information and data availableThe Director shall include in the Fish and Wildlife Coordination Act report prepared under paragraph (3) a draft estimate of fish and wildlife losses and fish and wildlife benefits derived from a major water storage project. (B)CoordinationA draft estimate required under subparagraph (A) shall be prepared in coordination with the head of the State agency with jurisdiction over the fish and wildlife resources of the State in which the major water storage project is proposed to be carried out. (C)Applicable law; requirementsThe draft estimate prepared under this paragraph shall— (i)meet all the evaluation requirements of section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) unless otherwise specified in this subsection; (ii)quantify and estimate the fish and wildlife benefits and any losses to native fish and wildlife from the proposed major water storage project; and (iii)estimate whether the fish and wildlife benefits derived from the proposed major water storage project are likely to exceed the adverse fish and wildlife impacts. (D)Review; availabilityThe Director shall ensure that any draft estimate prepared under this paragraph is— (i)made available for peer review by an independent group of scientific experts; and (ii)made available for a public review and comment period of not less than 30 days. (5)Final estimateUsing the best available scientific information and data, the Director shall prepare a final estimate of fish and wildlife benefits for each proposed major water storage project based on the applicable draft estimate prepared under paragraph (4), after considering the results of the independent scientific peer review and public comment processes under paragraph (4)(D). (6)Transmission; availabilityA final estimate prepared under paragraph (5) shall be— (A)transmitted to— (i)the project applicant; and(ii)the relevant State agency; and (B)made available to the public. (7)RecommendationsIf a final estimate under paragraph (5) determines that the proposed major water storage project fails to provide fish and wildlife benefits, the final estimate may identify potential recommendations to enable the project to provide fish and wildlife benefits or to reduce the project’s adverse fish and wildlife impacts. (8)Importation of review standardsSections 207(i) and 207(j) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709) shall apply to a final estimate prepared under paragraph (5), except that— (A)any reference contained in those sections to the Secretary shall be considered to be a reference to the Director as defined in this subsection; (B)any reference contained in those sections to determination or determinations shall be considered to be a reference to estimate or estimates described in this subsection; (C)any reference contained in those sections to subsection (b), (f)(1), or (g) shall be considered to be a reference to paragraph (5) of this subsection; and(D)any reference contained in those sections to this subsection shall be considered to be a reference to section 81213(g) of the Moving Forward Act. (9)Funding for estimatesThere is authorized to be appropriated $10,000,000 through fiscal year 2026 for the United States Fish and Wildlife Service to prepare draft estimates under paragraph (4) and final estimates under paragraph (5). (10)Additional funding for estimatesThe authority under section 662(e) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b)) to transfer funds from the Bureau of Reclamation to the United States Fish and Wildlife Service for Fish and Wildlife Coordination Act reports for proposed water development projects shall be deemed to extend to the preparation of a draft or final estimate prepared under paragraph (4) or (5), provided that any transfer of funds generally adheres to the 1981 Transfer Funding Agreement between the United States Fish and Wildlife Service and the Bureau of Reclamation or any successor agreement, to the extent that any such agreement is consistent with the requirements of this subsection. (11)Agency responsibilitiesThe responsibility for preparing a draft and final estimate under this subsection shall reside with the United States Fish and Wildlife Service and may not be delegated to another entity, including another Federal agency or bureau, except for the United States Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, for the preparation of a draft or final estimate for anadromous species or catadromous species. (12)Use of fish and wildlife estimates to inform federal spending for fish and wildlife purposesWith respect to a major water storage project considered for Federal funding under this section, the Director shall determine costs allocated to the specific purpose of providing fish and wildlife benefits, based on the fish and wildlife benefits estimate for the applicable project or the best available scientific information and data available at the time a cost allocation determination is made. In determining a cost allocation under this paragraph, the Director shall consult with the Commissioner of the Bureau of Reclamation and may make a cost allocation determination for fish and wildlife benefits in accordance with existing cost allocation procedures, to the extent that such procedures are consistent with the requirements of this subsection. Cost allocation determinations for all other non-reimbursable or reimbursable project purposes for a major water storage project advanced under this section shall be determined in accordance with existing cost allocation procedures under the reclamation laws. (h)Preliminary studiesOf the amounts made available under subsection (b), not more than 25 percent shall be provided for appraisal studies, feasibility studies, or other preliminary studies. (i)Providing greater federal funding and support for multi-Benefit storage projectsNotwithstanding any non-Federal cost share requirement under the reclamation laws for water development projects, any cost allocated to a water storage project under this section for the sole purpose of providing fish and wildlife benefits, determined in accordance with all applicable requirements under this section, shall be considered a 100 percent non-reimbursable Federal cost. (j)Calfed reauthorization(1)ReauthorizationTitle I of Public Law 108–361 (118 Stat. 1681; 123 Stat. 2860; 128 Stat. 164; 128 Stat. 2312; 129 Stat. 2407; 130 Stat. 1866) is amended by striking 2020 each place it appears and inserting 2024. (2)Calfed description of activitiesSubparagraph 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) is amended by striking , except that and all that follows through the end of the subparagraph. (k)EffectNothing in this section is intended to authorize Federal funds made available under subsection (b) for a project led by a non-profit organization, as described in subsection (a)(7), except for a project that is a natural water storage project or forest restoration, watershed restoration or other restoration project that reduces the risk of water storage loss described in subsection (a). 81214.Extension of existing requirements for grandfathered storage projects(a)Purpose; definition(1)PurposeThe purpose of this section is to establish an expedited project advancement process for certain water storage projects that have already received some degree of evaluation under the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) or under certain State water storage project evaluations. (2)Definition of grandfathered storage projectIn this section, the term grandfathered storage project means a storage project that has already been recommended for funding made available under section 4007 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) by the Secretary or a State governor prior to June 1, 2020, except for any project within the State of California that— (A)has been evaluated for State storage funding awards by the California Water Commission pursuant to the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014, and failed to receive a maximum conditional eligibility determination of at least $200 million; or (B)is an on-stream storage project that has not been evaluated for State storage funding awards by the California Water Commission pursuant to the California Water Quality, Supply, and Infrastructure Improvement Act, approved by California voters on November 4, 2014. (b)In generalNotwithstanding any other requirements of this subtitle, grandfathered storage projects shall be eligible to receive funding authorized under section 81213(b) of this subtitle in accordance with this subsection. (c)Requirements(1)Importation of wiin act requirementsThe following requirements shall apply to grandfathered storage projects: sections 4007(c)(1) through 4007(c)(4), section 4007(f), and section 4007(h)(2) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322), except that any reference contained in those sections to State-led storage projects shall be considered to be a reference to grandfathered storage projects. (2)PrioritizationThe Secretary shall give funding priority among grandfathered storage projects to those that provide greater and more reliable water supply benefits to wildlife refuges, species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or to commercially harvested salmon species. (d)Applicability of WIIN act deadlinesStorage project deadlines described in section 4007(i) and section 4013(2) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) shall not apply to any grandfathered storage project under this section. 81215.Desalination project development(a)Desalination projects authorizationSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking the second paragraph (1) (relating to projects) and inserting the following: (2)Projects(A)DefinitionsIn this paragraph: (i)Eligible desalination projectThe term eligible desalination project means any project located in a Reclamation State that— (I)involves an ocean or brackish water desalination facility— (aa)constructed, operated, and maintained by a State, Indian Tribe, municipality, irrigation district, water district, or other organization with water or power delivery authority; or (bb)sponsored or funded by a State, department of a State, political subdivision of a State, municipality or public agency organized pursuant to State law, including through— (AA)direct sponsorship or funding; or (BB)indirect sponsorship or funding, such as by paying for the water provided by the facility; and (II)provides a Federal benefit in accordance with the reclamation laws.(ii)Rural desalination projectThe term rural desalination project means an eligible desalination project that is designed to serve a community or group of communities, each of which has a population of not more than 40,000 inhabitants. (iii)Designated desalination projectThe term designated desalination project means an eligible desalination project that—(I)is an ocean desalination project that uses a subsurface intake;(II)has a total estimated cost of $80,000,000 or less; and(III)is designed to serve a community or group of communities that collectively import more than 75 percent of their water supplies.(B)Cost-sharing requirement(i)In generalSubject to the requirements of this subsection and notwithstanding section 7, the Federal share of an eligible desalination project carried out under this subsection shall be— (I)not more than 25 percent of the total cost of the eligible desalination project; or (II)in the case of a rural desalination project or a designated desalination project, the applicable percentage determined in accordance with clause (ii). (ii)Rural desalination projects and designated desalination projects(I)Cost-sharing requirement for appraisal studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of appraisal studies for the rural desalination project shall be— (aa)100 percent of the total costs of the appraisal studies, up to $200,000; and (bb)if the total costs of the appraisal studies are more than $200,000, 50 percent of any amounts over $200,000. (II)Cost-sharing requirement for feasibility studiesIn the case of a rural desalination project carried out under this subsection, the Federal share of the cost of feasibility studies for the rural desalination project shall be not more than 50 percent. (III)Cost-sharing requirement for construction costsIn the case of a rural desalination project or a designated desalination project carried out under this subsection, the Federal share of the cost of construction of the rural desalination project shall not exceed the greater of— (aa)35 percent of the total cost of construction, up to a Federal cost of $20,000,000; or (bb)25 percent of the total cost of construction. (C)State roleParticipation by the Secretary in an eligible desalination project under this paragraph shall not occur unless— (i)(I)the eligible desalination project is included in a State-approved plan; or (II)the participation has been requested by the Governor of the State in which the eligible desalination project is located; and (ii)the State or local sponsor of the eligible desalination project determines, and the Secretary concurs, that— (I)the eligible desalination project— (aa)is technically and financially feasible; (bb)provides a Federal benefit in accordance with the reclamation laws; and (cc)is consistent with applicable State laws, State regulations, State coastal zone management plans and other State plans such as California’s Water Quality Control Plan for the Ocean Waters in California; (II)sufficient non-Federal funding is available to complete the eligible desalination project; and (III)the eligible desalination project sponsors are financially solvent; and (iii)the Secretary submits to Congress a written notification of the determinations under clause (ii) by not later than 30 days after the date of the determinations. (D)Environmental lawsIn participating in an eligible desalination project under this paragraph, the Secretary shall comply with all applicable environmental laws, including, but not limited to, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and State laws implementing the Coastal Zone Management Act. (E)InformationIn participating in an eligible desalination project under this subsection, the Secretary— (i)may consider the use of reports prepared by the sponsor of the eligible desalination project, including feasibility or equivalent studies, environmental analyses, and other pertinent reports and analyses; but (ii)shall retain responsibility for making the independent determinations described in subparagraph (C). (F)Funding(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $260,000,000 for the period of fiscal years 2021 through 2025, to remain available until expended, of which not less than $15,000,000 shall be made available during that period for rural desalination projects. (ii)Congressional approval initially required(I)In generalEach initial award under this paragraph for design and study or for construction of an eligible desalination project shall be approved by an Act of Congress. (II)Reclamation recommendationsThe Commissioner of Reclamation shall submit recommendations regarding the initial award of preconstruction and construction funding for consideration under subclause (I) to— (aa)the Committee on Appropriations of the Senate; (bb)the Committee on Energy and Natural Resources of the Senate; (cc)the Committee on Appropriations of the House of Representatives; and (dd)the Committee on Natural Resources of the House of Representatives. (iii)Subsequent funding awardsAfter approval by Congress of an initial award of preconstruction or construction funding for an eligible desalination project under clause (ii), the Commissioner of Reclamation may award additional preconstruction or construction funding, respectively, for the eligible desalination project without further congressional approval. (G)Total dollar capThe Secretary shall not impose a total dollar cap on Federal contributions for individual desalination projects receiving funding under this paragraph..(b)Prioritization for projectsSection 4 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by striking subsection (c) and inserting the following: (c)PrioritizationIn carrying out demonstration and development activities under this section, the Secretary and the Commissioner of Reclamation shall each prioritize projects— (1)for the benefit of drought-stricken States and communities; (2)for the benefit of States that have authorized funding for research and development of desalination technologies and projects; (3)that demonstrably reduce a reliance on imported water supplies that have an impact on species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (4)that, in a measurable and verifiable manner, reduce a reliance on imported water supplies from imperiled ecosystems such as the Sacramento-San Joaquin River Delta; (5)that demonstrably leverage the experience of international partners with considerable expertise in desalination, such as the state of Israel; (6)that maximize use of renewable energy to power desalination facilities; (7)that maximize energy efficiency so that the lifecycle energy demands of desalination are minimized; (8)located in regions that have employed strategies to increase water conservation and the capture and recycling of wastewater and stormwater; and (9)that meet the following criteria if they are ocean desalination facilities— (A)utilize a subsurface intake or, if a subsurface intake is not technologically feasible, an intake that uses the best available site, design, technology, and mitigation measures to minimize the mortality of all forms of marine life and impacts to coastal dependent resources; (B)are sited and designed to ensure that the disposal of wastewaters including brine from the desalination process— (i)are not discharged in a manner that increases salinity levels in impaired bodies of water, or State or Federal Marine Protected Areas; and (ii)achieve ambient salinity levels within a reasonable distance from the discharge point; (C)are sited, designed, and operated in a manner that maintains indigenous marine life and a healthy and diverse marine community; (D)do not cause significant unmitigated harm to aquatic life; and (E)include a construction and operation plan designed to minimize loss of coastal habitat as well as aesthetic, noise, and air quality impacts. .(c)Recommendations to congressIn determining project recommendations to Congress under section 4(a)(2)(F)(ii)(II) of the Water Desalination Act of 1996, the Commissioner of Reclamation shall establish a priority scoring system that assigns priority scores to each project evaluated based on the prioritization criteria of section 4(c) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298). 81216.Assistance for disadvantaged communities without adequate drinking water(a)In generalThe Secretary shall provide grants within the Reclamation States to assist eligible applicants in planning, designing, or carrying out projects to help disadvantaged communities address a significant decline in the quantity or quality of drinking water. (b)Eligible applicantsTo be eligible to receive a grant under this section, an applicant shall submit an application to the Secretary that includes a proposal of the project or activity in subsection (c) to be planned, designed, constructed, or implemented, the service area of which— (1)shall not be located in any city or town with a population of more than 60,000 residents; and (2)has a median household income of less than 100 percent of the nonmetropolitan median household income of the State. (c)Eligible projectsProjects eligible for grants under this program may be used for— (1)emergency water supplies; (2)distributed treatment facilities; (3)construction of new wells and connections to existing water source systems; (4)water distribution facilities; (5)connection fees to existing systems; (6)assistance to households to connect to water facilities; (7)local resource sharing, including voluntary agreements between water systems to jointly contract for services or equipment, or to study or implement the physical consolidation of two or more water systems; (8)technical assistance, planning, and design for any of the activities described in paragraphs (1) through (7); or (9)any combination of activities described in paragraphs (1) through (8). (d)PrioritizationIn determining priorities for funding projects, the Secretary shall take into consideration— (1)where the decline in the quantity or quality of water poses the greatest threat to public health and safety; (2)the degree to which the project provides a long-term solution to the water needs of the community; and (3)whether the applicant has the ability to qualify for alternative funding sources. (e)Maximum amountThe amount of a grant provided under this section may be up to 100 percent of costs, including— (1)initial operation costs incurred for startup and testing of project facilities; (2)costs of components to ensure such facilities and components are properly operational; and (3)costs of operation or maintenance incurred subsequent to placing the facilities or components into service. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended. (g)Coordination requiredIn carrying out this section, the Secretary shall consult with the Secretary of Agriculture and the Administrator of the Environmental Protection Agency to identify opportunities to improve the efficiency, effectiveness, and impact of activities carried out under this section to help disadvantaged communities address a significant decline in the quantity or quality of drinking water.(h)Report on affordability, discrimination, and civil rights violations, and data collection(1)Study(A)In generalThe Comptroller General of the United States shall conduct a study on water and sewer services, in accordance with this subsection.(B)AffordabilityIn conducting the study under paragraph (1), the Comptroller shall study water affordability nationwide, including—(i)rates for water and sewer services, increases in such rates during the ten-year period preceding such study, and water service disconnections due to unpaid water service charges; and(ii)the effectiveness of funding under section 1452 of the Safe Drinking Water Act and under section 601 of the Federal Water Pollution Control Act for promoting affordable, equitable, transparent, and reliable water and sewer service.(C)Discrimination and civil rightsIn conducting the study under paragraph (1), the Comptroller, in collaboration with the Civil Rights Division of the Department of Justice, shall study—(i)discriminatory practices of water and sewer service providers; and(ii)violations by such service providers that receive Federal assistance of civil rights under title VI of the Civil Rights Act of 1964 with regard to equal access to water and sewer services.(D)Data collectionIn conducting the study under paragraph (1), the Comptroller shall collect information, assess the availability of information, and evaluate the methodologies used to collect information, related to—(i)people living without water or sewer services;(ii)water service disconnections due to unpaid water service charges, including disconnections experienced by households containing children, elderly persons, disabled persons, chronically ill persons, or other vulnerable populations; and(iii)disparate effects, on the basis of race, gender, or socioeconomic status, of water service disconnections and the lack of public water service.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller shall submit to Congress a report that contains—(A)the results of the study conducted under subsection (a)(1); and(B)recommendations for utility companies, Federal agencies, and States relating to such results.2IMPROVED TECHNOLOGY AND DATA81221.Reauthorization of water availability and use assessment programSection 9508 of Public Law 111–11 (42 U.S.C. 10368) is amended— (1)in subsection (b)— (A)by striking and at the end of paragraph (2)(A)(ii)(VII); (B)in paragraph (2)(A)(iii), by adding and at the end; (C)by adding at the end of paragraph (2)(A) the following: (iv)water supplies made available through water reuse and seawater and brackish desalination;; and (D)by adding at the end the following: (3)Data integrationIn carrying out the assessment program, the Secretary shall, to the greatest extent practicable— (A)integrate available data from new technologies where appropriate including data made available from drones and emerging remote sensing technologies; and (B)coordinate with relevant Federal agencies and bureaus to develop common data requirements for— (i)Federal water data programs and efforts; and (ii)geospatial data programs that can inform assessments of water availability and use under the assessment program.;(2)in subsection (c)— (A)in paragraph (1), by striking State water resource each place it appears and inserting State or Tribal water resource; (B)in the heading of paragraph (2), by striking criteria and inserting state criteria; (C)by inserting after paragraph (2) the following (and redesignating the succeeding paragraph accordingly): (3)Tribal criteriaTo be eligible to receive a grant under paragraph (1), a Tribal water resource agency shall demonstrate to the Secretary that the water use and availability dataset proposed to be established or integrated by the Tribal water resource agency— (A)is in compliance with each quality and conformity standard established by the Secretary to ensure that the data will be capable of integration with any national dataset; and (B)will enhance the ability of the officials of the Tribe or the Tribal water resource agency to carry out water management responsibilities. (4)Tribal water resource agency definitionFor the purposes of this subsection, the term Tribal water resource agency means any agency of an Indian Tribe responsible for water resource planning and management.; and (D)in paragraph (5) (as so redesignated)— (i)by inserting or Tribal water resource agency after State water resource agency; and (ii)by inserting within any 5-year period after $250,000; and (3)in subsection (e)(2), by striking 2009 through 2013 and inserting 2021 through 2026. 81222.Renewal of advisory committee on water information(a)Advisory committee renewedNot later than 30 days after the date of the enactment of this paragraph, the Secretary shall renew the Advisory Committee on Water Information established by the Office of Management and Budget Memorandum No. M–92–01, the charter for which was renewed by the Secretary on June 29, 2018. (b)TerminationThe Advisory Committee renewed under this section shall not terminate except as provided by an Act of Congress. 81223.Desalination technology developmentThe Water Desalination Act of 1996 (Public Law 104–298; 42 U.S.C. 10301 note) is amended— (1)in section 4(a)(1), by inserting , including modules specifically designed for brine management after and concepts; and (2)in section 8(b)— (A)by striking 3,000,000 and inserting 20,000,000; and (B)by striking 2017 through 2021 and inserting 2021 through 2026, in addition to the authorization of appropriations for projects in section 4(a)(2)(F). 81224.X-prize for water technology breakthroughs(a)Water technology award program establishedThe Secretary, working through the Bureau of Reclamation, shall establish a program to award prizes to eligible persons described in subsection (b) for achievement in one or more of the following applications of water technology: (1)Demonstration of wastewater and industrial process water purification for reuse or desalination of brackish water or seawater with significantly less energy than current municipally and commercially adopted technologies. (2)Demonstration of portable or modular desalination units that can process 1 to 5,000,000 gallons per day that could be deployed for temporary emergency uses in coastal communities or communities with brackish groundwater supplies. (3)Demonstration of significant advantages over current municipally and commercially adopted reverse osmosis technologies as determined by the board established under subsection (c). (4)Demonstration of significant improvements in the recovery of residual or waste energy from the desalination process. (5)Reducing open water evaporation. (b)Eligible personAn eligible person described in this subsection is— (1)an individual who is— (A)a citizen or legal resident of the United States; or (B)a member of a group that includes citizens or legal residents of the United States; (2)an entity that is incorporated and maintains its primary place of business in the United States; or (3)a public water agency. (c)Establishment of board(1)In generalThe Secretary shall establish a board to administer the program established under subsection (a). (2)MembershipThe board shall be composed of not less than 15 and not more than 21 members appointed by the Secretary, of whom not less than 2 shall— (A)be a representative of the interests of public water districts or other public organizations with water delivery authority; (B)be a representative of the interests of academic organizations with expertise in the field of water technology, including desalination or water reuse; (C)be representative of a non-profit conservation organization; (D)have expertise in administering award competitions; and (E)be a representative of the Bureau of Reclamation of the Department of the Interior with expertise in the deployment of desalination or water reuse. (d)AwardsSubject to the availability of appropriations, the board established under subsection (c) may make awards under the program established under subsection (a) as follows: (1)Financial prizeThe board may hold a financial award competition and award a financial award in an amount determined before the commencement of the competition to the first competitor to meet such criteria as the board shall establish. (2)Recognition prize(A)In generalThe board may recognize an eligible person for superlative achievement in 1 or more applications described in subsection (a). (B)No financial remunerationAn award under this paragraph shall not include any financial remuneration. (e)Administration(1)ContractingThe board established under subsection (c) may contract with a private organization to administer a financial award competition described in subsection (d)(1). (2)Solicitation of fundsA member of the board or any administering organization with which the board has a contract under paragraph (1) may solicit gifts from private and public entities to be used for a financial award under subsection (d)(1). (3)Limitation on participation of donorsThe board may allow a donor who is a private person described in paragraph (2) to participate in the determination of criteria for an award under subsection (d), but such donor may not solely determine the criteria for such award. (4)No advantage for donationA donor who is a private person described in paragraph (3) shall not be entitled to any special consideration or advantage with respect to participation in a financial award competition under subsection (d)(1). (f)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in any competition under subsection (d)(1). (g)LiabilityThe board established under subsection (c) may require a competitor in a financial award competition under subsection (d)(1) to waive liability against the Federal Government for injuries and damages that result from participation in such competition. (h)Annual reportEach year, the board established under subsection (c) shall submit to the relevant committees of Congress a report on the program established under subsection (a). (i)Authorization of appropriations(1)In generalThere are authorized to be appropriated sums for the program established under subsection (a) as follows: (A)For administration of prize competitions under subsection (d), $750,000 for each fiscal year through fiscal year 2026. (B)For the awarding of a financial prize award under subsection (d)(1), in addition to any amounts received under subsection (e)(2), $5,000,000 for each fiscal year through fiscal year 2026. (2)AvailabilityAmounts appropriated under paragraph (1) shall remain available until expended. (j)Water technology investment program establishedThe Secretary, acting through the Bureau of Reclamation, shall establish a program, pursuant to the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI), the Water Desalination Act of 1996 (Public Law 104–298), and other applicable laws, to promote the expanded use of technology for improving availability and resiliency of water supplies and power deliveries, which shall include— (1)investments to enable expanded and accelerated deployment of desalination technology; and (2)investments to enable expanded and accelerated use of recycled water.(k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each fiscal year through fiscal year 2026 for the Secretary to carry out the purposes and provisions of subsection (j). 81225.Study examining sediment transport(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall conduct a study that— (1)examines existing science and management guidance related to methods for managing sediment transport from dam removal; (2)includes case studies where diverse interests, including hydroelectric, agricultural, conservation, and industry stakeholders work jointly with Tribal, State, and Federal government agencies to implement collaborative projects requiring sediment transport; and (3)identifies future research opportunities, requirements, and recommendations related to the science and management guidance examined under paragraph (1), including research opportunities, requirements, and recommendations related to modeling and quantifying sediment flows. (b)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the National Academies transmit to the Secretary and to Congress a report not later than 36 months after the date of the enactment of this Act that— (1)includes the results of the study and relevant interpretations of the results; (2)provides recommendations for applying science in management and mitigation decisions relating to dam removal; and (3)provides recommendations for improving future research on the beneficial and adverse environmental impacts of sediment transport from dam removal and appropriate actions to mitigate such impacts. 81226.Determination of water supply allocations(a)Snowpack measurement dataWhen determining water supply allocations, the Secretary, acting through the Commissioner of the Bureau of Reclamation, shall incorporate to the greatest extent practicable information from emerging technologies for snowpack measurement such as— (1)synthetic aperture radar; (2)laser altimetry; or (3)any other emerging technologies that can provide more accurate or timely snowpack measurement data as determined by the Secretary. (b)CoordinationIn carrying out subsection (a), the Secretary may coordinate data use and collection efforts with other Federal agencies and bureaus that currently use or may benefit from the use of emerging technologies for snowpack measurement. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this section. (d)ReportNot later than October 1, 2022, the Secretary shall submit to Congress a report summarizing the use of emerging technologies pursuant to this section and describe any benefits derived from the use of such technologies related to the environment and increased water supply reliability. 81227.Federal priority streamgages(a)Federal priority streamgagesThe Secretary shall make every reasonable effort to make operational all streamgages identified as Federal Priority Streamgages by the United States Geological Survey not later than 10 years after the date of the enactment of this Act. (b)Collaboration with statesThe Secretary shall, to the maximum extent practicable, seek to leverage Federal investments in Federal Priority Streamgages through collaborative partnerships with States and local agencies that invest non-Federal funds to maintain and enhance gage networks to improve both environmental quality and water supply reliability. (c)Authorization of appropriationsThere are authorized to be appropriated $45,000,000 to carry out this section for each fiscal year through fiscal year 2026. 81228.Study examining climate vulnerabilities at federal dams(a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall conduct an independent study to— (1)examine the projected impact of climate change on the safety of Bureau of Reclamation dams; and (2)evaluate and list the Bureau of Reclamation dams that are most vulnerable to climate change related safety risks based on an assessment of climate change related impacts on— (A)the frequency of heavy precipitation events; and (B)other factors that influence the magnitude and severity of flooding events including snow cover and snowmelt, vegetation, and soil moisture. (b)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the National Academies— (1)transmit to the Secretary and to the relevant committees of Congress a report not later than 24 months after the date of the enactment of this Act that includes the results of the study; and (2)consider any previous studies or evaluations conducted or completed by the Bureau of Reclamation or local water agencies on climate change impacts to dams, facilities, and watersheds as a reference and source of information during the development of the independent study. 81229.Innovative technology adoptionThe Secretary is directed to include as a priority for grants authorized under section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364), the Water Conservation Field Services Program, and other water conservation grant programs, as appropriate, that help foster the adoption of technologies that can— (1)identify losses from water conveyance facilities in a non-destructive manner that— (A)does not disrupt the conveyance of water supplies; and (B)provides comprehensive data on pipeline integrity, including leak and gas pocket detection, for all pipeline materials; (2)provide real-time monitoring of weather patterns and reservoir operations to improve flexibility, protect natural resources, increase resiliency, maintain temperature control, and ensure water supply reliability; (3)provide real-time data acquisition and analysis to improve predictive aquifer management, including the improvement of recharge, storage, and stormwater management capabilities; (4)implement the use of real time sensors and forecast data to improve the management of other water infrastructure assets, including the identification and prevention of impairments from inadequately treated agricultural or municipal wastewaters or stormwater; or (5)improve water use efficiency and conservation, including through behavioral water efficiency, supervisory control and data acquisition systems, or other system modernizations. 3ECOSYSTEM PROTECTION AND RESTORATION81231.Waterbird habitat creation program(a)Authorization of habitat creation programThe Secretary shall establish a program to incentivize farmers to keep fields flooded during appropriate time periods for the purposes of waterbird habitat creation and maintenance, including waterfowl and shorebird habitat creation and maintenance, provided that— (1)such incentives may not exceed $3,500,000 annually, either directly or through credits against other contractual payment obligations; (2)the holder of a water contract receiving payments under this section pass such payments through to farmers participating in the program, less reasonable contractor costs, if any; and (3)the Secretary determines that habitat creation activities receiving financial support under this section will create new habitat that is not likely to be created without the financial incentives provided under this section. (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,500,000 for each fiscal year through fiscal year 2026 to carry out this section, to remain available until expended. (c)ReportNot later than October 1, 2021, and every 2 years thereafter, the Secretary shall submit to Congress a report summarizing the environmental performance of activities that are receiving, or have received, assistance under the program authorized by this section. 81232.Cooperative watershed management programThe Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015 et seq.) is amended— (1)in section 6001— (A)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (B)by inserting after paragraph (1) the following: (2)Disadvantaged communitiesThe term disadvantaged communities means communities, including cities, towns, or counties, or reasonably isolated and divisible segments of larger municipalities, with an annual median household income that is less than 100 percent of the statewide annual median household income, as determined by the latest available decennial census.;(C)in paragraph (6)(B)(i) (as so redesignated)— (i)in subclause (VIII), by striking and at the end; (ii)in subclause (IX), by inserting ; and at the end; and (iii)by adding at the end the following: (X)disadvantaged communities;; and(D)in subparagraph (C) of paragraph (7) (as so redesignated), by inserting , including benefits to fisheries, wildlife, and habitat river or stream; and(2)in section 6002— (A)by amending subsection (b) to read as follows: (b)Establishment of application process; criteriaNot later than March 30, 2021, the Secretary shall update— (1)the application process for the program; and (2)in consultation with the States, prioritization and eligibility criteria for considering applications submitted in accordance with the application process..81233.Competitive grant program for the funding of watershed health projects(a)In generalNot later than 1 year after the date of the enactment of this Act and in accordance with this section, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program to award grants to an eligible entity for habitat restoration projects that improve watershed health in a Reclamation State and accomplish one or more of the following benefits: (1)Ecosystem benefits. (2)Restoration of native species beyond existing or planned measures necessary to meet State or Federal laws for species recovery. (3)Protection against invasive species. (4)Restoration of aspects of the natural ecosystem. (5)Enhancement of commercial and recreational fishing. (6)Enhancement of river-based recreation such as kayaking, canoeing, and rafting. (7)Mitigate against the impacts of climate change to fish and wildlife habitats. (b)Requirements(1)In generalIn awarding a grant under subsection (a), the Secretary— (A)shall give priority to a project that achieves more than one of the benefits listed in subsection (a); and (B)may not provide a grant for a project that is for the purpose of meeting existing environmental mitigation or compliance obligations under State or Federal law. (2)ComplianceA project awarded a grant under subsection (a) shall comply with all applicable Federal and State laws. (c)Definition of eligible entityIn this section, the term eligible entity means a State, Indian Tribe, nonprofit conservation organization operating in a Reclamation State, irrigation district, water district, or other organization with water or power delivery authority. (d)Public participationBefore the establishment of the program under subsection (a), the Secretary shall— (1)provide notice of and, for a period of not less than 90 days, an opportunity for public comment on, any draft or proposed version of the program requirements in accordance with this section; and (2)consider public comments received in developing the final program requirements. (e)ReportNot later than October 1, 2022, and every 2 years thereafter, the Secretary shall submit to Congress a report summarizing the environmental performance of activities that are receiving, or have received, assistance under the program authorized by this section. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each fiscal year through fiscal year 2026, to remain available until expended. 81234.Support for refuge water deliveries(a)Report on historic refuge water deliveriesNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the relevant committees of Congress and make publicly available a report that describes the following: (1)Compliance with section 3406(d)(1) and section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) in each of years 1992 through 2018, including an indication of the amount of water identified as the Level 2 amount and incremental Level 4 amount for each wetland area. (2)The difference between the mandated quantity of water to be delivered to each wetland habitat area described in section 3406(d)(2) and the actual quantity of water delivered since October 30, 1992, including a listing of every year in which the full delivery of water to wetland habitat areas was achieved in accordance with level 4 of the Dependable Water Supply Needs table, described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (3)Which of the authorities granted to the Secretary under Public Law 102–575 to achieve the full level 4 deliveries of water to wetland habitat areas was employed in achieving the increment of water delivery above the Level 2 amount for each wetland habitat area, including whether water conservation, conjunctive use, water purchases, water leases, donations, water banking, or other authorized activities have been used and the extent to which such authorities have been used. (4)An assessment of the degree to which the elimination of water transaction fees for the donation of water rights to wildlife refuges would help advance the goals of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (b)Priority construction listThe Secretary shall establish, through a public process and in consultation with the Interagency Refuge Water Management Team, a priority list for the completion of the conveyance construction projects at the wildlife habitat areas described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575), including the Mendota Wildlife Area, Pixley National Wildlife Refuge and Sutter National Wildlife Refuge. (c)Ecological monitoring and evaluation programNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Director of the United States Fish and Wildlife Service, shall design and implement an ecological monitoring and evaluation program, for all Central Valley wildlife refuges, that produces an annual report based on existing and newly collected information, including— (1)the United States Fish and Wildlife Service Animal Health Lab disease reports; (2)mid-winter waterfowl inventories; (3)nesting and brood surveys; (4)additional data collected regularly by the refuges, such as herptile distribution and abundance; (5)a new coordinated systemwide monitoring effort for at least one key migrant species and two resident species listed as threatened and endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including one warm-blooded and one cold-blooded), that identifies population numbers and survival rates for the 3 previous years; and (6)an estimate of the bioenergetic food production benefits to migrant waterfowl, consistent with the methodology used by the Central Valley Joint Venture, to compliment and inform the Central Valley Joint Venture implementation plan. (d)Adequate staffing for refuge water delivery objectivesThe Secretary shall ensure that adequate staffing is provided to advance the refuge water supply delivery objectives under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (e)FundingThere is authorized to be appropriated $25,000,000 to carry out subsections (a) through (d), which shall remain available until expended. (f)Effect on other fundsAmounts authorized under this section shall be in addition to amounts collected or appropriated under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). 81235.Drought planning and preparedness for critically important fisheries(a)DefinitionsIn this section: (1)Critically important fisheriesThe term critically important fisheries means— (A)commercially and recreationally important fisheries located within the Reclamation States; (B)fisheries containing fish species that are listed as threatened or endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) within the Reclamation States; or (C)fisheries used by Indian Tribes within the Reclamation States for ceremonial, subsistence, or commercial purposes. (2)Qualified tribal governmentThe term qualified Tribal Government means any government of an Indian Tribe that the Secretary determines— (A)is involved in fishery management and recovery activities including under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or (B)has the management and organizational capability to maximize the benefits of assistance provided under this section. (b)Drought plan for critically important fisheriesNot later than January 1, 2021 and every three years thereafter, the Secretary, acting through the Director of the United States Fish and Wildlife Service shall, in consultation with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, and affected Indian Tribes, prepare a plan to sustain the survival of critically important fisheries within the Reclamation States during future periods of extended drought. The plan shall focus on actions that can aid the survival of critically important fisheries during the driest years. In preparing such plan, the Director shall consider— (1)habitat restoration efforts designed to provide drought refugia and increased fisheries resilience during droughts; (2)relocating the release location and timing of hatchery fish to avoid predation and temperature impacts; (3)barging of hatchery release fish to improve survival and reduce straying; (4)coordination with water users, the Bureau of Reclamation, State fish and wildlife agencies, and interested public water agencies regarding voluntary water transfers, including through groundwater substitution activities, to determine if water releases can be collaboratively managed in a way that provides additional benefits for critically important fisheries without negatively impacting wildlife habitat; (5)hatchery management modifications, such as expanding hatchery production of fish during the driest years, if appropriate for a particular river basin; (6)hatchery retrofit projects, such as the installation and operation of filtration equipment and chillers, to reduce disease outbreaks, egg mortality and other impacts of droughts and high water temperatures; (7)increasing rescue operations of upstream migrating fish; (8)improving temperature modeling and related forecasted information to predict water management impacts to the habitat of critically important fisheries with a higher degree of accuracy than current models; (9)testing the potential for parentage-based tagging and other genetic testing technologies to improve the management of hatcheries; (10)programs to reduce predation losses at artificially created predation hot spots; and (11)retrofitting existing water facilities to provide improved temperature conditions for fish. (c)Public commentThe Director of the United States Fish and Wildlife Service shall provide for a public comment period of not less than 90 days before finalizing a plan under subsection (a). (d)Authorization of appropriations for fish recovery effortsThere is authorized to be appropriated $25,000,000 for the United States Fish and Wildlife Service for fiscal year 2021 for fish, stream, and hatchery activities related to fish recovery efforts, including work with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, or a qualified Tribal Government. (e)EffectNothing in this section is intended to expand, diminish, or affect any obligation under Federal or State environmental law. 81236.Aquatic ecosystem restoration(a)General authoritySubject to the requirements of this section, on request of any eligible entity the Secretary may negotiate and enter into an agreement on behalf of the United States to fund the design, study, and construction of an aquatic ecosystem restoration and protection project if the Secretary determines that the project is likely to improve the quality of the environment in a Reclamation State by improving fish passage through the removal or bypass of barriers to fish passage. (b)RequirementsConstruction of a project under this section shall be a voluntary project initiated only after— (1)an eligible entity has entered into an agreement with the Secretary to pay no less than 35 percent of the costs of project construction; and (2)the Secretary determines the proposed project— (A)will not result in an unmitigated adverse impact on fulfillment of existing water delivery obligations consistent with historical operations and applicable contracts; (B)will not result in an unmitigated adverse effect on the environment; (C)is consistent with the responsibilities of the Secretary— (i)in the role as trustee for federally recognized Indian Tribes; and (ii)to ensure compliance with any applicable international and Tribal treaties and agreements and interstate compacts and agreements; (D)is in the financial interest of the United States based on a determination that the project advances Federal objectives including environmental enhancement objectives in a Reclamation State; and (E)protects the public aspects of the eligible facility, including water rights managed for public purposes, such as flood control or fish and wildlife. (c)Environmental lawsIn participating in a project under this section, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (d)FundingThere is authorized to be appropriated to carry out this section $25,000,000 for each fiscal year through fiscal year 2026, to remain available until expended. (e)Definition of eligible entityIn this section, the term eligible entity means any Reclamation State, any department, agency, or subdivision of a Reclamation State, any public agency organized pursuant to the laws of a Reclamation State, an Indian Tribe, or a non-profit organization operating in a Reclamation State. (f)Priority for projects providing public safety and regional benefitsWhen funding projects under this section, the Secretary shall prioritize projects that— (1)are likely to provide public safety benefits; and (2)are regional in nature, including projects that span two or more river basins. 81237.Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000Section 10(a) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by striking $15 million through 2021 and inserting $25,000,000 through 2027. 81238.Report on fish that inhabit waters that contain perfluoroalkyl or polyfluoroalkyl substances(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Director of the United States Fish and Wildlife Service, the Administrator of the Environmental Protection Agency, the Director of the Centers for Disease Control and Prevention, and the Director of the United States Geological Survey, shall submit to Congress a report on the impact of waters that contain perfluoroalkyl or polyfluoroalkyl substances on fish that—(1)inhabit such waters; and(2)are used for recreation or subsistence.(b)ContentThe report required by subsection (a) shall include information on the following:(1)The concentration of perfluoroalkyl and polyfluoroalkyl substances in fish that inhabit waters that contain such substances.(2)The health risks posed to persons who frequently consume fish that inhabit waters that contain perfluoroalkyl or polyfluoroalkyl substances.(3)The risks to natural predators of fish that inhabit waters that contain perfluoroalkyl or polyfluoroalkyl substances, including dolphins.(4)Measures that can be taken to mitigate the risks described in paragraphs (2) and (3).4WATER JOB TRAINING AND EDUCATION81241.Water resource education(a)General authorityIn accordance with this section, the Secretary may enter into a cooperative agreement or contract or provide financial assistance in the form of a grant, to support activities related to education on water resources. (b)Eligible activitiesThe Secretary may enter into a cooperative agreement or contract or provide financial assistance for activities that improve water resources education, including through tours, publications or other activities that— (1)disseminate information on water resources via educational tools, materials or programs; (2)publish relevant information on water resource issues, including environmental and ecological conditions; (3)advance projects that improve public understanding of water resource issues or management challenges, including education on drought, drought awareness, and drought resiliency; (4)provide training or related education for teachers, faculty, or related personnel, including in a specific geographic area or region; or (5)enable tours, conferences, or other activities to foster cooperation in addressing water resources or management challenges, including cooperation relating to water resources shared by the United States and Canada or Mexico. (c)Grant priorityIn making grants under this section, the Secretary shall give priority to activities that— (1)provide training for the professional development of legal and technical experts in the field of water resources management; or (2)help educate the public, teachers or key stakeholders on— (A)a new or significantly improved water resource management practice, method, or technique; (B)the existence of a water resource management practice, method, or technique that may have wide application; (C)a water resource management practice, method, or technique related to a scientific field or skill identified as a priority by the Secretary; or (D)general water resource issues or management challenges, including as part of a science curricula in elementary or secondary education setting. 5MISCELLANEOUS81251.Offset(a)Purpose; definition(1)PurposeThe purpose of this section is to establish an efficient and transparent 1-time process for deauthorizing Bureau of Reclamation projects that have failed— (A)to receive a minimum level of Federal investment; or (B)to initiate construction. (2)Definition of reclamation projectIn this section, the term Reclamation project means a surface water storage project or project under the purview of title XVI of Public Law 102–575 that is to be carried out, funded or operated in whole or in part by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.). (b)Backlog listNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, and make available on a publicly accessible internet website in a manner that is downloadable, searchable, and sortable, a list of— (1)Reclamation projects— (A)that are authorized; and (B)for which, during the fiscal year in which this Act is enacted and each of the preceding 10 fiscal years— (i)no application for Federal funding has been received; and (ii)no construction has occurred; and (2)for each Reclamation project listed under paragraph (1)— (A)the date of authorization of the Reclamation project, including any subsequent modifications to the original authorization; (B)a brief description of the Reclamation project; and (C)any amounts appropriated for the Reclamation project that remain unobligated. (c)Interim deauthorization list(1)In generalThe Secretary shall develop and make publicly available an interim deauthorization list that identifies each Reclamation project described in subsection (b)(1). (2)Public comment and consultation(A)In generalThe Secretary shall solicit and accept, for a period of not less than 90 days, comments relating to the interim deauthorization list under paragraph (1) from— (i)the public; and (ii)the Governor of each applicable State. (B)Project sponsorsAs part of the public comment period under subparagraph (A), the Secretary shall provide to project sponsors the opportunity to provide to the Secretary a notice of the intent to initiate construction of the project by not later than the date that is 2 years after the date of publication of the preliminary final deauthorization list under subsection (d). (3)Submission to congress; publicationNot later than 90 days after the date of submission of the backlog list under subsection (b), the Secretary shall— (A)submit the interim deauthorization list under paragraph (1) to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; and (B)publish the interim deauthorization list in the Federal Register. (d)Preliminary final deauthorization list(1)In generalThe Secretary shall develop a preliminary final deauthorization list that includes each project identified pursuant to paragraph (2). (2)Identification of projects(A)ExclusionsThe Secretary may identify a Reclamation project described in subsection (b)(1) for exclusion from the preliminary final deauthorization list if the Secretary determines, on a case-by-case basis following receipt of public comments, that the project is critical for interests of the United States, based on the practicable impact of the project on— (i)public health and safety; (ii)the national economy; or (iii)the environment. (B)Subject to deauthorization designationAny Reclamation project the sponsor of which has provided to the Secretary a notice of the intent to initiate construction by not later than 2 years after the date of publication of the preliminary final deauthorization list under this subsection shall be designated on that list as subject to deauthorization. (C)AppendixThe Secretary shall include as part of the preliminary final deauthorization list under this subsection an appendix that— (i)identifies each Reclamation project included on the interim deauthorization list under subsection (c) that is not included on the preliminary final deauthorization list; and (ii)describes the reasons why each Reclamation project identified under clause (i) is not included on the preliminary final deauthorization list. (3)Submission to congress; publicationNot later than 120 days after the date of expiration of the public comment period under subsection (c)(2)(A), the Secretary shall— (A)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the preliminary final deauthorization list and the appendix required under this subsection; and (B)publish the preliminary final deauthorization list and appendix in the Federal Register. (e)Deauthorization; congressional reviewEffective beginning on the date that is 180 days after the date of submission to Congress of the preliminary final deauthorization list under subsection (d)(3)(A), each Reclamation project included on that list is deauthorized, unless— (1)the Reclamation project is designated as subject to deauthorization pursuant to subsection (d)(2)(B); or (2)Congress has enacted a joint resolution disapproving the preliminary final deauthorization list. (f)Updated final deauthorization list(1)PublicationNot later than the date that is 2 years after the date of publication of the preliminary final deauthorization list under subsection (d)(3)(B), the Secretary shall publish an updated final deauthorization list. (2)Projects subject to deauthorizationOn the updated final deauthorization list under this subsection, the Secretary shall describe any Reclamation project designated as subject to deauthorization on the preliminary final deauthorization list pursuant to subsection (d)(2)(B) as— (A)authorized, if the Secretary has received evidence that the sponsor of the Reclamation project has substantially initiated construction on the Reclamation project; or (B)deauthorized, if the Secretary has not received the evidence described in subparagraph (A). (3)DeauthorizationAny project described as deauthorized pursuant to paragraph (2)(B) shall be deauthorized on the date that is 180 days after the date of submission of the updated final deauthorization list under paragraph (1), unless Congress has enacted a joint resolution disapproving that list. (g)Treatment of project modificationsFor purposes of this section, if an authorized Reclamation project has been modified by an Act of Congress, the date of authorization of the project shall be considered to be the date of the most recent modification. 81252.Delayed water project recommendationsThe Secretary shall, not later than 30 days after the date of enactment of this Act, transmit recommendations to the appropriate committees of Congress for the use of funds made available for fiscal year 2019 to advance— (1)water storage projects in accordance with section 4007 of Public Law 114–322; (2)title XVI water reuse projects in accordance with section 4009(c) of Public Law 114–322; and (3)water desalination projects in accordance with section 4009(a) of Public Law 114–322. 81253.Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation Company and the Sidney Water Users Irrigation District(a)FindingsCongress finds that—(1)the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.), authorized the completion, maintenance, and operation of the Fort Peck project;(2)section 2 of that Act (52 Stat. 404, chapter 250; 16 U.S.C. 833a) authorized and directed the Bureau of Reclamation—(A)to transmit and sell electric energy generated by the Fort Peck project; and(B)to interconnect the Fort Peck project with either private or with other Federal projects and publicly owned power systems now or hereafter constructed.;(3)section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)—(A)authorized the Missouri River Basin Project, now known as the Pick-Sloan Missouri Basin Program (referred to in this section as the Program);(B)approved the comprehensive plan for the Program set forth in Senate Document 191 and House Document 475, as revised and coordinated by Senate Document 247, 78th Congress;(C)established a permanent administration for the development of the Missouri River Basin; and(D)incorporated the Fort Peck project as part of the Program;(4)in 1946, the Bureau of Reclamation entered into project use power contracts to provide the Kinsey Irrigation Company and the predecessor of the Sidney Water Users Irrigation District electrical service under the authority of the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.);(5)since 1946, the Bureau of Reclamation has approved 9 modifications to the project use power contracts between the Bureau of Reclamation, the Kinsey Irrigation Company, and the Sidney Water Users Irrigation District;(6)the project use power contracts in effect on the date of enactment of this Act provide electric service to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District at the Program rate of 2.5 mills per kilowatt-hour, including wheeling, through 2020; and(7)the Kinsey Irrigation Company and the Sidney Water Users Irrigation District have reasonably relied on the authority of the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.), and the fact that the Bureau of Reclamation has treated the Kinsey Irrigation Company and the Sidney Water Users Irrigation District as irrigation pumping units of the Program for more than 74 years.(b)AuthorizationNotwithstanding any other provision of law and subject to subsection (c), the Secretary of the Interior (acting through the Commissioner of Reclamation) shall continue to treat the irrigation pumping units known as the Kinsey Irrigation Company in Custer County, Montana, and the Sidney Water Users Irrigation District in Richland County, Montana, or any successor to the Kinsey Irrigation Company or Sidney Water Users Irrigation District, as irrigation pumping units of the Program for the purposes of wheeling, administration, and payment of project use power.(c)LimitationThe quantity of power to be provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District (including any successor to the Kinsey Irrigation Company or the Sidney Water Users Irrigation District) under subsection (b) may not exceed the maximum quantity of power provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District under the applicable contract for electric service in effect on the date of enactment of this Act.CWestern Water Security81301.DefinitionsIn this subtitle:(1)Rio grande compactThe term Rio Grande Compact means the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785, chapter 155).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of New Mexico.1INFRASTRUCTURE AND WATER MANAGEMENT IMPROVEMENT81311.Watersmart extension and expansion(a)Definition of eligible applicantSection 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362) is amended—(1)in the matter preceding paragraph (1), by striking section and inserting subtitle;(2)by striking paragraph (7) and inserting the following:(7)Eligible applicantThe term eligible applicant means—(A)any State, Indian tribe, irrigation district, or water district;(B)any State, regional, or local authority, the members of which include one or more organizations with water or power delivery authority;(C)any other organization with water or power delivery authority; or(D)any nonprofit conservation organization.;(3)by redesignating paragraphs (13) through (17) as paragraphs (14) through (18), respectively; and(4)by inserting after paragraph (12) the following:(13)Natural water recharge infrastructureThe term natural water recharge infrastructure means a single project, a number of distributed projects across a watershed, or the redesign and replacement, or removal, of built infrastructure to incorporate natural aquatic elements, in which the project—(A)uses natural materials appropriate to the specific site and landscape setting;(B)mimics natural riverine, floodplain, riparian, wetland, hydrologic, or other ecological processes; and(C)results in aquifer recharge, transient floodplain water retention, or restoration of water in the landscape such that the water returns to a wetland, riparian area, or surface water channel..(b)Research agreementsSection 9504(b)(1) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(b)(1)) is amended—(1)in the matter preceding subparagraph (A), by inserting nonprofit conservation organization,  before or organization;(2)in subparagraph (B), by striking or at the end;(3)by redesignating subparagraph (C) as subparagraph (D); and(4)by inserting after subparagraph (B) the following:(C)to increase natural water recharge infrastructure; or.(c)Water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $530,000,000 and inserting $700,000,000, subject to the condition that $50,000,000 of that amount shall be used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).(d)Conforming amendmentSection 4009(d) of Public Law 114–322 (42 U.S.C. 10364 note) is amended by striking on the condition that of that amount, $50,000,000 of it is used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriation Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).81312.Emergency drought funding(a)Authorization of appropriationsSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended—(1)by striking 120,000,000 and inserting 180,000,000; and(2)by striking 2020 and inserting 2025, of which not more than $30,000,000 shall be made available during that period for the conduct of actions authorized under title I of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2211 et seq.) to benefit imperiled fish and wildlife.(b)Applicable period of drought programSection 104 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214) is amended by striking subsection (a) and inserting the following:(a)In generalThe programs and authorities established under this title shall become operative in any Reclamation State and in the State of Hawaii only—(1)after the Governor or Governors of the affected State or States, or the governing body of an affected Indian Tribe with respect to a reservation, has made a request for temporary drought assistance and the Secretary has determined that the temporary assistance is merited;(2)after a drought emergency has been declared by the Governor or Governors of the affected State or States; or(3)on approval of a drought contingency plan as provided in title II..(c)ReauthorizationSection 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2020 and inserting 2030.81313.Rio Grande Pueblo Irrigation Infrastructure ReauthorizationSection 9106 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1304) is amended—(1)in subsection (c)(4), by striking 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources and inserting December 31, 2020, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources; and(2)in subsection (g)(2)—(A)by striking $6,000,000 and inserting such sums as may be necessary; and(B)by striking 2010 through 2019 and inserting 2020 through 2029.81314.Puerto Rico WaterSMART Grants Eligibility(a)Short titleThis section may be cited as the Puerto Rico WaterSMART Grants Eligibility Act.(b)Watersmart grants and agreementsSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended in subsection (a)(2)(A)—(1)in clause (ii), by striking or;(2)in clause (iii), by striking and and inserting or; and(3)by inserting after clause (iii), the following:(iv)Puerto Rico; and.2GROUNDWATER MANAGEMENT81321.Reauthorization and expansion of the Transboundary Aquifer Assessment Program(a)Designation of priority transboundary aquifersSection 4(c)(2) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking New Mexico or Texas and inserting New Mexico, Texas, or Arizona (other than an aquifer underlying Arizona and Sonora, Mexico, that is partially within the Yuma groundwater basin designated by the order of the Director of the Arizona Department of Water Resources dated June 21, 1984).(b)Reauthorization(1)Authorization of appropriationsSection 8(a) of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking fiscal years 2007 through 2016 and inserting fiscal years 2021 through 2029.(2)Sunset of authoritySection 9 of the United States-Mexico Transboundary Aquifer Assessment Act (42 U.S.C. 1962 note; Public Law 109–448) is amended by striking enactment of this Act and inserting enactment of the Moving Forward Act.81322.Groundwater management assessment and improvementSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting or carrying out any activity after any improvement;(B)by striking subparagraphs (A) through (E);(C)by redesignating subparagraphs (F) through (H) as subparagraphs (B) through (D), respectively;(D)by inserting before subparagraph (B) (as so redesignated) the following:(A)to assist States and water users in complying with interstate compacts through temporary, voluntary, and compensated transactions that decrease consumptive water use at a regional or watershed scale;;(E)in subparagraph (B) (as so redesignated), by striking to prevent and inserting to achieve the prevention of;(F)in subparagraph (C) (as so redesignated), by striking to accelerate and inserting to achieve the acceleration of; and(G)in subparagraph (D) (as so redesignated)—(i)by striking clause (i) and inserting the following:(i)to increase ecological resilience to climate change, including by enhancing natural water recharge infrastructure within a floodplain or riparian wetland, by addressing climate-related impacts or vulnerability to the water supply of the United States;;(ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)to plan for or address the impacts of drought.;(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(3)by inserting after paragraph (1) the following:(2)Eligible projectsThe improvements or activities eligible for assistance under paragraph (1) may include improvements or activities—(A)using an approach—(i)to conserve water;(ii)to increase water use efficiency;(iii)to facilitate water markets; or(iv)to enhance water management, including increasing the use of renewable energy in the management and delivery of water or increasing natural water recharge infrastructure;(B)to improve the condition of natural water recharge infrastructure; or(C)to achieve the acceleration of the adoption and use of advanced water treatment technologies to increase water supply.; and(4)in paragraph (4) (as so redesignated)—(A)in subparagraph (B)(i), by striking subclause (II) and inserting the following:(II)to use the assistance provided under a grant or agreement to increase the consumptive use of water for agricultural operations above the pre-project levels, as determined pursuant to the law of the State in which the operation of the eligible applicant is located.; and(B)in subparagraph (E)—(i)by striking clause (i) and inserting the following:(i)Federal share(I)In generalExcept as provided in subclause (II), the Federal share of the cost of any infrastructure improvement or activity that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall not exceed 50 percent of the cost of the infrastructure improvement or activity.(II)Increased federal share for certain infrastructure improvements and activities(aa)In generalThe Federal share of the cost of an infrastructure improvement or activity described in item (bb) shall not exceed 75 percent of the cost of the infrastructure improvement or activity.(bb)Infrastructure improvements and activities describedAn infrastructure improvement or activity referred to in item (aa) is an infrastructure improvement or activity that provides benefits to consumptive water users and nonconsumptive ecological or recreational values in which—(AA)in the case of an infrastructure improvement or activity that conserves water, the conserved water is returned to a surface water source with ecological or recreational benefits; or(BB)in the case of other infrastructure improvements or activities, the majority of the benefits are nonconsumptive ecological or recreational benefits.; and(ii)in clause (ii), in the matter preceding subclause (I), by striking paragraph (2) and inserting paragraph (3).81323.Surface and groundwater water availability and the energy nexusSection 9508(d)(3) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(d)(3)) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the semicolon and inserting ; and; and(3)by adding at the end the following:(F)oil, gas, and mineral development under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Act of May 11, 1938 (commonly known as the Indian Mineral Leasing Act of 1938) (25 U.S.C. 396a et seq.), sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.), and the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);.3WATER CONSERVATION AND ENVIRONMENTAL RESTORATION81331.DefinitionsIn this chapter:(1)BasinThe term Basin—(A)is limited to areas within the State; and(B)means each of—(i)the Upper Rio Grande Basin;(ii)the Middle Rio Grande Basin;(iii)the Lower Rio Grande Basin;(iv)the Lower Pecos River Basin;(v)the Gila River Basin;(vi)the Canadian River Basin;(vii)the San Francisco River Basin; and(viii)the San Juan River Basin.(2)DistrictThe term District means—(A)the Middle Rio Grande Conservancy District;(B)the Elephant Butte Irrigation District;(C)the Carlsbad Irrigation District; (D)the Arch Hurley Conservancy District;(E)the Pecos Valley Artesian Conservation District; or(F)the San Juan Water Commission.(3)PuebloThe term Pueblo means each of the following pueblos in the State:(A)Cochiti.(B)Santo Domingo.(C)San Felipe.(D)Santa Ana.(E)Sandia.(F)Isleta.81332.Water acquisition program(a)AuthorizationThe Secretary, acting through the Commissioner of Reclamation, shall carry out in the Basins a water acquisition program in coordination with the other appropriate Federal agencies, State agencies, and non-Federal stakeholders, under which the Secretary shall—(1)make acquisitions, or assist the State or a District in making acquisitions, of water in the Basins by lease or purchase of water rights or contractual entitlements from willing lessors or sellers, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law relating to the acquisition and administration of water rights; and(2)take any other actions, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law, that the Secretary determines would achieve the purposes of the water acquisition program described in subsection (b).(b)PurposesThe purposes of the water acquisition program are—(1)to enhance stream flow to benefit fish and wildlife (including endangered species), water quality, and river ecosystem restoration in the Basins;(2)to enhance stewardship and conservation of working land, water, and watersheds in the Basins, consistent with the purpose described in paragraph (1); and(3)to address water supply-demand imbalances in the Basins, consistent with State law and the purpose described in paragraph (1).(c)CoordinationTo assist in developing and administering the program, the Secretary may provide funds to the State, a District, or a federally established nonprofit entity with particular expertise in western water transactions.(d)District projectsSubject to the Rio Grande Compact and applicable State law, the Secretary may develop programs to provide—(1)cost-share assistance to a District to reduce water depletions by agricultural producers and irrigators in that District by making irrigation system improvements and increasing system efficiency;(2)incentives to a District for the establishment of a water leasing program from willing lessors for agricultural producers and irrigators in that District to temporarily lease pre-1907 water rights (instead of permanent severance from irrigable land) for the purpose of providing benefits to species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other river ecosystem benefits; and(3)cost-share assistance to a District to implement infrastructure or operational changes that will allow for effective management of a leasing program, while maintaining adequate water deliveries to other agricultural producers and irrigators.81333.Middle Rio Grande Water Conservation(a)In generalThe Secretary, in cooperation with a District and in consultation with the Pueblos, may provide funding and technical assistance for the installation of metering and measurement devices and the construction of check structures on irrigation diversions, canals, laterals, ditches, and drains—(1)to ensure the conservation and efficient use of water within that District by—(A)reducing actual consumptive use; or(B)not increasing the use of water; and(2)to improve the measurement and allocation of water, including water acquired through the water acquisition program established under section 81332.(b)Rio grande, san acacia, and isleta reaches(1)In generalThe Secretary shall provide for the development of a comprehensive plan for the San Acacia and Isleta reaches to plan, design, permit, construct, and prioritize projects that balance river maintenance, water availability, use, and delivery, and ecosystem benefits, including—(A)planning, permitting, and construction of a pumping station at Bosque del Apache National Wildlife Refuge for the purpose of more efficiently using water to provide—(i)a stable supply for the Refuge; and(ii)an efficient and reliable supply of water to the Rio Grande for the benefit of the endangered silvery minnow and Southwestern willow flycatcher;(B)planning, permitting, and construction of a river channel realignment project near the Rio Grande mile-83 for the purpose of conveying water and sediment through the reach to Elephant Butte Reservoir and addressing river channel aggradation while maintaining floodplain connectivity during the snowmelt runoff;(C)planning, permitting, and construction of a controlled outlet for the low flow conveyance channel to the Rio Grande between Fort Craig, New Mexico, and Rio Grande mile-60 for the purpose of water use and delivery, enhancement and development of habitat areas, and possible creation of a single-channel river ecosystem; and(D)development of a Lower Reach plan—(i)to identify additional projects and maintenance activities with water use, sediment management, and delivery and ecosystem benefits; and(ii)to prioritize implementation of all projects and activities.(2)Public participationIn carrying out this subsection, the Secretary shall provide a process for public participation and comment during plan development and alternative analysis.81334.Sustaining biodiversity during droughtsSection 9503(b) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10363(b)) is amended—(1)in paragraph (3)(D), by inserting and native biodiversity after wildlife habitat; and(2)in paragraph (4)(B), by inserting and drought biodiversity plans to address sustaining native biodiversity during periods of drought after restoration plans.81335.Reauthorization of cooperative watershed management programSection 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015a(g)(4)) is amended by striking 2020 and inserting 2031.4EFFECT ON EXISTING LAW81341.Effect on existing law(a)In generalAn action taken by the Secretary or another entity under this subtitle or an amendment made by this subtitle shall comply with applicable State laws in effect on the date of enactment of this Act.(b)State lawNothing in this subtitle or an amendment made by this subtitle affects, is intended to affect, or interferes with a law of the State relating to the control, appropriation, use, or distribution of water, or any vested right acquired under the law.(c)Rio grande compactNothing in this subtitle or an amendment made by this subtitle affects or is intended to affect or interfere with any obligation of a State under the Rio Grande Compact or any litigation relating to the Rio Grande Compact.DWater Resources Research Amendments81411.Water Resources Research Act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportSection 104(c) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(c)) is amended—(1)by striking subsection (c) and inserting the following:(c)Grants(1)In generalFrom the sums appropriated pursuant to subsection (f) of this section, the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar.; and (2)by adding at the end the following:(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..(c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $8,250,000 for each fiscal years 2020 through 2023.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,750,000 for each of fiscal years 2020 through 2023.EGround water recharge planning81511.Ground water recharge planning(a)DefinitionsIn this section:(1)Critically overdrafted basinsThe term Critically Overdrafted Basins means those basins identified by the California Department of Water Resources pursuant to part 2.74 of the California Water Code (commonly known as the California’s Sustainable Groundwater Management Act).(2)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093; 43 U.S.C. 391).(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.(b)Evaluation and report(1)In generalNot later than 4 years after the date of the enactment of this Act, the Secretary shall complete an evaluation and report to Congress that identifies potential ground water storage and recharge opportunities in each Reclamation State including recharge opportunities in critically overdrafted basins to help inform future Federal, State, local, and other investment in ground water storage projects.(2)ReportThe report to Congress shall include—(A)an assessment of potentially beneficial storage and recharge locations based on the Secretary’s assessment of—(i)hydrologic attributes;(ii)geologic attributes;(iii)engineering attributes;(iv)water supply benefits;(v)environmental benefits;(vi)infrastructure benefits related to mitigation of subsidence-related infrastructure damage; and(vii)sustainability benefits for critically overdrafted basins; and(B)an assessment of potential conveyance infrastructure needs to move excess runoff to the recharge locations identified by the Secretary under this section.(3)CoordinationTo the maximum extent practicable, the Secretary shall coordinate research activities with Reclamation State agencies, ground water sustainability agencies, universities and non-profit organizations in a manner designed to assist with implementation of State-led initiatives such as part 2.74 of the California Water Code (commonly known as the Sustainable Groundwater Management Act).FTribal Water Infrastructure 81611.FindingThe COVID–19 crisis has highlighted the lack of infrastructure and sanitation available in native communities. Addressing the Indian Health Service’s Sanitation Facilities Deficiency List, as included in the 2018 report titled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities, will make investments in the necessary water infrastructure and, in turn, improve health outcomes.81612.Indian Health Services Sanitation Facilities Construction Program funding(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated to the Secretary of Health and Human Services a total of $2,670,000,000 for each of fiscal years 2020 through 2024. (b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, improvement, and renovation of water, sewer, and solid waste sanitation facilities that are funded, in whole or part, by the Indian Health Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).(c)Priority for fundingWhen awarding funding under this section, the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, shall address the highest needs first as established in the 2018 report titled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities.GNavajo Utah Water Rights Settlement81711.PurposesThe purposes of this subtitle are—(1)to achieve a fair, equitable, and final settlement of all claims to water rights in the State of Utah for—(A)the Navajo Nation; and(B)the United States, for the benefit of the Nation;(2)to authorize, ratify, and confirm the Agreement entered into by the Nation and the State, to the extent that the Agreement is consistent with this subtitle;(3)to authorize and direct the Secretary—(A)to execute the Agreement; and(B)to take any actions necessary to carry out the agreement in accordance with this subtitle; and(4)to authorize funds necessary for the implementation of the Agreement and this subtitle.81712.DefinitionsIn this subtitle:(1)AgreementThe term agreement means—(A)the document entitled Navajo Utah Water Rights Settlement Agreement dated December 14, 2015, and the exhibits attached thereto; and(B)any amendment or exhibit to the document or exhibits referenced in subparagraph (A) to make the document or exhibits consistent with this subtitle.(2)AllotmentThe term allotment means a parcel of land—(A)granted out of the public domain that is—(i)located within the exterior boundaries of the Reservation; or(ii)Bureau of Indian Affairs parcel number 792 634511 in San Juan County, Utah, consisting of 160 acres located in Township 41S, Range 20E, sections 11, 12, and 14, originally set aside by the United States for the benefit of an individual identified in the allotting document as a Navajo Indian; and(B)held in trust by the United States—(i)for the benefit of an individual, individuals, or an Indian Tribe other than the Navajo Nation; or(ii)in part for the benefit of the Navajo Nation as of the enforceability date.(3)AllotteeThe term allottee means an individual or Indian Tribe with a beneficial interest in an allotment held in trust by the United States.(4)Enforceability dateThe term enforceability date means the date on which the Secretary publishes in the Federal Register the statement of findings described in section 81717(a).(5)General stream adjudicationThe term general stream adjudication means the adjudication pending, as of the date of enactment, in the Seventh Judicial District in and for Grand County, State of Utah, commonly known as the Southeastern Colorado River General Adjudication, Civil No. 810704477, conducted pursuant to State law.(6)Injury to water rightsThe term injury to water rights means an interference with, diminution of, or deprivation of water rights under Federal or State law, excluding injuries to water quality.(7)MemberThe term member means any person who is a duly enrolled member of the Navajo Nation.(8)Navajo nation or nationThe term Navajo Nation or Nation means a body politic and federally recognized Indian nation, as published on the list established under section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)), also known variously as the Navajo Nation, the Navajo Nation of Arizona, New Mexico, & Utah, and the Navajo Nation of Indians and other similar names, and includes all bands of Navajo Indians and chapters of the Navajo Nation and all divisions, agencies, officers, and agents thereof.(9)Navajo water development projectsThe term Navajo water development projects means projects for domestic municipal water supply, including distribution infrastructure, and agricultural water conservation, to be constructed, in whole or in part, using monies from the Navajo Water Development Projects Account.(10)Navajo water rightsThe term Navajo water rights means the Nation’s water rights in Utah described in the agreement and this subtitle.(11)OM&RThe term OM&R means operation, maintenance, and replacement.(12)PartiesThe term parties means the Navajo Nation, the State, and the United States.(13)ReservationThe term Reservation means, for purposes of the agreement and this subtitle, the Reservation of the Navajo Nation in Utah as in existence on the date of enactment of this Act and depicted on the map attached to the agreement as Exhibit A, including any parcel of land granted out of the public domain and held in trust by the United States entirely for the benefit of the Navajo Nation as of the enforceability date.(14)SecretaryThe term Secretary means the Secretary of the United States Department of the Interior or a duly authorized representative thereof.(15)StateThe term State means the State of Utah and all officers, agents, departments, and political subdivisions thereof.(16)United statesThe term United States means the United States of America and all departments, agencies, bureaus, officers, and agents thereof.(17)United states acting in its trust capacityThe term United States acting in its trust capacity means the United States acting for the benefit of the Navajo Nation or for the benefit of allottees.81713.Ratification of agreement(a)Approval by congressExcept to the extent that any provision of the agreement conflicts with this subtitle, Congress approves, ratifies, and confirms the agreement (including any amendments to the agreement that are executed to make the agreement consistent with this subtitle).(b)Execution by secretaryThe Secretary is authorized and directed to promptly execute the agreement to the extent that the agreement does not conflict with this subtitle, including—(1)any exhibits to the agreement requiring the signature of the Secretary; and(2)any amendments to the agreement necessary to make the agreement consistent with this subtitle.(c)Environmental compliance(1)In generalIn implementing the agreement and this subtitle, the Secretary shall comply with all applicable provisions of—(A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(C)all other applicable environmental laws and regulations.(2)Execution of the agreementExecution of the agreement by the Secretary as provided for in this subtitle shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).81714.Navajo water rights(a)Confirmation of navajo water rights(1)QuantificationThe Navajo Nation shall have the right to use water from water sources located within Utah and adjacent to or encompassed within the boundaries of the Reservation resulting in depletions not to exceed 81,500 acre-feet annually as described in the agreement and as confirmed in the decree entered by the general stream adjudication court.(2)Satisfaction of allottee rightsDepletions resulting from the use of water on an allotment shall be accounted for as a depletion by the Navajo Nation for purposes of depletion accounting under the agreement, including recognition of—(A)any water use existing on an allotment as of the date of enactment of this subtitle and as subsequently reflected in the hydrographic survey report referenced in section 81716(b);(B)reasonable domestic and stock water uses put into use on an allotment; and(C)any allotment water rights that may be decreed in the general stream adjudication or other appropriate forum.(3)Satisfaction of on-reservation State law-based water rightsDepletions resulting from the use of water on the Reservation pursuant to State law-based water rights existing as of the date of enactment of this Act shall be accounted for as depletions by the Navajo Nation for purposes of depletion accounting under the agreement.(4)In generalThe Navajo water rights are ratified, confirmed, and declared to be valid.(5)UseAny use of the Navajo water rights shall be subject to the terms and conditions of the agreement and this subtitle.(6)ConflictIn the event of a conflict between the agreement and this subtitle, the provisions of this subtitle shall control.(b)Trust status of Navajo water rightsThe Navajo water rights—(1)shall be held in trust by the United States for the use and benefit of the Nation in accordance with the agreement and this subtitle; and(2)shall not be subject to forfeiture or abandonment.(c)Authority of the nation(1)In generalThe Nation shall have the authority to allocate, distribute, and lease the Navajo water rights for any use on the Reservation in accordance with the agreement, this subtitle, and applicable Tribal and Federal law.(2)Off-reservation useThe Nation may allocate, distribute, and lease the Navajo water rights for off-Reservation use in accordance with the agreement, subject to the approval of the Secretary.(3)Allottee water rightsThe Nation shall not object in the general stream adjudication or other applicable forum to the quantification of reasonable domestic and stock water uses on an allotment, and shall administer any water use on the Reservation in accordance with applicable Federal law, including recognition of—(A)any water use existing on an allotment as of the date of enactment of this Act and as subsequently reflected in the hydrographic survey report referenced in section 81716(b);(B)reasonable domestic and stock water uses on an allotment; and(C)any allotment water rights decreed in the general stream adjudication or other appropriate forum.(d)EffectExcept as otherwise expressly provided in this section, nothing in this subtitle—(1)authorizes any action by the Nation against the United States under Federal, State, Tribal, or local law; or(2)alters or affects the status of any action brought pursuant to section 1491(a) of title 28, United States Code.81715.Navajo trust accounts(a)EstablishmentThe Secretary shall establish a trust fund, to be known as the Navajo Utah Settlement Trust Fund (referred to in this subtitle as the Trust Fund), to be managed, invested, and distributed by the Secretary and to remain available until expended, consisting of the amounts deposited in the Trust Fund under subsection (c), together with any interest earned on those amounts, for the purpose of carrying out this subtitle.(b)AccountsThe Secretary shall establish in the Trust Fund the following Accounts:(1)The Navajo Water Development Projects Account.(2)The Navajo OM&R Account.(c)DepositsThe Secretary shall deposit in the Trust Fund Accounts—(1)in the Navajo Water Development Projects Account, the amounts made available pursuant to section 81716(a)(1); and(2)in the Navajo OM&R Account, the amount made available pursuant to section 81716(a)(2).(d)Management and interest(1)ManagementUpon receipt and deposit of the funds into the Trust Fund Accounts, the Secretary shall manage, invest, and distribute all amounts in the Trust Fund in a manner that is consistent with the investment authority of the Secretary under—(A)the first section of the Act of June 24, 1938 (25 U.S.C. 162a);(B)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and(C)this section.(2)Investment earningsIn addition to the deposits under subsection (c), any investment earnings, including interest, credited to amounts held in the Trust Fund are authorized to be appropriated to be used in accordance with the uses described in subsection (h).(e)Availability of amountsAmounts appropriated to, and deposited in, the Trust Fund, including any investment earnings, shall be made available to the Nation by the Secretary beginning on the enforceability date and subject to the uses and restrictions set forth in this section.(f)Withdrawals(1)Withdrawals Under the American Indian Trust Fund Management Reform Act of 1994The Nation may withdraw any portion of the funds in the Trust Fund on approval by the Secretary of a tribal management plan submitted by the Nation in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).(A)RequirementsIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Tribal management plan under this paragraph shall require that the Nation shall spend all amounts withdrawn from the Trust Fund and any investment earnings accrued through the investments under the Tribal management plan in accordance with this subtitle.(B)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce the Tribal management plan to ensure that amounts withdrawn by the Nation from the Trust Fund under this paragraph are used in accordance with this subtitle.(2)Withdrawals under expenditure planThe Nation may submit to the Secretary a request to withdraw funds from the Trust Fund pursuant to an approved expenditure plan.(A)RequirementsTo be eligible to withdraw funds under an expenditure plan under this paragraph, the Nation shall submit to the Secretary for approval an expenditure plan for any portion of the Trust Fund that the Nation elects to withdraw pursuant to this paragraph, subject to the condition that the funds shall be used for the purposes described in this subtitle.(B)InclusionsAn expenditure plan under this paragraph shall include a description of the manner and purpose for which the amounts proposed to be withdrawn from the Trust Fund will be used by the Nation, in accordance with subsections (c) and (h).(C)ApprovalOn receipt of an expenditure plan under this paragraph, the Secretary shall approve the plan, if the Secretary determines that the plan—(i)is reasonable;(ii)is consistent with, and will be used for, the purposes of this subtitle; and(iii)contains a schedule which described that tasks will be completed within 18 months of receipt of withdrawn amounts.(D)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce an expenditure plan to ensure that amounts disbursed under this paragraph are used in accordance with this subtitle.(g)Effect of actNothing in this subtitle gives the Nation the right to judicial review of a determination of the Secretary regarding whether to approve a Tribal management plan or an expenditure plan except under subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).(h)UsesAmounts from the Trust Fund shall be used by the Nation for the following purposes:(1)The Navajo Water Development Projects Account shall be used to plan, design, and construct the Navajo water development projects and for the conduct of related activities, including to comply with Federal environmental laws.(2)The Navajo OM&R Account shall be used for the operation, maintenance, and replacement of the Navajo water development projects.(i)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure or investment of any amounts withdrawn from the Trust Fund by the Nation under subsection (f).(j)No per capita distributionsNo portion of the Trust Fund shall be distributed on a per capita basis to any member of the Nation.(k)Expenditure reportsThe Navajo Nation shall submit to the Secretary annually an expenditure report describing accomplishments and amounts spent from use of withdrawals under a Tribal management plan or an expenditure plan as described in this subtitle.81716.Authorization of appropriations(a)AuthorizationThere are authorized to be appropriated to the Secretary—(1)for deposit in the Navajo Water Development Projects Account of the Trust Fund established under section 81715(b)(1), $198,300,000, which funds shall be retained until expended, withdrawn, or reverted to the general fund of the Treasury; and(2)for deposit in the Navajo OM&R Account of the Trust Fund established under section 81715(b)(2), $11,100,000, which funds shall be retained until expended, withdrawn, or reverted to the general fund of the Treasury.(b)Implementation costsThere is authorized to be appropriated non-trust funds in the amount of $1,000,000 to assist the United States with costs associated with the implementation of the subtitle, including the preparation of a hydrographic survey of historic and existing water uses on the Reservation and on allotments.(c)State cost shareThe State shall contribute $8,000,000 payable to the Secretary for deposit into the Navajo Water Development Projects Account of the Trust Fund established under section 81715(b)(1) in installments in each of the 3 years following the execution of the agreement by the Secretary as provided for in subsection (b) of section 81713.(d)Fluctuation in costsThe amount authorized to be appropriated under subsection (a) shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of ordinary fluctuations in costs occurring after the date of enactment of this Act as indicated by the Bureau of Reclamation Construction Cost Index—Composite Trend.(1)RepetitionThe adjustment process under this subsection shall be repeated for each subsequent amount appropriated until the amount authorized, as adjusted, has been appropriated.(2)Period of indexingThe period of indexing adjustment for any increment of funding shall end on the date on which funds are deposited into the Trust Fund.81717.Conditions precedent(a)In generalThe waivers and release contained in section 81718 of this subtitle shall become effective as of the date the Secretary causes to be published in the Federal Register a statement of findings that—(1)to the extent that the agreement conflicts with the Act, the agreement has been revised to conform with this subtitle;(2)the agreement, so revised, including waivers and releases of claims set forth in section 81718, has been executed by the parties, including the United States;(3)Congress has fully appropriated, or the Secretary has provided from other authorized sources, all funds authorized under subsection (a) of section 81716;(4)the State has enacted any necessary legislation and provided the funding required under the agreement and subsection (c) of section 81716; and(5)the court has entered a final or interlocutory decree that—(A)confirms the Navajo water rights consistent with the agreement and this subtitle; and(B)with respect to the Navajo water rights, is final and nonappealable.(b)Expiration dateIf all the conditions precedent described in subsection (a) have not been fulfilled to allow the Secretary’s statement of findings to be published in the Federal Register by October 31, 2030—(1)the agreement and this subtitle, including waivers and releases of claims described in those documents, shall no longer be effective;(2)any funds that have been appropriated pursuant to section 81716 but not expended, including any investment earnings on funds that have been appropriated pursuant to such section, shall immediately revert to the general fund of the Treasury; and(3)any funds contributed by the State pursuant to subsection (c) of section 81716 but not expended shall be returned immediately to the State.(c)ExtensionThe expiration date set forth in subsection (b) may be extended if the Navajo Nation, the State, and the United States (acting through the Secretary) agree that an extension is reasonably necessary.81718.Waivers and releases(a)In General(1)Waiver and release of claims by the nation and the united states acting in its capacity as trustee for the nationSubject to the retention of rights set forth in subsection (c), in return for confirmation of the Navajo water rights and other benefits set forth in the agreement and this subtitle, the Nation, on behalf of itself and the members of the Nation (other than members in their capacity as allottees), and the United States, acting as trustee for the Nation and members of the Nation (other than members in their capacity as allottees), are authorized and directed to execute a waiver and release of—(A)all claims for water rights within Utah based on any and all legal theories that the Navajo Nation or the United States acting in its trust capacity for the Nation, asserted, or could have asserted, at any time in any proceeding, including to the general stream adjudication, up to and including the enforceability date, except to the extent that such rights are recognized in the agreement and this subtitle; and(B)all claims for damages, losses, or injuries to water rights or claims of interference with, diversion, or taking of water rights (including claims for injury to lands resulting from such damages, losses, injuries, interference with, diversion, or taking of water rights) within Utah against the State, or any person, entity, corporation, or municipality, that accrued at any time up to and including the enforceability date.(b)Claims by the navajo nation against the united statesThe Navajo Nation, on behalf of itself (including in its capacity as allottee) and its members (other than members in their capacity as allottees), shall execute a waiver and release of—(1)all claims the Navajo Nation may have against the United States relating in any manner to claims for water rights in, or water of, Utah that the United States acting in its trust capacity for the Nation asserted, or could have asserted, in any proceeding, including the general stream adjudication;(2)all claims the Navajo Nation may have against the United States relating in any manner to damages, losses, or injuries to water, water rights, land, or other resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights; claims relating to interference with, diversion, or taking of water; or claims relating to failure to protect, acquire, replace, or develop water or water rights) within Utah that first accrued at any time up to and including the enforceability date;(3)all claims the Nation may have against the United States relating in any manner to the litigation of claims relating to the Nation’s water rights in proceedings in Utah; and(4)all claims the Nation may have against the United States relating in any manner to the negotiation, execution, or adoption of the agreement or this subtitle.(c)Reservation of rights and retention of claims by the navajo nation and the united statesNotwithstanding the waivers and releases authorized in this subtitle, the Navajo Nation, and the United States acting in its trust capacity for the Nation, retain—(1)all claims for injuries to and the enforcement of the agreement and the final or interlocutory decree entered in the general stream adjudication, through such legal and equitable remedies as may be available in the decree court or the Federal District Court for the District of Utah;(2)all rights to use and protect water rights acquired after the enforceability date;(3)all claims relating to activities affecting the quality of water, including any claims under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq. (including claims for damages to natural resources)), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the regulations implementing those Acts, and the common law;(4)all claims for water rights, and claims for injury to water rights, in states other than the State of Utah;(5)all claims, including environmental claims, under any laws (including regulations and common law) relating to human health, safety, or the environment; and(6)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to the agreement and this subtitle.(d)EffectNothing in the agreement or this subtitle—(1)affects the ability of the United States acting in its sovereign capacity to take actions authorized by law, including any laws relating to health, safety, or the environment, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), and the regulations implementing those laws;(2)affects the ability of the United States to take actions in its capacity as trustee for any other Indian Tribe or allottee;(3)confers jurisdiction on any State court to—(A)interpret Federal law regarding health, safety, or the environment or determine the duties of the United States or other parties pursuant to such Federal law; and(B)conduct judicial review of Federal agency action; or(4)modifies, conflicts with, preempts, or otherwise affects—(A)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.);(B)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.);(C)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.);(D)the Colorado River Basin Project Act (43 U.S.C. 1501 et seq.);(E)the Treaty between the United States of America and Mexico respecting utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington February 3, 1944 (59 Stat. 1219);(F)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000); and(G)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48).(e)Tolling of claims(1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim waived by the Navajo Nation described in this section shall be tolled for the period beginning on the date of enactment of this Act and ending on the enforceability date.(2)Effect of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act.(3)LimitationNothing in this section precludes the tolling of any period of limitations or any time-based equitable defense under any other applicable law.81719.Miscellaneous provisions(a)PrecedentNothing in this subtitle establishes any standard for the quantification or litigation of Federal reserved water rights or any other Indian water claims of any other Indian Tribe in any other judicial or administrative proceeding.(b)Other Indian TribesNothing in the agreement or this subtitle shall be construed in any way to quantify or otherwise adversely affect the water rights, claims, or entitlements to water of any Indian Tribe, band, or community, other than the Navajo Nation.81720.Relation to allottees(a)No effect on claims of allotteesNothing in this subtitle or the agreement shall affect the rights or claims of allottees, or the United States, acting in its capacity as trustee for or on behalf of allottees, for water rights or damages related to lands allotted by the United States to allottees, except as provided in section 81714(a)(2).(b)Relationship of decree to allotteesAllottees, or the United States, acting in its capacity as trustee for allottees, are not bound by any decree entered in the general stream adjudication confirming the Navajo water rights and shall not be precluded from making claims to water rights in the general stream adjudication. Allottees, or the United States, acting in its capacity as trustee for allottees, may make claims and such claims may be adjudicated as individual water rights in the general stream adjudication.81721.AntideficiencyThe United States shall not be liable for any failure to carry out any obligation or activity authorized by this subtitle (including any obligation or activity under the agreement) if adequate appropriations are not provided expressly by Congress to carry out the purposes of this subtitle.IINational Parks, Forests, and Public LandsAPublic Lands Telecommunications82101.DefinitionsIn this Act:(1)Communications siteThe term communications site means an area of Federal lands designated for telecommunications uses.(2)Communications useThe term communications use means the placement and operation of infrastructure for wireline or wireless telecommunications, including cable television, television, and radio communications, regardless of whether such placement and operation is pursuant to a license issued by the Federal Communications Commission or on an unlicensed basis in accordance with the regulations of the Commission. The term includes ancillary activities, uses, or facilities directly related to such placement and operation.(3)Communications use authorizationThe term communications use authorization means a right-of-way, permit, or lease granted, issued, or executed by a Federal land management agency for the primary purpose of authorizing the occupancy and use of Federal lands for communications use.(4)Federal land management agencyThe term Federal land management agency means the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Bureau of Reclamation.(5)Federal landsThe term Federal lands means lands under the jurisdiction and management of a Federal land management agency.(6)Rental feeThe term rental fee means the fee collected by a Federal land management agency for the occupancy and use authorized by a communications use authorization pursuant to and consistent with authorizing law.82102.Collection and retention of rental fees associated with communications use authorizations on Federal lands and Federal land management agency support for communication site programs(a)Special account requiredThe Secretary of the Treasury shall establish a special account in the Treasury for each Federal land management agency for the deposit of rental fees received by the Federal land management agency for communications use authorizations on Federal lands granted, issued, or executed by the Federal land management agency.(b)Competitively neutralNotwithstanding any other provision of law, any rental fees collected pursuant to this Act shall be competitively neutral, technology neutral, and nondiscriminatory with respect to other uses of the communication site.(c)Rental fees(1)Limitation on amount of rental feesRental fees shall not exceed the fee schedules published by the Secretary of the Interior for communication use rights-of-way.(2)Revision of rental fee schedules for communication sites rights of wayNot later than 1 year after the date of the enactment of this Act, through a public process that includes consideration of industry comments, the Secretary of the Interior shall revise the communication sites rights-of-way rental fee schedule to reflect current communication technologies, including the physical footprint of such technologies.(d)Deposit and retention of rental feesRental fees received by a Federal land management agency shall—(1)be deposited in the special account established for that Federal land management agency; and(2)remain available for expenditure under subsection (e), to the extent and in such amounts as are provided in advance in appropriation Acts.(e)Expenditure of retained feesAmounts deposited in the special account for a Federal land management agency shall be used solely for Federal land management agency activities related to communications sites, including the following:(1)Administering communications use authorizations, including cooperative agreements under section 4.(2)Preparing needs assessments or other programmatic analyses necessary to establish communications sites and authorize communications uses on or adjacent to Federal lands.(3)Developing management plans for communications sites on or adjacent to Federal lands on a competitively neutral, technology neutral, nondiscriminatory basis.(4)Training for management of communications sites on or adjacent to Federal lands.(5)Obtaining, improving access to, or establishing communications sites on or adjacent to Federal lands.(f)No effect on other fee retention authoritiesThis Act shall not limit or otherwise affect fee retention by a Federal land management agency under any other authority.82103.Cooperative agreement authorityThe Secretary of the Interior may enter into cooperative agreements to carry out the activities described in section 3(e).BOutdoors for All82201.DefinitionsIn this Act:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a State;(ii)a political subdivision of a State, including—(I)a city; and(II)a county;(iii)a special purpose district, including park districts; and(iv)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(B)Political subdivisions and Indian tribesA political subdivision of a State or an Indian tribe shall be considered an eligible entity only if the political subdivision or Indian tribe represents or otherwise serves a qualifying urban area.(2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under section 3(a).(3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an “urban area” in the most recent census.(4)SecretaryThe term Secretary means the Secretary of the Interior.82202.Grants authorized(a)In generalThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects—(1)to acquire land and water for parks and other outdoor recreation purposes; and(2)to develop new or renovate existing outdoor recreation facilities.(b)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.(3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that—(A)no reasonable means are available through which an applicant can meet the matching requirement; and(B)the probable benefit of such project outweighs the public interest in such matching requirement.82203.Eligible uses(a)In generalA grant recipient may use a grant awarded under this Act—(1)to acquire land or water that provides outdoor recreation opportunities to the public; and(2)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—(A)create or significantly enhance access to park and recreational opportunities in an urban neighborhood or community;(B)engage and empower underserved communities and youth;(C)provide opportunities for youth employment or job training;(D)establish or expand public-private partnerships, with a focus on leveraging resources; and(E)take advantage of coordination among various levels of government.(b)Limitations on useA grant recipient may not use grant funds for—(1)grant administration costs;(2)incidental costs related to land acquisition, including appraisal and titling;(3)operation and maintenance activities;(4)facilities that support semiprofessional or professional athletics;(5)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or(6)acquisition of land or interests in land that restrict access to specific persons.82204.National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; and(2)evaluate and score all qualifying applications.82205.Reporting(a)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this Act shall annually submit to the Secretary performance and financial reports that—(1)summarize project activities conducted during the report period; and(2)provide the status of the project.(b)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this Act shall submit to the Secretary a final report containing such information as the Secretary may require.82206.Revenue sharingSection 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by inserting before the period at the end , of which 20 percent for each of fiscal years 2020 through 2058 shall be used by the Secretary of the Interior to provide grants under the Outdoor Recreation Legacy Partnership Grant Program Act.CUpdated Borrowing Authority82301.Presidio Trust borrowing authoritySection 104(d)(2) of Public Law 104–333 is amended by striking the first sentence and inserting the following: The Trust shall also have the authority to issue obligations to the Secretary of the Treasury and the Secretary of the Treasury shall purchase such obligations.. DForest Service Legacy Roads and Trails Remediation Program82401.Forest Service Legacy Roads and Trails Remediation Program(a)In generalThe Secretary of Agriculture shall establish and maintain a Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program) within the National Forest System— (1)to restore fish and other aquatic organism passage by removing or replacing unnatural barriers to the passage of fish and other aquatic organisms; (2)to decommission unneeded roads and trails; and (3)to carry out associated activities. (b)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore— (1)water quality; (2)watersheds that feed public drinking water systems; or (3)habitat for threatened, endangered, and sensitive fish and wildlife species. (c)National program strategyNot later than 180 days after the date of enactment of this Act, the Chief of the Forest Service shall develop a national strategy for implementing the Program and share the national strategy with the Committee on Natural Resources, Committee on Agriculture, and Committee on Appropriations of the House of Representatives, and the Committee on Appropriations, Committee on Agriculture, Nutrition, and Forestry, and the Committee on Energy and Natural Resources of the Senate.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2021 through 2023, to remain available until expended. ELong Bridge82501.Authorization of National Park Service conveyances(a)On request of the State of Virginia or the District of Columbia, as applicable, the Secretary of the Interior (acting through the Director of the National Park Service) (referred to in this section as the Secretary) may, subject to any terms and conditions that the Secretary determines to be necessary, convey to the State of Virginia or the District of Columbia, as applicable, any Federal land or interest in Federal land under the jurisdiction of the Secretary that is identified by the State of Virginia or the District of Columbia, as applicable, as necessary for the Long Bridge Project, which is a project consisting of improvements to the Long Bridge and related railroad infrastructure between Rossyln (RO) Interlocking in Arlington, Virginia, and L’Enfant (LE) Interlocking near 10th Street SW in Washington, DC, the purpose of which is to expand commuter and regional passenger rail service and provide bicycle and pedestrian access crossings over the Potomac River.(b)If any portion of the Federal land or interest in Federal land conveyed under subsection (a) is no longer being used for railroad purposes or recreational use, the portion of the Federal land or interest in the portion of the land shall revert to the Secretary, on a determination by the Secretary that the portion of the Federal land has been remediated and restored to a condition determined to be satisfactory by the Secretary. (c)The Secretary may permit the temporary use of any Federal land under the jurisdiction of the Secretary that is identified by the State of Virginia or the District of Columbia, as applicable, as necessary for the construction of the project described in subsection (a), subject to any terms and conditions determined to be necessary by the Secretary.(d)Notwithstanding any other provision of law, the Secretary may recover from the State of Virginia or the District of Columbia, as applicable, all costs incurred by the Secretary in providing or procuring necessary services associated with a conveyance under subsection (a) or use authorized under subsection (c), with such amounts to remain available to the Secretary until expended, without further appropriation. FWestern Riverside County Wildlife Refuge82601.The Secretary of the Interior (in this subtitle referred to as the Secretary), acting through the U.S. Fish and Wildlife Service, shall establish as a national wildlife refuge the lands, waters, and interests therein acquired under section 82604. The national wildlife refuge shall be known as the Western Riverside County National Wildlife Refuge (in this subtitle referred to as the Wildlife Refuge).82602.PurposeThe purpose of the Wildlife Refuge shall be—(1)to conserve, manage, and restore wildlife habitats for the benefit of present and future generations of Americans;(2)to conserve species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the California Endangered Species Act (California Fish and Game Code 2050–2068), or which is a covered species under the Western Riverside County Multiple Species Habitat Conservation Plan;(3)to support the recovery and protection of threatened and endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(4)to provide for wildlife habitat connectivity and migratory corridors within the Western Riverside County Multiple Species Habitat Conservation Plan Area.82603.Notification of establishmentThe Secretary shall publish notice of the establishment of the Wildlife Refuge in the Federal Register.82604.BoundariesThe Secretary shall include within the boundaries of the Wildlife Refuge the lands and waters within the Western Riverside County Multiple Species Habitat Conservation Plan Area (as depicted on maps and described in the Final Western Riverside County Multiple Species Habitat Conservation Plan dated June 17, 2003) that are owned by the Federal government, a State, or a political subdivision of a State on the date of enactment.82605.Administration(a)In generalUpon the establishment of the Wildlife Refuge and thereafter, the Secretary shall administer all federally owned lands, waters, and interests in the Wildlife Refuge in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and this subtitle. The Secretary may use such additional statutory authority as may be available to the Secretary for the conservation, management, and restoration of fish and wildlife and natural resources, the development of compatible wildlife dependent outdoor recreation opportunities, and the facilitation of fish and wildlife interpretation and education as the Secretary considers appropriate to carry out the purposes of this subtitle and serve the objectives of the Western Riverside County Multiple Species Habitat Conservation Plan.(b)Cooperative agreements regarding non-Federal landsThe Secretary may enter into cooperative agreements with the State of California, any political subdivision thereof, or any other person—(1)for the management, in a manner consistent with this subtitle and the Western Riverside County Multiple Species Habitat Conservation Plan, of lands that are owned by such State, subdivision, or other person and located within the boundaries of the Wildlife Refuge;(2)to promote public awareness of the natural resources of the Western Riverside County Multiple Species Habitat Conservation Plan Area; or(3)to encourage public participation in the conservation of those resources.82606.Acquisition and transfers of lands and waters for wildlife refuge(a)AcquisitionsThe Secretary shall acquire by donation, purchase with appropriated funds, or exchange the lands and water, or interest therein (including conservation easements), within the boundaries of the Wildlife Refuge, except that the lands, water, and interests therein owned by the State of California and its political subdivisions may be acquired only by donation.(b)Transfers(1)In generalThe head of any Federal department or agency, including any agency within the Department of the Interior, that has jurisdiction of any Federal property located within the boundaries of the Wildlife Refuge as described by this subtitle shall, not later than 1 year after the date of the enactment of this Act, submit to the Secretary an assessment of the suitability of such property for inclusion in the Wildlife Refuge.(2)AssessmentAny assessment under paragraph (1) shall include—(A)parcel descriptions and best existing land surveys for such property;(B)a list of existing special reservations, designations, or purposes of the property;(C)a list of all known or suspected hazardous substance contamination of such property, and any facilities, surface water, or groundwater on such property;(D)the status of withdrawal of such property from—(i)the Mineral Leasing Act; and(ii)the General Mining Act of 1872; and(E)a recommendation as to whether such property is or is not suitable for inclusion in the Wildlife Refuge.(3)Inclusion in wildlife refuge(A)In generalThe Secretary shall, not later than 60 days after receiving an assessment submitted pursuant to paragraph (1), determine if the property described in such assessment is suitable for inclusion in the Wildlife Refuge.(B)TransferIf the Secretary determines the property in an assessment submitted under paragraph (1) is suitable for inclusion in the Wildlife Refuge, the head of the Federal department or agency that has jurisdiction of such property shall transfer such property to the administrative jurisdiction of the Secretary for the purposes of this subtitle.(4)Property unsuitable for inclusionProperty determined by the Secretary to be unsuitable for inclusion in the Wildlife Refuge based on an assessment submitted under paragraph (1) shall be subsequently transferred to the Secretary for purposes of this subtitle by the head of the department or agency that has jurisdiction of such property if such property becomes suitable for inclusion in the Wildlife Refuge as determined by the Secretary in consultation with the head of the department or agency that has jurisdiction of such property.(5)Public accessIf property transferred to the Secretary under this subsection allows for public access at the time of transfer, such access shall be maintained unless such access—(A)would be incompatible with the purposes of the Wildlife Refuge;(B)would jeopardize public health or safety; or(C)must be limited due to emergency circumstances.GTribal Land to Trust82701.Lands to be taken into trust(a)In generalThe approximately 2,560 acres of land owned by the Agua Caliente Band of Cahuilla Indians, numbered 16, 21, 27, and 29 and generally depicted as BLM Exchange Lands (2,560 Acres) on the map titled ACBCI/BLM LAND EXCHANGE is hereby taken into trust for the benefit of the Agua Caliente Band of Cahuilla Indians.(b)Lands part of reservationLands taken into trust by this section shall be part of the Tribe’s reservation and shall be administered in accordance with the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe.(c)Gaming prohibitedLands taken into trust by this section for the benefit of the Agua Caliente Band of Cahuilla Indians shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).IIIOceans and WildlifeACoastal and Great Lakes Resiliency and Restoration 83101.Shovel-Ready Restoration and Resiliency Grant Program(a)EstablishmentThe Secretary shall establish a grant program to provide funding and technical assistance to eligible entities for purposes of carrying out a project described in subsection (d).(b)Project proposalTo be considered for a grant under this section, an eligible entity shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall include monitoring, data collection, and measurable performance criteria with respect to the project.(c)Development of criteriaThe Secretary shall select eligible entities to receive grants under this section based on criteria developed by the Secretary, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation and the Office for Coastal Management.(d)Eligible projectsA project is described in this section if—(1)the purpose of the project is to restore a marine, estuarine, coastal, or Great Lake habitat, including—(A)restoration of habitat to protect or recover a species that is threatened, endangered, or a species of concern under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)through the removal or remediation of marine debris, including derelict vessels and fishing gear, in coastal and marine habitats; and(C)for the benefit of—(i)shellfish;(ii)fish, including diadromous fish; or(iii)coral reefs; or(2)the project provides adaptation to climate change, including—(A)by constructing or protecting ecological features or green infrastructure that protects coastal communities from sea level rise, coastal storms, or flooding; and(B)blue carbon projects.(e)PriorityIn determining which projects to fund under this section, the Secretary shall give priority to a proposed project—(1)that would stimulate the economy;(2)for which the applicant can demonstrate that the grant will fund work that will begin not more than 90 days after the date of the award;(3)for which the applicant can demonstrate that the grant will fund work that will employ fishermen who have been negatively impacted by the COVID–19 pandemic or pay a fisherman for the use of a fishing vessel or employ a fisherman that has been significantly impacted by unfair methods of competition or other actions from foreign governments, as determined by the United States Trade Representative, to supplant domestic seafood production or fish products;(4)for which the applicant can demonstrate that any preliminary study or permit required before the project can begin has been completed or can be completed shortly after an award is made; or(5)that includes communities that may not have adequate resources, including low-income communities, communities of color, Tribal communities, and rural communities.(f)Authorization of appropriationsThere is authorized to be appropriated $3,000,000,000 for fiscal year 2020 to the Secretary of Commerce to carry out this section, to remain available until expended.(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a nonprofit, a for-profit business, an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), a State, local, Tribal, or territorial government, or, with respect to a project described in subsection (d)(3).(2)FishermanThe term fisherman means a commercial or for-hire fisherman or an oyster farmer.(3)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.83102.Living Shoreline Grant Program(a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of—(1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and(2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.(b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall—(1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project;(2)demonstrate to the Administrator that the entity has any permits or other authorizations from local, State, and Federal government agencies necessary to carry out the living shoreline project or provide evidence demonstrating general support from such agencies; and(3)include an outreach or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal.(c)Project selection(1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.(2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—(A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;(B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;(C)the ecological benefits of the project;(D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—(i)mitigating the effects of erosion;(ii)attenuating the impact of coastal storms and storm surge;(iii)mitigating shoreline flooding;(iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or(vi)such other forms of coastal protection as the Administrator considers appropriate; and(E)the potential of the project to support resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code).(3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—(A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding;(B)that has a documented history of coastal erosion or frequent coastal inundation during that 10-year period; or(C)which include communities that may not have adequate resources to prepare for or respond to coastal hazards, including low income communities, communities of color, Tribal communities, and rural communities.(4)Minimum standards(A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—(i)the considerations described in paragraph (2);(ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites; and(iii)the consideration of an established eligible entity program with systems to disburse funding from a single grant to support multiple small-scale projects.(B)ConsultationsIn developing standards under subparagraph (A), the Administrator—(i)shall consult with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and(ii)may consult with—(I)relevant interagency councils, such as the Estuary Habitat Restoration Council;(II)Tribes and Tribal organizations;(III)State coastal management agencies; and(IV)relevant nongovernmental organizations.(d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—(1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction;(2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(2); and(3)to incentivize landowners to engage in living shoreline projects.(e)Cost-Sharing(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, funds or other resources (such as land or conservation easements or in-kind matching from private entities) valued at not less than 50 percent of the total cost, including administrative costs, of the project.(2)Reduced matching requirement for certain communitiesThe Administrator may reduce or waive the matching requirement under paragraph (1) for an eligible entity representing a community or nonprofit organization if—(A)the eligible entity submits to the Administrator in writing—(i)a request for such a reduction and the amount of the reduction; and(ii)a justification for why the entity cannot meet the matching requirement; and(B)the Administrator agrees with the justification.(f)Monitoring and reporting(1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—(A)to transmit to the Administrator data collected under the project;(B)to monitor the project and to collect data on—(i)the ecological benefits of the project and the protection provided by the project for the coastal community where the project is carried out, including through—(I)mitigating the effects of erosion;(II)attenuating the impact of coastal storms and storm surge;(III)mitigating shoreline flooding;(IV)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(V)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or(VI)such other forms of coastal protection as the Administrator considers appropriate; and(ii)the performance of the project in providing such protection;(C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and(D)not later than 1 year after the entity receives the grant, and annually thereafter until the completion of the project, to submit to the Administrator a report on—(i)the measures described in subparagraph (B); and(ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—(I)a description of—(aa)the project;(bb)the activities carried out under the project; and(cc)the techniques and materials used in carrying out the project; and(II)data on the performance of the project in providing protection to that coastal community.(2)GuidelinesIn developing guidelines relating to paragraph (1)(C), the Administrator shall consider how additional data could safely be collected before and after major disasters or severe weather events to measure project performance and project recovery.(3)Standards(A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, relevant interagency councils, and relevant nongovernmental organizations, issue standards for the monitoring, collection, and reporting under subsection (d)(2) of data regarding the performance of living shoreline projects for which grants are awarded under this section.(B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.(g)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to the Administrator for each of fiscal years 2020 through 2025 for purposes of carrying out this section.(h)Minimum required funds for shoreline projects located within the Great LakesThe Secretary shall make not less than 10 percent of the funds awarded under this section to projects located in the Great Lakes.(i)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.(2)Eligible entityThe term eligible entity means any of the following:(A)A unit of a State or local government.(B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(C)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(3)Living shoreline projectThe term living shoreline project—(A)means a project that—(i)restores or stabilizes a shoreline, including marshes, wetlands, and other vegetated areas that are part of the shoreline ecosystem, by using natural materials and systems to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while supporting coastal ecosystems and habitats;(ii)incorporates as many natural elements as possible, such as native wetlands, submerged aquatic plants, corals, oyster shells, native grasses, shrubs, or trees;(iii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and(iv)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters;(B)may include the use of—(i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, corals, native grasses, shrubs, trees, or coir fiber logs;(ii)project elements that provide ecological benefits to coastal ecosystems and habitats in addition to shoreline protection; and(iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures in combination with natural materials; and(C)may include a project that expands upon or restores natural living shorelines or existing living shoreline projects.(4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.BWildlife Corridors Conservation Act83201.Definitions In this Act: (1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Energy and Natural Resources of the Senate; (B)the Committee on Environment and Public Works of the Senate; (C)the Committee on Appropriations of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives; (E)the Committee on Natural Resources of the House of Representatives; (F)the Committee on Appropriations of the House of Representatives; and (G)in the case of impacts to military installations— (i)the Committee on Armed Services of the House of Representatives; and (ii)the Committee on Armed Services of the Senate. (2)ConnectivityThe term connectivity means the degree to which the landscape or seascape facilitates native species movement. (3)CorridorThe term corridor means a feature of the landscape or seascape that— (A)provides habitat or ecological connectivity; and (B)allows for native species movement or dispersal. (4)DatabaseThe term Database means the National Wildlife Corridors Database established under section 83341(a). (5)Federal land or waterThe term Federal land or water means any land or water, or interest in land or water, owned by the United States. (6)FundThe term Fund means the Wildlife Corridors Stewardship Fund established by section 83401(a). (7)HabitatThe term habitat means land, water, and substrate occupied at any time during the life cycle of a native species that is necessary, with respect to the native species, for spawning, breeding, feeding, growth to maturity, or migration. (8)Indian landThe term Indian land means land of an Indian Tribe, or an Indian individual, that is—(A)held in trust by the United States; or(B)subject to a restriction against alienation imposed by the United States.(9)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (10)National coordination committeeThe term National Coordination Committee means the National Coordination Committee established under section 83332(a). (11)National wildlife corridorThe term National Wildlife Corridor means any Federal land or water designated as a National Wildlife Corridor under section 83211(a). (12)National wildlife corridor systemThe term National Wildlife Corridor System means the system of National Wildlife Corridors established by section 83211(a). (13)Native speciesThe term native species means— (A)a fish, wildlife, or plant species that is or was historically present in a particular ecosystem as a result of natural migratory or evolutionary processes, including subspecies and plant varieties; or(B)a migratory bird species that is native to the United States or its territories (as defined in section 2(b) of the Migratory Bird Treaty Act (16 U.S.C. 703(b))). (14)Regional ocean partnershipThe term regional ocean partnership means a regional organization of coastal or Great Lakes States, territories, or possessions voluntarily convened by Governors to address cross-jurisdictional ocean matters, or the functional equivalent of such a regional ocean organization designated by the Governor or Governors of a State or States. (15)Regional wildlife movement councilThe term regional wildlife movement council means a regional wildlife movement council established under section 83333(a). (16)SecretariesThe term Secretaries means— (A)the Secretary of Agriculture, acting through the Chief of the Forest Service, concerning land contained within the National Forest System; (B)the Secretary of Commerce; (C)the Secretary of Defense; (D)the Secretary of the Interior; and (E)the Secretary of Transportation. (17)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service. (18)Tribal wildlife corridorThe term Tribal Wildlife Corridor means a corridor established by the Secretary under section 83321(a)(1)(C). (19)United statesThe term United States, when used in a geographical sense, means— (A)a State; (B)the District of Columbia; (C)the Commonwealth of Puerto Rico; (D)Guam; (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands; (G)the Federated States of Micronesia; (H)the Republic of the Marshall Islands; (I)the Republic of Palau; (J)the United States Virgin Islands; and (K)the territorial sea (within the meaning of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.)) and the exclusive economic zone (as defined in section 3 of that Act (16 U.S.C. 1802)) within the jurisdiction or sovereignty of the Federal Government. (20)Wildlife movementThe term wildlife movement means the passage of individual members or populations of a fish, wildlife, or plant species across a landscape or seascape. (21)Military installationThe term military installation has the meaning given the term in section 100 of the Sikes Act (16 U.S.C. 670), and also includes military off-shore range complexes and off-shore operating areas. 1National Wildlife Corridor System on Federal Land and Water83211.National wildlife corridors(a)EstablishmentThere is established a system of corridors on Federal land and water, to be known as the National Wildlife Corridor System, which shall consist of National Wildlife Corridors designated as part of the National Wildlife Corridor System by— (1)statute; (2)rulemaking under section 83212; or (3)a land management plan developed or revised under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). (b)StrategyNot later than 18 months after the date of enactment of this Act, the Secretary shall develop a strategy for the effective development of the National Wildlife Corridor System— (1)to support the fulfillment of the purposes described in section 83212(b); (2)to ensure coordination and consistency across Federal agencies in the development, implementation, and management of National Wildlife Corridors; and (3)to develop a timeline for the implementation of National Wildlife Corridors. 83212.Administrative designation of national wildlife corridors(a)Rulemaking(1)National wildlife corridorsNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretaries, pursuant to the land, water, and resource management planning and conservation authorities of the Secretaries, shall establish a process, by regulation, for the designation and management of National Wildlife Corridors on Federal land or water under the respective jurisdictions of the Secretaries. Where a National Wildlife Corridor crosses federal land or water under the jurisdiction of several secretaries, then the Secretary must obtain concurrence from the applicable Secretaries before a National Wildlife Corridor may be designated. (2)Federal land and water managementThe Secretaries shall consider the designation of National Wildlife Corridors in any process relating to the issuance, revision, or modification of a management plan for land or water under the respective jurisdiction of the Secretaries insofar as a corridor is consistent with the purpose of the plan. (b)Criteria for designationThe regulations promulgated by the Secretary under subsection (a)(1) shall ensure that, in designating a National Wildlife Corridor, the Secretaries— (1)base the designation of the National Wildlife Corridor on— (A)coordination with existing— (i)National Wildlife Corridors; (ii)corridors established by States; and (iii)Tribal Wildlife Corridors; and (B)the best available science of— (i)existing native species habitat; and (ii)likely future native species habitats; (2)determine that the National Wildlife Corridor supports the connectivity, persistence, resilience, and adaptability of the native species for which it has been designated by providing for— (A)dispersal and genetic exchange between populations; (B)range shifting, range expansion, or range restoration, such as in response to climate change; (C)seasonal movement or migration; or (D)succession, movement, or recolonization following— (i)a disturbance, such as fire, flood, drought, or infestation; or (ii)population decline or previous extirpation; (3)consult the Database; and (4)consider recommendations from the National Coordination Committee under section 83332(e)(2)(C). (c)Designation of federal land or water requiring restoration or connection of habitatThe Secretaries may designate as a National Wildlife Corridor land or water that— (1)is necessary for the natural movements of one or more native species; (2)requires restoration, including— (A)land or water that is degraded; and (B)land or water from which a species is currently absent— (i)but may be colonized or recolonized by the species naturally; or (ii)to which the species may be reintroduced or restored based on habitat changes; and (3)is fragmented or consists of only a portion of the habitat required for the connectivity needs of one or more native species. (d)Nomination for designation(1)In generalIn establishing the process for designation under subsection (a)(1), the Secretary shall include procedures under which— (A)any State, Tribal, or local government, or a nongovernmental organization engaged in the conservation of native species and the improvement of the habitats of native species, may submit to the Secretaries a nomination to designate as a National Wildlife Corridor an area under the respective jurisdiction of the Secretaries; and (B)the Secretaries shall consider and, not later than 1 year after the date on which the nomination was submitted under subparagraph (A), respond to any nomination submitted under that subparagraph. (2)Supporting documentationA nomination for designation under paragraph (1)(A) shall include supporting documentation, including— (A)the native species for which the National Wildlife Corridor would be designated; (B)summaries and references of, with respect to the designation of a National Wildlife Corridor— (i)the best science available at the time of the submission of the nomination for designation documenting why the corridor is needed; and (ii)the most current scientific reports available at the time of the submission of the nomination for designation; (C)information with respect to how the nomination was coordinated with potential partners; (D)a description of supporting stakeholders, such as States, Indian Tribes, local governments, scientific organizations, nongovernmental organizations, and affected voluntary private landowners; and (E)any additional information the Secretaries, in consultation with the National Coordination Committee, determine is relevant to the nomination. (e)Designation on military land(1)In generalAny designation of a National Wildlife Corridor on a military installation—(A)shall be consistent with the use of military installations and State-owned National Guard installations to ensure the preparedness of the Armed Forces; and (B)may not result in a net loss in the capability of military installation lands to support the military mission of the installation. (2)Suspension or termination of designationThe Secretary of Defense may suspend or terminate the designation of any National Wildlife Corridor on a military installation if the Secretary of Defense considers the suspension or termination to be necessary for military purposes, after public notice of the suspension or termination. 83213.Management of national wildlife corridors(a)In generalThe Secretaries shall, consistent with other applicable Federal land and water management requirements, laws, and regulations, manage each National Wildlife Corridor under the respective administrative jurisdiction of the Secretaries in a manner that contributes to the long-term connectivity, persistence, resilience, and adaptability of native species for which the National Wildlife Corridor is identified, including through— (1)the maintenance and improvement of habitat connectivity within the National Wildlife Corridor; (2)the implementation of strategies and activities that enhance the ability of native species to respond to climate change and other environmental factors; (3)the maintenance or restoration of the integrity and functionality of the National Wildlife Corridor; (4)the mitigation or removal of human infrastructure that obstructs the natural movement of native species; and (5)the use of existing conservation programs, including Tribal Wildlife Corridors, under the respective jurisdiction of the Secretaries to contribute to the connectivity, persistence, resilience, and adaptability of native species. (b)National wildlife corridors spanning multiple jurisdictionsIn the case of a National Wildlife Corridor that spans the administrative jurisdiction of two or more of the Secretaries, the relevant Secretaries shall coordinate management of the National Wildlife Corridor in accordance with section 83311(b) to advance the purposes described in section 83211(b). (c)Road mitigationIn the case of a National Wildlife Corridor that intersects, adjoins, or crosses a new or existing State, Tribal, or local road or highway, the relevant Secretaries shall coordinate with the Secretary of Transportation and State, Tribal, and local transportation agencies, as appropriate, to identify and implement voluntary environmental mitigation measures— (1)to improve public safety and reduce vehicle caused native species mortality while maintaining habitat connectivity; and (2)to mitigate damage to the natural movements of native species through strategies such as—(A)the construction, maintenance, or replacement of native species underpasses, overpasses, and culverts; and(B)the maintenance, replacement, or removal of dams, bridges, culverts, and other hydrological obstructions. (d)Compatible usesA use of Federal land or water that was authorized before the date on which the Federal land or water is designated as a National Wildlife Corridor may continue if the applicable Secretaries determine that the use is compatible with the wildlife movements of the species for which the National Wildlife Corridor was designated, consistent with applicable Federal laws and regulations. 2Wildlife Corridors ConservationANational Wildlife Corridor System on Federal land and water83311.Collaboration and coordination(a)CollaborationThe Secretaries may partner with and provide funds to States, local governments, Indian Tribes, the National Coordination Committee, voluntary private landowners, and the regional wildlife movement councils to support the purposes described in section 83211(b).(b)CoordinationTo the maximum extent practicable and consistent with applicable law, the Secretary or Secretaries, as applicable, shall develop the strategy under section 83211(b), designate National Wildlife Corridors under section 83212, and manage National Wildlife Corridors under section 83213—(1)in consultation and coordination with—(A)other relevant Federal agencies;(B)States, including—(i)State fish and wildlife agencies; and(ii)other State agencies responsible for managing the natural resources and wildlife;(C)Indian Tribes;(D)units of local government;(E)other interested stakeholders identified by the Secretary, including applicable voluntary private landowners;(F)landscape- and seascape-scale partnerships, including—(i)the National Fish Habitat Partnership;(ii)the National Marine Fisheries Service;(iii)regional fishery management councils established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a));(iv)relevant regional ocean partnerships;(v)the Climate Science Centers of the Department of the Interior; and(vi)the Landscape Conservation Cooperative Network;(G)the National Coordination Committee; and(H)the regional wildlife movement councils.83312.Effect(a)Relationship to other conservation lawsNothing in this chapter amends or otherwise affects any other law (including regulations) relating to the conservation of native species.(b)Jurisdiction of States and Indian TribesNothing in this chapter or an amendment made by this chapter affects the jurisdiction of a State or an Indian Tribe with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in a National Wildlife Corridor or a Tribal Wildlife Corridor.BTribal Wildlife Corridors83321.Tribal Wildlife Corridors(a)Establishment(1)In general(A)NominationsAn Indian Tribe may nominate a corridor within Indian land of the Indian Tribe as a Tribal Wildlife Corridor by submitting to the Secretary, in consultation with the Director of the Bureau of Indian Affairs (referred to in this section as the Secretary), an application at such time, in such manner, and containing such information as the Secretary may require.(B)DeterminationNot later than 90 days after the date on which the Secretary receives an application under subparagraph (A), the Secretary shall determine whether the nominated Tribal Wildlife Corridor described in the application meets the criteria established under paragraph (2).(C)PublicationOn approval of an application under subparagraph (B), the Secretary shall publish in the Federal Register a notice of the establishment of the Tribal Wildlife Corridor, which shall include a map and legal description of the land designated as a Tribal Wildlife Corridor.(2)Criteria(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall establish criteria for determining whether a corridor nominated by an Indian Tribe under paragraph (1)(A) qualifies as a Tribal Wildlife Corridor.(B)InclusionsThe criteria established under subparagraph (A) shall include, at a minimum, the following:(i)The restoration of historical habitat for the purposes of facilitating connectivity.(ii)The management of land for the purposes of facilitating connectivity.(iii)The management of land to prevent the imposition of barriers that may hinder current or future connectivity.(3)Removal(A)In generalAn Indian Tribe may elect to remove the designation of a Tribal Wildlife Corridor on the Indian land of the Indian Tribe by notifying the Secretary.(B)Effect of removalAn Indian Tribe that elects to remove a designation under subparagraph (A) may not receive assistance under subsection (c) or (d)(1) or section 83331.(b)Coordination of land use plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended—(1)in subsection (b)—(A)by striking Indian tribes by and inserting the following:Indian tribes—(1)by;(B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)for the purposes of determining whether the land use plans for land in the National Forest System would provide additional connectivity to benefit the purposes of a Tribal Wildlife Corridor established under section 83321(a)(1) of the Wildlife Corridors Conservation Act of 2020.; and(2)by adding at the end the following:(g)Tribal Wildlife CorridorsOn the establishment of a Tribal Wildlife Corridor under section 83321(a)(1) of the Wildlife Corridors Conservation Act of 2020, the Secretary shall conduct a meaningful consultation with the Indian tribe that administers the Tribal Wildlife Corridor to determine whether, through the revision of one or more existing land use plans, the Tribal Wildlife Corridor can—(1)be expanded into public lands; or(2)otherwise benefit connectivity (as defined in section 83201 of that Act) between public lands and the Tribal Wildlife Corridor..(c)Technical assistanceThe Secretary shall provide to Indian Tribes technical assistance relating to the establishment, management, and expansion of a Tribal Wildlife Corridor, including assistance with accessing wildlife data and working with voluntary private landowners to access Federal and State programs to improve wildlife habitat and connectivity on non-Federal land.(d)Availability of assistanceAn Indian Tribe that has a Tribal Wildlife Corridor established on the Indian land of the Indian Tribe shall be eligible for a grant under the wildlife movements grant program under section 83331, subject to other applicable requirements of that grant program.(e)Savings clauseNothing in this section authorizes or affects the use of private property or Indian land.83322.Protection of Indian Tribes(a)Federal trust responsibilityNothing in this chapter amends, alters, or waives the Federal trust responsibility to Indian Tribes.(b)Freedom of Information Act(1)ExemptionInformation described in paragraph (2) shall not be subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), if the head of the agency that receives the information, in consultation with the Secretary and the affected Indian Tribe, determines that disclosure may—(A)cause a significant invasion of privacy;(B)risk harm to human remains or resources, cultural items, uses, or activities; or(C)impede the use of a traditional religious site by practitioners.(2)Information describedInformation referred to in paragraph (1) is information received by a Federal agency—(A)pursuant to this chapter relating to—(i)the location, character, or ownership of human remains of a person of Indian ancestry; or(ii)resources, cultural items, uses, or activities identified by an Indian Tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian Tribe; or(B)pursuant to the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.).CWildlife movement grant program on non-Federal land and water83331.Wildlife movements grant program(a)In generalThe Secretary shall establish a wildlife movements grant program (referred to in this section as the grant program) to encourage wildlife movement in accordance with this subsection.(b)GrantsBeginning not later than 2 years after the date of enactment of this Act, the Secretary, based on recommendations from the National Coordination Committee under section 83332(e)(2)(C), shall make grants to one or more projects that—(1)are a regional priority project identified by a regional wildlife movement council;(2)satisfy the purposes described in section 83211(b); and(3)increase connectivity for native species.(c)Eligible recipientsA person that is eligible to receive a grant under the grant program is—(1)a voluntary private landowner or group of landowners;(2)a State fish and wildlife agency or other State agency responsible for managing natural resources and wildlife;(3)an Indian Tribe;(4)a unit of local government;(5)an agricultural cooperative;(6)water, irrigation, or rural water districts or associations, or other organizations with water delivery authority (including acequias and land grant communities in the State of New Mexico);(7)institutions of higher education;(8)an entity approved for a grant by a regional wildlife movement council; and(9)any group of entities described in paragraphs (1) through (8).(d)RequirementsIn administering the grant program, the Secretary shall use the criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the National Coordination Committee under subparagraphs (A) and (B) of section 83332(e)(2).83332.National Coordination Committee(a)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary shall establish a committee, to be known as the National Coordination Committee.(b)Administrative supportThe Secretary shall provide administrative support for the National Coordination Committee.(c)MembershipThe National Coordination Committee shall be composed of—(1)the Secretary (or a designee);(2)the Secretary of Transportation (or a designee);(3)the Secretary of Agriculture (or a designee);(4)the Secretary of Commerce (or a designee);(5)the Secretary of Defense (or a designee);(6)the Director of the Bureau of Indian Affairs (or a designee);(7)the Executive Director of the Association of Fish and Wildlife Agencies (or a designee);(8)two representatives of intertribal organizations, to be appointed by the Secretary;(9)the chairperson of each regional wildlife movement council (or a designee); and(10)not more than three representatives of nongovernmental, science, or academic organizations with expertise in wildlife conservation and habitat connectivity, to be appointed by the Secretary in a manner that ensures that the membership of the National Coordination Committee is fair and balanced.(d)ChairpersonThe National Coordination Committee shall select a Chairperson and Vice Chairperson from among the members of the National Coordination Committee.(e)DutiesThe National Coordination Committee—(1)shall establish standards for regional wildlife movement plans to allow for better cross-regional collaboration; and(2)shall, with respect to the wildlife movements grant program under section 83331—(A)establish criteria and develop guidelines for the solicitation of applications for grants by regional wildlife movement councils;(B)develop standardized contracts, reporting requirements, and evaluation metrics for grant recipients; and(C)make recommendations annually to the Secretary for the selection of grant recipients on the basis of the ranked lists of regional priority projects received from the regional wildlife movement councils under section 83333(c)(4) that are consistent with the purposes described in section 83211(b).(f)Applicability of FACAExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the National Coordination Committee.83333.Regional wildlife movement councils(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish not less than 4 regional wildlife movement councils with separate geographic jurisdictions that encompass the entire United States.(b)Membership(1)In generalEach regional wildlife movement council shall be composed of—(A)the director of each State fish and wildlife agency within the jurisdiction of the regional wildlife movement council (or a designee);(B)balanced representation from Tribal governments within the jurisdiction of the regional wildlife movement council;(C)to serve as a Federal agency liaison and nonvoting, ex officio member—(i)the Director of the United States Fish and Wildlife Service (or a designee); or(ii)the director of any applicable regional office of the United States Fish and Wildlife Service (or a designee);(D)not more than three representatives of nongovernmental, science, or academic organizations with expertise in native species conservation and the habitat connectivity needs of the region covered by the regional wildlife movement council; and(E)not more than three voluntary representatives of private landowners with property in the applicable region, not less than one of whom shall be a farmer or rancher.(2)Requirements(A)MembershipThe Secretary shall ensure that the membership of each regional wildlife movement council is fair and balanced in terms of expertise and perspectives represented.(B)ExpertiseEach regional wildlife movement council shall include experts in ecological connectivity, native species ecology, and ecological adaptation.(3)ChairpersonEach regional wildlife movement council shall select a Chairperson from among the members of the regional wildlife movement council.(c)DutiesEach regional wildlife movement council shall—(1)not later than 2 years after the date of establishment of the regional wildlife movement council and in accordance with any standards established by the National Coordination Committee, prepare and submit to the Secretary and the National Coordination Committee a regional wildlife movement plan that maintains natural wildlife movement by identifying research priorities and data needs for the Database that is revised, amended, or updated not less frequently than once every 5 years;(2)provide for public engagement, including engagement of Indian Tribes, at appropriate times and in appropriate locations in the region covered by the regional wildlife movement council, to allow all interested persons an opportunity to be heard in the development and implementation of a regional wildlife movement plan under paragraph (1);(3)solicit applications for wildlife movement grants under section 83331 in accordance with the criteria and guidelines established by the National Coordination Council under section 83332(e)(2)(A);(4)in accordance with the criteria and guidelines established under section 83332(e)(2)(A), submit to the National Coordination Committee an annual list of regional priority projects, in ranked order, for wildlife movements grants under section 83331 to maintain wildlife movements in the area under the jurisdiction of the regional wildlife movement council; and(5)submit to the Secretary and the National Coordination Committee, and make publicly available, an annual report describing the activities of the regional wildlife movement council.(d)CoordinationIf applicable, to increase habitat connectivity between designated Federal land and water and non-Federal land and water, a regional wildlife movement council shall coordinate with—(1)Federal agencies;(2)Indian Tribes;(3)regional fishery management councils established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a));(4)migratory bird joint ventures partnerships recognized by the United States Fish and Wildlife Service with respect to migratory bird species;(5)State fish and wildlife agencies;(6)regional associations of fish and wildlife agencies;(7)nongovernmental organizations;(8)applicable voluntary private landowners;(9)the National Coordination Committee;(10)fish habitat partnerships;(11)other regional wildlife movement councils with respect to crossregional projects;(12)international wildlife management entities with respect to transboundary species in accordance with trade policies of the United States; and(13)Federal and State transportation agencies.(e)Applicability of FACAExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the regional wildlife movement councils.DNational Wildlife Corridors Database83341.National wildlife corridors database(a)In generalNot later than 18 months after the date of enactment of this Act, the Director of the United States Geological Survey (referred to in this section as the Director), in consultation with the National Coordination Committee and the regional wildlife movement councils, shall establish a database, to be known as the National Wildlife Corridors Database.(b)Contents(1)In generalThe Database shall—(A)include maps, data, models, surveys, and descriptions of native species habitats, wildlife movements, and corridors that have been developed by Federal agencies that pertain to Federal land and water;(B)include maps, models, analyses, and descriptions of projected shifts in habitats, wildlife movements, and corridors of native species in response to climate change or other environmental factors;(C)reflect the best scientific data and information available; and(D)in accordance with the requirements of the Geospatial Data Act of 2018 (Public Law 115–254), have the data, models, and analyses included in the Database available at scales useful to State, Tribal, local, and Federal agency decisionmakers and the public.(c)RequirementsSubject to subsection (d), the Director, in collaboration with the National Coordination Committee, the regional wildlife movement councils, and the Administrator of the National Oceanic and Atmospheric Administration, shall—(1)design the Database to support State, Tribal, local, voluntary private landowner, and Federal agency decisionmakers and the public with data that will allow those entities—(A)to prioritize and target natural resource adaptation strategies and enhance existing State and Tribal corridor protections;(B)to assess the impacts of proposed energy, water, transportation, and transmission projects, and other development activities, and to avoid, minimize, and mitigate the impacts of those projects and activities on National Wildlife Corridors;(C)to assess the impact of new and existing development on native species habitats and National Wildlife Corridors; and(D)to develop strategies that promote habitat connectivity to allow native species to move—(i)to meet biological and ecological needs;(ii)to adjust to shifts in habitat; and(iii)to adapt to climate change;(2)establish a coordination process among Federal agencies to update maps and other information with respect to landscapes, seascapes, native species habitats and ranges, habitat connectivity, National Wildlife Corridors, and wildlife movement changes as information based on new scientific data becomes available; and(3)not later than 5 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, develop, submit a report to the Secretary and the appropriate committees of Congress, and make publicly available a report, that, with respect to the Database—(A)outlines the categories for data that may be included in the Database;(B)outlines the data protocols and standards for each category of data in the Database;(C)identifies gaps in native species habitat and National Wildlife Corridor information;(D)prioritizes research and future data collection activities for use in updating the Database; and(E)evaluates and quantifies the efficacy of the Database to meet the needs of the entities described in paragraph (1).(d)Proprietary interests and protected informationIn developing the Database, the Director shall—(1)as applicable, protect proprietary interests with respect to any licensed information, licensed data, and other items contained in the Database; and(2)protect information in the Database with respect to the habitats and ranges of specific native species to prevent poaching, illegal taking and trapping, and other related threats to native species.3Funding83401.Wildlife corridors stewardship fund(a)Establishment and contentsThere is established in the Treasury a fund, to be known as the Wildlife Corridors Stewardship Fund, that consists of donations of amounts accepted under subsection (c). (b)UseThe Fund— (1)shall be administered by the Secretary and the National Fish and Wildlife Foundation, acting jointly; and (2)may be used by the National Fish and Wildlife Foundation to enhance the management and protection of National Wildlife Corridors by providing financial assistance to the Federal Government, Indian Tribes, and nongovernmental, science, and academic organizations. (c)DonationsThe National Fish and Wildlife Foundation may solicit and accept donations of amounts for deposit into the Fund. (d)CoordinationIn administering the Fund, the Secretary and the National Fish and Wildlife Foundation may coordinate with regional wildlife movement councils, regional ocean partnerships, and the National Coordination Committee to the maximum extent practicable. (e)Disclosure of useNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary and the National Fish and Wildlife Foundation shall make publicly available a description of usage of the Fund during the preceding calendar year. 83402.Authorization of appropriations(a)National wildlife corridor systemThere are authorized to be appropriated to carry out title I for fiscal year 2020 and each fiscal year thereafter— (1)to the Secretary, $7,500,000; (2)to the Secretary of Agriculture, $3,000,000; (3)to the Secretary of Defense, $1,500,000; (4)to the Secretary of Commerce, $3,000,000; and (5)to the Secretary of Transportation, $3,000,000. (b)Tribal wildlife corridorsThere is authorized to be appropriated to carry out title II $5,000,000 for fiscal year 2020 and each fiscal year thereafter. (c)Wildlife movements grant program and regional wildlife movement councils(1)Wildlife movement grant program(A)In generalThere is authorized to be appropriated to the Secretary to carry out the wildlife movements grant program under section 83331 $50,000,000 for fiscal year 2022 and each fiscal year thereafter. (B)RequirementsAmounts appropriated under subparagraph (A) may be used to complement or match other Federal or non-Federal funding received by the projects funded by those grants. (C)Administrative supportNot more than 5 percent of amounts appropriated under subparagraph (A) may be used for administrative support. (2)Regional wildlife movement councils(A)In generalThere is authorized to be appropriated to the Secretary to provide support for the regional wildlife movement councils to carry out section 83333 $1,000,000 for fiscal year 2020 and each fiscal year thereafter. (B)Equal divisionAmounts appropriated under subparagraph (A) shall be proportionally divided between each regional wildlife movement council. (d)National wildlife corridors databaseThere are authorized to be appropriated to the Secretary to carry out section 83341— (1)$3,000,000 for fiscal year 2020; and (2)$1,500,000 for fiscal year 2021 and each fiscal year thereafter. 4ANatural Infrastructure for Wildlife Conservation and Restoration83511.Short titleThis subchapter may be cited as the Recovering America’s Wildlife Act.83512.Wildlife Conservation and Restoration Subaccount(a)In generalSection 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended—(1)in subsection (a), by striking $50,000,000 in fiscal year 2001 in paragraph (2) and inserting $1,397,000,000 in fiscal years 2021 through 2025; and(2)in subsection (c), by redesignating paragraphs (2) and (3) as paragraphs (9) and (10); and(3)in subsection (c), by striking paragraph (1) and inserting the following:(1)Establishment of subaccount(A)In generalThere is established in the fund a subaccount to be known as the Wildlife Conservation and Restoration Subaccount (referred to in this section as the Subaccount).(B)AvailabilityAmounts in the Subaccount shall be available upon appropriation, for each fiscal year, for apportionment in accordance with this Act.(C)Deposits into subaccountFor fiscal years 2021 through 2025, the Secretary of the Treasury shall transfer $1,300,000,000 upon appropriation from the general fund of the treasury each fiscal year to the fund for deposit in the Subaccount.(2)Supplement not supplantAmounts transferred to the Subaccount shall supplement, but not replace, existing funds available to the States from—(A)the funds distributed pursuant to the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.); and(B)the fund.(3)Innovation grants(A)In generalThe Secretary shall distribute 10 percent of funds from the Subaccount through a competitive grant program to State fish and wildlife departments, the District of Columbia fish and wildlife department, fish and wildlife departments of territories, or to regional associations of fish and wildlife departments (or any group composed of more than 1 such entity).(B)PurposeSuch grants shall be provided for the purpose of catalyzing innovation of techniques, tools, strategies, or collaborative partnerships that accelerate, expand, or replicate effective and measurable recovery efforts for species of greatest conservation need and species listed under the Endangered Species Act of 1973 (15 U.S.C. 1531 et seq.) and the habitats of such species.(C)Review committeeThe Secretary shall appoint a review committee comprised of—(i)a State Director from each regional association of State fish and wildlife departments;(ii)the head of a department responsible for fish and wildlife management in a territory; and(iii)four individuals representing four different nonprofit organizations each of which is actively participating in carrying out wildlife conservation restoration activities using funds apportioned from the Subaccount.(D)Support from united states fish and wildlife serviceThe United States Fish and Wildlife Service shall provide any personnel or administrative support services necessary for such Committee to carry out its responsibilities under this Act.(E)EvaluationSuch committee shall evaluate each proposal submitted under this paragraph and recommend projects for funding. The committee shall give preference to solutions that accelerate the recovery of species identified as priorities through regional scientific assessments of species of greatest conservation need.(4)Use of fundsFunds apportioned from the Subaccount—(A)shall be used to implement the Wildlife Conservation Strategy of a State, territory, or the District of Columbia, as required under 16 U.S.C. 669c(d), by carrying out, revising, or enhancing existing wildlife and habitat conservation and restoration programs and developing and implementing new wildlife conservation, restoration, and natural infrastructure resilience programs and partnerships to recover and manage species of greatest conservation need and the key habitats and plant community types essential to the conservation of those species as determined by the appropriate State fish and wildlife department;(B)shall be used to develop, revise, and enhance the Wildlife Conservation Strategy of a State, territory, or the District of Columbia, as may be required by this Act;(C)shall be used to assist in the recovery of species found in the State, territory, or the District of Columbia that are listed as endangered species, threatened species, candidate species or species proposed for listing, or species petitioned for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or under State law;(D)may be used for wildlife conservation education and wildlife-associated recreation projects and infrastructure, especially in historically underserved communities;(E)may be used to manage a species of greatest conservation need whose range is shared with another State, territory, Indian Tribe, or foreign government and for the conservation of the habitat of such species;(F)may be used to manage, control, and prevent invasive species, disease, and other risks to species of greatest conservation need; and(G)may be used for law enforcement activities that are directly related to the protection and conservation of a species of greatest conservation need and the habitat of such species.(5)Minimum required spending for endangered species recoveryNot less than an average of 15 percent over a 5-year period of amounts apportioned to a State, territory, or the District of Columbia from the Subaccount shall be used for purposes described in paragraph (4)(C). The Secretary may reduce the minimum requirement of a State, territory, or the District of Columbia on an annual basis if the Secretary determines that the State, territory, or the District of Columbia is meeting the conservation and recovery needs of all species described in paragraph (4)(C).(6)Public access to private lands not requiredFunds apportioned from the Subaccount shall not be conditioned upon the provision of public access to private lands, waters, or holdings.(7)Requirements for matching funds(A)For the purposes of the non-Federal fund matching requirement for a wildlife conservation or restoration program or project funded by the Subaccount, a State, territory, or the District of Columbia may use as matching non-Federal funds—(i)funds from Federal agencies other than the Department of the Interior and the Department of Agriculture;(ii)donated private lands and waters, including privately owned easements;(iii)in circumstances described in subparagraph (B), revenue generated through the sale of State hunting and fishing licenses; and(iv)other sources consistent with part 80 of title 50, Code of Federal Regulations, in effect on the date of enactment of the Recovering America’s Wildlife Act of 2019.(B)Revenue described in subparagraph (A)(iii) may only be used to fulfill the requirements of such non-Federal fund matching requirement if—(i)no Federal funds apportioned to the State fish and wildlife department of such State from the Wildlife Restoration Program or the Sport Fish Restoration Program have been reverted because of a failure to fulfill such non-Federal fund matching requirement by such State during the previous 2 years; and(ii)the project or program being funded benefits the habitat of a hunted or fished species and a species of greatest conservation need.(C)No State, territory or the District of Columbia shall be required to provide non-Federal matching funds for this program through fiscal year 2025.(8)DefinitionsIn this subsection, the following definitions apply:(A)Species of greatest conservation needThe term species of greatest conservation need may be fauna or flora, and may include terrestrial, aquatic, marine, and invertebrate species that are of low population, declining, rare, or facing threats and in need of conservation attention, as determined by each State fish and wildlife department, with respect to funds apportioned to such State.(B)PartnershipsThe term partnerships may include, but are not limited to, collaborative efforts with Federal agencies, State agencies, local agencies, Indian Tribes, nonprofit organizations, academic institutions, industry groups, and private individuals to implement a State’s Wildlife Conservation Strategy.(C)Territory and territoriesThe terms territory and territories mean the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(D)WildlifeThe term wildlife means any species of wild, freeranging fauna, including fish, and also any fauna in captive breeding programs the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range..(b)Allocation and apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended—(1)by redesignating the second subsection (c), relating to the apportionment of the Wildlife Conservation and Restoration Account, and subsection (d) as subsections (d) and (e) respectively;(2)in subsection (d), as redesignated—(A)in paragraph (1)—(i)in subparagraph (A), by striking to the District of Columbia and to the Commonwealth of Puerto Rico, each and inserting To the District of Columbia;(ii)in subparagraph (B), by striking to Guam and inserting To Guam;(iii)in subparagraph (B), by striking not more than one-fourth of one percent and inserting not less than one-third of one percent; and (iv)by adding at the end the following:(C)To the Commonwealth of Puerto Rico, a sum equal to not less than 1 percent thereof.;(B)in paragraph (2)(A), as redesignated—(i)by amending clause (i) to read as follows:(i)one-half of which is based on the ratio to which the land and water area of such State bears to the total land and water area of all such States;; (ii)in clause (ii), by striking two-thirds and inserting one-quarter; and(iii)by adding at the end the following:(iii)one-quarter of which is based upon the ratio to which the number of species listed as endangered or threatened under the Endangered Species Act of 1973 (15 U.S.C. 1531 et seq.) in such State bears to the total number of such species listed in all such States.;(C)by amending paragraph (2)(B) to read as follows:(B)The amounts apportioned under this paragraph shall be adjusted equitably so that no such State, unless otherwise designated, shall be apportioned a sum which is less than 1 percent or more than 5 percent of the amount available for apportionment under—(i)paragraph (2)(A)(i) of this section;(ii)paragraph (2)(A)(ii) of this section; and (iii)the overall amount available for section (2)(A).(C)States that include plants among their species of greatest conservation need and in the conservation planning and habitat prioritization efforts of their Wildlife Conservation Strategy shall receive an additional 5 percent of their apportioned amount.; and(D)in paragraph (3), by striking 3 percent and inserting 1.85 percent;(3)by amending subsection (e)(4)(B), as redesignated, to read as follows:(B)Not more than an average of 15 percent over a 5-year period of amounts apportioned to each State under this section for a State’s wildlife conservation and restoration program may be used for wildlife conservation education and wildlife-associated recreation.; and(4)by adding at the end following:(f)Minimization of planning and reportingNothing in this Act shall be interpreted to require a State to create a comprehensive strategy related to conservation education or outdoor recreation.(g)AccountabilityNot more than 1 year after the date of enactment of the Recovering America’s Wildlife Act of 2019 and every 3 years thereafter, each State fish and wildlife department shall submit a 3-year work plan and budget for implementing its Wildlife Conservation Strategy and a report describing the results derived from activities accomplished under paragraph (4) during the previous 3 years to—(1)the Committee on Environment and Public Works of the Senate;(2)the Committee on Natural Resources of the House of Representatives; and(3)the United States Fish and Wildlife Service..83513.Technical amendments(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—(1)by striking paragraph (5);(2)by redesignating paragraphs (6) through (9) as paragraphs (5) through (8), respectively; and(3)in paragraph (6), as redesignated by paragraph (2), by inserting Indian Tribes, academic institutions, before wildlife conservation organizations.(b)Conforming amendmentsThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a et seq.) is amended—(1)in section 3—(A)in subsection (a)—(i)by striking (1) An amount equal to and inserting An amount equal to; and(ii)by striking paragraph (2);(B)in subsection (c)—(i)in paragraph (9), as redesignated by section 101(a)(1), by striking or an Indian tribe; and(ii)in paragraph (10), as redesignated by section 101(a)(1), by striking Wildlife Conservation and Restoration Account and inserting Subaccount; and(C)in subsection (d), by striking Wildlife Conservation and Restoration Account and inserting Subaccount;(2)in section 4 (16 U.S.C. 669c)—(A)in subsection (d), as redesignated—(i)in the heading, by striking Account and inserting Subaccount; and(ii)by striking Account each place it appears and inserting Subaccount; and(B)in subsection (e)(1), as redesignated, by striking Account and inserting Subaccount; and(3)in section 8 (16 U.S.C. 669g), in subsection (a), by striking Account and inserting Subaccount.83514.Savings clauseThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—(1)by redesignating section 13 as section 15; and(2)by inserting after section 12 the following:13.Savings clauseNothing in this Act shall be construed to enlarge or diminish the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the law and regulations of the State on lands and waters within the State, including on Federal lands and waters.14.Statutory construction with respect to AlaskaIf any conflict arises between any provision of this Act and any provision of the Alaska National Interest Lands Conservation Act (Public Law 46–487, 16 U.S.C. 3101 et seq.), then the provision in the Alaska National Interest Lands Conservation Act shall prevail..BNatural Infrastructure for Tribal Wildlife Conservation and Restoration83521.Indian Tribes(a)DefinitionsIn this section—(1)AccountThe term Account means the Tribal Wildlife Conservation and Restoration Account established by subsection (c)(1).(2)Indian tribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Tribal species of greatest conservation needThe term Tribal species of greatest conservation need means any species identified by an Indian Tribe as requiring conservation management because of declining population, habitat loss, or other threats, or because of their biological or cultural importance to such Tribe.(5)WildlifeThe term wildlife means—(A)any species of wild flora or fauna including fish and marine mammals;(B)flora or fauna in a captive breeding, rehabilitation, and holding or quarantine program, the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range or to maintain a species for conservation purposes; and(C)does not include game farm animals.(b)Tribal wildlife conservation and restoration account(1)In generalThere is established in the Treasury an account to be known as the Tribal Wildlife Conservation and Restoration Account.(2)AvailabilityAmounts in the Account shall be available for each fiscal year upon appropriation for apportionment in accordance with this title.(3)DepositsFor fiscal year 2021 through 2025, the Secretary of the Treasury shall transfer $97,500,000 upon appropriation to the Account.(c)Distribution of funds to indian tribesEach fiscal year, the Secretary of the Treasury shall deposit funds into the Account and distribute such funds through a noncompetitive application process according to guidelines, and criteria, and reporting requirements determined by the Secretary of the Interior, acting through the Director of the Bureau of Indian Affairs, in consultation with Indian Tribes. Such funds shall remain available until expended.(d)Wildlife management responsibilitiesThe distribution guidelines and criteria described in subsection (d) shall be based, in part, upon Indian Tribes’ wildlife management responsibilities.(e)Use of funds(1)In generalExcept as provided in paragraph (2), the Secretary may distribute funds from the Account to an Indian Tribe for any of the following purposes:(A)To develop, carry out, revise, or enhance wildlife conservation and restoration programs to manage Tribal species of greatest conservation need and the habitats of such species as determined by the Indian Tribe.(B)To assist in the recovery of species listed as an endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)For wildlife conservation education and wildlife-associated recreation projects and infrastructure.(D)To manage a Tribal species of greatest conservation need and the habitat of such species, the range of which may be shared with a foreign country, State, or other Indian Tribe.(E)To manage, control, and prevent invasive species as well as diseases and other risks to wildlife.(F)For law enforcement activities that are directly related to the protection and conservation of wildlife.(G)To develop, revise, and implement comprehensive wildlife conservation strategies and plans for such Tribe.(H)For the hiring and training of wildlife conservation and restoration program staff.(2)Conditions on the use of funds(A)Required use of fundsIn order to be eligible to receive funds under subsection (d), a Tribe’s application must include a proposal to use funds for at least one of the purposes described in subparagraphs (A) and (B) of paragraph (1).(B)Imperiled species recoveryIn distributing funds under this section, the Secretary shall distribute not less than 15 percent of the total funds distributed to proposals to fund the recovery of a species, subspecies, or distinct population segment listed as a threatened species, endangered species, or candidate species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or Tribal law.(C)LimitationIn distributing funds under this section, the Secretary shall distribute not more than 15 percent of all funds distributed under this section for the purpose described in paragraph (1)(C).(f)No matching funds requiredNo Indian Tribe shall be required to provide matching funds to be eligible to receive funds under this Act.(g)Public access not requiredFunds apportioned from the Tribal Wildlife Conservation and Restoration Account shall not be conditioned upon the provision of public or non-Tribal access to Tribal or private lands, waters, or holdings.(h)Administrative costsOf the funds deposited under subsection (c)(3) for each fiscal year, not more than 3 percent shall be used by the Secretary for administrative costs.(i)Savings clauseNothing in this Act shall be construed as modifying or abrogating a treaty with any Indian Tribe, or as enlarging or diminishing the authority, jurisdiction, or responsibility of an Indian Tribe to manage, control, or regulate wildlife.5Miscellaneous83601Reauthorization of Chesapeake Bay gateways and watertrails networkSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (54 U.S.C. 320101 note; Public Law 105–312) is amended by striking “2019” and inserting “2025”.IVEnergyAEstablishment of Federal orphaned well remediation program84101.Establishment of federal orphaned well remediation programSection 349 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15907) is amended—(1)by striking the section title and inserting with Orphaned Well Remediation Program; and(2)by striking subsections (a) through (i) and replacing with the following:(a)In generalThe Secretary, in cooperation with the Secretary of Agriculture, shall establish a program not later than 90 days after the date of enactment of this section to remediate, reclaim, and close orphaned oil and gas wells located on land administered by the land management agencies within the Department of the Interior and the Department of Agriculture.(b)ActivitiesThe program under subsection (a) shall—(1)include a means of ranking orphaned well sites for priority in remediation, reclamation, and closure, based on public health and safety, potential environmental harm, and other land use priorities;(2)distribute funding according to the priorities identified under paragraph (1) of this subsection for—(A)reclaiming, remediating, and closing orphaned wells;(B)reclaiming and remediating well pads and access roads associated with orphaned wells; and(C)restoring native species habitat that has been degraded due to the presence of orphaned wells;(3)provide a public accounting of the costs of remediation, reclamation, and closure for each orphaned well site; and(4)seek to determine the identities of potentially responsible parties associated with the orphaned well sites, or their sureties or guarantors, to the extent such information can be ascertained, and make efforts to obtain reimbursement for expenditures to the extent practicable.(c)Cooperation and consultationsIn carrying out the program under subsection (a), the Secretary shall—(1)work cooperatively with the Secretary of Agriculture and the States within which Federal land is located; and(2)consult with affected Tribes, the Secretary of Energy, and the Interstate Oil and Gas Compact Commission.(d)State and tribal orphaned wells(1)In generalThe Secretary shall establish a program not later than 90 days after the date of enactment of this section to provide grants to States and Tribes to remediate, reclaim, and close orphaned oil and gas wells located on State, Tribal, or private lands.(2)ActivitiesFunds distributed under this subsection may be used by States and Tribes for the activities described in subsection (b), and in addition for—(A)identification and characterization of undocumented orphaned wells on State, Tribal, and private lands;(B)ranking orphaned or abandoned well sites based on factors such as public health and safety, potential environmental harm, and other land use priorities;(C)administration of a State or Tribal orphaned well closure program, provided that no more than 10 percent of the funds received by a State or Tribe under this subsection may be used for this purpose; and(D)making information regarding the use of funds under this subsection available to the public.(3)PriorityIn providing grants under this subsection, the Secretary shall give priority to—(A)States and Tribes that have an established State or Tribal program for the remediation, reclamation, or closure of abandoned, idled, or orphaned oil and gas wells; and(B)States and Tribes that require companies to provide financial assurances prior to drilling a well equal to the estimated full cost of well closure and land remediation.(4)ApplicationStates and Tribes shall be eligible for grants under this subsection upon application to the Secretary of the Interior. Such application shall include—(A)a prioritized list of the wells, well sites, and affected areas that will be remediated, reclaimed, or closed;(B)a description of the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of remediating, reclaiming, or closing each well, well site, or affected area;(C)an estimate of the cost of each proposed project;(D)an estimate of the number of jobs that will be created or saved through the projects to be funded under this subsection;(E)an estimate of the funds to be spent on administrative costs; and(F)a description of how the information regarding the State’s or Tribe’s activities under this subsection will be made available to the public.(5)AllocationThe Secretary shall, in consultation with States, affected Tribes, and the Interstate Oil and Gas Compact Commission, develop a formula for the amount of grant funding each State or Tribe is eligible for under this subsection, taking into account—(A)the number of documented orphaned wells within the State or on each Tribe’s lands;(B)the estimated number of undocumented orphaned wells within the State or on each Tribe’s lands; and(C)the amount of oil and gas activity within the State or on Tribal lands in the previous 10 years.(e)Technical assistance(1)In generalThe Secretary of Energy, in cooperation with the Secretary, shall establish a program to provide technical assistance to oil and gas producing States and Tribes to ensure practical and economical remedies for environmental problems caused by orphaned or abandoned oil and gas well sites on State, Tribal, or private land.(2)AssistanceThe Secretary of Energy shall work with the States, through the Interstate Oil and Gas Compact Commission, to assist the States in quantifying and mitigating environmental risks of onshore orphaned or abandoned oil or gas wells on State and private land.(3)ActivitiesThe program under paragraph (1) shall include—(A)mechanisms to facilitate identification, if feasible, of the persons currently providing a bond or other form of financial assurance required under State or Federal law for an oil or gas well that is orphaned or abandoned;(B)criteria for ranking orphaned or abandoned well sites based on factors such as public health and safety, potential environmental harm, and other land use priorities;(C)information and training programs on best practices for remediation of different types of sites; and(D)funding of State mitigation efforts on a cost-shared basis.(f)Report to congressNot later than 1 year after the date of enactment of this section, and every year thereafter, the Secretary shall submit to Congress a report on the programs established under this section.(g)DefinitionsAs used in this subsection—(1)Orphaned wellThe term orphaned well means any well not in operation for which there is no responsible party known to the Secretary to reclaim and remediate or close the well site; and(2)Responsible partyThe term responsible party includes any person, association, corporation, subsidiary, or affiliate that directly or indirectly, controls, manages, directs, or undertakes the activities with respect to an oil and gas lease or any person or entity controlled by, or under common control with, such person or entity.(h)AppropriationsThere are authorized to be appropriated to the Secretary of the Interior for each of fiscal years 2020 through 2024—(1)$50,000,000 to carry out the program under subsection (a); and(2)$350,000,000 to carry out the program under subsection (d)..84102.Federal bonding reformSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as follows: (g)Bonding requirements(1)DefinitionsIn this subsection: (A)Interim reclamation planThe term Interim Reclamation Plan means an ongoing plan specifying reclamation steps to be taken on all disturbed areas covered by any lease issued under this Act that are not needed for active operations. (B)Final reclamation planThe term Final Reclamation Plan means a plan describing all reclamation activity to be conducted for all disturbed areas, including locations, facilities, trenches, rights-of-way, roads, and any other surface disturbance covered by a lease issued under this Act prior to final abandonment. (2)In generalThe Secretary of the Interior, or with respect to National Forest lands, the Secretary of Agriculture, shall regulate all surface-disturbing activities conducted pursuant to any lease issued under this Act, and shall determine reclamation and other actions as required in the interest of conservation of surface resources. (3)Reclamation plans required(A)Analysis and approval requiredNo permit to drill on an oil and gas lease issued under this Act may be granted without the analysis and approval by the Secretary concerned of both an interim reclamation plan and a final reclamation plan covering proposed surface-disturbing activities within the lease area. (B)Plans of operationsAll Plans of Operations submitted and approved pursuant to this Act shall include an Interim Reclamation Plan. (C)Secretarial reviewThe relevant Secretary shall review each Interim Reclamation Plan at regular intervals and shall require such plans to be amended as warranted, subject to the approval of such Secretary. (4)Bonding(A)In generalThe Secretary concerned shall, by regulation, require that an adequate bond, surety, or other financial arrangement will be established prior to the commencement of surface-disturbing activities on any lease, to ensure the complete and timely reclamation of the lease tract, and the restoration of any lands or surface waters adversely affected by lease operations after the abandonment or cessation of oil and gas operations on the lease. (B)ProhibitionThe Secretary shall not issue or approve the assignment of any lease under the terms of this section to any person, association, corporation, or any subsidiary, affiliate, or person controlled by or under common control with such person, association, or corporation, during any period in which, as determined by the relevant Secretary, such entity has failed or refused to comply in any material respect with the reclamation requirements and other standards established under this section for any prior lease to which such requirements and standards applied. (C)Notice and opportunity for compliancePrior to making such determination with respect to any such entity the concerned Secretary shall provide such entity with adequate notification and an opportunity to comply with such reclamation requirements and other standards and shall consider whether any administrative or judicial appeal is pending. Once the entity has complied with the reclamation requirement or other standard concerned an oil or gas lease may be issued to such entity under this Act. (D)Limitation on bondsA bond, surety, or other financial arrangement described in subparagraph (A) shall not be adequate if it is less than— (i)$50,000 in the case of an arrangement for an individual surface-disturbing activity of an entity; (ii)$250,000 in the case of an arrangement for all surface-disturbing activities of an entity in a State; or (iii)$1,000,000 in the case of an arrangement for all surface-disturbing activities of an entity in the United States. (E)Adjustments for inflationIn the application of subparagraph (B), the Secretaries concerned shall jointly at least once every three years adjust the dollar amounts in subparagraph (B) to account for inflation based on the Consumer Price Index for all urban consumer published by the Department of Labor. (5)StandardsThe Secretary of the Interior and the Secretary of Agriculture shall, by regulation, establish uniform standards for all Interim and Final Reclamation Plans. The goal of such plans shall be the restoration of the affected ecosystem to a condition approximating or equal to that which existed prior to the surface disturbance. Such standards shall include restoration of natural vegetation and hydrology, habitat restoration, salvage, storage and reuse of topsoils, erosion control, control of invasive species and noxious weeds and natural contouring. (6)MonitoringThe Secretary concerned shall not approve final abandonment and shall not release any bond required by this Act until the standards and requirement for final reclamation established pursuant to this Act have been met..BSurface Mining Control and Reclamation Act Amendments84201.Abandoned Mine Land Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended—(1)in subparagraph (A)—(A)in the heading, by striking 2022 and inserting 2037; and(B)by striking 2022 and inserting 2037; and(2)in subparagraph (B)—(A)in the heading, by striking 2023 and inserting 2038;(B)by striking 2023 and inserting 2038; and(C)by striking 2022 and inserting 2037.84202.Emergency Powers(a)State reclamation programSection 405(d) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235(d)) is amended by striking sections 402 and 410 excepted and inserting section 402 excepted.(b)DelegationSection 410 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240) is amended—(1)in subsection (a), by inserting , including through reimbursement to a State or Tribal Government described in subsection (c), after moneys; and(2)by adding at the end the following:(c)State or Tribal GovernmentA State or Tribal Government is eligible to receive reimbursement from the Secretary under subsection (a) if such State or Tribal Government has submitted, and the Secretary has approved, an Abandoned Mine Land Emergency Program as part of an approved State or Tribal Reclamation Plan under section 405..84203.Reclamation fee(a)DurationEffective 90 days after the date of enactment of this Act, section 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2036.(b)Allocation of fundsEffective September 30, 2020, section 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—(1)in paragraph (6)(A), by striking paragraphs (1) and (5) inserting paragraphs (1), (5), and (8);(2)in paragraph (8)(A), by striking $3,000,000 and inserting $5,000,000; and(3)by adding at the end the following:(9)From amounts withheld pursuant to the Budget Control Act of 2011 (2 U.S.C. 901(a)) from payments to States under title IV of the Surface Mining Control and Reclamation Act (30 U.S.C. 1232(g)) during fiscal years 2013 through 2018, the Secretary shall distribute for fiscal year 2020 an amount to each State equal to the total amount so withheld..CRevitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More84301.Economic revitalization for coal country(a)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:416.Abandoned mine land economic revitalization(a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in economically distressed mining communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.(b)In generalFrom amounts deposited into the fund under section 401(b) before October 1, 2007, $200,000,000 shall be made available to the Secretary, subject to appropriation, for each of fiscal years 2021 through 2025 for distribution to States and Indian tribes in accordance with this section for reclamation and restoration projects at sites identified as priorities under section 403(a).(c)Use of fundsFunds distributed to a State or Indian tribe under subsection (d) shall be used only for projects classified under the priorities of section 403(a) that meet the following criteria:(1)Contribution to future economic or community development(A)In generalThe project, upon completion of reclamation, is intended to create favorable conditions for the economic development of the project site or create favorable conditions that promote the general welfare through economic and community development of the area in which the project is conducted.(B)Demonstration of conditionsSuch conditions are demonstrated by—(i)documentation of the role of the project in such area’s economic development strategy or other economic and community development planning process;(ii)any other documentation of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or(iii)any other documentation agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.(2)Location in economically distressed community affected by recent decline in mining(A)In generalThe project will be conducted in a community—(i)that has been adversely affected economically by a recent reduction in coal mining related activity, as demonstrated by employment data, per capita income, or other indicators of economic distress; or(ii)(I)that has historically relied on coal mining for a substantial portion of its economy; and(II)in which the economic contribution of coal mining has significantly declined.(B)Submission and publication of evidence or analysisAny evidence or analysis relied upon in selecting the location of a project under this subparagraph shall be submitted to the Secretary for publication. The Secretary shall publish such evidence or analysis in the Federal Register within 30 days after receiving such submission.(3)Stakeholder collaboration(A)In generalThe project has been the subject of project planning under subsection (g) and has been the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.(B)Public noticeAs part of project planning—(i)the public has been notified of the project at minimum 30 days prior to submission to Office of Surface Mining Reclamation and Enforcement and has been given an opportunity to request a public meeting convened in a community near the proposed project site; and(ii)the State or Indian tribe published notice of the proposed project 30 days prior to submission to Office of Surface Mining Reclamation and Enforcement and published notice of requested public meetings in local newspapers of general circulation, on the Internet, and by any other means considered desirable by the Secretary.(C)Electronic notificationThe State or Indian tribe established a way for interested persons to receive electronically all public notices issued under subparagraph (B) and any written declarations submitted to the Secretary under paragraph (5).(4)Eligible applicantsThe project has been proposed by entities of State, local, county, or tribal governments, or local organizations, and will be approved and executed by State or tribal programs, approved under section 405 or referred to in section 402(g)(8)(B), which may include subcontracting project-related activities, as appropriate.(5)WaiverIf the State or Indian tribe—(A)cannot provide documentation described in paragraph (1)(B) for a project conducted under a priority stated in paragraph (1) or (2) of section 403(a); or(B)is unable to meet the requirements under paragraph (2),the State or Indian tribe shall submit a written declaration to the Secretary requesting an exemption from the requirements of those subparagraphs. The declaration must explain why achieving favorable conditions for economic or community development at the project site is not practicable, or why the requirements of paragraph (2) cannot be met, and that sufficient funds distributed annually under section 401 are not available to implement the project. Such request for an exemption is deemed to be approved, except the Secretary shall deny such request if the Secretary determines the declaration to be substantially inadequate. Any denial of such request shall be resolved at the State’s or Indian tribe’s request through the procedures described in subsection (e). (d)Distribution of funds(1)Uncertified States(A)In generalFrom the amount made available in subsection (b), the Secretary shall distribute 97.5 percent annually for each of fiscal years 2021 through 2025 to States and Indian tribes that have a State or tribal program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows:(i)Four-fifths of such amount shall be distributed based on the proportion of the amount of coal historically produced in each State or from the lands of each Indian tribe concerned before August 3, 1977.(ii)One-fifth of such amount shall be distributed based on the proportion of reclamation fees paid during the period of fiscal years 2012 through 2016 for lands in each State or lands of each Indian tribe concerned.(B)Supplemental fundsFunds distributed under this section—(i)shall be in addition to, and shall not affect, the amount of funds distributed—(I)to States and Indian tribes under section 401(f); and(II)to States and Indian tribes that have made a certification under section 411(a) in which the Secretary has concurred, subject to the cap described in section 402(i)(3); and(ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).(2)Additional funding to certain States and Indian tribes(A)EligibilityFrom the amount made available in subsection (b), the Secretary shall distribute 2.5 percent annually for each of the five fiscal years beginning with fiscal year 2021 to States and Indian tribes that have a State program approved under section 405 and have made a certification under section 411(a) in which the Secretary has concurred.(B)Application for fundsUsing the process in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph. The Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (c).(C)Distribution of fundsThe amount of funds distributed to each State or Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purpose of this section.(3)Reallocation of uncommitted funds(A)Committed definedFor purposes of this paragraph the term committed—(i)means that funds received by the State or Indian tribe—(I)have been exclusively applied to or reserved for a specific project and therefore are not available for any other purpose; or(II)have been expended or designated by the State or Indian tribe for the completion of a project;(ii)includes use of any amount for project planning under subsection (g); and(iii)reflects an acknowledgment by Congress that, based on the documentation required under subsection (c)(2)(B), any unanticipated delays to commit such funds that are outside the control of the State or Indian tribe concerned shall not affect its allocations under this section.(B)Fiscal years 2024 and 2025For each of fiscal years 2024 and 2025, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal year.(C)Fiscal year 2026For fiscal year 2026, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under paragraph (1)(A), among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal years.(D)Amount of reallocationThe amount reallocated to each State or Indian tribe under each of subparagraphs (B) and (C) shall be determined by the Secretary to reflect, to the extent practicable—(i)the proportion of unreclaimed eligible lands and waters the State or Indian tribe has in the inventory maintained under section 403(c);(ii)the average of the proportion of reclamation fees paid for lands in each State or lands of each Indian tribe concerned; and(iii)the proportion of coal mining employment loss incurred in the State or on lands of the Indian tribe, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.(e)Resolution of Secretary’s concerns; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (c)—(1)the Secretary and the State or tribe shall meet and confer for a period of not more than 45 days to resolve the Secretary’s concerns, except that such period may be shortened by the Secretary if the Secretary's concerns are resolved;(2)during that period, at the State’s or Indian tribe’s request, the Secretary may consult with any appropriate Federal agency; and(3)at the end of that period, if the Secretary’s concerns are not resolved the Secretary shall provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an explanation of the concerns and such project proposal shall not be eligible for funds distributed under this section.(f)Acid mine drainage treatment(1)In generalSubject to paragraph (2), a State or Indian tribe that receives funds under this section may use up to 30 percent of such funds as necessary to supplement the State’s or tribe’s acid mine drainage abatement and treatment fund established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section. A State or Indian tribe shall specify the total funds allotted for such costs in its application submitted under subsection (d)(2)(B).(2)ConditionA State or Indian tribe may use funds under this subsection only if the State or tribe can demonstrate that the annual grant distributed to the State or tribe pursuant to section 401(f), including any interest from the State’s or tribe’s acid mine drainage abatement and treatment fund that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.(g)Project planning and administration(1)States and Indian tribesA State or Indian tribe may use up to 10 percent of its annual distribution under this section for the costs of administering this section consistent with existing practice under sections 401(c)(7) and 402(g)(1)(C) of the Surface Mining Control and Reclamation Act of 1977 and the Office of Surface Mining Reclamation and Enforcement Federal Assistance Manual.(2)SecretaryThe Secretary may expend, from amounts made available to the Secretary under section 402(g)(3)(D), not more than $3,000,000 during the fiscal years for which distributions occur under subsection (b) for staffing and other administrative expenses necessary to carry out this section.(h)Regulations and guidelinesTo the extent necessary to implement the provisions of this Act, the Secretary shall propose rules and/or develop guidelines not later than 90 days following enactment of the Act and shall publish them as final rules and/or guidelines not later than 90 days thereafter. Within 60 days following the adoption of any such final rules and/or guidelines, the Secretary shall distribute the funds under subsection (d). Furthermore, project proposals under this Act shall be initially reviewed, vetted and approved by OSMRE Field Offices within 45 days of receipt and authorizations to proceed shall be issued by the Field Office within 45 days of request by the State or Tribe.(i)Report to CongressThe Secretary shall provide to the Committee on Natural Resources of the House of Representatives, the Committees on Appropriations of the House of Representatives and the Senate, and the Committee on Energy and Natural Resources of the Senate at the end of each fiscal year for which such funds are distributed a detailed report—(1)on the various projects that have been undertaken with such funds;(2)the extent and degree of reclamation using such funds that achieved the priorities described in paragraph (1) or (2) of section 403(a);(3)the community and economic benefits that are resulting from, or are expected to result from, the use of the funds that achieved the priorities described in paragraph (3) of section 403(a); and(4)the reduction since the previous report in the inventory referred to in section 403(c).(j)Prohibition on certain use of fundsAny State or Indian tribe that uses the funds distributed under this section for purposes other than reclamation or drainage abatement expenditures, as made eligible by section 404, and for the purposes authorized under subsections (f) and (g), shall be barred from receiving any subsequent funding under this section..(b)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 is amended by adding at the end of the items relating to title IV the following:Sec. 416. Abandoned mine land economic revitalization..84302.Technical and conforming amendmentsThe Surface Mining Control and Reclamation Act of 1977 is amended—(1)in section 401(c) (30 U.S.C. 1231(c)), by striking and after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:(11)to implement section 416; and;(2)in section 401(d)(3) (30 U.S.C. 1231(d)(3)), by striking subsection (f) and inserting subsection (f) and section 416(a);(3)in section 402(g) (30 U.S.C. 1232(g))—(A)in paragraph (1), by inserting and section 416 after subsection (h); and(B)by adding at the end of paragraph (3) the following:(F)For the purpose of section 416(d)(2)(A).; and(4)in section 403(c) (30 U.S.C. 1233(c)), by inserting after the second sentence the following: As practicable, States and Indian tribes shall offer such amendments based on the use of remote sensing, global positioning systems, and other advanced technologies..84303.Minimum State paymentsSection 402(g)(8)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)) is amended by striking $3,000,000 and inserting $5,000,000.84304.GAO study of use of fundsNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall study and report to the Congress on uses of funds authorized by this subtitle, including regarding—(1)the solvency of the Abandoned Mine Reclamation Fund; and(2)the impact of such use on payments and transfers under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201) to—(A)States for which a certification has been made under section 411 of such Act (30 U.S.C. 1241);(B)States for which such a certification has not been made; and(C)transfers to United Mine Workers of America Combined Benefit Fund.84305.Payments to certified States not affectedNothing in this subtitle shall be construed to reduce or otherwise affect payments under section 402(g) of the Surface Mining Reclamation and Control Act of 1977 (30 U.S.C. 1232(g)) to States that have made a certification under section 411(a) of such Act (30 U.S.C. 1240a(a)) in which the Secretary of the Interior has concurred.DPublic Land Renewable Energy Development84401.DefinitionsIn this subtitle:(1)Covered landThe term covered land means land that is—(A)public lands administered by the Secretary; and(B)not excluded from the development of geothermal, solar, or wind energy under—(i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or(ii)other Federal law.(2)Exclusion areaThe term exclusion area means covered land that is identified by the Bureau of Land Management as not suitable for development of renewable energy projects.(3)Federal landThe term Federal land means public lands.(4)FundThe term Fund means the Renewable Energy Resource Conservation Fund established by section 84408(c)(1).(5)Priority areaThe term priority area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project, including a designated leasing area (as defined in section 2801.5(b) of title 43, Code of Federal Regulations (or a successor regulation)) that is identified under the rule of the Bureau of Land Management entitled Competitive Processes, Terms, and Conditions for Leasing Public Lands for Solar and Wind Energy Development and Technical Changes and Corrections (81 Fed. Reg. 92122 (December 19, 2016)) (or a successor regulation).(6)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(7)Renewable energy projectThe term renewable energy project means a project carried out on covered land that uses wind, solar, or geothermal energy to generate energy.(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)Variance areaThe term variance area means covered land that is—(A)not an exclusion area;(B)not a priority area; and(C)identified by the Secretary as potentially available for renewable energy development and could be approved without a plan amendment, consistent with the principles of multiple use (as that term is defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)).84402.Land use planning; supplements to programmatic environmental impact statements(a)Priority areas(1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish priority areas on covered land for geothermal, solar, and wind energy projects. Projects located in those priority areas shall be given the highest priority for review, and shall be offered the opportunity to participate in any regional mitigation plan developed for the relevant priority areas.(2)Deadline(A)Geothermal energyFor geothermal energy, the Secretary shall establish priority areas as soon as practicable, but not later than 5 years, after the date of the enactment of this Act.(B)Solar energyFor solar energy, solar Designated Leasing Areas, including the solar energy zones established by the 2012 western solar plan of the Bureau of Land Management and any subsequent land use plan amendments, shall be considered to be priority areas for solar energy projects. The Secretary shall establish additional solar priority areas as soon as practicable, but not later than 3 years, after the date of the enactment of this Act.(C)Wind energyFor wind energy, the Secretary shall establish additional wind priority areas as soon as practicable, but not later than 3 years, after the date of the enactment of this Act.(b)Variance areasTo the maximum extent practicable, variance areas shall be considered for renewable energy project development, consistent with the principles of multiple use (as defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)).(c)Review and modificationNot less than once every 5 years, the Secretary shall—(1)review the adequacy of land allocations for geothermal, solar, and wind energy priority and variance areas for the purpose of encouraging new renewable energy development opportunities; and(2)based on the review carried out under paragraph (1), add, modify, or eliminate priority, variance, and exclusion areas.(d)Compliance with the National Environmental Policy ActFor purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished—(1)for geothermal energy, by supplementing the October 2008 final programmatic environmental impact statement for geothermal leasing in the Western United States and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized;(2)for solar energy, by supplementing the July 2012 final programmatic environmental impact statement for solar energy development and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized; and(3)for wind energy, by supplementing the July 2005 final programmatic environmental impact statement for wind energy development and incorporating any additional regional analyses that have been completed by Federal agencies since the programmatic environmental impact statement was finalized.(e)No effect on processing applicationsAny requirements to prepare a supplement to a programmatic environmental impact statement under this section shall not result in any delay in processing a pending application for a renewable energy project.(f)CoordinationIn developing a supplement required by this section, the Secretary shall coordinate, on an ongoing basis, with appropriate State, Tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities to ensure that priority areas identified by the Secretary are—(1)economically viable (including having access to existing and/or planned transmission lines);(2)likely to avoid or minimize impacts to habitat for animals and plants, recreation, cultural resources, and other uses of covered land; and(3)consistent with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section (43 U.S.C. 1712(c)(9)).84403.Environmental review on covered land(a)In generalIf the Secretary determines that a proposed renewable energy project has been sufficiently analyzed by a programmatic environmental impact statement conducted under section 84402(d), the Secretary shall not require any additional review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary shall publish any such project determinations on a publicly available website.(b)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the Secretary shall rely on the analysis in the programmatic environmental impact statement conducted under section 84402(d), to the maximum extent practicable when analyzing the potential impacts of the project.(c)Relationship to other lawNothing in this section modifies or supersedes any requirement under applicable law.84404.Program to improve renewable energy project permit coordination(a)EstablishmentThe Secretary shall establish a national Renewable Energy Coordination Office and State, district, or field offices with responsibility to establish and implement a program to improve Federal permit coordination with respect to renewable energy projects on covered land and other activities deemed necessary by the Secretary. In carrying out the program, the Secretary may temporarily assign qualified staff to Renewable Energy Coordination Offices to expedite the permitting of renewable energy projects.(b)Memorandum of understanding(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section, including to specifically expedite the environmental analysis of applications for projects proposed in a variance area or a priority area, with the Secretary of Defense.(2)State and Tribal participationThe Secretary may request the Governor of any interested State or any Tribal leader of any interested Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) to be a signatory to the memorandum of understanding under paragraph (1).(c)Designation of qualified staff(1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (b) is executed, all Federal signatories, as appropriate, shall identify for each of the Bureau of Land Management Renewable Energy Coordination Offices one or more employees who have expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—(A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);(B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344);(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);(D)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(E)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);(F)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(G)implementation of the requirements of section 306108 of title 54, United States Code (formerly known as section 106 of the National Historic Preservation Act);(H)the Bald and Golden Eagle Protection Act (16 U.S.C. 668 through 668d); and (I)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54 , United States Code (previously known as the National Park Service Organic Act). (2)DutiesEach employee assigned under paragraph (1) shall—(A)be responsible for addressing all issues relating to the jurisdiction of the home office or agency of the employee; and(B)participate as part of the team of personnel working on proposed energy projects, planning, monitoring, inspection, enforcement, and environmental analyses.(d)Additional personnelThe Secretary may assign such additional personnel for the Bureau of Land Management Renewable Energy Coordination Offices as are necessary to ensure the effective implementation of any programs administered by the offices in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).(e)Clarification of existing authorityUnder section 307 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737), the Bureau of Land Management may—(1)accept donations for the purposes of public lands management; and(2)accept donations from renewable energy companies working on public lands to help cover the costs of environmental reviews.(f)Report to Congress(1)In generalNot later than February 1 of the first fiscal year beginning after the date of the enactment of this Act, and each February 1 thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made under the program established under subsection (a) during the preceding year.(2)InclusionsEach report under this subsection shall include—(A)projections for renewable energy production and capacity installations; and(B)a description of any problems relating to leasing, permitting, siting, or production.84405.Increasing economic certainty(a)ConsiderationsThe Secretary is authorized to and shall consider acreage rental rates, capacity fees, and other recurring annual fees in total when evaluating existing rates paid for the use of Federal land by renewable energy projects.(b)Increases in base rental ratesOnce a base rental rate is established upon the issuance of a right-of-way authorization, increases in the base rent shall be limited to the Implicit Price Deflator–Gross Domestic Product (IPD–GDP) index for the entire term of the right-of-way authorization.(c)Reductions in base rental ratesThe Secretary is authorized to reduce acreage rental rates and capacity fees, or both, for existing and new wind and solar authorizations if the Secretary determines—(1)that the existing rates—(A)exceed fair market value;(B)impose economic hardships;(C)limit commercial interest in a competitive lease sale or right-of-way grant; or(D)are not competitively priced compared to other available land; or(2)that a reduced rental rate or capacity fee is necessary to promote the greatest use of wind and solar energy resources, especially those resources inside priority areas. Rental rates and capacity fees for projects that are within the boundaries of a Designated Leasing Area but not formally recognized as being in such an area shall be equivalent to rents and fees for new leases inside of a Designated Leasing Area.84406.Limited grandfathering(a)Definition of projectIn this section, the term project means a system described in section 2801.9(a)(4) of title 43, Code of Federal Regulations (as in effect on the date of enactment of this Act).(b)Requirement To pay rents and feesUnless otherwise agreed to by the owner of a project, the owner of a project that applied for a right-of-way under section 501 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761) on or before December 19, 2016, shall be obligated to pay with respect to the right-of-way all rents and fees in effect before the effective date of the rule of the Bureau of Land Management entitled Competitive Processes, Terms, and Conditions for Leasing Public Lands for Solar and Wind Energy Development and Technical Changes and Corrections (81 Fed. Reg. 92122 (December 19, 2016)).84407.Renewable energy goalThe Secretary shall seek to issue permits that, in total, authorize production of not less than 25 gigawatts of electricity from wind, solar, and geothermal energy projects by not later than 2025, through management of public lands and administration of Federal laws.84408.Disposition of revenues(a)Disposition of revenuesBeginning on January 1, 2020, of the amounts collected as bonus bids, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization (other than under section 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g))) for the development of wind or solar energy on covered land the following shall be made available without further appropriation or fiscal year limitation as follows:(1)Twenty-five percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the revenue is derived.(2)Twenty-five percent shall be paid by the Secretary of the Treasury to the one or more counties within the boundaries of which the revenue is derived, to be allocated among the counties based on the percentage of land from which the revenue is derived.(3)Fifteen percent shall be deposited in the Treasury and be made available to the Secretary to carry out the program established under this subtitle, including the transfer of the funds by the Bureau of Land Management to other Federal agencies and State agencies to facilitate the processing of renewable energy permits on Federal land, with priority given to using the amounts, to the maximum extent practicable without detrimental impacts to emerging markets, to expediting the issuance of permits required for the development of renewable energy projects in the States from which the revenues are derived.(4)Twenty-five percent shall be deposited in the Renewable Energy Resource Conservation Fund established by subsection (c).(5)The remainder shall be deposited into the general fund of the Treasury for purposes of reducing the annual Federal budget deficit.(b)Payments to States and counties(1)In generalAmounts paid to States and counties under subsection (a) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).(2)Payments in lieu of taxesA payment to a county under paragraph (1) shall be in addition to a payment in lieu of taxes received by the county under chapter 69 of title 31, United States Code.(c)Renewable Energy Resource Conservation Fund(1)In generalThere is established in the Treasury a fund to be known as the Renewable Energy Resource Conservation Fund, which shall be administered by the Secretary.(2)Use of fundsThe Secretary may make amounts in the Fund available to Federal, State, local, and Tribal agencies to be distributed in regions in which renewable energy projects are located on Federal land, for the purposes of—(A)restoring and protecting—(i)fish and wildlife habitat for affected species;(ii)fish and wildlife corridors for affected species; and(iii)wetlands, streams, rivers, and other natural water bodies in areas affected by wind, geothermal, or solar energy development; and(B)preserving and improving recreational access to Federal land and water in an affected region through an easement, right-of-way, or other instrument from willing landowners for the purpose of enhancing public access to existing Federal land and water that is inaccessible or restricted.(3)Restriction on use of fundsNo funds made available under this subsection may be used for the purchase of real property unless in fulfillment of paragraph (2)(B).(4)PartnershipsThe Secretary may enter into cooperative agreements with State and Tribal agencies, nonprofit organizations, and other appropriate entities to carry out the activities described in subparagraphs (A) and (B) of paragraph (2).(5)Investment of Fund(A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.(B)UseAny interest earned under subparagraph (A) may be expended in accordance with this subsection.(6)Report to CongressAt the end of each fiscal year, the Secretary shall report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—(A)the amount collected as described in subsection (a), by source, during that fiscal year;(B)the amount and purpose of payments during that fiscal year to each Federal, State, local, and Tribal agency under paragraph (2); and(C)the amount remaining in the Fund at the end of the fiscal year.(7)Intent of CongressIt is the intent of Congress that the revenues deposited and used in the Fund shall supplement (and not supplant) annual appropriations for activities described in subparagraphs (A) and (B) of paragraph (2).84409.Promoting and enhancing development of geothermal energy(a)In generalSection 234(a) of the Energy Policy Act of 2005 (42 U.S.C. 15873(a)) is amended by striking in the first 5 fiscal years beginning after the date of enactment of this Act and inserting through fiscal year 2022.(b)AuthorizationSection 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended—(1)by striking Amounts and inserting the following:(1)In generalAmounts; and(2)by adding at the end the following:(2)AuthorizationEffective for fiscal year 2019 and each fiscal year thereafter, amounts deposited under subsection (a) shall be available to the Secretary of the Interior for expenditure, without further appropriation or fiscal year limitation, to implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this Act..84410.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:(4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under subsection (c) by the holder of the oil and gas lease—(A)on a determination that geothermal energy will be produced from a well producing or capable of producing oil and gas; and(B)in order to provide for the coproduction of geothermal energy with oil and gas..84411.Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is further amended by adding at the end the following:(5)Adjoining land(A)DefinitionsIn this paragraph:(i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—(I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land) as determined by the Secretary under regulations issued under this paragraph;(II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and(III)shall be not less than the greater of—(aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or(bb)$50.(ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.(iii)Qualified Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act.(iv)Qualified geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.(v)Qualified lesseeThe term qualified lessee means a person who may hold a geothermal lease under this Act (including applicable regulations).(vi)Valid discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.(B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if—(i)the area of qualified Federal land—(I)consists of not less than 1 acre and not more than 640 acres; and(II)is not already leased under this Act or nominated to be leased under subsection (a);(ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and(iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that—(I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and(II)that geothermal feature extends into the adjoining areas.(C)Determination of fair market value(i)In generalThe Secretary shall—(I)publish a notice of any request to lease land under this paragraph;(II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;(III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and(IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).(ii)Limitation on nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.(iii)Annual rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.(D)RegulationsNot later than 270 days after the date of the enactment of this paragraph, the Secretary shall issue regulations to carry out this paragraph..84412.Savings clauseNotwithstanding any other provision of this subtitle, the Secretary shall continue to manage public lands under the principles of multiple use and sustained yield in accordance with title I of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), including due consideration of mineral and nonrenewable energy-related projects and other nonrenewable energy uses, for the purposes of land use planning, permit processing, and conducting environmental reviews.EOffshore Wind Jobs and Opportunity84501.Offshore Wind Career Training Grant ProgramThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:33.Offshore Wind Career Training Grant Program(a)Grants authorizedBeginning 180 days after the date of the enactment of this section, the Secretary may award offshore wind career training grants to eligible entities for the purpose of establishing or expanding educational or career training programs that provide individuals in such programs skills and competencies necessary for employment in the offshore wind industry.(b)Allocation of grants(1)Limitation on grant quantity and sizeAn eligible entity may not be awarded—(A)more than one grant under this section for which the eligible entity is the lead applicant; or(B)a grant under this section in excess of $2,500,000.(2)Allocation to community collegesNot less than 25 percent of the total amount awarded under this section for a fiscal year shall be awarded to eligible entities that are community colleges.(c)PartnershipsAn eligible entity seeking to receive a grant under this section shall establish or partner with one or more of the following:(1)Another eligible entity (including an eligible entity that is a community college).(2)A State or local government agency responsible for education, workforce development or offshore wind energy activities.(3)A qualified intermediary.(d)Use of grantAn eligible entity may use a grant awarded under this section for the following activities:(1)Occupational skills training, including curriculum development and class-room instruction.(2)Safety and health training.(3)The provision of English language acquisition and employability skills.(4)Individual referral and tuition assistance for a community college training program.(5)Career pathway development or expansion for offshore wind industry occupations.(6)The development or expansion of work-based learning or incumbent worker training programs aligned with career pathways in a field related to the offshore wind industry, such as paid internships, registered apprenticeships and programs articulating to an apprenticeship program, customized training, or transitional jobs.(7)Curriculum development at the under-graduate and postgraduate levels.(8)Development and support of offshore wind energy major, minor, or certificate programs.(9)Such other activities, as determined by the Secretary, to meet the purposes of this section.(e)Grant proposals(1)Submission procedure for grant proposalsAn eligible entity seeking to receive a grant under this section shall submit a grant proposal to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)Content of grant proposalsA grant proposal submitted to the Secretary under this section shall include a detailed description of—(A)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve an educational or career training program that will provide individuals in such program the skills and competencies necessary for employment in the offshore wind industry;(B)any previous experience of the eligible entity in providing such educational or career training programs;(C)the extent to which such project will meet the educational or career training needs;(D)the quantitative data that demonstrates the demand for employment for such program in the geographic area served by the eligible entity, including wages and benefits for such employment;(E)a description of the entities involved in the industry or sector partnership; and(F)a description of the activities the eligible entity will carry out.(f)Criteria for award of grants(1)In generalSubject to appropriations, the Secretary shall award grants under this section based on an evaluation of—(A)the merits of the grant proposal;(B)the available or projected employment opportunities, including the projected wages and benefits, available to individuals who complete the educational or career training program that the eligible entity proposes to develop, offer, or improve; and(C)the availability and capacity of existing educational or career training programs in the community to meet future demand for such programs.(2)PriorityPriority in awarding grants under this section shall be given to an eligible entity that—(A)is—(i)an institute of higher education that has formed a partnership with a labor organization or joint-labor management organization; or(ii)a labor organization or joint-labor management organization that has formed a partnership with an institute of higher education;(B)has entered into a memorandum of understanding with one or more employers in the offshore wind industry to partner on the establishment or expansion of programs funded under this Act;(C)is located in an economically distressed area;(D)serves a high number or high percentage of individuals who are—(i)dislocated workers (particularly workers dislocated from the offshore oil and gas, onshore fossil fuel, nuclear energy, or fishing industries);(ii)veterans, members of the reserve components of the Armed Forces, or former members of such reserve components;(iii)unemployed, underemployed, or disconnected;(iv)individuals with barriers to employment;(v)in-school and out-of-school youth; or(vi)formerly incarcerated, adjudicated, nonviolent offenders;(E)an eligible entity that proposes to serve a high percentage or number of low-income or minority students; or(F)demonstration of or established plans for the eligible entity to be included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).(3)Geographic distributionThe Secretary shall, to the extent practicable, award grants under this section in a manner that provides for a reasonable geographic distribution, except that the Secretary shall not be required to award grants equally among different regions of the United States.(g)Matching requirementsA grant awarded under this section may not be used to satisfy any non-Federal funds matching requirement under any other provision of law.(h)Grantee data collection(1)In generalA grantee, with respect to the educational or career training program for which the grantee received a grant under this section, shall collect and report to the Secretary on an annual basis the following:(A)The number of participants enrolled in the educational or career training program.(B)The number of participants that have completed the educational or career training programing the last 12 months.(C)The services received by such participants, including a description of training, education, and supportive services.(D)The amount spent by the grantee per participant.(E)The percentage of job placement of participants in the offshore wind industry or related fields.(F)The percentage of employment retention—(i)if the eligible entity is not an institution of higher education, 1 year after completion of the educational or career training program; or(ii)if the eligible entity is an institution of higher education, 1 year after completion of the educational or career training program or 1 year after the participant is no longer enrolled in such institution of higher education, whichever is later.(G)The percentage of program participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent during participation in or within 1 year after exit from the program.(2)Disaggregation of dataThe data collected and reported under this subsection shall be disaggregated by each population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)) and by race, ethnicity, sex, and age.(3)Assistance from secretaryThe Secretary shall assist grantees in the collection of data under this subsection by making available, where practicable, low-cost means of tracking the labor market outcomes of participants (including through coordination with the Secretary of Labor) and by providing standardized reporting forms, where appropriate. The Secretary shall provide technical assistance and oversight to assist the eligible entities in applying for and administering grants.(j)GuidelinesNot later than 90 days after the date of the enactment of this section, the Secretary shall—(1)promulgate guidelines for the submission of grant proposals; and(2)publish and maintain such guidelines on a public website of the Secretary.(k)Reporting requirementNot later than 18 months after the date of the enactment of this section, and every 2 years thereafter, the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate on the grant program established by this section. The report shall include a description of the grantees and the activities for which grantees used a grant awarded under this section.(l)Authorization of appropriationsThere are authorized to be appropriated for purposes of this section $25,000,000 for each of fiscal years 2020 through 2024. The Secretary may use not more than 2 percent of the amount appropriated for each fiscal year for administrative expenses, including the expenses of providing the technical assistance and oversight activities.(m)DefinitionsIn this section:(1)Apprenticeship, apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019. Any funds made available under this Act that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets this definition, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.(2)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).(3)Eligible entityThe term eligible entity means an entity that is—(A)an institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); or(B)a labor organization or a joint labor management organization.(4)GranteeThe term grantee means an eligible entity that has received a grant under this section.(5)Lead applicantThe term lead applicant means the eligible entity that is primarily responsible for the preparation, conduct, and administration of the project for which the grant was awarded.(6)SecretaryThe term Secretary means the Secretary of the Interior, in consultation with the Secretary of Energy, the Secretary of Education, and the Secretary of Labor.(7)Carl d. perkins career and technical education act termsThe terms area career and technical education school, qualified intermediary, Tribal educational agency, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(8)Workforce innovation and opportunity act termsThe terms career pathway, dislocated worker, English language acquisition, in-school youth, individuals with barriers to employment, industry or sector partnership, on-the-job training, out-of-school youth, recognized postsecondary credential, supportive services, have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)..FCommunity Reclamation Partnerships84601.ReferenceExcept as otherwise specifically provided, whenever in this subtitle an amendment is expressed in terms of an amendment to a provision, the reference shall be considered to be made to a provision of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.).84602.State memoranda of understanding for certain remediation(a)Memoranda authorizedSection 405 (30 U.S.C. 1235) is amended by inserting after subsection (l) the following:(m)State memoranda of understanding for remediation of mine drainage(1)In generalA State with a State program approved under subsection (d) may enter into a memorandum of understanding with relevant Federal or State agencies (or both) to remediate mine drainage on abandoned mine land and water impacted by abandoned mines within the State. The memorandum may be updated as necessary and resubmitted for approval under this subsection.(2)Memoranda requirementsSuch memorandum shall establish a strategy satisfactory to the State and Federal agencies that are parties to the memorandum, to address water pollution resulting from mine drainage at sites eligible for reclamation and mine drainage abatement expenditures under section 404, including specific procedures for—(A)ensuring that activities carried out to address mine drainage will result in improved water quality;(B)monitoring, sampling, and the reporting of collected information as necessary to achieve the condition required under subparagraph (A);(C)operation and maintenance of treatment systems as necessary to achieve the condition required under subparagraph (A); and(D)other purposes, as considered necessary by the State or Federal agencies, to achieve the condition required under subparagraph (A).(3)Public review and comment(A)In generalBefore submitting a memorandum to the Secretary and the Administrator for approval, a State shall—(i)invite interested members of the public to comment on the memorandum; and(ii)hold at least one public meeting concerning the memorandum in a location or locations reasonably accessible to persons who may be affected by implementation of the memorandum.(B)Notice of meetingThe State shall publish notice of each meeting not less than 15 days before the date of the meeting, in local newspapers of general circulation, on the Internet, and by any other means considered necessary or desirable by the Secretary and the Administrator.(4)Submission and approvalThe State shall submit the memorandum to the Secretary and the Administrator of the Environmental Protection Agency for approval. The Secretary and the Administrator shall approve or disapprove the memorandum within 120 days after the date of its submission if the Secretary and Administrator find that the memorandum will facilitate additional activities under the State Reclamation Plan under subsection (e) that improve water quality.(5)Treatment as part of State planA memorandum of a State that is approved by the Secretary and the Administrator under this subsection shall be considered part of the approved abandoned mine reclamation plan of the State.(n)Community Reclaimer partnerships(1)Project ApprovalWithin 120 days after receiving such a submission, the Secretary shall approve a Community Reclaimer project to remediate abandoned mine lands if the Secretary finds that—(A)the proposed project will be conducted by a Community Reclaimer as defined in this subsection or approved subcontractors of the Community Reclaimer;(B)for any proposed project that remediates mine drainage, the proposed project is consistent with an approved State memorandum of understanding under subsection (m);(C)the proposed project will be conducted on a site or sites inventoried under section 403(c);(D)the proposed project meets all submission criteria under paragraph (2);(E)the relevant State has entered into an agreement with the Community Reclaimer under which the State shall assume all responsibility with respect to the project for any costs or damages resulting from any action or inaction on the part of the Community Reclaimer in carrying out the project, except for costs or damages resulting from gross negligence or intentional misconduct by the Community Reclaimer, on behalf of—(i)the Community Reclaimer; and(ii)the owner of the proposed project site,if such Community Reclaimer or owner, respectively, did not participate in any way in the creation of site conditions at the proposed project site or activities that caused any lands or waters to become eligible for reclamation or drainage abatement expenditures under section 404; (F)the State has the necessary legal authority to conduct the project and will obtain all legally required authorizations, permits, licenses, and other approvals to ensure completion of the project;(G)the State has sufficient financial resources to ensure completion of the project, including any necessary operation and maintenance costs (including costs associated with emergency actions covered by a contingency plan under paragraph (2)(K)); and(H)the proposed project is not in a category of projects that would require a permit under title V.(2)Project submissionThe State shall submit a request for approval to the Secretary that shall include—(A)a description of the proposed project, including any engineering plans that must bear the seal of a professional engineer;(B)a description of the proposed project site or sites, including, if relevant, the nature and extent of pollution resulting from mine drainage;(C)identification of the past and current owners and operators of the proposed project site;(D)the agreement or contract between the relevant State and the Community Reclaimer to carry out the project;(E)a determination that the project will facilitate the activities of the State reclamation plan under subsection (e);(F)sufficient information to determine whether the Community Reclaimer has the technical capability and expertise to successfully conduct the proposed project;(G)a cost estimate for the project and evidence that the Community Reclaimer has sufficient financial resources to ensure the successful completion of the proposed project (including any operation or maintenance costs);(H)a schedule for completion of the project;(I)an agreement between the Community Reclaimer and the current owner of the site governing access to the site;(J)sufficient information to ensure that the Community Reclaimer meets the definition under paragraph (3);(K)a contingency plan designed to be used in response to unplanned adverse events that includes emergency actions, response, and notifications; and(L)a requirement that the State provide notice to adjacent and downstream landowners and the public and hold a public meeting near the proposed project site before the project is initiated.(3)Community Reclaimer definedFor purposes of this section, the term Community Reclaimer means any person who—(A)seeks to voluntarily assist a State with a reclamation project under this section;(B)did not participate in any way in the creation of site conditions at the proposed project site or activities that caused any lands or waters to become eligible for reclamation or drainage abatement expenditures under section 404;(C)is not a past or current owner or operator of any site with ongoing reclamation obligations; and(D)is not subject to outstanding violations listed pursuant to section 510(c)..84603.Clarifying State liability for mine drainage projectsSection 413(d) (30 U.S.C. 1242(d)) is amended in the second sentence by inserting unless such control or treatment will be conducted in accordance with a State memorandum of understanding approved under section 405(m) of this Act after Control Act the second place it appears.84604.Conforming amendmentsSection 405(f) (30 U.S.C. 1235(f)) is amended—(1)by striking the and after the semicolon in paragraph (6);(2)by striking the period at the end of paragraph (7) and inserting ; and; and(3)by inserting at the end the following:(8)a list of projects proposed under subsection (n)..GSinkhole hazard identification84701.Sinkhole hazard identification(a)ProgramThe Director of the United States Geological Survey shall establish a program to—(1)study the short-term and long-term mechanisms that cause sinkholes, including extreme storm events, prolonged droughts causing shifts in water management practices, aquifer depletion, and other major changes in water use; and(2)develop maps that depict zones that are at greater risk of sinkhole formation.(b)Review of mapsOnce during each 5-year period, or more often as the Director of the United States Geological Survey determines is necessary, the Director shall assess the need to revise and update the maps developed under this section.(c)WebsiteThe Director of the United States Geological Survey shall establish and maintain a public website that displays the maps developed under this section and other relevant information critical for use by community planners and emergency managers.VLabor Standards85101.Labor StandardsExcept as otherwise provided in this Act or the amendments made by this Act, and in a manner consistent with this Act or the amendments made by this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by or through the Federal Government pursuant to any provision of this division (or an amendment made by such a provision) shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code, and with respect to the labor standards specified in this section the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.MRevenue provisions90001.Short title; etc(a)Short titleThis division may be cited as the Renewable Energy, Efficiency, and Infrastructure Tax Act of 2020.(b)Table of contentsThe table of contents of this division is as follows:Division M—Revenue ProvisionsSec. 90001. Short title; etc.Title I—Infrastructure financingSubtitle A—Bond financing enhancementsSec. 90101. Credit to issuer for certain infrastructure bonds.Sec. 90102. Advance refunding bonds.Sec. 90103. Permanent modification of small issuer exception to tax-exempt interest expense allocation rules for financial institutions.Sec. 90104. Volume cap on private activity bonds.Sec. 90105. Modifications to qualified small issue bonds.Sec. 90106. Expansion of certain exceptions to the private activity bond rules for first-time farmers.Sec. 90107. Exempt facility bonds for zero-emission vehicle infrastructure.Sec. 90108. Certain water and sewage facility bonds exempt from volume cap on private activity bonds.Sec. 90109. Qualified highway or surface freight transfer facility bonds.Sec. 90110. Application of Davis-Bacon Act requirements with respect to certain exempt facility bonds.Subtitle B—School infrastructure bondsSec. 90111. Restoration of certain qualified tax credit bonds.Sec. 90112. School infrastructure bonds.Sec. 90113. Annual report on bond program.Sec. 90114. Examining loan modifications to the HBCU Capital Financing Program.Subtitle C—Other provisions related to infrastructure financingSec. 90121. Credit for operations and maintenance costs of government-owned broadband.Sec. 90122. Treatment of financial guaranty insurance companies as qualifying insurance corporations under passive foreign investment company rules.Sec. 90123. Infrastructure grants to improve child care safety.Title II—New Markets Tax CreditSec. 90201. Improvement and permanent extension of new markets tax credit.Title III—Rehabilitation tax creditSec. 90301. Increase in rehabilitation credit.Sec. 90302. Increase in the rehabilitation credit for certain small projects.Sec. 90303. Modification of definition of substantially rehabilitated.Sec. 90304. Temporary extension of period for completing rehabilitation.Sec. 90305. Elimination of rehabilitation credit basis adjustment.Sec. 90306. Modifications regarding certain tax-exempt use property.Sec. 90307. Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit.Title IV—Green energySec. 90400. Short title.Subtitle A—Renewable Electricity and Reducing Carbon EmissionsSec. 90401. Extension of credit for electricity produced from certain renewable resources.Sec. 90402. Extension and modification of energy credit.Sec. 90403. Extension of credit for carbon oxide sequestration.Sec. 90404. Elective payment for energy property and electricity produced from certain renewable resources, etc.Sec. 90405. Extension of energy credit for offshore wind facilities.Sec. 90406. Green energy publicly traded partnerships.Subtitle B—Renewable FuelsSec. 90411. Biodiesel and renewable diesel.Sec. 90412. Extension of excise tax credits relating to alternative fuels.Sec. 90413. Extension of second generation biofuel incentives.Subtitle C—Green Energy and Efficiency Incentives for IndividualsSec. 90421. Extension, increase, and modifications of nonbusiness energy property credit.Sec. 90422. Residential energy efficient property.Sec. 90423. Energy efficient commercial buildings deduction.Sec. 90424. Extension, increase, and modifications of new energy efficient home credit.Sec. 90425. Modifications to income exclusion for conservation subsidies.Subtitle D—Greening the Fleet and Alternative VehiclesSec. 90431. Modification of limitations on new qualified plug-in electric drive motor vehicle credit.Sec. 90432. Credit for previously-owned qualified plug-in electric drive motor vehicles.Sec. 90433. Credit for zero-emission heavy vehicles and zero-emission buses.Sec. 90434. Qualified fuel cell motor vehicles.Sec. 90435. Alternative fuel refueling property credit.Sec. 90436. Modification of employer-provided fringe benefits for bicycle commuting.Subtitle E—Investment in the Green WorkforceSec. 90441. Extension of the advanced energy project credit.Sec. 90442. Labor costs of installing mechanical insulation property.Sec. 90443. Labor standards for certain energy jobs.Subtitle F—Environmental JusticeSec. 90451. Qualified environmental justice program credit.Subtitle G—Treasury report on data from the Greenhouse Gas Reporting ProgramSec. 90461. Report on Greenhouse Gas Reporting Program.Title V—Disaster and resiliencySec. 90501. Exclusion of amounts received from state-based catastrophe loss mitigation programs.Sec. 90502. Repeal of temporary limitation on personal casualty losses.Title VI—HousingSubtitle A—Low-Income Housing Tax Credit ImprovementsSec. 90601. Extension of period for rehabilitation expenditures.Sec. 90602. Extension of basis expenditure deadline.Sec. 90603. Tax-exempt bond financing requirement.Sec. 90604. Minimum credit rate.Sec. 90605. Increases in State allocations.Sec. 90606. Increase in credit for certain projects designated to serve extremely low-income households.Sec. 90607. Inclusion of Indian areas as difficult development areas for purposes of certain buildings.Sec. 90608. Inclusion of rural areas as difficult development areas.Sec. 90609. Increase in credit for bond-financed projects designated by housing credit agency.Sec. 90610. Repeal of qualified contract option.Sec. 90611. Prohibition of local approval and contribution requirements.Sec. 90612. Adjustment of credit to provide relief during COVID–19 outbreak.Sec. 90613. Credit for low-income housing supportive services.Subtitle B—Neighborhood Homes CreditSec. 90621. Neighborhood homes credit.Title VII—Tribal developmentSec. 90701. Treatment of Indian Tribes as States with respect to bond issuance.Sec. 90702. Treatment of Tribal foundations and charities like charities funded and controlled by other governmental funders and sponsors.Sec. 90703. New markets tax credit.Title VIII—Highway trust fund and related taxesSec. 90801. Extension of Highway Trust Fund expenditure authority.Sec. 90802. Extension of highway-related taxes.Sec. 90803. Additional transfers to Highway Trust Fund.(c)Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.IInfrastructure financingABond financing enhancements90101.Credit to issuer for certain infrastructure bonds(a)In generalSubchapter B of chapter 65 is amended by adding at the end the following new section:6431A.Credit allowed to issuer for qualified infrastructure bonds(a)In generalIn the case of a qualified infrastructure bond, the issuer of such bond shall be allowed a credit with respect to each interest payment under such bond which shall be payable by the Secretary as provided in subsection (b).(b)Payment of credit(1)In generalThe Secretary shall pay (contemporaneously with each date on which interest is so payable) to the issuer of such bond (or to any person who makes such interest payments on behalf of such issuer) an amount equal to the applicable percentage of such interest so payable.(2)Applicable percentageFor purposes of this subsection, except as provided in subsection (d), the applicable percentage with respect to any bond shall be determined under the following table:In the case of a bond issued during calendar year:The applicable percentage is:2020 through 202442%202538%202634%2027 and thereafter30%(3)Limitation(A)In generalThe amount of any interest payment taken into account under paragraph (1) with respect to a bond for any payment date shall not exceed the amount of interest which would have been payable under such bond on such date if such interest were determined at the rate which the Secretary estimates will permit the issuance of qualified infrastructure bonds with a specified maturity or redemption date without discount and without additional interest cost.(B)Date of rate determination with respect to bondSuch rate with respect to any qualified infrastructure bond shall be determined as of the first day on which there is a binding, written contract for the sale or exchange of the bond.(c)Qualified infrastructure bond(1)In generalFor purposes of this section, the term qualified infrastructure bond means any bond (other than a private activity bond) issued as part of an issue if—(A)100 percent of the available project proceeds of such issue are to be used for capital expenditures or operations and maintenance expenditures in connection with property the acquisition, construction, or improvement of which would be a capital expenditure,(B)the interest on such bond would (but for this section) be excludable from gross income under section 103,(C)the issue price has not more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond, and(D)prior to the issuance of such bond, the issuer makes an irrevocable election to have this section apply.(2)Applicable rulesFor purposes of applying paragraph (1)—(A)Not treated as federally guaranteedFor purposes of section 149(b), a qualified infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under this section.(B)Application of arbitrage rulesFor purposes of section 148, the yield on a qualified infrastructure bond shall be reduced by the credit allowed under this section.(d)Definition and special rulesFor purposes of this section—(1)Interest includible in gross incomeFor purposes of this title, interest on any qualified infrastructure bond shall be includible in gross income.(2)Available project proceedsThe term available project proceeds means—(A)the excess of—(i)the proceeds from the sale of an issue, over(ii)the sum of—(I)issuance costs financed by the issue (the extent that such costs do not exceed 2 percent of such proceeds), and(II)amounts in a reasonably required reserve (within the meaning of section 150(a)(3)) with respect to such issue), and(B)the proceeds from any investment of the excess described in clause (i).(3)Current refundings allowed(A)In generalIn the case of a bond issued to refund a qualified infrastructure bond, such refunding bond shall be treated as a qualified infrastructure bond for purposes of this section if—(i) the average maturity date of the issue of which the refunding bond is a part is not later than the average maturity date of the bonds to be refunded by such issue,(ii)the amount of the refunding bond does not exceed the outstanding amount of the refunded bond,(iii)the refunded bond is redeemed not later than 90 days after the date of the issuance of the refunding bond, and(iv)the refunded bond was issued more than 30 days after the date of the enactment of this section.(B)Applicable percentage limitationThe applicable percentage with respect to any bond to which subparagraph (A) applies shall be 30 percent.(C)Determination of average maturityFor purposes of subparagraph (A)(i), average maturity shall be determined in accordance with section 147(b)(2)(A).(D)Application of Davis-Bacon Act requirements with respect to qualified infrastructure bondsSubchapter IV of chapter 31 of the title 40, United States Code, shall apply to projects financed with the proceeds of qualified infrastructure bonds.(e)RegulationsThe Secretary may prescribe such regulations and other guidance as may be necessary or appropriate to carry out this section..(b)Payments made under section 6431A of the Internal Revenue Code of 1986Section 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting: Payments made under section 6431A of the Internal Revenue Code of 1986 after the item related to Payment to Radiation Exposure Compensation Trust Fund.(c)Conforming amendments(1)Section 1324(b)(2) of title 31, United States Code, is amended by striking or 6431 and inserting 6431, or 6431A. (2)The table of sections for subchapter B of chapter 65 is amended by adding at the end the following new item:Sec. 6431A. Credit allowed to issuer for qualified infrastructure bonds..(d)Effective dateThe amendments made by this section shall apply to bonds issued more than 30 days after the date of the enactment of this Act.90102.Advance refunding bonds(a)In generalSection 149(d) is amended—(1)by striking to advance refund another bond. in paragraph (1) and inserting as part of an issue described in paragraph (2), (3), or (4).,(2)by redesignating paragraphs (2) and (3) as paragraphs (5) and (7), respectively,(3)by inserting after paragraph (1) the following new paragraphs:(2)Certain private activity bondsAn issue is described in this paragraph if any bond (issued as part of such issue) is issued to advance refund a private activity bond (other than a qualified 501(c)(3) bond).(3)Other bonds(A)In generalAn issue is described in this paragraph if any bond (issued as part of such issue), hereinafter in this paragraph referred to as the refunding bond, is issued to advance refund a bond unless—(i)the refunding bond is only—(I)the first advance refunding of the original bond if the original bond is issued after 1985, or(II)the first or second advance refunding of the original bond if the original bond was issued before 1986,(ii)in the case of refunded bonds issued before 1986, the refunded bond is redeemed not later than the earliest date on which such bond may be redeemed at par or at a premium of 3 percent or less,(iii)in the case of refunded bonds issued after 1985, the refunded bond is redeemed not later than the earliest date on which such bond may be redeemed,(iv)the initial temporary period under section 148(c) ends—(I)with respect to the proceeds of the refunding bond not later than 30 days after the date of issue of such bond, and(II)with respect to the proceeds of the refunded bond on the date of issue of the refunding bond, and(v)in the case of refunded bonds to which section 148(e) did not apply, on and after the date of issue of the refunding bond, the amount of proceeds of the refunded bond invested in higher yielding investments (as defined in section 148(b)) which are nonpurpose investments (as defined in section 148(f)(6)(A)) does not exceed—(I)the amount so invested as part of a reasonably required reserve or replacement fund or during an allowable temporary period, and(II)the amount which is equal to the lesser of 5 percent of the proceeds of the issue of which the refunded bond is a part or $100,000 (to the extent such amount is allocable to the refunded bond).(B)Special rules for redemptions(i)Issuer must redeem only if debt service savingsClause (ii) and (iii) of subparagraph (A) shall apply only if the issuer may realize present value debt service savings (determined without regard to administrative expenses) in connection with the issue of which the refunding bond is a part.(ii)Redemptions not required before 90th dayFor purposes of clauses (ii) and (iii) of subparagraph (A), the earliest date referred to in such clauses shall not be earlier than the 90th day after the date of issuance of the refunding bond.(4)Abusive transactions prohibitedAn issue is described in this paragraph if any bond (issued as part of such issue) is issued to advance refund another bond and a device is employed in connection with the issuance of such issue to obtain a material financial advantage (based on arbitrage) apart from savings attributable to lower interest rates., and(4)by inserting after paragraph (5) (as so redesignated) the following new paragraph:(6)Special rules for purposes of paragraph (3)For purposes of paragraph (3), bonds issued before October 22, 1986, shall be taken into account under subparagraph (A)(i) thereof except—(A)a refunding which occurred before 1986 shall be treated as an advance refunding only if the refunding bond was issued more than 180 days before the redemption of the refunded bond, and(B)a bond issued before 1986, shall be treated as advance refunded no more than once before March 15, 1986..(b)Conforming amendmentSection 148(f)(4)(C) is amended by redesignating clauses (xiv) through (xvi) as clauses (xv) to (xvii), respectively, and by inserting after clause (xiii) the following new clause:(xiv)Determination of initial temporary periodFor purposes of this subparagraph, the end of the initial section temporary period shall be determined without regard to section 149(d)(3)(A)(iv)..(c)Effective dateThe amendments made by this section shall apply to advance refunding bonds issued more than 30 days after the date of the enactment of this Act.90103.Permanent modification of small issuer exception to tax-exempt interest expense allocation rules for financial institutions(a)Permanent increase in limitationSubparagraphs (C)(i), (D)(i), and (D)(iii)(II) of section 265(b)(3) are each amended by striking $10,000,000 and inserting $30,000,000.(b)Permanent modification of other special rulesSection 265(b)(3) is amended—(1)by redesignating clauses (iv), (v), and (vi) of subparagraph (G) as clauses (ii), (iii), and (iv), respectively, and moving such clauses to the end of subparagraph (H) (as added by paragraph (2)), and(2)by striking so much of subparagraph (G) as precedes such clauses and inserting the following:(G)Qualified 501(c)(3) bonds treated as issued by exempt organizationIn the case of a qualified 501(c)(3) bond (as defined in section 145), this paragraph shall be applied by treating the 501(c)(3) organization for whose benefit such bond was issued as the issuer.(H)Special rule for qualified financings(i)In generalIn the case of a qualified financing issue—(I)subparagraph (F) shall not apply, and(II)any obligation issued as a part of such issue shall be treated as a qualified tax-exempt obligation if the requirements of this paragraph are met with respect to each qualified portion of the issue (determined by treating each qualified portion as a separate issue which is issued by the qualified borrower with respect to which such portion relates)..(c)Inflation adjustmentSection 265(b)(3), as amended by subsection (b), is amended by adding at the end the following new subparagraph:(I)Inflation adjustmentIn the case of any calendar year after 2020, the $30,000,000 amounts contained in subparagraphs (C)(i), (D)(i), and (D)(iii)(II) shall each be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100,000..(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.90104.Volume cap on private activity bonds(a)In generalSection 146(d)(1) is amended—(1)by striking $75 ($62.50 in the case of calendar year 2001) and inserting $115, and(2)by striking $225,000,000 ($187,500,000 in the case of calendar year 2001) and inserting $353,775,000.(b)Inflation adjustmentSection 146(d)(2) is amended—(1)by striking 2002 and inserting 2020, and(2)by striking 2001 in subparagraph (B) and inserting 2019.(c)Effective dateThe amendments made by this section shall apply to calendar years after 2020.90105.Modifications to qualified small issue bonds(a)Manufacturing Facilities To Include Production of Intangible Property and Functionally Related FacilitiesSubparagraph (C) of section 144(a)(12) is amended to read as follows:(C)Manufacturing facilityFor purposes of this paragraph—(i)In generalThe term manufacturing facility means any facility which—(I)is used in the manufacturing or production of tangible personal property (including the processing resulting in a change in the condition of such property),(II)is used in the creation or production of intangible property which is described in section 197(d)(1)(C)(iii), or(III)is functionally related and subordinate to a facility described in subclause (I) or (II) if such facility is located on the same site as the facility described in subclause (I) or (II).(ii)Certain facilities includedThe term manufacturing facility includes facilities that are directly related and ancillary to a manufacturing facility (determined without regard to this clause) if—(I)those facilities are located on the same site as the manufacturing facility, and(II)not more than 25 percent of the net proceeds of the issue are used to provide those facilities.(iii)Limitation on office spaceA rule similar to the rule of section 142(b)(2) shall apply for purposes of clause (i).(iv)Limitation on refundings for certain propertySubclauses (II) and (III) of clause (i) shall not apply to any bond issued on or before the date of the enactment of the Renewable Energy, Efficiency, and Infrastructure Tax Act of 2020, or to any bond issued to refund a bond issued on or before such date (other than a bond to which clause (iii) of this subparagraph (as in effect before the date of the enactment of the Renewable Energy, Efficiency, and Infrastructure Tax Act of 2020) applies), either directly or in a series of refundings..(b)Increase in limitationsSection 144(a)(4) is amended—(1)in subparagraph (A)(i), by striking $10,000,000 and inserting $30,000,000, and(2)in the heading, by striking $10,000,000 and inserting $30,000,000.(c)Adjustment for inflationSection 144(a)(4) is amended by adding at the end the following new subparagraph:(H)Adjustment for inflationIn the case of any calendar year after 2020, the $30,000,000 amount in subparagraph (A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount as increased under the preceding sentence is not a multiple of $100,000, such amount shall be rounded to the nearest multiple of $100,000..(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.90106.Expansion of certain exceptions to the private activity bond rules for first-time farmers(a)Increase in dollar limitation(1)In generalSection 147(c)(2)(A) is amended by striking $450,000 and inserting $552,500.(2)Repeal of separate lower dollar limitation on used farm equipmentSection 147(c)(2) is amended by striking subparagraph (F) and by redesignating subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively.(3)Qualified small issue bond limitation conformed to increased dollar limitationSection 144(a)(11)(A) is amended by striking $250,000 and inserting $552,500.(4)Inflation adjustment(A)In generalSection 147(c)(2)(G), as redesignated by paragraph (2), is amended—(i)by striking after 2008, the dollar amount in subparagraph (A) shall be increased and inserting after 2020, the dollar amounts in subparagraph (A) and section 144(a)(11)(A) shall each be increased, and(ii)in clause (ii), by striking 2007 and inserting 2019.(B)Cross-referenceSection 144(a)(11) is amended by adding at the end the following new subparagraph:(D)Inflation adjustmentFor inflation adjustment of dollar amount contained in subparagraph (A), see section 147(c)(2)(G)..(b)Substantial farmland determined on basis of average rather than median farm sizeSection 147(c)(2)(E) is amended by striking median and inserting average.(c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.90107.Exempt facility bonds for zero-emission vehicle infrastructure(a)In generalSection 142 is amended—(1)in subsection (a)—(A)in paragraph (14), by striking or at the end,(B)in paragraph (15), by striking the period at the end and inserting , or, and(C)by adding at the end the following new paragraph:(16)zero-emission vehicle infrastructure., and(2)by adding at the end the following new subsection:(n)Zero-Emission vehicle infrastructure(1)In generalFor purposes of subsection (a)(16), the term zero-emission vehicle infrastructure means any property (not including a building and its structural components) if such property is part of a unit which—(A)is used to charge or fuel zero-emissions vehicles,(B)is located where the vehicles are charged or fueled,(C)is of a character subject to the allowance for depreciation (or amortization in lieu of depreciation),(D)is made available for use by members of the general public,(E)accepts payment by use of a credit card reader, and(F)is capable of charging or fueling vehicles produced by more than one manufacturer (within the meaning of section 30D(d)(3)).(2)Inclusion of utility service connections, etcThe term zero-emission vehicle infrastructure shall include any utility service connections, utility panel upgrades, line extensions and conduit, transformer upgrades, or similar property, in connection with property meeting the requirements of paragraph (1).(3)Zero-emissions vehicleThe term zero-emissions vehicle means—(A)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations, or(B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational modes and conditions.(4)Zero-emissions vehicle infrastructure located within other facilities or projectsFor purposes of subsection (a), any zero-emission vehicle infrastructure located within—(A)a facility or project described in subsection (a), or(B)an area adjacent to a facility or project described in subsection (a) that primarily serves vehicles traveling to or from such facility or project,shall be treated as described in the paragraph in which such facility or project is described. (5)Exception for refueling property for fleet vehiclesSubparagraphs (D), (E), and (F) of paragraph (1) shall not apply to property which is part of a unit which is used exclusively by fleets of commercial or governmental vehicles..(b)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2020.90108.Certain water and sewage facility bonds exempt from volume cap on private activity bonds(a)In generalSection 146(g) is amended by striking and at the end of paragraph (3), striking the period at the end of paragraph (4) and inserting , and, and inserting after paragraph (4) the following new paragraph: (5)any exempt facility bond issued as part of an issue described in paragraph (4) or (5) of section 142(a) if 95 percent or more of the net proceeds of such issue are to be used to provide facilities which—(A)will be used—(i)by a person who was, as of July 1, 2020, engaged in operation of a facility described in such paragraph, and(ii)to provide service within the area served by such person on such date (or within a county or city any portion of which is within such area), or(B)will be used by a successor in interest to such person for the same use and within the same service area as described in subparagraph (A)..90109.Qualified highway or surface freight transfer facility bonds(a)Increase in limitationSection 142(m)(2)(A) is amended by striking $15,000,000,000 and inserting $18,750,000,000.(b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.90110.Application of Davis-Bacon Act requirements with respect to certain exempt facility bonds(a)In generalSection 142(b) is amended by adding at the end the following new paragraph:(3)Application of Davis-Bacon Act requirements with respect to certain exempt facility bondsIf any proceeds of any issue are used for construction, alteration, or repair of any facility otherwise described in paragraph (4), (5), (15), or (16) of subsection (a), such facility shall be treated for purposes of subsection (a) as described in such paragraph only if each entity that receives such proceeds to conduct such construction, alteration, or repair agrees to comply with the provisions of subchapter IV of chapter 31 of title 40, United States Code with respect to such construction, alteration, or repair..(b)Effective dateThe amendment made by this section shall apply to bonds issued after the date of the enactment of this Act.BSchool infrastructure bonds90111.Restoration of certain qualified tax credit bonds(a)Allowance of credit(1)In generalSection 54A, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect.(2)Credit limited to certain bondsSection 54A(d)(1), as restored by paragraph (1), is amended by striking subparagraphs (A), (B), and (C).(b)Credit allowed to issuer(1)In generalSection 6431, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect.(2)School infrastructure bondsSection 6431(f)(3), as restored by paragraph (1), is amended by inserting any school infrastructure bond (as defined in section 54BB) or before any qualified tax credit bond.(c)Qualified zone academy bonds(1)In generalSection 54E, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect.(2)Removal of private business contribution requirementSection 54E, as restored by paragraph (1), is amended—(A)in subsection (a)(3), by inserting and at the end of subparagraph (A), by striking subparagraph (B), and by redesignating subparagraph (C) as subparagraph (B);(B)by striking subsection (b); and(C)in subsection (c)(1)—(i)by striking and $400,000,0000 and inserting $400,000,000; and(ii)by striking and, except as provided and all that follows through the period at the end and inserting , and $1,400,000,000 for 2020 and each year thereafter..(3)Construction of a public school facilitySection 54E(d)(3)(A), as restored by paragraph (1), is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, retrofitting, or repairing.(d)Conforming amendments(1)So much of subpart I of part IV of subchapter A of chapter 1 as precedes section 54A, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect.(2)The table of sections for such subpart I, as restored by paragraph (1), is amended by striking the items relating to sections 54B, 54C, 54D, and 54F.(e)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2020.90112.School infrastructure bonds(a)In generalPart IV of subchapter A of chapter 1 is amended by inserting after subpart I (as restored by section 90111) the following new subpart:JSchool infrastructure bondsSec. 54BB. School infrastructure bonds.54BB.School infrastructure bonds(a)In generalIf a taxpayer holds a school infrastructure bond on one or more interest payment dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates.(b)Amount of creditThe amount of the credit determined under this subsection with respect to any interest payment date for a school infrastructure bond is 100 percent of the amount of interest payable by the issuer with respect to such date.(c)Limitation based on amount of tax(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of—(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over(B)the sum of the credits allowable under this part (other than subpart C and this subpart).(2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year).(d)School infrastructure bond(1)In generalFor purposes of this section, the term school infrastructure bond means any bond issued as part of an issue if—(A)100 percent of the available project proceeds of such issue are to be used for the purposes described in section 70112 of the Moving Forward Act,(B)the interest on such obligation would (but for this section) be excludable from gross income under section 103,(C)the issue meets the requirements of paragraph (3), and(D)the issuer designates such bond for purposes of this section.(2)Applicable rulesFor purposes of applying paragraph (1)—(A)for purposes of section 149(b), a school infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under section 6431(a),(B)for purposes of section 148, the yield on a school infrastructure bond shall be determined without regard to the credit allowed under subsection (a), and(C)a bond shall not be treated as a school infrastructure bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond.(3)6-year expenditure period(A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects 100 percent of the available project proceeds to be spent for purposes described in section 70112 of the Moving Forward Act within the 6-year period beginning on such date of issuance.(B)Failure to spend required amount of bond proceeds within 6 yearsTo the extent that less than 100 percent of the available project proceeds of the issue are expended at the close of the period described in subparagraph (A) with respect to such issue, the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142.(e)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d) by any issuer shall not exceed the limitation amount allocated under subsection (g) for such calendar year to such issuer.(f)National limitation on amount of bonds designatedThe national qualified school infrastructure bond limitation for each calendar year is—(1)$10,000,000,000 for 2021,(2)$10,000,000,000 for 2022, and(3)$10,000,000,000 for 2023.(g)Allocation of limitation(1)Allocations(A)StatesAfter application of subparagraph (B) and paragraph (3)(A), the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts received by all local educational agencies in each State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in for the most recent fiscal year ending before such calendar year.(B)Certain possessionsOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary to possessions of the United States other than Puerto Rico for such calendar year.(2)Allocations to schoolsThe limitation amount allocated to a State or possession under paragraph (1) shall be allocated by the State educational agency (or such other agency as is authorized under State law to make such allocation) to issuers within such State or possession in accordance with the priorities described in section 70111(c) of the Moving Forward Act and the eligibility requirements described in section 70111(b) of such Act, except that paragraph (1)(C) of such section shall not apply to the determination of eligibility for such allocation.(3)Allocations for Indian schools(A)In generalOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary to the Secretary of the Interior for schools funded by the Bureau of Indian Affairs for such calendar year.(B)Allocation to schoolsThe limitation amount allocated to the Secretary of the Interior under paragraph (1) shall be allocated by such Secretary to issuers or schools funded as described in paragraph (2). In the case of amounts allocated under the preceding sentence, Indian tribal governments (as defined in section 7701(a)(40)) shall be treated as qualified issuers for purposes of this subchapter.(4)Digital learningUp to 10 percent of the limitation amount allocated under paragraph (1) or (3)(A) may be allocated by the State to issuers within such State to carry out activities to improve digital learning in accordance with section 70112(b) of the Moving Forward Act.(h)Interest Payment DateFor purposes of this section, the term interest payment date means any date on which the holder of record of the school infrastructure bond is entitled to a payment of interest under such bond.(i)Special Rules(1)Interest on school infrastructure bonds includible in gross income for federal income tax purposesFor purposes of this title, interest on any school infrastructure bond shall be includible in gross income.(2)Application of certain rulesRules similar to the rules of subsections (f), (g), (h), and (i) of section 54A shall apply for purposes of the credit allowed under subsection (a)..(b)Transitional Coordination With State LawExcept as otherwise provided by a State after the date of the enactment of this Act, the interest on any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986, as added by this section) and the amount of any credit determined under such section with respect to such bond shall be treated for purposes of the income tax laws of such State as being exempt from Federal income tax.(c)Application of certain labor standards to projects financed with certain tax-Favored bonds(1)In generalSubchapter IV of chapter 31 of the title 40, United States Code, shall apply to projects financed with the proceeds of—(A)any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986); and(B)any qualified zone academy bond (as defined in section 54E of the Internal Revenue Code of 1986) issued after the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009.(2)Conforming amendmentSection 1601 of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(d)Clerical amendmentsThe table of subparts for part IV of subchapter A of chapter 1 is amended by adding at the end the following:Subpart J—School infrastructure bonds.(e)Effective DateThe amendments made by this section shall apply to obligations issued after December 31, 2020.90113.Annual report on bond program(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the appropriate congressional committees a report on the school infrastructure bond program.(b)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:(1)An identification of—(A)each local educational agency that received funds from a school infrastructure bond; and(B)each local educational agency that was eligible to receive such funds—(i)but did not receive such funds; or(ii)received less than the maximum amount of funds for which the agency was eligible.(2)With respect to each local educational agency described in paragraph (1)—(A)an assessment of the capacity of the agency to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—(i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools, including the ability of the agency to raise funds through imposition of property taxes;(ii)whether the agency has been able to issue bonds to fund construction projects, including—(I)qualified zone academy bonds under section 54E of the Internal Revenue Code of 1986; and(II)school infrastructure bonds under section 54BB of the Internal Revenue Code of 1986; and(iii)the bond rating of the agency;(B)the demographic composition of the student population served by the agency, disaggregated by—(i)race;(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(C)the population density of the geographic area served by the agency;(D)a description of the projects carried out with funds received from school infrastructure bonds;(E)a description of the demonstrable or expected benefits of the projects; and(F)the estimated number of jobs created by the projects.(3)The total dollar amount of all funds received by local educational agencies from school infrastructure bonds.(4)Any other factors that the Secretary of the Treasury determines to be appropriate.(c)Information collectionA State or local educational agency that receives funds from a school infrastructure bond shall—(1)annually compile the information necessary for the Secretary of the Treasury to determine the elements described in subsection (b); and(2)report the information to the Secretary of the Treasury at such time and in such manner as the Secretary of the Treasury may require.90114.Examining loan modifications to the HBCU Capital Financing ProgramNot later than 180 days after the date of enactment of this Act, the Secretary of Education shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate the results of an analysis to determine the potential benefits and costs of offering loan modifications under the HBCU Capital Financing Program under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.) as described in the report entitled Action Needed to Improve Participation in Education’s HBCU Capital Financing Program published by Government Accountability Office in June 2018 (GAO–18–455).COther provisions related to infrastructure financing90121.Credit for operations and maintenance costs of government-owned broadband(a)In generalSubchapter B of chapter 65, as amended by the preceding provisions of this Act, is amended by adding at the end the following new section:6431B.Credit for operations and maintenance costs of government-owned broadband(a)In generalIn the case of any eligible governmental entity, there shall be allowed a credit equal to the applicable percentage of the qualified broadband expenses paid or incurred by such entity during the taxable year which credit shall be payable by the Secretary as provided in subsection (b).(b)Payment of creditUpon receipt from an eligible governmental entity of such information as the Secretary may require for purposes of carrying out this section, the Secretary shall pay to such entity the amount of the credit determined under subsection (a) for the taxable year.(c)LimitationThe amount of qualified broadband expenses taken into account under this section for any taxable year with respect to any qualified broadband network shall not exceed the product of $400 multiplied by the number of qualified households subscribed to the qualified broadband service provided by such network (determined as of any time during such taxable year).(d)DefinitionsFor purposes of this section—(1)Applicable percentageThe term applicable percentage means—(A)in the case of any taxable year beginning in 2020 through 2025, 30 percent,(B)in the case of any taxable year beginning in 2026, 26 percent, and(C)in the case of any taxable year beginning in 2027, 24 percent.(2)Eligible governmental entityThe term eligible governmental entity means—(A)any State, local, or Indian tribal government,(B)any political subdivision or instrumentality of any government described in subparagraph (A), and(C)any entity wholly owned by one or more entities described in subparagraph (A) or (B).For purposes of this paragraph, the term State includes any possession of the United States. (3)Qualified broadband expensesThe term qualified broadband expenses means so much of the amounts paid or incurred for the operation and maintenance of a qualified broadband network as are properly allocable to qualified households subscribed to the qualified broadband service provided by such network.(4)Qualified householdThe term qualified household means a personal residence which—(A)is located in a low-income community (as defined in section 45D(e)), and(B)did not have access to qualified broadband service from the eligible governmental entity (determined as of the beginning of the taxable year of such entity).(5)Qualified broadband networkThe term qualified broadband network means property owned by an eligible governmental entity and used for the purpose of providing qualified broadband service. (6)Qualified broadband serviceThe term qualified broadband service means fixed, terrestrial broadband service providing downloads at a speed of at least 25 megabits per second and uploads at a speed of at least 3 megabits per second.(7)Taxable yearExcept as otherwise provided by the Secretary, the term taxable year means, with respect to any eligible governmental entity, the fiscal year of such entity.(e)Special rules(1)AllocationsFor purposes of subsection (d)(3), amounts shall be treated as properly allocated if allocated ratably among the subscribers of the qualified broadband service.(2)Denial of double benefitQualified broadband expenses shall not include any amount which is paid or reimbursed (directly or indirectly) by any grant from the Federal Government.(f)RegulationsThe Secretary may prescribe such regulations and other guidance as may be necessary or appropriate to carry out this section.(g)TerminationNo credit shall be allowed under this section for any taxable year beginning after December 31, 2027..(b)Payments made under section 6431B(b) of the Internal Revenue Code of 1986Section 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(h)) is amended by inserting: Payments made under section 6431B(b) of the Internal Revenue Code of 1986 after the item related to Payments for Foster Care and Permanency.(c)Conforming amendments(1)Section 1324(b)(2) of title 31, United States Code, is amended by striking or 6431A and inserting 6431A, or 6431B. (2)The table of sections for subchapter B of chapter 65, as amended by the preceding provisions of this Act, is amended by adding at the end the following new item:Sec. 6431B. Credit for operations and maintenance costs of government-owned broadband..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.90122.Treatment of financial guaranty insurance companies as qualifying insurance corporations under passive foreign investment company rules(a)In generalSection 1297(f)(3) is amended by adding at the end the following new subparagraph:(C)Special rule for financial guaranty insurance companies(i)In generalNotwithstanding subparagraphs (A)(ii) and (B), the applicable insurance liabilities of a financial guaranty insurance company shall include its unearned premium reserves if—(I)such company is prohibited under generally accepted accounting principles from reporting on its applicable financial statements reserves for losses and loss adjustment expenses with respect to a financial guaranty insurance or reinsurance contract except to the extent that such reserve amounts are expected to exceed the unearned premium reserves on the contract,(II)the applicable financial statement of such company reports financial guaranty exposure of at least 15-to-1, and(III)such company includes in its insurance liabilities only its unearned premium reserves relating to insurance written or assumed that is within the single risk limits set forth in subsection (D) of section 4 of the Financial Guaranty Insurance Guideline (modified by using total shareholder’s equity as reported on the applicable financial statement of the company rather than aggregate of the surplus to policyholders and contingency reserves).(ii)Financial guaranty insurance companyFor purposes of this subparagraph, the term financial guaranty insurance company means any insurance company the sole business of which is writing or reinsuring financial guaranty insurance (as defined in subsection (A) of section 1 of the Financial Guaranty Insurance Guideline) which is permitted under subsection (B) of section 4 of such Guideline.(iii)Financial guaranty exposureFor purposes of this subparagraph, the term financial guaranty exposure means the ratio of—(I)the net debt service outstanding insured or reinsured by the company that is within the single risk limits set forth in the Financial Guaranty Insurance Guideline (as reported on such company’s applicable financial statement), to(II)the company’s total assets (as so reported).(iv)Financial Guaranty Insurance GuidelineFor purposes of this subparagraph—(I)In generalThe term Financial Guaranty Insurance Guideline means the October 2008 model regulation that was adopted by the National Association of Insurance Commissioners on December 4, 2007.(II)Determinations made by SecretaryThe determination of whether any provision of the Financial Guaranty Insurance Guideline has been satisfied shall be made by the Secretary..(b)Reporting of certain itemsSection 1297(f)(4) is amended by adding at the end the following new subparagraph:(C)Clarification that certain items on applicable financial statement be separately reported with respect to corporationAn amount described in paragraph (1)(B) or clause (i)(II), (i)(III), (iii)(I), or (iii)(II) of paragraph (3)(C) shall not be treated as reported on an applicable financial statement for purposes of this section unless such amount is separately reported on such statement with respect to the corporation referred to in paragraph (1).(D)Authority of Secretary to require reporting(i)In generalEach United States person who owns an interest in a specified non-publicly traded foreign corporation and who takes the position that such corporation is not a passive foreign investment company shall report to the Secretary such information with respect to such corporation as the Secretary may require.(ii)Specified non-publicly traded foreign corporationFor purposes of this subparagraph, the term specified non-publicly traded foreign corporation means any foreign corporation—(I)which would be a passive foreign investment company if subsection (b)(2)(B) did not apply, and(II)no interest in which is traded on an established securities market..(c)Effective date(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect as if included in section 14501 of Public Law 115–97.(2)ReportingThe amendment made by subsection (b) shall apply to reports made after the date of the enactment of this Act.90123.Infrastructure grants to improve child care safety(a)In generalPart A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended by inserting after section 418 the following:418A.Infrastructure grants to improve child care safety(a)Short titleThis section may be cited as the Infrastructure Grants To Improve Child Care Safety Act of 2020.(b)Needs Assessments(1)Immediate needs assessment(A)In generalThe Secretary shall conduct an immediate needs assessment of the condition of child care facilities throughout the United States (with priority given to child care facilities that receive Federal funds), that—(i)determines the extent to which the COVID–19 pandemic has created immediate infrastructure needs, including infrastructure-related health and safety needs, which must be addressed for child care facilities to operate in compliance with public health guidelines;(ii)considers the effects of the pandemic on a variety of child care centers, including home-based centers; and(iii)considers how the pandemic has impacted specific metrics, such as—(I)capacity;(II)investments in infrastructure changes;(III)the types of infrastructure changes centers need to implement and their associated costs;(IV)the price of tuition; and(V)any changes or anticipated changes in the number and demographic of children attending.(B)TimingThe immediate needs assessment should occur simultaneously with the first grant-making cycle under subsection (c).(C)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Congress a report containing the result of the needs assessment conducted under subparagraph (A), and make the assessment publicly available.(2)Long-term needs assessment(A)In generalThe Secretary shall conduct a long-term assessment of the condition of child care facilities throughout the United States (with priority given to child care facilities that receive Federal funds). The assessment may be conducted through representative random sampling.(B)ReportNot later than 4 years after the date of the enactment of this section, the Secretary shall submit to the Congress a report containing the results of the needs assessment conducted under subparagraph (A), and make the assessment publicly available.(c)Child care facilities grants(1)Grants to States(A)In generalThe Secretary may award grants to States for the purpose of acquiring, constructing, renovating, or improving child care facilities, including adapting, reconfiguring, or expanding facilities to respond to the COVID–19 pandemic.(B)Prioritized facilitiesThe Secretary may not award a grant to a State under subparagraph (A) unless the State involved agrees, with respect to the use of grant funds, to prioritize—(i)child care facilities primarily serving low-income populations;(ii)child care facilities primarily serving children who have not attained the age of 5 years;(iii)child care facilities that closed during the COVID–19 pandemic and are unable to open without making modifications to the facility that would otherwise be required to ensure the health and safety of children and staff; and(iv)child care facilities that serve the children of parents classified as essential workers during the COVID–19 pandemic.(C)Duration of grantsA grant under this subsection shall be awarded for a period of not more than 5 years.(D)ApplicationTo seek a grant under this subsection, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which information shall—(i)be disaggregated as the Secretary may require; and(ii)include a plan to use a portion of the grant funds to report back to the Secretary on the impact of using the grant funds to improve child care facilities.(E)PriorityIn selecting States for grants under this subsection, the Secretary shall prioritize States that—(i)plan to improve center-based and home-based child care programs, which may include a combination of child care and early Head Start or Head Start programs;(ii)aim to meet specific needs across urban, suburban, or rural areas as determined by the State; and(iii)show evidence of collaboration with—(I)local government officials;(II)other State agencies;(III)nongovernmental organizations, such as—(aa)organizations within the philanthropic community; (bb)certified community development financial institutions as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) that have been certified by the Community Development Financial Institutions Fund (12 U.S.C. 4703); and(cc)organizations that have demonstrated experience in—(AA)providing technical or financial assistance for the acquisition, construction, renovation, or improvement of child care facilities;(BB)providing technical, financial, or managerial assistance to child care providers; and(CC)securing private sources of capital financing for child care facilities or other low-income community development projects; and(IV)local community organizations, such as—(aa)child care providers;(bb)community care agencies;(cc)resource and referral agencies; and(dd)unions.(F)ConsiderationIn selecting States for grants under this subsection, the Secretary shall consider—(i)whether the applicant—(I)has or is developing a plan to address child care facility needs; and(II)demonstrates the capacity to execute such a plan; and(ii)after the date the report required by subsection (b)(1)(C) is submitted to the Congress, the needs of the applicants based on the results of the assessment.(G)Diversity of awardsIn awarding grants under this section, the Secretary shall give equal consideration to States with varying capacities under subparagraph (F).(H)Matching requirement(i)In generalAs a condition for the receipt of a grant under subparagraph (A), a State that is not an Indian tribe shall agree to make available (directly or through donations from public or private entities) contributions with respect to the cost of the activities to be carried out pursuant to subparagraph (A), which may be provided in cash or in kind, in an amount equal to 10 percent of the funds provided through the grant.(ii)Determination of amount contributedContributions required by clause (i) may include—(I)amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government; or(II)philanthropic or private-sector funds.(I)ReportNot later than 6 months after the last day of the grant period, a State receiving a grant under this paragraph shall submit a report to the Secretary as described in subparagraph (D)—(i)to determine the effects of the grant in constructing, renovating, or improving child care facilities, including any changes in response to the COVID–19 pandemic and any effects on access to and quality of child care; and(ii)to provide such other information as the Secretary may require.(J)Amount limitThe annual amount of a grant under this paragraph may not exceed $35,000,000.(2)Grants to intermediary organizations(A)In generalThe Secretary may award grants to intermediary organizations, such as certified community development financial institutions, tribal organizations, or other organizations with demonstrated experience in child care facilities financing, for the purpose of providing technical assistance, capacity building, and financial products to develop or finance child care facilities.(B)ApplicationA grant under this paragraph may be made only to intermediary organizations that submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(C)PriorityIn selecting intermediary organizations for grants under this subsection, the Secretary shall prioritize intermediary organizations that—(i)demonstrate experience in child care facility financing or related community facility financing;(ii)demonstrate the capacity to assist States and local governments in developing child care facilities and programs;(iii)demonstrate the ability to leverage grant funding to support financing tools to build the capacity of child care providers, such as through credit enhancements;(iv)propose to meet a diversity of needs across States and across urban, suburban, and rural areas at varying types of center-based, home-based, and other child care settings, including early care programs located in freestanding buildings or in mixed-use properties; and(v)propose to focus on child care facilities primarily serving low-income populations and children who have not attained the age of 5 years.(D)Amount limitThe amount of a grant under this paragraph may not exceed $10,000,000.(3)Labor standards for all grantsThe Secretary shall require that each entity, including grantees and subgrantees, that applies for an infrastructure grant for constructing, renovating, or improving child care facilities, including adapting, reconfiguring, or expanding such facilities, which is funded in whole or in part under this section, shall include in its application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act), and with respect to the labor standards specified in such subchapter the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276c).(4)ReportNot later than the end of fiscal year 2024, the Secretary shall submit to the Congress a report on the effects of the grants provided under this subsection, and make the report publically accessible.(d)Limitations on authorization of appropriations(1)In generalTo carry out this section, there is authorized to be appropriated $10,000,000,000 for fiscal year 2020, which shall remain available through fiscal year 2024.(2)Reservations of funds(A)Indian tribesThe Secretary shall reserve 3 percent of the total amount made available to carry out this section, for payments to Indian tribes.(B)TerritoriesThe Secretary shall reserve 3 percent of the total amount made available to carry out this section, for payments to territories.(3)Grants for intermediary organizationsNot less than 10 percent and not more than 15 percent of the total amount made available to carry out this section may be used to carry out subsection (c)(2).(4)Limitation on use of funds for needs assessmentsNot more than $5,000,000 of the amounts made available to carry out this section may be used to carry out subsection (b).(5)Labor standards for all grantsThe Secretary of Health and Human Services shall require that each entity, including grantees and subgrantees, that applies for an infrastructure grant for constructing, renovating, or improving child care facilities, including adapting, reconfiguring, or expanding such facilities, which is funded in whole or in part under this section, shall include in its application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act), and with respect to the labor standards specified in such subchapter the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276c).(e)Definition of StateIn this section, the term State has the meaning provided in section 419, except that it includes the Commonwealth of the Northern Mariana Islands and any Indian tribe..(b)Exemption of territory grants from limitation on total payments to the territoriesSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 418A(c), after 413(f),. IINew Markets Tax Credit90201.Improvement and permanent extension of new markets tax credit(a)Permanent extension(1)In generalSection 45D(f)(1) is amended by striking subparagraphs (G) and (H) and inserting the following new subparagraphs:(G)$3,500,000,000 for each of calendar years 2010 through 2018,(H)$4,000,000,000 for calendar year 2019,(I)$7,000,000,000 for calendar year 2020,(J)$6,000,000,000 for calendar year 2021, and(K)$5,000,000,000 for calendar year 2022 and each calendar year thereafter..(2)Inflation adjustmentSection 45D(f) is amended by adding at the end the following new paragraph:(4)Inflation adjustment(A)In generalIn the case of any calendar year beginning after 2022, the dollar amount in paragraph (1)(I) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.(B)Rounding ruleAny increase under subparagraph (A) which is not a multiple of $1,000,000 shall be rounded to the nearest multiple of $1,000,000..(3)Conforming amendmentSection 45D(f)(3) is amended by striking the last sentence.(b)Alternative minimum tax reliefSubparagraph (B) of section 38(c)(4) is amended—(1)by redesignating clauses (v) through (xii) as clauses (vi) through (xiii), respectively, and(2)by inserting after clause (iv) the following new clause:(v)the credit determined under section 45D, but only with respect to credits determined with respect to qualified equity investments (as defined in section 45D(b)) initially made after December 31, 2020,.(c)Effective dates(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to new markets tax credit limitation determined for calendar years after 2020.(2)Alternative minimum tax reliefThe amendments made by subsection (b) shall apply to credits determined with respect to qualified equity investments (as defined in section 45D(b) of the Internal Revenue Code of 1986) initially made after December 31, 2020.(3)Special rule for allocation of increased 2019 limitationThe amount of the increase in the new market tax credit limitation for calendar year 2019 by reason of the amendments made by subsection (a) shall be allocated in accordance with section 45D(f)(2) of the Internal Revenue Code of 1986 to qualified community development entities (as defined in section 45D(c) of such Code) which—(A)submitted an allocation application with respect to calendar year 2019, and(B)either—(i)did not receive an allocation for such calendar year, or(ii)received an allocation for such calendar year in an amount less than the amount requested in the allocation application.IIIRehabilitation tax credit90301.Increase in rehabilitation credit(a)In generalSection 47(a)(2) is amended by striking 20 percent and inserting the applicable percentage.(b)Applicable percentageSection 47(a) is amended by adding at the end the following new paragraph:(3)Applicable percentageFor purposes of this subsection, the term applicable percentage means the percentage determined in accordance with the following table:In the case of a taxable yearThe applicablebeginning in:percentage is:2020 through 202430 percent202526 percent202623 percent2027 and thereafter20 percent.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.90302.Increase in the rehabilitation credit for certain small projects(a)In generalSection 47 is amended by adding at the end the following new subsection:(e)Special rule regarding certain smaller projects(1)In generalIn the case of any smaller project—(A)the applicable percentage determined under subsection (a)(3) shall not be less than 30 percent, and(B)the qualified rehabilitation expenditures taken into account under this section with respect to such project shall not exceed $2,500,000.(2)Smaller projectFor purposes of this subsection, the term smaller project means the rehabilitation of any qualified rehabilitated building if—(A)the qualified rehabilitation expenditures taken into account under this section (or which would be so taken into account but for paragraph (1)(B)) with respect to such rehabilitation do not exceed $3,750,000, (B)no credit was allowed under this section with respect to such building to any taxpayer for either of the 2 taxable years immediately preceding the first taxable year in which expenditures described in subparagraph (A) were paid or incurred, and(C)the taxpayer elects (at such time and manner as the Secretary may provide) to have this subsection apply with respect to such rehabilitation..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.90303.Modification of definition of substantially rehabilitated(a)In generalSection 47(c)(1)(B)(i)(I) is amended by inserting 50 percent of before the adjusted basis.(b)Effective dateThe amendment made by subsection (a) shall apply to determinations with respect to 24-month periods (referred to in clause (i) of section 47(c)(1)(B) of the Internal Revenue Code of 1986) and 60-month periods (referred to in clause (ii) of such section) which begin after the date of the enactment of this Act.90304.Temporary extension of period for completing rehabilitation(a)In generalSection 47(c)(1)(B) is amended by adding at the end the following new clause:(iv)Temporary extension of period for completing rehabilitationIn the case of any period selected by a taxpayer which includes March 13, 2020 (determined without regard to this clause), this subparagraph (and section 13402(b)(2) of Public Law 115–97) shall be applied—(I)by substituting 36-month for 24-month each place it appears therein, and(II)by substituting 72-month for 60-month each place it appears therein..(b)Effective dateThe amendment made by this section shall apply to periods which include March 13, 2020 (determined without regard to such amendment).90305.Elimination of rehabilitation credit basis adjustment(a)In generalSection 50(c) is amended by adding at the end the following new paragraph:(6)Exception for rehabilitation creditIn the case of the rehabilitation credit, paragraph (1) shall not apply..(b)Treatment in case of credit allowed to lesseeSection 50(d) is amended by adding at the end the following: In the case of the rehabilitation credit, paragraph (5)(B) of the section 48(d) referred to in paragraph (5) of this subsection shall not apply..(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.90306.Modifications regarding certain tax-exempt use property(a)In generalSection 47(c)(2)(B)(v) is amended by adding at the end the following new subclause:(III)Disqualified lease rules to apply only in case of government entityFor purposes of subclause (I), except in the case of a tax-exempt entity described in section 168(h)(2)(A)(i) (determined without regard to the last sentence of section 168(h)(2)(A)), the determination of whether property is tax-exempt use property shall be made under section 168(h) without regard to whether the property is leased in a disqualified lease (as defined in section 168(h)(1)(B)(ii))..(b)Effective dateThe amendments made by this section shall apply to leases entered into after the date of the enactment of this Act.90307.Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit(a)In generalSection 47(c)(2)(B)(v) is amended by adding at the end the following new subclause:(III)Clause not to apply to public schoolsThis clause shall not apply in the case of the rehabilitation of any building which was used as a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) at any time during the 5-year period ending on the date that such rehabilitation begins and which is used as such a facility immediately after such rehabilitation..(b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a).(c)Effective dateThe amendment made by this section shall apply to property placed in service after the date of the enactment of this Act.IVGreen energy90400.Short titleThis title may be cited as the Growing Renewable Energy and Efficiency Now Act of 2020 or the GREEN Act of 2020. ARenewable Electricity and Reducing Carbon Emissions90401.Extension of credit for electricity produced from certain renewable resources(a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2021 each place it appears and inserting January 1, 2026:(1)Paragraph (2)(A).(2)Paragraph (3)(A).(3)Paragraph (6).(4)Paragraph (7).(5)Paragraph (9).(6)Paragraph (11)(B).(b)Extension of election To treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2021 and inserting January 1, 2026.(c)Application of extension to wind facilities(1)In generalSection 45(d)(1) is amended by striking January 1, 2021 and inserting January 1, 2026.(2)Application of phaseout percentage(A)Renewable electricity production creditSections 45(b)(5)(D) is amended by striking and before January 1, 2021,. (B)Energy creditSection 48(a)(5)(E)(iv) is amended by striking and before January 1, 2021,.(d)Effective dateThe amendments made by this section shall apply to facilities the construction of which begins after December 31, 2020.90402.Extension and modification of energy credit(a)Extension of creditThe following provisions of section 48 are each amended by striking January 1, 2022 each place it appears and inserting January 1, 2027:(1)Subsection (a)(3)(A)(ii).(2)Subsection (a)(3)(A)(vii).(3)Subsection (c)(1)(D).(4)Subsection (c)(2)(D).(5)Subsection (c)(3)(A)(iv).(6)Subsection (c)(4)(C).(b)Phaseout of creditSection 48(a) is amended—(1)by striking December 31, 2019 in paragraphs (6)(A)(i) and (7)(A)(i) and inserting December 31, 2025,(2)by striking December 31, 2020 in paragraphs (6)(A)(ii) and (7)(A)(ii) and inserting December 31, 2026,(3)by striking January 1, 2021 in paragraphs (6)(A)(i) and (7)(A)(i) and inserting January 1, 2027,(4)by striking January 1, 2022 each place it appears in paragraphs (6)(A), (6)(B), and (7)(A) and inserting January 1, 2028, and(5)by striking January 1, 2024 in paragraphs (6)(B) and (7)(B) and inserting January 1, 2030.(c)30 percent credit for solar and geothermal(1)Extension for solarSection 48(a)(2)(A)(i)(II) is amended by striking January 1, 2022 and inserting January 1, 2028.(2)Application to geothermal(A)In generalParagraphs (2)(A)(i)(II), (6)(A), and (6)(B) of section 48(a) are each amended by striking paragraph (3)(A)(i) and inserting clause (i) or (iii) of paragraph (3)(A).(B)Conforming amendmentThe heading of section 48(a)(6) is amended by inserting and geothermal after solar energy. (d)Energy storage technologies; waste energy recovery property; qualified biogas property(1)In generalSection 48(a)(3)(A) is amended by striking or at the end of clause (vi), and by adding at the end the following new clauses:(viii)energy storage technology,(ix)waste energy recovery property, or(x)qualified biogas property, .(2)Application of 30 percent creditSection 48(a)(2)(A)(i) is amended by striking and at the end of subclauses (III) and (IV) and adding at the end the following new subclauses:(V)energy storage technology,(VI)waste energy recovery property, and(VII)qualified biogas property, and.(3)Application of phaseoutSection 48(a)(7) is amended—(A)by inserting energy storage technology, waste energy recovery property, qualified biogas property, after qualified small wind property,, and(B)by striking fiber-optic solar, qualified fuel cell, and qualified small wind in the heading thereof and inserting certain other. (4)DefinitionsSection 48(c) is amended by adding at the end the following new paragraphs: (5)Energy storage technology(A)In generalThe term energy storage technology means equipment (other than equipment primarily used in the transportation of goods or individuals and not for the production of electricity) which—(i)uses batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis and electrolysis), thermal energy storage, regenerative fuel cells, flywheels, capacitors, superconducting magnets, or other technologies identified by the Secretary, after consultation with the Secretary of Energy, to store energy for conversion to electricity and has a capacity of not less than 5 kilowatt hours, or(ii)stores thermal energy to heat or cool (or provide hot water for use in) a structure (other than for use in a swimming pool).(B)TerminationThe term energy storage technology shall not include any property the construction of which does not begin before January 1, 2028.(6)Waste energy recovery property(A)In generalThe term waste energy recovery property means property that generates electricity solely from heat from buildings or equipment if the primary purpose of such building or equipment is not the generation of electricity.(B)Capacity limitationThe term waste energy recovery property shall not include any property which has a capacity in excess of 50 megawatts.(C)No double benefitAny waste energy recovery property (determined without regard to this subparagraph) which is part of a system which is a combined heat and power system property shall not be treated as waste energy recovery property for purposes of this section unless the taxpayer elects to not treat such system as a combined heat and power system property for purposes of this section. (D)TerminationThe term waste energy recovery property shall not include any property the construction of which does not begin before January 1, 2028. (7)Qualified biogas property(A)In generalThe term qualified biogas property means property comprising a system which—(i)converts biomass (as defined in section 45K(c)(3)) into a gas which—(I)consists of not less than 52 percent methane, or(II)is concentrated by such system into a gas which consists of not less than 52 percent methane, and(ii)captures such gas for productive use.(B)Inclusion of cleaning and conditioning propertyThe term qualified biogas property includes any property which is part of such system which cleans or conditions such gas.(C)TerminationThe term qualified biogas property shall not include any property the construction of which does not begin before January 1, 2028..(5)Denial Of Double Benefit For Qualified Biogas PropertySection 45(e) is amended by adding at the end the following new paragraph:(12)Coordination with energy credit for qualified biogas propertyThe term qualified facility shall not include any facility which produces electricity from gas produced by qualified biogas property (as defined in section 48(c)(7)) if a credit is determined under section 48 with respect to such property for the taxable year or any prior taxable year..(e)Fuel cells using electromechanical processes(1)In generalSection 48(c)(1) is amended—(A)in subparagraph (A)(i)—(i)by inserting or electromechanical after electrochemical, and(ii)by inserting (1 kilowatts in the case of a fuel cell power plant with a linear generator assembly) after 0.5 kilowatt, and(B)in subparagraph (C)—(i)by inserting , or linear generator assembly, after a fuel cell stack assembly, and (ii)by inserting or electromechanical after electrochemical.(2)Linear generator assembly limitationSection 48(c)(1) is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph: (D)Linear generator assemblyThe term linear generator assembly does not include any assembly which contains rotating parts. .(f)Effective dateThe amendments made by this section shall apply to periods after December 31, 2020, under rules similar to the rules of section 48(m) as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990.90403.Extension of credit for carbon oxide sequestration(a)In generalSection 45Q(d)(1) is amended by striking January 1, 2024 and inserting January 1, 2026.(b)Effective dateThe amendment made by this section applies to facilities the construction of which begins after December 31, 2023.90404.Elective payment for energy property and electricity produced from certain renewable resources, etc(a)In generalSubchapter B of chapter 65 is amended by adding at the end the following new section:6431.Elective payment for energy property, electricity produced from certain renewable resources, etc, and carbon oxide sequestration(a)Energy propertyIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of an applicable credit, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to—(1)in the case of an Indian tribal government, the amount of such portion, and(2)in the case of any other taxpayer, 85 percent of such amount. (b)Definitions and special rulesFor purposes of this section—(1)Governmental entities treated as taxpayersIn the case of an election under this section—(A)any State or local government, or a political subdivision thereof, or(B)an Indian tribal government,shall be treated as a taxpayer for purposes of this section and determining any applicable credit. (2)Applicable creditThe term applicable credit means each of the following credits that would (without regard to this section) be determined with respect to the taxpayer:(A)A energy credit under section 48.(B)A renewable electricity production credit under section 45.(C)A carbon oxide sequestration credit under section 45Q.(3)Indian tribal governmentThe term Indian tribal government shall have the meaning given such term by section 139E.(4)TimingThe payment described in subparagraph (A) shall be treated as made on—(A)in the case of any government, or political subdivision, to which paragraph (1) applies and for which no return is required under section 6011 or 6033(a), the later of the date that a return would be due under section 6033(a) if such government or subdivision were described in that section or the date on which such government or subdivision submits a claim for credit or refund (at such time and in such manner as the Secretary shall provide), and(B)in any other case, the later of the due date of the return of tax for the taxable year or the date on which such return is filed.(5)Waiver of special rulesIn the case of an election under this section, the determination of any applicable credit shall be without regard to paragraphs (3) and (4)(A)(i) of section 50(b).(c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the energy credit determined under section 45 or the renewable electricity production credit determined under section 48 shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election. .(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 is amended by adding at the end the following new item:Sec. 6431. Elective payment for energy property and electricity produced from certain renewable resources, etc..(c)Effective dateThe amendments made by this section shall apply to property originally placed in service after the date of the enactment of this Act.90405.Extension of energy credit for offshore wind facilities(a)In generalSection 48(a)(5) is amended by adding at the end the following new subparagraph: (F)Qualified offshore wind facilities(i)In generalIn the case of any qualified offshore wind facility—(I)subparagraph (C)(ii) shall be applied by substituting January 1 of the applicable year (as determined under subparagraph (F)(ii)) for January 1, 2026,(II)subparagraph (E) shall not apply, and (III)for purposes of this paragraph, section 45(d)(1) shall be applied by substituting January 1 of the applicable year (as determined under section 48(a)(5)(F)(ii))’ for January 1, 2026.(ii)Applicable yearFor purposes of this subparagraph, the term applicable year means the later of—(I)calendar year 2025, or (II)the calendar year subsequent to the first calendar year in which the Secretary, after consultation with the Secretary of Energy, determines that the United States has increased its offshore wind capacity by not less than 3,000 megawatts as compared to such capacity on January 1, 2021. For purposes of subclause (II), the Secretary shall not include any increase in offshore wind capacity which is attributable to any facility the construction of which began before January 1, 2021. (iii)Qualified offshore wind facilityFor purposes of this subparagraph, the term qualified offshore wind facility means a qualified facility (within the meaning of section 45) described in paragraph (1) of section 45(d) (determined without regard to any date by which the construction of the facility is required to begin) which is located in the inland navigable waters of the United States or in the coastal waters of the United States.(iv)Report on offshore wind capacityOn January 15, 2024, and annually thereafter until the calendar year described in clause (ii)(II), the Secretary, after consultation with the Secretary of Energy, shall issue a report to be made available to the public which discloses the increase in the offshore wind capacity of the United States, as measured in total megawatts, since January 1, 2020..(b)Effective dateThe amendment made by this section shall apply to periods after December 31, 2016, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).90406.Green energy publicly traded partnerships(a)In generalSection 7704(d)(1)(E) is amended—(1)by striking income and gains derived from the exploration and inserting income and gains derived from—(i)the exploration,(2)by inserting or before industrial source, and(3)by striking , or the transportation or storage and all that follows and inserting the following:(ii)the generation of electric power or thermal energy exclusively using any qualified energy resource (as defined in section 45(c)(1)),(iii)the operation of energy property (as defined in section 48(a)(3), determined without regard to any date by which the construction of the facility is required to begin),(iv)in the case of a facility described in paragraph (3) or (7) of section 45(d) (determined without regard to any placed in service date or date by which construction of the facility is required to begin), the accepting or processing of open-loop biomass or municipal solid waste,(v)the storage of electric power or thermal energy exclusively using energy property that is energy storage property (as defined in section 48(c)(5)),(vi)the generation, storage, or distribution of electric power or thermal energy exclusively using energy property that is combined heat and power system property (as defined in section 48(c)(3), determined without regard to subparagraph (B)(iii) thereof and without regard to any date by which the construction of the facility is required to begin),(vii)the transportation or storage of any fuel described in subsection (b), (c), (d), or (e) of section 6426,(viii)the conversion of renewable biomass (as defined in subparagraph (I) of section 211(o)(1) of the Clean Air Act (as in effect on the date of the enactment of this clause)) into renewable fuel (as defined in subparagraph (J) of such section as so in effect), or the storage or transportation of such fuel,(ix)the production, storage, or transportation of any fuel which—(I)uses as its primary feedstock carbon oxides captured from an anthropogenic source or the atmosphere,(II)does not use as its primary feedstock carbon oxide which is deliberately released from naturally occurring subsurface springs, and(III)is determined by the Secretary, after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, to achieve a reduction of not less than a 60 percent in lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air Act, as in effect on the date of the enactment of this clause) compared to baseline lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(C) of such Act, as so in effect),(x)the generation of electric power from, a qualifying gasification project (as defined in section 48B(c)(1) without regard to subparagraph (C)) that is described in section 48(d)(1)(B), or(xi)in the case of a qualified facility (as defined in section 45Q(d), without regard to any date by which construction of the facility is required to begin) not less than 50 percent (30 percent in the case of a facility placed in service before January 1, 2021) of the total carbon oxide production of which is qualified carbon oxide (as defined in section 45Q(c))—(I)the generation, availability for such generation, or storage of electric power at such facility, or(II)the capture of carbon dioxide by such facility,.(b)Effective dateThe amendments made by this section apply to taxable years beginning after December 31, 2020. BRenewable Fuels90411.Biodiesel and renewable diesel(a)Income tax creditSection 40A(g) is amended to read as follows:(g)Phase out; termination(1)Phase outIn the case of any sale or use after December 31, 2022, subsections (b)(1)(A) and (b)(2)(A) shall be applied by substituting for $1.00—(A)$.75, if such sale or use is before January 1, 2024,(B)$.50, if such sale or use is after December 31, 2023, and before January 1, 2025, and(C)$.33, if such sale or use is after December 31, 2024, and before January 1, 2026.(2)TerminationThis section shall not apply to any sale or use after December 31, 2025..(b)Excise tax incentives(1)Phase outSection 6426(c)(2) is amended to read as follows:(2)Applicable amountFor purposes of this subsection, the applicable amount is—(A)$1.00 in the case of any sale or use for any period before January 1, 2023,(B)$.75 in the case of any sale or use for any period after December 31, 2022, and before January 1, 2024,(C)$.50 in the case of any sale or use for any period after December 31, 2023, and before January 1, 2025, and(D)$.33 in the case of any sale or use for any period after December 31, 2024, and before January 1, 2026..(2)Termination(A)In generalSection 6426(c)(6) is amended by striking December 31, 2022 and inserting December 31, 2025.(B)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2022 and inserting December 31, 2025. (c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2022. 90412.Extension of excise tax credits relating to alternative fuels(a)Extension and phaseout of alternative fuel credit(1)In generalSection 6426(d)(1) is amended by striking 50 cents and inserting the applicable amount. (2)Applicable amount and terminationSection 6426(d)(5) is amended to read as follows:(5)Phaseout and termination(A)PhaseoutFor purposes of this subsection, the applicable amount is—(i)50 cents in the case of any sale or use for any period before January 1, 2023,(ii)38 cents in the case of any sale or use for any period after December 31, 2022, and before January 1, 2024,(iii)25 cents in the case of any sale or use for any period after December 31, 2023, and before January 1, 2025, and(iv)17 cents in the case of any sale or use for any period after December 31, 2024, and before January 1, 2026.(B)TerminationThis subsection shall not apply to any sale or use for any period after December 31, 2025..(b)Alternative fuel mixture credit(1)In generalSection 6426(e)(3) is amended by striking December 31, 2020 and inserting December 31, 2025.(2)PhaseoutSection 6426(e)(1) is amended by striking 50 cents and inserting the applicable amount (as defined in subsection (d)(5)(A)). (c)Payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2020 and inserting December 31, 2025.(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2020.90413.Extension of second generation biofuel incentives(a)In generalSection 40(b)(6)(J)(i) is amended by striking 2021 and inserting 2026. (b)Extension of special allowance for depreciation of second generation biofuel plant propertySection 168(l)(2)(D) is amended by striking 2021 and inserting 2026.(c)Effective date(1)In generalThe amendment made by subsection (a) shall apply to qualified second generation biofuel production after December 31, 2020.(2)Second generation biofuel plant propertyThe amendment made by subsection (b) shall apply to property placed in service after December 31, 2020.CGreen Energy and Efficiency Incentives for Individuals90421.Extension, increase, and modifications of nonbusiness energy property credit(a)Extension of creditSection 25C(g)(2) is amended by striking December 31, 2020 and inserting December 31, 2025.(b)Increase in credit percentage for qualified energy efficiency improvementsSection 25C(a)(1) is amended by striking 10 percent and inserting 15 percent.(c)Increase in lifetime limitation of creditSection 25C(b)(1) is amended—(1)by striking $500 and inserting $1,200, and(2)by striking December 31, 2005 and inserting December 31, 2020.(d)LimitationsSection 25C(b) is amended by striking paragraphs (2) and (3) and inserting the following: (2)Limitation on qualified energy efficiency improvementsThe credit allowed under this section by reason of subsection (a)(1), with respect to costs paid or incurred by a taxpayer for a taxable year, shall not exceed—(A)for components described in subsection (c)(3)(A), the excess (if any) of $600 over the aggregate credits allowed under this section with respect to such components for all prior taxable years ending after December 31, 2020,(B)for components described in subsection (c)(3)(B)—(i)in the case of components which are not described in clause (ii), the excess (if any) of $200 over the aggregate credits allowed under this section with respect to such components for all prior taxable years ending after December 31, 2020, and(ii)in the case of components which meet the standards for most efficient certification under applicable Energy Star program requirements, the excess (if any) of $600 over the aggregate credits allowed under this section with respect to such components for all prior taxable years ending after December 31, 2020, or with respect to components described in clause (i) for such taxable year, and(C)for components described in subsection (c)(3)(C) by any taxpayer for any taxable year, the credit allowed under this section with respect to such amounts for such year shall not exceed the lesser of—(i)the excess (if any) of $500 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2020, or(ii)$250 for each exterior door.(3)Limitation on residential energy property expendituresThe credit allowed under this section by reason of subsection (a)(2) shall not, with respect to an item of property, exceed—(A)in the case of property described in subparagraph (A), (B), or (C) of subsection (d)(3), $600, (B)for the case of property described in subparagraph (D) of subsection (d)(3), $400, (C)in the case of a hot water boiler, $600, and(D)in the case of a furnace, an amount equal to the sum of—(i)$300, plus(ii)if the taxpayer is converting from a non-condensing furnace to a condensing furnace, $300.. (e)Standards for energy efficient building envelope componentsSection 25C(c)(2) is amended by striking meets— and all that follows through the period at the end and inserting the following:meets—(A)in the case of an exterior window, a skylight, or an exterior door, applicable Energy Star program requirements, and(B)in the case of any other component, the prescriptive criteria for such component established by the 2018 IECC (as such term is defined in section 45L(b)(5)). .(f)Roofs not building envelope componentsSection 25C(c)(3) is amended by adding and at the end of subparagraph (B), by striking , and at the end of subparagraph (C) and inserting a period, and by striking subparagraph (D). (g)Advanced main air circulating fans not qualified energy property(1)In generalSection 25C(d)(2)(A) is amended by adding or at the end of clause (i), by striking , or at the end of clause (ii) and inserting a period, and by striking clause (iii).(2)Conforming amendmentSection 25C(d) is amended by striking paragraph (5) and redesignating paragraph (6) as paragraph (5).(h)Increase in standard for electric heat pump water heaterSection 25C(d)(3)(A) is amended by striking an energy factor of at least 2.0 and inserting a uniform energy factor of at least 3.0.(i)Update of standards for certain energy-efficient building propertySection 25C(d)(3) is amended—(1)by striking January 1, 2009 each place such term appears and inserting November 1, 2019, and(2)by striking subparagraph (D) and inserting the following:(D)a natural gas, propane, or oil water heater which, in the standard Department of Energy test procedure, yields—(i)in the case of a storage tank water heater—(I)in the case of a medium-draw water heater, a uniform energy factor of not less than 0.78, and(II)in the case of a high-draw water heater, a uniform energy factor of not less than 0.80, and(ii)in the case of a tankless water heater—(I)in the case of a medium-draw water heater, a uniform energy factor of not less than 0.87, and(II)in the case of a high-draw water heater, a uniform energy factor of not less than 0.90, and.(j)Increase in standard for furnacesSection 25C(d)(4) is amended by striking by striking not less than 95. and inserting the following:not less than—(A)in the case of a furnace, 97 percent, and(B)in the case of a hot water boiler, 95 percent..(k)Home energy audits(1)In generalSection 25C(a) is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: (3)30 percent of the amount paid or incurred by the taxpayer during the taxable year for home energy audits..(2)LimitationSection 25C(b) is amended adding at the end the following new paragraph:(4)Home energy auditsThe amount of the credit allowed under this section by reason of subsection (a)(3) shall not exceed $150..(3)Home energy auditsSection 25C, as amended by subsections (a), is amended by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively, and by inserting after subsection (d) the following new subsection:(e)Home energy auditsFor purposes of this section, the term home energy audit means an inspection and written report with respect to a dwelling unit located in the United States and owned or used by the taxpayer as the taxpayer’s principal residence (within the meaning of section 121) which—(1)identifies the most significant and cost-effective energy efficiency improvements with respect to such dwelling unit, including an estimate of the energy and cost savings with respect to each such improvement, and(2)is conducted and prepared by a home energy auditor that meets the certification or other requirements specified by the Secretary (after consultation with the Secretary of Energy, and not later than 180 days after the date of the enactment of this subsection) in regulations or other guidance. .(4)Conforming amendmentSection 1016(a)(33) is amended by striking section 25C(f) and inserting section 25C(g). (l)Effective dates(1)Increase and modernizationExcept as otherwise provided by this subsection, the amendments made by this section shall apply to property placed in service after December 31, 2020.(2)ExtensionThe amendments made by subsection (a) shall apply to property placed in service after December 31, 2020.(3)Home energy auditsThe amendments made by subsection (k) shall apply to amounts paid or incurred after December 31, 2020.90422.Residential energy efficient property(a)Extension of credit(1)In generalSection 25D(h) is amended by striking December 31, 2021 and inserting December 31, 2027.(2)Application of phaseoutSection 25D(g) is amended—(A)in paragraph (1), by striking January 1, 2020 and inserting January 1, 2026,(B)in paragraph (2)—(i)by striking December 31, 2019 and inserting December 31, 2025, and(ii)by striking January 1, 2021 and inserting January 1, 2027, and (C)in paragraph (3)—(i)by striking December 31, 2020 and inserting December 31, 2026, and (ii)by striking January 1, 2022 and inserting January 1, 2028.(b)Qualified biomass fuel property expenditures; residential energy efficient property credit for battery storage technology(1)In generalSection 25D(a) is amended by striking and at the end of paragraph (4) and by inserting after paragraph (5) the following new paragraphs:(6)the qualified biomass fuel property expenditures, and(7)the qualified battery storage technology expenditures,.(2)Qualified biomass fuel property expenditures; residential energy efficient property credit for battery storage technologySection 25D(d) is amended by adding at the end the following new paragraphs:(6)Qualified biomass fuel property expenditure(A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property—(i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and(ii)which has a thermal efficiency rating of at least 75 percent (measured by the higher heating value of the fuel).(B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis.(7)Qualified battery storage technology expenditureThe term qualified battery storage technology expenditure means an expenditure for battery storage technology which—(A)is installed in connection with a dwelling unit located in the United States and used as a residence by the taxpayer, and (B)has a capacity of not less than 3 kilowatt hours..(3)Denial of double benefit for biomass stoves(A)In generalSection 25C(d)(3) is amended by adding and at the end of subparagraph (C), by striking , and at the end of subparagraph (D) and inserting a period, and by striking subparagraph (E).(B)Conforming amendmentSection 25C(d), as amended by the preceding provisions of this Act, is amended by striking paragraph (5).(c)Effective dateThe amendments made by this section shall apply to expenditures made after the date of the enactment of this Act. 90423.Energy efficient commercial buildings deduction(a)ExtensionSection 179D(h) is amended by striking December 31, 2020 and inserting December 31, 2025.(b)Increase in the maximum amount of deduction(1)In generalSection 179D(b) is amended by striking $1.80 and inserting $3.(2)Inflation adjustmentSection 179D, as amended by this Act, is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: (h)Inflation adjustmentIn the case of a taxable year beginning after 2020, each dollar amount in subsection (b) or subsection (d)(1)(A) shall be increased by an amount equal to—(1)such dollar amount, multiplied by(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof..(3)Conforming amendmentSection 179D(d)(1)(A) is amended by striking by substituting $.60 for $1.80 and inserting by substituting $1 for $3.(c)Limit on deduction limited to three-Year periodSection 179D(b)(2) is amended by striking for all prior taxable years and inserting for the 3 years immediately preceding such taxable year. (d)Update of standards(1)ASHRAE standardsSection 179D(c) is amended—(A)in paragraphs (1)(B)(ii) and (1)(D), by striking Standard 90.1–2007 and inserting Reference Standard 90.1, and(B)by amending paragraph (2) to read as follows:(2)Reference Standard 90.1The term Reference Standard 90.1 means, with respect to property, the Standard 90.1 most recently adopted (as of the date that is 2 years before the date that construction of such property begins) by the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America..(2)California Nonresidential Alternative Calculation Method Approval ManualSection 179D(d)(2) is amended by striking 2005 and inserting 2019.(e)Change in efficiency standardsSection 179D(c)(1)(D) is amended by striking 50 and inserting 30 . (f)DeadwoodSection 179D, as amended by subsection (a), is amended by striking subsection (f) and redesignating subsections (g) and (h) as subsections (f) and (g), respectively. (g)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.90424.Extension, increase, and modifications of new energy efficient home credit(a)Extension of creditSection 45L(g) is amended by striking December 31, 2020 and inserting December 31, 2025.(b)Increase in credit for certain dwelling unitsSection 45L(a)(2)(A) is amended by striking $2,000 and inserting $2,500.(c)Increase in standard for heating and cooling reduction for certain unitsSection 45L(c)(1) is amended by striking 50 percent each place such term appears and inserting 60 percent.(d)Energy saving requirements modifications(1)All Energy Star Labeled homes eligible; no reduction in standardSection 45L(c) is amended by amending paragraph (3) to read as follows:(3)a unit which meets the requirements established by the Administrator of the Environmental Protection Agency under the Energy Star Labeled Homes program and, in the case of a manufactured home, which conforms to Federal Manufactured Home Construction and Safety Standards (part 3280 of title 24, Code of Federal Regulations)..(2)Units constructed in accordance with 2018 IECC standardsSection 45L(c), as amended by paragraph (1), is further amended by striking or at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , or, and by adding at the end the following new paragraph:(4)certified—(A)to have a level of annual energy consumption which is at least 15 percent below the annual level of energy consumption of a comparable dwelling unit—(i)which is constructed in accordance with the standards of chapter 4 of the 2018 IECC (without taking into account on-site energy generation), and(ii)which meets the requirements described in paragraph (1)(A)(ii), and(B)to have building envelope component improvements account for at least 1/5 of such 15 percent..(3)Conforming amendments(A)Section 45L(c)(2) is amended by inserting or (4) after paragraph (1).(B)Section 45L(a)(2)(A) is amended by striking or (2) and inserting , (2), or (4).(C)Section 45L(b) is amended by adding at the end the following:(5)2018 IECCThe term 2018 IECC means the 2018 International Energy Conservation Code, as such Code (including supplements) is in effect on November 1, 2018..(e)Effective datesThe amendments made by this section shall apply to dwelling units acquired after December 31, 2020.90425.Modifications to income exclusion for conservation subsidies(a)In generalSection 136(a) is amended—(1)by striking any subsidy provided and insertingany subsidy—(1)provided,(2)by striking the period at the end and inserting a comma, and(3)by adding at the end the following new paragraphs:(2)provided (directly or indirectly) by a public utility to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any water conservation or efficiency measure,(3)provided (directly or indirectly) by a storm water management provider to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any storm water management measure, or(4)provided (directly or indirectly) by a State or local government to a resident of such State or locality for the purchase or installation of any wastewater management measure, but only if such measure is with respect to the taxpayer’s principal residence..(b)Conforming amendments(1)Definition of water conservation or efficiency measure and storm water management measureSection 136(c) is amended—(A)by striking Energy conservation measure in the heading thereof and inserting Definitions,(B)by striking In general in the heading of paragraph (1) and inserting Energy conservation measure, and(C)by redesignating paragraph (2) as paragraph (5) and by inserting after paragraph (1) the following:(2)Water conservation or efficiency measureFor purposes of this section, the term water conservation or efficiency measure means any evaluation of water use, or any installation or modification of property, the primary purpose of which is to reduce consumption of water or to improve the management of water demand with respect to one or more dwelling units.(3)Storm water management measureFor purposes of this section, the term storm water management measure means any installation or modification of property primarily designed to reduce or manage amounts of storm water with respect to one or more dwelling units.(4)Wastewater management measureFor purposes of this section, the term wastewater management measure means any installation or modification of property primarily designed to manage wastewater (including septic tanks and cesspools) with respect to one or more dwelling units..(2)Definition of public utilitySection 136(c)(5) (as redesignated by paragraph (1)(C)) is amended by striking subparagraph (B) and inserting the following:(B)Public utilityThe term public utility means a person engaged in the sale of electricity, natural gas, or water to residential, commercial, or industrial customers for use by such customers.(C)Storm water management providerThe term storm water management provider means a person engaged in the provision of storm water management measures to the public.(D)PersonFor purposes of subparagraphs (B) and (C), the term person includes the Federal Government, a State or local government or any political subdivision thereof, or any instrumentality of any of the foregoing..(3)Clerical amendments(A)The heading for section 136 is amended—(i)by inserting and water after energy, and(ii)by striking provided by public utilities.(B)The item relating to section 136 in the table of sections of part III of subchapter B of chapter 1 is amended—(i)by inserting and water after energy, and(ii)by striking provided by public utilities.(c)Effective dateThe amendments made by this section shall apply to amounts received after December 31, 2018.(d)No inferenceNothing in this Act or the amendments made by this Act shall be construed to create any inference with respect to the proper tax treatment of any subsidy received directly or indirectly from a public utility, a storm water management provider, or a State or local government for any water conservation measure or storm water management measure before January 1, 2021.DGreening the Fleet and Alternative Vehicles90431.Modification of limitations on new qualified plug-in electric drive motor vehicle credit(a)In generalSection 30D(e) is amended to read as follows:(e)Limitation on number of new qualified plug-In electric drive motor vehicles eligible for credit(1)In generalIn the case of any new qualified plug-in electric drive motor vehicle sold after the date of the enactment of the GREEN Act of 2020—(A)if such vehicle is sold during the transition period, the amount determined under subsection (b)(2) shall be reduced by $500, and(B)if such vehicle is sold during the phaseout period, only the applicable percentage of the credit otherwise allowable under subsection (a) shall be allowed.(2)Transition periodFor purposes of this subsection, the transition period is the period subsequent to the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 200,000.(3)Phaseout period(A)In generalFor purposes of this subsection, the phaseout period is the period beginning with the second calendar quarter following the calendar quarter which includes the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 600,000.(B)Applicable percentageFor purposes of paragraph (1)(B), the applicable percentage is—(i)50 percent for the first calendar quarter of the phaseout period, and(ii)0 percent for each calendar quarter thereafter.(C)Exclusion of sale of certain vehicles(i)In generalFor purposes of subparagraph (A), any new qualified plug-in electric drive motor vehicle manufactured by the manufacturer of the vehicle referred to in paragraph (1) which was sold during the exclusion period shall not be included for purposes of determining the number of such vehicles sold.(ii)Exclusion periodFor purposes of this subparagraph, the exclusion period is the period—(I)beginning on the first date on which the number of new qualified plug-in electric drive motor vehicles manufactured by the manufacturer of the vehicle referred to in paragraph (1) sold for use in the United States after December 31, 2009, is at least 200,000, and(II)ending on the date of the enactment of the GREEN Act of 2020.(4)Controlled groupsRules similar to the rules of section 30B(f)(4) shall apply for purposes of this subsection..(b)Extension for 2- and 3-Wheeled plug-In electric vehiclesSection 30D(g)(3)(E) is amended to read as follows: (E)is acquired after December 31, 2020, and before January 1, 2026..(c)Effective date(1)LimitationThe amendment made by subsection (a) shall apply to vehicles sold after the date of the enactment of this Act.(2)ExtensionThe amendment made by subsection (b) shall apply to vehicles sold after December 31, 2020.90432.Credit for previously-owned qualified plug-in electric drive motor vehicles(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by inserting after section 25D the following new section:25E.Previously-owned qualified plug-in electric drive motor vehicles(a)Allowance of creditIn the case of a qualified buyer who during a taxable year places in service a previously-owned qualified plug-in electric drive motor vehicle, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of—(1)$1,250, plus(2)in the case of a vehicle which draws propulsion energy from a battery which exceeds 4 kilowatt hours of capacity (determined at the time of sale), the lesser of—(A)$1,250, and(B)the product of $208.50 and such excess kilowatt hours. (b)Limitations(1)Sale priceThe credit allowed under subsection (a) with respect to sale of a vehicle shall not exceed 30 percent of the sale price.(2)Adjusted gross incomeThe amount which would (but for this paragraph) be allowed as a credit under subsection (a) shall be reduced (but not below zero) by $250 for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds $30,000 (twice such amount in the case of a joint return). (c)DefinitionsFor purposes of this section—(1)Previously-owned qualified plug-in electric drive motor vehicleThe term previously-owned qualified plug-in electric drive motor vehicle means, with respect to a taxpayer, a motor vehicle—(A)the model year of which is at least 2 earlier than the calendar year in which the taxpayer acquires such vehicle,(B)the original use of which commences with a person other than the taxpayer,(C)which is acquired by the taxpayer in a qualified sale,(D)registered by the taxpayer for operation in a State or possession of the United States, and(E)which meets the requirements of subparagraphs (C), (D), (E), and (F) of section 30D(d)(1).(2)Qualified saleThe term qualified sale means a sale of a motor vehicle—(A)by a person who holds such vehicle in inventory (within the meaning of section 471) for sale or lease,(B)for a sale price of less than $25,000, and(C)which is the first transfer since the date of the enactment of this section to a person other than the person with whom the original use of such vehicle commenced. (3)Qualified buyerThe term qualified buyer means, with respect to a sale of a motor vehicle, a taxpayer—(A)who is an individual,(B)who purchases such vehicle for use and not for resale,(C)with respect to whom no deduction is allowable with respect to another taxpayer under section 151,(D)who has not been allowed a credit under this section for any sale during the 3-year period ending on the date of the sale of such vehicle, and(E)who possesses a certificate issued by the seller that certifies—(i)that the vehicle is a previously-owned qualified plug-in electric drive motor vehicle,(ii)the capacity of the battery at time of sale, and(iii)such other information as the Secretary may require. (4)Motor vehicle; capacityThe terms motor vehicle and capacity have the meaning given such terms in paragraphs (2) and (4) of section 30D(d), respectively.(d)Application of certain rulesFor purposes of this section, rules similar to the rules of paragraphs (1), (2), (4), (5), (6) and (7) of section 30D(f) shall apply for purposes of this section.(e)Certificate submission requirementThe Secretary may require that the issuer of the certificate described in subsection (c)(3)(E) submit such certificate to the Secretary at the time and in the manner required by the Secretary. (f)TerminationNo credit shall be allowed under this section with respect to sales after December 31, 2025..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Previously-owned qualified plug-in electric drive motor vehicles..(c)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act. 90433.Credit for zero-emission heavy vehicles and zero-emission buses(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section:45U.Zero-emission heavy vehicle credit(a)Allowance of creditFor purposes of section 38, in the case of a manufacturer of a zero-emission heavy vehicle, the zero-emission heavy vehicle credit determined under this section for a taxable year is an amount equal to 10 percent of the sum of the sale price of each zero-emission heavy vehicle sold by such taxpayer during such taxable year. (b)LimitationThe sale price of a zero-emission heavy vehicle may not be taken into account under subsection (a) to the extent such price exceeds $1,000,000. (c)Zero-Emission heavy vehicleFor purposes of this section—(1)In generalThe term zero-emission heavy vehicle means a motor vehicle which—(A)has a gross vehicle weight rating of not less than 14,000 pounds,(B)is not powered or charged by an internal combustion engine, and(C)is propelled solely by an electric motor which draws electricity from a battery or fuel cell.(2)Motor vehicle; manufacturerThe term motor vehicle and manufacturer have the meaning given such terms in paragraphs (2) and (3) of section 30D(d), respectively.(d)Special rules(1)Sale priceFor purposes of this section, the sale price of a zero-emission heavy vehicle shall be reduced by any rebate or other incentive given before, on, or after the date of the sale.(2)Domestic useNo credit shall be allowed under subsection (a) with respect to a zero-emission heavy vehicle to a manufacturer who knows or has reason to know that such vehicle will not be used primarily in the United States or a possession of the United States.(3)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section.(e)TerminationThis section shall not apply to sales after December 31, 2025. .(b)Credit made part of general business creditSubsection (b) of section 38 is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the zero-emission heavy vehicle credit determined under section 45U..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Zero-emission heavy vehicle credit..(d)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act.90434.Qualified fuel cell motor vehicles(a)In generalSection 30B(k)(1) is amended by striking December 31, 2020 and inserting December 31, 2025. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020.90435.Alternative fuel refueling property credit(a)In generalSection 30C(g) is amended by striking December 31, 2020 and inserting December 31, 2025.(b)Additional credit for certain electric charging property(1)In generalSection 30C(a) is amended—(A)by striking equal to 30 percent and inserting the following: equal to the sum of—(1)30 percent,(B)by striking the period at the end and inserting , plus, and(C)by adding at the end the following new paragraph: (2)20 percent of so much of such cost as exceeds the limitation under subsection (b)(1) that does not exceed the amount of cost attributable to qualified alternative vehicle refueling property (determined without regard to paragraphs (1), (2)(A), and (2)(B) of subsection (c)) which—(A)is intended for general public use and recharges motor vehicle batteries with no associated fee or payment arrangement,(B)is intended for general public use and accepts payment via a credit card reader, or(C)is intended for use exclusively by fleets of commercial or governmental vehicles. .(2)Conforming amendmentSection 30C(b) is amended—(A)by striking The credit allowed under subsection (a) and inserting The amount of cost taken into account under subsection (a)(1),(B)by striking $30,000 and inserting $100,000, and(C)by striking $1,000 and inserting $3,333.33.(c)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020.90436.Modification of employer-provided fringe benefits for bicycle commuting(a)Repeal of suspension of exclusion for qualified bicycle commuting reimbursementSection 132(f) is amended by striking paragraph (8).(b)Commuting fringe includes bikeshare(1)In generalClause (i) of section 132(f)(5)(F) is amended by striking a bicycle and all that follows and inserting bikeshare, a bicycle, and bicycle improvements, repair, and storage, if the employee regularly uses such bikeshare or bicycle for travel between the employee’s residence and place of employment or mass transit facility that connects an employee to their place of employment..(2)BikeshareSection 132(f)(5)(F) is amended by adding at the end the following:(iv)BikeshareThe term bikeshare means a bicycle rental operation at which bicycles are made available to customers to pick up and drop off for point-to-point use within a defined geographic area..(c)Low-Speed electric bicyclesSection 132(f)(5)(F), as amended by subsection (b)(2), is amended by adding at the end the following:(v)Low-speed electric bicyclesThe term bicycle includes a two- or three-wheeled vehicle with fully operable pedals and an electric motor of less than 750 watts (1 h.p.), whose maximum speed on a paved level surface, when powered solely by such a motor while ridden by an operator who weighs 170 pounds, is less than 20 mph..(d)Modification relating to bicycle commuting monthClause (iii) of section 132(f)(5)(F) is amended to read as follows:(iii)Qualified bicycle commuting monthThe term qualified bicycle commuting month means, with respect to any employee, any month during which such employee regularly uses a bicycle for a portion of the travel between the employee’s residence and place of employment..(e)Limitation on exclusion(1)In generalSubparagraph (C) of section 132(f)(2) is amended by striking applicable annual limitation and inserting applicable monthly limitation.(2)Applicable monthly limitation definedClause (ii) of section 132(f)(5)(F) is amended to read as follows:(ii)Applicable monthly limitationThe term applicable monthly limitation, with respect to any employee for any month, means an amount equal to 20 percent of the dollar amount in effect for the month under paragraph (2)(B)..(3)Aggregate limitationSubparagraph (B) of section 132(f)(2) is amended by inserting and the applicable monthly limitation in the case of any qualified bicycle commuting benefit.(f)No constructive receiptParagraph (4) of section 132(f) is amended by striking (other than a qualified bicycle commuting reimbursement).(g)Conforming amendmentsParagraphs (1)(D), (2)(C), and (5)(F) of section 132(f) are each amended by striking reimbursement each place it appears and inserting benefit.(h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.EInvestment in the Green Workforce90441.Extension of the advanced energy project credit(a)In generalSection 48C is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:(e)Additional allocations(1)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary, after consultation with the Secretary of Energy, shall establish a program to designate amounts of qualifying advanced project credit limitation to qualifying advanced energy projects.(2)Annual limitation(A)In generalThe amount of qualifying advanced project credit limitation that may be designated under this subsection during any calendar year shall not exceed the annual credit limitation with respect to such year.(B)Annual credit limitationFor purposes of this subsection, the term annual credit limitation means $2,500,000,000 for each of calendar years 2021, 2022, 2023, 2024, and 2025, and zero thereafter.(C)Carryover of unused limitationIf the annual credit limitation for any calendar year exceeds the aggregate amount designated for such year under this subsection, such limitation for the succeeding calendar year shall be increased by the amount of such excess. No amount may be carried under the preceding sentence to any calendar year after 2025.(3)Placed in service deadlineNo credit shall be determined under subsection (a) with respect to any property which is placed in service after the date that is 4 years after the date of the designation under this subsection relating to such property.(4)Selection criteriaSelection criteria similar to those in subsection (d)(3) shall apply, except that in determining designations under this subsection, the Secretary, after consultation with the Secretary of Energy, shall—(A)require that applicants provide written assurances to the Secretary that all laborers and mechanics employed by contractors and subcontractors in the performance of construction, alteration or repair work on a qualifying advanced energy project shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code, and(B)give the highest priority to projects which—(i)manufacture (other than primarily assembly of components) property described in a subclause of subsection (c)(1)(A)(i) (or components thereof), and(ii)have the greatest potential for commercial deployment of new applications.(5)Disclosure of designationsRules similar to the rules of subsection (d)(5) shall apply for purposes of this subsection. .(b)Clarification with respect to electrochromatic glassSection 48C(c)(1)((A)(i)(V) is amended—(1)by striking and smart grid and inserting , smart grid, and(2)by inserting , and electrochromatic glass before the comma at the end.(c)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.(d)Progress reportDuring the 30-day period ending on December 31, 2025, the Secretary of the Treasury (or the Secretary’s delegate), after consultation with the Secretary of Labor, shall submit a report to Congress on the domestic job creation, wages associated with such jobs, and the amount of such wages paid as described in section 48C(e)(4)(B) of the Internal Revenue Code of 1986, attributable to the amendment made by this section. 90442.Labor costs of installing mechanical insulation property(a)In generalSubpart D of part IV of subchapter A of chapter 1, as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:45V.Labor costs of installing mechanical insulation property(a)In generalFor purposes of section 38, the mechanical insulation labor costs credit determined under this section for any taxable year is an amount equal to 10 percent of the mechanical insulation labor costs paid or incurred by the taxpayer during such taxable year.(b)Mechanical insulation labor costsFor purposes of this section—(1)In generalThe term mechanical insulation labor costs means the labor cost of installing mechanical insulation property with respect to a mechanical system referred to in paragraph (2)(A) which was originally placed in service not less than 1 year before the date on which such mechanical insulation property is installed.(2)Mechanical insulation propertyThe term mechanical insulation property means insulation materials, and facings and accessory products installed in connection to such insulation materials—(A)placed in service in connection with a mechanical system which—(i)is located in the United States, and(ii)is of a character subject to an allowance for depreciation, and(B)which result in a reduction in energy loss from the mechanical system which is greater than the expected reduction from the installation of insulation materials which meet the minimum requirements of Reference Standard 90.1 (as defined in section 179D(c)(2)). (c)TerminationThis section shall not apply to mechanical insulation labor costs paid or incurred after December 31, 2025..(b)Credit allowed as part of general business creditSection 38(b), as amended by the preceding provisions of this Act, is further amended by striking plus at the end of paragraph (33), by striking the period at the end of paragraph (34) and inserting , plus, and by adding at the end the following new paragraph:(35)the mechanical insulation labor costs credit determined under section 45V(a)..(c)Conforming amendments(1)Section 280C is amended by adding at the end the following new subsection:(i)Mechanical insulation labor costs credit(1)In generalNo deduction shall be allowed for that portion of the mechanical insulation labor costs (as defined in section 45V(b)) otherwise allowable as deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45V(a).(2)Similar rule where taxpayer capitalizes rather than deducts expensesIf—(A)the amount of the credit determined for the taxable year under section 45V(a), exceeds(B)the amount of allowable as a deduction for such taxable year for mechanical insulation labor costs (determined without regard to paragraph (1)),the amount chargeable to capital account for the taxable year for such costs shall be reduced by the amount of such excess..(2)The table of sections for subpart D of part IV of subchapter A of chapter 1, as amended by the preceding provisions of this Act, is further amended by adding at the end the following new item:Sec. 45V. Labor costs of installing mechanical insulation property..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2020, in taxable years ending after such date.90443.Labor standards for certain energy jobs(a)Department of labor certification of qualified entities(1)DefinitionsIn this subsection—(A)Applicable construction projectThe term applicable construction project means, with respect to any entity—(i)the installation of any qualified alternative fuel vehicle refueling property (as defined in section 30C(c) of the Internal Revenue Code of 1986),(ii)the installation of any qualified energy property described in section 48D(a)(1) of such Code,(iii)the installation of any qualified property referred to in paragraph (2) of section 48D(a) of such Code as part of any qualified investment credit facility described in such paragraph, and(iv)the installation of any energy efficient commercial building property (as defined in section 179D(c)(1) of such Code).(B)Covered project labor agreementThe term covered project labor agreement means a project labor agreement that—(i)binds all contractors and subcontractors on the construction project through the inclusion of appropriate specifications in all relevant solicitation provisions and contract documents,(ii)allows all contractors and subcontractors to compete for contracts and subcontracts without regard to whether they are otherwise a party to a collective bargaining agreement,(iii)contains guarantees against strikes, lockouts, and other similar job disruptions,(iv)sets forth effective, prompt, and mutually binding procedures for resolving labor disputes arising during the covered project labor agreement, and(v)provides other mechanisms for labor-management cooperation on matters of mutual interest and concern, including productivity, quality of work, safety, and health.(C)Project labor agreementThe term project labor agreement means a pre-hire collective bargaining agreement with one or more labor organizations that establishes the terms and conditions of employment for a specific construction project and is described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).(D)Installation includes on-site constructionAny reference in this subsection to the installation of any property shall include the construction of such property if such construction is performed on the site where such property is installed.(E)Qualified entityThe term qualified entity means an entity that the Secretary of Labor certifies as a qualified entity in accordance with paragraph (2).(F)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(2)Certification of qualified entities(A)In generalThe Secretary of Labor shall establish a process for certifying entities that submit an application under subparagraph (B) as qualified entities with respect to applicable construction projects for purposes of the amendments made by subsections (b), (c), and (d).(B)Application process(i)In generalAn entity seeking certification as a qualified entity under this paragraph shall submit an application to the Secretary of Labor at such time, in such manner, and containing such information as the Secretary may reasonably require, including information to demonstrate compliance with the requirements under subparagraph (C).(ii)Requests for additional informationNot later than 1 year after receiving an application from an entity under clause (i)—(I)the Secretary of Labor may request additional information from the entity in order to determine whether the entity is in compliance with the requirements under subparagraph (C), and(II)the entity shall provide such additional information.(iii)Determination deadlineThe Secretary of Labor shall make a determination on whether to certify an entity under this subsection not later than—(I)in a case in which the Secretary requests additional information described in paragraph (2)(B)(ii), 1 year after the Secretary receives such additional information from the entity, or(II)in a case that is not described in subclause (I), 1 year after the date on which the entity submits the application under clause (i).(iv)Precertification remediesThe Secretary shall consider any corrective actions taken by an entity seeking certification under this paragraph to remedy an administrative merits determination, arbitral award or decision, or civil judgment identified under subparagraph (C)(iii) and shall impose as a condition of certification any additional remedies necessary to avoid further or repeated violations.(C)Labor standards requirementsThe Secretary of Labor shall require an entity, as a condition of certification under this subsection, to satisfy each of the following requirements:(i)The entity shall ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of any applicable construction project shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(ii)In the case of any applicable construction project the cost of which exceeds $25,000,000, the entity shall be a party to, or require contractors and subcontractors in the performance of such applicable construction project to consent to, a covered project labor agreement.(iii)The entity, and all contractors and subcontractors in performance of any applicable construction project, shall represent in the application submitted under subparagraph (B) (and periodically thereafter during the performance of the applicable construction project as the Secretary of Labor may require) whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the entity in the preceding 3 years (or, in the case of disclosures after the initial disclosure, during such period as the Secretary of Labor may provide) for violations of—(I)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.),(II)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.),(III)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.),(IV)the National Labor Relations Act (29 U.S.C. 151 et seq.),(V)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act),(VI)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act),(VII)Executive Order No. 11246 (42 U.S.C. 2000e note; relating to equal employment opportunity),(VIII)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793),(IX)section 4212 of title 38, United States Code,(X)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.),(XI)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.),(XII)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.),(XIII)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.),(XIV)Federal Government standards establishing a minimum wage for contractors, or(XV)equivalent State laws, as defined in guidance issued by the Secretary of Labor.(iv)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall not require mandatory arbitration for any dispute involving a worker engaged in a service for the entity unless such worker is covered by a collective bargaining agreement that provides otherwise.(v)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall consider an individual performing any service in such performance as an employee (and not an independent contractor) of the entity, contractor, or subcontractor, respectively, unless—(I)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact,(II)the service is performed outside the usual course of the business of the entity, contractor, or subcontractor, respectively, and(III)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service.(vi)The entity shall prohibit all contractors and subcontractors in the performance of any applicable construction project from hiring employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand.(vii)The entity shall require all contractors, subcontractors, successors in interest of the entity, and other entities that may acquire the entity, in the performance or acquisition of any applicable construction project, to have an explicit neutrality policy on any issue involving the organization of employees of the entity, and all contractors and subcontractors in the performance of any applicable construction project, for purposes of collective bargaining.(viii)The entity shall require all contractors and subcontractors to participate in a registered apprenticeship program for each skilled craft employed on any applicable construction project.(ix)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall not request or otherwise consider the criminal history of an applicant for employment before extending a conditional offer to the applicant, unless—(I)a background check is otherwise required by law,(II)the position is for a Federal law enforcement officer (as defined in section 115(c)(1) of title 18, United States Code) position, or(III)the Secretary of Labor, after consultation with the Secretary of Energy, certifies that precluding criminal history prior to the conditional offer would pose a threat to national security.(D)Davis-bacon actThe Secretary of Labor shall have, with respect to the labor standards described in subparagraph (C)(i), the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(E)Period of validity for certificationsA certification made under this subsection shall be in effect for a period of 5 years. An entity may reapply to the Secretary of Labor for an additional certification under this subsection in accordance with the application process under paragraph (2)(B).(F)Revocation of qualified entity statusThe Secretary of Labor may revoke the certification of an entity under this subsection as a qualified entity at any time in which the Secretary reasonably determines the entity is no longer in compliance with paragraph (2)(C).(G)Certification may cover more than one substantially similar projectThe Secretary of Labor may make certifications under this paragraph which apply with respect to more than one project if the projects to which such certification apply are substantially similar projects which meet the requirements of this subsection. Such projects shall be treated as a specific construction project for purposes of paragraph (1)(C).(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020 and each fiscal year thereafter.(b)Jobs in energy credit(1)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:48D.Jobs in energy credit(a)Investment credit for qualified propertyFor purposes of section 46, the jobs in energy credit for any taxable year is an amount equal to 10 percent of the basis of any qualified energy property placed in service by the taxpayer during such taxable year if the installation of such property is performed by a qualified entity with respect to such property.(b)Qualified energy propertyFor purposes of this section, the term qualified energy property means—(1)energy property (as defined in section 48(a)(3)), or(2)qualified property which is part of a qualified investment credit facility (as defined in section 48(a)(5) without regard to clause (a)(5)(C)(iii)) which is originally placed in service after December 31, 2020.(c)Qualified entityFor purposes of this section—(1)In generalThe term qualified entity means, with respect to the installation of any qualified energy property, an entity which is certified by the Secretary of Labor as being in compliance with all of the applicable requirements under section 90443(a) of the GREEN Act of 2020 with respect to such installation at all times during the period beginning on the date on which the installation of such property begins and ending on the date on which such property is placed in service.(2)Certification of facility requiredIn the case of any qualified property referred to in subsection (b)(2), an entity shall be treated as a qualified entity with respect to the installation of such property only if the Secretary of Labor has certified that the construction of the qualified investment credit facility of which such qualified property is a part as being in compliance with all of the applicable requirements under section 90443(a) of the GREEN Act of 2020 for the period referred to in paragraph (1).(d)Special Rules(1)Certain progress expenditure rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of subsection (a).(2)Special rule for property financed by subsidized energy financing or industrial development bondsFor purposes of subsection (a), rules similar to the rules of section 48(a)(4) shall apply for purposes of determining the basis of any qualified energy property.(3)Installation includes on-site constructionAny reference in this section to the installation of any property shall include the construction of such property if such construction is performed on the site where such property is installed.(4)RecaptureIf the Secretary of Labor revokes the certification of a qualified entity with respect to the installation of any property, the tax imposed under this chapter on the taxpayer to whom the credit determined under this section is allowed shall be increased for the taxable year which includes the date of such revocation by an amount equal to the aggregate decrease in the credits allowed under section 38 for all prior taxable years which would have resulted solely from reducing to zero any credit determined under this section with respect to such property.(5)Election not to have section applyThis section shall not apply with respect to any taxpayer for any taxable year if such taxpayer elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply..(2)Conforming amendments(A)Section 46 of such Code is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting , and, and by adding at the end the following new paragraph:(7)the jobs in energy credit..(B)Section 49(a)(1)(C) of such Code is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v) and inserting a comma, and by adding at the end the following new clause:(vi)the basis of any qualified energy property under section 48D..(C)Section 50(a)(2)(E) of such Code is amended by striking  or 48C(b)(2) and inserting 48C(b)(2), or 48D(d)(1).(D)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:Sec. 48D. Jobs in energy credit..(3)Effective dateThe amendments made by this subsection shall apply to periods after December 31, 2020, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).(c)Increase in energy efficient commercial building deduction for installation by qualified entities(1)In generalSection 179D(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(7)Adjustment for qualified entitiesIn the case of any energy efficient commercial building property which was installed (within the meaning of section 48D(d)(3)) by an entity which is certified by the Secretary of Labor as being in compliance with all of the applicable requirements under section 90443(a) of the GREEN Act of 2020 with respect to such installation, subsection (b)(1)(A) shall be applied by substituting $3.20 for $3..(2)Conforming amendmentSection 179D(d)(1)(A) of such Code is amended by inserting (or, in the case of property to which paragraph (7) applies, by substituting $1.07 for $3.20 in such paragraph) before the period at the end. (3)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2020.(d)Increase in alternative fuel vehicle refueling property credit for installation by qualified entities(1)In generalSection 30C(a), as amended by the preceding provisions of this Act, is amended by striking plus at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , plus, and by adding at the end the following new paragraph:(3)in the case of any qualified alternative fuel vehicle refueling property which was installed (within the meaning of section 48D(d)(3)) by an entity which is certified by the Secretary of Labor as being in compliance with all of the applicable requirements under section 90443(a) of the GREEN Act of 2020 with respect to such installation, 10 percent of the amount of costs taken into account under paragraph (1) with respect to such property..(2)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2020. FEnvironmental Justice90451.Qualified environmental justice program credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section: 36C.Qualified environmental justice programs(a)Allowance of creditIn the case of an eligible educational institution, there shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the applicable percentage of the amounts paid or incurred by such taxpayer during such taxable year which are necessary for a qualified environmental justice program.(b)Qualified environmental justice programFor purposes of this section—(1)In generalThe term qualified environmental justice program means a program conducted by one or more eligible educational institutions that is designed to address, or improve data about, qualified environmental stressors for the primary purpose of improving, or facilitating the improvement of, health and economic outcomes of individuals residing in low-income areas or areas populated disproportionately by racial or ethnic minorities. (2)Qualified environmental stressorThe term qualified environmental stressor means, with respect to an area, a contamination of the air, water, soil, or food with respect to such area or a change relative to historical norms of the weather conditions of such area. (c)Eligible educational institutionFor purposes of this section, the term eligible educational institution means an institution of higher education (as such term is defined in section 101 or 102(c) of the Higher Education Act of 1965) that is eligible to participate in a program under title IV of such Act.(d)Applicable percentageFor purposes of this section, the term applicable percentage means—(1)in the case of a program involving material participation of faculty and students of an institution described in section 371(a) of the Higher Education Act of 1965, 30 percent, and(2)in all other cases, 20 percent. (e)Credit allocation(1)Allocation(A)In generalThe Secretary shall allocate credit dollar amounts under this section to eligible educational institutions, for qualified environmental justice programs, that—(i)submit applications at such time and in such manner as the Secretary may provide, and(ii)are selected by the Secretary under subparagraph (B).(B)Selection criteriaThe Secretary, after consultation with the Secretary of Energy, the Secretary of Education, the Secretary of Health and Human Services, and the Administrator of the Environmental Protection Agency, shall select applications on the basis of the following criteria:(i)The extent of participation of faculty and students of an institution described in section 371(a) of the Higher Education Act of 1965.(ii)The extent of the expected effect on the health or economic outcomes of individuals residing in areas within the United States that are low-income areas or areas populated disproportionately by racial or ethnic minorities.(iii)The creation or significant expansion of qualified environmental justice programs. (2)Limitations(A)In generalThe amount of the credit determined under this section for any taxable year to any eligible educational institution for any qualified environmental justice program shall not exceed the excess of—(i)the credit dollar amount allocated to such institution for such program under this subsection, over(ii)the credits previously claimed by such institution for such program under this section. (B)Five-year limitationNo amounts paid or incurred after the 5-year period beginning on the date a credit dollar amount is allocated to an eligible educational institution for a qualified environmental justice program shall be taken into account under subsection (a) with respect to such institution for such program. (C)Allocation limitationThe total amount of credits that may be allocated under the program shall not exceed—(i)$1,000,000,000 for each of 2021, 2022, 2023, 2024, and 2025, and(ii)$0 for each subsequent year. (f)Requirements(1)In generalAn eligible educational institution that has been allocated credit dollar amounts under this section for a qualified environmental justice project for a taxable year shall—(A)make publicly available the application submitted to the Secretary under subsection (e) with respect to such project, and(B)submit an annual report to the Secretary that describes the amounts paid or incurred for, and expected impact of, such project.(2)Failure to complyIn the case of an eligible educations institution that has failed to comply with the requirements of this subsection, the credit dollar amount allocated to such institution under this section is deemed to be $0. (g)Public disclosureThe Secretary, upon making an allocation of credit dollar amounts under this section, shall publicly disclose—(1)the identity of the eligible educational institution receiving the allocation, and(2)the amount of such allocation..(b)Conforming amendments(1)Section 6211(b)(4)(A) is amended by inserting 36C, after 36B,.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Qualified environmental justice programs..(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. GTreasury report on data from the Greenhouse Gas Reporting Program90461.Report on Greenhouse Gas Reporting Program(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall submit a report to Congress on the utility of the data from the Greenhouse Gas Reporting Program for determining the amount of greenhouse gases emitted by each taxpayer for the purpose of imposing a fee on such taxpayers with respect to such emissions. Such report shall include a detailed description and analysis of any administrative or other challenges associated with using such data for such purpose.(b)Greenhouse Gas Reporting ProgramFor purposes of this section, the term Greenhouse Gas Reporting Program means the reporting program established by the Administrator of the Environmental Protection Agency under title II of division F of the Consolidated Appropriations Act, 2008.VDisaster and resiliency90501.Exclusion of amounts received from state-based catastrophe loss mitigation programs(a)In generalSection 139 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:(h)State-Based catastrophe loss mitigation programs(1)In generalGross income shall not include any amount received by an individual as a qualified catastrophe mitigation payment under a program established by a State, or a political subdivision or instrumentality thereof, for the purpose of making such payments.(2)Qualified catastrophe mitigation paymentFor purposes of this section, the term qualified catastrophe mitigation payment means any amount which is received by an individual to make improvements to such individual’s residence for the sole purpose of reducing the damage that would be done to such residence by a windstorm, earthquake, or wildfire.(3)No increase in basisRules similar to the rules of subsection (g)(3) shall apply in the case of this subsection..(b)Conforming amendments(1)Section 139(d) is amended by striking and qualified and inserting , qualified catastrophe mitigation payments, and qualified.(2)Section 139(i) (as redesignated by subsection (a)) is amended by striking or qualified and inserting , qualified catastrophe mitigation payment, or qualified.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.90502.Repeal of temporary limitation on personal casualty losses(a)In generalSection 165(h) is amended by striking paragraph (5).(b)Effective dateThe amendment made by this section shall apply to losses incurred in taxable years beginning after December 31, 2017.(c)RegulationsThe Secretary of the Treasury, or the Secretary’s designee, shall issue regulations or other guidance consistent with Revenue Procedure 2017–60 to implement the amendment made by this section.VIHousingALow-Income Housing Tax Credit Improvements90601.Extension of period for rehabilitation expenditures(a)In generalClause (ii) of section 42(e)(3)(A) is amended by inserting (any 36-month period, in the case of buildings receiving an allocation of housing credit dollar amount before January 1, 2022) after 24-month period.(b)Conforming amendmentSubparagraph (A) of section 42(e)(4) is amended by inserting (or 36-month period, if applicable) after 24-month period.(c)Effective dateThe amendments made by this section shall apply to buildings receiving an allocation of housing credit dollar amount after December 31, 2016.90602.Extension of basis expenditure deadline(a)In generalClause (i) of section 42(h)(1)(E) is amended by inserting (the third calendar year, in the case of an allocation made before January 1, 2022) after second calendar year.(b)Qualified buildingClause (ii) of section 42(h)(1)(E) is amended—(1)by striking the date which is 1 year after the date that the allocation was made and inserting the applicable date,(2)by inserting (or third, if applicable) after second in the first sentence,(3)by inserting (or third) after second in the second sentence,(4)by striking building.—For purposes of and inserting “building.—(I)In generalFor purposes of, and(5)by adding at the end the following new subclause:(II)Applicable dateFor purposes of subclause (I), the applicable date is 1 year after the date that the allocation was made with respect to the building (2 years, in the case of allocations made before January 1, 2022)..(c)Effective dateThe amendments made by this section shall apply to buildings receiving an allocation of housing credit dollar amount after December 31, 2016.90603.Tax-exempt bond financing requirement(a)In generalSubparagraph (B) of section 42(h)(4) is amended by adding at the end the following: In the case of buildings financed by an obligation issued in calendar years ending before January 1, 2022, the preceding sentence shall be applied by substituting 25 percent for 50 percent..(b)Effective dateThe amendment made by this section shall apply to buildings placed in service in taxable years beginning after December 31, 2019.90604.Minimum credit rate(a)In generalSubsection (b) of section 42 is amended—(1)by redesignating paragraph (3) as paragraph (4), and(2)by inserting after paragraph (2) the following new paragraph:(3)Minimum credit rateIn the case of any new or existing building to which paragraph (2) does not apply, the applicable percentage shall not be less than 4 percent..(b)Effective dateThe amendments made by this section shall apply to buildings which receive allocations of housing credit dollar amount or, in the case of projects financed by tax-exempt bonds as described in section 42(h)(4) of the Internal Revenue Code of 1986, which are placed in service by the taxpayer after January 20, 2020.90605.Increases in State allocations(a)In generalClause (ii) of section 42(h)(3)(C) is amended—(1)by striking $1.75 in subclause (I) and inserting $4.56 ($3.58 in the case of calendar year 2021), and(2)by striking $2,000,000 in subclause (II) and inserting $5,214,051 ($4,097,486 in the case of calendar year 2021).(b)Cost-of-Living adjustmentSubparagraph (H) of section 42(h)(3) is amended—(1)by striking 2002 in clause (i) and inserting 2020,(2)by striking the $2,000,000 and $1.75 amounts in subparagraph (C) in clause (i) and inserting the dollar amounts applicable to such calendar year under subclauses (I) and (II) of subparagraph (C)(ii),(3)by striking 2001 in clause (i)(II) and inserting 2019,(4)by striking $2,000,000 amount in clause (ii)(I) and inserting amount under subparagraph (C)(ii)(II), and(5)by striking $1.75 amount in clause (ii)(II) and inserting amount under subparagraph (C)(ii)(I).(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2020.90606.Increase in credit for certain projects designated to serve extremely low-income households(a)In generalParagraph (5) of section 42(d) is amended by adding at the end the following new subparagraph:(C)Increase in credit for projects designated to serve extremely low-income householdsIn the case of any building—(i)20 percent or more of the residential units in which are rent-restricted (determined as if the imputed income limitation applicable to such units were 30 percent of area median gross income) and are designated by the taxpayer for occupancy by households the aggregate household income of which does not exceed the greater of—(I)30 percent of area median gross income, or(II)100 percent of an amount equal to the Federal poverty line (within the meaning of section 36B(d)(3)), and(ii)which is designated by the housing credit agency as requiring the increase in credit under this subparagraph in order for such building to be financially feasible as part of a qualified low-income housing project,subparagraph (B) shall not apply to the portion of such building which is comprised of such units, and the eligible basis of such portion of the building shall be 150 percent of such basis determined without regard to this subparagraph..(b)Reserved State allocationSubparagraph (C) of section 42(h)(3) is amended—(1)by striking plus at the end of clause (iii),(2)by striking the period at the end of clause (iv) and inserting , plus,(3)by inserting after clause (iv) the following new clause:(v)an amount equal to 10 percent of the sum of the amounts determined under clauses (i), (ii), (iii), and (iv) (if any)., and(4)by adding at the end the following: Any amount allocated pursuant to clause (v) shall be accounted for separately and shall be allocated only to buildings to which subsection (d)(5)(C) applies..(c)Effective dateThe amendments made by this section shall apply to buildings which receive allocations of housing credit dollar amount or, in the case of projects financed by tax-exempt bonds as described in section 42(h)(4) of the Internal Revenue Code of 1986, which receive a determination of housing credit dollar amount, after the date of the enactment of this Act. 90607.Inclusion of Indian areas as difficult development areas for purposes of certain buildings(a)In generalSubclause (I) of section 42(d)(5)(B)(iii) is amended by inserting before the period the following: , and any Indian area.(b)Indian areaClause (iii) of section 42(d)(5)(B) is amended by redesignating subclause (II) as subclause (IV) and by inserting after subclause (I) the following new subclauses:(II)Indian areaFor purposes of subclause (I), the term Indian area means any Indian area (as defined in section 4(11) of the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4103(11))).(III)Special rule for buildings in Indian areasIn the case of an area which is a difficult development area solely because it is an Indian area, a building shall not be treated as located in such area unless such building is assisted or financed under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.) or the project sponsor is an Indian tribe (as defined in section 45A(c)(6)), a tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), or wholly owned or controlled by such an Indian tribe or tribally designated housing entity. .(c)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2019.90608.Inclusion of rural areas as difficult development areas(a)In generalSubclause (I) of section 42(d)(5)(B)(iii), as amended by the preceding sections of this Act, is amended by inserting , any rural area after median gross income.(b)Rural areaClause (iii) of section 42(d)(5)(B), as amended by the preceding sections of this Act, is further amended by redesignating subclause (IV) as subclause (V) and by inserting after subclause (III) the following new subclause:(IV)Rural areaFor purposes of subclause (I), the term rural area means any non-metropolitan area, or any rural area as defined by section 520 of the Housing Act of 1949, which is identified by the qualified allocation plan under subsection (m)(1)(B)..(c)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2019. 90609.Increase in credit for bond-financed projects designated by housing credit agency(a)In generalClause (v) of section 42(d)(5)(B) is amended by striking the second sentence.(b)Technical amendmentClause (v) of section 42(d)(5)(B), as amended by subsection (a), is further amended—(1)by striking State in the heading, and(2)by striking State housing credit agency and inserting housing credit agency.(c)Effective dateThe amendments made by this section shall apply to buildings which receive a determination of housing credit dollar amount after the date of the enactment of this Act. 90610.Repeal of qualified contract option(a)Termination of option for certain buildings(1)In generalSubclause (II) of section 42(h)(6)(E)(i) is amended by inserting in the case of a building described in clause (iii), before on the last day.(2)Buildings describedSubparagraph (E) of section 42(h)(6) is amended by adding at the end the following new clause:(iii)Buildings describedA building described in this clause is a building—(I)which received its allocation of housing credit dollar amount before January 1, 2020, or(II)in the case of a building any portion of which is financed as described in paragraph (4), which received before January 1, 2020, a determination from the issuer of the tax-exempt bonds or the housing credit agency that the building is eligible to receive an allocation of housing credit dollar amount under the rules of paragraphs (1) and (2) of subsection (m)..(b)Rules relating to existing projectsSubparagraph (F) of section 42(h)(6) is amended by striking the nonlow-income portion and all that follows and inserting the nonlow-income portion and the low-income portion of the building for fair market value (determined by the housing credit agency by taking into account the rent restrictions required for the low-income portion of the building to continue to meet the standards of paragraphs (1) and (2) of subsection (g)). The Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this paragraph..(c)Conforming amendments(1)Paragraph (6) of section 42(h) is amended by striking subparagraph (G) and by redesignating subparagraphs (H), (I), (J), and (K) as subparagraphs (G), (H), (I), and (J), respectively.(2)Subclause (II) of section 42(h)(6)(E)(i), as amended by subsection (a), is further amended by striking subparagraph (I) and inserting subparagraph (H).(d)Technical amendmentSubparagraph (I) of section 42(h)(6), as redesignated by subsection (c), is amended by striking agreement and inserting commitment.(e)Effective dateThe amendments made by this section shall apply to buildings with respect to which a written request described in section 42(h)(6)(H) of the Internal Revenue Code of 1986 is submitted after the date of the enactment of this Act. 90611.Prohibition of local approval and contribution requirements(a)In generalParagraph (1) of section 42(m) is amended—(1)by striking clause (ii) of subparagraph (A) and by redesignating clauses (iii) and (iv) thereof as clauses (ii) and (iii), and(2)by adding at the end the following new subparagraph:(E)Local approval or contribution not taken into accountThe selection criteria under a qualified allocation plan shall not include consideration of—(i)any support or opposition with respect to the project from local or elected officials, or(ii)any local government contribution to the project, except to the extent such contribution is taken into account as part of a broader consideration of the project's ability to leverage outside funding sources, and is not prioritized over any other source of outside funding..(b)Effective dateThe amendments made by this section shall apply to allocations of housing credit dollar amounts made after December 31, 2020.90612.Adjustment of credit to provide relief during COVID–19 outbreak(a)In generalAt the election of a taxpayer who is an owner of an eligible low-income building—(1)the credit determined under section 42 of the Internal Revenue Code of 1986 for the first or second taxable year of such building’s credit period ending on or after July 1, 2020, shall be 150 percent of the amount which would (but for this subsection) be so allowable with respect to such building for such taxable year, and(2)the aggregate credits allowable under such section with respect to such building shall be reduced, on a pro rata basis for each subsequent taxable year in the credit period, by the increase in the credit allowed by reason of paragraph (1) with respect to such first or second taxable year.The preceding sentence shall not be construed to affect whether any taxable year is part of the credit, compliance, or extended use periods for purposes of such section 42. (b)Eligible low-Income buildingFor purposes of this section, the term eligible low-income building means a qualified low-income building with respect to which—(1)the first year in the credit period ends on or after July 1, 2020, and before July 1, 2022, and(2)construction or leasing delays have occurred after January 31, 2020, due to the outbreak of coronavirus disease 2019 (COVID–19) in the United States.(c)Election(1)In generalThe election under subsection (a) shall be made at such time and in such manner as shall be prescribed by the Secretary of the Treasury (or the Secretary's delegate) and, once made, shall be irrevocable by the taxpayer and any successor in ownership.(2)PartnershipsIn the case of an eligible low-income building owned by a partnership or S corporation, such election shall be made at the entity level.(3)CertificationAn owner making such election shall provide to the housing credit agency, at the same time and in addition to such other information as may be required under section 42(l)(1) of the Internal Revenue Code of 1986 with respect to the building, a certification that the purpose of making such election is to offset any reductions in capital or additional costs arising by reason of the outbreak of coronavirus disease 2019 (COVID–19) in the United States. Such certification shall include any documentation which the housing credit agency may request.(d)DefinitionsAny term used in this section which is also used in section 42 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such section.90613.Credit for low-income housing supportive services(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by inserting after section 42 the following new section:42A.Credit for contributions to low-income housing supportive services(a)In generalFor purposes of section 38, the amount of the low-income housing supportive services credit determined under this section for the applicable taxable year is an amount equal to 25 percent of the qualified supportive housing contribution made by the taxpayer.(b)Qualified supportive housing contributionFor purposes of this section—(1)In generalThe term qualified supportive housing contribution means the total amount contributed in cash by the taxpayer to a qualified supportive housing reserve fund with respect to a qualified low-income building, determined as of the date the building is placed in service.(2)Qualified supportive housing reserve fundThe term qualified supportive housing reserve fund means, with respect to any qualified low-income building, a separate fund reserved exclusively for payment for qualified supportive services provided to tenants of the building pursuant to an extended supportive services commitment. The owner of such building shall designate an administrator to separately account for the amounts in the fund in such manner as the Secretary may prescribe.(3)Limitations(A)In generalNo amount attributable to any governmental grant, including grants provided by the government of any State, possession, tribe, or locality, shall be taken into account under paragraph (1).(B)Dollar limitationThe total qualified supportive housing contributions taken into account under this section with respect to any qualified low-income building shall not exceed—(i)$120,000, multiplied by(ii)the number of low-income units in the building which are occupied at the close of the applicable taxable year. (c)Applicable taxable yearFor purposes of this section, the term applicable taxable year means the 1st taxable year in the credit period with respect to the qualified low-income building described in subsection (b)(1).(d)Qualified supportive servicesFor purposes of this section, the term qualified supportive services means services—(1)provided by the owner of a qualified low-income building (directly or through contracts with a third party service provider) to tenants of the building,(2)which include health services (including mental health services), coordination of tenant benefits, job training, financial counseling, resident engagement services, or services the principal purpose of which is to help tenants retain permanent housing, or such other services as the Secretary may by regulation provide,(3)which are provided at no cost to tenants, and(4)usage of or participation in which is not required for tenants.Such term includes reasonable and necessary measures for the provision of such services, including measures to engage tenants in and coordinate such services and measures required to obtain the certification described in subsection (e)(4). (e)Extended supportive services commitmentThe term extended supportive services commitment means any agreement between the owner of a qualified low-income building and the housing credit agency which—(1)requires that amounts in a qualified supportive housing reserve fund are spent exclusively on the provision of qualified supportive services to tenants of such building,(2)requires that the amounts in such fund be spent entirely during the extended use period, and provides for the manner in which such spending will be distributed across such period,(3)requires the designation of one or more individuals to engage tenants regarding and coordinate delivery of qualified supportive services,(4)requires the maintenance of an appropriate certification, as determined by the Secretary after consultation with housing credit agencies, for qualified supportive services, subject to recertification at least once every 5 years,(5)requires appropriate annual reporting to the housing credit agency on expenditures and outcomes, as determined by such agency, and(6)is binding on all successors in ownership of such building.(f)Recapture of qualified supportive housing reserve amounts(1)In generalIf the owner of a qualified low-income building is determined to be noncompliant with the extended supportive services commitment or extended low-income housing commitment with respect to such building, any remaining amounts in the qualified supportive housing reserve fund with respect to such building shall be transferred to the housing credit agency.(2)Use of repaymentsA housing credit agency shall use any amount received pursuant to paragraph (1) only for purposes of qualified low-income buildings.(g)Special rules(1)In generalNotwithstanding any other provision of this section, no credit shall be allowed under this section for any taxable year with respect to any qualified low-income building unless—(A)the building has received an allocation of the low-income housing credit under section 42 by a housing credit agency which is approved by the governmental unit (in accordance with rules similar to the rules of section 147(f)(2) (other than subparagraph (B)(ii) thereof)) of which such agency is a part,(B)the housing credit agency sets forth selection criteria to determine appropriate, evidence-based supportive services and provides a procedure that the agency (or an agent or other private contractor of such agency) will follow in monitoring for noncompliance with the provisions of this section and in reporting such noncompliance to the Secretary,(C)an extended low-income housing commitment is in effect with respect to such building as of the end of such taxable year,(D)an extended supportive services commitment is in effect with respect to such building as of the end of such taxable year, and(E)appropriate books and records for itemized expenses and expenditures with respect to the qualified supportive housing reserve fund are maintained on an annual basis, and are available for inspection upon request by the housing credit agency.(2)Denial of double benefitThe deductions otherwise allowed under this chapter for the taxable year shall be reduced by the amount of the credit allowed under this section for such taxable year.(h)DefinitionsAny term used in this section which is also used in section 42 shall have the same meaning as when used in such section..(b)Credit To be part of general business credit(1)In generalSection 38(b), as amended by the preceding provisions of this Act, is amended by striking plus at the end of paragraph (34), by striking the period at the end of paragraph (35) and inserting , plus, and by adding at the end the following new paragraph:(36)the low-income housing supportive services credit determined under section 42A(a)..(2)Treatment as specified creditClause (iii) of section 38(c)(4)(B) is amended by inserting , and the credit determined under section 42A after 2007.(c)Treatment for purposes of tax on base erosion paymentsParagraph (4) of section 59A(b) is amended by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and by inserting after subparagraph (A) the following new subparagraph:(B)the low-income housing supportive services credit determined under section 42A(a),.(d)Passive activity credits(1)In generalSection 469 is amended by striking 42 each place it appears in subsections (i)(3)(C), (i)(6)(B)(i), and (k)(1) and inserting 42 or 42A.(2)Conforming amendmentsThe headings of subsections (i)(3)(C) and (i)(6)(B) of section 469 are each amended by striking credit and inserting credits.(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 42 the following new item:Sec. 42A. Credit for contributions to low-income housing supportive services..(f)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2020.BNeighborhood Homes Credit90621.Neighborhood homes credit(a)In generalSubpart D of part IV of subchapter A of chapter 1, as amended by the preceding provisions of this Act, is amended by inserting after section 42A the following new section:42B.Neighborhood homes credit(a)Allowance of creditFor purposes of section 38, the amount of the neighborhood homes credit determined under this section for a taxable year for a qualified project shall be, with respect to each qualified residence that is part of such qualified project and that experiences a qualified completion event during such taxable year, an amount equal to—(1)in the case of an affordable sale, with respect to the seller, the excess of—(A)the qualified development cost incurred by such seller for such qualified residence, over(B)the sale price of such qualified residence, or(2)in the case of any other qualified completion event, with respect to a taxpayer other than the owner of the qualified residence (or a related person with respect to such owner), the excess of—(A)the development cost incurred by such taxpayer for such qualified residence, over(B)the amount received by such taxpayer as payment for such rehabilitation.(b)Limitations(1)AmountThe amount determined under subsection (a) with respect to a qualified residence shall not exceed 35 percent of the lesser of—(A)the qualified development cost, or(B)80 percent of the national median sale price for new homes (as determined pursuant to the most recent census data available as of the date on which the neighborhood homes credit agency makes an allocation for the qualified project).(2)Allocations(A)In generalThe amount determined under subsection (a) with respect to a qualified residence that is part of a qualified project and that experiences a qualified completion event shall not exceed the excess of—(i)the amount determined under subparagraph (B), over(ii)the amounts previously determined under subsection (a) with respect to such qualified project.(B)Allocation amountThe amount determined under this paragraph with respect to a qualified residence that is part of a qualified project and that experiences a qualified completion event is the least of—(i)the amount allocated to such project by the neighborhood homes credit agency under this section,(ii)pursuant to subparagraph (C), the amount such agency determines at the time of the qualified completion event is necessary to ensure the financial feasibility of the project, or(iii)in the case of a qualified completion event that occurs after the 5-year period beginning on the date of the allocation referred to in clause (i), $0.(C)Financial feasabilityFor purposes of subparagraph (B)(ii), the neighborhood homes credit agency shall consider—(i)the sources and uses of funds and the total financing planned for the qualified project,(ii)any proceeds or receipts expected to be generated by reason of tax benefits,(iii)the percentage of the amount allocated to such project under this section used for project costs other than the cost of intermediaries, and(iv)the reasonableness of the developmental costs and fees of the qualified project.(c)Qualified development costFor purposes of this section—(1)In generalThe term qualified development cost means, with respect to a qualified residence, so much of the allowable development cost as the neighborhood homes credit agency certifies, at the time of the completion event, meets the standards promulgated under subsection (h)(1)(C).(2)Allowable development costThe term allowable development cost means—(A)the cost of construction, substantial rehabilitation, demolition of any structure, and environmental remediation, and(B)in the case of an affordable sale, so much of the cost of acquiring buildings and land as does not exceed an amount equal to 75 percent of the costs described in subparagraph (A).(3)Condominium and cooperative housing unitsIn the case of a qualified residence described in subparagraph (B) or (C) of subsection (f)(1), the allowable development cost of such qualified residence shall be an amount equal to the total allowable development cost of the entire condominium or cooperative housing property in which such qualified residence is located, multiplied by a fraction—(A)the numerator of which is the total floor space of such qualified residence, and(B)the denominator of which is the total floor space of all residences within such property.(d)Qualified projectFor purposes of this section, the term qualified project means a project that—(1)a neighborhood homes credit agency certifies will build or substantially rehabilitate one or more qualified residences located in one or more qualified census tracts, and(2)is designated by such agency as a qualified project under this section and is allocated (before such building or substantial rehabilitation begins) a portion of the amount allocated to such agency under subsection (g).(e)Qualified census tractFor purposes of this section—(1)In generalThe term qualified census tract means a census tract—(A)with—(i)a median gross income which does not exceed 80 percent of the applicable area median gross income,(ii)a poverty rate that is not less than 130 percent of the applicable area poverty rate, and(iii)a median value for owner-occupied homes that does not exceed applicable area median value for owner-occupied homes,(B)which is located in a city with a population of not less than 50,000 and a poverty rate that is not less than 150 percent of the applicable area poverty rate, and which has—(i)a median gross income which does not exceed the applicable area median gross income, and(ii)a median value for owner-occupied homes that does not exceed 80 percent of the applicable area median value for owner-occupied homes, or(C)which is located in a nonmetropolitan county and which has—(i)a median gross income which does not exceed the applicable area median gross income, and(ii)been designated by a neighborhood homes credit agency under this clause.(2)Additional census tracts for substantial rehabilitationIn the case of a qualified residence that is intended for substantial rehabilitation described in subsection (f)(5)(B), the term qualified census tract includes a census tract that meets the requirements of paragraph (1)(A), without regard to clause (iii), and that is designated by the neighborhood homes credit agency under this paragraph.(3)List of qualified census tractsThe Secretary of Housing and Urban Development shall, for each year, make publicly available a list of qualified census tracts under—(A)on a combined basis, subparagraphs (A) and (B) of paragraph (1),(B)subparagraph (C) of such paragraph, and (C)paragraph (2).(f)Other definitionsFor purposes of this section—(1)Qualified residenceThe term qualified residence means a residence that consists of—(A)a single-family home containing 4 or fewer residential units,(B)a condominium unit, or(C)a house or an apartment owned by a cooperative housing corporation (as defined in section 216(b)).(2)Affordable sale(A)In general(i)In generalThe term affordable sale means a sale to a qualified homeowner of a qualified residence that the neighborhood homes credit agency certifies as meeting the standards promulgated under subsection (h)(1)(D) for a price that does not exceed—(I)in the case of any qualified residence not described in subclause (II), (III), or (IV), the amount equal to the product of 4 multiplied by the applicable area median gross income,(II)in the case of a single-family home containing two residential units, 125 percent of the amount described in subclause (I),(III)in the case of a single-family home containing three residential units, 150 percent of the amount described in subclause (I), or(IV)in the case of a single-family home containing four residential units, 175 percent of the amount described in subclause (I).(ii)Related persons(I)In generalA sale between related persons shall not be treated as an affordable sale.(II)DefinitionFor purposes of this section, a person (in this clause referred to as the related person) is related to any person if the related person bears a relationship to such person specified in section 267(b) or 707(b)(1), or the related person and such person are engaged in trades or businesses under common control (within the meaning of subsections (a) and (b) of section 52). For purposes of the preceding sentence, in applying section 267(b) or 707(b)(1), 10 percent shall be substituted for 50 percent.(3)Applicable areaThe term applicable area means—(A)in the case of a metropolitan census tract, the metropolitan area in which such census tract is located, and(B)in the case of a census tract other than a census tract described in subparagraph (A), the State.(4)Substantial rehabilitationThe term substantial rehabilitation means rehabilitation efforts involving qualified development costs that are not less than the greater of—(A)$20,000, or(B)20 percent of the cost of acquiring buildings and land.(5)Qualified completion eventThe term qualified completion event means—(A)in the case of a qualified residence that is built or substantially rehabilitated as part of a qualified project and sold, an affordable sale, or(B)in the case of a qualified residence that is substantially rehabilitated as part of a qualified project and owned by the same qualified homeowner throughout such rehabilitation, the completion of such rehabilitation (as determined by the neighborhood homes credit agency) to the standards promulgated under subsection (h)(1)(D).(6)Qualified homeowner(A)In generalThe term qualified homeowner means, with respect to a qualified residence, an individual—(i)who owns and uses such qualified residence as the principal residence of such individual, and(ii)whose income is 140 percent or less of the applicable area median gross income for the location of the qualified residence.(B)OwnershipFor purposes of a cooperative housing corporation (as such term is defined in section 216(b)), a tenant-stockholder shall be treated as owning the house or apartment which such person is entitled to occupy.(C)IncomeFor purposes of this paragraph, income shall be a determined in accordance with sections 143(f)(2) and 143(f)(4).(D)TimingFor purposes of this paragraph, the income of a taxpayer shall be determined—(i)in the case of a qualified residence that is built or substantially rehabilitated as part of a qualified project and sold, at the time a binding contract for purchase is made, or(ii)in the case of a qualified residence that is occupied by a qualified homeowner and intended to be substantially rehabilitated as part of a qualified project, at the time a binding contract to undertake such rehabilitation is made.(7)Neighborhood homes credit agencyThe term neighborhood homes credit agency means the agency designated by the governor of a State as the neighborhood homes credit agency of the State.(g)Allocation(1)State neighborhood homes credit ceilingThe State neighborhood homes credit amount for a State for a calendar year is an amount equal to the greater of—(A)the product of $6, multiplied by the State population (determined in accordance with section 146(j)), or(B)$8,000,000.(2)Unused amountThe State neighborhood homes credit amount for a calendar year shall be increased by the sum of—(A)any amount certified by the neighborhood homes credit agency of the State as having been previously allocated to a qualified project and not used during the 5-year period described in subsection (b)(2)(B)(iii), plus(B)sum of the amount by which the amount determined under paragraph (1) (without application of this paragraph) exceeded the amount allocated to qualified projects in each of the three immediately preceding calendar years.(3)Portion of state credit ceiling for certain projects involving qualified nonprofit organizationsRules similar to the rules of section 42(h)(5) shall apply.(h)Responsibilities of neighborhood homes credit agencies(1)In generalNotwithstanding subsection (g), the State neighborhood homes credit dollar amount shall be zero for a calendar year unless the neighborhood homes credit agency of the State—(A)allocates such amount pursuant to a qualified allocation plan of the neighborhood homes credit agency,(B)allocates not more than 20 percent of such amount for the previous year to projects with respect to qualified residences in census tracts under subsection (e)(1)(C) or (e)(2),(C)promulgates standards with respect to reasonable qualified development costs and fees,(D)promulgates standards with respect to construction quality, and(E)submits to the Secretary (at such time and in such manner as the Secretary may prescribe) an annual report specifying—(i)the amount of the neighborhood homes credits allocated to each qualified project for the previous year,(ii)with respect to each qualified residence completed in the preceding calendar year—(I)the census tract in which such qualified residence is located,(II)with respect to the qualified project that includes such qualified residence, the year in which such project received an allocation under this section,(III)whether such qualified residence was new or substantially rehabilitated,(IV)the eligible basis of such qualified residence,(V)the amount of the neighborhood homes credit with respect to such qualified residence,(VI)the sales price of such qualified residence or, in the case of a qualified residence that is substantially rehabilitated as part of a qualified project and is owned by the same qualified homeowner during the entirety of such rehabilitation, the cost of the substantial rehabilitation, and(VII)the income of the qualified homeowner (expressed as a percentage of the applicable area median gross income for the location of the qualified residence), and(iii)such other information as the Secretary may require.(2)Qualified allocation planFor purposes of this subsection, the term qualified allocation plan means any plan which—(A)sets forth the selection criteria to be used to prioritize qualified projects for allocations of State neighborhood homes credit dollar amounts, including—(i)the need for new or substantially rehabilitated owner-occupied homes in the area addressed by the project,(ii)the expected contribution of the project to neighborhood stability and revitalization,(iii)the capability of the project sponsor, and(iv)the likelihood the project will result in long-term homeownership,(B)has been made available for public comment, and(C)provides a procedure that the neighborhood homes credit agency (or any agent or contractor of such agency) shall follow for purposes of—(i)identifying noncompliance with any provisions of this section, and(ii)notifying the Internal Revenue Service of any such noncompliance of which the agency becomes aware.(i)Possessions treated as statesFor purposes of this section, the term State includes the District of Columbia and a possession of the United States.(j)Repayment(1)In general(A)Sold during 5-year periodIf a qualified residence is sold during the 5-year period beginning on the date of the qualified completion event described in subsection (a) with respect to such qualified residence, the seller shall transfer an amount equal to the repayment amount from the amount realized on such sale to the relevant neighborhood homes credit agency.(B)Use of repaymentsA neighborhood homes credit agency shall use any amount received pursuant to subparagraph (A) only for purposes of qualified projects. (2)Repayment amountFor purposes of paragraph (1)(A), the repayment amount is an amount equal to 50 percent of the gain from such resale, reduced by 20 percent for each year of the 5-year period referred to in paragraph (1)(A) which ends before the date of the sale referred to in such paragraph.(3)Lien for repayment amountA neighborhood homes credit agency receiving an allocation under this section shall place a lien on each qualified residence that is built or rehabilitated as part of a qualified project for an amount such agency deems necessary to ensure potential repayment pursuant to paragraph (1)(A).(4)Denial of deductions if converted to rental housingIf, during the 5-year period beginning on the date of the qualified completion event described in subsection (a), an individual who owns a qualified residence fails to use such qualified residence as such individual’s principal residence for any period of time, no deduction shall be allowed for expenses paid or incurred by such individual with respect to renting, during such period of time, such qualified residence.(5)WaiverThe neighborhood homes credit agency may waive the repayment required under paragraph (1)(A) in the case of homeowner experiencing a hardship.(k)Report(1)In generalThe Secretary shall annually issue a report, to be made available to the public, which contains the information submitted pursuant to subsection (h)(1)(E).(2)De-identificationThe Secretary shall ensure that any information made public pursuant to paragraph (1) excludes any information that would allow for the identification of qualified homeowners.(l)Inflation adjustment(1)In generalIn the case of a calendar year after 2020, the dollar amounts in this section shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.(2)Rounding(A)In the case of the dollar amount in subsection (f)(4), any increase under paragraph (1) which is not a multiple of $1,000 shall be rounded to the nearest multiple of $1,000.(B)In the case of the dollar amount in subsection (g)(1)(A)(i), any increase under paragraph (1) which is not a multiple of $0.01 shall be rounded to the nearest multiple of $0.01.(C)In the case of the dollar amount in subsection (g)(1)(A)(ii), any increase under paragraph (1) which is not a multiple of $100,000 shall be rounded to the nearest multiple of $100,000..(b)Current year business credit calculationSection 38(b), as amended by the preceding provisions of this Act, is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)the neighborhood homes credit determined under section 42B(a),.(c)Conforming amendmentsSubsections (i)(3)(C), (i)(6)(B)(i), and (k)(1) of section 469 are each amended by inserting or 42A and inserting 42A, or 42B.(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1, as amended by the preceding provisions of this Act, is amended by inserting after the item relating to section 42A the following new item:Sec. 42B. Neighborhood homes credit..(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.VIITribal development90701.Treatment of Indian Tribes as States with respect to bond issuance(a)In generalSubsection (c) of section 7871 is amended to read as follows:(c)Special rules for tax-Exempt bonds(1)In generalIn applying section 146 to bonds issued by Indian Tribal Governments the Secretary shall annually—(A)establish a national bond volume cap based on the greater of—(i)the State population formula approach in section 146(d)(1)(A) (using national Tribal population estimates supplied annually by the Department of the Interior in consultation with the Census Bureau), and(ii)the minimum State ceiling amount in section 146(d)(1)(B) (as adjusted in accordance with the cost of living provision in section 146(d)(2)), (B)allocate such national bond volume cap among all Indian Tribal Governments seeking such an allocation in a particular year under regulations prescribed by the Secretary.(2)Application of geographic restrictionIn the case of national bond volume cap allocated under paragraph (1), section 146(k)(1) shall not apply to the extent that such cap is used with respect to financing for a facility located on qualified Indian lands.(3)Definitions and special rulesFor purposes of this subsection—(A)Indian Tribal GovernmentThe term Indian Tribal Government means the governing body of an Indian Tribe, band, nation, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians, and also includes any agencies, instrumentalities or political subdivisions thereof. (B)Intertribal consortiums, etcIn any case in which an Indian Tribal Government has authorized an intertribal consortium, a Tribal organization, or an Alaska Native regional or village corporation, as defined in, or established pursuant to, the Alaska Native Claims Settlement Act, to plan for, coordinate or otherwise administer services, finances, functions, or activities on its behalf under this subsection, the authorized entity shall have the rights and responsibilities of the authorizing Indian Tribal Government only to the extent provided in the Authorizing resolution. (C)Qualified Indian landsThe term qualified Indian lands shall mean an Indian reservation as defined in section 3(d) of the Indian Financing Act of 1974 (25 U.S.C. 1452(d)), including lands which are within the jurisdictional area of an Oklahoma Indian Tribe (as determined by the Secretary of the Interior) and shall include lands outside a reservation where the facility is to be placed in service in connection with the active conduct of a trade or business by an Indian Tribe on or near an Indian reservation or Alaska Native village or in connection with infrastructure (including roads, power lines, water systems, railroad spurs, and communication facilities) serving an Indian reservation or Alaska Native village..(b)Repeal of essential governmental function requirementsSection 7871 is amended—(1)by striking subsections (b) and (e), and(2)by striking subject to subsection (b), in subsection (a)(2).(c)Conforming amendmentSubparagraph (B) of section 45(c)(9) is amended to read as follows:(B)Indian TribeFor purposes of this paragraph, the term Indian tribe has the meaning given the term Indian Tribal Government by section 7871(c)(3)(A)..(d)Effective date(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to obligations issued in calendar years beginning after the date of the enactment of this Act.(2)Repeal of essential governmental function requirementsThe amendments made by subsection (b) shall apply to transactions after, and obligations issued in calendar years beginning after, the date of the enactment of this Act.90702.Treatment of Tribal foundations and charities like charities funded and controlled by other governmental funders and sponsors(a)In generalSection 7871(a) is amended by striking and at the end of paragraph (6), by striking the period at the end of paragraph (7) and inserting , and, and by adding at the end the following new paragraph:(8)for purposes of—(A)determining support of an organization described in section 170(b)(1)(A)(vi), and(B)determining whether an organization is described in paragraph (1) or (2) of section 509(a) for purposes of section 509(a)(3)..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.90703.New markets tax credit(a)Expanding low-Income community definition to include Tribal communities(1)In generalParagraph (1) of section 45D(e) is amended to read as follows:(1)In generalThe term low-income community means any area—(A)comprising a population census tract if—(i)the poverty rate for such tract is at least 20 percent, or(ii)(I)in the case of a tract not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of statewide median family income, or(II)in the case of a tract located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater of statewide median family income or the metropolitan area median family income, (B)comprising a Tribal Statistical Area.Subparagraph (A)(ii) shall be applied using possession wide median family income in the case of census tracts located within a possession of the United States..(2)Tribal statistical area definedSection 45D(e) is amended by adding at the end the following new paragraph:(6)Tribal statistical areaFor purposes of paragraph (1)(B), the term Tribal Statistical Area means—(A)any Tribal Census Tract, Oklahoma Tribal Statistical Area, Tribal-Designated Statistical Area, or Alaska Native Village Statistical Area if—(i)the poverty rate for such tract or area is at least 20 percent, or(ii)the median family income for such tract or area does not exceed 80 percent of the statewide median family income for a State with boundaries that encompass or intersect the boundaries of such area, and(B)any area that will be used for the construction, reconstruction or improvement of a community facility or an infrastructure project that—(i)services Tribal or Alaska Native village members of any tract or area described in subparagraph (A), and(ii)has documented its eligibility with respect to clause (i) to the satisfaction of the relevant Indian Tribal Government (within the meaning of section 7871(c))..(b)Tribal investment proportionality goalSection 45D(i) is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting , and, and by adding at the end the following new paragraph: (7)which ensure that Tribal Statistical Areas (as defined in subsection (e)(6)) receive a proportional allocation of qualified equity investments based on the overall number of Native Americans relative to the portion of the United States population which is at or below the poverty line (as determined for purposes of determining poverty rates under subsection (e))..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.VIIIHighway trust fund and related taxes90801.Extension of Highway Trust Fund expenditure authority(a)Highway Trust FundSection 9503 is amended—(1)by striking October 1, 2020 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2025, and(2)by striking FAST Act in subsections (c)(1) and (e)(3) and inserting Moving Forward Act.(b)Sport Fish Restoration and Boating Trust FundSection 9504 is amended—(1)by striking FAST Act each place it appears in subsection (b)(2) and inserting Moving Forward Act, and(2)by striking October 1, 2020 in subsection (d)(2) and inserting October 1, 2025.(c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) is amended by striking October 1, 2020 and inserting October 1, 2025.90802.Extension of highway-related taxes(a)In general(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2022 and inserting September 30, 2027:(A)Section 4041(a)(1)(C)(iii)(I).(B)Section 4041(m)(1)(B).(C)Section 4081(d)(1).(2)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking October 1, 2022 and inserting October 1, 2027:(A)Section 4041(m)(1)(A).(B)Section 4051(c).(C)Section 4071(d).(D)Section 4081(d)(3).(b)Extension of tax, etc., on use of certain heavy vehiclesEach of the following provisions of the Internal Revenue Code of 1986 is amended by striking 2023 each place it appears and inserting 2028:(1)Section 4481(f).(2)Subsections (c)(4) and (d) of section 4482.(c)Floor stocks refundsSection 6412(a)(1) is amended—(1)by striking October 1, 2022 each place it appears and inserting October 1, 2027,(2)by striking March 31, 2023 each place it appears and inserting March 31, 2028, and(3)by striking January 1, 2023 and inserting January 1, 2028.(d)Extension of certain exemptions(1)Section 4221(a) is amended by striking October 1, 2022 and inserting October 1, 2027.(2)Section 4483(i) is amended by striking October 1, 2023 and inserting October 1, 2028.(e)Extension of transfers of certain taxes(1)In generalSection 9503 is amended—(A)in subsection (b)—(i)by striking October 1, 2022 each place it appears in paragraphs (1) and (2) and inserting October 1, 2027,(ii)by striking October 1, 2022 in the heading of paragraph (2) and inserting October 1, 2027,(iii)by striking September 30, 2022 in paragraph (2) and inserting September 30, 2027;, and(iv)by striking July 1, 2023 in paragraph (2) and inserting July 1, 2028, and(B)in subsection (c)(2), by striking July 1, 2013 and inserting July 1, 2028.(2)Motorboat and small-engine fuel tax transfers(A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) are each amended by striking October 1, 2022 and inserting October 1, 2027.(B)Conforming amendments to land and water conservation fundSection 200310 of title 54, United States Code, is amended—(i)by striking October 1, 2023 each place it appears and inserting October 1, 2028, and(ii)by striking October 1, 2022 and inserting October 1, 2027.90803.Additional transfers to Highway Trust FundSection 9503(f) is amended by redesignating paragraph (10) as paragraph (11) and by inserting after paragraph (9) the following new paragraph:(10)Additional transfers to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated—(A)$106,700,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund, and(B)$38,600,000,000 to the Mass Transit Account in the Highway Trust Fund..NRights for Transportation Security Officers91001.Short titleThis division may be cited as the Rights for Transportation Security Officers Act of 2020.91002.DefinitionsFor purposes of this division—(1)the term adjusted basic pay means—(A)the rate of pay fixed by law or administrative action for the position held by a covered employee before any deductions; and(B)any regular, fixed supplemental payment for non-overtime hours of work creditable as basic pay for retirement purposes, including any applicable locality payment and any special rate supplement;(2)the term Administrator means the Administrator of the Transportation Security Administration;(3)the term covered employee means an employee who holds a covered position;(4)the term covered position means a position within the Transportation Security Administration;(5)the term conversion date means the date as of which paragraphs (1) through (4) of section 91003(c) take effect;(6)the term 2019 Determination means the publication, entitled Determination on Transportation Security Officers and Collective Bargaining, issued on July 13, 2019, by Administrator David P. Pekoske;(7)the term employee has the meaning given such term by section 2105 of title 5, United States Code;(8)the term Secretary means the Secretary of Homeland Security; and(9)the term TSA personnel management system means any personnel management system established or modified under—(A)section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); or(B)section 114(n) of title 49, United States Code.91003.Conversion of TSA personnel(a)Restrictions on certain personnel authoritiesNotwithstanding any other provision of law, effective as of the date of the enactment of this division—(1)any TSA personnel management system in use for covered employees and covered positions on the day before such date of enactment, and any TSA personnel management policy, letters, guideline, or directive in effect on such day may not be modified;(2)no TSA personnel management policy, letter, guideline, or directive that was not established before such date issued pursuant to section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) or section 114(n) of title 49, United States Code, may be established; and(3)any authority to establish or adjust a human resources management system under chapter 97 of title 5, United States Code, shall terminate with respect to covered employees and covered positions.(b)Personnel authorities during transition periodAny TSA personnel management system in use for covered employees and covered positions on the day before the date of enactment of this division and any TSA personnel management policy, letter, guideline, or directive in effect on the day before the date of enactment of this division shall remain in effect until the effective date under subsection (c).(c)Transition to general personnel management system applicable to civil service employeesEffective as of the date determined by the Secretary, but in no event later than 180 days after the date of the enactment of this division—(1)each provision of law cited in section 91002(9) is repealed;(2)any TSA personnel management policy, letter, guideline, and directive, including the 2019 Determination, shall cease to be effective;(3)any human resources management system established or adjusted under chapter 97 of title 5, United States Code, with respect to covered employees or covered positions shall cease to be effective; and(4)covered employees and covered positions shall be subject to the provisions of title 5, United States Code.(d)Safeguards on grievancesIn carrying out this division, the Secretary shall take such actions as are necessary to provide an opportunity to each covered employee with a grievance or disciplinary action (including an adverse action) pending within TSA on the date of enactment of this division or at any time during the transition period described in subsection (c) to have such grievance removed to proceedings pursuant to title 5, United States Code, or continued within TSA.91004.Transition rules(a)Nonreduction in pay and compensationUnder pay conversion rules as the Secretary may prescribe to carry out this division, a covered employee converted from a TSA personnel management system to the provisions of title 5, United States Code, pursuant to section 91002(c)(4) shall not be subject to any reduction in the rate of adjusted basic pay payable, or total compensation provided, to such covered employee.(b)Preservation of other rightsIn the case of each covered employee as of the conversion date, the Secretary shall take any actions necessary to ensure that—(1)any annual leave, sick leave, or other paid leave accrued, accumulated, or otherwise available to a covered employee immediately before the conversion date shall remain available to the employee until used; and(2)the Government share of any premiums or other periodic charges under chapter 89 of title 5, United States Code, governing group health insurance shall remain at least the same as was the case immediately before the conversion date.(c)GAO study on TSA pay ratesNot later than the date that is 9 months after the date of enactment of this division, the Comptroller General shall submit a report to Congress on the differences in rates of pay, classified by pay system, between Transportation Security Administration employees—(1)with duty stations in the contiguous 48 States; and(2)with duty stations outside of such States, including those employees located in any territory or possession of the United States.(d)Rule of constructionDuring the transition period and after the conversion date, the Secretary shall ensure that the Transportation Security Administration continues to prevent the hiring of individuals who have been convicted of a sex crime, an offense involving a minor, a crime of violence, or terrorism. 91005.Consultation requirement(a)Exclusive representativeThe labor organization certified by the Federal Labor Relations Authority on June 29, 2011, or successor labor organization shall be treated as the exclusive representative of full- and part-time non-supervisory TSA personnel carrying out screening functions under section 44901 of title 49, United States Code, and shall be the exclusive representative for such personnel under chapter 71 of title 5, United States Code, with full rights under such chapter. Any collective bargaining agreement covering such personnel on the date of enactment of this division shall remain in effect, consistent with subsection (d).(b)Consultation rightsNot later than 7 days after the date of the enactment of this division, the Secretary shall consult with the exclusive representative for the personnel described in subsection (a) under chapter 71 of title 5, United States Code, on the formulation of plans and deadlines to carry out the conversion of covered employees and covered positions under this division. Prior to the conversion date, the Secretary shall provide (in writing) to such exclusive representative the plans for how the Secretary intends to carry out the conversion of covered employees and covered positions under this division, including with respect to such matters as—(1)the anticipated conversion date; and(2)measures to ensure compliance with sections 91003 and 91004.(c)Required agency responseIf any views or recommendations are presented under subsection (b) by the exclusive representative, the Secretary shall consider the views or recommendations before taking final action on any matter with respect to which the views or recommendations are presented and provide the exclusive representative a written statement of the reasons for the final actions to be taken.(d)Sunset provisionThe provisions of this section shall cease to be effective as of the conversion date.91006.No right to strike Nothing in this division shall be considered—(1)to repeal or otherwise affect—(A)section 1918 of title 18, United States Code (relating to disloyalty and asserting the right to strike against the Government); or(B)section 7311 of title 5, United States Code (relating to loyalty and striking); or(2)to otherwise authorize any activity which is not permitted under either provision of law cited in paragraph (1).91007.Rule of construction with respect to certain crimes relating to terrorismNothing in this division may be construed to contradict chapter 113B of title 18, United States Code, including with respect to—(1)section 2332b (relating to acts of terrorism transcending national boundaries);(2)section 2339 (relating to harboring or concealing terrorists); and(3)section 2339A (relating to providing material support to terrorists).91008.Report by GAO regarding TSA recruitmentNot later than 1 year after the date of the enactment of this division, the Comptroller General of the United States shall submit to Congress a report on the efforts of the Transportation Security Administration regarding recruitment, including recruitment efforts relating to veterans and the dependents of veterans and members of the Armed Forces and the dependents of such members. Such report shall also include recommendations regarding how the Administration may improve such recruitment efforts.91009.Sense of CongressIt is the sense of Congress that the Transportation Security Administration’s personnel system provides insufficient benefits and workplace protections to the workforce that secures the nation’s transportation systems and that the Transportation Security Administration’s workforce should be provided protections and benefits under title 5, United States Code.91010.Assistance for Federal Air Marshal ServiceThe Administrator of the Transportation Security Administration shall engage and consult with public and private entities associated with the Federal Air Marshal Service to address concerns regarding Federal Air Marshals related to the following:(1)Mental health.(2)Suicide rates.(3)Morale and recruitment.(4)Any other personnel issues the Administrator determines appropriate.91011.Prohibition on certain social media applicationBeginning on the date of the enactment of this division, covered employees may not use or have installed on United States Government-issued mobile devices the social media video application known as TikTok or any successor application.91012.Veterans hiringThe Secretary shall prioritize the hiring of veterans, including disabled veterans, and other preference eligible individuals, including widows and widowers of veterans, as defined in section 2108 of title 5, United States Code, for covered positions.91013.Prevention and protection against certain illnessThe Administrator of the Transportation Security Administration, in coordination with the Director of Centers for Disease Control and Prevention and the Director of the National Institute of Allergy and Infectious Diseases, shall ensure that covered employees are provided proper guidance regarding prevention and protections against coronavirus, including appropriate resources.OAgriculture infrastructure improvements92001.Reforestation Trust FundSection 303(b)(2) of Public Law 96–451 (16 U.S.C. 1606a(b)(2)) is amended by striking $30,000,000 and inserting $60,000,000. PBudgetary Effects93001.Budgetary effects(a)Statutory PAYGO scorecardsThe budgetary effects of each division of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.(b)Senate PAYGO scorecardsThe budgetary effects of each division of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).QState-Owned Enterprises94001.State-Owned enterprises prohibition(a)Buy AmericaNone of the funds authorized or made available by this Act, or the amendments made by this Act, may be used in awarding a contract, subcontract, grant, or loan to an entity that—(1)is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416); or(2)is listed pursuant to section 9(b)(3) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145).(b)ExceptionFor purposes of subsection (a), the term otherwise related legally or financially does not include a minority relationship or investment.(c)International agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.Passed the House of Representatives July 1, 2020.Cheryl L. Johnson,Clerk